18-23537-rdd        Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39                     Main Document
                                             Pg 1 of 1892


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh
Jessica Liou

Attorneys for Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :      Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                :      Case No. 18-23538 (RDD)
                                                                :
                  Debtors. 1                                    :      (Jointly Administered)
----------------------------------------------------------------x

                           STATEMENT OF FINANCIAL AFFAIRS FOR
                                 SEARS, ROEBUCK AND CO.
                                  CASE NO. 18-23537 (RDD)


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 2 of 1892
 


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :               Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                :               Case No. 18-23538 (RDD)
                                                                :
                             1
                  Debtors.                                      :               (Jointly Administered)
----------------------------------------------------------------x


         GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

       Sears Holdings Corporation (“Sears Holdings”) and certain of its affiliates, as debtors
and debtors in possession (collectively, the “Debtors”), are filing their respective Schedules of
Assets and Liabilities (each, a “Schedule” and, collectively, the “Schedules”) and Statements of
Financial Affairs (each, a ”Statement” or “SOFA” and, collectively, the “Statements” or
“SOFAs” in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”).

        These Global Notes and Statements of Limitations, Methodology and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
integral part of all the Schedules and Statements. The Global Notes are in addition to the
                                                            
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc.
(2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance
Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing
Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None);
SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC
(9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the
Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


 
 
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                         Pg 3 of 1892
 


specific notes set forth below with respect to particular Schedules and Statements (the “Specific
Notes” and, together with the Global Notes, the “Notes”). These Global Notes should be
referred to, and referenced in connection with, any review of the Schedules and Statements.

        The Debtors’ management prepared the Schedules and Statements with the assistance of
their advisors and other professionals and have necessarily relied upon the efforts, statements,
advice, and representations of personnel of the Debtors and the Debtors’ advisors and other
professionals. Given the scale of the Debtors’ businesses, the Debtors’ management has not (and
could not have) personally verified the accuracy of each statement and representation in the
Schedules and Statements, including, but not limited to, statements and representations
concerning amounts owed to creditors.

        The Schedules and Statements are unaudited and subject to potential adjustment. In
preparing the Schedules and Statements, the Debtors relied on financial data derived from their
books and records that was available at the time of preparation. The Debtors’ management team
and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
accurate and complete as possible under the circumstances; however, subsequent information or
discovery may result in material changes to the Schedules or Statements and inadvertent errors,
omissions, or inaccuracies may exist. Notwithstanding any such discovery, new information, or
errors or omissions, the Debtors do not undertake any obligation or commitment to update the
Schedules and Statements.

        The Debtors reserve all rights to amend or supplement the Schedules and Statements
from time to time, in all respects, as may be necessary or appropriate, including, but not limited
to, the right to dispute or otherwise assert offsets or defenses to any claim reflected on the
Schedules and Statements as to amount, liability, classification, identity of debtor or to otherwise
subsequently designate any claim as “disputed,” “contingent,” or “unliquidated.” Furthermore,
nothing contained in the Schedules, Statements, or Notes shall constitute a waiver of any of the
Debtors’ rights or an admission with respect to their chapter 11 cases, including, but not limited
to, any issues involving objections to claims, substantive consolidation, equitable subordination,
defenses, characterization or re-characterization of contracts and leases, assumption or rejection
of contracts and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of
action arising under the provisions of chapter 5 of the Bankruptcy Code, or any other relevant
applicable laws to recover assets or avoid transfers.

       The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of
any of the Debtors or their affiliates.

           1. Description of the Cases. The Debtors commenced with this Court a voluntary
              case under chapter 11 of the Bankruptcy Code on October 15, 2018 (such
              Debtors, the “Initial Debtors”), and on October 18, 2018, October 22, 2018, and




                                                 2
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 4 of 1892
 


                             January 7, 2018 (such Debtors, the “Additional Debtors”),2 each such date, the
                             “Commencement Date” for the relevant Debtors. The Debtors are authorized to
                             operate their businesses and manage their properties as debtors in possession
                             pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 16,
                             2018, the Bankruptcy Court entered an order authorizing the joint administration
                             of the cases of the Initial Debtors pursuant to Bankruptcy Rule 1015(b). On
                             November 1, 2018, November 2, 2018, and January 10, 2019, the Bankruptcy
                             Court applied such order to the cases of the Additional Debtors. On October 24,
                             2018, the United States Trustee for the Southern District of New York Region 2
                             (the “U.S. Trustee”) appointed an official committee of unsecured creditors
                             pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
                             Committee”).

              2.             Basis of Presentation. For financial reporting purposes, the Debtors generally
                             prepare consolidated financial statements, which include financial information for
                             Sears Holdings and its subsidiaries, including both Debtors and certain non-debtor
                             affiliates. The Schedules and Statements are unaudited and reflect the Debtors’
                             reasonable efforts to report certain financial information of each Debtor on a
                             stand-alone, unconsolidated basis. These Schedules and Statements, neither
                             purport to represent financial statements prepared in accordance with Generally
                             Accepted Accounting Principles in the United States (“GAAP”), nor are they
                             intended to be fully reconciled with the financial statements of each Debtor.

                             The Debtors attempted to attribute the assets and liabilities, certain required
                             financial information, and various cash disbursements to the proper Debtor entity.
                             However, because the Debtors’ accounting systems, policies, and practices were
                             developed for consolidated reporting purposes, rather than by individual legal
                             entity, it is possible that not all assets, liabilities or amounts of cash disbursements
                             have been recorded with the correct legal entity on the Schedules and Statements.
                             Accordingly, the Debtors reserve all rights to supplement and/or amend the
                             Schedules and Statements in this regard.

                             Given, among other things, the uncertainty surrounding the valuation of certain
                             assets and the valuation and nature of certain liabilities, a Debtor may report more
                             assets than liabilities. Such report shall not constitute an admission that such
                             Debtor was solvent on the Commencement Date or at any time before or after the
                             Commencement Date. Likewise, a Debtor reporting more liabilities than assets
                             shall not constitute an admission that such Debtor was insolvent at the
                             Commencement Date or any time prior to or after the Commencement Date.

              3.             Reporting Date. Unless otherwise noted, the Schedules and Statements generally
                             reflect the Debtors’ books and records as of the close of business on the
                                                            
2
 The Additional Debtors, along with the last four digits of each Additional Debtor’s federal tax identification
number are, as follows: (i) SHC Licensed Business LLC (3718) filed on October 18, 2018; (ii) SHC Promotions
LLC (9626) filed on October 22, 2018; and (iii) SRe Holding Corporation (4816) filed on January 7, 2019.


                                                                      3
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 5 of 1892
 


                             Commencement Date, adjusted for authorized payments under the First Day
                             Orders (as defined below).3

              4.             Current Values. The assets and liabilities of each Debtor are listed on the basis
                             of the book value of the asset or liability in the respective Debtor’s accounting
                             books and records. Unless otherwise noted, the carrying value on the Debtor’s
                             books, rather than the current market value, is reflected in the Schedules and
                             Statements.

              5.             Confidentiality. There may be instances where certain information was not
                             included or redacted due to the nature of an agreement between a Debtor and a
                             third party, concerns about the confidential or commercially sensitive nature of
                             certain information, or to protect the privacy of an individual. The omissions and
                             redactions are limited to only what is necessary to protect the Debtor or a third
                             party and will provide interested parties with sufficient information to discern the
                             nature of the listing.

              6.             Consolidated Entity Accounts Payable and Disbursement Systems. As
                             described in the Cash Management Motion, 4 the Debtors utilize an integrated,
                             centralized cash management system, in the ordinary course of business, to collect,
                             concentrate, and disburse funds generated by their operations (the “Cash
                             Management System”). The Debtors maintain a consolidated accounts payable
                             and disbursements system to pay operating and administrative expenses through
                             various disbursement accounts.

                             In the ordinary course of business, the Debtors maintain business relationships
                             among each other and with certain non-debtor affiliates, which result in
                             intercompany receivables and payables (the “Intercompany Claims”) arising
                             from intercompany transactions (the “Intercompany Transactions”). As set
                             forth more fully in the Cash Management Motion, the primary Intercompany
                             Transactions giving rise to Intercompany Claims are cash receipts activities,
                             disbursement activities, inventory purchases, and expense allocations.
                             Historically, Intercompany Claims are not settled by actual transfers of cash
                             among the Debtors. Instead, the Debtors track all Intercompany Transactions in


                                                            
3
 While the Additional Debtors (i) SHC Licensed Business LLC (3718) and (ii) SHC Promotions LLC (9626) filed
subsequent to the Initial Debtors’ Commencement Date, unless otherwise indicated the information presented in the
Schedules and Statements is as of the Initial Debtors’ Reporting Date of October 15, 2018. The Debtor SRe Holding
Corporation (4816) filed on January 7, 2019 and the information presented in the Schedules and Statements is as of
January 5, 2019, which coincides with the timing of this Debtor’s fiscal accounting period that is closest to January
7, 2019.
4
 Motion of Debtors for Authority to (i) Continue Using Existing Cash Management System, Bank Accounts, and
Business Forms, (ii) Implement Ordinary Course Changes to Cash Management System, (iii) Continue
Intercompany Transactions, and (iv) Provide Administrative Expense Priority for Postpetition Intercompany
Claims and Related Relief (ECF No. 5) (the “Cash Management Motion”).


                                                                      4
18-23537-rdd     Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 6 of 1892
 


               their accounting system, which concurrently are recorded on the applicable
               Debtors’ balance sheets.

               In addition, as defined and discussed in the Cash Management Motion, the
               Debtors are party to certain Foreign Affiliate Intercompany Transactions,
               Warranty Payments and Intellectual Property Intercompany Transactions. Unless
               otherwise noted, the Debtors have reported the aggregate net intercompany
               balances among the Debtors and their non-debtor affiliates as assets on Schedule
               A/B or as liabilities on Schedule E/F, as appropriate.

      7.       Accuracy. Although the Debtors have made reasonable efforts to file complete
               and accurate Schedules and Statements, inadvertent errors or omissions may exist.
               The Debtors reserve all rights to amend and/or supplement the Schedules and
               Statements as is necessary or appropriate. The financial information disclosed
               herein was not prepared in accordance with federal or state securities laws or
               other applicable non-bankruptcy law or in lieu of complying with any periodic
               reporting requirements thereunder. Persons and entities trading in or otherwise
               purchasing, selling or transferring the claims against or equity interests in the
               Debtors should evaluate this financial information in light of the purposes for
               which it was prepared. The Debtors are not liable for and undertake no
               responsibility to indicate variations from securities laws or for any evaluations of
               the Debtors based on this financial information or any other information.

      8.       Net Book Value of Assets. In many instances, current market valuations are not
               maintained by or readily available to the Debtors. It would be prohibitively
               expensive, unduly burdensome, and an inefficient use of estate resources for the
               Debtors to obtain current market valuations for all assets. As such, wherever
               possible, unless otherwise indicated, net book values as of the Commencement
               Date are presented for all assets. When necessary, the Debtors have indicated that
               the value of certain assets is “Unknown” or “Undetermined.” Amounts ultimately
               realized may vary materially from net book value (or other value so ascribed).
               Accordingly, the Debtors reserve all rights to amend, supplement, and adjust the
               asset values set forth in the Schedules and Statements. As applicable, fixed assets
               and leasehold improvement assets that fully have been depreciated, amortized or
               impaired, or were expensed for GAAP accounting purposes, have no net book
               value, and, therefore, are not included in the Schedules and Statements.

      9.       Currency. All amounts shown in the Schedules and Statements are in U.S.
               Dollars, unless otherwise indicated.

      10.      Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after
               October 15, 2018, the Bankruptcy Court entered orders (collectively, the “First-
               Day Orders”), authorizing, but not directing, the Initial Debtors to, among other
               things, pay certain prepetition: (i) service fees and charges assessed by the
               Debtors’ banks and debit and credit card companies; (ii) claims of warehousemen
               and miscellaneous lien claimants; (iii) certain insurance obligations; (iv)
               obligations to “critical vendors;” (v) customer programs obligations; (vi)

                                                5
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 7 of 1892
 


                             employee wages, salaries, and related items, including, but not limited to,
                             employee benefit programs and independent contractor obligations; (vii) taxes
                             and assessments; and (viii) amounts held in trust or on a consignment basis where
                             the company has collected on behalf of a third party.5 Where the Schedules and
                             Statements list creditors and set forth the Debtors’ scheduled amounts attributable
                             to such claims, such scheduled amounts reflect balances owed as of the
                             Commencement Date. To the extent any adjustments are necessary for any
                             payments made on account of such claims following the commencement of these
                             chapter 11 cases pursuant to the authority granted to the Debtors by the
                             Bankruptcy Court under the First-Day Orders, such adjustments have been
                             included in the Schedules and Statements unless otherwise noted on the
                             applicable Schedule or Statement. The Debtors reserve the right to update the
                             Schedules and Statements to reflect payments made pursuant to the First-Day
                             Orders.

              11.            Other Paid Claims. To the extent the Debtors have reached any postpetition
                             settlement with a vendor or other creditor, the terms of such settlement will
                             prevail, supersede amounts listed in the Schedules and Statements, and shall be
                             enforceable by all parties, subject to Bankruptcy Court approval. To the extent the
                             Debtors pay any of the claims listed in the Schedules and Statements pursuant to
                             any orders entered by the Bankruptcy Court, the Debtors reserve all rights to
                             amend and supplement the Schedules and Statements and take other action, such
                             as filing claims objections, as is necessary and appropriate to avoid overpayment
                             or duplicate payment for such liabilities.

              12.            Setoffs. The Debtors routinely incur certain setoffs from customers and suppliers
                             in the ordinary course of business. Setoffs in the ordinary course can result from
                             various items including, but not limited to, intercompany transactions, pricing
                             discrepancies, customer programs, returns, promotional funding, warranties,
                             refunds, and other disputes between the Debtors and their customers and/or
                             suppliers. These routine setoffs are consistent with the ordinary course of business
                             in the Debtors’ industry, and, therefore, can be particularly voluminous, unduly
                             burdensome, and costly for the Debtors to regularly document. Therefore,
                             although such setoffs and other similar rights may have been accounted for when
                             scheduling certain amounts, these ordinary course setoffs are not independently
                             accounted for, and, as such, are excluded from the Schedules and Statements. Any
                             setoff of a prepetition debt to be applied against the Debtors is subject to the
                             automatic stay and must comply with section 553 of the Bankruptcy Code.

              13.            Accounts Receivable. The accounts receivable information listed on the
                             Schedules includes receivables from the Debtors’ customers and are calculated
                             net of any amounts that, as of the Commencement Date, may be owed to such
                             customers in the form of offsets or other price adjustments pursuant to the
                             Debtors’ customer program policies and day-to-day operating policies.
                                                            
5
    The First Day Orders were later applied to the Additional Debtors by the Bankruptcy Court.


                                                                      6
18-23537-rdd     Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 8 of 1892
 



      14.      Inventory. Inventories are valued at the lower of cost or market determined
               primarily using the retail inventory method. For certain of the Debtors that
               operate as Kmart, their merchandise inventories are valued under the retail
               inventory method using primarily a first-in, first-out cost flow assumption. For
               certain of the Debtors that operate as Sears, their merchandise inventories are
               valued under the retail inventory method using primarily a last-in, first-out cost
               flow assumption.

      15.      Property and Equipment. Property and equipment (including leasehold
               improvements) are carried at cost, less accumulated depreciation. Additions and
               substantial improvements are capitalized and include expenditures that materially
               extend the useful lives of existing facilities and equipment. Maintenance and
               repairs that do not materially improve or extend the lives of the respective assets
               are expensed as incurred. Depreciation expense, which includes depreciation on
               assets under capital leases, is recorded over the estimated useful lives of the
               respective assets using the straight-line method for financial statement purposes.
               The range of lives are generally 20 to 50 years for buildings, 3 to 10 years for
               furniture, fixtures and equipment, and 3 to 5 years for computer systems and
               computer equipment. Leasehold improvements are depreciated over the shorter of
               the associated lease term or the estimated useful life of the asset.

               The inventories, property and equipment listed in the Schedules are presented
               without consideration of any mechanics’ or other liens.

      16.      Mechanics’ & UCC Liens. Known, filed mechanics’ and UCC liens are listed
               on Schedule D. The inventories, property, plant and equipment listed in these
               Schedules are presented without consideration of any mechanics’ or other liens.
               To the extent the corresponding Debtor is identified within the filed documents,
               the liens are identified on that Debtor’s Schedule D. Those documents that do not
               identify a specific debtor are listed on Schedule D for Sears Holdings.

      17.      Excluded Assets and Liabilities. Certain liabilities resulting from accruals,
               liabilities recognized in accordance with GAAP and/or estimates of long-term
               liabilities either are not payable at this time or have not yet been reported.
               Therefore, they do not represent specific claims as of the Commencement Date
               and are not otherwise set forth in the Schedules. Additionally, certain deferred
               assets, charges, accounts or reserves recorded for GAAP reporting purposes only
               and certain assets with a net book value of zero are not included in the Schedules.
               Excluded categories of assets and liabilities include, but are not limited to,
               deferred tax assets and liabilities, deferred income, deferred charges, self-
               insurance reserves, closed store and warehouse reserves, accrued occupancy
               related costs for open stores, deferred real estate income, favorable lease rights
               and unfavorable lease liabilities. Other immaterial assets and liabilities may have
               been excluded.



                                                7
18-23537-rdd     Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 9 of 1892
 


               In the ordinary course of business, the Debtors maintain a customer loyalty
               reward program that entitles customers to receive certain benefits based on the
               amount they spend with the Debtors and certain partners (the “Shop Your Way
               Program”). As of the Commencement Date, there were approximately 144
               million customers enrolled in the Shop Your Way Program. The Debtors
               received approval under the Order Authorizing Debtors to (i) Maintain and
               Administer Prepetition Customer Programs, Promotions, and Practices, and (ii)
               Pay and Honor Related Prepetition Obligations (ECF No. 135) (the “Customer
               Programs Order”) to continue to honor Shop Your Way program benefits and
               obligations. Due to the Debtors’ concern for their customers’ privacy, and
               because it would be unduly burdensome and costly, the Debtors have not
               provided this customer list in their response to Schedule A/B Part 10. The
               Debtors’ customer list associated with the Shop Your Way Program is not
               representative of the customer lists generally identified in the Schedules.

               The Debtors also support a number of other customer programs such as the ability
               for customers to purchase gift cards from the Debtors’ stores to be redeemed later
               for merchandise, offers to customers for markdowns, deals, blue light specials and
               other offers, and may honor both their own and third-party coupons for discounts
               on merchandise. The Debtors have received approval under the Customer
               Programs Order to continue to honor these program benefits.

               The Debtors offer their customers an opportunity to purchase protection
               agreements (“PAs”) or extended warranties under a number of different in-house
               programs that cover the repair or replacement cost of a product, including, but not
               limited to, home appliances, tools, jewelry, tires, electronics, lawn mowers and
               certain heating, ventilation, and air-conditioning products. The Debtors offer
               service plans for these various products (retail and aftermarket) at different
               protection levels known as “Master Protection Agreements.” There are millions
               of customers enrolled in these various PAs. The Debtors received approval under
               the Customer Programs Order to continue to honor these agreements.

      18.      Debtors’ Reservation of Rights. Nothing contained in the Schedules,
               Statements, or Notes shall constitute a waiver of rights with respect to these
               chapter 11 cases, including, but not limited to, the following:

               a. Any failure to designate a claim listed on the Schedules and Statements as
                  “disputed,” “contingent,” or “unliquidated” does not constitute an admission
                  by the Debtors that such amount is not “disputed,” “contingent,” or
                  “unliquidated.” The Debtors reserve the right to dispute and to assert setoff
                  rights, counterclaims, and defenses to any claim reflected on its Schedules as
                  to amount, liability, and classification, and to otherwise subsequently
                  designate any claim as “disputed,” “contingent,” or “unliquidated.”

               b. The description of an amount as “unknown” or “undetermined” is not
                  intended to reflect upon the materiality of such amount.

                                                8
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39             Main Document
                                         Pg 10 of 1892
 



               c. The listing of a claim (i) on Schedule D as “secured,” (ii) on Schedule E/F as
                  either “priority,” or “unsecured priority,” or (iii) listing a contract or lease on
                  Schedule G as “executory” or “unexpired” does not constitute an admission
                  by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’
                  rights to recharacterize or reclassify such claim or contract pursuant to a
                  schedule amendment, claim objection or otherwise. Moreover, although the
                  Debtors may have scheduled claims of various creditors as secured claims for
                  informational purposes, no current valuation of the Debtors’ assets in which
                  such creditors may have a security interest has been undertaken. Except as
                  provided in an order of the Court, the Debtors reserve all rights to dispute and
                  challenge the secured nature or amount of any such creditor’s claims or the
                  characterization of the structure of any transaction, or any document or
                  instrument related to such creditor’s claim. Listing a claim does not constitute
                  an admission of liability by the Debtors, and the Debtors reserve the right to
                  amend the Schedules accordingly.

               d. In the ordinary course of their business, the Debtors may lease equipment
                  from certain third-party lessors for use in the daily operation of its business.
                  Any such leases are set forth in Schedule G and any current amount due under
                  such leases that were outstanding as of the Commencement Date is listed on
                  Schedule E/F. The property subject to any of such leases is not reflected in
                  Schedule A/B as either owned property or assets of the Debtor nor is such
                  property reflected in the Debtor’s Statement of Financial Affairs as property
                  or assets of third parties within the control of the Debtor. Nothing in the
                  Statements or Schedules is or shall be construed as an admission or
                  determination as to the legal status of any lease (including whether any lease
                  is a true lease or a financing arrangement), and the Debtors reserve all rights
                  with respect to any of such issues, including, but not limited to, the
                  recharacterization thereof.

               e. The claims of individual creditors for, among other things, goods, products,
                  services or taxes are listed as the amounts entered on the Debtors’ books and
                  records and may not reflect credits, allowances or other adjustments due from
                  such creditors to the Debtors. The Debtors reserve all of their rights with
                  regard to such credits, allowances and other adjustments, including, but not
                  limited to the right to assert claims objections and/or setoffs with respect to
                  the same.

               f. The Debtors’ businesses are part of a complex enterprise. Although the
                  Debtors have exercised their reasonable efforts to ensure the accuracy of their
                  Schedules and Statements, they nevertheless may contain errors and
                  omissions. The Debtors hereby reserve all of their rights to dispute the
                  validity, status, and enforceability of any contracts, agreements, and leases set
                  forth on the Schedules and Statements, and to amend and supplement the
                  Schedules and Statements as necessary.

                                                 9
18-23537-rdd     Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 11 of 1892
 



               g. The Debtors further reserve all of their rights, claims, and causes of action
                  with respect to the contracts and agreements listed on the Schedules and
                  Statements, including, but not limited to, the right to dispute and challenge the
                  characterization or the structure of any transaction, document, and instrument
                  related to a creditor’s claim.

               h. The Debtors exercised their reasonable efforts to locate and identify
                  guarantees and other secondary liability claims (the “Guarantees”) in their
                  executory contracts, unexpired leases, secured financings, debt instruments,
                  and other agreements. However, a review of these agreements, specifically
                  the Debtors’ unexpired leases and executory contracts, is ongoing. Where
                  such Guarantees have been identified, they are included in the relevant
                  Schedules and Statements. Guarantees embedded in the Debtors’ executory
                  contracts, unexpired leases, secured financings, debt instruments, and other
                  agreements inadvertently may have been omitted. Thus, the Debtors reserve
                  their rights to amend and supplement the Schedules and Statements to the
                  extent that additional Guarantees are identified. In addition, the Debtors
                  reserve the right to amend the Schedules and Statements to re-characterize and
                  reclassify any such contract or claim. The Debtors have reflected the
                  obligations under the Guarantees for both the primary obligor and the
                  guarantors with respect to their secured financings and debt instruments on
                  Schedule H. Guarantees with respect to the Debtors’ executory contracts and
                  unexpired leases are not included on Schedule H and the Debtors believe that
                  certain Guarantees embedded in the Debtors’ executory contracts, unexpired
                  leases, other secured financing, debt instruments and similar agreements may
                  exist and, to the extent they do, will be identified upon further review.

               i. Listing a contract or lease on the Schedules and Statements shall not be
                  deemed an admission that such contract is an executory contract, such lease is
                  an unexpired lease, or that either necessarily is a binding, valid, and
                  enforceable contract. The Debtors hereby expressly reserve the right to assert
                  that any contract listed on the Schedules and Statements does not constitute an
                  executory contract within the meaning of section 365 of the Bankruptcy Code,
                  as well as the right to assert that any lease so listed does not constitute an
                  unexpired lease within the meaning of section 365 of the Bankruptcy Code.

               j. To timely close the books and records of the Debtors as of the
                  Commencement Date and to prepare such information on a legal entity basis,
                  the Debtors were required to make certain estimates and assumptions that
                  affect the reported amounts of assets and liabilities and reported revenue and
                  expenses as of the Commencement Date. The Debtors reserve all rights to
                  amend the reported amounts of assets, liabilities, reported revenue and
                  expenses to reflect changes in those estimates and assumptions.




                                                10
18-23537-rdd      Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39           Main Document
                                         Pg 12 of 1892
 


       19.      Global Notes Control. In the event that the Schedules or Statements differ from
                any of the foregoing Global Notes, the Global Notes shall control.

Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

    1. Schedule-Specific Disclosures. Each of Schedules A/B, D, E/F, G and H contain
       explanatory or qualifying notes that pertain to the information provided in the Schedules.
       Those Schedule-specific notes are incorporated herein by reference. The asset totals
       listed on the Schedules represent all known amounts included in the Debtors’ books and
       records as of the Commencement Date. To the extent there are unknown or
       undetermined amounts, the actual total may be different from the total listed.

    2. Schedules A/B

             a. Part 1. Details with respect to the Debtors’ cash management system are
                provided in the Cash Management Motion.

                The Debtors are in possession of certain monies related to tenant or subtenant
                deposits where the Debtors are the lessor. These monies are not segregated in
                separate accounts and have been reported in the Debtors’ cash balances. The
                Debtors believe that these amounts aggregate to less than $600,000.

                The restricted cash balance ($281.9 million) at Debtor Sears Holdings
                Corporation represents amounts in an escrow account held for the benefit of
                PBGC. This restricted cash was disbursed to the PBGC in November 2018.

                Part 2. The amounts listed in Part 2 for each Debtor are listed in accordance
                with the Debtors’ books and records. These amounts do not necessarily reflect
                assets the Debtors will be able to collect or realize.

                The Debtors have numerous deposits with utility companies serving certain
                geographies with multiple facilities. It has been the Debtors’ practice to largely
                account for these deposits on an operational, rather than on a store location and
                corresponding legal entity basis, which has resulted in utility deposits being
                primarily recorded on the balance sheets of debtors Kmart Corporation and Sears,
                Roebuck and Co. The carrying value of the deposits, as reflected in each Debtors’
                records, are listed in Part 2.

                The Debtors also maintain deposits to satisfy certain statutory requirements
                related to PAs, and sales tax requirements for the franchise business. These
                deposits are included in the Schedules for the appropriate legal entity as either
                collateral or miscellaneous deposits.

                Prepaid expenses primarily consist of cash in advance amounts paid to numerous
                vendors and suppliers for the purchase of inventory items. These advances were
                generally made on an operational basis for a vendor in the total amount for the
                Debtors, rather than by invoice or individual legal entity. The excess advances

                                                11
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 13 of 1892
 


                             above payables have been reclassified as prepaid inventory or prepaid
                             miscellaneous expenses and are subject to reconciliation. The remaining prepaid
                             expenses primarily relate to prepaid advertising, insurance, rent and data
                             processing expenses. It has been the Debtors’ practice to largely account for these
                             advances on an operational, rather than a corresponding legal entity basis, which
                             has resulted in the advances being primarily recorded on the balance sheets of
                             Debtors: Sears, Roebuck and Co.; Sears Holdings Management Corporation;
                             Kmart Operations LLC; Sears Operations LLC; and Sears Holdings Corporation.

                      b. Part 3. The Debtors performed an analysis to estimate their accounts receivable
                         aging on a legal entity basis. This analysis was performed using accounts
                         receivable data as of October 6, 2018, which coincides with the timing of the
                         Debtors’ fiscal accounting period that is closest to the Commencement Date. The
                         October 6, 2018 information was utilized to estimate the aging as the level of
                         detail required to perform this estimation was not available as of the
                         Commencement Date.

                      c. Part 4. Any of the Debtors’ ownership interests in subsidiaries, partnerships, and
                         joint ventures are listed in Schedule A/B, Part 4, as undetermined amounts,
                         because the fair market value of such interests is dependent on numerous
                         variables and factors and may differ significantly from the net book value.

                             Membership or equity interests held by each of the Debtors in the other Debtor
                             entities are contained in the Debtors’ corporate ownership interest statements,
                             which were filed in the Debtors’ chapter 11 cases (collectively,6 and as may be
                             amended and supplemented, the “Corporate Ownership Statements”), and are
                             hereby incorporated into Schedule A/B, Part 4, by reference. Consequently, such
                             interests are not listed again in these Schedules.

                      d. Part 5. Amounts presented in the Schedules exclude any amounts of inventory
                         on consignment. Amounts presented as inventory receipts within twenty days of
                         filing have not been reduced to reflect inventory received under cash in advance
                         payment or payments made post-petition under certain First-Day Orders. The
                         amounts listed in this Part 5 should not be interpreted as an estimate of
                         outstanding 11 U.S.C. § 503(b)(9) balances.

                      e. Part 8. Actual realizable values of the identified leased or owned vehicles,
                         machinery, fixtures and equipment may vary significantly relative to net book
                         values as of the Commencement Date.
                                                            
6
  The Initial Debtors’ Consolidated Corporate Ownership Statement can be found at ECF No. 2. Debtors SHC
Licensed Business LLC, SHC Promotions LLC, and SRe Holding Corporation commenced voluntary cases under
chapter 11 of the Bankruptcy Code October 18, 2018, October 22, 2018, and January 7, 2019 respectively, and are
jointly administered with the Debtors for procedural purposes only pursuant to Rule 1015(b) of the Bankruptcy
Rules. For ownership information pertaining to these three subsidiary legal entities, please refer to ECF No. 2 under
Case No. 18-23616, ECF No. 2 under Case No. 18-23630, and ECF No. 2 under Case No. 19-22031 for SHC
Licensed Business LLC, SHC Promotions LLC, and SRe Holding Corporation, respectively.


                                                                      12
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                         Pg 14 of 1892
 


         f. Part 9. The values listed for the real property owned and leased by the Debtors
            are the net book values of the various asset components (land, buildings,
            leasehold improvements, capital lease assets, etc.) as recorded on the fixed asset
            register for each applicable Debtor. A listing of each real property (primarily
            store locations) owned by each of the Debtors is contained in a Rider to Schedule
            A/B for each applicable Debtor. The Debtors have not included the net book
            value of each Debtor’s interest in each owned or leased property as its fixed asset
            records are maintained on an operational rather than on a store location and
            corresponding legal entity basis.

               Due to the complexity of certain of the Debtors’ leasing and real estate
               transactions, the Debtors may have inadvertently listed certain properties as real
               property assets in Part 9 when such properties are in fact properties that are
               subject of certain of the executory contracts and unexpired leases reported on
               Schedule G. The Debtors reserve all rights to re-characterize their interests in real
               property at a later date. Further, due to the volume of the Debtors’ real and
               personal property holdings, the Debtors may have listed certain assets as real
               property assets when such holdings are in fact in the nature of personal property
               holdings. Debtors may also have listed certain assets as personal property assets
               when such holdings are in fact real property holdings. The Debtors are continuing
               to review all relevant documents and expressly reserve their right to amend, re-
               categorize and/or re-characterize such asset holdings at a later time to the extent
               the Debtors determine such holdings were improperly listed.

         g. Part 10. Part 10 identifies the Debtors’ patents, copyrights, trademarks and trade
            secrets. The values presented in Part 10 reflect the net book value, to the extent
            that such value is reflected in the Debtors’ books and records. A number of the
            trademarks are registered in multiple countries, including the United States.

               Part 10 also includes a best effort listing of the Debtors’ registered internet
               domains and websites. The act of not listing any specific domain or website is not
               a relinquishing of ownership. The values presented in this Schedule reflect the
               net book value, to the extent that such value is reflected in the Debtors’ books and
               records.

         h. Part 11. In Part 11, dollar amounts are presented net of impairments and other
            adjustments.

                   i. Tax refunds and unused net operating losses (NOLs). The Debtors have
                      significant net operating loss carryforwards and tax credits. The timing
                      and use of such credits cannot be determined at this time. As a result, the
                      current value is stated as “Undetermined” in Part 11. The use of the word
                      “Undetermined” does not reflect the potential materiality of deferred
                      value. See also response to SOFA 31, “Consolidated Tax Group” for
                      additional information with respect to Limited Liability Companies.



                                                13
18-23537-rdd    Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39           Main Document
                                        Pg 15 of 1892
 


                  ii. Interests in Insurance Policies or Annuities. The Debtors maintain a
                      portfolio of insurance policies against unforeseen incidents and losses.
                      There has been no assessment of the cash surrender value, if any, of such
                      policies, to date. Accordingly, the values ascribed to such policies are
                      reported as Undetermined.

                 iii. Other contingent and unliquidated claims or causes of action of every
                      nature. In the ordinary course of business, the Debtors may have accrued,
                      or may subsequently accrue, certain rights to counterclaims, cross-claims,
                      setoffs, refunds with their customers and suppliers, and potential warranty
                      claims against their suppliers, among other claims. Additionally, certain of
                      the Debtors may be party to pending litigation in which the Debtors have
                      asserted, or may assert, claims as plaintiffs, or counter-claims and/or
                      cross-claims as defendants.

                     Despite their reasonable efforts to identify all such assets, the Debtors may
                     not have listed all of their causes of action or potential causes of action
                     against third parties as assets in their Schedules including, but not limited
                     to, avoidance actions arising under chapter 5 of the Bankruptcy Code and
                     actions under other relevant non-bankruptcy laws to recover assets. The
                     Debtors reserve all of their rights with respect to any claims, causes of
                     action, or avoidance actions they may have and neither these Global Notes
                     nor the Schedules shall be deemed a waiver of any such claims, causes of
                     action, or avoidance actions or in any way prejudice or impair the
                     assertion of such claims.

                 iv. Other property of any kind not already listed. As discussed in the Cash
                     Management Motion, in the ordinary course of business, the Debtors
                     maintain business relationships with each other and with their non-Debtor
                     affiliates. Such intercompany transactions among entities result in
                     intercompany receivables and payables (the “Intercompany Claims”).
                     The Debtors have reported for each Debtor, the aggregate net
                     intercompany balances among the Debtors and their non-debtor affiliates
                     as assets on Schedule A/B or as liabilities on Schedule E/F, as appropriate.

                     The intercompany receivable values reported in Schedule A/B reflect the
                     net intercompany receivables for a particular Debtor entity from all other
                     Debtor and non-Debtor affiliates. Similarly, the intercompany payable
                     values reported in Schedule E/F reflect the net intercompany payable
                     balances from a particular Debtor to all other Debtor and non-Debtor
                     affiliates.

    3. Schedule D. To the best of the Debtors’ knowledge, all claims listed on Schedule D
       arose, or were incurred, before the Commencement Date.

       Except as otherwise agreed pursuant to a stipulation, agreed order or general order
       entered by the Bankruptcy Court that is or becomes final, the Debtors and/or their estates

                                               14
18-23537-rdd    Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 16 of 1892
 


       reserve their right to dispute or challenge the validity, perfection or immunity from
       avoidance of any lien purported to be granted or perfected in any specific asset to a
       creditor listed on Schedule D of any Debtor. The Debtors scheduled claims of certain
       creditors as secured claims for informational purposes only, and no current valuation of
       the Debtors’ assets in which such creditors may have a lien has been undertaken. The
       Debtors have included on Schedule D the results of UCC searches performed prior to the
       Commencement Date. However, the listing of such results shall not be deemed an
       admission as to the validity or existence of any lien. The Debtors reserve all rights to
       dispute or challenge the secured nature of any creditor’s claim or the characterization of
       the structure of any transaction or any document or instrument related to a creditor’s
       claim.

       The Debtors scheduled guarantee obligations under loan documents in Schedules D and
       E/F, as applicable, as contingent and unliquidated obligations, in undetermined amounts.

       Any changes to the status of any liens or security rights since the Commencement Date
       may not be adequately reflected in Schedule D. Therefore, the Debtors may have listed
       claims with secured status that have changed, or failed to list certain parties whose claims
       may be secured through rights of setoff, deposits or advance payments posted by, or on
       behalf of, the Debtors, or judgment or statutory lien rights on Schedule D.

       Certain claims listed on Schedule D may be subject to setoff rights. The Debtors have
       not investigated which of the claims may include such rights, and their population is
       currently unknown.

       To the extent the agreements governing certain security relationships have been listed
       elsewhere in the Schedules for the applicable Debtors, they have not been listed on
       Schedule D. The descriptions provided in Schedule D are intended only to be a summary,
       and the amounts due reflect principal amounts due as of the Commencement Date.
       Reference to the applicable loan agreements and related documents is necessary for a
       complete description of the collateral and the nature, extent and priority of any liens.
       Detailed descriptions of the Debtors’ pre-petition debt structure, guarantees and
       descriptions of collateral relating to each debt contained on Schedule D are contained in
       the Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules
       for Southern District of New York (ECF No. 3) (the “CFO Declaration”). In addition, the
       naming conventions used to describe the debt in Schedule D and, as applicable, Schedule
       E/F is consistent with the defined terms in the CFO Declaration.

    4. Schedule E/F.

          a. Part 1. The Debtors have not listed any tax, wage or wage-related obligations
             that the Debtors were granted authority to pay pursuant to First-Day Orders on
             Schedule E/F. The Debtors believe that all such claims for wages, salaries,
             expenses, benefits and other compensation as described in the First-Day Orders
             have been or will be satisfied in the ordinary course during these chapter 11 cases
             pursuant to the authority granted to the Debtors in the relevant First Day Orders.
             Unpaid amounts for severed employees have not been analyzed to determine

                                               15
18-23537-rdd     Doc 21    Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                        Pg 17 of 1892
 


               whether such amounts should be viewed as priority claims. In addition, for
               severed employees, there has been no analysis of whether any unpaid amounts
               exceed the priority claim limit or whether there should be a bifurcation of
               amounts owed between priority and nonpriority unsecured amounts.
               Accordingly, such claims are listed in Part 1 of Schedule E/F, and these Schedules
               identify the amount that may be subject to priority and the amount that may be
               nonpriority as Undetermined in both parts. The Debtors reserve their right to
               dispute or challenge whether creditors listed on Schedule E/F are entitled to
               priority claims.

               Claims owing to various taxing and regulatory authorities to which the Debtors
               may potentially be liable are included on the Debtors' Schedule E/F. Certain of
               such claims, however, may be subject to on-going audits and/or the Debtors are
               otherwise unable to determine with certainty the amount of the remaining claims
               listed on Schedule E/F. Therefore, the Debtors have listed all such claims as
               undetermined, pending final resolution of on-going audits or other outstanding
               issues.

         b. Part 2. The Debtors have attempted to relate all liabilities to each applicable
            Debtor. As a result of the Debtors’ large and complex operations, however,
            Schedule E/F for each Debtor should be reviewed in these cases for a complete
            understanding of the unsecured claims against the Debtors. Certain creditors
            listed on Schedule E/F may owe amounts to the Debtors and, as such, may have
            valid setoff and recoupment rights with respect to such amounts. The Debtors
            have not investigated which of the claims may include such rights, and their
            population is currently unknown. Therefore, the Debtors did not indicate such
            potential set off rights. The Debtors reserve all rights to challenge any setoff
            and/or recoupment rights that may be asserted. Additionally, certain creditors
            may assert mechanics’, materialsmen’s, or other similar liens against the Debtors
            for amounts listed on Schedule E/F, with respect to which the Debtors reserve all
            rights. For certain vendors for which the claim amount may not be subject to
            offset, the Schedule reflect amounts which have been separately reclassified to
            either prepaid inventory or prepaid expense, as appropriate. Such prepaid
            amounts are reflected in Schedule A/B.

               The Debtors reserve their right to dispute or challenge the validity, perfection or
               immunity from avoidance of any lien purported to be perfected by a creditor listed
               on Schedule E/F of any Debtor. In addition, the Debtors reserve their right to
               dispute or challenge any priority asserted with respect to any liabilities listed on
               Schedule E/F. The Debtors have made reasonable efforts to include all trade
               creditors on Schedule E/F. However, the Debtors believe there are instances
               where vendors have yet to provide proper invoices for prepetition goods or
               services. While the Debtors maintain general accruals to account for these
               liabilities in accordance with GAAP, these amounts are estimates and therefore
               have not been included on Schedule E/F.



                                                16
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                         Pg 18 of 1892
 


               The Debtors’ accounting system tracks vendors by vendor number. Because
               many vendors conduct business at several of the Debtors’ locations and with
               multiple Debtors, and the Debtors may do business at multiple vendor locations,
               there are instances where the same vendor has multiple vendor numbers. For
               purposes of Schedule E/F, the Debtors have attempted to aggregate all claims of
               such vendors with multiple vendor numbers, by Debtor. However, instances may
               exist where not all such claims have been identified and the Debtors may have
               separately listed potentially duplicative claims of such vendors under multiple
               vendor numbers.

               Unless otherwise noted, the claims listed on Schedule E/F are based on the
               Debtors’ books and records as of the Commencement Date. Payments may have
               been made to certain vendors under applicable First Day Orders. To the extent
               that any such payments have been made, the amounts paid have been applied to
               reduce the amount of the claim. If the application of payments made by the
               Debtors (i) pursuant to a First Day Order, (ii) a cash in advance payment made
               prior to the Commencement Date, or (iii) relate to other payments to vendors and
               result in an over-advance, such payments have been listed as a prepaid expenses
               and included in Schedule A/B Part 2.

               Schedule E/F also contains information regarding pending litigation involving the
               Debtors. In certain instances, the identity of each Debtor that is the subject of the
               litigation is unclear or undetermined. However, to the extent that litigation
               involving a particular Debtor has been identified, such information is contained in
               Schedule E/F for that Debtor. The amounts for these potential claims are listed as
               undetermined and marked as contingent, unliquidated and disputed in this
               Schedule. The Debtors have excluded workers' compensation claims from the
               Statements because the Debtors continue to honor their workers’ compensation
               obligations in the ordinary course in accordance with the Final Order Authorizing
               Debtors to (i) Continue, Maintain, and Renew Their Insurance Policies and
               Workers’ Compensation Programs: (ii) Honor All Obligations with Respect
               Thereto: and (iii) Modify the Automatic Stay With Respect to the Worker’s
               Compensation Programs (ECF No. 792), entered on November 16, 2018.

               The Debtors sell gift cards to customers in the normal course of business. The
               gift cards can be applied by customers toward purchases of groceries in the
               Debtors’ stores. Due to the volume and frequency of gift card sales, the Debtors
               are not able to identify (i) all of the individual gift card holders, and (ii) the
               unredeemed value remaining on the individual gift cards. Accordingly,
               unredeemed gift card claims have not been included in Schedule E/F.

               Schedule E/F includes the aggregate net intercompany payable amounts that may
               or may not result in allowed or enforceable claims by or against a given Debtor.
               Listing these payables is not an admission on the part of the Debtors that the
               intercompany claims are enforceable or collectible. The intercompany payables
               may be subject to set off, recoupment, netting or other adjustments made pursuant
               to intercompany policies and arrangements not reflected in the Schedules.

                                                17
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                         Pg 19 of 1892
 


    5. Schedule G. Although reasonable efforts have been made to ensure the accuracy of
       Schedule G regarding executory contracts and unexpired leases (collectively the
       “Agreements”), review is ongoing and inadvertent errors, omissions or over-inclusion
       may have occurred. The Debtors may have entered into certain types of Agreements in
       the ordinary course of their businesses, such as indemnity agreements, non-executory
       supplemental agreements, amendments/letter agreements, and confidentiality agreements,
       which may not be set forth in Schedule G. In addition, as described herein, certain
       confidential information has been omitted from Schedule G.

       The Debtors have entered into numerous Universal Terms and Conditions (“UTC”)
       arrangements with vendors. For vendors with whom there was at least one open purchase
       order at the Commencement Date, the Debtors have included such purchase order in
       Schedule G. The Debtors have not listed all such short-term purchase and sales orders
       because of their large number and transitory nature. Omission of a contract or agreement
       from Schedule G does not constitute an admission that such omitted contract or
       agreement is not an executory contract or unexpired lease. Schedule G may be amended
       at any time to add any omitted Agreements. Likewise, the listing of an Agreement on
       Schedule G does not constitute an admission that such Agreement is an executory
       contract or unexpired lease or that such Agreement was in effect on the Commencement
       Date or is valid or enforceable. The Agreements listed on Schedule G may have expired
       or may have been renewed, modified, amended, or supplemented from time to time by
       various amendments, restatements, waivers, estoppel certificates, letters and other
       documents, instruments and agreements, which may not be listed on Schedule G.
       Executory agreements that are oral in nature have not been included in Schedule G.

       Any and all of the Debtors’ rights, claims and causes of action with respect to the
       Agreements listed on Schedule G are hereby reserved and preserved, including, but not
       limited to, the Debtors’ rights to (i) dispute the validity, status, or enforceability of any
       Agreements set forth on Schedule G, (ii) dispute or challenge the characterization of the
       structure of any transaction, or any document or instrument related to a creditor’s claim,
       including, but not limited to, the Agreements listed on Schedule G and (iii) to amend or
       supplement Schedule G as necessary.

       Certain of the Agreements listed on Schedule G may have been entered into by or on
       behalf of more than one of the Debtors. Each Agreement is included on Schedule G of
       every named Debtor party. In certain circumstances, the specific Debtor obligor(s) to
       certain of the Agreements could not be specifically identified. In such cases, the Debtors
       have made reasonable efforts to identify the correct Debtor’s Schedule G on which to list
       the agreement. .

    6. Schedule H. The Debtors are party to various debt agreements which were executed by
       multiple Debtors. The guaranty obligations under prepetition secured credit agreements
       are noted on Schedule H for each individual Debtor. In the ordinary course of their
       businesses, the Debtors are involved in pending or threatened litigation and claims arising
       out of the conduct of their businesses. Some of these matters may involve multiple
       plaintiffs and defendants, some or all of whom may assert cross-claims and counter-
       claims against the other parties. To the extent such claims are listed elsewhere in the

                                                18
18-23537-rdd       Doc 21   Filed 01/18/19 Entered 01/18/19 00:56:39          Main Document
                                         Pg 20 of 1892
 


       Schedules of the applicable Debtors, they have not been set forth on Schedule H. Further,
       the Debtors may not have identified certain guarantees that are embedded in the Debtors’
       executory contracts, unexpired leases, secured financings, debt instruments and other
       such agreements to the extent that such agreements are listed elsewhere in the Schedules
       of the applicable Debtors. In the event that two or more Debtors are co-obligors with
       respect to a scheduled debt or guaranty, such debt or guaranty is listed in the Schedules
       and Statements of each such Debtor at the full amount of such potential claim, and such
       claim is marked “contingent” and “unliquidated.” No claim set forth on the Schedules
       and Statements of any Debtor is intended to acknowledge claims of creditors that are
       otherwise satisfied or discharged by other Debtors or non-Debtors. To the extent there
       are guarantees connected with any joint ventures to which the Debtor may be a party,
       such agreements are not identified in the Debtors’ Schedules.

Specific Notes with Respect to the Debtors’ Statements of Financial Affairs

       1.      SOFA 1 and SOFA 2. The presentation of amounts in the Debtors’ responses to
               SOFA 1 and 2 are consistent with the classification of such amounts in the
               statements of operations, as disclosed in compliance with GAAP.

               The Debtors operate on a 4-4-5 retail calendar, dividing the year into four (4)
               quarters. Each quarter has 13 weeks, which are grouped into two (2) four-week
               “months” and one (1) five-week “month.” The Debtors’ fiscal year ends on the
               Saturday closest to January 31 and consists of 52 weeks or, as is the case with
               fiscal year 2017, 53 weeks.

                   FY 2016: Comprised of 52 weeks ending January 28, 2017.
                   FY 2017: Comprised of 53 weeks ending February 3, 2018.
                   FY 2018: Comprised of 52 weeks ending February 2, 2019.

       2.      SOFA 3. As described and defined in the Cash Management Motion, the Debtors
               utilize an integrated, centralized Cash Management System, in the ordinary course
               of business, to collect, concentrate and disburse funds generated by their
               operations.     The Debtors maintain a consolidated accounts payable and
               disbursements system to pay operating and administrative expenses through
               various disbursement accounts. The obligations of the Debtors are primarily paid
               by and through Sears, Roebuck and Co. or Kmart Corporation, notwithstanding
               that certain obligations may be obligations of one or more of the Debtors
               consistent with the Cash Management Motion.

               Payment data was extracted from multiple financial systems across the Debtors’
               organization. In instances where the payment system did not discern which
               Debtor the payment pertained to, such transactions were assigned to Sears,
               Roebuck and Co. The payments disclosed in SOFA 3 are based on payments
               made by the Debtors with payment dates from July 17, 2018 to October 15, 2018.




                                              19
18-23537-rdd                     Doc 21               Filed 01/18/19 Entered 01/18/19 00:56:39   Main Document
                                                                   Pg 21 of 1892
 


                             Amounts still owed to creditors will appear on the Schedules of Assets and
                             Liabilities for each of the Debtors, as applicable.

                             The Debtor entities utilizes Automatic Data Processing, Inc. (“ADP”) to process
                             employee compensation and the related jurisdiction taxes associated with
                             compensation payouts. The Debtors make bulk payments which include
                             employee compensation, associated jurisdiction taxes, as well as the service fee
                             ADP would charge for its related services. The various payments systems aren’t
                             able to bifurcate the portion related to employee compensation, therefore,
                             amounts listed in response to SOFA 3 represent the total batch payments.

              3.             SOFA 4. For purposes of the Schedules and Statements, the Debtors define
                             insiders as individuals that, based upon the totality of circumstances, (i) have a
                             controlling interest in, or exercise sufficient control over the respective Debtor so
                             as to unqualifiably dictate corporate policy and the disposition of assets, and/or
                             (ii) are or were listed as participants in the Debtors’ key employee incentive plan
                             as approved by the KEIP Order.7

                             Individuals listed in the Statements as insiders have been included for
                             informational purposes only. The Debtors do not take any position with respect to
                             (i) such individual’s influence over the control of the Debtors; (ii) the
                             management responsibilities or functions of such individual; (iii) the decision-
                             making or corporate authority of such individual; or (iv) whether such individual
                             could successfully argue that he or she is not an insider under applicable law,
                             including, without limitation, the federal securities laws, or with respect to any
                             theories of liability or for any other purpose. As such, the Debtors reserve all
                             rights to dispute whether someone identified is in fact an “insider” as defined in
                             section 101(31) of the Bankruptcy Code. For more information regarding each
                             Debtor’s officers and directors, please see SOFA 28 and SOFA 29.

                             Payments to insiders that have a specific related party interest include M-III
                             Partners LLC (“M-III”). M-III pays insider Chief Restructuring Officer Moshin
                             Meghji, and therefore payments to M-III may indirectly benefit Mr. Meghji. Such
                             payments have been listed in the response to SOFA 11.

                             The payroll-related amounts shown in response to this question for any salary,
                             bonus or additional compensation, and/or severance payments are net amounts
                             that include reductions for amounts including employee tax and benefit
                             withholdings.

              4.             SOFA 5. The operating Debtors occasionally return damaged, unsatisfactory, or
                             out-of-specification goods to vendors in the ordinary course of business. Other
                                                            
7
 Order (I) Approving Debtors’ Incentive and Retention Programs for Certain Key Employees and (II) Granting
Related Relief (ECF No. 1437) (the “KEIP Order”).



                                                                      20
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39             Main Document
                                         Pg 22 of 1892
 


               than ordinary course items, the Debtors are not aware of any property that has
               been returned to the seller.

      5.       SOFA 6. The Debtors accept payment in their various locations and on their
               website in the form of credit cards. As a result of the relationship with the credit
               card processing companies, the Debtors are involved in setoff transactions on a
               continuous basis. Specifically, other than the setoffs noted in SOFA 6, the
               Debtors maintain reserves with both First Data Corporation (“First Data”) and
               American Express Co. (“American Express”). First Data and American Express
               are not owed any amounts because all amounts that are due and payable are offset
               against amounts that First Data and American Express owe the Debtors in the
               normal course of settlement. While this is similar in effect to a set-off, it does not
               meet the legal criteria for set-off because the amounts never became unpaid.
               Additionally, First Data and American Express have a contractual right to
               withhold from the settlements amounts due to them. If the net amount due to the
               Debtors is greater than zero, there is no need for either American Express or First
               Data to exercise a set-off against the reserve, so the reserve will continue to be in
               place. If First Data continues to process gift-card transactions and the Debtors
               continue to accept American Express credit cards for payment, the Company
               expects that net amounts due to the Debtors to exceed zero. Further, the Debtors’
               relationships with their vendors require setoffs on regular cycles. Documentation
               of these setoff transactions for the 90 days prior to the Commencement Date
               would be onerous and unwieldy. Consequently, the Debtors have not listed these
               ordinary course setoffs in SOFA 6.

               In the ordinary course of business, the Debtors receive benefits from their trade
               vendors including, but not limited to, rebates, promotional allowances, dividends,
               and contractual sharing of profits and discounts. These Debtor receivables are
               typically settled with the Debtors setting off the receivables against payments to
               the vendors. In some instances, the amounts are settled in cash. Given the
               frequency of these transactions, and the burden created in attempting to isolate
               them from normal course payments, the Debtors have not listed these ordinary
               course setoffs in SOFA 6.

               The operating Debtors engage in certain customer programs, including return and
               refund programs pursuant to which customers may receive credits. Such
               transactions were not considered setoffs for the purpose of responding to SOFA 6,
               although the Debtors reserve all rights with respect thereto and make no
               admission of waiver thereby.

      6.       SOFA 7. The actions described in response to SOFA 7 are the responsive
               proceedings or pending proceedings of which the Debtors are aware. The actions
               described in SOFA 7 include, but are not limited to, commercial litigation,
               personal injury lawsuits, customer credit cases, workers’ compensation claims,
               environmental-related proceedings, potential violations under the Equal
               Employment Opportunity Commission, potential violations under the

                                                21
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39              Main Document
                                         Pg 23 of 1892
 


               Occupational Safety & Health Administration, as well as investigations under
               state and federal law.

               The Debtors have devoted substantial resources to identify and provide as much
               information for as many proceedings as possible in response to SOFA 7 using
               records that were reasonably accessible and reviewable. While the Debtors
               believe they were diligent in their efforts, information the Debtors were unable to
               locate for proceedings that were listed was left blank.

               The Debtors reserve all of their rights and defenses with respect to all listed
               lawsuits and administrative proceedings. The listing of any such suits and
               proceedings shall not constitute an admission by the Debtors of any liabilities or
               that the actions or proceedings were correctly filed against the Debtors or any
               affiliates of the Debtors. The Debtors also reserve their rights to assert that neither
               the Debtors nor any affiliate of the Debtors is an appropriate party to such actions
               or proceedings. Further, the Debtors own property in numerous jurisdictions and
               in the ordinary course of business have disputed property valuations/tax
               assessments. The Debtors have not listed such disputes on SOFA 7.

      7.       SOFA 9. The donations and/or charitable contributions listed in response to
               SOFA 9 represent payments made to third parties during the applicable timeframe
               that were recorded as such within the Debtors’ books and records. The Debtors
               may occasionally have excess prepaid materials related to customized projects at
               the end of a projects life cycle that they may give away to local charitable
               organization, rather than holding potential obsolete inventory. These materials
               are given away without being recorded as such within the Debtor’s book of
               record, however, the purchase price of material is allocated to its respective
               project cost.

               In addition to the charitable contributions and gifts listed, the Debtors assist local
               communities by participating in a number of different programs, which include
               disaster relief, discounted merchandise for the disadvantaged, sporting equipment
               for local youth athletic teams, and gift cards to support local programs. These
               contributions are often made at the discretion of store managers who have
               authority to make such donations, which are non-cash in nature. The Debtors
               track some of these contributions, but given the ad-hoc frequency and nature of
               these transactions, often do not track certain information such as the recipient
               counterparties. Tracking down such information would be burdensome given that
               these contributions are made at the store level and therefore are not included in
               the list of charitable contributions and gifts identified. The Debtors are also
               affiliated with the Sears-Roebuck Foundation, a 501(c)(3) non-profit organization
               founded in 1959. The Sears-Roebuck Foundation is a not a Debtor and therefore,
               its charitable contributions are also excluded from the list.

               Further, as described in the  Motion of Debtors for Authority to (I) Maintain
               Certain Trust Fund Programs, (II) Release Certain Funds Held in Trust, and (III)

                                                 22
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39            Main Document
                                         Pg 24 of 1892
 


               Continue to Perform and Honor Related Obligations (ECF No. 15) (the “Trust
               Funds Motion”), in the ordinary course of business, the Debtors collect
               charitable contributions from customers through cash and credit card
               contributions at store checkout points. These customer contributions are not
               property of the Debtors’ estates and are passed through to the applicable
               charitable organizations. The transfer of funds associated with these charitable
               programs have not been disclosed in SOFA 9 as they do not reflect donations or
               charitable contributions of property of the Debtors’ estate.

      8.       SOFA 10. The Debtor did not incur any losses within the year prior to the
               Commencement Date with respect to fire, theft, or other casualty that exceeded its
               insurance deductibles. The losses listed may exclude those incurred in the
               ordinary course of business. Amounts listed may include the value of property or
               estimated claim amounts for, among other things, shrinkage and damage.

               Given the scale of the Debtors’ store footprint, certain losses cannot be tracked by
               the Debtors with complete accuracy and, accordingly, such losses are listed on the
               Debtors’ Statements based on general ledger accounts that capture items such as
               theft, inventory shrink, and property damage. Additionally, the Debtors only
               account for general recoveries of such losses, with this general amount being the
               recovery listed in the Statements for the one year immediately prior to the Petition
               Date.

      9.       SOFA 11. All payments for services of any entities that provided consultation
               concerning debt counseling or restructuring services, relief under the Bankruptcy
               Code, or preparation of a petition in bankruptcy within one year immediately
               preceding the Commencement Date were made by Sears Holdings and are,
               therefore, listed on that Debtor’s response to SOFA 11. Additional information
               regarding the Debtors’ retention of professional service firms is more fully
               described in individual retention applications and related orders.

               In addition, the Debtors have listed payments made to professionals retained by
               the Debtors but not payments made to advisors of their post-petition lenders or
               other parties on account of any applicable fee arrangements.

      10.      SOFA 13. The Debtors may, from time to time and in the ordinary course of
               business, transfer equipment and other assets and/or sell certain equipment and
               other assets to third parties. These types of ordinary course transfers have not
               been disclosed in SOFA 13.

               To the extent that the Debtors vacated store locations during the three years
               immediately preceding the Commencement Date, information on these former
               store locations is contained in the Debtors’ response to SOFA 14. As part of the
               store closure process, the Debtors may sell equipment, hardware and other assets
               with value to interested parties such as the landlord and/or third party liquidators.
               The Debtors may also abandon assets in place at the locations for which they have

                                                23
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39           Main Document
                                         Pg 25 of 1892
 


               no future use or have been unable to sell to a third party. Certain de minimis
               transfers of assets resulting from such actions may not have been captured in the
               Debtors’ response to SOFA 13.

      11.      SOFA 14.          The Debtors operate locations both domestically and
               internationally. The Debtors have included a listing of all current and previous
               addresses owned or leased by the Debtor. In select instances, the dates of
               occupancy for certain retail addresses was not readily available. For these
               instances, the applicable dates are listed as “Unknown.”

            12. SOFA 16. In the ordinary course of business, the Debtors collect certain
                personally identifiable information (“PII”), including, but not limited to, their
                customers’ names, home address, and email addresses. A list of categories of
                collected PII is included in the response to SOFA 16. The Debtors also maintain
                prescription-related information on their pharmacy customers. All pharmacy
                records are kept and maintained in accordance with the privacy and
                confidentiality requirements mandated by Federal and state law. The Debtors’
                privacy policy for pharmacy records is available at all of their pharmacy
                locations.

      13.      SOFA 20. The Debtors utilize Iron Mountain Storage Facilities (“Iron
               Mountain”) to retain records. Iron Mountain has various store locations across
               the United States. The Debtors do not maintain specific Iron Mountain addresses
               and thus have not listed them in SOFA 20. The Debtors own and operate their
               distribution centers. Accordingly, the distribution centers do not constitute off-
               premise storage for purposes of this response.

               In addition, the Debtors have not disclosed in response to SOFA 20 (i) inventory
               for sale being held in the mini-storage units that the Debtors rent from time to
               time to store excess inventory in the ordinary course of business or (ii) any owned
               in-transit inventory. The Debtors have determined that the collection of this
               specific information would be time-consuming and an inefficient use of estate
               resources. Further, such inventory is accounted for on the Debtors’ Schedules.
               As such this inventory is not included in SOFA 20.

      14.      SOFA 21. In the ordinary course of business, the Debtors’ retail locations
               contain various inventory goods owned by third parties. In addition to regular
               consignment inventory arrangements, the Debtors may have Scan Based Trading
               (“SBT”) agreements with third parties. Goods that fall under SBT agreements are
               owned by the supplier up until the point of sale. The Debtors do not track the
               value of the SBT inventory for each supplier and such SBT inventory is held at
               various retail locations. Additionally, the Debtors may utilize leased property in
               their ordinary course of business. Therefore, the Debtors may hold property
               subject to leases listed on the Debtors’ Schedule G.




                                               24
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39           Main Document
                                         Pg 26 of 1892
 


      15.      SOFA 22–24. The Debtors have devoted substantial resources to identify and
               provide the required information for as many responsive sites and proceedings as
               possible in response to SOFA 22–24 using records that were reasonably
               accessible and reviewable. While the Debtors believe they were diligent in their
               efforts, it is possible that certain of the matters listed on SOFA 22–24 for a
               particular Debtor may also relate to another Debtor and may have been
               inadvertently left off such other Debtor’s response to this question. The Debtors
               have endeavored to disclose all applicable information in response to SOFA 22–
               24. For ownership of subsidiary legal entities, please refer to the Debtors’
               Corporate Ownership Statements, which are incorporated into the Statements by
               reference herein.

               With regard to SOFA 23, the Debtors have listed existing store locations for
               which environmental remediation actions were in process as of the
               Commencement Date. The Debtors were in compliance with all remediation
               requirements as of the Commencement Date.

            16. SOFA 25. The Debtors have used their reasonable efforts to identify the
                beginning and ending dates of all businesses in which the Debtors were a partner
                or owned five percent or more of the voting or equity securities within the six
                years immediately preceding the Commencement Date. In certain instances,
                however, the dissolution dates of certain entities that are no longer in existence
                were not readily available and, therefore, are not included in SOFA 25. All such
                entities were either merged with other entities owned by the Debtors or were
                dissolved prior to the Commencement Date. The Debtors have listed non-debtor
                subsidiaries on the Statement of the Debtor entity (the “Proximate Parent
                Debtor”) that most directly held or otherwise had control over the interests in
                such non-debtor entities, but not on the Statements of the parent entities of the
                Proximate Parent Debtor. For the inter-Debtor ownership information, please
                refer to the Corporate Ownership Statements.

      17.      SOFA 26. Pursuant to the requirements of the Securities Exchange Act of 1934,
               as amended, the Debtors have filed with the U.S. Securities and Exchange
               Commission (the “SEC”) reports on Form 8-K, Form 10-Q, and Form 10-K.
               These SEC filings contain consolidated financial information relating to the
               Debtors. Additionally, consolidated financial information for the Debtors is
               posted on the Debtors’ website at www.sears.com. Because the SEC filings and
               the website are of public record, the Debtors do not maintain records of the parties
               that requested or obtained copies of any of the SEC filings from the SEC or the
               Debtors.

               In addition, the Debtors provide certain parties, such as banks, auditors, potential
               investors, vendors, and financial advisors with financial statements that may not
               be part of a public filing. The Debtors do not maintain complete lists to track
               such disclosures and, therefore, have not listed these recipients in SOFA 26.



                                                25
18-23537-rdd     Doc 21     Filed 01/18/19 Entered 01/18/19 00:56:39             Main Document
                                         Pg 27 of 1892
 


      18.      SOFA 27. The Debtors inventory product at their various store locations on a
               continual basis. In an effort to reduce the amount of disclosures that would be
               otherwise applicable—disclosures that could name in excess of 1,000 store-level
               managers—the Debtors have provided the regional leads in response to SOFA 27.

               In addition, the Debtors perform periodic cycle inventory counts throughout each
               year and at least one full physical inventory count per year at each individual
               location. The total values of each count related to “Sears” and “Kmart” retail and
               distribution center locations are assigned to their parent entities, Sears, Roebuck
               and Co. and Kmart Holding Corp., respectively.

               Additionally, the Debtors inventory product at their various retail and distribution
               centers on a regular basis. The Debtors have only provided the regional leads in
               response to SOFA 27.

      19.      SOFA 28. The Debtors have excluded from SOFA 28 shareholders who hold less
               than five percent (5%) of each Debtor’s voting or equity securities, as is
               consistent with reporting requirements under SEC Filing 13D. For inter-Debtor
               ownership information, please refer to the Corporate Ownership Statements. For
               each entity, the Debtors have included individuals as of the Commencement Date,
               identified as directors, officers, members, or managers, as applicable, of such
               entity in the Debtors’ recordkeeping systems or, if no individuals were identified,
               an entity member, as applicable.

      20.      SOFA 29. The disclosures relate specifically to terminated job titles or positions
               and are not indicative of the individuals’ current employment status with the
               Debtors. For each entity, the Debtors have included the individuals who, during
               the applicable period, were identified as directors and officers of such entity in the
               Debtors’ recordkeeping systems.

      21.      SOFA 30. Any and all known disbursements to Insiders of the Debtors, as
               defined above, have been listed in the response to SOFA 4.

      22.      SOFA 31. Various Debtor limited liability companies (“LLCs”) are disregarded
               for tax purposes. Income generated by an LLC is consolidated at a higher
               reporting unit level with entities including Sears, Roebuck, and Co., Kmart
               Corporation, Sears Holdings and others. Only corporations can be “members” of a
               consolidated group for tax purposes. Because the Debtor LLCs are not
               corporations for tax purposes, they are identified as not being members of the tax
               consolidated group in the response to SOFA 31.




                                                26
                18-23537-rdd               Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39                                 Main Document
 Fill in this information to identify the case:                         Pg 28 of 1892
 Debtor name       SEARS, ROEBUCK AND CO.

 United States Bankruptcy Court for the:       Southern                             District of:         New York
                                                                                                       {State}
 Case number (If known):      18-23537


                                                                                                                                        q           Check if this is an
                                                                                                                                                    amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                  04/16

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).



      Part 1:      Income


 1.     Gross revenue from business


       q    None


          Identify the beginning and ending dates of the debtor's fiscal                                 Sources of Revenue                     Gross revenue
          year, which may be a calendar year                                                             Check all that apply                   (before deductions and
                                                                                                                                                exclusions)

                                                                                                   X
                                                                                                   q   Operating a business


        Fiscal Year 2018                       From    2/4/2018         to    10/14/2018           q   Other
                                                                                                                                                $        3,329,742,284.00
                                                       MM/DD/YYYY             MM/DD/YYYY

                                                                                                   X
                                                                                                   q   Operating a business


        Fiscal Year 2017                       From    1/29/2017        to    2/3/2018             q   Other
                                                                                                                                                $        6,091,722,786.00
                                                       MM/DD/YYYY             MM/DD/YYYY

                                                                                                   X
                                                                                                   q   Operating a business


        Fiscal Year 2016                       From    1/31/2016        to    1/28/2017            q   Other
                                                                                                                                                $        7,547,677,423.00
                                                       MM/DD/YYYY             MM/DD/YYYY
 2.   Non-business revenue

      Include revenue regardless of whether that revenue is taxable. Not-business income may include interest, dividends, money
      collected from lawsuits, and royalties. List each source and the gross revenue for each seperately. Do not include revenue listed in
      line 1.
      q     None


                                                                                                    Description of sources of               Gross revenue from
                                                                                                    revenue                                 each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)


        Fiscal Year 2018                       From       2/4/2018      to    10/14/2018           Interest and Investment Income           $                110,536,446.00

                                                       MM/DD/YYYY             MM/DD/YYYY

        Fiscal Year 2017                       From       1/29/2017     to      2/3/2018           Interest and Investment Income           $                 95,444,334.00

                                                       MM/DD/YYYY             MM/DD/YYYY

        Fiscal Year 2016                       From       1/31/2016     to     1/28/2017           Interest and Investment Income           $                 43,817,746.00

                                                       MM/DD/YYYY             MM/DD/YYYY


      Part 2:      List Certain Transfers Made Before Filing for Bankruptcy



 Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                               page 1
                     18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                  SEARS, ROEBUCK AND CO.                                                Pg 29 of 1892 Case number 18-23537                       (if known)
                        Name




3.      Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers ¾including expense reimbursements ¾to any creditor, other than regular employee compensation, within 90
        days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may
        be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       q      None




              Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                        Check all that apply


                 0344 SIMON PROP GRP TX L P
     3.1.                                                                                                                    7/30/2018                 $ 18,721.16      q
                 Creditor's Name                                                                                                                                            Secured debt
                                                                                                                             8/28/2018                 $ 18,721.16

                 7640 RELIABLE PARKWAY
                                                                                                                             9/27/2018                 $ 18,721.16      q   Unsecured loan repayments

                                                                                                                                                                        q   Suppliers or vendors
                 Street

                 CHICAGO                                        IL                                        60686                                                         q
                                                                                                                                                                        X
                                                                                                                                                                            Services

                 City                                                State                              ZIP Code                                                        q   Other


            Total amount or value.........................................................................................                             $56,163.48



                 0511 SIMON PROPERTY GROUP TEXAS
     3.2.                                                                                                                    7/30/2018                  $ 7,336.95      q
                 Creditor's Name                                                                                                                                            Secured debt
                                                                                                                              8/9/2018                 $ 41,997.97

                 7728 RELIABLE PARKWAY
                                                                                                                             8/28/2018                  $ 7,336.95      q   Unsecured loan repayments
                                                                                                                             9/27/2018                  $ 7,336.95
                                                                                                                                                                        q   Suppliers or vendors
                 Street

                 CHICAGO                                        IL                                    60686-0077                                                        q
                                                                                                                                                                        X
                                                                                                                                                                            Services

                 City                                                State                              ZIP Code                                                        q   Other


            Total amount or value.........................................................................................                             $64,008.82



                 0732 SIMON PROPERTY GROUP LP
     3.3.                                                                                                                    7/30/2018                     $ 7,875.80   q
                 Creditor's Name                                                                                                                                            Secured debt
                                                                                                                             8/28/2018                     $ 7,875.80

                 867675 RELIABLE PARKWAY
                                                                                                                             9/27/2018                     $ 7,875.80   q   Unsecured loan repayments

                                                                                                                                                                        q   Suppliers or vendors
                 Street

                 CHICAGO                                        IL                                    60686-0076                                                        q
                                                                                                                                                                        X
                                                                                                                                                                            Services

                 City                                                State                              ZIP Code                                                        q   Other


            Total amount or value.........................................................................................                             $23,627.40




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 2
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 30 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              1 STOP ELECTRONICS CENTER INC
  3.4.                                                                                                                    7/18/2018                     $ 1,739.92 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                     $ 7,577.63
                                                                                                                          7/24/2018                       $ 429.41 q
              1870 BATH AVE                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/25/2018                     $ 1,958.43
                                                                                                                          7/30/2018                     $ 7,508.40 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 775.19
                                                                                                                           8/1/2018                     $ 1,781.89 q
              BROOKLYN                                       NY                                        11214                                                             Services
                                                                                                                           8/2/2018                       $ 992.91
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 1,265.31 q
                                                                                                                                                                         Other
                                                                                                                           8/7/2018                        $ 92.64
                                                                                                                           8/8/2018                       $ 889.55
                                                                                                                           8/9/2018                       $ 678.91
                                                                                                                          8/13/2018                     $ 5,003.72
                                                                                                                          8/14/2018                     $ 5,505.91
                                                                                                                          8/15/2018                       $ 276.25
                                                                                                                          8/16/2018                     $ 2,944.23
                                                                                                                          8/20/2018                     $ 1,501.69
                                                                                                                          8/21/2018                     $ 1,483.37
                                                                                                                          8/27/2018                     $ 1,088.84
                                                                                                                          8/30/2018                     $ 2,387.04
                                                                                                                           9/4/2018                     $ 2,957.16
                                                                                                                           9/6/2018                     $ 1,206.73
                                                                                                                          9/10/2018                     $ 3,260.85
                                                                                                                          9/11/2018                        $ 13.24

         Total amount or value.........................................................................................                             $53,319.22



              100 MUSHROOM BLVD ASSOCIATES LLC
  3.5.                                                                                                                    7/30/2018                     $ 5,623.33   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,623.33

              130 LINDEN OAKS                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              ROCHESTER                                      NY                                        14625                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $11,246.66



              1057 HANOVER LLC
  3.6.                                                                                                                    7/30/2018                $ 112,250.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 97,283.33
                                                                                                                           8/6/2018                 $ 54,277.87 q
              EAST MOUNTAIN CORPORATE CENTER 100 BALTIMORE                                                                                                               Unsecured loan repayments
                                                                                                                          8/28/2018                $ 112,250.00
              DRIVE
                                                                                                                          8/28/2018                 $ 97,283.33 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 54,277.87
                                                                                                                          9/27/2018                $ 114,495.00 q
              WILKES BARRE                                   PA                                        18702                                                             Services
                                                                                                                          9/27/2018                 $ 99,229.00
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $741,346.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 3
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 31 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              107 COMMERCIAL PROPERTY LLC
  3.7.                                                                                                                    7/23/2018                  $ 7,383.95 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 36,712.50
                                                                                                                           8/9/2018                  $ 7,383.95 q
              2260 NW 114 AVENUE                                                                                                                                      Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 7,383.95
                                                                                                                          8/28/2018                 $ 36,712.50 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 7,383.95
                                                                                                                          9/24/2018                  $ 7,383.95 q
                                                                                                                                                                X
              MIAMI                                          FL                                        33172                                                          Services
                                                                                                                          9/27/2018                 $ 36,712.50
              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $147,057.25



              1070 HANOVER LLC
  3.8.                                                                                                                     8/6/2018                $ 126,783.73   q
              Creditor's Name                                                                                                                                         Secured debt

              100 BALTIMORE DRIVE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              WILKES BARRE                                   PA                                        18702                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $126,783.73



              1070 HANOVER LLC
  3.9.                                                                                                                    7/30/2018                 $ 86,100.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 86,100.00

              EAST MOUNTAIN CORPORATE CENTER 100 BALTIMORE
                                                                                                                           9/6/2018                $ 126,783.73   q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 86,100.00
              DRIVE
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              WILKES BARRE                                   PA                                        18702                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $385,083.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 4
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 32 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              123STORES INC
 3.10.                                                                                                                    7/18/2018                  $ 9,164.92 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                  $ 6,851.45
                                                                                                                          7/20/2018                    $ 655.93 q
              1674 BROADWAY SUITE 802                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 18,485.44
                                                                                                                          7/24/2018                 $ 11,129.23 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                  $ 5,327.15
                                                                                                                          7/26/2018                  $ 4,725.37 q
              NEW YORK                                       NY                                        10019                                                             Services
                                                                                                                          7/30/2018                 $ 10,246.28
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                  $ 2,701.39 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                  $ 7,196.47
                                                                                                                           8/2/2018                  $ 3,669.38
                                                                                                                           8/6/2018                 $ 15,248.55
                                                                                                                           8/7/2018                  $ 3,848.84
                                                                                                                           8/8/2018                  $ 4,099.71
                                                                                                                           8/9/2018                  $ 3,424.09
                                                                                                                          8/13/2018                 $ 15,578.27
                                                                                                                          8/16/2018                 $ 14,398.41
                                                                                                                          8/17/2018                    $ 447.50
                                                                                                                          8/20/2018                 $ 17,888.81
                                                                                                                          8/21/2018                  $ 6,700.48
                                                                                                                          8/22/2018                  $ 3,419.09
                                                                                                                          8/23/2018                  $ 3,753.31
                                                                                                                          8/24/2018                  $ 4,122.00
                                                                                                                          8/27/2018                 $ 13,521.87
                                                                                                                          8/28/2018                  $ 5,810.24
                                                                                                                          8/29/2018                  $ 4,447.16
                                                                                                                          8/30/2018                  $ 7,049.30
                                                                                                                          8/31/2018                    $ 960.00
                                                                                                                           9/4/2018                 $ 15,994.84
                                                                                                                           9/5/2018                  $ 4,447.91
                                                                                                                           9/6/2018                  $ 1,824.08
                                                                                                                           9/7/2018                     $ 94.77
                                                                                                                          9/10/2018                 $ 13,194.45
                                                                                                                          9/11/2018                  $ 4,117.63

         Total amount or value.........................................................................................                            $244,544.32



              1420 N PARHAM ROAD LC
 3.11.                                                                                                                    7/23/2018                     $ 4,419.35   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 1,000.00

              MALL MANAGEMENT OFFICE 1420 N PARHAM ROAD
                                                                                                                          8/28/2018                     $ 1,000.00   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 1,000.00
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              RICHMOND                                       VA                                        23229                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,419.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 5
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 33 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              151 TECHNOLOGY EPA LLC
 3.12.                                                                                                                    7/23/2018                  $ 6,326.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 60,595.72
                                                                                                                           8/9/2018                  $ 6,326.00 q
              100 NE LOOP 410 - SUITE 1500                                                                                                                               Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 5,074.44
                                                                                                                          8/28/2018                 $ 50,155.99 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/30/2018                 $ 15,193.35
                                                                                                                           9/6/2018                  $ 6,326.00 q
              SAN ANTONIO                                    NV                                        78216                                                             Services
                                                                                                                           9/6/2018                  $ 5,074.44
              City                                                State                              ZIP Code
                                                                                                                           9/6/2018                  $ 2,541.35 q
                                                                                                                                                                         Other
                                                                                                                          9/24/2018                  $ 6,469.31


         Total amount or value.........................................................................................                            $164,082.60



              1540 SIMON PROPERTY GROUP TEXAS LP
 3.13.                                                                                                                    7/30/2018                     $ 9,567.28   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 9,567.28

              867729 RELIABLE PARKWAY
                                                                                                                          9/27/2018                     $ 9,567.28   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0077                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $28,701.84



              1711 INGRAM PARK MALL LP
 3.14.                                                                                                                    7/30/2018                 $ 12,606.12      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 12,606.12

              ATLANTA GA 30384-2936
                                                                                                                          9/27/2018                 $ 12,606.12      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                         GA                                   30384-2936                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $37,818.36



              1799 PORTAGE ROAD LLC
 3.15.                                                                                                                    8/23/2018                 $ 75,776.66      q
              Creditor's Name                                                                                                                                            Secured debt

              CO LOUIS LEKKOWITZ REALTY INC                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              JERICHO                                        NY                                        11753                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $75,776.66




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 6
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 34 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              2 GIRLS ACCYS INC
 3.16.                                                                                                                    07/24/2018                 $ 35,025.78      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/05/2018                  $ 8,029.09

              P O BOX 850                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              EDISON                                         NJ                                         8818                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $43,054.87



              2015 SHOPPING MALL BUSINESS LLC
 3.17.                                                                                                                     7/30/2018                     $ 9,933.32   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 9,933.32

              171 PASADENA TOWN SQUARE                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PASADENA                                       TX                                        77506                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $19,866.64



              2065 GEORGE STREET
 3.18.                                                                                                                     7/23/2018                 $ 77,192.51      q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 748906                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90074                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $77,192.51



              2065 GEORGE STREET LLC
 3.19.                                                                                                                     7/25/2018                 $ 67,891.36      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                 $ 77,192.51

              PO BOX 748906
                                                                                                                           8/24/2018                 $ 67,891.36      q   Unsecured loan repayments
                                                                                                                           9/24/2018                 $ 67,891.36
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90074                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $280,866.59




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 7
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 35 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              2105 SIMON PROPERTY GROUP L P
 3.20.                                                                                                                    7/30/2018                 $ 14,329.26      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 14,329.26

              867800 RELIABLE PARKWAY
                                                                                                                          9/27/2018                 $ 14,329.26      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0078                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $42,987.78



              225 ROBBINS LLC
 3.21.                                                                                                                    7/23/2018                 $ 30,167.33 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 43,330.27
                                                                                                                           8/9/2018                 $ 30,167.33 q
              CO SANDERS EQUITIES LLC 41 WEST PUTNAM AVENUE                                                                                                              Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 30,167.33
                                                                                                                          8/28/2018                 $ 43,330.27 q
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 30,167.33
                                                                                                                          9/13/2018                 $ 27,796.05 q
                                                                                                                                                                X
              GREENWICH                                      CT                                        06830                                                             Services
                                                                                                                          9/24/2018                 $ 30,167.33
              City                                                State                              ZIP Code
                                                                                                                          9/27/2018                 $ 43,330.27 q
                                                                                                                                                                         Other


         Total amount or value.........................................................................................                            $308,623.51



              2324 LAKELINE DEVELOPERS
 3.22.                                                                                                                    7/30/2018                     $ 5,600.73   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,600.73

              CHICAGO IL 60686-0078
                                                                                                                          9/27/2018                     $ 5,600.73   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                         IL                                   60686-0078                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,802.19



              2550 SIMON PROPERTY GROUP TX LP
 3.23.                                                                                                                    7/30/2018                     $ 6,582.93   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,582.93

              867935 RELIABLE PARKWAY
                                                                                                                          9/27/2018                     $ 6,582.93   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0079                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $19,748.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 8
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 36 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              266 ROUTE 125 LLC
 3.24.                                                                                                                    7/23/2018                 $ 64,479.60 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                  $ 7,116.77
                                                                                                                          8/10/2018                  $ 9,726.91 q
              ONE WALL STREET                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/24/2018                 $ 64,479.60
                                                                                                                           9/6/2018                  $ 7,116.77 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/13/2018                 $ 10,317.33
                                                                                                                          9/24/2018                 $ 64,479.60 q
              HUDSON                                         NH                                        03051                                                             Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $227,716.58



              266 ROUTE 125 LLC CO FRONTGATE MG
 3.25.                                                                                                                    7/23/2018                     $ 7,116.77   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 7,116.77

              1 WALL STREET
                                                                                                                          9/24/2018                     $ 7,116.77   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HUDSON                                         NH                                         3051                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,350.31



              2810 NEWPORT CENTRE LLC
 3.26.                                                                                                                    7/30/2018                 $ 20,500.00      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                 $ 44,720.46

              867545 RELIABLE PARKWAY
                                                                                                                          8/28/2018                 $ 20,500.00      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 20,500.00
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0075                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $106,220.46



              29 WEST LLC
 3.27.                                                                                                                    7/30/2018                     $ 3,358.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,358.00

              BUILDING 200 SUITE 201
                                                                                                                          9/27/2018                     $ 3,358.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WICHITA                                        KS                                    67226-1352                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,074.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 9
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 37 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              310 CAROLINA STREET LLC
 3.28.                                                                                                                    7/30/2018                 $ 23,262.29   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 23,262.29

              1717 17TH STREET SUITE 105                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              SAN FRANCISCO                                  CA                                        94103                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $46,524.58



              3450 S MARYLAND PARKWAY LLC
 3.29.                                                                                                                    7/23/2018                  $ 3,459.08 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 81,838.44
                                                                                                                           8/9/2018                  $ 3,459.08 q
              6140 BRENT THURMAN WAY SUITE 140                                                                                                                         Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 3,459.08
                                                                                                                          8/28/2018                 $ 81,838.44 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 3,459.08
                                                                                                                          9/13/2018                  $ 3,459.08 q
              LAS VEGAS                                      NV                                        89148                                                           Services
                                                                                                                          9/24/2018                  $ 3,459.08
              City                                              State                                ZIP Code
                                                                                                                          9/27/2018                 $ 81,838.44 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                            $266,269.80



              3632 MALL AT SMITH HAVEN LLC
 3.30.                                                                                                                    7/30/2018                 $ 13,562.50   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 13,562.50

              PITTSBURGH PA 15264
                                                                                                                          9/27/2018                 $ 13,562.50   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              PITTSBURGH                                      PA                                       15264                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $40,687.50



              3831 COMMERCIAL CENTER DRIVE LLC
 3.31.                                                                                                                    7/30/2018                     $ 7,836.69 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                     $ 1,276.12
                                                                                                                          8/28/2018                     $ 7,836.69 q
              2702 BAYONNE STREET                                                                                                                                      Unsecured loan repayments
                                                                                                                           9/6/2018                     $ 1,276.12
                                                                                                                          9/27/2018                     $ 7,836.69 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              SULLIVANS ISLAND                               SC                                        29482                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $26,062.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 10
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 38 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              3M
 3.32.                                                                                                                    7/18/2018                       $ 831.67 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 2,043.44
                                                                                                                          7/30/2018                       $ 707.13 q
              PO BOX 371227                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/2/2018                       $ 617.94
                                                                                                                           8/3/2018                       $ 179.38 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/6/2018                     $ 1,911.88
                                                                                                                           8/9/2018                     $ 1,013.16 q
              PITTSBURGH                                     PA                                        15250                                                           Services
                                                                                                                          8/13/2018                     $ 1,428.11
              City                                              State                                ZIP Code
                                                                                                                          8/15/2018                     $ 1,336.83 q
                                                                                                                                                                       Other
                                                                                                                          8/20/2018                     $ 1,337.60
                                                                                                                          8/27/2018                     $ 1,694.41
                                                                                                                           9/4/2018                     $ 1,425.39
                                                                                                                           9/7/2018                     $ 1,917.26
                                                                                                                          9/10/2018                     $ 2,036.31

         Total amount or value.........................................................................................                             $18,480.51



              4100 TOMLYNN STREET TIC LLC
 3.33.                                                                                                                    7/30/2018                 $ 11,334.58 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                  $ 1,423.27
                                                                                                                          8/28/2018                 $ 11,334.58 q
              2800 PATTERSON AVE SUITE 101                                                                                                                             Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 1,423.27
                                                                                                                          9/27/2018                 $ 11,334.58 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street

              RICHMOND                                       VA                                        23221                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $36,850.28



              4320 NORTH 124TH STREET LLC
 3.34.                                                                                                                    7/30/2018                 $ 22,947.99   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 22,947.99

              P O BOX 1690
                                                                                                                          9/27/2018                 $ 22,947.99   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              BROOKFIELD                                     WI                                    53008-1690                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $68,843.97



              4536 WHITE OAKS MALL L P
 3.35.                                                                                                                    7/30/2018                 $ 11,751.71   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 11,751.71

              CHICAGO IL 60674
                                                                                                                          9/27/2018                 $ 11,751.71   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                         IL                                       60674                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $35,255.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 11
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 39 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              47 BRAND LLC
 3.36.                                                                                                                    09/11/2018                $ 571,223.24   q
              Creditor's Name                                                                                                                                          Secured debt

              15 SOUTHWEST PARK                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              WESTWOOD                                       MA                                        02090                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $571,223.24



              4TH STREET SOUTH II LLC
 3.37.                                                                                                                      9/6/2018                $ 112,950.98   q
              Creditor's Name                                                                                                                                          Secured debt

              330 MARSHALL STREET SUITE 100                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              LANSING                                        MI                                        48912                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $112,950.98



              5060 MONTCLAIR PLAZA LN OWNER LLC
 3.38.                                                                                                                     7/30/2018                 $ 14,342.06   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 14,342.06

              ATTN TAMIKA CORREA PO BOX 31001-2197
                                                                                                                           9/27/2018                 $ 14,342.06   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PASADENA                                       CA                                    91110-2197                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $43,026.18



              5330 CROSSWIND LLC
 3.39.                                                                                                                     7/30/2018                $ 279,055.07   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 339,268.37

              65 EAST STATE STREET SUITE 550
                                                                                                                           9/27/2018                $ 286,031.45   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              COLUMBUS                                       OH                                        43215                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $904,354.89




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 12
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 40 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              5525 S SOTO STREET ASSOCIATES
 3.40.                                                                                                                    7/30/2018                 $ 23,437.50      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 23,437.50

              200 E 61ST STREET STE 29F
                                                                                                                          9/27/2018                 $ 23,437.50      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10065                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $70,312.50



              640 THOMPSON LANE LLC
 3.41.                                                                                                                    7/23/2018                  $ 4,689.49 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 59,583.33
                                                                                                                           8/9/2018                  $ 4,689.49 q
              222 2ND AVE SOUTH STE 1930                                                                                                                                 Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 4,689.49
                                                                                                                          8/22/2018                  $ 4,689.49 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/29/2018                 $ 59,583.33
                                                                                                                           9/6/2018                  $ 4,689.49 q
              NASHVILLE                                      TN                                        37201                                                             Services
                                                                                                                          9/24/2018                  $ 4,689.49
              City                                                State                              ZIP Code
                                                                                                                          9/27/2018                 $ 59,583.33 q
                                                                                                                                                                         Other


         Total amount or value.........................................................................................                            $206,886.93



              7604-PHEASANT LANE REALTY TRUST
 3.42.                                                                                                                    7/30/2018                     $ 3,363.14   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,363.14

              PHEASANT LANE LOCK BOX 13205 COLLECTIONS
                                                                                                                          9/27/2018                     $ 3,363.14   q   Unsecured loan repayments
              CENTER DRIVE
                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,089.42



              770 BROADWAY OWNER LLC
 3.43.                                                                                                                    10/8/2018                $ 731,740.07      q
              Creditor's Name                                                                                                                                            Secured debt

              888 SEVENTH AVENUE                                     CO VORNADO                                                                                      q   Unsecured loan repayments
              OFFICE MANAGEMENT LLC
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10019                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $731,740.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 13
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 41 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              7710 MALL AT MONTGOMERYVILLE LP
 3.44.                                                                                                                    7/30/2018                 $ 20,144.63      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 20,144.63

              P O BOX 829425
                                                                                                                          9/27/2018                 $ 20,144.63      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19182                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $60,433.89



              8142 BOYNTON JCP ASSOCIATES LTD
 3.45.                                                                                                                    7/30/2018                 $ 11,845.90      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                 $ 50,210.81

              CHICAGO IL 60674
                                                                                                                          8/28/2018                 $ 11,845.90      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 11,845.90
                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                         IL                                       60674                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $85,748.51



              8262 COLUMBIA MALL PARTNERSHIP
 3.46.                                                                                                                    7/30/2018                 $ 23,711.33      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 23,711.33

              6130 PAYSPHERE CIRCLE
                                                                                                                          9/13/2018                 $ 40,985.23      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 23,711.33
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60674                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $112,119.22



              909 GROUP LP
 3.47.                                                                                                                    7/20/2018                     $ 6,100.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 6,100.00

              909 DELAWARE AVE
                                                                                                                          9/24/2018                     $ 6,100.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WILMINGTON                                     DE                                        19899                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $18,300.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 14
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 42 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              A J MANUFACTURING CO INC
 3.48.                                                                                                                     7/26/2018                 $ 10,592.64 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/2/2018                  $ 1,551.59
                                                                                                                            8/9/2018                 $ 23,850.68 q
              449 WRIGHTWOOD AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/16/2018                  $ 6,255.26
                                                                                                                           8/23/2018                 $ 12,855.02 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/30/2018                  $ 5,085.61
                                                                                                                            9/6/2018                  $ 8,754.59 q
              ELMHURST                                       IL                                        60126                                                            Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $68,945.39



              A&A HK INDUSTRIAL LIMITED
 3.49.                                                                                                                      8/7/2018                 $ 23,719.56 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/10/2018                 $ 35,608.56
                                                                                                                            9/4/2018                $ 107,466.81 q
              ROOM 615 6F 334-336 KWUN TONG RD KWUN TONG                                                                                                                Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 40,851.13
                                                                                                                           9/13/2018                 $ 75,180.60 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/17/2018                 $ 92,577.60
              KOWLOON                                        HONGKONG                                                                                              q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $375,404.26



              ABC HOSIERY
 3.50.                                                                                                                    08/21/2018                 $ 12,391.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/30/2018                  $ 3,092.00

              640 PARK AVE                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              YOUNGSVILLE                                    NC                                        27596                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $15,483.00



              ABC WATER LLC
 3.51.                                                                                                                     7/23/2018                     $ 1,019.99 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                       $ 657.33
                                                                                                                            8/2/2018                     $ 1,096.48 q
              23910 N 19TH AVE STE 8                                                                                                                                    Unsecured loan repayments
                                                                                                                            8/6/2018                     $ 2,280.48
                                                                                                                            8/8/2018                       $ 535.49 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/9/2018                       $ 628.99
                                                                                                                           8/13/2018                       $ 628.99 q
              PHOENIX                                        AZ                                        85085                                                            Services
                                                                                                                           8/20/2018                     $ 4,261.13
              City                                                State                              ZIP Code
                                                                                                                           8/23/2018                       $ 586.49 q
                                                                                                                                                                        Other
                                                                                                                           8/27/2018                     $ 1,104.98
                                                                                                                           8/29/2018                       $ 569.49
                                                                                                                            9/4/2018                     $ 1,835.98
                                                                                                                           9/10/2018                       $ 495.50

         Total amount or value.........................................................................................                              $15,701.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 15
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 43 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ABDUL KABBA
 3.52.                                                                                                                    8/24/2018                 $ 32,815.39      q
              Creditor's Name                                                                                                                                            Secured debt

              9722 GROFFS MILL DR 528                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              OWINGS MILLS                                   MD                                        21117                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $32,815.39



              ABINGTON TOWNSHIP TAX COLLECTOR
 3.53.                                                                                                                    8/24/2018                $ 316,238.00      q
              Creditor's Name                                                                                                                                            Secured debt

              1176 OLD YORK ROAD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              ABINGTON                                       PA                                        19001                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $316,238.00



              ABONI KNITWEAR LTD
 3.54.                                                                                                                    7/30/2018                 $ 18,212.02 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/1/2018                 $ 15,890.42
                                                                                                                           8/7/2018                 $ 42,470.63 q
              PLOT 169-171 UNION - TETULZHORA HEMAYETPUR                                                                                                                 Unsecured loan repayments
                                                                                                                           8/8/2018                 $ 35,200.61
                                                                                                                          8/22/2018                  $ 4,941.11 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/27/2018                  $ 4,342.50
                                                                                                                          8/30/2018                  $ 3,150.00 q
              SAVAR                                          DHAKA                                      1340                                                             Services
                                                                                                                           9/4/2018                 $ 31,755.93
              City                                              State                                ZIP Code
                                                                                                                           9/6/2018                 $ 23,393.60 q
                                                                                                                                                                         Other
                                                                                                                          9/18/2018                 $ 19,116.58
                                                                                                                          10/2/2018                 $ 40,141.01

         Total amount or value.........................................................................................                            $238,614.41



              ACCESS GROUP INTERNATIONAL LTD
 3.55.                                                                                                                    8/21/2018                     $ 8,719.20   q
              Creditor's Name                                                                                                                                            Secured debt

              UNIT 2 6F HUNG TAT IND BLDG 43 HUNG TO ROAD KWUN                                                                                                       q   Unsecured loan repayments
              TONG
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                                q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,719.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 16
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 44 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              ACCESSORY INNOVATIONS LLC
 3.56.                                                                                                                    08/08/2018                 $ 26,204.36      q
              Creditor's Name                                                                                                                                             Secured debt

              10 EAST 34TH ST 5TH FLOOR                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10016                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $26,204.36



              ACCURATE BACKGROUND
 3.57.                                                                                                                    08/15/2018                     $ 8,893.48   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/15/2018                     $ 3,176.84

              7515 IRVINE CENTER DR
                                                                                                                          09/12/2018                     $ 7,510.20   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              IRVINE                                          CA                                       92618                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $19,580.52



              ACCUTIME WATCH CORP
 3.58.                                                                                                                     7/17/2018                 $ 25,319.78 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                  $ 4,649.00
                                                                                                                           7/19/2018                     $ 44.30 q
              NEW YORK NY 10018                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 1,135.99
                                                                                                                           7/23/2018                  $ 6,482.32 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/24/2018                    $ 273.73
                                                                                                                           7/26/2018                 $ 26,307.93 q
              NEW YORK                                        NY                                       10018                                                              Services
                                                                                                                           7/27/2018                    $ 558.30
              City                                              State                                ZIP Code
                                                                                                                           7/30/2018                  $ 3,402.00 q
                                                                                                                                                                          Other
                                                                                                                           7/31/2018                 $ 37,330.79
                                                                                                                            8/2/2018                    $ 580.25
                                                                                                                            8/3/2018                  $ 4,931.11
                                                                                                                            8/6/2018                 $ 22,274.25
                                                                                                                            8/7/2018                    $ 227.38
                                                                                                                            8/9/2018                  $ 2,793.59
                                                                                                                           8/10/2018                    $ 732.59
                                                                                                                           8/13/2018                  $ 1,039.06
                                                                                                                           8/14/2018                  $ 1,057.34
                                                                                                                           8/16/2018                  $ 9,266.29
                                                                                                                           8/17/2018                    $ 102.18
                                                                                                                           8/20/2018                     $ 15.74
                                                                                                                           8/21/2018                  $ 1,041.24
                                                                                                                           8/23/2018                    $ 183.68
                                                                                                                           8/24/2018                    $ 736.78
                                                                                                                           8/27/2018                 $ 11,305.02
                                                                                                                           8/28/2018                  $ 3,898.63
                                                                                                                           8/30/2018                    $ 693.13
                                                                                                                           8/31/2018                    $ 212.04
                                                                                                                            9/4/2018                    $ 270.31
                                                                                                                            9/5/2018                    $ 165.87

         Total amount or value.........................................................................................                             $167,030.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 17
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 45 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ACE AMERICAN INSURANCE CO
 3.59.                                                                                                                    07/26/2018              $ 1,901,289.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/26/2018              $ 1,344,874.00

              436 WALNUT STREET                                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19106                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                           $3,246,163.00



              ACHIM IMPORTING CO
 3.60.                                                                                                                     7/18/2018                     $ 1,350.88 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 3,291.57
                                                                                                                           7/24/2018                     $ 2,148.45 q
              58 2ND AVENUE                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 5,461.99
                                                                                                                           7/26/2018                     $ 2,578.04 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/27/2018                       $ 439.65
                                                                                                                           7/30/2018                       $ 554.37 q
              BROOKLYN                                       NY                                        11215                                                            Services
                                                                                                                            8/1/2018                     $ 1,866.58
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 146.71 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 270.30
                                                                                                                            8/6/2018                       $ 543.69
                                                                                                                           8/10/2018                     $ 4,103.07
                                                                                                                           8/13/2018                       $ 840.69
                                                                                                                           8/16/2018                     $ 2,506.03
                                                                                                                           8/17/2018                       $ 902.51
                                                                                                                           8/20/2018                       $ 781.74
                                                                                                                           8/22/2018                     $ 2,022.40
                                                                                                                           8/23/2018                     $ 1,038.57
                                                                                                                           8/24/2018                       $ 970.33
                                                                                                                           8/27/2018                       $ 889.95
                                                                                                                           8/29/2018                     $ 1,861.25
                                                                                                                           8/30/2018                       $ 437.58
                                                                                                                           8/31/2018                     $ 1,881.01
                                                                                                                            9/4/2018                     $ 1,556.52

         Total amount or value.........................................................................................                              $38,443.88



              ACI INTERNATIONAL
 3.61.                                                                                                                     7/18/2018                $ 310,353.46 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/27/2018                $ 187,007.81
                                                                                                                            8/3/2018                $ 139,673.23 q
              844 MORAGA DRIVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 12,758.82
                                                                                                                            9/4/2018                $ 109,091.79 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/11/2018                 $ 98,365.56
                                                                                                                           10/2/2018                 $ 38,573.28 q
              LOS ANGELES                                    CA                                        90049                                                            Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $895,823.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 18
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 46 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              ACME FURNITURE INDUSTRY INC
 3.62.                                                                                                                     8/22/2018                $ 315,988.85      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                 $ 37,673.83

              18895 E ARENTH AVE                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CITY OF INDUSTRY                               CA                                        91748                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $353,662.68



              ACTIVE MEDIA SERVICES INC
 3.63.                                                                                                                    08/31/2018              $ 3,408,240.63      q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 844588                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              BOSTON                                         MA                                         2284                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $3,408,240.63



              ACV WATKINS PORTFOLIO II LLC
 3.64.                                                                                                                     9/27/2018                     $ 8,755.44   q
              Creditor's Name                                                                                                                                             Secured debt

              465 FIRST STREET WEST 2ND FLOOR                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SONOMA                                         CA                                        95476                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,755.44



              ADAM LEVINE PRODUCTIONS
 3.65.                                                                                                                    09/04/2018                $ 362,517.98      q
              Creditor's Name                                                                                                                                             Secured debt

              1100 GLENDON AVENUE SUITE 1100                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90024                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $362,517.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 19
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 47 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ADAMS COUNTY TREASURER
 3.66.                                                                                                                     7/26/2018                $ 161,767.49     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/15/2018                 $ 18,097.96

              PO BOX 869
                                                                                                                           8/21/2018                 $ 52,301.53     q   Unsecured loan repayments
                                                                                                                           8/21/2018                 $ 38,703.98
                                                                                                                           8/21/2018                   $ 9,221.21    q   Suppliers or vendors
              Street

              BRIGHTON                                       CO                                    80601-0869                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $280,092.17



              ADH GUARDIAN USA LLC
 3.67.                                                                                                                     7/17/2018                       $ 791.70 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                       $ 716.02
                                                                                                                            8/3/2018                       $ 125.32 q
              122 PENN ST                                                                                                                                                Unsecured loan repayments
                                                                                                                            8/6/2018                     $ 4,424.08
                                                                                                                            8/9/2018                       $ 214.86 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/10/2018                        $ 23.12
                                                                                                                           8/16/2018                       $ 429.52 q
              EL SEGUNDO                                     CA                                        90245                                                             Services
                                                                                                                           8/27/2018                       $ 158.03
              City                                              State                                ZIP Code
                                                                                                                           8/30/2018                        $ 88.22 q
                                                                                                                                                                         Other
                                                                                                                           8/31/2018                     $ 1,589.97
                                                                                                                            9/6/2018                       $ 739.04
                                                                                                                            9/7/2018                       $ 160.46

         Total amount or value.........................................................................................                                  $9,460.34



              ADJUNCT TRADING HK LIMITED
 3.68.                                                                                                                      8/7/2018                 $ 93,837.35     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/30/2018                  $ 7,530.43

              3630 CORPORATE TRAIL DRIVE CANADA - RM2103 FUTRA
                                                                                                                           9/11/2018                 $ 27,257.49     q   Unsecured loan repayments
              PLAZA HK
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              EARTH CITY                                     MO                                        63045                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $128,625.27



              ADMARKETPLACE
 3.69.                                                                                                                    09/07/2018                 $ 54,035.65     q
              Creditor's Name                                                                                                                                            Secured debt

              1210 MIRABEAU LANE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              GLADWYNE                                       PA                                        19035                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $54,035.65




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 20
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 48 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ADOBE SYSTEMS INC
 3.70.                                                                                                                    09/11/2018                   $ 4,485.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          09/12/2018                $ 108,075.00

              75 REMITTANCE DR STE 1025                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60675                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $112,560.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 21
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 49 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ADP LLC
 3.71.                                                                                                                    07/18/2018             $ 15,590,622.56 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          07/18/2018                 $ 14,571.84
                                                                                                                          07/19/2018                 $ 38,009.18 q
              PO BOX 842875                                                                                                                                           Unsecured loan repayments
                                                                                                                          07/19/2018                 $ 18,560.16
                                                                                                                          07/20/2018              $ 5,087,697.90 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      07/20/2018                $ 775,042.57
                                                                                                                          07/20/2018                   $ 5,513.33 q
                                                                                                                                                                  X
              BOSTON                                         MA                                         2284                                                          Services
                                                                                                                          07/23/2018              $ 1,128,316.98
              City                                              State                                ZIP Code
                                                                                                                          07/23/2018                   $ 8,076.98 q
                                                                                                                                                                      Other
                                                                                                                          07/23/2018                   $ 7,330.07
                                                                                                                          07/23/2018                   $ 3,655.56
                                                                                                                          07/24/2018                 $ 18,205.08
                                                                                                                          07/24/2018                   $ 4,175.95
                                                                                                                          07/24/2018                   $ 3,573.33
                                                                                                                          07/24/2018                     $ 450.07
                                                                                                                          07/25/2018             $ 20,088,909.76
                                                                                                                          07/25/2018              $ 3,887,481.20
                                                                                                                          07/25/2018                   $ 5,480.78
                                                                                                                          07/25/2018                   $ 2,217.04
                                                                                                                          07/26/2018              $ 2,310,312.22
                                                                                                                          07/26/2018                 $ 32,010.45
                                                                                                                          07/26/2018                 $ 14,171.42
                                                                                                                          07/26/2018                   $ 5,820.16
                                                                                                                          07/27/2018             $ 15,273,360.09
                                                                                                                          07/27/2018              $ 9,841,806.70
                                                                                                                          07/27/2018              $ 3,496,849.37
                                                                                                                          07/27/2018              $ 1,726,545.63
                                                                                                                          07/30/2018                $ 675,285.68
                                                                                                                          07/30/2018                 $ 33,084.92
                                                                                                                          07/30/2018                 $ 23,179.44
                                                                                                                          07/30/2018                   $ 7,913.36
                                                                                                                          07/31/2018              $ 6,770,449.84
                                                                                                                          07/31/2018                $ 750,556.35
                                                                                                                          07/31/2018                 $ 17,078.76
                                                                                                                          07/31/2018                      $ 82.69
                                                                                                                          08/01/2018             $ 13,462,906.32
                                                                                                                          08/01/2018              $ 1,995,970.95
                                                                                                                          08/01/2018                 $ 19,983.86
                                                                                                                          08/01/2018                   $ 2,848.51
                                                                                                                          08/02/2018              $ 4,125,040.90
                                                                                                                          08/02/2018                 $ 19,246.41
                                                                                                                          08/02/2018                 $ 14,241.99
                                                                                                                          08/02/2018                   $ 1,201.36
                                                                                                                          08/03/2018              $ 4,136,505.56
                                                                                                                          08/03/2018                $ 651,711.29
                                                                                                                          08/03/2018                   $ 9,209.34
                                                                                                                          08/03/2018                   $ 2,091.96
                                                                                                                          08/06/2018              $ 1,091,336.09
                                                                                                                          08/06/2018                 $ 14,282.07
                                                                                                                          08/06/2018                 $ 10,582.81
                                                                                                                          08/06/2018                     $ 985.58
                                                                                                                          08/07/2018                 $ 35,713.94
                                                                                                                          08/07/2018                 $ 17,833.93
                                                                                                                          08/07/2018                     $ 721.28
                                                                                                                          08/07/2018                     $ 343.53
                                                                                                                          08/08/2018             $ 19,233,444.17
                                                                                                                          08/08/2018              $ 3,827,796.78
                                                                                                                          08/08/2018                 $ 15,997.54
                                                                                                                          08/08/2018                   $ 3,604.23
                                                                                                                          08/09/2018              $ 2,244,364.68

         Total amount or value.........................................................................................                         $138,604,362.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 22
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 50 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ADP LLC
 3.72.                                                                                                                    08/09/2018                 $ 58,496.08 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          08/09/2018                 $ 33,320.14
                                                                                                                          08/09/2018                 $ 18,222.90 q
              PO BOX 842875                                                                                                                                           Unsecured loan repayments
                                                                                                                          08/09/2018                   $ 6,145.10
                                                                                                                          08/10/2018              $ 6,633,115.99 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      08/10/2018              $ 1,289,546.42
                                                                                                                          08/10/2018                   $ 5,219.43 q
                                                                                                                                                                  X
              BOSTON                                         MA                                         2284                                                          Services
                                                                                                                          08/10/2018                     $ 101.12
              City                                              State                                ZIP Code
                                                                                                                          08/13/2018             $ 15,179,445.07 q
                                                                                                                                                                      Other
                                                                                                                          08/13/2018              $ 1,702,577.56
                                                                                                                          08/13/2018                $ 692,517.79
                                                                                                                          08/13/2018                 $ 98,575.55
                                                                                                                          08/14/2018                 $ 24,122.76
                                                                                                                          08/14/2018                 $ 14,456.42
                                                                                                                          08/14/2018                 $ 12,841.16
                                                                                                                          08/14/2018                   $ 9,303.99
                                                                                                                          08/15/2018             $ 14,124,031.38
                                                                                                                          08/15/2018              $ 6,229,869.63
                                                                                                                          08/15/2018              $ 1,965,537.17
                                                                                                                          08/15/2018                $ 734,047.41
                                                                                                                          08/16/2018              $ 3,978,017.82
                                                                                                                          08/16/2018                 $ 25,237.88
                                                                                                                          08/16/2018                 $ 13,193.99
                                                                                                                          08/16/2018                   $ 3,911.86
                                                                                                                          08/17/2018              $ 4,345,123.05
                                                                                                                          08/17/2018                $ 640,459.53
                                                                                                                          08/17/2018                 $ 10,974.35
                                                                                                                          08/17/2018                     $ 487.28
                                                                                                                          08/20/2018              $ 1,059,277.96
                                                                                                                          08/20/2018                 $ 10,638.80
                                                                                                                          08/20/2018                   $ 8,333.16
                                                                                                                          08/20/2018                   $ 1,151.80
                                                                                                                          08/21/2018                 $ 12,644.24
                                                                                                                          08/21/2018                   $ 9,744.84
                                                                                                                          08/21/2018                   $ 6,272.71
                                                                                                                          08/21/2018                   $ 2,484.24
                                                                                                                          08/22/2018             $ 19,411,585.91
                                                                                                                          08/22/2018              $ 4,071,816.47
                                                                                                                          08/22/2018                   $ 7,852.60
                                                                                                                          08/22/2018                   $ 6,483.88
                                                                                                                          08/23/2018              $ 2,228,979.34
                                                                                                                          08/23/2018                $ 117,726.47
                                                                                                                          08/23/2018                 $ 13,245.17
                                                                                                                          08/23/2018                   $ 7,691.06
                                                                                                                          08/24/2018              $ 6,724,269.51
                                                                                                                          08/24/2018              $ 1,325,522.11
                                                                                                                          08/24/2018                 $ 21,826.88
                                                                                                                          08/24/2018                   $ 2,040.31
                                                                                                                          08/27/2018                $ 640,268.03
                                                                                                                          08/27/2018                 $ 14,063.54
                                                                                                                          08/27/2018                 $ 10,424.06
                                                                                                                          08/27/2018                   $ 1,824.75
                                                                                                                          08/28/2018                 $ 10,530.27
                                                                                                                          08/28/2018                   $ 9,994.11
                                                                                                                          08/28/2018                   $ 2,164.23
                                                                                                                          08/28/2018                     $ 772.13
                                                                                                                          08/29/2018             $ 28,639,041.60
                                                                                                                          08/29/2018              $ 7,531,383.49
                                                                                                                          08/29/2018                 $ 13,903.44
                                                                                                                          08/29/2018                     $ 767.33

         Total amount or value.........................................................................................                         $129,773,623.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 23
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 51 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ADP LLC
 3.73.                                                                                                                    08/30/2018                 $ 26,514.31 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          08/30/2018                 $ 16,146.63
                                                                                                                          08/30/2018                 $ 10,970.54 q
              PO BOX 842875                                                                                                                                           Unsecured loan repayments
                                                                                                                          08/30/2018                     $ 854.02
                                                                                                                          08/31/2018             $ 10,328,360.88 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      08/31/2018              $ 2,428,310.73
                                                                                                                          08/31/2018                 $ 17,309.07 qX
              BOSTON                                         MA                                         2284                                                          Services
                                                                                                                          08/31/2018                     $ 427.62
              City                                              State                                ZIP Code
                                                                                                                          09/04/2018                   $ 7,163.36 q
                                                                                                                                                                      Other
                                                                                                                          09/04/2018                   $ 3,473.88
                                                                                                                          09/04/2018                   $ 1,708.65
                                                                                                                          09/04/2018                     $ 667.11
                                                                                                                          09/05/2018             $ 19,114,517.75
                                                                                                                          09/05/2018              $ 3,856,209.49
                                                                                                                          09/05/2018                 $ 12,417.78
                                                                                                                          09/05/2018                 $ 11,300.51
                                                                                                                          09/06/2018              $ 2,137,137.57
                                                                                                                          09/06/2018                $ 114,034.14
                                                                                                                          09/06/2018                 $ 36,696.43
                                                                                                                          09/06/2018                     $ 745.00
                                                                                                                          09/07/2018              $ 6,623,170.37
                                                                                                                          09/07/2018              $ 1,317,463.92
                                                                                                                          09/07/2018                   $ 8,361.57
                                                                                                                          09/07/2018                   $ 7,162.82
                                                                                                                          09/10/2018                $ 614,505.80
                                                                                                                          09/10/2018                 $ 19,978.57
                                                                                                                          09/10/2018                 $ 12,928.51
                                                                                                                          09/10/2018                   $ 2,991.54
                                                                                                                          09/11/2018                 $ 23,900.64
                                                                                                                          09/11/2018                 $ 23,022.35
                                                                                                                          09/11/2018                 $ 20,165.31
                                                                                                                          09/11/2018                 $ 16,362.05
                                                                                                                          09/12/2018             $ 29,990,365.55
                                                                                                                          09/12/2018              $ 3,656,607.82
                                                                                                                          09/12/2018                 $ 20,643.23
                                                                                                                          09/12/2018                 $ 10,608.55
                                                                                                                          09/13/2018              $ 3,949,408.53
                                                                                                                          09/13/2018                 $ 22,989.41
                                                                                                                          09/13/2018                   $ 9,350.38
                                                                                                                          09/13/2018                   $ 6,036.92
                                                                                                                          09/14/2018             $ 10,982,338.61
                                                                                                                          09/14/2018              $ 1,393,330.81
                                                                                                                          09/14/2018                 $ 13,513.42
                                                                                                                          09/14/2018                   $ 2,669.21
                                                                                                                          09/17/2018              $ 1,072,102.56
                                                                                                                          09/17/2018                 $ 19,158.66
                                                                                                                          09/17/2018                 $ 12,982.50
                                                                                                                          09/17/2018                   $ 1,845.80
                                                                                                                          09/18/2018                 $ 40,280.76
                                                                                                                          09/18/2018                 $ 15,686.98
                                                                                                                          09/18/2018                   $ 3,509.58
                                                                                                                          09/18/2018                   $ 3,273.94
                                                                                                                          09/19/2018             $ 19,004,754.81
                                                                                                                          09/19/2018              $ 3,822,965.49
                                                                                                                          09/19/2018                 $ 15,496.05
                                                                                                                          09/19/2018                   $ 2,752.16
                                                                                                                          09/20/2018              $ 2,122,202.69
                                                                                                                          09/20/2018                 $ 29,026.65
                                                                                                                          09/20/2018                 $ 21,892.97
                                                                                                                          09/20/2018                   $ 3,224.88

         Total amount or value.........................................................................................                         $123,063,997.84




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 24
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 52 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ADSEMBLE INC
 3.74.                                                                                                                    08/17/2018                 $ 97,869.08   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 154                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              LOS GATOS                                      CA                                        95031                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $97,869.08



              ADVANTAGE FREIGHT NETWORK
 3.75.                                                                                                                     7/19/2018                $ 114,809.69 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                $ 112,350.76
                                                                                                                           7/23/2018                $ 200,585.26 q
              1435 LAKE COOK ROAD                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/26/2018                $ 113,901.38
                                                                                                                           7/27/2018                $ 140,657.00 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/30/2018                $ 181,169.08
                                                                                                                            8/2/2018                 $ 59,485.26 q
                                                                                                                                                                 X
              DEERFIELD                                      IL                                        60015                                                           Services
                                                                                                                            8/3/2018                $ 115,160.75
              City                                                State                              ZIP Code
                                                                                                                            8/6/2018                $ 209,980.62 q
                                                                                                                                                                       Other
                                                                                                                            8/9/2018                $ 199,333.08
                                                                                                                           8/10/2018                $ 115,177.20
                                                                                                                           8/13/2018                $ 197,440.88
                                                                                                                           8/16/2018                 $ 92,510.99
                                                                                                                           8/17/2018                $ 116,067.67
                                                                                                                           8/20/2018                $ 123,227.41
                                                                                                                           8/23/2018                $ 110,890.63
                                                                                                                           8/24/2018                $ 111,647.32
                                                                                                                           8/27/2018                $ 182,952.96
                                                                                                                           8/30/2018                $ 128,870.89
                                                                                                                           8/31/2018                $ 133,040.77
                                                                                                                            9/3/2018                $ 145,470.00
                                                                                                                            9/6/2018                $ 114,455.72
                                                                                                                            9/7/2018                $ 129,004.53
                                                                                                                           9/10/2018                $ 146,788.87
                                                                                                                           9/13/2018                 $ 37,643.75
                                                                                                                           9/14/2018                $ 170,533.47
                                                                                                                           9/17/2018                $ 143,133.46
                                                                                                                           9/20/2018                $ 124,344.49
                                                                                                                           9/21/2018                $ 113,955.66
                                                                                                                           9/24/2018                $ 146,217.67
                                                                                                                           9/27/2018                $ 101,814.70
                                                                                                                           9/28/2018                $ 131,942.07
                                                                                                                           10/1/2018                $ 140,736.41
                                                                                                                           10/4/2018                $ 123,845.40
                                                                                                                           10/5/2018                $ 104,775.96
                                                                                                                           10/8/2018                $ 157,995.11

         Total amount or value.........................................................................................                           $4,791,916.87




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 25
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 53 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              AERO ROAD LLC
 3.76.                                                                                                                     7/30/2018                     $ 8,377.92 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/31/2018                     $ 7,076.44
                                                                                                                            8/9/2018                     $ 1,816.00 q
              3370 N HAYDEN RD SUITE 123-309                                                                                                                              Unsecured loan repayments
                                                                                                                            8/9/2018                     $ 1,690.39
                                                                                                                            8/9/2018                       $ 848.00 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/28/2018                     $ 8,789.92
                                                                                                                            9/6/2018                       $ 848.00 q
              SCOTTSDALE                                     AZ                                        85251                                                              Services
                                                                                                                           9/27/2018                     $ 8,789.92
              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $38,236.59



              AERO ROAD LLC CO DYNAMIC ASSET MA
 3.77.                                                                                                                     7/23/2018                       $ 848.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/26/2018                     $ 3,506.39

              3370 N HAYDEN RD
                                                                                                                           8/22/2018                       $ 848.00   q   Unsecured loan repayments
                                                                                                                           9/24/2018                     $ 1,302.00
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SCOTTSDALE                                     AZ                                        85251                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $6,504.39



              AEW CORE PROPERTY TRUST US INC
 3.78.                                                                                                                     7/30/2018                 $ 15,288.65      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/2/2018                  $ 1,053.57

              PO BOX 82552 CO SOUTHWEST COMMERCE - HHV004
                                                                                                                           8/28/2018                 $ 14,979.41      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 15,288.65
                                                                                                                                                                      q   Suppliers or vendors
              Street

              GOLETA                                         CA                                        93118                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $46,610.28



              AFCO CREDIT CORP
 3.79.                                                                                                                    08/01/2018                $ 762,612.06      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/01/2018                 $ 30,092.78

              74 ATLANTIC AVE
                                                                                                                          08/31/2018                 $ 55,635.68      q   Unsecured loan repayments
                                                                                                                          09/04/2018                $ 762,612.06
                                                                                                                          09/04/2018                 $ 30,092.78      q   Suppliers or vendors
              Street                                                                                                      10/01/2018                $ 762,612.06
              LYNBROOK                                       NY                                        11563
                                                                                                                          10/01/2018                 $ 55,635.68      q   Services
                                                                                                                          10/01/2018                 $ 30,092.78
                                                                                                                                                                      q
                                                                                                                                                                      X              Security Transactions
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                           $2,489,385.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 26
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 54 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              AFFORDABLE TOOLS LLC
 3.80.                                                                                                                    7/18/2018                       $ 646.35 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 2,064.88
                                                                                                                          7/23/2018                     $ 1,480.44 q
              6385 S DIXIE HWY                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 267.75
                                                                                                                          7/25/2018                       $ 535.14 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 138.60
                                                                                                                          7/30/2018                     $ 2,617.46 q
              ERIE                                           MI                                        48133                                                           Services
                                                                                                                          7/31/2018                       $ 331.46
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                     $ 1,952.86 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 395.53
                                                                                                                           8/6/2018                       $ 837.67
                                                                                                                           8/7/2018                       $ 178.48
                                                                                                                           8/8/2018                     $ 1,426.61
                                                                                                                           8/9/2018                       $ 540.78
                                                                                                                          8/13/2018                     $ 4,264.24
                                                                                                                          8/14/2018                        $ 52.93
                                                                                                                          8/15/2018                       $ 935.62
                                                                                                                          8/16/2018                       $ 810.38
                                                                                                                          8/20/2018                     $ 1,453.28
                                                                                                                          8/21/2018                       $ 346.88
                                                                                                                          8/22/2018                       $ 245.88
                                                                                                                          8/23/2018                        $ 43.14
                                                                                                                          8/27/2018                     $ 1,721.57
                                                                                                                          8/28/2018                       $ 120.44
                                                                                                                          8/29/2018                       $ 985.44
                                                                                                                          8/30/2018                       $ 918.65
                                                                                                                           9/4/2018                     $ 2,242.55
                                                                                                                           9/5/2018                       $ 195.50
                                                                                                                           9/6/2018                       $ 754.66
                                                                                                                          9/10/2018                       $ 940.06
                                                                                                                          9/11/2018                     $ 1,251.84

         Total amount or value.........................................................................................                             $30,697.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 27
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 55 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              AG DISTRIBUTORS AND SUPPLIES C
 3.81.                                                                                                                    7/17/2018                       $ 201.32 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 616.80
                                                                                                                          7/19/2018                       $ 660.18 q
              1540 DE KALB AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,236.41
                                                                                                                          7/24/2018                       $ 542.40 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 560.36
                                                                                                                          7/26/2018                       $ 629.35 q
              BROOKLYN                                       NY                                        11237                                                           Services
                                                                                                                           8/6/2018                     $ 5,711.78
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                       $ 645.52 q
                                                                                                                                                                       Other
                                                                                                                           8/8/2018                       $ 641.15
                                                                                                                           8/9/2018                       $ 451.14
                                                                                                                          8/13/2018                     $ 2,626.95
                                                                                                                          8/14/2018                       $ 742.47
                                                                                                                          8/15/2018                       $ 387.69
                                                                                                                          8/16/2018                       $ 550.97
                                                                                                                          8/20/2018                     $ 2,260.05
                                                                                                                          8/21/2018                       $ 679.03
                                                                                                                          8/22/2018                       $ 514.28
                                                                                                                          8/23/2018                       $ 245.15
                                                                                                                          8/24/2018                       $ 153.93
                                                                                                                          8/27/2018                     $ 2,475.31
                                                                                                                          8/28/2018                       $ 271.33
                                                                                                                          8/29/2018                       $ 425.54
                                                                                                                          8/30/2018                       $ 408.40
                                                                                                                           9/4/2018                     $ 2,518.71
                                                                                                                           9/5/2018                     $ 1,151.83
                                                                                                                           9/6/2018                       $ 796.81
                                                                                                                          9/10/2018                     $ 2,192.13
                                                                                                                          9/11/2018                       $ 730.98

         Total amount or value.........................................................................................                             $32,027.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 28
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 56 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              AG INDUSTRIAL SUPPLY LLC
 3.82.                                                                                                                    7/17/2018                       $ 160.11 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 558.51
                                                                                                                          7/19/2018                       $ 919.96 q
              PO BOX 629                                                                                                                                               Unsecured loan repayments
                                                                                                                          7/20/2018                        $ 69.19
                                                                                                                          7/23/2018                     $ 2,400.82 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 601.38
                                                                                                                          7/25/2018                       $ 875.86 q
                                                             NY                                        12206                                                           Services
                                                                                                                          7/26/2018                       $ 954.74
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                     $ 2,129.35 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 593.60
                                                                                                                           8/1/2018                       $ 691.84
                                                                                                                           8/2/2018                       $ 565.95
                                                                                                                           8/6/2018                     $ 2,688.26
                                                                                                                           8/7/2018                       $ 521.36
                                                                                                                           8/8/2018                       $ 279.51
                                                                                                                           8/9/2018                       $ 526.33
                                                                                                                          8/10/2018                        $ 85.32
                                                                                                                          8/13/2018                     $ 2,847.28
                                                                                                                          8/14/2018                       $ 373.87
                                                                                                                          8/15/2018                       $ 524.15
                                                                                                                          8/16/2018                       $ 381.80
                                                                                                                          8/17/2018                       $ 306.73
                                                                                                                          8/20/2018                     $ 3,563.58
                                                                                                                          8/21/2018                       $ 597.62
                                                                                                                          8/22/2018                       $ 889.61
                                                                                                                          8/23/2018                       $ 252.46
                                                                                                                          8/24/2018                       $ 120.35
                                                                                                                          8/27/2018                     $ 1,652.30
                                                                                                                          8/28/2018                     $ 1,283.86
                                                                                                                          8/29/2018                     $ 1,499.74
                                                                                                                          8/30/2018                       $ 269.85
                                                                                                                          8/31/2018                        $ 81.66
                                                                                                                           9/4/2018                     $ 3,548.65
                                                                                                                           9/5/2018                       $ 588.46
                                                                                                                           9/6/2018                       $ 362.73
                                                                                                                           9/7/2018                        $ 14.73
                                                                                                                          9/10/2018                     $ 2,338.96
                                                                                                                          9/11/2018                     $ 1,066.76

         Total amount or value.........................................................................................                             $37,187.24



              AGC ADDISON OWNER LLC
 3.83.                                                                                                                    7/20/2018                 $ 27,328.68 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/26/2018                 $ 55,198.16
                                                                                                                          7/26/2018                 $ 27,328.68 q
              LOCKBOX 6189                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 34,228.45
                                                                                                                          9/24/2018                $ 134,946.66 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/24/2018                 $ 30,788.25
              CHICAGO                                        IL                                        60675                                                     q     Services

              City                                                State                              ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $309,818.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 29
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 57 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              AGRI-FAB INC
 3.84.                                                                                                                    7/18/2018                   $ 6,531.31 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                 $ 50,862.30
                                                                                                                          7/20/2018                 $ 19,912.06 q
              CHICAGO IL 60678-1050                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 25,190.87
                                                                                                                          7/25/2018                 $ 10,518.49 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 214.63
                                                                                                                          7/27/2018                      $ 16.23 q
              CHICAGO                                         IL                                   60678-1050                                                         Services
                                                                                                                          7/30/2018                 $ 22,873.09
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                   $ 3,055.43 q
                                                                                                                                                                      Other
                                                                                                                           8/3/2018                     $ 225.28
                                                                                                                           8/6/2018                     $ 250.09
                                                                                                                           8/8/2018                 $ 47,791.55
                                                                                                                           8/9/2018                   $ 7,243.84
                                                                                                                          8/10/2018                 $ 15,881.12
                                                                                                                          8/13/2018                     $ 211.39
                                                                                                                          8/15/2018                 $ 62,549.39
                                                                                                                          8/16/2018                 $ 34,630.61
                                                                                                                          8/20/2018                     $ 312.92
                                                                                                                          8/22/2018                 $ 57,174.13
                                                                                                                          8/24/2018                      $ 16.23
                                                                                                                          8/27/2018                $ 126,131.74
                                                                                                                          8/29/2018                 $ 63,488.90
                                                                                                                           9/4/2018                $ 101,264.64
                                                                                                                           9/5/2018                 $ 19,156.67
                                                                                                                           9/6/2018                      $ 16.23
                                                                                                                          9/10/2018                 $ 50,842.93
                                                                                                                          9/12/2018                 $ 46,842.15
                                                                                                                          9/13/2018                     $ 680.50
                                                                                                                          9/14/2018                   $ 4,427.22
                                                                                                                          9/17/2018                 $ 17,269.49
                                                                                                                          9/19/2018                     $ 247.39
                                                                                                                          9/20/2018                      $ 22.16
                                                                                                                          9/21/2018                     $ 264.81
                                                                                                                          9/24/2018                   $ 9,138.25
                                                                                                                          9/26/2018                      $ 38.39
                                                                                                                          9/28/2018                      $ 16.23

         Total amount or value.........................................................................................                            $805,308.66



              AHOLD FINANCIAL SERVICES LLC
 3.85.                                                                                                                    7/30/2018                 $ 16,490.02   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 16,490.02

              1149 HARRISBURG PIKE
                                                                                                                          9/27/2018                 $ 16,490.02   q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              BOSTON                                          MA                                   02241-3797                                                     q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $49,470.06




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 30
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 58 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              A-IPOWER CORPORATION
 3.86.                                                                                                                    7/20/2018                     $ 1,156.50 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 3,287.00
                                                                                                                          7/25/2018                     $ 2,059.00 q
              1477 E CEDAR ST SUITE B                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 651.00
                                                                                                                          7/30/2018                     $ 1,038.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                     $ 3,098.00
                                                                                                                           8/3/2018                     $ 1,139.00 q
              ONTARIO                                        CA                                        91761                                                           Services
                                                                                                                           8/6/2018                       $ 868.00
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                     $ 6,019.00 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                       $ 705.00
                                                                                                                          8/10/2018                     $ 3,091.00
                                                                                                                          8/13/2018                     $ 2,471.00
                                                                                                                          8/15/2018                     $ 3,195.00
                                                                                                                          8/20/2018                     $ 1,624.00
                                                                                                                          8/22/2018                     $ 3,822.00
                                                                                                                          8/23/2018                       $ 451.00
                                                                                                                          8/24/2018                       $ 631.00
                                                                                                                          8/27/2018                     $ 1,622.00
                                                                                                                          8/29/2018                     $ 1,533.00
                                                                                                                          8/30/2018                       $ 540.00
                                                                                                                          8/31/2018                       $ 540.00
                                                                                                                           9/4/2018                     $ 1,082.00
                                                                                                                           9/5/2018                     $ 1,982.00
                                                                                                                           9/6/2018                       $ 722.00

         Total amount or value.........................................................................................                             $43,326.50



              AIR & WATER INC
 3.87.                                                                                                                    7/18/2018                       $ 764.09 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 707.25
                                                                                                                          7/23/2018                     $ 3,014.25 q
              6600 KATELLA AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 810.14
                                                                                                                          7/25/2018                       $ 424.95 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 784.31
                                                                                                                           8/1/2018                       $ 177.64 q
              CYPRESS                                        CA                                        90630                                                           Services
                                                                                                                           8/2/2018                       $ 314.40
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 278.57 q
                                                                                                                                                                       Other
                                                                                                                           8/8/2018                       $ 538.43
                                                                                                                           8/9/2018                       $ 232.89
                                                                                                                          8/13/2018                     $ 1,139.83
                                                                                                                          8/14/2018                       $ 737.46
                                                                                                                          8/15/2018                       $ 671.39
                                                                                                                          8/16/2018                        $ 50.95
                                                                                                                          8/20/2018                     $ 1,306.15
                                                                                                                          8/21/2018                     $ 1,799.78
                                                                                                                          8/22/2018                     $ 1,232.75
                                                                                                                          8/27/2018                     $ 1,172.89
                                                                                                                          8/29/2018                        $ 83.38
                                                                                                                          8/30/2018                        $ 58.65
                                                                                                                           9/4/2018                     $ 1,844.34
                                                                                                                          9/10/2018                     $ 1,354.81
                                                                                                                          9/11/2018                       $ 230.57

         Total amount or value.........................................................................................                             $19,729.87




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 31
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 59 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              AJ SUPER GARMENTS LTD
 3.88.                                                                                                                    8/16/2018                 $ 13,817.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/17/2018                 $ 11,728.40
                                                                                                                          8/21/2018                $ 168,976.82 q
              2212 HOSEA L WILLIAMS DR NE                                                                                                                              Unsecured loan repayments
                                                                                                                          8/22/2018                $ 140,849.36
                                                                                                                          8/30/2018                 $ 50,797.80 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/7/2018                 $ 42,901.20
                                                                                                                          9/11/2018                 $ 54,926.02 q
              ATLANTA                                        GA                                                                                                        Services
                                                                                                                          9/12/2018                 $ 11,673.16
              City                                              State                                ZIP Code
                                                                                                                          9/20/2018                 $ 62,337.48 q
                                                                                                                                                                       Other
                                                                                                                          9/21/2018                 $ 51,161.37
                                                                                                                          10/2/2018                 $ 41,870.00

         Total amount or value.........................................................................................                            $651,039.31



              AKDY IMPORTS LLC
 3.89.                                                                                                                    7/18/2018                     $ 3,748.40 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 902.54
                                                                                                                          7/23/2018                     $ 4,213.28 q
              8807 ROCHESTER AVE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,454.44
                                                                                                                          7/25/2018                     $ 1,398.06 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                     $ 1,216.93
                                                                                                                           8/6/2018                     $ 3,026.01 q
              RANCHO CUCAMONGA                               CA                                        91730                                                           Services
                                                                                                                           8/7/2018                     $ 1,474.03
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                     $ 1,181.65 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                     $ 1,258.07
                                                                                                                          8/13/2018                     $ 3,784.75
                                                                                                                          8/15/2018                       $ 399.89
                                                                                                                          8/16/2018                       $ 921.69
                                                                                                                          8/20/2018                     $ 3,171.31
                                                                                                                          8/22/2018                       $ 571.40
                                                                                                                          8/23/2018                        $ 60.41
                                                                                                                          8/24/2018                       $ 407.97
                                                                                                                          8/27/2018                     $ 4,445.28
                                                                                                                          8/28/2018                       $ 980.54
                                                                                                                          8/29/2018                       $ 741.14
                                                                                                                          8/30/2018                       $ 554.13
                                                                                                                           9/4/2018                     $ 5,117.92
                                                                                                                           9/6/2018                     $ 1,617.36
                                                                                                                          9/10/2018                     $ 3,067.60
                                                                                                                          9/11/2018                     $ 1,140.16

         Total amount or value.........................................................................................                             $46,854.96



              AKH ECO APPARELS LTD
 3.90.                                                                                                                    8/10/2018                 $ 18,037.55 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/20/2018                 $ 15,266.36
                                                                                                                          8/30/2018                 $ 47,346.97 q
              495 BALITHA SHAH-BELISHWER                                                                                                                               Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 24,211.64
                                                                                                                          9/11/2018                 $ 28,088.44 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/18/2018                 $ 19,886.63
                                                                                                                          9/19/2018                $ 292,662.39 q
              DHAKA                                                                                     1800                                                           Services
                                                                                                                          9/21/2018                $ 240,215.85
              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $685,715.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 32
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 60 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              ALA MOANA HOLDING LLC
 3.91.                                                                                                                    7/30/2018                 $ 71,336.04 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           8/9/2018                  $ 9,751.84
                                                                                                                          8/28/2018                 $ 71,336.04 q
              PO BOX 860269                                                                                                                                          Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 9,751.84
                                                                                                                          9/27/2018                 $ 71,336.04 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55486                                                     q   Services

              City                                              State                                ZIP Code                                                    q   Other


         Total amount or value.........................................................................................                            $233,511.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 33
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 61 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ALABAMA STATE TREASURY OFFICE
 3.92.                                                                                                                    07/19/2018                 $ 83,431.37 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          07/19/2018                 $ 17,028.29
                                                                                                                          07/19/2018                 $ 10,017.45 q
              600 DEXTER AVENUE ROOM S-106 MONTGOMERY                                                                                                                Unsecured loan repayments
                                                                                                                          07/19/2018                  $ 2,175.81
                                                                                                                          07/19/2018                  $ 1,969.38 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      07/19/2018                  $ 1,017.38
                                                                                                                          07/19/2018                    $ 936.73 q
              MONTGOMERY                                     AL                                        36104                                                         Services
                                                                                                                          07/19/2018                    $ 791.75
                                                                                                                          07/19/2018                    $ 361.77 q
                                                                                                                                                                 X              Tax Payments
              City                                              State                                ZIP Code                                                        Other
                                                                                                                          07/19/2018                    $ 309.90
                                                                                                                          07/19/2018                    $ 293.02
                                                                                                                          07/19/2018                    $ 231.58
                                                                                                                          07/19/2018                    $ 191.42
                                                                                                                          07/19/2018                    $ 140.18
                                                                                                                          07/19/2018                     $ 82.93
                                                                                                                          07/19/2018                     $ 73.72
                                                                                                                          07/19/2018                     $ 32.19
                                                                                                                          08/17/2018                 $ 82,888.92
                                                                                                                          08/17/2018                 $ 13,092.61
                                                                                                                          08/17/2018                  $ 7,918.55
                                                                                                                          08/17/2018                  $ 2,514.05
                                                                                                                          08/17/2018                  $ 1,359.97
                                                                                                                          08/17/2018                  $ 1,003.45
                                                                                                                          08/17/2018                    $ 758.99
                                                                                                                          08/17/2018                    $ 655.09
                                                                                                                          08/17/2018                    $ 500.78
                                                                                                                          08/17/2018                    $ 363.46
                                                                                                                          08/17/2018                    $ 252.32
                                                                                                                          08/17/2018                    $ 252.23
                                                                                                                          08/17/2018                    $ 232.50
                                                                                                                          08/17/2018                    $ 232.35
                                                                                                                          08/17/2018                    $ 156.87
                                                                                                                          08/17/2018                    $ 124.96
                                                                                                                          08/17/2018                     $ 27.88
                                                                                                                          09/19/2018                 $ 98,706.43
                                                                                                                          09/19/2018                 $ 10,305.30
                                                                                                                          09/19/2018                  $ 8,702.11
                                                                                                                          09/19/2018                  $ 2,127.29
                                                                                                                          09/19/2018                  $ 1,697.09
                                                                                                                          09/19/2018                  $ 1,186.79
                                                                                                                          09/19/2018                    $ 790.71
                                                                                                                          09/19/2018                    $ 601.18
                                                                                                                          09/19/2018                    $ 513.73
                                                                                                                          09/19/2018                    $ 443.31
                                                                                                                          09/19/2018                    $ 345.06
                                                                                                                          09/19/2018                    $ 256.45
                                                                                                                          09/19/2018                    $ 231.39
                                                                                                                          09/19/2018                    $ 227.85
                                                                                                                          09/19/2018                    $ 140.62
                                                                                                                          09/19/2018                    $ 111.81
                                                                                                                          09/19/2018                     $ 52.47

         Total amount or value.........................................................................................                             $357,859.44




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 34
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 62 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ALAMEDA COUNTY TREASURER
 3.93.                                                                                                                    8/16/2018                 $ 10,371.20   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/16/2018                  $ 5,566.02

              1221 OAK ST RM 131
                                                                                                                          8/16/2018                  $ 4,712.17   q    Unsecured loan repayments
                                                                                                                          8/16/2018                  $ 1,383.07
                                                                                                                          8/16/2018                    $ 723.95   q    Suppliers or vendors
              Street

              OAKLAND                                        CA                                        94612                                                      q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $22,756.41



              ALBANY ROAD - SPRINGFIELD PLAZA L
 3.94.                                                                                                                    8/30/2018                 $ 36,231.54   q
              Creditor's Name                                                                                                                                          Secured debt

              LOCKBOX 6067                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-6067                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $36,231.54



              ALDEN CORPORATION
 3.95.                                                                                                                    7/18/2018                     $ 6,858.84 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                     $ 3,545.40
                                                                                                                          7/30/2018                     $ 2,281.20 q
              P O BOX 6262                                                                                                                                             Unsecured loan repayments
                                                                                                                           8/2/2018                     $ 2,715.00
                                                                                                                           8/8/2018                       $ 252.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/16/2018                       $ 252.00
              WOLCOTT                                        CT                                        06716                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $15,904.44



              ALEX BRANDS BUZZ BEE TOYS HK LTD
 3.96.                                                                                                                    7/25/2018                  $ 4,714.06   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/26/2018                 $ 51,900.00

              UNITS 1206-1208TWR BNEW MANDARIN PLAZA14
                                                                                                                          8/17/2018                 $ 40,724.77   q    Unsecured loan repayments
                                                                                                                          8/21/2018                 $ 24,318.08
              SCIENCE MUSEUM RDTST EAST
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              KOWLOON                                                                                                                                             q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $121,656.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 35
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                                Pg 63 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ALEXANDER'S REGO SHOPPING CTR
 3.97.                                                                                                                    7/30/2018                $ 729,340.03     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/28/2018                $ 729,340.03

              NEWARK NJ 07193-0243
                                                                                                                          9/27/2018                $ 729,340.03     q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              NEWARK                                          NJ                                   07193-0243                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                          $2,188,020.09



              ALEXANDRIA CITY TREASURER PP
 3.98.                                                                                                                    9/19/2018                 $ 28,359.80     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          9/19/2018                    $ 671.43

              PO BOX 34901                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              ALEXANDRIA                                     VA                                    22334-0901                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
              City                                                State                              ZIP Code                                                           Other


         Total amount or value.........................................................................................                             $29,031.23



              ALIZAI ENTERPRISE INC
 3.99.                                                                                                                    7/18/2018                      $ 198.77 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                      $ 736.17
                                                                                                                          7/24/2018                      $ 401.84 q
              2 E 22ND ST STE 120                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/25/2018                      $ 328.27
                                                                                                                          7/26/2018                       $ 73.95 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 996.51
                                                                                                                          7/31/2018                      $ 152.57 q
              LOMBARD                                        IL                                        60148                                                            Services
                                                                                                                           8/1/2018                      $ 499.39
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                      $ 328.27 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                      $ 976.71
                                                                                                                          8/13/2018                      $ 139.57
                                                                                                                          8/14/2018                      $ 332.94
                                                                                                                          8/16/2018                       $ 36.95
                                                                                                                          8/20/2018                      $ 273.95
                                                                                                                          8/22/2018                      $ 314.45
                                                                                                                          8/27/2018                      $ 245.02
                                                                                                                          8/28/2018                      $ 795.72
                                                                                                                          8/29/2018                      $ 469.97
                                                                                                                          8/30/2018                      $ 360.47
                                                                                                                           9/4/2018                      $ 700.61
                                                                                                                          9/10/2018                       $ 89.40
                                                                                                                          9/11/2018                      $ 186.80

         Total amount or value.........................................................................................                                 $8,638.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 36
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 64 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ALL THE RAGES INC
 3.100.                                                                                                                    7/18/2018                       $ 146.84 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 507.47
                                                                                                                           7/20/2018                       $ 709.19 q
               355 EISENHOWER PARKWAY STE 101                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 761.88
                                                                                                                           7/25/2018                        $ 44.19 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 590.25
                                                                                                                           7/27/2018                       $ 123.78 q
               LIVIGSTON                                      NJ                                        07039                                                           Services
                                                                                                                           7/30/2018                       $ 500.24
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 152.06 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 645.48
                                                                                                                            8/6/2018                       $ 553.99
                                                                                                                            8/8/2018                     $ 1,121.42
                                                                                                                           8/10/2018                        $ 93.16
                                                                                                                           8/13/2018                       $ 767.61
                                                                                                                           8/15/2018                       $ 321.77
                                                                                                                           8/16/2018                       $ 611.12
                                                                                                                           8/17/2018                       $ 126.76
                                                                                                                           8/20/2018                       $ 366.27
                                                                                                                           8/22/2018                        $ 80.98
                                                                                                                           8/23/2018                       $ 901.74
                                                                                                                           8/24/2018                       $ 124.68
                                                                                                                           8/27/2018                       $ 550.98
                                                                                                                           8/29/2018                       $ 204.59
                                                                                                                           8/30/2018                       $ 735.86

          Total amount or value.........................................................................................                             $10,742.31



               ALLEGHENY TOWNSHIP COLLECTOR-WESTM
 3.101.                                                                                                                    9/12/2018                 $ 85,349.76   q
               Creditor's Name                                                                                                                                          Secured debt

               1001S LEECHBURG HILL ROAD                                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LEECHBURG                                      PA                                        15656                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $85,349.76



               ALLENTOWN CITY SCHOOL DISTRICT TRE
 3.102.                                                                                                                    8/29/2018                 $ 63,709.17   q
               Creditor's Name                                                                                                                                          Secured debt

               HAB-RET                                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LEHIGH VALLEY                                  PA                                    18002-5144                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $63,709.17




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 37
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 65 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ALLENTOWN TOWNE CENTER ALLENTOWN
 3.103.                                                                                                                     7/20/2018                 $ 12,034.21   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/22/2018                 $ 12,034.21

               P O BOX 93070
                                                                                                                            9/24/2018                 $ 12,034.21   q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               ROCHESTER                                      NY                                        14692                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $36,102.63



               ALLIANCE ENTERTAINMENT LLC
 3.104.                                                                                                                    08/06/2018                $ 108,733.75   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           09/05/2018                 $ 48,786.22

               1401 NW 136TH AVE STE 100                                                                                                                            q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               SUNRISE                                        FL                                        33323                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $157,519.97



               ALLIANCE WHOLESALE
 3.105.                                                                                                                    08/31/2018                 $ 16,933.00   q
               Creditor's Name                                                                                                                                           Secured debt

               10 WEST 33RD STREET STE 1002                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $16,933.00



               ALLIED INDUSTRIES
 3.106.                                                                                                                     7/23/2018                     $ 2,877.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/20/2018                     $ 2,367.01
                                                                                                                            8/27/2018                     $ 5,948.40 q
               1606 COMMERCE DR                                                                                                                                          Unsecured loan repayments
                                                                                                                             9/4/2018                     $ 5,050.60
                                                                                                                            9/10/2018                     $ 2,930.60 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               SUN PRAIRIE                                     WI                                       53590                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $19,173.61




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 38
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 66 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               ALLSTAR MARKETING GROUP LLC
 3.107.                                                                                                                    7/30/2018                  $ 2,807.92 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                            8/6/2018                    $ 350.98
                                                                                                                           8/13/2018                    $ 523.47 q
               2 SKYLINE DRIVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/23/2018                 $ 11,053.71
                                                                                                                           8/27/2018                  $ 5,619.92 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      8/28/2018                 $ 23,884.65
                                                                                                                           9/11/2018                  $ 3,665.70 q
                                                                                                                                                                 X
               HAWTHORNE                                      NY                                        10532                                                         Services

               City                                              State                                ZIP Code                                                    q   Other


          Total amount or value.........................................................................................                             $47,906.35



               ALLURE GEMS LLC
 3.108.                                                                                                                    7/19/2018                 $ 20,701.99 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/20/2018                 $ 54,602.75
                                                                                                                           7/23/2018                   $ 9,497.58 q
               1212 AVE OF AMERICAS RM 1600                                                                                                                           Unsecured loan repayments
                                                                                                                           7/24/2018                   $ 1,409.77
                                                                                                                           7/25/2018                 $ 38,594.16 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/26/2018                   $ 1,263.42
                                                                                                                           7/27/2018                   $ 3,245.89 q
               NEW YORK                                       NY                                        10036                                                         Services
                                                                                                                           7/30/2018                   $ 9,497.97
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                   $ 1,622.42 q
                                                                                                                                                                      Other
                                                                                                                            8/1/2018                   $ 1,917.14
                                                                                                                            8/2/2018                 $ 40,716.42
                                                                                                                            8/3/2018                   $ 2,190.07
                                                                                                                            8/6/2018                 $ 10,586.67
                                                                                                                           8/10/2018                 $ 17,514.63
                                                                                                                           8/13/2018                 $ 11,755.88
                                                                                                                           8/14/2018                   $ 3,104.41
                                                                                                                           8/15/2018                   $ 1,927.87
                                                                                                                           8/16/2018                 $ 24,915.50
                                                                                                                           8/17/2018                   $ 1,218.82
                                                                                                                           8/20/2018                 $ 11,584.50
                                                                                                                           8/21/2018                   $ 2,790.34
                                                                                                                           8/22/2018                   $ 3,269.16
                                                                                                                           8/23/2018                 $ 14,101.06
                                                                                                                           8/24/2018                   $ 1,691.33
                                                                                                                           8/27/2018                 $ 12,424.53
                                                                                                                           8/28/2018                   $ 2,277.95
                                                                                                                           8/29/2018                 $ 19,776.29
                                                                                                                           8/30/2018                   $ 1,846.13
                                                                                                                           8/31/2018                   $ 2,401.12
                                                                                                                            9/4/2018                $ 198,016.98
                                                                                                                            9/5/2018                   $ 1,784.26
                                                                                                                            9/7/2018                $ 587,067.57
                                                                                                                           9/10/2018                $ 317,126.52
                                                                                                                           9/13/2018                     $ 249.81
                                                                                                                           9/14/2018                $ 142,808.71
                                                                                                                           9/17/2018                 $ 10,988.71
                                                                                                                           9/18/2018                   $ 2,083.94
                                                                                                                           9/19/2018                   $ 2,425.10
                                                                                                                           9/20/2018                 $ 16,687.82
                                                                                                                           9/21/2018                     $ 979.98
                                                                                                                           9/24/2018                $ 106,405.82
                                                                                                                           9/25/2018                     $ 650.26
                                                                                                                           9/26/2018                   $ 1,751.17
                                                                                                                           9/27/2018                     $ 301.06

          Total amount or value.........................................................................................                          $1,717,773.48




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 39
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 67 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ALLWAY TOOLS INC
 3.109.                                                                                                                    7/17/2018                     $ 1,445.88 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                     $ 2,182.38
                                                                                                                           7/25/2018                       $ 732.00 q
               P O BOX 777                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 1,690.50
                                                                                                                            8/6/2018                     $ 2,132.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/13/2018                     $ 1,394.24
                                                                                                                           8/20/2018                     $ 5,327.00 q
               BRONX                                          NY                                        10462                                                           Services
                                                                                                                           8/27/2018                       $ 416.88
               City                                              State                                ZIP Code
                                                                                                                           8/28/2018                       $ 944.50 q
                                                                                                                                                                        Other
                                                                                                                            9/4/2018                     $ 2,402.76


          Total amount or value.........................................................................................                             $18,668.14



               ALMO FULFILLMENT SERVICES LLC
 3.110.                                                                                                                    7/17/2018                  $ 3,274.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                  $ 1,922.00
                                                                                                                           7/20/2018                    $ 670.00 q
               PO BOX 347761                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/23/2018                    $ 375.85
                                                                                                                           7/25/2018                  $ 1,800.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                  $ 1,208.00
                                                                                                                           7/27/2018                    $ 658.00 q
                                                                                                                                                                 X
               PITTSBURGH                                     PA                                    15251-4761                                                          Services
                                                                                                                           7/30/2018                  $ 2,845.00
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                    $ 932.00 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                  $ 1,374.00
                                                                                                                            8/2/2018                  $ 3,358.00
                                                                                                                            8/3/2018                  $ 2,396.80
                                                                                                                            8/6/2018                  $ 5,025.25
                                                                                                                            8/7/2018                  $ 1,935.00
                                                                                                                            8/9/2018                  $ 6,133.00
                                                                                                                           8/10/2018                  $ 4,151.00
                                                                                                                           8/13/2018                 $ 12,950.50
                                                                                                                           8/14/2018                  $ 1,949.00
                                                                                                                           8/15/2018                  $ 6,725.00
                                                                                                                           8/16/2018                  $ 5,811.60
                                                                                                                           8/17/2018                  $ 1,870.00
                                                                                                                           8/20/2018                  $ 6,702.00
                                                                                                                           8/22/2018                    $ 934.20
                                                                                                                           8/23/2018                  $ 2,203.00
                                                                                                                           8/24/2018                  $ 1,834.00
                                                                                                                           8/27/2018                  $ 1,143.00
                                                                                                                           8/28/2018                  $ 1,665.00
                                                                                                                           8/29/2018                    $ 748.00
                                                                                                                           8/30/2018                    $ 560.00
                                                                                                                           8/31/2018                  $ 1,465.00
                                                                                                                            9/4/2018                  $ 3,523.00
                                                                                                                            9/5/2018                  $ 1,405.00
                                                                                                                            9/6/2018                  $ 1,333.00

          Total amount or value.........................................................................................                             $90,879.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 40
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 68 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ALPINE CREATIONS LTD
 3.111.                                                                                                                    7/17/2018                 $ 14,005.62 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/25/2018                   $ 2,190.72
                                                                                                                           7/27/2018                $ 206,487.96 q
               PLOT NO WT-10 PO BOX 17006 JEBEL ALI FREE ZONE                                                                                                           Unsecured loan repayments
                                                                                                                            8/3/2018                $ 240,887.55
                                                                                                                            8/6/2018                 $ 49,107.63 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/7/2018                 $ 66,833.40
                                                                                                                            8/8/2018                 $ 27,110.76 q
               DUBAI                                                                                                                                                    Services
                                                                                                                           8/10/2018                $ 196,894.80
               City                                              State                                ZIP Code
                                                                                                                           8/15/2018                 $ 33,344.34 q
                                                                                                                                                                        Other
                                                                                                                           8/20/2018                 $ 58,165.50
                                                                                                                           8/21/2018                $ 154,583.40
                                                                                                                           8/23/2018                $ 280,478.59
                                                                                                                           8/24/2018                $ 232,854.78
                                                                                                                           8/30/2018                $ 293,753.87
                                                                                                                           8/31/2018                 $ 36,727.43
                                                                                                                            9/7/2018                 $ 12,250.44
                                                                                                                           9/11/2018                 $ 27,143.92
                                                                                                                           9/12/2018                 $ 21,482.54
                                                                                                                           9/14/2018                   $ 4,999.68
                                                                                                                           9/17/2018                $ 153,544.85
                                                                                                                           9/18/2018                 $ 17,206.96
                                                                                                                           9/21/2018                 $ 58,846.35
                                                                                                                           9/27/2018                 $ 33,775.56
                                                                                                                           9/28/2018                 $ 41,921.55
                                                                                                                           10/2/2018                $ 133,595.10
                                                                                                                           10/3/2018                 $ 79,084.80
                                                                                                                           10/9/2018                $ 184,033.58

          Total amount or value.........................................................................................                          $2,661,311.68



               ALSANGEST INTERNATIONAL LLC
 3.112.                                                                                                                    7/18/2018                       $ 498.66 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 272.01
                                                                                                                           7/23/2018                     $ 2,384.02 q
               17412 VENTURA BLVD 171                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 474.15
                                                                                                                           7/26/2018                       $ 371.99 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 1,675.15
                                                                                                                           7/31/2018                       $ 329.32 q
               ENCINO                                         CA                                        91316                                                           Services
                                                                                                                            8/1/2018                       $ 505.06
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                       $ 210.29 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 1,557.78
                                                                                                                            8/7/2018                     $ 1,165.60
                                                                                                                            8/8/2018                       $ 451.70
                                                                                                                            8/9/2018                        $ 44.63
                                                                                                                           8/13/2018                     $ 1,868.37
                                                                                                                           8/15/2018                       $ 525.98
                                                                                                                           8/16/2018                     $ 1,021.72
                                                                                                                           8/20/2018                     $ 1,539.90
                                                                                                                           8/21/2018                       $ 741.96
                                                                                                                           8/22/2018                       $ 314.18
                                                                                                                           8/24/2018                       $ 213.11
                                                                                                                           8/27/2018                     $ 3,647.54
                                                                                                                           8/29/2018                        $ 44.63
                                                                                                                            9/4/2018                     $ 2,413.68
                                                                                                                            9/6/2018                        $ 52.33
                                                                                                                           9/10/2018                     $ 1,411.60
                                                                                                                           9/11/2018                       $ 492.57

          Total amount or value.........................................................................................                             $24,227.93




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 41
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 69 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               ALTATAC INC
 3.113.                                                                                                                    7/18/2018                  $ 2,574.41 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/19/2018                  $ 2,339.23
                                                                                                                           7/23/2018                  $ 4,364.37 q
               532 MATEO ST                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/25/2018                    $ 409.95
                                                                                                                           7/26/2018                    $ 662.94 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/30/2018                  $ 4,749.57
                                                                                                                           7/31/2018                    $ 874.82 q
               LOS ANGELES                                    CA                                        90013                                                          Services
                                                                                                                            8/1/2018                    $ 777.98
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                  $ 1,308.53 q
                                                                                                                                                                       Other
                                                                                                                            8/6/2018                  $ 3,700.80
                                                                                                                            8/7/2018                    $ 713.50
                                                                                                                            8/8/2018                  $ 1,100.20
                                                                                                                            8/9/2018                    $ 977.24
                                                                                                                           8/13/2018                  $ 3,870.32
                                                                                                                           8/14/2018                  $ 1,315.37
                                                                                                                           8/15/2018                  $ 1,277.82
                                                                                                                           8/16/2018                  $ 2,748.12
                                                                                                                           8/20/2018                  $ 5,524.15
                                                                                                                           8/21/2018                    $ 182.19
                                                                                                                           8/22/2018                    $ 514.60
                                                                                                                           8/23/2018                    $ 421.84
                                                                                                                           8/27/2018                  $ 2,102.06
                                                                                                                           8/28/2018                  $ 1,653.37
                                                                                                                           8/29/2018                  $ 1,324.08
                                                                                                                           8/30/2018                  $ 2,024.23
                                                                                                                            9/4/2018                  $ 8,834.23
                                                                                                                            9/5/2018                  $ 1,152.02
                                                                                                                            9/6/2018                  $ 2,168.89
                                                                                                                           9/10/2018                 $ 10,690.77
                                                                                                                           9/11/2018                  $ 1,874.35

          Total amount or value.........................................................................................                             $72,231.95



               ALTERRA TOOLS LTD
 3.114.                                                                                                                    7/18/2018                 $ 27,518.09   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/27/2018                $ 117,146.63

               2610 STATE ROAD A1A
                                                                                                                            8/6/2018                 $ 49,765.20   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ATLANTIC BEACH                                 FL                                        32233                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $194,429.92



               ALTUS GROUP US INC
 3.115.                                                                                                                    8/30/2018                 $ 12,085.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            9/3/2018                  $ 7,259.00

               PO BOX 12419                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               NEWARK                                         NJ                                    07101-3519                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $19,344.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 42
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 70 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AMALGAMATED BANK OF CHICAGO
 3.116.                                                                                                                    8/22/2018                 $ 15,861.74     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/29/2018                 $ 15,337.32

               TRUST NUMBER 5738                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60606-3465                                                       q
                                                                                                                                                                     X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $31,199.06



               AMARANTH DISTRIBUTION
 3.117.                                                                                                                    7/18/2018                       $ 187.80 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 142.76
                                                                                                                           7/23/2018                       $ 334.81 q
               6307 BUSCH BLVD                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/24/2018                        $ 34.84
                                                                                                                           7/26/2018                       $ 185.24 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/30/2018                       $ 357.75
                                                                                                                           7/31/2018                        $ 49.29 q
               COLUMBUS                                       OH                                        43229                                                            Services
                                                                                                                            8/1/2018                       $ 144.46
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                        $ 67.13 q
                                                                                                                                                                         Other
                                                                                                                            8/8/2018                        $ 36.48
                                                                                                                            8/9/2018                        $ 88.37
                                                                                                                           8/13/2018                       $ 172.50
                                                                                                                           8/14/2018                        $ 56.08
                                                                                                                           8/15/2018                       $ 187.79
                                                                                                                           8/16/2018                        $ 96.88
                                                                                                                           8/20/2018                     $ 1,194.03
                                                                                                                           8/21/2018                        $ 43.34
                                                                                                                           8/22/2018                       $ 919.88
                                                                                                                           8/27/2018                       $ 393.49
                                                                                                                           8/29/2018                        $ 17.77
                                                                                                                           8/30/2018                       $ 489.48
                                                                                                                            9/4/2018                     $ 1,258.55
                                                                                                                            9/5/2018                       $ 146.97
                                                                                                                            9/6/2018                       $ 159.76
                                                                                                                           9/10/2018                       $ 524.81
                                                                                                                           9/11/2018                       $ 190.37

          Total amount or value.........................................................................................                                 $7,480.63




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 43
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 71 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AMAZONLOT
 3.118.                                                                                                                    7/17/2018                       $ 891.05 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                     $ 2,373.04
                                                                                                                           7/19/2018                     $ 3,203.02 q
               13336 RUSTY FIG CIR                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 904.41
                                                                                                                           7/23/2018                     $ 9,264.55 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                     $ 2,934.04
                                                                                                                           7/25/2018                     $ 3,071.13 q
                                                                                                                                                                    X
               CERRITOS                                       CA                                        90703                                                           Services
                                                                                                                           7/26/2018                     $ 2,125.94
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 294.52 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                     $ 6,311.86
                                                                                                                           7/31/2018                     $ 1,022.36
                                                                                                                            8/1/2018                     $ 2,419.32
                                                                                                                            8/2/2018                     $ 1,911.18
                                                                                                                            8/6/2018                     $ 6,310.88
                                                                                                                            8/7/2018                     $ 2,178.43
                                                                                                                            8/8/2018                     $ 2,576.74
                                                                                                                            8/9/2018                     $ 1,420.93
                                                                                                                           8/10/2018                       $ 550.53
                                                                                                                           8/13/2018                     $ 5,430.28
                                                                                                                           8/14/2018                     $ 1,413.38
                                                                                                                           8/15/2018                     $ 2,428.30
                                                                                                                           8/16/2018                     $ 1,507.30
                                                                                                                           8/17/2018                       $ 222.13
                                                                                                                           8/20/2018                     $ 4,203.56
                                                                                                                           8/21/2018                     $ 2,337.62
                                                                                                                           8/22/2018                     $ 3,217.30
                                                                                                                           8/24/2018                     $ 1,034.03
                                                                                                                           8/27/2018                     $ 2,881.42
                                                                                                                           8/28/2018                     $ 1,755.06
                                                                                                                           8/29/2018                     $ 2,716.93
                                                                                                                           8/30/2018                     $ 2,007.53
                                                                                                                            9/4/2018                     $ 5,505.09
                                                                                                                            9/5/2018                     $ 1,506.76
                                                                                                                            9/6/2018                     $ 2,073.46
                                                                                                                            9/7/2018                       $ 249.53
                                                                                                                           9/10/2018                     $ 3,715.41
                                                                                                                           9/11/2018                       $ 606.75

          Total amount or value.........................................................................................                             $94,575.77




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 44
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 72 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AMBER LIMITED
 3.119.                                                                                                                    7/18/2018                       $ 976.82 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 4,938.51
                                                                                                                           7/24/2018                       $ 794.05 q
               2310 S GIBRALTAR WAY                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 2,607.64
                                                                                                                           7/26/2018                       $ 384.90 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 2,105.57
                                                                                                                           7/31/2018                       $ 889.60 q
               AURORA                                         CO                                        80013                                                           Services
                                                                                                                            8/1/2018                     $ 1,752.52
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                     $ 1,216.34 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                       $ 270.21
                                                                                                                            8/8/2018                     $ 1,033.83
                                                                                                                            8/9/2018                       $ 349.93
                                                                                                                           8/13/2018                     $ 1,408.79
                                                                                                                           8/15/2018                       $ 914.37
                                                                                                                           8/16/2018                        $ 96.09
                                                                                                                           8/20/2018                     $ 1,080.15
                                                                                                                           8/22/2018                       $ 733.59
                                                                                                                           8/28/2018                       $ 543.37
                                                                                                                           8/29/2018                     $ 1,227.18
                                                                                                                            9/4/2018                     $ 1,242.77
                                                                                                                            9/5/2018                        $ 59.62
                                                                                                                            9/6/2018                        $ 78.04
                                                                                                                            9/7/2018                        $ 23.72
                                                                                                                           9/10/2018                     $ 1,956.57
                                                                                                                           9/11/2018                       $ 116.47

          Total amount or value.........................................................................................                             $26,800.65



               AMELIA WORLD CORPORATION
 3.120.                                                                                                                    7/17/2018                       $ 382.28 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                     $ 1,591.41
                                                                                                                           7/19/2018                       $ 365.28 q
               1523B NW 165TH STREET                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 220.87
                                                                                                                           7/23/2018                       $ 908.97 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 535.17
                                                                                                                           7/25/2018                       $ 395.01 q
               MIAMI                                          FL                                        33169                                                           Services
                                                                                                                           7/26/2018                       $ 318.55
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 246.34 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                     $ 1,236.00
                                                                                                                           7/31/2018                       $ 530.93
                                                                                                                            8/1/2018                       $ 305.81
                                                                                                                            8/2/2018                       $ 505.47
                                                                                                                            8/9/2018                       $ 987.64
                                                                                                                           8/10/2018                       $ 288.82
                                                                                                                           8/13/2018                     $ 1,563.06
                                                                                                                           8/14/2018                       $ 212.37
                                                                                                                           8/15/2018                       $ 819.74
                                                                                                                           8/16/2018                       $ 450.19
                                                                                                                           8/17/2018                       $ 165.65
                                                                                                                           8/20/2018                       $ 777.30

          Total amount or value.........................................................................................                             $12,806.86




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 45
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 73 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               AMERICAN ACCESSORIES INC
 3.121.                                                                                                                    07/24/2018                 $ 13,920.06      q
               Creditor's Name                                                                                                                                             Secured debt

               PO BOX 31001-2258                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PASADENA                                       CA                                        91110                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $13,920.06



               AMERICAN EXCHANGE TIME LLC
 3.122.                                                                                                                     7/19/2018                 $ 64,664.83      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            9/19/2018                 $ 10,991.38

               1441 BROADWAY FLOOR 27                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10018                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $75,656.21



               AMERICAN INTERNATIONAL RELOCATION DBA AIRES
 3.123.                                                                                                                    07/30/2018                 $ 63,459.77      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/15/2018                $ 245,578.98

               500 ROSS STREET 154-0455
                                                                                                                           08/29/2018                 $ 94,898.00      q   Unsecured loan repayments
                                                                                                                           09/17/2018                $ 153,735.80
                                                                                                                           10/01/2018                 $ 47,075.00      q   Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15250                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $604,747.55



               AMERICAN NATIONAL INSURANCE CO
 3.124.                                                                                                                     7/30/2018                     $ 5,836.58   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 5,836.58

               2660 EASTCHASE LANE SUITE 100
                                                                                                                            9/27/2018                     $ 5,836.58   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               MONTGOMERY                                     AL                                        36117                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $17,509.74




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 46
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 74 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AMERICAN RING CO INC
 3.125.                                                                                                                    7/23/2018                     $ 7,971.25 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                     $ 8,477.00
                                                                                                                            8/6/2018                     $ 5,858.25 q
               19 GROSVENOR AVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 5,464.37
                                                                                                                           8/14/2018                       $ 493.23 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/20/2018                     $ 4,933.50
                                                                                                                           8/27/2018                     $ 4,783.75 q
               PROVIDENCE                                     RI                                        02914                                                            Services
                                                                                                                            9/4/2018                     $ 4,390.75
               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                             $42,372.10



               AMERICAN TELECAST PRODUCTS LLC
 3.126.                                                                                                                    7/19/2018                     $ 1,594.15 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 780.60
                                                                                                                           7/26/2018                     $ 1,119.40 q
               1230 AMERICAN BLVD                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/27/2018                     $ 1,776.60
                                                                                                                           7/30/2018                       $ 659.60 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/3/2018                       $ 845.20
                                                                                                                            8/6/2018                       $ 329.80 q
               WEST CHESTER                                   PA                                        19380                                                            Services
                                                                                                                            8/9/2018                       $ 269.33
               City                                              State                                ZIP Code
                                                                                                                           8/10/2018                       $ 922.00 q
                                                                                                                                                                         Other
                                                                                                                           8/13/2018                       $ 922.00
                                                                                                                           8/16/2018                       $ 197.40
                                                                                                                           8/17/2018                     $ 1,316.80
                                                                                                                           8/20/2018                       $ 659.60
                                                                                                                           8/23/2018                     $ 1,295.60
                                                                                                                           8/27/2018                       $ 397.20
                                                                                                                            9/4/2018                          $ 4.90
                                                                                                                            9/6/2018                     $ 1,150.13

          Total amount or value.........................................................................................                             $14,240.31




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 47
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 75 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               AMERICAN TIRE DISTRIBUTORS INC
 3.127.                                                                                                                    7/17/2018                 $ 32,122.19 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                 $ 27,383.14
                                                                                                                           7/19/2018                 $ 24,566.49 q
               PO BOX 889                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 20,657.28
                                                                                                                           7/23/2018                 $ 27,661.47 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/24/2018                 $ 48,068.59
                                                                                                                           7/25/2018                 $ 25,101.17 q
               HUNTERSVILLE                                   NC                                        28070                                                        Services
                                                                                                                           7/26/2018                 $ 23,882.04
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                 $ 24,705.06 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                 $ 38,818.08
                                                                                                                           7/31/2018                 $ 35,626.73
                                                                                                                            8/1/2018                 $ 22,975.69
                                                                                                                            8/2/2018                    $ 510.35
                                                                                                                            8/3/2018                 $ 30,500.19
                                                                                                                            8/6/2018                 $ 34,823.51
                                                                                                                            8/7/2018                 $ 35,452.84
                                                                                                                            8/8/2018                 $ 36,521.90
                                                                                                                            8/9/2018                 $ 21,205.24
                                                                                                                           8/10/2018                 $ 20,183.33
                                                                                                                           8/13/2018                 $ 29,598.67
                                                                                                                           8/14/2018                 $ 36,500.12
                                                                                                                           8/15/2018                 $ 21,947.33
                                                                                                                           8/16/2018                 $ 18,962.89
                                                                                                                           8/17/2018                 $ 15,780.26
                                                                                                                           8/20/2018                 $ 24,058.64
                                                                                                                           8/21/2018                 $ 30,233.06
                                                                                                                           8/22/2018                 $ 21,368.13
                                                                                                                           8/23/2018                 $ 20,469.72
                                                                                                                           8/24/2018                 $ 19,721.06
                                                                                                                           8/27/2018                 $ 35,952.26
                                                                                                                           8/28/2018                 $ 40,032.68
                                                                                                                           8/29/2018                 $ 34,582.39
                                                                                                                           8/30/2018                 $ 17,154.78
                                                                                                                           8/31/2018                 $ 21,872.02
                                                                                                                            9/4/2018                 $ 68,645.65
                                                                                                                            9/5/2018                 $ 29,691.59
                                                                                                                            9/6/2018                 $ 28,053.89
                                                                                                                            9/7/2018                 $ 23,159.14
                                                                                                                           9/10/2018                 $ 44,829.45
                                                                                                                           9/11/2018                 $ 30,674.73
                                                                                                                           9/12/2018                 $ 30,148.25
                                                                                                                           9/13/2018                 $ 35,821.91
                                                                                                                           9/14/2018                 $ 24,381.76
                                                                                                                           9/17/2018                 $ 36,483.60
                                                                                                                           9/18/2018                 $ 39,471.69
                                                                                                                           9/19/2018                 $ 37,037.91
                                                                                                                           9/20/2018                 $ 27,835.40
                                                                                                                           9/21/2018                 $ 24,528.60
                                                                                                                           9/24/2018                 $ 33,401.99
                                                                                                                           9/25/2018                 $ 42,214.87
                                                                                                                           9/26/2018                 $ 38,017.72
                                                                                                                           9/27/2018                 $ 20,862.62

          Total amount or value.........................................................................................                          $1,534,260.07




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 48
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 76 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AMERIMAX ADVANCE LLC
 3.128.                                                                                                                    7/18/2018                       $ 282.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 151.19
                                                                                                                           7/23/2018                     $ 1,069.09 q
               11 MIDDLEBURY BLVD STE 2                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/24/2018                        $ 98.38
                                                                                                                           7/25/2018                       $ 148.40 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 357.88
                                                                                                                           7/30/2018                       $ 634.36 q
               RANDOLPH                                       NJ                                        07869                                                           Services
                                                                                                                           7/31/2018                       $ 153.98
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 429.49 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 238.65
                                                                                                                            8/6/2018                       $ 245.06
                                                                                                                            8/7/2018                        $ 55.65
                                                                                                                            8/8/2018                        $ 98.33
                                                                                                                            8/9/2018                       $ 283.63
                                                                                                                           8/13/2018                       $ 659.81
                                                                                                                           8/14/2018                        $ 64.90
                                                                                                                           8/15/2018                       $ 129.75
                                                                                                                           8/16/2018                        $ 92.70
                                                                                                                           8/20/2018                       $ 471.58
                                                                                                                           8/21/2018                        $ 92.75
                                                                                                                           8/22/2018                       $ 140.42
                                                                                                                           8/23/2018                       $ 156.72
                                                                                                                           8/27/2018                       $ 190.88
                                                                                                                           8/28/2018                       $ 132.44
                                                                                                                           8/29/2018                        $ 58.44
                                                                                                                           8/30/2018                       $ 135.13
                                                                                                                            9/4/2018                       $ 532.66
                                                                                                                            9/5/2018                       $ 191.96
                                                                                                                            9/6/2018                        $ 74.05
                                                                                                                           9/10/2018                       $ 547.83
                                                                                                                           9/11/2018                       $ 129.60

          Total amount or value.........................................................................................                                 $8,048.51




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 49
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 77 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               AMERIWOOD INDUSTRIES
 3.129.                                                                                                                    7/17/2018                   $ 7,141.71 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 15,123.64
                                                                                                                           7/19/2018                   $ 4,331.38 q
               10 E 1ST ST S                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 16,036.93
                                                                                                                           7/23/2018                 $ 11,273.13 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                   $ 4,324.31
                                                                                                                           7/25/2018                 $ 13,021.00 q
               WRIGHT CITY                                     MO                                       63390                                                         Services
                                                                                                                           7/26/2018                   $ 7,043.81
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                   $ 5,783.66 q
                                                                                                                                                                      Other
                                                                                                                           7/30/2018                 $ 16,082.98
                                                                                                                           7/31/2018                 $ 14,786.93
                                                                                                                            8/1/2018                   $ 7,020.22
                                                                                                                            8/2/2018                     $ 433.38
                                                                                                                            8/3/2018                   $ 8,756.21
                                                                                                                            8/6/2018                 $ 10,633.61
                                                                                                                            8/7/2018                   $ 4,865.81
                                                                                                                            8/8/2018                   $ 8,703.38
                                                                                                                            8/9/2018                   $ 1,378.86
                                                                                                                           8/10/2018                 $ 12,750.82
                                                                                                                           8/13/2018                   $ 6,210.68
                                                                                                                           8/17/2018                 $ 16,529.15
                                                                                                                           8/20/2018                 $ 27,229.53
                                                                                                                           8/21/2018                $ 116,053.45
                                                                                                                           8/23/2018                   $ 7,633.77
                                                                                                                           8/24/2018                 $ 17,745.50
                                                                                                                           8/28/2018                 $ 25,569.25
                                                                                                                           9/27/2018                   $ 2,229.95

          Total amount or value.........................................................................................                            $388,693.05




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 50
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 78 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               AMI VENTURES
 3.130.                                                                                                                    7/17/2018                  $ 2,143.51 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/17/2018                  $ 1,925.43
                                                                                                                           7/17/2018                  $ 1,351.13 q
               25547 CANYON CROSSING DR                                                                                                                              Unsecured loan repayments
                                                                                                                           7/17/2018                    $ 588.12
                                                                                                                           7/18/2018                  $ 5,180.82 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/18/2018                  $ 2,809.04
                                                                                                                           7/18/2018                  $ 2,291.09 q
               RICHMOND                                       TX                                        77406                                                        Services
                                                                                                                           7/18/2018                  $ 2,128.04
               City                                              State                                ZIP Code
                                                                                                                           7/19/2018                  $ 2,141.88 q
                                                                                                                                                                     Other
                                                                                                                           7/19/2018                  $ 1,995.28
                                                                                                                           7/19/2018                  $ 1,904.09
                                                                                                                           7/19/2018                  $ 1,835.98
                                                                                                                           7/20/2018                  $ 1,216.55
                                                                                                                           7/20/2018                  $ 1,009.89
                                                                                                                           7/20/2018                    $ 810.23
                                                                                                                           7/20/2018                    $ 673.96
                                                                                                                           7/23/2018                 $ 10,854.28
                                                                                                                           7/23/2018                  $ 7,281.63
                                                                                                                           7/23/2018                  $ 6,971.06
                                                                                                                           7/23/2018                  $ 5,320.72
                                                                                                                           7/24/2018                  $ 5,027.52
                                                                                                                           7/24/2018                  $ 4,732.47
                                                                                                                           7/24/2018                  $ 2,797.34
                                                                                                                           7/24/2018                  $ 1,738.10
                                                                                                                           7/25/2018                  $ 4,405.88
                                                                                                                           7/25/2018                  $ 4,048.01
                                                                                                                           7/25/2018                  $ 3,523.03
                                                                                                                           7/25/2018                  $ 2,363.22
                                                                                                                           7/26/2018                  $ 4,083.63
                                                                                                                           7/26/2018                  $ 2,323.40
                                                                                                                           7/26/2018                  $ 1,830.93
                                                                                                                           7/26/2018                  $ 1,781.69
                                                                                                                           7/27/2018                    $ 924.03
                                                                                                                           7/27/2018                    $ 745.03
                                                                                                                           7/27/2018                     $ 51.26
                                                                                                                           7/30/2018                  $ 8,705.52
                                                                                                                           7/30/2018                  $ 8,661.87
                                                                                                                           7/30/2018                  $ 4,363.44
                                                                                                                           7/30/2018                  $ 3,488.49
                                                                                                                           7/31/2018                  $ 5,997.43
                                                                                                                           7/31/2018                  $ 4,803.05
                                                                                                                           7/31/2018                  $ 4,278.61
                                                                                                                           7/31/2018                  $ 3,216.77
                                                                                                                            8/1/2018                  $ 2,472.85
                                                                                                                            8/1/2018                  $ 2,174.88
                                                                                                                            8/1/2018                  $ 1,451.26
                                                                                                                            8/1/2018                    $ 659.19
                                                                                                                            8/2/2018                  $ 2,375.10
                                                                                                                            8/2/2018                  $ 1,430.39
                                                                                                                            8/2/2018                  $ 1,277.38
                                                                                                                            8/2/2018                    $ 747.99
                                                                                                                            8/3/2018                  $ 2,260.27
                                                                                                                            8/3/2018                  $ 1,660.27
                                                                                                                            8/3/2018                    $ 910.70
                                                                                                                            8/3/2018                    $ 657.69
                                                                                                                            8/6/2018                  $ 7,841.30
                                                                                                                            8/6/2018                  $ 7,007.26
                                                                                                                            8/6/2018                  $ 6,514.94
                                                                                                                            8/6/2018                  $ 5,643.05
                                                                                                                            8/7/2018                  $ 5,112.95

          Total amount or value.........................................................................................                            $194,520.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 51
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 79 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               AMI VENTURES
 3.131.                                                                                                                     8/7/2018                  $ 4,678.57 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                            8/7/2018                  $ 3,481.62
                                                                                                                            8/7/2018                  $ 2,896.28 q
               25547 CANYON CROSSING DR                                                                                                                              Unsecured loan repayments
                                                                                                                            8/8/2018                  $ 2,933.59
                                                                                                                            8/8/2018                  $ 2,291.34 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                       8/8/2018                  $ 1,750.64
                                                                                                                            8/8/2018                  $ 1,170.84 q
               RICHMOND                                       TX                                        77406                                                        Services
                                                                                                                            8/9/2018                  $ 2,003.70
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                  $ 1,693.31 q
                                                                                                                                                                     Other
                                                                                                                            8/9/2018                  $ 1,565.04
                                                                                                                            8/9/2018                  $ 1,289.04
                                                                                                                           8/10/2018                    $ 405.86
                                                                                                                           8/10/2018                     $ 56.58
                                                                                                                           8/13/2018                  $ 8,708.11
                                                                                                                           8/13/2018                  $ 6,527.22
                                                                                                                           8/13/2018                  $ 6,033.80
                                                                                                                           8/13/2018                  $ 5,683.04
                                                                                                                           8/14/2018                  $ 4,878.39
                                                                                                                           8/14/2018                  $ 3,304.16
                                                                                                                           8/14/2018                  $ 3,012.35
                                                                                                                           8/14/2018                  $ 2,688.77
                                                                                                                           8/15/2018                  $ 4,908.17
                                                                                                                           8/15/2018                  $ 4,187.56
                                                                                                                           8/15/2018                  $ 3,250.61
                                                                                                                           8/15/2018                  $ 3,071.42
                                                                                                                           8/16/2018                  $ 1,557.54
                                                                                                                           8/16/2018                    $ 742.74
                                                                                                                           8/16/2018                    $ 521.48
                                                                                                                           8/16/2018                    $ 307.94
                                                                                                                           8/17/2018                  $ 1,428.25
                                                                                                                           8/17/2018                  $ 1,407.45
                                                                                                                           8/17/2018                  $ 1,001.78
                                                                                                                           8/17/2018                    $ 126.82
                                                                                                                           8/20/2018                 $ 11,093.80
                                                                                                                           8/20/2018                  $ 7,513.91
                                                                                                                           8/20/2018                  $ 7,023.55
                                                                                                                           8/20/2018                  $ 5,661.30
                                                                                                                           8/21/2018                  $ 5,880.55
                                                                                                                           8/21/2018                  $ 5,547.48
                                                                                                                           8/21/2018                  $ 4,763.56
                                                                                                                           8/21/2018                  $ 4,513.04
                                                                                                                           8/22/2018                  $ 4,550.27
                                                                                                                           8/22/2018                  $ 4,182.96
                                                                                                                           8/22/2018                  $ 3,665.92
                                                                                                                           8/22/2018                  $ 3,136.30
                                                                                                                           8/24/2018                  $ 1,863.94
                                                                                                                           8/24/2018                  $ 1,822.05
                                                                                                                           8/24/2018                  $ 1,800.31
                                                                                                                           8/24/2018                    $ 609.53
                                                                                                                           8/27/2018                 $ 12,067.98
                                                                                                                           8/27/2018                  $ 9,667.06
                                                                                                                           8/27/2018                  $ 8,361.53
                                                                                                                           8/27/2018                  $ 7,174.86
                                                                                                                           8/28/2018                  $ 6,137.89
                                                                                                                           8/28/2018                  $ 6,069.72
                                                                                                                           8/28/2018                  $ 5,627.43
                                                                                                                           8/28/2018                  $ 4,556.41
                                                                                                                           8/29/2018                  $ 5,423.41
                                                                                                                           8/29/2018                  $ 5,070.96
                                                                                                                           8/29/2018                  $ 3,878.79

          Total amount or value.........................................................................................                            $237,228.52




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 52
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 80 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               AMI VENTURES
 3.132.                                                                                                                    8/29/2018                  $ 2,569.05 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           8/30/2018                    $ 269.97
                                                                                                                           8/30/2018                    $ 171.69 q
               25547 CANYON CROSSING DR                                                                                                                              Unsecured loan repayments
                                                                                                                           8/30/2018                    $ 154.56
                                                                                                                           8/30/2018                    $ 122.72 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      8/31/2018                  $ 3,509.63
                                                                                                                           8/31/2018                  $ 2,808.39 q
               RICHMOND                                       TX                                        77406                                                        Services
                                                                                                                           8/31/2018                  $ 2,323.98
               City                                              State                                ZIP Code
                                                                                                                           8/31/2018                  $ 1,897.74 q
                                                                                                                                                                     Other
                                                                                                                            9/4/2018                 $ 17,959.38
                                                                                                                            9/4/2018                 $ 15,410.40
                                                                                                                            9/4/2018                 $ 14,167.18
                                                                                                                            9/4/2018                 $ 10,088.25
                                                                                                                            9/5/2018                  $ 7,649.60
                                                                                                                            9/5/2018                  $ 6,964.93
                                                                                                                            9/5/2018                  $ 6,212.01
                                                                                                                            9/5/2018                  $ 3,716.22
                                                                                                                            9/6/2018                  $ 2,159.45
                                                                                                                            9/6/2018                  $ 2,152.86
                                                                                                                            9/6/2018                  $ 1,352.58
                                                                                                                            9/6/2018                  $ 1,310.39
                                                                                                                            9/7/2018                  $ 3,258.33
                                                                                                                            9/7/2018                  $ 2,549.57
                                                                                                                            9/7/2018                  $ 2,486.24
                                                                                                                            9/7/2018                  $ 1,428.37
                                                                                                                           9/10/2018                  $ 9,427.21
                                                                                                                           9/10/2018                  $ 8,597.09
                                                                                                                           9/10/2018                  $ 7,608.65
                                                                                                                           9/10/2018                  $ 5,229.59
                                                                                                                           9/11/2018                  $ 7,184.02
                                                                                                                           9/11/2018                  $ 4,733.21
                                                                                                                           9/11/2018                  $ 3,342.49
                                                                                                                           9/11/2018                  $ 1,931.29

          Total amount or value.........................................................................................                            $160,747.04




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 53
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 81 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AMICA
 3.133.                                                                                                                     7/17/2018                       $ 111.45 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                        $ 37.15
                                                                                                                            7/20/2018                       $ 185.75 q
               19625 62ND AVENUE S C-110                                                                                                                                 Unsecured loan repayments
                                                                                                                            7/23/2018                       $ 482.95
                                                                                                                            7/24/2018                       $ 185.75 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/25/2018                       $ 145.81
                                                                                                                            7/26/2018                       $ 612.02 q
               KENT                                           WA                                        98032                                                            Services
                                                                                                                            7/27/2018                       $ 614.81
               City                                              State                                ZIP Code
                                                                                                                            7/30/2018                     $ 2,192.73 q
                                                                                                                                                                         Other
                                                                                                                            7/31/2018                     $ 1,020.67
                                                                                                                             8/1/2018                       $ 694.69
                                                                                                                             8/2/2018                       $ 440.22
                                                                                                                             8/6/2018                       $ 797.71
                                                                                                                             8/7/2018                       $ 257.26
                                                                                                                             8/8/2018                     $ 1,434.90
                                                                                                                             8/9/2018                       $ 145.81
                                                                                                                            8/10/2018                     $ 1,120.96
                                                                                                                            8/13/2018                     $ 2,272.61
                                                                                                                            8/14/2018                       $ 508.94
                                                                                                                            8/15/2018                       $ 851.66
                                                                                                                            8/16/2018                       $ 859.78
                                                                                                                            8/17/2018                       $ 185.75
                                                                                                                            8/20/2018                     $ 2,221.51
                                                                                                                            8/21/2018                       $ 334.07
                                                                                                                            8/22/2018                       $ 257.26
                                                                                                                            8/23/2018                       $ 108.66
                                                                                                                            8/27/2018                     $ 2,712.83
                                                                                                                            8/28/2018                       $ 148.60
                                                                                                                            8/29/2018                       $ 537.72
                                                                                                                            8/30/2018                       $ 243.31
                                                                                                                             9/4/2018                       $ 818.18
                                                                                                                             9/6/2018                        $ 39.61
                                                                                                                            9/10/2018                       $ 185.75
                                                                                                                            9/11/2018                        $ 74.30

          Total amount or value.........................................................................................                              $22,841.18



               AMLOID CORPORATION
 3.134.                                                                                                                    07/26/2018                  $ 2,419.04   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           08/09/2018                 $ 34,719.06

               7 RIDGEDALE AVENUE SUITE 1A                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               CEDAR KNOLLS                                   NJ                                         7927                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $37,138.10




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 54
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 82 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AMMANA
 3.135.                                                                                                                    7/19/2018                       $ 879.98 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 3,240.69
                                                                                                                           7/24/2018                     $ 1,954.36 q
               21490 BAKER PARKWAY                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 5,192.45
                                                                                                                           7/26/2018                     $ 6,703.15 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 5,397.31
                                                                                                                           7/31/2018                     $ 6,286.18 q
               CITY OF INDUSTRY                               CA                                        91789                                                           Services
                                                                                                                            8/6/2018                     $ 2,004.47
               City                                              State                                ZIP Code
                                                                                                                            8/7/2018                       $ 659.15 q
                                                                                                                                                                        Other
                                                                                                                            8/8/2018                     $ 4,955.13
                                                                                                                            8/9/2018                     $ 1,470.68
                                                                                                                           8/13/2018                     $ 6,084.85
                                                                                                                           8/14/2018                     $ 1,662.84
                                                                                                                           8/15/2018                       $ 901.24
                                                                                                                           8/16/2018                     $ 2,582.47
                                                                                                                           8/20/2018                     $ 2,326.62
                                                                                                                           8/21/2018                     $ 2,727.81
                                                                                                                           8/22/2018                     $ 3,383.72
                                                                                                                           8/27/2018                     $ 3,885.99
                                                                                                                           8/28/2018                       $ 712.01
                                                                                                                           8/29/2018                       $ 744.99
                                                                                                                           8/30/2018                     $ 2,107.47
                                                                                                                            9/4/2018                     $ 6,562.59
                                                                                                                            9/5/2018                     $ 1,345.32
                                                                                                                           9/10/2018                       $ 906.85
                                                                                                                           9/11/2018                     $ 2,381.29

          Total amount or value.........................................................................................                             $77,059.61



               AMTRANET GROUP
 3.136.                                                                                                                    7/30/2018                $ 181,681.49 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/1/2018                $ 169,268.01
                                                                                                                            8/2/2018                 $ 43,934.40 q
               1 FORDHAM PLAZA 4                                                                                                                                        Unsecured loan repayments
                                                                                                                            8/7/2018                 $ 36,327.90
                                                                                                                            8/8/2018                 $ 29,868.30 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/6/2018                 $ 12,970.61
                                                                                                                           9/18/2018                 $ 10,573.00 q
               BRONX                                                                                                                                                    Services
                                                                                                                           9/19/2018                 $ 57,380.12
               City                                              State                                ZIP Code
                                                                                                                           9/20/2018                $ 143,447.89 q
                                                                                                                                                                        Other


          Total amount or value.........................................................................................                            $685,451.72



               AMW VIETNAM CO LTD
 3.137.                                                                                                                    7/18/2018                $ 103,942.79 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/25/2018                 $ 86,804.70
                                                                                                                           8/30/2018                $ 104,187.73 q
               B33II -B34II 2B STREET VINH LOC IND PARKBINH TAN                                                                                                         Unsecured loan repayments
                                                                                                                            9/4/2018                $ 140,421.53
               DISTRICT
                                                                                                                           9/10/2018                 $ 45,598.59 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/12/2018                $ 118,840.93
                                                                                                                           9/17/2018                 $ 54,048.46 q
               HO CHI MINH CITY                               VIETNAM                                   700000                                                          Services
                                                                                                                           9/24/2018                 $ 20,626.06
               City                                              State                                ZIP Code
                                                                                                                           10/2/2018                 $ 47,722.94 q
                                                                                                                                                                        Other


          Total amount or value.........................................................................................                            $722,193.73




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 55
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 83 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ANDRA GROUP LP
 3.138.                                                                                                                    7/18/2018                       $ 580.87 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 234.40
                                                                                                                           7/23/2018                     $ 1,026.54 q
               1295 MAJESTY DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 104.67
                                                                                                                           7/25/2018                       $ 184.70 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 257.11
                                                                                                                           7/30/2018                       $ 311.38 q
               DALLAS                                         TX                                        75247                                                           Services
                                                                                                                           7/31/2018                        $ 27.10
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                        $ 86.46 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 260.13
                                                                                                                            8/6/2018                       $ 831.50
                                                                                                                            8/7/2018                        $ 31.12
                                                                                                                            8/8/2018                       $ 234.64
                                                                                                                            8/9/2018                       $ 299.66
                                                                                                                           8/13/2018                       $ 931.86
                                                                                                                           8/14/2018                       $ 196.80
                                                                                                                           8/15/2018                       $ 584.02
                                                                                                                           8/16/2018                       $ 347.22
                                                                                                                           8/20/2018                     $ 1,238.96
                                                                                                                           8/21/2018                       $ 322.70
                                                                                                                           8/22/2018                       $ 330.46
                                                                                                                           8/23/2018                       $ 273.80
                                                                                                                           8/24/2018                       $ 179.57
                                                                                                                           8/27/2018                     $ 1,463.39
                                                                                                                           8/28/2018                       $ 551.46
                                                                                                                           8/29/2018                       $ 154.54
                                                                                                                           8/30/2018                       $ 372.24
                                                                                                                            9/4/2018                       $ 759.27
                                                                                                                            9/5/2018                        $ 73.28
                                                                                                                            9/6/2018                       $ 104.15
                                                                                                                           9/10/2018                       $ 453.88
                                                                                                                           9/11/2018                       $ 153.80

          Total amount or value.........................................................................................                             $12,961.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 56
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 84 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               ANERI JEWELS LLC DBA SUMIT DIA
 3.139.                                                                                                                    7/17/2018                  $ 9,037.11 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                  $ 1,531.32
                                                                                                                           7/19/2018                  $ 1,598.24 q
               592 FIFTH AVE 4TH FLOOR                                                                                                                               Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 1,147.90
                                                                                                                           7/23/2018                 $ 37,240.95 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/26/2018                  $ 1,188.53
                                                                                                                           7/27/2018                    $ 938.14 q
               NEW YORK                                       NY                                        10036                                                        Services
                                                                                                                           7/30/2018                 $ 68,191.05
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                  $ 2,558.87 q
                                                                                                                                                                     Other
                                                                                                                            8/1/2018                  $ 1,557.43
                                                                                                                            8/2/2018                 $ 37,885.82
                                                                                                                            8/3/2018                  $ 1,279.89
                                                                                                                            8/6/2018                  $ 5,481.51
                                                                                                                            8/8/2018                    $ 912.02
                                                                                                                           8/13/2018                 $ 25,860.60
                                                                                                                           8/14/2018                    $ 624.77
                                                                                                                           8/15/2018                  $ 1,946.42
                                                                                                                           8/16/2018                    $ 869.77
                                                                                                                           8/17/2018                  $ 1,065.82
                                                                                                                           8/20/2018                 $ 23,312.67
                                                                                                                           8/21/2018                    $ 610.33
                                                                                                                           8/22/2018                  $ 2,710.81
                                                                                                                           8/23/2018                    $ 861.46
                                                                                                                           8/24/2018                    $ 731.32
                                                                                                                           8/27/2018                 $ 15,675.04
                                                                                                                           8/29/2018                  $ 1,290.36
                                                                                                                           8/30/2018                  $ 1,282.12
                                                                                                                           8/31/2018                    $ 826.76
                                                                                                                            9/4/2018                 $ 22,703.74
                                                                                                                            9/5/2018                    $ 371.39

          Total amount or value.........................................................................................                            $271,292.16




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 57
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 85 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ANEW RENEW
 3.140.                                                                                                                    7/23/2018                     $ 7,644.63 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/25/2018                     $ 1,153.95
                                                                                                                           7/26/2018                     $ 1,944.24 q
               809 N EASTON RD                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 3,657.00
                                                                                                                           7/31/2018                     $ 3,203.02 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/1/2018                     $ 1,920.21
                                                                                                                            8/2/2018                     $ 2,141.00 q
               GLENSIDE                                       PA                                        19038                                                           Services
                                                                                                                            8/3/2018                     $ 3,854.89
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                     $ 3,045.73 q
                                                                                                                                                                        Other
                                                                                                                            8/8/2018                     $ 2,836.28
                                                                                                                            8/9/2018                       $ 467.04
                                                                                                                           8/10/2018                     $ 2,762.76
                                                                                                                           8/13/2018                     $ 5,025.17
                                                                                                                           8/14/2018                     $ 1,834.19
                                                                                                                           8/15/2018                     $ 1,894.78
                                                                                                                           8/16/2018                     $ 2,226.71
                                                                                                                           8/17/2018                     $ 2,771.40
                                                                                                                           8/20/2018                     $ 6,678.29
                                                                                                                           8/21/2018                       $ 319.08
                                                                                                                           8/22/2018                     $ 2,048.01
                                                                                                                           8/24/2018                     $ 2,783.29
                                                                                                                           8/27/2018                     $ 5,523.71
                                                                                                                           8/28/2018                     $ 2,514.22
                                                                                                                           8/29/2018                     $ 2,296.35
                                                                                                                           8/30/2018                       $ 218.29
                                                                                                                           8/31/2018                       $ 551.87
                                                                                                                            9/4/2018                     $ 4,157.83
                                                                                                                            9/5/2018                       $ 961.06
                                                                                                                            9/6/2018                     $ 2,365.52
                                                                                                                           9/10/2018                     $ 6,551.88
                                                                                                                           9/11/2018                       $ 917.61

          Total amount or value.........................................................................................                             $86,270.01



               ANGLO-AMERICAN ENTERPRISES COR
 3.141.                                                                                                                    7/18/2018                     $ 1,929.66 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                        $ 16.38
                                                                                                                           7/23/2018                        $ 92.72 q
               SOMERDALE NJ 08083                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 885.87
                                                                                                                           7/26/2018                        $ 87.46 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/2/2018                     $ 1,258.54
                                                                                                                            8/8/2018                     $ 1,729.52 q
               SOMERDALE                                       NJ                                       08083                                                           Services
                                                                                                                            8/9/2018                        $ 44.28
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                       $ 113.92 q
                                                                                                                                                                        Other
                                                                                                                           8/15/2018                     $ 1,044.95
                                                                                                                           8/22/2018                     $ 2,533.20
                                                                                                                           8/24/2018                        $ 10.20
                                                                                                                           8/29/2018                       $ 709.32
                                                                                                                           8/30/2018                       $ 372.80
                                                                                                                           8/31/2018                        $ 20.18
                                                                                                                            9/5/2018                     $ 1,933.82
                                                                                                                            9/6/2018                        $ 60.54
                                                                                                                           9/10/2018                        $ 60.54

          Total amount or value.........................................................................................                             $12,903.90




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 58
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 86 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               ANIMAL ADVENTURE LLC
 3.142.                                                                                                                     9/7/2018                 $ 29,150.62      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/17/2018                $ 126,272.38

               1114 SOUTH 5TH STREET
                                                                                                                           9/24/2018                 $ 10,602.00      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               HOPKINS                                        MN                                        55343                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $166,025.00



               ANIMAS VALLEY MALL LLC
 3.143.                                                                                                                    7/30/2018                 $ 16,207.84      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 16,207.84

               PO BOX 86 - SDS-12-2826
                                                                                                                            9/6/2018                  $ 5,667.81      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 16,207.84
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-2826                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $54,291.33



               ANN ARBOR CITY TREASURER-WASHTENAW
 3.144.                                                                                                                    7/18/2018                     $ 7,523.92   q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 77000 DEPT 77602                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               DETROIT                                        MI                                    48277-0602                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                                 $7,523.92



               ANNAPOLIS MALL OWNER LLC
 3.145.                                                                                                                    7/30/2018                 $ 28,197.93 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                 $ 64,842.79
                                                                                                                            8/9/2018                 $ 43,826.08 q
               LOCK BOX 54730                                                                                                                                             Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 28,197.93
                                                                                                                           9/27/2018                 $ 28,197.93 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90074-4730                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $193,262.66




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 59
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 87 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               ANNE ARUNDEL COUNTY
 3.146.                                                                                                                     9/20/2018                     $ 7,986.98   q
               Creditor's Name                                                                                                                                             Secured debt

               OFFICE OF FINANCE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               ANNAPOLIS                                      MD                                    21404-0427                                                         q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                                State                              ZIP Code                                                             Other


          Total amount or value.........................................................................................                                  $7,986.98



               ANTELOPE VALLEY MALL LLC
 3.147.                                                                                                                     7/30/2018                     $ 6,313.57   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 6,313.57

               PO BOX 72468
                                                                                                                            9/27/2018                     $ 6,313.57   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               CLEVELAND                                      OH                                        44192                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $18,940.71



               ANTILLAS SHOE CORP
 3.148.                                                                                                                     7/25/2018                  $ 1,308.70 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/26/2018                    $ 385.50
                                                                                                                            7/27/2018                  $ 5,288.97 q
               SAN JUAN PR 00914                                                                                                                                           Unsecured loan repayments
                                                                                                                             8/6/2018                  $ 8,612.50
                                                                                                                            8/10/2018                  $ 8,142.58 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       8/13/2018                 $ 52,039.64
                                                                                                                            8/14/2018                  $ 1,340.84 q
               SAN JUAN                                        PR                                       00914                                                              Services
                                                                                                                            8/15/2018                  $ 3,344.58
               City                                                State                              ZIP Code
                                                                                                                            8/22/2018                  $ 1,416.45 q
                                                                                                                                                                           Other
                                                                                                                            8/24/2018                  $ 8,530.46
                                                                                                                            8/27/2018                  $ 1,826.16
                                                                                                                            8/29/2018                 $ 14,184.50

          Total amount or value.........................................................................................                             $106,420.88



               AON HEWITT
 3.149.                                                                                                                    07/23/2018                $ 422,890.93 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/30/2018                $ 915,333.37
                                                                                                                           08/06/2018              $ 1,283,022.09 q
               200 EAST RANDOLPH STREET                                                                                                                                    Unsecured loan repayments
                                                                                                                           08/13/2018                $ 871,994.48
                                                                                                                           08/20/2018              $ 1,286,102.31 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      08/27/2018                $ 887,887.56
                                                                                                                           09/04/2018              $ 1,253,534.06 q
                                                                                                                                                                  X
               CHICAGO                                        IL                                        60601                                                              Services
                                                                                                                           09/10/2018                $ 854,516.97
               City                                                State                              ZIP Code
                                                                                                                           09/17/2018              $ 1,301,918.31 q
                                                                                                                                                                           Other
                                                                                                                           09/24/2018                $ 849,026.31
                                                                                                                           10/01/2018              $ 1,159,833.81

          Total amount or value.........................................................................................                          $11,086,060.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 60
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 88 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AON PROPERTY RISK CONSULTING INC
 3.150.                                                                                                                    08/17/2018                 $ 32,522.50   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/24/2018                 $ 32,293.20

               25032 NERWORK PLACE
                                                                                                                           09/19/2018                 $ 56,773.46   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60673                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $121,589.16



               AON RISK SERVICES INC
 3.151.                                                                                                                    07/30/2018                 $ 40,000.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/31/2018                     $ 250.00
                                                                                                                           08/03/2018                $ 326,857.00 q
               75 REMITTANCE DR STE 1926                                                                                                                                Unsecured loan repayments
                                                                                                                           08/03/2018                 $ 20,325.00
                                                                                                                           08/06/2018                 $ 56,800.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      08/10/2018                     $ 625.00
                                                                                                                           08/15/2018                 $ 28,690.00 qX
               CHICAGO                                        IL                                        60675                                                           Services
                                                                                                                           08/15/2018                 $ 13,928.00
               City                                                State                              ZIP Code
                                                                                                                           08/15/2018                   $ 9,863.00 q
                                                                                                                                                                        Other
                                                                                                                           08/15/2018                   $ 8,810.00
                                                                                                                           08/15/2018                     $ 625.00
                                                                                                                           08/31/2018                   $ 6,847.25
                                                                                                                           08/31/2018                   $ 2,966.25
                                                                                                                           09/07/2018                 $ 61,920.00
                                                                                                                           09/07/2018                   $ 4,495.39
                                                                                                                           09/07/2018                     $ 625.00
                                                                                                                           09/26/2018                 $ 51,636.70
                                                                                                                           09/26/2018                   $ 1,051.00
                                                                                                                           09/26/2018                     $ 100.00
                                                                                                                           09/28/2018                   $ 6,847.25
                                                                                                                           09/28/2018                   $ 2,966.25

          Total amount or value.........................................................................................                             $646,228.09




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 61
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 89 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AOSOM LLC
 3.152.                                                                                                                     7/17/2018                       $ 173.38 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                       $ 580.99
                                                                                                                            7/19/2018                     $ 4,008.95 q
               27150 SW KINSMAN ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/20/2018                     $ 1,585.90
                                                                                                                            7/23/2018                     $ 8,259.51 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/24/2018                     $ 1,896.33
                                                                                                                            7/25/2018                     $ 1,153.02 q
               WILSONVILLE                                    OR                                        97070                                                            Services
                                                                                                                            7/26/2018                     $ 1,048.66
               City                                              State                                ZIP Code
                                                                                                                            7/30/2018                     $ 8,891.98 q
                                                                                                                                                                         Other
                                                                                                                            7/31/2018                     $ 2,380.70
                                                                                                                             8/1/2018                     $ 1,009.88
                                                                                                                             8/2/2018                     $ 1,589.13
                                                                                                                             8/6/2018                     $ 4,313.16
                                                                                                                             8/8/2018                       $ 434.77
                                                                                                                             8/9/2018                       $ 784.70
                                                                                                                            8/13/2018                     $ 1,925.50
                                                                                                                            8/14/2018                       $ 219.99
                                                                                                                            8/15/2018                     $ 1,728.00
                                                                                                                            8/16/2018                       $ 763.14
                                                                                                                            8/20/2018                     $ 5,309.40
                                                                                                                            8/21/2018                       $ 133.70
                                                                                                                            8/22/2018                       $ 315.16
                                                                                                                            8/23/2018                        $ 98.99
                                                                                                                            8/24/2018                       $ 442.09
                                                                                                                            8/27/2018                     $ 3,064.37
                                                                                                                            8/28/2018                       $ 350.08
                                                                                                                            8/29/2018                       $ 571.43
                                                                                                                            8/30/2018                       $ 572.08
                                                                                                                            8/31/2018                        $ 55.88
                                                                                                                             9/4/2018                     $ 3,099.81
                                                                                                                             9/5/2018                       $ 313.44
                                                                                                                             9/6/2018                       $ 686.20
                                                                                                                             9/7/2018                       $ 361.31
                                                                                                                            9/10/2018                     $ 2,281.20
                                                                                                                            9/11/2018                       $ 583.73

          Total amount or value.........................................................................................                              $60,986.56



               APEX TOOL
 3.153.                                                                                                                    09/12/2018                $ 136,006.36   q
               Creditor's Name                                                                                                                                           Secured debt

               14600 YORK ROAD STE A                                                                                                                                q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               SPARKS                                         MD                                        21152                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $136,006.36




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 62
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 90 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               APEX TOOL GROUP LLC
 3.154.                                                                                                                    7/23/2018                   $ 2,238.40 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/26/2018                     $ 308.60
                                                                                                                           7/27/2018                     $ 171.40 q
               14600 YORK ROAD STE A                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 65,285.43
                                                                                                                            8/1/2018                     $ 282.32 q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       8/6/2018                 $ 34,121.96
                                                                                                                           8/10/2018                      $ 52.20 q
               SPARKS                                         MD                                        21152                                                         Services
                                                                                                                           8/13/2018                 $ 33,580.57
               City                                              State                                ZIP Code
                                                                                                                           8/15/2018                     $ 132.97 q
                                                                                                                                                                      Other
                                                                                                                           8/16/2018                     $ 161.23
                                                                                                                           8/29/2018                      $ 48.28
                                                                                                                           8/30/2018                     $ 334.40
                                                                                                                            9/4/2018                   $ 7,804.81
                                                                                                                            9/5/2018                     $ 659.93
                                                                                                                           9/10/2018                $ 127,158.94
                                                                                                                           9/17/2018                $ 252,829.83
                                                                                                                           9/18/2018                   $ 4,336.50
                                                                                                                           9/24/2018                 $ 53,911.70
                                                                                                                           9/26/2018                     $ 539.92

          Total amount or value.........................................................................................                            $583,959.39



               APEX TOOL INTERNATIONAL LLC
 3.155.                                                                                                                    7/17/2018                $ 108,535.42 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018              $ 1,825,980.20
                                                                                                                           7/24/2018                $ 811,889.70 q
               14600 YORK ROAD SUITE A                                                                                                                                Unsecured loan repayments
                                                                                                                           7/25/2018              $ 2,066,473.17
                                                                                                                           7/30/2018                $ 552,787.90 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/31/2018                 $ 60,453.84
                                                                                                                            8/2/2018              $ 1,797,844.75 q
               SPARKS                                         MD                                        21152                                                         Services
                                                                                                                            8/7/2018                $ 834,757.10
               City                                              State                                ZIP Code
                                                                                                                            8/8/2018                $ 910,932.74 q
                                                                                                                                                                      Other
                                                                                                                           8/13/2018                $ 690,348.02
                                                                                                                           8/14/2018                $ 114,432.36
                                                                                                                           8/15/2018                $ 757,326.71
                                                                                                                           8/21/2018              $ 4,284,987.17
                                                                                                                           8/22/2018                $ 354,857.22
                                                                                                                           8/24/2018                $ 324,184.82
                                                                                                                           8/27/2018                 $ 79,259.47
                                                                                                                           8/30/2018                $ 421,470.86
                                                                                                                           8/31/2018                 $ 95,483.27
                                                                                                                            9/4/2018                 $ 38,248.25
                                                                                                                            9/5/2018                $ 468,148.20
                                                                                                                            9/7/2018                    $ 562.99
                                                                                                                           9/11/2018                 $ 62,440.12
                                                                                                                           9/17/2018                $ 361,444.46
                                                                                                                           9/18/2018                $ 460,412.51
                                                                                                                           9/20/2018                 $ 77,661.67
                                                                                                                           9/21/2018                 $ 28,420.02
                                                                                                                           9/24/2018                $ 248,408.87
                                                                                                                           9/25/2018                $ 573,359.50
                                                                                                                           9/27/2018              $ 2,365,802.17
                                                                                                                           10/1/2018                 $ 32,453.66
                                                                                                                           10/2/2018                $ 436,400.78

          Total amount or value.........................................................................................                         $21,245,767.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 63
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 91 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               APMEX
 3.156.                                                                                                                    7/18/2018                    $ 589.78 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/19/2018                    $ 477.54
                                                                                                                           7/23/2018                 $ 12,719.73 q
               226 DEAN A MCGEE AVENUE                                                                                                                                Unsecured loan repayments
                                                                                                                           7/24/2018                  $ 2,210.79
                                                                                                                           7/26/2018                  $ 1,320.12 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/30/2018                  $ 9,891.48
                                                                                                                           7/31/2018                    $ 298.89 q
               OKLAHOMA CITY                                  OK                                        73102                                                         Services
                                                                                                                            8/2/2018                  $ 3,572.91
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                  $ 7,492.08 q
                                                                                                                                                                      Other
                                                                                                                            8/7/2018                  $ 6,749.26
                                                                                                                            8/8/2018                  $ 6,274.67
                                                                                                                            8/9/2018                  $ 3,967.13
                                                                                                                           8/13/2018                  $ 3,276.31
                                                                                                                           8/14/2018                  $ 4,899.76
                                                                                                                           8/15/2018                    $ 227.96
                                                                                                                           8/16/2018                     $ 37.51
                                                                                                                           8/20/2018                    $ 732.15
                                                                                                                           8/21/2018                    $ 150.59
                                                                                                                           8/22/2018                    $ 969.07
                                                                                                                           8/27/2018                  $ 1,052.92
                                                                                                                           8/28/2018                  $ 2,294.37
                                                                                                                           8/29/2018                     $ 94.99
                                                                                                                           8/30/2018                     $ 97.54
                                                                                                                            9/4/2018                    $ 582.17

          Total amount or value.........................................................................................                             $69,979.72



               APPAREL SOURCING HK LIMITED
 3.157.                                                                                                                    7/18/2018                 $ 65,428.14 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/24/2018                 $ 52,439.02
                                                                                                                           7/27/2018                 $ 29,376.29 q
               7021 LAMOTTE DR                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 22,558.03
                                                                                                                            8/3/2018                 $ 91,886.22 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      8/16/2018                   $ 8,780.05
                                                                                                                           8/17/2018                 $ 83,006.46 q
               HUGO                                           MN                                        55038                                                         Services
                                                                                                                           8/21/2018                $ 281,118.49
               City                                              State                                ZIP Code
                                                                                                                           8/22/2018                $ 219,895.32 q
                                                                                                                                                                      Other
                                                                                                                           8/30/2018                 $ 99,434.27
                                                                                                                            9/5/2018                 $ 58,281.70
                                                                                                                           9/11/2018                $ 192,915.07
                                                                                                                           9/12/2018                $ 157,984.70
                                                                                                                           9/20/2018                 $ 15,188.99
                                                                                                                           10/2/2018                $ 470,252.68

          Total amount or value.........................................................................................                          $1,848,545.43




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 64
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 92 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               APPLIANCE PARTS COMPANY
 3.158.                                                                                                                     7/18/2018                      $ 171.83 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                      $ 135.20
                                                                                                                            7/23/2018                      $ 761.37 q
               6825 SOUTH KYRENE RD                                                                                                                                       Unsecured loan repayments
                                                                                                                            7/24/2018                      $ 128.30
                                                                                                                            7/26/2018                      $ 169.71 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/30/2018                      $ 918.40
                                                                                                                            7/31/2018                       $ 62.33 q
               TEMPE                                          AZ                                        85283                                                             Services
                                                                                                                             8/1/2018                      $ 146.69
               City                                              State                                ZIP Code
                                                                                                                             8/2/2018                      $ 253.53 q
                                                                                                                                                                          Other
                                                                                                                             8/6/2018                      $ 662.34
                                                                                                                             8/7/2018                      $ 462.13
                                                                                                                             8/8/2018                       $ 58.36
                                                                                                                             8/9/2018                      $ 148.01
                                                                                                                            8/13/2018                      $ 689.21
                                                                                                                            8/15/2018                       $ 83.58
                                                                                                                            8/16/2018                       $ 95.99
                                                                                                                            8/20/2018                      $ 108.42
                                                                                                                            8/21/2018                      $ 189.40
                                                                                                                            8/22/2018                      $ 288.78
                                                                                                                            8/23/2018                       $ 34.88
                                                                                                                            8/27/2018                      $ 767.79
                                                                                                                            8/28/2018                       $ 73.48
                                                                                                                            8/29/2018                       $ 23.17
                                                                                                                            8/30/2018                       $ 75.96
                                                                                                                             9/4/2018                      $ 518.53
                                                                                                                            9/10/2018                      $ 152.99
                                                                                                                            9/11/2018                      $ 106.55

          Total amount or value.........................................................................................                                  $7,286.93



               APPSFLYER LTD
 3.159.                                                                                                                    08/14/2018                 $ 40,000.00     q
               Creditor's Name                                                                                                                                            Secured debt

               85 MEDINAT HAYEHUDIM ST                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               POB 12371 HERTZELIA                                                                                                                                    q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $40,000.00



               AQUA LUNG AMERICA INC US DIVERS
 3.160.                                                                                                                    07/24/2018                 $ 16,805.55     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           08/08/2018                  $ 9,571.91

               2340 COUSTEAU COURT                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               VISTA                                          CA                                        92803                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $26,377.46




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 65
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 93 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AR & EM RETAIL GROUP CORP
 3.161.                                                                                                                    7/18/2018                      $ 402.50 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 124.14
                                                                                                                           7/23/2018                      $ 558.62 q
               12341 NW 35TH ST BUILDING B                                                                                                                               Unsecured loan repayments
                                                                                                                           7/24/2018                      $ 117.81
                                                                                                                           7/25/2018                      $ 150.97 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                      $ 100.89
                                                                                                                           7/30/2018                      $ 707.38 q
               CORAL SPRINGS                                  FL                                        33065                                                            Services
                                                                                                                           7/31/2018                      $ 268.56
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 63.74 q
                                                                                                                                                                         Other
                                                                                                                            8/2/2018                       $ 50.98
                                                                                                                            8/6/2018                      $ 392.06
                                                                                                                            8/7/2018                      $ 232.49
                                                                                                                            8/8/2018                       $ 54.88
                                                                                                                            8/9/2018                      $ 143.91
                                                                                                                           8/10/2018                       $ 72.05
                                                                                                                           8/13/2018                      $ 906.50
                                                                                                                           8/15/2018                       $ 47.00
                                                                                                                           8/16/2018                      $ 118.01
                                                                                                                           8/20/2018                      $ 509.03
                                                                                                                           8/21/2018                      $ 247.58
                                                                                                                           8/22/2018                       $ 55.55
                                                                                                                           8/23/2018                       $ 39.94
                                                                                                                           8/24/2018                       $ 19.00
                                                                                                                           8/27/2018                      $ 493.68
                                                                                                                           8/28/2018                      $ 132.83
                                                                                                                           8/29/2018                       $ 19.39
                                                                                                                            9/4/2018                      $ 936.57
                                                                                                                            9/5/2018                       $ 68.71
                                                                                                                            9/6/2018                       $ 98.81
                                                                                                                           9/10/2018                       $ 82.33
                                                                                                                           9/11/2018                         $ 1.66

          Total amount or value.........................................................................................                                 $7,217.57



               AR NORTH AMERICA INC
 3.162.                                                                                                                    7/18/2018                $ 253,580.92 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/3/2018                 $ 61,753.55
                                                                                                                           8/21/2018                 $ 61,069.50 q
               140 81 ST AVE NE                                                                                                                                          Unsecured loan repayments
                                                                                                                            9/5/2018                 $ 62,711.21
                                                                                                                           9/19/2018                 $ 62,848.02 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
               Street

               FRIDLEY                                        MN                                        55432                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $501,963.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 66
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 94 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               ARCA INDUSTRIAL NJ INC
 3.163.                                                                                                                      8/3/2018                 $ 17,587.04     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            9/12/2018                 $ 17,254.13

               3 KELLOGG COURT SUITE 2
                                                                                                                            10/2/2018                 $ 13,338.89     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               EDISON                                         NJ                                        08817                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $48,180.06



               ARDEN FAIR ASSOCIATES LP
 3.164.                                                                                                                     7/30/2018                 $ 10,058.00     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/28/2018                 $ 10,058.00

               DEPT 2596-7000
                                                                                                                            9/27/2018                 $ 10,058.00     q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90084                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $30,174.00



               ARDISAM INC
 3.165.                                                                                                                     7/19/2018                       $ 900.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/20/2018                     $ 1,032.99
                                                                                                                            7/23/2018                     $ 1,294.00 q
               POB 666                                                                                                                                                    Unsecured loan repayments
                                                                                                                            7/25/2018                     $ 1,142.00
                                                                                                                            7/26/2018                       $ 532.00 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/27/2018                       $ 635.00
                                                                                                                            7/30/2018                     $ 1,090.00 q
               CUMBERLAND                                     WI                                        54829                                                             Services
                                                                                                                             8/2/2018                       $ 725.00
               City                                              State                                ZIP Code
                                                                                                                             8/3/2018                       $ 465.00 q
                                                                                                                                                                          Other
                                                                                                                             8/6/2018                       $ 437.00


          Total amount or value.........................................................................................                                  $8,252.99



               ARIZONA STATE TREASURY OFFICE
 3.166.                                                                                                                    07/19/2018                $ 254,250.30 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           07/19/2018                $ 178,183.30
                                                                                                                           07/19/2018                   $ 2,494.36 q
               1700 WEST WASHINGTON STREET PHOENIX                                                                                                                        Unsecured loan repayments
                                                                                                                           08/17/2018                $ 417,297.71
                                                                                                                           08/17/2018                $ 246,584.07 q
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      08/17/2018                   $ 2,541.03
                                                                                                                           09/19/2018                $ 438,825.41 q
               PHOENIX                                        AZ                                        85007                                                             Services
                                                                                                                           09/19/2018                $ 257,294.23
                                                                                                                           09/19/2018                   $ 2,119.27 q
                                                                                                                                                                   X                 Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                           $1,799,589.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 67
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 95 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ARKANSAS STATE TREASURERS OFFICE
 3.167.                                                                                                                    07/19/2018                 $ 16,312.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/19/2018                 $ 13,527.00

               500 WOODLANE ST LITTLE ROCK
                                                                                                                           07/19/2018                    $ 752.00   q   Unsecured loan repayments
                                                                                                                           07/20/2018                     $ 50.00
                                                                                                                           08/17/2018                  $ 1,899.00   q   Suppliers or vendors
               Street                                                                                                      08/17/2018                  $ 1,159.00
               LITTLE ROCK                                    AR                                        72201
                                                                                                                           08/20/2018                     $ 50.00   q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                              $33,749.00



               ARKANSAS STATE TREASURY OFFICE
 3.168.                                                                                                                    07/24/2018                $ 110,600.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/24/2018                 $ 21,600.00
                                                                                                                           07/24/2018                 $ 13,800.00 q
               500 WOODLANE SUITE 220 LITTLE ROCK                                                                                                                       Unsecured loan repayments
                                                                                                                           08/13/2018                 $ 82,200.00
                                                                                                                           08/13/2018                 $ 22,500.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      08/13/2018                 $ 13,200.00
                                                                                                                           08/24/2018                 $ 82,200.00 q
               LITTLE ROCK                                    AR                                        72201                                                           Services
                                                                                                                           08/24/2018                 $ 22,500.00
                                                                                                                           08/24/2018                 $ 13,200.00 qX               Tax Payments
               City                                              State                                ZIP Code                                                          Other
                                                                                                                           09/12/2018                 $ 89,900.00
                                                                                                                           09/12/2018                 $ 26,400.00
                                                                                                                           09/12/2018                 $ 15,000.00
                                                                                                                           09/19/2018                   $ 2,938.00
                                                                                                                           09/19/2018                     $ 482.00
                                                                                                                           09/24/2018                 $ 89,900.00
                                                                                                                           09/24/2018                 $ 26,400.00
                                                                                                                           09/24/2018                 $ 15,000.00

          Total amount or value.........................................................................................                             $647,820.00



               ARNEEL LLC
 3.169.                                                                                                                     7/23/2018                  $ 2,190.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/30/2018                 $ 21,270.00
                                                                                                                             8/9/2018                  $ 2,190.00 q
               11701 SAN RAFAEL AVE NE                                                                                                                                  Unsecured loan repayments
                                                                                                                            8/22/2018                  $ 2,190.00
                                                                                                                            8/28/2018                 $ 21,270.00 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        9/6/2018                  $ 2,190.00
                                                                                                                            9/24/2018                  $ 2,190.00 q
               ALBUQUERQUE                                    NM                                        87122                                                           Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $53,490.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 68
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 96 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               ARNOLD
 3.170.                                                                                                                    7/17/2018                 $ 65,135.72 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 12,412.32
                                                                                                                           7/19/2018                 $ 13,147.32 q
               P O BOX 73490                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/20/2018                     $ 800.54
                                                                                                                           7/23/2018                   $ 8,316.11 q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                 $ 18,435.89
                                                                                                                           7/25/2018                 $ 59,038.29 q
               CLEVELAND                                      OH                                        44193                                                         Services
                                                                                                                           7/26/2018                   $ 2,563.78
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                   $ 2,017.24 q
                                                                                                                                                                      Other
                                                                                                                           7/30/2018                 $ 27,667.55
                                                                                                                           7/31/2018                 $ 79,024.29
                                                                                                                            8/1/2018                 $ 36,757.86
                                                                                                                            8/2/2018                     $ 233.92
                                                                                                                            8/3/2018                 $ 11,164.02
                                                                                                                            8/6/2018                   $ 1,890.72
                                                                                                                            8/7/2018                 $ 21,205.72
                                                                                                                            8/8/2018                   $ 7,329.41
                                                                                                                           8/10/2018                   $ 1,239.69
                                                                                                                           8/13/2018                   $ 8,931.41
                                                                                                                           8/14/2018                 $ 31,498.53
                                                                                                                           8/15/2018                     $ 418.79
                                                                                                                           8/20/2018                   $ 1,470.19
                                                                                                                           8/21/2018                $ 129,160.47
                                                                                                                           8/24/2018                   $ 4,661.31
                                                                                                                           8/27/2018                   $ 1,831.78
                                                                                                                           8/28/2018                 $ 46,271.23
                                                                                                                           8/29/2018                 $ 15,768.91
                                                                                                                           8/30/2018                   $ 4,650.19
                                                                                                                           8/31/2018                   $ 2,847.36
                                                                                                                            9/4/2018                 $ 22,645.08
                                                                                                                            9/5/2018                   $ 3,105.14
                                                                                                                            9/6/2018                     $ 513.86
                                                                                                                            9/7/2018                   $ 6,275.36
                                                                                                                           9/11/2018                   $ 4,235.91
                                                                                                                           9/12/2018                     $ 583.46
                                                                                                                           9/13/2018                   $ 6,237.38
                                                                                                                           9/14/2018                 $ 12,753.54
                                                                                                                           9/18/2018                 $ 13,115.57
                                                                                                                           9/19/2018                 $ 21,436.52
                                                                                                                           9/20/2018                   $ 1,316.51
                                                                                                                           9/25/2018                 $ 75,815.07
                                                                                                                           9/26/2018                 $ 14,932.79
                                                                                                                           9/27/2018                      $ 48.80
                                                                                                                           10/1/2018                     $ 755.20

          Total amount or value.........................................................................................                            $799,660.75




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 69
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 97 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               ARNOLD TRANSPORTATION SERVICES
 3.171.                                                                                                                    7/19/2018                 $ 14,569.47 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                 $ 23,296.71
                                                                                                                           7/23/2018                 $ 31,492.57 q
               P O BOX 935678                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/26/2018                 $ 29,068.96
                                                                                                                           7/27/2018                 $ 19,400.58 q
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/30/2018                 $ 30,436.79
                                                                                                                            8/2/2018                 $ 14,316.07 q
                                                                                                                                                                 X
               ATLANTA                                        GA                                        30300                                                             Services
                                                                                                                            8/3/2018                 $ 16,983.22
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                 $ 28,698.63 q
                                                                                                                                                                          Other
                                                                                                                            8/9/2018                 $ 22,014.37
                                                                                                                           8/10/2018                 $ 24,071.75
                                                                                                                           8/13/2018                 $ 20,328.22
                                                                                                                           8/16/2018                 $ 20,368.44
                                                                                                                           8/17/2018                 $ 15,707.49
                                                                                                                           8/20/2018                 $ 19,110.21
                                                                                                                           8/23/2018                 $ 23,678.73
                                                                                                                           8/24/2018                 $ 15,097.49
                                                                                                                           8/27/2018                 $ 24,432.53
                                                                                                                           8/30/2018                 $ 10,753.15
                                                                                                                           8/31/2018                 $ 16,242.92
                                                                                                                            9/3/2018                 $ 21,827.16
                                                                                                                            9/6/2018                 $ 20,422.13
                                                                                                                            9/7/2018                 $ 18,058.79
                                                                                                                           9/10/2018                 $ 29,994.44
                                                                                                                           9/13/2018                  $ 9,002.53
                                                                                                                           9/14/2018                 $ 23,698.42
                                                                                                                           9/17/2018                 $ 21,334.07
                                                                                                                           9/20/2018                 $ 28,762.62
                                                                                                                           9/21/2018                 $ 13,924.82
                                                                                                                           9/24/2018                 $ 33,220.00
                                                                                                                           9/27/2018                 $ 18,330.18
                                                                                                                           9/28/2018                 $ 11,931.50
                                                                                                                           10/1/2018                 $ 32,726.28
                                                                                                                           10/4/2018                 $ 14,017.44
                                                                                                                           10/5/2018                 $ 14,677.83
                                                                                                                           10/8/2018                 $ 17,635.85

          Total amount or value.........................................................................................                            $749,632.36



               ARNOT REALTY CORPORATION
 3.172.                                                                                                                    7/30/2018                     $ 4,944.80   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 4,944.80

               DEPARTMENT 794 PO BOX 8000
                                                                                                                           9/27/2018                     $ 4,944.80   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               BUFFALO                                        NY                                        14267                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $14,834.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 70
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 98 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ARROW FASTENER COMPANY INC
 3.173.                                                                                                                    7/20/2018                     $ 2,991.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/26/2018                     $ 3,043.15
                                                                                                                            8/2/2018                     $ 2,507.80 q
               P O BOX 101058                                                                                                                                           Unsecured loan repayments
                                                                                                                           8/16/2018                     $ 2,546.45
                                                                                                                           8/23/2018                     $ 3,743.75 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/31/2018                     $ 1,699.70
                                                                                                                            9/6/2018                     $ 2,332.80 q
               ATLANTA                                        GA                                        30392                                                           Services

               City                                              State                                ZIP Code                                                    q     Other


          Total amount or value.........................................................................................                             $18,865.45



               ARROW GLOBAL ASSET DISPOSITION
 3.174.                                                                                                                    7/18/2018                     $ 1,920.20 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 1,336.74
                                                                                                                           7/20/2018                       $ 577.61 q
               9201 E DRY CREEK RD                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 4,649.49
                                                                                                                           7/24/2018                     $ 2,772.11 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 564.81
                                                                                                                           7/26/2018                       $ 822.51 q
               CENTENNIAL                                     CO                                        80112                                                           Services
                                                                                                                           7/30/2018                     $ 3,522.98
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                        $ 77.45 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                       $ 827.82
                                                                                                                            8/6/2018                     $ 3,875.09
                                                                                                                            8/7/2018                     $ 1,208.79
                                                                                                                            8/8/2018                       $ 993.63
                                                                                                                           8/13/2018                     $ 3,383.92
                                                                                                                           8/14/2018                     $ 2,716.35
                                                                                                                           8/15/2018                       $ 725.90
                                                                                                                           8/16/2018                        $ 53.62
                                                                                                                           8/20/2018                     $ 2,511.16
                                                                                                                           8/21/2018                       $ 735.12
                                                                                                                           8/23/2018                     $ 1,070.55
                                                                                                                           8/24/2018                       $ 368.34
                                                                                                                           8/27/2018                     $ 2,836.68
                                                                                                                           8/28/2018                     $ 3,035.27
                                                                                                                           8/30/2018                       $ 372.33
                                                                                                                           8/31/2018                     $ 1,101.03
                                                                                                                            9/4/2018                     $ 2,827.39
                                                                                                                            9/5/2018                     $ 1,469.20
                                                                                                                            9/6/2018                       $ 404.18
                                                                                                                            9/7/2018                       $ 486.80
                                                                                                                           9/10/2018                     $ 1,708.66
                                                                                                                           9/11/2018                       $ 232.36

          Total amount or value.........................................................................................                             $49,188.09




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 71
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                                Pg 99 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ARROW SHED LLC
 3.175.                                                                                                                     7/18/2018                $ 157,999.61 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/20/2018                   $ 3,539.46
                                                                                                                            7/23/2018                 $ 51,035.44 q
               PO BOX 4876 CHURCH ST STATION                                                                                                                            Unsecured loan repayments
                                                                                                                            7/24/2018                   $ 2,891.09
                                                                                                                            7/25/2018                 $ 31,383.20 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/26/2018                   $ 5,623.62
                                                                                                                            7/31/2018                     $ 871.15 q
               NEW YORK                                       NY                                    10261-4876                                                          Services
                                                                                                                             8/8/2018                 $ 57,593.32
               City                                                State                              ZIP Code
                                                                                                                            8/10/2018                 $ 56,865.00 q
                                                                                                                                                                        Other
                                                                                                                            8/15/2018                 $ 21,471.88
                                                                                                                            8/16/2018                 $ 15,168.38
                                                                                                                            8/21/2018                   $ 5,025.99
                                                                                                                            8/22/2018                 $ 20,876.50
                                                                                                                            8/23/2018                   $ 3,579.30
                                                                                                                            8/27/2018                 $ 39,458.52
                                                                                                                            8/29/2018                 $ 25,665.00
                                                                                                                             9/5/2018                   $ 6,669.36
                                                                                                                            9/17/2018                 $ 27,475.10
                                                                                                                            9/18/2018                   $ 3,286.55
                                                                                                                            9/19/2018                 $ 15,828.60
                                                                                                                            9/20/2018                 $ 77,121.14
                                                                                                                            9/24/2018                 $ 41,508.31
                                                                                                                            9/25/2018                 $ 28,817.17
                                                                                                                            9/27/2018                 $ 20,774.99

          Total amount or value.........................................................................................                             $720,528.68



               ARSHAD CORPORATION PVT LTD
 3.176.                                                                                                                     7/24/2018                 $ 31,776.62   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            10/3/2018                 $ 18,718.64

               15 KM JARANWALA ROAD KHURRIANWALA                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               FAISALABAD                                     PAKISTAN                                  38000                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $50,495.26



               ARTHUR J GALLAGHER-RISK MGMT SRVCS
 3.177.                                                                                                                    08/03/2018                 $ 32,697.25   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/04/2018                 $ 18,750.00

               2850 GOLF ROAD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               ROLLING MEADOWS                                IL                                        60008                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $51,447.25




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 72
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 100 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ARUNDEL CROSSING II LLC
 3.178.                                                                                                                    7/30/2018                 $ 63,366.46   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/2/2018                  $ 1,005.71

               PO BOX 633864
                                                                                                                           8/28/2018                 $ 63,366.46   q    Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 63,366.46
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               CINCINNATI                                     OH                                    45263-3864                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $191,105.09



               ASBURY FOODSERVICE EQUIPMENT C
 3.179.                                                                                                                     8/6/2018                     $ 5,977.07 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                     $ 1,861.00
                                                                                                                           8/10/2018                     $ 5,373.80 q
               3355 ENTERPRISE AVENUE STE 160                                                                                                                           Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 9,017.93
                                                                                                                           8/15/2018                     $ 1,067.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/16/2018                     $ 4,528.00
                                                                                                                           8/17/2018                     $ 2,690.00 q
               FORT LAUDERDALE                                FL                                        33331                                                           Services
                                                                                                                           8/20/2018                     $ 4,442.00
               City                                              State                                ZIP Code
                                                                                                                           8/22/2018                       $ 707.00 q
                                                                                                                                                                        Other
                                                                                                                           8/23/2018                     $ 2,185.00
                                                                                                                           8/24/2018                     $ 3,803.00
                                                                                                                           8/27/2018                       $ 585.00
                                                                                                                           8/29/2018                     $ 5,238.27
                                                                                                                           8/30/2018                       $ 585.00
                                                                                                                           8/31/2018                     $ 1,322.00
                                                                                                                            9/4/2018                     $ 2,856.00
                                                                                                                            9/6/2018                     $ 1,090.00

          Total amount or value.........................................................................................                             $53,328.07



               ASHEBORO MALL LLC
 3.180.                                                                                                                    7/30/2018                     $ 6,437.67 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                     $ 4,439.42
                                                                                                                           8/28/2018                     $ 6,437.67 q
               PO BOX 204227                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/28/2018                     $ 4,439.42
                                                                                                                           9/27/2018                     $ 6,437.67 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/27/2018                     $ 4,439.42
               AUGUSTA                                        GA                                        30917                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $32,631.27




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 73
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 101 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ASHTEL STUDIOS INC
 3.181.                                                                                                                    07/25/2018                 $ 56,084.47   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/02/2018                 $ 14,815.57

               7950 CHERRY AVENUE STE 103                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               FONTANA                                        CA                                        92336                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $70,900.04



               ASIA SOCKS INC
 3.182.                                                                                                                     8/20/2018                 $ 20,197.29   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/27/2018                 $ 47,251.24

               2400 HU QINGPING ROAD XUJING TOWN QINGPU DISRICT
                                                                                                                             9/4/2018                 $ 42,177.52   q   Unsecured loan repayments
                                                                                                                            9/17/2018                 $ 59,122.71
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               SHANGHAI                                       CHINA                                     201702                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $168,748.76



               ASIAINSPECTION LIMITED
 3.183.                                                                                                                    07/31/2018                 $ 18,170.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/24/2018                  $ 3,345.00

               99-105 DES VOEUX ROAD CENTRAL
                                                                                                                           09/28/2018                  $ 2,816.00   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               HONG KONG                                      SAR                                                                                                   q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $24,331.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 74
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 102 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ASPEN MANUFACTURING
 3.184.                                                                                                                    7/18/2018                        $ 83.65 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 234.07
                                                                                                                           7/23/2018                       $ 699.34 q
               1518 BANNARD ST                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 158.09
                                                                                                                           7/25/2018                        $ 34.80 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 255.09
                                                                                                                           7/30/2018                       $ 454.54 q
               CINNAMINSON                                    NJ                                        08077                                                           Services
                                                                                                                           7/31/2018                        $ 39.36
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 142.85 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 154.53
                                                                                                                            8/6/2018                       $ 338.25
                                                                                                                            8/7/2018                        $ 59.53
                                                                                                                            8/8/2018                        $ 41.26
                                                                                                                            8/9/2018                       $ 128.30
                                                                                                                           8/13/2018                       $ 587.65
                                                                                                                           8/14/2018                        $ 94.75
                                                                                                                           8/15/2018                        $ 66.71
                                                                                                                           8/16/2018                       $ 122.43
                                                                                                                           8/20/2018                       $ 590.57
                                                                                                                           8/21/2018                       $ 205.84
                                                                                                                           8/22/2018                       $ 112.79
                                                                                                                           8/23/2018                       $ 156.58
                                                                                                                           8/27/2018                       $ 612.78
                                                                                                                           8/28/2018                       $ 124.14
                                                                                                                           8/30/2018                       $ 171.21
                                                                                                                            9/4/2018                     $ 1,043.60
                                                                                                                            9/5/2018                       $ 121.47
                                                                                                                            9/6/2018                        $ 60.19
                                                                                                                           9/10/2018                       $ 783.68
                                                                                                                           9/11/2018                       $ 191.67

          Total amount or value.........................................................................................                                 $7,869.72



               ASROTEX
 3.185.                                                                                                                    7/30/2018                 $ 30,558.23 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/1/2018                 $ 56,072.58
                                                                                                                            8/7/2018                 $ 78,178.48 q
               HOUSE 85 ROAD 4 BLOCK B BANANI                                                                                                                           Unsecured loan repayments
                                                                                                                            8/8/2018                $ 105,770.40
                                                                                                                           8/10/2018                 $ 19,421.29 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/20/2018                 $ 16,179.04
                                                                                                                           8/30/2018                 $ 25,099.28 q
               DHAKA                                          BANGLADESH                                 1213                                                           Services
                                                                                                                            9/4/2018                 $ 28,502.33
               City                                              State                                ZIP Code
                                                                                                                           9/11/2018                 $ 72,848.76 q
                                                                                                                                                                        Other
                                                                                                                           9/12/2018                 $ 38,958.75
                                                                                                                           9/17/2018                   $ 3,322.87
                                                                                                                           9/18/2018                   $ 2,729.60
                                                                                                                           9/19/2018                $ 121,405.85
                                                                                                                           9/21/2018                $ 114,885.03
                                                                                                                           10/2/2018                 $ 63,178.06

          Total amount or value.........................................................................................                            $777,110.55




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 75
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 103 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               ASW LLC
 3.186.                                                                                                                    7/26/2018                  $ 3,520.00 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/2/2018                  $ 8,800.00
                                                                                                                            8/6/2018                  $ 9,680.00 q
               7625 DISALLE BLVD                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/10/2018                  $ 7,920.00
                                                                                                                           8/13/2018                 $ 10,560.00 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      8/14/2018                    $ 440.00
                                                                                                                           8/20/2018                  $ 1,760.00 q
               FORT WAYNE                                     IN                                        46825                                                          Services
                                                                                                                           8/30/2018                  $ 9,680.00
               City                                              State                                ZIP Code
                                                                                                                            9/4/2018                  $ 6,160.00 q
                                                                                                                                                                       Other


          Total amount or value.........................................................................................                             $58,520.00



               ATRCORINTH BELTLINE AND PLANO LLC
 3.187.                                                                                                                    7/30/2018                 $ 40,846.97   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 40,846.97

               4545 N CENTRAL EXPRSSWAY SUITE 200
                                                                                                                           9/27/2018                 $ 40,846.97   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               DALLAS                                         TX                                        75205                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $122,540.91



               AUBURN CITY TAX COLLECTOR
 3.188.                                                                                                                    9/10/2018                 $ 60,823.27   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/10/2018                  $ 4,067.68

               60 COURT ST SUITE 154                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               AUBURN                                         ME                                         4210                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $64,890.95




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 76
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 104 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AURORA BUSINESS SOLUTIONS INC
 3.189.                                                                                                                    7/18/2018                       $ 429.35 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 385.65
                                                                                                                           7/23/2018                     $ 1,622.50 q
               2707 E VALLEY BLVD 310                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 358.87
                                                                                                                           7/25/2018                       $ 262.03 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                        $ 90.05
                                                                                                                           7/30/2018                     $ 1,069.64 q
               WEST COVINA                                    CA                                        91792                                                           Services
                                                                                                                           7/31/2018                       $ 993.37
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 257.93 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                        $ 45.12
                                                                                                                            8/3/2018                        $ 25.84
                                                                                                                            8/6/2018                     $ 1,176.97
                                                                                                                            8/7/2018                       $ 193.49
                                                                                                                            8/8/2018                        $ 78.46
                                                                                                                            8/9/2018                       $ 384.77
                                                                                                                           8/13/2018                     $ 1,010.69
                                                                                                                           8/15/2018                       $ 231.77
                                                                                                                           8/16/2018                       $ 143.78
                                                                                                                           8/20/2018                       $ 778.97
                                                                                                                           8/21/2018                       $ 164.25
                                                                                                                           8/22/2018                       $ 197.89
                                                                                                                           8/23/2018                       $ 145.68
                                                                                                                           8/27/2018                       $ 891.39
                                                                                                                           8/28/2018                        $ 84.87
                                                                                                                           8/29/2018                       $ 131.59
                                                                                                                           8/30/2018                       $ 147.59
                                                                                                                            9/4/2018                     $ 1,054.74
                                                                                                                            9/5/2018                       $ 117.75
                                                                                                                            9/6/2018                       $ 225.14
                                                                                                                           9/10/2018                       $ 600.95
                                                                                                                           9/11/2018                       $ 123.69

          Total amount or value.........................................................................................                             $13,424.78



               AUSTIN ENTERPRISES A LIMITED PARTN
 3.190.                                                                                                                    7/30/2018                 $ 10,710.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 10,710.00

               ERSHIP ERSHIP
                                                                                                                           9/27/2018                 $ 10,710.00   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               FRESNO                                         CA                                        93703                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $32,130.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 77
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 105 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AUTHENTIC WAREHOUSE
 3.191.                                                                                                                    07/24/2018                 $ 48,235.00   q
               Creditor's Name                                                                                                                                          Secured debt

               31 PROVIDENCE CT                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEWTOWN                                        PA                                        18940                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $48,235.00



               AUTOMOTIVE RENTALS INC
 3.192.                                                                                                                    08/14/2018                $ 218,614.99   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           09/14/2018                $ 195,074.30

               P O BOX 8500 4375                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                        19178                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $413,689.29



               AUXO INTERNATIONAL LTD
 3.193.                                                                                                                     8/15/2018                $ 309,488.70   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/30/2018                 $ 33,153.00

               15290 FAIRMOUNT DR
                                                                                                                            9/12/2018                $ 148,412.16   q   Unsecured loan repayments
                                                                                                                            10/2/2018                $ 227,329.76
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               DETROIT                                        MI                                        48205                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $718,383.62




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 78
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 106 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               AVAM INC
 3.194.                                                                                                                    7/17/2018                       $ 473.04 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/25/2018                     $ 1,471.68
                                                                                                                           7/27/2018                       $ 630.72 q
               527 EAST 100 NORTH                                                                                                                                       Unsecured loan repayments
                                                                                                                            8/1/2018                     $ 1,208.88
                                                                                                                            8/3/2018                       $ 420.48 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/6/2018                     $ 1,051.20
                                                                                                                            8/7/2018                       $ 578.16 q
               HYDE PARK                                      UT                                        84318                                                           Services
                                                                                                                            8/8/2018                       $ 315.36
               City                                              State                                ZIP Code
                                                                                                                           8/10/2018                       $ 262.80 q
                                                                                                                                                                        Other
                                                                                                                           8/13/2018                       $ 157.68
                                                                                                                           8/21/2018                     $ 2,312.64
                                                                                                                           8/22/2018                       $ 315.36
                                                                                                                           8/23/2018                       $ 420.48
                                                                                                                           8/27/2018                       $ 315.36
                                                                                                                           8/28/2018                       $ 473.04
                                                                                                                           8/29/2018                       $ 262.80
                                                                                                                           8/30/2018                       $ 367.92
                                                                                                                           8/31/2018                       $ 473.04
                                                                                                                            9/5/2018                       $ 998.64
                                                                                                                            9/7/2018                       $ 262.80

          Total amount or value.........................................................................................                             $12,772.08



               AVATAAR HOME FASHION PVT LTD
 3.195.                                                                                                                     8/7/2018                 $ 14,447.81   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/20/2018                 $ 17,840.75

               PLOT B2 KARUR TEXTILE PARK THALAPPATTI PO                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               KARUR                                          TAMIL NADU                                                                                           q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $32,288.56



               AVENEL REALTY ASSOCIATES LLC
 3.196.                                                                                                                    9/20/2018                 $ 53,960.76   q
               Creditor's Name                                                                                                                                          Secured debt

               112 WEST 34TH ST SUITE 2106                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10120                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $53,960.76




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 79
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 107 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               AVIATION MALL NEWCO LLC
 3.197.                                                                                                                    10/5/2018                 $ 15,817.51   q
               Creditor's Name                                                                                                                                           Secured debt

               PO BOX 8000 DEPT 082                                                                                                                                q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street

               BUFFALO                                        NY                                        14267                                                      q     Services

               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                             $15,817.51



               AZ PATIO HEATERS LLC
 3.198.                                                                                                                    7/17/2018                        $ 64.50 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 214.00
                                                                                                                           7/20/2018                       $ 613.00 q
               PEORIA AZ 85345                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 753.00
                                                                                                                           7/24/2018                        $ 30.00 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 426.00
                                                                                                                           7/30/2018                       $ 509.00 q
               PEORIA                                          AZ                                       85345                                                            Services
                                                                                                                            8/1/2018                       $ 421.00
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 338.00 q
                                                                                                                                                                         Other
                                                                                                                            8/3/2018                       $ 267.00
                                                                                                                            8/6/2018                     $ 1,233.50
                                                                                                                            8/7/2018                       $ 420.00
                                                                                                                            8/9/2018                       $ 158.00
                                                                                                                           8/10/2018                        $ 62.00
                                                                                                                           8/13/2018                       $ 528.50
                                                                                                                           8/15/2018                          $ 3.00
                                                                                                                           8/16/2018                       $ 169.00
                                                                                                                           8/17/2018                       $ 213.00
                                                                                                                           8/20/2018                       $ 697.00
                                                                                                                           8/22/2018                       $ 660.00
                                                                                                                           8/23/2018                       $ 257.50
                                                                                                                           8/24/2018                       $ 108.00
                                                                                                                           8/27/2018                     $ 1,227.50
                                                                                                                           8/28/2018                       $ 820.00
                                                                                                                           8/29/2018                       $ 383.00
                                                                                                                           8/30/2018                        $ 88.00
                                                                                                                           8/31/2018                       $ 194.00
                                                                                                                            9/4/2018                       $ 729.50
                                                                                                                            9/5/2018                       $ 369.50

          Total amount or value.........................................................................................                             $11,956.50



               BABCOCK & BROWN GREENFIELD HLDNGS
 3.199.                                                                                                                    7/30/2018                 $ 60,239.62   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 60,239.62

               P O BOX 934706
                                                                                                                           9/27/2018                 $ 60,239.62   q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street

               ATLANTA                                        GA                                    31193-4706                                                     q     Services

               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                            $180,718.86




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 80
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 108 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BABY COCA FOR WEARS AND TEXTILES
 3.200.                                                                                                                    7/17/2018                $ 175,374.68 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/27/2018                $ 113,928.25
                                                                                                                           8/30/2018                 $ 39,158.08 q
               KILLO 11 AGRICULTURE ROAD BESIDE ABIS GATE                                                                                                              Unsecured loan repayments
                                                                                                                           9/11/2018                 $ 67,711.78
                                                                                                                           9/17/2018                 $ 64,851.84 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               ALEXANDRIA                                                                                                                                          q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $461,024.63



               BABY TREND INC
 3.201.                                                                                                                    7/25/2018                    $ 614.41   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/13/2018                 $ 28,145.52

               1607 S CAMPUS AVENUE                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ONTARIO                                        CA                                        91761                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $28,759.93



               BAKER PROPERTIES LP
 3.202.                                                                                                                    7/30/2018                 $ 56,260.86   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 56,260.86

               1 WEST RED OAK LANE
                                                                                                                           9/25/2018                 $ 68,705.86   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 56,260.86
                                                                                                                                                                   q   Suppliers or vendors
               Street

               WHITE PLAINS                                   NY                                    10604-3615                                                     q
                                                                                                                                                                   X
                                                                                                                                                                       Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $237,488.44



               BALTIMORE COUNTY TREASURER RE
 3.203.                                                                                                                    7/23/2018                 $ 67,208.43   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 64281                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               BALTIMORE                                      MD                                    21264-4281                                                     q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $67,208.43




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 81
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 109 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BANGOR CHARTER TWP TREASURER
 3.204.                                                                                                                     8/29/2018                 $ 41,989.28      q
               Creditor's Name                                                                                                                                             Secured debt

               180 STATE PARK DR                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               BAY CITY                                       MI                                        48706                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                              $41,989.28



               BANGOR MALL LLC
 3.205.                                                                                                                     7/30/2018                 $ 27,480.19      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 27,480.19

               2100 W 7TH STREET ATTN KIM WELBORN
                                                                                                                            9/27/2018                 $ 27,480.19      q   Unsecured loan repayments
                                                                                                                            10/2/2018                 $ 32,221.20
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               FORT WORTH                                     TX                                        76107                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $114,661.77



               BANKERS FINANCIAL CORP
 3.206.                                                                                                                     8/13/2018                 $ 69,984.80      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            9/13/2018                 $ 23,328.26

               PO BOX 699                                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               TOTOWA                                         NJ                                    07511-0699                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $93,313.06



               BARCLAYS BCUS SEARS SETTLEMENT ACCOUNT
 3.207.                                                                                                                    07/20/2018                     $ 1,376.00   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/27/2018                        $ 50.00

               745 SEVENTH AVENUE
                                                                                                                           08/17/2018                     $ 3,339.02   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

                NEW YORK                                      NY                                        10019                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Security Transactions
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                                  $4,765.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 82
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 110 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BARI TEXTILE MILLS PVT LTD
 3.208.                                                                                                                    7/20/2018                   $ 1,457.28 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/1/2018                   $ 5,399.04
                                                                                                                            8/3/2018                $ 116,682.21 q
               29A BLOCK 2 P E C H S SHARAH-E-QAIDEN                                                                                                                    Unsecured loan repayments
                                                                                                                           8/10/2018                   $ 5,402.88
                                                                                                                           8/17/2018                 $ 52,218.99 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/12/2018                 $ 65,767.20
                                                                                                                           9/14/2018                 $ 12,823.94 q
               KARACHI                                                                                                                                                  Services
                                                                                                                           10/2/2018                   $ 3,167.76
               City                                              State                                ZIP Code                                                    q     Other


          Total amount or value.........................................................................................                            $262,919.30



               BARLEY GRAINS LLC
 3.209.                                                                                                                    7/18/2018                        $ 43.63 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 153.53
                                                                                                                           7/23/2018                     $ 1,986.30 q
               EXCHANGE LOGISTICS 3113 GLENFIELD AVENUE                                                                                                                 Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 303.48
                                                                                                                           7/25/2018                       $ 182.58 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 754.07
                                                                                                                           7/30/2018                     $ 1,661.73 q
               DALLAS                                         TX                                        75233                                                           Services
                                                                                                                           7/31/2018                       $ 853.65
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 535.86 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 812.53
                                                                                                                            8/6/2018                       $ 557.61
                                                                                                                            8/7/2018                        $ 21.74
                                                                                                                            8/8/2018                       $ 593.74
                                                                                                                            8/9/2018                       $ 318.72
                                                                                                                           8/13/2018                     $ 1,226.98
                                                                                                                           8/14/2018                       $ 692.36
                                                                                                                           8/15/2018                       $ 470.17
                                                                                                                           8/16/2018                        $ 91.29
                                                                                                                           8/20/2018                     $ 1,540.53
                                                                                                                           8/21/2018                       $ 760.36
                                                                                                                           8/22/2018                       $ 107.89
                                                                                                                           8/23/2018                     $ 1,188.55
                                                                                                                           8/27/2018                     $ 1,499.93
                                                                                                                           8/28/2018                       $ 455.63
                                                                                                                           8/29/2018                       $ 413.78
                                                                                                                           8/30/2018                     $ 2,006.33
                                                                                                                            9/4/2018                     $ 4,176.87
                                                                                                                            9/5/2018                       $ 539.79
                                                                                                                            9/6/2018                       $ 560.76
                                                                                                                           9/10/2018                     $ 2,189.62
                                                                                                                           9/11/2018                       $ 636.43

          Total amount or value.........................................................................................                             $27,336.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 83
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 111 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BASELINE DISTRIBUTION COMPANY
 3.210.                                                                                                                    07/24/2018                 $ 15,116.40      q
               Creditor's Name                                                                                                                                             Secured debt

               4811 EMERSON AVE SUITE 207                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               PALATINE                                       IL                                        60067                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $15,116.40



               BASEM A JAD
 3.211.                                                                                                                     7/18/2018                       $ 825.31 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/19/2018                       $ 368.89
                                                                                                                            7/23/2018                       $ 347.63 q
               85 FURNITURE ROW SUITE 4                                                                                                                                    Unsecured loan repayments
                                                                                                                            7/24/2018                     $ 1,512.09
                                                                                                                            7/25/2018                       $ 160.64 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 160.64
                                                                                                                            7/30/2018                       $ 663.82 q
               MILFORD                                        CT                                        06460                                                              Services
                                                                                                                             8/2/2018                       $ 964.71
               City                                                State                              ZIP Code
                                                                                                                             8/6/2018                       $ 728.37 q
                                                                                                                                                                           Other
                                                                                                                             8/7/2018                       $ 152.99
                                                                                                                             8/8/2018                       $ 481.93
                                                                                                                             8/9/2018                       $ 167.44
                                                                                                                            8/13/2018                       $ 593.28
                                                                                                                            8/20/2018                       $ 330.63
                                                                                                                            8/27/2018                       $ 114.74
                                                                                                                            8/30/2018                       $ 538.03
                                                                                                                             9/4/2018                     $ 1,182.29
                                                                                                                             9/5/2018                       $ 229.45
                                                                                                                            9/10/2018                       $ 260.08
                                                                                                                            9/11/2018                     $ 1,165.31

          Total amount or value.........................................................................................                              $10,948.27



               BASKET COMPANY
 3.212.                                                                                                                     7/17/2018                     $ 3,215.86   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/31/2018                     $ 3,038.02

               MARIO JULIA INDUSTRIAL PARK PO BOX 10593
                                                                                                                             8/1/2018                     $ 4,572.87   q   Unsecured loan repayments
                                                                                                                             8/8/2018                     $ 1,484.73
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               SAN JUAN                                       PR                                        00922                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $12,311.48




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 84
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 112 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BATH SCHOOL DISTRICT TREASURER
 3.213.                                                                                                                    9/17/2018                 $ 32,072.06   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 209                                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               WARSAW                                         NY                                    14569-0209                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $32,072.06



               BATTERYJACK INC
 3.214.                                                                                                                    7/18/2018                     $ 1,151.89 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 312.12
                                                                                                                           7/23/2018                     $ 1,565.72 q
               772 TWIN RAIL DR                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 1,751.02
                                                                                                                           7/25/2018                       $ 370.76 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 389.18
                                                                                                                           7/30/2018                     $ 1,431.14 q
               MINOOKA                                        IL                                        60447                                                           Services
                                                                                                                           7/31/2018                       $ 573.36
               City                                                State                              ZIP Code
                                                                                                                            8/1/2018                       $ 525.88 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                        $ 69.30
                                                                                                                            8/6/2018                     $ 1,547.99
                                                                                                                            8/7/2018                       $ 196.87
                                                                                                                            8/8/2018                       $ 530.87
                                                                                                                            8/9/2018                       $ 799.70
                                                                                                                           8/13/2018                     $ 2,608.83
                                                                                                                           8/14/2018                       $ 322.95
                                                                                                                           8/15/2018                       $ 381.44
                                                                                                                           8/16/2018                       $ 356.85
                                                                                                                           8/20/2018                     $ 1,473.03
                                                                                                                           8/21/2018                       $ 537.17
                                                                                                                           8/22/2018                       $ 111.15
                                                                                                                           8/23/2018                       $ 302.72
                                                                                                                           8/27/2018                     $ 1,907.97
                                                                                                                           8/28/2018                       $ 542.00
                                                                                                                           8/29/2018                     $ 1,194.80
                                                                                                                           8/30/2018                       $ 518.35
                                                                                                                            9/4/2018                     $ 1,751.14
                                                                                                                            9/5/2018                       $ 125.61
                                                                                                                            9/6/2018                       $ 214.92
                                                                                                                           9/10/2018                     $ 1,284.76
                                                                                                                           9/11/2018                       $ 364.08

          Total amount or value.........................................................................................                             $25,213.57




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 85
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 113 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BATTLE CREEK CITY TREASURER
 3.215.                                                                                                                      8/3/2018                 $ 47,493.59      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/3/2018                 $ 21,886.64

               PO BOX 239
                                                                                                                             8/3/2018                  $ 2,854.73      q   Unsecured loan repayments
                                                                                                                             8/3/2018                  $ 1,684.76
                                                                                                                                                                       q   Suppliers or vendors
               Street

               BATTLE CREEK                                   MI                                        49016                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                              $73,919.72



               BATTLEFIELD MALL LLC
 3.216.                                                                                                                     7/30/2018                     $ 3,256.63   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 3,256.63

               CHICAGO IL 60686-0025
                                                                                                                            9/27/2018                     $ 3,256.63   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               CHICAGO                                         IL                                   60686-0025                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $9,769.89



               BAY SHORE MALL LP
 3.217.                                                                                                                     7/30/2018                 $ 27,509.49      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 27,509.49

               PO BOX 86 - SDS-12-1380
                                                                                                                            9/27/2018                 $ 27,509.49      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-1380                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $82,528.47



               BAYER HEALTHCARE
 3.218.                                                                                                                    07/25/2018                 $ 29,329.79      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/01/2018                $ 113,599.46

               100 BAYER BOULEVARD
                                                                                                                           08/08/2018                 $ 70,843.34      q   Unsecured loan repayments
                                                                                                                           09/11/2018                 $ 71,777.45
                                                                                                                                                                       q   Suppliers or vendors
               Street

               WHIPPANY                                       NJ                                         7981                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $285,550.04




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 86
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 114 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BAZAAR INC
 3.219.                                                                                                                    08/01/2018                     $ 8,328.00   q
               Creditor's Name                                                                                                                                             Secured debt

               1900 N 5TH AVENUE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               RIVER GROVE                                    IL                                        60171                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $8,328.00



               BBJ GROUP LLC
 3.220.                                                                                                                    07/18/2018                $ 141,364.86      q
               Creditor's Name                                                                                                                                             Secured debt

               140 S DEARBORN ST SUITE 1520                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

                CHICAGO                                        IL                                       60603                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $141,364.86



               BBJ GROUP LLC BRADBURNE BRILLER AND JOHNSON
 3.221.                                                                                                                    08/21/2018                $ 184,169.70      q
               Creditor's Name                                                                                                                                             Secured debt

               500 NORTH DEARBORN ST STE 712                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60654                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $184,169.70




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 87
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 115 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               BEACH TRADING CO
 3.222.                                                                                                                    7/17/2018                    $ 198.92 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                  $ 1,056.42
                                                                                                                           7/18/2018                    $ 511.12 q
               80 CARTER DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/19/2018                    $ 469.34
                                                                                                                           7/19/2018                     $ 39.96 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/23/2018                  $ 3,906.92
                                                                                                                           7/23/2018                    $ 767.93 q
               EDISON                                         NJ                                        08817                                                        Services
                                                                                                                           7/24/2018                  $ 2,549.99
               City                                              State                                ZIP Code
                                                                                                                           7/24/2018                    $ 185.98 q
                                                                                                                                                                     Other
                                                                                                                           7/25/2018                  $ 1,201.42
                                                                                                                           7/26/2018                  $ 2,275.06
                                                                                                                           7/26/2018                    $ 495.06
                                                                                                                           7/30/2018                  $ 2,938.03
                                                                                                                           7/30/2018                  $ 2,815.40
                                                                                                                           7/31/2018                  $ 3,462.48
                                                                                                                           7/31/2018                  $ 2,882.09
                                                                                                                            8/1/2018                  $ 1,026.56
                                                                                                                            8/1/2018                    $ 991.44
                                                                                                                            8/2/2018                  $ 2,536.95
                                                                                                                            8/2/2018                  $ 1,331.67
                                                                                                                            8/6/2018                  $ 5,070.50
                                                                                                                            8/6/2018                    $ 750.93
                                                                                                                            8/7/2018                  $ 1,130.29
                                                                                                                            8/7/2018                    $ 734.25
                                                                                                                            8/8/2018                  $ 1,314.04
                                                                                                                            8/8/2018                    $ 173.11
                                                                                                                            8/9/2018                  $ 1,962.06
                                                                                                                            8/9/2018                    $ 984.98
                                                                                                                           8/13/2018                  $ 2,857.42
                                                                                                                           8/13/2018                  $ 1,914.72
                                                                                                                           8/14/2018                    $ 766.80
                                                                                                                           8/14/2018                    $ 137.65
                                                                                                                           8/15/2018                    $ 915.94
                                                                                                                           8/16/2018                    $ 941.80
                                                                                                                           8/16/2018                     $ 96.26
                                                                                                                           8/20/2018                  $ 3,134.59
                                                                                                                           8/20/2018                  $ 1,600.39
                                                                                                                           8/21/2018                  $ 2,220.07
                                                                                                                           8/21/2018                  $ 1,759.94
                                                                                                                           8/22/2018                  $ 4,142.66
                                                                                                                           8/22/2018                     $ 48.87
                                                                                                                           8/23/2018                  $ 2,634.45
                                                                                                                           8/23/2018                    $ 155.40
                                                                                                                           8/24/2018                  $ 1,391.45
                                                                                                                           8/24/2018                    $ 244.32
                                                                                                                           8/27/2018                 $ 12,164.06
                                                                                                                           8/27/2018                  $ 9,037.22
                                                                                                                           8/28/2018                  $ 2,044.80
                                                                                                                           8/29/2018                    $ 512.90
                                                                                                                           8/30/2018                    $ 230.72
                                                                                                                            9/4/2018                  $ 7,343.37
                                                                                                                            9/4/2018                  $ 2,607.38
                                                                                                                            9/5/2018                  $ 1,621.53
                                                                                                                            9/6/2018                  $ 1,201.38
                                                                                                                            9/6/2018                    $ 956.48
                                                                                                                           9/10/2018                  $ 2,613.99
                                                                                                                           9/10/2018                    $ 889.97
                                                                                                                           9/11/2018                    $ 379.57
                                                                                                                           9/11/2018                    $ 244.40

          Total amount or value.........................................................................................                            $110,573.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 88
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 116 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BEACON HILL STAFFING GROUP
 3.223.                                                                                                                    7/19/2018                     $ 9,933.50   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/10/2018                     $ 3,284.00

               PO BOX 846193
                                                                                                                           9/28/2018                       $ 500.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               BOSTON                                         MA                                    02284-6193                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $13,717.50



               BEALLS INC
 3.224.                                                                                                                    7/18/2018                     $ 1,790.74 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                     $ 1,042.22
                                                                                                                           7/20/2018                     $ 1,019.84 q
               1806 38TH AVENUE EAST                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 3,696.88
                                                                                                                           7/24/2018                       $ 319.20 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 899.17
                                                                                                                           7/26/2018                       $ 518.09 q
               BRADENTON                                       FL                                       34208                                                             Services
                                                                                                                           7/27/2018                     $ 1,318.34
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 2,383.90 q
                                                                                                                                                                          Other
                                                                                                                           7/31/2018                     $ 1,234.22
                                                                                                                            8/1/2018                       $ 549.84
                                                                                                                            8/2/2018                       $ 787.09
                                                                                                                            8/3/2018                       $ 845.71
                                                                                                                            8/6/2018                     $ 2,018.97
                                                                                                                            8/7/2018                       $ 814.99
                                                                                                                            8/8/2018                       $ 658.59
                                                                                                                            8/9/2018                     $ 1,023.43
                                                                                                                           8/10/2018                       $ 621.47
                                                                                                                           8/13/2018                     $ 2,348.42
                                                                                                                           8/14/2018                       $ 772.95
                                                                                                                           8/15/2018                     $ 1,260.19
                                                                                                                           8/16/2018                       $ 632.22
                                                                                                                           8/17/2018                     $ 1,002.04
                                                                                                                           8/20/2018                     $ 2,330.39
                                                                                                                           8/21/2018                       $ 764.49
                                                                                                                           8/22/2018                       $ 885.43
                                                                                                                           8/23/2018                       $ 427.98
                                                                                                                           8/24/2018                     $ 1,357.18
                                                                                                                           8/27/2018                     $ 2,939.83
                                                                                                                           8/28/2018                       $ 721.30
                                                                                                                           8/29/2018                     $ 1,225.81
                                                                                                                           8/30/2018                       $ 862.29
                                                                                                                           8/31/2018                       $ 418.53
                                                                                                                            9/4/2018                     $ 2,311.08
                                                                                                                            9/5/2018                       $ 660.55
                                                                                                                            9/6/2018                       $ 963.43
                                                                                                                            9/7/2018                       $ 853.48
                                                                                                                           9/10/2018                     $ 2,296.78
                                                                                                                           9/11/2018                       $ 495.95
                                                                                                                           9/12/2018                       $ 782.08

          Total amount or value.........................................................................................                             $47,855.09




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 89
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 117 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               BEAUTY GEM INC
 3.225.                                                                                                                    7/17/2018                 $ 20,692.11 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 55,782.12
                                                                                                                           7/19/2018                   $ 5,218.03 q
               1200 AVE OF THE AMERICA 4TH FLR                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                   $ 2,785.80
                                                                                                                           7/23/2018                 $ 14,678.61 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                   $ 6,713.09
                                                                                                                           7/25/2018                 $ 30,079.37 q
               NEW YORK                                       NY                                        10036                                                         Services
                                                                                                                           7/26/2018                     $ 975.76
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                   $ 4,843.00 q
                                                                                                                                                                      Other
                                                                                                                           7/30/2018                 $ 95,072.77
                                                                                                                           7/31/2018                   $ 6,509.94
                                                                                                                            8/1/2018                $ 143,946.48
                                                                                                                            8/2/2018                   $ 7,090.26
                                                                                                                            8/3/2018                   $ 1,373.77
                                                                                                                            8/6/2018                 $ 47,216.24
                                                                                                                            8/7/2018                 $ 54,285.32
                                                                                                                            8/8/2018                   $ 2,556.35
                                                                                                                            8/9/2018                 $ 14,501.55
                                                                                                                           8/10/2018                   $ 1,221.97
                                                                                                                           8/13/2018                 $ 10,397.10
                                                                                                                           8/14/2018                 $ 16,721.18
                                                                                                                           8/15/2018                 $ 11,677.79
                                                                                                                           8/16/2018                     $ 430.70
                                                                                                                           8/20/2018                 $ 15,112.16
                                                                                                                           8/21/2018                $ 407,789.34
                                                                                                                           8/22/2018                   $ 1,974.85
                                                                                                                           8/23/2018                 $ 26,148.48
                                                                                                                           8/24/2018                   $ 1,743.76
                                                                                                                           8/27/2018                 $ 13,122.21
                                                                                                                           8/28/2018                     $ 733.16
                                                                                                                           8/29/2018                 $ 36,444.04
                                                                                                                           8/30/2018                   $ 1,341.05
                                                                                                                            9/4/2018                   $ 5,702.70
                                                                                                                            9/5/2018                 $ 60,059.73

          Total amount or value.........................................................................................                          $1,124,940.79




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 90
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 118 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BECKER LOGISTICSINC
 3.226.                                                                                                                     7/18/2018                  $ 6,621.10 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                 $ 15,935.47
                                                                                                                            7/20/2018                  $ 6,206.88 q
               P O BOX 88126                                                                                                                                             Unsecured loan repayments
                                                                                                                            7/25/2018                  $ 3,540.50
                                                                                                                            7/26/2018                  $ 2,048.20 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/30/2018                  $ 1,836.18
                                                                                                                             8/1/2018                  $ 3,774.60 q
                                                                                                                                                                  X
               CAROL STREAM                                   IL                                        60188                                                            Services
                                                                                                                            8/16/2018                  $ 2,094.57
               City                                                State                              ZIP Code
                                                                                                                            8/17/2018                  $ 4,770.98 q
                                                                                                                                                                         Other
                                                                                                                            8/20/2018                  $ 6,698.78
                                                                                                                            8/23/2018                  $ 5,261.03
                                                                                                                            8/24/2018                  $ 1,262.86
                                                                                                                            8/27/2018                 $ 12,782.84
                                                                                                                            8/30/2018                  $ 2,439.42
                                                                                                                             9/3/2018                 $ 17,429.82
                                                                                                                             9/5/2018                  $ 2,525.72
                                                                                                                             9/6/2018                  $ 2,525.72
                                                                                                                            9/10/2018                  $ 1,262.86
                                                                                                                            9/12/2018                  $ 2,081.99
                                                                                                                            9/17/2018                 $ 12,072.92
                                                                                                                            9/20/2018                  $ 4,201.72
                                                                                                                            10/4/2018                  $ 6,050.30
                                                                                                                            10/5/2018                  $ 1,915.76
                                                                                                                            10/8/2018                  $ 4,332.48
                                                                                                                           10/10/2018                  $ 1,258.20

          Total amount or value.........................................................................................                             $130,930.90



               BEDZ KING LLC
 3.227.                                                                                                                     7/18/2018                       $ 772.90 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/23/2018                     $ 1,992.87
                                                                                                                            7/25/2018                       $ 293.72 q
               816 111TH STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                            7/30/2018                     $ 1,780.52
                                                                                                                             8/6/2018                     $ 2,356.38 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/13/2018                     $ 1,063.93
                                                                                                                            8/20/2018                     $ 1,967.19 q
               ARLINGTON                                      TX                                        76011                                                            Services
                                                                                                                            8/23/2018                       $ 677.40
               City                                                State                              ZIP Code
                                                                                                                            8/27/2018                     $ 2,865.79 q
                                                                                                                                                                         Other
                                                                                                                            8/28/2018                       $ 855.00
                                                                                                                            8/30/2018                     $ 1,502.96
                                                                                                                             9/4/2018                     $ 2,244.62
                                                                                                                            9/10/2018                     $ 1,012.98

          Total amount or value.........................................................................................                              $19,386.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 91
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 119 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BEIJING INDUSTRIAL DEV CO LTD
 3.228.                                                                                                                     7/23/2018                $ 127,698.07 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/31/2018                $ 137,714.04
                                                                                                                             8/1/2018                   $ 8,351.40 q
               ROOM 2912 29F WEST TOWER SHUN TAK CENTRE 200                                                                                                             Unsecured loan repayments
                                                                                                                             8/2/2018                 $ 13,909.85
               CONNAUGHT RD
                                                                                                                             8/6/2018                $ 105,878.51 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/16/2018                 $ 67,905.68
                                                                                                                            8/23/2018                 $ 49,284.19 q
               SHEUNG WAN                                     HONGKONG                                                                                                  Services
                                                                                                                            8/27/2018                 $ 46,691.96
               City                                              State                                ZIP Code
                                                                                                                            8/30/2018                 $ 28,797.30 q
                                                                                                                                                                        Other
                                                                                                                             9/4/2018                $ 279,200.67
                                                                                                                             9/6/2018                $ 296,062.52
                                                                                                                             9/7/2018                $ 296,062.52
                                                                                                                            9/13/2018                 $ 30,144.14
                                                                                                                            9/18/2018                $ 155,162.26
                                                                                                                            9/24/2018                $ 110,000.00
                                                                                                                            9/24/2018                 $ 25,223.32
                                                                                                                            9/27/2018                 $ 77,113.46
                                                                                                                            10/2/2018                $ 247,828.77

          Total amount or value.........................................................................................                           $2,103,028.66



               BEIJING UPSPIRIT CO LTD
 3.229.                                                                                                                      9/4/2018                 $ 17,786.31   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             9/5/2018                 $ 21,909.00

               503BLDG 2NO1 CIYUNSI CHAOYANG RD CHAOYANG                                                                                                            q   Unsecured loan repayments
               DISTRICT
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               BEIJING                                        CHINA                                                                                                 q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $39,695.31



               BEKTROM FOODS INC
 3.230.                                                                                                                    07/25/2018                 $ 21,696.73   q
               Creditor's Name                                                                                                                                          Secured debt

               15610 S TELEGRAPH ROAD                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               MONROE                                         MI                                        48161                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $21,696.73




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 92
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 120 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BEL AIR TOWN TAX COLLECTOR
 3.231.                                                                                                                    9/12/2018                 $ 30,817.50    q
               Creditor's Name                                                                                                                                          Secured debt

               39 HICKORY AVE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               BEL AIR                                        MD                                        21014                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $30,817.50



               BELLEVILLE TOWNSHIP TAX COLLECTOR
 3.232.                                                                                                                    7/18/2018                 $ 75,753.08    q
               Creditor's Name                                                                                                                                          Secured debt

               152 WASHINGTON AVE                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               BELLEVILLE                                     NJ                                         7109                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $75,753.08



               BENITEZ HERMANOS INC
 3.233.                                                                                                                    7/27/2018                $ 191,225.18    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/14/2018                      $ 78.19

               MONTE VERDE REAL VEREDA ST 51
                                                                                                                           8/30/2018                 $ 54,789.12    q   Unsecured loan repayments
                                                                                                                            9/4/2018                   $ 4,723.20
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               SAN JUAN                                       PR                                        00926                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                            $250,815.69




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 93
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 121 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BENJAMIN WALK CORP
 3.234.                                                                                                                    7/18/2018                       $ 904.50 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 679.00
                                                                                                                           7/20/2018                       $ 280.50 q
               45 CENTRE ROAD                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 760.00
                                                                                                                           7/25/2018                       $ 887.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 631.00
                                                                                                                           7/27/2018                       $ 384.00 q
               SOMERSWORTH                                    NH                                        03878                                                           Services
                                                                                                                           7/30/2018                     $ 1,030.00
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,097.00 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 311.50
                                                                                                                            8/6/2018                       $ 717.50
                                                                                                                            8/8/2018                       $ 984.00
                                                                                                                            8/9/2018                       $ 239.50
                                                                                                                           8/10/2018                       $ 635.00
                                                                                                                           8/13/2018                     $ 1,183.00
                                                                                                                           8/15/2018                       $ 880.50
                                                                                                                           8/16/2018                       $ 209.00
                                                                                                                           8/17/2018                       $ 443.50
                                                                                                                           8/20/2018                     $ 1,014.50
                                                                                                                           8/22/2018                       $ 816.00
                                                                                                                           8/23/2018                       $ 386.50
                                                                                                                           8/24/2018                       $ 475.00
                                                                                                                           8/27/2018                       $ 693.00
                                                                                                                           8/29/2018                       $ 853.50
                                                                                                                           8/30/2018                       $ 183.00
                                                                                                                           8/31/2018                       $ 193.00
                                                                                                                            9/4/2018                       $ 394.00
                                                                                                                            9/5/2018                       $ 480.50
                                                                                                                            9/6/2018                       $ 263.00

          Total amount or value.........................................................................................                             $18,008.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 94
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 122 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BERGHOFF WORLDWIDE NV
 3.235.                                                                                                                    7/18/2018                       $ 272.03 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 183.65
                                                                                                                           7/20/2018                       $ 445.42 q
               11063 SR 54                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 270.97
                                                                                                                           7/25/2018                       $ 371.83 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 879.12
                                                                                                                           7/27/2018                        $ 23.37 q
               ODESSA                                         FL                                        33556                                                           Services
                                                                                                                           7/30/2018                       $ 360.18
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,491.90 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 383.55
                                                                                                                            8/6/2018                     $ 1,694.99
                                                                                                                            8/8/2018                       $ 530.52
                                                                                                                            8/9/2018                     $ 1,745.08
                                                                                                                           8/10/2018                       $ 290.48
                                                                                                                           8/13/2018                       $ 659.38
                                                                                                                           8/15/2018                       $ 847.84
                                                                                                                           8/16/2018                     $ 1,021.38
                                                                                                                           8/17/2018                     $ 1,318.50
                                                                                                                           8/20/2018                       $ 443.18
                                                                                                                           8/22/2018                       $ 306.20
                                                                                                                           8/23/2018                       $ 472.15
                                                                                                                           8/24/2018                     $ 1,765.31
                                                                                                                           8/27/2018                     $ 1,497.12
                                                                                                                           8/29/2018                       $ 921.95
                                                                                                                           8/30/2018                       $ 139.21
                                                                                                                           8/31/2018                       $ 470.67
                                                                                                                            9/4/2018                       $ 458.22
                                                                                                                            9/5/2018                       $ 578.47
                                                                                                                            9/6/2018                        $ 59.23
                                                                                                                           9/10/2018                       $ 944.04

          Total amount or value.........................................................................................                             $20,845.94



               BERKELEY COUNTY TAX COLLECTOR
 3.236.                                                                                                                    8/17/2018                 $ 40,242.49   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/17/2018                 $ 17,098.82

               400 W STEPHEN ST STE 209                                                                                                                            q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               MARTINSBURG                                    WV                                        25401                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $57,341.31



               BERKHEIMER TAX ADMINISTRATOR
 3.237.                                                                                                                    8/15/2018                 $ 93,288.24   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 25144                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LEHIGH                                         PA                                    18002-5144                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $93,288.24




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 95
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 123 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BERKSHIRE FASHIONS INC
 3.238.                                                                                                                    9/14/2018                 $ 23,374.40      q
               Creditor's Name                                                                                                                                            Secured debt

               420 5TH AVENUE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               NEW YORK                                       NY                                                                                                      q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $23,374.40



               BERKSHIRE MALL LLC
 3.239.                                                                                                                    7/30/2018                 $ 25,611.87      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 25,611.87

               P O BOX 7777
                                                                                                                           9/27/2018                 $ 25,611.87      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19175-0159                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $76,835.61



               BERKSHIRE MALL REALTY HOLDING LLC
 3.240.                                                                                                                    7/30/2018                 $ 24,686.19      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 24,686.19

               SUITE 212
                                                                                                                           9/27/2018                 $ 19,908.21      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               GREAT NECK                                     NY                                        11021                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $69,280.59



               BEST CORPORATION PRIVATE LIMITED
 3.241.                                                                                                                     8/1/2018                     $ 9,254.70   q
               Creditor's Name                                                                                                                                            Secured debt

               892 PADMAVATHIPURAM AVINASHI ROAD                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               TIRUPUR                                        INDIA                                     641603                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $9,254.70




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 96
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 124 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BEST PARAMOUNT INTERNATIONAL LTD
 3.242.                                                                                                                    7/17/2018                $ 184,719.23 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                $ 270,042.02
                                                                                                                           7/30/2018                $ 206,253.51 q
               12F 309 SUNG CHIANG ROAD                                                                                                                                 Unsecured loan repayments
                                                                                                                            8/6/2018                 $ 40,081.64
                                                                                                                           8/13/2018                 $ 18,495.32 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/14/2018                 $ 63,294.63
                                                                                                                           8/17/2018                $ 103,593.21 q
               TAIPEI                                                                                                                                                   Services
                                                                                                                           8/30/2018                 $ 43,724.35
               City                                              State                                ZIP Code
                                                                                                                           8/31/2018                   $ 8,329.79 q
                                                                                                                                                                        Other
                                                                                                                           9/10/2018                   $ 8,730.00
                                                                                                                           9/11/2018                 $ 90,621.33
                                                                                                                           9/13/2018                 $ 41,943.11
                                                                                                                           10/2/2018                   $ 2,148.05

          Total amount or value.........................................................................................                          $1,081,976.19



               BETHEL PARK SCHOOL DISTRICT
 3.243.                                                                                                                    8/15/2018                 $ 97,521.67   q
               Creditor's Name                                                                                                                                          Secured debt

               7100 BAPTIST RD                                                                                                                                     q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               BETHEL PARK                                    PA                                        15102                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $97,521.67



               BEYOND TONIGHT LLC
 3.244.                                                                                                                    7/18/2018                       $ 532.81 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 1,314.88
                                                                                                                           7/26/2018                       $ 277.75 q
               22349 KITTRIDGE ST                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 1,588.85
                                                                                                                            8/2/2018                       $ 511.50 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/6/2018                       $ 255.75
                                                                                                                            8/7/2018                       $ 255.75 q
               WOODLAND HILLS                                 CA                                        91303                                                           Services
                                                                                                                            8/8/2018                       $ 255.75
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                       $ 265.75 q
                                                                                                                                                                        Other
                                                                                                                           8/13/2018                     $ 1,048.44
                                                                                                                           8/15/2018                       $ 302.25
                                                                                                                           8/20/2018                       $ 625.56
                                                                                                                           8/21/2018                       $ 317.25
                                                                                                                           8/27/2018                       $ 666.25
                                                                                                                           8/30/2018                       $ 255.75
                                                                                                                            9/4/2018                     $ 2,557.50
                                                                                                                            9/6/2018                       $ 255.75
                                                                                                                           9/10/2018                     $ 1,831.56

          Total amount or value.........................................................................................                             $13,119.10




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 97
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 125 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BFG SUPPLY CO
 3.245.                                                                                                                    7/17/2018                       $ 261.07 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 299.97
                                                                                                                           7/19/2018                        $ 90.56 q
               14500 KINSMAN RD                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 313.17
                                                                                                                           7/23/2018                       $ 925.71 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 342.10
                                                                                                                           7/25/2018                       $ 428.78 q
               BURTON                                         OH                                        44021                                                           Services
                                                                                                                           7/26/2018                       $ 228.95
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                        $ 81.61 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                       $ 939.91
                                                                                                                           7/31/2018                       $ 341.62
                                                                                                                            8/1/2018                       $ 436.96
                                                                                                                            8/2/2018                       $ 313.03
                                                                                                                            8/3/2018                       $ 350.23
                                                                                                                            8/6/2018                     $ 1,106.92
                                                                                                                            8/7/2018                       $ 611.80
                                                                                                                            8/9/2018                       $ 973.91
                                                                                                                           8/10/2018                       $ 622.17
                                                                                                                           8/13/2018                     $ 1,321.63
                                                                                                                           8/14/2018                       $ 163.44
                                                                                                                           8/15/2018                       $ 414.41
                                                                                                                           8/16/2018                       $ 171.29
                                                                                                                           8/17/2018                       $ 328.66
                                                                                                                           8/20/2018                     $ 1,283.39
                                                                                                                           8/21/2018                       $ 635.42
                                                                                                                           8/22/2018                       $ 820.71
                                                                                                                           8/23/2018                       $ 321.56
                                                                                                                           8/24/2018                       $ 362.68
                                                                                                                           8/27/2018                     $ 1,070.09
                                                                                                                           8/28/2018                       $ 436.57
                                                                                                                           8/29/2018                       $ 463.03
                                                                                                                           8/30/2018                       $ 177.43
                                                                                                                           8/31/2018                        $ 69.23
                                                                                                                            9/4/2018                       $ 604.92
                                                                                                                            9/5/2018                        $ 89.08

          Total amount or value.........................................................................................                             $17,402.01



               BH NORTH AMERICA CORP
 3.246.                                                                                                                    10/2/2018                 $ 46,843.94   q
               Creditor's Name                                                                                                                                          Secured debt

               20155 ELLIPSE                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               FOOTHILL RANCH                                 CA                                        92610                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $46,843.94




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 98
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 126 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BH NORTH AMERICA CORPORATION
 3.247.                                                                                                                     9/10/2018                     $ 7,949.05   q
               Creditor's Name                                                                                                                                             Secured debt

               20155 ELLIPSE                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               FOOTHILL RANCH                                 CA                                        92610                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $7,949.05



               BIC USA INC
 3.248.                                                                                                                    07/25/2018                  $ 3,105.88      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/02/2018                 $ 18,765.19

               ONE BIC WAY
                                                                                                                           08/08/2018                 $ 30,528.03      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               SHELTON                                        CT                                    06484-6299                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $52,399.10




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 99
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 127 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BIG & TALL OF OC
 3.249.                                                                                                                    7/18/2018                       $ 828.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 662.96
                                                                                                                           7/23/2018                     $ 3,217.10 q
               3900 PROSPECT AVENUE SUITE C                                                                                                                             Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 153.40
                                                                                                                           7/25/2018                       $ 166.24 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 121.96
                                                                                                                           7/30/2018                     $ 2,503.75 q
               YORBA LINDA                                    CA                                        92886                                                           Services
                                                                                                                           7/31/2018                       $ 446.17
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 914.99 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 162.57
                                                                                                                            8/6/2018                     $ 1,943.55
                                                                                                                            8/7/2018                       $ 251.34
                                                                                                                            8/8/2018                       $ 449.81
                                                                                                                            8/9/2018                       $ 440.57
                                                                                                                           8/13/2018                     $ 2,452.36
                                                                                                                           8/14/2018                        $ 39.68
                                                                                                                           8/15/2018                       $ 772.72
                                                                                                                           8/16/2018                       $ 473.97
                                                                                                                           8/20/2018                     $ 1,544.07
                                                                                                                           8/21/2018                       $ 286.59
                                                                                                                           8/22/2018                       $ 723.56
                                                                                                                           8/23/2018                        $ 60.68
                                                                                                                           8/24/2018                       $ 211.06
                                                                                                                           8/27/2018                     $ 1,913.96
                                                                                                                           8/28/2018                       $ 478.73
                                                                                                                           8/29/2018                       $ 337.14
                                                                                                                           8/30/2018                       $ 329.97
                                                                                                                            9/4/2018                     $ 2,149.34
                                                                                                                            9/5/2018                        $ 34.69
                                                                                                                            9/6/2018                       $ 271.18
                                                                                                                           9/10/2018                     $ 1,918.83

          Total amount or value.........................................................................................                             $26,261.74



               BIG BOX JV D LP
 3.250.                                                                                                                    7/30/2018                $ 215,956.40   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 215,956.40

               PO BOX 780394
                                                                                                                           9/27/2018                $ 215,956.40   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19178-0394                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $647,869.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 100
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 128 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BIG BOX JV E LP
 3.251.                                                                                                                     7/30/2018                $ 226,885.00      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                $ 226,885.00

               PO BOX 780422                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19178-0422                                                         q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $453,770.00



               BIG MOUTH TALENT INC
 3.252.                                                                                                                    09/28/2018                     $ 3,300.00   q
               Creditor's Name                                                                                                                                             Secured debt

               900 N FRANKLIN 403-1                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60610                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $3,300.00



               BIKESOMEWHERE LLC
 3.253.                                                                                                                     7/17/2018                       $ 31.35 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                       $ 58.09
                                                                                                                            7/23/2018                      $ 777.34 q
               2801 FLORIDA AVENUE SUITE 4                                                                                                                                 Unsecured loan repayments
                                                                                                                            7/24/2018                      $ 141.61
                                                                                                                            7/25/2018                       $ 53.77 q
                                                                                                                                                                    X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/26/2018                      $ 703.00
                                                                                                                            7/30/2018                      $ 496.86 q
               COCONUT GROVE                                  FL                                        33133                                                              Services
                                                                                                                            7/31/2018                       $ 35.81
               City                                                State                              ZIP Code
                                                                                                                             8/1/2018                       $ 33.99 q
                                                                                                                                                                           Other
                                                                                                                             8/2/2018                      $ 186.76
                                                                                                                             8/6/2018                      $ 715.62
                                                                                                                             8/7/2018                       $ 81.92
                                                                                                                             8/8/2018                      $ 328.82
                                                                                                                             8/9/2018                      $ 161.28
                                                                                                                            8/13/2018                      $ 445.48
                                                                                                                            8/14/2018                      $ 154.32
                                                                                                                            8/15/2018                       $ 51.00
                                                                                                                            8/21/2018                       $ 22.82
                                                                                                                            8/22/2018                      $ 115.16
                                                                                                                            8/23/2018                      $ 258.80
                                                                                                                            8/24/2018                       $ 76.49
                                                                                                                            8/27/2018                      $ 611.56
                                                                                                                            8/28/2018                      $ 198.64
                                                                                                                            8/29/2018                       $ 92.79
                                                                                                                            8/30/2018                       $ 51.23
                                                                                                                             9/4/2018                      $ 705.04
                                                                                                                             9/5/2018                       $ 95.61
                                                                                                                             9/6/2018                       $ 23.24
                                                                                                                            9/10/2018                      $ 571.63

          Total amount or value.........................................................................................                                  $7,280.03




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 101
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 129 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BILLION BEST INDUSTRIAL LTD
 3.254.                                                                                                                     8/23/2018                 $ 46,408.05      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/27/2018                 $ 59,759.35

               RM 2803 GLOBAL GATEWAY TOWER 63 WING HONG                                                                                                               q   Unsecured loan repayments
               STREET CHEUNG SHA WAN
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               KOWLOON                                        HONG KONG                                                                                                q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $106,167.40



               BIRMINGHAM INDUSTRIAL ENTRP LLC
 3.255.                                                                                                                     7/30/2018                     $ 7,511.95   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 7,511.95

               P O BOX 530487
                                                                                                                            9/27/2018                     $ 7,511.95   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               BIRMINGHAM                                     AL                                        35253                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $22,535.85



               BISSELL INTERNATIONAL TRADING CO
 3.256.                                                                                                                    07/23/2018                 $ 63,539.10 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/02/2018                 $ 28,694.26
                                                                                                                           08/07/2018                 $ 32,493.21 q
               STADHOUDERSKADE 55 1072 AB                                                                                                                                  Unsecured loan repayments
                                                                                                                           08/21/2018                 $ 24,691.84
                                                                                                                           08/27/2018                 $ 24,336.21 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street

               AMSTERDAM                                      NL                                                                                                       q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $173,754.62



               BISSELL INTL TRADING CO
 3.257.                                                                                                                    07/23/2018                 $ 28,035.91      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/07/2018                 $ 26,593.13

               STADHOUDERSKADE 55 1072 AB
                                                                                                                           08/21/2018                   $ 1,871.88     q   Unsecured loan repayments
                                                                                                                           08/27/2018                $ 118,789.50
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               AMSTERDAM                                      NL                                                                                                       q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $175,290.42




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 102
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 130 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               BLACK & DECKER US INC
 3.258.                                                                                                                    7/17/2018                 $ 77,019.48 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 44,857.32
                                                                                                                           7/18/2018                   $ 7,514.12 q
               PO BOX 91330                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/19/2018                   $ 7,614.35
                                                                                                                           7/20/2018                $ 386,910.50 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/23/2018                $ 126,422.98
                                                                                                                           7/23/2018                   $ 4,998.11 q
               CHICAGO                                        IL                                        60693                                                         Services
                                                                                                                           7/24/2018                   $ 2,241.24
               City                                                State                              ZIP Code
                                                                                                                           7/24/2018                     $ 200.13 q
                                                                                                                                                                      Other
                                                                                                                           7/25/2018                      $ 88.43
                                                                                                                           7/26/2018                $ 212,899.92
                                                                                                                           7/27/2018                $ 148,790.70
                                                                                                                           7/27/2018                   $ 3,111.38
                                                                                                                           7/30/2018                $ 147,474.21
                                                                                                                           7/30/2018                   $ 6,494.83
                                                                                                                            8/1/2018                 $ 48,886.52
                                                                                                                            8/1/2018                   $ 7,593.81
                                                                                                                            8/2/2018                   $ 4,455.01
                                                                                                                            8/2/2018                   $ 1,204.23
                                                                                                                            8/3/2018                 $ 78,279.68
                                                                                                                            8/3/2018                   $ 5,636.99
                                                                                                                            8/6/2018                 $ 33,275.16
                                                                                                                            8/6/2018                   $ 1,885.16
                                                                                                                            8/8/2018                     $ 132.16
                                                                                                                           8/10/2018                 $ 92,405.97
                                                                                                                           8/13/2018                 $ 32,017.25
                                                                                                                           8/13/2018                 $ 22,258.38
                                                                                                                           8/13/2018                   $ 5,607.63
                                                                                                                           8/14/2018                     $ 607.06
                                                                                                                           8/15/2018                 $ 67,764.31
                                                                                                                           8/15/2018                   $ 6,647.51
                                                                                                                           8/16/2018                 $ 94,989.50
                                                                                                                           8/17/2018                   $ 8,844.29
                                                                                                                           8/17/2018                   $ 6,489.20
                                                                                                                           8/20/2018                 $ 56,850.87
                                                                                                                           8/20/2018                   $ 3,632.25
                                                                                                                           8/21/2018                   $ 6,545.18
                                                                                                                           8/22/2018                $ 330,646.56
                                                                                                                           8/23/2018                 $ 33,442.15
                                                                                                                           8/24/2018                 $ 58,317.12
                                                                                                                           8/24/2018                   $ 8,152.23
                                                                                                                           8/27/2018                   $ 5,005.02
                                                                                                                           8/28/2018                 $ 21,936.27
                                                                                                                           8/28/2018                   $ 4,989.65
                                                                                                                           8/29/2018                   $ 3,022.40
                                                                                                                           8/30/2018                $ 136,460.95
                                                                                                                           8/30/2018                   $ 2,591.10
                                                                                                                           8/31/2018                 $ 14,288.93
                                                                                                                            9/4/2018                $ 149,962.52
                                                                                                                            9/4/2018                 $ 13,312.88
                                                                                                                            9/5/2018                 $ 88,372.45
                                                                                                                            9/5/2018                   $ 4,888.87
                                                                                                                            9/7/2018                 $ 51,916.81
                                                                                                                            9/7/2018                   $ 6,041.33
                                                                                                                           9/10/2018                 $ 21,915.56
                                                                                                                           9/12/2018                 $ 16,485.83
                                                                                                                           9/13/2018                   $ 7,239.12
                                                                                                                           9/14/2018                $ 256,831.27
                                                                                                                           9/17/2018                 $ 23,037.13
                                                                                                                           9/18/2018                   $ 2,069.05

          Total amount or value.........................................................................................                          $3,023,571.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 103
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 131 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BLACK & DECKER US INC
 3.259.                                                                                                                     9/19/2018                 $ 12,923.46 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            9/20/2018                $ 308,532.77
                                                                                                                            9/24/2018                   $ 3,073.42 q
               PO BOX 91330                                                                                                                                               Unsecured loan repayments
                                                                                                                            9/24/2018                   $ 2,569.67
                                                                                                                            9/25/2018                   $ 3,284.99 q
                                                                                                                                                                   X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       9/26/2018                $ 180,422.90
                                                                                                                            9/27/2018                 $ 22,401.46 q
               CHICAGO                                        IL                                        60693                                                             Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $533,208.67



               BLACK AND DECKER MACAO COMMERCIAL
 3.260.                                                                                                                     7/26/2018                 $ 63,113.10     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/30/2018                $ 175,960.10

               6525 KIMBERLY MILL ROAD                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               ATLANTA                                        GA                                                                                                      q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $239,073.20



               BLACK AND DECKER U
 3.261.                                                                                                                    08/24/2018              $ 1,203,127.67     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           09/17/2018                $ 393,178.00

               PO BOX 91330                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                           $1,596,305.67



               BLACK BOW BRANDS INC
 3.262.                                                                                                                     7/18/2018                        $ 43.98 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                       $ 140.80
                                                                                                                            7/23/2018                       $ 209.52 q
               3593 MEDINA RD SUITE 159                                                                                                                                   Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 154.36
                                                                                                                             8/1/2018                     $ 1,237.63 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        8/7/2018                       $ 771.97
                                                                                                                             8/8/2018                       $ 135.16 q
               MEDINA                                         OH                                        44256                                                             Services
                                                                                                                             8/9/2018                       $ 155.98
               City                                                State                              ZIP Code
                                                                                                                            8/24/2018                        $ 55.78 q
                                                                                                                                                                          Other
                                                                                                                            8/27/2018                     $ 1,371.95
                                                                                                                            8/28/2018                       $ 354.49
                                                                                                                            8/29/2018                        $ 72.78
                                                                                                                             9/4/2018                       $ 315.98

          Total amount or value.........................................................................................                                  $5,020.38




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 104
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 132 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BLACKHAWK COUNTY TREASURER
 3.263.                                                                                                                    9/24/2018                 $ 34,031.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/24/2018                  $ 8,712.00

               316 E 5TH ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               WATERLOO                                       IA                                        50703                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $42,743.00



               BLACKMAN CHARTERTOWNSHIP TREASURER
 3.264.                                                                                                                    8/29/2018                 $ 35,421.58   q
               Creditor's Name                                                                                                                                         Secured debt

               1990 WEST PARNALL ROAD                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               JACKSON                                        MI                                        49201                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $35,421.58



               BLACKSTONE INDUSTRIES LLC
 3.265.                                                                                                                    7/20/2018                  $ 2,411.93 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/23/2018                    $ 168.00
                                                                                                                           7/30/2018                  $ 1,106.20 q
               16 STONY HILL ROAD                                                                                                                                      Unsecured loan repayments
                                                                                                                            8/6/2018                 $ 87,301.93
                                                                                                                           8/10/2018                  $ 3,646.63 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      8/20/2018                  $ 4,943.05
                                                                                                                           8/27/2018                  $ 5,208.14 q
               BETHEL                                         CT                                    06801-1039                                                         Services
                                                                                                                            9/4/2018                  $ 4,691.78
               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $109,477.66




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 105
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 133 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BLAIR TECHNOLOGY GROUP LLC
 3.266.                                                                                                                     7/18/2018                          $ 8.36 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                       $ 739.31
                                                                                                                            7/23/2018                     $ 3,050.25 q
               4314 BORON DRIVE SUITE D                                                                                                                                   Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 172.04
                                                                                                                            7/25/2018                       $ 906.71 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 855.56
                                                                                                                            7/27/2018                       $ 134.84 q
               COVINGTON                                      KY                                        41015                                                             Services
                                                                                                                            7/30/2018                       $ 774.75
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                       $ 757.93 q
                                                                                                                                                                          Other
                                                                                                                             8/1/2018                       $ 757.90
                                                                                                                             8/3/2018                        $ 94.85
                                                                                                                             8/6/2018                     $ 1,827.34
                                                                                                                             8/7/2018                       $ 260.39
                                                                                                                             8/8/2018                       $ 409.17
                                                                                                                             8/9/2018                       $ 610.49
                                                                                                                            8/13/2018                     $ 2,854.04
                                                                                                                            8/14/2018                       $ 241.79
                                                                                                                            8/15/2018                       $ 130.19
                                                                                                                            8/16/2018                       $ 590.51
                                                                                                                            8/20/2018                     $ 1,445.03
                                                                                                                            8/21/2018                       $ 716.07
                                                                                                                            8/22/2018                       $ 139.49
                                                                                                                            8/23/2018                        $ 43.71
                                                                                                                            8/27/2018                     $ 1,725.06
                                                                                                                            8/28/2018                       $ 134.85
                                                                                                                            8/29/2018                       $ 702.10
                                                                                                                            8/30/2018                       $ 730.02
                                                                                                                             9/4/2018                     $ 1,339.15
                                                                                                                             9/5/2018                       $ 152.00
                                                                                                                             9/6/2018                       $ 162.74
                                                                                                                            9/10/2018                       $ 227.83
                                                                                                                            9/11/2018                       $ 455.67

          Total amount or value.........................................................................................                              $23,150.14



               BLUE BOX OPCO LLC DBA INFANTINO
 3.267.                                                                                                                    07/24/2018                 $ 80,070.51   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           08/02/2018                  $ 1,554.64

               4920 CARROLL CANYON ROAD                                                                                                                             q     Unsecured loan repayments

                                                                                                                                                                    q     Suppliers or vendors
               Street

               SAN DIEGO                                      CA                                        92121                                                       q
                                                                                                                                                                    X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                      q     Other


          Total amount or value.........................................................................................                              $81,625.15




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 106
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 134 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BLUE LAKE INC
 3.268.                                                                                                                    7/17/2018                       $ 488.95 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                     $ 1,707.83
                                                                                                                           7/19/2018                     $ 2,041.87 q
               30 N GOULD ST STE R                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 229.35
                                                                                                                           7/23/2018                     $ 5,153.71 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                     $ 1,511.53
                                                                                                                           7/25/2018                     $ 1,402.20 q
               SHERIDAN                                       WY                                        82801                                                           Services
                                                                                                                           7/26/2018                       $ 922.16
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 3,703.37 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                       $ 916.46
                                                                                                                            8/1/2018                     $ 2,148.40
                                                                                                                            8/2/2018                     $ 1,406.03
                                                                                                                            8/6/2018                     $ 3,718.75
                                                                                                                            8/7/2018                       $ 725.64
                                                                                                                            8/8/2018                     $ 2,322.71
                                                                                                                            8/9/2018                     $ 1,060.58
                                                                                                                           8/13/2018                     $ 2,731.46
                                                                                                                           8/14/2018                     $ 3,562.85
                                                                                                                           8/15/2018                       $ 658.29
                                                                                                                           8/16/2018                       $ 802.21
                                                                                                                           8/17/2018                       $ 501.20
                                                                                                                           8/20/2018                     $ 4,315.65
                                                                                                                           8/21/2018                       $ 850.98
                                                                                                                           8/22/2018                     $ 1,707.76
                                                                                                                           8/23/2018                       $ 166.98
                                                                                                                           8/24/2018                       $ 308.42
                                                                                                                           8/27/2018                     $ 4,822.12
                                                                                                                           8/28/2018                     $ 1,107.87
                                                                                                                           8/29/2018                     $ 1,130.95
                                                                                                                           8/30/2018                     $ 1,461.85
                                                                                                                            9/4/2018                     $ 6,018.78
                                                                                                                            9/5/2018                     $ 1,522.63
                                                                                                                            9/6/2018                     $ 1,609.21
                                                                                                                            9/7/2018                        $ 44.55
                                                                                                                           9/10/2018                     $ 4,807.96
                                                                                                                           9/11/2018                     $ 1,721.76

          Total amount or value.........................................................................................                             $69,313.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 107
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 135 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BLUE NILE MILLS INC
 3.269.                                                                                                                    7/18/2018                       $ 589.62 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 281.60
                                                                                                                           7/20/2018                       $ 140.21 q
               380 MILL ROAD                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,639.38
                                                                                                                           7/24/2018                       $ 189.52 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 169.10
                                                                                                                           7/27/2018                       $ 280.71 q
               EDISON                                         NJ                                        08817                                                            Services
                                                                                                                           7/30/2018                       $ 730.82
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                       $ 269.48 q
                                                                                                                                                                         Other
                                                                                                                            8/1/2018                        $ 88.37
                                                                                                                            8/2/2018                       $ 147.87
                                                                                                                            8/3/2018                        $ 50.93
                                                                                                                            8/6/2018                       $ 481.20
                                                                                                                            8/7/2018                       $ 249.83
                                                                                                                            8/8/2018                       $ 153.80
                                                                                                                            8/9/2018                       $ 214.15
                                                                                                                           8/10/2018                       $ 129.16
                                                                                                                           8/13/2018                       $ 934.28
                                                                                                                           8/14/2018                          $ 0.85
                                                                                                                           8/15/2018                       $ 564.72
                                                                                                                           8/16/2018                       $ 141.90
                                                                                                                           8/20/2018                       $ 533.68
                                                                                                                           8/21/2018                       $ 336.53
                                                                                                                           8/22/2018                       $ 330.56
                                                                                                                           8/23/2018                       $ 368.79
                                                                                                                           8/24/2018                       $ 362.87
                                                                                                                           8/27/2018                       $ 770.84
                                                                                                                           8/28/2018                       $ 206.02
                                                                                                                           8/29/2018                       $ 126.62
                                                                                                                           8/30/2018                       $ 236.33
                                                                                                                           8/31/2018                        $ 90.93
                                                                                                                            9/4/2018                       $ 892.69
                                                                                                                            9/5/2018                       $ 312.60
                                                                                                                            9/6/2018                       $ 135.46
                                                                                                                            9/7/2018                       $ 192.87
                                                                                                                           9/10/2018                     $ 2,079.38

          Total amount or value.........................................................................................                             $14,423.67




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 108
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 136 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BLUE WAVE PRODUCTS INC
 3.270.                                                                                                                     7/17/2018                       $ 492.11 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                     $ 4,010.18
                                                                                                                            7/19/2018                     $ 1,371.46 q
               1745 WALLACE AVENUE                                                                                                                                       Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 733.36
                                                                                                                            7/23/2018                     $ 2,825.51 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/25/2018                     $ 4,102.51
                                                                                                                            7/26/2018                     $ 1,130.60 q
               ST CHARLES                                     IL                                        60174                                                            Services
                                                                                                                            7/27/2018                     $ 2,040.42
               City                                                State                              ZIP Code
                                                                                                                            7/30/2018                     $ 7,180.49 q
                                                                                                                                                                         Other
                                                                                                                             8/2/2018                     $ 2,251.52
                                                                                                                             8/3/2018                       $ 620.63
                                                                                                                             8/6/2018                       $ 545.65
                                                                                                                             8/8/2018                       $ 210.75
                                                                                                                             8/9/2018                        $ 15.96
                                                                                                                            8/10/2018                        $ 83.68
                                                                                                                            8/13/2018                       $ 150.95
                                                                                                                            8/15/2018                       $ 243.86
                                                                                                                            8/16/2018                        $ 72.21
                                                                                                                            8/17/2018                       $ 127.95
                                                                                                                            8/20/2018                        $ 17.67
                                                                                                                            8/23/2018                       $ 130.43
                                                                                                                            8/24/2018                       $ 106.58
                                                                                                                            8/27/2018                        $ 55.67
                                                                                                                            8/29/2018                       $ 145.48
                                                                                                                            8/30/2018                        $ 35.16
                                                                                                                            8/31/2018                        $ 23.74
                                                                                                                             9/4/2018                        $ 23.85
                                                                                                                             9/5/2018                       $ 208.90
                                                                                                                             9/6/2018                       $ 104.88

          Total amount or value.........................................................................................                              $29,062.16



               BLUEFIELD LIMITED PARTNERSHIP
 3.271.                                                                                                                    10/11/2018                 $ 60,080.92   q
               Creditor's Name                                                                                                                                           Secured debt

               2840 PLAZA PLACE SUITE 100                                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               RALEIGH                                        NC                                        27612                                                       q    Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $60,080.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 109
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 137 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BMY CONSULTING GROUP INC
 3.272.                                                                                                                    7/17/2018                       $ 181.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                        $ 63.00
                                                                                                                           7/19/2018                       $ 310.11 q
               35 MEADOW ST 113                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/20/2018                        $ 53.46
                                                                                                                           7/23/2018                       $ 917.60 q
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 103.28
                                                                                                                           7/25/2018                       $ 128.71 q
                                                                                                                                                                    X
               BROOKLYN                                        NY                                       11206                                                             Services
                                                                                                                           7/26/2018                        $ 18.60
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                       $ 175.42 q
                                                                                                                                                                          Other
                                                                                                                           7/31/2018                       $ 398.40
                                                                                                                            8/2/2018                       $ 186.06
                                                                                                                            8/6/2018                       $ 980.97
                                                                                                                            8/7/2018                       $ 426.76
                                                                                                                           8/13/2018                        $ 30.62
                                                                                                                           8/14/2018                     $ 1,159.23
                                                                                                                           8/15/2018                       $ 326.36
                                                                                                                           8/17/2018                     $ 1,223.56
                                                                                                                           8/20/2018                       $ 156.23
                                                                                                                           8/21/2018                     $ 1,031.29
                                                                                                                           8/22/2018                       $ 183.31
                                                                                                                           8/28/2018                       $ 613.73
                                                                                                                           8/29/2018                       $ 578.39
                                                                                                                            9/4/2018                       $ 852.35
                                                                                                                            9/5/2018                       $ 142.53
                                                                                                                            9/6/2018                        $ 67.20
                                                                                                                           9/10/2018                       $ 535.37
                                                                                                                           9/11/2018                        $ 20.82

          Total amount or value.........................................................................................                             $10,864.36



               BOARD OF REGENTS OF U OF WA
 3.273.                                                                                                                    7/30/2018                     $ 8,035.85   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,035.85

               PO BOX 94771 REAL ESTATE OFFICE
                                                                                                                           9/27/2018                     $ 8,035.85   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SEATTLE                                        WA                                        98124                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $24,107.55



               BOARDMAN WESTPARK LLC
 3.274.                                                                                                                    7/30/2018                     $ 7,619.50   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 7,619.50

               3312 4TH AVENUE NORTH CO NAI BUSINESS
                                                                                                                           9/27/2018                     $ 7,619.50   q   Unsecured loan repayments
               PROPERTIES
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               BILLINGS                                       MT                                        59101                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $22,858.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 110
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 138 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BOB KILINSKI
 3.275.                                                                                                                    7/18/2018                      $ 478.58 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 246.24
                                                                                                                           7/30/2018                      $ 205.36 q
               2727 REALTY ROAD SUITE 100                                                                                                                                Unsecured loan repayments
                                                                                                                           7/31/2018                       $ 92.64
                                                                                                                            8/1/2018                      $ 251.42 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/6/2018                      $ 243.36
                                                                                                                            8/7/2018                       $ 84.00 q
               CARROLLTON                                     TX                                        75006                                                            Services
                                                                                                                            8/8/2018                       $ 79.68
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                      $ 164.15 q
                                                                                                                                                                         Other
                                                                                                                           8/13/2018                      $ 403.19
                                                                                                                           8/14/2018                      $ 469.92
                                                                                                                           8/15/2018                      $ 299.42
                                                                                                                           8/16/2018                      $ 426.24
                                                                                                                           8/20/2018                      $ 911.46
                                                                                                                           8/21/2018                       $ 84.00
                                                                                                                           8/23/2018                       $ 79.68
                                                                                                                           8/27/2018                      $ 574.20
                                                                                                                           8/29/2018                       $ 72.85
                                                                                                                           8/30/2018                      $ 254.40
                                                                                                                            9/4/2018                      $ 766.31
                                                                                                                           9/10/2018                      $ 290.92
                                                                                                                           9/11/2018                      $ 164.15

          Total amount or value.........................................................................................                                 $6,642.17



               BODY FLEX SPORTS INC
 3.276.                                                                                                                    8/21/2018                $ 191,193.60     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/27/2018                $ 382,387.20

               21717 FERRERO PARKWAY                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               WALNUT                                         CA                                        91789                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $573,580.80



               BODY FLEX SPORTS INC
 3.277.                                                                                                                    7/17/2018                     $ 8,038.33 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 944.65
                                                                                                                           7/19/2018                     $ 1,735.50 q
               21717 FERRERO PKWY                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 338.90
                                                                                                                           7/23/2018                     $ 1,430.40 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                     $ 1,193.70
                                                                                                                           7/26/2018                     $ 2,040.35 q
               WALNUT                                          CA                                       91789                                                            Services
                                                                                                                           7/27/2018                     $ 1,037.75
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 2,160.40 q
                                                                                                                                                                         Other


          Total amount or value.........................................................................................                             $18,919.98




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 111
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 139 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BODY SOLID
 3.278.                                                                                                                    7/17/2018                     $ 2,199.75 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                     $ 1,573.50
                                                                                                                           7/19/2018                     $ 1,464.25 q
               FOREST PARK IL 60130                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 896.00
                                                                                                                           7/23/2018                     $ 1,221.50 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/24/2018                     $ 3,123.50
                                                                                                                           7/25/2018                     $ 2,108.75 q
               FOREST PARK                                     IL                                       60130                                                             Services
                                                                                                                           7/26/2018                     $ 1,529.25
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                     $ 1,881.50 q
                                                                                                                                                                          Other
                                                                                                                           7/30/2018                     $ 2,017.75
                                                                                                                           7/31/2018                       $ 735.25
                                                                                                                            8/1/2018                     $ 2,126.00
                                                                                                                            8/2/2018                       $ 670.25
                                                                                                                            8/3/2018                     $ 1,408.50
                                                                                                                            8/6/2018                       $ 601.00
                                                                                                                            8/7/2018                     $ 3,631.00
                                                                                                                            8/9/2018                     $ 1,974.00
                                                                                                                           8/10/2018                     $ 5,624.50
                                                                                                                           8/13/2018                     $ 2,122.00
                                                                                                                           8/14/2018                     $ 2,188.75
                                                                                                                           8/15/2018                     $ 3,233.00
                                                                                                                           8/16/2018                     $ 1,402.50
                                                                                                                           8/17/2018                       $ 134.50
                                                                                                                           8/20/2018                       $ 681.00
                                                                                                                           8/21/2018                     $ 6,305.75
                                                                                                                           8/22/2018                     $ 2,758.00
                                                                                                                           8/23/2018                       $ 992.75
                                                                                                                           8/24/2018                     $ 2,929.00
                                                                                                                           8/27/2018                     $ 1,714.50
                                                                                                                           8/28/2018                     $ 4,016.00
                                                                                                                           8/29/2018                        $ 28.00
                                                                                                                           8/30/2018                     $ 4,320.00

          Total amount or value.........................................................................................                             $67,612.00



               BOISE MALL LLC
 3.279.                                                                                                                    7/30/2018                     $ 2,916.67   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 2,916.67

               PO BOX 86
                                                                                                                           9/27/2018                     $ 2,916.67   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-3074                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $8,750.01




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 112
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 140 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BOLYMAX INTERNATIONAL CORP
 3.280.                                                                                                                    9/17/2018                $ 289,284.77   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/21/2018                 $ 20,441.00

               8933 S LA CIENEGA BLVD INGLEWOOD                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90301-4401                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $309,725.77



               BON-AIRE INDUSTRIES INC
 3.281.                                                                                                                     8/6/2018                  $ 3,157.93 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/13/2018                  $ 2,780.72
                                                                                                                           8/20/2018                  $ 8,560.68 q
               BOISE ID 83716                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/27/2018                 $ 21,426.34
                                                                                                                            9/4/2018                 $ 21,680.90 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               BOISE                                           ID                                       83716                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $57,606.57



               BOND MANUFACTURING CO INC
 3.282.                                                                                                                    7/19/2018                $ 105,429.20   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/17/2018                 $ 46,794.29

               1700 WEST 4TH STREET                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ANTIOCH                                        CA                                        94509                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $152,223.49



               BONITA CASA INC
 3.283.                                                                                                                    7/30/2018                 $ 15,649.48   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 15,649.48

               12140 CARISSA COMMERCE CT STE 102
                                                                                                                           9/27/2018                 $ 15,649.48   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               FORT MYERS                                     FL                                        33966                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $46,948.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 113
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 141 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BONNIER CORPORATION
 3.284.                                                                                                                    09/04/2018                $ 392,393.03   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 538167                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               ATLANTA                                        GA                                        30353                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $392,393.03



               BORDEN LADNER GERVAIS
 3.285.                                                                                                                    09/14/2018                $ 192,275.20   q
               Creditor's Name                                                                                                                                          Secured debt

               P O BOX 75030                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               CHARLOTTE                                      NC                                        28275                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $192,275.20



               BORDNER LADNER GERVAIS
 3.286.                                                                                                                    08/31/2018                 $ 17,178.58   q
               Creditor's Name                                                                                                                                          Secured debt

               22 ADELAIDE STREET WEST SUITE 3400                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               TORONTO                                        ON                                      M5H 4E3                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $17,178.58



               BOROUGH OF CHAMBERSBURG TAX COLLEC
 3.287.                                                                                                                     8/15/2018                $ 167,462.85   q
               Creditor's Name                                                                                                                                          Secured debt

               BRENDA HILL TAX COLLECTOR                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               CHAMBERSBURG                                   PA                                        17201                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $167,462.85




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 114
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 142 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BOSCH AUTOMOTIVE SERVICE SOLUT
 3.288.                                                                                                                     7/18/2018                       $ 140.84 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/30/2018                          $ 6.02
                                                                                                                             8/6/2018                          $ 3.44 q
               PO BOX 406799                                                                                                                                              Unsecured loan repayments
                                                                                                                             8/8/2018                        $ 34.66
                                                                                                                             8/9/2018                       $ 171.06 q
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/10/2018                       $ 105.10
                                                                                                                            8/13/2018                       $ 851.86 qX
               ATLANTA                                        GA                                    30384-6799                                                            Services
                                                                                                                            8/15/2018                        $ 99.61
               City                                                State                              ZIP Code
                                                                                                                            8/17/2018                       $ 240.95 q
                                                                                                                                                                          Other
                                                                                                                            8/20/2018                       $ 279.85
                                                                                                                            8/22/2018                       $ 152.68
                                                                                                                            8/24/2018                     $ 1,212.90
                                                                                                                            8/27/2018                     $ 1,079.32
                                                                                                                            8/29/2018                       $ 484.63
                                                                                                                            8/31/2018                       $ 471.26
                                                                                                                             9/4/2018                     $ 1,540.24
                                                                                                                             9/5/2018                        $ 13.53
                                                                                                                             9/6/2018                       $ 507.45
                                                                                                                            9/10/2018                       $ 773.48

          Total amount or value.........................................................................................                                  $8,168.88



               BOT HOME AUTOMATION INC
 3.289.                                                                                                                     7/25/2018                     $ 1,160.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/30/2018                     $ 1,160.00
                                                                                                                            8/15/2018                     $ 2,680.00 q
               1523 26TH STREET                                                                                                                                           Unsecured loan repayments
                                                                                                                            8/22/2018                     $ 2,850.50
                                                                                                                            8/31/2018                     $ 1,740.00 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        9/6/2018                     $ 4,060.00
               SANTA MONICA                                   CA                                        90404                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $13,650.50



               BOTTLE ROCKET MEDIA
 3.290.                                                                                                                    08/17/2018                 $ 29,489.07     q
               Creditor's Name                                                                                                                                            Secured debt

               415 N ABERDEEN ST STE 1                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60642                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $29,489.07




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 115
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 143 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BOTTLEROCKET MEDIA LLC
 3.291.                                                                                                                    08/20/2018                 $ 27,586.97      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           09/28/2018                 $ 26,554.13

               15 N ABERDEEN ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60642                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $54,141.10



               BOX BUTTE COUNTY TREASURER
 3.292.                                                                                                                     8/15/2018                     $ 8,178.32   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/15/2018                     $ 1,157.25

               PO BOX 655                                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               ALLIANCE                                       NE                                        69301                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                                State                              ZIP Code                                                             Other


          Total amount or value.........................................................................................                                  $9,335.57



               BOYD FLOTATION INC
 3.293.                                                                                                                     7/24/2018                 $ 36,021.00      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/14/2018                    $ 786.79

               P O BOX 840001                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               KANSAS CITY                                    MO                                        64184                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $36,807.79



               BOYNTON BEACH MALL LLC
 3.294.                                                                                                                     7/30/2018                 $ 36,764.88      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 36,764.88

               4092 PAYSPHERE CIRCLE
                                                                                                                            9/27/2018                 $ 36,764.88      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60674                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $110,294.64




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 116
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 144 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BPPR -TRUST DIVISION ACT JERICHO
 3.295.                                                                                                                    07/23/2018                 $ 33,623.89 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/30/2018                 $ 25,756.06
                                                                                                                           08/06/2018                 $ 45,429.88 q
               209 MUIOZ RIVERA AVE POPULAR CENTER SUITE 913                                                                                                             Unsecured loan repayments
                                                                                                                           08/13/2018                 $ 24,739.37
                                                                                                                           08/20/2018                 $ 46,741.28 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      08/27/2018                 $ 24,997.82
                                                                                                                           09/04/2018                 $ 43,906.77 q
               HATO REY                                       PR                                          918                                                            Services
                                                                                                                           09/10/2018                 $ 28,516.81
                                                                                                                           09/17/2018                 $ 47,891.74 q
                                                                                                                                                                  X                 Security Transactions
               City                                              State                                ZIP Code                                                           Other
                                                                                                                           09/24/2018                 $ 25,052.89
                                                                                                                           10/01/2018                 $ 42,693.83

          Total amount or value.........................................................................................                             $389,350.34



               BRACK CLEMONS
 3.296.                                                                                                                     7/18/2018                     $ 1,181.07 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                     $ 1,076.68
                                                                                                                            7/23/2018                     $ 2,598.27 q
               1 BRIDAL PATH COURT                                                                                                                                       Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 693.47
                                                                                                                            7/25/2018                     $ 1,427.33 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 846.69
                                                                                                                            7/30/2018                       $ 777.88 q
               COLUMBIA                                       SC                                        29229                                                            Services
                                                                                                                             8/1/2018                       $ 963.03
               City                                              State                                ZIP Code
                                                                                                                             8/6/2018                       $ 354.11 q
                                                                                                                                                                         Other
                                                                                                                             8/7/2018                       $ 326.19
                                                                                                                             8/8/2018                     $ 1,687.62
                                                                                                                             8/9/2018                       $ 802.33
                                                                                                                            8/10/2018                       $ 739.36
                                                                                                                            8/13/2018                       $ 649.48
                                                                                                                            8/14/2018                       $ 169.72
                                                                                                                            8/15/2018                     $ 1,575.88
                                                                                                                            8/16/2018                       $ 337.61
                                                                                                                            8/21/2018                       $ 878.64
                                                                                                                            8/22/2018                     $ 1,367.49
                                                                                                                            8/28/2018                       $ 192.98
                                                                                                                            8/29/2018                     $ 1,878.84
                                                                                                                            8/30/2018                       $ 206.19
                                                                                                                             9/4/2018                       $ 952.83
                                                                                                                             9/5/2018                     $ 4,128.52
                                                                                                                             9/6/2018                       $ 371.78
                                                                                                                             9/7/2018                       $ 178.61
                                                                                                                            9/10/2018                     $ 2,321.19
                                                                                                                            9/11/2018                        $ 46.22

          Total amount or value.........................................................................................                              $28,730.01



               BRADSHAW WESTWOOD TRUST
 3.297.                                                                                                                     7/30/2018                 $ 46,669.33   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/28/2018                 $ 46,669.33

               PO BOX 2781                                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               FRAMINGHAM                                     MA                                        01703                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $93,338.66




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 117
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 145 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BRANDI MEINER
 3.298.                                                                                                                    07/27/2018                      $ 225.00    q
               Creditor's Name                                                                                                                                             Secured debt

               NA                                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               NA                                             NA                                          N/A                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Employee Benefits
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                                    $225.00



               BRANDON SC PARTNERS LTD
 3.299.                                                                                                                     7/30/2018                 $ 49,883.08      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 49,883.08

               ATLANTA GA 30353-2615
                                                                                                                            9/27/2018                 $ 49,883.08      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ATLANTA                                         GA                                   30353-2615                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $149,649.24



               BRAUN FAMILY TRUST UTD 382012
 3.300.                                                                                                                     7/30/2018                     $ 4,437.00   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 4,437.00

               540 LOS ALTOS AVENUE
                                                                                                                            9/27/2018                     $ 4,437.00   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               LONG BEACH                                     CA                                    90814-1935                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $13,311.00



               BRE RC RETAIL PARENT LLC
 3.301.                                                                                                                     8/13/2018                 $ 36,092.77      q
               Creditor's Name                                                                                                                                             Secured debt

               DBA BRE RC LOYAL PLAZA PA LP                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19178-6662                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $36,092.77




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 118
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 146 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               BRE RETAIL RESIDUAL OWNER 1
 3.302.                                                                                                                    7/24/2018                $ 112,878.07     q
               Creditor's Name                                                                                                                                           Secured debt

               PO BOX 645351                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               CINCINNATI                                     OH                                    45264-5351                                                       q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $112,878.07



               BRENT INDUSTRIES LLC
 3.303.                                                                                                                     8/1/2018                        $ 45.01 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/6/2018                       $ 929.81
                                                                                                                           8/16/2018                       $ 454.08 q
               9952 MOUNTAIN ROAD                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/20/2018                     $ 1,817.98
                                                                                                                           8/20/2018                        $ 84.15 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/21/2018                       $ 483.99
                                                                                                                           8/27/2018                     $ 2,367.72 q
               MIDDLEPORT                                     NY                                        14105                                                            Services
                                                                                                                            9/4/2018                       $ 242.55
               City                                              State                                ZIP Code
                                                                                                                           9/10/2018                       $ 691.49 q
                                                                                                                                                                         Other


          Total amount or value.........................................................................................                                 $7,116.78



               BREPEARLRIDGE LLC
 3.304.                                                                                                                    7/30/2018                 $ 78,440.50     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/27/2018                 $ 46,163.95

               PO BOX 645020
                                                                                                                           8/28/2018                 $ 78,440.50     q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 78,440.50
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               CINCINNATI                                     OH                                    45264-5020                                                       q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $281,485.45



               BRFI GATEWAY LLC
 3.305.                                                                                                                    7/30/2018                 $ 37,170.00     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 37,170.00

               PO BOX 3577 DEPT P
                                                                                                                           9/27/2018                 $ 37,170.00     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               SEATTLE                                        WA                                    98124-3577                                                       q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $111,510.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 119
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 147 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BRIAN BALDWIN WHOLESALE
 3.306.                                                                                                                     7/18/2018                      $ 617.37 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/23/2018                      $ 449.07
                                                                                                                            7/24/2018                      $ 130.53 q
               230 SW TUNER PL                                                                                                                                            Unsecured loan repayments
                                                                                                                            7/25/2018                      $ 105.82
                                                                                                                            7/26/2018                      $ 292.36 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/30/2018                      $ 337.38
                                                                                                                            7/31/2018                      $ 486.10 q
               LAKE CITY                                       FL                                       32025                                                             Services
                                                                                                                             8/1/2018                      $ 116.44
               City                                              State                                ZIP Code
                                                                                                                             8/2/2018                      $ 136.81 q
                                                                                                                                                                          Other
                                                                                                                             8/6/2018                       $ 42.12
                                                                                                                             8/7/2018                      $ 187.74
                                                                                                                             8/9/2018                      $ 185.18
                                                                                                                            8/13/2018                      $ 844.22
                                                                                                                            8/15/2018                      $ 225.21
                                                                                                                            8/20/2018                      $ 685.36
                                                                                                                            8/21/2018                      $ 224.36
                                                                                                                            8/22/2018                       $ 63.64
                                                                                                                            8/24/2018                      $ 318.65
                                                                                                                            8/27/2018                      $ 856.65
                                                                                                                            8/28/2018                      $ 137.40
                                                                                                                            8/29/2018                      $ 380.47
                                                                                                                            8/30/2018                      $ 139.38
                                                                                                                             9/4/2018                      $ 319.45
                                                                                                                             9/5/2018                      $ 254.68
                                                                                                                             9/6/2018                      $ 135.13
                                                                                                                            9/10/2018                      $ 882.10
                                                                                                                            9/11/2018                      $ 112.18

          Total amount or value.........................................................................................                                  $8,665.80



               BRIDGELINE DIGITAL INC
 3.307.                                                                                                                    08/16/2018                $ 106,100.00     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           09/28/2018                 $ 42,980.00

               PO BOX 206545                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               DALLAS                                         TX                                        75320                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $149,080.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 120
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 148 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BRIGGS & STRATTON POWER PRODUC
 3.308.                                                                                                                    7/18/2018                 $ 51,220.19 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                     $ 143.90
                                                                                                                           7/20/2018                 $ 81,900.00 q
               P O BOX 78796                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/26/2018                 $ 59,457.41
                                                                                                                           7/27/2018                   $ 1,248.00 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/30/2018                 $ 94,575.22
                                                                                                                            8/2/2018                   $ 5,004.00 q
               MILWAUKEE                                      WI                                    53278-0796                                                            Services
                                                                                                                           8/10/2018                 $ 20,149.68
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                $ 803,733.60 q
                                                                                                                                                                          Other
                                                                                                                           8/15/2018                $ 476,682.25
                                                                                                                           8/17/2018                 $ 30,444.84
                                                                                                                           8/21/2018                 $ 92,928.00
                                                                                                                           8/22/2018                $ 777,057.40
                                                                                                                           8/23/2018                 $ 36,442.88
                                                                                                                           8/24/2018                $ 607,246.24
                                                                                                                           8/27/2018                 $ 30,207.60
                                                                                                                           8/31/2018                $ 159,890.50
                                                                                                                            9/4/2018                      $ 30.19
                                                                                                                            9/6/2018                   $ 3,594.24
                                                                                                                           9/24/2018                 $ 16,752.33
                                                                                                                           9/27/2018                $ 229,739.30

          Total amount or value.........................................................................................                          $3,578,447.77



               BRITE STAR MANUFACTURING CO
 3.309.                                                                                                                    8/30/2018                       $ 275.52   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/11/2018                     $ 4,714.43

               2900 SOUTH 20TH STREET
                                                                                                                           9/19/2018                     $ 5,724.67   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                        19145                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $10,714.62



               BRITELITE ENTERPRISES
 3.310.                                                                                                                     8/8/2018                  $ 9,705.40      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/30/2018                 $ 13,108.80

               11661 SAN VICENTE BLVD SUITE 303                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90049                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $22,814.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 121
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 149 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BRIXMOR OPERATING PARTNERSHIP
 3.311.                                                                                                                     7/30/2018                 $ 10,921.17   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                 $ 10,921.17

               PO BOX 713458                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CINCINNATI                                     OH                                    45271-3458                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $21,842.34



               BRIXMOR OPERATING PARTNERSHIP LP
 3.312.                                                                                                                     7/30/2018                 $ 45,833.33 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/30/2018                  $ 2,643.99
                                                                                                                            8/28/2018                 $ 45,833.33 q
               PO BOX 645351                                                                                                                                            Unsecured loan repayments
                                                                                                                            8/28/2018                  $ 2,643.99
                                                                                                                            9/27/2018                 $ 45,833.33 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/27/2018                  $ 2,643.99
               CINCINNATI                                     OH                                    45264-5351                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $145,431.96



               BRIXTON EVERETT LLC
 3.313.                                                                                                                     7/30/2018                 $ 35,750.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                 $ 35,750.00

               PO BOX 507416
                                                                                                                            9/13/2018                 $ 51,610.58   q   Unsecured loan repayments
                                                                                                                            9/27/2018                 $ 35,750.00
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               SAN DIEGO                                      CA                                        92150                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $158,860.58



               BROADSPIRE SERVICES INC
 3.314.                                                                                                                    07/23/2018                 $ 84,373.79 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/30/2018                 $ 47,716.52
                                                                                                                           08/06/2018                 $ 72,942.47 q
               1001 SUMMIT BOULEVARD                                                                                                                                    Unsecured loan repayments
                                                                                                                           08/13/2018                 $ 44,221.77
                                                                                                                           08/20/2018                 $ 38,516.61 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      08/27/2018                 $ 41,877.45
                                                                                                                           09/11/2018                 $ 54,515.13 q
                                                                                                                                                                  X
               ATLANTA                                        GA                                        30319                                                           Services
                                                                                                                           09/11/2018                 $ 45,424.22
               City                                              State                                ZIP Code
                                                                                                                           09/17/2018                 $ 16,776.41 q
                                                                                                                                                                        Other
                                                                                                                           09/24/2018                 $ 23,174.04
                                                                                                                           10/01/2018                 $ 66,052.80

          Total amount or value.........................................................................................                             $535,591.21




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 122
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 150 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BROAN-NUTONE LLC
 3.315.                                                                                                                    7/19/2018                 $ 21,685.95 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/20/2018                   $ 2,309.31
                                                                                                                           7/23/2018                 $ 78,708.96 q
               4641 PAYSPHERE CIRCLE                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 973.43
                                                                                                                           7/25/2018                   $ 4,147.50 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/26/2018                   $ 3,159.86
                                                                                                                           7/27/2018                   $ 5,340.37 q
               CHICAGO                                        IL                                        60674                                                          Services
                                                                                                                           7/30/2018                 $ 72,301.50
               City                                                State                              ZIP Code
                                                                                                                           7/31/2018                   $ 1,512.47 q
                                                                                                                                                                       Other
                                                                                                                            8/1/2018                     $ 248.99
                                                                                                                            8/2/2018                   $ 3,905.53
                                                                                                                            8/3/2018                   $ 3,028.93
                                                                                                                            8/6/2018                $ 103,420.05
                                                                                                                            8/7/2018                   $ 1,389.44
                                                                                                                            8/8/2018                   $ 2,197.80
                                                                                                                            8/9/2018                   $ 1,120.28
                                                                                                                           8/10/2018                   $ 2,117.45
                                                                                                                           8/13/2018                 $ 63,410.64
                                                                                                                           8/14/2018                 $ 30,200.75
                                                                                                                           8/15/2018                   $ 1,288.24
                                                                                                                           8/16/2018                   $ 3,250.65
                                                                                                                           8/17/2018                   $ 6,464.60
                                                                                                                           8/20/2018                 $ 83,767.64
                                                                                                                           8/21/2018                   $ 1,656.45
                                                                                                                           8/22/2018                   $ 2,609.75
                                                                                                                           8/23/2018                   $ 2,271.31
                                                                                                                           8/24/2018                     $ 175.61
                                                                                                                           8/27/2018                 $ 48,844.29
                                                                                                                           8/28/2018                   $ 1,450.99
                                                                                                                           8/29/2018                     $ 653.67
                                                                                                                           8/30/2018                   $ 2,991.17
                                                                                                                           8/31/2018                   $ 2,625.95
                                                                                                                            9/4/2018                 $ 89,741.47
                                                                                                                            9/5/2018                     $ 938.62
                                                                                                                            9/6/2018                 $ 11,040.47
                                                                                                                            9/7/2018                   $ 4,528.73
                                                                                                                           9/10/2018                 $ 99,383.22

          Total amount or value.........................................................................................                            $764,862.04



               BROOKLAWN OUT LOT LLC
 3.316.                                                                                                                    8/20/2018                 $ 42,248.75   q
               Creditor's Name                                                                                                                                         Secured debt

               1535 CHESTNUT STREET                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                        19102                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $42,248.75




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 123
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 151 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BROOKSTONE COMPANY
 3.317.                                                                                                                     7/17/2018                       $ 141.36 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/18/2018                          $ 2.89
                                                                                                                            7/19/2018                       $ 493.04 q
               1 INNOVATION WAY                                                                                                                                           Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 485.90
                                                                                                                            7/23/2018                     $ 4,016.96 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/24/2018                       $ 362.92
                                                                                                                            7/25/2018                       $ 680.96 q
               MERRIMACK                                      NH                                        03054                                                             Services
                                                                                                                            7/26/2018                       $ 267.05
               City                                                State                              ZIP Code
                                                                                                                             8/2/2018                       $ 187.24 q
                                                                                                                                                                          Other
                                                                                                                             8/6/2018                       $ 246.48
                                                                                                                             8/7/2018                        $ 23.99
                                                                                                                            8/10/2018                       $ 437.76
                                                                                                                            8/13/2018                        $ 43.66
                                                                                                                            8/15/2018                        $ 65.87
                                                                                                                            8/20/2018                        $ 66.53
                                                                                                                            8/21/2018                        $ 12.28
                                                                                                                            8/27/2018                       $ 557.99
                                                                                                                             9/4/2018                       $ 152.04
                                                                                                                             9/6/2018                        $ 68.85
                                                                                                                            9/10/2018                        $ 29.09

          Total amount or value.........................................................................................                                  $8,342.86



               BROTHER INTERNATIONAL CORP
 3.318.                                                                                                                     7/19/2018                  $ 1,995.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/20/2018                  $ 1,785.00
                                                                                                                            7/27/2018                 $ 32,620.00 q
               DEPT CH 17087                                                                                                                                              Unsecured loan repayments
                                                                                                                            7/30/2018                  $ 8,015.00
                                                                                                                             8/8/2018                  $ 1,470.00 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        8/9/2018                  $ 5,670.00
                                                                                                                            8/17/2018                  $ 2,066.75 q
               PALATINE                                       IL                                        60055                                                             Services
                                                                                                                            8/20/2018                  $ 1,155.00
               City                                                State                              ZIP Code
                                                                                                                            8/24/2018                  $ 4,375.00 q
                                                                                                                                                                          Other
                                                                                                                            8/27/2018                  $ 5,530.00
                                                                                                                            8/30/2018                  $ 2,485.00
                                                                                                                            8/31/2018                  $ 2,520.00

          Total amount or value.........................................................................................                              $69,686.75



               BROTHERS TRADING CO INC
 3.319.                                                                                                                    07/24/2018                $ 207,926.73 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           07/26/2018                $ 181,722.09
                                                                                                                           08/02/2018                $ 228,257.78 q
               P O BOX 643867                                                                                                                                             Unsecured loan repayments
                                                                                                                           08/09/2018                $ 187,426.56
                                                                                                                           08/22/2018                $ 453,775.76 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15264                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                           $1,259,108.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 124
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 152 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BROWN-GONZALES II LLC
 3.320.                                                                                                                    08/03/2018                 $ 64,000.00   q
               Creditor's Name                                                                                                                                          Secured debt

               635 COURT STREET SUITE 120                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CLEARWATER                                     FL                                        33756                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $64,000.00



               BROWNING POLARIS LLC
 3.321.                                                                                                                     7/23/2018                 $ 16,312.59 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/23/2018                  $ 2,379.64
                                                                                                                             8/9/2018                  $ 2,379.64 q
               6100 W 96TH STREET SUITE 150                                                                                                                             Unsecured loan repayments
                                                                                                                            8/22/2018                  $ 2,379.64
                                                                                                                            8/24/2018                 $ 16,312.59 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        9/6/2018                  $ 2,379.64
                                                                                                                            9/24/2018                 $ 16,312.59 q
               INDIANAPOLIS                                   IN                                        46278                                                           Services
                                                                                                                            9/24/2018                  $ 2,379.64
               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $60,835.97




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 125
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 153 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BROWNS LINEN INC
 3.322.                                                                                                                     7/18/2018                      $ 545.42 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/19/2018                       $ 74.77
                                                                                                                            7/20/2018                      $ 169.08 q
               1544 WADSWORTH AVE                                                                                                                                          Unsecured loan repayments
                                                                                                                            7/23/2018                      $ 293.19
                                                                                                                            7/24/2018                      $ 373.48 q
                                                                                                                                                                    X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/25/2018                      $ 229.64
                                                                                                                            7/26/2018                      $ 119.78 q
               PHILADELPHIA                                   PA                                        19150                                                              Services
                                                                                                                            7/27/2018                       $ 28.06
               City                                              State                                ZIP Code
                                                                                                                            7/30/2018                      $ 516.62 q
                                                                                                                                                                           Other
                                                                                                                            7/31/2018                      $ 246.68
                                                                                                                             8/1/2018                      $ 204.23
                                                                                                                             8/2/2018                      $ 192.99
                                                                                                                             8/6/2018                      $ 835.06
                                                                                                                             8/7/2018                      $ 213.10
                                                                                                                             8/8/2018                      $ 250.26
                                                                                                                             8/9/2018                      $ 176.69
                                                                                                                            8/10/2018                       $ 63.09
                                                                                                                            8/13/2018                      $ 590.78
                                                                                                                            8/14/2018                       $ 70.57
                                                                                                                            8/16/2018                       $ 83.80
                                                                                                                            8/17/2018                      $ 170.04
                                                                                                                            8/20/2018                      $ 713.13
                                                                                                                            8/21/2018                      $ 113.02
                                                                                                                            8/22/2018                      $ 161.41
                                                                                                                            8/23/2018                      $ 104.93
                                                                                                                            8/24/2018                      $ 220.28
                                                                                                                            8/27/2018                      $ 358.78
                                                                                                                            8/29/2018                      $ 141.89
                                                                                                                            8/30/2018                      $ 188.20
                                                                                                                            8/31/2018                      $ 152.50
                                                                                                                             9/4/2018                      $ 499.09
                                                                                                                             9/5/2018                      $ 324.76
                                                                                                                             9/6/2018                      $ 117.83
                                                                                                                             9/7/2018                       $ 80.68
                                                                                                                            9/10/2018                      $ 411.19
                                                                                                                            9/11/2018                      $ 135.95

          Total amount or value.........................................................................................                                  $9,170.97



               BRUNSWICK CORPORATION DBA LIFE FITNESS
 3.323.                                                                                                                    07/24/2018                     $ 1,687.50   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/02/2018                     $ 1,833.74

               8663 196TH AVE
                                                                                                                           08/08/2018                     $ 3,375.00   q   Unsecured loan repayments
                                                                                                                           08/31/2018                     $ 3,375.00
                                                                                                                                                                       q   Suppliers or vendors
               Street

               BRISTOL                                        WI                                        53104                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $10,271.24




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 126
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 154 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               BRUNSWICK MZL LLC
 3.324.                                                                                                                     7/30/2018                 $ 16,525.92      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 16,525.92

               ACCOUNTS RECEIVABLE 254 WEST 31ST STREET 4TH
                                                                                                                            9/27/2018                 $ 16,525.92      q   Unsecured loan repayments
               FLOOR
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $49,577.76



               BSH HOME APPLIANCES CORPORATION
 3.325.                                                                                                                    07/26/2018                 $ 20,533.19 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/31/2018                $ 543,080.10
                                                                                                                           08/07/2018                $ 274,633.17 q
               PO BOX 7247-6844                                                                                                                                            Unsecured loan repayments
                                                                                                                           08/14/2018                $ 659,574.03
                                                                                                                           08/21/2018                $ 207,895.90 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      08/28/2018                 $ 65,422.92
                                                                                                                           09/04/2018                $ 107,274.09 q
               PHILADELPHIA                                   PA                                    19170-6844                                                             Services
                                                                                                                           09/11/2018                $ 844,104.05
               City                                              State                                ZIP Code
                                                                                                                           09/14/2018                $ 189,893.09 q
                                                                                                                                                                           Other
                                                                                                                           09/25/2018                 $ 31,878.21
                                                                                                                           10/02/2018                $ 730,397.59

          Total amount or value.........................................................................................                           $3,674,686.34



               BSREP US REIT II LLC
 3.326.                                                                                                                     7/30/2018                 $ 31,776.16      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/2/2018                 $ 55,850.41

               PO BOX 101387
                                                                                                                            8/28/2018                 $ 31,776.16      q   Unsecured loan repayments
                                                                                                                            9/27/2018                 $ 31,776.16
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PASADENA                                       CA                                    91189-1387                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $151,178.89



               BT GRANITE RUN LP
 3.327.                                                                                                                     7/30/2018                     $ 8,230.42   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 8,230.42

               200 DRYDEN ROAD SUITE 2000 ATTN ACCOUNTING
                                                                                                                            9/27/2018                     $ 8,230.42   q   Unsecured loan repayments
               DEPARTMENT
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               DRESHER                                        PA                                        19025                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $24,691.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 127
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 155 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BT PLEASANT HILLS LP
 3.328.                                                                                                                    10/5/2018                $ 101,280.60   q
               Creditor's Name                                                                                                                                          Secured debt

               CO BET INVESTMENTS INC                                                                                                                              q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               DRESHER                                        PA                                        19025                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $101,280.60



               BUCKEYE BARGAIN BOX LLC
 3.329.                                                                                                                    7/18/2018                       $ 331.69 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 149.98
                                                                                                                           7/23/2018                       $ 655.54 q
               34490 MELINZ PARKWAY UNIT A                                                                                                                              Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 267.02
                                                                                                                           7/25/2018                       $ 314.18 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 326.74
                                                                                                                           7/30/2018                     $ 1,218.47 q
               EASTLAKE                                       OH                                        44095                                                           Services
                                                                                                                           7/31/2018                       $ 366.38
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 197.13 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                        $ 44.11
                                                                                                                            8/6/2018                       $ 765.54
                                                                                                                            8/7/2018                       $ 405.15
                                                                                                                            8/8/2018                       $ 184.60
                                                                                                                            8/9/2018                       $ 281.59
                                                                                                                           8/13/2018                     $ 1,274.65
                                                                                                                           8/14/2018                       $ 229.48
                                                                                                                           8/15/2018                       $ 138.61
                                                                                                                           8/16/2018                       $ 443.71
                                                                                                                           8/20/2018                     $ 1,281.49
                                                                                                                           8/21/2018                       $ 146.97
                                                                                                                           8/22/2018                       $ 174.26
                                                                                                                           8/23/2018                       $ 265.72
                                                                                                                           8/27/2018                     $ 1,158.12
                                                                                                                           8/28/2018                       $ 383.13
                                                                                                                           8/29/2018                       $ 272.07
                                                                                                                           8/30/2018                       $ 258.21
                                                                                                                            9/4/2018                     $ 1,025.95
                                                                                                                            9/5/2018                       $ 214.19
                                                                                                                            9/6/2018                       $ 390.71
                                                                                                                           9/10/2018                     $ 1,556.48
                                                                                                                           9/11/2018                       $ 327.53

          Total amount or value.........................................................................................                             $15,049.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 128
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 156 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BUCKS COUNTY TAX COLLECTOR
 3.330.                                                                                                                    8/24/2018                $ 510,300.03   q
               Creditor's Name                                                                                                                                         Secured debt

               188 LINCOLN HIGHWAY                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               FAIRLESS HILLS                                 PA                                        19030                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $510,300.03



               BUILDCOM INC
 3.331.                                                                                                                    7/18/2018                 $ 11,845.22 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/19/2018                  $ 4,992.24
                                                                                                                           7/23/2018                 $ 14,576.46 q
               402 OTTERSON DR STE 100                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/24/2018                  $ 2,908.55
                                                                                                                           7/25/2018                  $ 1,925.13 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/26/2018                  $ 6,851.99
                                                                                                                           7/30/2018                 $ 11,267.84 q
               CHICO                                          CA                                        95928                                                          Services
                                                                                                                           7/31/2018                  $ 1,088.04
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                 $ 13,805.72 q
                                                                                                                                                                       Other
                                                                                                                            8/7/2018                  $ 2,617.02
                                                                                                                            8/8/2018                  $ 2,660.26
                                                                                                                            8/9/2018                  $ 2,100.49
                                                                                                                           8/13/2018                  $ 5,149.73
                                                                                                                           8/14/2018                  $ 1,161.51
                                                                                                                           8/15/2018                  $ 1,843.44
                                                                                                                           8/16/2018                    $ 909.54
                                                                                                                           8/20/2018                  $ 9,411.42
                                                                                                                           8/21/2018                  $ 1,484.28
                                                                                                                           8/22/2018                  $ 2,223.42
                                                                                                                           8/23/2018                  $ 1,184.17
                                                                                                                           8/24/2018                    $ 699.00
                                                                                                                           8/27/2018                  $ 5,773.62
                                                                                                                           8/28/2018                  $ 1,925.11
                                                                                                                           8/29/2018                  $ 2,819.70
                                                                                                                           8/30/2018                  $ 1,902.47
                                                                                                                            9/4/2018                 $ 14,839.76
                                                                                                                            9/5/2018                  $ 3,201.29
                                                                                                                            9/6/2018                    $ 912.94
                                                                                                                           9/10/2018                  $ 3,732.04

          Total amount or value.........................................................................................                            $135,812.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 129
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 157 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               BUILDERDEPOT INC
 3.332.                                                                                                                    7/17/2018                    $ 494.78 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                  $ 2,237.93
                                                                                                                           7/19/2018                  $ 5,637.10 q
               BOX 468                                                                                                                                                Unsecured loan repayments
                                                                                                                           7/20/2018                    $ 274.69
                                                                                                                           7/23/2018                  $ 8,357.23 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                  $ 4,751.19
                                                                                                                           7/25/2018                  $ 6,820.68 q
               VALLEY CENTER                                  CA                                        92082                                                         Services
                                                                                                                           7/26/2018                    $ 874.55
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                  $ 5,725.86 q
                                                                                                                                                                      Other
                                                                                                                           7/31/2018                    $ 964.40
                                                                                                                            8/1/2018                 $ 13,135.44
                                                                                                                            8/2/2018                    $ 624.92
                                                                                                                            8/6/2018                  $ 6,827.37
                                                                                                                            8/7/2018                  $ 1,812.79
                                                                                                                            8/8/2018                  $ 3,831.73
                                                                                                                            8/9/2018                  $ 1,900.43
                                                                                                                           8/13/2018                  $ 6,194.35
                                                                                                                           8/14/2018                  $ 2,105.57
                                                                                                                           8/15/2018                  $ 2,477.01
                                                                                                                           8/16/2018                  $ 4,292.20
                                                                                                                           8/20/2018                  $ 7,341.92
                                                                                                                           8/21/2018                  $ 3,811.52
                                                                                                                           8/22/2018                  $ 1,960.31
                                                                                                                           8/23/2018                       $ 3.71
                                                                                                                           8/24/2018                  $ 1,192.87
                                                                                                                           8/27/2018                 $ 10,468.10
                                                                                                                           8/28/2018                  $ 2,828.60
                                                                                                                           8/29/2018                  $ 2,258.05
                                                                                                                           8/30/2018                  $ 2,159.55
                                                                                                                            9/4/2018                  $ 9,079.51
                                                                                                                            9/5/2018                  $ 2,617.46
                                                                                                                            9/6/2018                    $ 954.02
                                                                                                                           9/10/2018                  $ 2,949.77
                                                                                                                           9/11/2018                    $ 487.96

          Total amount or value.........................................................................................                            $127,453.57



               BUILDERS BEST
 3.333.                                                                                                                    7/18/2018                  $ 1,004.50 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/20/2018                 $ 17,736.04
                                                                                                                           7/24/2018                  $ 8,094.53 q
               JACKSONVILLE TX 75766                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/27/2018                 $ 28,498.93
                                                                                                                           7/30/2018                 $ 22,450.92 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       8/3/2018                 $ 15,346.04
                                                                                                                            8/6/2018                 $ 19,556.22 q
               JACKSONVILLE                                    TX                                       75766                                                         Services
                                                                                                                            8/9/2018                 $ 11,021.22
               City                                              State                                ZIP Code
                                                                                                                           8/14/2018                    $ 336.43 q
                                                                                                                                                                      Other
                                                                                                                           8/15/2018                  $ 3,407.25
                                                                                                                           8/16/2018                    $ 502.16
                                                                                                                           8/17/2018                 $ 12,543.18
                                                                                                                           8/20/2018                 $ 13,492.85
                                                                                                                           8/21/2018                  $ 1,810.25
                                                                                                                           8/22/2018                    $ 503.42
                                                                                                                           8/27/2018                  $ 9,250.54
                                                                                                                           8/28/2018                  $ 4,036.75
                                                                                                                           8/29/2018                  $ 4,252.08
                                                                                                                            9/4/2018                 $ 16,412.89
                                                                                                                            9/5/2018                  $ 1,275.74
                                                                                                                           9/10/2018                 $ 27,409.89

          Total amount or value.........................................................................................                            $218,941.83




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 130
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 158 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               BULLY TOOLS INC
 3.334.                                                                                                                    7/18/2018                     $ 2,264.39 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 1,182.38
                                                                                                                           7/20/2018                       $ 330.09 q
               14 TECHNOLOGY DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 593.33
                                                                                                                           7/25/2018                       $ 581.15 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 900.30
                                                                                                                           7/27/2018                       $ 249.63 q
               STEUBENVILLE                                   OH                                        43952                                                           Services
                                                                                                                           7/30/2018                       $ 578.35
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 156.27 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 471.62
                                                                                                                            8/6/2018                       $ 571.84
                                                                                                                            8/8/2018                        $ 84.58
                                                                                                                            8/9/2018                       $ 421.02
                                                                                                                           8/10/2018                       $ 197.19
                                                                                                                           8/13/2018                       $ 372.17
                                                                                                                           8/15/2018                       $ 153.67
                                                                                                                           8/16/2018                       $ 415.18
                                                                                                                           8/17/2018                       $ 217.39
                                                                                                                           8/20/2018                       $ 313.09
                                                                                                                           8/22/2018                       $ 101.79
                                                                                                                           8/23/2018                       $ 655.30
                                                                                                                           8/24/2018                       $ 125.07
                                                                                                                           8/27/2018                       $ 545.32
                                                                                                                           8/28/2018                        $ 30.10
                                                                                                                           8/29/2018                        $ 90.28
                                                                                                                           8/30/2018                       $ 476.01
                                                                                                                           8/31/2018                       $ 187.03
                                                                                                                            9/4/2018                       $ 161.47
                                                                                                                            9/5/2018                        $ 71.63
                                                                                                                            9/6/2018                       $ 496.15

          Total amount or value.........................................................................................                             $12,993.79



               BULOVA CORPORATION
 3.335.                                                                                                                     8/3/2018                 $ 13,854.50   q
               Creditor's Name                                                                                                                                          Secured debt

               P O BOX 36138                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEWARK                                         NJ                                    07188-6138                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $13,854.50



               BURKE COUNTY TAX COLLECTOR
 3.336.                                                                                                                    7/24/2018                 $ 15,032.04   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                    $ 732.39

               P O BOX 219                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               MORGANTON                                      NC                                        28680                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $15,764.43




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 131
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 159 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               BURLINGTON TOWNSHIP COLLECTOR
 3.337.                                                                                                                    8/20/2018                 $ 45,235.52      q
               Creditor's Name                                                                                                                                            Secured debt

               851 OLD YORK RD                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               BURLINGTON                                     NJ                                         8016                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $45,235.52



               BURSCA 79 SOUTH INDUSTRIAL PARK
 3.338.                                                                                                                    7/30/2018                     $ 9,221.53 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                     $ 1,480.96
                                                                                                                           8/28/2018                     $ 9,221.53 q
               965 GREENTREE ROAD SUITE 400                                                                                                                               Unsecured loan repayments
                                                                                                                            9/6/2018                     $ 1,480.96
                                                                                                                           9/27/2018                     $ 9,221.53 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15220                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $30,626.51



               BUTH NA BODHAIGE
 3.339.                                                                                                                     8/8/2018                  $ 5,955.90      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                    $ 405.00

               77 DEANS RHODE HALL ROAD
                                                                                                                           8/10/2018                 $ 31,776.00      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SOUTH BRUNSWICK                                NJ                                        08852                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $38,136.90



               BUTTE COUNTY TAX COLLECTOR
 3.340.                                                                                                                    8/16/2018                     $ 4,062.77   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/16/2018                     $ 3,505.14

               25 COUNTY CENTER DR STE 125                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               OROVILLE                                       CA                                        95965                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                                 $7,567.91




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 132
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 160 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               BUTTERFIELD TECHNOLOGY CENTER LLC
 3.341.                                                                                                                    7/30/2018                 $ 53,809.03 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/30/2018                  $ 3,216.00
                                                                                                                           8/28/2018                 $ 53,809.03 q
               6298 E GRANT ROAD SUITE 100                                                                                                                             Unsecured loan repayments
                                                                                                                           8/28/2018                  $ 3,216.00
                                                                                                                           9/27/2018                 $ 53,809.03 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      9/27/2018                  $ 3,216.00
               TUCSON                                         AZ                                        85712                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $171,075.09



               BV PROPERTIES
 3.342.                                                                                                                    7/30/2018                 $ 77,902.13   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 77,902.13

               SHOPPING CENTER 137
                                                                                                                           9/27/2018                 $ 77,902.13   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               YAUCO                                          PR                                        00698                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $233,706.39



               BYRON TOWNSHIP TREASURER
 3.343.                                                                                                                     9/3/2018                 $ 73,704.42   q
               Creditor's Name                                                                                                                                         Secured debt

               8085 BYRON CENTER AVE SW                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               BYRON CENTER                                   MI                                        49315                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $73,704.42




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 133
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 161 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               C & C JEWELRY MFG INC
 3.344.                                                                                                                    7/17/2018                    $ 158.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                    $ 493.00
                                                                                                                           7/19/2018                    $ 161.00 q
               323 W 8TH STREET 4TH FLOOR                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 2,621.42
                                                                                                                           7/23/2018                  $ 1,372.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/24/2018                    $ 114.00
                                                                                                                           7/25/2018                    $ 257.00 q
               LOS ANGELES                                    CA                                        90014                                                             Services
                                                                                                                           7/26/2018                    $ 250.00
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                  $ 2,541.66 q
                                                                                                                                                                          Other
                                                                                                                           7/30/2018                    $ 945.00
                                                                                                                           7/31/2018                    $ 220.00
                                                                                                                            8/1/2018                    $ 124.00
                                                                                                                            8/2/2018                    $ 399.00
                                                                                                                            8/3/2018                 $ 17,883.42
                                                                                                                            8/6/2018                    $ 758.00
                                                                                                                            8/7/2018                    $ 126.00
                                                                                                                           8/10/2018                  $ 1,918.96
                                                                                                                           8/13/2018                    $ 676.00
                                                                                                                           8/14/2018                    $ 138.00
                                                                                                                           8/15/2018                    $ 127.00
                                                                                                                           8/16/2018                    $ 146.00
                                                                                                                           8/17/2018                  $ 2,345.66
                                                                                                                           8/20/2018                    $ 904.00
                                                                                                                           8/21/2018                    $ 198.00
                                                                                                                           8/22/2018                    $ 403.00
                                                                                                                           8/23/2018                    $ 329.00
                                                                                                                           8/24/2018                  $ 3,906.60
                                                                                                                           8/27/2018                  $ 4,800.56
                                                                                                                           8/29/2018                    $ 171.00
                                                                                                                           8/30/2018                    $ 173.00
                                                                                                                           8/31/2018                  $ 1,307.60
                                                                                                                            9/4/2018                    $ 678.00
                                                                                                                            9/5/2018                    $ 138.00
                                                                                                                            9/6/2018                    $ 554.54
                                                                                                                            9/7/2018                    $ 102.00
                                                                                                                           9/10/2018                    $ 454.00

          Total amount or value.........................................................................................                             $47,894.42



               C & D PROPERTIES LLC
 3.345.                                                                                                                    7/30/2018                     $ 8,659.08   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,905.80

               EUGENE OR 97405
                                                                                                                           9/27/2018                     $ 8,905.80   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               EUGENE                                          OR                                       97405                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $26,470.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 134
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 162 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CFG
 3.346.                                                                                                                    7/17/2018                     $ 3,636.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 653.40
                                                                                                                           7/20/2018                       $ 696.60 q
               LOCKBOX 23439 23439 NETWORK PLACE                                                                                                                        Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 533.40
                                                                                                                           8/10/2018                     $ 2,925.65 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/14/2018                     $ 2,230.20
                                                                                                                           8/15/2018                       $ 313.20 q
               CHICAGO                                        IL                                    60673-1234                                                          Services
                                                                                                                           8/28/2018                       $ 741.42
               City                                                State                              ZIP Code
                                                                                                                           8/29/2018                     $ 1,254.60 q
                                                                                                                                                                        Other
                                                                                                                            9/5/2018                     $ 2,616.90
                                                                                                                            9/6/2018                       $ 363.60

          Total amount or value.........................................................................................                             $15,964.97



               CABELL COUNTY SHERIFF TAX OFFICE
 3.347.                                                                                                                    8/17/2018                 $ 59,555.33   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/17/2018                 $ 27,263.72

               PO BOX 2114
                                                                                                                           8/17/2018                 $ 14,669.85   q    Unsecured loan repayments
                                                                                                                           8/17/2018                    $ 352.41
                                                                                                                                                                   q    Suppliers or vendors
               Street

               HUNTINGTON                                     WV                                    25721-2114                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $101,841.31



               CABOT INDUSTRIAL VALUE FUND V
 3.348.                                                                                                                    7/30/2018                 $ 28,960.14 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                  $ 5,316.00
                                                                                                                           8/28/2018                 $ 28,960.14 q
               CUSHMAN OH PO BOX 775571                                                                                                                                 Unsecured loan repayments
                                                                                                                            9/6/2018                  $ 5,316.00
                                                                                                                           9/27/2018                 $ 28,960.14 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60677                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $97,512.42



               CAFARO NORTHWEST PARTNERSHIP
 3.349.                                                                                                                    7/30/2018                 $ 35,211.50   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 35,211.50

               PO BOX 932400
                                                                                                                           9/27/2018                 $ 35,211.50   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               CLEVELAND                                      OH                                        44193                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $105,634.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 135
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 163 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CAGLV LLC
 3.350.                                                                                                                     7/30/2018                 $ 62,634.52   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                 $ 62,634.52

               9595 WILSHIRE BLVD SUITE 700
                                                                                                                            9/27/2018                 $ 62,634.52   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               BEVERLY HILLS                                  CA                                        90212                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $187,903.56



               CAK ENTERTAINMENT IN
 3.351.                                                                                                                    09/04/2018                 $ 40,279.78   q
               Creditor's Name                                                                                                                                          Secured debt

               37 EAST 64TH STREET                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10021                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $40,279.78



               CALCUTTA REALTY ASSOCIATES LLC
 3.352.                                                                                                                     8/22/2018                 $ 19,532.25   q
               Creditor's Name                                                                                                                                          Secured debt

               508 ALLEGHENY RIVER BLVD SUITE 20                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               OAKMONT                                        PA                                        15139                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $19,532.25



               CALERES INC
 3.353.                                                                                                                     7/17/2018                   $ 4,182.22 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/19/2018                   $ 1,476.09
                                                                                                                            7/24/2018                 $ 76,537.43 q
               PO BOX 29                                                                                                                                                Unsecured loan repayments
                                                                                                                            7/26/2018                     $ 208.11
                                                                                                                           07/27/2018                $ 217,353.03 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/27/2018                   $ 5,350.03
                                                                                                                           09/14/2018                $ 226,973.67 q
               SAINT LOUIS                                    MO                                    63166-0029                                                          Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $532,080.58




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 136
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 164 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CALIFORNIA STATE TREASURY OFFICE
 3.354.                                                                                                                    07/30/2018              $ 2,449,416.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/30/2018              $ 1,504,406.00
                                                                                                                           07/30/2018                 $ 50,447.00 q
               PO BOX 942809 SACRAMENTO                                                                                                                                  Unsecured loan repayments
                                                                                                                           07/30/2018                   $ 2,673.00
                                                                                                                           08/24/2018              $ 4,000,000.00 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      08/24/2018              $ 2,500,000.00
                                                                                                                           08/24/2018                 $ 20,000.00 q
               SACRAMENTO                                     CA                                        94209                                                            Services
                                                                                                                           08/24/2018                   $ 8,000.00
                                                                                                                           08/30/2018                     $ 988.00 q
                                                                                                                                                                   X                Tax Payments
               City                                                State                              ZIP Code                                                           Other
                                                                                                                           09/24/2018              $ 4,000,000.00
                                                                                                                           09/24/2018              $ 2,500,000.00
                                                                                                                           09/24/2018                 $ 20,000.00
                                                                                                                           09/24/2018                   $ 8,000.00
                                                                                                                           09/28/2018                   $ 3,215.00

          Total amount or value.........................................................................................                          $17,067,145.00



               CALPHALON
 3.355.                                                                                                                     7/18/2018                  $ 7,770.71 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/25/2018                  $ 1,768.95
                                                                                                                             8/1/2018                  $ 1,124.02 q
               29 EAST STEPHENSON STREET CO NEWELL                                                                                                                       Unsecured loan repayments
                                                                                                                             8/7/2018                    $ 822.33
               RUBBERMAID
                                                                                                                            8/15/2018                 $ 19,095.64 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/22/2018                  $ 3,983.72
                                                                                                                            8/29/2018                  $ 2,596.54 q
               FREEPORT                                       IL                                        61032                                                            Services
                                                                                                                            8/30/2018                  $ 1,325.67
               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $38,487.58



               CALZADO LOBO S A DE C V
 3.356.                                                                                                                     8/30/2018                $ 100,635.69   q
               Creditor's Name                                                                                                                                           Secured debt

               RIO SANTIAGO 245 COL SAN MIGUEL                                                                                                                      q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               LEON                                           MEXICO                                    37390                                                       q    Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $100,635.69



               CAM LINCOLN LLC
 3.357.                                                                                                                     7/30/2018                     $ 4,855.40 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                             8/9/2018                       $ 536.60
                                                                                                                            8/28/2018                     $ 4,855.40 q
               11800 W RIPLEY AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                             9/6/2018                       $ 536.60
                                                                                                                            9/27/2018                     $ 4,855.40 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               WAUWATOSA                                      WI                                        53226                                                       q    Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $15,639.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 137
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 165 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CAMERON COMMERCIAL PROPERTIES LLC
 3.358.                                                                                                                    7/30/2018                     $ 3,412.50   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 3,412.50

               1900 W 65TH STREET SUITE 8
                                                                                                                           9/27/2018                     $ 3,412.50   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               LITTLE ROCK                                    AR                                        72209                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $10,237.50



               CAMETA CAMERA
 3.359.                                                                                                                    7/18/2018                     $ 7,381.68 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 460.32
                                                                                                                           7/20/2018                       $ 219.47 q
               55 SEA LANE                                                                                                                                                Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 4,217.58
                                                                                                                           7/24/2018                       $ 757.93 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 874.11
                                                                                                                           7/26/2018                     $ 1,118.49 q
               FARMINGDALE                                    NY                                        11735                                                             Services
                                                                                                                           7/30/2018                     $ 3,024.54
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 1,606.08 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                     $ 1,546.90
                                                                                                                            8/2/2018                     $ 2,724.87
                                                                                                                            8/3/2018                     $ 1,712.95
                                                                                                                            8/6/2018                     $ 2,868.76
                                                                                                                            8/7/2018                     $ 1,303.77
                                                                                                                            8/8/2018                       $ 172.03
                                                                                                                            8/9/2018                       $ 978.28
                                                                                                                           8/10/2018                       $ 240.24
                                                                                                                           8/13/2018                       $ 398.79
                                                                                                                           8/14/2018                       $ 278.30
                                                                                                                           8/15/2018                     $ 1,445.38
                                                                                                                           8/16/2018                       $ 232.48
                                                                                                                           8/17/2018                     $ 4,262.06
                                                                                                                           8/20/2018                     $ 3,672.42
                                                                                                                           8/21/2018                       $ 876.76
                                                                                                                           8/22/2018                       $ 269.40
                                                                                                                           8/24/2018                        $ 53.97
                                                                                                                           8/27/2018                     $ 3,487.76
                                                                                                                           8/28/2018                     $ 2,237.49
                                                                                                                           8/30/2018                       $ 152.50
                                                                                                                           8/31/2018                       $ 404.54
                                                                                                                            9/4/2018                     $ 5,954.31
                                                                                                                            9/5/2018                     $ 2,444.66
                                                                                                                            9/6/2018                       $ 125.30
                                                                                                                            9/7/2018                       $ 289.21
                                                                                                                           9/10/2018                     $ 6,739.12
                                                                                                                           9/11/2018                       $ 835.23

          Total amount or value.........................................................................................                             $65,367.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 138
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 166 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CANAL TOYS USA LTD
 3.360.                                                                                                                     8/6/2018                $ 106,782.75     q
               Creditor's Name                                                                                                                                           Secured debt

               1700 WEST PARK DR SUITE 120                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               WESTBORO                                       MA                                                                                                     q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $106,782.75



               CAP BARBELL INC
 3.361.                                                                                                                    7/19/2018                     $ 2,369.20 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                        $ 40.04
                                                                                                                           7/25/2018                        $ 40.56 q
               10820 WESTPARK DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/26/2018                     $ 2,866.14
                                                                                                                           7/27/2018                       $ 114.40 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/2/2018                     $ 2,610.66
                                                                                                                            8/3/2018                        $ 81.12 q
               HOUSTON                                        TX                                        77042                                                            Services
                                                                                                                           8/16/2018                     $ 4,346.35
               City                                              State                                ZIP Code
                                                                                                                           8/17/2018                     $ 1,351.46 q
                                                                                                                                                                         Other
                                                                                                                           8/20/2018                       $ 135.20
                                                                                                                           8/22/2018                     $ 2,365.37
                                                                                                                           8/23/2018                     $ 2,530.77
                                                                                                                           8/24/2018                        $ 94.65
                                                                                                                           8/29/2018                        $ 13.52
                                                                                                                           8/30/2018                     $ 4,706.30
                                                                                                                            9/4/2018                        $ 26.49
                                                                                                                            9/5/2018                       $ 451.16
                                                                                                                            9/6/2018                     $ 4,716.71

          Total amount or value.........................................................................................                             $28,860.10



               CAPE ELECTRICAL SUPPLY LLC
 3.362.                                                                                                                     8/6/2018                       $ 594.86 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/8/2018                     $ 2,378.72
                                                                                                                            8/9/2018                       $ 212.06 q
               489 KELL FARM DR                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 643.41
                                                                                                                           8/14/2018                       $ 683.77 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/15/2018                     $ 1,207.48
                                                                                                                           8/16/2018                        $ 71.14 q
               CAPE GIRARDEAU                                 MO                                        63701                                                            Services
                                                                                                                           8/20/2018                       $ 188.84
               City                                              State                                ZIP Code
                                                                                                                           8/22/2018                        $ 69.57 q
                                                                                                                                                                         Other
                                                                                                                           8/27/2018                       $ 113.39
                                                                                                                           8/28/2018                        $ 26.44
                                                                                                                           8/29/2018                       $ 703.13

          Total amount or value.........................................................................................                                 $6,892.81




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 139
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 167 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CAPE TOWN PLAZA LLC
 3.363.                                                                                                                    9/17/2018                 $ 33,816.41   q
               Creditor's Name                                                                                                                                         Secured debt

               ATTN: LEASE COMPLIANCE                                    ATTN: LEASE                                                                               q   Unsecured loan repayments
               COMPLIANCE          SUITE 3000
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CHESTNUT HILL                                  MA                                        02467                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $33,816.41



               CAPITAL ENTERPRISES INC
 3.364.                                                                                                                     8/6/2018                 $ 94,229.13   q
               Creditor's Name                                                                                                                                         Secured debt

               555 CITY AVENUE STE 1130                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               BALA CYNWYD                                    PA                                        19004                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $94,229.13



               CAPITAL GENERATION LTD
 3.365.                                                                                                                    7/24/2018                $ 314,685.65   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/7/2018                $ 132,274.81

               18F NO847 SEC4 TAIWAN BLVD XITUN DIST
                                                                                                                            8/8/2018                 $ 30,049.92   q   Unsecured loan repayments
                                                                                                                           9/18/2018                 $ 16,006.32
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               TAICHUNG                                       TAIWAN                                      407                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $493,016.70



               CAPITOL FUNDS INC
 3.366.                                                                                                                    7/30/2018                 $ 30,929.89   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 30,929.89

               301 S COLLEGE ST SUITE 2800 CHILDRESS KLEIN RETAIL
                                                                                                                           9/13/2018                 $ 44,909.63   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 30,929.89
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CHARLOTTE                                      NC                                        28202                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $137,699.30




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 140
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 168 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CAPREF BURBANK LLC
 3.367.                                                                                                                     7/30/2018                 $ 10,944.50   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                  $ 9,944.50

               PO BOX 678949                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               DALLAS                                         TX                                    75267-8949                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $20,889.00



               CAPRI URBAN BALDWIN LLC
 3.368.                                                                                                                     7/30/2018                 $ 79,369.67   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                $ 115,598.71

               FILE 050404
                                                                                                                            9/13/2018                 $ 11,001.13   q   Unsecured loan repayments
                                                                                                                            9/27/2018                 $ 88,989.43
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90074-0404                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $294,958.94



               CARDINAL INDUSTRIES INC
 3.369.                                                                                                                    07/24/2018                 $ 36,743.10   q
               Creditor's Name                                                                                                                                          Secured debt

               21-01 51ST ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LONG ISLAND CITY                               NY                                        11101                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $36,743.10



               CARDSAN EXPORTADORA DE CALZADO
 3.370.                                                                                                                     8/17/2018                 $ 18,585.96   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/24/2018                 $ 30,926.27

               TARRAGONA 505 COL VISTA HERMOSA                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LEON                                           MEXICO                                    37330                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $49,512.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 141
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 169 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CARLYLE ER METRO LLC
 3.371.                                                                                                                    7/30/2018                 $ 11,868.48   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 11,868.48

               PO BOX 28087
                                                                                                                           9/27/2018                 $ 11,868.48   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               NEW YORK                                       NY                                    10087-8087                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $35,605.44



               CARLYLE SWANSEA PARTNERS LLC
 3.372.                                                                                                                    7/30/2018                 $ 15,125.09   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                  $ 7,562.54

               PHILADELPHIA PA 19182-3349                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PHILADELPHIA                                    PA                                   19182-3349                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $22,687.63



               CAROLINA MALL LLC
 3.373.                                                                                                                    7/30/2018                  $ 5,735.71 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/16/2018                 $ 25,106.68
                                                                                                                           8/28/2018                  $ 5,735.71 q
               P O BOX 204227                                                                                                                                          Unsecured loan repayments
                                                                                                                            9/6/2018                  $ 1,147.14
                                                                                                                           9/27/2018                  $ 6,309.28 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               AUGUSTA                                        GA                                    30917-4227                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $44,034.52



               CAROLINA PLACE
 3.374.                                                                                                                    7/30/2018                 $ 60,689.30   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 60,689.30

               SDS-12-3058 PO BOX 86
                                                                                                                           9/27/2018                 $ 60,689.30   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-3058                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $182,067.90




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 142
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 170 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CARROLL PARTNERSHIP LLP
 3.375.                                                                                                                    7/23/2018                 $ 21,632.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/24/2018                 $ 21,632.00

               ONE TEXAS STATION CT SUITE 200
                                                                                                                           9/24/2018                 $ 21,632.00   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               TIMONIUM                                       MD                                        21093                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $64,896.00



               CASS COUNTY TAX COLLECTOR
 3.376.                                                                                                                    9/20/2018                 $ 41,488.83   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 2806                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               FARGO                                          ND                                        58108                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $41,488.83



               CATASAUQUA AREA SCHOOL DISTRICT-HA
 3.377.                                                                                                                    8/15/2018                 $ 32,591.06   q
               Creditor's Name                                                                                                                                          Secured debt

               201 N 14TH STREET                                                                                                                                   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               CATASAUQUA                                     PA                                        18032                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $32,591.06



               CBIZ MHM LLC
 3.378.                                                                                                                    7/17/2018                     $ 2,625.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/2/2018                     $ 1,919.86
                                                                                                                           9/24/2018                     $ 4,118.49 q
               13576 COLLECTION CENTER DR                                                                                                                               Unsecured loan repayments
                                                                                                                           10/3/2018                     $ 2,367.57
                                                                                                                           10/3/2018                       $ 671.31 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $11,702.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 143
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 171 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               CBL & ASSOCIATES LIMITED PARTNERSH
 3.379.                                                                                                                    7/30/2018                 $ 45,433.25 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/30/2018                  $ 8,372.16
                                                                                                                            8/9/2018                 $ 22,492.67 q
               RICHLAND MALL CBL0559 PO BOX 955607                                                                                                                    Unsecured loan repayments
                                                                                                                           8/29/2018                 $ 45,433.25
                                                                                                                           8/29/2018                  $ 8,372.16 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       9/6/2018                 $ 22,492.67
                                                                                                                           9/27/2018                 $ 45,433.25 q
                                                                                                                                                                 X
               ST LOUIS                                       MO                                    63195-5607                                                        Services
                                                                                                                           9/27/2018                  $ 8,372.16
               City                                              State                                ZIP Code                                                    q   Other


          Total amount or value.........................................................................................                            $206,401.57




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 144
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 172 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               CBL & ASSOCIATES LP
 3.380.                                                                                                                    7/18/2018                 $ 10,357.18 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/30/2018                 $ 87,666.67
                                                                                                                           7/30/2018                 $ 71,000.00 q
               CBL 0067 PO BOX 955607                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 29,166.67
                                                                                                                           7/30/2018                 $ 27,162.80 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/30/2018                 $ 19,779.02
                                                                                                                           7/30/2018                 $ 15,484.40 qX
               ST LOUIS                                       MO                                    63195-5607                                                        Services
                                                                                                                           7/30/2018                   $ 7,830.33
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                   $ 7,635.87 q
                                                                                                                                                                      Other
                                                                                                                           7/30/2018                   $ 6,357.16
                                                                                                                           7/30/2018                   $ 4,592.75
                                                                                                                           7/30/2018                   $ 4,001.08
                                                                                                                           7/30/2018                   $ 1,841.29
                                                                                                                           7/30/2018                     $ 523.99
                                                                                                                           7/30/2018                     $ 416.67
                                                                                                                           7/30/2018                     $ 250.00
                                                                                                                            8/9/2018                $ 159,013.64
                                                                                                                            8/9/2018                 $ 46,348.45
                                                                                                                            8/9/2018                      $ 19.77
                                                                                                                           8/13/2018                   $ 8,169.95
                                                                                                                           8/13/2018                   $ 7,870.37
                                                                                                                           8/28/2018                 $ 87,666.67
                                                                                                                           8/28/2018                 $ 71,000.00
                                                                                                                           8/28/2018                 $ 29,166.67
                                                                                                                           8/28/2018                 $ 27,162.80
                                                                                                                           8/28/2018                 $ 19,779.02
                                                                                                                           8/28/2018                   $ 7,830.33
                                                                                                                           8/28/2018                   $ 7,635.87
                                                                                                                           8/28/2018                   $ 6,357.16
                                                                                                                           8/28/2018                   $ 4,592.75
                                                                                                                           8/28/2018                   $ 4,001.08
                                                                                                                           8/28/2018                   $ 1,841.29
                                                                                                                           8/28/2018                     $ 523.99
                                                                                                                           8/28/2018                     $ 416.67
                                                                                                                           9/12/2018                   $ 9,998.15
                                                                                                                           9/12/2018                   $ 6,452.40
                                                                                                                           9/17/2018                $ 330,729.80
                                                                                                                           9/27/2018                 $ 87,666.67
                                                                                                                           9/27/2018                 $ 71,000.00
                                                                                                                           9/27/2018                 $ 29,166.67
                                                                                                                           9/27/2018                 $ 27,162.80
                                                                                                                           9/27/2018                 $ 19,779.02
                                                                                                                           9/27/2018                   $ 7,830.33
                                                                                                                           9/27/2018                   $ 7,635.87
                                                                                                                           9/27/2018                   $ 6,357.16
                                                                                                                           9/27/2018                   $ 4,592.75
                                                                                                                           9/27/2018                   $ 4,001.08
                                                                                                                           9/27/2018                   $ 1,841.29
                                                                                                                           9/27/2018                     $ 523.99
                                                                                                                           9/27/2018                     $ 416.67

          Total amount or value.........................................................................................                          $1,398,617.01




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 145
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 173 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CBL & ASSOCIATES LP DBA CHERRYVALE
 3.381.                                                                                                                    7/18/2018                $ 159,013.64      q
               Creditor's Name                                                                                                                                            Secured debt

               CHERRYVALE MALL CBL 0467                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               ST LOUIS                                       MO                                    63195-5607                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $159,013.64



               CBL & ASSOCIATES LTD PARTNERSHIP
 3.382.                                                                                                                    7/30/2018                 $ 20,049.46      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                    $ 750.00

               CBL 0623 PO BOX 955607
                                                                                                                           8/28/2018                 $ 20,170.34      q   Unsecured loan repayments
                                                                                                                           8/28/2018                    $ 750.00
                                                                                                                           9/27/2018                 $ 20,170.34      q   Suppliers or vendors
               Street                                                                                                      9/27/2018                    $ 750.00
               ST LOUIS                                       MO                                    63195-5607                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $62,640.14



               CBL & ASSOCIATES MANAGEMENT INC
 3.383.                                                                                                                    8/28/2018                 $ 10,500.00      q
               Creditor's Name                                                                                                                                            Secured debt

               CO ST CLAIR SQUARE CO ST CLAIR SQUARE                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               FAIRVIEW HEIGHTS                               IL                                        62208                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $10,500.00



               CBL ASSOCIATES LIMITED PARTNERSHIP
 3.384.                                                                                                                    8/28/2018                     $ 7,657.92   q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 531783                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               ATLANTA                                        GA                                    30353-1783                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $7,657.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 146
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 174 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CBL-TRS JOINT VENTURE LLC
 3.385.                                                                                                                    7/30/2018                     $ 5,866.66   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 5,866.66

               PO BOX 74480
                                                                                                                           9/27/2018                     $ 5,866.66   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CLEVELAND                                      OH                                    44194-4480                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $17,599.98



               CCP NEWCO LLC
 3.386.                                                                                                                    7/20/2018                       $ 559.76 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/3/2018                       $ 564.70
                                                                                                                            8/6/2018                     $ 1,610.24 q
               PO BOX 775470                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 899.04
                                                                                                                           8/20/2018                       $ 878.44 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/27/2018                     $ 1,479.40
                                                                                                                            9/7/2018                     $ 1,348.56 q
               CHICAGO                                        IL                                        60677                                                             Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $7,340.14



               CCVA INC
 3.387.                                                                                                                    7/30/2018                 $ 74,010.86      q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 190525                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SAN JUAN                                       PR                                    00919-0525                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


               CCVA INC
 3.388.                                                                                                                    7/30/2018                 $ 71,800.43      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 71,800.43

               PO BOX 190525
                                                                                                                           9/27/2018                 $ 71,800.43      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SAN JUAN                                       PR                                    00919-0525                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $215,401.29




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 147
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 175 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CDC RRV LLC
 3.389.                                                                                                                    7/30/2018                 $ 15,428.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                  $ 2,105.84
                                                                                                                           8/28/2018                 $ 15,428.00 q
               CO SUN PROPERTY MANAGEMENT LLC CO SUN                                                                                                                     Unsecured loan repayments
                                                                                                                            9/6/2018                  $ 2,105.84
               PROPERTY MANAGEMENT LLC
                                                                                                                           9/13/2018                  $ 2,105.84 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      9/27/2018                 $ 15,428.00
               LAS VEGAS                                      NV                                        89148                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $52,601.52



               CDM WITCHDUCK ASSOCIATES LLC
 3.390.                                                                                                                    7/30/2018                 $ 15,042.65     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 15,042.65

               999 WATERSIDE DR STE 1400
                                                                                                                           9/27/2018                 $ 15,042.65     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               NORFOLK                                        VA                                        23510                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $45,127.95



               CE COMPASS INC
 3.391.                                                                                                                    7/18/2018                      $ 340.45 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 109.36
                                                                                                                           7/23/2018                      $ 757.35 q
               14901 CLARK AVE STE A                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 72.99
                                                                                                                           7/25/2018                      $ 103.86 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 42.83
                                                                                                                           7/30/2018                      $ 693.45 q
               HACIENDA HEIGHTS                               CA                                        91745                                                            Services
                                                                                                                           7/31/2018                      $ 161.67
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                      $ 353.84 q
                                                                                                                                                                         Other
                                                                                                                            8/2/2018                       $ 72.71
                                                                                                                            8/3/2018                      $ 282.17
                                                                                                                            8/6/2018                      $ 709.08
                                                                                                                            8/8/2018                      $ 143.09
                                                                                                                           8/10/2018                       $ 44.53
                                                                                                                           8/13/2018                      $ 309.23
                                                                                                                           8/14/2018                       $ 47.75
                                                                                                                           8/16/2018                      $ 112.34
                                                                                                                           8/20/2018                      $ 696.61
                                                                                                                           8/22/2018                      $ 148.75
                                                                                                                           8/23/2018                       $ 78.47
                                                                                                                           8/24/2018                      $ 145.87
                                                                                                                           8/27/2018                      $ 590.29
                                                                                                                           8/28/2018                      $ 153.07
                                                                                                                            9/4/2018                      $ 246.91
                                                                                                                            9/5/2018                      $ 203.42
                                                                                                                            9/6/2018                       $ 44.81
                                                                                                                           9/10/2018                      $ 205.21
                                                                                                                           9/11/2018                       $ 23.24

          Total amount or value.........................................................................................                                 $6,893.35




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 148
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 176 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CE VERNON II LLC
 3.392.                                                                                                                    7/23/2018                 $ 63,926.19   q
               Creditor's Name                                                                                                                                         Secured debt

               CO CE VERNON II LLC                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               FAIRFIELD                                      CT                                         6824                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $63,926.19



               CEDAR-VALLEY PLAZA LLC
 3.393.                                                                                                                    8/29/2018                 $ 53,513.21   q
               Creditor's Name                                                                                                                                         Secured debt

               44 SOUTH BAYLES AVENUE SUITE 304                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PORT WASHINGTON                                NY                                        11050                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $53,513.21




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 149
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 177 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CELADON TRUCKING SERVICE INC
 3.394.                                                                                                                     7/17/2018                  $ 1,296.80 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                            7/18/2018                  $ 6,309.42
                                                                                                                            7/19/2018                  $ 5,172.00 q
               9503 E 33RD STREET                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/20/2018                  $ 6,832.32
                                                                                                                            7/23/2018                  $ 2,204.61 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       7/24/2018                 $ 13,106.36
                                                                                                                            7/25/2018                    $ 954.72 q
                                                                                                                                                                  X
               INDIANAPOLIS                                   IN                                        46235                                                         Services
                                                                                                                            7/26/2018                 $ 24,629.68
               City                                              State                                ZIP Code
                                                                                                                            7/30/2018                 $ 14,774.68 q
                                                                                                                                                                      Other
                                                                                                                            7/31/2018                 $ 14,671.55
                                                                                                                             8/1/2018                  $ 9,365.20
                                                                                                                             8/2/2018                  $ 4,002.17
                                                                                                                             8/3/2018                 $ 18,779.25
                                                                                                                             8/6/2018                 $ 15,348.00
                                                                                                                             8/7/2018                 $ 26,215.57
                                                                                                                             8/8/2018                 $ 78,106.87
                                                                                                                             8/9/2018                  $ 9,854.95
                                                                                                                            8/10/2018                  $ 7,924.12
                                                                                                                            8/13/2018                 $ 18,030.64
                                                                                                                            8/14/2018                 $ 31,636.11
                                                                                                                            8/15/2018                 $ 14,770.14
                                                                                                                            8/16/2018                  $ 8,731.49
                                                                                                                            8/17/2018                  $ 4,994.35
                                                                                                                            8/20/2018                 $ 18,489.80
                                                                                                                            8/21/2018                  $ 5,264.80
                                                                                                                            8/22/2018                 $ 13,459.89
                                                                                                                            8/23/2018                 $ 11,427.74
                                                                                                                            8/24/2018                  $ 4,296.08
                                                                                                                            8/27/2018                 $ 20,144.30
                                                                                                                            8/28/2018                  $ 8,791.18
                                                                                                                            8/29/2018                 $ 10,859.92
                                                                                                                            8/30/2018                  $ 1,021.20
                                                                                                                            8/31/2018                     $ 45.00
                                                                                                                             9/3/2018                 $ 11,404.49
                                                                                                                             9/4/2018                  $ 6,890.97
                                                                                                                             9/5/2018                  $ 7,524.11
                                                                                                                             9/6/2018                  $ 1,001.30
                                                                                                                             9/7/2018                 $ 11,642.76
                                                                                                                            9/10/2018                 $ 12,736.95
                                                                                                                            9/11/2018                  $ 1,089.00
                                                                                                                            9/12/2018                  $ 5,944.79
                                                                                                                            9/13/2018                  $ 3,927.54
                                                                                                                            9/14/2018                 $ 20,779.55
                                                                                                                            9/17/2018                  $ 1,203.52
                                                                                                                            9/18/2018                  $ 3,734.20
                                                                                                                            9/19/2018                 $ 14,473.08
                                                                                                                            9/20/2018                  $ 2,242.00
                                                                                                                            9/24/2018                  $ 2,153.82
                                                                                                                            9/25/2018                  $ 1,833.76
                                                                                                                            9/26/2018                  $ 6,342.37
                                                                                                                            9/27/2018                  $ 6,723.47
                                                                                                                            9/28/2018                  $ 7,231.08
                                                                                                                            10/1/2018                  $ 7,755.35
                                                                                                                            10/2/2018                 $ 20,851.73
                                                                                                                            10/3/2018                  $ 8,942.65
                                                                                                                            10/4/2018                  $ 9,718.32
                                                                                                                            10/8/2018                 $ 12,242.55
                                                                                                                            10/9/2018                 $ 21,079.19
                                                                                                                           10/10/2018                  $ 5,019.08

          Total amount or value.........................................................................................                             $645,998.54




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 150
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 178 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CELIN CORPORATION
 3.395.                                                                                                                     8/2/2018                 $ 10,911.88   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/6/2018                 $ 13,237.90

               CAROLINA PR 00984                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CAROLINA                                        PR                                       00984                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $24,149.78



               CELLINI LLC
 3.396.                                                                                                                    7/18/2018                  $ 1,291.50 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/25/2018                  $ 1,321.70
                                                                                                                           7/30/2018                  $ 2,418.00 q
               140 CANDACE DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                            8/8/2018                  $ 2,773.75
                                                                                                                            8/9/2018                 $ 23,920.00 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      8/15/2018                    $ 826.50
                                                                                                                           8/22/2018                  $ 1,791.75 q
               MAITLAND                                       FL                                        32751                                                          Services
                                                                                                                           8/29/2018                  $ 1,182.00
               City                                              State                                ZIP Code
                                                                                                                            9/5/2018                  $ 1,232.00 q
                                                                                                                                                                       Other
                                                                                                                           9/12/2018                  $ 1,035.50
                                                                                                                           9/13/2018                    $ 307.75

          Total amount or value.........................................................................................                             $38,100.45



               CENTRAL BUCK SCHOOL DISTRICT
 3.397.                                                                                                                    8/15/2018                 $ 74,104.28   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 433                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               PLUMSTEADVILLE                                 PA                                        18949                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $74,104.28




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 151
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 179 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CENTRAL POWER DISTRIBUTORS INC
 3.398.                                                                                                                     7/17/2018                 $ 86,047.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/18/2018                $ 110,554.32
                                                                                                                            7/20/2018                 $ 56,709.99 q
               3801 THURSTON AVENUE                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/23/2018                 $ 64,936.02
                                                                                                                            7/26/2018                $ 177,195.88 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/27/2018                 $ 62,023.86
                                                                                                                            7/30/2018                 $ 40,978.49 q
                                                                                                                                                                  X
               ANOKA                                          MN                                        55303                                                           Services
                                                                                                                            7/31/2018                 $ 35,922.30
                                                                                                                             8/1/2018                $ 163,694.91 q
                                                                                                                                                                  X                Services; Suppliers
               City                                              State                                ZIP Code                                                          Other
                                                                                                                           08/15/2018                $ 488,600.86                  or Vendors
                                                                                                                            8/20/2018                    $ 668.91
                                                                                                                           08/29/2018                $ 526,886.99
                                                                                                                           09/10/2018                $ 494,166.23
                                                                                                                            9/11/2018                    $ 916.23
                                                                                                                            9/12/2018                $ 137,368.30
                                                                                                                            9/24/2018                 $ 24,804.46
                                                                                                                            9/25/2018                 $ 42,706.18
                                                                                                                            9/26/2018                $ 148,852.71
                                                                                                                           09/27/2018                $ 484,213.89

          Total amount or value.........................................................................................                           $3,147,248.33



               CENTRO RECAUDACIONES INGRESOS MUNICIPALES
               CRIM
 3.399.                                                                                                                    07/31/2018                $ 545,857.96   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/31/2018                $ 327,412.33

               CARRETERA ESTATAL 1 KM
                                                                                                                           08/15/2018              $ 1,191,900.00   q   Unsecured loan repayments
                                                                                                                           08/15/2018                $ 996,750.00
                                                                                                                           08/15/2018                $ 291,250.00   q   Suppliers or vendors
               Street                                                                                                      08/15/2018                $ 228,150.00
               SAN JUAN                                       PR                                          926
                                                                                                                           08/30/2018                 $ 44,758.16   q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                           $3,626,078.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 152
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 180 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CHAD RUBIN
 3.400.                                                                                                                    7/18/2018                       $ 580.33 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 193.94
                                                                                                                           7/23/2018                     $ 1,010.49 q
               2015 JONES RD                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 186.23
                                                                                                                           7/25/2018                       $ 224.51 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 244.78
                                                                                                                           7/30/2018                       $ 787.97 q
                                                              NJ                                        07643                                                           Services
                                                                                                                           7/31/2018                       $ 470.18
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 213.96 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                        $ 89.93
                                                                                                                            8/6/2018                     $ 1,155.76
                                                                                                                            8/7/2018                       $ 375.83
                                                                                                                            8/8/2018                       $ 149.86
                                                                                                                            8/9/2018                       $ 222.60
                                                                                                                           8/13/2018                     $ 1,234.06
                                                                                                                           8/14/2018                       $ 176.05
                                                                                                                           8/15/2018                       $ 306.50
                                                                                                                           8/16/2018                        $ 89.29
                                                                                                                           8/20/2018                     $ 1,067.50
                                                                                                                           8/21/2018                       $ 169.95
                                                                                                                           8/22/2018                       $ 182.73
                                                                                                                           8/23/2018                        $ 29.99
                                                                                                                           8/24/2018                        $ 36.49
                                                                                                                           8/27/2018                     $ 1,021.55
                                                                                                                           8/28/2018                       $ 248.39
                                                                                                                           8/29/2018                       $ 112.57
                                                                                                                           8/30/2018                        $ 84.69
                                                                                                                            9/4/2018                       $ 809.79
                                                                                                                            9/5/2018                        $ 71.28
                                                                                                                            9/6/2018                        $ 94.32
                                                                                                                           9/10/2018                       $ 398.01
                                                                                                                           9/11/2018                       $ 118.18

          Total amount or value.........................................................................................                             $12,157.71




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 153
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 181 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CHAINSCROLL LIMITED
 3.401.                                                                                                                    7/17/2018                       $ 79.03 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                      $ 187.87
                                                                                                                           7/19/2018                      $ 137.15 q
               9856 W FREIBURG DR UNIT D                                                                                                                                Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 42.70
                                                                                                                           7/23/2018                      $ 486.22 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                      $ 165.25
                                                                                                                           7/30/2018                      $ 112.21 q
               LITTLETON                                       CO                                       80127                                                           Services
                                                                                                                           7/31/2018                      $ 182.25
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                      $ 225.59 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                      $ 185.68
                                                                                                                            8/3/2018                       $ 12.73
                                                                                                                            8/6/2018                      $ 660.11
                                                                                                                            8/7/2018                      $ 227.52
                                                                                                                            8/8/2018                      $ 155.29
                                                                                                                            8/9/2018                       $ 29.90
                                                                                                                           8/13/2018                      $ 529.15
                                                                                                                           8/20/2018                      $ 430.46
                                                                                                                           8/21/2018                       $ 16.90
                                                                                                                           8/22/2018                      $ 181.51
                                                                                                                           8/23/2018                       $ 92.13
                                                                                                                           8/24/2018                       $ 24.38
                                                                                                                           8/27/2018                      $ 692.95
                                                                                                                           8/28/2018                      $ 113.72
                                                                                                                           8/29/2018                      $ 260.03
                                                                                                                           8/30/2018                      $ 125.15
                                                                                                                           8/31/2018                       $ 26.34
                                                                                                                            9/4/2018                      $ 546.04
                                                                                                                            9/5/2018                       $ 71.17
                                                                                                                            9/6/2018                      $ 125.51
                                                                                                                           9/10/2018                      $ 158.83
                                                                                                                           9/11/2018                       $ 80.54

          Total amount or value.........................................................................................                                 $6,364.31



               CHALLENGER MOTOR FREIGHT INC
 3.402.                                                                                                                    7/17/2018                  $ 1,443.24 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                  $ 4,737.07
                                                                                                                           7/24/2018                  $ 6,261.86 q
               300 MAPLE GROVE RD                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/27/2018                  $ 2,752.96
                                                                                                                           7/31/2018                  $ 3,499.04 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/1/2018                  $ 1,018.64
                                                                                                                            8/2/2018                  $ 2,385.14 q
                                                                                                                                                                 X
               CAMBRIDGE                                      ON                                        N3E1B                                                           Services
                                                                                                                            8/3/2018                 $ 28,492.53
               City                                              State                                ZIP Code
                                                                                                                           8/10/2018                  $ 3,835.37 q
                                                                                                                                                                        Other
                                                                                                                           8/14/2018                 $ 14,000.03
                                                                                                                           8/16/2018                  $ 2,655.36
                                                                                                                           8/17/2018                  $ 5,278.68
                                                                                                                           8/21/2018                  $ 2,639.34
                                                                                                                           8/22/2018                 $ 13,263.93
                                                                                                                           8/24/2018                 $ 22,116.84
                                                                                                                           8/31/2018                  $ 2,942.87
                                                                                                                            9/4/2018                  $ 1,447.46
                                                                                                                            9/6/2018                  $ 9,350.69
                                                                                                                            9/7/2018                    $ 150.00
                                                                                                                           9/11/2018                  $ 8,521.52
                                                                                                                           9/13/2018                  $ 2,867.40
                                                                                                                           10/4/2018                 $ 10,207.99

          Total amount or value.........................................................................................                            $149,867.96




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 154
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 182 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CHAMBERLAIN MANUFACTURING CORP
 3.403.                                                                                                                    7/17/2018                   $ 5,146.70 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/19/2018                   $ 2,000.64
                                                                                                                           7/20/2018                $ 180,075.22 q
               845 LARCH AVENUE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 49,418.93
                                                                                                                           7/27/2018                 $ 68,112.83 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/30/2018                $ 242,246.00
                                                                                                                            8/2/2018                   $ 1,274.45 q
               ELMHURST                                       IL                                        60126                                                          Services
                                                                                                                            8/3/2018                $ 286,305.12
               City                                                State                              ZIP Code
                                                                                                                            8/6/2018                 $ 25,268.35 q
                                                                                                                                                                       Other
                                                                                                                            8/9/2018                   $ 3,743.82
                                                                                                                           8/10/2018                 $ 40,780.75
                                                                                                                           8/13/2018                $ 344,736.04
                                                                                                                           8/17/2018                     $ 776.38
                                                                                                                           8/20/2018                 $ 18,909.05
                                                                                                                           8/21/2018                 $ 10,280.48
                                                                                                                           8/23/2018                     $ 621.49
                                                                                                                           8/24/2018                 $ 83,635.66
                                                                                                                           8/27/2018                $ 441,749.58
                                                                                                                           8/31/2018                $ 157,823.40
                                                                                                                            9/4/2018                 $ 74,387.48
                                                                                                                            9/6/2018                 $ 69,461.82
                                                                                                                            9/7/2018                $ 258,412.01
                                                                                                                           9/10/2018                $ 208,298.35
                                                                                                                           9/11/2018                   $ 2,290.95
                                                                                                                           9/13/2018                   $ 2,900.04
                                                                                                                           9/14/2018                 $ 89,087.10
                                                                                                                           9/17/2018                $ 190,638.32
                                                                                                                           9/20/2018                 $ 64,665.27
                                                                                                                           9/21/2018                $ 121,862.50
                                                                                                                           9/24/2018                $ 213,315.32
                                                                                                                           9/27/2018                   $ 1,429.47
                                                                                                                           9/28/2018                   $ 1,049.21
                                                                                                                           10/1/2018                $ 215,361.74

          Total amount or value.........................................................................................                          $3,476,064.47



               CHANGSHU RAYEE IMP & EXP CO LTD
 3.404.                                                                                                                    8/21/2018                 $ 35,801.70   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/23/2018                 $ 43,764.60

               TANGQIAO VILLAGE MEILI TOWN                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CHANGSHU                                       CHINA                                     215511                                                     q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $79,566.30




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 155
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 183 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CHANNELLOCK INC
 3.405.                                                                                                                     8/6/2018                 $ 18,111.86   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/7/2018                  $ 5,744.02

               P O BOX 519                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               MEADVILLE                                      PA                                    16335-0519                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $23,855.88



               CHANXCOM INC
 3.406.                                                                                                                    7/17/2018                        $ 32.34 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 242.59
                                                                                                                           7/25/2018                       $ 523.51 q
               950 GLENN DR SUITE 135                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 865.90
                                                                                                                           7/30/2018                       $ 632.09 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                        $ 50.22
                                                                                                                            8/2/2018                       $ 242.59 q
               FOLSOM                                         CA                                        95630                                                           Services
                                                                                                                            8/6/2018                     $ 2,904.16
               City                                              State                                ZIP Code
                                                                                                                            8/8/2018                       $ 203.83 q
                                                                                                                                                                        Other
                                                                                                                           8/10/2018                       $ 505.96
                                                                                                                           8/13/2018                     $ 1,674.73
                                                                                                                           8/14/2018                       $ 670.83
                                                                                                                           8/15/2018                       $ 968.74
                                                                                                                           8/16/2018                       $ 491.89
                                                                                                                           8/17/2018                       $ 490.16
                                                                                                                           8/20/2018                     $ 2,947.41
                                                                                                                           8/22/2018                       $ 474.39
                                                                                                                           8/24/2018                       $ 107.36
                                                                                                                           8/27/2018                     $ 2,366.94
                                                                                                                           8/29/2018                        $ 45.35
                                                                                                                           8/30/2018                       $ 203.83
                                                                                                                            9/4/2018                     $ 2,074.26
                                                                                                                            9/7/2018                       $ 201.80
                                                                                                                           9/10/2018                       $ 438.69
                                                                                                                           9/11/2018                       $ 786.80

          Total amount or value.........................................................................................                             $20,146.37




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 156
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 184 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CHAPMANS LT PLUS
 3.407.                                                                                                                     7/18/2018                      $ 444.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                      $ 451.00
                                                                                                                            7/25/2018                      $ 451.00 q
               7335 ROYAL HARBOUR CIR                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/26/2018                      $ 285.00
                                                                                                                            7/27/2018                      $ 166.00 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        8/1/2018                      $ 285.00
                                                                                                                             8/3/2018                      $ 756.00 q
               OOLTEWAH                                       TN                                        37363                                                             Services
                                                                                                                             8/9/2018                      $ 320.00
               City                                              State                                ZIP Code
                                                                                                                            8/13/2018                      $ 316.00 q
                                                                                                                                                                          Other
                                                                                                                            8/16/2018                      $ 444.00
                                                                                                                            8/22/2018                      $ 575.00
                                                                                                                            8/23/2018                      $ 320.00
                                                                                                                            8/24/2018                      $ 494.00
                                                                                                                            8/27/2018                      $ 128.00
                                                                                                                            8/28/2018                      $ 127.00
                                                                                                                            8/30/2018                      $ 320.00
                                                                                                                            8/31/2018                      $ 127.00
                                                                                                                             9/4/2018                      $ 486.00
                                                                                                                             9/5/2018                      $ 158.00
                                                                                                                             9/6/2018                      $ 899.00

          Total amount or value.........................................................................................                                  $7,552.00



               CHAR-BROIL
 3.408.                                                                                                                     8/23/2018                 $ 20,134.21 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/24/2018                  $ 1,163.94
                                                                                                                            8/27/2018                  $ 1,745.92 q
               P O BOX 2445                                                                                                                                               Unsecured loan repayments
                                                                                                                            8/30/2018                    $ 735.15
                                                                                                                            8/31/2018                    $ 497.29 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        9/4/2018                    $ 832.88
                                                                                                                             9/6/2018                    $ 282.74 q
               COLUMBUS                                       GA                                    31902-2445                                                            Services
                                                                                                                             9/7/2018                    $ 622.54
               City                                              State                                ZIP Code
                                                                                                                            9/10/2018                  $ 3,101.42 q
                                                                                                                                                                          Other


          Total amount or value.........................................................................................                              $29,116.09



               CHAR-BROIL LLC
 3.409.                                                                                                                    09/27/2018                 $ 19,935.50     q
               Creditor's Name                                                                                                                                            Secured debt

               1442 BELFAST AVE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               COLUMBUS                                       GA                                        31904                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $19,935.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 157
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 185 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CHARLES COUNTY TREASURER
 3.410.                                                                                                                    9/12/2018                $ 129,490.09      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/12/2018                 $ 20,903.44

               PO BOX 2607                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               LA PLATA                                       MD                                        20646                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                                State                              ZIP Code                                                            Other


          Total amount or value.........................................................................................                            $150,393.53



               CHARLES MALL CO LP
 3.411.                                                                                                                    7/30/2018                     $ 5,301.64   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 5,301.64

               CHICAGO IL 60686-0076
                                                                                                                           9/27/2018                     $ 5,301.64   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                         IL                                   60686-0076                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $15,904.92



               CHARLEVOIX TOWNSHIP TREASURER
 3.412.                                                                                                                    8/29/2018                 $ 32,862.32      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/29/2018                    $ 973.84

               12491 WALLER RD                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               CHARLEVOIX                                     MI                                        49720                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                                State                              ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $33,836.16



               CHARLOTTESVILLE FASHION SQUARE LLC
 3.413.                                                                                                                    7/30/2018                 $ 23,262.66      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                 $ 19,721.48

               3339 PAYSHERE CIRCLE
                                                                                                                           8/28/2018                 $ 23,262.66      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 23,262.66
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60674                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $89,509.46




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 158
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 186 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CHAUTAUQUA MALL LLC
 3.414.                                                                                                                    7/20/2018                 $ 19,585.44   q
               Creditor's Name                                                                                                                                         Secured debt

               6129 PAYSHERE CIRCLE                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60674                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $19,585.44



               CHAUTAUQUA MALL LLC
 3.415.                                                                                                                    7/30/2018                 $ 12,108.25   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/9/2018                 $ 19,585.44

               6129 PAYSPHERE CIRCLE
                                                                                                                           8/28/2018                 $ 12,108.25   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 12,108.25
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60674                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $55,910.19



               CHEBOYGAN CITY TREASURER
 3.416.                                                                                                                    7/18/2018                 $ 83,529.41   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 39                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               CHEBOYGAN                                      MI                                        49721                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                                State                              ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $83,529.41



               CHEHALIS LLC
 3.417.                                                                                                                    7/30/2018                 $ 13,106.36 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/3/2018                  $ 8,074.63
                                                                                                                            8/7/2018                  $ 8,056.62 q
               1807 MARKET BLVD PMB 330                                                                                                                                Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 13,106.36
                                                                                                                           9/13/2018                  $ 7,852.09 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               HASTINGS                                       MN                                        55033                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $50,196.06




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 159
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 187 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CHENFENGWU
 3.418.                                                                                                                    7/17/2018                          $ 8.09 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 302.93
                                                                                                                           7/19/2018                       $ 202.14 q
               24002 E JAMISON DR                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                        $ 49.91
                                                                                                                           7/23/2018                       $ 560.71 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/24/2018                        $ 34.27
                                                                                                                           7/25/2018                        $ 36.68 q
               AURORA                                          CO                                       80016                                                            Services
                                                                                                                           7/26/2018                          $ 6.03
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                          $ 8.71 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                       $ 155.47
                                                                                                                           7/31/2018                       $ 568.76
                                                                                                                            8/1/2018                       $ 431.03
                                                                                                                            8/2/2018                       $ 503.48
                                                                                                                            8/3/2018                        $ 17.99
                                                                                                                            8/6/2018                       $ 562.88
                                                                                                                            8/8/2018                       $ 252.46
                                                                                                                            8/9/2018                       $ 115.77
                                                                                                                           8/13/2018                       $ 750.81
                                                                                                                           8/15/2018                       $ 620.41
                                                                                                                           8/16/2018                        $ 78.70
                                                                                                                           8/17/2018                        $ 14.61
                                                                                                                           8/20/2018                       $ 734.91
                                                                                                                           8/21/2018                       $ 117.62
                                                                                                                           8/22/2018                       $ 716.94
                                                                                                                           8/23/2018                       $ 126.40
                                                                                                                           8/24/2018                       $ 479.13
                                                                                                                           8/27/2018                     $ 2,963.34
                                                                                                                           8/28/2018                       $ 388.94
                                                                                                                           8/29/2018                       $ 710.27
                                                                                                                            9/4/2018                     $ 9,681.55
                                                                                                                            9/5/2018                     $ 1,684.38
                                                                                                                            9/6/2018                       $ 926.24
                                                                                                                           9/10/2018                     $ 1,761.76
                                                                                                                           9/11/2018                       $ 703.61

          Total amount or value.........................................................................................                             $26,276.93



               CHEROKEE COUNTY TREASURER
 3.419.                                                                                                                    9/24/2018                 $ 15,772.00   q
               Creditor's Name                                                                                                                                           Secured debt

               520 W MAIN ST                                                                                                                                       q     Unsecured loan repayments

                                                                                                                                                                   q     Suppliers or vendors
               Street

               CHEROKEE                                       IA                                        51012                                                      q     Services

                                                                                                                                                                   q
                                                                                                                                                                   X                Tax Payments
               City                                              State                                ZIP Code                                                           Other


          Total amount or value.........................................................................................                             $15,772.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 160
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 188 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CHERVON HK LIMITED
 3.420.                                                                                                                    7/23/2018                $ 131,897.23 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                   $ 6,022.33
                                                                                                                           7/30/2018                 $ 58,278.15 q
               ROOM 803B8F ALLIED KAJIMA BLDG 138 GLOUCESTER                                                                                                            Unsecured loan repayments
                                                                                                                            8/6/2018                $ 200,041.93
               ROAD
                                                                                                                           8/15/2018                $ 174,690.81 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/21/2018                 $ 18,791.32
                                                                                                                           8/22/2018                $ 139,555.36 q
               WANCHAI                                        HONGKONG                                                                                                  Services
                                                                                                                           8/30/2018                $ 288,854.63
               City                                              State                                ZIP Code
                                                                                                                            9/5/2018                $ 281,481.99 q
                                                                                                                                                                        Other
                                                                                                                           9/13/2018                $ 307,950.97
                                                                                                                           9/20/2018                $ 272,670.87

          Total amount or value.........................................................................................                          $1,880,235.59



               CHESAPEAKE CITY TREASURER
 3.421.                                                                                                                    9/17/2018                 $ 18,957.75   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 16495                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               CHESAPEAKE                                     VA                                    23328-6495                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $18,957.75



               CHI JUNG CHU
 3.422.                                                                                                                    7/17/2018                       $ 776.25 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 601.86
                                                                                                                           7/23/2018                     $ 1,134.76 q
               12346 VALLEY BLVD UNIT C                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 934.67
                                                                                                                           7/25/2018                     $ 1,283.06 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 2,427.14
                                                                                                                           7/31/2018                       $ 557.82 q
               EL MONTE                                       CA                                        91732                                                           Services
                                                                                                                            8/1/2018                       $ 110.64
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 396.50 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 1,171.50
                                                                                                                            8/7/2018                       $ 189.84
                                                                                                                            8/8/2018                       $ 482.62
                                                                                                                           8/13/2018                     $ 1,766.16
                                                                                                                           8/14/2018                       $ 322.72
                                                                                                                           8/15/2018                       $ 771.80
                                                                                                                           8/20/2018                     $ 2,507.62
                                                                                                                           8/21/2018                       $ 651.21
                                                                                                                           8/22/2018                       $ 296.41
                                                                                                                           8/27/2018                     $ 2,599.50
                                                                                                                           8/28/2018                       $ 611.39
                                                                                                                           8/29/2018                       $ 193.63
                                                                                                                            9/4/2018                     $ 3,329.53
                                                                                                                            9/5/2018                       $ 612.61
                                                                                                                            9/7/2018                       $ 145.28
                                                                                                                           9/10/2018                     $ 2,839.11

          Total amount or value.........................................................................................                             $26,713.63




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 161
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 189 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CHIC HOME DESIGN LLC
 3.423.                                                                                                                    7/17/2018                       $ 885.50 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                       $ 193.23
                                                                                                                           7/23/2018                       $ 144.00 q
               312 AVENUE U                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 1,397.00
                                                                                                                           7/27/2018                       $ 803.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 1,009.00
                                                                                                                            8/2/2018                       $ 860.90 q
               BROOKLYN                                       NY                                        11223                                                           Services
                                                                                                                            8/7/2018                     $ 3,419.48
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                     $ 2,796.99 q
                                                                                                                                                                        Other
                                                                                                                           8/14/2018                     $ 2,928.74
                                                                                                                           8/15/2018                     $ 1,846.75

          Total amount or value.........................................................................................                             $16,284.59



               CHICOLOGY INC
 3.424.                                                                                                                    7/18/2018                       $ 262.14 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 541.51
                                                                                                                           7/20/2018                       $ 634.08 q
               18529 GALE AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 707.15
                                                                                                                           7/25/2018                       $ 701.39 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 206.11
                                                                                                                           7/30/2018                     $ 1,124.25 q
               CITY OF INDUSTRY                               CA                                        91748                                                           Services
                                                                                                                            8/2/2018                       $ 103.04
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                       $ 577.97 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 247.69
                                                                                                                            8/8/2018                       $ 399.63
                                                                                                                            8/9/2018                       $ 224.32
                                                                                                                           8/10/2018                        $ 50.38
                                                                                                                           8/13/2018                        $ 46.91
                                                                                                                           8/15/2018                       $ 616.56
                                                                                                                           8/16/2018                        $ 73.17
                                                                                                                           8/17/2018                        $ 70.00
                                                                                                                           8/20/2018                       $ 823.86
                                                                                                                           8/22/2018                       $ 256.98
                                                                                                                           8/23/2018                       $ 891.66
                                                                                                                           8/24/2018                       $ 122.56
                                                                                                                           8/27/2018                        $ 80.09
                                                                                                                           8/29/2018                       $ 530.26
                                                                                                                           8/30/2018                       $ 418.74
                                                                                                                           8/31/2018                       $ 264.54
                                                                                                                            9/4/2018                       $ 516.37

          Total amount or value.........................................................................................                             $10,491.36



               CHIEF TEX SA DE CV
 3.425.                                                                                                                    8/21/2018                 $ 28,584.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/23/2018                 $ 31,752.00

               ANTIGUO CAMINO A RESURECCION 10610-G PARQUE IND                                                                                                     q    Unsecured loan repayments
               RESURECCION
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               PUEBLA                                         MEXICO                                    72228                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $60,336.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 162
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 190 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CHIGANT LIMITED
 3.426.                                                                                                                     7/18/2018                       $ 317.58 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                        $ 45.12
                                                                                                                            7/20/2018                        $ 43.03 q
               14006 E ARIZONA AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                            7/23/2018                       $ 658.87
                                                                                                                            7/24/2018                       $ 109.88 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/25/2018                       $ 508.22
                                                                                                                            7/26/2018                       $ 213.03 q
               AURORA                                         CO                                        80012                                                             Services
                                                                                                                            7/30/2018                       $ 666.32
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                       $ 129.02 q
                                                                                                                                                                          Other
                                                                                                                             8/1/2018                       $ 317.64
                                                                                                                             8/2/2018                       $ 163.37
                                                                                                                             8/6/2018                       $ 131.84
                                                                                                                            8/13/2018                       $ 265.72
                                                                                                                            8/14/2018                        $ 80.09
                                                                                                                            8/15/2018                       $ 175.17
                                                                                                                            8/16/2018                        $ 85.21
                                                                                                                            8/20/2018                       $ 167.60
                                                                                                                            8/21/2018                        $ 82.83
                                                                                                                            8/22/2018                       $ 156.75
                                                                                                                            8/27/2018                       $ 476.20
                                                                                                                            8/28/2018                       $ 697.21
                                                                                                                            8/29/2018                       $ 240.11
                                                                                                                             9/4/2018                       $ 350.24
                                                                                                                             9/5/2018                          $ 1.98
                                                                                                                             9/6/2018                        $ 31.00
                                                                                                                            9/10/2018                     $ 1,112.89
                                                                                                                            9/11/2018                        $ 85.70

          Total amount or value.........................................................................................                                  $7,312.62



               CHILDREN S APPAREL NETWORK
 3.427.                                                                                                                    07/30/2018                $ 304,844.08     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           08/31/2018                $ 329,430.53

               77 SOUTH 1ST STREET
                                                                                                                           09/20/2018                $ 479,541.18     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               ELIZABETH                                      NJ                                         7206                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                           $1,113,815.79




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 163
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 191 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CHILDRENS ISLAND CORP
 3.428.                                                                                                                     7/17/2018                       $ 67.97 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/18/2018                       $ 90.88
                                                                                                                            7/19/2018                       $ 18.68 q
               434 KING STREET                                                                                                                                            Unsecured loan repayments
                                                                                                                            7/23/2018                      $ 260.27
                                                                                                                            7/24/2018                       $ 66.25 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/25/2018                       $ 46.72
                                                                                                                            7/26/2018                       $ 65.40 q
               EAST STROUDSBURG                               PA                                        18301                                                             Services
                                                                                                                            7/30/2018                      $ 417.90
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                       $ 67.95 q
                                                                                                                                                                          Other
                                                                                                                             8/1/2018                       $ 21.24
                                                                                                                             8/2/2018                      $ 123.18
                                                                                                                             8/6/2018                      $ 219.94
                                                                                                                             8/7/2018                      $ 106.18
                                                                                                                             8/8/2018                      $ 102.78
                                                                                                                             8/9/2018                       $ 38.22
                                                                                                                            8/13/2018                      $ 335.54
                                                                                                                            8/14/2018                       $ 67.96
                                                                                                                            8/15/2018                      $ 212.38
                                                                                                                            8/16/2018                       $ 73.90
                                                                                                                            8/20/2018                      $ 543.63
                                                                                                                            8/21/2018                      $ 134.19
                                                                                                                            8/22/2018                      $ 110.45
                                                                                                                            8/23/2018                       $ 16.99
                                                                                                                            8/24/2018                         $ 8.49
                                                                                                                            8/27/2018                      $ 686.40
                                                                                                                            8/28/2018                      $ 129.13
                                                                                                                            8/29/2018                      $ 246.61
                                                                                                                            8/30/2018                       $ 36.53
                                                                                                                             9/4/2018                      $ 758.95
                                                                                                                             9/5/2018                      $ 510.48
                                                                                                                             9/6/2018                      $ 151.21
                                                                                                                            9/10/2018                      $ 486.85
                                                                                                                            9/11/2018                       $ 87.51

          Total amount or value.........................................................................................                                  $6,310.76



               CHILI MZL LLC
 3.429.                                                                                                                    08/24/2018                $ 252,365.22     q
               Creditor's Name                                                                                                                                            Secured debt

               247 WEST 30TH ST                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $252,365.22




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 164
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 192 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CHILLICOTHE MALL
 3.430.                                                                                                                     9/6/2018                 $ 37,224.44   q
               Creditor's Name                                                                                                                                         Secured debt

               1051 BRINTON RD BRINTON EXEC CTR                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15221                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $37,224.44



               CHILLICOTHE MALL CO WEST PENN REA
 3.431.                                                                                                                    8/13/2018                 $ 37,224.44   q
               Creditor's Name                                                                                                                                         Secured debt

               1051 BRINTON ROAD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15221                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $37,224.44



               CHM FOOTHILLS 7 LLC
 3.432.                                                                                                                    7/30/2018                 $ 13,025.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 13,025.00

               5731 LYONS VIEW PIKE SUITE 225                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               KNOXVILLE                                      NV                                        37919                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $26,050.00



               CHORKA TEXTILE LTD
 3.433.                                                                                                                     8/7/2018                 $ 11,090.00 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/8/2018                 $ 16,934.40
                                                                                                                            8/9/2018                 $ 45,720.00 q
               KAZIRCHOR DANGA PALASH                                                                                                                                  Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 14,212.80
                                                                                                                           9/18/2018                 $ 16,632.00 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               NARSINGDI                                      BANGLADESH                                 1610                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $104,589.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 165
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 193 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CHRIS TAGLIAFERRO
 3.434.                                                                                                                    7/18/2018                       $ 232.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                       $ 220.00
                                                                                                                           7/25/2018                       $ 885.97 q
               514 N MILWAUKEE AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 611.99
                                                                                                                           7/30/2018                       $ 785.79 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                     $ 1,056.86
                                                                                                                            8/1/2018                       $ 399.99 q
               LIBERTYVILLE                                   IL                                        60048                                                           Services
                                                                                                                            8/6/2018                       $ 627.76
               City                                                State                              ZIP Code
                                                                                                                            8/7/2018                       $ 479.98 q
                                                                                                                                                                        Other
                                                                                                                            8/8/2018                        $ 72.00
                                                                                                                           8/13/2018                     $ 2,932.00
                                                                                                                           8/20/2018                     $ 1,089.67
                                                                                                                           8/21/2018                       $ 287.99
                                                                                                                           8/22/2018                       $ 725.67
                                                                                                                           8/24/2018                     $ 1,875.97
                                                                                                                           8/27/2018                     $ 2,079.33
                                                                                                                           8/28/2018                     $ 1,727.97
                                                                                                                           8/29/2018                     $ 2,103.97
                                                                                                                            9/4/2018                       $ 902.30
                                                                                                                            9/5/2018                       $ 279.99
                                                                                                                            9/6/2018                     $ 1,417.66
                                                                                                                           9/10/2018                     $ 3,758.67

          Total amount or value.........................................................................................                             $24,553.53



               CHRONOSTORECOM
 3.435.                                                                                                                    7/18/2018                     $ 2,230.14 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                       $ 650.07
                                                                                                                           7/26/2018                       $ 660.67 q
               608 5TH AVENUE SUITE 608                                                                                                                                 Unsecured loan repayments
                                                                                                                            8/6/2018                     $ 3,987.84
                                                                                                                           8/13/2018                       $ 324.57 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/14/2018                        $ 65.09
                                                                                                                           8/20/2018                       $ 622.17 q
               NEW YORK                                       NY                                        10020                                                           Services
                                                                                                                           8/21/2018                       $ 731.05
               City                                                State                              ZIP Code
                                                                                                                           8/27/2018                       $ 940.37 q
                                                                                                                                                                        Other
                                                                                                                            9/4/2018                     $ 1,067.14
                                                                                                                            9/6/2018                       $ 331.08
                                                                                                                           9/10/2018                       $ 495.39

          Total amount or value.........................................................................................                             $12,105.58



               CHUN FUNG FOOTWEAR COMPANY LIMITED
 3.436.                                                                                                                     8/9/2018                  $ 1,557.60   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/23/2018                  $ 5,919.07

               RM 3 9F ENTREPOT CENTER 117 HOW MING ST KWUN
                                                                                                                           8/27/2018                  $ 9,512.10   q    Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 28,969.00
               TONG
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                             q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $45,957.77




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 166
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 194 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CIGNA LIFE INSURANCE COMPANY
 3.437.                                                                                                                    08/15/2018                 $ 16,046.24   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/15/2018                 $ 14,580.10

               900 COTTAGE GROVE RD
                                                                                                                           09/14/2018                 $ 15,678.74   q   Unsecured loan repayments
                                                                                                                           09/14/2018                 $ 14,660.60
                                                                                                                                                                    q   Suppliers or vendors
               Street

               HARTFORD                                       CT                                     06152-0001                                                     q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $60,965.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 167
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 195 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               CIRCLE 8 LOGISTICS INC
 3.438.                                                                                                                    7/17/2018                 $ 70,455.99 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                $ 227,213.55
                                                                                                                           7/19/2018                 $ 38,271.47 q
               555 WATERS EDGE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                $ 115,599.38
                                                                                                                           7/23/2018                 $ 47,543.74 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                 $ 20,658.67
                                                                                                                           7/25/2018                 $ 37,630.28 qX
               LOMBARD                                        IL                                        60148                                                         Services
                                                                                                                           7/26/2018                   $ 9,685.77
               City                                                State                              ZIP Code
                                                                                                                           7/27/2018                $ 152,326.06 q
                                                                                                                                                                      Other
                                                                                                                           7/30/2018                 $ 39,857.77
                                                                                                                           7/31/2018                 $ 20,948.59
                                                                                                                            8/1/2018                 $ 36,450.74
                                                                                                                            8/2/2018                 $ 52,977.73
                                                                                                                            8/3/2018                $ 180,448.97
                                                                                                                            8/6/2018                 $ 86,630.24
                                                                                                                            8/7/2018                 $ 56,130.91
                                                                                                                            8/8/2018                 $ 25,145.12
                                                                                                                            8/9/2018                 $ 25,790.94
                                                                                                                           8/10/2018                 $ 87,924.81
                                                                                                                           8/13/2018                 $ 19,966.12
                                                                                                                           8/14/2018                 $ 10,537.99
                                                                                                                           8/15/2018                 $ 18,127.23
                                                                                                                           8/16/2018                 $ 34,535.01
                                                                                                                           8/17/2018                $ 125,848.22
                                                                                                                           8/20/2018                 $ 24,663.02
                                                                                                                           8/21/2018                   $ 8,806.43
                                                                                                                           8/22/2018                 $ 23,311.22
                                                                                                                           8/23/2018                $ 142,436.61
                                                                                                                           8/24/2018                 $ 56,023.57
                                                                                                                           8/27/2018                 $ 25,618.50
                                                                                                                           8/28/2018                   $ 9,121.38
                                                                                                                           8/29/2018                 $ 16,792.04
                                                                                                                           8/30/2018                 $ 51,507.22
                                                                                                                           8/31/2018                 $ 24,824.56
                                                                                                                            9/3/2018                 $ 14,284.75
                                                                                                                            9/4/2018                 $ 11,039.15
                                                                                                                            9/5/2018                 $ 27,890.84
                                                                                                                            9/6/2018                 $ 58,823.69
                                                                                                                            9/7/2018                 $ 38,043.55
                                                                                                                           9/10/2018                   $ 7,401.46
                                                                                                                           9/11/2018                 $ 46,267.55
                                                                                                                           9/12/2018                 $ 36,375.02
                                                                                                                           9/13/2018                 $ 85,844.34
                                                                                                                           9/14/2018                $ 118,335.55
                                                                                                                           9/17/2018                 $ 49,995.74
                                                                                                                           9/18/2018                 $ 27,938.20
                                                                                                                           9/19/2018                 $ 32,236.12
                                                                                                                           9/20/2018                 $ 69,907.56
                                                                                                                           9/21/2018                 $ 32,024.19
                                                                                                                           9/24/2018                 $ 30,755.65
                                                                                                                           9/25/2018                 $ 17,067.38
                                                                                                                           9/26/2018                 $ 79,438.01
                                                                                                                           9/27/2018                 $ 25,611.87
                                                                                                                           9/28/2018                 $ 19,578.37
                                                                                                                           10/1/2018                 $ 33,983.77
                                                                                                                           10/2/2018                $ 135,206.78
                                                                                                                           10/3/2018                 $ 48,238.94
                                                                                                                           10/4/2018                 $ 24,443.93
                                                                                                                           10/5/2018                 $ 50,106.45
                                                                                                                           10/8/2018                 $ 29,222.55

          Total amount or value.........................................................................................                          $3,073,871.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 168
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 196 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               CIRCLE 8 LOGISTICS INC
 3.439.                                                                                                                     10/9/2018                 $ 27,515.76      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           10/10/2018                 $ 36,742.57

               555 WATERS EDGE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               LOMBARD                                        IL                                        60148                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $64,258.33



               CIT COMMERCIAL SERVICES
 3.440.                                                                                                                     7/17/2018                       $ 661.91 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                       $ 140.58
                                                                                                                            7/19/2018                       $ 130.63 q
               PO BOX 1036                                                                                                                                                 Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 387.42
                                                                                                                            7/23/2018                       $ 758.69 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/24/2018                       $ 349.99
                                                                                                                            7/25/2018                       $ 414.99 q
                                                                                                                                                                     X
               CHARLOTTE                                      NC                                        28201                                                              Services
                                                                                                                            7/26/2018                       $ 199.98
               City                                                State                              ZIP Code
                                                                                                                            7/27/2018                       $ 253.96 q
                                                                                                                                                                           Other
                                                                                                                            7/30/2018                       $ 715.01
                                                                                                                            7/31/2018                       $ 533.15
                                                                                                                             8/1/2018                       $ 399.22
                                                                                                                             8/2/2018                       $ 226.97
                                                                                                                             8/3/2018                       $ 226.97
                                                                                                                             8/6/2018                       $ 843.87
                                                                                                                             8/7/2018                       $ 230.52
                                                                                                                             8/9/2018                     $ 1,154.85
                                                                                                                            8/10/2018                       $ 524.79
                                                                                                                            8/13/2018                     $ 1,093.71
                                                                                                                            8/14/2018                       $ 419.98
                                                                                                                            8/15/2018                       $ 856.79
                                                                                                                            8/16/2018                       $ 973.11
                                                                                                                            8/21/2018                     $ 1,090.67
                                                                                                                            8/22/2018                       $ 581.96
                                                                                                                            8/24/2018                       $ 256.26
                                                                                                                            8/27/2018                       $ 964.16
                                                                                                                            8/29/2018                        $ 62.80
                                                                                                                            8/30/2018                       $ 299.97
                                                                                                                            8/31/2018                       $ 335.42
                                                                                                                             9/4/2018                       $ 185.41

          Total amount or value.........................................................................................                              $15,273.74



               CIT COMMERCIAL SERVICES INC
 3.441.                                                                                                                     7/23/2018                     $ 1,710.00   q
               Creditor's Name                                                                                                                                             Secured debt

               PO BOX 1036                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHARLOTTE                                      NC                                    28201-1036                                                         q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $1,710.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 169
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 197 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CITI BANK
 3.442.                                                                                                                    08/01/2018              $ 3,175,174.51 qX
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/01/2018                   $ 6,250.00
                                                                                                                           09/04/2018              $ 3,176,828.22 q
               3024 BRIGHTON 8ST FLOOR 3                                                                                                                                Unsecured loan repayments
                                                                                                                           09/04/2018                   $ 6,250.00
                                                                                                                           10/01/2018              $ 3,069,812.71 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      10/01/2018                   $ 6,250.00
               BROOKLYN                                       NY                                        11235                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                           $9,440,565.44



               CITIBANK NA
 3.443.                                                                                                                    08/01/2018                 $ 30,904.17 q
                                                                                                                                                                  X
               Creditor's Name                                                                                                                                          Secured debt

               399 PARK AVENUE                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10022                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $30,904.17



               CITI-TALENT LIMITED
 3.444.                                                                                                                     9/24/2018                $ 191,583.44   q
               Creditor's Name                                                                                                                                          Secured debt

               UNIT 708 7F TOWER 1 HARBOUR CTR 1 HOK CHEUNG                                                                                                         q   Unsecured loan repayments
               STREET HUNG HOM
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               KOWLOON                                                                                    852                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $191,583.44



               CITIZEN WATCH CO
 3.445.                                                                                                                    09/17/2018                $ 281,381.45   q
               Creditor's Name                                                                                                                                          Secured debt

               1000 WEST 190TH STREET                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               TORRANCE                                       CA                                        90502                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $281,381.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 170
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 198 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                 Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               CITIZEN WATCH COMPANY OF AMERICA
 3.446.                                                                                                                     8/2/2018                 $ 45,048.15       q
               Creditor's Name                                                                                                                                             Secured debt

               1000 W 190TH ST                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               TORRANCE                                        CA                                   90502-1040                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $45,048.15



               CITY & COUNTY OF HONOLULU TAX COLL
 3.447.                                                                                                                     8/3/2018                $ 203,239.72       q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/3/2018                 $ 12,329.94

               PO BOX 4200
                                                                                                                            8/3/2018                 $ 11,762.64       q   Unsecured loan repayments
                                                                                                                            8/3/2018                   $ 6,930.36
                                                                                                                                                                       q   Suppliers or vendors
               Street

               HONOLULU                                       HI                                    96812-4200                                                         q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                            $234,262.66



               CITY CHOICE LIMITED
 3.448.                                                                                                                    8/22/2018                 $ 20,298.35       q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/10/2018                $ 166,661.40

               UNIT 5 6F HONG LEONG IND COMPLEX NO 4 WANG
                                                                                                                           9/11/2018                $ 109,500.00       q   Unsecured loan repayments
               KWONG ROAD
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                                 q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                            $296,459.75



               CITY OF BANGOR
 3.449.                                                                                                                    9/10/2018                     $ 8,353.80    q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/10/2018                          $ 4.59

               73 HARLOW STREET                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               BANGOR                                         ME                                                                                                       q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                                 $8,358.39




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 171
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 199 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CITY OF EL PASO TEXAS
 3.450.                                                                                                                    7/30/2018                     $ 3,271.54   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 3,271.54

               6701 CONVAIR ROAD
                                                                                                                           9/27/2018                     $ 3,271.54   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               EL PASO                                        TX                                        79925                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                                 $9,814.62



               CITY OF ESCONDIDO
 3.451.                                                                                                                    7/30/2018                     $ 8,166.66   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,166.66

               201 N BROADWAY                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               ESCONDIDO                                      CA                                    92025-2798                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $16,333.32



               CITY OF GRANDVILLE - TAX
 3.452.                                                                                                                    8/15/2018                $ 165,159.56      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/15/2018                 $ 18,602.46

               DEPT 8704
                                                                                                                           8/15/2018                   $ 2,668.38     q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               LANSING                                        MI                                    48909-8016                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                            $186,430.40



               CITY OF MERIDEN TAX COLLECTOR
 3.453.                                                                                                                    7/26/2018                 $ 54,979.82      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/24/2018                  $ 8,503.49

               PO BOX 150431                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               HARTFORD                                       CT                                    06115-0431                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $63,483.31




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 172
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 200 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CITY OF NOVI TAX PROCESSING
 3.454.                                                                                                                    8/15/2018                $ 197,930.97    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/15/2018                   $ 3,270.82

               PO BOX 33321
                                                                                                                           8/15/2018                   $ 1,532.68   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               DETROIT                                        MI                                    48232-5321                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $202,734.47



               CITY OF SOMERS POINT
 3.455.                                                                                                                    8/17/2018                 $ 90,521.47    q
               Creditor's Name                                                                                                                                          Secured debt

               SOMERS POINT TAX COLLECTOR                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               SOMERS POINT                                   NJ                                         8244                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $90,521.47



               CITY OF WEST HAVEN
 3.456.                                                                                                                    7/18/2018                 $ 66,466.48    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                  $ 1,702.72

               355 MAIN STREET
                                                                                                                           7/18/2018                  $ 1,070.19    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               WEST HAVEN                                     CT                                        06516                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $69,239.39



               CITY OF WESTAND TAXES
 3.457.                                                                                                                    7/27/2018                $ 127,463.45    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                 $ 21,801.42

               PO BOX 554887
                                                                                                                           7/27/2018                 $ 19,391.61    q   Unsecured loan repayments
                                                                                                                           7/27/2018                   $ 6,822.22
                                                                                                                           7/27/2018                   $ 3,965.18   q   Suppliers or vendors
               Street

               DETROIT                                        MI                                    48255-4887                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $179,443.88




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 173
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 201 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CIVF V OP LP
 3.458.                                                                                                                    7/23/2018                     $ 5,316.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/22/2018                     $ 5,316.00

               CUSHMAN OH                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60677                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $10,632.00



               CL3 TECHNOLOGY
 3.459.                                                                                                                    7/23/2018                      $ 295.74 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/24/2018                      $ 166.47
                                                                                                                           7/26/2018                      $ 702.15 q
               845 S ABBEYWOOD PL 5                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/30/2018                      $ 219.77
                                                                                                                           7/31/2018                      $ 166.47 q
                                                                                                                                                                   X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/1/2018                      $ 258.54
                                                                                                                            8/2/2018                      $ 434.31 q
               ROSWELL                                        GA                                        30075                                                             Services
                                                                                                                            8/6/2018                      $ 357.12
               City                                                State                              ZIP Code
                                                                                                                            8/7/2018                      $ 258.54 q
                                                                                                                                                                          Other
                                                                                                                            8/8/2018                      $ 592.92
                                                                                                                            8/9/2018                      $ 923.92
                                                                                                                           8/13/2018                      $ 572.88
                                                                                                                           8/14/2018                      $ 406.41
                                                                                                                           8/15/2018                      $ 425.01
                                                                                                                           8/16/2018                      $ 387.81
                                                                                                                           8/20/2018                      $ 507.78
                                                                                                                           8/21/2018                      $ 720.75
                                                                                                                           8/22/2018                      $ 941.16
                                                                                                                           8/23/2018                      $ 371.07
                                                                                                                           8/27/2018                      $ 241.80
                                                                                                                           8/28/2018                      $ 356.19
                                                                                                                           8/29/2018                      $ 766.32
                                                                                                                           8/30/2018                      $ 129.27
                                                                                                                            9/4/2018                      $ 654.72
                                                                                                                            9/6/2018                      $ 203.67
                                                                                                                           9/10/2018                      $ 258.54

          Total amount or value.........................................................................................                             $11,319.33



               CLARION ASSOCIATES
 3.460.                                                                                                                     9/3/2018                 $ 57,407.64      q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 76525                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               CLEVELAND                                      OH                                    44101-6500                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $57,407.64




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 174
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 202 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CLARK COUNTY ASSESSOR
 3.461.                                                                                                                      8/6/2018                 $ 21,171.15   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/6/2018                 $ 12,455.72

               PO BOX 551401
                                                                                                                            10/5/2018                  $ 6,402.94   q   Unsecured loan repayments
                                                                                                                            10/5/2018                    $ 742.66
                                                                                                                           10/11/2018                  $ 1,105.04   q   Suppliers or vendors
               Street

               LAS VEGAS                                      NV                                    89155-1220                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                              $41,877.51



               CLARK COUNTY TREASURER
 3.462.                                                                                                                     8/17/2018                 $ 18,263.23   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 551220                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               LAS VEGAS                                      NV                                    89155-1220                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                              $18,263.23



               CLARKE COUNTY COLLECTOR
 3.463.                                                                                                                    10/11/2018                 $ 40,895.66   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/11/2018                 $ 15,462.66

               PO BOX 1768
                                                                                                                           10/11/2018                    $ 737.23   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               ATHENS                                         GA                                        30603                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                              $57,095.55




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 175
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 203 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CLASSIC SALES INC
 3.464.                                                                                                                     7/19/2018                     $ 1,030.13 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                        $ 14.50
                                                                                                                            7/23/2018                       $ 325.42 q
               HONOLULU HI 96819                                                                                                                                         Unsecured loan repayments
                                                                                                                            7/26/2018                     $ 1,212.13
                                                                                                                            7/26/2018                     $ 1,146.00 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                        8/6/2018                        $ 83.21
                                                                                                                             8/7/2018                       $ 726.17 q
               HONOLULU                                        HI                                       96819                                                            Services
                                                                                                                             8/9/2018                       $ 244.22
               City                                              State                                ZIP Code
                                                                                                                             8/9/2018                       $ 241.05 q
                                                                                                                                                                         Other
                                                                                                                            8/13/2018                     $ 1,856.34
                                                                                                                            8/20/2018                     $ 1,623.98
                                                                                                                            8/20/2018                       $ 173.36
                                                                                                                            8/23/2018                        $ 58.80
                                                                                                                            8/27/2018                     $ 3,421.23
                                                                                                                            8/27/2018                       $ 146.73
                                                                                                                            8/28/2018                       $ 860.33
                                                                                                                             9/4/2018                       $ 138.89
                                                                                                                             9/6/2018                       $ 882.39
                                                                                                                             9/6/2018                        $ 52.76
                                                                                                                            9/10/2018                       $ 152.76

          Total amount or value.........................................................................................                              $14,390.40



               CLEARY GOTTLIEB STEEN AND HAMILTON LLP
 3.465.                                                                                                                    08/01/2018                $ 141,775.85 qX
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           08/01/2018                 $ 28,087.40
                                                                                                                           08/01/2018                 $ 23,053.75 q
               ONE LIBERTY PLAZA                                                                                                                                         Unsecured loan repayments
                                                                                                                           08/01/2018                   $ 4,118.75
                                                                                                                           08/20/2018                 $ 15,592.98 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      08/20/2018                 $ 10,987.96
                1 LIBERTY PL                                  NY                                        10006                                                      q
                                                                                                                                                                   X
                                                                                                                                                                         Services

                                                                                                                                                                   q
                                                                                                                                                                   X                Secured Debt;
               City                                              State                                ZIP Code                                                           Other      Services


          Total amount or value.........................................................................................                             $223,616.69



               CLEVA HONG KONG LTD
 3.466.                                                                                                                     7/17/2018                $ 311,756.69 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                $ 992,297.66
                                                                                                                            7/27/2018                $ 702,377.70 q
               2691 PINE BRUSH DR                                                                                                                                        Unsecured loan repayments
                                                                                                                             8/1/2018                $ 127,168.36
                                                                                                                             8/3/2018                $ 288,366.59 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                        8/6/2018                $ 767,660.95
                                                                                                                             8/9/2018                   $ 7,730.00 q
               LAKELAND                                       FL                                        33813                                                            Services
                                                                                                                            8/16/2018                $ 483,691.36
               City                                              State                                ZIP Code
                                                                                                                            8/17/2018                $ 315,138.86 q
                                                                                                                                                                         Other
                                                                                                                            8/24/2018                $ 349,528.18
                                                                                                                            8/27/2018                $ 332,070.34
                                                                                                                            8/30/2018                $ 612,602.07
                                                                                                                             9/4/2018                $ 377,457.07
                                                                                                                             9/5/2018                $ 343,737.10
                                                                                                                             9/6/2018              $ 1,580,429.97
                                                                                                                             9/7/2018              $ 1,426,850.99
                                                                                                                            9/18/2018              $ 3,153,761.34
                                                                                                                            9/19/2018                $ 132,535.20
                                                                                                                            9/26/2018              $ 1,088,702.19
                                                                                                                            9/28/2018                $ 414,450.07

          Total amount or value.........................................................................................                          $13,808,312.69




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 176
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 204 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               CLEVA NORTH AMERICA INC
 3.467.                                                                                                                    7/19/2018                 $ 12,804.09 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/20/2018                  $ 3,624.54
                                                                                                                           7/23/2018                  $ 8,244.84 q
               P O BOX 890638                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/24/2018                  $ 7,156.96
                                                                                                                           7/25/2018                 $ 36,727.13 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/26/2018                  $ 9,508.78
                                                                                                                           7/27/2018                  $ 3,437.12 q
               CHARLOTTE                                      NC                                        28289                                                        Services
                                                                                                                           7/30/2018                 $ 32,094.53
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                  $ 2,613.05 q
                                                                                                                                                                     Other
                                                                                                                            8/1/2018                  $ 4,927.48
                                                                                                                            8/2/2018                  $ 1,943.16
                                                                                                                            8/3/2018                  $ 2,988.98
                                                                                                                            8/6/2018                  $ 2,576.98
                                                                                                                            8/7/2018                  $ 9,705.11
                                                                                                                            8/9/2018                  $ 7,411.21
                                                                                                                           8/10/2018                  $ 2,567.67
                                                                                                                           8/13/2018                 $ 10,877.18
                                                                                                                           8/14/2018                  $ 5,885.28
                                                                                                                           8/15/2018                 $ 11,494.77
                                                                                                                           8/16/2018                  $ 5,307.76
                                                                                                                           8/17/2018                  $ 1,900.78
                                                                                                                           8/20/2018                  $ 3,615.37
                                                                                                                           8/21/2018                  $ 4,384.07
                                                                                                                           8/22/2018                 $ 22,797.70
                                                                                                                           8/23/2018                 $ 25,065.95
                                                                                                                           8/24/2018                 $ 23,263.93
                                                                                                                           8/27/2018                  $ 6,948.08
                                                                                                                           8/28/2018                  $ 4,503.17
                                                                                                                           8/29/2018                  $ 2,313.20
                                                                                                                           8/30/2018                  $ 8,058.28
                                                                                                                           8/31/2018                  $ 7,011.75
                                                                                                                            9/4/2018                  $ 8,170.18
                                                                                                                            9/5/2018                  $ 2,009.22
                                                                                                                            9/6/2018                  $ 3,515.13
                                                                                                                            9/7/2018                    $ 991.24
                                                                                                                           9/10/2018                  $ 2,675.35
                                                                                                                           9/13/2018                  $ 2,686.71
                                                                                                                           9/14/2018                  $ 5,982.34
                                                                                                                           9/17/2018                  $ 3,530.34
                                                                                                                           9/18/2018                  $ 1,628.37
                                                                                                                           9/19/2018                  $ 1,702.31
                                                                                                                           9/20/2018                  $ 6,815.78
                                                                                                                           9/21/2018                  $ 1,879.88
                                                                                                                           9/24/2018                    $ 170.20
                                                                                                                           9/25/2018                  $ 2,720.19
                                                                                                                           9/26/2018                  $ 2,972.04
                                                                                                                           9/27/2018                  $ 2,623.79
                                                                                                                           9/28/2018                  $ 3,509.01

          Total amount or value.........................................................................................                            $345,340.98




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 177
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 205 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CLINTON TOWNSHIP TREASURER-MACOMB
 3.468.                                                                                                                    8/29/2018                 $ 61,739.66   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/29/2018                  $ 1,598.39

               40700 ROMEO PLANK RD                                                                                                                                q     Unsecured loan repayments

                                                                                                                                                                   q     Suppliers or vendors
               Street

               CLINTON TOWNSHIP                               MI                                        48038                                                      q     Services

                                                                                                                                                                   q
                                                                                                                                                                   X                Tax Payments
               City                                              State                                ZIP Code                                                           Other


          Total amount or value.........................................................................................                             $63,338.05



               CLT COMPUTERS INC
 3.469.                                                                                                                    7/18/2018                          $ 6.65 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 341.46
                                                                                                                           7/20/2018                        $ 41.57 q
               20153 PASEO DEL PRADO                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 602.42
                                                                                                                           7/24/2018                       $ 659.04 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 150.47
                                                                                                                           7/26/2018                       $ 217.70 q
               WALNUT                                         CA                                        91789                                                            Services
                                                                                                                           7/30/2018                     $ 1,007.89
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                       $ 131.07 q
                                                                                                                                                                         Other
                                                                                                                            8/1/2018                       $ 692.94
                                                                                                                            8/2/2018                       $ 170.55
                                                                                                                            8/6/2018                       $ 765.22
                                                                                                                            8/7/2018                       $ 112.54
                                                                                                                            8/8/2018                       $ 153.14
                                                                                                                            8/9/2018                       $ 181.74
                                                                                                                           8/10/2018                        $ 59.22
                                                                                                                           8/13/2018                       $ 762.21
                                                                                                                           8/14/2018                       $ 166.20
                                                                                                                           8/15/2018                     $ 1,622.38
                                                                                                                           8/20/2018                       $ 438.78
                                                                                                                           8/21/2018                       $ 598.97
                                                                                                                           8/22/2018                       $ 148.45
                                                                                                                           8/23/2018                       $ 114.07
                                                                                                                           8/24/2018                       $ 491.05
                                                                                                                           8/27/2018                       $ 414.49
                                                                                                                           8/28/2018                       $ 145.75
                                                                                                                           8/29/2018                        $ 22.72
                                                                                                                           8/30/2018                       $ 164.51
                                                                                                                           8/31/2018                        $ 16.56
                                                                                                                            9/4/2018                     $ 1,173.54
                                                                                                                            9/6/2018                       $ 181.66
                                                                                                                            9/7/2018                       $ 330.31
                                                                                                                           9/10/2018                       $ 487.80
                                                                                                                           9/11/2018                       $ 171.68

          Total amount or value.........................................................................................                             $12,744.75




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 178
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 206 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CNB COMPUTERS INC
 3.470.                                                                                                                     8/2/2018                       $ 136.93 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/7/2018                       $ 218.37
                                                                                                                            8/8/2018                       $ 186.04 q
               6400 1652 SOUTH 2ND STREET                                                                                                                                 Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 846.34
                                                                                                                           8/14/2018                       $ 134.99 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/16/2018                       $ 314.34
                                                                                                                           8/20/2018                       $ 962.36 q
               PLAINFIELD                                      NJ                                       07063                                                             Services
                                                                                                                           8/22/2018                       $ 222.94
               City                                              State                                ZIP Code
                                                                                                                           8/23/2018                       $ 114.87 q
                                                                                                                                                                          Other
                                                                                                                           8/27/2018                       $ 359.24
                                                                                                                           8/30/2018                       $ 612.25
                                                                                                                            9/4/2018                     $ 1,305.51
                                                                                                                            9/5/2018                       $ 306.79
                                                                                                                           9/10/2018                       $ 649.71
                                                                                                                           9/11/2018                     $ 1,247.02

          Total amount or value.........................................................................................                                 $7,617.70



               COACHMAN JOINT VENTURE LP
 3.471.                                                                                                                    7/30/2018                     $ 2,768.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 2,768.00

               LINCOLN NE 68502
                                                                                                                            9/6/2018                       $ 252.00   q   Unsecured loan repayments
                                                                                                                           9/27/2018                     $ 2,768.00
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LINCOLN                                         NE                                       68502                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $8,556.00



               COBB COUNTY TAX COMMISSIONER
 3.472.                                                                                                                    10/5/2018                $ 114,562.28      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           10/5/2018                 $ 94,308.53

               PO BOX 100127
                                                                                                                           10/5/2018                 $ 42,142.47      q   Unsecured loan repayments
                                                                                                                           10/5/2018                 $ 28,738.36
                                                                                                                           10/5/2018                   $ 2,815.61     q   Suppliers or vendors
               Street                                                                                                      10/5/2018                      $ 26.01
               MARIETTA                                       GA                                    30061-7027                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                            $282,593.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 179
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 207 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               COLE ROAD DISTRIBUTION CENTER
 3.473.                                                                                                                    7/30/2018                 $ 15,187.50   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 15,187.50

               7225 BETHEL STREET
                                                                                                                           9/27/2018                 $ 15,187.50   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               BOISE                                          ID                                        83704                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $45,562.50



               COLECCIONES DE SANTA HK LTD
 3.474.                                                                                                                     8/1/2018                 $ 91,734.34   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/8/2018                 $ 11,603.14

               FLAT D3 FLOORSUPERLUCK IND CENTER PHASE 257 SHA
                                                                                                                            9/4/2018                 $ 50,716.41   q   Unsecured loan repayments
               TSUI RD TSUEN WAN
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               HONGKONG                                       HONGKONG                                                                                             q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $154,053.89




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 180
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 208 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               COLEMAN COMPANY INC
 3.475.                                                                                                                    7/18/2018                     $ 9,861.43 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 761.89
                                                                                                                           7/20/2018                     $ 1,020.54 q
               CHICAGO IL 60674                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,040.05
                                                                                                                           7/24/2018                       $ 715.57 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 129.37
                                                                                                                           7/26/2018                        $ 61.76 q
               CHICAGO                                         IL                                       60674                                                           Services
                                                                                                                           7/27/2018                       $ 672.46
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 1,140.81 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                       $ 386.54
                                                                                                                            8/2/2018                     $ 1,589.11
                                                                                                                            8/3/2018                       $ 156.50
                                                                                                                            8/6/2018                     $ 2,061.55
                                                                                                                            8/8/2018                       $ 302.36
                                                                                                                            8/9/2018                        $ 71.17
                                                                                                                           8/10/2018                       $ 910.42
                                                                                                                           8/13/2018                     $ 1,066.74
                                                                                                                           8/14/2018                     $ 1,287.72
                                                                                                                           8/15/2018                        $ 53.40
                                                                                                                           8/17/2018                       $ 283.52
                                                                                                                           8/20/2018                     $ 1,614.00
                                                                                                                           8/21/2018                       $ 219.12
                                                                                                                           8/22/2018                       $ 247.78
                                                                                                                           8/24/2018                       $ 806.43
                                                                                                                           8/27/2018                     $ 2,343.63
                                                                                                                           8/28/2018                       $ 129.16
                                                                                                                           8/29/2018                       $ 114.82
                                                                                                                           8/30/2018                        $ 93.77
                                                                                                                           8/31/2018                       $ 609.25
                                                                                                                            9/4/2018                     $ 2,047.39
                                                                                                                            9/6/2018                       $ 300.96
                                                                                                                           9/10/2018                     $ 2,538.03

          Total amount or value.........................................................................................                             $34,637.25



               COLLINS CO LTD
 3.476.                                                                                                                    8/27/2018                 $ 53,201.84   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/2/2018                $ 238,431.11

               6FLOOR FORMOSA PLASTIC BLDG NO 201 TUNG HWA                                                                                                         q    Unsecured loan repayments
               NORTH ROAD
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               TAIPEI                                         TAIWAN                                    10508                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $291,632.95




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 181
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 209 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               COLORADO STATE TREASURY OFFICE
 3.477.                                                                                                                    07/20/2018                $ 388,325.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/20/2018                 $ 40,568.44
                                                                                                                           07/20/2018                   $ 1,273.00 q
               200 EAST COLFAX AVENUE SUITE 140 DENVER                                                                                                                  Unsecured loan repayments
                                                                                                                           07/20/2018                     $ 755.00
                                                                                                                           07/20/2018                      $ 24.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      08/20/2018                $ 284,415.00
                                                                                                                           08/20/2018                 $ 28,433.54 q
               DENVER                                         CO                                        80203                                                           Services
                                                                                                                           08/20/2018                   $ 1,320.00
                                                                                                                           08/20/2018                     $ 455.00 qX              Tax Payments
               City                                              State                                ZIP Code                                                          Other
                                                                                                                           08/20/2018                        $ 7.00
                                                                                                                           09/20/2018                $ 316,432.00
                                                                                                                           09/20/2018                 $ 33,937.40
                                                                                                                           09/20/2018                   $ 1,823.00
                                                                                                                           09/20/2018                     $ 855.00
                                                                                                                           09/20/2018                      $ 21.00

          Total amount or value.........................................................................................                           $1,098,644.38



               COLORON JEWELRY INC
 3.478.                                                                                                                     7/17/2018                  $ 6,575.55 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/18/2018                    $ 136.50
                                                                                                                            7/19/2018                  $ 1,195.05 q
               7242 VALJEAN AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                            7/20/2018                    $ 849.55
                                                                                                                            7/23/2018                  $ 7,288.85 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/24/2018                  $ 1,184.60
                                                                                                                            7/25/2018                  $ 2,664.30 q
               VAN NUYS                                       CA                                        91406                                                           Services
                                                                                                                            7/26/2018                    $ 235.35
               City                                              State                                ZIP Code
                                                                                                                            7/27/2018                    $ 209.55 q
                                                                                                                                                                        Other
                                                                                                                            7/30/2018                 $ 10,983.60
                                                                                                                            7/31/2018                  $ 7,113.60
                                                                                                                             8/1/2018                     $ 82.35
                                                                                                                             8/2/2018                    $ 703.90
                                                                                                                             8/3/2018                    $ 356.50
                                                                                                                             8/6/2018                  $ 8,958.60
                                                                                                                            8/14/2018                  $ 1,947.36
                                                                                                                            8/15/2018                    $ 190.00
                                                                                                                            8/16/2018                    $ 169.50
                                                                                                                            8/20/2018                 $ 23,235.10
                                                                                                                            8/21/2018                  $ 2,097.85
                                                                                                                            8/22/2018                    $ 260.00
                                                                                                                            8/23/2018                    $ 320.00
                                                                                                                            8/24/2018                    $ 230.00
                                                                                                                            8/27/2018                    $ 840.00
                                                                                                                            8/28/2018                    $ 156.25
                                                                                                                            8/29/2018                 $ 10,108.50
                                                                                                                            8/31/2018                     $ 77.50
                                                                                                                             9/4/2018                 $ 36,130.95
                                                                                                                             9/5/2018                    $ 578.40
                                                                                                                             9/6/2018                     $ 30.00
                                                                                                                             9/7/2018                  $ 6,389.20

          Total amount or value.........................................................................................                             $131,298.46




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 182
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 210 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               COLUMBIA GRAND FORKS LLC
 3.479.                                                                                                                    7/30/2018                     $ 4,962.01   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 4,962.01

               PO BOX 77069
                                                                                                                           9/27/2018                     $ 4,962.01   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CLEVELAND                                      OH                                    44194-7069                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $14,886.03



               COLUMN FINANCIAL INC AS BENEFICIA
 3.480.                                                                                                                    10/5/2018                 $ 23,026.26      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           10/5/2018                 $ 23,026.26

               SDS -12- 1380                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-1380                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $46,052.52




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 183
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 211 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               COMBINE INTERNATIONAL
 3.481.                                                                                                                    7/17/2018                  $ 7,967.78 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                 $ 10,059.26
                                                                                                                           7/19/2018                 $ 20,988.68 q
               354 INDUSCO COURT                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 10,217.30
                                                                                                                           7/23/2018                 $ 48,358.00 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/24/2018                  $ 7,960.90
                                                                                                                           7/25/2018                 $ 10,733.23 q
               TROY                                           MI                                        48083                                                          Services
                                                                                                                           7/26/2018                 $ 30,207.65
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                 $ 10,662.56 q
                                                                                                                                                                       Other
                                                                                                                           7/30/2018                 $ 47,211.91
                                                                                                                           7/31/2018                  $ 6,886.37
                                                                                                                            8/1/2018                  $ 9,108.79
                                                                                                                            8/2/2018                  $ 7,613.20
                                                                                                                            8/3/2018                 $ 16,963.22
                                                                                                                            8/6/2018                 $ 40,105.31
                                                                                                                            8/7/2018                  $ 7,981.10
                                                                                                                            8/8/2018                 $ 10,447.86
                                                                                                                           8/13/2018                 $ 15,953.62
                                                                                                                           8/14/2018                  $ 7,207.87
                                                                                                                           8/15/2018                  $ 8,401.28
                                                                                                                           8/16/2018                 $ 10,211.54
                                                                                                                           8/17/2018                  $ 8,390.49
                                                                                                                           8/20/2018                 $ 47,340.90
                                                                                                                           8/21/2018                  $ 7,859.08
                                                                                                                           8/22/2018                 $ 18,360.70
                                                                                                                           8/23/2018                 $ 17,020.63
                                                                                                                           8/24/2018                  $ 6,923.80
                                                                                                                           8/27/2018                 $ 48,335.49
                                                                                                                           8/28/2018                  $ 8,304.93
                                                                                                                           8/29/2018                 $ 10,531.26
                                                                                                                           8/30/2018                 $ 15,598.88
                                                                                                                           8/31/2018                  $ 7,210.76
                                                                                                                            9/4/2018                 $ 51,397.94
                                                                                                                            9/5/2018                 $ 10,795.86

          Total amount or value.........................................................................................                            $603,318.15



               COMERCIALIZADORA DE CALZADO
 3.482.                                                                                                                    9/27/2018                 $ 19,976.96   q
               Creditor's Name                                                                                                                                         Secured debt

               BLVD JOSE MARIA MORELOS 4732-A COL JULIAN DE                                                                                                        q   Unsecured loan repayments
               OBREGON
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               LEON                                           MEXICO                                    37290                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $19,976.96




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 184
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 212 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               COMFORT REVOLUTION HOLDINGS LL
 3.483.                                                                                                                    7/26/2018                     $ 26.70 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/27/2018                    $ 950.60
                                                                                                                           7/30/2018                  $ 6,115.20 q
               187 ROUTE 36                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/31/2018                 $ 18,482.32
                                                                                                                            8/1/2018                  $ 1,476.20 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       8/2/2018                  $ 2,719.50
                                                                                                                            8/3/2018                  $ 2,944.90 q
               WEST LONG BRANCH                               NJ                                        07764                                                          Services
                                                                                                                            8/6/2018                  $ 3,304.40
               City                                              State                                ZIP Code
                                                                                                                            8/7/2018                  $ 8,692.60 q
                                                                                                                                                                       Other
                                                                                                                            8/8/2018                    $ 628.50
                                                                                                                            8/9/2018                  $ 1,710.10
                                                                                                                           8/10/2018                    $ 318.50
                                                                                                                           8/13/2018                  $ 1,866.90
                                                                                                                           8/14/2018                    $ 853.95
                                                                                                                           8/15/2018                  $ 1,905.70
                                                                                                                           8/16/2018                  $ 1,582.70
                                                                                                                           8/17/2018                    $ 994.70
                                                                                                                           8/20/2018                  $ 1,587.60
                                                                                                                           8/21/2018                  $ 3,934.70
                                                                                                                           8/22/2018                       $ 1.80
                                                                                                                           8/24/2018                    $ 926.10
                                                                                                                           8/27/2018                  $ 1,984.50
                                                                                                                           8/28/2018                  $ 3,234.00
                                                                                                                           8/29/2018                  $ 1,808.90
                                                                                                                           8/30/2018                    $ 210.70
                                                                                                                           8/31/2018                    $ 911.40
                                                                                                                            9/4/2018                    $ 970.20
                                                                                                                            9/5/2018                  $ 1,788.90
                                                                                                                            9/6/2018                    $ 105.80
                                                                                                                            9/7/2018                    $ 121.70
                                                                                                                           9/10/2018                    $ 994.70
                                                                                                                           9/11/2018                  $ 2,686.60
                                                                                                                           9/13/2018                     $ 68.66
                                                                                                                           9/14/2018                    $ 697.80
                                                                                                                           9/17/2018                    $ 539.00
                                                                                                                           9/18/2018                  $ 1,289.60
                                                                                                                           9/19/2018                    $ 274.40
                                                                                                                           9/20/2018                    $ 759.50
                                                                                                                           9/21/2018                    $ 896.70
                                                                                                                           9/24/2018                  $ 2,067.80
                                                                                                                           9/25/2018                  $ 5,076.39
                                                                                                                           9/26/2018                    $ 377.30
                                                                                                                           9/27/2018                    $ 269.00

          Total amount or value.........................................................................................                             $88,157.22



               COMM 2006-C8 SHAW AVE CLOVIS LLC
 3.484.                                                                                                                    7/30/2018                 $ 36,561.55   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 36,561.55

               CO WOODMONT COMPANY 2100 WEST 7TH STREET
                                                                                                                           9/27/2018                 $ 36,561.55   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               FORT WORTH                                     TX                                        76107                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $109,684.65




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 185
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 213 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               COMMONPATH LLC
 3.485.                                                                                                                     7/17/2018                       $ 863.10 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/18/2018                     $ 1,171.80
                                                                                                                            7/19/2018                       $ 710.60 q
               5963 OLIVAS PARK DRIVE STE F                                                                                                                               Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 916.30
                                                                                                                            7/23/2018                     $ 2,165.00 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/24/2018                       $ 591.40
                                                                                                                            7/25/2018                       $ 982.10 q
               VENTURA                                        CA                                        93003                                                             Services
                                                                                                                            7/26/2018                       $ 472.20
               City                                              State                                ZIP Code
                                                                                                                            7/27/2018                       $ 661.00 q
                                                                                                                                                                          Other
                                                                                                                            7/30/2018                     $ 1,720.30
                                                                                                                            7/31/2018                       $ 653.20
                                                                                                                             8/1/2018                       $ 523.70
                                                                                                                             8/2/2018                        $ 48.00

          Total amount or value.........................................................................................                              $11,478.70



               COMMW OF PA
 3.486.                                                                                                                    07/24/2018                       $ 187.82 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           08/01/2018                       $ 802.07
                                                                                                                           08/08/2018                     $ 1,307.12 q
               1601 ELMERTON AVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           08/15/2018                     $ 1,932.27
                                                                                                                           08/27/2018                     $ 1,259.18 q
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      08/29/2018                          $ 5.01
                                                                                                                           09/05/2018                     $ 2,666.67 q
               HARRISBURG                                     PA                                        17110                                                             Services
                                                                                                                           09/12/2018                       $ 624.95
                                                                                                                           09/19/2018                     $ 2,184.10 qX              Tax Payments
               City                                              State                                ZIP Code                                                            Other
                                                                                                                           10/03/2018                     $ 1,727.87


          Total amount or value.........................................................................................                              $12,697.06



               COMPUTERSHARE INC
 3.487.                                                                                                                    09/24/2018                 $ 15,000.00 q
                                                                                                                                                                  X
               Creditor's Name                                                                                                                                            Secured debt

               250 ROYALL STREET                                                                                                                                    q     Unsecured loan repayments

                                                                                                                                                                    q     Suppliers or vendors
               Street

               CANTON                                         MA                                         2021                                                       q     Services

               City                                              State                                ZIP Code                                                      q     Other


          Total amount or value.........................................................................................                              $15,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 186
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 214 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CONAIR CORPORATION- PERSONAL C
 3.488.                                                                                                                    7/30/2018                  $ 1,786.69 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/1/2018                 $ 45,524.17
                                                                                                                            8/2/2018                  $ 3,219.46 q
               ATLANTA GA 31193-2059                                                                                                                                      Unsecured loan repayments
                                                                                                                            8/6/2018                 $ 30,844.33
                                                                                                                            8/9/2018                  $ 7,085.99 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/16/2018                  $ 2,827.93
                                                                                                                           8/17/2018                  $ 2,642.36 q
               ATLANTA                                         GA                                   31193-2059                                                            Services
                                                                                                                           8/20/2018                    $ 529.20
               City                                              State                                ZIP Code
                                                                                                                           8/29/2018                  $ 4,480.12 q
                                                                                                                                                                          Other
                                                                                                                           8/30/2018                  $ 9,548.32
                                                                                                                           8/31/2018                  $ 4,564.74
                                                                                                                            9/4/2018                    $ 319.75
                                                                                                                           9/10/2018                     $ 78.46

          Total amount or value.........................................................................................                            $113,451.52



               CONCORD MALL LLC
 3.489.                                                                                                                    7/30/2018                     $ 8,708.60   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,708.60

               P O BOX 7777
                                                                                                                           9/27/2018                     $ 8,708.60   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19175-0242                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $26,125.80



               CONESTOGA REALTY LLC
 3.490.                                                                                                                    7/30/2018                 $ 18,676.31      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 18,676.31

               PO BOX 368
                                                                                                                           9/27/2018                 $ 18,676.31      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               EMERSON                                        NJ                                        07630                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $56,028.93




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 187
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 215 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CONNECTICUT STATE TREASURY OFFICE
 3.491.                                                                                                                    07/19/2018                $ 386,441.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/19/2018                 $ 55,694.00
                                                                                                                           07/19/2018                 $ 34,685.00 q
               55 ELM STREET HARTFORD                                                                                                                                   Unsecured loan repayments
                                                                                                                           07/19/2018                   $ 1,542.00
                                                                                                                           07/19/2018                     $ 850.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      07/19/2018                     $ 166.00
                                                                                                                           07/27/2018                      $ 53.67 q
               HARTFORD                                       CT                                        06106                                                           Services
                                                                                                                           08/17/2018                $ 301,301.00
                                                                                                                           08/17/2018                 $ 37,222.00 qX               Tax Payments
               City                                                State                              ZIP Code                                                          Other
                                                                                                                           08/17/2018                 $ 26,697.00
                                                                                                                           08/17/2018                   $ 1,966.00
                                                                                                                           09/19/2018                $ 299,253.00
                                                                                                                           09/19/2018                 $ 41,762.00
                                                                                                                           09/19/2018                 $ 26,553.00
                                                                                                                           09/19/2018                     $ 245.00

          Total amount or value.........................................................................................                           $1,214,430.67



               CONOPCO REALTY & DEVELOPMENT
 3.492.                                                                                                                    08/16/2018                 $ 15,154.95   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/16/2018                  $ 7,694.10

               2815 FORBS AVE 107                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               HOFFMAN ESTATES                                IL                                        60192                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $22,849.05



               CONSUMER ELECTRONICS DISTRIBUT
 3.493.                                                                                                                     7/18/2018                  $ 2,714.05 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/19/2018                 $ 14,213.60
                                                                                                                            7/20/2018                  $ 1,843.73 q
               3085 COMMERCIAL AVENUE                                                                                                                                   Unsecured loan repayments
                                                                                                                            7/23/2018                  $ 6,006.56
                                                                                                                            7/25/2018                  $ 6,326.83 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/26/2018                  $ 7,929.21
                                                                                                                            7/27/2018                  $ 2,497.80 q
               NORTHBROOK                                     IL                                        60062                                                           Services
                                                                                                                            7/30/2018                 $ 23,611.86
               City                                                State                              ZIP Code
                                                                                                                             8/2/2018                  $ 5,879.68 q
                                                                                                                                                                        Other
                                                                                                                             8/6/2018                 $ 20,179.91
                                                                                                                             8/8/2018                 $ 14,768.24
                                                                                                                             8/9/2018                 $ 24,011.20
                                                                                                                            8/10/2018                  $ 3,373.75
                                                                                                                            8/13/2018                 $ 21,029.03

          Total amount or value.........................................................................................                             $154,385.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 188
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 216 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CONSUMER ELECTRONICS DISTRIBUTORS CED
 3.494.                                                                                                                    08/30/2018                $ 245,809.20   q
               Creditor's Name                                                                                                                                          Secured debt

               3085 COMMERCIAL AVENUE                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NORTHBROOK                                     IL                                        60062                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $245,809.20



               CONTINENTAL REALTY CORP
 3.495.                                                                                                                     9/17/2018                $ 143,488.02   q
               Creditor's Name                                                                                                                                          Secured debt

               ATTN:NORTH PLAZA LEASE ADMIN                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               BALTIMORE                                      MD                                        21209                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $143,488.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 189
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 217 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CONTINENTAL TIRE THE AMERICAS
 3.496.                                                                                                                    7/18/2018                   $ 4,614.37 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                   $ 6,780.20
                                                                                                                           7/20/2018                   $ 7,672.21 q
               1830 MACMILLAN PARK DRIVE                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/23/2018                   $ 7,047.11
                                                                                                                           7/25/2018                     $ 907.02 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/26/2018                   $ 6,695.20
                                                                                                                           7/27/2018                   $ 9,482.90 q
               FORT MILL                                      SC                                        29707                                                             Services
                                                                                                                           7/30/2018                 $ 12,660.05
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 842.54 q
                                                                                                                                                                          Other
                                                                                                                            8/2/2018                   $ 7,018.22
                                                                                                                            8/3/2018                $ 262,874.44
                                                                                                                            8/6/2018                $ 273,359.47
                                                                                                                            8/8/2018                $ 114,884.67
                                                                                                                            8/9/2018                 $ 13,321.74
                                                                                                                           8/10/2018                 $ 11,333.00
                                                                                                                           8/13/2018                   $ 6,847.87
                                                                                                                           8/14/2018                     $ 876.12
                                                                                                                           8/15/2018                   $ 8,771.30
                                                                                                                           8/16/2018                   $ 5,344.88
                                                                                                                           8/17/2018                   $ 7,263.33
                                                                                                                           8/20/2018                 $ 14,553.36
                                                                                                                           8/21/2018                   $ 3,302.62
                                                                                                                           8/22/2018                   $ 2,683.11
                                                                                                                           8/23/2018                   $ 3,168.21
                                                                                                                           8/24/2018                   $ 8,030.61
                                                                                                                           8/27/2018                   $ 8,986.25
                                                                                                                           8/29/2018                   $ 2,465.67
                                                                                                                           8/30/2018                   $ 8,789.96
                                                                                                                           8/31/2018                   $ 6,952.88
                                                                                                                            9/4/2018                   $ 8,261.60
                                                                                                                            9/5/2018                 $ 31,257.46
                                                                                                                            9/6/2018                $ 131,010.97

          Total amount or value.........................................................................................                            $998,059.34



               CONTRA COSTA COUNTY TAX COLLECTOR
 3.497.                                                                                                                    8/16/2018                     $ 8,570.12   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/16/2018                     $ 5,999.18

               PO BOX 7002
                                                                                                                           8/16/2018                     $ 5,419.00   q   Unsecured loan repayments
                                                                                                                           8/16/2018                     $ 4,466.87
                                                                                                                           8/16/2018                     $ 4,189.18   q   Suppliers or vendors
               Street                                                                                                      8/16/2018                     $ 3,684.32
               SAN FRANCISCO                                  CA                                    94120-7002                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $32,328.67




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 190
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 218 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               COOK COUNTY TREASURER
 3.498.                                                                                                                    7/24/2018                $ 309,891.77   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/24/2018                 $ 32,401.53

               PO BOX 805438                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60680-4116                                                     q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                                State                              ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $342,293.30



               COOKEVILLE COMMONS LP
 3.499.                                                                                                                    9/12/2018                 $ 46,439.22   q
               Creditor's Name                                                                                                                                         Secured debt

               700 12TH AVENUE SOUTH SUITE 302                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               NASHVILLE                                      TN                                        37203                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $46,439.22




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 191
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 219 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               COOKIES KIDSCOM INC
 3.500.                                                                                                                    7/18/2018                       $ 914.17 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 179.67
                                                                                                                           7/20/2018                        $ 24.30 q
               265 LIVINGSTON STREET                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,060.01
                                                                                                                           7/24/2018                       $ 198.94 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 345.11
                                                                                                                           7/26/2018                       $ 270.67 q
               BROOKLYN                                       NY                                        11217                                                             Services
                                                                                                                           7/30/2018                     $ 1,258.94
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                       $ 260.05 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                       $ 414.33
                                                                                                                            8/2/2018                       $ 196.21
                                                                                                                            8/3/2018                        $ 69.72
                                                                                                                            8/6/2018                     $ 1,797.04
                                                                                                                            8/7/2018                       $ 360.42
                                                                                                                            8/8/2018                       $ 176.26
                                                                                                                            8/9/2018                       $ 356.53
                                                                                                                           8/10/2018                       $ 136.21
                                                                                                                           8/13/2018                     $ 1,356.98
                                                                                                                           8/15/2018                       $ 504.28
                                                                                                                           8/16/2018                       $ 333.18
                                                                                                                           8/17/2018                        $ 28.88
                                                                                                                           8/20/2018                     $ 2,000.63
                                                                                                                           8/21/2018                       $ 318.09
                                                                                                                           8/22/2018                       $ 105.30
                                                                                                                           8/24/2018                        $ 40.63
                                                                                                                           8/27/2018                     $ 2,734.75
                                                                                                                           8/28/2018                       $ 370.91
                                                                                                                           8/29/2018                       $ 579.53
                                                                                                                           8/30/2018                       $ 292.33
                                                                                                                           8/31/2018                        $ 58.08
                                                                                                                            9/4/2018                     $ 1,668.64
                                                                                                                            9/5/2018                       $ 240.64
                                                                                                                            9/6/2018                       $ 545.03
                                                                                                                            9/7/2018                        $ 20.69
                                                                                                                           9/10/2018                     $ 1,283.20
                                                                                                                           9/11/2018                       $ 240.24

          Total amount or value.........................................................................................                             $20,740.59



               COOPER TOOLS
 3.501.                                                                                                                    7/24/2018                       $ 515.69   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                        $ 16.33

               PO BOX 536431
                                                                                                                           8/13/2018                     $ 3,943.33   q   Unsecured loan repayments
                                                                                                                           8/20/2018                     $ 3,010.51
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               ATLANTA                                        GA                                    30353-6431                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $7,485.86




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 192
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 220 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               COORUN LIMITED
 3.502.                                                                                                                    7/17/2018                        $ 51.31 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 124.75
                                                                                                                           7/19/2018                        $ 82.40 q
               1645 GLEN MOOR                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018                        $ 31.37
                                                                                                                           7/23/2018                       $ 802.11 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 265.37
                                                                                                                           7/25/2018                       $ 494.58 q
               LAKEWOOD                                        CO                                       80215                                                            Services
                                                                                                                           7/26/2018                       $ 244.18
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 1,210.74 q
                                                                                                                                                                         Other
                                                                                                                           7/31/2018                     $ 1,085.85
                                                                                                                            8/1/2018                       $ 581.37
                                                                                                                            8/2/2018                          $ 7.60
                                                                                                                            8/6/2018                     $ 1,418.32
                                                                                                                            8/7/2018                       $ 636.47
                                                                                                                            8/8/2018                       $ 147.50
                                                                                                                            8/9/2018                       $ 129.61
                                                                                                                           8/13/2018                     $ 1,352.54
                                                                                                                           8/14/2018                       $ 243.24
                                                                                                                           8/15/2018                       $ 268.17
                                                                                                                           8/16/2018                       $ 107.79
                                                                                                                           8/17/2018                          $ 5.36
                                                                                                                           8/20/2018                       $ 936.64
                                                                                                                           8/21/2018                       $ 376.28
                                                                                                                           8/22/2018                       $ 183.25
                                                                                                                           8/23/2018                       $ 187.75
                                                                                                                           8/24/2018                       $ 446.90
                                                                                                                           8/27/2018                     $ 1,610.51
                                                                                                                           8/28/2018                       $ 357.29
                                                                                                                           8/29/2018                       $ 254.53
                                                                                                                           8/30/2018                       $ 216.55
                                                                                                                           8/31/2018                        $ 41.59
                                                                                                                            9/4/2018                     $ 1,115.31
                                                                                                                            9/5/2018                        $ 74.69
                                                                                                                            9/6/2018                       $ 130.24
                                                                                                                            9/7/2018                        $ 31.48
                                                                                                                           9/10/2018                       $ 570.08
                                                                                                                           9/11/2018                       $ 293.53

          Total amount or value.........................................................................................                             $16,117.25



               CORAL REEF ASIA PACIFIC
 3.503.                                                                                                                     8/3/2018                 $ 64,987.80   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                $ 157,468.80

               7F CITYPLAZA FOUR 12 TAIKOO WAN ROAD TAIKOO
                                                                                                                           8/20/2018                 $ 46,360.80   q     Unsecured loan repayments
                                                                                                                            9/4/2018                $ 105,179.32
               SHING
                                                                                                                           9/19/2018                 $ 76,318.00   q     Suppliers or vendors
               Street                                                                                                      10/2/2018                 $ 64,780.56
               HONGKONG                                                                                                                                            q
                                                                                                                                                                   X
                                                                                                                                                                         Services

               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                            $515,095.28




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 193
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 221 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CORAL WAY ASSOCIATES LTD
 3.504.                                                                                                                    7/30/2018                     $ 6,201.75   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/15/2018                     $ 2,814.27

               2913 NE 157TH STREET
                                                                                                                           8/28/2018                     $ 6,201.75   q   Unsecured loan repayments
                                                                                                                           9/27/2018                     $ 6,201.75
                                                                                                                                                                      q   Suppliers or vendors
               Street

               VANCOUVER                                      WA                                        98686                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $21,419.52



               CORAL-CSLTD ASSOC
 3.505.                                                                                                                    7/30/2018                     $ 8,188.82   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,188.82

               867520 RELIABLE PARKWAY
                                                                                                                           9/27/2018                     $ 8,188.82   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60686-0075                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $24,566.46



               CORECENTRIC SOLUTIONS INC
 3.506.                                                                                                                    7/17/2018                   $ 8,302.40 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                   $ 1,724.90
                                                                                                                           7/23/2018                 $ 43,173.99 q
               P O BOX 3516                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/24/2018                 $ 34,560.13
                                                                                                                           7/30/2018                $ 103,564.77 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/31/2018                 $ 10,670.35
                                                                                                                            8/3/2018                   $ 1,262.03 q
               OAK BROOK                                      IL                                    60522-3516                                                            Services
                                                                                                                            8/6/2018                 $ 24,735.34
               City                                                State                              ZIP Code
                                                                                                                            8/7/2018                 $ 26,743.90 q
                                                                                                                                                                          Other
                                                                                                                           8/10/2018                   $ 1,633.59
                                                                                                                           8/13/2018                 $ 39,404.64
                                                                                                                           8/14/2018                 $ 38,317.77
                                                                                                                           8/17/2018                   $ 1,437.29
                                                                                                                           8/20/2018                 $ 61,104.02
                                                                                                                           8/21/2018                 $ 10,303.24
                                                                                                                           8/24/2018                   $ 1,088.72
                                                                                                                           8/27/2018                 $ 29,984.51
                                                                                                                           8/28/2018                 $ 50,438.29
                                                                                                                           8/31/2018                     $ 409.45
                                                                                                                            9/4/2018                 $ 83,599.48
                                                                                                                            9/7/2018                   $ 1,742.80
                                                                                                                           9/10/2018                 $ 50,596.21
                                                                                                                           9/11/2018                 $ 10,823.67
                                                                                                                           9/14/2018                   $ 8,765.17
                                                                                                                           9/17/2018                 $ 20,873.41
                                                                                                                           9/18/2018                 $ 49,116.63
                                                                                                                           9/21/2018                 $ 14,443.27
                                                                                                                           9/24/2018                 $ 22,732.94
                                                                                                                           9/25/2018                 $ 35,599.35

          Total amount or value.........................................................................................                            $787,152.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 194
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 222 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CORLIVING DISTRIBUTION LLC
 3.507.                                                                                                                    7/18/2018                     $ 1,557.05 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                       $ 580.45
                                                                                                                           7/23/2018                       $ 536.25 q
               705 S 94TH AVENUE                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 2,518.15
                                                                                                                           7/26/2018                       $ 827.70 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 439.85
                                                                                                                           7/30/2018                       $ 759.00 q
               TOLLESON                                       AZ                                        85353                                                             Services
                                                                                                                            8/2/2018                     $ 3,863.25
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                     $ 1,554.00 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                       $ 716.40
                                                                                                                            8/8/2018                     $ 1,082.40
                                                                                                                            8/9/2018                     $ 1,329.30
                                                                                                                           8/10/2018                     $ 1,131.75
                                                                                                                           8/13/2018                       $ 413.75
                                                                                                                           8/15/2018                     $ 1,152.65
                                                                                                                           8/16/2018                     $ 1,384.75
                                                                                                                           8/17/2018                       $ 712.00
                                                                                                                           8/20/2018                       $ 922.60
                                                                                                                           8/22/2018                     $ 2,345.90
                                                                                                                           8/23/2018                       $ 635.50
                                                                                                                           8/24/2018                       $ 681.75
                                                                                                                           8/27/2018                       $ 430.40
                                                                                                                           8/29/2018                     $ 2,030.95
                                                                                                                           8/30/2018                       $ 618.75
                                                                                                                           8/31/2018                       $ 245.00
                                                                                                                            9/4/2018                     $ 1,039.20
                                                                                                                            9/5/2018                     $ 3,133.05
                                                                                                                            9/6/2018                     $ 2,079.00

          Total amount or value.........................................................................................                             $34,720.80



               CORTANA MALL LA LLC
 3.508.                                                                                                                    7/30/2018                     $ 7,353.35   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 7,353.35

               9103 ALTA DRIVE STE 204
                                                                                                                           9/27/2018                     $ 7,353.35   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LAS VEGAS                                      NV                                        89145                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $22,060.05



               CORTZ APPARELS LTD
 3.509.                                                                                                                    7/30/2018                 $ 19,794.70 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/1/2018                 $ 16,525.83
                                                                                                                           8/10/2018                 $ 49,790.40 q
               BANIARCHALA BAGHER BAZAR                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/20/2018                 $ 40,788.00
                                                                                                                           8/22/2018                 $ 50,493.20 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/27/2018                 $ 41,086.53
                                                                                                                           8/30/2018                 $ 18,295.20 q
               GAZIPUR                                        BANGLADESH                                 1703                                                             Services
                                                                                                                            9/4/2018                 $ 15,021.60
               City                                              State                                ZIP Code
                                                                                                                           9/17/2018                  $ 3,462.16 q
                                                                                                                                                                          Other
                                                                                                                           9/18/2018                  $ 2,851.20


          Total amount or value.........................................................................................                            $258,108.82




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 195
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 223 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               COSMO LIGHTING INC
 3.510.                                                                                                                     8/8/2018                 $ 92,563.20    q
               Creditor's Name                                                                                                                                          Secured debt

               385 SOUTH LEMON AVE E277                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               WALNUT                                         CA                                                                                                    q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $92,563.20



               COUNTY OF FAIRFAX
 3.511.                                                                                                                    9/19/2018                 $ 45,029.76 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/19/2018                 $ 10,269.25
                                                                                                                           9/19/2018                  $ 7,691.08 q
               10700 PAGE AVENUE                                                                                                                                        Unsecured loan repayments
                                                                                                                           9/19/2018                  $ 6,742.94
                                                                                                                           9/19/2018                  $ 2,404.19 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/19/2018                  $ 1,396.50
                                                                                                                           9/19/2018                    $ 590.86 q
               FAIRFAX                                        VI                                        22030                                                           Services
                                                                                                                           9/19/2018                    $ 538.57
                                                                                                                           9/19/2018                    $ 496.21 q
                                                                                                                                                                 X                 Tax Payments
               City                                              State                                ZIP Code                                                          Other
                                                                                                                           9/19/2018                     $ 16.77


          Total amount or value.........................................................................................                             $75,176.13



               COUNTY OF HAWAII REAL PROPERTY TAX
 3.512.                                                                                                                     8/3/2018                $ 142,229.52    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/3/2018                   $ 3,179.51

               101 PAUAHI ST STE 4                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               HILO                                           HI                                    96720-1224                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $145,409.03




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 196
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 224 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               COYOTE LOGISTICS
 3.513.                                                                                                                     7/17/2018                $ 109,189.31 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            7/18/2018                 $ 53,090.53
                                                                                                                            7/19/2018                 $ 10,798.29 q
               960 NORTH POINT PARKWAY SUITE 150                                                                                                                       Unsecured loan repayments
                                                                                                                            7/20/2018                $ 104,353.31
                                                                                                                            7/24/2018                 $ 75,510.79 q
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       7/25/2018                 $ 20,349.62
                                                                                                                            7/26/2018                 $ 35,697.33 qX
               ALPHARETTA                                     GA                                        30005                                                          Services
                                                                                                                            7/27/2018                 $ 61,421.93
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                 $ 63,115.59 q
                                                                                                                                                                       Other
                                                                                                                             8/1/2018                 $ 41,954.24
                                                                                                                             8/2/2018                 $ 17,955.55
                                                                                                                             8/3/2018                 $ 63,350.97
                                                                                                                             8/7/2018                 $ 30,675.00
                                                                                                                             8/8/2018                 $ 38,545.40
                                                                                                                             8/9/2018                 $ 13,067.69
                                                                                                                            8/10/2018                 $ 91,141.82
                                                                                                                            8/14/2018                 $ 84,108.04
                                                                                                                            8/15/2018                 $ 28,568.15
                                                                                                                            8/16/2018                 $ 33,366.40
                                                                                                                            8/17/2018                 $ 65,769.29
                                                                                                                            8/21/2018                 $ 41,535.09
                                                                                                                            8/22/2018                 $ 21,761.51
                                                                                                                            8/23/2018                 $ 34,692.19
                                                                                                                            8/24/2018                 $ 32,343.01
                                                                                                                            8/28/2018                 $ 26,533.99
                                                                                                                            8/29/2018                 $ 10,457.06
                                                                                                                            8/30/2018                $ 133,221.15
                                                                                                                            8/31/2018                 $ 37,681.12
                                                                                                                             9/4/2018                 $ 32,845.98
                                                                                                                             9/5/2018                   $ 9,291.84
                                                                                                                             9/6/2018                $ 105,833.84
                                                                                                                             9/7/2018                 $ 27,108.59
                                                                                                                            9/11/2018                 $ 27,723.69
                                                                                                                            9/12/2018                 $ 21,109.25
                                                                                                                            9/13/2018                   $ 6,772.78
                                                                                                                            9/14/2018                 $ 59,343.35
                                                                                                                            9/18/2018                   $ 9,386.00
                                                                                                                            9/19/2018                 $ 15,602.80
                                                                                                                            9/20/2018                 $ 17,701.82
                                                                                                                            9/21/2018                 $ 53,217.05
                                                                                                                            9/25/2018                 $ 38,854.31
                                                                                                                            9/26/2018                   $ 2,275.56
                                                                                                                            9/27/2018                   $ 8,862.90
                                                                                                                            9/28/2018                 $ 14,873.24
                                                                                                                            10/2/2018                 $ 39,898.12
                                                                                                                            10/3/2018                 $ 14,332.05
                                                                                                                            10/4/2018                 $ 22,902.03
                                                                                                                            10/5/2018                 $ 13,214.80
                                                                                                                            10/9/2018                 $ 29,790.85
                                                                                                                           10/10/2018                 $ 24,083.97

          Total amount or value.........................................................................................                           $1,975,279.19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 197
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 225 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CPO COMMERCE LLC
 3.514.                                                                                                                    7/17/2018                  $ 4,062.46 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                 $ 26,783.76
                                                                                                                           7/19/2018                 $ 12,282.66 q
               120 W BELLEVUE DR SUITE 100                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 39,957.54
                                                                                                                           7/24/2018                  $ 8,082.49 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/25/2018                  $ 8,555.79
                                                                                                                           7/26/2018                 $ 11,659.68 q
               PASADENA                                       CA                                        91105                                                          Services
                                                                                                                           7/30/2018                 $ 34,284.86
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                 $ 13,201.28 q
                                                                                                                                                                       Other
                                                                                                                            8/1/2018                 $ 15,340.72
                                                                                                                            8/2/2018                  $ 8,372.01
                                                                                                                            8/3/2018                    $ 241.82
                                                                                                                            8/6/2018                 $ 41,910.00
                                                                                                                            8/7/2018                  $ 7,451.01
                                                                                                                            8/8/2018                  $ 9,473.32
                                                                                                                            8/9/2018                  $ 8,525.48
                                                                                                                           8/13/2018                 $ 47,677.16
                                                                                                                           8/14/2018                     $ 30.95
                                                                                                                           8/15/2018                  $ 7,208.07
                                                                                                                           8/16/2018                  $ 7,074.10
                                                                                                                           8/17/2018                    $ 468.34
                                                                                                                           8/20/2018                 $ 33,906.36
                                                                                                                           8/21/2018                  $ 6,373.84
                                                                                                                           8/22/2018                 $ 12,235.83
                                                                                                                           8/24/2018                 $ 10,421.88
                                                                                                                           8/27/2018                 $ 40,101.99
                                                                                                                           8/28/2018                 $ 15,042.17
                                                                                                                           8/29/2018                  $ 8,298.27
                                                                                                                           8/30/2018                 $ 11,660.60
                                                                                                                            9/4/2018                 $ 50,786.07
                                                                                                                            9/5/2018                  $ 6,313.89
                                                                                                                            9/6/2018                  $ 8,749.11
                                                                                                                           9/10/2018                 $ 34,143.46
                                                                                                                           9/11/2018                  $ 7,366.43

          Total amount or value.........................................................................................                            $558,043.40



               CRAIGHEAD COUNTY TAX COLLECTOR
 3.515.                                                                                                                    10/1/2018                 $ 16,099.72   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 9276                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               JONESBORO                                      AR                                        72403                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $16,099.72




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 198
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 226 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               CRANBERRY MALL PROPERTIES LLC
 3.516.                                                                                                                     7/30/2018                     $ 6,988.83   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 6,988.83

               2100 W 7TH STREET
                                                                                                                            9/27/2018                     $ 6,988.83   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               FORTH WORTH                                    TX                                        76107                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $20,966.49



               CRANSTONBVT ASSOCIATES LP
 3.517.                                                                                                                     7/20/2018                 $ 26,638.00      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/22/2018                 $ 26,638.00

               P O BOX 1576
                                                                                                                            9/24/2018                 $ 26,638.00      q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               PROVIDENCE                                     RI                                         2901                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $79,914.00



               CREATIONS JEWELLERY MFG PVT LTD
 3.518.                                                                                                                     7/30/2018                $ 473,357.16      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            10/5/2018                 $ 39,653.82

               NO 25&26 GEM & JEWELLERY COMPLEX III SEEPZ                                                                                                              q   Unsecured loan repayments
               ANDHERI EAST
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MUMBAI                                         INDIA                                                                                                    q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $513,010.98



               CREATIVE ARTISTS AGENCY
 3.519.                                                                                                                    07/24/2018                 $ 70,000.00      q
               Creditor's Name                                                                                                                                             Secured debt

               2000 AVENUE OF THE STARS                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90067                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $70,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 199
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 227 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               CREATIVE MOTION INDUSTRIES INC
 3.520.                                                                                                                     7/18/2018                      $ 176.59 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/19/2018                      $ 209.80
                                                                                                                            7/20/2018                      $ 138.05 q
               2822 N DURFEE AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                            7/23/2018                      $ 165.30
                                                                                                                            7/25/2018                      $ 335.20 q
                                                                                                                                                                    X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/26/2018                      $ 127.80
                                                                                                                            7/27/2018                      $ 118.80 q
               EL MONTE                                       CA                                        91732                                                              Services
                                                                                                                            7/30/2018                      $ 160.95
               City                                              State                                ZIP Code
                                                                                                                             8/2/2018                      $ 444.30 q
                                                                                                                                                                           Other
                                                                                                                             8/3/2018                       $ 69.35
                                                                                                                             8/6/2018                      $ 232.55
                                                                                                                             8/8/2018                      $ 285.50
                                                                                                                             8/9/2018                      $ 110.75
                                                                                                                            8/10/2018                      $ 231.95
                                                                                                                            8/13/2018                      $ 407.75
                                                                                                                            8/15/2018                      $ 354.20
                                                                                                                            8/16/2018                      $ 108.40
                                                                                                                            8/17/2018                      $ 178.45
                                                                                                                            8/20/2018                      $ 261.55
                                                                                                                            8/22/2018                      $ 406.50
                                                                                                                            8/23/2018                      $ 167.60
                                                                                                                            8/24/2018                      $ 196.60
                                                                                                                            8/27/2018                      $ 183.40
                                                                                                                            8/29/2018                      $ 385.40
                                                                                                                            8/30/2018                       $ 46.60
                                                                                                                            8/31/2018                      $ 142.00
                                                                                                                             9/4/2018                      $ 239.80
                                                                                                                             9/5/2018                      $ 439.80
                                                                                                                             9/6/2018                       $ 66.40

          Total amount or value.........................................................................................                                  $6,391.34



               CREFII SILVER CITY LLC
 3.521.                                                                                                                     7/30/2018                     $ 4,416.67   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 4,416.67

               ATTN ACCOUNTING SILVER CITY                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               DALLAS                                         TX                                        75240                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $8,833.34



               CROSMAN CORPORATION
 3.522.                                                                                                                    07/31/2018                 $ 68,466.82      q
               Creditor's Name                                                                                                                                             Secured debt

               PO BOX 8000 DEPT 843                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               BUFFALO                                        NY                                        14267                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $68,466.82




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 200
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 228 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               CROSS COUNTY SHOPPING CENTER
 3.523.                                                                                                                    7/30/2018                $ 394,647.33   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                $ 394,647.33

               PO BOX 849737
                                                                                                                            9/6/2018                 $ 63,406.82   q   Unsecured loan repayments
                                                                                                                           9/13/2018                 $ 63,406.82
                                                                                                                           9/27/2018                $ 394,647.33   q   Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90084-9737                                                     q
                                                                                                                                                                   X
                                                                                                                                                                       Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                          $1,310,755.63



               CROSS COUNTY SHOPPING CENTER DBA B
 3.524.                                                                                                                    7/23/2018                 $ 63,406.82   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/22/2018                 $ 63,406.82

               CO MACERICH COMPANY
                                                                                                                           9/24/2018                 $ 63,406.82   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90084-2596                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $190,220.46




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 201
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 229 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               CROSSLINKS ENBTERPRISES INC
 3.525.                                                                                                                    7/18/2018                       $ 673.25 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                        $ 61.25
                                                                                                                           7/23/2018                     $ 1,869.34 q
               18567 EAST GALE AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 237.97
                                                                                                                           7/25/2018                       $ 211.67 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 367.17
                                                                                                                           7/30/2018                     $ 1,745.54 q
               CITY OF INDUSTRY                               CA                                        91748                                                           Services
                                                                                                                           7/31/2018                       $ 894.59
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 122.82 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 373.54
                                                                                                                            8/6/2018                     $ 1,560.83
                                                                                                                            8/7/2018                       $ 101.15
                                                                                                                            8/8/2018                       $ 381.61
                                                                                                                            8/9/2018                     $ 1,319.95
                                                                                                                           8/10/2018                       $ 363.28
                                                                                                                           8/13/2018                       $ 503.65
                                                                                                                           8/14/2018                       $ 207.62
                                                                                                                           8/16/2018                       $ 696.97
                                                                                                                           8/17/2018                       $ 280.48
                                                                                                                           8/20/2018                       $ 489.39
                                                                                                                           8/21/2018                       $ 144.49
                                                                                                                           8/22/2018                       $ 390.99
                                                                                                                           8/23/2018                       $ 193.35
                                                                                                                           8/27/2018                       $ 875.76
                                                                                                                           8/28/2018                       $ 295.03
                                                                                                                           8/29/2018                       $ 222.97
                                                                                                                           8/30/2018                        $ 55.24
                                                                                                                            9/4/2018                       $ 857.71
                                                                                                                            9/6/2018                       $ 253.22
                                                                                                                            9/7/2018                       $ 127.49
                                                                                                                           9/10/2018                     $ 1,164.05

          Total amount or value.........................................................................................                             $17,042.37



               CROSSROADS JOINT VENTURE LLC
 3.526.                                                                                                                    9/10/2018                $ 352,358.54   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/20/2018                    $ 274.26

               PO BOX 416246                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               BOSTON                                         MA                                    02241-6246                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $352,632.80




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 202
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 230 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               CROSSROADS MALL LLC
 3.527.                                                                                                                     7/30/2018                     $ 2,777.78   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 2,777.78

               10855 W DODGE RD SUITE 270
                                                                                                                            9/27/2018                     $ 2,777.78   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               OMAHA                                          NE                                    68154-2666                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $8,333.34



               CROWLEY LINER SERVICES INC
 3.528.                                                                                                                     7/17/2018                 $ 41,725.00 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                 $ 60,164.00
                                                                                                                            7/20/2018                $ 127,181.00 q
               REGENCY SQUARE BLVD NORTH REGENCY 2                                                                                                                         Unsecured loan repayments
                                                                                                                            7/24/2018                $ 118,806.00
                                                                                                                            7/25/2018                 $ 22,031.00 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/26/2018                 $ 10,795.00
                                                                                                                            7/27/2018                 $ 55,537.00 qX
               JACKSONVILLE                                   FL                                        32225                                                              Services
                                                                                                                            7/31/2018                $ 155,072.00
               City                                              State                                ZIP Code
                                                                                                                             8/1/2018                $ 112,546.00 q
                                                                                                                                                                           Other
                                                                                                                             8/3/2018                 $ 66,973.00
                                                                                                                             8/7/2018                 $ 66,086.00
                                                                                                                             8/8/2018                $ 113,404.00
                                                                                                                             8/9/2018                 $ 21,220.00
                                                                                                                            8/10/2018                 $ 67,867.00
                                                                                                                            8/14/2018                $ 127,409.00
                                                                                                                            8/15/2018                 $ 64,144.00
                                                                                                                            8/16/2018                 $ 19,752.00
                                                                                                                            8/17/2018                 $ 25,908.00
                                                                                                                            8/21/2018                $ 102,191.00
                                                                                                                            8/22/2018                 $ 73,700.00
                                                                                                                            8/23/2018                 $ 15,972.00
                                                                                                                            8/24/2018                $ 109,294.00
                                                                                                                            8/28/2018                 $ 51,108.00
                                                                                                                            8/29/2018                $ 111,149.00
                                                                                                                            8/30/2018                 $ 34,238.00
                                                                                                                            8/31/2018                 $ 32,646.00
                                                                                                                             9/4/2018                $ 122,567.00
                                                                                                                             9/5/2018                 $ 60,325.00
                                                                                                                             9/7/2018                 $ 35,069.00
                                                                                                                            9/11/2018                 $ 96,108.00
                                                                                                                            9/12/2018                $ 152,049.00
                                                                                                                            9/13/2018                 $ 25,271.00
                                                                                                                            9/14/2018                 $ 26,199.00
                                                                                                                            9/18/2018                 $ 67,668.00
                                                                                                                            9/19/2018                $ 123,827.00
                                                                                                                            9/21/2018                 $ 56,748.00
                                                                                                                            9/25/2018                 $ 17,653.00
                                                                                                                            9/26/2018                 $ 70,119.00
                                                                                                                            9/27/2018                   $ 5,861.00
                                                                                                                            9/28/2018                 $ 81,568.00
                                                                                                                            10/2/2018                 $ 30,160.00
                                                                                                                            10/3/2018                 $ 82,987.00
                                                                                                                            10/4/2018                 $ 84,952.00
                                                                                                                            10/5/2018                 $ 17,684.00
                                                                                                                            10/9/2018                 $ 76,847.00
                                                                                                                           10/10/2018                 $ 96,797.00

          Total amount or value.........................................................................................                           $3,137,377.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 203
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 231 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CRYSTAL MALL LLC
 3.529.                                                                                                                    7/30/2018                     $ 4,893.64   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 4,893.64

               14200 COLLECTIONS CENTER DRIVE
                                                                                                                           9/27/2018                     $ 4,893.64   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $14,680.92



               CSFB MORTG SECURITIES CORP COMM
 3.530.                                                                                                                    7/30/2018                 $ 18,386.41      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 18,386.41

               2100 S WS YOUNG DRIVE 1290
                                                                                                                           9/27/2018                 $ 18,386.41      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               KILLEEN                                        TX                                        76543                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $55,159.23



               CSRA FOUNDATION PROP HOLDINGS INC
 3.531.                                                                                                                    7/30/2018                 $ 20,513.29      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 20,513.29

               PO BOX 204227 - RGNCY EXCHANGE SEA
                                                                                                                           9/27/2018                  $ 9,264.07      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               AUGUSTA                                        GA                                        30917                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $50,290.65




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 204
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 232 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CUSTOM WHEEL OUTLET
 3.532.                                                                                                                    7/17/2018                       $ 232.28 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                       $ 871.92
                                                                                                                           7/19/2018                       $ 302.68 q
               438 1ST ST SE SUITE 3                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 529.30
                                                                                                                           7/30/2018                       $ 348.44 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/13/2018                     $ 1,195.76
                                                                                                                           8/14/2018                       $ 520.92 q
               AVON                                           MN                                        56310                                                             Services
                                                                                                                           8/15/2018                       $ 644.12
               City                                              State                                ZIP Code
                                                                                                                           8/20/2018                       $ 531.48 q
                                                                                                                                                                          Other
                                                                                                                           8/28/2018                       $ 861.30
                                                                                                                           8/29/2018                       $ 711.04
                                                                                                                           8/30/2018                       $ 214.70
                                                                                                                            9/4/2018                       $ 564.03
                                                                                                                            9/5/2018                       $ 597.09
                                                                                                                            9/6/2018                     $ 1,214.36
                                                                                                                           9/10/2018                       $ 510.34

          Total amount or value.........................................................................................                                 $9,849.76



               CVM ASSOCIATES LIMITED PARTNERSHIP
 3.533.                                                                                                                    7/23/2018                     $ 9,367.98   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/22/2018                     $ 9,367.98

               DBACVM HOLDINGS II LLC
                                                                                                                           9/24/2018                     $ 9,367.98   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               RALEIGH                                        NC                                        26712                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $28,103.94



               CVM HOLDINGS II LLC
 3.534.                                                                                                                    7/23/2018                $ 109,768.15 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                   $ 9,367.98
                                                                                                                           8/24/2018                $ 109,768.15 q
               2840 PLAZA PLACE SUITE 100                                                                                                                                 Unsecured loan repayments
                                                                                                                            9/6/2018                   $ 9,367.98
                                                                                                                           9/24/2018                $ 109,768.15 qX
                                                                                                                                                                          Suppliers or vendors
               Street

               RALEIGH                                        NC                                        27612                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $348,040.41




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 205
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 233 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CW JOINT VENTURE LLC
 3.535.                                                                                                                    7/30/2018                     $ 4,984.20   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 4,984.20

               PO BOX 5543
                                                                                                                           9/27/2018                     $ 4,984.20   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CAROL STREAM                                   IL                                        60197                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $14,952.60



               CWORK SOLUTIONS
 3.536.                                                                                                                    7/18/2018                  $ 6,992.39 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                  $ 3,878.25
                                                                                                                           7/20/2018                  $ 1,967.92 q
               625 WILLOW SPRINGS LANE                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/23/2018                  $ 7,480.55
                                                                                                                           7/24/2018                  $ 3,011.40 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/25/2018                  $ 1,879.61
                                                                                                                           7/26/2018                  $ 1,204.73 q
               YORK                                           PA                                        17406                                                             Services
                                                                                                                           7/30/2018                  $ 5,199.65
               City                                                State                              ZIP Code
                                                                                                                           7/31/2018                  $ 3,108.31 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                  $ 1,843.12
                                                                                                                            8/2/2018                  $ 1,776.88
                                                                                                                            8/3/2018                    $ 535.98
                                                                                                                            8/6/2018                  $ 2,889.48
                                                                                                                            8/7/2018                    $ 223.68
                                                                                                                            8/8/2018                    $ 459.80
                                                                                                                            8/9/2018                  $ 2,076.39
                                                                                                                           8/10/2018                    $ 833.25
                                                                                                                           8/13/2018                 $ 10,185.22
                                                                                                                           8/14/2018                  $ 4,735.93
                                                                                                                           8/15/2018                  $ 2,515.80
                                                                                                                           8/16/2018                  $ 1,877.70
                                                                                                                           8/17/2018                  $ 1,159.63
                                                                                                                           8/20/2018                  $ 4,538.69
                                                                                                                           8/21/2018                  $ 1,055.95
                                                                                                                           8/22/2018                    $ 463.54
                                                                                                                           8/23/2018                    $ 577.64
                                                                                                                           8/24/2018                  $ 1,030.03
                                                                                                                           8/27/2018                  $ 5,789.59
                                                                                                                           8/28/2018                  $ 1,798.03
                                                                                                                           8/29/2018                  $ 4,434.02
                                                                                                                           8/30/2018                  $ 1,185.55
                                                                                                                           8/31/2018                  $ 2,730.20
                                                                                                                            9/4/2018                  $ 4,675.27
                                                                                                                            9/6/2018                  $ 2,286.76
                                                                                                                            9/7/2018                    $ 545.25
                                                                                                                           9/10/2018                  $ 4,447.83

          Total amount or value.........................................................................................                            $101,394.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 206
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 234 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CWORKS SOLUTIONS
 3.537.                                                                                                                     7/18/2018                       $ 224.63 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/20/2018                     $ 1,378.52
                                                                                                                            7/23/2018                     $ 1,768.26 q
               625 WILLOW SPRINGS LANE                                                                                                                                   Unsecured loan repayments
                                                                                                                            7/24/2018                     $ 1,980.63
                                                                                                                            7/25/2018                       $ 764.35 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 564.67
                                                                                                                            7/30/2018                     $ 2,851.09 q
               YORK                                           PA                                        17406                                                            Services
                                                                                                                            7/31/2018                       $ 758.37
               City                                              State                                ZIP Code
                                                                                                                             8/1/2018                       $ 593.25 q
                                                                                                                                                                         Other
                                                                                                                             8/2/2018                       $ 857.25
                                                                                                                             8/6/2018                       $ 919.01
                                                                                                                             8/7/2018                     $ 1,292.12
                                                                                                                             8/8/2018                     $ 1,446.48
                                                                                                                             8/9/2018                       $ 772.77
                                                                                                                            8/10/2018                       $ 383.99
                                                                                                                            8/13/2018                       $ 386.86
                                                                                                                            8/15/2018                       $ 568.30
                                                                                                                            8/16/2018                       $ 184.31
                                                                                                                            8/17/2018                       $ 383.99
                                                                                                                            8/20/2018                       $ 752.61
                                                                                                                            8/27/2018                     $ 1,967.95
                                                                                                                            8/28/2018                       $ 691.16
                                                                                                                             9/4/2018                       $ 696.57
                                                                                                                             9/6/2018                       $ 334.40
                                                                                                                            9/10/2018                       $ 617.85

          Total amount or value.........................................................................................                              $23,139.39



               CX OPPORTUNITY LLC
 3.538.                                                                                                                    09/13/2018                 $ 10,000.00   q
               Creditor's Name                                                                                                                                           Secured debt

               65 PINE AVENUE                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                    q    Suppliers or vendors
               Street

               LONG BEACH                                     CA                                        90802                                                       q
                                                                                                                                                                    X
                                                                                                                                                                         Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $10,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 207
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 235 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               CYBERTRON INTERNATIONAL INC
 3.539.                                                                                                                     7/17/2018                  $ 3,536.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                  $ 1,345.00
                                                                                                                            7/19/2018                  $ 1,157.00 q
               4747 S EMPORIA STREET                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/23/2018                  $ 3,883.00
                                                                                                                            7/25/2018                  $ 1,909.00 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/31/2018                  $ 3,883.00
                                                                                                                             8/1/2018                  $ 1,298.00 q
               WICHITA                                        KS                                        67216                                                            Services
                                                                                                                             8/6/2018                    $ 734.00
               City                                              State                                ZIP Code
                                                                                                                             8/7/2018                  $ 2,173.00 q
                                                                                                                                                                         Other
                                                                                                                             8/9/2018                  $ 2,370.00
                                                                                                                            8/10/2018                    $ 489.00
                                                                                                                            8/15/2018                  $ 4,222.00
                                                                                                                            8/16/2018                    $ 681.00
                                                                                                                            8/17/2018                    $ 489.00
                                                                                                                            8/20/2018                  $ 2,304.00
                                                                                                                            8/21/2018                  $ 1,514.00
                                                                                                                            8/22/2018                    $ 734.00
                                                                                                                            8/23/2018                    $ 724.00
                                                                                                                           08/27/2018                 $ 10,000.00
                                                                                                                            8/27/2018                    $ 781.00
                                                                                                                            8/28/2018                  $ 2,842.00

          Total amount or value.........................................................................................                              $47,068.00



               CYCLE FORCE GROUP LLC
 3.540.                                                                                                                     7/18/2018                       $ 861.48 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/20/2018                       $ 748.37
                                                                                                                            7/23/2018                       $ 757.93 q
               2105 SE 5TH STREET                                                                                                                                        Unsecured loan repayments
                                                                                                                            7/25/2018                     $ 2,020.08
                                                                                                                            7/26/2018                       $ 527.75 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/27/2018                       $ 790.84
                                                                                                                            7/30/2018                     $ 1,535.26 q
               AMES                                           IA                                        50010                                                            Services
                                                                                                                             8/2/2018                     $ 3,244.81
               City                                              State                                ZIP Code
                                                                                                                             8/3/2018                       $ 527.44 q
                                                                                                                                                                         Other
                                                                                                                             8/6/2018                     $ 1,182.51
                                                                                                                             8/8/2018                     $ 1,326.88
                                                                                                                             8/9/2018                       $ 793.34
                                                                                                                            8/10/2018                       $ 128.69
                                                                                                                            8/13/2018                     $ 1,255.31
                                                                                                                            8/15/2018                       $ 169.22
                                                                                                                            8/16/2018                       $ 960.62
                                                                                                                            8/17/2018                       $ 581.34
                                                                                                                            8/20/2018                       $ 909.66
                                                                                                                            8/22/2018                     $ 1,253.35
                                                                                                                            8/23/2018                       $ 461.50
                                                                                                                            8/24/2018                     $ 2,225.68
                                                                                                                            8/27/2018                       $ 478.13
                                                                                                                            8/29/2018                     $ 1,514.02
                                                                                                                            8/30/2018                       $ 619.48
                                                                                                                            8/31/2018                       $ 665.80
                                                                                                                             9/4/2018                     $ 1,739.39
                                                                                                                             9/5/2018                     $ 2,170.78
                                                                                                                             9/6/2018                       $ 616.56

          Total amount or value.........................................................................................                              $30,066.22




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 208
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 236 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               CYMAX STORES USA LLC
 3.541.                                                                                                                    7/17/2018                  $ 4,073.84 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                 $ 10,814.89
                                                                                                                           7/19/2018                 $ 13,940.91 q
               12020 SUNRISE VALLEY DRIVE                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 2,550.74
                                                                                                                           7/23/2018                 $ 29,684.88 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/24/2018                 $ 12,525.94
                                                                                                                           7/25/2018                 $ 13,169.30 q
               RESTON                                         VA                                        20191                                                             Services
                                                                                                                           7/26/2018                  $ 8,047.63
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                  $ 3,166.00 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                  $ 9,229.80
                                                                                                                            8/2/2018                 $ 11,588.10
                                                                                                                            8/3/2018                    $ 157.46
                                                                                                                            8/6/2018                 $ 26,394.95
                                                                                                                            8/7/2018                    $ 820.88
                                                                                                                            8/8/2018                 $ 10,478.24
                                                                                                                            8/9/2018                  $ 6,597.74
                                                                                                                           8/10/2018                    $ 981.71
                                                                                                                           8/13/2018                 $ 25,724.56
                                                                                                                           8/14/2018                  $ 8,157.98
                                                                                                                           8/15/2018                  $ 6,089.46
                                                                                                                           8/16/2018                  $ 6,695.02
                                                                                                                           8/17/2018                  $ 1,085.82
                                                                                                                           8/20/2018                 $ 23,770.73
                                                                                                                           8/21/2018                  $ 9,617.95
                                                                                                                           8/22/2018                  $ 4,934.98
                                                                                                                           8/24/2018                  $ 6,272.04
                                                                                                                           8/27/2018                 $ 22,919.83
                                                                                                                           8/28/2018                 $ 10,897.10
                                                                                                                           8/29/2018                  $ 7,793.46
                                                                                                                           8/30/2018                  $ 7,120.68
                                                                                                                           8/31/2018                  $ 1,723.28
                                                                                                                            9/4/2018                 $ 32,644.33
                                                                                                                            9/5/2018                  $ 4,345.00
                                                                                                                            9/6/2018                 $ 11,484.23
                                                                                                                            9/7/2018                  $ 1,137.00
                                                                                                                           9/10/2018                 $ 28,732.73
                                                                                                                           9/11/2018                 $ 12,989.50

          Total amount or value.........................................................................................                            $398,358.69



               D BENVENUTI HOLDINGS LLC
 3.542.                                                                                                                    7/30/2018                     $ 9,330.22   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 9,330.22

               9940 BUSINESS PARK DR SUITE 135
                                                                                                                           9/27/2018                     $ 9,330.22   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SACRAMENTO                                     CA                                        95827                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $27,990.66




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 209
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 237 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               DAKOTA SQUARE MALL CMBS LLC
 3.543.                                                                                                                    7/30/2018                 $ 26,037.70   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 26,037.70

               P O BOX 5551
                                                                                                                           9/13/2018                 $ 96,557.68   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 26,037.70
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               CAROL STREAM                                   IL                                    60197-5551                                                     q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $174,670.78



               DAKS INDIA INDUSTRIES PVT LTD
 3.544.                                                                                                                    7/23/2018                   $ 2,179.19 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/30/2018                $ 147,035.59
                                                                                                                            8/6/2018                $ 121,876.24 q
               F-335 OKHLA INDUSTRIAL AREA-2 PHASE-2                                                                                                                   Unsecured loan repayments
                                                                                                                           9/19/2018                 $ 42,778.82
                                                                                                                           10/2/2018                 $ 42,195.10 qX
                                                                                                                                                                       Suppliers or vendors
               Street

               NEW DELHI                                      DELHI                                     110020                                                     q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $356,064.94



               DALPLANO INC
 3.545.                                                                                                                    7/30/2018                 $ 12,644.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 12,886.58

               PO BOX 100145
                                                                                                                           9/27/2018                 $ 12,886.58   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               SAN ANTONIO                                    TX                                        78201                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $38,417.16



               DAN DEE INTERNATIONAL LTD
 3.546.                                                                                                                    8/10/2018                   $ 7,478.20 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/21/2018                 $ 13,078.92
                                                                                                                           8/22/2018                $ 221,884.20 q
               451 MONUMENT RD 903                                                                                                                                     Unsecured loan repayments
                                                                                                                           8/23/2018                   $ 1,049.64
                                                                                                                           8/30/2018                $ 405,608.88 qX
                                                                                                                                                                       Suppliers or vendors
               Street

               JAX                                            FL                                        32225                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $649,099.84




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 210
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 238 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               DAN POST BOOT COMPANY
 3.547.                                                                                                                    7/18/2018                       $ 434.25 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 238.50
                                                                                                                           7/20/2018                       $ 520.00 q
               FIDELITY BANK                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 443.00
                                                                                                                           7/26/2018                     $ 2,018.50 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 485.50
                                                                                                                            8/3/2018                       $ 167.75 q
               MOUNT GILEAD                                   NC                                        27306                                                             Services
                                                                                                                            8/6/2018                       $ 727.00
               City                                              State                                ZIP Code
                                                                                                                            8/8/2018                       $ 438.50 q
                                                                                                                                                                          Other
                                                                                                                           8/10/2018                       $ 673.75
                                                                                                                           8/13/2018                       $ 519.50
                                                                                                                           8/15/2018                     $ 1,646.00
                                                                                                                           8/16/2018                        $ 55.25
                                                                                                                           8/17/2018                       $ 411.50
                                                                                                                           8/20/2018                       $ 532.00
                                                                                                                           8/22/2018                        $ 55.00
                                                                                                                           8/23/2018                       $ 989.50
                                                                                                                           8/24/2018                       $ 250.00
                                                                                                                           8/27/2018                       $ 393.00
                                                                                                                           8/29/2018                       $ 606.00
                                                                                                                           8/31/2018                       $ 281.50
                                                                                                                            9/4/2018                       $ 247.50
                                                                                                                            9/5/2018                       $ 122.00
                                                                                                                            9/6/2018                       $ 572.50
                                                                                                                           9/10/2018                       $ 551.00

          Total amount or value.........................................................................................                             $13,379.00



               DANBURY CITY TAX COLLECTOR
 3.548.                                                                                                                    7/18/2018                 $ 16,280.41      q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 237                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               DANBURY                                        CT                                         6813                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $16,280.41



               DANBURY MALL ASSOCIATES
 3.549.                                                                                                                    7/30/2018                     $ 5,422.30   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 5,422.30

               LOS ANGELES CA 90084-2596
                                                                                                                           9/27/2018                     $ 5,422.30   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               LOS ANGELES                                     CA                                   90084-2596                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $16,266.90




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 211
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 239 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               DANECRAFT INC
 3.550.                                                                                                                     7/30/2018                     $ 643.29 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/31/2018                     $ 741.07
                                                                                                                             8/1/2018                     $ 139.96 q
               DEPT 1043                                                                                                                                                   Unsecured loan repayments
                                                                                                                             8/2/2018                     $ 307.92
                                                                                                                             8/3/2018                      $ 82.30 q
                                                                                                                                                                   X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                        8/6/2018                   $ 5,810.06
                                                                                                                             8/7/2018                   $ 6,771.47 q
               HARTFORD                                       CT                                         6151                                                              Services
                                                                                                                             8/9/2018                 $ 23,896.42
               City                                              State                                ZIP Code
                                                                                                                            8/10/2018                   $ 1,710.68 q
                                                                                                                                                                           Other
                                                                                                                            8/13/2018                   $ 9,523.10
                                                                                                                            8/14/2018                   $ 3,527.10
                                                                                                                            8/16/2018                   $ 1,183.23
                                                                                                                            8/17/2018                $ 206,841.39
                                                                                                                            8/20/2018                 $ 16,123.06
                                                                                                                            8/21/2018                 $ 26,515.33
                                                                                                                            8/27/2018                 $ 12,122.55
                                                                                                                            8/28/2018                      $ 11.39
                                                                                                                             9/4/2018                 $ 10,463.12
                                                                                                                             9/5/2018                     $ 943.30
                                                                                                                            9/10/2018                   $ 3,996.28
                                                                                                                           09/14/2018                $ 308,796.75

          Total amount or value.........................................................................................                             $640,149.77



               DANVILLE MALL LLC
 3.551.                                                                                                                     7/30/2018                     $ 5,954.76   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 5,954.76

               LLC PO BOX 204227
                                                                                                                            9/27/2018                     $ 5,954.76   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               AUGUSTA                                        GA                                        30917                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $17,864.28




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 212
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 240 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               DART INTERNATIONAL
 3.552.                                                                                                                    7/17/2018                 $ 31,780.52 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 34,927.09
                                                                                                                           7/18/2018                     $ 345.00 q
               P O BOX 23915 1342 S ROWAN AVE                                                                                                                         Unsecured loan repayments
                                                                                                                           7/19/2018                   $ 3,828.32
                                                                                                                           7/20/2018                 $ 62,470.26 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/24/2018                $ 119,874.49
                                                                                                                           7/24/2018                 $ 39,727.57 qX
               LOS ANGELES                                    CA                                        90023                                                         Services
                                                                                                                           7/25/2018                 $ 30,438.73
               City                                              State                                ZIP Code
                                                                                                                           7/25/2018                      $ 75.00 q
                                                                                                                                                                      Other
                                                                                                                           7/26/2018                 $ 30,105.02
                                                                                                                           7/26/2018                     $ 240.00
                                                                                                                           7/27/2018                $ 105,480.64
                                                                                                                           7/27/2018                 $ 66,168.61
                                                                                                                           7/31/2018                 $ 32,443.54
                                                                                                                           7/31/2018                      $ 75.00
                                                                                                                            8/1/2018                 $ 33,054.93
                                                                                                                            8/2/2018                 $ 23,689.16
                                                                                                                            8/3/2018                 $ 61,401.81
                                                                                                                            8/7/2018                 $ 13,548.93
                                                                                                                            8/7/2018                     $ 240.00
                                                                                                                            8/8/2018                 $ 33,296.73
                                                                                                                            8/9/2018                 $ 34,920.45
                                                                                                                           8/10/2018                $ 220,649.68
                                                                                                                           8/10/2018                 $ 82,409.11
                                                                                                                           8/14/2018                 $ 37,718.46
                                                                                                                           8/15/2018                 $ 31,981.70
                                                                                                                           8/15/2018                     $ 105.00
                                                                                                                           8/16/2018                 $ 25,932.58
                                                                                                                           8/17/2018                $ 109,458.45
                                                                                                                           8/17/2018                 $ 77,093.03
                                                                                                                           8/21/2018                 $ 33,910.93
                                                                                                                           8/22/2018                 $ 31,966.03
                                                                                                                           8/23/2018                $ 114,401.84
                                                                                                                           8/23/2018                 $ 32,866.77
                                                                                                                           8/24/2018                 $ 54,683.43
                                                                                                                           8/28/2018                 $ 32,364.42
                                                                                                                           8/29/2018                 $ 33,694.07
                                                                                                                           8/30/2018                 $ 28,881.90
                                                                                                                           8/30/2018                      $ 30.00
                                                                                                                           8/31/2018                 $ 50,248.84
                                                                                                                            9/4/2018                $ 116,930.29
                                                                                                                            9/4/2018                 $ 31,625.93
                                                                                                                            9/5/2018                 $ 33,818.25
                                                                                                                            9/5/2018                      $ 30.00
                                                                                                                            9/6/2018                $ 109,484.96
                                                                                                                            9/6/2018                 $ 43,831.88
                                                                                                                            9/7/2018                 $ 60,093.53
                                                                                                                            9/7/2018                     $ 870.00
                                                                                                                           9/11/2018                 $ 32,122.72
                                                                                                                           9/11/2018                     $ 690.00
                                                                                                                           9/12/2018                 $ 26,444.85
                                                                                                                           9/13/2018                $ 116,423.69
                                                                                                                           9/13/2018                 $ 28,314.90
                                                                                                                           9/14/2018                 $ 52,960.88
                                                                                                                           9/18/2018                 $ 16,738.19
                                                                                                                           9/19/2018                 $ 21,603.33
                                                                                                                           9/19/2018                     $ 360.93
                                                                                                                           9/20/2018                 $ 30,046.22
                                                                                                                           9/20/2018                      $ 75.00
                                                                                                                           9/21/2018                $ 114,474.90

          Total amount or value.........................................................................................                          $2,593,468.49




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 213
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 241 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DART INTERNATIONAL
 3.553.                                                                                                                     9/21/2018                 $ 51,085.87 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/25/2018                 $ 37,825.57
                                                                                                                            9/26/2018                 $ 27,970.26 q
               P O BOX 23915 1342 S ROWAN AVE                                                                                                                           Unsecured loan repayments
                                                                                                                            9/26/2018                     $ 60.00
                                                                                                                            9/27/2018                 $ 40,554.59 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/27/2018                    $ 105.00
                                                                                                                            9/28/2018                $ 105,895.00 q
                                                                                                                                                                  X
               LOS ANGELES                                    CA                                        90023                                                           Services
                                                                                                                            9/28/2018                 $ 54,925.34
               City                                              State                                ZIP Code
                                                                                                                            10/2/2018                 $ 31,563.85 q
                                                                                                                                                                        Other
                                                                                                                            10/2/2018                    $ 150.00
                                                                                                                            10/3/2018                 $ 25,899.13
                                                                                                                            10/4/2018                 $ 27,909.11
                                                                                                                            10/4/2018                    $ 105.00
                                                                                                                            10/5/2018                $ 107,416.14
                                                                                                                            10/5/2018                 $ 66,668.94
                                                                                                                            10/9/2018                 $ 31,538.42
                                                                                                                           10/10/2018                 $ 97,071.67
                                                                                                                           10/10/2018                 $ 26,242.33

          Total amount or value.........................................................................................                             $732,986.22



               DART WAREHOUSE CORPORATION
 3.554.                                                                                                                     7/30/2018                $ 284,992.50   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                $ 284,992.50

               1430 SOUTH EASTMAN AVE
                                                                                                                            9/27/2018                $ 284,992.50   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90023                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $854,977.50



               DATA PRINT TECHNOLOGIES INC
 3.555.                                                                                                                      8/7/2018                 $ 32,111.97   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/21/2018                 $ 71,778.49

               42 N PINE CIR                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               BELLEAIR                                       FL                                        33756                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $103,890.46




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 214
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 242 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DAVID BEAN
 3.556.                                                                                                                    7/18/2018                      $ 205.17 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                      $ 263.15
                                                                                                                           7/24/2018                      $ 212.45 q
               407 N QUENTIN ROAD                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 58.04
                                                                                                                           7/30/2018                      $ 684.81 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/31/2018                       $ 38.55
                                                                                                                            8/1/2018                       $ 19.50 q
               PALATINE                                       IL                                        60067                                                            Services
                                                                                                                            8/6/2018                      $ 410.04
               City                                                State                              ZIP Code
                                                                                                                            8/9/2018                      $ 355.69 q
                                                                                                                                                                         Other
                                                                                                                           8/13/2018                      $ 108.24
                                                                                                                           8/16/2018                       $ 58.01
                                                                                                                           8/20/2018                      $ 103.73
                                                                                                                           8/21/2018                      $ 134.24
                                                                                                                           8/23/2018                      $ 203.04
                                                                                                                           8/27/2018                      $ 757.62
                                                                                                                           8/28/2018                      $ 457.44
                                                                                                                           8/29/2018                       $ 38.31
                                                                                                                            9/4/2018                      $ 963.99
                                                                                                                            9/5/2018                      $ 223.95
                                                                                                                            9/7/2018                      $ 128.20
                                                                                                                           9/10/2018                      $ 835.50
                                                                                                                           9/11/2018                      $ 151.89

          Total amount or value.........................................................................................                                 $6,411.56



               DAVID HUANG
 3.557.                                                                                                                    7/30/2018                 $ 29,213.73     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                $ 106,965.98

               23200 SE 135TH CT
                                                                                                                           8/28/2018                 $ 29,926.26     q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 29,926.26
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               ISSAQUAH                                       WA                                        98027                                                        q   Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $196,032.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 215
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 243 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DAY TO DAY IMPORTS INC
 3.558.                                                                                                                     7/18/2018                       $ 454.91 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                       $ 265.72
                                                                                                                            7/23/2018                     $ 1,939.15 q
               1820 E 48TH PLACE UNIT A                                                                                                                                  Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 524.48
                                                                                                                            7/25/2018                       $ 269.44 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 392.09
                                                                                                                            7/30/2018                     $ 1,745.62 q
               VERNON                                         CA                                        90058                                                            Services
                                                                                                                            7/31/2018                       $ 341.30
               City                                              State                                ZIP Code
                                                                                                                             8/1/2018                       $ 218.08 q
                                                                                                                                                                         Other
                                                                                                                             8/2/2018                       $ 195.34
                                                                                                                             8/6/2018                       $ 845.76
                                                                                                                             8/7/2018                       $ 360.18
                                                                                                                             8/9/2018                       $ 800.21
                                                                                                                            8/13/2018                     $ 1,003.38
                                                                                                                            8/14/2018                       $ 278.74
                                                                                                                            8/15/2018                       $ 274.83
                                                                                                                            8/16/2018                        $ 84.50
                                                                                                                            8/20/2018                     $ 1,074.08
                                                                                                                            8/21/2018                       $ 422.99
                                                                                                                            8/22/2018                       $ 212.35
                                                                                                                            8/23/2018                       $ 178.59
                                                                                                                            8/27/2018                     $ 1,568.04
                                                                                                                            8/28/2018                       $ 430.97
                                                                                                                            8/29/2018                       $ 353.51
                                                                                                                            8/30/2018                       $ 130.17
                                                                                                                             9/4/2018                     $ 1,968.14
                                                                                                                             9/5/2018                       $ 425.47
                                                                                                                             9/6/2018                       $ 234.25
                                                                                                                            9/10/2018                     $ 1,924.23
                                                                                                                            9/11/2018                       $ 527.19

          Total amount or value.........................................................................................                              $19,443.71



               DAYTON APPLIANCE PARTS COMPANY
 3.559.                                                                                                                    08/16/2018                 $ 48,907.26   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           09/27/2018                 $ 93,565.88

               122 SEARS ST                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               DAYTON                                         OH                                        45402                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $142,473.14




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 216
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 244 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DAZADI INC
 3.560.                                                                                                                    7/18/2018                     $ 1,049.05 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 394.41
                                                                                                                           7/23/2018                     $ 1,572.99 q
               19197 GOLDEN VALLEY RD STE 840                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 579.53
                                                                                                                           7/26/2018                       $ 831.75 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                       $ 166.25
                                                                                                                           7/31/2018                       $ 451.77 q
               SANTA CLARITA                                  CA                                        91387                                                           Services
                                                                                                                            8/2/2018                       $ 310.24
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                       $ 112.64 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                       $ 707.58
                                                                                                                            8/8/2018                       $ 801.00
                                                                                                                            8/9/2018                     $ 2,676.75
                                                                                                                           8/13/2018                       $ 253.40
                                                                                                                           8/15/2018                       $ 947.97
                                                                                                                           8/16/2018                        $ 68.63
                                                                                                                           8/20/2018                       $ 171.83
                                                                                                                           8/21/2018                       $ 124.60
                                                                                                                           8/22/2018                        $ 58.35
                                                                                                                           8/23/2018                       $ 162.60
                                                                                                                           8/24/2018                       $ 161.60
                                                                                                                           8/27/2018                     $ 3,065.53
                                                                                                                            9/4/2018                       $ 698.76
                                                                                                                            9/5/2018                       $ 313.00
                                                                                                                            9/6/2018                       $ 388.05
                                                                                                                           9/10/2018                       $ 488.53
                                                                                                                           9/11/2018                     $ 1,259.08

          Total amount or value.........................................................................................                             $17,815.89



               DC SAFETY SALES CO INC
 3.561.                                                                                                                    9/20/2018                 $ 32,894.40   q
               Creditor's Name                                                                                                                                          Secured debt

               40 COMMERCE DR                                                                                                                                      q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               HAUPPAUGE                                      NY                                        11788                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $32,894.40



               DCT SPECIAL PROJECTS INC
 3.562.                                                                                                                    7/23/2018                 $ 13,138.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/2/2018                 $ 15,017.00
                                                                                                                            8/6/2018                  $ 7,508.20 q
               1332 WEST MCNAB ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                            8/8/2018                  $ 4,335.10
                                                                                                                           8/13/2018                  $ 9,016.00 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/20/2018                 $ 10,372.27
                                                                                                                           8/27/2018                 $ 14,128.70 q
               FORT LAUDERDALE                                 FL                                       33309                                                           Services
                                                                                                                           8/29/2018                 $ 15,127.50
               City                                              State                                ZIP Code
                                                                                                                            9/4/2018                 $ 15,091.50 q
                                                                                                                                                                        Other
                                                                                                                            9/5/2018                  $ 2,438.70


          Total amount or value.........................................................................................                            $106,173.77




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 217
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 245 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DDR CORP DBA DDR NORTE LLC SE
 3.563.                                                                                                                    7/30/2018                 $ 36,217.06    q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 536789                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               ATLANTA                                        GA                                        30353                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $36,217.06



               DEARBORN CITY TAX COLLECTOR
 3.564.                                                                                                                    8/29/2018                $ 214,312.95    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/29/2018                   $ 5,095.38

               PO BOX 30516                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               LANSING                                        MI                                        48909                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $219,408.33




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 218
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 246 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DEBRA J BARRETT
 3.565.                                                                                                                    7/18/2018                     $ 1,963.35 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 828.94
                                                                                                                           7/23/2018                     $ 4,074.55 q
               246 AIRPORT ROAD                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 1,265.82
                                                                                                                           7/25/2018                     $ 1,070.66 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 626.47
                                                                                                                           7/30/2018                     $ 2,270.42 q
               WINCHESTER                                     VA                                        22602                                                           Services
                                                                                                                           7/31/2018                       $ 281.58
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 333.72 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 480.47
                                                                                                                            8/6/2018                     $ 2,143.66
                                                                                                                            8/7/2018                       $ 419.30
                                                                                                                            8/8/2018                       $ 533.56
                                                                                                                            8/9/2018                       $ 288.05
                                                                                                                           8/13/2018                     $ 2,743.40
                                                                                                                           8/14/2018                       $ 399.85
                                                                                                                           8/15/2018                       $ 829.18
                                                                                                                           8/16/2018                     $ 1,192.84
                                                                                                                           8/20/2018                     $ 2,563.12
                                                                                                                           8/21/2018                       $ 616.47
                                                                                                                           8/22/2018                       $ 745.32
                                                                                                                           8/23/2018                       $ 289.52
                                                                                                                           8/24/2018                       $ 625.58
                                                                                                                           8/27/2018                     $ 3,361.29
                                                                                                                           8/28/2018                       $ 354.57
                                                                                                                           8/29/2018                       $ 648.02
                                                                                                                           8/30/2018                       $ 807.05
                                                                                                                            9/4/2018                     $ 5,392.14
                                                                                                                            9/5/2018                     $ 1,080.39
                                                                                                                            9/6/2018                       $ 812.99
                                                                                                                           9/10/2018                     $ 3,911.75
                                                                                                                           9/11/2018                       $ 788.76

          Total amount or value.........................................................................................                             $43,742.79



               DEDEAUX INLAND EMPIRE PROPERTIES
 3.566.                                                                                                                    7/30/2018                $ 316,631.10   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 316,631.10

               1430 S EASTMAN
                                                                                                                           9/27/2018                $ 316,631.10   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90023                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $949,893.30




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 219
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 247 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DEKALB COUNTY TAX COMMISSIONER
 3.567.                                                                                                                     9/24/2018                 $ 71,391.39 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/24/2018                 $ 57,264.00
                                                                                                                            9/24/2018                 $ 48,037.52 q
               PO BOX 100004                                                                                                                                            Unsecured loan repayments
                                                                                                                            9/24/2018                 $ 22,071.17
                                                                                                                            9/24/2018                 $ 19,884.23 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/24/2018                 $ 13,849.11
                                                                                                                            9/24/2018                 $ 12,763.06 q
               DECATUR                                        GA                                        30031                                                           Services
                                                                                                                            9/24/2018                  $ 1,108.11
                                                                                                                            9/24/2018                  $ 1,029.06 q
                                                                                                                                                                  X                Tax Payments
               City                                              State                                ZIP Code                                                          Other
                                                                                                                            9/24/2018                    $ 394.37


          Total amount or value.........................................................................................                             $247,792.02



               DEL AMO MILLS LP
 3.568.                                                                                                                     7/30/2018                 $ 27,555.81   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                 $ 27,555.81

               ATLANTA GA 30384-9657
                                                                                                                            9/27/2018                 $ 27,555.81   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               ATLANTA                                         GA                                   30384-9657                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $82,667.43



               DELAWARE STATE TREASURY OFFICE
 3.569.                                                                                                                    08/14/2018                 $ 40,000.00   q
               Creditor's Name                                                                                                                                          Secured debt

               820 N FRENCH STREET WILMINGTON                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               WILMINGTON                                     DE                                        19801                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                              $40,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 220
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 248 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DELL MARKETING L P
 3.570.                                                                                                                    7/19/2018                       $ 708.32 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 3,008.79
                                                                                                                           7/24/2018                     $ 2,830.06 q
               P O BOX 643561                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 1,363.78
                                                                                                                           7/26/2018                     $ 1,009.99 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 821.98
                                                                                                                           7/30/2018                     $ 1,753.88 q
               PITTSBURGH                                     PA                                        15264                                                           Services
                                                                                                                           7/31/2018                     $ 1,236.16
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 486.35 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 585.79
                                                                                                                            8/6/2018                     $ 4,129.04
                                                                                                                            8/7/2018                       $ 757.49
                                                                                                                            8/9/2018                     $ 1,744.13
                                                                                                                           8/13/2018                       $ 865.27
                                                                                                                           8/14/2018                     $ 1,779.00
                                                                                                                           8/15/2018                       $ 634.71
                                                                                                                           8/16/2018                       $ 850.85
                                                                                                                           8/20/2018                     $ 3,344.00
                                                                                                                           8/22/2018                       $ 752.24
                                                                                                                           8/23/2018                       $ 985.93
                                                                                                                           8/24/2018                       $ 483.59
                                                                                                                           8/27/2018                     $ 4,119.52
                                                                                                                           8/28/2018                     $ 2,450.21
                                                                                                                           8/30/2018                     $ 1,575.32
                                                                                                                            9/4/2018                     $ 4,035.92
                                                                                                                            9/5/2018                     $ 1,258.59
                                                                                                                            9/6/2018                        $ 63.80
                                                                                                                           9/10/2018                     $ 2,684.12
                                                                                                                           9/11/2018                       $ 395.31

          Total amount or value.........................................................................................                             $46,714.14



               DELOITTE & TOUCHE LLP
 3.571.                                                                                                                    8/10/2018                 $ 11,989.00   q
               Creditor's Name                                                                                                                                          Secured debt

               P O BOX 844736                                                                                                                                      q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               DALLAS                                         TX                                        75284                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $11,989.00



               DELTA ENTERPRISE CORP
 3.572.                                                                                                                    7/17/2018                $ 648,787.58 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                 $ 74,443.08
                                                                                                                            8/7/2018                $ 148,886.16 q
               114 WEST 26TH STREET                                                                                                                                     Unsecured loan repayments
                                                                                                                           8/30/2018                $ 103,548.67
                                                                                                                           9/13/2018                 $ 62,946.89 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                          $1,038,612.38




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 221
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 249 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               DELTA ENTERPRISES
 3.573.                                                                                                                    07/23/2018                     $ 6,482.88   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/01/2018                     $ 5,837.76

               24 CONGRESS CIR W                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ROSELLE                                        IL                                        60172                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $12,320.64



               DELTA MARKETING
 3.574.                                                                                                                     7/23/2018                       $ 635.71 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/30/2018                     $ 1,092.81
                                                                                                                            7/31/2018                     $ 1,947.35 q
               1635 MCDONALD AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                             8/1/2018                        $ 12.04
                                                                                                                             8/2/2018                       $ 575.67 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                        8/6/2018                       $ 610.50
                                                                                                                            8/13/2018                       $ 795.23 q
                                                                                                                                                                     X
               BROOKLYN                                       NY                                        11230                                                              Services
                                                                                                                            8/20/2018                       $ 946.42
               City                                                State                              ZIP Code
                                                                                                                            8/21/2018                        $ 25.99 q
                                                                                                                                                                           Other
                                                                                                                            8/27/2018                       $ 593.34
                                                                                                                             9/6/2018                       $ 342.33
                                                                                                                            9/10/2018                     $ 2,343.76
                                                                                                                            9/11/2018                       $ 789.57

          Total amount or value.........................................................................................                              $10,710.72



               DEMAR LOGISTICS INC
 3.575.                                                                                                                     7/23/2018                   $ 5,252.66 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/26/2018                     $ 892.72
                                                                                                                            7/27/2018                   $ 6,767.10 q
               376 E LIES RD                                                                                                                                               Unsecured loan repayments
                                                                                                                             8/6/2018                   $ 1,820.33
                                                                                                                            9/24/2018                $ 118,648.62 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       9/27/2018                 $ 31,844.13
                                                                                                                            10/4/2018                   $ 1,729.15 q
                                                                                                                                                                   X
               CAROL STREAM                                   IL                                        60188                                                              Services
                                                                                                                            10/8/2018                   $ 2,472.47
               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $169,427.18



               DEPORTES SALVADOR COLOM INC
 3.576.                                                                                                                     7/18/2018                     $ 4,187.79 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/20/2018                       $ 548.08
                                                                                                                            7/23/2018                     $ 5,808.15 q
               PO BOX 11977                                                                                                                                                Unsecured loan repayments
                                                                                                                             8/1/2018                     $ 2,235.66
                                                                                                                             8/6/2018                     $ 1,691.79 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       8/10/2018                     $ 2,476.34
                                                                                                                            8/13/2018                     $ 1,896.18 q
               SAN JUAN                                       PR                                    00922-1977                                                             Services
                                                                                                                            8/17/2018                     $ 1,015.33
               City                                                State                              ZIP Code
                                                                                                                            8/20/2018                       $ 152.49 q
                                                                                                                                                                           Other
                                                                                                                            8/27/2018                     $ 4,557.02
                                                                                                                             9/4/2018                     $ 2,843.45
                                                                                                                             9/5/2018                     $ 2,369.12

          Total amount or value.........................................................................................                              $29,781.40




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 222
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 250 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               DEPTFORD TOWNSHIP COLLECTOR
 3.577.                                                                                                                    8/15/2018                $ 134,927.45      q
               Creditor's Name                                                                                                                                            Secured debt

               1011 COOPER ST                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               DEPTFORD                                       NJ                                         8096                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                            $134,927.45



               DERRY TOWNSHIP COLLECTOR-DAUPHIN
 3.578.                                                                                                                    8/15/2018                $ 112,913.57      q
               Creditor's Name                                                                                                                                            Secured debt

               610 CLEARWATER RD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               HERSHEY                                        PA                                        17033                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                            $112,913.57



               DESIGN INTERNATIONAL GROUP INC
 3.579.                                                                                                                    9/11/2018                $ 104,505.36      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           10/2/2018                 $ 29,493.38

               1760 YEAGER AVE                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LA VERNE                                       CA                                        91750                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $133,998.74



               DESIGN TEES HAWAII INC
 3.580.                                                                                                                    7/18/2018                     $ 2,601.85   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/3/2018                       $ 538.06

               500 ALA KAWA ST STE 108
                                                                                                                           8/13/2018                     $ 6,657.08   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               HONOLULU                                       HI                                        96817                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $9,796.99




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 223
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 251 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DEWITT TOWN TAX COLLECTOR
 3.581.                                                                                                                    9/17/2018                $ 114,765.87     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/17/2018                 $ 15,342.38

               5400 BUTTERNUT DRIVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               EAST SYRACUSE                                  NY                                    13057-8509                                                       q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
               City                                              State                                ZIP Code                                                           Other


          Total amount or value.........................................................................................                            $130,108.25



               DEYSUS INC
 3.582.                                                                                                                    7/17/2018                       $ 211.37 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                        $ 53.04
                                                                                                                           7/19/2018                       $ 131.24 q
               7801 N LAMAR BLVD STE D93                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 164.04
                                                                                                                           7/23/2018                       $ 342.70 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 339.65
                                                                                                                           7/25/2018                       $ 265.81 q
               AUSTIN                                          TX                                       78752                                                            Services
                                                                                                                           7/26/2018                       $ 222.94
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 169.17 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                       $ 142.11
                                                                                                                           7/31/2018                       $ 272.30
                                                                                                                            8/1/2018                       $ 240.36
                                                                                                                            8/2/2018                       $ 191.50
                                                                                                                            8/6/2018                       $ 374.44
                                                                                                                            8/7/2018                       $ 157.78
                                                                                                                            8/8/2018                       $ 237.89
                                                                                                                            8/9/2018                       $ 125.84
                                                                                                                           8/10/2018                        $ 53.93
                                                                                                                           8/13/2018                       $ 367.44
                                                                                                                           8/14/2018                        $ 24.98
                                                                                                                           8/15/2018                       $ 430.62
                                                                                                                           8/16/2018                       $ 307.89
                                                                                                                           8/20/2018                       $ 282.84
                                                                                                                           8/21/2018                       $ 701.29
                                                                                                                           8/23/2018                       $ 582.61
                                                                                                                           8/24/2018                       $ 206.51
                                                                                                                           8/27/2018                       $ 622.05
                                                                                                                           8/28/2018                        $ 66.60
                                                                                                                            9/4/2018                       $ 275.32
                                                                                                                            9/5/2018                        $ 88.62
                                                                                                                            9/6/2018                       $ 245.15
                                                                                                                            9/7/2018                        $ 77.81
                                                                                                                           9/10/2018                     $ 1,429.94
                                                                                                                           9/11/2018                       $ 356.66

          Total amount or value.........................................................................................                                 $9,762.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 224
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 252 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DGI LS LLC
 3.583.                                                                                                                    7/30/2018                 $ 55,124.64   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 55,124.64

               PO BOX 95221
                                                                                                                           9/27/2018                 $ 55,124.64   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60694                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $165,373.92



               DIAMOND & GEMSTONE PROMOTIONAL
 3.584.                                                                                                                    7/18/2018                       $ 320.22 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                        $ 56.13
                                                                                                                           7/23/2018                       $ 368.30 q
               23535 PALOMINO DRIVE                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/25/2018                        $ 95.99
                                                                                                                           7/26/2018                       $ 232.75 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                       $ 607.89
                                                                                                                           7/31/2018                        $ 53.16 q
               DIAMOND BAR                                    CA                                        91765                                                           Services
                                                                                                                            8/1/2018                       $ 283.96
               City                                                State                              ZIP Code
                                                                                                                            8/6/2018                       $ 705.90 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                       $ 195.98
                                                                                                                            8/8/2018                       $ 269.56
                                                                                                                            8/9/2018                       $ 240.73
                                                                                                                           8/13/2018                       $ 493.48
                                                                                                                           8/14/2018                        $ 94.36
                                                                                                                           8/15/2018                        $ 35.99
                                                                                                                           8/16/2018                       $ 225.54
                                                                                                                           8/20/2018                     $ 1,647.38
                                                                                                                           8/21/2018                       $ 530.32
                                                                                                                           8/22/2018                       $ 255.50
                                                                                                                           8/23/2018                       $ 169.52
                                                                                                                           8/27/2018                       $ 777.44
                                                                                                                           8/28/2018                        $ 71.97
                                                                                                                           8/29/2018                       $ 138.37
                                                                                                                            9/4/2018                       $ 880.26
                                                                                                                            9/5/2018                       $ 159.98
                                                                                                                            9/6/2018                       $ 315.15
                                                                                                                           9/10/2018                       $ 841.04
                                                                                                                           9/11/2018                        $ 65.58

          Total amount or value.........................................................................................                             $10,132.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 225
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 253 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DIAMONDPRINCESSCOM LLC
 3.585.                                                                                                                    7/18/2018                       $ 186.70 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 605.76
                                                                                                                           7/23/2018                       $ 659.78 q
               2460 LEMOINE AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 109.50
                                                                                                                           7/25/2018                       $ 455.42 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                        $ 80.99
                                                                                                                            8/1/2018                       $ 450.17 q
               FORT LEE                                       NJ                                        07024                                                           Services
                                                                                                                            8/2/2018                       $ 409.80
               City                                              State                                ZIP Code
                                                                                                                            8/6/2018                       $ 871.42 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                       $ 108.68
                                                                                                                            8/8/2018                       $ 119.47
                                                                                                                            8/9/2018                       $ 134.84
                                                                                                                           8/13/2018                       $ 794.78
                                                                                                                           8/14/2018                       $ 301.43
                                                                                                                           8/15/2018                       $ 387.01
                                                                                                                           8/16/2018                       $ 524.31
                                                                                                                           8/20/2018                     $ 1,678.08
                                                                                                                           8/21/2018                     $ 1,469.52
                                                                                                                           8/22/2018                     $ 1,368.77
                                                                                                                           8/23/2018                       $ 829.21
                                                                                                                           8/27/2018                     $ 1,678.48
                                                                                                                           8/28/2018                       $ 465.82
                                                                                                                           8/29/2018                       $ 208.23
                                                                                                                           8/30/2018                       $ 190.81
                                                                                                                            9/4/2018                     $ 1,102.02
                                                                                                                            9/5/2018                       $ 199.03
                                                                                                                            9/6/2018                        $ 97.10
                                                                                                                           9/10/2018                       $ 828.62
                                                                                                                           9/11/2018                       $ 386.26

          Total amount or value.........................................................................................                             $16,702.01



               DIGITAL COMPLEX INC
 3.586.                                                                                                                    7/18/2018                       $ 370.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 670.00
                                                                                                                           7/26/2018                       $ 885.00 q
               PLOVER WI 54467                                                                                                                                          Unsecured loan repayments
                                                                                                                            8/3/2018                       $ 141.00
                                                                                                                            8/6/2018                       $ 680.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/8/2018                        $ 45.12
                                                                                                                           8/20/2018                       $ 715.00 q
               PLOVER                                          WI                                       54467                                                           Services
                                                                                                                           8/22/2018                       $ 320.00
               City                                              State                                ZIP Code
                                                                                                                           8/27/2018                       $ 660.00 q
                                                                                                                                                                        Other
                                                                                                                           8/29/2018                       $ 865.00
                                                                                                                           8/30/2018                       $ 400.00
                                                                                                                           8/31/2018                       $ 210.00
                                                                                                                            9/5/2018                     $ 1,285.00

          Total amount or value.........................................................................................                                 $7,246.12




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 226
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 254 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DILIGENT HOSPITALITY LLC
 3.587.                                                                                                                    7/18/2018                       $ 320.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                        $ 96.32
                                                                                                                           7/23/2018                     $ 1,149.60 q
               1130 RT 46 WEST STREET 5                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 780.47
                                                                                                                           7/26/2018                       $ 442.30 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                       $ 715.20
                                                                                                                           7/31/2018                       $ 593.55 q
               PARSIPPANY                                     NJ                                        07054                                                           Services
                                                                                                                            8/1/2018                       $ 880.97
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 844.98 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                        $ 14.79
                                                                                                                            8/6/2018                     $ 2,374.07
                                                                                                                            8/8/2018                       $ 695.26
                                                                                                                            8/9/2018                       $ 545.47
                                                                                                                           8/13/2018                     $ 2,380.27
                                                                                                                           8/14/2018                       $ 712.34
                                                                                                                           8/15/2018                       $ 838.48
                                                                                                                           8/16/2018                       $ 499.28
                                                                                                                           8/20/2018                     $ 2,900.87
                                                                                                                           8/21/2018                       $ 622.15
                                                                                                                           8/22/2018                       $ 824.94
                                                                                                                           8/24/2018                       $ 918.41
                                                                                                                           8/27/2018                     $ 2,037.40
                                                                                                                           8/28/2018                       $ 406.44
                                                                                                                           8/29/2018                     $ 1,267.94
                                                                                                                            9/4/2018                     $ 1,086.63
                                                                                                                            9/5/2018                       $ 226.27
                                                                                                                            9/6/2018                        $ 37.13
                                                                                                                           9/10/2018                     $ 2,855.97
                                                                                                                           9/11/2018                       $ 744.56

          Total amount or value.........................................................................................                             $27,812.06



               DILLARD TEXAS CENTRAL LLC
 3.588.                                                                                                                    8/29/2018                 $ 14,075.67 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/29/2018                 $ 14,000.00
                                                                                                                            9/6/2018                 $ 14,000.00 q
               1600 DILLARD ROAD CO DILLARD'S INC                                                                                                                       Unsecured loan repayments
                                                                                                                           9/24/2018                 $ 14,000.00
                                                                                                                           9/27/2018                 $ 14,075.67 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               LITTLE ROCK                                    AR                                        72203                                                     q     Services

               City                                              State                                ZIP Code                                                    q     Other


          Total amount or value.........................................................................................                             $70,151.34



               DILLARD TEXAS EAST LLC
 3.589.                                                                                                                    8/29/2018                 $ 14,682.26 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/29/2018                 $ 13,009.48
                                                                                                                            9/6/2018                 $ 13,009.48 q
               1600 CANTRELL ROAD CO DILLARD'S INC                                                                                                                      Unsecured loan repayments
                                                                                                                           9/24/2018                 $ 13,009.48
                                                                                                                           9/27/2018                 $ 14,390.02 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               LITTLE ROCK                                    AR                                        72203                                                     q     Services

               City                                              State                                ZIP Code                                                    q     Other


          Total amount or value.........................................................................................                             $68,100.72




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 227
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 255 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DIRECT ADVANTAGE INC
 3.590.                                                                                                                    7/19/2018                     $ 1,243.15 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 1,321.45
                                                                                                                           7/24/2018                     $ 1,046.63 q
               500 W OKLAHOMA AVE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 194.41
                                                                                                                            8/1/2018                     $ 1,553.70 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/2/2018                       $ 443.91
                                                                                                                            8/6/2018                     $ 1,238.76 q
               MILWAUKEE                                      WI                                        53207                                                           Services
                                                                                                                            8/7/2018                       $ 333.21
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                     $ 1,434.77 q
                                                                                                                                                                        Other
                                                                                                                           8/15/2018                       $ 329.30
                                                                                                                           8/20/2018                       $ 858.90
                                                                                                                           8/27/2018                       $ 454.79
                                                                                                                            9/4/2018                     $ 1,284.96
                                                                                                                            9/5/2018                       $ 216.14
                                                                                                                            9/6/2018                       $ 156.45
                                                                                                                           9/10/2018                       $ 247.66
                                                                                                                           9/11/2018                       $ 384.87

          Total amount or value.........................................................................................                             $12,743.06



               DISCOUNT RAMPSCOM LLC
 3.591.                                                                                                                    7/18/2018                        $ 62.05 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 117.02
                                                                                                                           7/23/2018                       $ 733.79 q
               760 S INDIANA AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 1,256.80
                                                                                                                           7/31/2018                       $ 540.29 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/1/2018                       $ 491.89
                                                                                                                            8/2/2018                       $ 614.32 q
               WEST BEND                                      WI                                        53095                                                           Services
                                                                                                                            8/6/2018                       $ 687.70
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                       $ 134.69 q
                                                                                                                                                                        Other
                                                                                                                           8/13/2018                     $ 1,067.29
                                                                                                                           8/14/2018                       $ 263.99
                                                                                                                           8/15/2018                       $ 396.70
                                                                                                                           8/16/2018                       $ 611.58
                                                                                                                           8/20/2018                     $ 1,040.63
                                                                                                                           8/21/2018                       $ 185.78
                                                                                                                           8/22/2018                       $ 391.58
                                                                                                                           8/23/2018                        $ 28.15
                                                                                                                           8/27/2018                     $ 1,129.48
                                                                                                                           8/28/2018                       $ 112.62
                                                                                                                           8/29/2018                     $ 2,294.98
                                                                                                                            9/4/2018                       $ 312.90
                                                                                                                            9/5/2018                     $ 1,020.36
                                                                                                                            9/6/2018                        $ 23.75
                                                                                                                           9/10/2018                       $ 759.63
                                                                                                                           9/11/2018                        $ 14.21

          Total amount or value.........................................................................................                             $14,292.18




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 228
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 256 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DISCOUNT WHOLESALERS INC
 3.592.                                                                                                                    07/24/2018                 $ 78,127.68   q
               Creditor's Name                                                                                                                                          Secured debt

               107 BACK SWAMP ROAD                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LUMBERTON                                      ND                                        28360                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $78,127.68



               DISH NETWORK CORPORATION
 3.593.                                                                                                                    08/24/2018                $ 341,939.92   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/28/2018                $ 341,868.32

               9601 S MERIDIAN                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               ENGLEWOOD                                      CO                                        80112                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $683,808.24



               DISNEY DESTINATIONS
 3.594.                                                                                                                    09/06/2018                 $ 10,000.00   q
               Creditor's Name                                                                                                                                          Secured debt

               1375 BUENA VISTA DR                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               LAKE BUENA VISTA                               FL                                        32830                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $10,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 229
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 257 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DISSTON COMPANY
 3.595.                                                                                                                     7/23/2018                 $ 12,105.21 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/23/2018                  $ 3,323.56
                                                                                                                            7/24/2018                    $ 119.94 q
               DRAWER 1851                                                                                                                                              Unsecured loan repayments
                                                                                                                            7/26/2018                    $ 609.76
                                                                                                                            7/30/2018                  $ 1,287.88 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/31/2018                    $ 861.50
                                                                                                                             8/1/2018                    $ 128.00 q
               TROY                                           MI                                        48007                                                           Services
                                                                                                                             8/6/2018                  $ 1,439.62
               City                                              State                                ZIP Code
                                                                                                                             8/6/2018                    $ 461.70 q
                                                                                                                                                                        Other
                                                                                                                             8/8/2018                    $ 129.27
                                                                                                                             8/9/2018                     $ 91.37
                                                                                                                            8/13/2018                 $ 16,451.31
                                                                                                                            8/13/2018                 $ 11,309.27
                                                                                                                            8/20/2018                    $ 616.57
                                                                                                                            8/20/2018                    $ 153.90
                                                                                                                            8/21/2018                 $ 12,466.43
                                                                                                                            8/21/2018                    $ 458.28
                                                                                                                            8/24/2018                    $ 494.95
                                                                                                                            8/28/2018                  $ 2,468.53
                                                                                                                             9/4/2018                  $ 4,189.90
                                                                                                                             9/5/2018                 $ 12,590.42

          Total amount or value.........................................................................................                              $81,757.37



               DISTRIBUIDORA FLEXI SA DE CV
 3.596.                                                                                                                     7/18/2018                 $ 23,367.72   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/14/2018                 $ 54,890.56

               BLVD FRANCISCO VILLA 201-1 COL ORIENTAL
                                                                                                                            10/2/2018                 $ 92,009.40   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LEON                                           GUANAJUATO                                37510                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $170,267.68



               DLA PIPER LLP US
 3.597.                                                                                                                    08/13/2018                $ 500,000.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/01/2018                $ 186,190.00

               P O BOX 75190                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               BALTIMORE                                      MD                                        21275                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $686,190.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 230
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 258 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               DLM PROPERTIES LLC
 3.598.                                                                                                                    7/30/2018                     $ 8,190.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,190.00

               HUDSON NH 03051
                                                                                                                           9/13/2018                     $ 1,707.81   q   Unsecured loan repayments
                                                                                                                           9/27/2018                     $ 8,190.00
                                                                                                                                                                      q   Suppliers or vendors
               Street

               HUDSON                                          NH                                       03051                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $26,277.81



               DOLCE VITA FOOTWEAR
 3.599.                                                                                                                    7/31/2018                 $ 75,823.08      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/7/2018                 $ 17,395.04

               506 2ND AVE SUITE 2100
                                                                                                                           8/16/2018                 $ 14,453.99      q   Unsecured loan repayments
                                                                                                                           8/23/2018                  $ 6,466.82
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               SEATTLE                                        WA                                        98104                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $114,138.93



               DOLPHIN FONTANA LP
 3.600.                                                                                                                    7/23/2018                  $ 6,805.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                 $ 56,580.24
                                                                                                                            8/9/2018                  $ 6,805.00 q
               IRVINE CA 92612                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/22/2018                  $ 6,805.00
                                                                                                                           8/28/2018                 $ 56,580.24 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       9/6/2018                  $ 6,805.00
                                                                                                                           9/24/2018                  $ 6,805.00 q
               IRVINE                                          CA                                       92612                                                             Services
                                                                                                                           9/27/2018                 $ 56,580.24
               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $203,765.72



               DONGBU DAEWOO ELECTR AMERICA INC
 3.601.                                                                                                                    7/17/2018              $ 1,135,239.67 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/26/2018                $ 328,493.71
                                                                                                                            8/2/2018                $ 918,937.70 q
               65 CHALLENGER ROAD SUITE 360                                                                                                                               Unsecured loan repayments
                                                                                                                            8/9/2018                $ 778,493.18
                                                                                                                           8/10/2018                $ 332,648.92 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/21/2018                $ 102,322.08
                                                                                                                           8/27/2018                $ 512,658.01 q
               RIDGEFIELD PARK                                NJ                                        07660                                                             Services
                                                                                                                           8/30/2018                 $ 41,875.64
               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                          $4,150,668.91




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 231
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 259 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               DONGGUAN CITY STRONG EXCITATION
 3.602.                                                                                                                    7/27/2018                  $ 2,604.30   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/3/2018                 $ 46,038.18

               QIAO FENG INDUSTRIAL ZONE XIALANG QISHITOWN
                                                                                                                           9/18/2018                 $ 39,657.98   q   Unsecured loan repayments
                                                                                                                           10/2/2018                 $ 15,547.54
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               DONGGUAN                                       CHINA                                     523500                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $103,848.00



               DONGGUAN HAOYUN SHOES LIMITED
 3.603.                                                                                                                    7/18/2018                $ 124,030.96   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/15/2018                $ 118,873.20

               LIMEI INDUSTRIAL ROAD BANHU VILLAGE HUANG JIANG                                                                                                     q   Unsecured loan repayments
               TOWN
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               DONGGUAN                                       CHINA                                                                                                q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $242,904.16



               DORCY INTERNATIONAL INC
 3.604.                                                                                                                    7/17/2018                      $ 53.75 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                   $ 6,776.93
                                                                                                                           7/19/2018                 $ 40,267.58 q
               P O BOX 632709                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 14,639.58
                                                                                                                           7/24/2018                     $ 646.23 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/25/2018                 $ 28,022.01
                                                                                                                           7/26/2018                     $ 119.86 q
               CINCINNATI                                     OH                                        43217                                                          Services
                                                                                                                           7/27/2018                 $ 55,065.74
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                   $ 5,271.20 q
                                                                                                                                                                       Other
                                                                                                                            8/7/2018                   $ 8,959.68
                                                                                                                            8/8/2018                     $ 482.11
                                                                                                                            8/9/2018                $ 182,765.79
                                                                                                                           8/10/2018                 $ 80,790.89
                                                                                                                           8/13/2018                 $ 41,089.74
                                                                                                                           8/15/2018                 $ 10,424.11
                                                                                                                           8/16/2018                $ 115,022.34
                                                                                                                           8/17/2018                 $ 64,224.93
                                                                                                                           8/21/2018                 $ 31,679.91
                                                                                                                           8/22/2018                 $ 90,867.83
                                                                                                                           8/23/2018                 $ 38,983.75
                                                                                                                           8/24/2018                   $ 4,808.18
                                                                                                                           8/28/2018                   $ 2,055.82
                                                                                                                           8/29/2018                   $ 4,196.12
                                                                                                                           8/30/2018                   $ 6,439.73
                                                                                                                            9/5/2018                   $ 3,742.37
                                                                                                                            9/6/2018                   $ 3,521.10

          Total amount or value.........................................................................................                            $840,917.28




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 232
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 260 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DOREL ASIA INC
 3.605.                                                                                                                     7/17/2018                  $ 1,996.72 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/18/2018                  $ 1,474.99
                                                                                                                            7/20/2018                  $ 6,595.06 q
               410 E FIRST STREET SOUTH                                                                                                                                 Unsecured loan repayments
                                                                                                                            7/23/2018                  $ 3,269.69
                                                                                                                            7/24/2018                  $ 1,226.05 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/25/2018                    $ 895.91
                                                                                                                            7/27/2018                  $ 1,762.55 q
               WRIGHT CITY                                    MO                                        63390                                                           Services
                                                                                                                            7/30/2018                  $ 1,365.02
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                  $ 1,116.19 q
                                                                                                                                                                        Other
                                                                                                                             8/1/2018                  $ 1,097.01
                                                                                                                             8/2/2018                    $ 199.92
                                                                                                                             8/3/2018                    $ 918.74
                                                                                                                             8/6/2018                  $ 2,585.74
                                                                                                                             8/7/2018                  $ 1,199.31
                                                                                                                             8/8/2018                    $ 861.02
                                                                                                                             8/9/2018                 $ 15,132.82
                                                                                                                            8/10/2018                  $ 1,494.64
                                                                                                                            8/13/2018                 $ 21,940.00
                                                                                                                            8/14/2018                 $ 28,082.40
                                                                                                                            8/17/2018                  $ 5,696.37
                                                                                                                            8/22/2018                  $ 3,968.88
                                                                                                                            8/24/2018                 $ 20,857.83
                                                                                                                            8/27/2018                    $ 237.50
                                                                                                                            8/30/2018                  $ 2,998.95

          Total amount or value.........................................................................................                             $126,973.31



               DOREL CHINA AMERICA INC
 3.606.                                                                                                                     10/2/2018                $ 243,425.00   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 2457 2525 STATE STREET                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               COLUMBUS                                       IN                                                                                                    q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $243,425.00



               DOREL JUVENILE GROUP INC
 3.607.                                                                                                                     7/20/2018                 $ 33,736.50 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/23/2018                 $ 51,399.28
                                                                                                                           07/24/2018                 $ 42,476.40 q
               2525 STATE ST                                                                                                                                            Unsecured loan repayments
                                                                                                                           07/24/2018                 $ 42,425.10
                                                                                                                            8/13/2018                 $ 92,126.58 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/16/2018                 $ 33,088.92
                                                                                                                            9/28/2018                 $ 58,055.20 q
               COLUMBUS                                       IN                                        47201                                                           Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $353,307.98




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 233
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 261 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DOREL USA INC
 3.608.                                                                                                                    7/17/2018                   $ 5,000.27 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 11.35
                                                                                                                           7/20/2018                   $ 3,212.41 q
               2154 PAYSPHERE CIRCLE                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/23/2018                   $ 4,987.93
                                                                                                                           7/24/2018                 $ 11,318.17 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                     $ 291.36
                                                                                                                           7/26/2018                     $ 945.93 q
               CHICAGO                                        IL                                        60674                                                            Services
                                                                                                                           7/27/2018                     $ 101.96
               City                                                State                              ZIP Code
                                                                                                                           7/30/2018                     $ 955.47 q
                                                                                                                                                                         Other
                                                                                                                           7/31/2018                   $ 1,351.19
                                                                                                                            8/1/2018                      $ 47.49
                                                                                                                            8/2/2018                 $ 89,790.11
                                                                                                                            8/3/2018                $ 129,966.53
                                                                                                                            8/6/2018                   $ 6,551.97
                                                                                                                            8/7/2018                   $ 3,625.44
                                                                                                                            8/8/2018                     $ 518.10
                                                                                                                            8/9/2018                     $ 646.90
                                                                                                                           8/10/2018                 $ 87,279.45
                                                                                                                           8/13/2018                 $ 80,119.10
                                                                                                                           8/14/2018                   $ 8,164.04
                                                                                                                           8/15/2018                      $ 12.77
                                                                                                                           8/17/2018                 $ 11,119.31
                                                                                                                           8/20/2018                 $ 61,001.17
                                                                                                                           8/21/2018                 $ 38,611.52
                                                                                                                           8/22/2018                   $ 5,422.29
                                                                                                                           8/23/2018                   $ 4,004.66
                                                                                                                           8/27/2018                   $ 7,941.41
                                                                                                                           8/28/2018                 $ 27,573.09
                                                                                                                           8/30/2018                 $ 27,993.10
                                                                                                                            9/4/2018                     $ 545.64
                                                                                                                           9/11/2018                   $ 1,231.30
                                                                                                                           9/13/2018                 $ 13,561.84
                                                                                                                           9/14/2018                   $ 2,023.24
                                                                                                                           9/18/2018                 $ 29,340.01
                                                                                                                           9/20/2018                   $ 2,947.07
                                                                                                                           9/25/2018                   $ 7,471.78
                                                                                                                           9/26/2018                 $ 11,135.05
                                                                                                                           9/27/2018                 $ 16,089.59
                                                                                                                           9/28/2018                 $ 31,509.93
                                                                                                                           10/1/2018                      $ 39.97

          Total amount or value.........................................................................................                            $734,459.91



               DORMAN PRODUCTS INC
 3.609.                                                                                                                    7/23/2018                     $ 5,880.72 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                       $ 559.84
                                                                                                                            8/6/2018                       $ 526.40 q
               3400 EAST WALNUT ST                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 102.40
                                                                                                                           8/20/2018                       $ 783.56 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/27/2018                       $ 176.80
                                                                                                                            9/4/2018                       $ 705.17 q
               COLMAR                                         PA                                        18915                                                            Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                                 $8,734.89




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 234
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 262 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               DOVER MALL LIMITED PARTNERSHIP
 3.610.                                                                                                                    7/30/2018                 $ 25,452.81   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 25,452.81

               P O BOX 403441
                                                                                                                           9/27/2018                 $ 25,452.81   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ATLANTA                                        GA                                    30384-3441                                                     q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $76,358.43



               DPI INC
 3.611.                                                                                                                    7/17/2018                 $ 16,047.09 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                     $ 75.92
                                                                                                                           7/19/2018                    $ 216.30 q
               PO 774156 4156 SOLUTIONS CTR                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 2,850.47
                                                                                                                           7/23/2018                 $ 17,027.31 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/25/2018                     $ 24.83
                                                                                                                           7/26/2018                    $ 202.00 q
               CHICAGO                                        IL                                        60677                                                          Services
                                                                                                                           7/27/2018                  $ 4,424.50
               City                                                State                              ZIP Code
                                                                                                                           7/30/2018                 $ 17,665.59 q
                                                                                                                                                                       Other
                                                                                                                            8/1/2018                     $ 65.89
                                                                                                                            8/2/2018                     $ 23.39
                                                                                                                            8/3/2018                  $ 2,175.47
                                                                                                                            8/6/2018                  $ 7,907.34
                                                                                                                           8/13/2018                 $ 10,346.07
                                                                                                                           8/14/2018                    $ 367.99
                                                                                                                           8/15/2018                    $ 589.40
                                                                                                                           8/16/2018                       $ 5.25
                                                                                                                           8/17/2018                    $ 845.17
                                                                                                                           8/20/2018                  $ 3,294.75
                                                                                                                           8/21/2018                     $ 53.71
                                                                                                                           8/27/2018                  $ 1,263.08
                                                                                                                           8/29/2018                     $ 41.31
                                                                                                                           8/30/2018                  $ 1,152.68
                                                                                                                           8/31/2018                 $ 16,760.25
                                                                                                                            9/4/2018                 $ 59,454.33
                                                                                                                            9/7/2018                  $ 5,382.33
                                                                                                                           9/10/2018                 $ 18,450.44
                                                                                                                           9/14/2018                 $ 10,915.65
                                                                                                                           9/17/2018                  $ 9,362.59
                                                                                                                           9/24/2018                  $ 5,835.01

          Total amount or value.........................................................................................                            $212,826.11




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 235
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 263 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DR MARTENS AIRWIAR USA LLC
 3.612.                                                                                                                    7/17/2018                     $ 4,576.13 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                        $ 50.68
                                                                                                                           7/19/2018                     $ 1,128.80 q
               PORTLAND OR 97209-3105                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/20/2018                     $ 4,457.40
                                                                                                                           7/23/2018                       $ 294.69 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 792.46
                                                                                                                           7/27/2018                     $ 4,971.62 q
               PORTLAND                                        OR                                   97209-3105                                                          Services
                                                                                                                           7/31/2018                       $ 251.10
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 269.53 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                     $ 5,510.14
                                                                                                                            8/6/2018                       $ 234.96
                                                                                                                           8/14/2018                     $ 6,556.85
                                                                                                                           8/16/2018                     $ 1,796.48
                                                                                                                           8/17/2018                     $ 7,811.72
                                                                                                                           8/20/2018                       $ 504.50
                                                                                                                           8/21/2018                       $ 465.32
                                                                                                                           8/24/2018                       $ 168.17
                                                                                                                           8/27/2018                     $ 8,175.64
                                                                                                                           8/28/2018                       $ 518.31
                                                                                                                           8/29/2018                       $ 432.55
                                                                                                                           8/30/2018                        $ 66.80
                                                                                                                           8/31/2018                     $ 5,443.47
                                                                                                                            9/4/2018                       $ 218.85
                                                                                                                            9/5/2018                       $ 488.37
                                                                                                                            9/7/2018                     $ 7,104.48

          Total amount or value.........................................................................................                             $62,289.02



               DR POWER CORP
 3.613.                                                                                                                    7/23/2018                       $ 253.30 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/26/2018                       $ 465.80
                                                                                                                           7/27/2018                       $ 203.15 q
               13221 SPRING STREET 626-939-9188                                                                                                                         Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 254.15
                                                                                                                           7/31/2018                       $ 118.15 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/3/2018                       $ 589.58
                                                                                                                            8/6/2018                     $ 1,167.86 q
               BALDWIN PARK                                   CA                                        91706                                                           Services
                                                                                                                           8/14/2018                       $ 466.65
               City                                              State                                ZIP Code
                                                                                                                           8/15/2018                       $ 422.45 q
                                                                                                                                                                        Other
                                                                                                                           8/17/2018                       $ 634.10
                                                                                                                           8/20/2018                     $ 1,280.95
                                                                                                                           8/24/2018                       $ 126.65
                                                                                                                           8/27/2018                     $ 1,823.25
                                                                                                                           8/28/2018                       $ 138.94
                                                                                                                            9/4/2018                       $ 406.30
                                                                                                                            9/5/2018                       $ 384.16
                                                                                                                            9/7/2018                       $ 675.89
                                                                                                                           9/11/2018                       $ 211.65

          Total amount or value.........................................................................................                                 $9,622.98




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 236
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 264 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               DRAGON EYES HK LTD
 3.614.                                                                                                                    8/20/2018                 $ 39,776.67     q
               Creditor's Name                                                                                                                                           Secured debt

               ROOM 1809 18F GLOBAL GATEWAY TOWER NO63 WING                                                                                                          q   Unsecured loan repayments
               HONG STREET CHEUNGSHAWAN
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                               q   Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $39,776.67



               DREW HOFFMAN
 3.615.                                                                                                                    7/19/2018                       $ 646.10 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 258.93
                                                                                                                           7/30/2018                       $ 135.08 q
               201 SE OAK                                                                                                                                                Unsecured loan repayments
                                                                                                                           8/15/2018                        $ 78.10
                                                                                                                           8/20/2018                        $ 74.76 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/21/2018                       $ 323.04
                                                                                                                           8/22/2018                     $ 1,881.44 q
               PORTLAND                                       OR                                        97214                                                            Services
                                                                                                                           8/27/2018                       $ 131.64
               City                                                State                              ZIP Code
                                                                                                                           8/29/2018                       $ 466.36 q
                                                                                                                                                                         Other
                                                                                                                           8/30/2018                       $ 102.51
                                                                                                                            9/5/2018                       $ 354.52
                                                                                                                           9/10/2018                     $ 1,331.13
                                                                                                                           9/11/2018                       $ 673.21

          Total amount or value.........................................................................................                                 $6,456.82



               DSM REALTY
 3.616.                                                                                                                    9/12/2018                 $ 96,637.08     q
               Creditor's Name                                                                                                                                           Secured debt

               875 EAST ST                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               TEWKSBURY                                      MA                                    01876-1469                                                       q
                                                                                                                                                                     X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $96,637.08



               DUGAN REALTY LLC
 3.617.                                                                                                                    7/30/2018                 $ 13,626.67     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 13,626.67

               75 REMITTANCE DRIVE SUITE 3205
                                                                                                                           9/27/2018                 $ 13,962.67     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60675-3205                                                       q
                                                                                                                                                                     X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $41,216.01




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 237
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 265 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               DUKE REALITY LIMITED PARTNERSHIP
 3.618.                                                                                                                    7/19/2018                 $ 56,140.62   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                 $ 92,033.42

               ATTN PROJECT LEASE ID 75 REMITTANCE DRIVE STE
                                                                                                                           8/28/2018                 $ 92,033.42   q    Unsecured loan repayments
                                                                                                                           9/18/2018                  $ 7,858.77
               3205
                                                                                                                           9/27/2018                 $ 92,033.42   q    Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60675-3205                                                     q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $340,099.65



               DUKE REALTY LIMITED PARTNERSHIP
 3.619.                                                                                                                    7/23/2018                 $ 29,433.72 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                  $ 3,760.03
                                                                                                                            8/9/2018                  $ 3,760.03 q
               75 REMITTANCE DR SUITE 1175                                                                                                                              Unsecured loan repayments
                                                                                                                           8/22/2018                  $ 3,760.03
                                                                                                                           8/24/2018                 $ 29,433.72 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/6/2018                  $ 3,760.03
                                                                                                                           9/24/2018                 $ 29,433.72 q
                                                                                                                                                                 X
               CHICAGO                                        IL                                        60675                                                           Services
                                                                                                                           9/24/2018                  $ 3,760.03
               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $107,101.31



               DUKE REALTY LP
 3.620.                                                                                                                    7/30/2018                $ 373,099.59   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 373,099.59

               75 REMITTANCE DRIVE SUITE 3205
                                                                                                                           9/27/2018                $ 373,099.59   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60675-3205                                                     q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                          $1,119,298.77



               DUKERS APPLIANCE CO USA LTD
 3.621.                                                                                                                    7/18/2018                     $ 2,016.89 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 2,016.89
                                                                                                                           7/24/2018                     $ 1,086.79 q
               2488 PECK ROAD DUKERS                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 2,016.89
                                                                                                                            8/1/2018                       $ 981.92 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/9/2018                     $ 2,016.89
                                                                                                                           8/13/2018                     $ 3,099.77 q
               CITY OF INDUSTRY                               CA                                        90601                                                           Services
                                                                                                                           8/27/2018                     $ 2,602.04
               City                                                State                              ZIP Code
                                                                                                                            9/4/2018                     $ 2,220.35 q
                                                                                                                                                                        Other
                                                                                                                            9/6/2018                     $ 2,016.89
                                                                                                                           9/10/2018                     $ 2,856.51

          Total amount or value.........................................................................................                             $22,931.83




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 238
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 266 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               DULLES TOWN CENTER MALL LLC
 3.622.                                                                                                                     7/30/2018                     $ 4,894.17   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 4,894.17

               2000 TOWER OAKS BLVD 8TH FLOOR                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ROCKVILLE                                      MD                                    20852-4208                                                         q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $9,788.34



               DUPAGE COUNTY TREASURER
 3.623.                                                                                                                     8/15/2018                 $ 83,769.57      q
               Creditor's Name                                                                                                                                             Secured debt

               PO BOX 4203                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CAROL STREAM                                   IL                                    60197-4203                                                         q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                                State                              ZIP Code                                                             Other


          Total amount or value.........................................................................................                              $83,769.57



               DXD INVESTMENTS LLC
 3.624.                                                                                                                     7/30/2018                     $ 4,733.45 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/9/2018                       $ 964.49
                                                                                                                            8/28/2018                     $ 4,733.45 q
               PO BOX 5011                                                                                                                                                 Unsecured loan repayments
                                                                                                                             9/6/2018                       $ 964.49
                                                                                                                            9/27/2018                     $ 4,733.45 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street

               ELM GROVE                                      WI                                        53122                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $16,129.33



               DYKEMA GOSSETT PLLC
 3.625.                                                                                                                    09/24/2018                     $ 7,500.00   q
               Creditor's Name                                                                                                                                             Secured debt

               38TH FLR 400 RENAISSANCE CTR                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               DETROIT                                        MI                                        48243                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $7,500.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 239
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 267 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               DYNAMIC DISTRIBTORS INC
 3.626.                                                                                                                    07/24/2018                     $ 7,960.00   q
               Creditor's Name                                                                                                                                             Secured debt

               135 CROTTY ROAD                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               MIDDLETOWN                                     NY                                        10941                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $7,960.00



               DYNO LTD
 3.627.                                                                                                                    07/23/2018                 $ 12,627.11      q
               Creditor's Name                                                                                                                                             Secured debt

               1571 W COPANS RD 105                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               POMPANO BEACH                                  FL                                        33064                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $12,627.11



               E DIAMOND INC
 3.628.                                                                                                                     7/18/2018                       $ 443.38 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/19/2018                       $ 193.31
                                                                                                                            7/23/2018                     $ 1,638.83 q
               510 W 6TH ST SUITE 320                                                                                                                                      Unsecured loan repayments
                                                                                                                            7/30/2018                       $ 776.02
                                                                                                                            7/31/2018                       $ 928.38 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                        8/1/2018                       $ 175.51
                                                                                                                             8/2/2018                       $ 502.14 q
               LOS ANGELES                                    CA                                        90014                                                              Services
                                                                                                                             8/6/2018                     $ 1,333.38
               City                                              State                                ZIP Code
                                                                                                                             8/7/2018                       $ 640.09 q
                                                                                                                                                                           Other
                                                                                                                             8/8/2018                       $ 805.18
                                                                                                                             8/9/2018                        $ 40.15
                                                                                                                            8/13/2018                       $ 771.05
                                                                                                                            8/14/2018                       $ 700.52
                                                                                                                            8/16/2018                       $ 194.19
                                                                                                                            8/20/2018                     $ 1,543.04
                                                                                                                            8/24/2018                       $ 208.03
                                                                                                                            8/29/2018                       $ 844.96
                                                                                                                            8/30/2018                       $ 807.10
                                                                                                                             9/4/2018                     $ 1,532.40
                                                                                                                             9/5/2018                        $ 57.74
                                                                                                                             9/6/2018                       $ 356.81
                                                                                                                            9/10/2018                       $ 649.64
                                                                                                                            9/11/2018                        $ 66.80

          Total amount or value.........................................................................................                              $15,208.65




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 240
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 268 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               E GADGET GROUP INC
 3.629.                                                                                                                     7/18/2018                     $ 3,193.43 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                       $ 740.81
                                                                                                                            7/20/2018                       $ 975.78 q
               19635 E WALNUT DRIVE NORTH                                                                                                                                Unsecured loan repayments
                                                                                                                            7/23/2018                     $ 3,902.06
                                                                                                                            7/25/2018                     $ 1,207.10 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                     $ 1,095.44
                                                                                                                            7/27/2018                       $ 964.73 q
               CITY OF INDUSTRY                               CA                                        91748                                                            Services
                                                                                                                            7/30/2018                     $ 1,006.91
               City                                              State                                ZIP Code
                                                                                                                             8/2/2018                     $ 3,458.14 q
                                                                                                                                                                         Other
                                                                                                                             8/3/2018                     $ 1,169.03
                                                                                                                             8/6/2018                     $ 3,469.72
                                                                                                                             8/8/2018                     $ 5,611.56
                                                                                                                             8/9/2018                     $ 5,974.62
                                                                                                                            8/10/2018                       $ 899.66
                                                                                                                            8/13/2018                     $ 5,758.70
                                                                                                                            8/15/2018                     $ 4,400.34
                                                                                                                            8/16/2018                     $ 1,117.64
                                                                                                                            8/17/2018                     $ 1,918.67
                                                                                                                            8/20/2018                        $ 84.66
                                                                                                                            8/22/2018                     $ 3,508.59
                                                                                                                            8/23/2018                       $ 271.42
                                                                                                                            8/24/2018                       $ 261.63
                                                                                                                            8/27/2018                     $ 1,799.90
                                                                                                                            8/29/2018                     $ 2,181.25
                                                                                                                            8/30/2018                       $ 208.65
                                                                                                                            8/31/2018                     $ 1,515.08
                                                                                                                             9/4/2018                     $ 1,213.62
                                                                                                                             9/5/2018                     $ 1,336.35
                                                                                                                             9/6/2018                     $ 2,352.76

          Total amount or value.........................................................................................                              $61,598.25



               E GLUCK CORP
 3.630.                                                                                                                    09/13/2018                $ 331,684.78   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           09/13/2018                $ 110,313.57

               6015 LITTLE NECK PKWY                                                                                                                                q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               LITTLE NECK                                    NY                                    11362-2500                                                      q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $441,998.35



               E GLUCK CORPORATION
 3.631.                                                                                                                     8/10/2018                 $ 13,458.32 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/13/2018                 $ 17,955.53
                                                                                                                            8/14/2018                    $ 503.09 q
               6015 LITTLE NECK PARKWAY                                                                                                                                  Unsecured loan repayments
                                                                                                                            8/17/2018                 $ 26,528.13
                                                                                                                            8/20/2018                     $ 56.34 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/27/2018                    $ 625.26
                                                                                                                            8/28/2018                    $ 117.02 q
               LITTLE NECK                                    NY                                        11362                                                            Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $59,243.69




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 241
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 269 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               E MISHAN AND SONS INC
 3.632.                                                                                                                    07/23/2018                     $ 7,508.45   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/23/2018                     $ 4,363.32

               230 FIFTH AVE SUITE 800                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $11,871.77



               E PLAZA III LP
 3.633.                                                                                                                     7/30/2018                 $ 50,498.43      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 50,498.43

               12700 PARK CENTRAL DR SUITE 110
                                                                                                                            9/27/2018                 $ 50,498.43      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               DALLAS                                         TX                                        75251                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $151,495.29



               EAST ALLEGHENY SCHOOL DISTRICT
 3.634.                                                                                                                     8/15/2018                $ 125,819.92      q
               Creditor's Name                                                                                                                                             Secured debt

               1401 GREENSBURG AVE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               NORTH VERSAILLES                               PA                                        15137                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                             $125,819.92



               EAST CENTRAL AVE-FRESNO PARTNRS LP
 3.635.                                                                                                                     7/30/2018                 $ 11,679.58      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 11,679.58

               7519 N INGRAM 104
                                                                                                                            9/27/2018                 $ 11,679.58      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               FRESNO                                         CA                                        93711                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $35,038.74




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 242
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 270 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               EAST END RESOURCES GROUP LLC
 3.636.                                                                                                                    7/18/2018                 $ 11,082.06      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                  $ 9,492.24

               2927 POLO PARKWAY                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MIDLOTHIAN                                     VA                                        23113                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $20,574.30



               EAST MESA MALL LLC
 3.637.                                                                                                                    7/30/2018                     $ 5,024.85   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 5,024.85

               PO BOX 31001-2172
                                                                                                                           9/27/2018                     $ 5,024.85   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               PASADENA                                       CA                                    91110-2172                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $15,074.55




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 243
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 271 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               EAST PENN MANUFACTURING CO INC
 3.638.                                                                                                                    7/17/2018                 $ 22,680.83 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/19/2018                 $ 81,685.11
                                                                                                                           7/20/2018                 $ 97,224.19 q
               P O BOX 8500                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 69,123.14
                                                                                                                           7/24/2018                 $ 12,026.45 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/26/2018                $ 119,670.15
                                                                                                                           7/27/2018                 $ 34,221.13 q
               PHILADELPHIA                                   PA                                    19178-4191                                                        Services
                                                                                                                           7/30/2018                $ 126,039.07
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                 $ 17,724.35 q
                                                                                                                                                                      Other
                                                                                                                            8/2/2018                $ 153,511.17
                                                                                                                            8/3/2018                 $ 72,599.76
                                                                                                                            8/6/2018                $ 130,774.45
                                                                                                                            8/7/2018                   $ 8,490.85
                                                                                                                            8/9/2018                $ 100,952.46
                                                                                                                           8/10/2018                 $ 57,305.98
                                                                                                                           8/13/2018                 $ 89,803.65
                                                                                                                           8/14/2018                 $ 16,708.02
                                                                                                                           8/15/2018                   $ 6,010.89
                                                                                                                           8/15/2018                     $ 991.20
                                                                                                                           8/16/2018                 $ 88,609.83
                                                                                                                           8/17/2018                 $ 38,995.15
                                                                                                                           8/20/2018                 $ 60,650.39
                                                                                                                           8/21/2018                 $ 28,231.93
                                                                                                                           8/22/2018                   $ 4,424.83
                                                                                                                           8/23/2018                 $ 99,933.51
                                                                                                                           8/24/2018                 $ 60,857.46
                                                                                                                           8/27/2018                $ 107,469.75
                                                                                                                           8/28/2018                 $ 14,872.14
                                                                                                                           8/29/2018                     $ 450.95
                                                                                                                           8/30/2018                 $ 39,422.67
                                                                                                                           8/31/2018                 $ 32,479.13
                                                                                                                            9/4/2018                 $ 59,256.51
                                                                                                                            9/4/2018                   $ 1,172.47
                                                                                                                            9/5/2018                   $ 3,549.60
                                                                                                                            9/6/2018                 $ 79,963.35
                                                                                                                            9/7/2018                 $ 48,446.24
                                                                                                                           9/10/2018                $ 124,356.36
                                                                                                                           9/10/2018                     $ 360.76
                                                                                                                           9/11/2018                 $ 23,151.66
                                                                                                                           9/12/2018                   $ 2,973.94
                                                                                                                           9/13/2018                 $ 96,585.96
                                                                                                                           9/14/2018                 $ 65,171.34
                                                                                                                           9/17/2018                 $ 92,471.90
                                                                                                                           9/18/2018                 $ 10,244.60
                                                                                                                           9/19/2018                   $ 1,315.49
                                                                                                                           9/21/2018                 $ 48,508.08
                                                                                                                           9/24/2018                 $ 61,257.89
                                                                                                                           9/25/2018                   $ 3,844.96
                                                                                                                           9/26/2018                   $ 1,003.25
                                                                                                                           9/27/2018                $ 106,612.09
                                                                                                                           9/28/2018                 $ 48,775.56

          Total amount or value.........................................................................................                          $2,672,962.60




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 244
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 272 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               EAST RIVER GROUP LLC
 3.639.                                                                                                                     8/24/2018                 $ 28,178.77   q
               Creditor's Name                                                                                                                                          Secured debt

               724 S SPRING STREET                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90014                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $28,178.77



               EAST RIVER GROUP LLC
 3.640.                                                                                                                     7/30/2018                  $ 5,270.31 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/9/2018                 $ 28,178.77
                                                                                                                            8/29/2018                  $ 5,270.31 q
               724 S SPRING STREET 801                                                                                                                                  Unsecured loan repayments
                                                                                                                             9/6/2018                 $ 28,178.77
                                                                                                                            9/27/2018                  $ 5,270.31 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90014                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $72,168.47



               EASTER UNLIMITED INC
 3.641.                                                                                                                    07/24/2018                 $ 80,022.16   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/25/2018                 $ 53,927.93

               80 VOICE RD
                                                                                                                           08/14/2018                 $ 39,060.88   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CARLE PLACE                                    NY                                        11514                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $173,010.97




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 245
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 273 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               EASTERN PRIME TEXTILE LIMITED
 3.642.                                                                                                                    7/18/2018                $ 203,628.46 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/26/2018                $ 361,289.34
                                                                                                                           7/27/2018                 $ 55,909.22 q
               UNIT F 10F KING WIN FTY BLDG NO65-67 KING YIP ST                                                                                                           Unsecured loan repayments
                                                                                                                            8/2/2018                $ 261,995.90
                                                                                                                            8/9/2018                $ 124,468.22 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/10/2018                 $ 53,935.82
                                                                                                                           8/16/2018                 $ 65,482.68 q
               KWUN TONG                                      KOWLOON                                                                                                     Services
                                                                                                                           8/20/2018                     $ 471.44
               City                                              State                                ZIP Code
                                                                                                                           8/21/2018                   $ 9,774.76 q
                                                                                                                                                                          Other
                                                                                                                           8/30/2018                $ 358,517.15
                                                                                                                            9/4/2018                $ 419,403.48
                                                                                                                            9/5/2018                $ 159,188.14
                                                                                                                            9/6/2018                $ 582,195.84
                                                                                                                            9/7/2018                   $ 6,621.06
                                                                                                                           9/10/2018                $ 159,576.64
                                                                                                                           9/11/2018                      $ 70.79
                                                                                                                           9/12/2018                $ 667,542.48
                                                                                                                           9/13/2018                $ 599,083.53
                                                                                                                           9/18/2018                $ 509,662.28
                                                                                                                           9/19/2018              $ 1,135,818.83
                                                                                                                           9/20/2018                     $ 127.29
                                                                                                                           9/21/2018                 $ 47,900.77
                                                                                                                           10/2/2018                $ 442,423.18

          Total amount or value.........................................................................................                          $6,225,087.30



               EASTFIELD MALL ASSOCIATES LLC
 3.643.                                                                                                                    7/30/2018                 $ 20,686.09      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 20,686.09

               PITTSBURGH PA 15264-4691
                                                                                                                           9/27/2018                 $ 20,686.09      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               PITTSBURGH                                      PA                                   15264-4691                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $62,058.27



               EASTGROUP PROPERTIES LP
 3.644.                                                                                                                    7/30/2018                     $ 8,911.33   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                       $ 952.63

               PO BOX 534563
                                                                                                                           8/28/2018                     $ 8,911.33   q   Unsecured loan repayments
                                                                                                                            9/6/2018                       $ 952.63
                                                                                                                           9/13/2018                       $ 952.63   q   Suppliers or vendors
               Street                                                                                                      9/27/2018                     $ 9,154.33
               ATLANTA                                        GA                                    30353-4563                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $29,834.88




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 246
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 274 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               EASTLAND MALL HOLDINGS LLC
 3.645.                                                                                                                     7/30/2018                     $ 5,479.33   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 5,479.33

               CO WOODMONT COMPANY 2100 W 7TH STREET
                                                                                                                            9/27/2018                     $ 5,479.33   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               FORTH WORTH                                    TX                                        76107                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $16,437.99



               EASTLAND MALL LLC
 3.646.                                                                                                                     7/30/2018                 $ 34,489.50      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 34,489.50

               CBL 0732 PO BOX 955607
                                                                                                                            9/27/2018                 $ 34,489.50      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ST LOUIS                                       MO                                        63195                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $103,468.50



               EASTMAN EXPORTS GLOBAL CLOTHING PLT
 3.647.                                                                                                                      8/1/2018                $ 218,901.71 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/9/2018                 $ 49,600.73
                                                                                                                            8/20/2018                $ 137,644.45 q
               5591SRI LAKSHMI NAGAR PITCHAMPALAYAM PUDHUR                                                                                                                 Unsecured loan repayments
                                                                                                                             9/4/2018                 $ 60,371.80
                                                                                                                            9/10/2018                $ 130,361.50 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       9/17/2018                 $ 93,670.16
               TIRUPUR                                        INDIA                                     641603                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $690,550.35



               EASTON TECH
 3.648.                                                                                                                    08/01/2018                 $ 41,137.41      q
               Creditor's Name                                                                                                                                             Secured debt

               30151 160TH STREET                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               DIKE                                           IA                                        50624                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $41,137.41




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 247
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 275 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               EBATES PERFORMANCE MARKETING INC
 3.649.                                                                                                                    07/27/2018                 $ 37,500.00      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/10/2018                 $ 37,500.00

               999 PLAZA DR STE 310
                                                                                                                           08/16/2018                 $ 37,500.00      q   Unsecured loan repayments
                                                                                                                           08/28/2018                 $ 37,500.00
                                                                                                                                                                       q   Suppliers or vendors
               Street

               SCHAUMBURG                                     IL                                        60173                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $150,000.00



               EBENHOEH US REAL ESTATE HOLDINGS
 3.650.                                                                                                                     7/30/2018                     $ 9,330.29   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 9,498.14

               ATTN PROPERTY MANAGEMENT 12140 CARISSA
                                                                                                                            9/27/2018                     $ 9,498.14   q   Unsecured loan repayments
               COMMERCE CT STE 102
                                                                                                                                                                       q   Suppliers or vendors
               Street

               FORT MYERS                                     FL                                        33966                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $28,326.57



               ECHO BRIDGE ACQUISITION CORP L
 3.651.                                                                                                                     7/17/2018                       $ 187.81 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                       $ 260.89
                                                                                                                            7/19/2018                       $ 423.88 q
               PO BOX 716                                                                                                                                                  Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 313.34
                                                                                                                            7/23/2018                       $ 898.75 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/24/2018                       $ 269.30
                                                                                                                            7/25/2018                       $ 217.53 q
               NEW YORK                                       NY                                        10018                                                              Services
                                                                                                                            7/26/2018                       $ 282.94
               City                                                State                              ZIP Code
                                                                                                                            7/27/2018                       $ 253.89 q
                                                                                                                                                                           Other
                                                                                                                            7/30/2018                       $ 884.89
                                                                                                                             8/6/2018                        $ 84.65
                                                                                                                             8/7/2018                       $ 118.90
                                                                                                                             8/8/2018                        $ 68.29
                                                                                                                             8/9/2018                       $ 151.20
                                                                                                                            8/10/2018                       $ 256.76
                                                                                                                            8/13/2018                       $ 839.30
                                                                                                                            8/14/2018                       $ 263.03
                                                                                                                            8/15/2018                       $ 253.89
                                                                                                                            8/16/2018                       $ 168.30
                                                                                                                            8/17/2018                       $ 196.50
                                                                                                                            8/20/2018                     $ 1,004.74
                                                                                                                            8/21/2018                       $ 230.12
                                                                                                                            8/22/2018                       $ 229.39
                                                                                                                            8/23/2018                       $ 261.57
                                                                                                                            8/24/2018                       $ 273.89
                                                                                                                            8/27/2018                       $ 874.36
                                                                                                                             9/5/2018                        $ 21.64
                                                                                                                             9/6/2018                       $ 181.85
                                                                                                                             9/7/2018                       $ 308.43

          Total amount or value.........................................................................................                                  $9,780.03




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 248
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 276 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               ECHO GLOBAL LOGISTICS
 3.652.                                                                                                                     7/17/2018                    $ 717.75 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                            7/18/2018                $ 268,783.97
                                                                                                                            7/19/2018                $ 115,608.59 q
               600 W CHICAGO AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                            7/23/2018                $ 270,365.99
                                                                                                                            7/24/2018                 $ 62,148.21 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       7/25/2018                     $ 74.40
                                                                                                                            7/30/2018                $ 442,382.06 q
                                                                                                                                                                  X
               CHICAGO                                        IL                                        60654                                                         Services
                                                                                                                            7/31/2018                 $ 67,534.92
               City                                                State                              ZIP Code
                                                                                                                             8/2/2018                $ 157,119.12 q
                                                                                                                                                                      Other
                                                                                                                             8/6/2018                $ 415,293.88
                                                                                                                             8/7/2018                 $ 84,949.28
                                                                                                                             8/8/2018                 $ 71,432.99
                                                                                                                             8/9/2018                $ 161,870.91
                                                                                                                            8/13/2018                $ 178,882.03
                                                                                                                            8/14/2018                 $ 92,436.21
                                                                                                                            8/15/2018                 $ 96,626.17
                                                                                                                            8/16/2018                    $ 192.57
                                                                                                                            8/20/2018                $ 315,114.88
                                                                                                                            8/21/2018                $ 127,189.10
                                                                                                                            8/22/2018                 $ 98,734.05
                                                                                                                            8/23/2018                 $ 65,919.45
                                                                                                                            8/27/2018                $ 239,310.95
                                                                                                                            8/28/2018                 $ 49,967.93
                                                                                                                            8/30/2018                $ 242,273.02
                                                                                                                             9/3/2018                $ 219,853.15
                                                                                                                             9/4/2018                 $ 38,310.58
                                                                                                                             9/5/2018                 $ 83,334.53
                                                                                                                             9/6/2018                $ 126,200.14
                                                                                                                            9/10/2018                $ 432,108.46
                                                                                                                            9/11/2018                 $ 26,605.55
                                                                                                                            9/12/2018                $ 118,266.77
                                                                                                                            9/13/2018                 $ 70,811.54
                                                                                                                            9/17/2018                $ 224,423.43
                                                                                                                            9/18/2018                 $ 37,488.48
                                                                                                                            9/19/2018                $ 112,816.31
                                                                                                                            9/20/2018                $ 124,864.98
                                                                                                                            9/24/2018                $ 102,925.24
                                                                                                                            9/25/2018                $ 198,062.21
                                                                                                                            9/27/2018                $ 176,627.44
                                                                                                                            10/1/2018                $ 142,963.46
                                                                                                                            10/2/2018                 $ 94,643.46
                                                                                                                            10/3/2018                $ 125,208.63
                                                                                                                            10/8/2018                $ 211,368.47
                                                                                                                            10/9/2018                 $ 43,377.23
                                                                                                                           10/10/2018                 $ 83,395.65

          Total amount or value.........................................................................................                           $6,418,584.14




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 249
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 277 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               ECODYNE
 3.653.                                                                                                                    7/17/2018                 $ 20,984.75 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                 $ 16,748.50
                                                                                                                           7/20/2018                 $ 37,215.50 q
               P O BOX 91749                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 32,766.72
                                                                                                                           7/24/2018                   $ 3,732.32 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/25/2018                   $ 6,526.62
                                                                                                                           7/27/2018                 $ 74,632.14 q
               CHICAGO                                        IL                                        60693                                                          Services
                                                                                                                           7/30/2018                 $ 86,822.83
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                 $ 13,542.07 q
                                                                                                                                                                       Other
                                                                                                                            8/6/2018                $ 169,256.12
                                                                                                                            8/7/2018                   $ 1,684.43
                                                                                                                            8/8/2018                   $ 4,547.66
                                                                                                                           8/13/2018                $ 144,097.38
                                                                                                                           8/14/2018                 $ 10,141.33
                                                                                                                           8/15/2018                 $ 14,618.83
                                                                                                                           8/20/2018                $ 213,057.92
                                                                                                                           8/21/2018                   $ 5,616.58
                                                                                                                           8/22/2018                   $ 2,256.09
                                                                                                                           8/27/2018                 $ 70,560.66
                                                                                                                           8/28/2018                 $ 65,696.33
                                                                                                                           8/29/2018                     $ 790.13
                                                                                                                           8/30/2018                   $ 8,684.61
                                                                                                                           8/31/2018                 $ 36,115.18
                                                                                                                            9/4/2018                 $ 85,212.52
                                                                                                                            9/5/2018                 $ 12,034.24
                                                                                                                            9/7/2018                 $ 15,300.78
                                                                                                                           9/10/2018                 $ 87,240.51
                                                                                                                           9/11/2018                     $ 570.26
                                                                                                                           9/12/2018                 $ 20,111.91
                                                                                                                           9/14/2018                   $ 2,608.80
                                                                                                                           9/17/2018                 $ 93,254.82
                                                                                                                           9/18/2018                 $ 10,917.67
                                                                                                                           9/19/2018                   $ 6,763.39
                                                                                                                           9/21/2018                 $ 65,834.87
                                                                                                                           9/24/2018                 $ 94,218.04
                                                                                                                           9/25/2018                 $ 20,220.62
                                                                                                                           9/27/2018                 $ 24,492.08

          Total amount or value.........................................................................................                          $1,578,875.21



               ECOLAB INC
 3.654.                                                                                                                    8/13/2018                 $ 34,301.50   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/17/2018                  $ 2,644.01

               12825 FLUSHING MEADOWS DR
                                                                                                                           8/27/2018                 $ 12,932.49   q   Unsecured loan repayments
                                                                                                                            9/6/2018                  $ 5,034.04
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ST LOUIS                                       MO                                        63131                                                      q   Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $54,912.04




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 250
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 278 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ECS TUNING LLC
 3.655.                                                                                                                    7/18/2018                       $ 590.84 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 348.21
                                                                                                                           7/20/2018                       $ 130.82 q
               1000 SEVILLE RD                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 286.96
                                                                                                                           7/25/2018                       $ 681.08 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 321.57
                                                                                                                           7/30/2018                       $ 927.65 q
               WADSWORTH                                      OH                                        44281                                                           Services
                                                                                                                            8/2/2018                       $ 733.93
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                       $ 361.45 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 802.60
                                                                                                                            8/8/2018                     $ 1,597.27
                                                                                                                            8/9/2018                       $ 519.63
                                                                                                                           8/10/2018                       $ 253.82
                                                                                                                           8/13/2018                       $ 169.75
                                                                                                                           8/15/2018                        $ 22.54
                                                                                                                           8/16/2018                       $ 757.71
                                                                                                                           8/17/2018                       $ 424.77
                                                                                                                           8/20/2018                       $ 908.91
                                                                                                                           8/22/2018                       $ 256.93
                                                                                                                           8/23/2018                       $ 979.55
                                                                                                                           8/24/2018                       $ 287.97
                                                                                                                           8/27/2018                       $ 224.95
                                                                                                                           8/29/2018                       $ 178.67
                                                                                                                           8/30/2018                        $ 85.42
                                                                                                                           8/31/2018                       $ 453.75
                                                                                                                            9/4/2018                       $ 180.11
                                                                                                                            9/5/2018                       $ 653.94
                                                                                                                            9/6/2018                       $ 157.57

          Total amount or value.........................................................................................                             $13,298.37




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 251
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 279 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               EDEALSZONE LLC
 3.656.                                                                                                                    7/17/2018                       $ 705.14 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                     $ 1,889.03
                                                                                                                           7/19/2018                     $ 1,786.48 q
               13336 RUSTY FIG CIR                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 348.61
                                                                                                                           7/23/2018                     $ 4,856.05 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 875.98
                                                                                                                           7/25/2018                     $ 2,328.31 q
               CERRITOS                                       CA                                        90703                                                             Services
                                                                                                                           7/26/2018                     $ 1,659.08
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                        $ 87.60 q
                                                                                                                                                                          Other
                                                                                                                           7/30/2018                     $ 5,881.20
                                                                                                                           7/31/2018                     $ 1,560.91
                                                                                                                            8/1/2018                     $ 3,497.94
                                                                                                                            8/2/2018                     $ 1,298.01
                                                                                                                            8/3/2018                       $ 384.98
                                                                                                                            8/6/2018                     $ 5,598.51
                                                                                                                            8/7/2018                     $ 1,700.81
                                                                                                                            8/8/2018                     $ 1,432.92
                                                                                                                            8/9/2018                     $ 1,745.08
                                                                                                                           8/10/2018                        $ 40.21
                                                                                                                           8/13/2018                     $ 5,399.39
                                                                                                                           8/14/2018                     $ 1,511.01
                                                                                                                           8/15/2018                     $ 2,757.12
                                                                                                                           8/16/2018                     $ 1,457.69
                                                                                                                           8/17/2018                       $ 787.17
                                                                                                                           8/20/2018                     $ 6,690.50
                                                                                                                           8/21/2018                     $ 2,210.57
                                                                                                                           8/22/2018                     $ 2,016.81
                                                                                                                           8/24/2018                     $ 2,280.57
                                                                                                                           8/27/2018                     $ 6,359.11
                                                                                                                           8/28/2018                     $ 2,832.49
                                                                                                                           8/29/2018                     $ 3,631.46
                                                                                                                           8/30/2018                     $ 2,146.73
                                                                                                                           8/31/2018                       $ 418.61
                                                                                                                            9/4/2018                     $ 9,864.52
                                                                                                                            9/5/2018                     $ 4,065.20
                                                                                                                            9/6/2018                     $ 1,679.26
                                                                                                                            9/7/2018                       $ 384.23
                                                                                                                           9/10/2018                     $ 5,545.66
                                                                                                                           9/11/2018                     $ 1,187.00

          Total amount or value.........................................................................................                            $100,901.95



               EDEN PRAIRIE ASSOCIATES LLC
 3.657.                                                                                                                    7/30/2018                     $ 5,562.44   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                     $ 1,219.71

               PO BAX 270263
                                                                                                                           8/28/2018                     $ 5,562.44   q   Unsecured loan repayments
                                                                                                                            9/6/2018                     $ 1,219.71
                                                                                                                           9/27/2018                     $ 5,562.44   q   Suppliers or vendors
               Street

               GOLDEN VALLEY                                  MN                                        55427                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $19,126.74




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 252
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 280 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               EDGEWOOD PLAZA HOLDINGS
 3.658.                                                                                                                     7/27/2018                 $ 65,471.46     q
               Creditor's Name                                                                                                                                            Secured debt

               1045 S WOODSMILL RD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               TOWNE & COUNTRY                                MO                                        63017                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $65,471.46



               EFFINGHAM COUNTY TREASURER
 3.659.                                                                                                                      8/3/2018                 $ 17,931.73     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           10/11/2018                 $ 17,931.73

               PO BOX 399                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               EFFINGHAM                                      IL                                    62401-0399                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                                State                              ZIP Code                                                            Other


          Total amount or value.........................................................................................                              $35,863.46



               EGEMS INC
 3.660.                                                                                                                     7/18/2018                       $ 593.54 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                       $ 284.62
                                                                                                                            7/23/2018                       $ 588.15 q
               2705 EAST BAY DRIVE                                                                                                                                        Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 162.31
                                                                                                                            7/25/2018                       $ 249.66 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/26/2018                        $ 87.02
                                                                                                                            7/30/2018                        $ 68.46 q
               LARGO                                          FL                                        33771                                                             Services
                                                                                                                            7/31/2018                        $ 77.41
               City                                                State                              ZIP Code
                                                                                                                             8/1/2018                          $ 2.40 q
                                                                                                                                                                          Other
                                                                                                                             8/2/2018                       $ 351.66
                                                                                                                             8/6/2018                     $ 1,189.57
                                                                                                                             8/8/2018                          $ 4.69
                                                                                                                            8/17/2018                       $ 661.14
                                                                                                                            8/20/2018                       $ 887.02
                                                                                                                            8/21/2018                       $ 465.94
                                                                                                                            8/22/2018                       $ 190.04
                                                                                                                            8/24/2018                       $ 139.01
                                                                                                                            8/27/2018                       $ 288.00
                                                                                                                            8/28/2018                       $ 669.42
                                                                                                                            8/29/2018                       $ 247.82
                                                                                                                            8/30/2018                       $ 430.22
                                                                                                                             9/4/2018                       $ 937.40
                                                                                                                             9/5/2018                       $ 316.63
                                                                                                                            9/10/2018                       $ 303.46
                                                                                                                            9/11/2018                       $ 499.01

          Total amount or value.........................................................................................                                  $9,694.60




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 253
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 281 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EHON CORPORATION
 3.661.                                                                                                                    7/30/2018                 $ 33,552.33     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 33,552.33

               110 WEST ROAD SUITE 500                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               TOWSON                                         MD                                        21204                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $67,104.66



               EHTESHAM E HOQ
 3.662.                                                                                                                    7/17/2018                       $ 391.52 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 205.76
                                                                                                                           7/19/2018                       $ 244.93 q
               4207 BRADY RIDGE DR                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 442.43
                                                                                                                           7/23/2018                       $ 809.79 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/24/2018                        $ 73.47
                                                                                                                           7/25/2018                       $ 175.77 q
               CEDAR PARK                                      TX                                   78613-2065                                                           Services
                                                                                                                           7/26/2018                       $ 361.53
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 313.41 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                        $ 94.16
                                                                                                                            8/1/2018                       $ 128.34
                                                                                                                            8/2/2018                       $ 231.79
                                                                                                                            8/6/2018                       $ 573.22
                                                                                                                            8/9/2018                       $ 304.11
                                                                                                                           8/13/2018                       $ 571.57
                                                                                                                           8/14/2018                       $ 425.01
                                                                                                                           8/15/2018                       $ 462.55
                                                                                                                           8/23/2018                        $ 36.61
                                                                                                                           8/24/2018                        $ 64.17
                                                                                                                           8/27/2018                       $ 579.15
                                                                                                                           8/28/2018                        $ 94.16
                                                                                                                           8/29/2018                       $ 334.10
                                                                                                                           8/31/2018                       $ 227.49
                                                                                                                            9/4/2018                       $ 829.07
                                                                                                                            9/5/2018                        $ 24.18
                                                                                                                            9/6/2018                       $ 175.77
                                                                                                                            9/7/2018                       $ 175.77
                                                                                                                           9/10/2018                     $ 1,214.08

          Total amount or value.........................................................................................                                 $9,563.91



               EIGHTH UTILITY DISTRICT TAX COLLEC
 3.663.                                                                                                                    7/18/2018                 $ 14,777.52     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                    $ 983.81

               18 MAIN STREET                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               MANCHESTER                                     CT                                    06042-3136                                                       q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
               City                                              State                                ZIP Code                                                           Other


          Total amount or value.........................................................................................                             $15,761.33




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 254
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 282 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               EIMPROVEMENT LLC
 3.664.                                                                                                                    7/18/2018                     $ 2,007.47 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 422.99
                                                                                                                           7/23/2018                       $ 879.69 q
               8401 102ND STREET SUITE 300                                                                                                                              Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 238.18
                                                                                                                           7/25/2018                       $ 100.78 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 292.58
                                                                                                                           7/30/2018                     $ 1,045.34 q
               PLEASANT PRAIRIE                                WI                                       53158                                                           Services
                                                                                                                           7/31/2018                       $ 155.55
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 952.50 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 834.94
                                                                                                                            8/8/2018                       $ 518.07
                                                                                                                           8/13/2018                        $ 91.14
                                                                                                                           8/14/2018                        $ 75.65
                                                                                                                           8/16/2018                     $ 2,347.12
                                                                                                                           8/20/2018                     $ 4,348.96
                                                                                                                           8/21/2018                     $ 1,779.16
                                                                                                                           8/22/2018                     $ 1,705.20
                                                                                                                           8/23/2018                       $ 991.81
                                                                                                                           8/24/2018                     $ 2,933.40
                                                                                                                           8/27/2018                     $ 3,975.27
                                                                                                                           8/30/2018                       $ 413.43
                                                                                                                            9/4/2018                     $ 4,751.52
                                                                                                                            9/5/2018                       $ 387.54
                                                                                                                            9/6/2018                     $ 1,621.20
                                                                                                                           9/10/2018                       $ 742.00

          Total amount or value.........................................................................................                             $33,611.49



               ELAT PROPERTIES
 3.665.                                                                                                                    7/30/2018                 $ 19,477.57   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 19,477.52

               6945 US RTE 322 P O BOX 609                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               CRANBERRY                                      PA                                        16319                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $38,955.09



               ELAT PROPERTIES INC DBA NORTH LAS
 3.666.                                                                                                                     9/3/2018                 $ 18,652.15   q
               Creditor's Name                                                                                                                                          Secured debt

               1300 W OLYMPIC BLVD STE 500                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90015                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $18,652.15




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 255
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 283 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               ELCO LABORATORIES DIV CHGO AER
 3.667.                                                                                                                    7/23/2018                     $ 57.98 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/26/2018                 $ 10,457.64
                                                                                                                           7/30/2018                    $ 488.44 q
               1300 E NORTH STREET                                                                                                                                   Unsecured loan repayments
                                                                                                                            8/2/2018                  $ 8,544.67
                                                                                                                            8/3/2018                  $ 4,627.92 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                       8/6/2018                    $ 759.24
                                                                                                                           8/13/2018                  $ 5,793.03 q
               COAL CITY                                      IL                                        60416                                                        Services
                                                                                                                           8/16/2018                 $ 12,822.35
               City                                                State                              ZIP Code
                                                                                                                           8/20/2018                    $ 905.48 q
                                                                                                                                                                     Other
                                                                                                                           8/23/2018                  $ 7,546.13
                                                                                                                           8/27/2018                    $ 432.81
                                                                                                                           8/30/2018                  $ 5,785.28
                                                                                                                            9/4/2018                    $ 261.04
                                                                                                                            9/6/2018                 $ 25,506.78

          Total amount or value.........................................................................................                             $83,988.79



               ELECTROLINE WHOLESALE ELECTRON
 3.668.                                                                                                                    7/17/2018                  $ 9,297.29 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                  $ 3,328.54
                                                                                                                           7/20/2018                  $ 4,892.62 q
               1322 W 12TH ST                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 21,697.50
                                                                                                                           7/24/2018                  $ 2,721.58 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/25/2018                  $ 3,958.70
                                                                                                                           7/27/2018                  $ 4,010.04 q
               LOS ANGELES                                    CA                                        90015                                                        Services
                                                                                                                           7/30/2018                 $ 23,976.77
               City                                                State                              ZIP Code
                                                                                                                           7/31/2018                  $ 4,190.76 q
                                                                                                                                                                     Other
                                                                                                                            8/1/2018                  $ 7,930.35
                                                                                                                            8/3/2018                  $ 1,731.83
                                                                                                                            8/6/2018                 $ 15,173.38
                                                                                                                            8/7/2018                  $ 2,065.64
                                                                                                                            8/8/2018                    $ 874.68

          Total amount or value.........................................................................................                            $105,849.68



               ELECTROLUX MAJOR APPLIANCES NA
 3.669.                                                                                                                    7/17/2018                $ 232,210.52 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                $ 174,222.58
                                                                                                                           7/19/2018                $ 164,843.82 q
               250 BOBBY JONES EXPRESSWAY                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018              $ 1,163,802.49
                                                                                                                           7/23/2018                $ 130,012.08 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/25/2018                 $ 34,831.74
                                                                                                                           8/21/2018                 $ 99,837.78 q
               AUGUSTA                                        GA                                        30907                                                        Services
                                                                                                                           8/22/2018                $ 102,198.44
               City                                                State                              ZIP Code
                                                                                                                           8/23/2018              $ 1,179,862.77 q
                                                                                                                                                                     Other
                                                                                                                           8/24/2018                $ 297,216.56
                                                                                                                           9/18/2018                 $ 69,663.48
                                                                                                                           9/19/2018                 $ 72,024.14
                                                                                                                           9/20/2018                $ 174,158.69
                                                                                                                           9/21/2018                $ 667,042.80
                                                                                                                           9/24/2018                 $ 60,348.60
                                                                                                                           9/25/2018                 $ 65,006.04

          Total amount or value.........................................................................................                          $4,687,282.53




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 256
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 284 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ELECTROLUX PUERTO RICO
 3.670.                                                                                                                    7/23/2018                 $ 10,939.50 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                   $ 4,806.77
                                                                                                                           7/30/2018                   $ 8,453.29 q
               PO BOX 363287                                                                                                                                            Unsecured loan repayments
                                                                                                                            8/1/2018                   $ 2,071.89
                                                                                                                            8/8/2018                 $ 60,155.17 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/9/2018                 $ 36,711.42
                                                                                                                           8/13/2018                $ 126,435.60 q
               SAN JUAN                                       PR                                    00936-3287                                                          Services
                                                                                                                           8/20/2018                 $ 25,993.35
               City                                              State                                ZIP Code
                                                                                                                           8/23/2018                   $ 3,618.90 q
                                                                                                                                                                        Other
                                                                                                                           8/24/2018                 $ 13,010.32
                                                                                                                           8/27/2018                   $ 6,519.52
                                                                                                                           8/29/2018                     $ 690.63
                                                                                                                           8/30/2018                   $ 6,464.28
                                                                                                                           8/31/2018                 $ 20,601.67
                                                                                                                            9/4/2018                 $ 30,939.05

          Total amount or value.........................................................................................                            $357,411.36



               ELEGANT HOME FASHION LLC
 3.671.                                                                                                                    7/18/2018                      $ 123.75 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 60.60
                                                                                                                           7/20/2018                      $ 158.85 q
               2440 PLEASANTDALE RD SUITE 200                                                                                                                           Unsecured loan repayments
                                                                                                                           7/23/2018                      $ 222.64
                                                                                                                           7/25/2018                      $ 860.00 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                      $ 256.13
                                                                                                                           7/30/2018                      $ 401.73 q
               DORAVILLE                                      GA                                        30340                                                           Services
                                                                                                                            8/2/2018                      $ 612.96
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                      $ 242.50 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                      $ 184.97
                                                                                                                            8/8/2018                      $ 637.05
                                                                                                                            8/9/2018                      $ 220.27
                                                                                                                           8/10/2018                      $ 116.62
                                                                                                                           8/13/2018                      $ 435.18
                                                                                                                           8/15/2018                       $ 97.50
                                                                                                                           8/16/2018                       $ 77.00
                                                                                                                           8/17/2018                      $ 161.01
                                                                                                                           8/20/2018                      $ 361.25
                                                                                                                           8/22/2018                      $ 697.49
                                                                                                                           8/23/2018                      $ 145.75
                                                                                                                           8/24/2018                      $ 169.50
                                                                                                                           8/27/2018                      $ 158.55
                                                                                                                           8/29/2018                      $ 493.02
                                                                                                                           8/30/2018                      $ 267.07
                                                                                                                           8/31/2018                       $ 68.50
                                                                                                                            9/4/2018                      $ 156.00
                                                                                                                            9/5/2018                      $ 239.00
                                                                                                                            9/6/2018                       $ 20.00

          Total amount or value.........................................................................................                                 $7,644.89




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 257
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 285 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ELEVATE HONG KONG HOLDINGS LIMITED
 3.672.                                                                                                                    07/20/2018                 $ 13,952.50   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/09/2018                 $ 17,250.00

               924 SAGEWOOD DR
                                                                                                                           08/17/2018                 $ 11,700.00   q   Unsecured loan repayments
                                                                                                                           08/24/2018                  $ 4,900.00
                                                                                                                           09/28/2018                  $ 3,650.00   q   Suppliers or vendors
               Street

               SOUTH LAKE TAHOE                               CA                                        96150                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $51,452.50



               ELF COSMETICS INC
 3.673.                                                                                                                    07/26/2018                 $ 12,653.61   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/02/2018                  $ 5,023.94

               45 MAYHILL ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               SADDLE BROOK                                   NJ                                         7663                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $17,677.55



               ELLISON FIRST ASIA LLC
 3.674.                                                                                                                     7/20/2018                $ 511,388.31   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/1/2018                $ 153,164.74

               230 FIFTH AVENUE SUITE 711                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $664,553.05



               ELLISON FIRST ASIA LLC US ID
 3.675.                                                                                                                    07/24/2018                 $ 22,172.52   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/01/2018                $ 150,539.84

               230 FIFTH AVENUE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $172,712.36




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 258
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 286 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ELM CREEK REAL ESTATE LLC
 3.676.                                                                                                                    7/30/2018                 $ 71,229.17     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                 $ 25,000.00

               2805 N DALLAS PKWY SUITE 260
                                                                                                                           8/28/2018                 $ 71,229.17     q   Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 25,000.00
                                                                                                                           9/27/2018                 $ 71,229.17     q   Suppliers or vendors
               Street                                                                                                      9/27/2018                 $ 25,000.00
               PLANO                                          TX                                        75093                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $288,687.51



               EMES ENTERPRISES LLC
 3.677.                                                                                                                    7/18/2018                        $ 46.11 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 112.54
                                                                                                                           7/23/2018                       $ 930.35 q
               6611 MEADOW RIDGE LN                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 348.13
                                                                                                                           7/25/2018                       $ 107.95 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                        $ 19.81
                                                                                                                           7/30/2018                       $ 301.43 q
               CINCINNATI                                     OH                                        45237                                                            Services
                                                                                                                            8/1/2018                       $ 145.67
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 108.76 q
                                                                                                                                                                         Other
                                                                                                                            8/6/2018                       $ 283.28
                                                                                                                            8/7/2018                        $ 97.75
                                                                                                                            8/8/2018                       $ 180.93
                                                                                                                            8/9/2018                        $ 76.47
                                                                                                                           8/13/2018                       $ 848.03
                                                                                                                           8/14/2018                        $ 94.92
                                                                                                                           8/15/2018                        $ 51.76
                                                                                                                           8/20/2018                       $ 191.45
                                                                                                                           8/21/2018                       $ 203.35
                                                                                                                           8/22/2018                       $ 212.94
                                                                                                                           8/23/2018                       $ 134.08
                                                                                                                           8/24/2018                       $ 195.44
                                                                                                                           8/27/2018                       $ 458.50
                                                                                                                           8/28/2018                       $ 240.33
                                                                                                                           8/29/2018                       $ 385.60
                                                                                                                           8/30/2018                        $ 84.77
                                                                                                                            9/4/2018                     $ 1,307.72
                                                                                                                            9/5/2018                       $ 167.47
                                                                                                                            9/6/2018                       $ 365.45
                                                                                                                           9/10/2018                       $ 696.72
                                                                                                                           9/11/2018                       $ 259.13

          Total amount or value.........................................................................................                                 $8,656.84



               EMMCO CORPORATION
 3.678.                                                                                                                    8/22/2018                 $ 56,817.21     q
               Creditor's Name                                                                                                                                           Secured debt

               3681 S GREEN ROAD STE 201                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               BEACHWOOD                                      OH                                        44122                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $56,817.21




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 259
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 287 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EMPAVA APPLIANCES INC
 3.679.                                                                                                                     7/17/2018                       $ 275.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/18/2018                       $ 775.00
                                                                                                                            7/19/2018                       $ 145.00 q
               15253 DON JULIAN ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 430.00
                                                                                                                            7/23/2018                       $ 275.00 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/27/2018                        $ 55.00
                                                                                                                            7/31/2018                       $ 705.00 q
               CITY OF INDUSTRY                               CA                                        91745                                                            Services
                                                                                                                             8/3/2018                       $ 550.00
               City                                              State                                ZIP Code
                                                                                                                             8/6/2018                       $ 435.00 q
                                                                                                                                                                         Other
                                                                                                                             8/7/2018                       $ 705.00
                                                                                                                             8/9/2018                       $ 160.00
                                                                                                                            8/10/2018                     $ 1,535.00
                                                                                                                            8/14/2018                       $ 290.00
                                                                                                                            8/15/2018                       $ 840.00
                                                                                                                            8/16/2018                       $ 275.00
                                                                                                                            8/17/2018                       $ 435.00
                                                                                                                            8/21/2018                       $ 580.00
                                                                                                                            8/27/2018                       $ 160.00
                                                                                                                            8/28/2018                       $ 835.00
                                                                                                                            8/30/2018                       $ 550.00
                                                                                                                            8/31/2018                       $ 275.00
                                                                                                                             9/4/2018                       $ 550.00

          Total amount or value.........................................................................................                              $10,835.00



               EMPIRE ELECTRONIC CORP
 3.680.                                                                                                                    07/26/2018                $ 443,588.24   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/26/2018                $ 394,493.20

               2029 S BUSINESS PKWY A                                                                                                                               q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               ONTARIO                                        CA                                        91761                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $838,081.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 260
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 288 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EMPIRE USA TECHNOLOGY CORPORAT
 3.681.                                                                                                                    7/23/2018                       $ 291.78 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/24/2018                       $ 381.28
                                                                                                                           7/30/2018                       $ 705.47 q
               14848 HILLSIDE AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/31/2018                       $ 366.74
                                                                                                                            8/1/2018                       $ 120.89 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/6/2018                        $ 71.74
                                                                                                                            8/8/2018                       $ 241.79 q
               JAMAICA                                        NY                                        11435                                                            Services
                                                                                                                           8/14/2018                       $ 158.09
               City                                              State                                ZIP Code
                                                                                                                           8/15/2018                       $ 418.49 q
                                                                                                                                                                         Other
                                                                                                                           8/16/2018                       $ 952.08
                                                                                                                           8/17/2018                       $ 195.29
                                                                                                                           8/20/2018                       $ 337.57
                                                                                                                           8/21/2018                       $ 195.29
                                                                                                                           8/27/2018                       $ 158.09
                                                                                                                           8/29/2018                        $ 81.49
                                                                                                                           8/30/2018                       $ 590.51
                                                                                                                            9/4/2018                       $ 158.09
                                                                                                                            9/7/2018                       $ 123.68
                                                                                                                           9/10/2018                     $ 1,265.98
                                                                                                                           9/11/2018                       $ 257.73

          Total amount or value.........................................................................................                                 $7,072.07



               EMPRESAS PUERTORRIQUENAS
 3.682.                                                                                                                    7/30/2018                 $ 72,500.00 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                  $ 6,083.34
                                                                                                                            8/9/2018                 $ 45,066.50 q
               PO BOX 366006                                                                                                                                             Unsecured loan repayments
                                                                                                                            8/9/2018                 $ 10,175.86
                                                                                                                           8/23/2018                 $ 35,000.00 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/28/2018                 $ 72,500.00
                                                                                                                           8/28/2018                  $ 6,083.34 q
               SAN JUAN                                       PR                                    00936-6006                                                           Services
                                                                                                                           9/27/2018                 $ 72,500.00
               City                                              State                                ZIP Code
                                                                                                                           9/27/2018                  $ 6,083.34 q
                                                                                                                                                                         Other


          Total amount or value.........................................................................................                            $325,992.38



               EMPRESAS PUERTORRIQUENAS DE DESARR
 3.683.                                                                                                                    7/30/2018                 $ 45,066.50     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                 $ 10,175.86

               PO BOX 366006                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               SAN JUAN                                       PR                                    00936-6006                                                       q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $55,242.36




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 261
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 289 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ENCO MANUFACTURING CORP
 3.684.                                                                                                                     7/23/2018                     $ 7,421.72 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/25/2018                       $ 637.36
                                                                                                                            7/26/2018                     $ 4,056.24 q
               BALDORIOTY NO 43                                                                                                                                          Unsecured loan repayments
                                                                                                                            7/27/2018                       $ 318.68
                                                                                                                            7/30/2018                     $ 4,820.06 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                        8/3/2018                     $ 1,837.97
                                                                                                                            8/13/2018                       $ 156.22 q
               CIDRA                                          PR                                        00739                                                            Services
                                                                                                                            8/15/2018                       $ 696.15
               City                                              State                                ZIP Code
                                                                                                                            8/16/2018                       $ 526.71 q
                                                                                                                                                                         Other
                                                                                                                            8/17/2018                       $ 772.40
                                                                                                                            8/20/2018                       $ 956.04
                                                                                                                            8/21/2018                       $ 101.68
                                                                                                                            8/22/2018                       $ 341.52
                                                                                                                            8/24/2018                       $ 803.80
                                                                                                                            8/27/2018                       $ 713.69

          Total amount or value.........................................................................................                              $24,160.24



               ENCOMPASS SUPPLY CHAIN SOLUTIO
 3.685.                                                                                                                     7/19/2018                    $ 719.46 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/25/2018                  $ 5,130.94
                                                                                                                            7/26/2018                  $ 6,942.34 q
               P O BOX 935572                                                                                                                                            Unsecured loan repayments
                                                                                                                            7/30/2018                  $ 9,724.72
                                                                                                                            8/13/2018                  $ 6,237.19 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/20/2018                  $ 5,191.48
                                                                                                                            8/21/2018                  $ 2,013.12 q
               ATLANTA                                         GA                                       31193                                                            Services
                                                                                                                            8/28/2018                 $ 12,076.25
               City                                              State                                ZIP Code
                                                                                                                            8/29/2018                  $ 7,813.29 q
                                                                                                                                                                         Other
                                                                                                                            9/17/2018                  $ 8,509.64
                                                                                                                            9/18/2018                  $ 2,952.36
                                                                                                                            9/19/2018                  $ 2,752.61
                                                                                                                            9/20/2018                  $ 6,264.73
                                                                                                                            9/24/2018                 $ 17,854.11
                                                                                                                            9/25/2018                  $ 3,213.38

          Total amount or value.........................................................................................                              $97,395.62



               ENCOMPASS SUPPLY CHAIN SOLUTIONS
 3.686.                                                                                                                    07/18/2018                 $ 35,579.23 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/18/2018                     $ 40.00
                                                                                                                           07/25/2018                 $ 22,165.72 q
               P O BOX 935572                                                                                                                                            Unsecured loan repayments
                                                                                                                           07/27/2018                 $ 26,940.95
                                                                                                                           08/03/2018                 $ 32,168.37 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      08/15/2018                 $ 21,726.79
                                                                                                                           08/17/2018                 $ 23,867.09 q
                                                                                                                                                                  X
               ATLANTA                                         GA                                       31193                                                            Services
                                                                                                                           08/23/2018                 $ 11,267.45
               City                                              State                                ZIP Code
                                                                                                                           08/28/2018                 $ 29,354.11 q
                                                                                                                                                                         Other
                                                                                                                           09/28/2018                 $ 27,872.73
                                                                                                                           10/02/2018                 $ 44,552.21

          Total amount or value.........................................................................................                             $275,534.65




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 262
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 290 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ENDEAVOR TOOL COMPANY LLC
 3.687.                                                                                                                    7/23/2018                     $ 1,527.21 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                     $ 1,637.25
                                                                                                                            8/6/2018                     $ 1,108.93 q
               18 WORCESTER STREET                                                                                                                                      Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 1,267.88
                                                                                                                           8/20/2018                     $ 1,432.78 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/27/2018                     $ 1,264.55
                                                                                                                            9/4/2018                     $ 1,727.05 q
               WEST BOYLSTON                                  MA                                        01583                                                           Services
                                                                                                                           9/17/2018                     $ 2,308.09
               City                                                State                              ZIP Code
                                                                                                                           9/24/2018                     $ 1,968.25 q
                                                                                                                                                                        Other
                                                                                                                           10/1/2018                       $ 679.30


          Total amount or value.........................................................................................                             $14,921.29



               ENESCO LLC
 3.688.                                                                                                                    7/19/2018                $ 795,678.43   q
               Creditor's Name                                                                                                                                          Secured debt

               225 WINDSOR DRIVE                                                                                                                                   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               ITASCA                                         IL                                        60143                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $795,678.43



               ENTERPRISE REALTY & INVESTMNTS INC
 3.689.                                                                                                                    7/30/2018                 $ 10,568.25   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 10,568.25

               PO BOX 161300                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               HONOLULU                                       NV                                        96816                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $21,136.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 263
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 291 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               ENUMBER INC
 3.690.                                                                                                                    7/17/2018                  $ 3,281.09 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                  $ 4,884.24
                                                                                                                           7/19/2018                  $ 3,088.71 q
               1980 US HIGHWAY 1                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/20/2018                  $ 1,473.79
                                                                                                                           7/23/2018                 $ 22,070.11 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/24/2018                  $ 6,867.92
                                                                                                                           7/25/2018                  $ 6,062.17 q
               NORTH BRUNSWICK                                NJ                                        08902                                                        Services
                                                                                                                           7/26/2018                  $ 5,916.41
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                  $ 1,369.04 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                 $ 25,638.38
                                                                                                                           7/31/2018                  $ 7,420.53
                                                                                                                            8/1/2018                  $ 6,608.92
                                                                                                                            8/2/2018                  $ 6,359.17
                                                                                                                            8/3/2018                  $ 4,213.49
                                                                                                                            8/6/2018                 $ 12,335.42
                                                                                                                            8/7/2018                  $ 3,839.98
                                                                                                                            8/8/2018                  $ 5,038.15
                                                                                                                            8/9/2018                  $ 6,300.47
                                                                                                                           8/10/2018                  $ 3,039.96
                                                                                                                           8/13/2018                 $ 17,759.59
                                                                                                                           8/14/2018                  $ 4,146.42
                                                                                                                           8/15/2018                  $ 5,989.61
                                                                                                                           8/16/2018                  $ 5,243.61
                                                                                                                           8/17/2018                  $ 2,548.34
                                                                                                                           8/20/2018                 $ 16,113.77
                                                                                                                           8/21/2018                  $ 4,264.75
                                                                                                                           8/22/2018                  $ 4,443.29
                                                                                                                           8/23/2018                  $ 2,942.47
                                                                                                                           8/24/2018                  $ 4,535.52
                                                                                                                           8/27/2018                 $ 16,043.97
                                                                                                                           8/28/2018                  $ 5,305.98
                                                                                                                           8/29/2018                  $ 4,864.72
                                                                                                                           8/30/2018                  $ 4,897.42
                                                                                                                           8/31/2018                  $ 1,620.79
                                                                                                                            9/4/2018                 $ 24,406.57
                                                                                                                            9/5/2018                  $ 4,938.11
                                                                                                                            9/6/2018                  $ 5,978.93
                                                                                                                            9/7/2018                  $ 2,428.22
                                                                                                                           9/10/2018                 $ 14,975.49
                                                                                                                           9/11/2018                  $ 4,857.98

          Total amount or value.........................................................................................                            $294,113.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 264
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 292 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ENVISIONS LLC
 3.691.                                                                                                                    7/17/2018                     $ 1,040.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 101.00
                                                                                                                           7/19/2018                       $ 421.00 q
               529 FIFTH AVE 19TH FLR                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 935.38
                                                                                                                           7/23/2018                     $ 2,539.39 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                        $ 51.00
                                                                                                                           7/25/2018                        $ 80.00 q
               NEW YORK                                       NY                                        10017                                                           Services
                                                                                                                           7/26/2018                        $ 84.00
               City                                              State                                ZIP Code
                                                                                                                           8/20/2018                       $ 126.02 q
                                                                                                                                                                        Other
                                                                                                                           8/21/2018                     $ 1,205.00
                                                                                                                           8/22/2018                       $ 318.00
                                                                                                                           8/23/2018                     $ 1,643.01
                                                                                                                           8/24/2018                       $ 892.00
                                                                                                                           8/27/2018                     $ 2,501.01
                                                                                                                           8/28/2018                     $ 1,005.26
                                                                                                                           8/29/2018                       $ 526.00
                                                                                                                           8/30/2018                       $ 360.13
                                                                                                                           8/31/2018                       $ 389.00
                                                                                                                            9/4/2018                     $ 2,950.71
                                                                                                                            9/5/2018                       $ 287.50
                                                                                                                            9/6/2018                     $ 1,228.00
                                                                                                                           9/10/2018                     $ 3,005.52

          Total amount or value.........................................................................................                             $21,688.93



               EPHRATA SCHOOL TAX COLLECTOR
 3.692.                                                                                                                    8/15/2018                 $ 40,696.95   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 4663                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LANCASTER                                      PA                                        17604                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $40,696.95



               EPIC DESIGNERS LIMITED
 3.693.                                                                                                                     8/6/2018                $ 158,428.56   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/4/2018                $ 122,538.96

               4320 W 23RD CT APTA                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               EAST CHICAGO                                   IN                                        46312                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $280,967.52




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 265
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 293 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EPOCH HOMETEX INC
 3.694.                                                                                                                    7/18/2018                      $ 265.50 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 201.50
                                                                                                                           7/23/2018                      $ 200.50 q
               S SAN FRANCISCO CA 94080                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/25/2018                      $ 352.50
                                                                                                                           7/26/2018                       $ 90.50 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/27/2018                      $ 162.50
                                                                                                                           7/30/2018                      $ 262.50 q
               S SAN FRANCISCO                                 CA                                       94080                                                            Services
                                                                                                                            8/2/2018                      $ 499.50
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                      $ 127.50 q
                                                                                                                                                                         Other
                                                                                                                            8/6/2018                      $ 251.50
                                                                                                                            8/8/2018                      $ 436.00
                                                                                                                            8/9/2018                       $ 46.50
                                                                                                                           8/10/2018                      $ 128.50
                                                                                                                           8/13/2018                      $ 301.00
                                                                                                                           8/15/2018                      $ 193.00
                                                                                                                           8/16/2018                      $ 168.50
                                                                                                                           8/17/2018                      $ 137.50
                                                                                                                           8/20/2018                      $ 409.50
                                                                                                                           8/22/2018                      $ 514.84
                                                                                                                           8/23/2018                      $ 273.00
                                                                                                                           8/24/2018                      $ 294.00
                                                                                                                           8/27/2018                      $ 505.50
                                                                                                                           8/29/2018                      $ 287.50
                                                                                                                           8/30/2018                      $ 247.50
                                                                                                                           8/31/2018                       $ 59.00

          Total amount or value.........................................................................................                                 $6,415.84



               EPPCO ENTERPRISES INC
 3.695.                                                                                                                    7/23/2018                       $ 170.88 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                     $ 1,079.28
                                                                                                                            8/6/2018                     $ 1,250.16 q
               CLEVELAND OH 44121-2843                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 1,228.80
                                                                                                                           8/20/2018                        $ 42.72 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/27/2018                     $ 2,308.08
                                                                                                                            9/4/2018                        $ 21.36 q
               CLEVELAND                                       OH                                   44121-2843                                                           Services
                                                                                                                           9/10/2018                       $ 213.60
               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                                 $6,314.88



               ERIK BIANCO
 3.696.                                                                                                                    7/19/2018                     $ 1,543.44 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                        $ 87.07
                                                                                                                           7/26/2018                     $ 1,723.58 q
               10262 BIRTCHER DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 678.64
                                                                                                                            8/8/2018                     $ 2,221.80 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/13/2018                       $ 484.08
                                                                                                                           8/14/2018                       $ 440.01 q
               MIRA LOMA                                      CA                                        91752                                                            Services
                                                                                                                           8/21/2018                       $ 883.29
               City                                              State                                ZIP Code
                                                                                                                           8/22/2018                       $ 703.48 q
                                                                                                                                                                         Other
                                                                                                                           8/27/2018                     $ 3,190.92
                                                                                                                           8/28/2018                     $ 3,004.47
                                                                                                                            9/4/2018                     $ 1,920.50
                                                                                                                            9/5/2018                     $ 1,481.31
                                                                                                                            9/6/2018                     $ 3,508.88
                                                                                                                           9/10/2018                     $ 3,186.35
                                                                                                                           9/11/2018                       $ 773.25

          Total amount or value.........................................................................................                             $25,831.07




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 266
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 294 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ESCALADE INC
 3.697.                                                                                                                    7/20/2018                     $ 5,572.30 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                       $ 257.40
                                                                                                                           7/24/2018                        $ 50.00 q
               INDIANAPOLIS IN 46266                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/27/2018                        $ 30.00
                                                                                                                           7/30/2018                       $ 716.40 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                       $ 879.50
                                                                                                                            8/6/2018                       $ 184.70 q
               INDIANAPOLIS                                    IN                                       46266                                                           Services
                                                                                                                           8/10/2018                     $ 1,869.30
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                       $ 197.95 q
                                                                                                                                                                        Other
                                                                                                                           8/17/2018                     $ 3,886.90
                                                                                                                           8/20/2018                     $ 1,541.15
                                                                                                                           8/21/2018                       $ 126.20
                                                                                                                           8/27/2018                       $ 302.55
                                                                                                                           8/28/2018                     $ 2,167.10
                                                                                                                           8/29/2018                     $ 3,148.20
                                                                                                                           8/30/2018                       $ 905.30
                                                                                                                           8/31/2018                       $ 116.75
                                                                                                                            9/4/2018                       $ 217.35
                                                                                                                            9/6/2018                     $ 1,944.00
                                                                                                                            9/7/2018                        $ 86.25
                                                                                                                           9/10/2018                     $ 1,027.15

          Total amount or value.........................................................................................                             $25,226.45



               ESJAY INTERNATIONAL PVT LTD
 3.698.                                                                                                                    7/30/2018                $ 163,199.97 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/6/2018                $ 108,440.68
                                                                                                                           8/22/2018                    $ 559.90 q
               48 LAKSHMI INDUSTRIAL ESTATE SNPATH LOWER PAREL                                                                                                          Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 19,014.90
               W
                                                                                                                           9/18/2018                 $ 59,998.68 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/19/2018                 $ 49,116.32
               MUMBAI                                         INDIA                                     400059                                                    q     Services

               City                                              State                                ZIP Code                                                    q     Other


          Total amount or value.........................................................................................                            $400,330.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 267
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 295 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               ESSENDANT CO
 3.699.                                                                                                                     7/17/2018                      $ 162.82 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/18/2018                      $ 115.45
                                                                                                                            7/19/2018                      $ 123.95 q
               PO BOX 676502                                                                                                                                              Unsecured loan repayments
                                                                                                                            7/20/2018                      $ 186.83
                                                                                                                            7/23/2018                      $ 303.08 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/24/2018                      $ 332.11
                                                                                                                            7/25/2018                       $ 75.36 q
               DALLAS                                         TX                                    75267-6502                                                            Services
                                                                                                                            7/26/2018                      $ 206.34
               City                                              State                                ZIP Code
                                                                                                                            7/27/2018                       $ 95.33 q
                                                                                                                                                                          Other
                                                                                                                            7/30/2018                      $ 255.50
                                                                                                                            7/31/2018                      $ 615.30
                                                                                                                             8/1/2018                      $ 100.21
                                                                                                                             8/2/2018                      $ 403.72
                                                                                                                             8/3/2018                      $ 479.60
                                                                                                                             8/6/2018                      $ 589.51
                                                                                                                             8/7/2018                      $ 637.90
                                                                                                                             8/9/2018                      $ 366.48
                                                                                                                            8/10/2018                      $ 349.73
                                                                                                                            8/13/2018                      $ 228.35
                                                                                                                            8/14/2018                      $ 241.38
                                                                                                                            8/15/2018                      $ 307.57
                                                                                                                            8/16/2018                      $ 606.19
                                                                                                                            8/17/2018                       $ 36.34
                                                                                                                            8/20/2018                      $ 645.44
                                                                                                                            8/21/2018                      $ 833.12
                                                                                                                            8/22/2018                      $ 556.88
                                                                                                                            8/23/2018                      $ 279.15
                                                                                                                            8/24/2018                      $ 358.33

          Total amount or value.........................................................................................                                  $9,491.97



               ESSICK AIR PRODUCTS
 3.700.                                                                                                                    07/23/2018                $ 513,898.05     q
               Creditor's Name                                                                                                                                            Secured debt

               5800 MURRAY STREET                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LITTLE ROCK                                    AR                                        72209                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $513,898.05




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 268
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 296 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               ETAILZ INC
 3.701.                                                                                                                    7/17/2018                       $ 367.52 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 428.16
                                                                                                                           7/19/2018                       $ 317.20 q
               850 E SPOKANE FALLS BLVD SUITE 110                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 126.09
                                                                                                                           7/23/2018                     $ 1,578.20 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 354.83
                                                                                                                           7/26/2018                       $ 359.09 q
               SPOKANE                                         WA                                       99202                                                            Services
                                                                                                                           7/27/2018                        $ 59.43
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 1,195.04 q
                                                                                                                                                                         Other
                                                                                                                           7/31/2018                       $ 331.98
                                                                                                                            8/1/2018                       $ 133.37
                                                                                                                            8/2/2018                       $ 122.39
                                                                                                                            8/6/2018                     $ 1,495.02
                                                                                                                            8/7/2018                       $ 218.60
                                                                                                                            8/8/2018                       $ 307.51
                                                                                                                            8/9/2018                       $ 323.11
                                                                                                                           8/13/2018                     $ 1,490.35
                                                                                                                           8/14/2018                       $ 132.46
                                                                                                                           8/15/2018                       $ 309.87
                                                                                                                           8/16/2018                        $ 83.47
                                                                                                                           8/17/2018                        $ 47.92
                                                                                                                           8/20/2018                       $ 296.56
                                                                                                                           8/21/2018                       $ 265.28
                                                                                                                           8/22/2018                       $ 247.92
                                                                                                                           8/24/2018                          $ 3.00
                                                                                                                           8/27/2018                     $ 1,342.39
                                                                                                                           8/28/2018                       $ 458.59
                                                                                                                           8/29/2018                       $ 697.99
                                                                                                                           8/30/2018                        $ 36.19
                                                                                                                           8/31/2018                        $ 79.69
                                                                                                                            9/4/2018                     $ 1,734.24
                                                                                                                            9/5/2018                       $ 330.96
                                                                                                                            9/6/2018                       $ 431.82
                                                                                                                            9/7/2018                        $ 67.39
                                                                                                                           9/10/2018                     $ 1,011.22
                                                                                                                           9/11/2018                       $ 118.79

          Total amount or value.........................................................................................                             $16,903.64



               ETERNAL BEST INDUSTRIAL LTD
 3.702.                                                                                                                    8/30/2018                 $ 79,174.98   q
               Creditor's Name                                                                                                                                           Secured debt

               FLAT 7 7F TOWER 2 SILVERCORD 30 CANTON RD                                                                                                           q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street

               TSIM SHA TSUI                                  KOWLOON                                                                                              q     Services

               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                             $79,174.98




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 269
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 297 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               ETHAN CONRAD
 3.703.                                                                                                                     7/30/2018                 $ 15,716.06 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/13/2018                  $ 4,705.86
                                                                                                                            8/28/2018                 $ 15,716.06 q
               DBA ETHAN CONRAD PROPERTIES DBA ETHAN CONRAD                                                                                                             Unsecured loan repayments
                                                                                                                            9/12/2018                  $ 4,900.52
               PROPERTIES
                                                                                                                            9/27/2018                 $ 15,716.06 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street

               SACRAMENTO                                     CA                                        95834                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $56,754.56



               ETHAN CONRAD PROPERTIES
 3.704.                                                                                                                     10/5/2018                 $ 38,773.91   q
               Creditor's Name                                                                                                                                          Secured debt

               1300 NATIONAL DRIIVE STE 100                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               SACRAMENTO                                     CA                                        95834                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $38,773.91



               EVANSVILLE HOLDINGS LLC
 3.705.                                                                                                                     7/23/2018                  $ 4,090.36 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/30/2018                 $ 32,500.00
                                                                                                                             8/9/2018                  $ 4,090.36 q
               5011 WASHINGTON AVENUE SUITE 1                                                                                                                           Unsecured loan repayments
                                                                                                                            8/22/2018                  $ 4,090.36
                                                                                                                            8/28/2018                 $ 32,500.00 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        9/6/2018                  $ 4,090.36
                                                                                                                            9/24/2018                  $ 4,090.36 q
               EVANSVILLE                                     IN                                        47715                                                           Services
                                                                                                                            9/27/2018                 $ 32,500.00
               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $117,951.80



               EVENFLO FEEDING INC
 3.706.                                                                                                                    07/24/2018                 $ 13,284.38   q
               Creditor's Name                                                                                                                                          Secured debt

               7411 SOLUTION CENTER                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60677                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $13,284.38




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 270
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 298 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EVER PRETTY GARMENT INC
 3.707.                                                                                                                     7/18/2018                     $ 2,227.64 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/23/2018                     $ 1,112.75
                                                                                                                            7/26/2018                        $ 59.77 q
               1881 KETTERING                                                                                                                                            Unsecured loan repayments
                                                                                                                             8/2/2018                     $ 4,270.99
                                                                                                                             8/6/2018                     $ 1,377.59 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                        8/7/2018                       $ 336.27
                                                                                                                             8/8/2018                       $ 232.77 q
               IRVINE                                         CA                                        92614                                                            Services
                                                                                                                             8/9/2018                       $ 589.84
               City                                                State                              ZIP Code
                                                                                                                            8/13/2018                     $ 1,093.18 q
                                                                                                                                                                         Other
                                                                                                                            8/15/2018                       $ 339.25
                                                                                                                            8/16/2018                       $ 118.50
                                                                                                                            8/20/2018                     $ 1,499.54
                                                                                                                            8/21/2018                       $ 296.82
                                                                                                                            8/22/2018                       $ 338.99
                                                                                                                            8/24/2018                       $ 327.04
                                                                                                                            8/27/2018                     $ 1,628.75
                                                                                                                            8/28/2018                       $ 429.86
                                                                                                                            8/29/2018                       $ 416.20
                                                                                                                            8/30/2018                       $ 390.25
                                                                                                                             9/4/2018                       $ 917.36
                                                                                                                             9/5/2018                       $ 464.45
                                                                                                                             9/6/2018                       $ 249.67
                                                                                                                            9/10/2018                     $ 1,642.09
                                                                                                                            9/11/2018                        $ 78.99

          Total amount or value.........................................................................................                              $20,438.56



               EVERGREEN SHIPPING AGENCY AMERICA CORP
 3.708.                                                                                                                    08/28/2018                $ 226,743.00   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           08/31/2018                $ 137,559.00

               823 COMMERCE DRIVE 2ND FL
                                                                                                                           09/06/2018                $ 117,353.00   q    Unsecured loan repayments

                                                                                                                                                                    q    Suppliers or vendors
               Street

               OAK BROOK                                      IL                                        60523                                                       q
                                                                                                                                                                    X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $481,655.00



               EVERLAST SPORTS MANUFACTURING CORP
 3.709.                                                                                                                    07/24/2018                  $ 1,930.10 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/27/2018                    $ 286.30
                                                                                                                           08/02/2018                 $ 18,655.56 q
               42 WEST 39TH ST                                                                                                                                           Unsecured loan repayments
                                                                                                                           08/02/2018                  $ 2,024.36
                                                                                                                           08/08/2018                    $ 209.72 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      08/20/2018                    $ 582.67
                                                                                                                           08/31/2018                    $ 948.97 q
               NEW YORK                                       NY                                        10018                                                            Services
                                                                                                                           09/10/2018                    $ 183.92
               City                                                State                              ZIP Code
                                                                                                                           09/14/2018                    $ 176.23 q
                                                                                                                                                                         Other


          Total amount or value.........................................................................................                              $24,997.83




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 271
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 299 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               EVERLAST WORLDWIDE INC
 3.710.                                                                                                                    08/24/2018                    $ 779.92   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           09/04/2018                $ 458,965.62

               1350 BROADWAY STE 2300
                                                                                                                           09/04/2018                $ 310,668.78   q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10018                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $770,414.32



               EVINE LIVE INC
 3.711.                                                                                                                     7/18/2018                       $ 195.67 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                        $ 85.44
                                                                                                                            7/23/2018                       $ 795.93 q
               6740 SHADY OAK ROAD                                                                                                                                       Unsecured loan repayments
                                                                                                                            7/24/2018                        $ 92.40
                                                                                                                            7/25/2018                       $ 960.49 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 303.60
                                                                                                                            7/30/2018                       $ 575.54 q
               EDEN PRAIRIE                                    MN                                       55344                                                            Services
                                                                                                                            7/31/2018                       $ 201.51
               City                                              State                                ZIP Code
                                                                                                                             8/1/2018                       $ 760.56 q
                                                                                                                                                                         Other
                                                                                                                             8/6/2018                       $ 296.97
                                                                                                                             8/7/2018                       $ 602.89
                                                                                                                             8/8/2018                       $ 227.04
                                                                                                                             8/9/2018                       $ 223.71
                                                                                                                            8/13/2018                     $ 1,256.77
                                                                                                                            8/14/2018                       $ 662.11
                                                                                                                            8/15/2018                       $ 283.53
                                                                                                                            8/16/2018                       $ 264.88
                                                                                                                            8/17/2018                       $ 298.82
                                                                                                                            8/20/2018                     $ 1,339.09
                                                                                                                            8/22/2018                       $ 482.54
                                                                                                                            8/23/2018                        $ 65.72
                                                                                                                            8/27/2018                     $ 1,621.95
                                                                                                                            8/28/2018                       $ 244.64
                                                                                                                            8/29/2018                       $ 380.52
                                                                                                                            8/30/2018                     $ 1,414.29
                                                                                                                             9/4/2018                     $ 1,967.51
                                                                                                                             9/5/2018                       $ 477.45
                                                                                                                             9/6/2018                       $ 198.09
                                                                                                                            9/10/2018                       $ 955.79

          Total amount or value.........................................................................................                              $17,235.45



               EVITEX APPARELS LIMITED
 3.712.                                                                                                                     8/22/2018                 $ 18,960.90 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/27/2018                 $ 16,209.48
                                                                                                                            9/17/2018                 $ 55,852.78 q
               SHIRIRCHALA BHABANIPUR JOYDEVPUR                                                                                                                          Unsecured loan repayments
                                                                                                                            9/18/2018                 $ 45,711.16
                                                                                                                            9/19/2018                 $ 23,736.31 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       9/21/2018                 $ 19,243.52
               GAZIPUR                                                                                   1704                                                       q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $179,714.15




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 272
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 300 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               EXACT REPLACEMENT PARTS INC
 3.713.                                                                                                                    10/02/2018                     $ 1,477.13   q
               Creditor's Name                                                                                                                                             Secured debt

               1855 WALLACE AVE                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ST CHARLES                                      IL                                       60174                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $1,477.13



               EXCEL INTERNATIONAL INC
 3.714.                                                                                                                     7/17/2018                       $ 230.55 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                          $ 5.90
                                                                                                                            7/19/2018                       $ 299.47 q
               3575 PHILADELPHIA STREET                                                                                                                                    Unsecured loan repayments
                                                                                                                            7/20/2018                       $ 113.14
                                                                                                                            7/23/2018                     $ 1,032.51 qX
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/24/2018                       $ 376.83
                                                                                                                            7/25/2018                        $ 47.95 q
               CHINO                                          CA                                        91710                                                              Services
                                                                                                                            7/26/2018                       $ 323.60
               City                                              State                                ZIP Code
                                                                                                                            7/27/2018                       $ 103.88 q
                                                                                                                                                                           Other
                                                                                                                            7/30/2018                       $ 342.74
                                                                                                                            7/31/2018                       $ 253.58
                                                                                                                             8/1/2018                       $ 162.60
                                                                                                                             8/2/2018                       $ 323.65
                                                                                                                             8/3/2018                       $ 250.57
                                                                                                                             8/6/2018                     $ 1,074.57
                                                                                                                             8/7/2018                       $ 392.14
                                                                                                                             8/9/2018                       $ 224.43
                                                                                                                            8/10/2018                       $ 301.16
                                                                                                                            8/13/2018                     $ 1,071.76
                                                                                                                            8/17/2018                       $ 360.92
                                                                                                                            8/20/2018                       $ 237.23
                                                                                                                            8/22/2018                       $ 290.52
                                                                                                                            8/23/2018                       $ 560.28
                                                                                                                            8/24/2018                        $ 64.19
                                                                                                                            8/27/2018                       $ 321.77
                                                                                                                            8/28/2018                       $ 264.52
                                                                                                                            8/29/2018                       $ 160.92
                                                                                                                            8/30/2018                       $ 142.32
                                                                                                                            8/31/2018                        $ 25.48
                                                                                                                             9/4/2018                       $ 175.08

          Total amount or value.........................................................................................                                  $9,534.26



               EXETER OPERATING PARTNERSHIP IV LP
 3.715.                                                                                                                     7/30/2018                     $ 7,798.48 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/9/2018                     $ 1,482.00
                                                                                                                            8/28/2018                     $ 7,798.48 q
               101 WEST ELM STREET SUITE 600 ATTN ACCOUNTS                                                                                                                 Unsecured loan repayments
                                                                                                                             9/6/2018                     $ 1,482.00
               RECEIVABLE DEPT
                                                                                                                            9/27/2018                     $ 7,798.48 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street

               CONSHOHOCKEN                                   PA                                        19428                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $26,359.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 273
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 301 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               EXTON SQUARE PROPERTY LLC
 3.716.                                                                                                                     7/30/2018                     $ 7,816.30   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 7,816.30

               PO BOX 73281
                                                                                                                            9/27/2018                     $ 7,816.30   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CLEVELAND                                      OH                                        44193                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $23,448.90



               EXTREME CONCEPTS LLC
 3.717.                                                                                                                    07/24/2018                 $ 78,594.24      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/01/2018                  $ 2,337.08

               34 WEST 33RD 2ND FLOOR                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10001                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $80,931.32



               EXTREME GROUP HOLDINGS LLC
 3.718.                                                                                                                    08/24/2018                      $ 577.50    q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/24/2018                      $ 161.70

               12926 NORTHLAND DR
                                                                                                                           09/06/2018                      $ 101.85    q   Unsecured loan repayments
                                                                                                                           09/19/2018                      $ 256.55
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PLAINFIELD                                     IL                                        60585                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $1,097.60



               EZ-FLO INTERNATIONAL
 3.719.                                                                                                                    07/26/2018                $ 207,612.31 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/31/2018                $ 188,516.37
                                                                                                                           08/07/2018                $ 222,708.46 q
               2750 EAST MISSION BLVD                                                                                                                                      Unsecured loan repayments
                                                                                                                           08/07/2018                 $ 20,468.70
                                                                                                                           08/14/2018                $ 293,185.63 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      08/24/2018                $ 197,114.38
                                                                                                                           08/30/2018                 $ 68,759.16 q
               ONTARIO                                        CA                                        91761                                                              Services
                                                                                                                           09/06/2018                $ 152,501.14
               City                                                State                              ZIP Code
                                                                                                                           09/11/2018                $ 114,995.11 q
                                                                                                                                                                           Other
                                                                                                                           09/19/2018                 $ 60,903.36
                                                                                                                           09/25/2018                $ 108,343.65
                                                                                                                           10/02/2018                $ 103,887.25

          Total amount or value.........................................................................................                           $1,738,995.52




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 274
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 302 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               FACEBOOK INC
 3.720.                                                                                                                    08/27/2018                $ 215,000.00   q
               Creditor's Name                                                                                                                                           Secured debt

               15161 COLLECTIONS CENTER DRIVE                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                    q    Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                       q
                                                                                                                                                                    X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $215,000.00



               FACTORY OUTLET STORE
 3.721.                                                                                                                     7/18/2018                     $ 2,106.98 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                     $ 2,150.19
                                                                                                                            7/23/2018                     $ 5,389.42 q
               1407 BROADWAY SUITE 700 7TH FLOOR                                                                                                                         Unsecured loan repayments
                                                                                                                            7/24/2018                     $ 5,024.90
                                                                                                                            7/25/2018                     $ 1,739.70 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 646.75
                                                                                                                            7/30/2018                     $ 7,702.09 q
               NYC                                            NY                                        10018                                                            Services
                                                                                                                            7/31/2018                     $ 2,284.84
               City                                                State                              ZIP Code
                                                                                                                             8/1/2018                     $ 2,198.30 q
                                                                                                                                                                         Other
                                                                                                                             8/2/2018                       $ 892.47
                                                                                                                             8/6/2018                     $ 3,438.08
                                                                                                                             8/7/2018                       $ 459.77
                                                                                                                             8/8/2018                     $ 1,354.74
                                                                                                                             8/9/2018                     $ 1,818.74
                                                                                                                            8/13/2018                     $ 4,470.14
                                                                                                                            8/14/2018                       $ 383.65
                                                                                                                            8/15/2018                     $ 2,273.30
                                                                                                                            8/16/2018                       $ 325.07
                                                                                                                            8/20/2018                     $ 2,868.29
                                                                                                                            8/21/2018                     $ 1,657.78
                                                                                                                            8/22/2018                       $ 672.30
                                                                                                                            8/23/2018                       $ 403.35
                                                                                                                            8/24/2018                        $ 90.38
                                                                                                                            8/27/2018                     $ 3,129.35
                                                                                                                            8/28/2018                       $ 487.77
                                                                                                                            8/29/2018                     $ 1,431.39
                                                                                                                            8/30/2018                       $ 872.48
                                                                                                                             9/4/2018                     $ 6,243.76
                                                                                                                             9/5/2018                       $ 711.23
                                                                                                                             9/6/2018                       $ 658.90
                                                                                                                            9/10/2018                     $ 3,173.99
                                                                                                                            9/11/2018                     $ 1,573.00

          Total amount or value.........................................................................................                              $68,633.10




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 275
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 303 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               FAIRBANKS NORTH STAR BOROUGH TAX C
 3.722.                                                                                                                    8/24/2018                $ 133,546.13   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 71320                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               FAIRBANKS                                      AK                                        99707                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $133,546.13



               FAIRFAX COUNTY TREASURER RE
 3.723.                                                                                                                    7/18/2018                 $ 73,281.45   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                 $ 63,386.55

               PO BOX 10200
                                                                                                                           7/18/2018                 $ 54,952.89   q   Unsecured loan repayments
                                                                                                                           7/18/2018                 $ 34,595.03
                                                                                                                                                                   q   Suppliers or vendors
               Street

               FAIRFAX                                        VA                                    22035-0200                                                     q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $226,215.92




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 276
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 304 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FASHION M INC
 3.724.                                                                                                                    7/18/2018                     $ 1,394.13 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 620.02
                                                                                                                           7/23/2018                     $ 1,476.34 q
               906 E PICO BLVD                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 248.64
                                                                                                                           7/25/2018                       $ 644.59 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 227.76
                                                                                                                           7/30/2018                     $ 1,701.33 q
               LOS ANGELES                                     CA                                       90021                                                           Services
                                                                                                                           7/31/2018                       $ 589.57
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 491.49 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 672.19
                                                                                                                            8/6/2018                     $ 1,818.86
                                                                                                                            8/7/2018                       $ 272.67
                                                                                                                            8/8/2018                       $ 397.97
                                                                                                                            8/9/2018                       $ 323.67
                                                                                                                           8/13/2018                       $ 981.25
                                                                                                                           8/14/2018                       $ 255.89
                                                                                                                           8/15/2018                       $ 417.37
                                                                                                                           8/16/2018                       $ 326.26
                                                                                                                           8/20/2018                     $ 1,461.09
                                                                                                                           8/21/2018                       $ 678.51
                                                                                                                           8/22/2018                       $ 338.25
                                                                                                                           8/23/2018                        $ 78.06
                                                                                                                           8/24/2018                       $ 454.38
                                                                                                                           8/27/2018                     $ 2,290.62
                                                                                                                           8/28/2018                       $ 469.50
                                                                                                                           8/29/2018                       $ 554.81
                                                                                                                           8/30/2018                       $ 352.71
                                                                                                                            9/4/2018                     $ 2,019.98
                                                                                                                            9/5/2018                       $ 136.27
                                                                                                                            9/6/2018                       $ 715.90
                                                                                                                           9/10/2018                     $ 1,598.95
                                                                                                                           9/11/2018                       $ 111.30

          Total amount or value.........................................................................................                             $24,120.33




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 277
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 305 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FASHION REPUBLIC INC
 3.725.                                                                                                                    7/18/2018                       $ 335.22 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/23/2018                       $ 644.79
                                                                                                                           7/24/2018                        $ 98.37 q
               560 SE 4TH AVE STE 850                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 390.56
                                                                                                                           7/26/2018                       $ 153.91 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/30/2018                       $ 857.29
                                                                                                                           7/31/2018                       $ 203.79 q
               HILLSBORO                                      OR                                        97123                                                             Services
                                                                                                                            8/1/2018                       $ 250.15
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                       $ 129.46 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                       $ 544.60
                                                                                                                            8/7/2018                       $ 393.21
                                                                                                                            8/8/2018                       $ 342.94
                                                                                                                            8/9/2018                       $ 669.56
                                                                                                                           8/13/2018                       $ 832.24
                                                                                                                           8/14/2018                       $ 146.45
                                                                                                                           8/15/2018                       $ 202.38
                                                                                                                           8/16/2018                       $ 305.62
                                                                                                                           8/20/2018                       $ 897.17
                                                                                                                           8/21/2018                       $ 173.69
                                                                                                                           8/22/2018                        $ 92.60
                                                                                                                           8/23/2018                       $ 164.30
                                                                                                                           8/24/2018                       $ 172.36
                                                                                                                           8/27/2018                     $ 2,977.81
                                                                                                                           8/28/2018                       $ 620.14
                                                                                                                           8/29/2018                       $ 563.62
                                                                                                                           8/30/2018                       $ 498.84
                                                                                                                            9/4/2018                     $ 2,259.56
                                                                                                                            9/5/2018                       $ 326.15
                                                                                                                            9/6/2018                       $ 522.57
                                                                                                                           9/10/2018                     $ 1,817.43
                                                                                                                           9/11/2018                       $ 127.34

          Total amount or value.........................................................................................                             $17,714.12



               FASHION SQUARE MALL REALTY LLC
 3.726.                                                                                                                    7/30/2018                     $ 4,164.98   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 4,164.98

               DEPT 3116
                                                                                                                           9/27/2018                     $ 4,164.98   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60675-3116                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $12,494.94




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 278
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 306 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FAYETTE COUNTY TAX COLLECTOR
 3.727.                                                                                                                    8/17/2018                 $ 20,352.41      q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 509                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               FAYETTEVILLE                                   WV                                        25840                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $20,352.41



               FAYETTE COUNTY TREASURER
 3.728.                                                                                                                    9/12/2018                 $ 12,976.00      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/12/2018                    $ 286.00

               PO BOX 273                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               WEST UNION                                     IA                                        52175                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $13,262.00



               FB BILLERICA REALTY INVESTORS LLC
 3.729.                                                                                                                     8/7/2018                 $ 56,518.78      q
               Creditor's Name                                                                                                                                            Secured debt

               810 SEVENTH AVENUE 10TH FLOOR                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                    10019-5818                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $56,518.78



               FEDERAL REALTY INVESTMENT TRUST
 3.730.                                                                                                                    7/30/2018                     $ 8,500.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                     $ 7,180.41

               P O BOX 79408
                                                                                                                           8/28/2018                     $ 8,500.00   q   Unsecured loan repayments
                                                                                                                           8/28/2018                     $ 7,180.41
                                                                                                                           9/27/2018                     $ 8,500.00   q   Suppliers or vendors
               Street                                                                                                      9/27/2018                     $ 7,180.41
               CITY OF INDUSTRY                               CA                                    91716-9408                                                        q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $47,041.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 279
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 307 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FENG TAI FOOTWEAR CO LTD
 3.731.                                                                                                                     7/25/2018                 $ 42,644.14 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/8/2018                   $ 2,061.60
                                                                                                                            8/10/2018                $ 100,546.65 q
               LAWS COMM PLAZA UNIT 1-2 30F 788 CHEUNG SHA WAN                                                                                                          Unsecured loan repayments
                                                                                                                            8/17/2018                $ 121,148.80
               ROAD
                                                                                                                            8/24/2018                $ 144,620.36 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/11/2018                   $ 4,950.00
                                                                                                                            9/18/2018                 $ 61,545.00 q
               KOWLOON                                        HONGKONG                                                                                                  Services
                                                                                                                            10/2/2018                $ 178,969.50
               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $656,486.05



               FERGUSON PARTNERS LP
 3.732.                                                                                                                    08/30/2018                $ 300,752.97   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           09/10/2018                    $ 527.21

               123 NORTH WACKER DRIVE SIT1900                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60606                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $301,280.18



               FEROZA GARMENTS LTD
 3.733.                                                                                                                     7/18/2018                 $ 28,835.71 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/24/2018                 $ 23,562.16
                                                                                                                            7/27/2018                $ 103,404.22 q
               3 SUJAT NAGAR SULTAN MANSION 2ND FLOOR MIRPUR                                                                                                            Unsecured loan repayments
                                                                                                                            7/30/2018                $ 131,651.17
                                                                                                                            7/31/2018                 $ 55,267.24 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        8/3/2018                 $ 46,018.98
                                                                                                                            8/16/2018                $ 216,435.30 q
               DHAKA                                          BANGLADESH                                                                                                Services
                                                                                                                            8/17/2018                $ 214,740.65
               City                                                State                              ZIP Code
                                                                                                                            8/21/2018                $ 455,163.47 q
                                                                                                                                                                        Other
                                                                                                                            8/22/2018                $ 387,982.55
                                                                                                                            8/30/2018                 $ 38,578.81
                                                                                                                             9/5/2018                $ 428,720.00
                                                                                                                            9/11/2018                 $ 60,119.98
                                                                                                                            9/12/2018                 $ 48,805.74
                                                                                                                            9/18/2018                $ 399,225.92
                                                                                                                            9/20/2018                $ 194,370.15
                                                                                                                            10/2/2018                $ 599,420.44

          Total amount or value.........................................................................................                           $3,432,302.49




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 280
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 308 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FERRARA CANDY COMPANY
 3.734.                                                                                                                    08/28/2018                $ 357,686.28   q
               Creditor's Name                                                                                                                                          Secured debt

               P O BOX 5507                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CAROL STREAM                                   IL                                        60197                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $357,686.28



               FG LLC
 3.735.                                                                                                                     10/2/2018                 $ 35,551.66   q
               Creditor's Name                                                                                                                                          Secured debt

               CO MICHAEL SIDLEY                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                        90064                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $35,551.66




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 281
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 309 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               FH GROUP INTERNATIONAL INC
 3.736.                                                                                                                    7/18/2018                         $ 8.79 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                      $ 100.28
                                                                                                                           7/23/2018                      $ 605.52 q
               265 SECAUCUS RD                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/24/2018                      $ 111.00
                                                                                                                           7/25/2018                      $ 141.64 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 46.62
                                                                                                                           7/30/2018                      $ 324.36 q
               SECAUCUS                                       NJ                                        07094                                                            Services
                                                                                                                           7/31/2018                      $ 157.05
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 57.18 q
                                                                                                                                                                         Other
                                                                                                                            8/2/2018                       $ 72.13
                                                                                                                            8/6/2018                      $ 527.56
                                                                                                                            8/7/2018                       $ 50.14
                                                                                                                            8/8/2018                      $ 119.64
                                                                                                                            8/9/2018                       $ 58.06
                                                                                                                           8/13/2018                      $ 626.11
                                                                                                                           8/14/2018                       $ 54.10
                                                                                                                           8/15/2018                       $ 88.05
                                                                                                                           8/16/2018                      $ 138.13
                                                                                                                           8/20/2018                      $ 403.66
                                                                                                                           8/21/2018                      $ 102.92
                                                                                                                           8/22/2018                       $ 84.44
                                                                                                                           8/23/2018                       $ 21.99
                                                                                                                           8/24/2018                      $ 109.97
                                                                                                                           8/27/2018                      $ 479.41
                                                                                                                           8/28/2018                       $ 58.38
                                                                                                                           8/29/2018                      $ 234.28
                                                                                                                           8/30/2018                      $ 131.07
                                                                                                                            9/4/2018                      $ 438.41
                                                                                                                            9/5/2018                       $ 79.23
                                                                                                                            9/6/2018                      $ 133.93
                                                                                                                           9/10/2018                      $ 576.89
                                                                                                                           9/11/2018                      $ 139.70

          Total amount or value.........................................................................................                                 $6,280.64



               FHS MEDFORD LP
 3.737.                                                                                                                    7/20/2018                 $ 40,469.31     q
               Creditor's Name                                                                                                                                           Secured debt

               CO MGR ASSETS INC                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               SAN RAMON                                      CA                                        94583                                                        q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                             $40,469.31




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 282
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 310 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FIBRE WORLD
 3.738.                                                                                                                     10/2/2018                 $ 24,167.20   q
               Creditor's Name                                                                                                                                          Secured debt

               PB NO 4643 CULLEN ROAD                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               ALLEPPEY                                       INDIA                                     688012                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $24,167.20



               FIBRIX LLC
 3.739.                                                                                                                      9/4/2018                 $ 11,938.56   q
               Creditor's Name                                                                                                                                          Secured debt

               3307 WALDEN AVENUE                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               DEPEW                                          NY                                                                                                    q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $11,938.56



               FIDELITONE INC
 3.740.                                                                                                                     7/30/2018                 $ 63,441.67   q
               Creditor's Name                                                                                                                                          Secured debt

               CHICAGO IL 60673-4690                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                         IL                                   60673-4690                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $63,441.67



               FIDELITY INFORMATION SERVICES LLC
 3.741.                                                                                                                    08/06/2018                 $ 99,260.70   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           09/10/2018                $ 108,222.72

               601 RIVERSIDE AVE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               JACKSONVILLE                                   FL                                        32204                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $207,483.42




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 283
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 311 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FIDELITY NATIONAL TITLE INSURANCE COMPANY
 3.742.                                                                                                                    07/30/2018                 $ 50,000.00   q
               Creditor's Name                                                                                                                                          Secured debt

               602 RIVERSIDE AVE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               JACKSONVILLE                                   FL                                        32204                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $50,000.00



               FILA USA INC
 3.743.                                                                                                                     7/17/2018                 $ 57,303.87 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/20/2018                 $ 23,123.06
                                                                                                                            7/26/2018                 $ 89,008.80 q
               930 RIDGEBROOK RD SUITE 200                                                                                                                              Unsecured loan repayments
                                                                                                                            7/27/2018                 $ 11,844.00
                                                                                                                            7/30/2018                 $ 48,510.00 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        8/3/2018                 $ 20,937.52
                                                                                                                             8/6/2018                 $ 60,470.71 q
               SPARKS                                         MD                                        21152                                                           Services
                                                                                                                             8/7/2018                 $ 75,553.44
               City                                                State                              ZIP Code
                                                                                                                             8/9/2018                   $ 2,065.44 q
                                                                                                                                                                        Other
                                                                                                                            8/13/2018                     $ 860.00
                                                                                                                            8/16/2018                $ 111,887.62
                                                                                                                            8/17/2018                 $ 87,980.75
                                                                                                                            8/20/2018                $ 360,075.27
                                                                                                                            8/21/2018                $ 251,884.21
                                                                                                                            8/23/2018                $ 149,426.39
                                                                                                                            8/27/2018                $ 103,071.00
                                                                                                                            8/28/2018                $ 290,641.12
                                                                                                                            9/12/2018                   $ 5,648.78
                                                                                                                            9/13/2018                     $ 147.00
                                                                                                                            9/24/2018                 $ 26,927.51

          Total amount or value.........................................................................................                           $1,777,366.49



               FINAL TOUCH DELIVERY SERVICE INC
 3.744.                                                                                                                    08/24/2018                 $ 34,950.00   q
               Creditor's Name                                                                                                                                          Secured debt

               328 GREENBAY ROAD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               HIGHWOOD                                       IL                                        60040                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $34,950.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 284
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 312 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               FINSBURY
 3.745.                                                                                                                    10/04/2018                $ 150,000.00 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           10/04/2018                 $ 97,122.81
                                                                                                                           10/04/2018                 $ 86,068.32 q
               3 COLUMBUS CIRCLE                                                                                                                                           Unsecured loan repayments
                                                                                                                           10/04/2018                 $ 77,909.96
                                                                                                                           10/04/2018                 $ 62,531.91 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      10/11/2018                $ 175,000.00
               NEW YORK                                       NY                                        10019                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $648,633.00



               FIRST '97 GROUP LTD
 3.746.                                                                                                                     7/30/2018                 $ 12,203.72 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 10,930.72
                                                                                                                             9/6/2018                  $ 4,489.95 q
               4779 RED BANK EXPRESSWAY                                                                                                                                    Unsecured loan repayments
                                                                                                                             9/6/2018                    $ 500.00
                                                                                                                            9/27/2018                 $ 12,203.72 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street

               CINCINNATI                                     OH                                        45227                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $40,328.11



               FIRST AMERICAN TITLE INSURANCE CO
 3.747.                                                                                                                    09/07/2018                     $ 4,731.20   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           09/07/2018                     $ 3,731.20

               30 N LASALLE ST STE 2700                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60602                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $8,462.40



               FIRST CITY COMPANY
 3.748.                                                                                                                     7/24/2018                 $ 25,447.56      q
               Creditor's Name                                                                                                                                             Secured debt

               THREE GATEWAY CENTER                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15222                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $25,447.56




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 285
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 313 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               FIRST TEXAS PRODUCTS LLC
 3.749.                                                                                                                     7/17/2018                       $ 328.00 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/19/2018                       $ 330.00
                                                                                                                            7/20/2018                       $ 511.00 q
               1465 HENRY BRENMAN DR SUITE H                                                                                                                               Unsecured loan repayments
                                                                                                                            7/23/2018                       $ 382.57
                                                                                                                            7/24/2018                        $ 69.90 qX
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/27/2018                       $ 466.17
                                                                                                                            7/30/2018                     $ 1,283.90 q
               ELPASO                                         TX                                        79936                                                              Services
                                                                                                                             8/1/2018                          $ 9.00
               City                                                State                              ZIP Code
                                                                                                                             8/2/2018                       $ 119.00 q
                                                                                                                                                                           Other
                                                                                                                             8/3/2018                       $ 854.26
                                                                                                                             8/6/2018                       $ 384.04
                                                                                                                             8/9/2018                       $ 119.00
                                                                                                                            8/10/2018                       $ 476.12
                                                                                                                            8/13/2018                       $ 776.47
                                                                                                                            8/15/2018                       $ 292.00
                                                                                                                            8/17/2018                       $ 510.00
                                                                                                                            8/20/2018                       $ 273.81
                                                                                                                            8/21/2018                        $ 93.00
                                                                                                                            8/23/2018                        $ 93.00
                                                                                                                            8/24/2018                       $ 173.58
                                                                                                                            8/27/2018                        $ 81.06
                                                                                                                            8/30/2018                       $ 146.00

          Total amount or value.........................................................................................                                  $7,771.88



               FISHER PRICE BDS A DIV OF MDII
 3.750.                                                                                                                     7/19/2018                $ 441,143.02      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/22/2018                 $ 49,493.16

               11TH FLSO TOWER WORLD FINANCE CENTRE HARBOUR                                                                                                            q   Unsecured loan repayments
               CITY TST
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                                 q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $490,636.18



               FIT FOR LIFE LLC
 3.751.                                                                                                                    07/25/2018                     $ 5,229.65   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           08/03/2018                     $ 2,591.35

               75 REMITTANCE DRIVE DEPT 6154
                                                                                                                           08/08/2018                     $ 1,431.50   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60675                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $9,252.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 286
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 314 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               FLAMBEAU INC
 3.752.                                                                                                                    07/25/2018                $ 101,973.28      q
               Creditor's Name                                                                                                                                             Secured debt

               15981 VALPLAST ROAD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MIDDLEFIELD                                    OH                                        44062                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $101,973.28



               FLANAGAN BILTON LLC
 3.753.                                                                                                                     8/31/2018                     $ 4,496.80 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            9/24/2018                     $ 7,836.40
                                                                                                                            9/24/2018                     $ 6,174.00 q
               500 NORTH DEARBORN                                                                                                                                          Unsecured loan repayments
                                                                                                                            9/24/2018                     $ 1,308.31
                                                                                                                            10/3/2018                     $ 1,799.85 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60654                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $21,615.36



               FLATBUSH CENTER PARKING LLC
 3.754.                                                                                                                     7/30/2018                     $ 9,611.21   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 9,611.21

               NEW YORK NY 10018
                                                                                                                            9/27/2018                     $ 9,611.21   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               NEW YORK                                        NY                                       10018                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $28,833.63



               FLECTERE LLC
 3.755.                                                                                                                    09/27/2018                 $ 15,000.00      q
               Creditor's Name                                                                                                                                             Secured debt

               100 E HOUSTON ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               MARSHALL                                       TX                                        75670                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $15,000.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 287
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 315 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               FLINT CHARTER TOWNSHIP TREASURER-G
 3.756.                                                                                                                     8/29/2018                $ 100,700.31      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/29/2018                 $ 35,081.78

               1490 S DYE RD
                                                                                                                            8/29/2018                   $ 4,953.15     q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               FLINT                                          MI                                        48532                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                             $140,735.24



               FLORENCE MALL LLC
 3.757.                                                                                                                     7/30/2018                     $ 7,452.54   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 7,452.54

               PO BOX 860080
                                                                                                                            9/27/2018                     $ 7,452.54   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-0080                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $22,357.62



               FLORIDA DEPARTMENT OF REVENUE
 3.758.                                                                                                                    07/20/2018              $ 2,124,094.13 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/20/2018              $ 1,230,656.77
                                                                                                                           07/20/2018                $ 246,138.92 q
               5050 W TENNESSEE STREET                                                                                                                                     Unsecured loan repayments
                                                                                                                           07/20/2018                 $ 11,890.00
                                                                                                                           07/20/2018                   $ 9,533.62 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      07/20/2018                   $ 6,216.00
                                                                                                                           07/20/2018                     $ 479.60 q
               TALLAHASSEE                                    FL                                    32399-0135                                                             Services
                                                                                                                           08/20/2018              $ 1,556,742.30
                                                                                                                           08/20/2018                $ 582,465.23 qX                  Tax Payments
               City                                              State                                ZIP Code                                                             Other
                                                                                                                           08/20/2018                $ 175,309.48
                                                                                                                           08/20/2018                 $ 13,323.69
                                                                                                                           08/20/2018                   $ 9,555.50
                                                                                                                           08/20/2018                   $ 5,051.50
                                                                                                                           08/20/2018                   $ 1,032.20
                                                                                                                           09/20/2018              $ 1,533,051.22
                                                                                                                           09/20/2018                $ 591,288.80
                                                                                                                           09/20/2018                $ 181,361.30
                                                                                                                           09/20/2018                   $ 9,509.00
                                                                                                                           09/20/2018                   $ 9,387.01
                                                                                                                           09/20/2018                   $ 4,480.50
                                                                                                                           09/20/2018                   $ 2,051.91

          Total amount or value.........................................................................................                           $8,303,618.68




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 288
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 316 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FLYNN GROUP
 3.759.                                                                                                                    9/24/2018                     $ 3,500.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/24/2018                     $ 3,000.00

               1000 WINDY KNOLL ROAD
                                                                                                                           10/5/2018                     $ 3,000.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               WEST CHESTER                                   PA                                        19382                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $9,500.00



               FMC STRATFORD MALL MEMBERS LLC
 3.760.                                                                                                                    7/30/2018                     $ 8,266.94   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,266.94

               PO BOX 846048
                                                                                                                           9/27/2018                     $ 8,266.94   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               BOSTON                                         MA                                    02284-6048                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $24,800.82



               FNA SPA
 3.761.                                                                                                                    7/20/2018                $ 131,575.92      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/10/2018                 $ 14,854.49

               VIA EINAUDI 6
                                                                                                                           8/22/2018                $ 423,136.46      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               ROBASSOMERO                                    ITALY                                     10070                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $569,566.87




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 289
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 317 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               FOCUS CAMERA LLC
 3.762.                                                                                                                    7/23/2018                 $ 54,414.24 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/24/2018                  $ 2,051.23
                                                                                                                           7/25/2018                    $ 120.89 q
               905 MCDONALD AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/30/2018                  $ 5,372.78
                                                                                                                           7/31/2018                  $ 1,213.23 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       8/1/2018                  $ 1,123.43
                                                                                                                            8/6/2018                  $ 5,248.34 q
               BROOKLYN                                       NY                                        11218                                                          Services
                                                                                                                            8/7/2018                  $ 1,036.99
               City                                              State                                ZIP Code
                                                                                                                            8/8/2018                    $ 265.33 q
                                                                                                                                                                       Other
                                                                                                                            8/9/2018                  $ 1,014.35
                                                                                                                           8/13/2018                  $ 7,597.78
                                                                                                                           8/14/2018                  $ 2,088.99
                                                                                                                           8/15/2018                    $ 360.82
                                                                                                                           8/16/2018                  $ 1,899.03
                                                                                                                           8/20/2018                  $ 2,506.74
                                                                                                                           8/21/2018                  $ 1,484.29
                                                                                                                           8/22/2018                  $ 1,917.15
                                                                                                                           8/23/2018                  $ 1,903.57
                                                                                                                           8/27/2018                  $ 7,824.49
                                                                                                                           8/28/2018                  $ 4,052.66
                                                                                                                           8/29/2018                    $ 407.73
                                                                                                                           8/30/2018                  $ 1,510.31
                                                                                                                            9/4/2018                  $ 3,686.98
                                                                                                                            9/7/2018                  $ 1,556.08
                                                                                                                           9/10/2018                    $ 521.66
                                                                                                                           9/11/2018                  $ 1,886.02

          Total amount or value.........................................................................................                            $113,065.11



               FOOTWEAR IND OF TENNESSEE INC
 3.763.                                                                                                                    8/27/2018                $ 134,470.00   q
               Creditor's Name                                                                                                                                         Secured debt

               488 MUNICIPAL DRIVE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               JEFFERSON CITY                                 TN                                        37760                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $134,470.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 290
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 318 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FOOTWEAR SPECIALTIES INTERNATI
 3.764.                                                                                                                    7/18/2018                       $ 101.18 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 626.43
                                                                                                                           7/20/2018                       $ 224.68 q
               PORTLAND OR 97230-1035                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 636.04
                                                                                                                           7/25/2018                       $ 137.28 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 859.28
                                                                                                                           7/27/2018                       $ 456.01 q
               PORTLAND                                        OR                                   97230-1035                                                          Services
                                                                                                                           7/30/2018                       $ 297.33
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                       $ 794.68 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 271.70
                                                                                                                            8/6/2018                       $ 617.50
                                                                                                                            8/8/2018                       $ 761.43
                                                                                                                            8/9/2018                        $ 56.52
                                                                                                                           8/10/2018                       $ 674.51
                                                                                                                           8/13/2018                       $ 552.90
                                                                                                                           8/15/2018                     $ 1,196.53
                                                                                                                           8/16/2018                       $ 359.10
                                                                                                                           8/17/2018                       $ 248.90
                                                                                                                           8/20/2018                       $ 332.98
                                                                                                                           8/22/2018                       $ 620.84
                                                                                                                           8/23/2018                       $ 386.18
                                                                                                                           8/24/2018                       $ 333.93
                                                                                                                           8/27/2018                       $ 603.24
                                                                                                                           8/29/2018                       $ 454.58
                                                                                                                           8/30/2018                       $ 460.29
                                                                                                                           8/31/2018                       $ 407.08
                                                                                                                            9/4/2018                       $ 394.23
                                                                                                                            9/5/2018                       $ 881.61
                                                                                                                            9/6/2018                       $ 463.61

          Total amount or value.........................................................................................                             $14,210.57



               FORBESCOHEN FLORIDA PROP LTD
 3.765.                                                                                                                    7/30/2018                 $ 52,517.10    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 52,517.10

               16156 COLLECTIONS CENTER DRIVE
                                                                                                                           9/27/2018                 $ 52,517.10    q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                            $157,551.30



               FOREVER INTERNATIONAL TAIWAN INC
 3.766.                                                                                                                    7/27/2018                   $ 3,077.33   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/3/2018                $ 100,907.03

               7F NO 1 KWANG FU SOUTH RD                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               TAIPEI                                         TAIWAN                                                                                                q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                            $103,984.36




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 291
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 319 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               FORMAL DRESS SHOPS INC
 3.767.                                                                                                                    7/18/2018                       $ 226.53 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 448.20
                                                                                                                           7/30/2018                     $ 1,973.90 q
               PO BOX 35823                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/31/2018                       $ 624.60
                                                                                                                            8/2/2018                       $ 197.47 qX
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/6/2018                       $ 685.91
                                                                                                                            8/7/2018                       $ 640.69 q
               LOS ANGELES                                    CA                                        90035                                                            Services
                                                                                                                            8/8/2018                     $ 1,056.12
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                       $ 727.23 q
                                                                                                                                                                         Other
                                                                                                                           8/16/2018                       $ 487.53
                                                                                                                           8/21/2018                          $ 9.15
                                                                                                                           8/22/2018                       $ 618.52
                                                                                                                           8/23/2018                       $ 119.88
                                                                                                                           8/24/2018                        $ 98.30
                                                                                                                           8/27/2018                     $ 1,472.76
                                                                                                                           8/29/2018                       $ 826.44
                                                                                                                           8/30/2018                        $ 98.30
                                                                                                                            9/4/2018                       $ 930.12
                                                                                                                            9/6/2018                       $ 260.13
                                                                                                                           9/10/2018                     $ 1,345.17
                                                                                                                           9/11/2018                        $ 57.42

          Total amount or value.........................................................................................                             $12,904.37



               FORNEY INDUSTRIES INC
 3.768.                                                                                                                    7/18/2018                      $ 183.22 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 26.98
                                                                                                                           7/20/2018                      $ 906.67 q
               2057 VERMONT DRIVE                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 40.98
                                                                                                                           7/25/2018                      $ 110.30 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 26.08
                                                                                                                           7/27/2018                       $ 53.72 q
               FT COLLINS                                     CO                                        80525                                                            Services
                                                                                                                           7/30/2018                       $ 41.54
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                      $ 198.37 q
                                                                                                                                                                         Other
                                                                                                                            8/3/2018                       $ 22.62
                                                                                                                            8/6/2018                      $ 291.30
                                                                                                                            8/8/2018                      $ 258.20
                                                                                                                            8/9/2018                       $ 36.83
                                                                                                                           8/10/2018                       $ 12.46
                                                                                                                           8/13/2018                      $ 342.71
                                                                                                                           8/15/2018                      $ 202.61
                                                                                                                           8/16/2018                       $ 42.56
                                                                                                                           8/17/2018                      $ 177.16
                                                                                                                           8/22/2018                      $ 894.80
                                                                                                                           8/23/2018                      $ 407.64
                                                                                                                           8/24/2018                      $ 271.15
                                                                                                                           8/27/2018                      $ 139.06
                                                                                                                           8/29/2018                      $ 126.63
                                                                                                                           8/30/2018                      $ 320.46
                                                                                                                           8/31/2018                      $ 299.09
                                                                                                                            9/4/2018                      $ 117.17
                                                                                                                            9/5/2018                      $ 930.83
                                                                                                                            9/6/2018                       $ 52.88

          Total amount or value.........................................................................................                                 $6,534.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 292
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 320 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FORT PIERCE BUSINESS CENTER LLC
 3.769.                                                                                                                    7/30/2018                     $ 8,395.67   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,395.67

               CO SEDONA GROUP LLC CO SEDONA GROUP LLC
                                                                                                                           9/27/2018                     $ 8,395.67   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               NORWALK                                        CT                                        06851                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $25,187.01



               FORTUNE CREATION COMPANY LIMITED
 3.770.                                                                                                                    7/17/2018                 $ 48,132.69      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/11/2018                $ 168,381.40

               FUXIANG NAN-SIR NEW INDUSTRIAL ZONE CHA-SHAN                                                                                                           q   Unsecured loan repayments
               TOWN
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               DONGGUAN                                       CHINA                                     523391                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $216,514.09




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 293
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 321 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FOSSIL INC
 3.771.                                                                                                                     7/26/2018                $ 111,663.85 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/27/2018                     $ 238.50
                                                                                                                            7/30/2018                   $ 3,863.57 q
               P O BOX 853914                                                                                                                                           Unsecured loan repayments
                                                                                                                             8/2/2018                   $ 1,655.60
                                                                                                                             8/3/2018                     $ 230.25 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        8/8/2018                   $ 7,538.37
                                                                                                                             8/9/2018                   $ 4,537.52 q
               RICHARDSON                                     TX                                    75085-3914                                                          Services
                                                                                                                            8/13/2018                     $ 191.50
               City                                              State                                ZIP Code
                                                                                                                            8/14/2018                 $ 12,478.77 q
                                                                                                                                                                        Other
                                                                                                                            8/15/2018                     $ 538.07
                                                                                                                            8/16/2018                   $ 4,526.25
                                                                                                                            8/17/2018                      $ 89.23
                                                                                                                            8/20/2018                 $ 23,214.64
                                                                                                                            8/22/2018                   $ 1,175.07
                                                                                                                            8/24/2018                   $ 4,825.65
                                                                                                                            8/27/2018                   $ 6,707.24
                                                                                                                            8/29/2018                     $ 182.22
                                                                                                                            8/30/2018                   $ 6,564.65
                                                                                                                            8/31/2018                 $ 19,206.51
                                                                                                                             9/4/2018                   $ 3,822.29
                                                                                                                             9/5/2018                     $ 954.79
                                                                                                                            9/10/2018                     $ 298.07
                                                                                                                            9/11/2018                     $ 545.15
                                                                                                                            9/12/2018                   $ 9,089.40
                                                                                                                            9/13/2018                   $ 1,789.22
                                                                                                                            9/14/2018                $ 136,806.22
                                                                                                                            9/17/2018                   $ 5,443.32
                                                                                                                            9/18/2018                   $ 3,213.80
                                                                                                                            9/19/2018                   $ 6,646.52
                                                                                                                            9/20/2018                   $ 1,701.73
                                                                                                                            9/21/2018                   $ 4,014.62
                                                                                                                            9/24/2018                   $ 2,862.64
                                                                                                                            9/25/2018                   $ 4,027.12
                                                                                                                            9/26/2018                   $ 2,607.24
                                                                                                                            9/27/2018                   $ 3,121.42
                                                                                                                            9/28/2018                   $ 2,207.24

          Total amount or value.........................................................................................                             $398,578.25



               FOUR SEASONS
 3.772.                                                                                                                    07/26/2018                 $ 29,972.00   q
               Creditor's Name                                                                                                                                          Secured debt

               17080 WILDERNESS WAY                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               JACKSON                                        CA                                        95642                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $29,972.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 294
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 322 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FOX LUGGAGE INC
 3.773.                                                                                                                    7/18/2018                     $ 4,430.50 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                     $ 1,488.50
                                                                                                                           7/23/2018                     $ 1,505.00 q
               5353 E SLAUSON AVENUE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 2,906.00
                                                                                                                           7/25/2018                     $ 1,757.00 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/26/2018                     $ 1,024.20
                                                                                                                           7/27/2018                     $ 1,739.00 q
               COMMERCE                                       CA                                        90040                                                             Services
                                                                                                                           7/30/2018                     $ 1,836.00
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 3,534.00 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                     $ 1,154.50
                                                                                                                            8/2/2018                       $ 997.40
                                                                                                                            8/3/2018                     $ 1,265.00
                                                                                                                            8/6/2018                       $ 760.00
                                                                                                                            8/7/2018                     $ 5,617.00
                                                                                                                           8/10/2018                     $ 2,956.50
                                                                                                                           8/13/2018                     $ 1,310.00
                                                                                                                           8/14/2018                     $ 4,074.50
                                                                                                                           8/15/2018                     $ 1,042.00
                                                                                                                           8/16/2018                     $ 1,298.00
                                                                                                                           8/17/2018                     $ 1,019.50
                                                                                                                           8/20/2018                       $ 776.00
                                                                                                                           8/21/2018                     $ 3,434.00
                                                                                                                           8/22/2018                     $ 1,373.00
                                                                                                                           8/23/2018                     $ 1,625.50
                                                                                                                           8/24/2018                     $ 1,347.00
                                                                                                                           8/27/2018                     $ 2,525.50
                                                                                                                           8/28/2018                     $ 3,792.00
                                                                                                                           8/29/2018                     $ 1,129.00
                                                                                                                           8/31/2018                     $ 2,708.50
                                                                                                                            9/4/2018                     $ 3,903.50

          Total amount or value.........................................................................................                             $64,328.60



               FOX RIVER MALL
 3.774.                                                                                                                    7/30/2018                     $ 6,915.88 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                     $ 5,254.57
                                                                                                                            8/9/2018                     $ 3,123.55 q
               SDS 12-1360 P O BOX 86                                                                                                                                     Unsecured loan repayments
                                                                                                                           8/28/2018                     $ 6,915.88
                                                                                                                           8/28/2018                     $ 5,254.57 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      9/27/2018                     $ 6,915.88
                                                                                                                           9/27/2018                     $ 5,254.57 q
               MINNEAPOLIS                                    MN                                        55486                                                             Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $39,634.90



               FOX RUN MALL LLC
 3.775.                                                                                                                    7/30/2018                     $ 2,586.08   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 2,586.08

               PO BOX LBX 32035
                                                                                                                           9/27/2018                     $ 2,586.08   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               NEW YORK                                       NY                                    10087-2035                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $7,758.24




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 295
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 323 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FPC CORPORATION
 3.776.                                                                                                                     7/19/2018                     $ 78.37 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/20/2018                  $ 1,527.93
                                                                                                                            7/26/2018                  $ 2,033.98 q
               355 HOLLOW HILL DR                                                                                                                                       Unsecured loan repayments
                                                                                                                            7/27/2018                     $ 81.44
                                                                                                                             8/2/2018                     $ 25.83 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        8/3/2018                  $ 1,599.80
                                                                                                                             8/6/2018                 $ 12,028.91 q
               WAUCONDA                                        IL                                       60084                                                           Services
                                                                                                                             8/8/2018                     $ 19.75
               City                                              State                                ZIP Code
                                                                                                                             8/9/2018                     $ 70.90 q
                                                                                                                                                                        Other
                                                                                                                            8/10/2018                     $ 53.49
                                                                                                                            8/17/2018                  $ 3,922.36
                                                                                                                            8/20/2018                  $ 1,641.85
                                                                                                                            8/23/2018                     $ 75.51
                                                                                                                            8/24/2018                  $ 3,487.42
                                                                                                                            8/30/2018                     $ 20.80
                                                                                                                            8/31/2018                  $ 1,036.43
                                                                                                                             9/4/2018                     $ 99.54
                                                                                                                             9/6/2018                  $ 2,660.38

          Total amount or value.........................................................................................                              $30,464.69



               FRANCO MANUFACTURING CO INC
 3.777.                                                                                                                    09/05/2018                $ 518,077.75   q
               Creditor's Name                                                                                                                                          Secured debt

               555 PROSPECT ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               METUCHEN                                       NJ                                          840                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $518,077.75



               FRANK CUNEO TRUST
 3.778.                                                                                                                     7/30/2018                $ 141,667.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                $ 141,667.00

               PO BOX 840790 RE ROUTINE ACCT T0001527
                                                                                                                            9/27/2018                $ 141,667.00   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               DALLAS                                         TX                                        78284                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $425,001.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 296
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 324 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FRANKFORD CANDY LLC
 3.779.                                                                                                                    09/13/2018                 $ 51,565.49     q
               Creditor's Name                                                                                                                                            Secured debt

               9300 ASHTON RD                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                        19114                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $51,565.49



               FRANKLIN COUNTY TREASURER
 3.780.                                                                                                                     9/14/2018                 $ 27,731.17     q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 967                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               BENTON                                         IL                                        62812                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                                State                              ZIP Code                                                            Other


          Total amount or value.........................................................................................                              $27,731.17



               FRANKLIN SPORTS INDUSTRIES INC
 3.781.                                                                                                                     7/18/2018                      $ 413.25 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                      $ 135.40
                                                                                                                            7/20/2018                       $ 35.40 q
               PO BOX 508                                                                                                                                                 Unsecured loan repayments
                                                                                                                            7/23/2018                      $ 322.55
                                                                                                                            7/25/2018                      $ 182.50 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/26/2018                      $ 324.25
                                                                                                                            7/27/2018                       $ 22.35 q
               STOUGHTON                                      MA                                        02072                                                             Services
                                                                                                                            7/30/2018                      $ 234.10
               City                                                State                              ZIP Code
                                                                                                                             8/3/2018                      $ 592.70 q
                                                                                                                                                                          Other
                                                                                                                             8/6/2018                      $ 613.45
                                                                                                                             8/8/2018                       $ 50.35
                                                                                                                             8/9/2018                       $ 86.80
                                                                                                                            8/10/2018                      $ 100.25
                                                                                                                            8/13/2018                      $ 210.70
                                                                                                                            8/15/2018                      $ 257.45
                                                                                                                            8/16/2018                      $ 207.70
                                                                                                                            8/17/2018                      $ 230.10
                                                                                                                            8/20/2018                      $ 511.25
                                                                                                                            8/22/2018                      $ 136.45
                                                                                                                            8/23/2018                       $ 66.05
                                                                                                                            8/24/2018                      $ 362.20
                                                                                                                            8/27/2018                      $ 363.35
                                                                                                                            8/29/2018                      $ 603.85
                                                                                                                            8/30/2018                      $ 261.65
                                                                                                                            8/31/2018                      $ 102.70
                                                                                                                             9/4/2018                      $ 269.05
                                                                                                                             9/5/2018                      $ 683.25
                                                                                                                             9/6/2018                      $ 169.15

          Total amount or value.........................................................................................                                  $7,548.25




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 297
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 325 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FRANSCISCO VEGA OTERO
 3.782.                                                                                                                    7/23/2018                  $ 7,897.60 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                    $ 173.07
                                                                                                                            8/2/2018                 $ 11,091.49 q
               PO BOX 175                                                                                                                                               Unsecured loan repayments
                                                                                                                            8/9/2018                 $ 10,756.09
                                                                                                                           8/10/2018                  $ 6,820.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/13/2018                    $ 153.08
                                                                                                                           8/23/2018                 $ 12,175.72 q
                                                                                                                                                                 X
               CAGUAS                                         PR                                        00726                                                           Services
                                                                                                                           8/30/2018                  $ 9,148.01
               City                                              State                                ZIP Code
                                                                                                                            9/6/2018                  $ 6,499.28 q
                                                                                                                                                                        Other
                                                                                                                           9/14/2018                 $ 12,907.84
                                                                                                                           9/21/2018                  $ 3,910.87
                                                                                                                           9/27/2018                 $ 11,204.51
                                                                                                                           10/5/2018                  $ 8,562.33
                                                                                                                           10/8/2018                  $ 6,845.59

          Total amount or value.........................................................................................                            $108,145.48



               FREEHOLD CHANDLER TRUST LLC
 3.783.                                                                                                                    7/30/2018                     $ 5,240.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                     $ 1,504.19
                                                                                                                           8/28/2018                     $ 5,240.00 q
               PO BOX 511457                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/28/2018                     $ 1,504.19
                                                                                                                           9/27/2018                     $ 5,240.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/27/2018                     $ 1,504.19
               LOS ANGELES                                    CA                                    90051-8012                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $20,232.57



               FRENCHTOWN TOWNSHIP TREASURER
 3.784.                                                                                                                    8/29/2018                 $ 12,730.83   q
               Creditor's Name                                                                                                                                          Secured debt

               2744 VIVIAN ROAD                                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               MONROE                                         MI                                        48162                                                      q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $12,730.83



               FREP HOLDINGS LLC
 3.785.                                                                                                                    7/30/2018                 $ 10,367.87   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 36,059.03

               DBA GADSDEN MALL ASSOCIATES LLC DBA GADSDEN
                                                                                                                           8/28/2018                 $ 10,367.87   q    Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 10,367.87
               MALL ASSOCIATES LLC
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               ST LOUIS                                       MO                                    63195-3524                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $67,162.64




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 298
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 326 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               FREP HOLDINGS LLC DBA GADSDEN MALL
 3.786.                                                                                                                    7/18/2018                 $ 36,059.03   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 953524                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ST LOUIS                                       MO                                    63195-3524                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $36,059.03




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 299
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 327 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               FRESHWARE INC
 3.787.                                                                                                                    7/17/2018                  $ 2,661.32 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                    $ 162.45
                                                                                                                           7/18/2018                     $ 91.85 q
               14978 RAMONA BLVD                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/19/2018                     $ 13.98
                                                                                                                           7/20/2018                     $ 25.96 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/23/2018                 $ 12,266.50
                                                                                                                           7/23/2018                     $ 29.95 q
               BALDWIN PARK                                   CA                                        91706                                                         Services
                                                                                                                           7/25/2018                       $ 5.99
               City                                              State                                ZIP Code
                                                                                                                           7/26/2018                  $ 2,710.20 q
                                                                                                                                                                      Other
                                                                                                                           7/26/2018                       $ 5.99
                                                                                                                           7/27/2018                     $ 11.98
                                                                                                                           7/30/2018                  $ 5,683.39
                                                                                                                           7/30/2018                     $ 37.94
                                                                                                                            8/1/2018                     $ 59.41
                                                                                                                            8/2/2018                  $ 8,309.50
                                                                                                                            8/3/2018                    $ 184.54
                                                                                                                            8/3/2018                     $ 57.91
                                                                                                                            8/6/2018                  $ 6,009.44
                                                                                                                            8/6/2018                     $ 19.97
                                                                                                                            8/7/2018                    $ 264.92
                                                                                                                            8/8/2018                  $ 2,273.40
                                                                                                                            8/8/2018                     $ 29.96
                                                                                                                            8/9/2018                     $ 14.77
                                                                                                                            8/9/2018                     $ 11.98
                                                                                                                           8/10/2018                  $ 4,891.53
                                                                                                                           8/10/2018                     $ 17.97
                                                                                                                           8/13/2018                  $ 7,453.33
                                                                                                                           8/13/2018                       $ 5.99
                                                                                                                           8/14/2018                     $ 29.95
                                                                                                                           8/15/2018                     $ 11.98
                                                                                                                           8/16/2018                  $ 5,723.46
                                                                                                                           8/16/2018                     $ 37.45
                                                                                                                           8/17/2018                       $ 5.99
                                                                                                                           8/20/2018                  $ 5,921.26
                                                                                                                           8/20/2018                     $ 17.97
                                                                                                                           8/21/2018                    $ 388.23
                                                                                                                           8/22/2018                  $ 8,143.34
                                                                                                                           8/22/2018                     $ 19.97
                                                                                                                           8/24/2018                    $ 485.63
                                                                                                                           8/24/2018                     $ 67.89
                                                                                                                           8/27/2018                 $ 11,090.51
                                                                                                                           8/27/2018                     $ 17.97
                                                                                                                           8/28/2018                  $ 1,370.69
                                                                                                                           8/29/2018                     $ 96.04
                                                                                                                           8/29/2018                       $ 5.99
                                                                                                                           8/30/2018                     $ 54.41
                                                                                                                           8/30/2018                       $ 5.99
                                                                                                                           8/31/2018                     $ 19.97
                                                                                                                            9/4/2018                 $ 11,258.28
                                                                                                                            9/4/2018                     $ 25.47
                                                                                                                            9/5/2018                     $ 67.40
                                                                                                                            9/6/2018                    $ 411.11
                                                                                                                            9/6/2018                     $ 21.97
                                                                                                                            9/7/2018                    $ 426.48
                                                                                                                           9/10/2018                 $ 12,748.05
                                                                                                                           9/11/2018                  $ 2,890.23

          Total amount or value.........................................................................................                            $114,675.80




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 300
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 328 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               FRESNO COUNTY TAX COLLECTOR
 3.788.                                                                                                                    8/16/2018                 $ 11,217.64   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/16/2018                  $ 4,039.99

               PO BOX 1192
                                                                                                                           8/16/2018                  $ 2,680.31   q   Unsecured loan repayments
                                                                                                                           8/16/2018                  $ 2,672.06
                                                                                                                           8/16/2018                    $ 671.01   q   Suppliers or vendors
               Street

               FRESNO                                         CA                                    93715-1192                                                     q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                                State                              ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $21,281.01



               FRIGIDAIRE COMPANY
 3.789.                                                                                                                    7/17/2018              $ 1,746,135.29 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/18/2018                $ 107,509.10
                                                                                                                           7/19/2018              $ 1,416,330.47 q
               P O BOX 2638                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018              $ 1,647,819.66
                                                                                                                           7/23/2018              $ 3,416,756.78 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/24/2018                $ 364,915.56
                                                                                                                           7/25/2018                $ 437,613.89 q
               CAROL STREAM                                   IL                                        60132                                                          Services
                                                                                                                           7/26/2018              $ 1,302,527.26
               City                                                State                              ZIP Code
                                                                                                                           7/27/2018              $ 1,499,774.05 q
                                                                                                                                                                       Other
                                                                                                                           7/30/2018              $ 4,797,732.27
                                                                                                                           7/31/2018                $ 458,321.79
                                                                                                                            8/1/2018                $ 189,986.15
                                                                                                                            8/2/2018              $ 1,398,526.92
                                                                                                                            8/3/2018              $ 2,335,886.94
                                                                                                                            8/6/2018              $ 4,956,690.10
                                                                                                                            8/7/2018                $ 167,344.39
                                                                                                                            8/8/2018                $ 150,050.29
                                                                                                                            8/9/2018              $ 1,412,251.46
                                                                                                                           8/10/2018              $ 1,478,080.50
                                                                                                                           8/13/2018              $ 4,787,262.05
                                                                                                                           8/14/2018                $ 851,973.64
                                                                                                                           8/15/2018                   $ 1,737.81
                                                                                                                           8/16/2018              $ 1,633,056.70
                                                                                                                           8/17/2018                $ 453,369.08
                                                                                                                           8/20/2018              $ 4,504,416.54
                                                                                                                           8/21/2018                $ 254,853.37
                                                                                                                           8/27/2018              $ 5,552,898.94
                                                                                                                           8/28/2018                $ 469,325.08
                                                                                                                           8/29/2018                $ 348,830.94
                                                                                                                           8/30/2018              $ 1,535,328.90
                                                                                                                           8/31/2018              $ 1,653,847.72
                                                                                                                            9/4/2018              $ 5,269,217.93
                                                                                                                            9/6/2018                $ 387,415.61
                                                                                                                            9/7/2018              $ 1,839,776.96
                                                                                                                           9/10/2018              $ 5,848,216.81
                                                                                                                           9/11/2018                $ 355,826.12
                                                                                                                           9/12/2018                $ 193,978.79
                                                                                                                           9/13/2018              $ 1,292,088.45
                                                                                                                           9/14/2018              $ 1,886,852.52
                                                                                                                           9/17/2018              $ 3,974,524.45
                                                                                                                           9/18/2018                $ 643,069.67
                                                                                                                           9/20/2018                 $ 38,207.94
                                                                                                                           9/21/2018              $ 1,590,181.04
                                                                                                                           9/24/2018              $ 4,049,431.99
                                                                                                                           9/25/2018                $ 702,451.59
                                                                                                                           9/27/2018              $ 1,441,976.07
                                                                                                                           9/28/2018              $ 1,439,634.75

          Total amount or value.........................................................................................                         $82,284,004.33




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 301
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 329 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               FRUITPORT CHARTER TOWNSHIP
 3.790.                                                                                                                    8/29/2018                $ 102,085.77    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/29/2018                   $ 5,230.23

               5865 AIRLINE RD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               FRUITPORT                                      MI                                        49415                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                            $107,316.00



               FSD SOLUTIONS
 3.791.                                                                                                                    7/17/2018                       $ 213.30 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 251.87
                                                                                                                           7/19/2018                       $ 133.43 q
               2057 LE MANS DR                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 603.09
                                                                                                                           7/23/2018                        $ 75.89 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 194.76
                                                                                                                           7/25/2018                       $ 235.39 q
               CARROLLTON                                     TX                                        75006                                                           Services
                                                                                                                           7/26/2018                       $ 434.44
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 312.36 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                        $ 97.49
                                                                                                                           7/31/2018                       $ 242.27
                                                                                                                            8/1/2018                       $ 115.33
                                                                                                                            8/2/2018                       $ 319.43
                                                                                                                            8/3/2018                       $ 625.06
                                                                                                                            8/6/2018                       $ 822.38
                                                                                                                            8/7/2018                        $ 38.48
                                                                                                                            8/8/2018                       $ 474.90
                                                                                                                            8/9/2018                       $ 143.21
                                                                                                                           8/10/2018                       $ 149.77
                                                                                                                           8/13/2018                       $ 612.42
                                                                                                                           8/14/2018                       $ 236.24
                                                                                                                           8/15/2018                       $ 330.20
                                                                                                                           8/17/2018                        $ 15.84
                                                                                                                           8/20/2018                       $ 720.92
                                                                                                                           8/21/2018                       $ 301.75
                                                                                                                           8/22/2018                       $ 421.59
                                                                                                                           8/23/2018                        $ 23.12
                                                                                                                           8/24/2018                       $ 256.09
                                                                                                                           8/27/2018                       $ 911.14
                                                                                                                           8/28/2018                       $ 191.43
                                                                                                                           8/29/2018                        $ 34.00
                                                                                                                           8/30/2018                       $ 524.74
                                                                                                                           8/31/2018                       $ 316.67
                                                                                                                            9/4/2018                     $ 2,055.71
                                                                                                                            9/5/2018                       $ 318.89
                                                                                                                            9/6/2018                       $ 419.24
                                                                                                                            9/7/2018                       $ 575.50
                                                                                                                           9/10/2018                       $ 463.97
                                                                                                                           9/11/2018                       $ 826.23

          Total amount or value.........................................................................................                             $15,038.54




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 302
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 330 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               FUJIAN JUNDA SPORTS GOODS CO LTD
 3.792.                                                                                                                    9/11/2018                 $ 11,769.46   q
               Creditor's Name                                                                                                                                         Secured debt

               YANGMAO INDUSTRIAL AREA                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               JINJIANG                                       FUJIAN                                    362200                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $11,769.46



               FUSION ACCESSORIES GROUP LIMITED
 3.793.                                                                                                                     9/6/2018                 $ 18,893.62   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            9/6/2018                 $ 12,483.30

               10FBLK3SIHAI CHENG COM PLAZA 390 HANXI
                                                                                                                           9/10/2018                 $ 21,828.36   q   Unsecured loan repayments
                                                                                                                           9/10/2018                 $ 13,009.20
               ROADNANCUN TOWN
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               GUANGZHOU                                      CHINA                                     511450                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $66,214.48



               FUZHOU FUSHAN PNEUMATIC CO LTD
 3.794.                                                                                                                    7/18/2018                $ 163,673.14 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/25/2018                 $ 91,364.00
                                                                                                                           7/27/2018                 $ 43,044.72 q
               LIANGANG ROAD DONGBIAN VILLAGE GUANTOU TOWN                                                                                                             Unsecured loan repayments
                                                                                                                           8/10/2018                $ 138,948.08
               LIANJIANG
                                                                                                                            9/4/2018                 $ 58,869.80 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       9/5/2018                $ 179,480.88
                                                                                                                           9/11/2018                 $ 37,070.00 q
               FUZHOU                                         CHINA                                     350001                                                         Services
                                                                                                                           9/18/2018                $ 106,400.80
               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $818,851.42



               FUZHOU SUNRISE IMP & EXP CO LTD
 3.795.                                                                                                                    9/11/2018                  $ 4,269.36   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/13/2018                  $ 5,998.68

               4F JINFU BLDG 1ST JINTING RD JINZHOU NORTH STREET
                                                                                                                           10/2/2018                 $ 21,116.70   q   Unsecured loan repayments
               JINSHAN
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               FUZHOU                                         FUJIAN                                    350007                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $31,384.74




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 303
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 331 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               FZMERCHANDISE LLC
 3.796.                                                                                                                    7/17/2018                       $ 56.01 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                      $ 711.14
                                                                                                                           7/19/2018                      $ 158.28 q
               6602 TARNEFF DRIVE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/20/2018                      $ 406.91
                                                                                                                           7/23/2018                      $ 909.98 q
                                                                                                                                                                   X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 93.67
                                                                                                                           7/30/2018                      $ 624.10 q
               HOUSTON                                         TX                                       77074                                                             Services
                                                                                                                           7/31/2018                      $ 761.34
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                      $ 153.80 q
                                                                                                                                                                          Other
                                                                                                                            8/3/2018                      $ 491.96
                                                                                                                            8/6/2018                      $ 454.77
                                                                                                                            8/7/2018                      $ 181.46
                                                                                                                            8/8/2018                      $ 256.97
                                                                                                                           8/10/2018                      $ 163.68
                                                                                                                           8/13/2018                      $ 782.38
                                                                                                                           8/14/2018                      $ 184.10
                                                                                                                           8/15/2018                      $ 496.27
                                                                                                                           8/16/2018                      $ 257.55
                                                                                                                           8/20/2018                      $ 973.99
                                                                                                                           8/21/2018                      $ 277.02
                                                                                                                           8/22/2018                      $ 176.97
                                                                                                                           8/27/2018                      $ 155.99
                                                                                                                           8/31/2018                      $ 111.89
                                                                                                                            9/4/2018                      $ 523.20
                                                                                                                            9/5/2018                      $ 155.71
                                                                                                                            9/6/2018                       $ 59.57
                                                                                                                            9/7/2018                      $ 283.75
                                                                                                                           9/10/2018                      $ 428.78
                                                                                                                           9/11/2018                       $ 34.11

          Total amount or value.........................................................................................                             $10,325.35



               G&I VIII CBL TRIANGLE LLC
 3.797.                                                                                                                    7/30/2018                     $ 6,416.83   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 6,416.83

               PO BOX 959727
                                                                                                                           9/27/2018                     $ 6,416.83   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               ST LOUIS                                       MO                                    63195-9727                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $19,250.49




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 304
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 332 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GABYS BAGS LLC
 3.798.                                                                                                                     7/23/2018                       $ 499.32 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/25/2018                       $ 603.48
                                                                                                                            7/27/2018                       $ 254.98 q
               18870 SERENOA COURT                                                                                                                                         Unsecured loan repayments
                                                                                                                            7/30/2018                       $ 453.86
                                                                                                                             8/2/2018                       $ 110.49 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                        8/6/2018                       $ 470.86
                                                                                                                             8/7/2018                       $ 229.49 q
               ALVA                                            FL                                       33920                                                              Services
                                                                                                                             8/9/2018                       $ 144.49
               City                                                State                              ZIP Code
                                                                                                                            8/13/2018                       $ 617.05 q
                                                                                                                                                                           Other
                                                                                                                            8/14/2018                       $ 271.98
                                                                                                                            8/15/2018                       $ 266.88
                                                                                                                            8/16/2018                       $ 260.08
                                                                                                                            8/20/2018                       $ 480.21
                                                                                                                            8/21/2018                       $ 314.48
                                                                                                                            8/23/2018                        $ 68.00
                                                                                                                            8/27/2018                     $ 1,419.40
                                                                                                                            8/29/2018                       $ 552.48
                                                                                                                            8/30/2018                       $ 350.07
                                                                                                                             9/4/2018                       $ 896.68
                                                                                                                             9/5/2018                       $ 730.95
                                                                                                                             9/6/2018                       $ 178.49
                                                                                                                             9/7/2018                       $ 152.99
                                                                                                                            9/10/2018                       $ 535.46
                                                                                                                            9/11/2018                       $ 475.96

          Total amount or value.........................................................................................                              $10,338.13



               GAIA GROUP USA LLC
 3.799.                                                                                                                    08/16/2018                 $ 10,815.25      q
               Creditor's Name                                                                                                                                             Secured debt

               2500 W HIGGINS RD 1110                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               HOFFMAN ESTATES                                IL                                        60169                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $10,815.25



               GALLERIA AT WOLFCHASE LLC
 3.800.                                                                                                                     7/30/2018                     $ 7,373.90   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 7,373.90

               98938 COLLECTIONS CENTER DRIVE
                                                                                                                            9/27/2018                     $ 7,373.90   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $22,121.70




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 305
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 333 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               GAR 1 PORTFOLIO
 3.801.                                                                                                                    7/24/2018                 $ 37,039.32   q
               Creditor's Name                                                                                                                                         Secured debt

               PO BOX 6076                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               HICKSVILLE                                     NY                                    11802-6076                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $37,039.32



               GARDEN & LIGHTS COMPANY LIMITED
 3.802.                                                                                                                    8/21/2018                $ 115,367.12   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           10/2/2018                 $ 65,550.00

               UNIT 201C 2F WAH SHING CENTRE 11 SHING YIP STREET                                                                                                   q   Unsecured loan repayments
               KWUN TONG
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                             q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $180,917.12



               GARDEX
 3.803.                                                                                                                    8/15/2018                 $ 31,875.57   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/11/2018                 $ 20,889.84

               C-7 FOCAL POINT                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               JALANDHAR                                      PUNJAB                                                                                               q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $52,765.41




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 306
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 334 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               GARDNER INC
 3.804.                                                                                                                    7/18/2018                      $ 251.86 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/20/2018                      $ 114.91
                                                                                                                           7/23/2018                      $ 326.36 q
               PITTSBURGH PA 15264-2499                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 13.89
                                                                                                                           7/26/2018                       $ 35.03 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 87.46
                                                                                                                           7/30/2018                      $ 270.68 q
               PITTSBURGH                                      PA                                   15264-2499                                                           Services
                                                                                                                            8/2/2018                       $ 60.84
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                      $ 509.65 q
                                                                                                                                                                         Other
                                                                                                                            8/6/2018                      $ 545.00
                                                                                                                            8/8/2018                       $ 25.06
                                                                                                                           8/13/2018                      $ 335.95
                                                                                                                           8/15/2018                      $ 306.05
                                                                                                                           8/16/2018                       $ 12.30
                                                                                                                           8/17/2018                      $ 643.28
                                                                                                                           8/20/2018                      $ 432.90
                                                                                                                           8/24/2018                       $ 16.75
                                                                                                                           8/27/2018                      $ 304.11
                                                                                                                           8/29/2018                      $ 370.74
                                                                                                                           8/30/2018                      $ 540.45
                                                                                                                           8/31/2018                      $ 340.12
                                                                                                                            9/4/2018                      $ 236.10
                                                                                                                            9/5/2018                      $ 242.00
                                                                                                                            9/6/2018                       $ 85.13
                                                                                                                           9/10/2018                       $ 17.96

          Total amount or value.........................................................................................                                 $6,124.58



               GARFIELD CHARTER TWP TREASURER-GRA
 3.805.                                                                                                                    8/29/2018                 $ 48,155.82     q
               Creditor's Name                                                                                                                                           Secured debt

               3848 VETERANS DR                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
               Street

               TRAVERSE CITY                                  MI                                        49684                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
               City                                              State                                ZIP Code                                                           Other


          Total amount or value.........................................................................................                             $48,155.82




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 307
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 335 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GARIPPA LOTZ & GIANNUARIO PC
 3.806.                                                                                                                    8/30/2018                     $ 4,981.25 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/30/2018                     $ 2,900.00
                                                                                                                           8/30/2018                     $ 1,543.75 q
               66 PARK ST                                                                                                                                               Unsecured loan repayments
                                                                                                                           8/30/2018                     $ 1,411.25
                                                                                                                           8/30/2018                     $ 1,125.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/30/2018                     $ 1,055.00
                                                                                                                           8/30/2018                     $ 1,035.93 q
               MONTCLAIR                                      NJ                                         7042                                                           Services
                                                                                                                           8/30/2018                       $ 815.00
               City                                              State                                ZIP Code
                                                                                                                           8/30/2018                       $ 606.25 q
                                                                                                                                                                        Other
                                                                                                                           8/30/2018                       $ 606.25
                                                                                                                           8/30/2018                       $ 550.00
                                                                                                                           8/30/2018                       $ 467.50
                                                                                                                           8/30/2018                       $ 467.50
                                                                                                                           8/30/2018                       $ 329.68
                                                                                                                           8/30/2018                       $ 311.25
                                                                                                                           8/30/2018                       $ 275.00
                                                                                                                           8/30/2018                       $ 261.25
                                                                                                                            9/3/2018                       $ 776.27
                                                                                                                            9/3/2018                       $ 769.39
                                                                                                                           9/24/2018                     $ 3,025.00
                                                                                                                           9/24/2018                       $ 275.00

          Total amount or value.........................................................................................                             $23,587.52



               GARLAND COUNTY TAX COLLECTOR
 3.807.                                                                                                                    10/1/2018                 $ 13,813.03   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/1/2018                  $ 2,110.89

               200 WOODBINE RM 108                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               HOT SPRINGS                                    AR                                    71901-5121                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $15,923.92



               GARLLY ASSOCIATES LIMITED PARTNERS
 3.808.                                                                                                                    7/30/2018                $ 112,500.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 112,500.00

               777 WEST PUTNAM AVENUE
                                                                                                                           9/27/2018                $ 112,500.00   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               GREENWICH                                      CT                                        06830                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $337,500.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 308
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 336 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GARY MONDS
 3.809.                                                                                                                    7/18/2018                     $ 1,587.16 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 227.56
                                                                                                                           7/23/2018                     $ 2,268.08 q
               582 TERRITORIAL DRIVE SUITE A                                                                                                                            Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 725.04
                                                                                                                           7/25/2018                       $ 645.96 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 628.24
                                                                                                                           7/30/2018                     $ 2,552.69 q
               BOLINGBROOK                                     IL                                       60440                                                           Services
                                                                                                                           7/31/2018                       $ 339.89
               City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 536.44 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 564.06
                                                                                                                            8/6/2018                     $ 2,057.84
                                                                                                                            8/7/2018                       $ 448.13
                                                                                                                            8/8/2018                       $ 870.74
                                                                                                                            8/9/2018                       $ 526.87
                                                                                                                           8/13/2018                     $ 1,911.59
                                                                                                                           8/14/2018                       $ 307.01
                                                                                                                           8/15/2018                       $ 615.63
                                                                                                                           8/16/2018                       $ 437.88
                                                                                                                           8/17/2018                        $ 31.27
                                                                                                                           8/20/2018                     $ 3,110.45
                                                                                                                           8/21/2018                       $ 487.27
                                                                                                                           8/22/2018                       $ 579.13
                                                                                                                           8/23/2018                       $ 240.13
                                                                                                                           8/24/2018                       $ 318.69
                                                                                                                           8/27/2018                     $ 2,944.93
                                                                                                                           8/28/2018                       $ 688.52
                                                                                                                           8/29/2018                       $ 598.93
                                                                                                                           8/30/2018                       $ 345.97
                                                                                                                            9/4/2018                     $ 3,373.87
                                                                                                                            9/5/2018                       $ 205.89
                                                                                                                            9/6/2018                       $ 355.87
                                                                                                                           9/10/2018                     $ 2,308.42
                                                                                                                           9/11/2018                       $ 388.34

          Total amount or value.........................................................................................                             $33,228.49



               GATEWAY FASHION MALL LLC
 3.810.                                                                                                                    7/30/2018                 $ 68,346.80   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 68,346.80

               PO BOX 856643
                                                                                                                           9/13/2018                 $ 30,267.38   q    Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 68,346.80
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55485-6643                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $235,307.78




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 309
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 337 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GBG USA INC
 3.811.                                                                                                                    07/26/2018              $ 1,244,456.91      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           09/20/2018                $ 950,846.20

               PO BOX 37998                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHARLOTTE                                      NC                                        28237                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                           $2,195,303.11



               GC COLUMBIA LLC
 3.812.                                                                                                                     7/30/2018                 $ 27,054.38 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/2/2018                    $ 237.72
                                                                                                                             8/9/2018                  $ 1,590.00 q
               DEPT LA 24518                                                                                                                                               Unsecured loan repayments
                                                                                                                            8/28/2018                 $ 27,054.38
                                                                                                                             9/6/2018                  $ 1,590.00 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       9/27/2018                 $ 27,054.38
               PASADENA                                       CA                                    91185-4518                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $84,580.86



               GCCFC2007GG9 NIAGARA FALLS BVL
 3.813.                                                                                                                     7/30/2018                     $ 8,327.03   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 8,327.03

               PO BOX 5540
                                                                                                                            9/27/2018                     $ 8,327.03   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               JOHNSTOWN                                      PA                                        15904                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $24,981.09



               GD GALANZ MICROWAVE ELE APP
 3.814.                                                                                                                      8/2/2018                $ 139,896.55      q
               Creditor's Name                                                                                                                                             Secured debt

               NO3XINGPU AVENUEHUANGPU TOWN                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               ZHONGSHAN                                      HONGKONG                                                                                                 q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $139,896.55




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 310
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 338 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GD NHOST SVCSINC
 3.815.                                                                                                                    07/18/2018                $ 102,483.61 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/23/2018                    $ 880.98
                                                                                                                           07/23/2018                    $ 457.25 q
               10 DUNKLEE ROAD 22                                                                                                                                          Unsecured loan repayments
                                                                                                                           08/22/2018                    $ 733.48
                                                                                                                           08/22/2018                    $ 628.80 q
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      08/22/2018                    $ 458.53
                                                                                                                           08/22/2018                    $ 404.96 q
                                                                                                                                                                  X
               BOW                                            NH                                        03304                                                              Services
                                                                                                                           08/22/2018                    $ 217.03
               City                                                State                              ZIP Code
                                                                                                                           09/25/2018                    $ 530.02 q
                                                                                                                                                                           Other
                                                                                                                           09/25/2018                    $ 427.90
                                                                                                                           09/25/2018                    $ 345.76
                                                                                                                           09/25/2018                    $ 288.39
                                                                                                                           09/25/2018                    $ 213.31

          Total amount or value.........................................................................................                             $108,070.02



               GE GOSCHA
 3.816.                                                                                                                     7/30/2018                     $ 5,738.92   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 5,738.92

               11500 WEST 175TH ST
                                                                                                                            9/27/2018                     $ 5,738.92   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               OLATHE                                         KS                                        66062                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $17,216.76



               GECMC05-C1 LAKESIDE MALL
 3.817.                                                                                                                     7/30/2018                 $ 18,571.86      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 18,571.86

               14000 LAKESIDE CIRCLE
                                                                                                                            9/27/2018                 $ 18,571.86      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               STERLING HEIGHTS                               MI                                        48313                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $55,715.58



               GEM IV RA LLC
 3.818.                                                                                                                     7/30/2018                 $ 36,666.67      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 36,666.67

               32272 COLLECTION CENTER DR
                                                                                                                            9/27/2018                 $ 36,666.67      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $110,000.01




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 311
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 339 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               GEMINI PROPERTY MANAGEMENT LLC
 3.819.                                                                                                                    7/30/2018                 $ 39,265.88 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/30/2018                 $ 27,432.39
                                                                                                                           7/30/2018                  $ 5,242.67 q
               PO BOX 74858                                                                                                                                          Unsecured loan repayments
                                                                                                                            8/3/2018                  $ 4,107.85
                                                                                                                            8/7/2018                 $ 15,483.81 q
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      8/28/2018                 $ 39,265.88
                                                                                                                           8/28/2018                 $ 27,432.39 q
                                                                                                                                                                 X
               CHICAGO                                        IL                                        60694                                                        Services
                                                                                                                           8/28/2018                  $ 5,242.67
               City                                                State                              ZIP Code
                                                                                                                           9/27/2018                 $ 39,265.88 q
                                                                                                                                                                     Other
                                                                                                                           9/27/2018                 $ 27,432.39
                                                                                                                           9/27/2018                  $ 5,242.67

          Total amount or value.........................................................................................                            $235,414.48



               GENCO TRANSPORTATION MGMT
 3.820.                                                                                                                    7/20/2018                 $ 79,641.45 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/27/2018                 $ 77,116.22
                                                                                                                            8/2/2018                 $ 59,723.08 q
               1400 LOMBARDI AVE                                                                                                                                     Unsecured loan repayments
                                                                                                                           8/10/2018                 $ 43,524.79
                                                                                                                           8/17/2018                 $ 65,937.11 q
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      8/24/2018                 $ 73,554.50
                                                                                                                           8/31/2018                 $ 44,787.10 q
                                                                                                                                                                 X
               GREEN BAY                                      WI                                        54304                                                        Services
                                                                                                                            9/7/2018                 $ 77,244.77
               City                                                State                              ZIP Code
                                                                                                                           9/14/2018                 $ 70,141.44 q
                                                                                                                                                                     Other
                                                                                                                           9/21/2018                 $ 72,738.26
                                                                                                                           9/28/2018                 $ 43,817.18
                                                                                                                           10/5/2018                 $ 50,565.35

          Total amount or value.........................................................................................                            $758,791.25




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 312
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 340 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               GENERAL ELECTRIC - GEA
 3.821.                                                                                                                    7/17/2018                $ 798,199.79 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                $ 606,034.37
                                                                                                                           7/19/2018              $ 1,505,377.74 q
               DALLAS TX 75284-0110                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/20/2018                $ 355,132.11
                                                                                                                           7/23/2018                $ 810,159.74 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/24/2018                $ 160,342.20
                                                                                                                           7/25/2018                $ 595,400.71 q
               DALLAS                                          TX                                   75284-0110                                                       Services
                                                                                                                           7/26/2018                $ 345,573.29
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                $ 313,683.88 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                $ 607,513.35
                                                                                                                           7/31/2018                $ 291,403.13
                                                                                                                            8/1/2018                $ 501,556.02
                                                                                                                            8/2/2018                 $ 81,425.90
                                                                                                                            8/3/2018                $ 174,876.72
                                                                                                                            8/6/2018                $ 466,335.24
                                                                                                                            8/7/2018                $ 367,495.32
                                                                                                                            8/9/2018                $ 346,291.96
                                                                                                                           8/10/2018                $ 335,738.10
                                                                                                                           8/13/2018                $ 346,829.43
                                                                                                                           8/14/2018                $ 325,750.12
                                                                                                                           8/15/2018                $ 253,581.54
                                                                                                                           8/16/2018                $ 478,692.44
                                                                                                                           8/17/2018                $ 217,188.57
                                                                                                                           8/20/2018                $ 329,179.10
                                                                                                                           8/21/2018                $ 509,838.83
                                                                                                                           8/22/2018                $ 366,060.57
                                                                                                                           8/23/2018              $ 1,174,532.29
                                                                                                                           8/24/2018                $ 418,025.82
                                                                                                                           8/27/2018                $ 432,593.62
                                                                                                                           8/28/2018                $ 294,066.15
                                                                                                                           8/29/2018                $ 289,279.92
                                                                                                                           8/30/2018                $ 459,253.67
                                                                                                                           8/31/2018                $ 582,028.10
                                                                                                                            9/4/2018                $ 637,199.71
                                                                                                                            9/5/2018                $ 372,678.30
                                                                                                                            9/6/2018                $ 387,969.17
                                                                                                                           9/10/2018                $ 255,467.25
                                                                                                                           9/11/2018                $ 455,117.30
                                                                                                                           9/12/2018                $ 314,843.20
                                                                                                                           9/13/2018                $ 953,003.83
                                                                                                                           9/14/2018                $ 946,980.12
                                                                                                                           9/17/2018                $ 784,616.97
                                                                                                                           9/18/2018              $ 1,237,950.95
                                                                                                                           9/19/2018                $ 653,681.57
                                                                                                                           9/20/2018                $ 634,272.62
                                                                                                                           9/21/2018                $ 630,827.44
                                                                                                                           9/24/2018                $ 698,030.06
                                                                                                                           9/25/2018                $ 119,484.39
                                                                                                                           9/26/2018                $ 606,524.67
                                                                                                                           9/27/2018                $ 604,782.81
                                                                                                                           9/28/2018                $ 336,858.18
                                                                                                                           10/1/2018                $ 481,864.81

          Total amount or value.........................................................................................                         $26,251,593.09




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 313
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 341 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GENERAL GROWTH PROPERTIES LP
 3.822.                                                                                                                    7/30/2018                 $ 26,728.81   q
               Creditor's Name                                                                                                                                          Secured debt

               SDS-12-1361 P O BOX 86                                                                                                                              q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-1361                                                     q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $26,728.81



               GENERAL INTL POWER PRODUCTS LL
 3.823.                                                                                                                    7/17/2018                       $ 431.73 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 681.89
                                                                                                                           7/19/2018                       $ 721.99 q
               33400 9TH AVE SOUTH STE 104                                                                                                                              Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 973.09
                                                                                                                           7/23/2018                     $ 1,316.79 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 407.45
                                                                                                                           7/25/2018                     $ 1,132.36 q
               FEDERAL WAY                                    WA                                        98003                                                           Services
                                                                                                                           7/26/2018                       $ 702.99
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 401.58 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                       $ 789.40
                                                                                                                           7/31/2018                       $ 229.74
                                                                                                                            8/1/2018                       $ 926.93
                                                                                                                            8/2/2018                     $ 1,152.80
                                                                                                                            8/3/2018                     $ 1,108.87
                                                                                                                            8/6/2018                     $ 1,941.09
                                                                                                                            8/7/2018                       $ 355.11
                                                                                                                            8/9/2018                     $ 1,497.67
                                                                                                                           8/13/2018                     $ 1,125.83
                                                                                                                           8/14/2018                       $ 181.60
                                                                                                                           8/15/2018                     $ 1,194.82
                                                                                                                           8/16/2018                       $ 963.29
                                                                                                                           8/17/2018                       $ 681.96
                                                                                                                           8/20/2018                     $ 1,440.81

          Total amount or value.........................................................................................                             $20,359.79



               GENERAL LION FOOTWEAR INTL LTD
 3.824.                                                                                                                     9/4/2018                 $ 23,674.33   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/11/2018                $ 207,495.86

               UNIT 4054FYICK TAI INDBLDG650- 652 CASTLE PEAK
                                                                                                                           9/18/2018                $ 107,310.60   q    Unsecured loan repayments
                                                                                                                           10/2/2018                $ 134,909.15
               ROAD LAI CHI KOK
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               KOWLOON                                        HONGKONG                                                                                             q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $473,389.94




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 314
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 342 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               GENERAL MARKETING SOLUTIONS LL
 3.825.                                                                                                                     7/24/2018                 $ 51,669.17   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/26/2018                 $ 30,993.75

               4095 STATE ROAD 5
                                                                                                                             8/9/2018                  $ 7,723.49   q    Unsecured loan repayments
                                                                                                                            8/30/2018                 $ 34,377.92
                                                                                                                                                                    q    Suppliers or vendors
               Street

               WELLINGTON                                     FL                                        33449                                                       q
                                                                                                                                                                    X
                                                                                                                                                                         Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $124,764.33



               GENERAL MILLS
 3.826.                                                                                                                    07/24/2018                 $ 24,936.36   q
               Creditor's Name                                                                                                                                           Secured debt

               NUMBER ONE GENERAL MILLS BOULEVARD                                                                                                                   q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                        55426                                                       q    Services

               City                                                State                              ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                              $24,936.36



               GENERAL PAINT & MANUFACTURING
 3.827.                                                                                                                     7/17/2018                       $ 552.03 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/20/2018                     $ 3,242.14
                                                                                                                            7/26/2018                     $ 1,295.46 q
               201 JANDUS ROAD                                                                                                                                           Unsecured loan repayments
                                                                                                                            7/27/2018                     $ 6,794.22
                                                                                                                             8/3/2018                     $ 1,455.40 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/10/2018                       $ 450.96
                                                                                                                            8/20/2018                     $ 8,847.00 q
               CARY                                           IL                                        60013                                                            Services
                                                                                                                            8/24/2018                     $ 1,144.80
               City                                                State                              ZIP Code
                                                                                                                            8/27/2018                       $ 158.66 q
                                                                                                                                                                         Other
                                                                                                                            8/30/2018                       $ 457.04
                                                                                                                             9/4/2018                       $ 317.76
                                                                                                                             9/6/2018                     $ 1,600.88

          Total amount or value.........................................................................................                              $26,316.35



               GENERAL TOOLS MFG CO LLC
 3.828.                                                                                                                      8/8/2018                     $ 6,689.77 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                             8/9/2018                     $ 9,914.90
                                                                                                                            8/10/2018                       $ 699.80 q
               80 WHITE ST                                                                                                                                               Unsecured loan repayments
                                                                                                                            8/13/2018                     $ 3,327.32
                                                                                                                            8/27/2018                        $ 55.62 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       8/29/2018                     $ 3,761.06
                                                                                                                            8/30/2018                       $ 751.20 q
               NEW YORK                                       NY                                        10013                                                            Services
                                                                                                                            8/31/2018                     $ 4,580.28
               City                                                State                              ZIP Code
                                                                                                                             9/4/2018                       $ 164.74 q
                                                                                                                                                                         Other
                                                                                                                             9/5/2018                        $ 14.96
                                                                                                                             9/6/2018                       $ 910.28

          Total amount or value.........................................................................................                              $30,869.93




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 315
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 343 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GENESCO INC
 3.829.                                                                                                                     7/18/2018                     $ 1,144.47 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                       $ 267.68
                                                                                                                            7/23/2018                     $ 1,374.64 q
               1415 MURFREESBORO PIKE SUITE 388                                                                                                                           Unsecured loan repayments
                                                                                                                            7/24/2018                          $ 6.28
                                                                                                                            7/25/2018                       $ 219.64 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/26/2018                       $ 120.14
                                                                                                                            7/30/2018                     $ 1,744.27 q
               NASHVILLE                                      TN                                        37217                                                             Services
                                                                                                                            7/31/2018                       $ 372.94
               City                                                State                              ZIP Code
                                                                                                                             8/1/2018                       $ 452.83 q
                                                                                                                                                                          Other
                                                                                                                             8/2/2018                       $ 162.80
                                                                                                                             8/6/2018                     $ 2,091.33
                                                                                                                             8/7/2018                       $ 553.18
                                                                                                                             8/8/2018                       $ 833.57
                                                                                                                             8/9/2018                       $ 796.59
                                                                                                                            8/13/2018                     $ 2,954.69
                                                                                                                            8/14/2018                       $ 397.85
                                                                                                                            8/15/2018                     $ 1,021.72
                                                                                                                            8/16/2018                       $ 710.48
                                                                                                                            8/20/2018                     $ 2,630.65
                                                                                                                            8/21/2018                       $ 358.92
                                                                                                                            8/22/2018                       $ 833.67
                                                                                                                            8/24/2018                       $ 641.90
                                                                                                                            8/27/2018                     $ 6,745.69
                                                                                                                            8/28/2018                     $ 1,337.39
                                                                                                                            8/29/2018                       $ 280.38
                                                                                                                            8/30/2018                       $ 530.29
                                                                                                                             9/4/2018                     $ 3,163.64
                                                                                                                             9/5/2018                       $ 560.20
                                                                                                                             9/6/2018                       $ 358.25
                                                                                                                            9/10/2018                     $ 2,316.20
                                                                                                                            9/11/2018                       $ 435.17

          Total amount or value.........................................................................................                              $35,417.45



               GENESCO INC BLOCK PENDING
 3.830.                                                                                                                    07/23/2018                 $ 32,347.20 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           07/30/2018                 $ 45,099.36
                                                                                                                           08/06/2018                 $ 30,193.44 q
               3011 RELIABLE PARKWAY                                                                                                                                      Unsecured loan repayments
                                                                                                                           08/20/2018                 $ 53,951.04
                                                                                                                           09/13/2018                 $ 64,606.08 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60686                                                       q     Services

               City                                                State                              ZIP Code                                                      q     Other


          Total amount or value.........................................................................................                             $226,197.12




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 316
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 344 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GENESIS CONSULTING LLC
 3.831.                                                                                                                    7/19/2018                     $ 2,240.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                     $ 5,600.00
                                                                                                                            8/2/2018                     $ 2,800.00 q
               2868 STELZER ROAD                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/17/2018                     $ 5,600.00
                                                                                                                           8/20/2018                     $ 2,800.00 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/7/2018                     $ 2,800.00
                                                                                                                           9/21/2018                     $ 2,800.00 q
                                                                                                                                                                    X
               COLUMBUS                                       OH                                        43219                                                           Services
                                                                                                                           9/28/2018                     $ 2,800.00
               City                                                State                              ZIP Code
                                                                                                                           10/5/2018                     $ 2,800.00 q
                                                                                                                                                                        Other


          Total amount or value.........................................................................................                             $30,240.00



               GENESIS JEWELLERY COMPANY
 3.832.                                                                                                                    9/19/2018                 $ 18,000.00   q
               Creditor's Name                                                                                                                                          Secured debt

               E2-711FPHASE 2HANG FUNG IND BLD 2G HOK YUEN                                                                                                         q    Unsecured loan repayments
               STREET HUNG HOM
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               HONGKONG                                       HONGKONG                                                                                             q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $18,000.00



               GEORGE D HANUS
 3.833.                                                                                                                    7/30/2018                 $ 10,070.55 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 10,070.55
                                                                                                                            9/6/2018                 $ 15,861.74 q
               DBA WAUKEGAN COMMONS DBA WAUKEGAN COMMONS                                                                                                                Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 15,337.32
                                                                                                                           9/27/2018                 $ 10,070.55 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                    60606-3465                                                     q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $61,410.71




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 317
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 345 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               GEORGIA WATERSPORTS LLC
 3.834.                                                                                                                    7/17/2018                        $ 33.53 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 135.04
                                                                                                                           7/19/2018                        $ 75.50 q
               3016 N COLUMBIA ST                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,081.63
                                                                                                                           7/24/2018                        $ 31.72 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 455.07
                                                                                                                           7/26/2018                       $ 148.59 q
               MILLEDGEVILLE                                  GA                                        31061                                                            Services
                                                                                                                           7/30/2018                       $ 577.87
               City                                              State                                ZIP Code
                                                                                                                           7/31/2018                        $ 32.92 q
                                                                                                                                                                         Other
                                                                                                                            8/1/2018                       $ 108.54
                                                                                                                            8/2/2018                        $ 65.72
                                                                                                                            8/6/2018                       $ 295.05
                                                                                                                            8/7/2018                       $ 168.81
                                                                                                                            8/9/2018                        $ 40.85
                                                                                                                           8/13/2018                       $ 639.13
                                                                                                                           8/14/2018                       $ 177.56
                                                                                                                           8/15/2018                        $ 90.51
                                                                                                                           8/16/2018                        $ 44.14
                                                                                                                           8/20/2018                       $ 582.61
                                                                                                                           8/21/2018                       $ 946.52
                                                                                                                           8/22/2018                        $ 58.34
                                                                                                                           8/27/2018                       $ 154.40
                                                                                                                            9/4/2018                       $ 104.40
                                                                                                                            9/5/2018                        $ 16.29
                                                                                                                            9/6/2018                       $ 134.90

          Total amount or value.........................................................................................                                 $6,199.64



               GERBER LEGENDARY BLADES
 3.835.                                                                                                                    7/23/2018                       $ 662.40 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                       $ 662.40
                                                                                                                            8/6/2018                       $ 883.20 q
               P O BOX 932587                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 4,561.73
                                                                                                                           8/20/2018                       $ 883.20 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      8/27/2018                       $ 441.60
                                                                                                                            9/4/2018                       $ 883.20 q
               ATLANTA                                        GA                                        31193                                                            Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                                 $8,977.73



               GERSHMAN PROPERTIES LLC
 3.836.                                                                                                                    7/30/2018                  $ 4,264.16 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                    $ 398.67
                                                                                                                           8/28/2018                  $ 4,264.16 q
               12300 WILSHIRE BLVD SUITE 310                                                                                                                             Unsecured loan repayments
                                                                                                                           8/28/2018                    $ 398.67
                                                                                                                            9/6/2018                 $ 65,035.97 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       9/6/2018                 $ 57,363.57
                                                                                                                            9/6/2018                    $ 960.09 q
                                                                                                                                                                 X
               LOS ANGELES                                    CA                                        90025                                                            Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                            $132,685.29




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 318
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 346 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GF3 VENTURES DBA BARRETT SUPPL
 3.837.                                                                                                                    7/20/2018                       $ 343.35 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                     $ 4,241.56
                                                                                                                           7/24/2018                       $ 335.56 q
               2501 MIKE PADGETT HWY                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/27/2018                     $ 1,048.35
                                                                                                                           7/30/2018                     $ 2,481.25 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                        $ 26.11
                                                                                                                            8/3/2018                       $ 688.50 q
               AUGUSTA                                        GA                                        30906                                                           Services
                                                                                                                            8/6/2018                     $ 2,317.55
               City                                              State                                ZIP Code
                                                                                                                            8/7/2018                       $ 308.28 q
                                                                                                                                                                        Other
                                                                                                                           8/10/2018                       $ 601.95
                                                                                                                           8/13/2018                     $ 2,418.05
                                                                                                                           8/14/2018                       $ 992.34
                                                                                                                           8/17/2018                       $ 985.27
                                                                                                                           8/20/2018                     $ 1,139.51
                                                                                                                           8/21/2018                       $ 269.45
                                                                                                                           8/24/2018                       $ 446.15
                                                                                                                           8/27/2018                     $ 1,154.91
                                                                                                                           8/28/2018                       $ 563.95
                                                                                                                           8/31/2018                       $ 791.44
                                                                                                                            9/4/2018                     $ 3,307.52
                                                                                                                            9/7/2018                        $ 57.36

          Total amount or value.........................................................................................                             $24,518.41



               GFI-GLENDALE INVESTMENTS LP
 3.838.                                                                                                                    10/2/2018                 $ 52,703.73   q
               Creditor's Name                                                                                                                                          Secured debt

               74 EAST 500 SOUTH SUITE 200                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               BOUNTIFUL                                      UT                                        84010                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $52,703.73



               GG & A CENTRAL MALL PARTNERS LP
 3.839.                                                                                                                    7/30/2018                 $ 20,329.26   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 20,329.26

               P O BOX 206415
                                                                                                                           9/13/2018                 $ 59,314.54   q    Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 20,329.26
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               DALLAS                                         TX                                    75320-6415                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                            $120,302.32




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 319
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 347 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GG&A CENTRAL MALL PARTNERS LP
 3.840.                                                                                                                     7/30/2018                  $ 1,666.67      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/7/2018                 $ 26,457.65

               PO BOX 206406
                                                                                                                            8/28/2018                  $ 1,666.67      q   Unsecured loan repayments
                                                                                                                            9/27/2018                  $ 1,666.67
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               DALLAS                                         TX                                    75320-6406                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $31,457.66



               GGF LLC
 3.841.                                                                                                                    09/21/2018                $ 805,000.00      q
               Creditor's Name                                                                                                                                             Secured debt

               100 W BROADWAY                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

                GLENDALE                                      CA                                        91210                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $805,000.00



               GGP ALA MOANA LLC-KAPIOLANI PROPER
 3.842.                                                                                                                     7/23/2018                     $ 9,751.84   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/22/2018                     $ 9,751.84

               KAPIOLANI RETAIL
                                                                                                                            9/24/2018                     $ 9,751.84   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-0269                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $29,255.52



               GGP HOMART INC
 3.843.                                                                                                                     7/30/2018                 $ 10,162.50      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 10,162.50

               PO BOX 86 SDS 12-2851
                                                                                                                            9/27/2018                 $ 10,162.50      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55846-2376                                                         q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $30,487.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 320
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 348 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GGP LIMITED PARTNERSHIP
 3.844.                                                                                                                    7/30/2018                 $ 29,004.94 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                 $ 27,470.31
                                                                                                                           7/30/2018                  $ 6,686.67 q
               PO BOX 772851                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/30/2018                  $ 5,911.76
                                                                                                                           7/30/2018                  $ 4,965.79 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/28/2018                 $ 29,004.94
                                                                                                                           8/28/2018                 $ 27,470.31 q
               CHICAGO                                        IL                                    60677-2851                                                            Services
                                                                                                                           8/28/2018                  $ 6,686.67
               City                                                State                              ZIP Code
                                                                                                                           8/28/2018                  $ 5,911.76 q
                                                                                                                                                                          Other
                                                                                                                           8/28/2018                  $ 4,965.79
                                                                                                                           9/27/2018                 $ 29,004.94
                                                                                                                           9/27/2018                 $ 27,470.31
                                                                                                                           9/27/2018                  $ 6,686.67
                                                                                                                           9/27/2018                  $ 5,911.76
                                                                                                                           9/27/2018                  $ 5,894.46
                                                                                                                           9/27/2018                  $ 4,965.79

          Total amount or value.........................................................................................                            $228,012.87



               GGP-DEERBROOK LP
 3.845.                                                                                                                    7/30/2018                     $ 6,276.09   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 6,276.09

               SDS-12-3048 PO BOX 86
                                                                                                                           9/27/2018                     $ 6,276.09   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-3048                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $18,828.27



               GGP-GRANDVILLE LLC
 3.846.                                                                                                                    7/30/2018                     $ 7,107.94   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 7,107.94

               SDS 12-1796 P O BOX 86
                                                                                                                           9/27/2018                     $ 7,107.94   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                        55486                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $21,323.82




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 321
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 349 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               GGPHOMART II LLC
 3.847.                                                                                                                    7/30/2018                    $ 624.09   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 11,527.15

               PO BOX 86- SDS-12-3092
                                                                                                                           9/27/2018                 $ 11,527.15   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                    55486-3092                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $23,678.39



               GGPLP LLC
 3.848.                                                                                                                    7/23/2018                 $ 25,116.60 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/30/2018                 $ 46,078.66
                                                                                                                            8/9/2018                 $ 24,581.17 q
               PO BOX 86SDS-12-2322                                                                                                                                    Unsecured loan repayments
                                                                                                                           8/21/2018                 $ 25,116.60
                                                                                                                           8/28/2018                 $ 46,078.66 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      9/21/2018                 $ 25,116.60
                                                                                                                           9/27/2018                 $ 46,078.66 q
               MINNEAPOLIS                                    MN                                        55486                                                          Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $238,166.95



               GGPLP REAL ESTATE INC
 3.849.                                                                                                                    7/30/2018                $ 107,714.68 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/30/2018                 $ 24,103.83
                                                                                                                           7/30/2018                   $ 5,908.69 q
               SDS-12-2881 PO BOX 86                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/30/2018                   $ 4,729.87
                                                                                                                           7/30/2018                   $ 1,783.33 q
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      8/28/2018                 $ 24,103.83
                                                                                                                           8/28/2018                   $ 4,729.87 q
                                                                                                                                                                  X
               MINNEAPOLIS                                    MN                                     55486-288                                                         Services
                                                                                                                           9/27/2018                 $ 92,404.94
               City                                              State                                ZIP Code
                                                                                                                           9/27/2018                   $ 4,729.87 q
                                                                                                                                                                       Other


          Total amount or value.........................................................................................                            $270,208.91



               GGS LLC
 3.850.                                                                                                                     9/3/2018                 $ 52,282.34   q
               Creditor's Name                                                                                                                                         Secured debt

               201 ST CHARLES AVENUE                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               NEW ORLEANS                                    LA                                    70170-3201                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $52,282.34




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 322
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 350 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               GILBERT COMPANY
 3.851.                                                                                                                     7/18/2018                     $ 3,129.26 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/19/2018                     $ 4,044.64
                                                                                                                            7/20/2018                     $ 7,097.29 q
               1000 RIVERSIDE DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                            7/23/2018                     $ 2,676.41
                                                                                                                            7/25/2018                     $ 3,065.32 q
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                     $ 6,076.92
                                                                                                                            7/27/2018                     $ 7,836.03 q
                                                                                                                                                                     X
               KEASBEY                                        NJ                                        08832                                                            Services
                                                                                                                            7/30/2018                     $ 2,658.54
               City                                              State                                ZIP Code
                                                                                                                             8/1/2018                     $ 3,715.06 q
                                                                                                                                                                         Other
                                                                                                                             8/2/2018                     $ 2,323.94
                                                                                                                             8/3/2018                     $ 3,438.04
                                                                                                                             8/6/2018                     $ 2,182.01
                                                                                                                             8/8/2018                     $ 2,670.98
                                                                                                                             8/9/2018                     $ 3,627.21
                                                                                                                            8/10/2018                     $ 5,499.01
                                                                                                                            8/13/2018                     $ 2,281.44
                                                                                                                            8/15/2018                     $ 6,285.73
                                                                                                                            8/16/2018                     $ 3,481.20
                                                                                                                            8/17/2018                     $ 5,534.87
                                                                                                                            8/20/2018                     $ 4,882.42
                                                                                                                            8/22/2018                     $ 3,065.74
                                                                                                                            8/23/2018                     $ 3,445.89
                                                                                                                            8/24/2018                     $ 4,317.58
                                                                                                                            8/27/2018                     $ 3,974.69
                                                                                                                            8/29/2018                     $ 3,680.30
                                                                                                                            8/30/2018                     $ 2,847.11
                                                                                                                            8/31/2018                     $ 4,226.94
                                                                                                                             9/3/2018                     $ 4,102.50
                                                                                                                             9/5/2018                     $ 3,289.13
                                                                                                                             9/6/2018                     $ 3,654.70
                                                                                                                             9/7/2018                     $ 4,975.26
                                                                                                                            9/10/2018                     $ 1,227.46
                                                                                                                            9/12/2018                     $ 3,610.69
                                                                                                                            9/13/2018                     $ 2,438.91
                                                                                                                            9/14/2018                     $ 4,445.05
                                                                                                                            9/17/2018                     $ 3,667.66
                                                                                                                            9/19/2018                     $ 3,545.09
                                                                                                                            9/20/2018                     $ 2,181.45
                                                                                                                            9/21/2018                     $ 5,121.00
                                                                                                                            9/24/2018                     $ 3,776.63
                                                                                                                            9/26/2018                     $ 3,251.51
                                                                                                                            9/27/2018                     $ 1,543.51
                                                                                                                            9/28/2018                     $ 2,815.75
                                                                                                                            10/1/2018                     $ 2,653.30
                                                                                                                            10/3/2018                       $ 273.45
                                                                                                                            10/4/2018                     $ 3,235.51
                                                                                                                            10/5/2018                     $ 3,659.27
                                                                                                                            10/8/2018                     $ 1,275.52
                                                                                                                           10/10/2018                       $ 996.18

          Total amount or value.........................................................................................                             $173,804.10




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 323
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 351 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GIZA SPINNING AND WEAVING CO
 3.852.                                                                                                                    7/25/2018                $ 161,798.30 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/10/2018                $ 107,920.42
                                                                                                                           8/30/2018                 $ 81,574.60 q
               KAFR HAKIM EMBABA                                                                                                                                          Unsecured loan repayments
                                                                                                                           9/14/2018                 $ 17,264.45
                                                                                                                           9/19/2018                $ 164,647.92 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street

               GIZA                                                                                                                                                   q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                            $533,205.69



               GK PREFERRED INCOME II RIDGMAR SPE
 3.853.                                                                                                                    7/30/2018                     $ 8,165.15   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 8,165.15

               PO BOX 204559
                                                                                                                           9/27/2018                     $ 8,165.15   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               DALLAS                                         TX                                    75320-4559                                                        q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $24,495.45



               GLAMOUR PRESTIGE CORP
 3.854.                                                                                                                    7/19/2018                 $ 20,505.55 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                    $ 650.40
                                                                                                                           7/27/2018                 $ 32,054.87 q
               P O BOX 362121                                                                                                                                             Unsecured loan repayments
                                                                                                                            8/3/2018                 $ 25,723.05
                                                                                                                            8/6/2018                  $ 2,129.06 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/8/2018                  $ 1,024.34
                                                                                                                            8/9/2018                  $ 4,886.71 q
               SAN JUAN                                       PR                                    00936-2121                                                            Services
                                                                                                                           8/10/2018                 $ 40,313.75
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                  $ 5,325.22 q
                                                                                                                                                                          Other
                                                                                                                           8/15/2018                  $ 7,754.70
                                                                                                                           8/17/2018                  $ 8,596.47
                                                                                                                           8/20/2018                  $ 5,523.44
                                                                                                                           8/22/2018                  $ 4,939.04
                                                                                                                           8/24/2018                 $ 21,505.99
                                                                                                                            9/4/2018                  $ 5,608.98
                                                                                                                            9/6/2018                 $ 15,604.39
                                                                                                                            9/7/2018                  $ 1,338.59
                                                                                                                           9/10/2018                  $ 6,138.06

          Total amount or value.........................................................................................                            $209,622.61




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 324
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 352 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GLEASON INDUSTRIAL PRODUCTS INC
 3.855.                                                                                                                    08/06/2018                 $ 18,204.32      q
               Creditor's Name                                                                                                                                             Secured debt

               8575 W FOREST HOME AVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               GREENFIELD                                     WI                                        53228                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $18,204.32



               GLIMCHER MJC LLC
 3.856.                                                                                                                     7/30/2018                       $ 586.67 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                             8/9/2018                     $ 5,000.00
                                                                                                                            8/13/2018                     $ 8,719.72 q
               L-1953                                                                                                                                                      Unsecured loan repayments
                                                                                                                            8/28/2018                       $ 586.67
                                                                                                                            9/12/2018                     $ 8,532.23 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       9/27/2018                       $ 586.67
               COLUMBUS                                       OH                                        43260                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $24,011.96



               GLIMCHER PROPERTIES LP
 3.857.                                                                                                                     7/30/2018                     $ 3,483.12   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 3,483.12

               PO BOX 638778
                                                                                                                            9/27/2018                     $ 3,484.12   q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CINCINNATI                                     OH                                    45263-8778                                                         q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $10,450.36



               GLOBAL BEAUTY CARE INC
 3.858.                                                                                                                    07/27/2018                     $ 7,550.04   q
               Creditor's Name                                                                                                                                             Secured debt

               1296 EAST 10TH STREET                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               BROOKLYN                                       NY                                        11230                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $7,550.04




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 325
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 353 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GLOBAL CELLUTIONS DISTRIBUTORS
 3.859.                                                                                                                     7/18/2018                        $ 51.10 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                        $ 55.75
                                                                                                                            7/23/2018                       $ 866.33 q
               218 W PALM AVE                                                                                                                                             Unsecured loan repayments
                                                                                                                            7/30/2018                       $ 528.84
                                                                                                                             8/1/2018                       $ 397.63 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        8/2/2018                        $ 52.54
                                                                                                                             8/6/2018                       $ 525.72 q
               BURBANK                                        CA                                        91502                                                             Services
                                                                                                                             8/8/2018                       $ 472.55
               City                                              State                                ZIP Code
                                                                                                                             8/9/2018                       $ 311.50 q
                                                                                                                                                                          Other
                                                                                                                            8/10/2018                       $ 158.05
                                                                                                                            8/13/2018                     $ 1,354.76
                                                                                                                            8/14/2018                       $ 470.77
                                                                                                                            8/15/2018                       $ 105.08
                                                                                                                            8/16/2018                       $ 734.53
                                                                                                                            8/20/2018                     $ 2,910.50
                                                                                                                            8/21/2018                       $ 419.29
                                                                                                                            8/22/2018                       $ 106.85
                                                                                                                            8/27/2018                     $ 2,201.75
                                                                                                                            8/28/2018                       $ 211.90
                                                                                                                            8/29/2018                        $ 55.75
                                                                                                                            8/30/2018                       $ 512.95
                                                                                                                             9/4/2018                     $ 1,145.13
                                                                                                                             9/6/2018                       $ 225.46
                                                                                                                            9/10/2018                     $ 1,257.09
                                                                                                                            9/11/2018                          $ 0.80

          Total amount or value.........................................................................................                              $15,132.62



               GLOBAL DISTRIBUTORS INC
 3.860.                                                                                                                    07/24/2018                 $ 15,136.80   q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 3545                                                                                                                                          q     Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street

               TURLOCK                                        CA                                    95381-3545                                                      q     Services

               City                                              State                                ZIP Code                                                      q     Other


          Total amount or value.........................................................................................                              $15,136.80



               GMACCMS 2004-C2 MIL CIRC MALL LLC
 3.861.                                                                                                                     7/30/2018                  $ 5,759.17   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/28/2018                  $ 5,759.17

               ATTN ACCOUNTS PAYABLE 2100 W 7TH STREET
                                                                                                                             9/6/2018                 $ 22,842.36   q     Unsecured loan repayments
                                                                                                                            9/27/2018                  $ 5,759.17
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street

               FT WORTH                                       TX                                        76107                                                       q     Services

               City                                              State                                ZIP Code                                                      q     Other


          Total amount or value.........................................................................................                              $40,119.87




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 326
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 354 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               GMACCMS 2004-C2 MILITARY CIRCLE MA
 3.862.                                                                                                                    8/20/2018                 $ 22,842.36   q
               Creditor's Name                                                                                                                                         Secured debt

               2100 WEST 7TH STREET                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               FORTH WORTH                                    TX                                        76107                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $22,842.36



               GNP PARTNERS
 3.863.                                                                                                                    7/30/2018                $ 208,862.36   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                $ 208,862.36

               PO BOX 76024                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               BALTIMORE                                      MD                                    21275-6024                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $417,724.72



               GOKALDAS EXPORTS LTD
 3.864.                                                                                                                    8/10/2018                $ 330,849.37   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/17/2018                $ 150,610.14

               NO 162 RESIDENCY ROAD
                                                                                                                            9/7/2018                $ 143,574.80   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               BANGALORE                                      KARNATAKA                                 560025                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $625,034.31




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 327
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 355 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GOLD LLC
 3.865.                                                                                                                    7/27/2018                 $ 68,153.41 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                  $ 6,664.43
                                                                                                                           7/31/2018                  $ 1,565.40 q
               3575 WEST CAHUENGA BLVD STE 68                                                                                                                           Unsecured loan repayments
                                                                                                                            8/1/2018                  $ 1,264.03
                                                                                                                            8/2/2018                    $ 940.93 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/3/2018                  $ 1,128.03
                                                                                                                            8/6/2018                  $ 6,361.65 q
               LOS ANGELES                                    CA                                        90068                                                           Services
                                                                                                                            8/7/2018                    $ 863.92
               City                                              State                                ZIP Code
                                                                                                                            8/8/2018                  $ 1,047.76 q
                                                                                                                                                                        Other
                                                                                                                            8/9/2018                  $ 1,633.05
                                                                                                                           8/10/2018                  $ 1,060.89
                                                                                                                           8/13/2018                  $ 4,815.08
                                                                                                                           8/15/2018                  $ 1,881.90
                                                                                                                           8/16/2018                  $ 1,159.51
                                                                                                                           8/17/2018                  $ 1,243.73
                                                                                                                           8/20/2018                  $ 7,279.74
                                                                                                                           8/21/2018                  $ 1,313.22
                                                                                                                           8/22/2018                    $ 834.77
                                                                                                                           8/23/2018                  $ 1,459.59
                                                                                                                           8/24/2018                  $ 1,060.48
                                                                                                                           8/27/2018                  $ 6,267.40
                                                                                                                           8/28/2018                    $ 135.49
                                                                                                                           8/29/2018                  $ 1,100.00
                                                                                                                           8/30/2018                    $ 895.83
                                                                                                                           8/31/2018                  $ 1,079.72
                                                                                                                            9/4/2018                  $ 6,568.56
                                                                                                                            9/5/2018                    $ 797.14
                                                                                                                            9/6/2018                  $ 1,260.45
                                                                                                                            9/7/2018                  $ 1,584.90

          Total amount or value.........................................................................................                            $131,421.01



               GOLDEN VANTAGE LLC
 3.866.                                                                                                                    7/18/2018                     $ 3,113.58 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 1,082.63
                                                                                                                           7/23/2018                     $ 5,150.68 q
               8610 ROCHESTER AVE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 2,702.50
                                                                                                                           7/25/2018                       $ 164.38 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/30/2018                     $ 2,480.19
                                                                                                                           7/31/2018                       $ 952.54 q
               RANCHO CUCAMONGA                               CA                                        91730                                                           Services
                                                                                                                            8/1/2018                       $ 897.47
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,527.39 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 4,637.25
                                                                                                                            8/7/2018                       $ 875.45
                                                                                                                            8/8/2018                     $ 1,424.18
                                                                                                                            8/9/2018                       $ 977.29
                                                                                                                           8/13/2018                     $ 5,574.19
                                                                                                                           8/16/2018                     $ 1,437.04
                                                                                                                           8/20/2018                     $ 5,985.16
                                                                                                                           8/21/2018                     $ 4,101.45
                                                                                                                           8/22/2018                     $ 1,444.90
                                                                                                                           8/23/2018                       $ 193.15
                                                                                                                           8/27/2018                     $ 7,990.00
                                                                                                                           8/28/2018                     $ 1,299.35
                                                                                                                           8/29/2018                       $ 390.97
                                                                                                                           8/30/2018                     $ 1,927.84
                                                                                                                            9/4/2018                     $ 7,453.86
                                                                                                                            9/5/2018                     $ 1,089.73
                                                                                                                            9/6/2018                     $ 2,842.55
                                                                                                                           9/10/2018                     $ 8,556.26
                                                                                                                           9/11/2018                     $ 2,869.15

          Total amount or value.........................................................................................                             $79,141.13




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 328
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 356 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               GOLDMAN SACHS AND CO
 3.867.                                                                                                                    07/16/2018                $ 544,718.75 q
                                                                                                                                                                  X
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           08/14/2018                $ 562,806.29
                                                                                                                           09/14/2018                $ 562,421.38 q
               200 WEST STREET 29TH FLOOR                                                                                                                              Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10282                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                           $1,669,946.42



               GOOGLE INC
 3.868.                                                                                                                    07/27/2018                $ 914,551.00 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           08/02/2018                $ 764,653.00
                                                                                                                           08/09/2018              $ 1,946,833.00 q
               DEPT 33654 P O BOX 39000                                                                                                                                Unsecured loan repayments
                                                                                                                           08/16/2018              $ 2,149,947.00
                                                                                                                           08/23/2018              $ 2,102,336.00 q
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      08/24/2018              $ 2,000,000.00
                                                                                                                           08/30/2018              $ 1,184,315.00 q
                                                                                                                                                                  X
               SAN FRANCISCO                                  CA                                        94139                                                          Services
                                                                                                                           08/31/2018                $ 673,189.54
               City                                              State                                ZIP Code
                                                                                                                           09/06/2018              $ 2,938,629.00 q
                                                                                                                                                                       Other
                                                                                                                           09/13/2018              $ 2,505,312.00
                                                                                                                           09/20/2018              $ 2,890,694.00

          Total amount or value.........................................................................................                          $20,070,459.54



               GOOGLE INC
 3.869.                                                                                                                     7/27/2018                $ 330,917.69 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            7/27/2018                 $ 63,801.86
                                                                                                                            7/27/2018                 $ 39,611.92 q
               DEPT 33654 POB 39000                                                                                                                                    Unsecured loan repayments
                                                                                                                            8/17/2018                $ 338,602.97
                                                                                                                            8/17/2018                 $ 56,178.51 q
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       8/17/2018                 $ 29,561.58
                                                                                                                            9/25/2018                $ 330,962.71 q
                                                                                                                                                                  X
               SAN FRANCISCO                                  CA                                        94139                                                          Services
                                                                                                                            9/25/2018                 $ 48,265.44
               City                                              State                                ZIP Code
                                                                                                                            9/25/2018                 $ 21,256.18 q
                                                                                                                                                                       Other


          Total amount or value.........................................................................................                           $1,259,158.86




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 329
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 357 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               GOPLUSCORP
 3.870.                                                                                                                    7/18/2018                 $ 37,231.79 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/19/2018                 $ 17,235.05
                                                                                                                           7/20/2018                 $ 11,859.97 q
               11250 POPLAR AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 56,817.53
                                                                                                                           7/24/2018                 $ 21,864.89 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/25/2018                 $ 14,156.81
                                                                                                                           7/26/2018                 $ 18,654.25 q
               FONTANA                                        CA                                    92337-7300                                                       Services
                                                                                                                           7/27/2018                 $ 10,041.88
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                 $ 52,453.33 q
                                                                                                                                                                     Other
                                                                                                                           7/31/2018                 $ 16,972.76
                                                                                                                            8/1/2018                 $ 15,984.28
                                                                                                                            8/2/2018                 $ 14,029.46
                                                                                                                            8/3/2018                 $ 11,899.55
                                                                                                                            8/6/2018                 $ 41,777.90
                                                                                                                            8/7/2018                  $ 8,914.50
                                                                                                                            8/8/2018                 $ 11,392.35
                                                                                                                            8/9/2018                 $ 11,493.34
                                                                                                                           8/10/2018                 $ 10,539.17
                                                                                                                           8/13/2018                 $ 41,646.56
                                                                                                                           8/14/2018                 $ 12,358.76
                                                                                                                           8/15/2018                  $ 9,896.45
                                                                                                                           8/16/2018                 $ 12,936.99
                                                                                                                           8/17/2018                 $ 13,403.94
                                                                                                                           8/20/2018                 $ 37,966.68
                                                                                                                           8/21/2018                 $ 12,018.93
                                                                                                                           8/22/2018                 $ 13,580.10
                                                                                                                           8/23/2018                 $ 12,952.92
                                                                                                                           8/24/2018                 $ 11,209.83
                                                                                                                           8/27/2018                 $ 51,879.15
                                                                                                                           8/28/2018                 $ 13,320.89
                                                                                                                           8/29/2018                 $ 10,854.01
                                                                                                                           8/30/2018                 $ 12,663.52
                                                                                                                           8/31/2018                  $ 9,795.53
                                                                                                                            9/4/2018                 $ 60,486.33
                                                                                                                            9/5/2018                  $ 7,858.19
                                                                                                                            9/6/2018                 $ 12,045.68
                                                                                                                            9/7/2018                 $ 15,857.00
                                                                                                                           9/10/2018                 $ 36,253.84
                                                                                                                           9/11/2018                 $ 13,112.06

          Total amount or value.........................................................................................                            $805,416.17




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 330
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 358 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GORDON COMPANIES INC
 3.871.                                                                                                                    7/17/2018                       $ 588.88 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 643.50
                                                                                                                           7/19/2018                       $ 649.58 q
               85 INNSBRUCK DR                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,060.53
                                                                                                                           7/24/2018                     $ 1,098.49 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 553.35
                                                                                                                           7/26/2018                       $ 967.20 q
               CHEEKTOWAGA                                    NY                                        14227                                                           Services
                                                                                                                           7/27/2018                       $ 308.74
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 1,433.09 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                     $ 3,324.61
                                                                                                                            8/1/2018                       $ 436.61
                                                                                                                            8/2/2018                     $ 1,990.53
                                                                                                                            8/3/2018                       $ 577.49
                                                                                                                            8/6/2018                       $ 846.55
                                                                                                                            8/7/2018                       $ 468.48
                                                                                                                            8/8/2018                       $ 918.56
                                                                                                                            8/9/2018                     $ 1,101.54
                                                                                                                           8/10/2018                       $ 114.09
                                                                                                                           8/13/2018                     $ 1,208.88
                                                                                                                           8/14/2018                       $ 738.83
                                                                                                                           8/15/2018                       $ 379.57
                                                                                                                           8/20/2018                       $ 760.86
                                                                                                                           8/21/2018                       $ 517.51
                                                                                                                           8/22/2018                       $ 190.96
                                                                                                                           8/23/2018                        $ 85.87
                                                                                                                           8/27/2018                     $ 1,253.82
                                                                                                                           8/28/2018                       $ 274.66
                                                                                                                           8/29/2018                        $ 36.74
                                                                                                                           8/30/2018                        $ 49.48
                                                                                                                            9/4/2018                       $ 911.87
                                                                                                                            9/5/2018                        $ 28.93
                                                                                                                            9/6/2018                       $ 532.72
                                                                                                                           9/10/2018                     $ 1,880.16
                                                                                                                           9/11/2018                       $ 159.83

          Total amount or value.........................................................................................                             $26,092.51




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 331
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 359 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GOTAPPAREL
 3.872.                                                                                                                    7/18/2018                     $ 1,575.39 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 1,100.52
                                                                                                                           7/20/2018                     $ 1,900.37 q
               14938 SHOEMAKER AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 3,356.37
                                                                                                                           7/24/2018                     $ 1,037.63 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                     $ 1,770.78
                                                                                                                           7/26/2018                     $ 1,005.13 q
               SANTA FE SPRINGS                               CA                                        90670                                                           Services
                                                                                                                           7/27/2018                       $ 332.12
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 2,036.59 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                       $ 885.90
                                                                                                                            8/1/2018                     $ 1,209.17
                                                                                                                            8/2/2018                     $ 2,700.74
                                                                                                                            8/3/2018                       $ 824.17
                                                                                                                            8/6/2018                     $ 2,138.47
                                                                                                                            8/7/2018                     $ 1,608.63
                                                                                                                            8/8/2018                     $ 1,761.92
                                                                                                                            8/9/2018                     $ 1,184.32
                                                                                                                           8/10/2018                       $ 958.85
                                                                                                                           8/13/2018                     $ 3,386.27
                                                                                                                           8/14/2018                       $ 447.93
                                                                                                                           8/15/2018                     $ 1,971.39
                                                                                                                           8/16/2018                     $ 1,869.56
                                                                                                                           8/17/2018                     $ 1,070.26
                                                                                                                           8/20/2018                     $ 3,292.16
                                                                                                                           8/21/2018                     $ 1,939.45
                                                                                                                           8/22/2018                     $ 1,083.75
                                                                                                                           8/23/2018                     $ 1,117.53
                                                                                                                           8/24/2018                     $ 2,542.39
                                                                                                                           8/27/2018                     $ 4,829.93
                                                                                                                           8/28/2018                     $ 1,413.49
                                                                                                                           8/29/2018                     $ 1,962.64
                                                                                                                           8/30/2018                     $ 1,430.07
                                                                                                                           8/31/2018                     $ 1,885.71
                                                                                                                            9/4/2018                     $ 5,437.08
                                                                                                                            9/5/2018                     $ 2,399.34
                                                                                                                            9/6/2018                     $ 2,490.88
                                                                                                                            9/7/2018                     $ 1,475.73
                                                                                                                           9/10/2018                     $ 4,418.20
                                                                                                                           9/11/2018                     $ 1,741.03

          Total amount or value.........................................................................................                             $75,591.86




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 332
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 360 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GOTCHICON LIMITED
 3.873.                                                                                                                    7/17/2018                       $ 102.80 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                       $ 257.73
                                                                                                                           7/19/2018                        $ 78.01 q
               5311 BLUE SPRUCE DR                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 405.28
                                                                                                                           7/31/2018                       $ 174.56 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/1/2018                       $ 143.79
                                                                                                                            8/2/2018                     $ 1,008.04 q
               PUEBLO                                         CO                                        81005                                                             Services
                                                                                                                            8/3/2018                       $ 230.24
               City                                              State                                ZIP Code
                                                                                                                            8/7/2018                       $ 251.38 q
                                                                                                                                                                          Other
                                                                                                                            8/8/2018                       $ 294.81
                                                                                                                           8/13/2018                     $ 1,425.09
                                                                                                                           8/20/2018                       $ 168.29
                                                                                                                           8/21/2018                       $ 804.61
                                                                                                                           8/22/2018                       $ 338.18
                                                                                                                           8/23/2018                        $ 34.79
                                                                                                                           8/27/2018                     $ 1,101.56
                                                                                                                           8/28/2018                        $ 51.73
                                                                                                                           8/29/2018                       $ 154.33
                                                                                                                           8/30/2018                        $ 70.94
                                                                                                                            9/4/2018                     $ 1,584.97
                                                                                                                            9/5/2018                       $ 246.90
                                                                                                                            9/6/2018                        $ 70.59
                                                                                                                           9/10/2018                       $ 453.34
                                                                                                                           9/11/2018                        $ 65.66

          Total amount or value.........................................................................................                                 $9,517.62



               GOVERNOR'S SQUARE COMPANY
 3.874.                                                                                                                    7/30/2018                 $ 25,218.54      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                 $ 25,218.54

               P O BOX 932434
                                                                                                                           9/27/2018                 $ 25,218.54      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CLEVELAND                                      OH                                        44193                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $75,655.62



               GPM HOUSTON PROPERTIES LTD
 3.875.                                                                                                                    7/30/2018                     $ 3,038.33   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 3,038.33

               12300 NORTH FREEWAY SUITE 208
                                                                                                                           9/27/2018                     $ 3,038.33   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               HOUSTON                                        TX                                        77060                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $9,114.99




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 333
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 361 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GR CONTRACT SERVICE INC
 3.876.                                                                                                                    09/05/2018                $ 170,814.20   q
               Creditor's Name                                                                                                                                          Secured debt

               P O BOX 29611                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               SAN JUAN                                       PR                                          929                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $170,814.20



               GRACO CHILDRENS PRODUCTS INC
 3.877.                                                                                                                     7/17/2018                    $ 431.07 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/20/2018                    $ 324.64
                                                                                                                            7/23/2018                  $ 1,401.34 q
               CHICAGO IL 60675-1167                                                                                                                                    Unsecured loan repayments
                                                                                                                            7/24/2018                    $ 284.71
                                                                                                                            7/27/2018                    $ 506.89 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/30/2018                    $ 803.46
                                                                                                                            7/31/2018                    $ 405.67 q
               CHICAGO                                         IL                                   60675-1167                                                          Services
                                                                                                                             8/6/2018                  $ 2,401.84
               City                                              State                                ZIP Code
                                                                                                                             8/7/2018                     $ 59.93 q
                                                                                                                                                                        Other
                                                                                                                            8/10/2018                    $ 324.77
                                                                                                                            8/13/2018                    $ 563.63
                                                                                                                            8/14/2018                    $ 227.53
                                                                                                                            8/15/2018                    $ 148.08
                                                                                                                            8/17/2018                    $ 463.60
                                                                                                                            8/20/2018                    $ 909.67
                                                                                                                            8/21/2018                    $ 712.74
                                                                                                                            8/22/2018                    $ 169.04
                                                                                                                            8/24/2018                    $ 577.45
                                                                                                                            8/27/2018                  $ 2,270.42
                                                                                                                            8/28/2018                 $ 30,436.81
                                                                                                                            8/31/2018                    $ 466.07
                                                                                                                             9/4/2018                 $ 72,801.99
                                                                                                                             9/7/2018                 $ 81,342.26

          Total amount or value.........................................................................................                             $198,033.61




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 334
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 362 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GRAND BASKET CO INC
 3.878.                                                                                                                    7/17/2018                       $ 467.28 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 875.16
                                                                                                                           7/19/2018                       $ 831.60 q
               MASPETH NY 11378                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/20/2018                     $ 1,025.64
                                                                                                                           7/24/2018                     $ 5,673.15 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 863.28
                                                                                                                           7/26/2018                       $ 233.64 q
               MASPETH                                         NY                                       11378                                                           Services
                                                                                                                           7/27/2018                       $ 483.12
               City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 2,043.36 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                     $ 1,142.01
                                                                                                                            8/2/2018                     $ 1,024.11
                                                                                                                            8/3/2018                       $ 463.32
                                                                                                                            8/6/2018                     $ 1,925.46
                                                                                                                            8/9/2018                     $ 1,045.44
                                                                                                                           8/15/2018                     $ 2,522.52
                                                                                                                           8/16/2018                       $ 376.20
                                                                                                                           8/17/2018                       $ 431.64
                                                                                                                           8/20/2018                     $ 1,449.36
                                                                                                                           8/21/2018                       $ 595.98
                                                                                                                           8/22/2018                        $ 71.28
                                                                                                                           8/24/2018                     $ 1,732.50
                                                                                                                           8/27/2018                     $ 1,047.42
                                                                                                                           8/28/2018                       $ 295.02
                                                                                                                           8/30/2018                       $ 324.72
                                                                                                                           8/31/2018                       $ 496.98
                                                                                                                            9/4/2018                     $ 1,881.00
                                                                                                                            9/5/2018                     $ 1,447.38

          Total amount or value.........................................................................................                             $30,768.57



               GRAND CENTRAL PARKERSBURG LLC
 3.879.                                                                                                                    7/24/2018                 $ 14,701.06 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                  $ 1,489.48
                                                                                                                           8/22/2018                 $ 14,701.06 q
               DEPT L-2031                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/28/2018                  $ 1,489.48
                                                                                                                           9/27/2018                  $ 1,489.48 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               COLUMBUS                                       OH                                    43260-2031                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $33,870.56



               GRAND CENTRAL PLAZA INC
 3.880.                                                                                                                    9/13/2018                 $ 10,218.45   q
               Creditor's Name                                                                                                                                          Secured debt

               1020 CENTER ST STE 4                                                                                                                                q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               HORSEHEADS                                     NY                                        14845                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $10,218.45




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 335
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 363 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GRAND HOME HOLDINGS INC
 3.881.                                                                                                                    7/17/2018                       $ 444.58 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                     $ 1,861.06
                                                                                                                           7/23/2018                     $ 3,452.38 q
               3838 WEST MILLER ROAD                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 436.07
                                                                                                                           7/30/2018                     $ 2,751.49 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/31/2018                       $ 770.85
                                                                                                                            8/3/2018                     $ 1,455.41 q
               GARLAND                                        TX                                        75041                                                           Services
                                                                                                                            8/6/2018                     $ 1,222.86
               City                                              State                                ZIP Code
                                                                                                                            8/7/2018                       $ 564.69 q
                                                                                                                                                                        Other
                                                                                                                           8/10/2018                     $ 1,053.64
                                                                                                                           8/13/2018                     $ 2,941.09
                                                                                                                           8/14/2018                       $ 391.20
                                                                                                                           8/17/2018                     $ 1,163.43
                                                                                                                           8/20/2018                     $ 2,197.12
                                                                                                                           8/21/2018                       $ 426.21
                                                                                                                           8/27/2018                     $ 1,315.31
                                                                                                                           8/28/2018                       $ 773.68
                                                                                                                           8/31/2018                     $ 1,423.82
                                                                                                                            9/4/2018                     $ 1,901.07
                                                                                                                            9/5/2018                       $ 682.83
                                                                                                                            9/7/2018                       $ 367.72
                                                                                                                           9/10/2018                     $ 1,030.39

          Total amount or value.........................................................................................                             $28,626.90



               GRAND LUCK FUJIAN FOOTWEAR CO LTD
 3.882.                                                                                                                     8/3/2018                 $ 52,050.27   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/27/2018                 $ 13,964.00

               GAOQI INDUETRIAL ZONE NANYU TOWN MINHOU
                                                                                                                            9/4/2018                 $ 18,604.22   q    Unsecured loan repayments
                                                                                                                           9/21/2018                 $ 11,748.40
               COUNTRY
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               FUZHOU                                         CHINA                                                                                                q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $96,366.89



               GRAVOIS BLUFFS EAST 8-A LLC
 3.883.                                                                                                                    7/30/2018                 $ 13,021.35 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                    $ 128.15
                                                                                                                           8/28/2018                 $ 13,021.35 q
               639 GRAVOIS BLUFFS BLVD SUITE D                                                                                                                          Unsecured loan repayments
                                                                                                                            9/6/2018                    $ 128.15
                                                                                                                           9/27/2018                 $ 13,021.35 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street

               FENTON                                         MO                                        63026                                                      q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $39,320.35




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 336
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 364 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GRAYLING CITY TREASURER-CRAWFORD
 3.884.                                                                                                                    8/29/2018                 $ 30,810.50      q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/29/2018                  $ 2,885.00

               PO BOX 549                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               GRAYLING                                       MI                                        49738                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                                State                              ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $33,695.50



               GREAT LAKES TECHNOLOGIES LLC
 3.885.                                                                                                                    7/17/2018                  $ 1,736.66 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                 $ 20,289.97
                                                                                                                           7/18/2018                  $ 1,561.47 q
               2750 ALFT LANE                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/19/2018                  $ 1,440.34
                                                                                                                           7/20/2018                  $ 1,339.78 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/23/2018                  $ 9,189.79
                                                                                                                           7/24/2018                  $ 2,381.62 q
               ELGIN                                          IL                                        60124                                                             Services
                                                                                                                           7/25/2018                  $ 3,986.49
               City                                                State                              ZIP Code
                                                                                                                           7/26/2018                  $ 9,266.42 q
                                                                                                                                                                          Other
                                                                                                                           7/26/2018                  $ 1,956.58
                                                                                                                           7/27/2018                  $ 1,032.31
                                                                                                                           7/30/2018                  $ 5,233.37
                                                                                                                           7/31/2018                  $ 2,366.53
                                                                                                                            8/1/2018                  $ 2,204.09
                                                                                                                            8/2/2018                  $ 3,463.40
                                                                                                                            8/3/2018                  $ 3,031.66
                                                                                                                            8/6/2018                  $ 5,467.78
                                                                                                                            8/7/2018                  $ 2,253.15
                                                                                                                            8/9/2018                  $ 5,573.98
                                                                                                                           8/10/2018                  $ 1,590.22
                                                                                                                           8/13/2018                  $ 7,116.04
                                                                                                                           8/14/2018                  $ 1,911.15
                                                                                                                           8/15/2018                  $ 2,828.88
                                                                                                                           8/16/2018                  $ 1,078.11
                                                                                                                           8/17/2018                  $ 1,472.32
                                                                                                                           8/21/2018                  $ 8,225.19
                                                                                                                           8/30/2018                 $ 12,789.37
                                                                                                                            9/4/2018                  $ 8,206.87
                                                                                                                            9/4/2018                    $ 106.33
                                                                                                                           9/11/2018                 $ 17,250.04

          Total amount or value.........................................................................................                            $146,349.91



               GREAT NORTHERN MALL HOLDING LLC
 3.886.                                                                                                                    8/28/2018                     $ 8,546.07   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/27/2018                     $ 9,688.16

               1010 NORTHERN BLVD SUITE 212                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               GREAT NECK                                     NY                                        11201                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $18,234.23




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 337
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 365 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               GREELEY MALL CO LLC
 3.887.                                                                                                                     7/30/2018                     $ 2,539.04   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                     $ 2,539.04

               9103 ALTA DRIVE SUITE 204
                                                                                                                            9/27/2018                     $ 2,539.04   q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               LAS VEGAS                                      NV                                        89145                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $7,617.12



               GREEN MOUNTAIN TECH LLC
 3.888.                                                                                                                    07/20/2018                     $ 1,608.00   q
               Creditor's Name                                                                                                                                             Secured debt

               P O BOX 171264                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               MEMPHIS                                        TN                                        38187                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $1,608.00



               GREENBRIAR COUNTY TAX COLLECTOR
 3.889.                                                                                                                     8/17/2018                 $ 16,077.27      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/17/2018                  $ 7,876.11

               PO BOX 347
                                                                                                                            8/17/2018                  $ 1,855.69      q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               LEWISBURG                                      WV                                        24901                                                          q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                              $25,809.07



               GREENLEE INVESTMENTS LLP
 3.890.                                                                                                                     7/30/2018                 $ 14,880.68      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 14,880.68

               3555 STANFORD ROAD SUITE 204
                                                                                                                            9/27/2018                 $ 14,880.68      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               FORT COLLINS                                   CO                                        80525                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $44,642.04




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 338
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 366 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               GREENLEE TEXTRON
 3.891.                                                                                                                    7/17/2018                     $ 53.36 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                  $ 2,516.02
                                                                                                                           7/19/2018                  $ 9,956.49 q
               CHICAGO IL 60673-1251                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/26/2018                  $ 1,089.17
                                                                                                                           7/27/2018                  $ 3,567.55 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                       8/2/2018                 $ 10,239.71
                                                                                                                            8/3/2018                    $ 749.88 q
               CHICAGO                                         IL                                   60673-1251                                                       Services
                                                                                                                            8/8/2018                  $ 4,082.68
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                  $ 2,098.90 q
                                                                                                                                                                     Other
                                                                                                                           8/16/2018                  $ 3,427.63
                                                                                                                           8/23/2018                  $ 5,846.06
                                                                                                                           8/24/2018                  $ 3,353.26
                                                                                                                           8/27/2018                  $ 4,444.47
                                                                                                                           8/30/2018                    $ 714.25
                                                                                                                            9/6/2018                  $ 2,687.34

          Total amount or value.........................................................................................                             $54,826.77



               GREGORY CANTONE
 3.892.                                                                                                                    7/18/2018                  $ 3,139.66 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/19/2018                  $ 1,334.42
                                                                                                                           7/23/2018                 $ 11,751.21 q
               815 HYDE PARK AVE                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/24/2018                  $ 3,082.84
                                                                                                                           7/25/2018                  $ 2,828.10 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/26/2018                  $ 5,138.41
                                                                                                                           7/31/2018                  $ 2,192.48 q
               HYDE PARK                                      MA                                        02136                                                        Services
                                                                                                                            8/1/2018                  $ 3,412.86
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                  $ 5,766.81 q
                                                                                                                                                                     Other
                                                                                                                            8/6/2018                  $ 7,471.45
                                                                                                                            8/7/2018                  $ 1,888.70
                                                                                                                            8/8/2018                  $ 3,319.66
                                                                                                                            8/9/2018                  $ 3,140.28
                                                                                                                           8/13/2018                  $ 5,699.40
                                                                                                                           8/14/2018                    $ 874.72
                                                                                                                           8/15/2018                  $ 4,483.76
                                                                                                                           8/16/2018                  $ 7,168.88
                                                                                                                           8/20/2018                  $ 8,505.84
                                                                                                                           8/21/2018                    $ 913.74
                                                                                                                           8/22/2018                  $ 1,596.57
                                                                                                                           8/23/2018                  $ 5,923.23
                                                                                                                           8/27/2018                  $ 4,382.45
                                                                                                                           8/28/2018                  $ 1,342.16
                                                                                                                           8/29/2018                  $ 2,344.02
                                                                                                                           8/30/2018                  $ 5,694.58
                                                                                                                            9/4/2018                 $ 12,734.61
                                                                                                                            9/5/2018                  $ 4,702.52
                                                                                                                            9/6/2018                  $ 1,963.32
                                                                                                                           9/10/2018                  $ 5,966.26
                                                                                                                           9/11/2018                  $ 2,610.36

          Total amount or value.........................................................................................                            $131,373.30




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 339
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 367 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GRETCHEN INTERNATIONAL INC
 3.893.                                                                                                                    7/18/2018                       $ 471.20 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 500.00
                                                                                                                           7/23/2018                     $ 7,115.20 q
               329 LITTLEFIELD AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 2,438.39
                                                                                                                           7/25/2018                       $ 958.40 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/27/2018                       $ 719.20
                                                                                                                           7/30/2018                       $ 599.20 q
               SOUTH SAN FRANCISCO                            CA                                        94080                                                           Services
                                                                                                                            8/9/2018                     $ 1,960.72
               City                                                State                              ZIP Code
                                                                                                                           8/10/2018                       $ 639.99 q
                                                                                                                                                                        Other


          Total amount or value.........................................................................................                             $15,402.30



               GROUPE SEB USA
 3.894.                                                                                                                    8/13/2018                  $ 4,600.49   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/4/2018                 $ 25,539.50

               PO BOX 414431                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               BOSTON                                         MA                                    02241-4431                                                     q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $30,139.99



               GS PORTFOLIO HOLDINGS 2017 LLC
 3.895.                                                                                                                    7/30/2018                $ 133,849.35 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                $ 116,500.17
                                                                                                                           7/30/2018                $ 114,803.41 q
               110 N WACKER DRIVE ATTN VP TREASURY                                                                                                                      Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 84,221.01
                                                                                                                           8/28/2018                $ 133,849.35 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/28/2018                $ 116,500.17
                                                                                                                           8/28/2018                $ 114,803.41 qX
               CHICAGO                                        IL                                        60606                                                           Services
                                                                                                                           8/28/2018                 $ 84,221.01
               City                                                State                              ZIP Code
                                                                                                                           8/29/2018                $ 107,714.68 q
                                                                                                                                                                        Other
                                                                                                                           8/29/2018                   $ 1,783.33
                                                                                                                           9/27/2018                $ 107,714.68
                                                                                                                           9/27/2018                   $ 1,783.33

          Total amount or value.........................................................................................                          $1,117,743.90




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 340
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 368 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GS PORTFOLIO HOLDINGS LLC
 3.896.                                                                                                                     7/30/2018                $ 156,632.71 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/30/2018                $ 119,064.24
                                                                                                                            7/30/2018                $ 118,161.33 q
               PO BOX 860447                                                                                                                                            Unsecured loan repayments
                                                                                                                            7/30/2018                 $ 74,286.15
                                                                                                                            7/30/2018                 $ 70,714.93 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/30/2018                 $ 60,906.31
                                                                                                                            7/30/2018                 $ 56,519.06 q
                                                                                                                                                                  X
               MINNEAPOLIS                                    MN                                    55486-0447                                                          Services
                                                                                                                            7/30/2018                 $ 53,075.16
               City                                              State                                ZIP Code
                                                                                                                            7/30/2018                 $ 39,699.51 q
                                                                                                                                                                        Other
                                                                                                                            7/30/2018                 $ 11,207.93
                                                                                                                            7/30/2018                    $ 416.67
                                                                                                                            8/28/2018                $ 156,632.71
                                                                                                                            8/28/2018                $ 119,064.24
                                                                                                                            8/28/2018                $ 118,161.33
                                                                                                                            8/28/2018                 $ 74,286.15
                                                                                                                            8/28/2018                 $ 70,714.93
                                                                                                                            8/28/2018                 $ 60,906.31
                                                                                                                            8/28/2018                 $ 56,519.06
                                                                                                                            8/28/2018                 $ 53,075.16
                                                                                                                            8/28/2018                 $ 39,699.51
                                                                                                                            8/28/2018                 $ 11,207.93
                                                                                                                            8/28/2018                    $ 416.67
                                                                                                                             9/6/2018                 $ 78,484.70
                                                                                                                            9/10/2018                $ 117,727.14
                                                                                                                            9/13/2018                 $ 43,028.56
                                                                                                                            9/27/2018                $ 156,632.71
                                                                                                                            9/27/2018                $ 119,064.24
                                                                                                                            9/27/2018                $ 118,161.33
                                                                                                                            9/27/2018                 $ 74,286.15
                                                                                                                            9/27/2018                 $ 70,714.93
                                                                                                                            9/27/2018                 $ 60,906.31
                                                                                                                            9/27/2018                 $ 56,519.06
                                                                                                                            9/27/2018                 $ 53,075.16
                                                                                                                            9/27/2018                 $ 39,699.51
                                                                                                                            9/27/2018                 $ 11,207.93
                                                                                                                            9/27/2018                    $ 417.67
                                                                                                                           10/01/2018              $ 1,574,305.71

          Total amount or value.........................................................................................                           $4,095,599.11



               GSA SPE LLC
 3.897.                                                                                                                     9/10/2018                $ 110,758.19   q
               Creditor's Name                                                                                                                                          Secured debt

               HFF LP-COVERNOR'S SQUARE                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               PHILADELPHIA                                   PA                                    19182-9643                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $110,758.19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 341
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 369 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GSD INTERNATIONAL ENTERPRISES INC
 3.898.                                                                                                                    8/10/2018                $ 118,627.96    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/4/2018                $ 185,174.61

               8 MILTON COURT
                                                                                                                            9/6/2018                $ 234,115.29    q   Unsecured loan repayments
                                                                                                                           9/11/2018                   $ 6,852.48
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               PRINCETON                                      NJ                                        08550                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                            $544,770.34



               GTM USA CORPORATION
 3.899.                                                                                                                    7/31/2018                 $ 78,190.38    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/14/2018                    $ 536.66

               295 5TH AVE SUITE 702                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10016                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $78,727.04



               GUANGDONG GUANGHAIDA IND CO LTD
 3.900.                                                                                                                    9/14/2018                 $ 13,124.16    q
               Creditor's Name                                                                                                                                          Secured debt

               BIADA INDUSTRIAL ZONE BAIGUODONG VILLAGE                                                                                                             q   Unsecured loan repayments
               ZHANGMUTOU TOWN
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               DONGGUAN ZHANGMUTOU                            GUANGDONG                                                                                             q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $13,124.16



               GUILFORD COUNTY TAX COLLECTOR
 3.901.                                                                                                                    8/15/2018                $ 346,767.50    q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/15/2018                $ 234,032.31

               PO BOX 71072
                                                                                                                           8/15/2018                 $ 51,313.37    q   Unsecured loan repayments
                                                                                                                           8/15/2018                 $ 11,445.88
                                                                                                                           8/15/2018                    $ 218.61    q   Suppliers or vendors
               Street

               CHARLOTTE                                      NC                                    28272-1072                                                      q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $643,777.67




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 342
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 370 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               GUMBERG ASSOCIATES
 3.902.                                                                                                                    8/29/2018                 $ 34,711.71   q
               Creditor's Name                                                                                                                                          Secured debt

               CO LG REALTY ADVISORS INC                                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15222                                                      q
                                                                                                                                                                   X
                                                                                                                                                                        Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $34,711.71



               GWG OUTLET
 3.903.                                                                                                                    7/18/2018                       $ 305.99 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 305.99
                                                                                                                           7/25/2018                     $ 1,330.88 q
               10501 NW 50TH STREET SUITE 102                                                                                                                           Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 305.15
                                                                                                                           7/30/2018                     $ 1,223.96 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/2/2018                       $ 298.35
                                                                                                                            8/6/2018                        $ 49.80 q
               SUNRISE                                        FL                                        33351                                                           Services
                                                                                                                           8/10/2018                        $ 63.42
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                     $ 1,223.96 q
                                                                                                                                                                        Other
                                                                                                                           8/14/2018                       $ 305.15
                                                                                                                           8/15/2018                     $ 1,564.52
                                                                                                                           8/20/2018                       $ 465.03
                                                                                                                           8/21/2018                       $ 150.42
                                                                                                                           8/22/2018                       $ 320.32
                                                                                                                           8/30/2018                       $ 305.15
                                                                                                                            9/4/2018                       $ 633.58
                                                                                                                            9/5/2018                       $ 623.01
                                                                                                                            9/6/2018                     $ 1,484.86
                                                                                                                           9/10/2018                     $ 1,835.31

          Total amount or value.........................................................................................                             $12,794.85



               GWINNETT COUNTY TAX COMMISSION
 3.904.                                                                                                                    10/5/2018                 $ 32,692.02   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/5/2018                  $ 9,643.98

               PO BOX 372
                                                                                                                           10/5/2018                  $ 2,544.18   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
               Street

               LAWRENCEVILLE                                  GA                                    30046-0372                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                              State                                ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $44,880.18




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 343
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 371 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               GYMAX LLC
 3.905.                                                                                                                     7/18/2018                  $ 5,257.38 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                  $ 4,484.03
                                                                                                                            7/20/2018                  $ 3,182.15 q
               8 CORN RD STE 1 UNIT B201                                                                                                                                  Unsecured loan repayments
                                                                                                                            7/23/2018                 $ 12,135.86
                                                                                                                            7/24/2018                  $ 5,014.15 q
                                                                                                                                                                  X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       7/25/2018                  $ 3,873.42
                                                                                                                            7/26/2018                  $ 2,042.97 q
               DAYTON                                          NJ                                       08810                                                             Services
                                                                                                                            7/27/2018                  $ 1,398.39
               City                                                State                              ZIP Code
                                                                                                                            7/30/2018                  $ 9,711.39 q
                                                                                                                                                                          Other
                                                                                                                            7/31/2018                  $ 6,511.06
                                                                                                                             8/1/2018                  $ 1,441.31
                                                                                                                             8/2/2018                  $ 2,077.16
                                                                                                                             8/3/2018                  $ 2,392.60
                                                                                                                             8/6/2018                  $ 9,856.02
                                                                                                                             8/7/2018                  $ 1,677.04
                                                                                                                             8/8/2018                  $ 1,017.47
                                                                                                                             8/9/2018                  $ 1,779.70
                                                                                                                            8/10/2018                  $ 2,931.07
                                                                                                                            8/13/2018                  $ 8,287.02
                                                                                                                            8/14/2018                  $ 1,023.66
                                                                                                                            8/15/2018                  $ 1,048.44
                                                                                                                            8/16/2018                  $ 3,629.98
                                                                                                                            8/17/2018                  $ 1,188.57
                                                                                                                            8/20/2018                  $ 8,201.21
                                                                                                                            8/21/2018                  $ 3,111.23
                                                                                                                            8/22/2018                  $ 3,739.56
                                                                                                                            8/23/2018                  $ 2,575.49
                                                                                                                            8/24/2018                  $ 1,368.90
                                                                                                                            8/27/2018                  $ 7,920.16
                                                                                                                            8/28/2018                  $ 2,471.11
                                                                                                                            8/29/2018                  $ 2,952.04
                                                                                                                            8/30/2018                  $ 3,235.39
                                                                                                                            8/31/2018                  $ 1,696.78
                                                                                                                             9/4/2018                 $ 12,195.74
                                                                                                                             9/5/2018                  $ 2,787.92
                                                                                                                             9/6/2018                  $ 2,409.02
                                                                                                                             9/7/2018                  $ 2,796.07
                                                                                                                            9/10/2018                  $ 8,598.65
                                                                                                                            9/11/2018                  $ 1,900.52

          Total amount or value.........................................................................................                             $159,920.63



               H AND M LIMOUSINE SERVICE LLC
 3.906.                                                                                                                    09/20/2018                      $ 589.60   q
               Creditor's Name                                                                                                                                            Secured debt

               P O BOX 410                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               WEST DUNDEE                                    IL                                        60118                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                   $589.60




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 344
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 372 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               H BEST LIMITED
 3.907.                                                                                                                    8/23/2018                 $ 96,557.00   q
               Creditor's Name                                                                                                                                          Secured debt

               23403 NETWORK PLACE                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60673                                                      q    Services

               City                                                State                              ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $96,557.00



               H&L JUNO INC
 3.908.                                                                                                                    7/18/2018                       $ 781.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                       $ 510.00
                                                                                                                           7/20/2018                       $ 255.00 q
               665 BREA CANYON ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 615.00
                                                                                                                           7/25/2018                     $ 1,095.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 480.00
                                                                                                                           7/27/2018                       $ 330.00 q
               WALNUT                                         CA                                        91789                                                           Services
                                                                                                                           7/30/2018                       $ 295.00
               City                                                State                              ZIP Code
                                                                                                                            8/1/2018                       $ 657.50 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 315.00
                                                                                                                            8/3/2018                       $ 285.00
                                                                                                                            8/6/2018                       $ 470.00
                                                                                                                            8/8/2018                       $ 910.00
                                                                                                                            8/9/2018                       $ 125.00
                                                                                                                           8/10/2018                       $ 410.00
                                                                                                                           8/13/2018                       $ 660.00
                                                                                                                           8/15/2018                       $ 897.00
                                                                                                                           8/16/2018                       $ 325.00
                                                                                                                           8/17/2018                       $ 340.00
                                                                                                                           8/20/2018                       $ 345.00
                                                                                                                           8/22/2018                       $ 602.00
                                                                                                                           8/23/2018                       $ 240.00
                                                                                                                           8/24/2018                       $ 220.00
                                                                                                                           8/27/2018                       $ 600.00
                                                                                                                           8/29/2018                       $ 748.00
                                                                                                                           8/30/2018                        $ 45.00
                                                                                                                           8/31/2018                       $ 360.00
                                                                                                                            9/4/2018                        $ 20.00

          Total amount or value.........................................................................................                             $12,935.50



               HACKENSACK CITY TAX COLLECTOR
 3.909.                                                                                                                    7/18/2018                 $ 59,715.61   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                 $ 53,777.00

               65 CENTRAL AVENUE
                                                                                                                           7/18/2018                  $ 5,820.61   q    Unsecured loan repayments
                                                                                                                           7/18/2018                  $ 3,957.37
                                                                                                                           7/18/2018                  $ 2,591.36   q    Suppliers or vendors
               Street

               HACKENSACK                                     NJ                                    07602-0608                                                     q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                            $125,861.95




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 345
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 373 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               HADDAD APPAREL GROUP LTD
 3.910.                                                                                                                    07/26/2018                     $ 3,554.08   q
               Creditor's Name                                                                                                                                             Secured debt

               90 EAST 5TH STREET                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               BAYONNE                                        NJ                                         7002                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $3,554.08



               HALLMARK MARKETING COMPANY LLC
 3.911.                                                                                                                     7/20/2018                   $ 7,334.06     q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/26/2018                $ 218,558.41

               2501 MCGEE                                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               KANSAS CITY                                    MO                                    64141-6580                                                         q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $225,892.47



               HAMILTON BEACH BRANDS INC
 3.912.                                                                                                                     7/18/2018                 $ 65,287.02 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/26/2018                $ 502,756.04
                                                                                                                           07/26/2018                $ 279,390.10 q
               4421 WATERFRONT DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                           09/14/2018                $ 649,375.41
                                                                                                                           09/14/2018                $ 113,870.76 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street

               GLEN ALLEN                                     VA                                        23060                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                           $1,610,679.33



               HAMILTON MALL LLC
 3.913.                                                                                                                     7/30/2018                 $ 11,802.98      q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/28/2018                 $ 11,802.98

               PO BOX 10248-05
                                                                                                                            9/27/2018                 $ 11,802.98      q   Unsecured loan repayments

                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               UNIONDALE                                      NY                                        11555                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $35,408.94




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 346
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 374 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HAMILTON TOWNSHIP TAX COLLECTOR A
 3.914.                                                                                                                    8/20/2018                $ 122,941.86   q
               Creditor's Name                                                                                                                                         Secured debt

               6101 THIRTEENTH ST STE 202                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               MAYS LANDING                                   NJ                                         8330                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $122,941.86



               HAMPTON FORGE LTD EMP
 3.915.                                                                                                                    7/17/2018                 $ 13,203.89 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/19/2018                     $ 29.50
                                                                                                                           7/23/2018                     $ 86.00 q
               P O BOX 34108                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/27/2018                     $ 74.00
                                                                                                                           7/30/2018                     $ 22.00 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/31/2018                     $ 22.00
                                                                                                                            8/9/2018                       $ 7.30 q
               NEWARK                                         NJ                                    07189-0108                                                         Services
                                                                                                                           8/10/2018                     $ 84.00
               City                                              State                                ZIP Code
                                                                                                                           8/13/2018                     $ 44.00 q
                                                                                                                                                                       Other
                                                                                                                           8/22/2018                     $ 82.70
                                                                                                                           8/27/2018                    $ 120.00
                                                                                                                           8/28/2018                     $ 22.00
                                                                                                                           8/29/2018                     $ 37.00
                                                                                                                           8/31/2018                    $ 152.04
                                                                                                                            9/4/2018                     $ 84.00

          Total amount or value.........................................................................................                             $14,070.43



               HANA FINANCIAL
 3.916.                                                                                                                    7/30/2018                 $ 11,295.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/1/2018                  $ 3,304.50

               P O BOX 50516                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90074-0516                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $14,599.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 347
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 375 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HANA FINANCIAL INC
 3.917.                                                                                                                     7/17/2018                   $ 6,527.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/18/2018                     $ 619.09
                                                                                                                            7/19/2018                 $ 66,514.72 q
               PO BOX 50516                                                                                                                                             Unsecured loan repayments
                                                                                                                            7/20/2018                   $ 6,143.54
                                                                                                                            7/23/2018                 $ 93,069.55 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/24/2018                 $ 20,581.25
                                                                                                                            7/25/2018                     $ 173.63 q
               LOS ANGELES                                    CA                                        90074                                                           Services
                                                                                                                            7/26/2018                $ 427,748.99
               City                                              State                                ZIP Code
                                                                                                                            7/27/2018                $ 109,855.76 q
                                                                                                                                                                        Other
                                                                                                                            7/30/2018                 $ 31,154.37
                                                                                                                            7/31/2018                   $ 6,451.37
                                                                                                                             8/1/2018                   $ 1,307.28
                                                                                                                            9/11/2018                 $ 23,644.87
                                                                                                                            9/12/2018                   $ 5,672.31

          Total amount or value.........................................................................................                             $799,463.73



               HANDFAB A LIVING
 3.918.                                                                                                                     7/26/2018                 $ 43,972.96   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/26/2018                 $ 11,825.00

               269 HUDA SEC 29 PART II
                                                                                                                             8/1/2018                  $ 6,204.20   q   Unsecured loan repayments
                                                                                                                             8/3/2018                 $ 11,895.15
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               PANIPAT                                        INDIA                                     132103                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $73,897.31



               HANDI-CRAFT COMPANY
 3.919.                                                                                                                    07/26/2018                 $ 60,633.58   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/06/2018                 $ 69,672.38

               P O BOX 956262                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               ST LOUIS                                       MO                                        63195                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $130,305.96



               HANG FUNG GARMENT GROUP LTD
 3.920.                                                                                                                      8/3/2018                 $ 30,182.80 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/6/2018                 $ 37,349.20
                                                                                                                            8/21/2018                 $ 39,724.28 q
               FLAT AB 11F EVERWIN CENTRE 72 HUNG TO ROADKWUN                                                                                                           Unsecured loan repayments
                                                                                                                            8/23/2018                 $ 36,727.21
               TONG
                                                                                                                            8/30/2018                 $ 17,427.66 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                        9/4/2018                 $ 21,636.10
                                                                                                                            9/11/2018                 $ 89,754.34 q
               KOWLOON                                                                                                                                                  Services
                                                                                                                            10/2/2018                 $ 39,107.18
               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $311,908.77




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 348
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 376 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HANGZHOU BESTSINO IE CO LTD
 3.921.                                                                                                                     8/9/2018                 $ 40,752.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/15/2018                 $ 51,811.26

               2F NO 126 ZHAOHUI ROAD
                                                                                                                           9/12/2018                 $ 22,149.34   q   Unsecured loan repayments
                                                                                                                           9/13/2018                 $ 26,965.88
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               HANGZHOU                                       ZHEJIANG                                  310004                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $141,678.48



               HANOVER TOWNSHIP TAX COLLECTOR-LUZ
 3.922.                                                                                                                    9/12/2018                $ 456,444.21   q
               Creditor's Name                                                                                                                                         Secured debt

               1267 SANS SOUCI PARKWAY                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               HANOVER TOWNSHIP                               PA                                        18706                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                            $456,444.21



               HANSAE CO LTD
 3.923.                                                                                                                    7/18/2018                 $ 82,460.44 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/24/2018                 $ 43,105.11
                                                                                                                           7/25/2018                $ 191,997.20 q
               5F 29 EUNHAENG-RO YEONGDEUNGPO-GU                                                                                                                       Unsecured loan repayments
                                                                                                                           7/27/2018                $ 112,163.38
                                                                                                                            8/1/2018                $ 149,749.49 qX
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                       8/2/2018                   $ 9,241.08
                                                                                                                            8/3/2018                $ 141,115.15 q
               SEOUL                                                                                   150-739                                                         Services
                                                                                                                            8/8/2018                   $ 7,570.03
               City                                              State                                ZIP Code
                                                                                                                           8/10/2018                 $ 13,110.28 q
                                                                                                                                                                       Other
                                                                                                                           8/21/2018                 $ 34,732.03
                                                                                                                           8/22/2018                $ 606,865.94
                                                                                                                           8/23/2018                $ 498,397.64
                                                                                                                           8/24/2018                 $ 21,841.82
                                                                                                                           8/30/2018                   $ 9,277.70
                                                                                                                            9/4/2018                $ 711,804.10
                                                                                                                            9/7/2018                $ 205,212.28
                                                                                                                           9/11/2018                $ 223,043.22
                                                                                                                           9/12/2018                 $ 79,674.67
                                                                                                                           9/14/2018                $ 169,762.76
                                                                                                                           9/18/2018                 $ 17,883.56
                                                                                                                           9/19/2018                $ 113,338.64
                                                                                                                           9/20/2018                 $ 97,476.29
                                                                                                                           10/2/2018              $ 1,107,676.56

          Total amount or value.........................................................................................                          $4,647,499.37




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 349
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 377 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HANSEN GLOBAL INC
 3.924.                                                                                                                    7/23/2018                     $ 6,336.48 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                     $ 6,264.24
                                                                                                                            8/6/2018                     $ 5,376.72 q
               251 TAYLOR ST                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 7,688.40
                                                                                                                           8/20/2018                     $ 7,915.44 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/27/2018                     $ 6,780.24
                                                                                                                            9/4/2018                     $ 5,934.31 q
               TWO RIVERS                                      WI                                       54241                                                             Services
                                                                                                                           9/10/2018                     $ 7,224.00
               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $53,519.83



               HARFORD COUNTY
 3.925.                                                                                                                    7/24/2018                 $ 61,435.49      q
               Creditor's Name                                                                                                                                            Secured debt

               PO BOX 64069                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               BALTIMORE                                      MD                                    21264-4069                                                        q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                             $61,435.49



               HAROLD VANHOOK
 3.926.                                                                                                                    7/30/2018                     $ 2,800.00   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 2,800.00

               OKLAHOMA CITY OK 73165
                                                                                                                           9/27/2018                     $ 2,800.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               OKLAHOMA CITY                                   OK                                       73165                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $8,400.00



               HARRIET C BELK
 3.927.                                                                                                                    7/30/2018                     $ 3,463.35   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 3,463.35

               BANK OF OZARKS 8201 PRESTON RD SUITE 700
                                                                                                                           9/27/2018                     $ 3,463.35   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               DALLAS                                         TX                                        75225                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $10,390.05




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 350
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 378 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HARRISON COUNTY TAX OFFICE
 3.928.                                                                                                                    8/17/2018                 $ 22,958.30   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/17/2018                 $ 19,393.83

               301 W MAIN ST
                                                                                                                           8/17/2018                  $ 1,574.26   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               CLARKSBURG                                     WV                                        26301                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $43,926.39



               HART I 55 INDUSTRIAL LLC
 3.929.                                                                                                                    7/30/2018                $ 262,503.47 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/9/2018                 $ 74,000.00
                                                                                                                           8/28/2018                $ 262,503.47 q
               CO COLLIERS INTERNATIONAL PO BOX 4857                                                                                                                   Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 74,000.00
                                                                                                                           9/27/2018                $ 262,503.47 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street

               PORTLAND                                       OR                                    97208-4857                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $935,510.41



               HART I-55 INDUSTRIAL LLC QUAD IV-
 3.930.                                                                                                                    7/23/2018                 $ 74,000.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/22/2018                 $ 74,000.00

               CO COLLIERS INTERNATIONAL
                                                                                                                           9/24/2018                 $ 74,000.00   q   Unsecured loan repayments
                                                                                                                           9/24/2018                  $ 4,986.81
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PORTLAND                                       OR                                    97208-4857                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $226,986.81



               HARTI55 INDUSTRIAL LLC
 3.931.                                                                                                                    7/30/2018                 $ 31,992.40   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/28/2018                 $ 31,992.40

               CO COLLIERS INTERNATIONAL PO BOX 4857
                                                                                                                           9/27/2018                 $ 31,992.40   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               PORTLAND                                       OR                                    97208-4857                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $95,977.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 351
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 379 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HARVEST SAIL INTERNATIONAL LIMITED
 3.932.                                                                                                                    8/22/2018                $ 132,255.00   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            9/5/2018                $ 244,036.20

               340 AGOSTA NORTHERN RD
                                                                                                                           9/17/2018                 $ 65,400.00   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               NEW BLOOMINGTON                                OH                                        43341                                                      q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $441,691.20



               HASBRO INC
 3.933.                                                                                                                    9/14/2018                 $ 37,987.40   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/18/2018                 $ 47,473.00

               P O BOX 281480
                                                                                                                           9/19/2018                 $ 65,646.00   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 42,700.60
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
               Street

               ATLANTA                                        GA                                    30384-1480                                                     q   Services

               City                                              State                                ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                            $193,807.00



               HASBRO INTERNATIONAL TRADING BV
 3.934.                                                                                                                    7/25/2018                 $ 87,947.80 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/2/2018                $ 796,830.90
                                                                                                                            8/8/2018                 $ 33,494.60 q
               10503 MOSSBANK LN                                                                                                                                       Unsecured loan repayments
                                                                                                                            8/9/2018                 $ 29,994.00
                                                                                                                           8/13/2018                 $ 48,750.00 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      8/14/2018                 $ 48,057.50
                                                                                                                           8/15/2018                $ 978,083.75 q
               SAN ANTONIO                                    TX                                                                                                       Services
                                                                                                                           8/24/2018                $ 160,500.50
               City                                              State                                ZIP Code
                                                                                                                           8/30/2018                 $ 44,688.00 q
                                                                                                                                                                       Other
                                                                                                                           9/12/2018                 $ 83,734.70
                                                                                                                           9/20/2018                $ 420,625.45
                                                                                                                           9/26/2018                 $ 22,356.00

          Total amount or value.........................................................................................                          $2,755,063.20



               HASTINGS CITY TREASURER
 3.935.                                                                                                                    8/15/2018                 $ 33,816.90   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/15/2018                  $ 1,316.35

               201 E STATE ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
               Street

               HASTINGS                                       MI                                        49058                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
               City                                              State                                ZIP Code                                                         Other


          Total amount or value.........................................................................................                             $35,133.25




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 352
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 380 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               HATCHER ASSOCIATES INC
 3.936.                                                                                                                    09/06/2018                     $ 5,500.00   q
               Creditor's Name                                                                                                                                             Secured debt

               1612 N THROOP ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               CHICAGO                                         IL                                       60642                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $5,500.00



               HAUCK HONG KONG LIMITED
 3.937.                                                                                                                     9/11/2018                 $ 31,866.93      q
               Creditor's Name                                                                                                                                             Secured debt

               SUITE 701 7F NORTH TOWER WORLD FINANCE CENTRE                                                                                                           q   Unsecured loan repayments
               HARBOUR CITY
                                                                                                                                                                       q
                                                                                                                                                                       X
                                                                                                                                                                           Suppliers or vendors
               Street

               KOWLOON                                                                                                                                                 q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                              $31,866.93



               HAVENER ENTERPRISES INC
 3.938.                                                                                                                     7/18/2018                        $ 69.06 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/20/2018                     $ 1,153.81
                                                                                                                            7/23/2018                       $ 180.78 q
               368 S MICHIGAN AVE                                                                                                                                          Unsecured loan repayments
                                                                                                                            7/25/2018                       $ 260.19
                                                                                                                            7/26/2018                       $ 168.96 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/27/2018                       $ 310.98
                                                                                                                             8/2/2018                        $ 69.06 q
               BRADLEY                                        IL                                        60915                                                              Services
                                                                                                                             8/3/2018                     $ 1,565.35
               City                                                State                              ZIP Code
                                                                                                                             8/6/2018                       $ 159.32 q
                                                                                                                                                                           Other
                                                                                                                            8/27/2018                     $ 2,564.53
                                                                                                                            8/29/2018                       $ 107.46
                                                                                                                             9/4/2018                     $ 1,274.34
                                                                                                                             9/5/2018                     $ 1,386.06
                                                                                                                             9/6/2018                       $ 138.12

          Total amount or value.........................................................................................                                  $9,408.02



               HAWAIIAN STYLE
 3.939.                                                                                                                     7/23/2018                     $ 2,535.00 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/16/2018                       $ 174.00
                                                                                                                            8/20/2018                       $ 116.00 q
               870 KAWAIAHAO STREET                                                                                                                                        Unsecured loan repayments
                                                                                                                            8/22/2018                       $ 864.00
                                                                                                                            8/23/2018                     $ 2,045.00 q
                                                                                                                                                                     X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       8/27/2018                     $ 1,232.00
               HONOLULU                                       HI                                        96813                                                          q   Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $6,966.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 353
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 381 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HEALTH CARE SERVICE CORPORATION
 3.940.                                                                                                                    07/18/2018                $ 602,304.85 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           07/19/2018                $ 329,773.71
                                                                                                                           07/20/2018                $ 429,753.37 q
               300 E RANDOLPH ST                                                                                                                                      Unsecured loan repayments
                                                                                                                           07/23/2018                $ 343,710.21
                                                                                                                           07/24/2018                $ 288,790.98 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      07/25/2018                $ 359,507.19
                                                                                                                           07/26/2018                $ 448,671.72 q
                                                                                                                                                                  X
               CHICAGO                                        IL                                        60601                                                         Services
                                                                                                                           07/27/2018                $ 228,996.15
               City                                                State                              ZIP Code
                                                                                                                           07/30/2018                $ 389,993.79 q
                                                                                                                                                                      Other
                                                                                                                           07/31/2018                $ 383,199.12
                                                                                                                           08/01/2018                $ 488,346.01
                                                                                                                           08/02/2018                $ 278,792.86
                                                                                                                           08/03/2018                $ 392,428.76
                                                                                                                           08/06/2018                $ 476,998.47
                                                                                                                           08/07/2018                $ 412,915.59
                                                                                                                           08/08/2018                $ 672,581.20
                                                                                                                           08/09/2018                $ 366,626.26
                                                                                                                           08/10/2018                $ 290,408.75
                                                                                                                           08/13/2018                $ 393,961.68
                                                                                                                           08/14/2018                $ 433,777.61
                                                                                                                           08/15/2018                $ 443,881.54
                                                                                                                           08/16/2018                $ 553,985.94
                                                                                                                           08/17/2018                $ 521,942.83
                                                                                                                           08/20/2018                $ 464,717.11
                                                                                                                           08/21/2018                $ 275,361.35
                                                                                                                           08/22/2018                $ 518,223.40
                                                                                                                           08/23/2018                $ 448,762.20
                                                                                                                           08/24/2018                $ 335,891.68
                                                                                                                           08/27/2018                $ 368,751.64
                                                                                                                           08/28/2018                $ 359,394.32
                                                                                                                           08/29/2018                $ 297,703.71
                                                                                                                           08/30/2018                $ 623,706.64
                                                                                                                           08/31/2018                $ 466,747.00
                                                                                                                           09/04/2018                $ 432,104.96
                                                                                                                           09/05/2018                $ 468,651.20
                                                                                                                           09/06/2018                $ 483,342.23
                                                                                                                           09/07/2018                $ 641,296.33
                                                                                                                           09/10/2018                $ 408,967.00
                                                                                                                           09/11/2018                $ 468,654.16
                                                                                                                           09/12/2018                $ 490,097.33
                                                                                                                           09/13/2018                $ 541,305.65
                                                                                                                           09/14/2018                $ 402,773.50
                                                                                                                           09/17/2018                $ 340,284.38
                                                                                                                           09/18/2018                $ 284,442.11
                                                                                                                           09/19/2018                $ 450,011.87
                                                                                                                           09/20/2018                $ 641,477.40
                                                                                                                           09/21/2018                $ 422,699.09
                                                                                                                           09/24/2018                $ 333,155.77
                                                                                                                           09/25/2018                $ 308,290.84
                                                                                                                           09/27/2018              $ 1,076,042.90
                                                                                                                           09/28/2018                $ 241,662.62
                                                                                                                           10/01/2018                $ 293,948.11
                                                                                                                           10/02/2018                $ 392,010.46
                                                                                                                           10/03/2018                $ 422,964.74

          Total amount or value.........................................................................................                          $23,234,790.29




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 354
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 382 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               HEALTHYPETS INC
 3.941.                                                                                                                    7/17/2018                      $ 518.57 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                      $ 298.63
                                                                                                                           7/20/2018                      $ 120.68 q
               34501 SEVENTH ST                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/23/2018                      $ 110.21
                                                                                                                           7/24/2018                      $ 310.44 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                       $ 41.66
                                                                                                                           7/27/2018                      $ 157.05 q
               UNION CITY                                     CA                                        94587                                                           Services
                                                                                                                           7/30/2018                      $ 115.59
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 99.73 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                      $ 122.51
                                                                                                                            8/6/2018                       $ 61.40
                                                                                                                            8/8/2018                      $ 299.25
                                                                                                                            8/9/2018                       $ 24.00
                                                                                                                           8/13/2018                       $ 28.54
                                                                                                                           8/16/2018                      $ 128.13
                                                                                                                           8/17/2018                       $ 43.37
                                                                                                                           8/20/2018                      $ 117.01
                                                                                                                           8/21/2018                      $ 140.16
                                                                                                                           8/22/2018                      $ 140.74
                                                                                                                           8/23/2018                      $ 125.42
                                                                                                                           8/27/2018                      $ 294.53
                                                                                                                           8/28/2018                       $ 46.55
                                                                                                                           8/30/2018                         $ 6.57
                                                                                                                            9/4/2018                      $ 229.06
                                                                                                                            9/5/2018                       $ 52.99
                                                                                                                            9/6/2018                       $ 52.99
                                                                                                                            9/7/2018                      $ 127.23
                                                                                                                           9/10/2018                      $ 152.12
                                                                                                                           9/11/2018                      $ 414.71

          Total amount or value.........................................................................................                                 $4,379.84




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 355
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 383 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HEARTLAND EXPRESS INC OF IOWA
 3.942.                                                                                                                     7/17/2018                $ 206,842.58 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                            7/18/2018                $ 120,480.63
                                                                                                                            7/19/2018                 $ 24,594.19 q
               2777 HEARTLAND DR                                                                                                                                      Unsecured loan repayments
                                                                                                                            7/20/2018                $ 236,807.51
                                                                                                                            7/24/2018                $ 206,353.30 q
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                       7/25/2018                $ 105,748.92
                                                                                                                            7/26/2018                $ 104,753.98 q
                                                                                                                                                                  X
               CORALVILLE                                     IA                                        52241                                                         Services
                                                                                                                            7/27/2018                $ 203,484.06
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                $ 210,734.32 q
                                                                                                                                                                      Other
                                                                                                                             8/1/2018                 $ 91,751.34
                                                                                                                             8/2/2018                $ 114,851.02
                                                                                                                             8/3/2018                $ 217,005.92
                                                                                                                             8/7/2018                 $ 50,016.28
                                                                                                                             8/8/2018                $ 102,142.96
                                                                                                                             8/9/2018                 $ 97,921.05
                                                                                                                            8/10/2018                $ 345,048.73
                                                                                                                            8/14/2018                $ 211,294.05
                                                                                                                            8/15/2018                $ 100,500.88
                                                                                                                            8/16/2018                 $ 91,395.65
                                                                                                                            8/17/2018                $ 193,172.08
                                                                                                                            8/21/2018                $ 180,351.20
                                                                                                                            8/22/2018                 $ 91,046.03
                                                                                                                            8/23/2018                $ 100,963.74
                                                                                                                            8/24/2018                $ 196,509.70
                                                                                                                            8/28/2018                $ 212,564.17
                                                                                                                            8/29/2018                $ 108,840.63
                                                                                                                            8/30/2018                $ 122,959.79
                                                                                                                            8/31/2018                $ 181,947.53
                                                                                                                             9/4/2018                $ 176,954.08
                                                                                                                             9/5/2018                 $ 91,595.86
                                                                                                                             9/6/2018                 $ 96,898.49
                                                                                                                             9/7/2018                $ 188,278.52
                                                                                                                            9/11/2018                $ 194,579.56
                                                                                                                            9/12/2018                $ 111,576.98
                                                                                                                            9/13/2018                $ 109,956.27
                                                                                                                            9/14/2018                $ 206,283.75
                                                                                                                            9/18/2018                 $ 90,149.26
                                                                                                                            9/19/2018                $ 147,742.92
                                                                                                                            9/20/2018                $ 128,594.50
                                                                                                                            9/21/2018                $ 248,309.72
                                                                                                                            9/25/2018                $ 217,547.16
                                                                                                                            9/26/2018                $ 106,122.38
                                                                                                                            9/27/2018                 $ 95,825.16
                                                                                                                            9/28/2018                $ 195,152.37
                                                                                                                            10/2/2018                $ 186,343.81
                                                                                                                            10/3/2018                 $ 84,651.07
                                                                                                                            10/4/2018                $ 103,686.08
                                                                                                                            10/5/2018                $ 191,207.33
                                                                                                                            10/9/2018                $ 199,911.40
                                                                                                                           10/10/2018                $ 110,084.68

          Total amount or value.........................................................................................                           $7,511,533.59




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 356
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 384 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               HEININGER HOLDINGS LLC
 3.943.                                                                                                                    7/18/2018                      $ 668.37 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                      $ 307.71
                                                                                                                           7/20/2018                       $ 31.47 q
               BELLINGHAM WA 98229-4753                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 46.94
                                                                                                                           7/25/2018                      $ 310.91 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 85.21
                                                                                                                           7/27/2018                       $ 96.20 q
               BELLINGHAM                                      WA                                   98229-4753                                                          Services
                                                                                                                           7/30/2018                      $ 345.98
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                      $ 565.72 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 59.80
                                                                                                                            8/6/2018                      $ 262.43
                                                                                                                            8/8/2018                      $ 435.68
                                                                                                                            8/9/2018                      $ 124.97
                                                                                                                           8/10/2018                       $ 72.21
                                                                                                                           8/13/2018                      $ 321.88
                                                                                                                           8/15/2018                      $ 227.03
                                                                                                                           8/17/2018                       $ 12.84
                                                                                                                           8/20/2018                      $ 407.54
                                                                                                                           8/22/2018                      $ 375.15
                                                                                                                           8/23/2018                      $ 302.48
                                                                                                                           8/24/2018                      $ 433.07
                                                                                                                           8/27/2018                      $ 137.15
                                                                                                                           8/29/2018                      $ 664.32
                                                                                                                           8/30/2018                      $ 129.21
                                                                                                                           8/31/2018                      $ 260.67
                                                                                                                            9/4/2018                      $ 252.66
                                                                                                                            9/5/2018                      $ 825.50
                                                                                                                            9/6/2018                      $ 290.02
                                                                                                                           9/10/2018                      $ 209.36

          Total amount or value.........................................................................................                                 $8,262.48




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 357
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 385 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               HELEN ANDREWS INC
 3.944.                                                                                                                     7/17/2018                     $ 775.89 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/18/2018                     $ 893.70
                                                                                                                            7/19/2018                     $ 325.99 q
               48W 37TH STREET 15TH FLOOR                                                                                                                                  Unsecured loan repayments
                                                                                                                            7/20/2018                     $ 224.78
                                                                                                                            7/23/2018                     $ 256.86 qX
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       7/24/2018                   $ 1,045.07
                                                                                                                            7/25/2018                   $ 4,672.80 q
               NEW YORK                                       NY                                        10018                                                              Services
                                                                                                                            7/26/2018                     $ 295.04
               City                                                State                              ZIP Code
                                                                                                                            7/27/2018                      $ 19.66 q
                                                                                                                                                                           Other
                                                                                                                            7/30/2018                     $ 458.62
                                                                                                                            7/31/2018                      $ 45.29
                                                                                                                             8/1/2018                      $ 76.45
                                                                                                                             8/2/2018                 $ 12,842.95
                                                                                                                             8/3/2018                      $ 72.67
                                                                                                                             8/6/2018                     $ 345.85
                                                                                                                             8/7/2018                     $ 587.57
                                                                                                                             8/8/2018                   $ 5,430.86
                                                                                                                             8/9/2018                     $ 877.01
                                                                                                                            8/10/2018                     $ 499.10
                                                                                                                            8/13/2018                $ 173,617.25
                                                                                                                            8/14/2018                   $ 6,679.36
                                                                                                                            8/15/2018                     $ 119.41
                                                                                                                            8/16/2018                     $ 469.60
                                                                                                                            8/17/2018                      $ 32.49
                                                                                                                            8/20/2018                   $ 3,029.88
                                                                                                                            8/21/2018                 $ 11,841.36
                                                                                                                            8/22/2018                 $ 12,769.32
                                                                                                                            8/23/2018                 $ 28,616.02
                                                                                                                            8/24/2018                      $ 33.11
                                                                                                                            8/27/2018                      $ 97.39
                                                                                                                            8/28/2018                 $ 12,707.86
                                                                                                                            8/31/2018                        $ 1.36
                                                                                                                             9/4/2018                      $ 24.70
                                                                                                                             9/5/2018                     $ 106.37

          Total amount or value.........................................................................................                             $279,891.64



               HELMUT R
 3.945.                                                                                                                    07/30/2018                     $ 1,375.60   q
               Creditor's Name                                                                                                                                             Secured debt

               123 LE GRANDE BLVD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

                CHICAGO                                       IL                                        60610                                                          q
                                                                                                                                                                       X
                                                                                                                                                                           Services

               City                                                State                              ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                                  $1,375.60




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 358
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 386 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HEMPFIELD TOWNSHIP COLLECTOR-WESTM
 3.946.                                                                                                                     9/12/2018                $ 231,683.07   q
               Creditor's Name                                                                                                                                          Secured debt

               938 ST CLAIR WAY                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               GREENSBURG                                     PA                                        15601                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $231,683.07



               HENNEPIN COUNTY TREASURER
 3.947.                                                                                                                     10/1/2018                $ 180,688.72   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            10/1/2018                $ 144,760.27

               A-600 GOVERNMENT CENTER
                                                                                                                            10/1/2018                $ 143,285.86   q   Unsecured loan repayments
                                                                                                                            10/1/2018                $ 130,599.78
                                                                                                                            10/1/2018                 $ 89,497.03   q   Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                        55487                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
               City                                                State                              ZIP Code                                                          Other


          Total amount or value.........................................................................................                             $688,831.66



               HENNESSY INDUSTRIES INC
 3.948.                                                                                                                      8/9/2018                 $ 55,131.52   q
               Creditor's Name                                                                                                                                          Secured debt

               PO BOX 91492                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               CHICAGO                                        IL                                        60693                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $55,131.52



               HER ACCESSORIES LTD
 3.949.                                                                                                                    07/25/2018                $ 151,920.00   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/01/2018                $ 154,037.20

               15 WEST 37TH ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10018                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $305,957.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 359
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 387 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HERKIMER MANAGEMENT LLC
 3.950.                                                                                                                     9/28/2018                 $ 65,889.79   q
               Creditor's Name                                                                                                                                          Secured debt

               16 SQUADRON BLVD STE 106                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               NEW CITY                                       NY                                        10956                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $65,889.79



               HEWITT ASSOC LLC
 3.951.                                                                                                                    07/23/2018                 $ 27,442.99 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           07/23/2018                 $ 24,197.40
                                                                                                                           07/23/2018                   $ 7,162.83 q
               P O BOX 95135                                                                                                                                            Unsecured loan repayments
                                                                                                                           07/23/2018                     $ 165.00
                                                                                                                           07/30/2018                 $ 90,108.36 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      07/30/2018                 $ 39,404.05
                                                                                                                           07/30/2018                 $ 18,604.79 qX
               CHICAGO                                        IL                                        60694                                                           Services
                                                                                                                           08/06/2018                $ 189,397.08
               City                                                State                              ZIP Code
                                                                                                                           08/06/2018                 $ 25,505.56 q
                                                                                                                                                                        Other
                                                                                                                           08/06/2018                 $ 17,825.94
                                                                                                                           08/13/2018                 $ 92,317.03
                                                                                                                           08/13/2018                 $ 43,008.19
                                                                                                                           08/13/2018                 $ 18,791.70
                                                                                                                           08/13/2018                     $ 260.00
                                                                                                                           08/15/2018                 $ 21,792.50
                                                                                                                           08/20/2018                $ 186,389.03
                                                                                                                           08/20/2018                 $ 27,444.39
                                                                                                                           08/20/2018                 $ 16,989.06
                                                                                                                           08/20/2018                     $ 520.00
                                                                                                                           08/27/2018                 $ 89,845.05
                                                                                                                           08/27/2018                 $ 30,287.13
                                                                                                                           08/27/2018                 $ 18,318.73
                                                                                                                           09/04/2018                $ 184,524.56
                                                                                                                           09/04/2018                 $ 32,491.09
                                                                                                                           09/04/2018                 $ 17,059.80
                                                                                                                           09/04/2018                     $ 510.00
                                                                                                                           09/10/2018                 $ 88,581.04
                                                                                                                           09/10/2018                 $ 31,592.87
                                                                                                                           09/10/2018                 $ 17,824.72
                                                                                                                           09/10/2018                     $ 320.00
                                                                                                                           09/17/2018                $ 180,149.74
                                                                                                                           09/17/2018                 $ 37,214.62
                                                                                                                           09/17/2018                 $ 21,521.90
                                                                                                                           09/17/2018                 $ 17,223.38
                                                                                                                           09/24/2018                 $ 87,600.34
                                                                                                                           09/24/2018                 $ 30,696.98
                                                                                                                           10/01/2018                $ 173,555.28
                                                                                                                           10/01/2018                 $ 19,348.89

          Total amount or value.........................................................................................                           $1,925,992.02




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 360
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 388 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               HG TRADING INC
 3.952.                                                                                                                    7/17/2018                      $ 238.39 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                      $ 130.03
                                                                                                                           7/19/2018                       $ 21.24 q
               5348 VEGAS DR SUITE 1151                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 56.04
                                                                                                                           7/23/2018                      $ 428.09 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      7/24/2018                      $ 222.04
                                                                                                                           7/25/2018                       $ 79.46 q
               LAS VEGAS                                      NV                                        89108                                                            Services
                                                                                                                           7/26/2018                      $ 218.24
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                      $ 101.49 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                      $ 467.58
                                                                                                                           7/31/2018                       $ 64.74
                                                                                                                            8/1/2018                      $ 110.66
                                                                                                                            8/2/2018                       $ 76.85
                                                                                                                            8/3/2018                       $ 55.19
                                                                                                                            8/6/2018                      $ 322.98
                                                                                                                            8/7/2018                       $ 66.20
                                                                                                                            8/8/2018                      $ 157.26
                                                                                                                            8/9/2018                      $ 248.57
                                                                                                                           8/10/2018                       $ 90.20
                                                                                                                           8/13/2018                       $ 87.34
                                                                                                                           8/14/2018                      $ 145.45
                                                                                                                           8/15/2018                      $ 105.58
                                                                                                                           8/20/2018                      $ 413.40
                                                                                                                           8/21/2018                      $ 183.10
                                                                                                                           8/22/2018                       $ 33.95
                                                                                                                           8/24/2018                      $ 109.53
                                                                                                                           8/27/2018                      $ 811.63
                                                                                                                           8/28/2018                       $ 48.35
                                                                                                                           8/29/2018                       $ 78.60
                                                                                                                           8/30/2018                       $ 11.90
                                                                                                                            9/4/2018                      $ 836.41
                                                                                                                            9/5/2018                      $ 175.05
                                                                                                                            9/6/2018                      $ 286.67
                                                                                                                            9/7/2018                      $ 109.49
                                                                                                                           9/10/2018                      $ 171.76
                                                                                                                           9/11/2018                       $ 60.75

          Total amount or value.........................................................................................                                 $6,824.21



               HI MARK INTERNATIONAL CO LTD
 3.953.                                                                                                                    7/27/2018                $ 335,638.08     q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/27/2018                 $ 71,456.19

               11F NO 149 ROOSEVELT RD SEC 3
                                                                                                                            8/9/2018                $ 633,991.58     q   Unsecured loan repayments
                                                                                                                           9/11/2018                $ 785,914.64
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street

               TAIPEI                                         TAIWAN                                                                                                 q   Services

               City                                              State                                ZIP Code                                                       q   Other


          Total amount or value.........................................................................................                          $1,827,000.49




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 361
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 389 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HIGH SIERRA SPORT COMPANY
 3.954.                                                                                                                    7/17/2018                    $ 456.55 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/20/2018                 $ 35,553.59
                                                                                                                           7/23/2018                    $ 572.83 q
               880 CORPORATE WOODS PKWY                                                                                                                                Unsecured loan repayments
                                                                                                                           7/24/2018                    $ 919.08
                                                                                                                           7/25/2018                     $ 34.20 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/26/2018                    $ 208.33
                                                                                                                           7/27/2018                     $ 81.22 q
               VERNON HILLS                                   IL                                        60061                                                          Services
                                                                                                                           7/30/2018                    $ 149.62
               City                                                State                              ZIP Code
                                                                                                                           7/31/2018                    $ 170.99 q
                                                                                                                                                                       Other
                                                                                                                            8/1/2018                     $ 55.57
                                                                                                                            8/2/2018                    $ 124.85
                                                                                                                            8/3/2018                    $ 312.07
                                                                                                                            8/6/2018                     $ 64.12
                                                                                                                            8/7/2018                    $ 577.11
                                                                                                                            8/9/2018                     $ 37.12
                                                                                                                           8/10/2018                    $ 218.01
                                                                                                                            9/4/2018                    $ 705.45
                                                                                                                            9/5/2018                  $ 2,248.61
                                                                                                                            9/6/2018                     $ 76.94
                                                                                                                            9/7/2018                    $ 474.51
                                                                                                                           9/10/2018                    $ 167.62
                                                                                                                           9/11/2018                    $ 722.46
                                                                                                                           9/12/2018                    $ 477.00

          Total amount or value.........................................................................................                             $44,407.85



               HIGHWOODS REALTY LP
 3.955.                                                                                                                    7/30/2018                 $ 10,551.59   q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                            8/9/2018                 $ 16,033.99

               P O BOX 409381
                                                                                                                           8/28/2018                 $ 11,651.12   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 11,651.12
                                                                                                                                                                   q   Suppliers or vendors
               Street

               ATLANTA                                        GA                                        30384                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

               City                                                State                              ZIP Code                                                     q   Other


          Total amount or value.........................................................................................                             $49,887.82




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 362
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 390 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HIPP HARDWARE PLUS
 3.956.                                                                                                                    7/19/2018                        $ 52.23 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                       $ 183.26
                                                                                                                           7/25/2018                        $ 38.47 q
               800 HWY 110                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/30/2018                        $ 22.20
                                                                                                                           7/31/2018                        $ 87.72 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/1/2018                       $ 253.25
                                                                                                                            8/6/2018                       $ 202.91 q
               HEBER SPRINGS                                  AR                                        72543                                                           Services
                                                                                                                            8/8/2018                       $ 335.80
               City                                              State                                ZIP Code
                                                                                                                            8/9/2018                       $ 453.70 q
                                                                                                                                                                        Other
                                                                                                                           8/13/2018                     $ 1,391.58
                                                                                                                           8/14/2018                       $ 131.86
                                                                                                                           8/15/2018                       $ 447.76
                                                                                                                           8/16/2018                       $ 454.44
                                                                                                                           8/20/2018                     $ 1,449.18
                                                                                                                           8/21/2018                       $ 225.52
                                                                                                                           8/22/2018                       $ 296.81
                                                                                                                           8/24/2018                       $ 183.24
                                                                                                                           8/27/2018                     $ 1,622.31
                                                                                                                           8/28/2018                       $ 567.22
                                                                                                                           8/29/2018                     $ 1,564.13
                                                                                                                            9/4/2018                     $ 2,067.02
                                                                                                                            9/5/2018                       $ 439.32
                                                                                                                           9/10/2018                     $ 1,656.50
                                                                                                                           9/11/2018                       $ 478.53

          Total amount or value.........................................................................................                             $14,604.96



               HI-TEX CO LTD
 3.957.                                                                                                                    7/26/2018                 $ 25,034.42   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                 $ 31,247.20

               RM 2101 BLDG B ART-TECH CNTR NO 63 HAIER ROAD                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
               Street

               QINGDAO                                        SHANDONG                                  266065                                                     q    Services

               City                                              State                                ZIP Code                                                     q    Other


          Total amount or value.........................................................................................                             $56,281.62




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 363
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 391 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HITOUCH BUSINESS SERVICES
 3.958.                                                                                                                    7/17/2018                       $ 623.55 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                        $ 70.74
                                                                                                                           7/19/2018                        $ 64.03 q
               320 TECH PARK DRIVE SUITE 100                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018                        $ 33.54
                                                                                                                           7/23/2018                       $ 556.51 q
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 112.12
                                                                                                                           7/25/2018                       $ 287.40 q
                                                                                                                                                                    X
               LA VERGNE                                      TN                                        37086                                                           Services
                                                                                                                           7/26/2018                        $ 83.91
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 202.51 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                       $ 305.93
                                                                                                                           7/31/2018                       $ 414.31
                                                                                                                            8/1/2018                       $ 317.83
                                                                                                                            8/2/2018                        $ 26.84
                                                                                                                            8/6/2018                       $ 410.16
                                                                                                                            8/7/2018                       $ 328.95
                                                                                                                            8/8/2018                       $ 274.00
                                                                                                                            8/9/2018                       $ 203.02
                                                                                                                           8/10/2018                       $ 272.17
                                                                                                                           8/13/2018                       $ 552.82
                                                                                                                           8/14/2018                        $ 81.92
                                                                                                                           8/15/2018                       $ 216.41
                                                                                                                           8/16/2018                       $ 222.22
                                                                                                                           8/17/2018                       $ 129.38
                                                                                                                           8/20/2018                     $ 1,037.05
                                                                                                                           8/21/2018                     $ 1,071.46
                                                                                                                           8/22/2018                     $ 1,270.42
                                                                                                                           8/23/2018                     $ 1,003.23
                                                                                                                           8/24/2018                        $ 16.90
                                                                                                                           8/27/2018                     $ 1,158.68
                                                                                                                           8/28/2018                       $ 565.29
                                                                                                                           8/29/2018                       $ 177.53
                                                                                                                           8/30/2018                        $ 85.70
                                                                                                                            9/4/2018                       $ 839.98
                                                                                                                            9/5/2018                       $ 103.78
                                                                                                                            9/6/2018                        $ 68.90
                                                                                                                           9/10/2018                       $ 361.50
                                                                                                                           9/11/2018                     $ 1,610.85

          Total amount or value.........................................................................................                             $15,161.54




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 364
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 392 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HK BLUELANS COMMUNICATION CO L
 3.959.                                                                                                                    7/17/2018                       $ 553.07 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 958.58
                                                                                                                           7/19/2018                       $ 842.05 q
               1700 SAN PABLO RD S SUITE 404                                                                                                                            Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 679.03
                                                                                                                           7/23/2018                     $ 2,361.64 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/24/2018                       $ 219.14
                                                                                                                           7/25/2018                       $ 729.20 q
               JACKSONVILLE                                   FL                                        32224                                                           Services
                                                                                                                           7/26/2018                       $ 973.99
               City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 391.78 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                     $ 2,474.46
                                                                                                                           7/31/2018                       $ 642.49
                                                                                                                            8/1/2018                       $ 548.26
                                                                                                                            8/2/2018                       $ 678.07
                                                                                                                            8/3/2018                       $ 570.12
                                                                                                                            8/6/2018                     $ 1,995.82
                                                                                                                            8/7/2018                       $ 382.52
                                                                                                                            8/8/2018                       $ 578.52
                                                                                                                            8/9/2018                       $ 971.48
                                                                                                                           8/10/2018                       $ 496.24
                                                                                                                           8/13/2018                     $ 2,249.60
                                                                                                                           8/14/2018                       $ 454.28
                                                                                                                           8/15/2018                       $ 538.53
                                                                                                                           8/16/2018                       $ 472.34
                                                                                                                           8/20/2018                     $ 2,992.27
                                                                                                                           8/21/2018                       $ 490.23
                                                                                                                           8/22/2018                       $ 790.75
                                                                                                                           8/24/2018                       $ 860.62
                                                                                                                           8/27/2018                     $ 2,166.31
                                                                                                                           8/28/2018                       $ 834.52
                                                                                                                           8/29/2018                       $ 544.83
                                                                                                                           8/30/2018                       $ 815.84
                                                                                                                           8/31/2018                       $ 367.73
                                                                                                                            9/4/2018                     $ 2,395.82
                                                                                                                            9/5/2018                       $ 737.22
                                                                                                                            9/6/2018                       $ 654.06
                                                                                                                            9/7/2018                       $ 371.21
                                                                                                                           9/10/2018                     $ 1,917.11
                                                                                                                           9/11/2018                       $ 605.03

          Total amount or value.........................................................................................                             $37,304.76



               HK GREATSTAR INTL CO LTD
 3.960.                                                                                                                    7/19/2018              $ 1,213,899.28 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                $ 129,152.24
                                                                                                                            8/6/2018              $ 1,479,027.62 q
               ROOM 2201 22FPARK-IN COMMERCIAL 56 DUNDAS                                                                                                                Unsecured loan repayments
                                                                                                                           8/10/2018                $ 234,771.73
               STREET MONGKOK
                                                                                                                           8/17/2018              $ 1,758,415.63 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      8/27/2018                $ 654,036.80
                                                                                                                           8/30/2018                 $ 74,768.40 q
               KOWLOON                                        HONGKONG                                                                                                  Services
                                                                                                                           8/31/2018              $ 6,798,921.30
               City                                              State                                ZIP Code
                                                                                                                           9/10/2018                $ 418,447.20 q
                                                                                                                                                                        Other
                                                                                                                           9/14/2018              $ 1,749,259.88
                                                                                                                           9/20/2018              $ 5,776,418.32
                                                                                                                           9/28/2018              $ 4,386,576.18

          Total amount or value.........................................................................................                         $24,673,694.58




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 365
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 393 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HK SINO-THAI TRADING CO LTD
 3.961.                                                                                                                     7/18/2018                 $ 26,525.47 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/23/2018                 $ 48,162.72
                                                                                                                            7/26/2018                 $ 37,371.18 q
               ATTN: DR HESHAM ELGHANNAM 915 AUBURN DRIVE                                                                                                               Unsecured loan repayments
                                                                                                                            7/27/2018                 $ 41,602.27
                                                                                                                            8/10/2018                 $ 59,364.20 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       8/30/2018                 $ 33,926.33
                                                                                                                             9/4/2018                   $ 5,005.04 q
               BROOKFIELD                                     WI                                        53045                                                           Services
                                                                                                                             9/7/2018                $ 237,161.01
               City                                              State                                ZIP Code
                                                                                                                            9/12/2018                 $ 24,078.44 q
                                                                                                                                                                        Other
                                                                                                                            9/13/2018                 $ 36,587.28
                                                                                                                            9/17/2018                 $ 19,522.18
                                                                                                                            9/19/2018                 $ 18,008.73
                                                                                                                            9/20/2018                   $ 1,505.28

          Total amount or value.........................................................................................                             $588,820.13



               HKD GLOBAL LIMITED
 3.962.                                                                                                                     8/21/2018                 $ 13,502.40   q
               Creditor's Name                                                                                                                                          Secured debt

               800 E TWIGGS ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               TAMPA                                          FL                                        33602                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $13,502.40



               HOLDSUN GROUP LIMITED
 3.963.                                                                                                                      8/3/2018                   $ 6,792.28 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                             8/8/2018                $ 105,962.11
                                                                                                                            8/10/2018                 $ 87,623.83 q
               HAODESHENG YUPU BAOGAI                                                                                                                                   Unsecured loan repayments
                                                                                                                             9/4/2018                 $ 66,267.16
                                                                                                                            9/14/2018                $ 231,812.93 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       9/21/2018                 $ 39,512.35
               SHISHI                                         CHINA                                     362700                                                      q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                             $537,970.66



               HOLLANDER SLEEP PRODUCTS LLC
 3.964.                                                                                                                    07/31/2018                 $ 48,331.93   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           08/24/2018                 $ 21,751.76

               6501 CONGRESS AVE STE 300
                                                                                                                           09/14/2018                 $ 25,919.87   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               BOCA RATON                                     FL                                        33487                                                       q   Services

               City                                              State                                ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $96,003.56




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 366
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 394 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HOLLY HILL MALL LLC
 3.965.                                                                                                                     7/30/2018                     $ 6,741.31 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/13/2018                     $ 5,981.36
                                                                                                                            8/28/2018                     $ 6,741.31 q
               ATTN GENERAL MANAGER                                                                                                                                       Unsecured loan repayments
                                                                                                                            9/12/2018                     $ 7,992.02
                                                                                                                            9/27/2018                     $ 6,741.31 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street

               BURLINGTON                                     NC                                        27215                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                              $34,197.31



               HOLMES GROUP
 3.966.                                                                                                                    07/26/2018                $ 219,137.53     q
               Creditor's Name                                                                                                                                            Secured debt

               271 WEST 47TH STREET SUITE 23-A                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               NEW YORK                                       NY                                        10036                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $219,137.53



               HOLYN ENTERPRISES INC
 3.967.                                                                                                                     7/26/2018                       $ 219.00 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/15/2018                     $ 2,940.00
                                                                                                                            8/23/2018                       $ 219.00 q
               123 AMBASSADOR DR SUITE 123                                                                                                                                Unsecured loan repayments
                                                                                                                            8/27/2018                       $ 219.00
                                                                                                                            8/30/2018                     $ 1,470.00 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street

               NAPERVILLE                                     IL                                        60540                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                  $5,067.00



               HOLYOKE MALL COMPANY LP
 3.968.                                                                                                                     7/30/2018                 $ 48,780.26     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/28/2018                 $ 48,780.26

               P O BOX 8000 DEPT 975
                                                                                                                            9/27/2018                 $ 48,780.26     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               BUFFALO                                        NY                                        14267                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $146,340.78




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 367
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 395 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HOME PRODUCTS INTERNATIONAL IN
 3.969.                                                                                                                    7/23/2018                     $ 3,089.81 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/25/2018                        $ 76.80
                                                                                                                           7/26/2018                       $ 345.60 q
               111 W MONROE ST                                                                                                                                            Unsecured loan repayments
                                                                                                                            8/6/2018                       $ 268.80
                                                                                                                           8/13/2018                       $ 537.60 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      8/17/2018                       $ 576.00
                                                                                                                           8/24/2018                       $ 561.55 q
               CHICAGO                                        IL                                        60603                                                             Services
                                                                                                                           8/30/2018                       $ 215.20
               City                                                State                              ZIP Code
                                                                                                                            9/6/2018                       $ 230.40 q
                                                                                                                                                                          Other
                                                                                                                           9/13/2018                       $ 493.88
                                                                                                                           9/21/2018                       $ 568.40
                                                                                                                           9/28/2018                       $ 729.60

          Total amount or value.........................................................................................                                 $7,693.64



               HOMEGOODS MANIA LLC
 3.970.                                                                                                                    7/24/2018                       $ 294.29 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/26/2018                       $ 573.24
                                                                                                                           7/30/2018                       $ 435.59 q
               5233 ALCOA AVE                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/31/2018                       $ 270.24
                                                                                                                            8/1/2018                       $ 369.24 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/6/2018                       $ 329.12
                                                                                                                           8/13/2018                     $ 2,262.91 q
               VERNON                                          CA                                       90058                                                             Services
                                                                                                                           8/14/2018                       $ 564.74
               City                                                State                              ZIP Code
                                                                                                                           8/15/2018                        $ 74.74 q
                                                                                                                                                                          Other
                                                                                                                           8/20/2018                       $ 166.49
                                                                                                                           8/21/2018                       $ 168.24
                                                                                                                           8/22/2018                       $ 487.72
                                                                                                                           8/24/2018                       $ 544.23
                                                                                                                           8/27/2018                     $ 1,470.67
                                                                                                                           8/28/2018                       $ 624.17
                                                                                                                            9/4/2018                     $ 3,539.43
                                                                                                                           9/10/2018                     $ 1,730.79
                                                                                                                           9/11/2018                     $ 1,029.28

          Total amount or value.........................................................................................                             $14,935.13



               HOMEMART PRODUCTS INC
 3.971.                                                                                                                    7/24/2018                     $ 2,112.75   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/26/2018                     $ 1,888.88

               5701 NW 35TH AVE SUITE B
                                                                                                                            8/6/2018                     $ 2,080.76   q   Unsecured loan repayments
                                                                                                                           8/14/2018                     $ 2,885.74
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               MIAMI                                          FL                                        33142                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                 $8,968.13




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 368
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 396 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HONTUS LTD
 3.972.                                                                                                                    07/24/2018                 $ 86,995.04   q
               Creditor's Name                                                                                                                                          Secured debt

               11450 NW 122ND ST                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
               Street

               MEDLEY                                         FL                                        33178                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $86,995.04



               HOOVER INC
 3.973.                                                                                                                     7/20/2018                 $ 25,403.57 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            7/23/2018                   $ 8,102.37
                                                                                                                            7/24/2018                   $ 2,895.31 q
               62481 COLLECTION CENTER DRIVE                                                                                                                            Unsecured loan repayments
                                                                                                                            7/25/2018                 $ 12,722.40
                                                                                                                            7/27/2018                 $ 43,705.12 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                       7/30/2018                 $ 19,359.41
                                                                                                                             8/3/2018                 $ 43,784.67 q
               CHICAGO                                        IL                                        60693                                                           Services
                                                                                                                             8/7/2018                 $ 13,283.14
               City                                                State                              ZIP Code
                                                                                                                             8/8/2018                   $ 7,416.37 q
                                                                                                                                                                        Other
                                                                                                                            8/10/2018                 $ 50,596.13
                                                                                                                            8/13/2018                 $ 13,975.60
                                                                                                                            8/14/2018                   $ 9,512.13
                                                                                                                            8/21/2018                   $ 2,455.00
                                                                                                                            8/24/2018                 $ 25,314.66
                                                                                                                            8/28/2018                   $ 6,577.64
                                                                                                                            8/31/2018                   $ 4,192.76
                                                                                                                             9/4/2018                 $ 23,404.22
                                                                                                                             9/5/2018                 $ 17,146.31
                                                                                                                             9/7/2018                $ 103,041.36

          Total amount or value.........................................................................................                             $432,888.17



               HOOVER MALL HOLDING LLC
 3.974.                                                                                                                     7/30/2018                 $ 13,456.99   q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/28/2018                 $ 13,456.99

               SDS 12-2446 P O BOX 86
                                                                                                                            9/27/2018                 $ 13,456.99   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street

               MINNEAPOLIS                                    MN                                        55486                                                       q   Services

               City                                                State                              ZIP Code                                                      q   Other


          Total amount or value.........................................................................................                              $40,370.97




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 369
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 397 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HOP LUN USA INC
 3.975.                                                                                                                     7/18/2018                       $ 924.25 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            7/19/2018                       $ 176.60
                                                                                                                            7/23/2018                     $ 3,432.00 q
               NEW YORK NY 10001                                                                                                                                          Unsecured loan repayments
                                                                                                                            7/26/2018                       $ 810.70
                                                                                                                            7/30/2018                     $ 2,182.00 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        8/3/2018                     $ 2,039.90
                                                                                                                             8/8/2018                       $ 696.70 q
               NEW YORK                                        NY                                       10001                                                             Services
                                                                                                                            8/16/2018                     $ 1,000.40
               City                                              State                                ZIP Code
                                                                                                                            8/24/2018                     $ 1,032.50 q
                                                                                                                                                                          Other
                                                                                                                            8/29/2018                     $ 2,515.00
                                                                                                                            8/30/2018                     $ 5,282.90
                                                                                                                             9/4/2018                       $ 437.00
                                                                                                                             9/6/2018                       $ 872.60
                                                                                                                            9/12/2018                       $ 750.10
                                                                                                                            9/18/2018                       $ 812.50
                                                                                                                            9/20/2018                       $ 988.40
                                                                                                                            9/27/2018                     $ 2,530.40
                                                                                                                            9/28/2018                       $ 521.70

          Total amount or value.........................................................................................                              $27,005.65



               HORIZON GROUP USA INC
 3.976.                                                                                                                    07/24/2018                  $ 1,196.47     q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           08/08/2018                 $ 36,320.42

               76 STERLING RD STE 101                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
               Street

               WARREN                                         NJ                                         7059                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Security Transactions
               City                                              State                                ZIP Code                                                            Other


          Total amount or value.........................................................................................                              $37,516.89



               HORIZON TOOL INC
 3.977.                                                                                                                     7/27/2018                     $ 1,308.37 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                             8/6/2018                       $ 670.87
                                                                                                                            8/13/2018                       $ 298.98 q
               4300 WATERLEAF COURT                                                                                                                                       Unsecured loan repayments
                                                                                                                            8/20/2018                       $ 446.43
                                                                                                                            8/27/2018                     $ 1,469.32 q
                                                                                                                                                                     X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                        9/4/2018                       $ 562.31
                                                                                                                             9/6/2018                     $ 1,604.58 q
               GREENSBORO                                     NC                                        27410                                                             Services
                                                                                                                             9/7/2018                     $ 1,022.40
               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                                  $7,383.26




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 370
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 398 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HOS II LLC
 3.978.                                                                                                                    7/30/2018                     $ 5,208.33   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 5,208.33

               CO MEREDITH'S COMMERCIAL PROP INC 2309 E EMPIRE
                                                                                                                           9/27/2018                     $ 5,208.33   q   Unsecured loan repayments
               ST SUITE 600
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               BLOOMINGTON                                    IL                                        61704                                                         q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $15,624.99



               HOUSE OF FILTERS
 3.979.                                                                                                                    7/18/2018                     $ 1,343.58 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                     $ 1,219.59
                                                                                                                           7/23/2018                     $ 5,207.78 q
               556 SOUTH FAIR OAKS AVE 504                                                                                                                                Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 608.37
                                                                                                                           7/25/2018                       $ 951.00 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/26/2018                       $ 697.41
                                                                                                                           7/30/2018                     $ 3,166.43 q
               PASADENA                                       CA                                        91105                                                             Services
                                                                                                                            8/1/2018                     $ 1,007.59
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                       $ 541.21 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                     $ 3,527.05
                                                                                                                            8/7/2018                       $ 705.65
                                                                                                                            8/8/2018                       $ 405.04
                                                                                                                            8/9/2018                       $ 853.31
                                                                                                                           8/13/2018                     $ 3,878.09
                                                                                                                           8/14/2018                       $ 619.56
                                                                                                                           8/15/2018                       $ 883.37
                                                                                                                           8/16/2018                       $ 937.55
                                                                                                                           8/20/2018                     $ 2,143.99
                                                                                                                           8/21/2018                       $ 663.66
                                                                                                                           8/22/2018                       $ 632.60
                                                                                                                           8/23/2018                       $ 432.05
                                                                                                                           8/27/2018                     $ 3,079.12
                                                                                                                           8/28/2018                       $ 329.99
                                                                                                                           8/29/2018                       $ 753.82
                                                                                                                           8/30/2018                       $ 833.48
                                                                                                                            9/4/2018                     $ 4,294.96
                                                                                                                            9/5/2018                       $ 688.26
                                                                                                                            9/6/2018                       $ 835.76
                                                                                                                           9/10/2018                     $ 3,480.01
                                                                                                                           9/11/2018                       $ 861.41

          Total amount or value.........................................................................................                             $45,581.69




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 371
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 399 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               HSM FAR EAST CO LIMITED
 3.980.                                                                                                                    7/23/2018                $ 718,798.88 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/25/2018                 $ 93,958.98
                                                                                                                           7/26/2018                 $ 20,059.60 q
               9 NORTH HUIZHAN EAST RD NANWU DIST HOUJIE TOWN                                                                                                        Unsecured loan repayments
                                                                                                                            8/8/2018                 $ 53,954.11
                                                                                                                            8/9/2018                $ 169,145.20 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      8/21/2018                 $ 98,131.60
                                                                                                                           8/24/2018                $ 212,109.92 q
               DONGGUAN                                       CHINA                                     523960                                                       Services
                                                                                                                           8/27/2018                $ 211,501.71
               City                                              State                                ZIP Code
                                                                                                                           8/30/2018                $ 359,992.18 q
                                                                                                                                                                     Other
                                                                                                                            9/4/2018                 $ 76,761.92
                                                                                                                           9/11/2018                 $ 86,576.69
                                                                                                                           9/13/2018                 $ 46,269.00
                                                                                                                           9/18/2018                 $ 75,676.88

          Total amount or value.........................................................................................                          $2,222,936.67




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 372
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 400 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               HUB GROUP LOGISTICS SERVICES
 3.981.                                                                                                                    7/17/2018                $ 145,883.02 q
               Creditor's Name                                                                                                                                       Secured debt
                                                                                                                           7/18/2018                $ 177,387.05
                                                                                                                           7/19/2018                $ 151,826.86 q
               377 E BUTTERFIELD ROAD                                                                                                                                Unsecured loan repayments
                                                                                                                           7/20/2018                $ 114,565.60
                                                                                                                           7/23/2018                $ 236,720.58 q
                                                                                                                                                                     Suppliers or vendors
               Street                                                                                                      7/24/2018                $ 186,437.17
                                                                                                                           7/25/2018                $ 143,945.49 q
                                                                                                                                                                 X
               LOMBARD                                        IL                                        60148                                                        Services
                                                                                                                           7/26/2018                $ 233,052.28
               City                                                State                              ZIP Code
                                                                                                                           7/27/2018                $ 182,178.17 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                 $ 78,313.20
                                                                                                                           7/31/2018                $ 136,326.90
                                                                                                                            8/1/2018                $ 190,280.76
                                                                                                                            8/2/2018                $ 180,468.92
                                                                                                                            8/3/2018                $ 349,273.41
                                                                                                                            8/6/2018                $ 211,878.87
                                                                                                                            8/7/2018                $ 174,955.53
                                                                                                                            8/8/2018                $ 224,137.28
                                                                                                                            8/9/2018                $ 153,854.20
                                                                                                                           8/10/2018                $ 179,326.71
                                                                                                                           8/13/2018                $ 213,429.05
                                                                                                                           8/14/2018                $ 176,246.80
                                                                                                                           8/15/2018                $ 137,143.12
                                                                                                                           8/16/2018                $ 193,092.82
                                                                                                                           8/17/2018                $ 192,722.39
                                                                                                                           8/20/2018                $ 232,462.41
                                                                                                                           8/21/2018                $ 142,807.34
                                                                                                                           8/22/2018                $ 195,421.28
                                                                                                                           8/23/2018                $ 176,584.63
                                                                                                                           8/24/2018                $ 202,858.64
                                                                                                                           8/27/2018                $ 244,030.33
                                                                                                                           8/28/2018                $ 192,577.77
                                                                                                                           8/29/2018                $ 234,189.65
                                                                                                                           8/30/2018                $ 136,738.16
                                                                                                                           8/31/2018                $ 188,279.34
                                                                                                                            9/3/2018                $ 199,088.41
                                                                                                                            9/4/2018                $ 193,112.08
                                                                                                                            9/5/2018                $ 143,749.19
                                                                                                                            9/6/2018                $ 184,979.20
                                                                                                                            9/7/2018                $ 185,357.55
                                                                                                                           9/10/2018                $ 125,872.11
                                                                                                                           9/11/2018                 $ 45,922.17
                                                                                                                           9/12/2018                $ 156,667.59
                                                                                                                           9/13/2018                $ 160,968.77
                                                                                                                           9/14/2018                $ 179,916.07
                                                                                                                           9/17/2018                $ 201,800.29
                                                                                                                           9/18/2018                $ 145,133.92
                                                                                                                           9/19/2018                $ 160,730.04
                                                                                                                           9/20/2018                $ 252,700.94
                                                                                                                           9/21/2018                $ 195,506.03
                                                                                                                           9/24/2018                $ 256,488.49
                                                                                                                           9/25/2018                $ 211,032.89
                                                                                                                           9/26/2018                $ 173,935.50
                                                                                                                           9/27/2018                $ 201,218.33
                                                                                                                           9/28/2018                $ 208,003.72
                                                                                                                           10/1/2018                $ 296,083.27
                                                                                                                           10/2/2018                $ 151,157.55
                                                                                                                           10/3/2018                $ 497,599.63
                                                                                                                           10/5/2018                $ 269,201.03
                                                                                                                           10/8/2018                $ 332,614.02
                                                                                                                           10/9/2018                $ 168,804.60

          Total amount or value.........................................................................................                         $11,607,039.12




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 373
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 401 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                       Check all that apply


               HUDSON HOME GROUP LLC
 3.982.                                                                                                                     7/19/2018                 $ 11,572.45 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            7/26/2018                  $ 2,274.45
                                                                                                                            7/31/2018                  $ 1,713.04 q
               85 FULTON STREET UNIT 8                                                                                                                                     Unsecured loan repayments
                                                                                                                             8/6/2018                  $ 1,934.52
                                                                                                                             8/9/2018                  $ 3,003.21 q
                                                                                                                                                                  X
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                       8/14/2018                    $ 176.24
                                                                                                                            8/21/2018                  $ 5,258.60 q
               BOONTON                                        NJ                                        07005                                                              Services
                                                                                                                            8/28/2018                  $ 1,733.50
               City                                              State                                ZIP Code
                                                                                                                            8/30/2018                  $ 4,472.24 q
                                                                                                                                                                           Other
                                                                                                                             9/6/2018                  $ 4,087.07


          Total amount or value.........................................................................................                              $36,225.32



               HUFFY CORPORATION
 3.983.                                                                                                                    07/24/2018                $ 375,435.44 q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           07/24/2018                 $ 23,886.00
                                                                                                                           08/02/2018                   $ 8,023.63 q
               6551 CENTERVILLE                                                                                                                                            Unsecured loan repayments
                                                                                                                           08/08/2018                 $ 17,577.00
                                                                                                                           08/08/2018                 $ 10,481.53 qX
                                                                                                                                                                           Suppliers or vendors
               Street                                                                                                      08/30/2018                 $ 30,948.50
               CENTERVILLE                                    OH                                        45459                                                          q   Services

               City                                              State                                ZIP Code                                                         q   Other


          Total amount or value.........................................................................................                             $466,352.10



               HUMBOLDT COUNTY TREASURER
 3.984.                                                                                                                     8/16/2018                     $ 3,449.21   q
               Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/16/2018                     $ 3,120.75

               825 FIFTH STREET                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                       q   Suppliers or vendors
               Street

               EUREKA                                         CA                                    95501-1100                                                         q   Services

                                                                                                                                                                       q
                                                                                                                                                                       X              Tax Payments
               City                                              State                                ZIP Code                                                             Other


          Total amount or value.........................................................................................                                  $6,569.96




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 374
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 402 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               HUNTER FAN COMPANY
 3.985.                                                                                                                    7/18/2018                       $ 249.81 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 339.15
                                                                                                                           7/20/2018                       $ 247.95 q
               MEMPHIS TN 38148-0056                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 346.75
                                                                                                                           7/25/2018                       $ 486.40 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/27/2018                        $ 91.20
                                                                                                                           7/30/2018                       $ 241.30 q
               MEMPHIS                                         TN                                   38148-0056                                                            Services
                                                                                                                            8/2/2018                     $ 1,246.40
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                        $ 75.05 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                     $ 1,734.70
                                                                                                                            8/8/2018                        $ 91.20
                                                                                                                            8/9/2018                       $ 761.90
                                                                                                                           8/10/2018                       $ 139.65
                                                                                                                           8/13/2018                       $ 247.95
                                                                                                                           8/16/2018                       $ 703.95
                                                                                                                           8/17/2018                       $ 247.95
                                                                                                                           8/20/2018                       $ 239.40
                                                                                                                           8/23/2018                       $ 513.95
                                                                                                                           8/24/2018                       $ 107.35
                                                                                                                           8/27/2018                       $ 901.55
                                                                                                                           8/29/2018                        $ 91.20
                                                                                                                           8/30/2018                       $ 289.75
                                                                                                                           8/31/2018                       $ 156.75
                                                                                                                            9/4/2018                       $ 602.30
                                                                                                                            9/5/2018                     $ 1,949.40
                                                                                                                            9/6/2018                       $ 932.90
                                                                                                                           9/10/2018                     $ 1,348.05

          Total amount or value.........................................................................................                             $14,383.91



               HUNTERS RIDGE OF OCALA LTD
 3.986.                                                                                                                    7/30/2018                     $ 5,777.20 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/31/2018                       $ 367.62
                                                                                                                            8/9/2018                       $ 659.62 q
               2603 SE 17TH STREET SUITE A                                                                                                                                Unsecured loan repayments
                                                                                                                           8/28/2018                     $ 6,148.82
                                                                                                                            9/6/2018                       $ 659.62 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
               Street

               OCALA                                          FL                                        34471                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $13,612.88



               HUNTINGTON MALL COMPANY
 3.987.                                                                                                                    7/30/2018                     $ 9,535.29   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                     $ 9,535.29

               P O BOX 932400
                                                                                                                           9/27/2018                     $ 9,535.29   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               CLEVELAND                                      OH                                        44193                                                         q   Services

               City                                              State                                ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $28,605.87




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 375
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 403 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HUPPINS HI FI PHOTO & VIDEO IN
 3.988.                                                                                                                    7/17/2018                       $ 368.12 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                       $ 697.26
                                                                                                                           7/19/2018                       $ 857.19 q
               PO BOX 13069                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 5,459.14
                                                                                                                           7/24/2018                       $ 117.73 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/25/2018                        $ 79.61
                                                                                                                           7/26/2018                       $ 727.11 q
               SPOKANE                                        WA                                        99213                                                           Services
                                                                                                                           7/30/2018                     $ 4,271.64
               City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 468.56 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 1,159.76
                                                                                                                            8/7/2018                     $ 1,195.33
                                                                                                                            8/8/2018                       $ 323.93
                                                                                                                            8/9/2018                     $ 1,354.02
                                                                                                                           8/10/2018                        $ 77.73
                                                                                                                           8/13/2018                     $ 3,456.89
                                                                                                                           8/14/2018                       $ 872.66
                                                                                                                           8/15/2018                       $ 312.88
                                                                                                                           8/16/2018                     $ 1,096.58
                                                                                                                           8/20/2018                     $ 1,982.99
                                                                                                                           8/21/2018                     $ 1,272.89
                                                                                                                           8/22/2018                       $ 307.67
                                                                                                                           8/23/2018                       $ 367.07
                                                                                                                           8/24/2018                        $ 61.45
                                                                                                                           8/27/2018                     $ 2,869.42
                                                                                                                           8/28/2018                     $ 1,758.51
                                                                                                                           8/29/2018                       $ 573.74
                                                                                                                           8/30/2018                       $ 491.91
                                                                                                                            9/4/2018                     $ 6,922.38

          Total amount or value.........................................................................................                             $39,504.17




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 376
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 404 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


               HUSQVARNA OUTDOOR PRODUCTS
 3.989.                                                                                                                    7/19/2018                 $ 46,620.87 q
               Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/20/2018                 $ 15,627.93
                                                                                                                           7/23/2018                 $ 51,238.67 q
               P O BOX 2745                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 183.60
                                                                                                                           7/26/2018                 $ 70,491.32 qX
                                                                                                                                                                      Suppliers or vendors
               Street                                                                                                      7/27/2018                   $ 3,671.80
                                                                                                                           7/30/2018                 $ 99,173.01 q
               CAROL STREAM                                   IL                                        60132                                                         Services
                                                                                                                            8/1/2018                   $ 1,561.03
               City                                                State                              ZIP Code
                                                                                                                            8/2/2018                   $ 8,715.99 q
                                                                                                                                                                      Other
                                                                                                                            8/3/2018                 $ 89,685.03
                                                                                                                            8/7/2018                   $ 1,408.74
                                                                                                                            8/8/2018                 $ 11,883.31
                                                                                                                           8/16/2018                 $ 23,339.94
                                                                                                                           8/17/2018                 $ 14,391.99
                                                                                                                           8/20/2018                   $ 5,432.70
                                                                                                                           8/23/2018                 $ 84,588.36
                                                                                                                           8/24/2018                 $ 73,446.00
                                                                                                                           8/28/2018                   $ 3,516.48
                                                                                                                           8/29/2018                   $ 1,669.44
                                                                                                                           8/30/2018                 $ 47,812.82
                                                                                                                            9/6/2018                   $ 3,260.43
                                                                                                                           9/13/2018                $ 217,165.22
                                                                                                                           9/14/2018                 $ 77,352.75
                                                                                                                           9/17/2018                   $ 9,291.08
                                                                                                                           9/19/2018                   $ 2,867.19
                                                                                                                           9/20/2018                 $ 26,777.52
                                                                                                                           9/21/2018                 $ 12,417.57
                                                                                                                           9/24/2018                 $ 52,200.72
                                                                                                                           9/27/2018                 $ 66,806.75
                                                                                                                           9/28/2018                 $ 45,480.96

          Total amount or value.........................................................................................                          $1,168,079.22




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 377
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 405 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


               HUSQVARNA OUTDOOR PRODUCTS INC
 3.990.                                                                                                                    7/17/2018                $ 108,031.50 q
               Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/17/2018                     $ 183.38
                                                                                                                           7/18/2018                 $ 76,775.61 q
               CAROL STREAM IL 60132-2737                                                                                                                              Unsecured loan repayments
                                                                                                                           7/18/2018                     $ 217.29
                                                                                                                           7/19/2018                $ 183,449.96 q X
                                                                                                                                                                       Suppliers or vendors
               Street                                                                                                      7/19/2018                     $ 167.33
                                                                                                                           7/20/2018                 $ 78,152.33 q
               CAROL STREAM                                    IL                                   60132-2737                                                         Services
                                                                                                                           7/20/2018                      $ 28.62
               City                                              State                                ZIP Code
                                                                                                                           7/23/2018                $ 175,236.64 q
                                                                                                                                                                       Other
                                                                                                                           7/24/2018                $ 135,745.43
                                                                                                                           7/24/2018                     $ 227.72
                                                                                                                           7/25/2018                 $ 93,177.83
                                                                                                                           7/25/2018                     $ 237.10
                                                                                                                           7/26/2018                $ 161,507.58
                                                                                                                           7/27/2018                $ 107,798.51
                                                                                                                           7/30/2018                $ 159,841.52
                                                                                                                           7/31/2018                 $ 22,731.55
                                                                                                                           7/31/2018                     $ 241.28
                                                                                                                            8/1/2018                 $ 96,192.02
                                                                                                                            8/1/2018                        $ 7.42
                                                                                                                            8/2/2018                   $ 2,689.34
                                                                                                                            8/3/2018                 $ 53,832.26
                                                                                                                            8/6/2018                 $ 56,703.51
                                                                                                                            8/7/2018                 $ 56,125.66
                                                                                                                            8/7/2018                     $ 651.70
                                                                                                                            8/8/2018                $ 128,224.99
                                                                                                                            8/8/2018                      $ 12.37
                                                                                                                           8/14/2018                        $ 1.76
                                                                                                                           8/15/2018                 $ 22,817.13
                                                                                                                           8/15/2018                     $ 155.66
                                                                                                                           8/16/2018                $ 107,942.86
                                                                                                                           8/16/2018                     $ 219.03
                                                                                                                           8/17/2018                 $ 49,292.14
                                                                                                                           8/17/2018                        $ 3.29
                                                                                                                           8/20/2018                 $ 74,483.09
                                                                                                                           8/21/2018                 $ 30,371.73
                                                                                                                           8/21/2018                      $ 91.53
                                                                                                                           8/22/2018                $ 158,176.47
                                                                                                                           8/23/2018                 $ 83,322.96
                                                                                                                           8/23/2018                     $ 505.68
                                                                                                                           8/24/2018                 $ 36,723.56
                                                                                                                           8/24/2018                      $ 24.61
                                                                                                                           8/27/2018                 $ 47,832.45
                                                                                                                           8/28/2018                 $ 27,137.87
                                                                                                                           8/28/2018                      $ 57.83
                                                                                                                           8/29/2018                 $ 66,598.92
                                                                                                                           8/29/2018                     $ 155.66
                                                                                                                           8/30/2018                 $ 92,190.56
                                                                                                                           8/30/2018                     $ 155.66
                                                                                                                           8/31/2018                 $ 71,545.96
                                                                                                                           8/31/2018                      $ 17.33
                                                                                                                            9/4/2018                 $ 92,821.06
                                                                                                                            9/4/2018                     $ 580.51
                                                                                                                            9/5/2018                 $ 62,421.23
                                                                                                                            9/5/2018                     $ 228.41
                                                                                                                            9/6/2018                 $ 85,431.86
                                                                                                                            9/6/2018                     $ 220.78
                                                                                                                            9/7/2018                 $ 69,312.44
                                                                                                                            9/7/2018                      $ 56.51
                                                                                                                           9/10/2018                 $ 60,964.94

          Total amount or value.........................................................................................                          $2,940,051.93




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 378
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 406 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


               HUSQVARNA OUTDOOR PRODUCTS INC
 3.991.                                                                                                                    9/11/2018                 $ 20,212.67 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/11/2018                    $ 320.65
                                                                                                                           9/12/2018                $ 208,211.87 q
               CAROL STREAM IL 60132-2737                                                                                                                               Unsecured loan repayments
                                                                                                                           9/12/2018                    $ 157.13
                                                                                                                           9/13/2018                $ 116,620.93 qX
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      9/14/2018                 $ 36,340.82
                                                                                                                           9/17/2018                 $ 42,296.66 q
               CAROL STREAM                                    IL                                   60132-2737                                                          Services
                                                                                                                           9/18/2018                 $ 78,221.66
               City                                              State                                ZIP Code
                                                                                                                           9/18/2018                    $ 157.30 q
                                                                                                                                                                        Other
                                                                                                                           9/19/2018                 $ 63,451.00
                                                                                                                           9/20/2018                 $ 44,819.13
                                                                                                                           9/20/2018                       $ 7.35
                                                                                                                           9/21/2018                 $ 64,578.98
                                                                                                                           9/24/2018                 $ 97,450.26
                                                                                                                           9/25/2018                 $ 85,672.38
                                                                                                                           9/25/2018                    $ 221.55
                                                                                                                           9/26/2018                $ 141,695.46
                                                                                                                           9/27/2018                 $ 81,298.76
                                                                                                                           9/27/2018                    $ 109.50
                                                                                                                           9/28/2018                 $ 77,499.20
                                                                                                                           10/1/2018                 $ 92,282.93
                                                                                                                           10/1/2018                    $ 162.73

          Total amount or value.........................................................................................                          $1,251,788.92



               HYPARD TRADING CORP
 3.992.                                                                                                                    7/18/2018                        $ 94.00 q
               Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 1,984.50
                                                                                                                           7/20/2018                       $ 459.00 q
               14218 NELSON AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,712.60
                                                                                                                           7/25/2018                       $ 309.20 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
               Street                                                                                                      7/26/2018                     $ 1,815.30
                                                                                                                           7/27/2018                       $ 311.00 q
               CITY OF INDUSTRY                               CA                                        91746                                                           Services
                                                                                                                           7/30/2018                       $ 694.50
               City                                              State                                ZIP Code
                                                                                                                            8/3/2018                     $ 2,427.60 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 861.80
                                                                                                                            8/8/2018                       $ 377.30
                                                                                                                            8/9/2018                     $ 1,773.05
                                                                                                                           8/10/2018                       $ 664.50
                                                                                                                           8/13/2018                     $ 1,098.00
                                                                                                                           8/16/2018                     $ 2,277.30
                                                                                                                           8/17/2018                       $ 677.50
                                                                                                                           8/20/2018                       $ 898.75
                                                                                                                           8/22/2018                        $ 95.00
                                                                                                                           8/23/2018                     $ 2,077.60
                                                                                                                           8/24/2018                       $ 522.00
                                                                                                                           8/27/2018                       $ 684.80
                                                                                                                           8/29/2018                        $ 28.60
                                                                                                                           8/30/2018                     $ 1,779.25
                                                                                                                           8/31/2018                       $ 484.80
                                                                                                                            9/4/2018                       $ 508.30
                                                                                                                            9/6/2018                     $ 1,172.25

          Total amount or value.........................................................................................                             $25,788.50




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 379
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 407 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               HZ U-JUMP ARTS & CRAFTS CO LTD
 3.993.                                                                                                                     10/2/2018                $ 186,314.98   q
               Creditor's Name                                                                                                                                           Secured debt

               RM A301 YIN-HAI BUILDING NO 250 CAO-XI ROAD                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
               Street

               SHANGHAI                                                                                                                                             q    Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $186,314.98



               IBM CORPORATION
 3.994.                                                                                                                    07/30/2018                 $ 93,487.54   q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           07/30/2018                 $ 39,006.89

               P O BOX 643600                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                    q    Suppliers or vendors
               Street

               PITTSBURGH                                     PA                                        15264                                                       q
                                                                                                                                                                    X
                                                                                                                                                                         Services

               City                                              State                                ZIP Code                                                      q    Other


          Total amount or value.........................................................................................                             $132,494.43



               IBRAHIM KHWAJA
 3.995.                                                                                                                     7/23/2018                     $ 2,993.45 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/30/2018                       $ 473.58
                                                                                                                            7/31/2018                     $ 1,575.05 q
               425 NORTH BROADWAY 685                                                                                                                                    Unsecured loan repayments
                                                                                                                             8/1/2018                       $ 181.45
                                                                                                                             8/2/2018                       $ 501.60 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                        8/6/2018                     $ 1,078.00
                                                                                                                             8/7/2018                       $ 473.10 q
               JERICHO                                        NY                                        11753                                                            Services
                                                                                                                             8/8/2018                        $ 75.83
               City                                              State                                ZIP Code
                                                                                                                             8/9/2018                       $ 584.25 q
                                                                                                                                                                         Other
                                                                                                                            8/13/2018                     $ 7,300.63
                                                                                                                            8/14/2018                       $ 501.60
                                                                                                                            8/15/2018                     $ 2,002.74
                                                                                                                            8/20/2018                       $ 519.74
                                                                                                                            8/21/2018                        $ 83.76
                                                                                                                            8/27/2018                     $ 1,354.13
                                                                                                                            8/28/2018                     $ 2,515.60
                                                                                                                            8/29/2018                     $ 1,387.00
                                                                                                                            8/30/2018                       $ 935.75
                                                                                                                             9/4/2018                     $ 2,693.39

          Total amount or value.........................................................................................                              $27,230.65




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 380
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 408 of 1892 Case number 18-23537                        (if known)
                      Name




            Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


               IC SHOP LLC
 3.996.                                                                                                                     7/19/2018                       $ 127.09 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            7/20/2018                       $ 556.12
                                                                                                                            7/23/2018                     $ 1,154.71 q
               5614 W GRAND PARKWAY S SUITE 102                                                                                                                          Unsecured loan repayments
                                                                                                                            7/24/2018                       $ 502.85
                                                                                                                            7/25/2018                        $ 85.56 q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                       7/26/2018                     $ 1,057.29
                                                                                                                            7/27/2018                       $ 109.41 q
               RICHMOND                                        TX                                       77406                                                            Services
                                                                                                                            7/30/2018                       $ 774.35
               City                                              State                                ZIP Code
                                                                                                                            7/31/2018                       $ 242.22 q
                                                                                                                                                                         Other
                                                                                                                             8/1/2018                     $ 2,654.62
                                                                                                                             8/2/2018                       $ 262.09
                                                                                                                             8/3/2018                        $ 54.06
                                                                                                                             8/6/2018                     $ 1,036.30
                                                                                                                             8/7/2018                       $ 647.79
                                                                                                                            8/10/2018                       $ 285.56
                                                                                                                            8/13/2018                     $ 1,425.28
                                                                                                                            8/16/2018                       $ 206.81
                                                                                                                            8/17/2018                       $ 185.86
                                                                                                                            8/20/2018                        $ 60.82
                                                                                                                            8/21/2018                       $ 203.23
                                                                                                                            8/22/2018                        $ 63.58
                                                                                                                            8/23/2018                       $ 663.06
                                                                                                                            8/24/2018                        $ 91.82
                                                                                                                            8/27/2018                       $ 575.59
                                                                                                                            8/29/2018                       $ 652.58
                                                                                                                            8/30/2018                       $ 613.26
                                                                                                                             9/4/2018                     $ 1,763.55
                                                                                                                             9/7/2018                       $ 449.94
                                                                                                                            9/10/2018                       $ 363.16
                                                                                                                            9/11/2018                        $ 13.82

          Total amount or value.........................................................................................                              $16,882.38



               ICON DE HOLDINGS LLC
 3.997.                                                                                                                    08/06/2018                $ 426,028.62 q
               Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           08/06/2018                $ 238,927.81
                                                                                                                           09/04/2018                $ 272,259.73 q
               806 S DIVISION ST                                                                                                                                         Unsecured loan repayments
                                                                                                                           09/04/2018                $ 252,527.16
                                                                                                                           09/04/2018                $ 123,914.62 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
               Street                                                                                                      09/04/2018                 $ 12,696.50
               BRISTOL                                         IN                                       46507                                                      q     Services

               City                                              State                                ZIP Code                                                     q     Other


          Total amount or value.........................................................................................                           $1,326,354.44




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 381
                   18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                               Pg 409 of 1892 Case number 18-23537                       (if known)
                      Name




            Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


               ICON HEALTH & FITNESS INC
 3.998.                                                                                                                    7/17/2018                     $ 901.97 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                 $ 43,569.49
                                                                                                                           7/23/2018                 $ 25,543.38 q
               P O BOX 99661                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/24/2018                 $ 19,387.94
                                                                                                                           7/27/2018                 $ 49,343.36 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                      7/30/2018                $ 124,845.79
                                                                                                                            8/3/2018                   $ 7,049.85 q
               CHICAGO                                        IL                                        60690                                                             Services
                                                                                                                            8/6/2018                 $ 54,869.40
               City                                                State                              ZIP Code
                                                                                                                            8/7/2018                   $ 2,709.00 q
                                                                                                                                                                          Other
                                                                                                                            8/8/2018                $ 235,427.35
                                                                                                                           8/17/2018                 $ 53,946.77
                                                                                                                           8/20/2018                 $ 20,769.18
                                                                                                                           8/21/2018                     $ 630.73
                                                                                                                            9/4/2018                 $ 66,200.34
                                                                                                                            9/5/2018                   $ 3,880.00
                                                                                                                           9/10/2018                      $ 52.93
                                                                                                                           9/11/2018                 $ 33,209.94

          Total amount or value.........................................................................................                            $742,337.42



               ICON HEALTH AND FITNESS INC
 3.999.                                                                                                                    7/17/2018                 $ 96,252.53 q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                $ 144,914.00
                                                                                                                           7/26/2018                 $ 76,753.08 q
               1500 S 1000 WEST                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/27/2018                 $ 84,574.00
                                                                                                                           7/30/2018                $ 194,374.56 qX
                                                                                                                                                                          Suppliers or vendors
               Street                                                                                                       8/6/2018                $ 140,174.00
                                                                                                                           8/10/2018                $ 105,993.95 q
               LOGAN                                          UT                                        84321                                                             Services
                                                                                                                           8/15/2018                $ 459,688.45
               City                                                State                              ZIP Code
                                                                                                                           8/16/2018                 $ 88,277.00 q
                                                                                                                                                                          Other
                                                                                                                           8/21/2018                 $ 50,841.00
                                                                                                                           8/22/2018                $ 104,236.83
                                                                                                                           8/23/2018                $ 356,678.50
                                                                                                                           8/30/2018                $ 207,514.98
                                                                                                                            9/4/2018                $ 244,734.43
                                                                                                                            9/5/2018                $ 102,759.02
                                                                                                                            9/7/2018                $ 198,571.17
                                                                                                                           9/11/2018                 $ 50,841.00
                                                                                                                           9/12/2018                $ 411,308.80
                                                                                                                           9/18/2018                 $ 46,879.74
                                                                                                                           9/19/2018                $ 552,271.60
                                                                                                                           9/20/2018                   $ 6,545.47
                                                                                                                           10/2/2018              $ 2,883,732.52

          Total amount or value.........................................................................................                          $6,607,916.63



               ICON NEWCO POOL 1 WESTSOUTHWEST D
3.1,000.                                                                                                                   7/23/2018                     $ 7,566.87   q
               Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/22/2018                     $ 7,566.87

               PO BOX 843944
                                                                                                                           9/24/2018                     $ 7,566.87   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
               Street

               LOS ANGELES                                    CA                                    90084-3944                                                        q   Services

               City                                                State                              ZIP Code                                                        q   Other


          Total amount or value.........................................................................................                             $22,700.61




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 382
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 410 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ICON NEWCO POOL 4 NEASTMIDWST LLC
3.1,001.                                                                                                                   7/30/2018                $ 194,364.22   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                $ 194,364.22

              PO BOX 934506
                                                                                                                           9/25/2018                $ 182,954.67   q   Unsecured loan repayments
                                                                                                                           9/27/2018                $ 194,364.22
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-4506                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $766,047.33



              IDEA NUOVA INC
3.1,002.                                                                                                                  07/24/2018                $ 581,656.62   q
              Creditor's Name                                                                                                                                          Secured debt

              302 5TH AVE 7TH FLOOR                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10001                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $581,656.62



              IDEAVILLAGE PRODUCTS CORP
3.1,003.                                                                                                                  07/23/2018                 $ 23,509.81   q
              Creditor's Name                                                                                                                                          Secured debt

              155 US-46 4                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

               WAYNE                                         NJ                                         7470                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $23,509.81




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 383
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 411 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              IDM WORLDWIDE LLC
3.1,004.                                                                                                                  7/18/2018                       $ 435.66 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 162.08
                                                                                                                          7/23/2018                       $ 163.58 q
              902 N 17TH AVE                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 344.92
                                                                                                                           8/2/2018                       $ 298.66 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/6/2018                       $ 951.48
                                                                                                                           8/8/2018                          $ 1.50 q
              PHOENIX                                        AZ                                        85007                                                            Services
                                                                                                                           8/9/2018                       $ 324.16
              City                                              State                                ZIP Code
                                                                                                                          8/10/2018                       $ 148.24 q
                                                                                                                                                                        Other
                                                                                                                          8/17/2018                       $ 904.06
                                                                                                                          8/20/2018                       $ 216.86
                                                                                                                          8/22/2018                     $ 1,304.05
                                                                                                                          8/23/2018                       $ 148.24
                                                                                                                          8/24/2018                     $ 1,037.74
                                                                                                                          8/27/2018                       $ 162.08
                                                                                                                          8/29/2018                       $ 228.91
                                                                                                                          8/30/2018                       $ 108.43
                                                                                                                          8/31/2018                       $ 583.83
                                                                                                                           9/4/2018                       $ 136.04
                                                                                                                           9/6/2018                       $ 264.26
                                                                                                                          9/10/2018                       $ 630.04
                                                                                                                          9/12/2018                       $ 994.12
                                                                                                                          9/17/2018                       $ 705.73
                                                                                                                          9/19/2018                       $ 136.04
                                                                                                                          9/24/2018                       $ 271.89
                                                                                                                          9/26/2018                       $ 342.05

         Total amount or value.........................................................................................                             $11,004.65




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 384
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 412 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              IDS ONLINE CORP
3.1,005.                                                                                                                  7/17/2018                       $ 56.41 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                      $ 133.31
                                                                                                                          7/19/2018                       $ 89.46 q
              117 DOCKS CORNER ROAD UNIT B                                                                                                                              Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 41.49
                                                                                                                          7/23/2018                      $ 523.11 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                      $ 572.31
                                                                                                                          7/30/2018                      $ 170.22 q
              DAYTON                                         NJ                                        08810                                                            Services
                                                                                                                          7/31/2018                       $ 23.47
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                      $ 600.95 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                       $ 93.16
                                                                                                                           8/6/2018                      $ 197.26
                                                                                                                           8/7/2018                       $ 57.18
                                                                                                                           8/8/2018                       $ 40.96
                                                                                                                           8/9/2018                       $ 39.57
                                                                                                                          8/10/2018                       $ 19.35
                                                                                                                          8/13/2018                      $ 198.64
                                                                                                                          8/14/2018                       $ 41.42
                                                                                                                          8/15/2018                      $ 647.46
                                                                                                                          8/16/2018                       $ 68.57
                                                                                                                          8/17/2018                       $ 16.12
                                                                                                                          8/20/2018                      $ 266.25
                                                                                                                          8/21/2018                       $ 38.08
                                                                                                                          8/22/2018                      $ 124.51
                                                                                                                          8/24/2018                       $ 17.92
                                                                                                                          8/27/2018                      $ 552.14
                                                                                                                          8/28/2018                      $ 236.34
                                                                                                                          8/29/2018                         $ 8.67
                                                                                                                          8/30/2018                       $ 18.79
                                                                                                                           9/4/2018                      $ 581.91
                                                                                                                           9/7/2018                       $ 34.10
                                                                                                                          9/10/2018                      $ 228.84
                                                                                                                          9/11/2018                      $ 936.26

         Total amount or value.........................................................................................                                 $6,674.23



              IENJOY LLC
3.1,006.                                                                                                                  7/17/2018                  $ 1,773.17     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                  $ 2,074.83

              545 SOUTH HERCULES AVE
                                                                                                                          7/23/2018                 $ 13,383.86     q   Unsecured loan repayments
                                                                                                                          7/25/2018                    $ 860.57
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CLEARWATER                                     FL                                        33764                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $18,092.43




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 385
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 413 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ILLINOIS CENTRE REALTY LLC
3.1,007.                                                                                                                   7/30/2018                 $ 16,708.13   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 28,875.30

              PO BOX 368
                                                                                                                           8/28/2018                 $ 16,708.13   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 16,708.13
                                                                                                                                                                   q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $78,999.69



              ILLINOIS STATE TREASURY OFFICE
3.1,008.                                                                                                                  07/16/2018                $ 280,971.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/16/2018                 $ 99,338.00
                                                                                                                          07/16/2018                     $ 862.00 q
              219 STATE HOUSE SPRINGFIELD                                                                                                                              Unsecured loan repayments
                                                                                                                          07/20/2018                     $ 665.00
                                                                                                                          07/23/2018                $ 280,971.00 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      07/23/2018                 $ 99,338.00
                                                                                                                          07/23/2018                     $ 862.00 q
              SPRINGFIELD                                    IL                                        62706                                                           Services
                                                                                                                          07/30/2018                $ 280,971.00
                                                                                                                          07/30/2018                 $ 99,338.00 qX               Tax Payments
              City                                                State                              ZIP Code                                                          Other
                                                                                                                          07/30/2018                     $ 862.00
                                                                                                                          08/07/2018                $ 268,267.00
                                                                                                                          08/07/2018                 $ 92,851.00
                                                                                                                          08/07/2018                   $ 3,908.00
                                                                                                                          08/14/2018                $ 268,267.00
                                                                                                                          08/14/2018                 $ 92,851.00
                                                                                                                          08/14/2018                   $ 3,908.00
                                                                                                                          08/20/2018                 $ 14,528.00
                                                                                                                          08/22/2018                $ 268,267.00
                                                                                                                          08/22/2018                 $ 92,851.00
                                                                                                                          08/22/2018                   $ 3,908.00
                                                                                                                          08/30/2018                $ 268,267.00
                                                                                                                          08/30/2018                 $ 92,851.00
                                                                                                                          08/30/2018                   $ 3,908.00
                                                                                                                          09/07/2018                $ 261,035.00
                                                                                                                          09/07/2018                 $ 96,295.00
                                                                                                                          09/07/2018                 $ 17,471.00
                                                                                                                          09/14/2018                $ 261,035.00
                                                                                                                          09/14/2018                 $ 96,295.00
                                                                                                                          09/14/2018                 $ 17,471.00
                                                                                                                          09/20/2018                   $ 8,141.00
                                                                                                                          09/21/2018                $ 261,035.00
                                                                                                                          09/21/2018                 $ 96,295.00
                                                                                                                          09/21/2018                 $ 17,471.00
                                                                                                                          09/28/2018                $ 261,035.00
                                                                                                                          09/28/2018                 $ 96,295.00
                                                                                                                          09/28/2018                 $ 17,471.00
                                                                                                                          10/05/2018                $ 100,772.00
                                                                                                                          10/05/2018                 $ 19,851.00

         Total amount or value.........................................................................................                           $4,246,778.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 386
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 414 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              IMPERIAL COUNTY TREASURER
3.1,009.                                                                                                                  8/16/2018                     $ 9,246.39   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                        $ 22.07

              940 W MAIN STREET 106                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              EL CENTRO                                      CA                                    92243-2864                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                                 $9,268.46



              IMPERIAL INDUSTRIAL SUPPLY
3.1,010.                                                                                                                  7/18/2018                  $ 3,506.80 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                  $ 3,943.92
                                                                                                                          7/23/2018                  $ 7,350.28 q
              5798 ONTARIO MILLS PARKWAY                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/24/2018                  $ 1,926.51
                                                                                                                          7/25/2018                  $ 4,400.68 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                    $ 625.09
                                                                                                                          7/30/2018                  $ 6,965.30 q
              ONTARIO                                        CA                                        91764                                                             Services
                                                                                                                          7/31/2018                  $ 5,640.90
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 5,506.64 q
                                                                                                                                                                         Other
                                                                                                                           8/2/2018                  $ 2,063.23
                                                                                                                           8/6/2018                  $ 4,123.22
                                                                                                                           8/7/2018                  $ 3,547.02
                                                                                                                           8/8/2018                  $ 2,464.49
                                                                                                                           8/9/2018                    $ 636.24
                                                                                                                          8/13/2018                  $ 6,429.18
                                                                                                                          8/14/2018                     $ 88.35
                                                                                                                          8/15/2018                  $ 2,707.18
                                                                                                                          8/16/2018                  $ 3,236.87
                                                                                                                          8/20/2018                  $ 9,634.76
                                                                                                                          8/21/2018                  $ 4,618.68
                                                                                                                          8/22/2018                  $ 4,923.25
                                                                                                                          8/27/2018                 $ 10,809.20
                                                                                                                          8/28/2018                  $ 8,216.57
                                                                                                                          8/29/2018                  $ 3,078.23
                                                                                                                          8/30/2018                  $ 5,427.24
                                                                                                                           9/4/2018                 $ 12,970.62
                                                                                                                           9/5/2018                  $ 2,530.35
                                                                                                                           9/6/2018                  $ 3,950.97
                                                                                                                          9/10/2018                 $ 10,041.84
                                                                                                                          9/11/2018                  $ 1,108.06

         Total amount or value.........................................................................................                            $142,471.67



              IMPERIAL VALLEY MALL LP
3.1,011.                                                                                                                  7/30/2018                     $ 6,511.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,511.00

              CBL 0572 PO BOX 955607
                                                                                                                          9/27/2018                     $ 6,511.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ST LOUIS                                       MO                                    63195-5607                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $19,533.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 387
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 415 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              IMPERIAL-DELTAH INC
3.1,012.                                                                                                                   7/20/2018                  $ 1,628.71 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/23/2018                    $ 350.00
                                                                                                                           7/24/2018                     $ 30.00 q
              795 WATERMAN AVE                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/25/2018                    $ 311.00
                                                                                                                           7/26/2018                     $ 75.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/27/2018                    $ 535.07
                                                                                                                           7/30/2018                 $ 59,849.78 q
              E PROVIDENCE                                   RI                                    02914-1713                                                             Services
                                                                                                                            8/2/2018                     $ 72.00
              City                                              State                                ZIP Code
                                                                                                                            8/3/2018                    $ 104.00 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                  $ 4,102.10
                                                                                                                           8/31/2018                    $ 622.83
                                                                                                                            9/4/2018                    $ 206.00
                                                                                                                            9/5/2018                     $ 34.00

         Total amount or value.........................................................................................                              $67,920.49



              INDIAN RIVER MALL REALTY MGMT LLC
3.1,013.                                                                                                                   7/30/2018                     $ 5,423.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/29/2018                     $ 5,423.00

              1010 NORTHERN BLVD SUITE 212
                                                                                                                           9/27/2018                     $ 5,423.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $16,269.00



              INDIANA MALL COMPANY LP
3.1,014.                                                                                                                  07/31/2018                $ 371,257.17      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 5481                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              JOHNSTOWN                                      PA                                        15904                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $371,257.17



              INDY LUBE INVESTMENTS LLC
3.1,015.                                                                                                                   7/30/2018                 $ 23,500.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 23,500.00

              823 WEST 10TH STREET
                                                                                                                           9/27/2018                 $ 23,500.00      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              TOPEKA                                         KS                                        66612                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $70,500.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 388
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 416 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              INFOR US INC
3.1,016.                                                                                                                  08/20/2018                 $ 18,585.48   q
              Creditor's Name                                                                                                                                          Secured debt

              NW 7418 PO BOX 1450                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55485                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $18,585.48



              INGLES MARKETS INC
3.1,017.                                                                                                                   9/12/2018                 $ 32,426.03   q
              Creditor's Name                                                                                                                                          Secured debt

              REAL ESTATE DEPT                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ASHEVILLE                                      NC                                    28816-6676                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $32,426.03



              INNOVA ELECTRONICS CORP
3.1,018.                                                                                                                   7/23/2018                 $ 53,019.96 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                     $ 92.02
                                                                                                                           7/25/2018                     $ 32.88 q
              FOUNTAIN VALLEY CA 92708                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/26/2018                    $ 106.11
                                                                                                                           7/27/2018                     $ 97.97 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/30/2018                  $ 9,311.64
                                                                                                                           7/31/2018                     $ 10.09 q
              FOUNTAIN VALLEY                                 CA                                       92708                                                           Services
                                                                                                                            8/1/2018                     $ 70.06
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 52.65 q
                                                                                                                                                                       Other
                                                                                                                            8/3/2018                     $ 29.29
                                                                                                                            8/6/2018                 $ 26,131.09
                                                                                                                            8/9/2018                     $ 94.79
                                                                                                                           8/10/2018                       $ 7.32
                                                                                                                           8/13/2018                 $ 14,151.55
                                                                                                                           8/20/2018                 $ 12,504.11
                                                                                                                           8/21/2018                    $ 900.00
                                                                                                                           8/22/2018                     $ 95.76
                                                                                                                           8/23/2018                     $ 67.29
                                                                                                                           8/27/2018                 $ 17,736.73
                                                                                                                           8/28/2018                    $ 119.76
                                                                                                                           8/30/2018                       $ 7.32

         Total amount or value.........................................................................................                             $134,638.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 389
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 417 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              INNOVA PRODUCTS INC
3.1,019.                                                                                                                  7/18/2018                       $ 679.35 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 512.00
                                                                                                                          7/20/2018                       $ 776.00 q
              1289 HAMMERWOOD AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,678.00
                                                                                                                          7/25/2018                     $ 1,096.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 145.00
                                                                                                                          7/27/2018                       $ 154.00 q
              SUNNYVALE                                      CA                                        94089                                                           Services
                                                                                                                          7/30/2018                       $ 385.00
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 667.50 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 222.00
                                                                                                                           8/3/2018                       $ 110.00
                                                                                                                           8/6/2018                       $ 114.50
                                                                                                                           8/8/2018                       $ 715.00
                                                                                                                           8/9/2018                       $ 264.00
                                                                                                                          8/10/2018                       $ 264.00
                                                                                                                          8/13/2018                     $ 1,538.50
                                                                                                                          8/15/2018                     $ 1,674.00
                                                                                                                          8/16/2018                       $ 726.00
                                                                                                                          8/17/2018                       $ 554.00
                                                                                                                          8/20/2018                       $ 395.00
                                                                                                                          8/22/2018                     $ 1,770.00
                                                                                                                          8/23/2018                       $ 454.00
                                                                                                                          8/24/2018                       $ 384.00
                                                                                                                          8/27/2018                       $ 497.00
                                                                                                                          8/29/2018                       $ 454.00
                                                                                                                          8/30/2018                       $ 409.00
                                                                                                                          8/31/2018                       $ 332.00
                                                                                                                           9/4/2018                       $ 813.00
                                                                                                                           9/5/2018                     $ 1,225.50
                                                                                                                           9/6/2018                       $ 487.00

         Total amount or value.........................................................................................                             $19,495.35



              INNOVATIVE TECHNOLOGY ELECTRON
3.1,020.                                                                                                                  7/20/2018                  $ 6,545.17 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                    $ 527.44
                                                                                                                          7/25/2018                     $ 23.64 q
              1 CHANNEL DRIVE                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/26/2018                     $ 96.00
                                                                                                                          7/27/2018                    $ 162.00 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                    $ 459.81
                                                                                                                           8/6/2018                  $ 1,673.36 q
              PORT WASHINGTON                                NY                                        11050                                                           Services
                                                                                                                           8/7/2018                  $ 9,594.85
              City                                              State                                ZIP Code
                                                                                                                           8/9/2018                    $ 128.52 q
                                                                                                                                                                       Other
                                                                                                                          8/10/2018                     $ 89.24
                                                                                                                          8/13/2018                    $ 244.44
                                                                                                                          8/16/2018                     $ 35.90
                                                                                                                          8/17/2018                     $ 28.13
                                                                                                                          8/20/2018                    $ 342.40
                                                                                                                          8/21/2018                    $ 309.43
                                                                                                                          8/22/2018                    $ 224.55
                                                                                                                          8/23/2018                     $ 81.96
                                                                                                                          8/27/2018                 $ 40,026.06
                                                                                                                          8/29/2018                    $ 107.67
                                                                                                                          8/31/2018                    $ 106.21
                                                                                                                           9/4/2018                    $ 337.56

         Total amount or value.........................................................................................                             $61,144.34




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 390
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 418 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              INTEGRATED SUPPLY NETWORK
3.1,021.                                                                                                                  7/18/2018                     $ 1,173.18 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                        $ 10.60
                                                                                                                          7/20/2018                       $ 371.47 q
              PO BOX 405157                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 3,207.71
                                                                                                                          7/25/2018                       $ 970.61 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 299.28
                                                                                                                          7/27/2018                       $ 120.94 q
              ATLANTA                                        GA                                    30384-5157                                                            Services
                                                                                                                          7/30/2018                     $ 1,178.16
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 1,496.27 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                       $ 651.37
                                                                                                                           8/6/2018                     $ 1,095.71
                                                                                                                           8/8/2018                     $ 1,483.98
                                                                                                                           8/9/2018                        $ 15.71
                                                                                                                          8/10/2018                        $ 25.38
                                                                                                                          8/13/2018                     $ 1,601.45
                                                                                                                          8/15/2018                       $ 521.61
                                                                                                                          8/16/2018                       $ 349.61
                                                                                                                          8/17/2018                       $ 594.61
                                                                                                                          8/20/2018                     $ 1,408.87
                                                                                                                          8/22/2018                     $ 2,474.32
                                                                                                                          8/23/2018                     $ 2,538.38
                                                                                                                          8/24/2018                       $ 934.02
                                                                                                                          8/27/2018                       $ 525.93
                                                                                                                          8/29/2018                       $ 678.65
                                                                                                                          8/30/2018                       $ 267.78
                                                                                                                          8/31/2018                       $ 493.21
                                                                                                                           9/4/2018                     $ 1,272.84
                                                                                                                           9/5/2018                     $ 2,025.01
                                                                                                                           9/6/2018                       $ 235.15

         Total amount or value.........................................................................................                             $28,021.81



              INTER TRADING LLC
3.1,022.                                                                                                                  7/30/2018                     $ 8,464.87   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,464.87

              789 N GROVE ROAD 103                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              RICHARDSON                                     TX                                        75081                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,929.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 391
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 419 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              INTERMODAL SALES
3.1,023.                                                                                                                   7/17/2018                $ 202,139.39 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                $ 207,059.75
                                                                                                                           7/19/2018                $ 170,599.84 q
              8650 MACON ROAD                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                $ 203,593.56
                                                                                                                           7/23/2018                $ 354,715.84 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       7/24/2018                $ 233,136.53
                                                                                                                           7/25/2018                $ 197,993.43 q
                                                                                                                                                                 X
              CORDOVA                                        TN                                        38018                                                         Services
                                                                                                                           7/26/2018                $ 192,678.41
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                $ 175,236.66 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                $ 245,054.69
                                                                                                                           7/31/2018                $ 267,572.83
                                                                                                                            8/1/2018                $ 285,059.44
                                                                                                                            8/2/2018                $ 183,888.00
                                                                                                                            8/3/2018                $ 302,656.72
                                                                                                                            8/6/2018                $ 368,694.74
                                                                                                                            8/7/2018                $ 318,724.68
                                                                                                                            8/8/2018                $ 263,917.57
                                                                                                                            8/9/2018                $ 224,273.66
                                                                                                                           8/10/2018                $ 147,922.51
                                                                                                                           8/13/2018                $ 364,899.30
                                                                                                                           8/14/2018                $ 198,771.99
                                                                                                                           8/15/2018                $ 162,715.65
                                                                                                                           8/16/2018                $ 197,391.95
                                                                                                                           8/17/2018                $ 138,701.37
                                                                                                                           8/20/2018                $ 322,082.36
                                                                                                                           8/21/2018                $ 233,510.29
                                                                                                                           8/22/2018                $ 198,341.91
                                                                                                                           8/23/2018                $ 151,404.53
                                                                                                                           8/24/2018                $ 173,678.87
                                                                                                                           8/27/2018                $ 300,886.82
                                                                                                                           8/28/2018                $ 189,397.66
                                                                                                                           8/29/2018                $ 176,780.82
                                                                                                                           8/30/2018                $ 194,914.87
                                                                                                                           8/31/2018                $ 121,682.60
                                                                                                                            9/3/2018                $ 348,660.50
                                                                                                                            9/4/2018                $ 209,964.62
                                                                                                                            9/5/2018                $ 143,064.18
                                                                                                                            9/6/2018                $ 118,649.18
                                                                                                                            9/7/2018                $ 106,726.86
                                                                                                                           9/10/2018                $ 163,739.40
                                                                                                                           9/11/2018                $ 193,094.94
                                                                                                                           9/12/2018                $ 223,815.43
                                                                                                                           9/13/2018                $ 256,199.59
                                                                                                                           9/14/2018                $ 165,135.51
                                                                                                                           9/17/2018                $ 311,789.02
                                                                                                                           9/18/2018                $ 151,024.58
                                                                                                                           9/19/2018                $ 214,158.93
                                                                                                                           9/20/2018                $ 129,860.71
                                                                                                                           9/21/2018                $ 124,779.30
                                                                                                                           9/24/2018                $ 270,165.39
                                                                                                                           9/25/2018                $ 167,579.94
                                                                                                                           9/26/2018                $ 128,105.66
                                                                                                                           9/27/2018                $ 132,804.45
                                                                                                                           9/28/2018                $ 161,681.06
                                                                                                                           10/1/2018                $ 260,576.17
                                                                                                                           10/4/2018                $ 121,268.08
                                                                                                                           10/5/2018                $ 772,571.17
                                                                                                                           10/8/2018                $ 380,292.13
                                                                                                                           10/9/2018                $ 260,849.05
                                                                                                                          10/10/2018                $ 238,313.41

         Total amount or value.........................................................................................                          $13,424,948.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 392
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 420 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              INTERNATIONAL AIRPORT CENTER INC
3.1,024.                                                                                                                  7/23/2018                  $ 6,011.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 35,837.31
                                                                                                                           8/9/2018                  $ 6,011.00 q
              P O BOX 847453                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 6,011.00
                                                                                                                          8/28/2018                 $ 35,837.31 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 6,011.00
                                                                                                                          9/24/2018                  $ 6,011.00 q
              DALLAS                                         TX                                    75284-7453                                                          Services
                                                                                                                          9/27/2018                 $ 35,837.31
              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $137,566.93



              INTERNATIONAL FRANCHISE ASSOCIATION
3.1,025.                                                                                                                  8/10/2018                 $ 10,000.00   q
              Creditor's Name                                                                                                                                          Secured debt

              1900 K STREET NW SUITE 700                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              WASHINGTON                                     DC                                        20006                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $10,000.00



              INTERNATIONAL HOME MIAMI CORP
3.1,026.                                                                                                                  7/17/2018                     $ 1,341.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                        $ 37.80
                                                                                                                          7/19/2018                       $ 112.33 q
              5330 NW 161 ST                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,677.86
                                                                                                                          7/24/2018                     $ 4,339.15 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,130.16
                                                                                                                          7/26/2018                       $ 117.62 q
              MIAMI                                          FL                                        33014                                                           Services
                                                                                                                          7/27/2018                     $ 1,261.73
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 639.93 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                     $ 3,131.51
                                                                                                                           8/3/2018                     $ 1,192.14
                                                                                                                           8/7/2018                     $ 1,162.46
                                                                                                                           8/9/2018                       $ 586.92
                                                                                                                          8/10/2018                     $ 3,041.59
                                                                                                                          8/13/2018                     $ 1,079.23
                                                                                                                          8/14/2018                       $ 252.07
                                                                                                                          8/15/2018                     $ 1,177.86
                                                                                                                          8/16/2018                     $ 1,031.63
                                                                                                                          8/17/2018                     $ 2,076.41
                                                                                                                          8/20/2018                     $ 1,688.56
                                                                                                                          8/22/2018                       $ 543.32

         Total amount or value.........................................................................................                             $27,621.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 393
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 421 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              INTERNATIONAL PACKAGING SUPPLI
3.1,027.                                                                                                                  7/17/2018                 $ 24,716.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                 $ 15,934.02
                                                                                                                          7/31/2018                   $ 4,434.93 q
              4219 NORTH SHORE DRIVE                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/6/2018                 $ 26,671.68
                                                                                                                           8/7/2018                 $ 19,881.46 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/9/2018                   $ 7,634.36
                                                                                                                          8/10/2018                   $ 6,667.92 q
                                                                                                                                                                 X
              FENTON                                         MI                                        48430                                                           Services
                                                                                                                          8/13/2018                 $ 35,653.88
              City                                              State                                ZIP Code
                                                                                                                          8/17/2018                   $ 7,193.75 q
                                                                                                                                                                       Other
                                                                                                                          8/20/2018                 $ 49,657.49
                                                                                                                          8/29/2018                 $ 21,238.56
                                                                                                                          8/30/2018                 $ 14,100.79
                                                                                                                           9/4/2018                 $ 57,075.20
                                                                                                                           9/5/2018                 $ 11,862.90
                                                                                                                           9/6/2018                 $ 11,415.04
                                                                                                                          9/10/2018                   $ 8,791.15
                                                                                                                          9/11/2018                 $ 26,548.20
                                                                                                                          9/17/2018                $ 112,821.76
                                                                                                                          9/18/2018                   $ 5,309.64
                                                                                                                          9/24/2018                 $ 50,318.93
                                                                                                                          9/26/2018                 $ 74,720.65

         Total amount or value.........................................................................................                            $592,649.02



              INVENTORY ADJUSTERS
3.1,028.                                                                                                                  7/18/2018                     $ 2,371.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                        $ 47.52
                                                                                                                          7/23/2018                     $ 1,497.82 q
              3437 E MCDOWELL RD                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/8/2018                        $ 45.34
                                                                                                                           8/9/2018                       $ 421.52 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/13/2018                       $ 615.88
                                                                                                                          8/15/2018                       $ 235.96 q
                                                                                                                                                                   X
              PHOENIX                                        AZ                                        85008                                                           Services
                                                                                                                          8/16/2018                       $ 123.20
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                       $ 410.96 q
                                                                                                                                                                       Other
                                                                                                                          8/21/2018                        $ 60.72
                                                                                                                          8/22/2018                        $ 54.56
                                                                                                                          8/24/2018                       $ 372.08
                                                                                                                          8/27/2018                     $ 1,162.48
                                                                                                                          8/28/2018                       $ 877.36
                                                                                                                          8/29/2018                        $ 84.48
                                                                                                                          8/30/2018                       $ 366.96
                                                                                                                           9/4/2018                       $ 815.88
                                                                                                                           9/5/2018                       $ 317.41
                                                                                                                           9/6/2018                       $ 859.88
                                                                                                                          9/10/2018                       $ 776.16

         Total amount or value.........................................................................................                             $11,517.77



              INVERSIONES JOSELYNMARI S E NE
3.1,029.                                                                                                                  7/30/2018                 $ 43,166.67   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 43,166.67

              PO BOX 372080
                                                                                                                          9/27/2018                 $ 43,166.67   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              CAYEY                                          PR                                        00737                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $129,500.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 394
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 422 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              INYO COUNTY TAX COLLECTOR
3.1,030.                                                                                                                   8/16/2018                 $ 11,742.11   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX O                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              INDEPENDENCE                                   CA                                        93526                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $11,742.11



              IOWA STATE TREASURY OFFICE
3.1,031.                                                                                                                  07/25/2018                 $ 45,424.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/25/2018                  $ 2,158.00
                                                                                                                          08/10/2018                 $ 45,424.00 q
              CAPITOL BUILDING DES MOINES                                                                                                                              Unsecured loan repayments
                                                                                                                          08/10/2018                  $ 2,158.00
                                                                                                                          08/20/2018                 $ 90,341.00 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/20/2018                 $ 14,942.00
                                                                                                                          08/20/2018                  $ 1,794.00 q
              DES MOINES                                     IA                                        50319                                                           Services
                                                                                                                          08/24/2018                 $ 45,424.00
                                                                                                                          08/24/2018                  $ 2,158.00 q
                                                                                                                                                                 X                Tax Payments
              City                                                State                              ZIP Code                                                          Other
                                                                                                                          09/10/2018                 $ 45,424.00
                                                                                                                          09/10/2018                  $ 2,158.00
                                                                                                                          09/20/2018                 $ 90,341.00
                                                                                                                          09/20/2018                 $ 14,942.00
                                                                                                                          09/20/2018                  $ 1,794.00
                                                                                                                          09/25/2018                 $ 45,424.00
                                                                                                                          09/25/2018                  $ 2,158.00

         Total amount or value.........................................................................................                             $452,064.00



              IRC RETAIL CENTERS INC
3.1,032.                                                                                                                   9/24/2018                 $ 28,407.18   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/27/2018                 $ 14,923.42

              75 REMITTANCE DRIVE DEPT 3128                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60675-3128                                                      q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $43,330.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 395
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 423 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ISAVE ONLINE STORES LLC
3.1,033.                                                                                                                  7/18/2018                     $ 3,433.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,117.17
                                                                                                                          7/23/2018                     $ 4,623.37 q
              1460 BROADWAY YORK                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,033.25
                                                                                                                          7/25/2018                     $ 1,220.39 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 2,552.22
                                                                                                                          7/30/2018                     $ 1,927.58 q
              NYC                                            NY                                        10018                                                           Services
                                                                                                                          7/31/2018                       $ 862.03
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                     $ 1,799.97 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 763.57
                                                                                                                           8/6/2018                     $ 4,547.03
                                                                                                                           8/8/2018                       $ 100.63
                                                                                                                           8/9/2018                       $ 779.75
                                                                                                                          8/13/2018                     $ 5,434.54
                                                                                                                          8/14/2018                     $ 2,452.63
                                                                                                                          8/15/2018                     $ 1,156.99
                                                                                                                          8/16/2018                       $ 548.58
                                                                                                                          8/20/2018                     $ 4,412.08
                                                                                                                          8/21/2018                       $ 930.59
                                                                                                                          8/22/2018                       $ 763.88
                                                                                                                          8/23/2018                       $ 770.20
                                                                                                                          8/27/2018                     $ 3,289.85
                                                                                                                          8/28/2018                     $ 1,137.33
                                                                                                                          8/29/2018                     $ 1,356.18
                                                                                                                          8/30/2018                       $ 651.40
                                                                                                                           9/4/2018                     $ 4,883.57
                                                                                                                           9/5/2018                       $ 154.13
                                                                                                                           9/6/2018                     $ 1,112.33
                                                                                                                          9/10/2018                     $ 3,565.05
                                                                                                                          9/11/2018                       $ 684.24

         Total amount or value.........................................................................................                             $58,063.53



              ISTAR INC
3.1,034.                                                                                                                  7/23/2018                  $ 6,768.17 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 56,924.42
                                                                                                                           8/9/2018                  $ 6,768.17 q
              PO BOX 10745                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 6,768.17
                                                                                                                          8/28/2018                 $ 58,480.30 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 6,768.17
                                                                                                                          9/24/2018                  $ 6,768.17 q
              NEWARK                                         NJ                                        07193                                                           Services
                                                                                                                          9/27/2018                 $ 58,480.30
              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $207,725.87




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 396
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 424 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ITOUCHLESS HOUSEWARES & PRODUC
3.1,035.                                                                                                                  7/17/2018                      $ 129.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 68.00
                                                                                                                          7/19/2018                      $ 183.00 q
              777 MARINERS ISLAND BLVD STE 125                                                                                                                         Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 68.00
                                                                                                                          7/23/2018                      $ 908.50 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                      $ 366.00
                                                                                                                          7/25/2018                      $ 305.00 q
              SAN MATEO                                      CA                                        94404                                                           Services
                                                                                                                          7/26/2018                       $ 83.00
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                      $ 169.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                      $ 444.50
                                                                                                                          7/31/2018                      $ 203.00
                                                                                                                           8/1/2018                      $ 122.00
                                                                                                                           8/2/2018                      $ 489.00
                                                                                                                           8/3/2018                      $ 129.00
                                                                                                                           8/6/2018                      $ 283.40
                                                                                                                           8/9/2018                      $ 127.50
                                                                                                                          8/10/2018                      $ 129.00
                                                                                                                          8/13/2018                      $ 500.00
                                                                                                                          8/14/2018                      $ 225.00
                                                                                                                          8/15/2018                      $ 117.50
                                                                                                                          8/16/2018                      $ 136.00
                                                                                                                          8/17/2018                      $ 131.00
                                                                                                                          8/20/2018                      $ 682.00
                                                                                                                          8/21/2018                      $ 349.00
                                                                                                                          8/22/2018                      $ 275.50

         Total amount or value.........................................................................................                                 $6,622.90



              ITW GLOBAL BRANDS DIV ITW INC
3.1,036.                                                                                                                  7/19/2018                       $ 781.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                       $ 115.20
                                                                                                                           8/1/2018                     $ 1,190.40 q
              6925 PORTWEST DR                                                                                                                                         Unsecured loan repayments
                                                                                                                           8/2/2018                       $ 892.80
                                                                                                                          8/10/2018                       $ 115.20 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/15/2018                       $ 669.60
                                                                                                                          8/23/2018                       $ 286.56 q
              HOUSTON                                        TX                                        77024                                                           Services
                                                                                                                          8/27/2018                       $ 520.56
              City                                              State                                ZIP Code
                                                                                                                           9/4/2018                     $ 1,505.52 q
                                                                                                                                                                       Other
                                                                                                                           9/6/2018                       $ 866.16


         Total amount or value.........................................................................................                                 $6,943.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 397
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 425 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              IVGSTORES LLC
3.1,037.                                                                                                                  7/17/2018                  $ 1,748.02 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                  $ 2,555.94
                                                                                                                          7/19/2018                  $ 1,770.73 q
              1806 N FLAMINGO RD STE 415                                                                                                                              Unsecured loan repayments
                                                                                                                          7/20/2018                    $ 585.14
                                                                                                                          7/23/2018                  $ 4,630.46 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/24/2018                  $ 2,609.46
                                                                                                                          7/25/2018                  $ 2,986.59 q
              PEMBROKE PINES                                 FL                                        33028                                                          Services
                                                                                                                          7/26/2018                  $ 4,654.47
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                  $ 6,381.43 q
                                                                                                                                                                      Other
                                                                                                                          7/31/2018                    $ 914.83
                                                                                                                           8/1/2018                  $ 6,701.57
                                                                                                                           8/2/2018                  $ 1,901.53
                                                                                                                           8/3/2018                    $ 136.45
                                                                                                                           8/6/2018                  $ 7,238.14
                                                                                                                           8/7/2018                  $ 5,908.44
                                                                                                                           8/8/2018                  $ 3,279.64
                                                                                                                           8/9/2018                  $ 2,539.14
                                                                                                                          8/13/2018                  $ 3,133.34
                                                                                                                          8/14/2018                  $ 1,448.45
                                                                                                                          8/15/2018                  $ 2,476.24
                                                                                                                          8/16/2018                  $ 3,847.76
                                                                                                                          8/20/2018                  $ 5,201.29
                                                                                                                          8/21/2018                  $ 2,012.90
                                                                                                                          8/22/2018                  $ 1,866.59
                                                                                                                          8/23/2018                    $ 476.35
                                                                                                                          8/24/2018                  $ 1,532.34
                                                                                                                          8/27/2018                  $ 4,135.50
                                                                                                                          8/28/2018                  $ 1,959.68
                                                                                                                          8/29/2018                  $ 2,958.07
                                                                                                                          8/30/2018                  $ 1,406.61
                                                                                                                          8/31/2018                    $ 243.13
                                                                                                                           9/4/2018                 $ 12,028.77
                                                                                                                           9/5/2018                    $ 533.31
                                                                                                                           9/6/2018                  $ 1,895.03
                                                                                                                          9/10/2018                  $ 9,706.00
                                                                                                                          9/11/2018                  $ 6,452.25

         Total amount or value.........................................................................................                            $119,855.59



              J & W MANAGEMENT CORP
3.1,038.                                                                                                                  9/25/2018                 $ 48,615.66   q
              Creditor's Name                                                                                                                                         Secured debt

              505 PARK AVENUE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10022                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $48,615.66




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 398
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 426 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              J B HUNT TRANSPORT INC
3.1,039.                                                                                                                  08/02/2018                $ 327,000.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/09/2018                $ 308,000.00
                                                                                                                          08/16/2018                $ 305,000.00 q
              PO BOX 98545                                                                                                                                              Unsecured loan repayments
                                                                                                                          08/23/2018                $ 250,000.00
                                                                                                                          08/30/2018                $ 185,000.00 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      09/06/2018                $ 322,000.00
                                                                                                                          09/13/2018                $ 228,000.00 q
                                                                                                                                                                 X
              CHICAGO                                        IL                                        60693                                                            Services
                                                                                                                          09/20/2018                $ 365,000.00
              City                                                State                              ZIP Code
                                                                                                                          09/27/2018                $ 455,000.00 q
                                                                                                                                                                        Other


         Total amount or value.........................................................................................                           $2,745,000.00



              J&B TOOL SALES INC
3.1,040.                                                                                                                   7/18/2018                     $ 1,187.18 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 808.96
                                                                                                                           7/23/2018                     $ 1,404.80 q
              31720 PLYMOUTH ROAD                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 1,263.01
                                                                                                                           7/25/2018                       $ 779.18 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 427.31
                                                                                                                           7/30/2018                     $ 1,255.71 q
              LIVONIA                                        MI                                        48150                                                            Services
                                                                                                                           7/31/2018                     $ 1,968.94
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                       $ 215.55 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 508.05
                                                                                                                            8/6/2018                     $ 1,371.03
                                                                                                                            8/7/2018                       $ 347.99
                                                                                                                            8/8/2018                       $ 422.43
                                                                                                                            8/9/2018                       $ 667.27
                                                                                                                           8/13/2018                     $ 1,202.03
                                                                                                                           8/14/2018                       $ 279.47
                                                                                                                           8/15/2018                       $ 451.66
                                                                                                                           8/16/2018                       $ 408.75
                                                                                                                           8/20/2018                     $ 1,650.11
                                                                                                                           8/21/2018                       $ 631.59
                                                                                                                           8/22/2018                       $ 335.99
                                                                                                                           8/23/2018                        $ 46.22
                                                                                                                           8/24/2018                       $ 270.64
                                                                                                                           8/27/2018                       $ 990.95
                                                                                                                           8/28/2018                       $ 964.23
                                                                                                                           8/29/2018                       $ 360.02
                                                                                                                           8/30/2018                       $ 581.13
                                                                                                                            9/4/2018                     $ 2,094.77
                                                                                                                            9/5/2018                       $ 554.59
                                                                                                                            9/6/2018                       $ 279.78
                                                                                                                           9/10/2018                     $ 1,372.69
                                                                                                                           9/11/2018                       $ 558.84

         Total amount or value.........................................................................................                              $25,660.87




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 399
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 427 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              J&V INTERNATIONAL LTD
3.1,041.                                                                                                                  7/25/2018                $ 137,475.71 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/24/2018                 $ 17,059.80
                                                                                                                          8/27/2018                 $ 21,801.71 q
              4F GEE FAT FACTORY BUILDING 78-80 FUK TSUN                                                                                                                 Unsecured loan repayments
                                                                                                                           9/4/2018                 $ 28,560.00
              STREETTAI KOK TSUI
                                                                                                                           9/7/2018                 $ 37,362.60 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/14/2018                $ 144,816.81
                                                                                                                          9/21/2018                 $ 24,643.03 q
              KOWLOON                                        HONGKONG                                                                                                    Services
                                                                                                                          10/2/2018                 $ 32,844.18
              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $444,563.84



              JACKSON COMMONS LLC
3.1,042.                                                                                                                  7/30/2018                     $ 3,687.67   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,687.67

              1707 N WATERFRONT PKWY RE: METROCENTER MALL                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WICHITA                                        KS                                        67206                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,375.34



              JACKSONVILLE AVENUES LIMITED PARTN
3.1,043.                                                                                                                  7/30/2018                 $ 36,138.17      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/29/2018                 $ 36,138.17

              867550 RELIABLE PARKWAY
                                                                                                                          9/27/2018                 $ 36,138.17      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0075                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $108,414.51



              JACMEL JEWELRY INC
3.1,044.                                                                                                                  7/18/2018                     $ 3,167.76 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/26/2018                     $ 3,713.06
                                                                                                                           8/1/2018                     $ 3,477.73 q
              30-00 47TH AVE                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/15/2018                     $ 2,839.02
                                                                                                                          8/22/2018                       $ 701.36 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/30/2018                     $ 4,794.61
                                                                                                                           9/6/2018                        $ 68.75 q
              LONG ISLAND CITY                               NY                                        11101                                                             Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $18,762.29




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 400
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 428 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              JACQUELINE KRAEHE
3.1,045.                                                                                                                  7/19/2018                     $ 1,365.10 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 1,406.75
                                                                                                                          7/25/2018                       $ 165.75 q
              10719 1ST AVENUE NW UNITA                                                                                                                                Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 209.10
                                                                                                                          7/31/2018                        $ 34.86 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                        $ 69.72
                                                                                                                           8/7/2018                        $ 32.95 q
              SEATTLE                                         WA                                       98177                                                           Services
                                                                                                                           8/8/2018                       $ 215.05
              City                                              State                                ZIP Code
                                                                                                                          8/13/2018                       $ 373.16 q
                                                                                                                                                                       Other
                                                                                                                          8/14/2018                       $ 124.96
                                                                                                                          8/21/2018                       $ 119.00
                                                                                                                          8/22/2018                       $ 318.75
                                                                                                                          8/27/2018                     $ 1,628.60
                                                                                                                          8/28/2018                       $ 254.15
                                                                                                                          8/30/2018                       $ 186.15
                                                                                                                           9/4/2018                     $ 2,035.75
                                                                                                                           9/6/2018                     $ 1,082.01
                                                                                                                          9/10/2018                       $ 507.45
                                                                                                                          9/11/2018                       $ 624.16

         Total amount or value.........................................................................................                             $10,753.42



              JAMES J STEFANICH
3.1,046.                                                                                                                  7/24/2018                $ 204,489.83   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                 $ 34,537.46

              RECEIVER OF TAXES
                                                                                                                          7/24/2018                 $ 13,404.19   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              OYSTER BAY                                     NY                                    11771-1539                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $252,431.48



              JAMES J THOMPSON TRUST
3.1,047.                                                                                                                  7/30/2018                 $ 12,990.83   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 12,990.83

              ATTN ROBERT B WILLIAMS TRUSTEEMIL ATTN ROBERT B
                                                                                                                          9/19/2018                  $ 8,158.28   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 12,990.83
              WILLIAMS TRUSTEEMIL
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10005                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $47,130.77




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 401
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 429 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              JANESVILLE MALL LIMITED PARTNRSHIP
3.1,048.                                                                                                                   7/30/2018                     $ 7,200.78   q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 955607                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ST LOUIS                                       MO                                    63195-5607                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,200.78



              JANOME AMERICA INC
3.1,049.                                                                                                                  07/20/2018                     $ 7,174.22   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          10/02/2018                     $ 1,693.35

              10 INDUSTRIAL AVE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MAHWAH                                         NJ                                        60012                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,867.57



              JARDEL COMPANY INC
3.1,050.                                                                                                                   7/30/2018                 $ 59,978.98      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                  $ 5,470.83

              BALA CYNWYD PA 19004
                                                                                                                           8/28/2018                 $ 59,978.98      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 59,978.98
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BALA CYNWYD                                     PA                                       19004                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $185,407.77




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 402
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 430 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              JARDEN CONSUMER SOLUTIONS
3.1,051.                                                                                                                   7/20/2018                    $ 250.50 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/23/2018                    $ 386.73
                                                                                                                           7/24/2018                     $ 86.64 q
              PO BOX 774626                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/27/2018                    $ 291.69
                                                                                                                           7/30/2018                    $ 287.06 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/6/2018                 $ 36,657.38
                                                                                                                            8/7/2018                    $ 117.71 q
              CHICAGO                                        IL                                    60677-4006                                                             Services
                                                                                                                           8/10/2018                    $ 177.52
              City                                                State                              ZIP Code
                                                                                                                           8/13/2018                 $ 93,184.78 q
                                                                                                                                                                          Other
                                                                                                                           8/17/2018                 $ 31,385.08
                                                                                                                           8/20/2018                 $ 37,616.83
                                                                                                                           8/21/2018                     $ 91.94
                                                                                                                           8/24/2018                    $ 114.52
                                                                                                                           8/27/2018                 $ 10,614.03
                                                                                                                            9/4/2018                  $ 4,990.05
                                                                                                                            9/7/2018                    $ 884.28

         Total amount or value.........................................................................................                             $217,136.74



              JAYDEE GROUP USA INC
3.1,052.                                                                                                                   7/20/2018                     $ 6,182.04 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                     $ 1,091.12
                                                                                                                            8/6/2018                       $ 629.36 q
              PO BOX 110517                                                                                                                                               Unsecured loan repayments
                                                                                                                            8/8/2018                       $ 202.09
                                                                                                                           8/13/2018                     $ 1,621.85 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/20/2018                       $ 403.12
                                                                                                                           8/24/2018                     $ 1,209.25 q
              BROOKLYN                                       NY                                        11211                                                              Services
                                                                                                                           8/27/2018                        $ 90.18
              City                                                State                              ZIP Code
                                                                                                                            9/5/2018                     $ 1,266.13 q
                                                                                                                                                                          Other
                                                                                                                            9/6/2018                       $ 436.28


         Total amount or value.........................................................................................                              $13,131.42



              J-B WELD COMPANY
3.1,053.                                                                                                                  08/06/2018                     $ 5,274.06   q
              Creditor's Name                                                                                                                                             Secured debt

              1130 COMO STREET                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SULPHUR SPRONGS                                TX                                        75482                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,274.06




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 403
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 431 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JC TOYS ASIA LIMITED
3.1,054.                                                                                                                  8/30/2018                $ 123,518.12      q
              Creditor's Name                                                                                                                                            Secured debt

              STE 502 CHINACHEM GOLDEN PLAZA 77 MODY RD                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TSIM SHA TSUI                                  HONGKONG                                                                                                q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $123,518.12



              JCORR LLC
3.1,055.                                                                                                                  8/31/2018                     $ 8,816.93   q
              Creditor's Name                                                                                                                                            Secured debt

              11910 KILBOURNE ROAD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SUNBURY                                        OH                                        43074                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,816.93



              JDM EXOTICS NETWORK INC
3.1,056.                                                                                                                  7/19/2018                       $ 143.89 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                        $ 28.06
                                                                                                                          7/23/2018                       $ 754.40 q
              1569 84TH ST 3A                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 757.85
                                                                                                                          7/25/2018                        $ 61.67 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                        $ 99.93
                                                                                                                          7/30/2018                       $ 236.68 q
              BROOKLYN                                       NY                                        11228                                                             Services
                                                                                                                          7/31/2018                     $ 1,220.79
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 408.05 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 109.25
                                                                                                                           8/7/2018                       $ 605.60
                                                                                                                           8/8/2018                       $ 169.79
                                                                                                                          8/13/2018                       $ 501.35
                                                                                                                          8/14/2018                     $ 1,408.84
                                                                                                                          8/15/2018                       $ 169.05
                                                                                                                          8/16/2018                        $ 98.23
                                                                                                                          8/20/2018                       $ 301.46
                                                                                                                          8/21/2018                       $ 968.12
                                                                                                                          8/22/2018                       $ 226.00
                                                                                                                          8/24/2018                       $ 133.38
                                                                                                                          8/27/2018                       $ 252.00
                                                                                                                           9/4/2018                       $ 424.30
                                                                                                                           9/5/2018                       $ 122.93
                                                                                                                           9/6/2018                        $ 16.78
                                                                                                                          9/10/2018                       $ 399.86
                                                                                                                          9/11/2018                       $ 146.50

         Total amount or value.........................................................................................                                 $9,764.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 404
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 432 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              JEFFERSON COUNTY TREASURER
3.1,057.                                                                                                                  9/14/2018                 $ 32,385.91   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 787                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              MT VERNON                                      IL                                    62864-0016                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $32,385.91



              JENNINGS 1-6 LLC
3.1,058.                                                                                                                  7/23/2018                  $ 3,195.81 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 18,955.63
                                                                                                                           8/9/2018                  $ 3,195.81 q
              SUITE 15                                                                                                                                                Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 1,559.52
                                                                                                                          8/28/2018                 $ 17,086.69 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 1,559.52
                                                                                                                          9/24/2018                  $ 3,014.00 q
              BROOKLYN HEIGHTS                               OH                                        44131                                                          Services
                                                                                                                          9/27/2018                 $ 18,747.97
              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $67,314.95



              JERSEY CITY TAX COLLECTOR
3.1,059.                                                                                                                  8/15/2018                 $ 93,722.65   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 2025                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              JERSEY CITY                                    NJ                                         7303                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $93,722.65




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 405
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 433 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              JEWELRYWEBCOM
3.1,060.                                                                                                                  7/18/2018                       $ 49.97 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                      $ 941.87
                                                                                                                          7/20/2018                      $ 728.49 q
              98 CUTTERMILL RD STE 464 SOUTH                                                                                                                            Unsecured loan repayments
                                                                                                                          7/23/2018                      $ 242.45
                                                                                                                          7/25/2018                       $ 64.59 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                      $ 429.01
                                                                                                                          7/27/2018                      $ 249.87 q
              GREAT NECK                                     NY                                        11021                                                            Services
                                                                                                                          7/30/2018                      $ 384.38
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                      $ 255.55 q
                                                                                                                                                                        Other
                                                                                                                           8/3/2018                      $ 947.47
                                                                                                                           8/6/2018                      $ 225.66
                                                                                                                           8/8/2018                      $ 227.79
                                                                                                                           8/9/2018                      $ 447.85
                                                                                                                          8/10/2018                      $ 207.44
                                                                                                                          8/13/2018                      $ 282.72
                                                                                                                          8/15/2018                      $ 363.08
                                                                                                                          8/16/2018                      $ 303.75
                                                                                                                          8/17/2018                       $ 64.00
                                                                                                                          8/20/2018                      $ 210.15
                                                                                                                          8/22/2018                      $ 103.00
                                                                                                                          8/23/2018                      $ 513.71
                                                                                                                          8/27/2018                      $ 216.47
                                                                                                                          8/29/2018                       $ 82.33
                                                                                                                          8/30/2018                      $ 232.36
                                                                                                                          8/31/2018                      $ 113.01
                                                                                                                           9/4/2018                      $ 422.32
                                                                                                                           9/5/2018                      $ 195.28
                                                                                                                           9/6/2018                      $ 439.06

         Total amount or value.........................................................................................                                 $8,943.63



              JEWELRYWEBCOM INC
3.1,061.                                                                                                                  7/18/2018                        $ 62.16 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 248.49
                                                                                                                          7/23/2018                       $ 754.86 q
              98 CUTTERMILL RD SUITE 464 S                                                                                                                              Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 283.60
                                                                                                                          7/25/2018                       $ 169.74 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 660.82
                                                                                                                          7/31/2018                       $ 271.28 q
              GREAT NECK                                     NY                                        11021                                                            Services
                                                                                                                           8/1/2018                       $ 252.96
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 398.00 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                     $ 1,498.97
                                                                                                                           8/7/2018                        $ 36.16
                                                                                                                           8/9/2018                       $ 165.84
                                                                                                                          8/13/2018                       $ 102.40
                                                                                                                          8/14/2018                        $ 92.72
                                                                                                                          8/15/2018                        $ 80.88
                                                                                                                          8/20/2018                       $ 702.33
                                                                                                                          8/21/2018                       $ 195.02
                                                                                                                          8/22/2018                       $ 363.76
                                                                                                                          8/24/2018                        $ 93.57
                                                                                                                          8/27/2018                       $ 869.12
                                                                                                                          8/28/2018                          $ 6.53
                                                                                                                          8/29/2018                       $ 646.00
                                                                                                                          8/30/2018                        $ 47.60
                                                                                                                           9/4/2018                       $ 534.08
                                                                                                                           9/7/2018                       $ 394.17
                                                                                                                          9/10/2018                       $ 979.18
                                                                                                                          9/11/2018                        $ 90.72

         Total amount or value.........................................................................................                             $10,000.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 406
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 434 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              JIANGSU SOHO GARMENTS CO LTD
3.1,062.                                                                                                                   8/20/2018                 $ 47,340.71      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/27/2018                $ 144,220.50

              FLOOR 3 BUILDING A SOHO PLAZA 48 NING NAN ROAD
                                                                                                                            9/7/2018                 $ 33,947.98      q   Unsecured loan repayments
                                                                                                                           9/24/2018                   $ 5,013.62
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NANJING                                        JIANGSU                                   210012                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $230,522.81



              JIN RONG HUA LE METAL MFR CO LTD
3.1,063.                                                                                                                   7/30/2018                $ 543,006.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/3/2018                $ 296,577.50

              SAN ZHOU PARK ANG JIANG IND ZONE GAO MING                                                                                                               q   Unsecured loan repayments
              DISTRICT
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              FOSHAN                                         CHINA                                                                                                    q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $839,583.50



              JMMILLS NPL SITE
3.1,064.                                                                                                                  08/09/2018                 $ 10,484.00      q
              Creditor's Name                                                                                                                                             Secured debt

              14275 MIDWAY ROAD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ADDISON                                        TX                                        75001                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $10,484.00



              JMS INVESTMENTS LLC
3.1,065.                                                                                                                   7/30/2018                     $ 8,767.09   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,767.09

              PO BOX 212
                                                                                                                           9/27/2018                     $ 8,767.09   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MOLINE                                         MI                                        49335                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $26,301.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 407
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 435 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JOHN FANG
3.1,066.                                                                                                                  7/18/2018                       $ 498.95 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 128.36
                                                                                                                          7/23/2018                     $ 1,266.64 q
              10912 FREER STREET                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 191.55
                                                                                                                          7/25/2018                       $ 188.29 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 242.80
                                                                                                                          7/30/2018                       $ 563.58 q
              TEMPLE CITY                                    CA                                        91780                                                             Services
                                                                                                                          7/31/2018                       $ 246.14
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                        $ 63.52 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 733.93
                                                                                                                           8/8/2018                        $ 58.36
                                                                                                                           8/9/2018                       $ 116.92
                                                                                                                          8/13/2018                       $ 769.37
                                                                                                                          8/15/2018                       $ 341.41
                                                                                                                          8/16/2018                       $ 116.92
                                                                                                                          8/20/2018                       $ 781.50
                                                                                                                          8/21/2018                       $ 259.33
                                                                                                                          8/22/2018                       $ 124.57
                                                                                                                          8/24/2018                        $ 53.98
                                                                                                                          8/27/2018                       $ 889.09
                                                                                                                          8/28/2018                        $ 69.88
                                                                                                                          8/29/2018                       $ 109.67
                                                                                                                          8/30/2018                       $ 151.76
                                                                                                                           9/4/2018                       $ 524.68
                                                                                                                           9/5/2018                       $ 219.26
                                                                                                                           9/6/2018                       $ 329.00
                                                                                                                          9/10/2018                       $ 661.81
                                                                                                                          9/11/2018                       $ 230.64

         Total amount or value.........................................................................................                                 $9,931.91



              JOHN M MACALUSO
3.1,067.                                                                                                                  7/30/2018                 $ 13,848.27      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 13,848.27

              322 HERMOSA AVE
                                                                                                                          9/13/2018                  $ 3,039.62      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HERMOSA BEACH                                  CA                                        90254                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $30,736.16



              JOHN ZIEG
3.1,068.                                                                                                                  7/30/2018                     $ 2,600.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,600.00

              5706 BELLTOWER LANE
                                                                                                                          9/27/2018                     $ 2,600.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              FT WAYNE                                       IN                                        46815                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,800.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 408
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 436 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              JOHNSON CONTROLS BATTERY GROUP
3.1,069.                                                                                                                  08/16/2018                     $ 5,509.77   q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 730743                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DALLAS                                         TX                                        75373                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,509.77



              JOHNSON CONTROLS INC
3.1,070.                                                                                                                   7/17/2018                 $ 24,417.43 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                 $ 13,015.68
                                                                                                                           7/19/2018                 $ 19,627.91 q
              P O BOX 730743                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 27,724.04
                                                                                                                           7/23/2018                 $ 32,949.28 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/24/2018                 $ 16,315.66
                                                                                                                           7/25/2018                     $ 804.34 q
              DALLAS                                         TX                                        75373                                                              Services
                                                                                                                           7/26/2018                 $ 13,637.51
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                 $ 47,358.85 q
                                                                                                                                                                          Other
                                                                                                                           7/30/2018                 $ 44,852.72
                                                                                                                           7/31/2018                 $ 35,224.11
                                                                                                                            8/1/2018                   $ 7,759.36
                                                                                                                            8/2/2018                 $ 16,782.00
                                                                                                                            8/3/2018                 $ 25,243.61
                                                                                                                            8/6/2018                   $ 5,334.29
                                                                                                                            8/7/2018                   $ 2,151.79
                                                                                                                            8/8/2018                 $ 41,886.16
                                                                                                                            8/9/2018                 $ 12,260.07
                                                                                                                           8/10/2018                 $ 58,091.67
                                                                                                                           8/13/2018                $ 173,633.87
                                                                                                                           8/14/2018                 $ 43,549.51
                                                                                                                           8/15/2018                   $ 6,841.73
                                                                                                                           8/16/2018                 $ 10,828.23
                                                                                                                           8/17/2018                 $ 46,936.37
                                                                                                                           8/20/2018                 $ 11,635.67
                                                                                                                           8/21/2018                   $ 2,838.82

         Total amount or value.........................................................................................                             $741,700.68



              JOHNSON LEVEL AND TOOL INC
3.1,071.                                                                                                                  07/24/2018                     $ 8,152.31   q
              Creditor's Name                                                                                                                                             Secured debt

              6333 W DONGES BAY ROAD                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MEQUON                                         WI                                    53092-4456                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,152.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 409
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 437 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              JOHNSON SMITH COMPANY MERCHANT
3.1,072.                                                                                                                  7/23/2018                      $ 785.31 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                       $ 91.69
                                                                                                                          7/25/2018                      $ 109.61 q
              4514 19TH STREET COURT EAST                                                                                                                              Unsecured loan repayments
                                                                                                                          7/26/2018                      $ 117.89
                                                                                                                          7/30/2018                      $ 434.36 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/31/2018                      $ 119.50
                                                                                                                           8/1/2018                      $ 149.95 q
              BRADENTON                                      FL                                    34203-3799                                                          Services
                                                                                                                           8/2/2018                      $ 128.61
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                      $ 250.63 q
                                                                                                                                                                       Other
                                                                                                                           8/8/2018                       $ 68.76
                                                                                                                           8/9/2018                      $ 195.25
                                                                                                                          8/13/2018                      $ 525.52
                                                                                                                          8/14/2018                       $ 28.18
                                                                                                                          8/15/2018                       $ 89.62
                                                                                                                          8/16/2018                      $ 177.24
                                                                                                                          8/20/2018                      $ 692.54
                                                                                                                          8/21/2018                      $ 118.93
                                                                                                                          8/22/2018                      $ 129.59
                                                                                                                          8/23/2018                      $ 183.88
                                                                                                                          8/24/2018                       $ 70.70
                                                                                                                          8/27/2018                      $ 406.80
                                                                                                                          8/28/2018                       $ 67.17
                                                                                                                          8/29/2018                      $ 110.68
                                                                                                                          8/30/2018                      $ 101.41
                                                                                                                           9/4/2018                      $ 518.65
                                                                                                                           9/5/2018                      $ 156.73
                                                                                                                           9/6/2018                       $ 81.14
                                                                                                                          9/10/2018                      $ 527.78
                                                                                                                          9/11/2018                      $ 171.10

         Total amount or value.........................................................................................                                 $6,609.22




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 410
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 438 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              JON SEFTON
3.1,073.                                                                                                                  7/18/2018                     $ 3,725.32 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 2,018.07
                                                                                                                          7/20/2018                     $ 2,869.96 q
              5285 ROCKWELL DR NE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 5,369.41
                                                                                                                          7/24/2018                     $ 1,578.17 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,978.55
                                                                                                                          7/26/2018                     $ 1,621.31 q
              CEDAR RAPIDS                                   IA                                        52402                                                           Services
                                                                                                                          7/27/2018                     $ 1,924.00
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 4,968.90 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                     $ 2,648.33
                                                                                                                           8/1/2018                     $ 2,203.54
                                                                                                                           8/2/2018                     $ 2,421.70
                                                                                                                           8/3/2018                     $ 1,554.85
                                                                                                                           8/6/2018                     $ 4,875.17
                                                                                                                           8/7/2018                       $ 885.14
                                                                                                                           8/8/2018                     $ 2,595.25
                                                                                                                           8/9/2018                     $ 2,098.30
                                                                                                                          8/10/2018                     $ 3,078.06
                                                                                                                          8/13/2018                     $ 7,086.65
                                                                                                                          8/14/2018                       $ 607.91
                                                                                                                          8/15/2018                     $ 2,324.77
                                                                                                                          8/16/2018                     $ 2,519.84
                                                                                                                          8/17/2018                     $ 2,197.21
                                                                                                                          8/20/2018                     $ 6,278.81
                                                                                                                          8/21/2018                     $ 1,016.09
                                                                                                                          8/22/2018                     $ 3,580.21
                                                                                                                          8/23/2018                       $ 767.91
                                                                                                                          8/24/2018                     $ 1,773.76
                                                                                                                          8/27/2018                     $ 8,680.16
                                                                                                                          8/28/2018                     $ 2,028.16
                                                                                                                          8/29/2018                     $ 2,098.13
                                                                                                                          8/30/2018                     $ 2,357.67
                                                                                                                          8/31/2018                     $ 2,570.53
                                                                                                                           9/4/2018                     $ 8,345.13
                                                                                                                           9/5/2018                       $ 813.00
                                                                                                                           9/6/2018                     $ 1,800.16
                                                                                                                           9/7/2018                     $ 2,493.50
                                                                                                                          9/10/2018                     $ 4,660.04
                                                                                                                          9/11/2018                     $ 1,213.79

         Total amount or value.........................................................................................                            $113,627.46



              JOOLA NORTH AMERICA LLCSPORT SQUAD
3.1,074.                                                                                                                  7/26/2018                 $ 45,697.31   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/31/2018                 $ 58,844.00

              2101 GAITHER ROAD SUITE 125
                                                                                                                          8/10/2018                $ 540,817.34   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              ROCKVILLE                                      MD                                        20855                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $645,358.65




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 411
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 439 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JOPLIN PROPERTIES LLC
3.1,075.                                                                                                                  7/30/2018                     $ 4,427.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,427.00

              CO MOSES TUCKER REAL ESTATE 745 E JOYCE BLVD
                                                                                                                          9/27/2018                     $ 4,427.00   q   Unsecured loan repayments
              SUITE 220
                                                                                                                                                                     q   Suppliers or vendors
              Street

              FAYETTEVILLE                                   AR                                        72703                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,281.00



              JORDAN KAHN CO INC
3.1,076.                                                                                                                  7/18/2018                       $ 148.60 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                        $ 76.19
                                                                                                                          7/20/2018                        $ 13.50 q
              130 RUMFORD AVENUE SUITE 105                                                                                                                               Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 547.75
                                                                                                                          7/25/2018                       $ 104.49 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 429.06
                                                                                                                          7/30/2018                       $ 239.49 q
              NEWTON                                         MA                                        02466                                                             Services
                                                                                                                           8/2/2018                       $ 388.00
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                       $ 964.59 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 345.85
                                                                                                                           8/8/2018                       $ 791.82
                                                                                                                          8/10/2018                       $ 215.23
                                                                                                                          8/13/2018                       $ 480.25
                                                                                                                          8/15/2018                       $ 437.74
                                                                                                                          8/16/2018                       $ 108.00
                                                                                                                          8/17/2018                       $ 186.50
                                                                                                                          8/20/2018                       $ 121.60
                                                                                                                          8/22/2018                       $ 145.50
                                                                                                                          8/23/2018                     $ 1,099.82
                                                                                                                          8/24/2018                       $ 177.24
                                                                                                                          8/27/2018                       $ 248.08
                                                                                                                          8/29/2018                       $ 137.26
                                                                                                                          8/30/2018                       $ 333.45
                                                                                                                          8/31/2018                       $ 279.59
                                                                                                                           9/4/2018                       $ 275.49
                                                                                                                           9/5/2018                       $ 328.96
                                                                                                                           9/6/2018                       $ 372.84
                                                                                                                          9/10/2018                     $ 1,292.67

         Total amount or value.........................................................................................                             $10,289.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 412
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 440 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              JORE CORPORATION
3.1,077.                                                                                                                   7/18/2018                $ 100,223.57 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 375.00
                                                                                                                           7/25/2018                      $ 56.25 q
              34837 INNOVATION DRIVE                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 250.00
                                                                                                                            8/6/2018                     $ 250.00 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/8/2018                 $ 30,797.31
                                                                                                                           8/10/2018                 $ 95,989.38 q
              RONAN                                          MT                                        59864                                                            Services
                                                                                                                           8/13/2018                 $ 51,210.85
              City                                                State                              ZIP Code
                                                                                                                           8/17/2018                 $ 19,850.84 q
                                                                                                                                                                        Other
                                                                                                                           8/20/2018                     $ 875.00
                                                                                                                           8/27/2018                   $ 2,500.00
                                                                                                                            9/4/2018                 $ 31,041.13
                                                                                                                            9/4/2018                   $ 1,125.00
                                                                                                                            9/6/2018                 $ 95,961.94
                                                                                                                            9/6/2018                 $ 25,522.90
                                                                                                                           9/10/2018                 $ 14,615.10
                                                                                                                           9/11/2018                $ 111,223.17
                                                                                                                           9/13/2018                 $ 36,259.22
                                                                                                                           9/21/2018                 $ 22,621.31

         Total amount or value.........................................................................................                             $640,747.97



              JOSEPH ELECTRONICS
3.1,078.                                                                                                                  10/02/2018                 $ 44,857.85   q
              Creditor's Name                                                                                                                                           Secured debt

              6633 W HOWARD STREET                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              NILES                                          IL                                        60714                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $44,857.85



              JOY SYSTEMS INC
3.1,079.                                                                                                                   7/17/2018                       $ 995.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 530.00
                                                                                                                           7/20/2018                       $ 215.00 q
              101 COTTONTAIL LANE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 795.00
                                                                                                                           7/24/2018                       $ 455.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                       $ 515.00
                                                                                                                           7/26/2018                       $ 775.00 q
              SOMERSET                                       NJ                                        08807                                                            Services
                                                                                                                           7/27/2018                       $ 215.00
              City                                                State                              ZIP Code
                                                                                                                           7/30/2018                       $ 310.00 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                     $ 1,300.00
                                                                                                                            8/1/2018                       $ 205.00
                                                                                                                            8/2/2018                       $ 685.00
                                                                                                                            8/6/2018                     $ 1,795.00
                                                                                                                            8/7/2018                       $ 215.00
                                                                                                                           8/10/2018                       $ 151.01
                                                                                                                           8/13/2018                       $ 910.00
                                                                                                                           8/14/2018                       $ 430.00
                                                                                                                           8/15/2018                       $ 215.00
                                                                                                                           8/16/2018                       $ 215.00
                                                                                                                           8/17/2018                       $ 645.00
                                                                                                                           8/22/2018                       $ 375.00

         Total amount or value.........................................................................................                              $11,946.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 413
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 441 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JP MORGAN CHASE COMM MTG SEC CORP
3.1,080.                                                                                                                  7/30/2018                 $ 19,929.66      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 19,929.66

              4980 HILLSDALE CIRCLE SUITE A CO PROEQUITY ASSET                                                                                                       q   Unsecured loan repayments
              MGMT CORP
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              EL DORADO HILLS                                CA                                        95762                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $39,859.32



              JPMCC2006-LDP7 CENTRO ENFIELD LLC
3.1,081.                                                                                                                  7/23/2018                 $ 11,694.80 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                  $ 8,996.00
                                                                                                                           8/9/2018                 $ 11,694.80 q
              ONE BURLINGTON WOOD DRIVE ATTN ENFIELD SQUARE                                                                                                              Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 11,694.80
              RECEIVALBES
                                                                                                                          8/28/2018                  $ 8,996.00 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 11,694.80
                                                                                                                          9/24/2018                 $ 11,694.80 q
              BURLINGTON                                     MA                                        01803                                                             Services
                                                                                                                          9/27/2018                  $ 8,996.00
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $85,462.00



              JPMCCM 2001-CIBC2 COLLIN CREEK
3.1,082.                                                                                                                  7/30/2018                     $ 2,759.17   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,759.17

              CBREUCR 811 N CENTRAL EXPRESSWAY
                                                                                                                          9/12/2018                     $ 2,759.17   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PLANO                                          TX                                    75075-8897                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,277.51



              JPMG MANASSAS VENTURE LLC
3.1,083.                                                                                                                  7/30/2018                     $ 8,160.41   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,160.41

              CO MANUFACTURES & TRADERS TRUST PO BOX 8000
                                                                                                                          9/27/2018                     $ 8,160.41   q   Unsecured loan repayments
              DEPT 970
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              BUFFALO                                        NY                                        14267                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $24,481.23




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 414
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 442 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JRF PROPERTIES LLC
3.1,084.                                                                                                                  7/30/2018                     $ 4,435.22   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,435.22

              KNOXVILLE TN 37922
                                                                                                                          9/27/2018                     $ 4,435.22   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              KNOXVILLE                                       TN                                       37922                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,305.66



              JS PRODUCTS INC
3.1,085.                                                                                                                  7/18/2018                     $ 47.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                    $ 129.00
                                                                                                                          7/20/2018                     $ 73.65 q
              6445 MONTESSOURI STREET                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 98.75
                                                                                                                          7/25/2018                    $ 186.80 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                    $ 106.10
                                                                                                                          7/27/2018                     $ 33.60 q
              LAS VEGAS                                      NV                                        89113                                                             Services
                                                                                                                          7/30/2018                $ 119,914.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                    $ 129.15 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                    $ 160.35
                                                                                                                           8/6/2018                    $ 143.55
                                                                                                                           8/9/2018                    $ 189.25
                                                                                                                          8/10/2018                    $ 106.45
                                                                                                                          8/13/2018                    $ 178.60
                                                                                                                          8/15/2018                     $ 86.60
                                                                                                                          8/16/2018                    $ 189.50
                                                                                                                          8/17/2018                     $ 41.50
                                                                                                                          8/20/2018                    $ 214.75
                                                                                                                          8/22/2018                 $ 31,139.00
                                                                                                                          8/27/2018                    $ 526.20
                                                                                                                          8/29/2018                       $ 6.80
                                                                                                                           9/4/2018                     $ 13.35
                                                                                                                           9/6/2018                    $ 710.80
                                                                                                                          9/10/2018                    $ 139.25

         Total amount or value.........................................................................................                            $154,564.00



              JS SAINTY HANTANG TRAD CO LTD
3.1,086.                                                                                                                  10/2/2018                     $ 6,710.12   q
              Creditor's Name                                                                                                                                            Secured debt

              ROOM 1011 HUADONG BUIDING WEST 688 HUBIN RD                                                                                                            q   Unsecured loan repayments
              BINHU DISTRICT
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WUXI                                           JIANGSU                                                                                                 q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,710.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 415
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 443 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              JSMN SHENANGO VALLEY MALL LLC
3.1,087.                                                                                                                  7/30/2018                     $ 4,199.42   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                       $ 600.00

              307 FELLOWSHIP ROAD SUITE 300
                                                                                                                          8/28/2018                     $ 4,199.42   q   Unsecured loan repayments
                                                                                                                           9/6/2018                       $ 600.00
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MOUNT LAUREL                                   NJ                                        08054                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,598.84



              JTL ROCK HILL LLC
3.1,088.                                                                                                                  7/30/2018                 $ 19,093.70      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 19,093.70

              8300 DOUGLAS AVE SUITE 810
                                                                                                                          9/27/2018                 $ 19,093.70      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              DALLAS                                         TX                                        75225                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $57,281.10



              JUAN RAMIREZ PROPERTIES
3.1,089.                                                                                                                  7/30/2018                     $ 5,900.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,900.00

              6419 MCPHERESON ROAD
                                                                                                                          9/27/2018                     $ 5,900.00   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LAREDO                                         TX                                        78041                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,700.00



              JUMPKING INC
3.1,090.                                                                                                                  7/27/2018                 $ 23,299.59 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 61,013.34
                                                                                                                          8/17/2018                    $ 979.82 q
              P O BOX 99661                                                                                                                                              Unsecured loan repayments
                                                                                                                           9/4/2018                 $ 39,228.26
                                                                                                                           9/5/2018                  $ 8,986.76 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/10/2018                 $ 16,281.54
                                                                                                                          9/11/2018                  $ 5,514.52 q
              CHICAGO                                        IL                                        60690                                                             Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $155,303.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 416
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 444 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              JUNIPER LANE ASSOCIATES
3.1,091.                                                                                                                   7/30/2018                 $ 75,000.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 63,386.55

              12435 PARK POTOMAC AVENUE SUITE 200
                                                                                                                            8/9/2018                 $ 34,595.03   q   Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 75,000.00
                                                                                                                           9/27/2018                 $ 75,000.00   q   Suppliers or vendors
              Street

              POTOMAC                                        MD                                        20854                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $322,981.58



              JUPITER WORKSHOPS HK LTD
3.1,092.                                                                                                                    9/7/2018                $ 140,173.10   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/11/2018                $ 122,404.00

              4TH FLOOR TOWER 2 SILVERCORD 30 CANTON ROAD                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                              q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $262,577.10



              JUST PLAY HK LTD
3.1,093.                                                                                                                    8/9/2018              $ 1,512,772.29   q
              Creditor's Name                                                                                                                                          Secured debt

              10F MIRROR TOWER 61 MODY RD TSIM SHA TSUI EAST                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                              q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,512,772.29



              JUST PLAY LLC
3.1,094.                                                                                                                  08/06/2018                $ 155,318.04   q
              Creditor's Name                                                                                                                                          Secured debt

              1900 NW CORPORATE BLVD STE 100                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BOCA RATON                                     FL                                        33431                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $155,318.04




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 417
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 445 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              JVC AMERICAS CORP
3.1,095.                                                                                                                  7/23/2018                     $ 7,355.64 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                     $ 4,629.03
                                                                                                                           8/6/2018                     $ 3,742.62 q
              DEPT CH 17109                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/13/2018                       $ 798.86
                                                                                                                          8/17/2018                       $ 427.06 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/20/2018                     $ 3,662.26
                                                                                                                          8/27/2018                     $ 7,368.62 q
              PALATINE                                       IL                                    60055-7109                                                          Services
                                                                                                                          8/30/2018                     $ 9,653.00
              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $37,637.09



              KAI NING LEATHER PRODUCTS CO LTD
3.1,096.                                                                                                                  7/17/2018                 $ 52,668.72 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                 $ 17,088.25
                                                                                                                          7/31/2018                 $ 20,016.50 q
              RM B-122FMORLITE BLDG 40 HUNG TO RD KWUN TONG                                                                                                            Unsecured loan repayments
                                                                                                                           8/7/2018                 $ 20,845.20
                                                                                                                          8/10/2018                 $ 20,056.40 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/6/2018                $ 102,463.38
                                                                                                                          9/11/2018                 $ 99,041.58 q
              KOWLOON                                                                                                                                                  Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $332,180.03



              KALAMAZOO MALL LLC
3.1,097.                                                                                                                  7/30/2018                 $ 16,868.66   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 16,868.66

              SDS 12-0674 P O BOX 86
                                                                                                                          9/27/2018                 $ 16,868.66   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55486                                                      q    Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $50,605.98



              KAMEHAMEHA SCHOOLS
3.1,098.                                                                                                                   8/3/2018                $ 143,388.74   q
              Creditor's Name                                                                                                                                          Secured debt

              MSC 61333 WINDWARD MALL                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              HONOLULU                                       HI                                    96807-1300                                                     q    Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $143,388.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 418
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 446 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              KAMP-RITE TENT COT INC
3.1,099.                                                                                                                  7/18/2018                        $ 70.50 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 137.50
                                                                                                                          7/20/2018                        $ 94.50 q
              7400 14TH AVENUE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 396.15
                                                                                                                          7/25/2018                       $ 422.65 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 307.50
                                                                                                                          7/27/2018                       $ 107.50 q
              SACRAMENTO                                     CA                                        95820                                                           Services
                                                                                                                          7/30/2018                       $ 420.00
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                       $ 349.45 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 154.35
                                                                                                                           8/6/2018                       $ 900.81
                                                                                                                           8/8/2018                       $ 845.50
                                                                                                                           8/9/2018                       $ 199.50
                                                                                                                          8/10/2018                       $ 267.50
                                                                                                                          8/13/2018                     $ 1,308.75
                                                                                                                          8/15/2018                     $ 2,254.25
                                                                                                                          8/16/2018                       $ 215.10
                                                                                                                          8/17/2018                       $ 322.70
                                                                                                                          8/20/2018                       $ 421.95
                                                                                                                          8/22/2018                     $ 1,038.90
                                                                                                                          8/23/2018                       $ 531.75
                                                                                                                          8/24/2018                       $ 417.95
                                                                                                                          8/27/2018                       $ 339.25
                                                                                                                          8/29/2018                       $ 744.90
                                                                                                                          8/30/2018                       $ 126.00
                                                                                                                          8/31/2018                       $ 337.00
                                                                                                                           9/4/2018                       $ 523.80
                                                                                                                           9/5/2018                     $ 1,233.66
                                                                                                                           9/6/2018                       $ 333.70
                                                                                                                          9/10/2018                       $ 620.35

         Total amount or value.........................................................................................                             $15,443.42



              KANAWHA COUNTY TAX COLLECTOR
3.1,100.                                                                                                                  8/17/2018                 $ 35,992.21   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/17/2018                 $ 20,293.23

              409 VIRGINIA ST EAST RM 120
                                                                                                                          8/17/2018                 $ 18,818.46   q    Unsecured loan repayments
                                                                                                                          8/17/2018                 $ 18,761.25
                                                                                                                          8/17/2018                 $ 16,380.00   q    Suppliers or vendors
              Street                                                                                                      8/17/2018                 $ 16,208.42
              CHARLESTON                                     WV                                    25301-2595                                                     q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $126,453.57



              KANE COUNTY TREASURER
3.1,101.                                                                                                                  8/21/2018                 $ 72,909.70   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/21/2018                 $ 27,845.09

              PO BOX 4025
                                                                                                                          8/21/2018                  $ 1,223.25   q    Unsecured loan repayments
                                                                                                                          8/21/2018                    $ 997.95
                                                                                                                          8/21/2018                    $ 624.22   q    Suppliers or vendors
              Street

              GENEVA                                         IL                                    60134-4025                                                     q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $103,600.21




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 419
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 447 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              KANKAKEE COUNTY TREASURER
3.1,102.                                                                                                                  8/21/2018                $ 470,323.26    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/21/2018                $ 380,886.78

              189 E COURT STREET
                                                                                                                          8/21/2018                $ 269,798.26    q   Unsecured loan repayments
                                                                                                                          8/21/2018                 $ 28,290.13
                                                                                                                          8/21/2018                   $ 9,671.70   q   Suppliers or vendors
              Street

              KANKAKEE                                       IL                                        60901                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                          $1,158,970.13



              KAPSCOMOTO INC
3.1,103.                                                                                                                  7/17/2018                       $ 198.85 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 265.10
                                                                                                                          7/19/2018                       $ 151.76 q
              2045 NIAGARA FALLS BLVD UNIT 4                                                                                                                           Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,289.19
                                                                                                                          7/24/2018                       $ 179.78 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 146.68
                                                                                                                          7/26/2018                       $ 296.03 q
              NIAGARA FALLS                                  NY                                        14305                                                           Services
                                                                                                                          7/30/2018                       $ 943.08
              City                                                State                              ZIP Code
                                                                                                                          7/31/2018                       $ 337.66 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 416.44
                                                                                                                           8/2/2018                       $ 257.23
                                                                                                                           8/6/2018                       $ 617.95
                                                                                                                           8/7/2018                       $ 331.42
                                                                                                                           8/8/2018                       $ 237.20
                                                                                                                           8/9/2018                       $ 359.97
                                                                                                                          8/13/2018                       $ 685.33
                                                                                                                          8/14/2018                       $ 232.60
                                                                                                                          8/15/2018                       $ 135.88
                                                                                                                          8/16/2018                       $ 102.68
                                                                                                                          8/17/2018                        $ 79.04
                                                                                                                          8/20/2018                       $ 736.73
                                                                                                                          8/21/2018                       $ 275.01
                                                                                                                          8/22/2018                       $ 195.13
                                                                                                                          8/23/2018                       $ 247.71
                                                                                                                          8/27/2018                     $ 1,403.35
                                                                                                                          8/28/2018                       $ 642.70
                                                                                                                          8/29/2018                       $ 244.94
                                                                                                                          8/30/2018                       $ 193.08
                                                                                                                           9/4/2018                     $ 1,451.29
                                                                                                                           9/5/2018                       $ 129.99
                                                                                                                           9/6/2018                       $ 287.16
                                                                                                                          9/10/2018                     $ 1,029.53
                                                                                                                          9/11/2018                       $ 493.64

         Total amount or value.........................................................................................                             $14,594.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 420
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 448 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              KASCO VENTURES INC
3.1,104.                                                                                                                   7/30/2018                     $ 4,624.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,624.00

              EL PASO TX 79901
                                                                                                                           9/27/2018                     $ 4,624.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              EL PASO                                         TX                                       79901                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,872.00



              KASHI ENTERPRISES INC
3.1,105.                                                                                                                  07/31/2018                 $ 26,372.00      q
              Creditor's Name                                                                                                                                             Secured debt

              230 5TH AVE 504                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10001                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $26,372.00



              KATERNO INC
3.1,106.                                                                                                                   7/18/2018                       $ 328.75 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                        $ 92.50
                                                                                                                           7/23/2018                     $ 1,436.35 q
              705 39TH STREET SUITE 7                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 523.68
                                                                                                                           7/30/2018                     $ 1,291.61 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/31/2018                       $ 386.83
                                                                                                                            8/1/2018                       $ 542.89 q
              BROOKLYN                                       NY                                        11232                                                              Services
                                                                                                                            8/2/2018                        $ 18.43
              City                                              State                                ZIP Code
                                                                                                                            8/6/2018                     $ 1,447.78 q
                                                                                                                                                                          Other
                                                                                                                            8/7/2018                        $ 35.49
                                                                                                                            8/8/2018                       $ 184.97
                                                                                                                            8/9/2018                       $ 951.64
                                                                                                                           8/13/2018                     $ 1,206.30
                                                                                                                           8/14/2018                       $ 420.21
                                                                                                                           8/15/2018                       $ 152.84
                                                                                                                           8/16/2018                       $ 778.76
                                                                                                                           8/20/2018                     $ 1,154.92
                                                                                                                           8/21/2018                       $ 463.60
                                                                                                                           8/22/2018                        $ 87.97
                                                                                                                           8/27/2018                       $ 334.76
                                                                                                                           8/28/2018                       $ 868.61
                                                                                                                           8/29/2018                       $ 132.52
                                                                                                                           8/31/2018                        $ 68.84
                                                                                                                            9/4/2018                     $ 1,454.34
                                                                                                                            9/5/2018                       $ 117.85
                                                                                                                            9/6/2018                       $ 140.56
                                                                                                                           9/10/2018                       $ 912.07
                                                                                                                           9/11/2018                       $ 530.25

         Total amount or value.........................................................................................                              $16,065.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 421
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 449 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KAZOO INC
3.1,107.                                                                                                                  7/17/2018                        $ 62.57 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 357.77
                                                                                                                          7/19/2018                       $ 288.55 q
              4900 S 9TH STREET                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 175.77
                                                                                                                          7/23/2018                       $ 588.27 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                        $ 92.67
                                                                                                                          7/25/2018                       $ 259.69 q
              KALAMAZOO                                      MI                                        49009                                                           Services
                                                                                                                          7/26/2018                       $ 107.94
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                        $ 18.38 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                       $ 261.71
                                                                                                                          7/31/2018                       $ 164.33
                                                                                                                           8/1/2018                       $ 240.06
                                                                                                                           8/2/2018                       $ 145.70
                                                                                                                           8/3/2018                       $ 304.15
                                                                                                                           8/6/2018                       $ 841.64
                                                                                                                           8/7/2018                       $ 162.92
                                                                                                                           8/9/2018                       $ 261.65
                                                                                                                          8/10/2018                       $ 215.46
                                                                                                                          8/13/2018                       $ 794.39
                                                                                                                          8/14/2018                       $ 480.59
                                                                                                                          8/15/2018                       $ 381.38
                                                                                                                          8/16/2018                       $ 180.05
                                                                                                                          8/17/2018                     $ 1,389.85
                                                                                                                          8/20/2018                     $ 1,399.23
                                                                                                                          8/21/2018                       $ 270.41
                                                                                                                          8/22/2018                     $ 1,217.09
                                                                                                                          8/23/2018                       $ 305.53
                                                                                                                          8/24/2018                     $ 1,245.38
                                                                                                                          8/27/2018                     $ 1,464.00
                                                                                                                          8/28/2018                       $ 680.23
                                                                                                                          8/29/2018                       $ 546.48
                                                                                                                          8/30/2018                       $ 152.29
                                                                                                                          8/31/2018                       $ 237.49

         Total amount or value.........................................................................................                             $15,293.62



              KBS JEWELRY INC
3.1,108.                                                                                                                  7/30/2018                        $ 37.83 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/31/2018                       $ 126.92
                                                                                                                           8/3/2018                        $ 92.40 q
              665 NEWARK AVE STE 300                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/6/2018                       $ 113.55
                                                                                                                           8/7/2018                     $ 2,324.08 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/9/2018                       $ 612.48
                                                                                                                          8/31/2018                       $ 531.77 q
              JERSEY CITY                                    NJ                                        07306                                                           Services
                                                                                                                           9/4/2018                     $ 2,324.08
              City                                              State                                ZIP Code
                                                                                                                           9/5/2018                       $ 268.62 q
                                                                                                                                                                       Other
                                                                                                                          9/10/2018                       $ 274.34


         Total amount or value.........................................................................................                                 $6,706.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 422
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 450 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              KDI PANAMA MALL LLC
3.1,109.                                                                                                                  7/30/2018                     $ 2,381.46   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,381.46

              PO BOX 931162
                                                                                                                          9/27/2018                     $ 2,381.46   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-1162                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,144.38



              KDI RIVERGATE MALL LLC
3.1,110.                                                                                                                  7/30/2018                     $ 9,230.41   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 9,230.41

              PO BOX 931413
                                                                                                                          9/27/2018                     $ 9,230.41   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-1413                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $27,691.23



              KEARNY TOWN TAX COLLECTOR
3.1,111.                                                                                                                  8/22/2018                 $ 84,880.32      q
              Creditor's Name                                                                                                                                            Secured debt

              402 KEARNY AVE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              KEARNY                                         NJ                                         7032                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $84,880.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 423
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 451 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              KENNEY MANUFACTURING COMPANY
3.1,112.                                                                                                                  7/17/2018                    $ 284.07 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                     $ 73.80
                                                                                                                          7/23/2018                    $ 273.33 q
              1000 JEFFERSON BLVD                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/24/2018                 $ 10,440.21
                                                                                                                          7/25/2018                    $ 116.75 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                    $ 132.52
                                                                                                                          7/27/2018                    $ 471.65 q
              WARWICK                                         RI                                       02886                                                             Services
                                                                                                                          7/30/2018                  $ 1,350.19
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                    $ 332.18 q
                                                                                                                                                                         Other
                                                                                                                           8/2/2018                    $ 129.55
                                                                                                                           8/3/2018                    $ 416.90
                                                                                                                           8/6/2018                     $ 77.00
                                                                                                                           8/7/2018                    $ 594.75
                                                                                                                          8/14/2018                    $ 823.09
                                                                                                                          8/15/2018                    $ 261.80
                                                                                                                          8/23/2018                    $ 218.57
                                                                                                                          8/28/2018                    $ 558.25
                                                                                                                          8/29/2018                  $ 8,877.75
                                                                                                                          8/31/2018                     $ 40.00
                                                                                                                           9/4/2018                 $ 12,332.23
                                                                                                                           9/5/2018                    $ 777.93
                                                                                                                           9/6/2018                    $ 428.34
                                                                                                                           9/7/2018                    $ 318.44

         Total amount or value.........................................................................................                             $39,329.30



              KENSHOO INC
3.1,113.                                                                                                                  7/27/2018                     $ 6,831.15   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/27/2018                     $ 4,554.10

              DEPT LA 23651
                                                                                                                          8/17/2018                     $ 2,977.15   q   Unsecured loan repayments
                                                                                                                          8/20/2018                     $ 1,984.78
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PASADEA                                        CA                                    91185-3651                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,347.18



              KENT INTERNATIONAL INC
3.1,114.                                                                                                                  7/18/2018                       $ 405.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 177.45
                                                                                                                          7/20/2018                       $ 189.80 q
              60 E HALSEY ROAD                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,859.16
                                                                                                                          7/25/2018                     $ 1,723.40 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 266.65
                                                                                                                          7/27/2018                       $ 125.15 q
              PARSIPPANY                                     NJ                                        07054                                                             Services
                                                                                                                          7/30/2018                     $ 2,681.90
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 595.05 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                       $ 668.20


         Total amount or value.........................................................................................                                 $8,691.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 424
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 452 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              KENTUCKY TRUCK TERMINAL INC
3.1,115.                                                                                                                  7/30/2018                     $ 3,786.36   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,786.36

              P O BOX 4112
                                                                                                                          9/27/2018                     $ 3,786.36   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              JEFFERSONVILLE                                 IN                                        47131                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $11,359.08



              KERN COUNTY TREASURER
3.1,116.                                                                                                                  8/16/2018                 $ 56,889.89      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                  $ 8,115.60

              PAYMENT CENTER
                                                                                                                          8/16/2018                  $ 6,019.81      q   Unsecured loan repayments
                                                                                                                          8/16/2018                  $ 5,609.29
                                                                                                                          8/16/2018                  $ 3,597.03      q   Suppliers or vendors
              Street                                                                                                      8/16/2018                  $ 1,805.91
              LOS ANGELES                                    CA                                    90054-1004
                                                                                                                          8/16/2018                  $ 1,695.20      q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $83,732.73



              KEYSTONE COLLECTIONS GROUP
3.1,117.                                                                                                                  8/15/2018                $ 151,833.10      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/15/2018                 $ 63,212.15

              PO BOX 505                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              IRWIN                                          PA                                        15642                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $215,045.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 425
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 453 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KEYSTONE FREIGHT
3.1,118.                                                                                                                   7/17/2018                     $ 3,775.85 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                     $ 2,288.16
                                                                                                                           7/19/2018                     $ 3,304.21 q
              2820 16TH ST                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/20/2018                     $ 4,895.60
                                                                                                                           7/24/2018                     $ 5,593.28 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                     $ 2,290.59
                                                                                                                           7/26/2018                     $ 2,290.59 q
                                                                                                                                                                    X
              N BERGEN                                       NJ                                        07047                                                            Services
                                                                                                                           7/27/2018                     $ 6,499.56
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 6,502.95 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                     $ 4,416.92
                                                                                                                            8/2/2018                     $ 1,102.01
                                                                                                                            8/3/2018                     $ 5,685.01
                                                                                                                            8/8/2018                     $ 4,495.52
                                                                                                                            8/9/2018                     $ 4,583.00
                                                                                                                           8/10/2018                     $ 8,903.56
                                                                                                                           8/14/2018                     $ 3,306.03
                                                                                                                           8/15/2018                     $ 3,480.99
                                                                                                                           8/16/2018                     $ 6,787.02
                                                                                                                           8/17/2018                     $ 9,966.44
                                                                                                                           8/21/2018                     $ 4,583.00
                                                                                                                           8/22/2018                     $ 4,495.52
                                                                                                                           8/23/2018                     $ 2,204.02
                                                                                                                           8/24/2018                     $ 9,505.79
                                                                                                                           8/28/2018                     $ 4,495.52
                                                                                                                           8/29/2018                     $ 4,495.52
                                                                                                                           8/30/2018                     $ 1,189.49
                                                                                                                           8/31/2018                     $ 6,880.41
                                                                                                                            9/4/2018                     $ 3,393.51
                                                                                                                            9/5/2018                     $ 3,587.15
                                                                                                                            9/6/2018                     $ 4,495.52
                                                                                                                            9/7/2018                     $ 6,024.76
                                                                                                                           9/11/2018                     $ 1,189.49
                                                                                                                           9/12/2018                     $ 3,392.60
                                                                                                                           9/13/2018                     $ 4,493.70
                                                                                                                           9/14/2018                     $ 9,684.69
                                                                                                                           9/18/2018                     $ 4,492.79
                                                                                                                           9/19/2018                     $ 1,282.88
                                                                                                                           9/20/2018                     $ 2,290.59
                                                                                                                           9/21/2018                     $ 7,509.78
                                                                                                                           9/25/2018                     $ 2,290.59
                                                                                                                           9/26/2018                     $ 4,962.00
                                                                                                                           9/27/2018                     $ 4,490.36
                                                                                                                           9/28/2018                     $ 9,518.75
                                                                                                                           10/2/2018                     $ 3,905.70
                                                                                                                           10/3/2018                     $ 2,202.20
                                                                                                                           10/4/2018                     $ 4,490.36
                                                                                                                           10/5/2018                     $ 6,063.10
                                                                                                                           10/9/2018                     $ 5,006.80
                                                                                                                          10/10/2018                     $ 2,202.20

         Total amount or value.........................................................................................                             $224,986.08




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 426
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 454 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KIDS BEDDING 4 LESS LLC
3.1,119.                                                                                                                   7/17/2018                       $ 465.15 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 374.67
                                                                                                                           7/23/2018                       $ 740.84 q
              440 WILKINSON RD                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 519.34
                                                                                                                           7/25/2018                       $ 327.92 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 349.17
                                                                                                                           7/30/2018                       $ 305.28 q
              MACEDON                                        NY                                        14502                                                            Services
                                                                                                                           7/31/2018                     $ 1,079.60
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                       $ 267.19 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 445.14
                                                                                                                            8/6/2018                        $ 70.50
                                                                                                                            8/7/2018                       $ 989.33
                                                                                                                            8/8/2018                       $ 483.49
                                                                                                                            8/9/2018                       $ 352.19
                                                                                                                           8/10/2018                       $ 245.94
                                                                                                                           8/13/2018                       $ 831.32
                                                                                                                           8/14/2018                       $ 412.75
                                                                                                                           8/15/2018                       $ 706.57
                                                                                                                           8/16/2018                       $ 159.71
                                                                                                                           8/21/2018                       $ 868.80
                                                                                                                           8/22/2018                       $ 412.57
                                                                                                                           8/23/2018                       $ 456.74
                                                                                                                           8/27/2018                     $ 1,468.18
                                                                                                                           8/28/2018                       $ 511.90
                                                                                                                           8/29/2018                       $ 300.19
                                                                                                                           8/30/2018                       $ 176.71
                                                                                                                            9/4/2018                     $ 1,850.49
                                                                                                                            9/5/2018                       $ 329.38
                                                                                                                            9/6/2018                        $ 63.98
                                                                                                                            9/7/2018                       $ 271.44
                                                                                                                           9/10/2018                       $ 107.48
                                                                                                                           9/11/2018                       $ 878.89

         Total amount or value.........................................................................................                              $16,822.85



              KIK INTERNATIONAL LLC
3.1,120.                                                                                                                  08/27/2018                 $ 22,379.26   q
              Creditor's Name                                                                                                                                           Secured debt

              DEPT CH 14106                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              PALATINE                                       IL                                        60055                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $22,379.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 427
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 455 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              KIMCO REALTY CORPORATION
3.1,121.                                                                                                                  7/30/2018                 $ 24,414.12   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 24,414.12

              PO BOX 847165
                                                                                                                          8/29/2018                 $ 92,511.98   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 24,414.12
                                                                                                                                                                  q    Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90084                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $165,754.34



              KIN PROPERTIES INC
3.1,122.                                                                                                                  7/30/2018                 $ 29,196.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 29,196.00

              185 NW SPANISH RIVER BLVD STE 100
                                                                                                                           9/6/2018                 $ 32,591.06   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 29,196.00
                                                                                                                                                                  q    Suppliers or vendors
              Street

              BOCA RATON                                     FL                                    33431-4230                                                     q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $120,179.06



              KING SERVICE HOLDING INC
3.1,123.                                                                                                                  7/18/2018                       $ 242.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 969.61
                                                                                                                          7/20/2018                       $ 368.52 q
              2 MILL STREET                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 564.14
                                                                                                                          7/27/2018                     $ 1,429.98 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 374.21
                                                                                                                           8/1/2018                        $ 50.23 q
                                                                                                                                                                   X
              CORNWALL                                       NY                                        12518                                                           Services
                                                                                                                           8/2/2018                       $ 852.02
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                       $ 776.15 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                       $ 113.09
                                                                                                                           8/8/2018                       $ 178.82
                                                                                                                           8/9/2018                       $ 922.49
                                                                                                                          8/10/2018                       $ 340.34
                                                                                                                          8/13/2018                       $ 363.15
                                                                                                                          8/15/2018                       $ 570.89
                                                                                                                          8/16/2018                       $ 504.55
                                                                                                                          8/17/2018                       $ 400.49
                                                                                                                          8/20/2018                       $ 182.95
                                                                                                                          8/22/2018                       $ 185.86
                                                                                                                          8/23/2018                       $ 303.96
                                                                                                                          8/24/2018                        $ 32.43
                                                                                                                          8/27/2018                       $ 290.07
                                                                                                                          8/31/2018                       $ 572.79
                                                                                                                           9/4/2018                       $ 331.61
                                                                                                                           9/6/2018                     $ 1,307.01

         Total amount or value.........................................................................................                             $12,227.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 428
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 456 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              KINGMAN PLAZA LLC
3.1,124.                                                                                                                  10/11/2018                 $ 37,163.11   q
              Creditor's Name                                                                                                                                            Secured debt

              CO COMMERCIAL REAL ESTATE INVESTM                                                                                                                    q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              LAKE HAVASU CITY                               AZ                                        86404                                                       q     Services

              City                                              State                                ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                              $37,163.11



              KINGSBAY GROUP LLC
3.1,125.                                                                                                                   7/17/2018                       $ 395.53 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                       $ 339.36
                                                                                                                           7/19/2018                       $ 343.14 q
              PO BOX 237                                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,590.90
                                                                                                                           7/24/2018                     $ 2,202.20 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/25/2018                     $ 1,490.27
                                                                                                                           7/26/2018                     $ 1,773.47 q
              INDIANOLA                                      IA                                        50125                                                             Services
                                                                                                                           7/30/2018                       $ 147.24
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 2,868.75 q
                                                                                                                                                                         Other
                                                                                                                            8/1/2018                       $ 113.48
                                                                                                                            8/2/2018                       $ 664.40
                                                                                                                            8/6/2018                     $ 1,709.64
                                                                                                                            8/7/2018                     $ 1,380.75
                                                                                                                            8/8/2018                       $ 644.28
                                                                                                                            8/9/2018                     $ 1,333.22
                                                                                                                           8/13/2018                       $ 834.35
                                                                                                                           8/14/2018                     $ 1,515.35
                                                                                                                           8/15/2018                       $ 660.42
                                                                                                                           8/16/2018                       $ 322.84
                                                                                                                           8/20/2018                       $ 444.89
                                                                                                                           8/21/2018                     $ 1,109.97
                                                                                                                           8/22/2018                       $ 693.81
                                                                                                                           8/27/2018                       $ 719.40
                                                                                                                           8/28/2018                       $ 626.37
                                                                                                                           8/29/2018                     $ 1,220.50
                                                                                                                           8/30/2018                          $ 9.38
                                                                                                                            9/4/2018                     $ 1,635.20
                                                                                                                            9/5/2018                       $ 622.96
                                                                                                                            9/6/2018                     $ 1,530.61
                                                                                                                           9/10/2018                       $ 863.19
                                                                                                                           9/11/2018                        $ 85.38

         Total amount or value.........................................................................................                              $29,891.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 429
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 457 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              KINGSTON MALL LLC
3.1,126.                                                                                                                  7/30/2018                 $ 30,487.06   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 30,487.06

              PO BOX 204227
                                                                                                                          9/27/2018                 $ 30,487.06   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              AUGUSTA                                        GA                                        30917                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $91,461.18



              KIR MONTEBELLO LP
3.1,127.                                                                                                                  7/30/2018                $ 122,500.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                $ 122,500.00

              PO BOX 82566 DEPT CODE SCAM0040LSEAR00
                                                                                                                          9/10/2018                $ 122,807.42   q   Unsecured loan repayments
                                                                                                                          9/27/2018                $ 122,500.00
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              GOLETA                                         CA                                    93118-2566                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $490,307.42



              KIRAN JEWELS INC
3.1,128.                                                                                                                  7/23/2018                  $ 6,544.12 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/2/2018                 $ 23,794.00
                                                                                                                           8/3/2018                     $ 44.00 q
              521 5TH AVENUE 8TH FL SUITE 820                                                                                                                         Unsecured loan repayments
                                                                                                                           8/7/2018                     $ 88.00
                                                                                                                           8/8/2018                    $ 165.00 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/10/2018                    $ 288.00
                                                                                                                          8/13/2018                     $ 88.00 q
              NEW YORK                                       NY                                        10175                                                          Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $31,011.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 430
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 458 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              KISSGAL LIMITED
3.1,129.                                                                                                                   7/23/2018                       $ 495.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/24/2018                       $ 104.09
                                                                                                                           7/25/2018                     $ 2,690.19 q
              3 IRONWEED DR                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 300.20
                                                                                                                           7/30/2018                     $ 2,864.74 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/31/2018                       $ 199.67
                                                                                                                            8/1/2018                       $ 724.60 q
              PUEBLO                                         CO                                        81001                                                              Services
                                                                                                                            8/6/2018                       $ 207.61
              City                                              State                                ZIP Code
                                                                                                                            8/7/2018                        $ 11.96 q
                                                                                                                                                                          Other
                                                                                                                            8/8/2018                     $ 1,103.16
                                                                                                                           8/13/2018                     $ 2,551.80
                                                                                                                           8/20/2018                     $ 1,173.93
                                                                                                                           8/22/2018                       $ 608.07
                                                                                                                           8/23/2018                        $ 94.72
                                                                                                                           8/24/2018                        $ 82.27
                                                                                                                           8/27/2018                       $ 635.83
                                                                                                                           8/28/2018                       $ 213.76
                                                                                                                           8/29/2018                        $ 34.41
                                                                                                                           8/30/2018                       $ 542.97
                                                                                                                            9/4/2018                       $ 112.31
                                                                                                                            9/5/2018                        $ 55.74
                                                                                                                           9/10/2018                       $ 122.43
                                                                                                                           9/11/2018                        $ 32.20

         Total amount or value.........................................................................................                              $14,961.66



              KKU INCORPORATED
3.1,130.                                                                                                                   9/18/2018                $ 181,030.19      q
              Creditor's Name                                                                                                                                             Secured debt

              51 WAVERLY PL                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ROCHESTER                                      NY                                        14608                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $181,030.19



              KLS PRODUCTIONS CORP
3.1,131.                                                                                                                  08/08/2018                     $ 3,700.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/10/2018                     $ 3,700.00

              12384 N FALLEN SHADOWS DR
                                                                                                                          09/19/2018                     $ 2,745.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MARANA                                         AZ                                        85658                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $10,145.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 431
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 459 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              KMART HEALTH PLANS
3.1,132.                                                                                                                  07/30/2018              $ 1,056,796.75   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/30/2018              $ 1,009,726.24

              19 HASTINGS CT                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              DARTMOUTH                                      MA                                         2747                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Employee Benefits
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                           $2,066,522.99



              KNICKERBOCKER BED COMPANY
3.1,133.                                                                                                                   7/20/2018                  $ 8,654.75   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/6/2018                  $ 7,832.75

              770 COMMERCIAL AVENUE
                                                                                                                           8/14/2018                 $ 15,574.25   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CARLSTADT                                      NJ                                        07072                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $32,061.75




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 432
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 460 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              KNIGHT TRANSPORTATION
3.1,134.                                                                                                                  7/17/2018                 $ 31,263.11 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018                 $ 33,327.51
                                                                                                                          7/19/2018                 $ 60,050.40 q
              5601 WEST BUCKEYE RD                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 38,199.51
                                                                                                                          7/23/2018                 $ 92,042.52 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/24/2018                 $ 29,042.49
                                                                                                                          7/25/2018                 $ 28,148.68 q
                                                                                                                                                                X
              PHOENIX                                        AZ                                        85043                                                        Services
                                                                                                                          7/26/2018                 $ 39,732.44
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                 $ 32,550.17 q
                                                                                                                                                                    Other
                                                                                                                          7/30/2018                 $ 45,373.39
                                                                                                                          7/31/2018                 $ 58,210.76
                                                                                                                           8/1/2018                 $ 30,024.79
                                                                                                                           8/2/2018                 $ 60,480.87
                                                                                                                           8/3/2018                $ 212,934.27
                                                                                                                           8/6/2018                $ 134,800.67
                                                                                                                           8/7/2018                 $ 15,618.44
                                                                                                                           8/8/2018                 $ 23,136.60
                                                                                                                           8/9/2018                 $ 41,164.55
                                                                                                                          8/10/2018                 $ 75,467.83
                                                                                                                          8/13/2018                 $ 43,870.44
                                                                                                                          8/14/2018                 $ 42,926.90
                                                                                                                          8/15/2018                 $ 62,832.48
                                                                                                                          8/16/2018                 $ 46,883.01
                                                                                                                          8/17/2018                 $ 60,720.74
                                                                                                                          8/20/2018                $ 106,558.71
                                                                                                                          8/21/2018                 $ 39,867.50
                                                                                                                          8/22/2018                 $ 31,221.29
                                                                                                                          8/23/2018                 $ 46,137.33
                                                                                                                          8/24/2018                 $ 30,059.56
                                                                                                                          8/27/2018                $ 111,047.68
                                                                                                                          8/28/2018                 $ 14,803.97
                                                                                                                          8/29/2018                 $ 54,616.64
                                                                                                                          8/30/2018                 $ 55,947.83
                                                                                                                          8/31/2018                 $ 54,475.54
                                                                                                                           9/3/2018                 $ 94,672.47
                                                                                                                           9/4/2018                 $ 13,691.49
                                                                                                                           9/5/2018                 $ 35,801.02
                                                                                                                           9/6/2018                 $ 57,608.99
                                                                                                                           9/7/2018                 $ 35,066.00
                                                                                                                          9/10/2018                 $ 42,476.10
                                                                                                                          9/11/2018                 $ 22,574.48
                                                                                                                          9/12/2018                 $ 46,983.21
                                                                                                                          9/13/2018                 $ 46,521.95
                                                                                                                          9/14/2018                 $ 37,379.04
                                                                                                                          9/17/2018                 $ 63,048.03
                                                                                                                          9/18/2018                 $ 35,712.80
                                                                                                                          9/19/2018                 $ 34,390.25
                                                                                                                          9/20/2018                 $ 35,269.57
                                                                                                                          9/21/2018                 $ 35,809.79
                                                                                                                          9/24/2018                 $ 97,366.57
                                                                                                                          9/25/2018                 $ 22,596.75
                                                                                                                          9/26/2018                 $ 34,383.06
                                                                                                                          9/27/2018                 $ 41,970.58
                                                                                                                          9/28/2018                 $ 23,410.58
                                                                                                                          10/1/2018                $ 109,872.69
                                                                                                                          10/2/2018                 $ 22,990.34
                                                                                                                          10/3/2018                 $ 33,076.85
                                                                                                                          10/4/2018                 $ 52,792.69
                                                                                                                          10/5/2018                 $ 47,630.18
                                                                                                                          10/8/2018                 $ 61,690.84

         Total amount or value.........................................................................................                          $3,068,324.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 433
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 461 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KNIGHT TRANSPORTATION
3.1,135.                                                                                                                   10/9/2018                  $ 8,261.04   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          10/10/2018                 $ 31,540.24

              5601 WEST BUCKEYE RD                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              PHOENIX                                        AZ                                        85043                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $39,801.28



              KNIPEX TOOLS LP
3.1,136.                                                                                                                   7/18/2018                     $ 1,119.23 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 318.26
                                                                                                                           7/20/2018                       $ 344.56 q
              ARLINGTON HEIGHTS IL 60005                                                                                                                                Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 414.16
                                                                                                                           7/24/2018                     $ 3,127.36 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                       $ 669.91
                                                                                                                           7/26/2018                       $ 452.28 q
              ARLINGTON HEIGHTS                               IL                                       60005                                                            Services
                                                                                                                           7/27/2018                       $ 250.28
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                     $ 2,329.71 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                       $ 312.27
                                                                                                                            8/2/2018                       $ 108.14
                                                                                                                            8/3/2018                       $ 918.60
                                                                                                                            8/9/2018                     $ 1,527.69
                                                                                                                           8/10/2018                     $ 1,462.66
                                                                                                                           8/13/2018                       $ 278.37
                                                                                                                           8/16/2018                       $ 113.58
                                                                                                                           8/17/2018                       $ 154.15
                                                                                                                           8/20/2018                       $ 290.44
                                                                                                                           8/21/2018                     $ 1,617.48
                                                                                                                           8/22/2018                       $ 641.65
                                                                                                                           8/23/2018                       $ 588.57
                                                                                                                           8/24/2018                       $ 143.13
                                                                                                                           8/27/2018                       $ 155.64
                                                                                                                           8/28/2018                     $ 2,082.63
                                                                                                                           8/30/2018                       $ 152.97

         Total amount or value.........................................................................................                              $19,573.72




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 434
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 462 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KOBI KATZ INC
3.1,137.                                                                                                                   7/17/2018                       $ 750.62 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                     $ 1,572.40
                                                                                                                           7/19/2018                     $ 1,215.13 q
              801 SOUTH FLOWER STREET 3RD FL                                                                                                                            Unsecured loan repayments
                                                                                                                           7/25/2018                     $ 1,202.30
                                                                                                                           7/31/2018                       $ 599.27 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/2/2018                       $ 621.80
                                                                                                                           8/10/2018                     $ 3,177.19 q
              LOS ANGELES                                    CA                                        90017                                                            Services
                                                                                                                           8/13/2018                     $ 2,616.54
              City                                              State                                ZIP Code
                                                                                                                           8/14/2018                     $ 1,441.57 q
                                                                                                                                                                        Other
                                                                                                                           8/15/2018                     $ 1,772.07
                                                                                                                           8/16/2018                       $ 280.00
                                                                                                                           8/17/2018                       $ 542.27
                                                                                                                           8/21/2018                       $ 588.17
                                                                                                                           8/22/2018                       $ 287.60
                                                                                                                           8/23/2018                     $ 2,855.09
                                                                                                                           8/24/2018                     $ 1,196.45
                                                                                                                           8/28/2018                       $ 846.58
                                                                                                                           8/30/2018                       $ 593.33
                                                                                                                           8/31/2018                       $ 719.42
                                                                                                                            9/4/2018                     $ 2,344.27

         Total amount or value.........................................................................................                              $25,222.07



              KOEPPEL MARTONE & LEISTMAN LLP
3.1,138.                                                                                                                   7/17/2018                 $ 23,000.62   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/24/2018                 $ 99,761.00

              155 FIRST STREET
                                                                                                                           9/24/2018                 $ 11,121.83   q    Unsecured loan repayments
                                                                                                                           10/5/2018                 $ 84,132.30
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              MINEOLA                                        NY                                        11501                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $218,015.75



              KOLCRAFT ENTERPRISES INC
3.1,139.                                                                                                                  07/24/2018                 $ 32,686.70   q
              Creditor's Name                                                                                                                                           Secured debt

              P O BOX 72237                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              DARTMOUTH                                      MA                                         2747                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $32,686.70




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 435
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 463 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              KOLE IMPORTS
3.1,140.                                                                                                                  07/27/2018                     $ 8,110.08   q
              Creditor's Name                                                                                                                                             Secured debt

              24600 MAIN ST                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DARTMOUTH                                      MA                                         2747                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,110.08



              KOLPIN OUTDOORS INC
3.1,141.                                                                                                                   7/18/2018                        $ 90.99 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/20/2018                       $ 321.73
                                                                                                                           7/25/2018                        $ 87.72 q
              205 N DEPOT STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 740.96
                                                                                                                            8/3/2018                     $ 1,088.00 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/6/2018                     $ 1,732.13
                                                                                                                            8/8/2018                     $ 2,300.79 q
              FOX LAKE                                       WI                                        53933                                                              Services
                                                                                                                           8/10/2018                       $ 165.72
              City                                              State                                ZIP Code
                                                                                                                           8/13/2018                       $ 344.48 q
                                                                                                                                                                          Other
                                                                                                                           8/15/2018                       $ 737.67
                                                                                                                           8/16/2018                       $ 233.94
                                                                                                                           8/20/2018                       $ 781.69
                                                                                                                           8/22/2018                       $ 139.07
                                                                                                                           8/23/2018                       $ 935.93
                                                                                                                           8/27/2018                        $ 71.48
                                                                                                                           8/29/2018                       $ 503.68
                                                                                                                           8/30/2018                        $ 97.19
                                                                                                                            9/4/2018                       $ 477.70
                                                                                                                            9/5/2018                       $ 305.92

         Total amount or value.........................................................................................                              $11,156.79



              KOMELON USA CORP
3.1,142.                                                                                                                   7/23/2018                     $ 2,382.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                     $ 3,031.13
                                                                                                                            8/6/2018                     $ 1,606.80 q
              301 COMMERCE ST                                                                                                                                             Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 528.46
                                                                                                                           8/20/2018                     $ 2,898.48 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/27/2018                     $ 1,225.20
                                                                                                                            9/4/2018                     $ 1,976.64 q
              WAUKESHA                                        WI                                   53187-1045                                                             Services
                                                                                                                            9/6/2018                       $ 302.40
              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,951.11




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 436
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 464 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KOOCHICHING COUNTY TREASURER
3.1,143.                                                                                                                  10/11/2018                 $ 19,669.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          10/11/2018                  $ 1,154.00

              715 4TH ST                                                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              INTERNATIONAL FALLS                            MN                                        56649                                                       q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
              City                                                State                              ZIP Code                                                           Other


         Total amount or value.........................................................................................                              $20,823.00



              KOOLATRON INC DIV OF LENTEK
3.1,144.                                                                                                                   7/18/2018                       $ 946.39 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 147.00
                                                                                                                           7/20/2018                       $ 596.99 q
              P O BOX 66512                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,025.17
                                                                                                                           7/24/2018                        $ 75.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                        $ 75.00
                                                                                                                           7/26/2018                     $ 2,624.84 q
              CHICAGO                                        IL                                        60666                                                            Services
                                                                                                                           7/27/2018                       $ 218.41
              City                                                State                              ZIP Code
                                                                                                                           7/30/2018                     $ 1,739.15 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                     $ 1,567.72
                                                                                                                            8/3/2018                       $ 502.23
                                                                                                                            8/6/2018                     $ 4,252.69
                                                                                                                            8/8/2018                       $ 847.61
                                                                                                                            8/9/2018                       $ 644.97
                                                                                                                           8/10/2018                       $ 489.45
                                                                                                                           8/13/2018                     $ 1,533.08
                                                                                                                           8/15/2018                       $ 150.00
                                                                                                                           8/16/2018                     $ 1,905.68
                                                                                                                           8/17/2018                       $ 607.36
                                                                                                                           8/20/2018                     $ 1,461.89
                                                                                                                           8/22/2018                     $ 1,130.05
                                                                                                                           8/23/2018                       $ 134.45
                                                                                                                           8/24/2018                       $ 732.86
                                                                                                                           8/27/2018                     $ 1,911.46
                                                                                                                           8/30/2018                       $ 921.58
                                                                                                                            9/4/2018                     $ 1,177.98
                                                                                                                            9/5/2018                        $ 63.00
                                                                                                                            9/6/2018                     $ 3,128.95
                                                                                                                            9/7/2018                       $ 201.00

         Total amount or value.........................................................................................                              $30,811.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 437
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 465 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              KORPACK INC
3.1,145.                                                                                                                   7/27/2018                  $ 2,989.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                  $ 1,494.50
                                                                                                                            8/1/2018                 $ 20,188.00 q
              290 MADSEN DR STE 101                                                                                                                                    Unsecured loan repayments
                                                                                                                            8/2/2018                 $ 13,469.41
                                                                                                                            8/3/2018                 $ 63,642.77 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/6/2018                 $ 22,024.90
                                                                                                                           8/13/2018                  $ 4,557.61 q
              BLOOMINGDALE                                   IL                                        60108                                                           Services
                                                                                                                           8/22/2018                  $ 3,825.92
              City                                                State                              ZIP Code
                                                                                                                           8/24/2018                  $ 8,756.79 q
                                                                                                                                                                       Other
                                                                                                                           8/30/2018                  $ 2,006.55
                                                                                                                           8/31/2018                 $ 16,318.57
                                                                                                                            9/5/2018                 $ 48,080.56
                                                                                                                            9/7/2018                  $ 1,391.94
                                                                                                                           9/10/2018                 $ 76,662.60
                                                                                                                           9/11/2018                 $ 22,533.63
                                                                                                                           9/12/2018                 $ 19,501.26
                                                                                                                           9/13/2018                 $ 48,294.28
                                                                                                                           9/14/2018                 $ 20,606.21
                                                                                                                           9/18/2018                 $ 19,670.31
                                                                                                                           9/19/2018                  $ 9,121.10
                                                                                                                           9/20/2018                 $ 15,012.72
                                                                                                                           9/24/2018                 $ 13,187.27
                                                                                                                           9/25/2018                  $ 5,662.85
                                                                                                                           9/27/2018                 $ 11,861.24

         Total amount or value.........................................................................................                             $470,859.99



              KPMG LLP
3.1,146.                                                                                                                  08/09/2018                 $ 36,862.50   q
              Creditor's Name                                                                                                                                          Secured debt

              345 PARK AVE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

               NEW YORK                                      NY                                        10154                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $36,862.50



              KRASDALE FOODS INC
3.1,147.                                                                                                                  07/31/2018                 $ 20,000.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/21/2018                 $ 20,000.00

              400 FOOD CENTER DRIVE
                                                                                                                          08/27/2018                 $ 20,000.00   q   Unsecured loan repayments
                                                                                                                          09/17/2018                 $ 20,000.00
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BRONX                                          NY                                        10474                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $80,000.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 438
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 466 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KREBER
3.1,148.                                                                                                                  07/30/2018                $ 155,038.00    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/20/2018                   $ 7,249.83

              2580 WESTBELT DRIVE                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              COLUMBUS                                       OH                                        43228                                                        q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $162,287.83



              KRICKET INC
3.1,149.                                                                                                                   8/16/2018                 $ 49,510.73    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/16/2018                 $ 18,112.58

              744 SOUTH STREET 773                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19147                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                              $67,623.31



              KROGER CO
3.1,150.                                                                                                                   7/30/2018                $ 100,733.17    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                $ 100,733.17

              400 SOUTH ORLANDO AVE - SUITE 204                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              MAITLAND                                        FL                                       32751                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $201,466.34



              KT PERFORMANCE
3.1,151.                                                                                                                   7/17/2018                     $ 1,625.92 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 221.46
                                                                                                                           7/31/2018                       $ 405.26 q
              1502 MAX HOOKS ROAD SUITE D                                                                                                                               Unsecured loan repayments
                                                                                                                           8/13/2018                       $ 706.02
                                                                                                                           8/15/2018                       $ 510.35 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/16/2018                        $ 86.17
                                                                                                                           8/20/2018                       $ 989.52 q
              GROVELAND                                      FL                                        34736                                                            Services
                                                                                                                           8/27/2018                     $ 5,184.25
              City                                              State                                ZIP Code
                                                                                                                           8/29/2018                       $ 263.99 q
                                                                                                                                                                        Other
                                                                                                                           8/30/2018                        $ 27.96
                                                                                                                            9/4/2018                     $ 1,086.62
                                                                                                                           9/10/2018                       $ 295.53
                                                                                                                           9/11/2018                       $ 197.04

         Total amount or value.........................................................................................                              $11,600.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 439
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 467 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              KTR OHIO LLC
3.1,152.                                                                                                                  7/20/2018                     $ 4,978.24   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 4,978.24

              P O BOX 846329
                                                                                                                          9/24/2018                     $ 4,978.24   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              DALLAS                                         TX                                    75284-6329                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $14,934.72



              KUKUI MARKETPLACE SPE INC
3.1,153.                                                                                                                  9/11/2018                 $ 98,094.32      q
              Creditor's Name                                                                                                                                            Secured debt

              KUKUI MARKETPLACE ATTN: GENERAL MA                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LIHUE                                          HI                                        96766                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $98,094.32



              KULZER LIMITED
3.1,154.                                                                                                                  7/17/2018                       $ 381.38 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                       $ 874.91
                                                                                                                          7/19/2018                        $ 10.56 q
              15680 SALT LAKE AVE                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/20/2018                        $ 33.69
                                                                                                                          7/23/2018                     $ 1,174.21 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                       $ 444.72
                                                                                                                          9/10/2018                     $ 3,579.98 q
              CITY OF INDUSTRY                               CA                                        91745                                                             Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,499.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 440
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 468 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              KUMHO TIRES USA INC
3.1,155.                                                                                                                  7/17/2018                     $ 605.52 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                $ 346,499.78
                                                                                                                          7/20/2018                $ 124,559.07 q
              P O BOX 100304                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                   $ 1,198.71
                                                                                                                          7/24/2018                   $ 1,458.46 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/25/2018                 $ 87,244.11
                                                                                                                          7/26/2018                 $ 60,485.57 q
              PASADENA                                       CA                                    91189-0304                                                         Services
                                                                                                                          7/30/2018                   $ 1,612.17
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                   $ 1,790.50 q
                                                                                                                                                                      Other
                                                                                                                           8/1/2018                     $ 252.68
                                                                                                                           8/2/2018                 $ 33,237.79
                                                                                                                           8/3/2018                   $ 1,274.79
                                                                                                                           8/6/2018                   $ 7,636.46
                                                                                                                           8/7/2018                   $ 1,503.47
                                                                                                                           8/8/2018                   $ 1,714.70
                                                                                                                          8/13/2018                $ 140,925.79
                                                                                                                          8/14/2018                     $ 661.23
                                                                                                                          8/15/2018                   $ 1,295.66
                                                                                                                          8/16/2018                     $ 844.06
                                                                                                                          8/17/2018                     $ 246.25
                                                                                                                          8/20/2018                 $ 35,369.00
                                                                                                                          8/21/2018                   $ 1,453.88
                                                                                                                          8/22/2018                     $ 526.14
                                                                                                                          8/23/2018                   $ 9,798.12
                                                                                                                          8/24/2018                     $ 199.97
                                                                                                                          8/27/2018                 $ 75,561.52
                                                                                                                          8/28/2018                   $ 1,586.14
                                                                                                                          8/29/2018                   $ 1,105.71
                                                                                                                          8/30/2018                   $ 2,449.45
                                                                                                                          8/31/2018                     $ 238.57
                                                                                                                           9/4/2018                     $ 209.81
                                                                                                                           9/5/2018                 $ 56,853.32
                                                                                                                           9/6/2018                     $ 405.28
                                                                                                                           9/7/2018                 $ 24,169.62
                                                                                                                          9/10/2018                $ 134,215.41
                                                                                                                          9/11/2018                   $ 6,139.86
                                                                                                                          9/12/2018                     $ 479.95
                                                                                                                          9/13/2018                      $ 54.28
                                                                                                                          9/17/2018                     $ 707.90
                                                                                                                          9/18/2018                   $ 5,343.33
                                                                                                                          9/19/2018                     $ 344.69
                                                                                                                          9/20/2018                     $ 319.17
                                                                                                                          9/21/2018                 $ 84,083.86
                                                                                                                          9/24/2018                      $ 73.20
                                                                                                                          9/25/2018                 $ 48,370.23
                                                                                                                          9/26/2018                     $ 358.41
                                                                                                                          9/28/2018                $ 177,374.23

         Total amount or value.........................................................................................                          $1,482,837.82



              KURT S ADLER INC
3.1,156.                                                                                                                  7/27/2018                  $ 2,227.04   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/3/2018                 $ 63,920.16

              122 EAST 42ND STREET 2ND FLOOR                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10001                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $66,147.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 441
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 469 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              KX TECHNOLOGIES LLC
3.1,157.                                                                                                                   7/17/2018                     $ 2,921.25 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 1,884.03
                                                                                                                           7/24/2018                     $ 7,004.39 q
              1890 WOODLANE DR                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 467.40
                                                                                                                           7/31/2018                     $ 1,570.05 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/2/2018                       $ 344.48
                                                                                                                            8/3/2018                       $ 449.92 q
              WOODBURY                                       MN                                        55125                                                            Services
                                                                                                                            8/6/2018                     $ 4,904.90
              City                                              State                                ZIP Code
                                                                                                                            8/7/2018                       $ 934.10 q
                                                                                                                                                                        Other
                                                                                                                           8/10/2018                     $ 1,459.59
                                                                                                                           8/13/2018                     $ 2,234.49
                                                                                                                           8/14/2018                     $ 2,051.15
                                                                                                                           8/17/2018                       $ 916.36
                                                                                                                           8/20/2018                     $ 2,616.53
                                                                                                                           8/27/2018                       $ 676.20
                                                                                                                           8/28/2018                     $ 1,871.83
                                                                                                                           8/31/2018                       $ 863.91
                                                                                                                            9/4/2018                     $ 6,074.70
                                                                                                                            9/5/2018                        $ 62.63
                                                                                                                           9/10/2018                     $ 3,372.08
                                                                                                                           9/11/2018                     $ 1,828.68
                                                                                                                           9/13/2018                       $ 669.15
                                                                                                                           9/18/2018                       $ 391.40
                                                                                                                           9/21/2018                     $ 2,357.95
                                                                                                                           9/24/2018                     $ 2,841.97
                                                                                                                           9/25/2018                       $ 284.43

         Total amount or value.........................................................................................                              $51,053.57



              L AND K DISTRIBUTORS INC
3.1,158.                                                                                                                  08/02/2018                 $ 47,100.00   q
              Creditor's Name                                                                                                                                           Secured debt

              PO BOX 230183                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              BROOKLYN                                       NY                                        11223                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $47,100.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 442
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 470 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              L POWELL ACQUISITION COMPANY
3.1,159.                                                                                                                  7/17/2018                       $ 179.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 138.00
                                                                                                                          7/19/2018                       $ 102.00 q
              PO BOX 1408                                                                                                                                               Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,241.00
                                                                                                                          7/25/2018                       $ 236.00 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 420.00
                                                                                                                          7/27/2018                       $ 562.00 q
              CULVER CITY                                    CA                                    90232-1408                                                           Services
                                                                                                                          7/30/2018                       $ 672.00
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 268.00 q
                                                                                                                                                                        Other
                                                                                                                           8/1/2018                       $ 422.00
                                                                                                                           8/2/2018                       $ 389.00
                                                                                                                           8/3/2018                       $ 156.00
                                                                                                                           8/6/2018                     $ 1,243.00
                                                                                                                           8/9/2018                       $ 537.00
                                                                                                                          8/13/2018                       $ 495.00
                                                                                                                          8/14/2018                        $ 69.00
                                                                                                                          8/15/2018                       $ 183.00
                                                                                                                          8/16/2018                       $ 296.00
                                                                                                                          8/20/2018                        $ 87.00

         Total amount or value.........................................................................................                                 $7,695.00



              LA CROSSE BRUSH INC
3.1,160.                                                                                                                  7/23/2018                     $ 1,308.84 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/6/2018                     $ 3,926.52
                                                                                                                          8/13/2018                     $ 1,308.84 q
              LA CROSSE WI 54603                                                                                                                                        Unsecured loan repayments
                                                                                                                          8/20/2018                     $ 2,617.68
                                                                                                                          8/27/2018                     $ 3,926.52 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/4/2018                     $ 2,617.68
              LA CROSSE                                       WI                                       54603                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $15,706.08



              LA REDOUTE
3.1,161.                                                                                                                  7/17/2018                        $ 83.19 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 720.71
                                                                                                                          7/23/2018                       $ 361.66 q
              CITIBANK 111 WALL STREET                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 652.86
                                                                                                                          7/30/2018                        $ 50.44 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/1/2018                       $ 281.99
                                                                                                                           8/2/2018                     $ 1,305.72 q
              NEW YORK                                       NY                                        10043                                                            Services
                                                                                                                           8/6/2018                       $ 699.79
              City                                              State                                ZIP Code
                                                                                                                          8/13/2018                     $ 1,580.65 q
                                                                                                                                                                        Other
                                                                                                                          8/14/2018                       $ 326.43
                                                                                                                          8/16/2018                       $ 652.86
                                                                                                                          8/20/2018                     $ 1,958.58
                                                                                                                          8/22/2018                       $ 326.43
                                                                                                                          8/23/2018                       $ 326.43
                                                                                                                          8/27/2018                       $ 699.79
                                                                                                                          8/30/2018                     $ 1,958.58

         Total amount or value.........................................................................................                             $11,986.11




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 443
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 471 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LA VALE ASSOCIATES II LLC
3.1,162.                                                                                                                  7/30/2018                 $ 17,373.71   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 17,373.71

              PO BOX 783927
                                                                                                                          9/27/2018                 $ 17,373.71   q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-3927                                                     q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $52,121.13



              LABEL INDUSTRIES INC
3.1,163.                                                                                                                  7/18/2018                     $ 1,708.01 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 2,526.27
                                                                                                                          7/23/2018                       $ 470.53 q
              221 W 4TH ST STE 4                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 678.19
                                                                                                                          7/25/2018                     $ 1,689.71 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 672.56
                                                                                                                          7/30/2018                     $ 4,966.88 q
              CARTHAGE                                       MO                                        64836                                                           Services
                                                                                                                          7/31/2018                       $ 377.14
              City                                                State                              ZIP Code
                                                                                                                           8/1/2018                     $ 2,516.54 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 802.45
                                                                                                                           8/6/2018                       $ 858.84
                                                                                                                           8/8/2018                     $ 1,056.82
                                                                                                                           8/9/2018                       $ 407.70
                                                                                                                          8/13/2018                     $ 2,549.88
                                                                                                                          8/14/2018                       $ 211.53
                                                                                                                          8/16/2018                       $ 845.25
                                                                                                                          8/20/2018                     $ 2,160.80
                                                                                                                          8/21/2018                       $ 595.59
                                                                                                                          8/22/2018                       $ 998.81
                                                                                                                          8/23/2018                     $ 2,483.08
                                                                                                                          8/24/2018                       $ 256.58
                                                                                                                          8/27/2018                     $ 3,119.21
                                                                                                                          8/28/2018                       $ 787.12
                                                                                                                          8/29/2018                       $ 419.80
                                                                                                                          8/30/2018                     $ 1,472.44
                                                                                                                           9/4/2018                     $ 2,482.60
                                                                                                                           9/5/2018                       $ 198.69
                                                                                                                           9/6/2018                     $ 1,266.58
                                                                                                                          9/10/2018                     $ 3,776.43
                                                                                                                          9/11/2018                       $ 752.47

         Total amount or value.........................................................................................                             $43,108.50



              LAKE COUNTY COLLECTOR
3.1,164.                                                                                                                  8/23/2018                $ 106,575.51   q
              Creditor's Name                                                                                                                                          Secured debt

              18 N COUNTY ST STE 102                                                                                                                              q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              WAUKEGAN                                       IL                                    60085-4361                                                     q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $106,575.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 444
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 472 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              LAKES MALL REALTY LLC
3.1,165.                                                                                                                   7/30/2018                     $ 4,991.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,991.00

              PO BOX 368
                                                                                                                           9/27/2018                     $ 4,991.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $14,973.00



              LAKEVIEW SQUARE LLC
3.1,166.                                                                                                                   7/30/2018                     $ 7,849.69   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 7,862.06

              PO BOX 4671
                                                                                                                           9/27/2018                     $ 7,862.06   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DES MOINES                                     IA                                        50305                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $23,573.81



              LAKEWOOD MARKETPLACE LLC
3.1,167.                                                                                                                   7/30/2018                 $ 15,840.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                  $ 8,580.76

              6355 TOPANGA CANYON BLVD STE 335
                                                                                                                           8/28/2018                 $ 15,082.50      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 15,082.50
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              WOODLAND HILLS                                 CA                                        91367                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $54,585.76



              LAMORINDA SALES AND MARKETING INC
3.1,168.                                                                                                                  07/26/2018                 $ 51,166.08      q
              Creditor's Name                                                                                                                                             Secured debt

              7425 LAWRENCE DRIVE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              BEAUMONT                                       TX                                        77708                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $51,166.08




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 445
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 473 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              LAMPLIGHT FARMS INC
3.1,169.                                                                                                                  08/06/2018                     $ 5,089.94   q
              Creditor's Name                                                                                                                                             Secured debt

              W140 N4900 LILLY ROAD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MENOMONEE FALLS                                WI                                        53051                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,089.94



              LANCASTER DEVELOPMENT COMPANY LLC
3.1,170.                                                                                                                   7/30/2018                 $ 26,505.17      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 26,505.17

              4405 NE 58TH AVE
                                                                                                                           9/27/2018                 $ 26,505.17      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              VANCOUVER                                       WA                                       98661                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $79,515.51



              LANCASTER PROPERTIES 52 LLC
3.1,171.                                                                                                                   7/30/2018                 $ 12,101.91      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 12,101.91

              4405 NE 58TH AVE
                                                                                                                           9/27/2018                 $ 12,101.91      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              VANCOUVER                                       WA                                       98661                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $36,305.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 446
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 474 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LANDS END INC
3.1,172.                                                                                                                  07/18/2018              $ 1,681,876.85 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                   $ 1,067.76
                                                                                                                           7/19/2018                     $ 583.14 q
              5 LANDS END LANE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/23/2018                   $ 5,492.70
                                                                                                                          07/25/2018              $ 1,518,591.38 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/25/2018                   $ 1,264.56
                                                                                                                           7/26/2018                     $ 956.24 q
              DODGEVILLE                                     WI                                        53533                                                           Services
                                                                                                                           7/30/2018                   $ 3,332.09
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                   $ 1,104.31 q
                                                                                                                                                                       Other
                                                                                                                          08/01/2018              $ 1,361,965.44
                                                                                                                            8/1/2018                     $ 862.56
                                                                                                                            8/2/2018                   $ 1,770.40
                                                                                                                            8/6/2018                   $ 3,750.83
                                                                                                                            8/7/2018                   $ 1,097.75
                                                                                                                          08/08/2018              $ 1,381,214.11
                                                                                                                          08/08/2018                $ 302,582.94
                                                                                                                            8/8/2018                     $ 704.73
                                                                                                                            8/9/2018                     $ 526.37
                                                                                                                           8/10/2018                     $ 449.02
                                                                                                                           8/13/2018                   $ 2,699.07
                                                                                                                           8/14/2018                     $ 250.64
                                                                                                                          08/15/2018              $ 1,364,313.01
                                                                                                                           8/15/2018                     $ 351.60
                                                                                                                           8/16/2018                     $ 321.83
                                                                                                                           8/20/2018                   $ 3,273.01
                                                                                                                           8/21/2018                      $ 88.98
                                                                                                                          08/22/2018              $ 1,426,799.02
                                                                                                                           8/22/2018                     $ 745.62
                                                                                                                           8/23/2018                   $ 1,292.70
                                                                                                                           8/27/2018                   $ 3,775.00
                                                                                                                           8/28/2018                     $ 514.31
                                                                                                                          08/29/2018              $ 1,420,325.35
                                                                                                                           8/29/2018                     $ 648.13
                                                                                                                           8/30/2018                     $ 280.32
                                                                                                                            9/4/2018                   $ 2,531.21
                                                                                                                          09/06/2018              $ 1,509,188.06
                                                                                                                          09/06/2018                $ 275,169.14
                                                                                                                            9/6/2018                     $ 551.23
                                                                                                                           9/10/2018                   $ 1,015.14
                                                                                                                           9/11/2018                     $ 104.80
                                                                                                                          09/12/2018              $ 1,347,350.29
                                                                                                                          09/19/2018              $ 1,119,694.75
                                                                                                                          09/26/2018              $ 1,330,159.35
                                                                                                                          10/03/2018              $ 1,435,540.24

         Total amount or value.........................................................................................                          $17,516,175.98



              LANSING CITY TREASURER
3.1,173.                                                                                                                   8/15/2018                $ 112,950.98   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/15/2018                 $ 16,738.48

              DEPT 3201                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              LANSING                                        MI                                    48909-8016                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $129,689.46




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 447
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 475 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LASALLE COUNTY TREASURER
3.1,174.                                                                                                                  8/23/2018                 $ 32,690.26   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 1560                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              OTTAWA                                         IL                                        61350                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $32,690.26



              LAUREL MALL LP
3.1,175.                                                                                                                  7/30/2018                 $ 49,190.23   q
              Creditor's Name                                                                                                                                         Secured debt

              911 E COUNTY LINE ROAD STE 203                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              LAKEWOOD                                       NJ                                         8701                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $49,190.23



              LAWNSIDE BOROUGH TAX COLLECTOR
3.1,176.                                                                                                                  8/29/2018                 $ 52,678.48   q
              Creditor's Name                                                                                                                                         Secured debt

              4 DR MARTIN LUTHER KING JR ROAD                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              LAWNSIDE                                       NJ                                         8045                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $52,678.48



              LAWRENCE TOWNSHIP TAX COLLECTOR-ME
3.1,177.                                                                                                                  8/22/2018                $ 124,123.63   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 6006                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              LAWRENCEVILLE                                  NJ                                         8648                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $124,123.63




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 448
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 476 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              LAZARD FRERES AND CO LLC
3.1,178.                                                                                                                   10/8/2018                $ 200,000.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          10/12/2018                $ 210,675.58

              30 ROCKEFELLER PLAZA                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10112                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $410,675.58



              LA-Z-BOY MONROE
3.1,179.                                                                                                                  09/21/2018                 $ 24,016.69      q
              Creditor's Name                                                                                                                                             Secured debt

              1284 N TELEGRAPH RD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MONROE                                         MI                                        48162                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $24,016.69



              LB COMM MRTG TR CMPT CERT SRS 2007
3.1,180.                                                                                                                   7/30/2018                     $ 5,800.67   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 5,800.67

              ONE BURLINGTON WOODS DRIVE CO KEYPOINT
                                                                                                                           9/27/2018                     $ 6,328.00   q   Unsecured loan repayments
              PARTNERS LLC
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BURLINGTON                                     MA                                        01803                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $17,929.34



              LBA REIT VI LLC
3.1,181.                                                                                                                   7/23/2018                $ 305,421.60 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/23/2018                $ 212,331.11
                                                                                                                            8/2/2018                 $ 11,716.65 q
              PO BOX 748906                                                                                                                                               Unsecured loan repayments
                                                                                                                           8/24/2018                $ 305,421.60
                                                                                                                           8/24/2018                $ 212,331.11 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       9/24/2018                $ 305,421.60
                                                                                                                           9/24/2018                $ 212,331.11 q
                                                                                                                                                                 X
              LOS ANGELES                                    CA                                        90074                                                              Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $1,564,974.78




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 449
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 477 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LBA REIT VI LLC DBA 3825 FORSYTH L
3.1,182.                                                                                                                  9/14/2018                       $ 923.86   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/24/2018                     $ 7,001.25

              PO BOX 748906                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90074                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,925.11



              LBA REIT VI LP
3.1,183.                                                                                                                  7/30/2018                  $ 7,176.55 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                  $ 7,120.00
                                                                                                                          7/30/2018                  $ 2,845.85 q
              PO BOX 748708                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/1/2018                 $ 29,297.85
                                                                                                                           8/9/2018                 $ 12,797.16 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/9/2018                  $ 7,811.00
                                                                                                                          8/28/2018                  $ 7,176.55 q
              LOS ANGELES                                    CA                                        90074                                                             Services
                                                                                                                          8/28/2018                  $ 7,120.00
              City                                              State                                ZIP Code
                                                                                                                          8/28/2018                  $ 3,976.88 q
                                                                                                                                                                         Other
                                                                                                                           9/6/2018                 $ 12,797.16
                                                                                                                           9/6/2018                  $ 7,811.00
                                                                                                                          9/27/2018                  $ 7,176.55
                                                                                                                          9/27/2018                  $ 7,120.00
                                                                                                                          9/27/2018                  $ 3,976.88

         Total amount or value.........................................................................................                            $124,203.43



              LBA REIT VI LP DBA 500 WEST WARNER
3.1,184.                                                                                                                  7/23/2018                 $ 12,797.16      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                 $ 12,797.16

              PO BOX 748708
                                                                                                                          9/24/2018                 $ 12,797.16      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-8708                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $38,391.48



              LBA REIT VI LP DBA 960 SHERMAN STR
3.1,185.                                                                                                                  7/23/2018                     $ 7,811.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 7,811.00

              P O BOX 748708
                                                                                                                          9/24/2018                     $ 7,811.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90074                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $23,433.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 450
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 478 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LBG HILLTOP LLC
3.1,186.                                                                                                                  7/30/2018                     $ 7,713.34   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,713.34

              2200 HILLTOP MALL RD - MGMT OFFICE
                                                                                                                          9/27/2018                     $ 7,713.34   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              RICHMOND                                       CA                                        94806                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $23,140.02



              LBG MEDFORD LLC
3.1,187.                                                                                                                  7/30/2018                 $ 13,891.42      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 13,891.42

              4800 SW MACADAM AVE SUITE 120
                                                                                                                          9/27/2018                 $ 13,891.42      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PORTLAND                                       OR                                        97239                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $41,674.26



              LDR GLOBAL INDUSTRIES LLC
3.1,188.                                                                                                                  7/20/2018                       $ 478.36 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                     $ 3,400.39
                                                                                                                          7/25/2018                     $ 4,605.07 q
              600 N KILBOURN AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/26/2018                        $ 29.70
                                                                                                                          7/30/2018                     $ 1,596.11 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/31/2018                        $ 39.60
                                                                                                                           8/6/2018                     $ 1,523.18 q
              CHICAGO                                        IL                                        60624                                                             Services
                                                                                                                           8/8/2018                       $ 325.32
              City                                                State                              ZIP Code
                                                                                                                          8/13/2018                     $ 3,257.34 q
                                                                                                                                                                         Other
                                                                                                                          8/15/2018                     $ 2,888.25
                                                                                                                          8/16/2018                       $ 989.53
                                                                                                                          8/20/2018                     $ 1,217.52
                                                                                                                          8/22/2018                       $ 495.78
                                                                                                                          8/23/2018                        $ 94.10
                                                                                                                          8/27/2018                     $ 2,086.76
                                                                                                                           9/4/2018                     $ 1,061.90
                                                                                                                           9/6/2018                        $ 30.25

         Total amount or value.........................................................................................                             $24,119.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 451
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 479 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LEATHERMAN TOOL GROUP INC
3.1,189.                                                                                                                  7/23/2018                     $ 3,210.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/31/2018                     $ 1,638.00
                                                                                                                           8/6/2018                       $ 786.00 q
              PORTLAND OR 97294-0595                                                                                                                                   Unsecured loan repayments
                                                                                                                          8/13/2018                     $ 1,278.00
                                                                                                                          8/20/2018                     $ 2,784.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/28/2018                     $ 1,775.50
                                                                                                                           9/4/2018                     $ 3,210.00 q
              PORTLAND                                        OR                                   97294-0595                                                          Services
                                                                                                                          9/11/2018                     $ 5,898.00
              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $20,579.50



              LEBCON ASSOCIATES LTD
3.1,190.                                                                                                                  7/20/2018                    $ 799.81   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 65,538.93

              2030 HAMILTON PLACE BLVD SUITE 500
                                                                                                                          8/28/2018                 $ 65,538.93   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 65,538.93
                                                                                                                                                                  q    Suppliers or vendors
              Street

              CHATTANOOGA                                    TN                                        37421                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $197,416.60



              LEE & CO LTD
3.1,191.                                                                                                                   8/6/2018                 $ 57,227.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                 $ 42,254.16
                                                                                                                          8/10/2018                $ 107,602.92 q
              DOWON BLDG 903-21 DAECHI-DONG KANGNAM-GU                                                                                                                 Unsecured loan repayments
                                                                                                                          8/22/2018                   $ 6,783.50
                                                                                                                          8/27/2018                 $ 74,188.27 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/30/2018                 $ 90,678.21
                                                                                                                           9/4/2018                 $ 49,262.16 q
              SEOUL                                          SOUTH KOREA                                                                                               Services
                                                                                                                          9/10/2018                   $ 2,741.97
              City                                              State                                ZIP Code
                                                                                                                          9/11/2018                   $ 2,163.57 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                            $432,901.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 452
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 480 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LEGACY MANUFACTURING COMPANY
3.1,192.                                                                                                                   7/18/2018                       $ 290.28 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 722.56
                                                                                                                           7/20/2018                       $ 271.49 q
              P O BOX 310151                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 4,768.37
                                                                                                                           7/25/2018                        $ 16.17 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 599.74
                                                                                                                           7/27/2018                       $ 219.42 q
              DES MOINES                                     IA                                    50331-0151                                                           Services
                                                                                                                           7/30/2018                     $ 4,279.48
              City                                              State                                ZIP Code
                                                                                                                            8/3/2018                     $ 1,173.30 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 2,327.49
                                                                                                                            8/9/2018                       $ 651.89
                                                                                                                           8/10/2018                        $ 52.86
                                                                                                                           8/13/2018                     $ 3,324.26
                                                                                                                           8/15/2018                       $ 382.48
                                                                                                                           8/16/2018                       $ 241.64
                                                                                                                           8/17/2018                        $ 84.86
                                                                                                                           8/20/2018                     $ 5,367.30
                                                                                                                           8/21/2018                       $ 175.53
                                                                                                                           8/23/2018                       $ 863.33
                                                                                                                           8/24/2018                       $ 301.93
                                                                                                                           8/27/2018                     $ 4,273.05
                                                                                                                           8/29/2018                       $ 747.60
                                                                                                                           8/30/2018                        $ 96.76
                                                                                                                           8/31/2018                       $ 307.47
                                                                                                                            9/4/2018                     $ 6,476.65
                                                                                                                           9/10/2018                     $ 4,498.19

         Total amount or value.........................................................................................                              $42,514.10



              LEGO SYSTEMS INC
3.1,193.                                                                                                                  07/27/2018                $ 106,341.79   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/02/2018                $ 541,447.98

              P O BOX 415898
                                                                                                                          09/07/2018              $ 1,618,138.97   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              BOSTON                                         MA                                         2241                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                           $2,265,928.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 453
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 481 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LEI WANG
3.1,194.                                                                                                                  7/18/2018                     $ 2,752.99 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 3,869.15
                                                                                                                          7/24/2018                     $ 1,840.82 q
              2160 REDBUD SUITE 110                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 976.06
                                                                                                                          7/26/2018                       $ 509.93 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 3,917.26
                                                                                                                          7/31/2018                     $ 1,940.50 q
              MCKINNEY                                       TX                                        75069                                                           Services
                                                                                                                           8/1/2018                       $ 102.56
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 745.85 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                       $ 479.35
                                                                                                                           8/8/2018                        $ 93.49
                                                                                                                          8/13/2018                     $ 3,473.73
                                                                                                                          8/14/2018                       $ 152.71
                                                                                                                          8/15/2018                     $ 1,131.25
                                                                                                                          8/16/2018                       $ 412.50
                                                                                                                          8/20/2018                     $ 2,766.64
                                                                                                                          8/22/2018                       $ 117.19
                                                                                                                          8/23/2018                       $ 666.97
                                                                                                                          8/27/2018                     $ 2,359.46
                                                                                                                          8/28/2018                       $ 166.00
                                                                                                                          8/30/2018                       $ 619.98
                                                                                                                           9/4/2018                     $ 3,048.14
                                                                                                                           9/6/2018                       $ 523.20
                                                                                                                          9/10/2018                     $ 2,774.56
                                                                                                                          9/11/2018                       $ 118.99

         Total amount or value.........................................................................................                             $35,559.28



              LEICK FURNITURE INCORPORATED
3.1,195.                                                                                                                  7/18/2018                     $ 2,376.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 298.00
                                                                                                                          7/20/2018                       $ 670.00 q
              2219 SOUTH 19TH STREET                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 720.00
                                                                                                                          7/25/2018                     $ 1,627.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/27/2018                       $ 495.00
                                                                                                                          7/30/2018                     $ 1,602.00 q
              SHEBOYGAN                                      WI                                        53081                                                           Services
                                                                                                                           8/2/2018                       $ 576.00
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                       $ 158.00 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                       $ 132.60
                                                                                                                           8/8/2018                       $ 290.35
                                                                                                                           8/9/2018                       $ 396.00
                                                                                                                          8/10/2018                       $ 287.00
                                                                                                                          8/13/2018                       $ 241.00
                                                                                                                          8/15/2018                       $ 669.00
                                                                                                                          8/16/2018                       $ 158.00
                                                                                                                          8/17/2018                       $ 540.00
                                                                                                                          8/20/2018                       $ 141.00
                                                                                                                          8/22/2018                     $ 1,343.00
                                                                                                                          8/23/2018                       $ 348.00
                                                                                                                          8/24/2018                       $ 403.00
                                                                                                                          8/27/2018                       $ 560.00
                                                                                                                          8/29/2018                     $ 1,380.00
                                                                                                                          8/30/2018                       $ 676.00
                                                                                                                          8/31/2018                       $ 585.00
                                                                                                                           9/4/2018                       $ 870.00
                                                                                                                           9/5/2018                     $ 1,826.00
                                                                                                                           9/6/2018                       $ 432.00

         Total amount or value.........................................................................................                             $19,799.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 454
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 482 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LEISURE PRODUCTS INC
3.1,196.                                                                                                                  7/18/2018                     $ 1,624.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                     $ 2,981.00
                                                                                                                          7/27/2018                     $ 3,548.00 q
              1044 FORDTOWN RD                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/31/2018                     $ 2,455.00
                                                                                                                           8/3/2018                     $ 4,904.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/13/2018                     $ 1,774.00
                                                                                                                          8/21/2018                     $ 1,756.20 q
              KINGSPORT                                      TN                                        37663                                                           Services
                                                                                                                          8/23/2018                     $ 1,774.00
              City                                              State                                ZIP Code
                                                                                                                          8/29/2018                     $ 7,096.00 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                             $27,912.20



              LEVIN CORP
3.1,197.                                                                                                                  7/23/2018                     $ 1,133.94 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                       $ 404.98
                                                                                                                          7/25/2018                       $ 890.40 q
              11250 OLD ST AUGUSTINE RD STE15248                                                                                                                       Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 340.30
                                                                                                                          7/30/2018                     $ 1,922.15 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 332.99
                                                                                                                           8/1/2018                       $ 527.16 q
              JACKSONVILLE                                   FL                                        32257                                                           Services
                                                                                                                           8/6/2018                       $ 715.58
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                       $ 662.05 q
                                                                                                                                                                       Other
                                                                                                                          8/13/2018                     $ 2,144.48
                                                                                                                          8/14/2018                       $ 468.55
                                                                                                                          8/15/2018                       $ 132.06
                                                                                                                          8/16/2018                       $ 164.68
                                                                                                                          8/20/2018                     $ 1,066.78
                                                                                                                          8/21/2018                       $ 807.98
                                                                                                                          8/22/2018                       $ 373.01
                                                                                                                          8/23/2018                       $ 804.45
                                                                                                                          8/27/2018                     $ 1,721.64
                                                                                                                          8/28/2018                        $ 71.76
                                                                                                                          8/29/2018                     $ 1,033.48
                                                                                                                          8/30/2018                       $ 170.82
                                                                                                                           9/4/2018                     $ 1,736.85
                                                                                                                           9/5/2018                       $ 291.62
                                                                                                                           9/6/2018                       $ 644.53
                                                                                                                           9/7/2018                       $ 132.06
                                                                                                                          9/10/2018                     $ 1,302.98

         Total amount or value.........................................................................................                             $19,997.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 455
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 483 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LFC LLC
3.1,198.                                                                                                                  7/18/2018                     $ 1,302.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 459.00
                                                                                                                          7/20/2018                       $ 600.50 q
              141 LANZA AVE BLDG 18C                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 875.00
                                                                                                                          7/25/2018                     $ 1,422.50 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 618.00
                                                                                                                          7/27/2018                       $ 608.00 q
              GARFIELD                                       NJ                                        07026                                                           Services
                                                                                                                          7/30/2018                       $ 861.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 1,471.00 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 562.00
                                                                                                                           8/6/2018                       $ 787.00
                                                                                                                           8/9/2018                     $ 2,111.00
                                                                                                                          8/10/2018                       $ 626.50
                                                                                                                          8/13/2018                       $ 852.50
                                                                                                                          8/15/2018                     $ 1,690.00
                                                                                                                          8/17/2018                     $ 1,019.50
                                                                                                                          8/20/2018                     $ 1,092.00
                                                                                                                          8/22/2018                     $ 1,280.50
                                                                                                                          8/23/2018                       $ 270.00
                                                                                                                          8/24/2018                       $ 358.50
                                                                                                                          8/27/2018                       $ 919.50
                                                                                                                          8/29/2018                     $ 1,089.50
                                                                                                                           9/4/2018                        $ 17.00

         Total amount or value.........................................................................................                             $20,892.50



              LG ELECTRONICS U S A INC
3.1,199.                                                                                                                  7/18/2018                $ 147,829.54 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                 $ 62,437.51
                                                                                                                          7/20/2018                 $ 82,714.24 q
              DALLAS TX 75373-0241                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                $ 381,322.21
                                                                                                                          7/26/2018                $ 241,443.44 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018              $ 1,039,591.24
                                                                                                                           8/3/2018                 $ 27,321.12 q
              DALLAS                                          TX                                   75373-0241                                                          Services
                                                                                                                           8/8/2018                $ 210,958.23
              City                                              State                                ZIP Code
                                                                                                                          8/10/2018                 $ 48,667.33 q
                                                                                                                                                                       Other
                                                                                                                          8/13/2018                $ 164,020.50
                                                                                                                          8/16/2018                 $ 49,955.61
                                                                                                                          8/17/2018                $ 959,698.77
                                                                                                                          8/20/2018                $ 287,778.71
                                                                                                                          8/30/2018                $ 331,458.96
                                                                                                                          8/31/2018                 $ 61,946.31
                                                                                                                           9/4/2018                $ 253,290.71
                                                                                                                           9/5/2018                 $ 92,822.68
                                                                                                                           9/6/2018                $ 234,740.57
                                                                                                                           9/7/2018                $ 682,826.77
                                                                                                                          9/10/2018                $ 259,237.65

         Total amount or value.........................................................................................                          $5,620,062.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 456
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 484 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LG ELECTRONICS USA INC
3.1,200.                                                                                                                  07/18/2018              $ 2,116,980.71 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          07/19/2018              $ 2,324,855.02
                                                                                                                          07/20/2018              $ 3,889,965.68 q
              1000 SYLVAN AVENUE                                                                                                                                      Unsecured loan repayments
                                                                                                                          07/23/2018              $ 1,878,270.99
                                                                                                                          07/23/2018              $ 1,027,581.75 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      07/24/2018              $ 3,015,257.85
                                                                                                                          07/25/2018              $ 2,733,359.16 q
              ENGLEWOOD CLIFFS                               NJ                                         7632                                                          Services
                                                                                                                          07/26/2018              $ 2,053,033.45
              City                                              State                                ZIP Code
                                                                                                                          07/27/2018              $ 2,024,480.28 q
                                                                                                                                                                      Other
                                                                                                                          07/30/2018              $ 1,397,342.60
                                                                                                                          07/31/2018                $ 491,784.48
                                                                                                                          08/01/2018                $ 600,370.41
                                                                                                                          08/01/2018                   $ 3,170.48
                                                                                                                          08/02/2018              $ 1,005,341.72
                                                                                                                          08/02/2018                $ 774,156.50
                                                                                                                          08/03/2018                $ 721,348.10
                                                                                                                          08/06/2018              $ 1,449,063.78
                                                                                                                          08/07/2018                $ 669,436.00
                                                                                                                          08/08/2018              $ 2,376,883.61
                                                                                                                          08/08/2018                 $ 65,913.86
                                                                                                                          08/09/2018              $ 2,060,909.56
                                                                                                                          08/09/2018                   $ 3,170.48
                                                                                                                          08/10/2018              $ 1,727,324.12
                                                                                                                          08/13/2018              $ 1,491,110.01
                                                                                                                          08/14/2018                $ 899,447.89
                                                                                                                          08/15/2018              $ 1,107,429.72
                                                                                                                          08/16/2018              $ 1,490,299.72
                                                                                                                          08/17/2018              $ 1,763,035.26
                                                                                                                          08/17/2018              $ 1,232,145.68
                                                                                                                          08/20/2018              $ 1,819,674.04
                                                                                                                          08/21/2018              $ 1,079,994.35
                                                                                                                          08/22/2018              $ 1,747,380.11
                                                                                                                          08/23/2018              $ 2,700,977.01
                                                                                                                          08/24/2018              $ 1,415,829.97
                                                                                                                          08/27/2018              $ 2,442,280.39
                                                                                                                          08/28/2018              $ 1,554,078.52
                                                                                                                          08/29/2018              $ 2,749,052.30
                                                                                                                          08/30/2018              $ 3,411,217.76
                                                                                                                          08/31/2018              $ 1,678,907.23
                                                                                                                          08/31/2018              $ 1,591,304.65
                                                                                                                          09/04/2018                $ 213,773.22
                                                                                                                          09/05/2018                $ 957,461.46
                                                                                                                          09/06/2018              $ 2,483,618.38
                                                                                                                          09/07/2018              $ 2,766,113.28
                                                                                                                          09/10/2018              $ 1,508,329.86
                                                                                                                          09/11/2018              $ 1,697,306.85
                                                                                                                          09/12/2018              $ 2,284,184.15
                                                                                                                          09/13/2018              $ 2,358,805.50
                                                                                                                          09/14/2018              $ 1,959,836.55
                                                                                                                          09/17/2018              $ 2,073,459.34
                                                                                                                          09/18/2018              $ 1,065,877.85
                                                                                                                          09/19/2018              $ 1,038,717.03
                                                                                                                          09/19/2018                $ 842,959.55
                                                                                                                          09/20/2018              $ 2,666,163.88
                                                                                                                          09/21/2018              $ 2,416,293.70
                                                                                                                          09/24/2018              $ 2,061,027.69
                                                                                                                          09/25/2018              $ 1,528,109.23
                                                                                                                          09/26/2018              $ 2,183,116.81
                                                                                                                          09/27/2018              $ 3,062,723.16
                                                                                                                          09/28/2018              $ 2,420,505.92

         Total amount or value.........................................................................................                         $102,172,548.61




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 457
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 485 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LG ELECTRONICS USA INC
3.1,201.                                                                                                                  10/01/2018              $ 1,415,397.61   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          10/02/2018                $ 642,674.56

              1000 SYLVAN AVENUE
                                                                                                                          10/03/2018              $ 1,315,566.94   q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              ENGLEWOOD CLIFFS                               NJ                                         7632                                                       q     Services

              City                                              State                                ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                           $3,373,639.11



              LIAN YI DYEING & WEAVING FTY CO LTD
3.1,202.                                                                                                                   9/21/2018                 $ 58,957.58   q
              Creditor's Name                                                                                                                                            Secured debt

              156 SECTION 1 SHAN MIN ROAD PANCHAO                                                                                                                  q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW TAIPEI CITY                                TAIWAN                                                                                                q     Services

              City                                              State                                ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                              $58,957.58



              LIANG YI DA PTE LTD
3.1,203.                                                                                                                    9/4/2018                $ 218,142.45   q
              Creditor's Name                                                                                                                                            Secured debt

              50 RAFFLES PLACE 34-04 SINGAPORE LAND TOWER                                                                                                          q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              SINGAPORE                                      SINGAPORE                                 48623                                                       q     Services

              City                                              State                                ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                             $218,142.45



              LIAOZHENLAN
3.1,204.                                                                                                                   7/23/2018                       $ 776.32 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/25/2018                          $ 5.51
                                                                                                                           8/21/2018                       $ 601.56 q
              1440 N DAILEY DR                                                                                                                                           Unsecured loan repayments
                                                                                                                           8/22/2018                       $ 950.04
                                                                                                                           8/27/2018                     $ 1,354.31 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/28/2018                       $ 363.64
                                                                                                                           8/29/2018                       $ 822.09 q
              PUEBLO                                          CO                                       81007                                                             Services
                                                                                                                           8/30/2018                          $ 5.15
              City                                              State                                ZIP Code
                                                                                                                            9/4/2018                     $ 2,213.67 q
                                                                                                                                                                         Other
                                                                                                                           9/10/2018                     $ 4,914.23
                                                                                                                           9/11/2018                       $ 480.39

         Total amount or value.........................................................................................                              $12,486.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 458
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 486 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LIBERTY DISTRIBUTORS
3.1,205.                                                                                                                  07/26/2018                 $ 52,470.00     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/28/2018                $ 114,868.90

              1065 SHEPHERD AVE
                                                                                                                          09/13/2018                 $ 66,084.76     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              BROOKLYN                                       NY                                        11208                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $233,423.66



              LIBERTY GARDEN PRODUCTS INC
3.1,206.                                                                                                                   7/19/2018                     $ 1,808.89 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                       $ 380.91
                                                                                                                           7/23/2018                       $ 143.52 q
              500 INDENEER DRIVE SUITE 9                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 442.62
                                                                                                                           7/30/2018                       $ 524.43 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                        8/2/2018                       $ 273.16
                                                                                                                            8/6/2018                       $ 206.10 q
              KERNERSVILLE                                   NC                                        27284                                                             Services
                                                                                                                            8/8/2018                       $ 524.43
              City                                              State                                ZIP Code
                                                                                                                           8/10/2018                       $ 215.28 q
                                                                                                                                                                         Other
                                                                                                                           8/13/2018                       $ 103.05
                                                                                                                           8/15/2018                       $ 143.52
                                                                                                                           8/16/2018                        $ 71.76
                                                                                                                           8/23/2018                       $ 143.52
                                                                                                                           8/24/2018                       $ 170.11
                                                                                                                           8/29/2018                       $ 143.52
                                                                                                                           8/30/2018                        $ 71.76
                                                                                                                            9/4/2018                        $ 71.76
                                                                                                                            9/6/2018                       $ 815.95
                                                                                                                           9/10/2018                       $ 241.87

         Total amount or value.........................................................................................                                  $6,496.16



              LIBERTY MUTUAL
3.1,207.                                                                                                                  07/30/2018                 $ 11,210.51     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/01/2018                 $ 12,143.00

              175 BERKELEY STREET
                                                                                                                          08/29/2018                 $ 35,983.68     q   Unsecured loan repayments
                                                                                                                          08/31/2018                 $ 18,288.00
                                                                                                                          09/28/2018                 $ 25,279.60     q   Suppliers or vendors
              Street                                                                                                      09/28/2018                 $ 10,919.00
              BOSTON                                         MA                                         2116                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $113,823.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 459
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 487 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LIBERTY PROPERTY LIMITED PARTNRSHP
3.1,208.                                                                                                                   7/17/2018                    $ 231.82   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                 $ 17,853.83

              PO BOX 828438
                                                                                                                           8/28/2018                 $ 18,347.54   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 18,347.54
                                                                                                                                                                   q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19182-8438                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $54,780.73



              LIBERTY TRANSPORTATION
3.1,209.                                                                                                                   7/17/2018                 $ 11,520.83 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                  $ 6,189.66
                                                                                                                           7/20/2018                 $ 10,764.10 q
              PO BOX 377                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/24/2018                  $ 3,904.11
                                                                                                                           7/25/2018                 $ 14,072.29 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/26/2018                  $ 6,045.83
                                                                                                                           7/27/2018                  $ 2,261.14 q
                                                                                                                                                                 X
              GREENSBURG                                     PA                                        15601                                                           Services
                                                                                                                           7/31/2018                 $ 18,156.03
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                 $ 10,330.81 q
                                                                                                                                                                       Other
                                                                                                                            8/3/2018                  $ 8,427.35
                                                                                                                            8/8/2018                 $ 12,219.58
                                                                                                                            8/9/2018                  $ 6,109.79
                                                                                                                           8/10/2018                 $ 12,218.03
                                                                                                                           8/14/2018                 $ 10,086.36
                                                                                                                           8/15/2018                  $ 6,490.60
                                                                                                                           8/16/2018                  $ 3,912.61
                                                                                                                           8/17/2018                  $ 7,331.34
                                                                                                                           8/21/2018                 $ 12,036.11
                                                                                                                           8/22/2018                  $ 6,166.21
                                                                                                                           8/23/2018                  $ 4,685.13
                                                                                                                           8/24/2018                  $ 6,818.35
                                                                                                                           8/28/2018                  $ 8,597.74
                                                                                                                           8/29/2018                  $ 5,393.69
                                                                                                                           8/30/2018                  $ 4,685.13
                                                                                                                           8/31/2018                  $ 6,062.90
                                                                                                                            9/4/2018                 $ 10,078.82
                                                                                                                            9/5/2018                  $ 4,611.65
                                                                                                                            9/6/2018                  $ 7,421.41
                                                                                                                            9/7/2018                  $ 7,471.96
                                                                                                                           9/11/2018                  $ 4,228.56
                                                                                                                           9/12/2018                 $ 10,022.40
                                                                                                                           9/13/2018                  $ 5,393.69
                                                                                                                           9/14/2018                  $ 7,590.87
                                                                                                                           9/18/2018                  $ 3,912.61
                                                                                                                           9/19/2018                  $ 6,615.82
                                                                                                                           9/20/2018                  $ 6,867.34
                                                                                                                           9/21/2018                  $ 7,731.14
                                                                                                                           9/25/2018                 $ 12,845.69
                                                                                                                           9/26/2018                  $ 6,096.60
                                                                                                                           9/27/2018                  $ 6,189.66
                                                                                                                           9/28/2018                  $ 8,485.90
                                                                                                                           10/2/2018                  $ 9,222.13
                                                                                                                           10/3/2018                  $ 4,219.17
                                                                                                                           10/4/2018                  $ 5,781.54
                                                                                                                           10/5/2018                  $ 6,182.31
                                                                                                                           10/9/2018                  $ 8,830.48
                                                                                                                          10/10/2018                  $ 6,152.79

         Total amount or value.........................................................................................                             $360,438.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 460
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 488 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LIC LIMITED
3.1,210.                                                                                                                   8/23/2018                $ 428,432.30   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/30/2018                $ 590,289.11

              UNIT3106TOWER1ENTERPRISE SQUARE FIVE NO38                                                                                                            q    Unsecured loan repayments
              WANG CHIU ROAD
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                              q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                           $1,018,721.41



              LIFE INS CO OF NORTH AMERICA
3.1,211.                                                                                                                  08/15/2018                 $ 33,939.36   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/15/2018                  $ 7,448.22

              PO BOX 8500 5045
                                                                                                                          08/16/2018                  $ 4,743.20   q    Unsecured loan repayments
                                                                                                                          09/14/2018                 $ 32,685.12
                                                                                                                          09/14/2018                  $ 7,245.81   q    Suppliers or vendors
              Street                                                                                                      09/17/2018                  $ 4,081.00
              PHILADELPHIA                                   PA                                        19178                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $90,142.71



              LIFETIME BRANDS INC
3.1,212.                                                                                                                  07/25/2018                $ 113,036.75   q
              Creditor's Name                                                                                                                                           Secured debt

              DEPT CH 17745                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              PALATINE                                       IL                                        60055                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $113,036.75



              LIFEWORKS TECHNOLOGY GROUP
3.1,213.                                                                                                                   7/18/2018                       $ 601.52 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 175.82
                                                                                                                           7/23/2018                       $ 180.00 q
              1412 BORADWAY                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 348.00
                                                                                                                           7/31/2018                       $ 667.27 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/1/2018                       $ 349.20
                                                                                                                            8/2/2018                     $ 3,345.60 q
              NEW YORK                                       NY                                        10018                                                            Services
                                                                                                                           8/17/2018                       $ 109.58
              City                                                State                              ZIP Code
                                                                                                                           8/20/2018                     $ 2,715.00 q
                                                                                                                                                                        Other
                                                                                                                           8/22/2018                       $ 349.20
                                                                                                                            9/4/2018                     $ 1,652.08
                                                                                                                            9/5/2018                       $ 100.48

         Total amount or value.........................................................................................                              $10,593.75




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 461
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 489 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LIMITED GOODS LLC
3.1,214.                                                                                                                  7/17/2018                       $ 168.87 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 2,860.39
                                                                                                                          7/19/2018                     $ 1,799.46 q
              7 EASTER COURT STE A                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,782.51
                                                                                                                          7/24/2018                       $ 917.35 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,204.74
                                                                                                                          7/26/2018                       $ 759.72 q
              OWINGS MILLS                                   MD                                        21117                                                           Services
                                                                                                                          7/30/2018                     $ 3,760.79
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                     $ 2,279.60 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 775.51
                                                                                                                           8/2/2018                       $ 618.60
                                                                                                                           8/6/2018                     $ 3,977.24
                                                                                                                           8/7/2018                       $ 577.26
                                                                                                                           8/8/2018                       $ 808.06
                                                                                                                           8/9/2018                     $ 1,646.47
                                                                                                                          8/13/2018                     $ 5,124.91
                                                                                                                          8/14/2018                     $ 1,145.76
                                                                                                                          8/15/2018                       $ 837.18
                                                                                                                          8/16/2018                     $ 1,748.12
                                                                                                                          8/20/2018                     $ 5,354.28
                                                                                                                          8/21/2018                     $ 1,961.36
                                                                                                                          8/22/2018                       $ 989.83
                                                                                                                          8/23/2018                       $ 355.44
                                                                                                                          8/24/2018                       $ 388.40
                                                                                                                          8/27/2018                     $ 3,977.38
                                                                                                                          8/28/2018                       $ 290.84
                                                                                                                          8/29/2018                     $ 2,298.29
                                                                                                                          8/30/2018                       $ 760.99
                                                                                                                           9/4/2018                     $ 5,242.53
                                                                                                                           9/5/2018                     $ 1,897.96
                                                                                                                           9/6/2018                     $ 1,416.67
                                                                                                                          9/10/2018                     $ 4,883.01
                                                                                                                          9/11/2018                     $ 1,334.01

         Total amount or value.........................................................................................                             $64,943.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 462
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 490 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LIMITLESS USA INC
3.1,215.                                                                                                                  7/19/2018                       $ 735.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                       $ 835.00
                                                                                                                          7/24/2018                     $ 1,495.00 q
              3950 PONDEROSA WAY BLDG 3                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 655.00
                                                                                                                          7/30/2018                     $ 2,138.19 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 150.00
                                                                                                                           8/1/2018                       $ 770.00 q
              LAS VEGAS                                      NV                                        89118                                                             Services
                                                                                                                           8/2/2018                       $ 465.00
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 1,620.02 q
                                                                                                                                                                         Other
                                                                                                                           8/7/2018                       $ 974.70
                                                                                                                           8/8/2018                       $ 310.00
                                                                                                                           8/9/2018                       $ 240.00
                                                                                                                          8/13/2018                     $ 1,377.84
                                                                                                                          8/14/2018                       $ 155.00
                                                                                                                          8/15/2018                       $ 404.95
                                                                                                                          8/16/2018                       $ 489.95
                                                                                                                          8/20/2018                     $ 1,499.85
                                                                                                                          8/21/2018                       $ 294.95
                                                                                                                          8/22/2018                       $ 245.00
                                                                                                                          8/27/2018                     $ 1,807.69
                                                                                                                          8/29/2018                     $ 1,064.80
                                                                                                                          8/30/2018                       $ 170.00
                                                                                                                           9/4/2018                     $ 1,775.85
                                                                                                                           9/5/2018                        $ 90.01
                                                                                                                           9/6/2018                     $ 1,024.85
                                                                                                                          9/10/2018                       $ 880.00
                                                                                                                          9/11/2018                       $ 715.85

         Total amount or value.........................................................................................                             $22,384.50



              LINCOLN INDUSTRIAL
3.1,216.                                                                                                                  7/23/2018                     $ 1,556.94   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                       $ 959.11

              8079 PO BOX 7247
                                                                                                                           8/6/2018                     $ 1,544.32   q   Unsecured loan repayments
                                                                                                                          8/13/2018                       $ 248.27
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19170                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $4,308.64



              LINCOLN PARK CITY TREASURER
3.1,217.                                                                                                                   8/3/2018                 $ 13,451.44      q
              Creditor's Name                                                                                                                                            Secured debt

              1355 SOUTHFIELD RD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LINCOLN PARK                                   MI                                        48146                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $13,451.44




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 463
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 491 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LINCOLN PLAZA CENTER LP
3.1,218.                                                                                                                  7/30/2018                 $ 10,126.99   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 10,126.99

              TENANT NUMBER 24-52950 TENANT NUMBER 24-52950                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19182-9424                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $20,253.98



              LINEMART INC
3.1,219.                                                                                                                  7/17/2018                       $ 345.75 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,600.94
                                                                                                                          7/19/2018                       $ 278.52 q
              15650 SALT LAKE AVENUE                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/20/2018                        $ 36.20
                                                                                                                          7/23/2018                     $ 2,849.41 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 241.16
                                                                                                                          7/25/2018                     $ 1,069.85 q
              CITY OF INDUSTRY                                CA                                       91745                                                           Services
                                                                                                                          7/26/2018                       $ 257.85
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 1,487.38 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 601.63
                                                                                                                           8/1/2018                     $ 1,659.98
                                                                                                                           8/2/2018                       $ 309.17
                                                                                                                           8/3/2018                        $ 52.26
                                                                                                                           8/6/2018                     $ 1,624.66
                                                                                                                           8/7/2018                       $ 355.62
                                                                                                                           8/9/2018                       $ 246.65
                                                                                                                          8/10/2018                        $ 13.56
                                                                                                                          8/13/2018                     $ 1,593.42
                                                                                                                          8/14/2018                       $ 826.00
                                                                                                                          8/15/2018                     $ 1,272.16
                                                                                                                          8/16/2018                       $ 784.17
                                                                                                                          8/17/2018                        $ 68.35
                                                                                                                          8/20/2018                     $ 2,230.62
                                                                                                                          8/21/2018                     $ 1,041.36
                                                                                                                          8/22/2018                       $ 821.82
                                                                                                                          8/24/2018                       $ 194.21
                                                                                                                          8/27/2018                     $ 2,046.04
                                                                                                                          8/28/2018                     $ 1,359.87
                                                                                                                          8/29/2018                       $ 424.41
                                                                                                                          8/30/2018                       $ 292.25
                                                                                                                          8/31/2018                        $ 31.42
                                                                                                                           9/4/2018                     $ 1,782.45
                                                                                                                           9/5/2018                       $ 816.42
                                                                                                                           9/6/2018                       $ 498.90
                                                                                                                           9/7/2018                        $ 20.27
                                                                                                                          9/10/2018                     $ 3,520.86
                                                                                                                          9/11/2018                     $ 1,745.88

         Total amount or value.........................................................................................                             $34,401.47




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 464
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 492 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LINON HOME DECOR PRODUCTS INC
3.1,220.                                                                                                                   8/2/2018                 $ 22,614.40 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/6/2018                  $ 1,993.00
                                                                                                                           8/7/2018                    $ 857.00 q
              22 JERICHO TURNPIKE SUITE 200                                                                                                                              Unsecured loan repayments
                                                                                                                           8/8/2018                    $ 613.50
                                                                                                                           8/9/2018                    $ 809.50 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/13/2018                  $ 1,341.50
                                                                                                                          8/14/2018                    $ 656.50 q
              MINEOLA                                        NY                                        11501                                                             Services
                                                                                                                          8/15/2018                    $ 608.50
              City                                              State                                ZIP Code
                                                                                                                          8/16/2018                    $ 793.70 q
                                                                                                                                                                         Other
                                                                                                                          8/20/2018                  $ 2,081.50
                                                                                                                          8/21/2018                    $ 428.00
                                                                                                                          8/24/2018                 $ 39,281.42
                                                                                                                          8/30/2018                    $ 604.00

         Total amount or value.........................................................................................                             $72,682.52



              LINWOOD MITCHELL
3.1,221.                                                                                                                  7/25/2018                     $ 2,613.80   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/26/2018                     $ 1,903.22

              KAILUA HI 96734
                                                                                                                          8/15/2018                     $ 3,724.54   q   Unsecured loan repayments
                                                                                                                          8/16/2018                     $ 1,163.37
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              KAILUA                                          HI                                       96734                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,404.93




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 465
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 493 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LIPSEY LOGISTICS
3.1,222.                                                                                                                   7/17/2018                  $ 5,750.32 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                  $ 6,394.08
                                                                                                                           7/19/2018                  $ 5,994.45 q
              5600 BRAINERD RD SUITE 2                                                                                                                               Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 40,896.13
                                                                                                                           7/24/2018                  $ 2,309.76 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       7/25/2018                 $ 11,525.70
                                                                                                                           7/26/2018                  $ 3,043.08 q
                                                                                                                                                                 X
              CHATTANOOGA                                    TN                                        37411                                                         Services
                                                                                                                           7/27/2018                 $ 18,792.76
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                 $ 18,245.90 q
                                                                                                                                                                     Other
                                                                                                                            8/2/2018                  $ 6,164.28
                                                                                                                            8/3/2018                 $ 20,754.08
                                                                                                                            8/7/2018                 $ 42,797.66
                                                                                                                            8/8/2018                 $ 11,612.15
                                                                                                                            8/9/2018                 $ 23,202.30
                                                                                                                           8/10/2018                 $ 75,443.33
                                                                                                                           8/14/2018                 $ 47,245.42
                                                                                                                           8/15/2018                 $ 45,598.43
                                                                                                                           8/16/2018                 $ 13,554.58
                                                                                                                           8/17/2018                 $ 38,306.04
                                                                                                                           8/21/2018                 $ 17,483.54
                                                                                                                           8/22/2018                  $ 8,711.92
                                                                                                                           8/23/2018                 $ 21,023.41
                                                                                                                           8/24/2018                 $ 28,370.91
                                                                                                                           8/28/2018                  $ 7,003.84
                                                                                                                           8/29/2018                 $ 10,230.96
                                                                                                                           8/30/2018                  $ 9,145.00
                                                                                                                           8/31/2018                 $ 28,024.23
                                                                                                                            9/4/2018                 $ 23,998.98
                                                                                                                            9/5/2018                  $ 3,249.44
                                                                                                                            9/6/2018                 $ 35,061.30
                                                                                                                            9/7/2018                 $ 62,743.28
                                                                                                                           9/11/2018                 $ 26,667.01
                                                                                                                           9/12/2018                  $ 2,893.40
                                                                                                                           9/13/2018                 $ 21,109.47
                                                                                                                           9/14/2018                 $ 15,929.96
                                                                                                                           9/18/2018                  $ 5,022.16
                                                                                                                           9/19/2018                 $ 13,864.40
                                                                                                                           9/20/2018                 $ 19,356.04
                                                                                                                           9/21/2018                 $ 58,605.91
                                                                                                                           9/25/2018                 $ 18,951.48
                                                                                                                           9/26/2018                  $ 3,074.79
                                                                                                                           9/27/2018                  $ 2,619.21
                                                                                                                           9/28/2018                 $ 47,409.25
                                                                                                                           10/2/2018                 $ 13,902.02
                                                                                                                           10/3/2018                  $ 9,222.59
                                                                                                                           10/4/2018                 $ 12,307.00
                                                                                                                           10/5/2018                 $ 27,943.25
                                                                                                                           10/9/2018                  $ 6,896.97
                                                                                                                          10/10/2018                  $ 9,285.92

         Total amount or value.........................................................................................                           $1,007,738.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 466
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 494 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LIVE LOGISTICS CORP
3.1,223.                                                                                                                   7/18/2018                 $ 28,438.93 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/19/2018                  $ 4,566.54
                                                                                                                           7/20/2018                 $ 22,480.59 q
              200 N FAIRWAY DR SUITE 192                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 21,101.22
                                                                                                                           7/25/2018                 $ 10,930.33 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       7/26/2018                  $ 6,662.35
                                                                                                                           7/27/2018                 $ 17,205.87 q
                                                                                                                                                                 X
              VERNON HLS                                     IL                                        60061                                                         Services
                                                                                                                           7/30/2018                  $ 6,266.49
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                 $ 25,284.38 q
                                                                                                                                                                     Other
                                                                                                                            8/2/2018                 $ 11,462.22
                                                                                                                            8/3/2018                 $ 85,620.26
                                                                                                                            8/6/2018                 $ 22,101.34
                                                                                                                            8/8/2018                 $ 10,202.58
                                                                                                                            8/9/2018                 $ 25,337.39
                                                                                                                           8/10/2018                  $ 7,427.54
                                                                                                                           8/13/2018                 $ 32,576.74
                                                                                                                           8/15/2018                 $ 19,413.86
                                                                                                                           8/16/2018                  $ 3,966.96
                                                                                                                           8/17/2018                 $ 21,136.62
                                                                                                                           8/20/2018                 $ 44,254.96
                                                                                                                           8/22/2018                  $ 9,038.96
                                                                                                                           8/23/2018                 $ 11,985.94
                                                                                                                           8/24/2018                 $ 25,979.45
                                                                                                                           8/27/2018                 $ 22,744.28
                                                                                                                           8/29/2018                 $ 42,853.93
                                                                                                                           8/30/2018                 $ 16,501.94
                                                                                                                           8/31/2018                 $ 24,699.88
                                                                                                                            9/3/2018                  $ 7,031.61
                                                                                                                            9/5/2018                 $ 21,923.18
                                                                                                                            9/6/2018                  $ 6,311.04
                                                                                                                            9/7/2018                 $ 17,858.48
                                                                                                                           9/10/2018                  $ 9,750.92
                                                                                                                           9/12/2018                 $ 25,569.55
                                                                                                                           9/13/2018                  $ 5,266.48
                                                                                                                           9/14/2018                 $ 15,869.40
                                                                                                                           9/17/2018                  $ 3,496.42
                                                                                                                           9/19/2018                 $ 21,309.74
                                                                                                                           9/20/2018                  $ 5,003.04
                                                                                                                           9/21/2018                 $ 46,777.36
                                                                                                                           9/26/2018                 $ 11,172.74
                                                                                                                           9/27/2018                  $ 6,349.98
                                                                                                                           9/28/2018                  $ 9,159.73
                                                                                                                           10/1/2018                  $ 4,994.87
                                                                                                                           10/3/2018                    $ 793.65
                                                                                                                           10/4/2018                  $ 7,353.40
                                                                                                                           10/5/2018                 $ 28,179.28
                                                                                                                           10/8/2018                  $ 2,952.90
                                                                                                                          10/10/2018                 $ 15,179.56

         Total amount or value.........................................................................................                             $852,544.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 467
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 495 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LIVINGSTON TOWNSHIP TAX COLLECTOR
3.1,224.                                                                                                                  7/18/2018                $ 141,927.17    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/13/2018                   $ 2,652.92

              357 S LIVINGSTON AVE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              LIVINGSTON                                     NJ                                         7039                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $144,580.09



              LIVONIA CITY TREASURER
3.1,225.                                                                                                                  8/29/2018                $ 162,522.31 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/29/2018                 $ 65,035.97
                                                                                                                          8/29/2018                 $ 57,363.57 q
              33000 CIVIC CENTER DRIVE                                                                                                                                 Unsecured loan repayments
                                                                                                                          8/29/2018                 $ 14,228.79
                                                                                                                          8/29/2018                   $ 5,920.51 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/29/2018                   $ 1,803.65
                                                                                                                          8/29/2018                   $ 1,085.90 q
              LIVONIA                                        MI                                        48154                                                           Services
                                                                                                                          8/29/2018                   $ 1,051.46
                                                                                                                          8/29/2018                     $ 960.09 q
                                                                                                                                                                 X                Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $309,972.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 468
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 496 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LIYUN DING
3.1,226.                                                                                                                  7/18/2018                     $ 1,001.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 481.18
                                                                                                                          7/23/2018                     $ 1,667.81 q
              3127 BALDWIN PARK BLVD                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 680.27
                                                                                                                          7/25/2018                     $ 1,001.67 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 169.34
                                                                                                                          7/30/2018                     $ 1,262.18 q
              BALDWIN PARK                                   CA                                        91706                                                           Services
                                                                                                                          7/31/2018                     $ 1,970.27
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 287.57 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 450.31
                                                                                                                           8/6/2018                     $ 1,996.02
                                                                                                                           8/7/2018                       $ 258.58
                                                                                                                           8/8/2018                       $ 526.58
                                                                                                                           8/9/2018                       $ 329.53
                                                                                                                          8/13/2018                     $ 2,129.58
                                                                                                                          8/14/2018                       $ 392.41
                                                                                                                          8/15/2018                       $ 323.20
                                                                                                                          8/16/2018                       $ 342.81
                                                                                                                          8/20/2018                     $ 1,921.82
                                                                                                                          8/21/2018                       $ 222.58
                                                                                                                          8/22/2018                       $ 398.51
                                                                                                                          8/23/2018                       $ 265.17
                                                                                                                          8/27/2018                     $ 2,816.09
                                                                                                                          8/28/2018                       $ 287.72
                                                                                                                          8/29/2018                       $ 400.41
                                                                                                                          8/30/2018                       $ 304.93
                                                                                                                           9/4/2018                     $ 1,429.24
                                                                                                                           9/5/2018                       $ 495.23
                                                                                                                           9/6/2018                       $ 409.23
                                                                                                                          9/10/2018                     $ 5,086.00
                                                                                                                          9/11/2018                       $ 308.40

         Total amount or value.........................................................................................                             $29,615.84



              LOGAN OUTDOOR PRODUCTS LLC
3.1,227.                                                                                                                  7/17/2018                        $ 86.63 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 149.63
                                                                                                                          7/24/2018                       $ 149.63 q
              3985 N 75 W                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 790.90
                                                                                                                          7/30/2018                       $ 448.89 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                       $ 342.01
                                                                                                                           8/6/2018                       $ 499.26 q
              HYDE PARK                                      UT                                        84318                                                           Services
                                                                                                                           8/9/2018                        $ 42.75
              City                                              State                                ZIP Code
                                                                                                                          8/14/2018                       $ 400.00 q
                                                                                                                                                                       Other
                                                                                                                          8/15/2018                        $ 61.88
                                                                                                                          8/16/2018                       $ 349.63
                                                                                                                          8/21/2018                     $ 1,858.92
                                                                                                                          8/23/2018                        $ 42.75
                                                                                                                          8/29/2018                       $ 691.64
                                                                                                                          8/30/2018                       $ 400.00
                                                                                                                           9/4/2018                        $ 43.88
                                                                                                                           9/5/2018                        $ 43.88

         Total amount or value.........................................................................................                                 $6,402.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 469
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 497 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LOGAN TOWNSHIP COLLECTOR-BLAIR
3.1,228.                                                                                                                  8/15/2018                 $ 37,493.12   q
              Creditor's Name                                                                                                                                         Secured debt

              100 CHIEF LOGAN CIRCLE                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              ALTOONA                                        PA                                        16602                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $37,493.12



              LONG CHARM TRADING LIMITED
3.1,229.                                                                                                                  7/23/2018                   $ 6,351.82 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/27/2018                $ 111,392.19
                                                                                                                           8/3/2018                $ 120,243.46 q
              4F NO4 BUILDING TAIJIANG ZONE JUYUANZHOU                                                                                                                Unsecured loan repayments
                                                                                                                           8/7/2018                   $ 9,507.20
              INDUSTRIAL PARK JINSHAN
                                                                                                                          8/10/2018                 $ 61,171.20 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/21/2018                 $ 83,996.06
                                                                                                                          8/27/2018                 $ 11,760.05 q
              FUZHOU                                         CHINA                                     350026                                                         Services
                                                                                                                          8/30/2018                 $ 61,476.67
              City                                              State                                ZIP Code
                                                                                                                           9/4/2018                 $ 23,141.38 q
                                                                                                                                                                      Other
                                                                                                                          9/11/2018                 $ 31,635.07
                                                                                                                          9/18/2018                 $ 10,644.48

         Total amount or value.........................................................................................                            $531,319.58



              LONGFORTUNE INVESTMENTS CORP
3.1,230.                                                                                                                  7/26/2018                 $ 76,014.35 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/10/2018                 $ 33,290.00
                                                                                                                           9/4/2018                 $ 36,258.20 q
              XXX                                                                                                                                                     Unsecured loan repayments
                                                                                                                          9/11/2018                $ 113,550.67
                                                                                                                          9/18/2018                 $ 14,524.49 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90035                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $273,637.71



              LONOKE COUNTY TAX COLLECTOR
3.1,231.                                                                                                                  10/1/2018                 $ 22,371.28   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          10/1/2018                  $ 2,666.86

              PO BOX 192                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              LONOKE                                         AR                                        72086                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $25,038.14




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 470
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 498 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LORA ALASKA VICENTEBIG ROCK SPORT
3.1,232.                                                                                                                  07/30/2018                $ 198,467.48    q
              Creditor's Name                                                                                                                                           Secured debt

              1141 JAY LANE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              GRAHAM                                         NC                                        27253                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $198,467.48



              LOREAL USA INC
3.1,233.                                                                                                                  07/25/2018                 $ 91,772.01    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/02/2018                $ 140,726.75

              P O BOX 96484
                                                                                                                          09/05/2018                $ 572,627.51    q   Unsecured loan repayments
                                                                                                                          09/13/2018                $ 426,307.55
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                           $1,231,433.82



              LORETTA LEE LIMITED
3.1,234.                                                                                                                   7/30/2018                   $ 1,308.84   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/27/2018                     $ 631.00

              10F E TRADE PLAZA 24 LEE CHUNG STREET CHAI WAN
                                                                                                                           8/30/2018                $ 128,890.08    q   Unsecured loan repayments
                                                                                                                            9/5/2018                 $ 12,641.16
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              HONGKONG                                       HONGKONG                                                                                               q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $143,471.08




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 471
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 499 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              LOS ANGELES COUNTY TAX COLLECTOR
3.1,235.                                                                                                                  8/16/2018                 $ 17,121.46 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          8/16/2018                 $ 13,669.26
                                                                                                                          8/16/2018                 $ 11,187.13 q
              P O BOX 54888                                                                                                                                         Unsecured loan repayments
                                                                                                                          8/16/2018                 $ 11,093.14
                                                                                                                          8/16/2018                 $ 10,988.96 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      8/16/2018                 $ 10,535.14
                                                                                                                          8/16/2018                  $ 9,548.92 q
              LOS ANGELES                                    CA                                    90054-0888                                                       Services
                                                                                                                          8/16/2018                  $ 8,995.53
                                                                                                                          8/16/2018                  $ 8,244.27 q
                                                                                                                                                                X              Tax Payments
              City                                              State                                ZIP Code                                                       Other
                                                                                                                          8/16/2018                  $ 7,698.68
                                                                                                                          8/16/2018                  $ 7,248.83
                                                                                                                          8/16/2018                  $ 6,043.24
                                                                                                                          8/16/2018                  $ 5,938.23
                                                                                                                          8/16/2018                  $ 5,521.81
                                                                                                                          8/16/2018                  $ 5,472.74
                                                                                                                          8/16/2018                  $ 5,156.00
                                                                                                                          8/16/2018                  $ 4,920.74
                                                                                                                          8/16/2018                  $ 4,894.65
                                                                                                                          8/16/2018                  $ 4,855.88
                                                                                                                          8/16/2018                  $ 4,622.92
                                                                                                                          8/16/2018                  $ 4,550.66
                                                                                                                          8/16/2018                  $ 4,524.99
                                                                                                                          8/16/2018                  $ 4,123.29
                                                                                                                          8/16/2018                  $ 3,392.57
                                                                                                                          8/16/2018                  $ 3,190.76
                                                                                                                          8/16/2018                  $ 2,790.50
                                                                                                                          8/16/2018                  $ 2,444.89
                                                                                                                          8/16/2018                  $ 1,712.90
                                                                                                                          8/16/2018                  $ 1,678.16
                                                                                                                          8/16/2018                  $ 1,336.18
                                                                                                                          8/16/2018                  $ 1,224.52
                                                                                                                          8/16/2018                  $ 1,103.86
                                                                                                                          8/16/2018                    $ 903.46
                                                                                                                          8/16/2018                    $ 903.24
                                                                                                                          8/16/2018                    $ 812.95
                                                                                                                          8/16/2018                    $ 337.68
                                                                                                                          9/12/2018                 $ 14,206.71
                                                                                                                          9/17/2018                 $ 49,814.48
                                                                                                                          9/17/2018                 $ 22,120.54
                                                                                                                          9/17/2018                  $ 8,751.07

         Total amount or value.........................................................................................                            $293,680.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 472
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 500 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LOS ANGELES ISI LLC
3.1,236.                                                                                                                  7/18/2018                      $ 208.33 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 98.62
                                                                                                                          7/20/2018                       $ 22.84 q
              1852 WESTWOOD                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/23/2018                      $ 362.19
                                                                                                                          7/24/2018                       $ 34.95 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/25/2018                      $ 127.21
                                                                                                                          7/26/2018                       $ 50.52 q
              LOS ANGELES                                    CA                                        90025                                                            Services
                                                                                                                          7/27/2018                       $ 14.59
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                      $ 398.31 q
                                                                                                                                                                        Other
                                                                                                                          7/31/2018                       $ 98.83
                                                                                                                           8/1/2018                      $ 124.14
                                                                                                                           8/2/2018                      $ 120.90
                                                                                                                           8/3/2018                       $ 68.35
                                                                                                                           8/6/2018                      $ 272.96
                                                                                                                           8/7/2018                       $ 32.03
                                                                                                                           8/8/2018                      $ 130.55
                                                                                                                           8/9/2018                      $ 184.24
                                                                                                                          8/10/2018                      $ 105.41
                                                                                                                          8/13/2018                      $ 647.21
                                                                                                                          8/14/2018                      $ 151.02
                                                                                                                          8/15/2018                      $ 212.77
                                                                                                                          8/16/2018                      $ 103.11
                                                                                                                          8/17/2018                      $ 204.40
                                                                                                                          8/20/2018                      $ 492.15
                                                                                                                          8/21/2018                       $ 56.73
                                                                                                                          8/22/2018                      $ 151.22
                                                                                                                          8/23/2018                       $ 48.88
                                                                                                                          8/24/2018                       $ 57.06
                                                                                                                          8/27/2018                      $ 566.50
                                                                                                                          8/28/2018                      $ 162.43
                                                                                                                          8/29/2018                      $ 141.23
                                                                                                                          8/30/2018                      $ 272.79
                                                                                                                          8/31/2018                       $ 91.98
                                                                                                                           9/4/2018                      $ 963.16
                                                                                                                           9/5/2018                      $ 138.00
                                                                                                                           9/6/2018                      $ 219.25
                                                                                                                           9/7/2018                      $ 122.69
                                                                                                                          9/10/2018                      $ 319.17
                                                                                                                          9/11/2018                      $ 150.17

         Total amount or value.........................................................................................                                 $7,726.89



              LOTUS ONDA INDUSTRIAL CO LTD
3.1,237.                                                                                                                   9/7/2018                $ 190,695.99     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          9/19/2018                $ 168,569.90

              58 DURBAN ST                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              TEANECK                                        NJ                                         7666                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $359,265.89




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 473
               18-23537-rdd              Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor             SEARS, ROEBUCK AND CO.                         Pg 501 of 1892 Case number 18-23537             (if known)
                   Name




           Creditor's name and address                                            Dates             Amount or value            Reasons for payment or transfer
                                                                                                                               Check all that apply


            LOUISIANA STATE TREASURY OFFICE
3.1,238.                                                                             07/19/2018                   $ 60,904.30 q
            Creditor's Name                                                                                                       Secured debt
                                                                                     07/19/2018                   $ 54,988.48
                                                                                     07/19/2018                   $ 52,550.67 q
            900 N 3RD STREET 3RD FLOOR BARON ROUGE                                                                                Unsecured loan repayments
                                                                                     07/19/2018                   $ 47,134.90
                                                                                     07/19/2018                   $ 46,998.00 q
                                                                                                                                  Suppliers or vendors
            Street                                                                   07/19/2018                   $ 44,502.54
                                                                                     07/19/2018                   $ 26,320.09 q
            BARON ROUGE                     LA                          70802                                                     Services
                                                                                     07/19/2018                   $ 25,721.83
                                                                                     07/19/2018                   $ 12,618.00 q
                                                                                                                              X              Tax Payments
            City                             State                    ZIP Code                                                    Other
                                                                                     07/19/2018                   $ 11,475.00
                                                                                     07/19/2018                    $ 6,965.13
                                                                                     07/19/2018                    $ 6,542.83
                                                                                     07/19/2018                    $ 6,237.00
                                                                                     07/19/2018                    $ 5,623.14
                                                                                     07/19/2018                    $ 4,240.00
                                                                                     07/19/2018                    $ 4,050.69
                                                                                     07/19/2018                    $ 3,800.98
                                                                                     07/19/2018                    $ 3,393.93
                                                                                     07/19/2018                    $ 3,209.00
                                                                                     07/19/2018                    $ 2,990.28
                                                                                     07/19/2018                    $ 2,866.27
                                                                                     07/19/2018                    $ 2,238.49
                                                                                     07/19/2018                    $ 2,183.77
                                                                                     07/19/2018                    $ 2,143.98
                                                                                     07/19/2018                    $ 2,088.00
                                                                                     07/19/2018                    $ 1,887.43
                                                                                     07/19/2018                    $ 1,732.07
                                                                                     07/19/2018                    $ 1,696.68
                                                                                     07/19/2018                    $ 1,680.88
                                                                                     07/19/2018                    $ 1,663.29
                                                                                     07/19/2018                    $ 1,613.43
                                                                                     07/19/2018                    $ 1,601.51
                                                                                     07/19/2018                    $ 1,582.34
                                                                                     07/19/2018                    $ 1,501.62
                                                                                     07/19/2018                    $ 1,417.07
                                                                                     07/19/2018                    $ 1,355.00
                                                                                     07/19/2018                    $ 1,337.59
                                                                                     07/19/2018                    $ 1,330.19
                                                                                     07/19/2018                    $ 1,321.83
                                                                                     07/19/2018                    $ 1,298.72
                                                                                     07/19/2018                    $ 1,241.91
                                                                                     07/19/2018                    $ 1,225.73
                                                                                     07/19/2018                    $ 1,166.89
                                                                                     07/19/2018                    $ 1,117.37
                                                                                     07/19/2018                    $ 1,093.36
                                                                                     07/19/2018                    $ 1,091.31
                                                                                     07/19/2018                    $ 1,089.16
                                                                                     07/19/2018                    $ 1,042.12
                                                                                     07/19/2018                    $ 1,041.00
                                                                                     07/19/2018                    $ 1,012.85
                                                                                     07/19/2018                    $ 1,006.52
                                                                                     07/19/2018                      $ 988.78
                                                                                     07/19/2018                      $ 980.76
                                                                                     07/19/2018                      $ 974.96
                                                                                     07/19/2018                      $ 887.47
                                                                                     07/19/2018                      $ 821.05
                                                                                     07/19/2018                      $ 818.94
                                                                                     07/19/2018                      $ 796.01
                                                                                     07/19/2018                      $ 769.34
                                                                                     07/19/2018                      $ 763.86
                                                                                     09/19/2018                      $ 255.34
                                                                                     09/19/2018                      $ 250.89
                                                                                     09/19/2018                      $ 243.18
                                                                                     09/19/2018                      $ 227.24
                                                                                     09/19/2018                      $ 225.80
                                                                                     09/19/2018                      $ 212.00


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 474
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor             SEARS, ROEBUCK AND CO.                                                 Pg 502 of 1892 Case number 18-23537                        (if known)
                   Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply

                                                                                                                          09/19/2018                      $ 197.16
                                                                                                                          09/19/2018                      $ 185.12
                                                                                                                          09/19/2018                      $ 180.44
                                                                                                                          09/19/2018                      $ 178.56
                                                                                                                          09/19/2018                      $ 174.51
                                                                                                                          09/19/2018                      $ 163.51
                                                                                                                          09/19/2018                      $ 161.89
                                                                                                                          09/19/2018                      $ 161.00
                                                                                                                          09/19/2018                      $ 150.51
                                                                                                                          09/19/2018                      $ 150.02
                                                                                                                          09/19/2018                      $ 147.87
                                                                                                                          09/19/2018                      $ 144.83
                                                                                                                          09/19/2018                      $ 141.86
                                                                                                                          09/19/2018                      $ 137.91
                                                                                                                          09/19/2018                      $ 124.32
                                                                                                                          09/19/2018                      $ 121.30
                                                                                                                          09/19/2018                      $ 116.00
                                                                                                                          09/19/2018                      $ 114.16
                                                                                                                          09/19/2018                      $ 110.39
                                                                                                                          09/19/2018                      $ 107.11
                                                                                                                          09/19/2018                      $ 104.46
                                                                                                                          09/19/2018                      $ 101.14
                                                                                                                          09/19/2018                      $ 101.00
                                                                                                                          09/19/2018                       $ 91.00
                                                                                                                          09/19/2018                       $ 89.66
                                                                                                                          09/19/2018                       $ 89.23
                                                                                                                          09/19/2018                       $ 83.29
                                                                                                                          09/19/2018                       $ 83.04
                                                                                                                          09/19/2018                       $ 82.29
                                                                                                                          09/19/2018                       $ 80.79
                                                                                                                          09/19/2018                       $ 75.35
                                                                                                                          09/19/2018                       $ 66.32
                                                                                                                          09/19/2018                       $ 64.81
                                                                                                                          09/19/2018                       $ 62.36
                                                                                                                          09/19/2018                       $ 58.62
                                                                                                                          09/19/2018                       $ 58.00
                                                                                                                          09/19/2018                       $ 56.87
                                                                                                                          09/19/2018                       $ 53.99
                                                                                                                          09/19/2018                       $ 50.87
                                                                                                                          09/19/2018                       $ 50.61
                                                                                                                          09/19/2018                       $ 49.50
                                                                                                                          09/19/2018                       $ 48.04
                                                                                                                          09/19/2018                       $ 48.00
                                                                                                                          09/19/2018                       $ 47.00
                                                                                                                          09/19/2018                       $ 41.12
                                                                                                                          09/19/2018                       $ 33.53
                                                                                                                          09/19/2018                       $ 25.94
                                                                                                                          09/19/2018                       $ 24.16
                                                                                                                          09/19/2018                       $ 20.87
                                                                                                                          09/19/2018                       $ 16.16
                                                                                                                          09/19/2018                       $ 15.46
                                                                                                                          09/19/2018                       $ 14.05
                                                                                                                          09/19/2018                       $ 12.06
                                                                                                                          09/19/2018                         $ 9.16
                                                                                                                          09/19/2018                         $ 7.54
                                                                                                                          09/19/2018                         $ 3.86
                                                                                                                          09/19/2018                         $ 2.00

         Total amount or value.........................................................................................                             $491,041.41




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 475
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 503 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LOUISIANA STATE TREASURY OFFICE
3.1,239.                                                                                                                  07/19/2018                      $ 758.80 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/19/2018                      $ 749.00
                                                                                                                          07/19/2018                      $ 727.21 q
              900 N 3RD STREET 3RD FLOOR BARON ROUGE                                                                                                                   Unsecured loan repayments
                                                                                                                          07/19/2018                      $ 724.57
                                                                                                                          07/19/2018                      $ 721.39 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      07/19/2018                      $ 697.26
                                                                                                                          07/19/2018                      $ 686.55 q
              BARON ROUGE                                    LA                                        70802                                                           Services
                                                                                                                          07/19/2018                      $ 678.11
                                                                                                                          07/19/2018                      $ 669.68 q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other
                                                                                                                          07/19/2018                      $ 661.00
                                                                                                                          07/19/2018                      $ 621.58
                                                                                                                          07/19/2018                      $ 601.76
                                                                                                                          07/19/2018                      $ 595.94
                                                                                                                          07/19/2018                      $ 558.05
                                                                                                                          07/19/2018                      $ 548.13
                                                                                                                          07/19/2018                      $ 547.00
                                                                                                                          07/19/2018                      $ 543.48
                                                                                                                          07/19/2018                      $ 542.86
                                                                                                                          07/19/2018                      $ 534.64
                                                                                                                          07/19/2018                      $ 469.58
                                                                                                                          07/19/2018                      $ 460.00
                                                                                                                          07/19/2018                      $ 443.50
                                                                                                                          07/19/2018                      $ 424.21
                                                                                                                          07/19/2018                      $ 410.27
                                                                                                                          07/19/2018                      $ 408.91
                                                                                                                          07/19/2018                      $ 396.77
                                                                                                                          07/19/2018                      $ 377.11
                                                                                                                          07/19/2018                      $ 373.63
                                                                                                                          07/19/2018                      $ 365.20
                                                                                                                          07/19/2018                      $ 347.87
                                                                                                                          07/19/2018                      $ 312.49
                                                                                                                          07/19/2018                      $ 299.15
                                                                                                                          07/19/2018                      $ 281.33
                                                                                                                          07/19/2018                      $ 279.00
                                                                                                                          07/19/2018                      $ 275.88
                                                                                                                          07/19/2018                      $ 273.00
                                                                                                                          07/19/2018                      $ 271.72
                                                                                                                          07/19/2018                      $ 244.93
                                                                                                                          07/19/2018                      $ 238.20
                                                                                                                          07/19/2018                      $ 233.00
                                                                                                                          07/19/2018                      $ 226.68
                                                                                                                          07/19/2018                      $ 221.80
                                                                                                                          07/19/2018                      $ 218.79
                                                                                                                          07/19/2018                      $ 218.15
                                                                                                                          07/19/2018                      $ 214.21
                                                                                                                          07/19/2018                      $ 211.72
                                                                                                                          07/19/2018                      $ 201.47
                                                                                                                          07/19/2018                      $ 199.17
                                                                                                                          07/19/2018                      $ 196.19
                                                                                                                          07/19/2018                      $ 188.00
                                                                                                                          07/19/2018                      $ 185.41
                                                                                                                          07/19/2018                      $ 180.77
                                                                                                                          07/19/2018                      $ 175.84
                                                                                                                          07/19/2018                      $ 172.69
                                                                                                                          07/19/2018                      $ 167.03
                                                                                                                          07/19/2018                      $ 159.82
                                                                                                                          07/19/2018                      $ 156.90
                                                                                                                          07/19/2018                      $ 141.58
                                                                                                                          07/19/2018                      $ 137.01
                                                                                                                          07/19/2018                      $ 136.14

         Total amount or value.........................................................................................                              $23,062.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 476
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 504 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              LOUISIANA STATE TREASURY OFFICE
3.1,240.                                                                                                                  07/19/2018                    $ 133.83 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          07/19/2018                    $ 133.39
                                                                                                                          07/19/2018                    $ 128.23 q
              900 N 3RD STREET 3RD FLOOR BARON ROUGE                                                                                                                  Unsecured loan repayments
                                                                                                                          07/19/2018                    $ 128.00
                                                                                                                          07/19/2018                    $ 122.07 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      07/19/2018                    $ 118.96
                                                                                                                          07/19/2018                    $ 115.61 q
              BARON ROUGE                                    LA                                        70802                                                          Services
                                                                                                                          07/19/2018                    $ 106.60
                                                                                                                          07/19/2018                    $ 100.67 qX              Tax Payments
              City                                              State                                ZIP Code                                                         Other
                                                                                                                          07/19/2018                     $ 96.41
                                                                                                                          07/19/2018                     $ 95.34
                                                                                                                          07/19/2018                     $ 82.32
                                                                                                                          07/19/2018                     $ 80.00
                                                                                                                          07/19/2018                     $ 76.00
                                                                                                                          07/19/2018                     $ 73.21
                                                                                                                          07/19/2018                     $ 62.11
                                                                                                                          07/19/2018                     $ 57.21
                                                                                                                          07/19/2018                     $ 54.34
                                                                                                                          07/19/2018                     $ 34.25
                                                                                                                          07/19/2018                     $ 34.02
                                                                                                                          07/19/2018                     $ 33.22
                                                                                                                          07/19/2018                     $ 30.01
                                                                                                                          07/19/2018                     $ 29.03
                                                                                                                          07/19/2018                     $ 27.60
                                                                                                                          07/19/2018                     $ 25.99
                                                                                                                          07/19/2018                     $ 23.75
                                                                                                                          07/19/2018                     $ 22.37
                                                                                                                          07/19/2018                     $ 20.00
                                                                                                                          07/19/2018                     $ 16.73
                                                                                                                          07/19/2018                     $ 11.64
                                                                                                                          07/19/2018                     $ 11.00
                                                                                                                          07/19/2018                     $ 10.50
                                                                                                                          07/19/2018                       $ 9.13
                                                                                                                          07/19/2018                       $ 7.95
                                                                                                                          07/19/2018                       $ 7.90
                                                                                                                          07/19/2018                       $ 7.00
                                                                                                                          07/19/2018                       $ 6.78
                                                                                                                          07/19/2018                       $ 6.45
                                                                                                                          07/19/2018                       $ 4.26
                                                                                                                          07/19/2018                       $ 2.76
                                                                                                                          07/19/2018                       $ 1.35
                                                                                                                          08/17/2018                 $ 50,057.88
                                                                                                                          08/17/2018                 $ 49,021.20
                                                                                                                          08/17/2018                 $ 45,160.43
                                                                                                                          08/17/2018                 $ 42,401.74
                                                                                                                          08/17/2018                 $ 40,919.81
                                                                                                                          08/17/2018                 $ 37,854.00
                                                                                                                          08/17/2018                 $ 27,600.85
                                                                                                                          08/17/2018                 $ 18,396.20
                                                                                                                          08/17/2018                  $ 7,630.00
                                                                                                                          08/17/2018                  $ 5,909.86
                                                                                                                          08/17/2018                  $ 3,718.00
                                                                                                                          08/17/2018                  $ 3,678.00
                                                                                                                          08/17/2018                  $ 3,625.00
                                                                                                                          08/17/2018                  $ 3,354.38
                                                                                                                          08/17/2018                  $ 2,932.88
                                                                                                                          08/17/2018                  $ 2,839.80
                                                                                                                          08/17/2018                  $ 2,557.00
                                                                                                                          08/17/2018                  $ 1,918.91
                                                                                                                          08/17/2018                  $ 1,703.86

         Total amount or value.........................................................................................                             $353,427.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 477
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 505 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              LSREF3 SPARTAN GENESEE LLC
3.1,241.                                                                                                                  7/30/2018                     $ 4,166.67   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,166.67

              3341 S LINDEN RD
                                                                                                                          9/27/2018                     $ 4,166.67   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              FLINT                                          MI                                        48507                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,500.01



              LTMAC PROPERTIES LLC
3.1,242.                                                                                                                  7/30/2018                 $ 43,072.93      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 43,072.93

              PO BOX 1300 - MAIL CODE 61024
                                                                                                                          9/27/2018                 $ 43,072.93      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              HONOLULU                                       HI                                    96807-1300                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $129,218.79



              LUAN INVESTMENT SE
3.1,243.                                                                                                                  8/13/2018                 $ 45,651.13      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/13/2018                 $ 45,651.13

              AGUADILLA MALL
                                                                                                                          9/25/2018                 $ 45,651.13      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAN JUAN                                       PR                                    00939-2983                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $136,953.39



              LUCAS COUNTY TREASURER
3.1,244.                                                                                                                   8/2/2018                 $ 44,818.59      q
              Creditor's Name                                                                                                                                            Secured debt

              1 GOVERNMENT CENTER 500                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              TOLEDO                                         OH                                    43604-2253                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $44,818.59




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 478
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 506 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LUCENT JEWELERS INC
3.1,245.                                                                                                                  7/17/2018                       $ 656.02 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 363.51
                                                                                                                          7/19/2018                        $ 73.49 q
              1200 AVENUE OF AMERICAS 5TH FL                                                                                                                            Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 515.53
                                                                                                                          7/23/2018                       $ 240.48 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/24/2018                        $ 37.99
                                                                                                                          7/25/2018                       $ 380.50 q
              NEW YORK                                       NY                                        10036                                                            Services
                                                                                                                          7/26/2018                       $ 235.98
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 133.50 q
                                                                                                                                                                        Other
                                                                                                                          7/30/2018                     $ 2,718.01
                                                                                                                          7/31/2018                       $ 163.00
                                                                                                                           8/1/2018                          $ 9.50
                                                                                                                           8/2/2018                        $ 12.50
                                                                                                                           8/3/2018                        $ 32.00
                                                                                                                           8/6/2018                     $ 1,060.48
                                                                                                                           8/7/2018                        $ 63.99
                                                                                                                           8/8/2018                        $ 80.99
                                                                                                                           8/9/2018                        $ 33.50
                                                                                                                          8/10/2018                        $ 10.50
                                                                                                                          8/13/2018                     $ 1,467.50
                                                                                                                          8/14/2018                        $ 84.51
                                                                                                                          8/15/2018                        $ 63.00
                                                                                                                          8/16/2018                     $ 2,085.62
                                                                                                                          8/17/2018                        $ 97.99
                                                                                                                          8/20/2018                     $ 1,414.49
                                                                                                                          8/21/2018                        $ 23.50
                                                                                                                          8/22/2018                       $ 116.50
                                                                                                                          8/23/2018                        $ 66.49
                                                                                                                          8/24/2018                        $ 47.50
                                                                                                                          8/27/2018                       $ 615.50
                                                                                                                          8/28/2018                       $ 218.69
                                                                                                                          8/29/2018                        $ 82.50
                                                                                                                           9/4/2018                       $ 731.00
                                                                                                                           9/5/2018                          $ 9.00
                                                                                                                           9/6/2018                       $ 371.51
                                                                                                                           9/7/2018                        $ 43.50

         Total amount or value.........................................................................................                             $14,360.27



              LUFKIN INVESTMENT PARTNERS LLC
3.1,246.                                                                                                                  7/30/2018                 $ 14,248.10   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/28/2018                 $ 14,248.10

              PO BOX 4356-DEPT 1584
                                                                                                                          9/27/2018                 $ 14,248.10   q     Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street

              HOUSTON                                        TX                                    77210-4356                                                     q     Services

              City                                              State                                ZIP Code                                                     q     Other


         Total amount or value.........................................................................................                             $42,744.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 479
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 507 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              LUV N CARE LTD
3.1,247.                                                                                                                  07/26/2018                $ 212,117.58   q
              Creditor's Name                                                                                                                                           Secured debt

              3030 AURORA AVE 3ND FL                                                                                                                               q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              MONROE                                         LA                                        71201                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $212,117.58



              LUXE GROUP INC THE
3.1,248.                                                                                                                   7/17/2018                       $ 222.28 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 326.37
                                                                                                                           7/19/2018                       $ 533.92 q
              304 HUDSON ST 5TH FL                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 364.84
                                                                                                                           7/23/2018                     $ 1,651.12 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/24/2018                       $ 309.96
                                                                                                                           7/25/2018                       $ 206.80 q
              NEW YORK                                       NY                                        10013                                                            Services
                                                                                                                           7/26/2018                       $ 411.23
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 599.91 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                     $ 2,115.13
                                                                                                                           7/31/2018                       $ 418.17
                                                                                                                            8/1/2018                       $ 388.54
                                                                                                                            8/2/2018                       $ 575.79
                                                                                                                            8/3/2018                       $ 377.36
                                                                                                                            8/6/2018                     $ 2,262.24
                                                                                                                            8/7/2018                       $ 260.81
                                                                                                                            8/8/2018                       $ 296.87
                                                                                                                           8/13/2018                     $ 1,123.74
                                                                                                                           8/14/2018                       $ 260.03
                                                                                                                           8/15/2018                       $ 582.70
                                                                                                                           8/16/2018                        $ 34.68
                                                                                                                           8/17/2018                       $ 324.89
                                                                                                                           8/20/2018                     $ 2,729.12
                                                                                                                           8/21/2018                       $ 401.33
                                                                                                                           8/22/2018                       $ 109.03
                                                                                                                           8/23/2018                       $ 675.41
                                                                                                                           8/24/2018                       $ 840.38
                                                                                                                           8/27/2018                     $ 2,146.23
                                                                                                                           8/28/2018                       $ 891.62
                                                                                                                           8/29/2018                       $ 526.57
                                                                                                                           8/30/2018                       $ 625.51
                                                                                                                           8/31/2018                       $ 341.47
                                                                                                                            9/4/2018                     $ 2,112.45
                                                                                                                            9/5/2018                       $ 573.14
                                                                                                                            9/6/2018                       $ 315.90

         Total amount or value.........................................................................................                              $25,935.54




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 480
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 508 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              LUXOR CAPITAL GROUP LP
3.1,249.                                                                                                                  08/22/2018                 $ 21,048.38 q
                                                                                                                                                                 X
              Creditor's Name                                                                                                                                          Secured debt

              1114 6TH AVE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10036                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $21,048.38



              LWR PAXTON TOWNSHIP TAX COLLECTOR
3.1,250.                                                                                                                   8/15/2018                $ 126,806.90   q
              Creditor's Name                                                                                                                                          Secured debt

              4919C REAR JONESTOWN ROAD                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              HARRISBURG                                     PA                                        17112                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $126,806.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 481
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 509 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              LYAKRT TECHNOLOGIES LLC
3.1,251.                                                                                                                   7/17/2018                       $ 815.43 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                     $ 1,433.26
                                                                                                                           7/19/2018                     $ 1,929.83 q
              30 N GOULD ST SUITE 5707                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 3,179.61
                                                                                                                           7/24/2018                     $ 1,190.01 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/25/2018                     $ 1,051.81
                                                                                                                           7/26/2018                     $ 1,320.22 q
              SHERIDAN                                       WY                                        82801                                                              Services
                                                                                                                           7/30/2018                     $ 5,348.03
              City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 723.08 q
                                                                                                                                                                          Other
                                                                                                                            8/2/2018                       $ 476.41
                                                                                                                            8/3/2018                       $ 902.27
                                                                                                                            8/6/2018                     $ 3,522.21
                                                                                                                            8/7/2018                       $ 654.34
                                                                                                                            8/8/2018                     $ 1,326.07
                                                                                                                            8/9/2018                       $ 764.12
                                                                                                                           8/10/2018                       $ 410.38
                                                                                                                           8/13/2018                       $ 893.71
                                                                                                                           8/15/2018                       $ 612.24
                                                                                                                           8/16/2018                     $ 3,214.60
                                                                                                                           8/20/2018                       $ 744.06
                                                                                                                           8/21/2018                     $ 1,193.22
                                                                                                                           8/22/2018                     $ 5,749.06
                                                                                                                           8/23/2018                     $ 1,120.34
                                                                                                                           8/24/2018                       $ 199.79
                                                                                                                           8/27/2018                     $ 1,207.25
                                                                                                                           8/28/2018                     $ 2,820.00
                                                                                                                           8/29/2018                       $ 886.31
                                                                                                                           8/30/2018                     $ 5,239.71
                                                                                                                           8/31/2018                     $ 2,640.40
                                                                                                                            9/4/2018                     $ 3,632.71
                                                                                                                            9/5/2018                     $ 1,165.49
                                                                                                                            9/6/2018                       $ 946.84
                                                                                                                            9/7/2018                     $ 1,147.21
                                                                                                                           9/10/2018                     $ 2,897.89
                                                                                                                           9/11/2018                       $ 862.36

         Total amount or value.........................................................................................                              $62,220.27



              M AND E CONSULTING SERVICES
3.1,252.                                                                                                                  09/27/2018                     $ 5,000.00   q
              Creditor's Name                                                                                                                                             Secured debt

              1304 BERTRAND DR SUITE F7                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

               LAFAYETTE                                      LA                                       70506                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,000.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 482
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 510 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              M AND G PARTNERS LLP
3.1,253.                                                                                                                  07/24/2018                 $ 60,999.22      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/08/2018                 $ 18,759.60

              306 N MILWAUKEE ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MILWAUKEE                                      WI                                UNITED STATES                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $79,758.82



              M C STRAUSS
3.1,254.                                                                                                                   7/30/2018                     $ 3,046.43   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 3,046.43

              2200 W FLORIDA AVE STE 300
                                                                                                                           9/27/2018                     $ 3,046.43   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HEMET                                          CA                                        92545                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,139.29



              M S PORFOLIO LLC
3.1,255.                                                                                                                   9/11/2018                 $ 44,224.41      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/13/2018                 $ 95,016.42

              PO BOX 844083                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-4083                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $139,240.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 483
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 511 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              M S PORTFOLIO LLC
3.1,256.                                                                                                                  7/30/2018                $ 235,925.15 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                $ 197,585.96
                                                                                                                          7/30/2018                $ 166,779.55 q
              PO BOX 844083                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/30/2018                $ 128,035.50
                                                                                                                          7/30/2018                $ 126,225.85 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/30/2018                $ 122,727.32
                                                                                                                          7/30/2018                $ 109,854.59 qX
              LOS ANGELES                                    CA                                    90084-4083                                                         Services
                                                                                                                          7/30/2018                $ 105,137.43
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                 $ 74,329.18 q
                                                                                                                                                                      Other
                                                                                                                           8/9/2018                 $ 30,238.18
                                                                                                                           8/9/2018                   $ 6,463.70
                                                                                                                           8/9/2018                   $ 6,161.20
                                                                                                                           8/9/2018                   $ 4,293.36
                                                                                                                           8/9/2018                   $ 4,033.78
                                                                                                                          8/28/2018                $ 235,925.15
                                                                                                                          8/28/2018                $ 197,585.96
                                                                                                                          8/28/2018                $ 166,779.55
                                                                                                                          8/28/2018                $ 128,035.50
                                                                                                                          8/28/2018                $ 126,225.85
                                                                                                                          8/28/2018                $ 122,727.32
                                                                                                                          8/28/2018                $ 109,854.59
                                                                                                                          8/28/2018                $ 105,137.43
                                                                                                                          8/28/2018                 $ 74,329.18
                                                                                                                           9/6/2018                $ 134,927.45
                                                                                                                          9/27/2018                $ 235,925.15
                                                                                                                          9/27/2018                $ 197,585.96
                                                                                                                          9/27/2018                $ 166,779.55
                                                                                                                          9/27/2018                $ 128,035.50
                                                                                                                          9/27/2018                $ 126,225.85
                                                                                                                          9/27/2018                $ 122,727.32
                                                                                                                          9/27/2018                $ 109,854.59
                                                                                                                          9/27/2018                $ 105,137.43
                                                                                                                          9/27/2018                 $ 74,329.18

         Total amount or value.........................................................................................                          $3,985,919.26



              MACDADE MALL ASSOCIATES LP
3.1,257.                                                                                                                  10/5/2018                $ 255,556.81   q
              Creditor's Name                                                                                                                                         Secured debt

              CO WOLFSON VERRICHIA GROUP INC                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              PLYMOUTH MEETING                               PA                                        19462                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $255,556.81




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 484
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 512 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MACERICH BUENAVENTURA LP
3.1,258.                                                                                                                  7/30/2018                 $ 10,416.29      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 10,416.29

              PO BOX 849429
                                                                                                                          9/27/2018                 $ 10,416.29      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9429                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $31,248.87



              MACERICH CERRITOS LLC
3.1,259.                                                                                                                  7/30/2018                 $ 19,785.43      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 19,785.43

              PO BOX 849466
                                                                                                                          9/27/2018                 $ 19,785.43      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9466                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $59,356.29



              MACERICH PARTNERSHIP LP
3.1,260.                                                                                                                  7/30/2018                 $ 40,335.74 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                  $ 4,599.58
                                                                                                                          8/28/2018                 $ 40,335.74 q
              PO BOX 849444                                                                                                                                              Unsecured loan repayments
                                                                                                                          8/28/2018                  $ 4,599.58
                                                                                                                          9/27/2018                 $ 40,335.74 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                  $ 4,599.58
              LOS ANGELES                                    CA                                    90084-9444                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $134,805.96



              MACERICH SOUTH PLAINS LP
3.1,261.                                                                                                                  7/30/2018                     $ 2,671.23   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,671.23

              DEPT 2596-3175
                                                                                                                          9/27/2018                     $ 2,671.23   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-2596                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,013.69




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 485
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 513 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MACERICH STONEWOOD CENTER
3.1,262.                                                                                                                  7/30/2018                     $ 9,294.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 9,294.00

              LOS ANGELES CA 90084-2596
                                                                                                                          9/27/2018                     $ 9,294.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                     CA                                   90084-2596                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $27,882.00



              MACERICH STONEWOOD LLC
3.1,263.                                                                                                                  7/30/2018                 $ 16,973.79      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 16,973.79

              LOS ANGELES CA 90084
                                                                                                                          9/27/2018                 $ 16,973.79      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                     CA                                       90084                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $50,921.37



              MACERICH VINTAGE FAIRE LP
3.1,264.                                                                                                                  7/30/2018                 $ 15,739.59      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 15,739.59

              PO BOX 849445
                                                                                                                          9/27/2018                 $ 15,739.59      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9445                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $47,218.77



              MACON-BIBB COUNTY TREASURER
3.1,265.                                                                                                                  10/5/2018                     $ 5,353.23   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          10/5/2018                     $ 2,447.44

              PO BOX 4724                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              MACON                                          GA                                    31208-4724                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                                 $7,800.67




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 486
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 514 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MACPHAIL PROPERTIES INC
3.1,266.                                                                                                                  7/30/2018                 $ 15,569.60   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/3/2018                  $ 5,318.72

              917 C STREET SUITE B
                                                                                                                          8/28/2018                 $ 16,538.88   q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 16,054.24
                                                                                                                                                                  q   Suppliers or vendors
              Street

              SAN RAFAEL                                     CA                                        94901                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $53,481.44



              MACWH LP
3.1,267.                                                                                                                  7/30/2018                 $ 16,207.94 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/13/2018                $ 195,738.14
                                                                                                                          8/28/2018                 $ 16,207.94 q
              PO BOX 844377                                                                                                                                           Unsecured loan repayments
                                                                                                                           9/6/2018                $ 195,738.14
                                                                                                                          9/27/2018                 $ 16,207.94 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-4377                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $440,100.10



              MADISON COUNTY TREASURER
3.1,268.                                                                                                                  8/23/2018                 $ 13,695.02   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/23/2018                  $ 1,301.36

              PO BOX 849
                                                                                                                          8/23/2018                  $ 1,289.07   q   Unsecured loan repayments
                                                                                                                          8/23/2018                    $ 726.30
                                                                                                                          10/1/2018                 $ 13,695.02   q   Suppliers or vendors
              Street                                                                                                      10/1/2018                  $ 1,301.36
              EDWARDSVILLE                                   IL                                        62025
                                                                                                                          10/1/2018                  $ 1,289.07   q   Services
                                                                                                                          10/1/2018                    $ 726.30
                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $34,023.50



              MADISON HEIGHTS CITY TREASURER
3.1,269.                                                                                                                  7/18/2018                $ 128,012.53   q
              Creditor's Name                                                                                                                                         Secured debt

              300 W 13 MILE RD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              MADISON HEIGHTS                                MI                                        48071                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $128,012.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 487
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 515 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MAG INSTRUMENT INC
3.1,270.                                                                                                                  7/18/2018                     $ 2,295.60   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/25/2018                     $ 1,983.12

              PO BOX 847760
                                                                                                                           8/2/2018                       $ 820.89   q   Unsecured loan repayments
                                                                                                                           8/8/2018                     $ 1,343.28
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-7760                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,442.89



              MAGIC VALLEY MALL LLC
3.1,271.                                                                                                                  7/30/2018                  $ 3,383.59      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/6/2018                 $ 23,108.67

              1485 POLE LINE RD EAST SUITE OFC
                                                                                                                          8/28/2018                  $ 3,383.59      q   Unsecured loan repayments
                                                                                                                           9/5/2018                 $ 23,108.67
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TWIN FALLS                                     NV                                        83301                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $52,984.52



              MAIJO LLC
3.1,272.                                                                                                                  7/30/2018                     $ 4,357.67   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,357.67

              PO BOX 474
                                                                                                                          9/27/2018                     $ 4,357.67   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TUJILLO ALTO                                   PR                                        00977                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,073.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 488
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 516 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MAJOR POOL SUPPLIES INC
3.1,273.                                                                                                                  7/18/2018                        $ 85.14 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 266.34
                                                                                                                          7/23/2018                       $ 424.02 q
              9784 COUNTRY ROAD 302                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/25/2018                     $ 1,215.55
                                                                                                                          7/30/2018                       $ 198.67 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/1/2018                        $ 48.11
                                                                                                                           8/6/2018                       $ 130.71 q
              PLANTERSVILLE                                  TX                                        77363                                                            Services
                                                                                                                           8/7/2018                        $ 75.79
              City                                                State                              ZIP Code
                                                                                                                          8/13/2018                       $ 103.78 q
                                                                                                                                                                        Other
                                                                                                                          8/20/2018                     $ 2,185.09
                                                                                                                          8/21/2018                       $ 503.89
                                                                                                                          8/22/2018                     $ 1,122.40
                                                                                                                          8/24/2018                        $ 25.28
                                                                                                                          8/27/2018                       $ 503.89
                                                                                                                           9/4/2018                       $ 217.94
                                                                                                                          9/11/2018                     $ 1,114.90

         Total amount or value.........................................................................................                                 $8,221.50



              MALC-AMIT
3.1,274.                                                                                                                  7/24/2018                 $ 52,888.75     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/8/2018                  $ 6,693.21

              5 SOUTH WABASH AVE SUITE 1414                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60603                                                        q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $59,581.96



              MALL AT AUBURN LLC
3.1,275.                                                                                                                  7/30/2018                 $ 20,640.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/9/2018                 $ 38,334.32
                                                                                                                          8/13/2018                  $ 9,926.30 q
              14193 COLLECTIONS CENTER DRIVE                                                                                                                            Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 20,640.00
                                                                                                                          9/11/2018                  $ 9,926.30 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 20,640.00
              CHICAGO                                        IL                                        60693                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $120,106.92




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 489
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 517 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MALL AT COTTONWOOD LLC
3.1,276.                                                                                                                  7/30/2018                     $ 6,033.36   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,033.36

              PO BOX 809174
                                                                                                                          9/27/2018                     $ 6,033.36   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60680-9174                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $18,100.08



              MALL AT GURNEE MILLS LLC
3.1,277.                                                                                                                  7/30/2018                $ 102,440.13 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                $ 291,779.86
                                                                                                                          8/28/2018                $ 102,440.13 q
              PO BOX 100305                                                                                                                                              Unsecured loan repayments
                                                                                                                           9/6/2018                $ 291,779.86
                                                                                                                          9/27/2018                $ 102,440.13 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30384-0305                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Services; Suppliers
              City                                                State                              ZIP Code                                                            Other      or Vendors


         Total amount or value.........................................................................................                            $890,880.11



              MALL AT JEFFERSON VALLEY LLC
3.1,278.                                                                                                                  7/30/2018                     $ 3,333.42   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,333.42

              P O BOX 643194
                                                                                                                          9/27/2018                     $ 1,720.47   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15264-3194                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,387.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 490
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 518 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MALL AT LIMA LLC
3.1,279.                                                                                                                   8/6/2018                 $ 63,521.59      q
              Creditor's Name                                                                                                                                            Secured debt

              1358 MOMENTUM PLACE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60689-5313                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $63,521.59



              MALL AT LIMA LLC
3.1,280.                                                                                                                  7/30/2018                 $ 23,525.55      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 23,525.55

              PO BOX 6586 DEPT CM009694
                                                                                                                           9/6/2018                 $ 63,521.59      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 24,525.55
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CAROL STREAM                                   IL                                        60197                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $135,098.24



              MALL AT NORTHSHORE LLC
3.1,281.                                                                                                                  7/30/2018                   $ 8,366.41 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/24/2018                 $ 30,136.12
                                                                                                                          8/27/2018                $ 251,736.86 q
              CHICAGO IL 60693                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/28/2018                   $ 8,366.41
                                                                                                                           9/6/2018                $ 251,736.86 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 30,136.12
                                                                                                                          9/13/2018                $ 263,844.47 q
              CHICAGO                                         IL                                       60693                                                             Services
                                                                                                                          9/13/2018                $ 253,386.86
              City                                                State                              ZIP Code
                                                                                                                          9/13/2018                 $ 30,589.46 q
                                                                                                                                                                         Other
                                                                                                                          9/13/2018                 $ 30,136.10
                                                                                                                          9/27/2018                   $ 8,940.78
                                                                                                                          10/1/2018                 $ 30,362.77

         Total amount or value.........................................................................................                          $1,197,739.22



              MALL AT ROBINSON REIT INC
3.1,282.                                                                                                                  7/30/2018                     $ 4,478.13   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,478.13

              PO BOX 72053
                                                                                                                          9/27/2018                     $ 4,478.13   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                    44192-0118                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,434.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 491
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 519 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MALL AT TUTTLE CROSSING LLC
3.1,283.                                                                                                                  7/30/2018                     $ 7,450.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,450.00

              PO BOX 404561
                                                                                                                          9/27/2018                     $ 7,450.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30384-4561                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $22,350.00



              MALL OF SOUTH CAROLINA LP
3.1,284.                                                                                                                  7/30/2018                     $ 5,741.48   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,741.48

              PO BOX 74232
                                                                                                                          9/27/2018                     $ 5,741.48   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                    44194-4232                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,224.44



              MAM GARMENTS LTD
3.1,285.                                                                                                                  9/18/2018                 $ 41,822.31      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/20/2018                $ 196,389.40

              4 TAYABPUR NISHCINTOPUR ZIRABO                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAVAR                                          DHAKA                                      1341                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $238,211.71



              MANAHAWKIN 2015 LLC
3.1,286.                                                                                                                   8/6/2018                 $ 54,983.26      q
              Creditor's Name                                                                                                                                            Secured debt

              CO MCB PROPERTY MANAGEMENT LLC                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              BALTIMORE                                      MD                                        21218                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $54,983.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 492
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 520 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MANCHESTER TOWN COLLECTOR OF REVEN
3.1,287.                                                                                                                  7/18/2018                $ 110,246.46    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                   $ 7,339.62

              PO BOX 191                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MANCHESTER                                     CT                                    06045-0191                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $117,586.08



              MANN HUMMEL PUROLATOR FILTERS
3.1,288.                                                                                                                  7/19/2018                 $ 15,400.67 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 13,805.95
                                                                                                                          7/31/2018                 $ 24,771.23 q
              3200 NATAL STREET                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/1/2018                  $ 9,556.33
                                                                                                                           8/2/2018                  $ 9,875.79 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/6/2018                 $ 11,436.27
                                                                                                                          8/13/2018                 $ 46,360.06 q
              FAYETTEVILLE                                   NC                                        28306                                                           Services
                                                                                                                          8/14/2018                  $ 2,692.16
              City                                              State                                ZIP Code
                                                                                                                          8/17/2018                  $ 5,735.32 q
                                                                                                                                                                       Other
                                                                                                                          8/28/2018                 $ 11,721.95


         Total amount or value.........................................................................................                            $151,355.73



              MANSHEEN INDUSTRIES LTD
3.1,289.                                                                                                                  8/30/2018                $ 100,164.20    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/18/2018                 $ 38,300.28

              ROOM 2335 METRO CENTRE II 21 LAM HING STREET                                                                                                         q   Unsecured loan repayments
              KOWLOON BAY
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              KOWLOON                                                                                                                                              q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                            $138,464.48



              MANTKIN LLC
3.1,290.                                                                                                                  7/30/2018                $ 228,290.40    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                $ 228,290.40

              185 NW SPANISH RIVER BLVD STE 100
                                                                                                                           9/6/2018                $ 380,886.78    q   Unsecured loan repayments
                                                                                                                          9/27/2018                $ 228,290.40
                                                                                                                                                                   q   Suppliers or vendors
              Street

              BOCA RATON                                     FL                                        33431                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                          $1,065,757.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 493
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 521 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MANTUA MANUFACTURING CO
3.1,291.                                                                                                                  7/18/2018                 $ 15,285.40 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                   $ 3,172.00
                                                                                                                          7/25/2018                   $ 3,076.84 q
              7900 NORTHFIELD RD                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/26/2018                 $ 14,163.00
                                                                                                                          7/27/2018                 $ 17,358.50 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                   $ 2,935.50
                                                                                                                           8/6/2018                   $ 8,530.25 q
              WALTON HILLS                                   OH                                        44146                                                           Services
                                                                                                                          8/13/2018                $ 118,528.78
              City                                              State                                ZIP Code
                                                                                                                          8/14/2018                   $ 1,811.20 q
                                                                                                                                                                       Other
                                                                                                                           9/4/2018                 $ 22,136.39
                                                                                                                           9/6/2018                     $ 600.25

         Total amount or value.........................................................................................                            $207,598.11



              MARBLES ENTERPRISES LP
3.1,292.                                                                                                                  7/30/2018                 $ 14,075.83   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 14,075.83

              2375 HARDIES LANE                                                                                                                                   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              SANTA ROSA                                     CA                                        95403                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $28,151.66



              MARCH PRODUCTS INC
3.1,293.                                                                                                                  7/17/2018                       $ 880.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 196.50
                                                                                                                          7/20/2018                       $ 900.70 q
              4645 TROY COURT                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 595.34
                                                                                                                          7/24/2018                       $ 647.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                        $ 44.00
                                                                                                                          7/26/2018                       $ 725.87 q
              JURUPA VALLEY                                  CA                                        92509                                                           Services
                                                                                                                          7/27/2018                       $ 290.30
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                       $ 396.90 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 484.40
                                                                                                                           8/1/2018                       $ 505.30
                                                                                                                           8/2/2018                       $ 634.52
                                                                                                                           8/3/2018                       $ 725.00
                                                                                                                           8/7/2018                       $ 150.77
                                                                                                                           8/9/2018                       $ 476.75
                                                                                                                          8/10/2018                       $ 506.50
                                                                                                                          8/13/2018                       $ 658.20
                                                                                                                          8/14/2018                       $ 760.35
                                                                                                                          8/15/2018                       $ 901.90
                                                                                                                          8/16/2018                       $ 647.00
                                                                                                                          8/20/2018                       $ 583.00
                                                                                                                          8/21/2018                       $ 529.00
                                                                                                                          8/22/2018                     $ 1,279.52
                                                                                                                          8/23/2018                       $ 747.00
                                                                                                                          8/24/2018                       $ 501.75
                                                                                                                          8/27/2018                       $ 852.20
                                                                                                                          8/29/2018                     $ 1,437.00
                                                                                                                          8/31/2018                        $ 45.00

         Total amount or value.........................................................................................                             $17,102.47




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 494
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 522 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MARCUS & POLLACK LLP
3.1,294.                                                                                                                  7/17/2018                 $ 20,582.29   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/17/2018                  $ 3,752.61

              633 THIRD AVENUE
                                                                                                                          9/24/2018                    $ 350.00   q    Unsecured loan repayments
                                                                                                                          9/24/2018                    $ 350.00
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                    10017-6796                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $25,034.90



              MAREY HEATER CORP
3.1,295.                                                                                                                  7/19/2018                     $ 1,480.15 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/20/2018                     $ 1,027.65
                                                                                                                          7/27/2018                     $ 1,206.50 q
              SAN JUAN PR 00914-6281                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/2/2018                       $ 430.95
                                                                                                                           8/9/2018                     $ 1,259.70 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/10/2018                     $ 2,287.00
                                                                                                                          8/17/2018                     $ 2,884.05 q
              SAN JUAN                                        PR                                   00914-6281                                                          Services
                                                                                                                           9/6/2018                     $ 3,801.20
              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $14,377.20



              MARINE CITY TREASURER
3.1,296.                                                                                                                  8/20/2018                 $ 38,965.23   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/20/2018                 $ 21,261.57

              303 S WATER ST
                                                                                                                          8/20/2018                  $ 1,708.03   q    Unsecured loan repayments
                                                                                                                          8/20/2018                    $ 405.27
                                                                                                                                                                  q    Suppliers or vendors
              Street

              MARINE CITY                                    MI                                        48039                                                      q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $62,340.10



              MARION PLAZA INC
3.1,297.                                                                                                                  7/30/2018                  $ 6,130.61 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/6/2018                 $ 34,793.14
                                                                                                                          8/28/2018                  $ 6,565.41 q
              PO BOX 932400                                                                                                                                            Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 34,793.14
                                                                                                                          9/27/2018                  $ 6,782.81 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      10/5/2018                 $ 32,550.17
              CLEVELAND                                      OH                                        44193                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $121,615.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 495
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 523 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MARK H LTD
3.1,298.                                                                                                                  7/17/2018                 $ 10,267.20 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                   $ 8,332.80
                                                                                                                           8/2/2018                 $ 88,530.30 q
              UNIT 3 155 DIXONS HILL ROAD WELHAM GREEN                                                                                                                Unsecured loan repayments
                                                                                                                           8/7/2018                 $ 22,706.86
                                                                                                                           8/8/2018                $ 124,319.00 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/9/2018                $ 121,758.10
                                                                                                                          8/17/2018                $ 118,222.89 q
              HATFIELD                                       HERTFORDSHIRE                            AL9 7JE                                                         Services
                                                                                                                          8/22/2018                 $ 54,892.20
              City                                              State                                ZIP Code
                                                                                                                          8/23/2018                 $ 47,748.66 q
                                                                                                                                                                      Other
                                                                                                                          8/30/2018                   $ 9,870.00
                                                                                                                           9/4/2018                 $ 34,639.51
                                                                                                                          9/11/2018                 $ 42,551.77
                                                                                                                          9/12/2018                 $ 83,906.32
                                                                                                                          9/14/2018                 $ 50,871.33
                                                                                                                          9/17/2018                   $ 6,803.40
                                                                                                                          9/18/2018                 $ 71,298.60
                                                                                                                          9/19/2018                 $ 43,394.80
                                                                                                                          9/21/2018                 $ 44,315.12
                                                                                                                          9/25/2018                $ 209,708.14
                                                                                                                          10/2/2018                $ 250,604.66

         Total amount or value.........................................................................................                          $1,444,741.66



              MARK PLAZA FIFTY LP
3.1,299.                                                                                                                   8/7/2018                 $ 30,935.30   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 415980                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              BOSTON                                         MA                                    02241-5980                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $30,935.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 496
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 524 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MARKET PARTNER SR INC
3.1,300.                                                                                                                  7/17/2018                 $ 17,325.14 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                 $ 18,246.26
                                                                                                                          7/19/2018                 $ 10,056.73 q
              799 COLISEUM WAY OVERSTOCKCOM                                                                                                                              Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 12,303.70
                                                                                                                          7/23/2018                 $ 27,314.03 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/24/2018                 $ 15,097.96
                                                                                                                          7/25/2018                 $ 13,072.23 q
              MIDVALE                                        UT                                        84047                                                             Services
                                                                                                                          7/26/2018                 $ 14,755.98
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                  $ 5,998.65 q
                                                                                                                                                                         Other
                                                                                                                          7/30/2018                 $ 26,519.11
                                                                                                                          7/31/2018                 $ 18,007.74
                                                                                                                           8/1/2018                 $ 13,214.16
                                                                                                                          8/17/2018                 $ 75,717.49
                                                                                                                          8/20/2018                 $ 48,579.65
                                                                                                                          8/21/2018                 $ 18,109.40
                                                                                                                          8/22/2018                 $ 39,817.12
                                                                                                                          8/23/2018                  $ 4,863.00
                                                                                                                          8/24/2018                  $ 5,446.99
                                                                                                                          8/27/2018                 $ 57,534.90
                                                                                                                          8/28/2018                 $ 18,714.62
                                                                                                                          8/29/2018                 $ 15,373.05
                                                                                                                          8/30/2018                 $ 11,091.68
                                                                                                                           9/4/2018                  $ 3,505.59
                                                                                                                          9/12/2018                  $ 3,632.29
                                                                                                                          9/13/2018                  $ 7,787.14
                                                                                                                          9/17/2018                 $ 37,944.85
                                                                                                                          9/18/2018                 $ 23,917.43
                                                                                                                          9/19/2018                 $ 10,408.27
                                                                                                                          9/20/2018                  $ 9,895.60
                                                                                                                          9/21/2018                  $ 1,070.02
                                                                                                                          9/24/2018                 $ 42,569.97
                                                                                                                          9/25/2018                 $ 15,398.08
                                                                                                                          9/26/2018                 $ 13,222.93
                                                                                                                          9/27/2018                 $ 10,795.34
                                                                                                                          9/28/2018                     $ 44.14

         Total amount or value.........................................................................................                            $667,351.24



              MARKET STREET SQUARE SHOPPING CENT
3.1,301.                                                                                                                  7/20/2018                     $ 9,683.64   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 9,683.64

              370 SEVENTH AVENUE
                                                                                                                          9/24/2018                     $ 9,683.64   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10001                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $29,050.92




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 497
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 525 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MARKETPLACE
3.1,302.                                                                                                                  7/30/2018                 $ 13,986.65   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/28/2018                 $ 13,986.65

              DEPT 990
                                                                                                                          9/27/2018                 $ 13,986.65   q     Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street

              BUFFALO                                        NY                                        14267                                                      q     Services

              City                                              State                                ZIP Code                                                     q     Other


         Total amount or value.........................................................................................                             $41,959.95



              MARLEY STATION MALL LLC
3.1,303.                                                                                                                  7/30/2018                 $ 32,840.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/28/2018                 $ 32,840.00

              3228 COLLINSWORTH STREET
                                                                                                                          9/27/2018                 $ 32,840.00   q     Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street

              FORT WORTH                                     TX                                        76107                                                      q     Services

              City                                              State                                ZIP Code                                                     q     Other


         Total amount or value.........................................................................................                             $98,520.00



              MARR BROS INC
3.1,304.                                                                                                                  7/20/2018                        $ 10.41 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 311.08
                                                                                                                          7/24/2018                        $ 34.06 q
              423 E JEFFERSON BLVD                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/27/2018                        $ 24.64
                                                                                                                          7/30/2018                       $ 378.99 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                        $ 42.10
                                                                                                                           8/3/2018                        $ 45.14 q
              DALLAS                                         TX                                        75203                                                            Services
                                                                                                                           8/6/2018                     $ 1,486.40
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                     $ 1,900.55 q
                                                                                                                                                                        Other
                                                                                                                          8/13/2018                       $ 467.82
                                                                                                                          8/14/2018                          $ 7.88
                                                                                                                          8/17/2018                        $ 30.62
                                                                                                                          8/20/2018                       $ 297.47
                                                                                                                          8/21/2018                       $ 112.59
                                                                                                                          8/24/2018                       $ 126.22
                                                                                                                          8/27/2018                     $ 1,137.03
                                                                                                                          8/28/2018                          $ 6.74
                                                                                                                           9/4/2018                     $ 2,105.59
                                                                                                                           9/7/2018                       $ 773.61
                                                                                                                          9/10/2018                       $ 877.33
                                                                                                                          9/11/2018                       $ 244.67
                                                                                                                          9/17/2018                       $ 728.80
                                                                                                                          9/18/2018                       $ 244.68
                                                                                                                          9/21/2018                       $ 201.82
                                                                                                                          9/24/2018                       $ 758.47
                                                                                                                          9/25/2018                        $ 94.98

         Total amount or value.........................................................................................                             $12,449.69




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 498
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 526 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MARS LLC DBA PANDORAS OEM
3.1,305.                                                                                                                  7/18/2018                       $ 220.74 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 237.36
                                                                                                                          7/23/2018                       $ 598.44 q
              910 RIDGELY RD SUITE E                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 382.29
                                                                                                                          7/25/2018                       $ 258.22 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 136.26
                                                                                                                          7/30/2018                       $ 388.66 q
              MURFREESBORO                                   TN                                        37129                                                           Services
                                                                                                                          7/31/2018                        $ 44.67
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 325.54 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 355.99
                                                                                                                           8/6/2018                     $ 1,042.12
                                                                                                                           8/7/2018                       $ 116.96
                                                                                                                           8/8/2018                       $ 120.86
                                                                                                                           8/9/2018                       $ 268.56
                                                                                                                          8/13/2018                       $ 716.60
                                                                                                                          8/15/2018                       $ 182.63
                                                                                                                          8/16/2018                        $ 32.96
                                                                                                                          8/20/2018                       $ 219.95
                                                                                                                          8/22/2018                       $ 157.02
                                                                                                                          8/23/2018                       $ 128.65
                                                                                                                          8/27/2018                       $ 264.08
                                                                                                                          8/28/2018                       $ 172.94
                                                                                                                          8/29/2018                        $ 91.18
                                                                                                                          8/30/2018                       $ 148.97
                                                                                                                           9/4/2018                       $ 569.14
                                                                                                                           9/5/2018                       $ 171.52
                                                                                                                           9/6/2018                       $ 187.96
                                                                                                                          9/10/2018                       $ 540.12
                                                                                                                          9/11/2018                       $ 359.74

         Total amount or value.........................................................................................                                 $8,440.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 499
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 527 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MARSALA MANUFACTURING CO
3.1,306.                                                                                                                  7/17/2018                 $ 10,176.75 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                      $ 82.80
                                                                                                                          7/19/2018                     $ 323.86 q
              799 N HAGUE AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/20/2018                      $ 72.36
                                                                                                                          7/23/2018                     $ 115.32 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/24/2018                   $ 9,182.59
                                                                                                                          7/25/2018                   $ 5,893.65 q
              COLUMBUS                                       OH                                        43204                                                          Services
                                                                                                                          7/26/2018                     $ 137.23
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                     $ 203.94 q
                                                                                                                                                                      Other
                                                                                                                          7/30/2018                     $ 533.63
                                                                                                                          7/31/2018                 $ 15,790.05
                                                                                                                           8/1/2018                 $ 20,989.37
                                                                                                                           8/2/2018                   $ 1,942.86
                                                                                                                           8/3/2018                     $ 250.67
                                                                                                                           8/6/2018                   $ 1,243.36
                                                                                                                           8/7/2018                 $ 31,537.62
                                                                                                                           8/9/2018                     $ 361.05
                                                                                                                          8/13/2018                   $ 4,727.46
                                                                                                                          8/14/2018                 $ 27,481.41
                                                                                                                          8/15/2018                      $ 20.97
                                                                                                                          8/16/2018                     $ 128.69
                                                                                                                          8/17/2018                      $ 30.36
                                                                                                                          8/20/2018                     $ 580.94
                                                                                                                          8/21/2018                 $ 14,497.96
                                                                                                                          8/23/2018                $ 151,917.80
                                                                                                                          8/28/2018                 $ 24,740.41
                                                                                                                          8/31/2018                   $ 4,660.57
                                                                                                                           9/4/2018                 $ 19,986.19
                                                                                                                           9/5/2018                 $ 87,232.69
                                                                                                                           9/6/2018                 $ 57,449.13
                                                                                                                           9/7/2018                   $ 1,439.89

         Total amount or value.........................................................................................                            $493,731.58



              MARSHALL TAX CITYCOLLECTOR
3.1,307.                                                                                                                  8/29/2018                 $ 74,403.04   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/29/2018                  $ 2,435.65

              323 W MICHIGAN AVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              MARSHALL                                       MI                                        49068                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $76,838.69




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 500
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 528 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MARVIN STERNBERG
3.1,308.                                                                                                                   7/18/2018                     $ 1,551.94 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                       $ 930.18
                                                                                                                           7/23/2018                     $ 2,594.76 q
              140 58TH STREET                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/24/2018                        $ 93.36
                                                                                                                           7/25/2018                     $ 1,584.52 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 875.75
                                                                                                                           7/30/2018                     $ 5,401.73 q
              BROOKLYN                                       NY                                        11220                                                              Services
                                                                                                                           7/31/2018                     $ 2,280.34
              City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 818.77 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                     $ 2,589.29
                                                                                                                            8/7/2018                       $ 491.55
                                                                                                                            8/8/2018                     $ 3,865.44
                                                                                                                            8/9/2018                       $ 706.31
                                                                                                                           8/13/2018                     $ 3,313.80
                                                                                                                           8/14/2018                     $ 1,620.80
                                                                                                                           8/15/2018                     $ 2,619.54
                                                                                                                           8/16/2018                     $ 1,488.93
                                                                                                                           8/20/2018                     $ 3,717.50
                                                                                                                           8/21/2018                     $ 1,019.89
                                                                                                                           8/22/2018                     $ 5,396.87
                                                                                                                           8/23/2018                       $ 220.34
                                                                                                                           8/27/2018                     $ 1,890.62
                                                                                                                           8/28/2018                       $ 894.60
                                                                                                                           8/29/2018                     $ 1,299.48
                                                                                                                           8/30/2018                     $ 1,290.64
                                                                                                                            9/4/2018                     $ 3,321.42
                                                                                                                            9/5/2018                       $ 468.63
                                                                                                                            9/6/2018                     $ 1,060.53
                                                                                                                           9/10/2018                     $ 4,114.34
                                                                                                                           9/11/2018                       $ 777.29

         Total amount or value.........................................................................................                              $58,299.16



              MARYLAND STATE TREASURY OFFICE
3.1,309.                                                                                                                  10/04/2018                     $ 8,000.00   q
              Creditor's Name                                                                                                                                             Secured debt

              80 CALVERT STREET ANNAPOLIS                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ANNAPOLIS                                      MD                                        21402                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $8,000.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 501
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 529 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MASTER HOME PRODUCTS LTD INC
3.1,310.                                                                                                                   7/19/2018                       $ 505.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/20/2018                       $ 611.00
                                                                                                                           7/23/2018                     $ 1,017.50 q
              8360 ROVANA CIRCLE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 286.00
                                                                                                                            8/1/2018                       $ 117.00 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                        8/2/2018                        $ 58.00
                                                                                                                            8/3/2018                       $ 591.00 q
              SACRAMENTO                                     CA                                        95828                                                             Services
                                                                                                                            8/6/2018                        $ 45.00
              City                                                State                              ZIP Code
                                                                                                                            8/9/2018                       $ 382.50 q
                                                                                                                                                                         Other
                                                                                                                           8/10/2018                        $ 45.00
                                                                                                                           8/13/2018                       $ 110.00
                                                                                                                           8/15/2018                       $ 153.00
                                                                                                                           8/20/2018                       $ 311.00
                                                                                                                           8/22/2018                       $ 259.50
                                                                                                                           8/23/2018                       $ 277.00
                                                                                                                           8/27/2018                       $ 252.00
                                                                                                                           8/29/2018                        $ 45.00
                                                                                                                           8/30/2018                       $ 143.00
                                                                                                                            9/4/2018                       $ 221.00
                                                                                                                            9/5/2018                       $ 131.60
                                                                                                                            9/6/2018                        $ 52.00

         Total amount or value.........................................................................................                                  $5,613.10



              MAT INDUSTRIES LLC
3.1,311.                                                                                                                  07/19/2018                $ 291,944.74     q
              Creditor's Name                                                                                                                                            Secured debt

              6700 WILDLIFE WAY                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LONG GROVE                                     IL                                        60047                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $291,944.74



              MATANUSKA-SUSITNA BOROUGH TAX COLL
3.1,312.                                                                                                                   7/27/2018                 $ 47,466.49     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/27/2018                  $ 5,340.28

              350 E DAHLIA AVENUE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              PALMER                                         AK                                        99645                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                              $52,806.77




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 502
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 530 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MAT-SU HOLDINGS LLC
3.1,313.                                                                                                                   7/30/2018                     $ 3,822.66   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 3,822.66

              PO BOX 872186
                                                                                                                           9/27/2018                     $ 3,822.66   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              WASILLA                                        AK                                        99687                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $11,467.98



              MATTEL BRANDS A DIV OF MDII
3.1,314.                                                                                                                   7/19/2018                $ 261,526.68      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/2/2018                $ 606,531.73

              11F SOUTH TOWER WORLD FINANCE CENTER HARBOUR
                                                                                                                            8/9/2018                 $ 25,502.40      q   Unsecured loan repayments
              CITY
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                                 q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $893,560.81



              MATTEL INC
3.1,315.                                                                                                                  07/24/2018                $ 692,102.59 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/26/2018                 $ 43,547.35
                                                                                                                          07/30/2018                $ 375,206.21 q
              P O BOX 100125                                                                                                                                              Unsecured loan repayments
                                                                                                                          08/02/2018                 $ 99,400.47
                                                                                                                          08/06/2018                $ 163,749.91 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      08/09/2018                $ 107,258.15
                                                                                                                          08/28/2018                $ 380,037.74 q
              ATLANTA                                        GA                                        30384                                                              Services
                                                                                                                          09/14/2018              $ 2,816,413.99
              City                                              State                                ZIP Code
                                                                                                                          09/20/2018                $ 629,336.33 q
                                                                                                                                                                          Other


         Total amount or value.........................................................................................                           $5,307,052.74



              MAUI COUNTY TREASURER
3.1,316.                                                                                                                    8/3/2018                 $ 52,009.57      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 1405                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              WAILUKU                                        HI                                    96793-6405                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $52,009.57




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 503
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 531 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MAURICE SPORTING GOODS LLC
3.1,317.                                                                                                                  07/25/2018                $ 148,957.48   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/08/2018                 $ 56,499.35

              1910 TECHNY ROAD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NORTHBROOK                                     IL                                        60065                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $205,456.83



              MAX CHEMICAL INC
3.1,318.                                                                                                                   7/19/2018                  $ 2,644.49 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                    $ 651.07
                                                                                                                           7/23/2018                  $ 4,401.21 q
              P O BOX 363841                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/26/2018                  $ 3,490.90
                                                                                                                           7/27/2018                  $ 3,230.43 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/3/2018                    $ 522.89
                                                                                                                            8/8/2018                  $ 6,462.80 q
              SAN JUAN                                       PR                                    00936-3841                                                          Services
                                                                                                                            8/9/2018                  $ 1,235.35
              City                                                State                              ZIP Code
                                                                                                                           8/10/2018                    $ 265.20 q
                                                                                                                                                                       Other
                                                                                                                           8/13/2018                 $ 12,932.13
                                                                                                                           8/16/2018                  $ 1,049.47
                                                                                                                           8/20/2018                  $ 9,642.54
                                                                                                                           8/22/2018                  $ 4,705.93
                                                                                                                           8/24/2018                 $ 10,069.34
                                                                                                                           8/29/2018                  $ 1,856.40
                                                                                                                           8/30/2018                    $ 187.86
                                                                                                                           8/31/2018                 $ 18,326.00
                                                                                                                            9/4/2018                 $ 10,117.83
                                                                                                                            9/5/2018                  $ 1,927.78
                                                                                                                           9/10/2018                  $ 2,203.09

         Total amount or value.........................................................................................                              $95,922.71



              MAX COLOR LLC
3.1,319.                                                                                                                   7/25/2018                     $ 47.75 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                     $ 25.20
                                                                                                                           7/30/2018                     $ 14.00 q
              5 SOUTH WABASH AVE 1810                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/31/2018                    $ 114.18
                                                                                                                            8/7/2018                  $ 1,269.71 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/9/2018                  $ 1,212.20
                                                                                                                           8/10/2018                    $ 126.00 q
              CHICAGO                                        IL                                        60603                                                           Services
                                                                                                                           8/13/2018                    $ 130.05
              City                                                State                              ZIP Code
                                                                                                                           8/14/2018                  $ 1,308.49 q
                                                                                                                                                                       Other
                                                                                                                           8/15/2018                  $ 1,688.34
                                                                                                                           8/16/2018                 $ 20,065.79
                                                                                                                           8/20/2018                    $ 302.40
                                                                                                                           8/21/2018                  $ 1,818.00
                                                                                                                           8/22/2018                  $ 1,551.57
                                                                                                                           8/24/2018                 $ 13,421.88
                                                                                                                           8/29/2018                  $ 2,394.71
                                                                                                                           8/30/2018                     $ 28.35
                                                                                                                            9/4/2018                    $ 870.61

         Total amount or value.........................................................................................                              $46,389.23




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 504
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 532 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MAX H BARIL
3.1,320.                                                                                                                  7/30/2018                 $ 14,707.09   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 14,707.09

              7420 S KYRENE RD SUITE 101
                                                                                                                          9/27/2018                  $ 3,156.65   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              TEMPE                                          AZ                                        85283                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $32,570.83



              MAXMARK INC
3.1,321.                                                                                                                  7/17/2018                    $ 291.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                    $ 158.00
                                                                                                                          7/19/2018                    $ 262.02 q
              5 S WABASH AVE SUITE 1728                                                                                                                               Unsecured loan repayments
                                                                                                                          7/20/2018                    $ 157.00
                                                                                                                          7/23/2018                  $ 6,422.74 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/24/2018                    $ 359.68
                                                                                                                          7/25/2018                    $ 504.02 q
              CHICAGO                                        IL                                        60603                                                          Services
                                                                                                                          7/26/2018                     $ 74.29
              City                                                State                              ZIP Code
                                                                                                                          7/27/2018                    $ 253.00 q
                                                                                                                                                                      Other
                                                                                                                          7/30/2018                 $ 19,896.72
                                                                                                                          7/31/2018                    $ 389.00
                                                                                                                           8/1/2018                    $ 283.00
                                                                                                                           8/2/2018                    $ 456.55
                                                                                                                           8/3/2018                    $ 344.02
                                                                                                                           8/6/2018                  $ 3,246.98
                                                                                                                          8/13/2018                    $ 387.32
                                                                                                                          8/14/2018                    $ 158.00
                                                                                                                          8/16/2018                    $ 408.00
                                                                                                                          8/17/2018                     $ 38.00
                                                                                                                          8/20/2018                  $ 2,144.69
                                                                                                                          8/21/2018                    $ 216.02
                                                                                                                          8/21/2018                     $ 34.25
                                                                                                                          8/22/2018                    $ 613.55
                                                                                                                          8/23/2018                    $ 443.14
                                                                                                                          8/24/2018                    $ 273.00
                                                                                                                          8/27/2018                 $ 11,497.47
                                                                                                                          8/28/2018                    $ 603.12
                                                                                                                          8/29/2018                    $ 384.00
                                                                                                                          8/30/2018                    $ 342.55
                                                                                                                          8/31/2018                    $ 512.10
                                                                                                                           9/4/2018                  $ 2,865.39
                                                                                                                           9/5/2018                    $ 245.00

         Total amount or value.........................................................................................                             $54,263.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 505
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 533 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MAXX GROUP LLC
3.1,322.                                                                                                                  7/19/2018                      $ 318.01 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/20/2018                      $ 151.43
                                                                                                                          7/23/2018                      $ 105.85 q
              1500 E WOOLEY RD UNIT C                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/25/2018                      $ 452.67
                                                                                                                          7/26/2018                      $ 143.64 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 320.87
                                                                                                                           8/2/2018                      $ 770.31 q
              OXNARD                                         CA                                        93030                                                            Services
                                                                                                                           8/3/2018                       $ 98.18
              City                                                State                              ZIP Code
                                                                                                                           8/6/2018                       $ 40.85 q
                                                                                                                                                                        Other
                                                                                                                           8/8/2018                      $ 284.35
                                                                                                                           8/9/2018                       $ 66.70
                                                                                                                          8/13/2018                      $ 115.61
                                                                                                                          8/15/2018                      $ 115.71
                                                                                                                          8/16/2018                       $ 38.35
                                                                                                                          8/20/2018                       $ 84.91
                                                                                                                          8/22/2018                      $ 458.24
                                                                                                                          8/23/2018                      $ 514.50
                                                                                                                          8/24/2018                      $ 110.71
                                                                                                                          8/27/2018                      $ 337.37
                                                                                                                          8/29/2018                      $ 834.37
                                                                                                                          8/30/2018                       $ 66.70
                                                                                                                          8/31/2018                      $ 113.37
                                                                                                                           9/4/2018                      $ 321.56
                                                                                                                           9/6/2018                      $ 648.17

         Total amount or value.........................................................................................                                 $6,512.43



              MAYFLOWER APPLE BLOSSOM LP
3.1,323.                                                                                                                  7/30/2018                 $ 15,518.77 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/27/2018                 $ 17,382.49
                                                                                                                          8/28/2018                 $ 15,518.77 q
              CHICAGO IL 60693                                                                                                                                          Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 17,382.49
                                                                                                                          9/27/2018                 $ 15,518.77 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                         IL                                       60693                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $81,321.29



              MAYFLOWER CAPE COD LLC
3.1,324.                                                                                                                  7/30/2018                 $ 13,393.70 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/13/2018                    $ 255.42
                                                                                                                          8/28/2018                 $ 13,393.70 q
              14174 COLLECTIONS CENTER DRIVE                                                                                                                            Unsecured loan repayments
                                                                                                                          9/11/2018                    $ 255.42
                                                                                                                          9/27/2018                 $ 13,393.70 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $40,691.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 506
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 534 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MAYFLOWER CAPE CODD LLC
3.1,325.                                                                                                                   9/3/2018                $ 343,758.66      q
              Creditor's Name                                                                                                                                            Secured debt

              14174 COLLECTIONS CENTER DRIVE                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $343,758.66



              MAYFLOWER REIT LLC
3.1,326.                                                                                                                  9/14/2018                     $ 6,130.95   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/27/2018                     $ 6,130.95

              14199 COLLECTIONS CENTER DRIVE                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,261.90



              MAYHEW STEEL PRODUCTS INC
3.1,327.                                                                                                                  7/25/2018                     $ 2,239.92   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                       $ 214.68

              199 INDUSTRIAL BLVD
                                                                                                                          8/23/2018                       $ 658.80   q   Unsecured loan repayments
                                                                                                                           9/6/2018                     $ 4,522.26
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TURNERS FALLS                                   MA                                       01376                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,635.66



              MCALLEN LEVCAL LLC
3.1,328.                                                                                                                   8/1/2018                 $ 17,621.73      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 30,745.18

              1001 W LOOP S STE 600
                                                                                                                           9/6/2018                  $ 3,180.67      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 30,745.18
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HOUSTON                                        TX                                        77027                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $82,292.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 507
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 535 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MCALLEN LEVCAL LLC INT'L BNK COMM
3.1,329.                                                                                                                   7/23/2018                  $ 3,180.67      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                  $ 3,180.67

              ATTN: CRAIG BUNK CLEARING ACCT FBO
                                                                                                                           9/12/2018                 $ 14,276.97      q   Unsecured loan repayments
                                                                                                                           9/24/2018                 $ 28,441.87
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HOUSTON                                        TX                                        77265                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $49,080.18



              MCCLELLAN BUSINESS PARK LLC
3.1,330.                                                                                                                   7/30/2018                     $ 9,294.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 9,294.00

              3140 PEACEKEEPER WAY
                                                                                                                           9/27/2018                     $ 9,294.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MCCLELLAN                                      CA                                        95652                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $27,882.00



              MCCORRISTON MILLER MUKAI MACKINNON LLP
3.1,331.                                                                                                                  08/31/2018                     $ 7,000.00   q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 2800                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              HONOLULU                                       HI                                        96803                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,000.00



              MCDONOUGH COUNTY TREASURER
3.1,332.                                                                                                                   8/23/2018                 $ 47,431.94      q
              Creditor's Name                                                                                                                                             Secured debt

              1 COURTHOUSE SQUARE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MACOMB                                         IL                                    61455-2200                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $47,431.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 508
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 536 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MCKINLEY MALL ASSOCIATES LP
3.1,333.                                                                                                                  7/30/2018                 $ 36,528.77      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/29/2018                 $ 36,528.77

              2100 WEST 7TH STREET CO WOODMONT COMPANY
                                                                                                                          9/27/2018                 $ 36,528.77      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              FORT WORTH                                     TX                                        76107                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $109,586.31



              MCLANE MANUFACTURING INC
3.1,334.                                                                                                                  7/25/2018                 $ 27,335.15      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/7/2018                 $ 63,409.55

              7110 E ROSECRANS AVE SUITE 101
                                                                                                                          8/13/2018                 $ 52,803.18      q   Unsecured loan repayments
                                                                                                                          8/27/2018                    $ 204.04
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PARAMOUNT                                      CA                                        90723                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $143,751.92



              MCM PROPERTIES III LTD
3.1,335.                                                                                                                  7/30/2018                     $ 6,131.17   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,131.17

              PO BOX 610212                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              DALLAS                                         TX                                        75261                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,262.34



              MDH ATLANTIC REIT INC
3.1,336.                                                                                                                  7/23/2018                  $ 6,018.75 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 37,816.52
                                                                                                                           8/9/2018                  $ 6,018.75 q
              PO BOX 896515 - ATTN DEPT 900                                                                                                                              Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 6,018.75
                                                                                                                          8/28/2018                 $ 37,816.52 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 6,018.75
                                                                                                                          9/24/2018                  $ 6,018.75 q
              CHARLOTTE                                      NC                                    28289-6515                                                            Services
                                                                                                                          9/27/2018                 $ 37,816.52
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $143,543.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 509
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 537 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MEADOW LANE MALL ASSOC
3.1,337.                                                                                                                  9/28/2018                 $ 38,521.14      q
              Creditor's Name                                                                                                                                            Secured debt

              CO SPATZ CENTERS INC                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60607                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $38,521.14



              MEADOWBROOK MALL COMPANY
3.1,338.                                                                                                                  7/30/2018                     $ 6,972.59   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/29/2018                     $ 6,720.44

              PO BOX 932400
                                                                                                                          9/27/2018                     $ 4,166.67   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44193                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,859.70



              MEADOWBROOK MALL COMPANY CO THE C
3.1,339.                                                                                                                  8/24/2018                 $ 47,581.61      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 932400                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44193                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $47,581.61



              MEADOWOOD MALL SPE LLC
3.1,340.                                                                                                                  7/30/2018                 $ 18,182.41      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 18,182.41

              P O BOX 404553
                                                                                                                          9/27/2018                 $ 18,182.41      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30384-4553                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $54,547.23




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 510
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 538 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MECHANICS TIME SAVERS INC
3.1,341.                                                                                                                  7/18/2018                        $ 16.90 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/20/2018                     $ 4,861.71
                                                                                                                          7/27/2018                     $ 2,936.28 q
              10715 N STEMMONS FREEWAY                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/30/2018                        $ 23.76
                                                                                                                           8/3/2018                     $ 2,341.86 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/10/2018                     $ 4,077.94
                                                                                                                          8/13/2018                          $ 7.95 q
              DALLAS                                         TX                                        75220                                                            Services
                                                                                                                          8/17/2018                     $ 1,918.20
              City                                              State                                ZIP Code
                                                                                                                          8/22/2018                          $ 9.86 q
                                                                                                                                                                        Other
                                                                                                                          8/24/2018                     $ 2,605.50
                                                                                                                          8/30/2018                        $ 78.88
                                                                                                                          8/31/2018                     $ 2,562.28
                                                                                                                           9/6/2018                        $ 16.90
                                                                                                                          9/10/2018                     $ 4,152.22

         Total amount or value.........................................................................................                             $25,610.24



              MECHANIX WEAR
3.1,342.                                                                                                                  7/20/2018                  $ 2,895.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/27/2018                  $ 3,340.03
                                                                                                                           8/3/2018                 $ 11,115.24 q
              28525 WITHERSPOON PKWY                                                                                                                                    Unsecured loan repayments
                                                                                                                          8/10/2018                  $ 6,019.66
                                                                                                                          8/17/2018                  $ 5,016.08 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/24/2018                  $ 8,325.84
                                                                                                                          8/31/2018                  $ 7,482.62 q
              VALENCIA                                        CA                                       91355                                                            Services

              City                                              State                                ZIP Code                                                     q     Other


         Total amount or value.........................................................................................                             $44,194.47



              MEDAL SPORTS USA LLC
3.1,343.                                                                                                                  7/18/2018                     $ 1,108.76 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                        $ 35.45
                                                                                                                          7/20/2018                        $ 34.50 q
              1300 MELISSA DR STE 124                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 484.70
                                                                                                                          7/24/2018                     $ 1,230.40 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 2,232.22
                                                                                                                          7/26/2018                       $ 255.50 q
              BENTONVILLE                                    AR                                        72712                                                            Services
                                                                                                                          7/27/2018                       $ 589.20
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 811.00 q
                                                                                                                                                                        Other
                                                                                                                           8/1/2018                       $ 621.11
                                                                                                                           8/2/2018                       $ 106.00
                                                                                                                           8/3/2018                        $ 32.45
                                                                                                                           8/6/2018                     $ 2,095.61
                                                                                                                           8/8/2018                       $ 889.40
                                                                                                                          8/13/2018                     $ 3,631.41
                                                                                                                          8/14/2018                       $ 114.62
                                                                                                                          8/15/2018                        $ 90.50
                                                                                                                          8/16/2018                        $ 14.50
                                                                                                                          8/17/2018                     $ 3,391.96
                                                                                                                          8/22/2018                       $ 762.98

         Total amount or value.........................................................................................                             $18,532.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 511
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 539 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MEDIA CAPTAIN LLC
3.1,344.                                                                                                                  7/27/2018                     $ 6,830.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/27/2018                     $ 6,830.00
                                                                                                                          7/27/2018                     $ 2,400.00 q
              294 E LONG STREET STE 300                                                                                                                                Unsecured loan repayments
                                                                                                                          8/17/2018                     $ 2,280.00
                                                                                                                          8/20/2018                     $ 2,280.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/31/2018                     $ 1,750.00
                                                                                                                          8/31/2018                     $ 1,750.00 q
              COLUMBUS                                       OH                                        43215                                                           Services
                                                                                                                          9/25/2018                     $ 4,805.00
              City                                              State                                ZIP Code
                                                                                                                          9/25/2018                     $ 2,905.00 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                             $31,830.00



              MEDICAL DEPOT INC
3.1,345.                                                                                                                  7/18/2018                        $ 82.18 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 843.69
                                                                                                                          7/20/2018                       $ 563.53 q
              99 SEAVIEW BLVD                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 242.22
                                                                                                                          7/25/2018                       $ 851.23 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 140.69
                                                                                                                          7/27/2018                       $ 144.19 q
              PORT WASHINGTON                                NY                                        11050                                                           Services
                                                                                                                          7/30/2018                       $ 110.92
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 133.71 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 217.73
                                                                                                                           8/6/2018                       $ 230.70
                                                                                                                           8/8/2018                       $ 571.07
                                                                                                                           8/9/2018                       $ 140.98
                                                                                                                          8/10/2018                       $ 126.00
                                                                                                                          8/13/2018                       $ 562.11
                                                                                                                          8/15/2018                       $ 523.14
                                                                                                                          8/17/2018                       $ 598.91
                                                                                                                          8/20/2018                        $ 84.73
                                                                                                                          8/22/2018                       $ 798.13
                                                                                                                          8/23/2018                       $ 695.42
                                                                                                                          8/24/2018                       $ 330.43
                                                                                                                          8/27/2018                        $ 76.25
                                                                                                                          8/29/2018                       $ 363.66
                                                                                                                          8/30/2018                       $ 261.91
                                                                                                                          8/31/2018                       $ 344.24
                                                                                                                           9/4/2018                     $ 1,173.46
                                                                                                                           9/5/2018                       $ 760.17
                                                                                                                           9/6/2018                       $ 527.60

         Total amount or value.........................................................................................                             $11,499.00



              MEENU CREATION LLP
3.1,346.                                                                                                                  7/23/2018                 $ 62,194.02   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/6/2018                 $ 39,118.67

              A-33SECTOR-64
                                                                                                                          9/19/2018                $ 214,150.89   q    Unsecured loan repayments
                                                                                                                          10/2/2018                $ 112,185.37
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              NOIDA                                          INDIA                                     201301                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $427,648.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 512
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 540 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              MEGA PROPERTIES INC
3.1,347.                                                                                                                  7/23/2018                  $ 5,091.65 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/30/2018                 $ 15,466.89
                                                                                                                           8/9/2018                  $ 5,091.65 q
              4849 N MILWAUKEE AVENUE 4849 N MILWAUKEE AVENUE                                                                                                        Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 5,091.65
                                                                                                                          8/28/2018                 $ 15,466.89 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 5,091.65
                                                                                                                          9/24/2018                  $ 5,091.65 q
                                                                                                                                                                X
              CHICAGO                                        IL                                        60630                                                         Services
                                                                                                                          9/27/2018                 $ 15,466.89
              City                                                State                              ZIP Code                                                    q   Other


         Total amount or value.........................................................................................                             $71,858.92



              MEGAGOODS INC
3.1,348.                                                                                                                  7/17/2018                  $ 4,750.77 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/18/2018                 $ 13,074.02
                                                                                                                          7/19/2018                  $ 5,029.96 q
              26308 SPIRIT COURT                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/20/2018                  $ 7,237.56
                                                                                                                          7/23/2018                 $ 18,059.66 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/24/2018                  $ 7,610.75
                                                                                                                          7/25/2018                 $ 13,058.08 q
              SANTA CLARITA                                  CA                                        91350                                                         Services
                                                                                                                          7/26/2018                  $ 6,122.33
              City                                                State                              ZIP Code
                                                                                                                          7/27/2018                  $ 6,348.18 q
                                                                                                                                                                     Other
                                                                                                                          7/30/2018                 $ 20,966.11
                                                                                                                          7/31/2018                  $ 7,478.27
                                                                                                                           8/1/2018                  $ 6,296.14
                                                                                                                           8/2/2018                 $ 14,031.75
                                                                                                                           8/3/2018                 $ 15,704.05
                                                                                                                           8/6/2018                 $ 24,734.28
                                                                                                                           8/7/2018                  $ 8,606.03
                                                                                                                           8/8/2018                  $ 4,901.44
                                                                                                                           8/9/2018                 $ 15,314.13
                                                                                                                          8/10/2018                 $ 10,948.24
                                                                                                                          8/13/2018                 $ 27,870.81
                                                                                                                          8/14/2018                  $ 9,736.12
                                                                                                                          8/15/2018                  $ 5,297.61
                                                                                                                          8/16/2018                  $ 2,422.57
                                                                                                                          8/17/2018                  $ 2,549.48
                                                                                                                          8/20/2018                  $ 4,394.75
                                                                                                                          8/22/2018                  $ 6,517.16
                                                                                                                          8/23/2018                  $ 2,340.69
                                                                                                                          8/24/2018                  $ 2,248.72
                                                                                                                          8/27/2018                  $ 5,619.42
                                                                                                                          8/29/2018                  $ 6,837.85
                                                                                                                          8/30/2018                  $ 2,346.24
                                                                                                                          8/31/2018                  $ 3,036.24
                                                                                                                           9/4/2018                  $ 6,700.18
                                                                                                                           9/5/2018                  $ 7,961.88
                                                                                                                           9/6/2018                  $ 4,133.50

         Total amount or value.........................................................................................                            $310,284.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 513
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 541 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MEHTA INVESTMENTS LTD
3.1,349.                                                                                                                   7/30/2018                     $ 6,802.40   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,534.93

              6701 TRES LAGUNAS DRIVE ATTN AR WEST OAKS MALL                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HOUSTON                                        TX                                        77083                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $11,337.33



              ME-JANE LTD
3.1,350.                                                                                                                  07/24/2018              $ 2,522,074.89      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/13/2018                $ 558,421.38

              1407 BROADWAY ROOM 1407                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10018                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $3,080,496.27



              MELISSA & DOUG LLC
3.1,351.                                                                                                                   7/18/2018                       $ 549.33 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                       $ 114.17
                                                                                                                           7/20/2018                       $ 398.23 q
              P O BOX 590                                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 560.60
                                                                                                                           7/25/2018                       $ 702.48 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 273.22
                                                                                                                           7/27/2018                       $ 344.17 q
              WESTPORT                                       CT                                        06881                                                              Services
                                                                                                                           7/30/2018                       $ 464.50
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,036.01 q
                                                                                                                                                                          Other
                                                                                                                            8/3/2018                       $ 410.42
                                                                                                                            8/6/2018                       $ 606.54
                                                                                                                            8/8/2018                       $ 638.31
                                                                                                                            8/9/2018                       $ 289.22
                                                                                                                           8/10/2018                       $ 304.75
                                                                                                                           8/13/2018                       $ 598.33
                                                                                                                           8/15/2018                     $ 1,014.29
                                                                                                                           8/16/2018                       $ 452.11
                                                                                                                           8/17/2018                       $ 297.25
                                                                                                                           8/20/2018                       $ 406.33
                                                                                                                           8/22/2018                       $ 454.34
                                                                                                                           8/23/2018                       $ 239.27
                                                                                                                           8/24/2018                       $ 248.87
                                                                                                                           8/27/2018                       $ 457.95
                                                                                                                           8/29/2018                       $ 727.53
                                                                                                                           8/30/2018                       $ 307.24
                                                                                                                           8/31/2018                       $ 248.94
                                                                                                                            9/4/2018                       $ 562.85
                                                                                                                            9/5/2018                     $ 1,276.94
                                                                                                                            9/6/2018                       $ 216.91
                                                                                                                           9/10/2018                       $ 654.33

         Total amount or value.........................................................................................                              $14,855.43




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 514
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 542 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MELISSA RADNER
3.1,352.                                                                                                                  7/17/2018                      $ 235.90 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                      $ 552.55
                                                                                                                          7/23/2018                      $ 119.99 q
              33 OAKWOOD TERRACE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/24/2018                      $ 567.50
                                                                                                                          7/26/2018                      $ 304.37 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 963.30
                                                                                                                          7/31/2018                      $ 470.95 q
              SPRINGFIELD                                     MA                                       01109                                                             Services
                                                                                                                           8/2/2018                      $ 366.45
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                      $ 524.96 q
                                                                                                                                                                         Other
                                                                                                                           8/7/2018                      $ 522.30
                                                                                                                           8/8/2018                      $ 510.40
                                                                                                                           8/9/2018                       $ 36.20
                                                                                                                          8/10/2018                      $ 372.70
                                                                                                                          8/13/2018                      $ 467.90
                                                                                                                          8/14/2018                      $ 398.45
                                                                                                                          8/16/2018                      $ 139.39
                                                                                                                          8/17/2018                      $ 983.85
                                                                                                                          8/20/2018                      $ 268.80
                                                                                                                          8/21/2018                      $ 377.80
                                                                                                                          8/22/2018                      $ 614.20
                                                                                                                          8/24/2018                      $ 291.75
                                                                                                                          8/28/2018                      $ 574.20
                                                                                                                          8/29/2018                      $ 290.90
                                                                                                                          8/30/2018                      $ 160.85
                                                                                                                           9/4/2018                      $ 768.70
                                                                                                                           9/5/2018                      $ 352.51
                                                                                                                           9/6/2018                      $ 529.20
                                                                                                                          9/10/2018                      $ 712.05

         Total amount or value.........................................................................................                             $12,478.12



              MENOMINEE CITY TAX COLLECTOR
3.1,353.                                                                                                                  8/29/2018                 $ 60,527.12      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/29/2018                  $ 2,440.77

              2511 10TH STREET                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              MENOMINEE                                      MI                                        49858                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $62,967.89



              MERIDEN SQUARE 3 LLC
3.1,354.                                                                                                                  7/30/2018                     $ 5,004.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,004.00

              FILE 54731
                                                                                                                          9/27/2018                     $ 5,004.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-4731                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $15,012.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 515
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 543 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MERRILL LYNCH
3.1,355.                                                                                                                   7/16/2018              $ 3,413,435.94 q
                                                                                                                                                                 X
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/01/2018              $ 4,869,849.10
                                                                                                                          08/01/2018              $ 1,680,770.61 q
              1 BRYANT PARK                                                                                                                                               Unsecured loan repayments
                                                                                                                          08/14/2018              $ 3,877,898.56
                                                                                                                          08/14/2018              $ 1,036,310.22 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      09/04/2018              $ 4,865,182.15
                                                                                                                          09/04/2018              $ 1,679,159.87 q
              NEW YORK                                       NY                                        10036                                                              Services
                                                                                                                          09/14/2018              $ 4,024,923.02
              City                                              State                                ZIP Code
                                                                                                                          09/14/2018              $ 1,185,278.11 q
                                                                                                                                                                          Other
                                                                                                                          10/01/2018              $ 4,883,546.94
                                                                                                                          10/01/2018              $ 1,682,165.18

         Total amount or value.........................................................................................                          $33,198,519.70



              MESILLA VALLEY SPE - 991068834 LLC
3.1,356.                                                                                                                   7/26/2018                     $ 50.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                 $ 15,294.09
                                                                                                                           8/28/2018                 $ 15,344.09 q
              PO BOX 714832                                                                                                                                               Unsecured loan repayments
                                                                                                                           9/13/2018                 $ 46,470.89
                                                                                                                           9/26/2018                     $ 50.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       9/27/2018                 $ 15,294.09
              CINCINNATI                                     OH                                        45271                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $92,503.16



              MESIROW TRUST
3.1,357.                                                                                                                   7/23/2018                     $ 3,018.99   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/24/2018                     $ 3,018.99

              779 LIME KILN ROAD
                                                                                                                           9/24/2018                     $ 3,018.99   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHARLOTTE                                      VT                                        05445                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,056.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 516
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 544 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              METAL FUSION INC
3.1,358.                                                                                                                   7/17/2018                      $ 180.85 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                      $ 643.84
                                                                                                                           7/19/2018                      $ 191.71 q
              712 ST GEORGE AVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/20/2018                      $ 560.91
                                                                                                                           7/23/2018                      $ 586.99 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/24/2018                       $ 40.14
                                                                                                                           7/25/2018                      $ 317.57 q
              JEFFERSON                                      LA                                        70121                                                             Services
                                                                                                                           7/26/2018                      $ 238.86
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                      $ 718.97 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                      $ 879.47
                                                                                                                           7/31/2018                       $ 26.80
                                                                                                                            8/1/2018                       $ 60.87
                                                                                                                            8/2/2018                      $ 174.01
                                                                                                                            8/3/2018                      $ 233.06
                                                                                                                            8/6/2018                      $ 509.20
                                                                                                                            8/7/2018                       $ 65.43
                                                                                                                            8/9/2018                      $ 592.53
                                                                                                                           8/10/2018                      $ 248.38
                                                                                                                           8/13/2018                      $ 113.43
                                                                                                                           8/14/2018                      $ 573.75
                                                                                                                           8/15/2018                      $ 384.20
                                                                                                                           8/16/2018                      $ 298.80
                                                                                                                           8/17/2018                      $ 253.99
                                                                                                                           8/20/2018                      $ 553.89
                                                                                                                           8/21/2018                      $ 136.72

         Total amount or value.........................................................................................                                  $8,584.37



              METRO FURNITURE
3.1,359.                                                                                                                   7/23/2018                       $ 467.31 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/24/2018                     $ 3,769.98
                                                                                                                           7/25/2018                     $ 3,683.35 q
              9909 VALLEY BLVD                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 2,470.51
                                                                                                                           7/31/2018                     $ 1,444.47 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                        8/2/2018                       $ 577.99
                                                                                                                            8/6/2018                     $ 5,936.68 q
              EL MONTE                                       CA                                        91731                                                             Services
                                                                                                                            8/9/2018                     $ 4,022.08
              City                                              State                                ZIP Code
                                                                                                                           8/13/2018                     $ 2,481.54 q
                                                                                                                                                                         Other
                                                                                                                           8/27/2018                       $ 622.94
                                                                                                                           8/28/2018                       $ 279.94
                                                                                                                           8/29/2018                     $ 1,900.54
                                                                                                                           8/30/2018                     $ 3,149.33
                                                                                                                            9/4/2018                     $ 1,287.15
                                                                                                                            9/6/2018                     $ 1,984.67

         Total amount or value.........................................................................................                              $34,078.48



              MEYER CORPORATION US
3.1,360.                                                                                                                  07/26/2018                 $ 17,017.02     q
              Creditor's Name                                                                                                                                            Secured debt

              1 MEYER PLAZA                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              VALLEJO                                        CA                                        94590                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $17,017.02




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 517
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 545 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MFB UNIVERSITY MALL S LLC
3.1,361.                                                                                                                   7/23/2018                 $ 47,827.55   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/24/2018                 $ 47,827.55

              810 SEVENTH AVENUE - 10TH FLOOR
                                                                                                                           9/24/2018                 $ 47,827.55   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10019                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $143,482.65



              MFC BEAVERCREEK LLC
3.1,362.                                                                                                                   7/30/2018                 $ 43,706.69   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 43,706.69

              MSC 7561 MSC 7561
                                                                                                                           9/27/2018                 $ 43,041.64   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NASHVILLE                                      TN                                        37241                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $130,455.02



              MFW ASSOCIATES
3.1,363.                                                                                                                  10/11/2018                 $ 54,876.88   q
              Creditor's Name                                                                                                                                          Secured debt

              610 E MOREHEAD STREET SUITE 100                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28202                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $54,876.88



              MGA ENTERTAINMENT INC
3.1,364.                                                                                                                   7/18/2018                 $ 10,499.20   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          09/07/2018              $ 2,755,028.78

              16300 ROSCOE BLVD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              VAN NUYS                                       CA                                UNITED STATES                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $2,765,527.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 518
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 546 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MHC COMMERCIAL PROPERTIES LLC
3.1,365.                                                                                                                  7/17/2018                  $ 1,800.60   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 10,347.96

              PO BOX 1061
                                                                                                                          8/28/2018                 $ 10,347.96   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 10,347.96
                                                                                                                                                                  q    Suppliers or vendors
              Street

              ALAMO                                          CA                                        94507                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $32,844.48



              MHI OHIO COMMERCE CENTER
3.1,366.                                                                                                                  7/23/2018                     $ 3,861.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                       $ 517.78
                                                                                                                          8/24/2018                     $ 3,861.71 q
              PO BOX 181300 - DEPT 8502-36                                                                                                                             Unsecured loan repayments
                                                                                                                           9/6/2018                       $ 517.78
                                                                                                                          9/24/2018                     $ 3,861.71 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              FAIRFIELD                                      OH                                        45018                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $12,620.69




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 519
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 547 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MICHAEL G FONS
3.1,367.                                                                                                                  7/18/2018                       $ 588.49 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/20/2018                       $ 706.50
                                                                                                                          7/23/2018                     $ 2,680.21 q
              6043 DE LA ROSA                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 287.75
                                                                                                                          7/25/2018                       $ 626.82 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 1,514.23
                                                                                                                          7/27/2018                       $ 158.83 q
              OCEANSIDE                                      CA                                        92057                                                           Services
                                                                                                                          7/30/2018                     $ 2,362.30
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 103.32 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                     $ 1,286.49
                                                                                                                           8/2/2018                       $ 448.50
                                                                                                                           8/6/2018                       $ 769.82
                                                                                                                           8/7/2018                       $ 680.61
                                                                                                                           8/8/2018                       $ 244.97
                                                                                                                           8/9/2018                       $ 531.99
                                                                                                                          8/13/2018                     $ 2,561.10
                                                                                                                          8/14/2018                       $ 670.05
                                                                                                                          8/15/2018                       $ 316.33
                                                                                                                          8/16/2018                       $ 883.47
                                                                                                                          8/17/2018                       $ 124.83
                                                                                                                          8/20/2018                     $ 2,482.34
                                                                                                                          8/21/2018                       $ 438.16
                                                                                                                          8/22/2018                       $ 920.54
                                                                                                                          8/23/2018                     $ 1,430.41
                                                                                                                          8/27/2018                     $ 2,906.10
                                                                                                                          8/28/2018                       $ 281.89
                                                                                                                          8/29/2018                       $ 474.92
                                                                                                                          8/30/2018                       $ 748.31
                                                                                                                          8/31/2018                       $ 479.38
                                                                                                                           9/4/2018                     $ 1,535.82
                                                                                                                           9/5/2018                       $ 498.68
                                                                                                                           9/6/2018                     $ 1,094.98
                                                                                                                           9/7/2018                       $ 168.83
                                                                                                                          9/10/2018                     $ 2,373.84
                                                                                                                          9/11/2018                       $ 278.16

         Total amount or value.........................................................................................                             $33,658.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 520
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 548 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              MICHELIN NORTH AMERICA INC
3.1,368.                                                                                                                  7/17/2018                 $ 58,009.10 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/18/2018                 $ 22,142.38
                                                                                                                          7/19/2018                 $ 13,968.30 q
              PO BOX 100860                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 75,491.62
                                                                                                                          7/23/2018                $ 472,030.17 qX
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/24/2018                 $ 71,809.16
                                                                                                                          7/26/2018                 $ 95,680.93 q
              ATLANTA                                        GA                                        30384                                                         Services
                                                                                                                          7/27/2018                 $ 85,709.56
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                $ 391,841.10 q
                                                                                                                                                                     Other
                                                                                                                          7/31/2018                 $ 56,301.89
                                                                                                                           8/1/2018                 $ 27,869.31
                                                                                                                           8/2/2018                 $ 17,180.05
                                                                                                                           8/3/2018                 $ 75,596.54
                                                                                                                           8/6/2018                $ 455,260.86
                                                                                                                           8/9/2018                      $ 88.88
                                                                                                                          8/10/2018                 $ 73,304.33
                                                                                                                          8/13/2018                $ 382,202.56
                                                                                                                          8/14/2018                 $ 44,239.28
                                                                                                                          8/15/2018                     $ 800.32
                                                                                                                          8/16/2018                 $ 24,812.28
                                                                                                                          8/17/2018                 $ 80,590.47
                                                                                                                          8/20/2018                $ 493,797.96
                                                                                                                          8/21/2018                 $ 43,537.15
                                                                                                                          8/23/2018                 $ 24,765.50
                                                                                                                          8/24/2018                 $ 86,994.80
                                                                                                                          8/27/2018                $ 480,152.53
                                                                                                                          8/28/2018                 $ 53,433.69
                                                                                                                          8/30/2018                   $ 7,264.59
                                                                                                                          8/31/2018                 $ 73,272.21
                                                                                                                           9/4/2018                $ 586,927.50
                                                                                                                           9/5/2018                     $ 822.50
                                                                                                                           9/6/2018                 $ 22,172.76
                                                                                                                           9/7/2018                 $ 63,693.92
                                                                                                                          9/10/2018                $ 398,896.90
                                                                                                                          9/11/2018                 $ 48,583.36
                                                                                                                          9/13/2018                 $ 32,330.97
                                                                                                                          9/14/2018                 $ 59,739.54
                                                                                                                          9/17/2018                $ 438,734.14
                                                                                                                          9/18/2018                $ 116,295.58
                                                                                                                          9/19/2018                 $ 43,438.58
                                                                                                                          9/24/2018                $ 348,495.58
                                                                                                                          9/25/2018                 $ 50,738.72
                                                                                                                          9/26/2018                     $ 788.84
                                                                                                                          9/27/2018                 $ 24,046.55
                                                                                                                          9/28/2018                 $ 74,854.71

         Total amount or value.........................................................................................                          $6,098,707.67




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 521
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 549 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MICHIGAN STATE TREASURERS OFFICE
3.1,369.                                                                                                                  07/19/2018                $ 474,808.95 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          07/19/2018                $ 243,857.66
                                                                                                                          07/19/2018                $ 177,430.89 q
              PO BOX 30756 LANSING                                                                                                                                       Unsecured loan repayments
                                                                                                                          07/19/2018                $ 147,490.53
                                                                                                                          07/19/2018                 $ 93,043.59 q
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      07/19/2018                 $ 63,158.87
                                                                                                                          07/19/2018                   $ 2,555.95 q
              LANSING                                        MI                                        48909                                                             Services
                                                                                                                          07/19/2018                   $ 2,491.38
                                                                                                                          07/19/2018                     $ 817.43 q
                                                                                                                                                                  X                 Tax Payments
              City                                              State                                ZIP Code                                                            Other
                                                                                                                          07/19/2018                     $ 627.24
                                                                                                                          07/19/2018                     $ 478.32
                                                                                                                          08/17/2018                $ 422,773.54
                                                                                                                          08/17/2018                $ 125,186.88
                                                                                                                          08/17/2018                $ 119,436.09
                                                                                                                          08/17/2018                 $ 87,010.02
                                                                                                                          08/17/2018                 $ 11,226.73
                                                                                                                          08/17/2018                   $ 3,421.90
                                                                                                                          08/17/2018                   $ 1,304.96
                                                                                                                          08/17/2018                     $ 211.27
                                                                                                                          09/19/2018                $ 387,028.77
                                                                                                                          09/19/2018                $ 143,890.33
                                                                                                                          09/19/2018                $ 141,718.25
                                                                                                                          09/19/2018                 $ 91,544.61
                                                                                                                          09/19/2018                 $ 71,778.14
                                                                                                                          09/19/2018                 $ 52,069.43
                                                                                                                          09/19/2018                   $ 3,834.08
                                                                                                                          09/19/2018                   $ 2,170.70
                                                                                                                          09/19/2018                     $ 837.87
                                                                                                                          09/19/2018                     $ 357.77

         Total amount or value.........................................................................................                           $2,872,562.15



              MICHLEY ELECTRONICS INC
3.1,370.                                                                                                                   7/20/2018                       $ 795.22 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/27/2018                        $ 22.40
                                                                                                                            8/2/2018                     $ 1,156.80 q
              2433 DE LA CRUZ BLVD                                                                                                                                       Unsecured loan repayments
                                                                                                                            8/3/2018                       $ 805.60
                                                                                                                           8/10/2018                       $ 865.60 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/16/2018                       $ 607.20
                                                                                                                           8/22/2018                       $ 956.00 q
              SANTA CLARA                                    CA                                        95050                                                             Services
                                                                                                                            9/4/2018                     $ 1,301.88
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                  $6,510.70




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 522
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 550 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MICROSOFT ONLINE INC
3.1,371.                                                                                                                   7/27/2018                 $ 17,497.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/27/2018                  $ 1,439.00
                                                                                                                           7/27/2018                  $ 1,121.01 q
              PO BOX 847543                                                                                                                                               Unsecured loan repayments
                                                                                                                           8/20/2018                 $ 13,277.92
                                                                                                                           8/20/2018                    $ 849.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/20/2018                    $ 512.00
                                                                                                                           9/25/2018                 $ 21,012.00 q
              DALLAS                                         TX                                    75284-7543                                                             Services
                                                                                                                           9/25/2018                  $ 1,209.00
              City                                              State                                ZIP Code                                                         q   Other


              MICROSOFT ONLINE INC
3.1,372.                                                                                                                  07/24/2018                $ 300,000.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/30/2018                $ 300,000.00
                                                                                                                          08/08/2018                $ 300,000.00 q
              PO BOX 847543                                                                                                                                               Unsecured loan repayments
                                                                                                                          08/15/2018                $ 300,000.00
                                                                                                                          08/22/2018                $ 300,000.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      08/27/2018                $ 300,000.00
                                                                                                                          09/10/2018                $ 300,000.00 q
              DALLAS                                         TX                                          USA                                                              Services
                                                                                                                          09/17/2018                $ 300,000.00
              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $2,400,000.00



              MIDAMCO
3.1,373.                                                                                                                   7/30/2018                     $ 5,855.56   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 5,855.56

              3333 RICHMOND ROAD SUITE 350
                                                                                                                           9/27/2018                     $ 5,855.56   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44122                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $17,566.68



              MIDLAND CITY TAX COLLECTOR-MIDLAND
3.1,374.                                                                                                                   8/29/2018                 $ 49,885.85      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/29/2018                  $ 1,814.40

              PO BOX 1647                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MIDLAND                                        MI                                    48641-1647                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $51,700.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 523
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 551 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MIDLAND EMPIRE RETAIL LLC
3.1,375.                                                                                                                  9/13/2018                 $ 32,709.90   q
              Creditor's Name                                                                                                                                         Secured debt

              CO MD MANAGEMENT INC PO BOX 129                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SHAWNEE MISSION                                KS                                        66201                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $32,709.90



              MIDWEST TOOL AND CUTLERY COMPA
3.1,376.                                                                                                                  7/18/2018                 $ 23,678.70 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/23/2018                  $ 7,583.41
                                                                                                                          7/24/2018                     $ 11.59 q
              STURGIS MI 49091-0160                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/25/2018                 $ 20,445.74
                                                                                                                          7/26/2018                     $ 22.99 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 16.30
                                                                                                                          7/31/2018                    $ 120.92 q
              STURGIS                                         MI                                   49091-0160                                                         Services
                                                                                                                           8/1/2018                 $ 20,000.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 15.70 q
                                                                                                                                                                      Other
                                                                                                                           8/3/2018                     $ 37.07
                                                                                                                           8/9/2018                  $ 7,180.33
                                                                                                                          8/10/2018                  $ 1,391.75
                                                                                                                          8/13/2018                     $ 94.25
                                                                                                                          8/15/2018                 $ 24,916.14
                                                                                                                          8/17/2018                  $ 6,899.06
                                                                                                                          8/20/2018                     $ 89.38
                                                                                                                          8/22/2018                 $ 15,755.69
                                                                                                                          8/23/2018                     $ 45.98
                                                                                                                          8/29/2018                 $ 22,772.79
                                                                                                                           9/5/2018                  $ 6,534.18

         Total amount or value.........................................................................................                            $157,611.97



              MIEN CO LTD
3.1,377.                                                                                                                  7/23/2018                 $ 80,537.84 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/26/2018                 $ 62,654.17
                                                                                                                          8/16/2018                $ 151,332.64 q
              A5-BBLK A12FHONGKONG IND CENTRE 489-491 CASTLE                                                                                                          Unsecured loan repayments
                                                                                                                          8/21/2018                $ 145,457.57
              PEAK RD LAI CHI KOK
                                                                                                                          8/27/2018                     $ 319.00 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/30/2018                   $ 5,904.43
                                                                                                                           9/4/2018                   $ 7,197.49 q
              KOWLOON                                        HONGKONG                                                                                                 Services
                                                                                                                           9/5/2018                 $ 36,947.44
              City                                              State                                ZIP Code
                                                                                                                           9/7/2018                 $ 35,988.00 q
                                                                                                                                                                      Other
                                                                                                                          9/20/2018                 $ 46,183.20
                                                                                                                          9/24/2018                 $ 27,053.00

         Total amount or value.........................................................................................                            $599,574.78




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 524
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 552 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              M-III PARTNERS LLC
3.1,378.                                                                                                                  07/19/2018                $ 497,984.26   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/17/2018                $ 380,800.28

              3 COLUMBUS CIRCLE
                                                                                                                          09/17/2018                $ 461,167.59   q   Unsecured loan repayments
                                                                                                                           10/4/2018                $ 452,181.47
                                                                                                                           10/5/2018                $ 500,000.00   q   Suppliers or vendors
              Street                                                                                                      10/12/2018                $ 344,062.50
              NEW YORK                                       NY                                        10019                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $2,636,196.10



              MILBERG FACTORS INC
3.1,379.                                                                                                                   7/17/2018                     $ 893.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                     $ 120.28
                                                                                                                           7/19/2018                      $ 49.10 q
              99 PARK AVE 21ST FL                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/25/2018                 $ 14,159.52
                                                                                                                           7/26/2018                      $ 83.49 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/27/2018                   $ 7,626.09
                                                                                                                           7/30/2018                     $ 542.93 q
              NEW YORK                                       NY                                        10016                                                           Services
                                                                                                                           7/31/2018                      $ 48.01
              City                                              State                                ZIP Code
                                                                                                                            8/1/2018                     $ 247.99 q
                                                                                                                                                                       Other
                                                                                                                            8/2/2018                     $ 256.68
                                                                                                                            8/3/2018                $ 109,879.38
                                                                                                                            8/3/2018                   $ 2,907.67
                                                                                                                            8/6/2018                     $ 127.01
                                                                                                                            8/7/2018                   $ 1,546.21
                                                                                                                            8/7/2018                     $ 248.65
                                                                                                                            8/9/2018                     $ 191.80
                                                                                                                           8/10/2018                 $ 15,998.80
                                                                                                                           8/13/2018                     $ 237.78
                                                                                                                           8/15/2018                     $ 133.66
                                                                                                                           8/16/2018                     $ 133.89
                                                                                                                           8/17/2018                     $ 228.30
                                                                                                                           8/20/2018                     $ 267.39
                                                                                                                           8/21/2018                 $ 17,148.75
                                                                                                                           8/21/2018                     $ 252.99
                                                                                                                           8/22/2018                     $ 259.34
                                                                                                                           8/22/2018                     $ 198.59
                                                                                                                           8/23/2018                   $ 1,524.89
                                                                                                                           8/24/2018                 $ 10,317.79
                                                                                                                           8/24/2018                   $ 2,890.59
                                                                                                                           8/27/2018                   $ 2,448.31
                                                                                                                           8/27/2018                     $ 435.57
                                                                                                                           8/28/2018                     $ 274.27
                                                                                                                           8/29/2018                      $ 93.04
                                                                                                                           8/30/2018                     $ 943.72
                                                                                                                           8/30/2018                     $ 196.26
                                                                                                                           8/31/2018                   $ 4,368.63
                                                                                                                            9/4/2018                     $ 324.45
                                                                                                                            9/5/2018                     $ 675.00
                                                                                                                            9/5/2018                      $ 58.41
                                                                                                                            9/6/2018                   $ 1,752.57
                                                                                                                            9/7/2018                   $ 7,092.74

         Total amount or value.........................................................................................                             $207,183.59




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 525
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 553 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MILFORD CITY TAX COLLECTOR
3.1,380.                                                                                                                   7/18/2018                     $ 5,516.25   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                     $ 1,480.77

              70 W RIVER ST                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MILFORD                                        CT                                         6460                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $6,997.02



              MILITARY AVE PARTNERS LLC
3.1,381.                                                                                                                   7/30/2018                 $ 25,416.67      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 25,416.67

              610 NEWPORT CENTER DR SUITE 290
                                                                                                                           9/27/2018                 $ 25,416.67      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEWPORT BEACH                                  CA                                        92660                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $76,250.01



              MILTON PECK & ARTHUR SHACTMAN
3.1,382.                                                                                                                   7/30/2018                 $ 75,000.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                 $ 40,000.00

              1526 A UNION TURNPIKE
                                                                                                                           8/28/2018                 $ 75,000.00      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 75,000.00
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW HYDE PARK                                  NY                                        11040                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $265,000.00



              MIND TOOLS LIMITED
3.1,383.                                                                                                                  07/30/2018                 $ 13,144.66      q
              Creditor's Name                                                                                                                                             Secured debt

              LONDON BRIDGE STREET                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              LONDON                                         UK                                                                                                       q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,144.66




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 526
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 554 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MINDFUL LLC
3.1,384.                                                                                                                  7/27/2018                  $ 2,910.28 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/8/2018                  $ 8,152.80
                                                                                                                          8/10/2018                  $ 6,811.50 q
              17540 DUBLIN DR                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/27/2018                  $ 6,846.27
                                                                                                                           9/4/2018                 $ 12,330.20 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street

              GRANGER                                        IN                                        46530                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $37,051.05



              MINERAL KING PROPERTIES LLC
3.1,385.                                                                                                                  7/30/2018                     $ 4,150.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,150.00

              303 N WEST STREET
                                                                                                                          9/27/2018                     $ 4,150.00   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              VISALIA                                        CA                                        93291                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,450.00



              MISSISSIPPI DHP LLC
3.1,386.                                                                                                                   8/7/2018                 $ 59,674.27      q
              Creditor's Name                                                                                                                                            Secured debt

              P O BOX 823201                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19182                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $59,674.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 527
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 555 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MISSOURI STATE TREASURERS OFFICE
3.1,387.                                                                                                                  07/30/2018                $ 381,726.19 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/10/2018                 $ 37,000.00
                                                                                                                          08/10/2018                 $ 37,000.00 q
              201 W CAPITOL AVE JEFFERSON CITY                                                                                                                         Unsecured loan repayments
                                                                                                                          08/10/2018                 $ 37,000.00
                                                                                                                          08/10/2018                 $ 37,000.00 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/16/2018                    $ 360.49
                                                                                                                          08/20/2018                $ 211,573.33 q
              JEFFERSON CITY                                 MO                                        65101                                                           Services
                                                                                                                          09/04/2018                    $ 360.49
                                                                                                                          09/12/2018                 $ 37,000.00 q
                                                                                                                                                                 X                Tax Payments
              City                                              State                                ZIP Code                                                          Other
                                                                                                                          09/12/2018                 $ 37,000.00
                                                                                                                          09/12/2018                 $ 37,000.00
                                                                                                                          09/12/2018                 $ 37,000.00
                                                                                                                          09/17/2018                    $ 360.49
                                                                                                                          09/17/2018                     $ 84.93
                                                                                                                          09/20/2018                $ 164,421.64
                                                                                                                          10/01/2018                    $ 103.13
                                                                                                                          10/10/2018                 $ 37,000.00
                                                                                                                          10/10/2018                 $ 37,000.00
                                                                                                                          10/10/2018                 $ 37,000.00
                                                                                                                          10/10/2018                 $ 37,000.00

         Total amount or value.........................................................................................                           $1,202,990.69



              MJS CAGUAS LIMITED PARTNERSHIP
3.1,388.                                                                                                                   9/28/2018                 $ 41,097.95   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 535599                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30353-5599                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $41,097.95



              ML-CFC-2006-3 WALNUT HILLS LLC
3.1,389.                                                                                                                   7/30/2018                 $ 21,750.00   q
              Creditor's Name                                                                                                                                          Secured debt

              ONE BURLINGTON WOODS DRIVE                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BURLINGTON                                     MA                                        01803                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $21,750.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 528
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 556 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MLK TRUCKS INC
3.1,390.                                                                                                                  08/06/2018                 $ 54,600.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/14/2018                 $ 77,000.00

              10161 NW 59 DRIVE
                                                                                                                          08/21/2018                 $ 77,000.00      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PARKLAND                                       FL                                        33076                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $208,600.00



              MN DEPT OF LABOR AND INDUSTRY
3.1,391.                                                                                                                  07/27/2018                     $ 2,560.25   q
              Creditor's Name                                                                                                                                             Secured debt

              443 LAFAYETTE RD                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ST PAUL                                        MN                                        55155                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $2,560.25



              MN DEPT OF REVEN
3.1,392.                                                                                                                  07/26/2018                 $ 99,747.36      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/16/2018                    $ 360.49

              600 ROBERT ST N
                                                                                                                          09/04/2018                    $ 360.49      q   Unsecured loan repayments
                                                                                                                          09/17/2018                    $ 360.49
                                                                                                                          09/17/2018                     $ 84.93      q   Suppliers or vendors
              Street                                                                                                      10/01/2018                    $ 103.13
              ST PAUL                                        MN                                        55101                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                             $101,016.89



              MNC APPARELS LTD
3.1,393.                                                                                                                   7/18/2018                 $ 37,556.59 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/24/2018                 $ 30,800.04
                                                                                                                           7/27/2018                 $ 31,451.30 q
              1909 44TH AVE                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 25,764.48
                                                                                                                           8/21/2018                 $ 29,962.25 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/30/2018                $ 107,767.43
                                                                                                                            9/5/2018                $ 649,283.12 q
              GULFPORT                                       MS                                        39501                                                              Services
                                                                                                                           9/11/2018                 $ 30,035.97
              City                                              State                                ZIP Code
                                                                                                                           9/12/2018                 $ 24,810.35 q
                                                                                                                                                                          Other
                                                                                                                           9/18/2018                $ 103,745.77
                                                                                                                           9/20/2018                $ 187,536.17
                                                                                                                           9/21/2018                 $ 39,452.30
                                                                                                                           10/2/2018                 $ 47,569.16

         Total amount or value.........................................................................................                           $1,345,734.93




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 529
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 557 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MNH MALL LLC
3.1,394.                                                                                                                  7/30/2018                     $ 7,438.47   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,438.47

              CHICAGO IL 60693
                                                                                                                          9/27/2018                     $ 7,438.47   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                         IL                                       60693                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $22,315.41



              MOAC MALL HOLDINGS INC
3.1,395.                                                                                                                  7/30/2018                 $ 31,133.20      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 31,133.20

              PO BOX 1450 NW5826
                                                                                                                          9/27/2018                 $ 31,133.20      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55485                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $93,399.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 530
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 558 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MOBILESSENTIALS LLC
3.1,396.                                                                                                                  7/17/2018                       $ 185.50 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 103.60
                                                                                                                          7/19/2018                       $ 363.30 q
              3905 CIRCLE DR                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 224.70
                                                                                                                          7/23/2018                       $ 920.50 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 241.50
                                                                                                                          7/25/2018                       $ 199.50 q
              HOLMEN                                         WI                                        54636                                                           Services
                                                                                                                          7/26/2018                       $ 240.80
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 196.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 1,044.40
                                                                                                                          7/31/2018                       $ 295.40
                                                                                                                           8/1/2018                       $ 179.90
                                                                                                                           8/2/2018                       $ 279.30
                                                                                                                           8/3/2018                       $ 233.80
                                                                                                                           8/6/2018                     $ 1,185.10
                                                                                                                           8/7/2018                       $ 286.30
                                                                                                                           8/8/2018                       $ 292.60
                                                                                                                           8/9/2018                       $ 281.40
                                                                                                                          8/10/2018                       $ 266.00
                                                                                                                          8/13/2018                     $ 1,153.60
                                                                                                                          8/14/2018                       $ 255.50
                                                                                                                          8/15/2018                       $ 241.50
                                                                                                                          8/16/2018                       $ 347.20
                                                                                                                          8/17/2018                       $ 231.70
                                                                                                                          8/20/2018                       $ 973.00
                                                                                                                          8/21/2018                       $ 288.40
                                                                                                                          8/22/2018                       $ 240.10
                                                                                                                          8/23/2018                       $ 304.50
                                                                                                                          8/24/2018                       $ 246.40
                                                                                                                          8/27/2018                     $ 1,180.20
                                                                                                                          8/28/2018                       $ 310.80
                                                                                                                          8/29/2018                       $ 328.30
                                                                                                                          8/30/2018                       $ 284.90
                                                                                                                          8/31/2018                       $ 290.50
                                                                                                                           9/4/2018                     $ 1,390.90
                                                                                                                           9/5/2018                       $ 239.40
                                                                                                                           9/6/2018                       $ 279.30
                                                                                                                           9/7/2018                       $ 250.60

         Total amount or value.........................................................................................                             $15,856.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 531
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 559 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MOGI BRANDING LLC
3.1,397.                                                                                                                   7/18/2018                     $ 1,390.57 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/20/2018                       $ 663.41
                                                                                                                           7/23/2018                       $ 867.87 q
              2158 CUMBERLAND PARKWAY SE                                                                                                                                Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 814.23
                                                                                                                           7/26/2018                       $ 627.48 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/27/2018                       $ 552.68
                                                                                                                           7/30/2018                       $ 646.70 q
              ATLANTA                                        GA                                        30339                                                            Services
                                                                                                                            8/1/2018                       $ 504.30
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,334.32 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 980.23
                                                                                                                            8/8/2018                       $ 976.94
                                                                                                                            8/9/2018                       $ 245.46
                                                                                                                           8/10/2018                       $ 610.66
                                                                                                                           8/13/2018                     $ 1,298.56
                                                                                                                           8/15/2018                     $ 1,457.63
                                                                                                                           8/16/2018                       $ 280.50
                                                                                                                           8/17/2018                       $ 600.53
                                                                                                                           8/20/2018                       $ 639.15
                                                                                                                           8/22/2018                     $ 1,239.87
                                                                                                                           8/23/2018                       $ 947.46
                                                                                                                           8/24/2018                       $ 186.75
                                                                                                                           8/27/2018                     $ 1,245.65
                                                                                                                           8/29/2018                     $ 2,191.03
                                                                                                                           8/30/2018                       $ 409.20
                                                                                                                           8/31/2018                       $ 344.40
                                                                                                                            9/4/2018                       $ 896.12
                                                                                                                            9/5/2018                     $ 2,110.52
                                                                                                                            9/6/2018                       $ 378.90

         Total amount or value.........................................................................................                              $24,441.12



              MOHAMMADI GROUP LTD
3.1,398.                                                                                                                    9/6/2018                 $ 45,803.88 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/17/2018                   $ 5,731.55
                                                                                                                           9/18/2018                 $ 43,149.07 q
              LOTUS KAMAL TWR 1 10F 57 JOAR SAHARA COMM AREA                                                                                                            Unsecured loan repayments
                                                                                                                           9/19/2018                $ 121,726.44
              NIKUNJA 2
                                                                                                                           9/21/2018                $ 102,781.80 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       10/2/2018                 $ 27,071.80
              DHAKA                                          BANGLADESH                                 1229                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $346,264.54



              MOHAWK FACTORING LLC
3.1,399.                                                                                                                  07/26/2018                 $ 45,613.97    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/30/2018                   $ 7,061.76

              PO BOX 406289
                                                                                                                          08/01/2018                $ 452,402.78    q   Unsecured loan repayments
                                                                                                                          09/05/2018                $ 149,236.74
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30384-6289                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $654,315.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 532
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 560 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MONONGALIA COUNTY SHERRIFF'S TAX O
3.1,400.                                                                                                                  8/17/2018                     $ 7,520.02   q
              Creditor's Name                                                                                                                                            Secured debt

              243 HIGH ST RM 26                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              MORGANTOWN                                     WV                                    26505-5492                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                                 $7,520.02



              MONOPRICE INC
3.1,401.                                                                                                                  7/18/2018                       $ 454.61 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 301.04
                                                                                                                          7/23/2018                     $ 1,135.03 q
              1 POINTE DR 400                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 196.48
                                                                                                                          7/30/2018                       $ 485.07 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/1/2018                       $ 114.12
                                                                                                                           8/2/2018                        $ 59.49 q
              BREA                                           CA                                        92821                                                             Services
                                                                                                                           8/6/2018                       $ 607.51
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                       $ 145.16 q
                                                                                                                                                                         Other
                                                                                                                           8/8/2018                        $ 13.81
                                                                                                                           8/9/2018                       $ 100.53
                                                                                                                          8/13/2018                     $ 1,211.02
                                                                                                                          8/14/2018                     $ 1,247.63
                                                                                                                          8/20/2018                       $ 954.30
                                                                                                                          8/22/2018                       $ 201.06
                                                                                                                          8/24/2018                       $ 201.06
                                                                                                                          8/27/2018                       $ 460.67
                                                                                                                          8/29/2018                       $ 649.18
                                                                                                                           9/4/2018                       $ 392.18
                                                                                                                           9/5/2018                          $ 5.31
                                                                                                                           9/6/2018                          $ 6.84
                                                                                                                          9/10/2018                        $ 38.54
                                                                                                                          9/11/2018                       $ 324.03

         Total amount or value.........................................................................................                                 $9,304.67



              MONSHORE PARK REALTY LLC
3.1,402.                                                                                                                  7/30/2018                 $ 11,982.73      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                  $ 1,943.27

              184 SOUTH LIVINGSTON AVENUE 132
                                                                                                                          8/28/2018                 $ 11,982.73      q   Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 1,943.27
                                                                                                                          9/27/2018                 $ 13,474.35      q   Suppliers or vendors
              Street

              LIVINGSTON                                     NJ                                        07039                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $41,326.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 533
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 561 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MONTEREY COUNTY TAX COLLECTOR
3.1,403.                                                                                                                  8/16/2018                     $ 8,046.03   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 4,129.26

              PO BOX 891                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SALINAS                                        CA                                        93902                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $12,175.29



              MONTGOMERY COUNTY MD
3.1,404.                                                                                                                  9/12/2018                $ 137,362.50      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 824845                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19182                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $137,362.50



              MONTGOMERY COUNTY TREASURER
3.1,405.                                                                                                                  9/12/2018                     $ 9,165.00   q
              Creditor's Name                                                                                                                                            Secured debt

              451 W 3RD ST 10TH FL                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              DAYTON                                         OH                                        45422                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                                 $9,165.00



              MONTGOMERY MALL OF MD LLC
3.1,406.                                                                                                                  7/30/2018                 $ 41,666.67      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 41,666.67

              2049 CENTURY PARK EAST 41ST FL
                                                                                                                          9/27/2018                 $ 41,666.67      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        90067                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $125,000.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 534
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 562 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MONTOUR SCHOOL TAX COLLECTOR
3.1,407.                                                                                                                   9/12/2018                $ 158,440.72   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/12/2018                 $ 21,915.87

              102 RAHWAY ROAD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MCMURRAY                                       PA                                        15317                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $180,356.59



              MOORESTOWN TOWNSHIP TAX COLLECTOR
3.1,408.                                                                                                                   8/22/2018                $ 142,383.15   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/22/2018                 $ 18,587.95

              111 W SECOND ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MOORESTOWN                                     NJ                                         8057                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $160,971.10



              MOOSE TOYS PTY LTD
3.1,409.                                                                                                                  07/24/2018                $ 196,795.84   q
              Creditor's Name                                                                                                                                          Secured debt

              737 CAMPUS SQUARE W                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              EL SEGUNDO                                     CA                                        90245                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $196,795.84



              MOREHEAD CITY TAX COLLECTOR-CARTER
3.1,410.                                                                                                                   8/17/2018                 $ 12,172.49   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/17/2018                    $ 240.99

              706 ARENDELL ST                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MOREHEAD CITY                                  NC                                        28557                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $12,413.48




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 535
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 563 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              MORENO VALLEY MALL HOLDING LLC
3.1,411.                                                                                                                   7/30/2018                     $ 4,262.42   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,262.42

              22500 TOMN CIRCLE SUITE 1206
                                                                                                                           9/27/2018                     $ 4,262.42   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MORENO VALLEY                                  CA                                        92553                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $12,787.26



              MORET SK LLC
3.1,412.                                                                                                                  09/13/2018              $ 2,080,538.53      q
              Creditor's Name                                                                                                                                             Secured debt

              1411 BROADWAY 8TH FLOOR                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10018                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $2,080,538.53



              MORGANTON CITY TAX COLLECTOR-BURKE
3.1,413.                                                                                                                   7/18/2018                 $ 12,328.44      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                    $ 600.67

              PO DRAWER 3448
                                                                                                                           8/15/2018                  $ 4,139.14      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MORGANTON                                      NC                                    28680-3448                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $17,068.25



              MORGANTOWN MALL ASSOCIATES LP
3.1,414.                                                                                                                   7/30/2018                 $ 26,069.22      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 26,069.22

              LB-1853
                                                                                                                           9/27/2018                  $ 8,333.29      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              COLUMBUS                                       OH                                    43260-1853                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $60,471.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 536
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 564 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              MR CHRISTMAS LTD
3.1,415.                                                                                                                  07/30/2018                 $ 48,870.00   q
              Creditor's Name                                                                                                                                           Secured debt

              41 MADISON AVE 2104                                                                                                                                  q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10010                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $48,870.00



              MR VACUUM INC
3.1,416.                                                                                                                   7/18/2018                     $ 2,265.25 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 2,007.80
                                                                                                                           7/24/2018                     $ 1,958.00 q
              610 BROADHOLLOW RD SUITE 3C                                                                                                                               Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 849.15
                                                                                                                           7/30/2018                     $ 2,988.55 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/31/2018                     $ 2,886.56
                                                                                                                            8/1/2018                       $ 721.64 q
              MELVILLE                                       NY                                        11747                                                            Services
                                                                                                                            8/2/2018                       $ 848.30
              City                                              State                                ZIP Code
                                                                                                                            8/6/2018                     $ 2,402.64 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                       $ 848.30
                                                                                                                            8/8/2018                     $ 1,018.30
                                                                                                                            8/9/2018                       $ 836.07
                                                                                                                           8/13/2018                     $ 2,840.99
                                                                                                                           8/14/2018                       $ 424.15
                                                                                                                           8/15/2018                       $ 339.15
                                                                                                                           8/16/2018                       $ 254.15
                                                                                                                           8/20/2018                     $ 3,162.85
                                                                                                                           8/21/2018                       $ 509.15
                                                                                                                           8/23/2018                       $ 551.28
                                                                                                                           8/27/2018                     $ 6,743.04
                                                                                                                           8/28/2018                     $ 1,060.80
                                                                                                                           8/29/2018                       $ 254.15
                                                                                                                            9/4/2018                     $ 3,320.39
                                                                                                                            9/6/2018                     $ 1,063.31
                                                                                                                           9/10/2018                     $ 3,853.61

         Total amount or value.........................................................................................                              $44,007.58




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 537
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 565 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MRWATCH
3.1,417.                                                                                                                  7/17/2018                        $ 40.09 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 404.10
                                                                                                                          7/19/2018                       $ 905.39 q
              1967 E MAPLE ST                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,409.49
                                                                                                                          7/24/2018                       $ 322.02 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                        $ 52.95
                                                                                                                          7/26/2018                       $ 374.33 q
              SUITE 110                                      OH                                        44720                                                           Services
                                                                                                                          7/30/2018                       $ 981.15
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                     $ 1,106.75 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 449.96
                                                                                                                           8/2/2018                       $ 342.30
                                                                                                                           8/6/2018                     $ 1,624.03
                                                                                                                           8/7/2018                        $ 68.96
                                                                                                                           8/8/2018                       $ 678.64
                                                                                                                           8/9/2018                        $ 95.93
                                                                                                                          8/13/2018                     $ 2,227.05
                                                                                                                          8/15/2018                       $ 218.12
                                                                                                                          8/16/2018                       $ 118.14
                                                                                                                          8/20/2018                     $ 1,312.72
                                                                                                                          8/21/2018                        $ 39.74
                                                                                                                          8/22/2018                       $ 218.44
                                                                                                                          8/23/2018                       $ 171.52
                                                                                                                          8/27/2018                     $ 2,008.37
                                                                                                                          8/28/2018                       $ 545.71
                                                                                                                          8/29/2018                       $ 602.57
                                                                                                                          8/30/2018                       $ 459.78
                                                                                                                          8/31/2018                        $ 26.82
                                                                                                                           9/4/2018                     $ 1,124.21
                                                                                                                           9/5/2018                       $ 284.74
                                                                                                                           9/6/2018                        $ 75.38
                                                                                                                          9/10/2018                     $ 1,082.07
                                                                                                                          9/11/2018                       $ 438.36

         Total amount or value.........................................................................................                             $19,809.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 538
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 566 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              MSG SERVICES
3.1,418.                                                                                                                  7/17/2018                       $ 744.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 491.53
                                                                                                                          7/19/2018                       $ 831.84 q
              205 S WESTGATE DR                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 893.45
                                                                                                                          7/24/2018                     $ 1,280.44 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 570.33
                                                                                                                          7/26/2018                       $ 801.53 q
                                                                                                                                                                   X
              GREENSBORO                                     NC                                        27407                                                           Services
                                                                                                                          7/27/2018                     $ 1,230.91
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                       $ 882.33 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                     $ 1,188.37
                                                                                                                           8/1/2018                       $ 765.60
                                                                                                                           8/2/2018                     $ 1,486.49
                                                                                                                           8/3/2018                       $ 996.56
                                                                                                                           8/6/2018                     $ 1,273.41
                                                                                                                           8/7/2018                     $ 1,043.68
                                                                                                                           8/8/2018                       $ 635.59
                                                                                                                           8/9/2018                       $ 793.81
                                                                                                                          8/10/2018                     $ 4,964.14
                                                                                                                          8/13/2018                       $ 746.23
                                                                                                                          8/14/2018                        $ 55.32
                                                                                                                          8/16/2018                       $ 143.60
                                                                                                                          8/27/2018                       $ 211.86
                                                                                                                          8/30/2018                     $ 2,705.59
                                                                                                                          8/31/2018                     $ 1,252.06
                                                                                                                           9/4/2018                     $ 2,131.26
                                                                                                                           9/5/2018                     $ 1,080.47
                                                                                                                           9/6/2018                       $ 164.78
                                                                                                                           9/7/2018                       $ 665.02
                                                                                                                          9/12/2018                       $ 664.88
                                                                                                                          9/13/2018                       $ 886.47
                                                                                                                          9/17/2018                     $ 1,101.47
                                                                                                                          9/18/2018                       $ 661.43
                                                                                                                          9/19/2018                       $ 382.83
                                                                                                                          9/21/2018                       $ 944.38
                                                                                                                          9/24/2018                       $ 390.76
                                                                                                                          9/26/2018                       $ 396.55

         Total amount or value.........................................................................................                             $35,459.02




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 539
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 567 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              MTD PRODUCTS INC
3.1,419.                                                                                                                  7/17/2018                $ 659,528.62 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018                $ 443,688.82
                                                                                                                          7/19/2018                $ 231,162.43 q
              CLEVELAND OH 44193-0219                                                                                                                               Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 17,649.08
                                                                                                                          7/23/2018              $ 1,153,748.06 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/25/2018                $ 306,788.77
                                                                                                                          7/26/2018                $ 179,766.77 q
              CLEVELAND                                       OH                                   44193-0219                                                       Services
                                                                                                                          7/30/2018                $ 594,493.84
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                $ 304,597.44 q
                                                                                                                                                                    Other
                                                                                                                           8/1/2018                $ 291,831.94
                                                                                                                           8/2/2018                $ 345,450.70
                                                                                                                           8/3/2018                 $ 35,684.33
                                                                                                                           8/6/2018                $ 213,140.88
                                                                                                                           8/7/2018                $ 602,788.24
                                                                                                                           8/8/2018                $ 626,455.41
                                                                                                                          8/13/2018                $ 470,951.59
                                                                                                                          8/14/2018                $ 407,161.58
                                                                                                                          8/15/2018                $ 541,378.36
                                                                                                                          8/16/2018                $ 294,702.66
                                                                                                                          8/17/2018                $ 223,835.04
                                                                                                                          8/20/2018                $ 562,433.21
                                                                                                                          8/21/2018                $ 369,343.60
                                                                                                                          8/22/2018                $ 739,376.71
                                                                                                                          8/23/2018                $ 602,539.20
                                                                                                                          8/27/2018                $ 942,589.66
                                                                                                                          8/28/2018                $ 576,679.44
                                                                                                                          8/29/2018                $ 325,376.74
                                                                                                                          8/30/2018                $ 355,548.94
                                                                                                                           9/4/2018                $ 531,831.13
                                                                                                                           9/4/2018                $ 122,142.42
                                                                                                                           9/5/2018                $ 272,548.71
                                                                                                                           9/6/2018                $ 171,763.30
                                                                                                                          9/10/2018                 $ 37,054.46
                                                                                                                          9/11/2018                 $ 61,036.98
                                                                                                                          9/14/2018                 $ 63,785.16
                                                                                                                          9/17/2018                $ 387,266.93
                                                                                                                          9/17/2018                $ 123,286.68
                                                                                                                          9/18/2018                $ 183,266.18
                                                                                                                          9/18/2018                 $ 73,285.45
                                                                                                                          9/19/2018                $ 475,748.43
                                                                                                                          9/20/2018                 $ 88,321.11
                                                                                                                          9/21/2018                    $ 621.80
                                                                                                                          9/24/2018                $ 327,914.74
                                                                                                                          9/24/2018                $ 123,232.48
                                                                                                                          9/25/2018                $ 426,381.57
                                                                                                                          9/25/2018                 $ 71,260.99
                                                                                                                          9/26/2018                $ 484,614.41
                                                                                                                          9/27/2018                 $ 85,081.06
                                                                                                                          10/1/2018                $ 327,398.54
                                                                                                                          10/1/2018                $ 105,430.35

         Total amount or value.........................................................................................                         $16,961,964.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 540
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 568 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MTD SOUTHWEST INC
3.1,420.                                                                                                                  7/17/2018                $ 121,986.85 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/20/2018                 $ 48,701.04
                                                                                                                          7/23/2018                $ 152,073.09 q
              CLEVELAND OH 44193-0219                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/24/2018                 $ 80,567.34
                                                                                                                          7/25/2018                 $ 34,791.53 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/30/2018                   $ 9,196.02
                                                                                                                          7/31/2018                $ 133,654.83 q
              CLEVELAND                                       OH                                   44193-0219                                                         Services
                                                                                                                           8/1/2018                 $ 83,799.58
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                 $ 62,261.56 q
                                                                                                                                                                      Other
                                                                                                                           8/6/2018                 $ 40,842.26
                                                                                                                           8/7/2018                 $ 46,190.92
                                                                                                                           8/8/2018                 $ 63,361.86
                                                                                                                           8/9/2018                $ 114,327.58
                                                                                                                          8/14/2018                 $ 99,421.19
                                                                                                                          8/15/2018                 $ 74,704.12
                                                                                                                          8/16/2018                 $ 54,956.27
                                                                                                                          8/20/2018                $ 108,447.81
                                                                                                                          8/21/2018                 $ 21,562.00
                                                                                                                          8/27/2018                 $ 17,576.07
                                                                                                                          8/28/2018                 $ 69,624.99
                                                                                                                           9/4/2018                 $ 20,597.17
                                                                                                                           9/5/2018                 $ 67,314.18
                                                                                                                           9/6/2018                 $ 44,693.54
                                                                                                                          9/10/2018                 $ 46,825.79
                                                                                                                          9/11/2018                 $ 51,238.31
                                                                                                                          9/13/2018                 $ 27,260.69
                                                                                                                          9/14/2018                 $ 21,635.64
                                                                                                                          9/18/2018                 $ 13,518.09
                                                                                                                          9/20/2018                $ 153,814.84
                                                                                                                          9/24/2018                   $ 5,398.62
                                                                                                                          9/25/2018                $ 123,173.52
                                                                                                                          9/28/2018                   $ 4,282.57
                                                                                                                          10/1/2018                 $ 70,635.76

         Total amount or value.........................................................................................                          $2,088,435.63



              MULTI-LINK APPAREL JIANGYIN CORP
3.1,421.                                                                                                                  9/12/2018                 $ 14,792.37   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          9/17/2018                 $ 29,437.48

              NO8 HUAGANG WEST ROAD SHIZHUANG TOWN
                                                                                                                          9/19/2018                  $ 9,217.32   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              JIANGYIN                                       CHINA                                     214446                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $53,447.17




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 541
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 569 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MUN WAIAU LLC
3.1,422.                                                                                                                  7/30/2018                $ 165,847.32   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                $ 165,847.32

              133 BATES ST
                                                                                                                           9/6/2018                $ 203,239.72   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              HONOLULU                                       HI                                        96817                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $534,934.36



              MUNCIE MALL LLC
3.1,423.                                                                                                                  7/17/2018                 $ 14,496.17 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                  $ 3,911.67
                                                                                                                          8/16/2018                 $ 12,576.50 q
              PO BOX 809046                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/28/2018                  $ 3,911.67
                                                                                                                          9/18/2018                  $ 9,532.25 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      9/27/2018                  $ 3,911.67
              CHICAGO                                        IL                                        60680                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $48,339.93



              MUNICIPALITY OF ANCHORAGE
3.1,424.                                                                                                                  7/27/2018                 $ 74,275.60   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/15/2018                 $ 26,957.66

              PO BOX 196040
                                                                                                                          8/15/2018                    $ 320.93   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              ANCHORAGE                                      AK                                    99519-6040                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $101,554.19



              MUNICIPALITY OF BETHEL PARK
3.1,425.                                                                                                                  8/15/2018                 $ 10,785.39   q
              Creditor's Name                                                                                                                                         Secured debt

              7100 BAPTIST RD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              BETHEL PARK                                    PA                                        15102                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $10,785.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 542
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 570 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              MURTHA ENTERPRISES INC
3.1,426.                                                                                                                   8/28/2018                 $ 35,804.55 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/29/2018                  $ 3,827.55
                                                                                                                            9/6/2018                  $ 3,827.55 q
              PO BOX 51                                                                                                                                                  Unsecured loan repayments
                                                                                                                           9/11/2018                  $ 3,827.55
                                                                                                                           9/24/2018                  $ 3,827.55 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/27/2018                 $ 31,831.65
              BEACON FALLS                                   CT                                        06403                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $82,946.40



              MUSCOGEE COUNTY TREASURER
3.1,427.                                                                                                                   10/5/2018                 $ 20,819.91     q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 1441                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              COLUMBUS                                       GA                                    31902-1441                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                              $20,819.91



              MUSIC CITY METALS COMPANY INC
3.1,428.                                                                                                                    9/4/2018                     $ 6,250.09 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            9/6/2018                       $ 131.98
                                                                                                                           9/10/2018                        $ 97.44 q
              2633 GRANDVIEW AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                           9/14/2018                       $ 105.44
                                                                                                                           9/17/2018                       $ 352.98 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/20/2018                       $ 121.66
                                                                                                                           9/21/2018                        $ 32.44 q
              NASHVILLE                                      TN                                        37211                                                             Services
                                                                                                                           9/24/2018                       $ 156.44
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                  $7,248.47



              MVP GROUP INTERNATIONAL INC
3.1,429.                                                                                                                  07/30/2018                $ 180,091.34 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          07/30/2018                 $ 81,690.54
                                                                                                                          08/28/2018                 $ 40,068.52 q
              1031 LEGRAND BLVD                                                                                                                                          Unsecured loan repayments
                                                                                                                          09/14/2018                 $ 72,031.43
                                                                                                                          09/14/2018                 $ 61,347.96 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHARLESTON                                     SC                                        29492                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $435,229.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 543
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 571 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              MZIRP INC
3.1,430.                                                                                                                  7/30/2018                 $ 40,100.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 40,100.00

              MCFARLAND CA 93250
                                                                                                                          9/27/2018                 $ 40,100.00   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              MCFARLAND                                       CA                                       93250                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $120,300.00



              NALU GROUP LLC
3.1,431.                                                                                                                  7/23/2018                 $ 12,258.21   q
              Creditor's Name                                                                                                                                         Secured debt

              P O BOX 240422                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              HONOLULU                                       HI                                        96824                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $12,258.21



              NAMCO REALTY LLC
3.1,432.                                                                                                                  7/30/2018                 $ 20,445.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 20,445.00

              PO BOX 368
                                                                                                                          9/27/2018                 $ 20,445.00   q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $61,335.00



              NAN SHAN INTERNATIONAL CO LTD
3.1,433.                                                                                                                   8/6/2018                  $ 7,694.51   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          9/13/2018                 $ 65,255.22

              14TH FL NO 223 SECTION 5 NANKING EAST ROAD                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                                                                               q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $72,949.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 544
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 572 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              NANJING SANIC TRADING CO LTD
3.1,434.                                                                                                                  7/25/2018                 $ 38,315.60   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/1/2018                $ 200,234.34

              ROOM 609 BANGNING TEC PLAZA 2 YUHUA AVE
                                                                                                                          9/10/2018                $ 339,964.58   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NANJING                                        CHINA                                     210012                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $578,514.52



              NANO STAR VENTUES LIMITED
3.1,435.                                                                                                                  7/25/2018                $ 358,159.46   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/17/2018                 $ 56,904.07

              5TH SIUKE BUSINESS CENTER SHAN MEI ROAD HOW JIE
                                                                                                                          8/24/2018                $ 157,889.67   q   Unsecured loan repayments
                                                                                                                          8/30/2018                $ 126,701.40
              TOWN
                                                                                                                           9/4/2018                $ 405,327.50   q   Suppliers or vendors
              Street                                                                                                      9/18/2018                 $ 27,931.20
              DONG GUAN CITY                                 CHINA                                     523000                                                     q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                          $1,132,913.30



              NANTONG SPLENDOR INTERNATIONAL
3.1,436.                                                                                                                  9/11/2018                $ 177,077.69   q
              Creditor's Name                                                                                                                                         Secured debt

              ROOM 2401-2402NO 20 BUILDING ZHONGNAN CBD                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NANTONG                                        JIANGSU                                                                                              q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $177,077.69



              NASD RE TAX - EN
3.1,437.                                                                                                                  8/15/2018                $ 142,334.56   q
              Creditor's Name                                                                                                                                         Secured debt

              34 E GERMANTOWN PIKE                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              EAST NORRITON                                  PA                                        19401                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $142,334.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 545
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 573 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              NASSA BASICS LTD
3.1,438.                                                                                                                   7/27/2018                 $ 47,483.52 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                 $ 39,690.00
                                                                                                                            8/3/2018                 $ 69,617.12 q
              4 TAYABPUR NISCHINTAPUR ZIRABO SAVAR                                                                                                                        Unsecured loan repayments
                                                                                                                           8/17/2018                 $ 55,593.33
                                                                                                                           8/21/2018                $ 214,607.48 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/22/2018                $ 176,431.39
                                                                                                                           9/11/2018                 $ 12,328.05 q
              DHAKA                                          BANGLADESH                                                                                                   Services
                                                                                                                           9/12/2018                 $ 10,122.63
              City                                              State                                ZIP Code
                                                                                                                           9/20/2018                 $ 33,212.40 q
                                                                                                                                                                          Other
                                                                                                                           9/21/2018                 $ 27,184.22


         Total amount or value.........................................................................................                             $686,270.14



              NASSA KNIT LTD
3.1,439.                                                                                                                   9/11/2018                 $ 18,380.87      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/12/2018                 $ 15,700.95

              1231 NORTH BEGUN BARI TEJGAON IA
                                                                                                                           9/20/2018                 $ 81,496.81      q   Unsecured loan repayments
                                                                                                                           10/2/2018                $ 114,188.37
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DHAKA                                          BANGLADESH                                 1208                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $229,767.00



              NATCO PRODUCTS CORPORATION
3.1,440.                                                                                                                  07/30/2018                     $ 7,844.07   q
              Creditor's Name                                                                                                                                             Secured debt

              155 BROOKSIDE AVENUE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              WEST WARWICK                                    RI                                        2893                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,844.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 546
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 574 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NATI LLC
3.1,441.                                                                                                                   7/18/2018                     $ 2,157.94 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 924.04
                                                                                                                           7/20/2018                     $ 1,559.26 q
              POBOX 5173 78 COMMERCIAL ROAD                                                                                                                             Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,902.72
                                                                                                                           7/25/2018                     $ 2,507.46 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                     $ 1,009.71
                                                                                                                           7/27/2018                       $ 469.10 q
              HUNTINGTON                                     IN                                        46750                                                            Services
                                                                                                                           7/30/2018                     $ 1,650.99
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 4,131.15 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 837.92
                                                                                                                            8/6/2018                     $ 2,292.51
                                                                                                                            8/8/2018                     $ 2,435.55
                                                                                                                            8/9/2018                       $ 943.97
                                                                                                                           8/10/2018                       $ 906.11
                                                                                                                           8/13/2018                     $ 2,286.62
                                                                                                                           8/16/2018                     $ 3,837.44
                                                                                                                           8/17/2018                       $ 524.05
                                                                                                                           8/20/2018                     $ 1,285.08
                                                                                                                           8/22/2018                     $ 3,323.91
                                                                                                                           8/23/2018                     $ 1,560.50
                                                                                                                           8/24/2018                     $ 1,708.41
                                                                                                                           8/27/2018                     $ 2,070.68
                                                                                                                           8/29/2018                     $ 3,315.14
                                                                                                                           8/30/2018                       $ 419.14
                                                                                                                           8/31/2018                     $ 1,372.15
                                                                                                                            9/4/2018                     $ 1,721.03
                                                                                                                            9/5/2018                       $ 557.90

         Total amount or value.........................................................................................                              $47,710.48



              NATIONAL PRESTO
3.1,442.                                                                                                                  07/27/2018                $ 101,974.43   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/27/2018                 $ 83,301.14

              3925 NORTH HASTINGS WAY
                                                                                                                          09/14/2018                $ 257,691.48   q    Unsecured loan repayments
                                                                                                                          09/14/2018                 $ 68,382.37
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              EAU CLAIRE                                     WI                                    54703-3703                                                      q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $511,349.42



              NATIONAL PRESTO INDUSTRIES INC
3.1,443.                                                                                                                   7/18/2018                  $ 3,546.17   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/27/2018                 $ 84,457.70

              EAU CLAIRE WI 54703-3703                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              EAU CLAIRE                                      WI                                   54703-3703                                                      q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $88,003.87




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 547
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 575 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NAUTILUS INC
3.1,444.                                                                                                                  07/24/2018                 $ 19,042.27   q
              Creditor's Name                                                                                                                                          Secured debt

              DEPT CH 16391                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PALATINE                                       IL                                    60055-6391                                                      q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $19,042.27



              NDA WHOLESALE DISTRIBUTORS
3.1,445.                                                                                                                   7/18/2018                  $ 7,578.47 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                     $ 99.96
                                                                                                                           7/20/2018                 $ 14,370.72 q
              1281 PUERTA DEL SOL                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 13,302.52
                                                                                                                           7/25/2018                 $ 12,152.98 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/26/2018                  $ 7,085.40
                                                                                                                           7/27/2018                 $ 10,698.66 q
              SAN CLEMENTE                                   CA                                        92673                                                           Services
                                                                                                                           7/30/2018                 $ 16,116.10
              City                                                State                              ZIP Code
                                                                                                                           7/31/2018                  $ 6,985.44 q
                                                                                                                                                                       Other
                                                                                                                            8/1/2018                  $ 5,200.86
                                                                                                                            8/2/2018                 $ 14,311.92
                                                                                                                            8/3/2018                 $ 20,334.02
                                                                                                                            8/6/2018                  $ 9,087.46
                                                                                                                            8/7/2018                  $ 4,817.68
                                                                                                                            8/8/2018                    $ 102.00
                                                                                                                            8/9/2018                 $ 13,107.50
                                                                                                                           8/10/2018                 $ 15,616.30
                                                                                                                           8/13/2018                 $ 19,424.58
                                                                                                                           8/14/2018                 $ 13,107.50
                                                                                                                           8/15/2018                  $ 1,704.22
                                                                                                                           8/16/2018                 $ 15,416.38
                                                                                                                           8/17/2018                 $ 10,698.66
                                                                                                                           8/20/2018                 $ 16,620.80
                                                                                                                           8/21/2018                  $ 8,684.76
                                                                                                                           8/22/2018                 $ 11,181.80
                                                                                                                           8/23/2018                  $ 9,710.74
                                                                                                                           8/24/2018                    $ 199.92
                                                                                                                           8/27/2018                  $ 6,985.44
                                                                                                                           8/28/2018                  $ 2,428.52
                                                                                                                           8/30/2018                  $ 2,592.10
                                                                                                                           8/31/2018                 $ 11,898.18
                                                                                                                            9/4/2018                  $ 9,394.28
                                                                                                                            9/5/2018                  $ 9,394.28
                                                                                                                            9/6/2018                  $ 6,985.44
                                                                                                                            9/7/2018                 $ 11,049.99
                                                                                                                           9/10/2018                  $ 6,473.39

         Total amount or value.........................................................................................                             $344,918.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 548
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 576 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NEAL GERBER AND EISENBERG LLP
3.1,446.                                                                                                                  8/31/2018                     $ 3,442.80 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/31/2018                     $ 1,972.68
                                                                                                                          8/31/2018                     $ 1,303.90 q
              28987 NETWORK PLACE                                                                                                                                       Unsecured loan repayments
                                                                                                                          8/31/2018                     $ 1,303.90
                                                                                                                          9/24/2018                       $ 843.20 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60673-1289                                                       q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                                 $8,866.48



              NEARLY NATURAL INC
3.1,447.                                                                                                                  7/18/2018                      $ 132.36 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                      $ 192.63
                                                                                                                          7/23/2018                      $ 277.25 q
              MIAMI FL 33166                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/25/2018                      $ 529.65
                                                                                                                          7/26/2018                      $ 315.07 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 73.39
                                                                                                                           8/2/2018                       $ 42.34 q
              MIAMI                                           FL                                       33166                                                            Services
                                                                                                                           8/3/2018                       $ 31.89
              City                                                State                              ZIP Code
                                                                                                                           8/6/2018                      $ 263.94 q
                                                                                                                                                                        Other
                                                                                                                           8/8/2018                       $ 98.24
                                                                                                                           8/9/2018                      $ 192.17
                                                                                                                          8/10/2018                      $ 356.49
                                                                                                                          8/13/2018                      $ 246.62
                                                                                                                          8/16/2018                       $ 20.13
                                                                                                                          8/17/2018                      $ 169.38
                                                                                                                          8/20/2018                       $ 87.86
                                                                                                                          8/22/2018                      $ 480.51
                                                                                                                          8/23/2018                      $ 367.61
                                                                                                                          8/24/2018                       $ 96.22
                                                                                                                          8/27/2018                      $ 372.51
                                                                                                                          8/29/2018                      $ 125.84
                                                                                                                          8/30/2018                       $ 69.84
                                                                                                                          8/31/2018                      $ 318.24
                                                                                                                           9/4/2018                      $ 778.01
                                                                                                                           9/5/2018                      $ 264.08
                                                                                                                           9/6/2018                      $ 157.81

         Total amount or value.........................................................................................                                 $6,060.08




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 549
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 577 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NEOBITS INC
3.1,448.                                                                                                                   7/18/2018                       $ 332.57 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 552.81
                                                                                                                           7/24/2018                       $ 755.32 q
              3350 SCOTT BLVD STE 4601                                                                                                                                  Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 546.58
                                                                                                                           7/26/2018                       $ 925.71 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/30/2018                     $ 1,169.88
                                                                                                                            8/1/2018                       $ 253.28 q
              SANTA CLARA                                     CA                                       95054                                                            Services
                                                                                                                            8/2/2018                       $ 310.76
              City                                                State                              ZIP Code
                                                                                                                            8/6/2018                       $ 261.14 q
                                                                                                                                                                        Other
                                                                                                                            8/7/2018                        $ 74.82
                                                                                                                            8/9/2018                       $ 236.53
                                                                                                                           8/13/2018                     $ 1,724.91
                                                                                                                           8/14/2018                       $ 192.94
                                                                                                                           8/15/2018                       $ 147.35
                                                                                                                           8/16/2018                       $ 382.28
                                                                                                                           8/20/2018                       $ 622.04
                                                                                                                           8/24/2018                        $ 28.00
                                                                                                                           8/27/2018                       $ 704.75
                                                                                                                            9/4/2018                     $ 2,429.13

         Total amount or value.........................................................................................                              $11,650.80



              NEOPOST
3.1,449.                                                                                                                  08/10/2018                 $ 10,000.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          10/04/2018                 $ 10,000.00

              120 N LASALLE ST                                                                                                                                     q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60602                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $20,000.00



              NES JEWELRY INC
3.1,450.                                                                                                                   7/20/2018                     $ 343.34 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 469.11
                                                                                                                           7/24/2018                   $ 1,787.42 q
              20 WEST 33RD STREET                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/25/2018                   $ 4,627.77
                                                                                                                           7/26/2018                     $ 190.78 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/27/2018                   $ 6,387.85
                                                                                                                           7/30/2018                     $ 909.48 q
              NEW YORK                                       NY                                        10001                                                            Services
                                                                                                                           7/31/2018                   $ 6,082.75
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                      $ 48.10 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                   $ 7,077.04
                                                                                                                            8/3/2018                     $ 194.93
                                                                                                                            8/6/2018                     $ 720.34
                                                                                                                           8/28/2018                $ 102,593.03
                                                                                                                           8/30/2018                   $ 3,791.06
                                                                                                                           8/31/2018                   $ 7,396.30

         Total amount or value.........................................................................................                             $142,619.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 550
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 578 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              NESTLE FOODS CORP
3.1,451.                                                                                                                  07/24/2018                 $ 39,662.11      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/05/2018                $ 155,258.32

              1812 NORTH MOORE ST                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ROSSLYN                                        VA                                        22209                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $194,920.43



              NESTLE PURINA PETCARE COMPANY US ID
3.1,452.                                                                                                                  08/01/2018                $ 168,265.62      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/08/2018                $ 272,047.68

              PO BOX 502383                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ST LOUIS                                       MO                                        63150                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $440,313.30



              NESTLE WATERS NORTH AMERICA INC
3.1,453.                                                                                                                  08/02/2018                     $ 6,890.40   q
              Creditor's Name                                                                                                                                             Secured debt

              900 LONG RIDGE RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              STAMFORD                                       CT                                        06902                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $6,890.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 551
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 579 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NET HEALTH SHOPS LLC
3.1,454.                                                                                                                   7/17/2018                        $ 87.46 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 480.33
                                                                                                                           7/19/2018                       $ 550.45 q
              2020 PRAIRIE LANE 101                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,047.22
                                                                                                                           7/24/2018                       $ 793.24 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                        $ 33.25
                                                                                                                           7/26/2018                        $ 85.51 q
              EAU CLAIRE                                     WI                                        54703                                                            Services
                                                                                                                           7/30/2018                       $ 184.34
              City                                                State                              ZIP Code
                                                                                                                           7/31/2018                        $ 94.12 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                       $ 290.30
                                                                                                                            8/6/2018                       $ 793.75
                                                                                                                            8/7/2018                       $ 221.64
                                                                                                                            8/8/2018                       $ 598.43
                                                                                                                            8/9/2018                       $ 283.54
                                                                                                                           8/13/2018                       $ 688.94
                                                                                                                           8/14/2018                       $ 623.24
                                                                                                                           8/15/2018                       $ 698.46
                                                                                                                           8/16/2018                        $ 81.40
                                                                                                                           8/20/2018                     $ 1,616.68
                                                                                                                           8/21/2018                        $ 26.73
                                                                                                                           8/22/2018                       $ 639.86
                                                                                                                           8/23/2018                        $ 26.60
                                                                                                                           8/24/2018                       $ 638.79
                                                                                                                           8/27/2018                     $ 1,434.63
                                                                                                                           8/28/2018                        $ 50.62
                                                                                                                           8/29/2018                       $ 368.10
                                                                                                                           8/30/2018                       $ 465.86
                                                                                                                            9/4/2018                     $ 1,375.94
                                                                                                                            9/5/2018                       $ 541.16
                                                                                                                            9/6/2018                       $ 133.85
                                                                                                                           9/10/2018                     $ 2,067.96
                                                                                                                           9/11/2018                        $ 63.32

         Total amount or value.........................................................................................                              $17,085.72



              NEUCO INC
3.1,455.                                                                                                                  07/25/2018                 $ 35,281.76 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/26/2018                 $ 48,687.52
                                                                                                                           7/30/2018                  $ 1,392.43 q
              PO BOX 661151                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/31/2018                  $ 7,570.25
                                                                                                                          08/20/2018                 $ 25,045.84 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/20/2018                  $ 6,385.55
                                                                                                                           8/21/2018                 $ 13,260.81 q
                                                                                                                                                                 X
              CHICAGO                                        IL                                        60666                                                            Services
                                                                                                                          08/28/2018                 $ 34,062.30
                                                                                                                           8/31/2018                  $ 5,115.11 q
                                                                                                                                                                 X                 Services; Suppliers
              City                                                State                              ZIP Code                                                           Other
                                                                                                                            9/4/2018                 $ 19,970.62                   or Vendors
                                                                                                                          09/06/2018                 $ 10,882.88
                                                                                                                           9/11/2018                 $ 20,508.35
                                                                                                                           9/17/2018                 $ 12,417.91
                                                                                                                           9/18/2018                  $ 5,192.18
                                                                                                                           9/24/2018                  $ 8,490.38
                                                                                                                           9/25/2018                  $ 1,944.27
                                                                                                                          09/27/2018                  $ 2,635.69

         Total amount or value.........................................................................................                             $258,843.85




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 552
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 580 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NEW BRUNSWICK CITY TAX COLLECTOR
3.1,456.                                                                                                                  8/17/2018                $ 151,505.94      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/17/2018                 $ 40,147.22

              78 BAYARD STREET
                                                                                                                          8/17/2018                 $ 16,517.56      q   Unsecured loan repayments
                                                                                                                          8/17/2018                 $ 16,513.25
                                                                                                                                                                     q   Suppliers or vendors
              Street

              NEW BRUNSWICK                                  NJ                                         8901                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $224,683.97



              NEW CASTLE COUNTY TREASURER
3.1,457.                                                                                                                  9/13/2018                $ 215,326.29      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 430                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CLAYMONT                                       DE                                    19703-0430                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $215,326.29



              NEW CASTLE UNION ASSOCIATES LP
3.1,458.                                                                                                                  7/30/2018                     $ 7,501.81   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,501.81

              1717 PENN AVENUE SUITE 5015                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WILKINSBURG                                    NV                                        15221                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $15,003.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 553
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 581 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              NEW JERSEY STATE TREASURERS OFFICE
3.1,459.                                                                                                                  07/20/2018                $ 774,022.26 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/20/2018                $ 102,007.58
                                                                                                                          07/20/2018                 $ 93,739.57 q
              50 BARRACK ST TRENTON                                                                                                                                       Unsecured loan repayments
                                                                                                                          07/20/2018                 $ 32,172.17
                                                                                                                          07/20/2018                 $ 27,210.63 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      07/20/2018                 $ 15,230.54
                                                                                                                          07/20/2018                 $ 11,526.00 q
              TRENTON                                        NJ                                        08608                                                              Services
                                                                                                                          07/20/2018                   $ 1,206.00
                                                                                                                          07/20/2018                     $ 342.18 q
                                                                                                                                                                  X                  Tax Payments
              City                                              State                                ZIP Code                                                             Other
                                                                                                                          08/20/2018                $ 520,285.10
                                                                                                                          08/20/2018                 $ 70,438.63
                                                                                                                          08/20/2018                 $ 70,110.39
                                                                                                                          08/20/2018                 $ 20,847.90
                                                                                                                          08/20/2018                 $ 20,072.17
                                                                                                                          08/20/2018                   $ 4,867.15
                                                                                                                          08/20/2018                     $ 205.71
                                                                                                                          09/20/2018                $ 582,603.96
                                                                                                                          09/20/2018                 $ 87,897.45
                                                                                                                          09/20/2018                 $ 75,572.90
                                                                                                                          09/20/2018                 $ 24,063.15
                                                                                                                          09/20/2018                 $ 21,807.80
                                                                                                                          09/20/2018                   $ 1,194.16
                                                                                                                          09/20/2018                     $ 341.12

         Total amount or value.........................................................................................                           $2,557,764.52



              NEW MARKET SQUARE LLC
3.1,460.                                                                                                                   10/2/2018                 $ 20,512.73      q
              Creditor's Name                                                                                                                                             Secured debt

              2840 PLAZA PLACE STE 100                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              RALEIGH                                        NC                                        27612                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $20,512.73



              NEW RIVER ASSOCIATES
3.1,461.                                                                                                                   7/30/2018                     $ 7,770.56   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 7,770.56

              PO BOX 511256
                                                                                                                           9/27/2018                     $ 7,770.56   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-7811                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $23,311.68




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 554
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 582 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              NEW VENTURE HOLDINGS LLC
3.1,462.                                                                                                                   7/27/2018                 $ 84,074.24      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/31/2018                 $ 53,218.69

              5324 VIRGINIA BEACH BLVD                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              VIRGINIA BEACH                                 VA                                        23462                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $137,292.93



              NEW WESTGATE MALL LLC
3.1,463.                                                                                                                   9/17/2018                 $ 31,701.50      q
              Creditor's Name                                                                                                                                             Secured debt

              200 WESTGATE DR                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BROCKTON                                       MA                                         2301                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $31,701.50



              NEW WESTGATE MALL LLC
3.1,464.                                                                                                                   7/30/2018                     $ 5,811.94   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 5,811.94

              200 WESTGATE DRIVE
                                                                                                                           9/27/2018                     $ 5,811.94   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BROCKTON                                       MA                                        02301                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $17,435.82



              NEW YORK STATE TREASURERS OFFICE
3.1,465.                                                                                                                  07/25/2018              $ 1,626,215.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/25/2018                $ 230,639.00
                                                                                                                          07/25/2018                   $ 3,108.00 q
              290 BROADWAY 3 NEW YORK                                                                                                                                     Unsecured loan repayments
                                                                                                                          07/25/2018                     $ 783.00
                                                                                                                          08/27/2018              $ 1,626,215.00 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      08/27/2018                $ 230,639.00
                                                                                                                          08/27/2018                   $ 3,108.00 q
              NEW YORK                                       NY                                        10007                                                              Services
                                                                                                                          08/27/2018                     $ 783.00
                                                                                                                          09/25/2018              $ 2,349,218.73 qX                  Tax Payments
              City                                              State                                ZIP Code                                                             Other
                                                                                                                          09/25/2018                $ 163,919.00
                                                                                                                          09/25/2018                 $ 62,434.81
                                                                                                                          09/25/2018                     $ 568.00

         Total amount or value.........................................................................................                           $6,297,630.54




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 555
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 583 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NEWACME LLC
3.1,466.                                                                                                                   8/6/2018                 $ 82,950.79 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/7/2018                  $ 4,318.29
                                                                                                                           8/8/2018                  $ 4,425.37 q
              13515 STREAMSIDE DR                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/9/2018                  $ 3,507.64
                                                                                                                          8/13/2018                 $ 11,906.90 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/14/2018                  $ 3,648.09
                                                                                                                          8/15/2018                  $ 1,811.49 q
              LAKE OSWEGO                                     OR                                       97035                                                             Services
                                                                                                                          8/16/2018                  $ 1,873.31
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                 $ 10,371.35 q
                                                                                                                                                                         Other
                                                                                                                          8/21/2018                  $ 3,265.15
                                                                                                                          8/22/2018                  $ 1,407.26
                                                                                                                          8/27/2018                  $ 8,075.26
                                                                                                                          8/28/2018                  $ 2,345.92
                                                                                                                          8/29/2018                  $ 2,564.41
                                                                                                                          8/30/2018                  $ 1,164.80
                                                                                                                           9/4/2018                  $ 9,616.92
                                                                                                                           9/5/2018                    $ 530.79
                                                                                                                           9/6/2018                  $ 2,724.37
                                                                                                                          9/10/2018                 $ 11,772.10
                                                                                                                          9/11/2018                    $ 821.30

         Total amount or value.........................................................................................                            $169,101.51



              NEWAGE PHM LLC
3.1,467.                                                                                                                  7/30/2018                     $ 8,173.54   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,173.54

              411 E HUNTINGTON DR UNIT 305
                                                                                                                          9/27/2018                     $ 8,173.54   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ARCADIA                                        CA                                        91006                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $24,520.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 556
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 584 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NEWAY INTERNATIONAL INC
3.1,468.                                                                                                                  7/18/2018                     $ 1,034.65 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 287.95
                                                                                                                          7/20/2018                       $ 579.00 q
              915 SOUTH AZUSA AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,081.50
                                                                                                                          7/25/2018                       $ 885.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 296.00
                                                                                                                          7/27/2018                       $ 237.25 q
              CITY OF INDUSTRY                               CA                                        91748                                                           Services
                                                                                                                          7/30/2018                       $ 646.06
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 725.00 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                       $ 888.50
                                                                                                                           8/8/2018                       $ 613.25
                                                                                                                           8/9/2018                        $ 74.50
                                                                                                                          8/10/2018                       $ 219.00
                                                                                                                          8/13/2018                       $ 657.00
                                                                                                                          8/15/2018                       $ 473.75
                                                                                                                          8/16/2018                       $ 273.00
                                                                                                                          8/17/2018                       $ 220.00
                                                                                                                          8/20/2018                       $ 760.75
                                                                                                                          8/22/2018                       $ 722.50
                                                                                                                          8/23/2018                       $ 272.89
                                                                                                                          8/24/2018                       $ 297.39
                                                                                                                          8/27/2018                       $ 514.49
                                                                                                                          8/29/2018                       $ 748.09
                                                                                                                          8/30/2018                       $ 324.00
                                                                                                                          8/31/2018                       $ 300.50
                                                                                                                          9/10/2018                       $ 756.15
                                                                                                                          9/12/2018                       $ 582.00
                                                                                                                          9/13/2018                       $ 285.25
                                                                                                                          9/14/2018                        $ 69.50
                                                                                                                          9/17/2018                       $ 243.10
                                                                                                                          9/19/2018                       $ 860.25
                                                                                                                          9/20/2018                       $ 218.25
                                                                                                                          9/21/2018                       $ 387.50
                                                                                                                          9/24/2018                       $ 812.50
                                                                                                                          9/26/2018                     $ 1,167.50

         Total amount or value.........................................................................................                             $18,514.02



              NEWBURGH MALL REALTY LLC
3.1,469.                                                                                                                  7/30/2018                 $ 23,750.11   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 23,750.11

              PO BOX 368
                                                                                                                          8/30/2018                $ 127,270.53   q    Unsecured loan repayments
                                                                                                                           9/6/2018                $ 127,270.53
                                                                                                                          9/27/2018                 $ 23,750.11   q    Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07603                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $325,791.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 557
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 585 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NEWGATE MALL EQUITIES LLC
3.1,470.                                                                                                                   7/30/2018                 $ 40,825.94   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 40,825.94

              ACCT 359681451167 PO BOX 74616
                                                                                                                           9/13/2018                 $ 83,824.31   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 41,200.94
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CLEVELNAD                                      OH                                    44194-4616                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $206,677.13



              NEWINGTON TOWN TAX COLLECTOR
3.1,471.                                                                                                                   7/18/2018                 $ 51,737.46   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                  $ 1,962.93

              P O BOX 150401
                                                                                                                           7/18/2018                    $ 919.38   q   Unsecured loan repayments
                                                                                                                           7/18/2018                    $ 614.08
                                                                                                                           7/18/2018                    $ 238.32   q   Suppliers or vendors
              Street

              NEWINGTON                                      CT                                    06115-0401                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $55,472.17



              NEWKIRK AVREM LP
3.1,472.                                                                                                                    9/6/2018                 $ 99,657.24   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            9/6/2018                    $ 240.33

              ONE PENN PLAZA SUITE 4015                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10119                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $99,897.57



              NEWTON COUNTY TAX COMMISSIONER
3.1,473.                                                                                                                  10/11/2018                 $ 30,378.25   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          10/11/2018                 $ 16,534.99

              1113 USHER STREET STE 101                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              COVINGTON                                      GA                                        30014                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $46,913.24




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 558
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 586 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              NEXGRILL INDUSTRIES INC
3.1,474.                                                                                                                  7/18/2018                      $ 51.59 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/19/2018                     $ 807.99
                                                                                                                          7/20/2018                     $ 237.44 q
              14050 LAURELWOOD PLACE                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/23/2018                $ 422,405.08
                                                                                                                          7/23/2018                   $ 1,809.26 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 239.96
                                                                                                                          7/26/2018                   $ 1,819.48 q
              CHINO                                          CA                                        91710                                                         Services
                                                                                                                          7/27/2018                   $ 2,018.27
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                   $ 3,414.60 q
                                                                                                                                                                     Other
                                                                                                                           8/2/2018                      $ 59.99
                                                                                                                           8/3/2018                     $ 963.79
                                                                                                                           8/6/2018                   $ 5,523.47
                                                                                                                           8/7/2018                $ 309,076.92
                                                                                                                           8/8/2018                     $ 179.97
                                                                                                                           8/9/2018                   $ 1,149.06
                                                                                                                          8/10/2018                   $ 1,435.44
                                                                                                                          8/13/2018                 $ 82,836.00
                                                                                                                          8/13/2018                   $ 2,720.43
                                                                                                                          8/15/2018                     $ 239.96
                                                                                                                          8/16/2018                     $ 575.11
                                                                                                                          8/17/2018                   $ 1,809.80
                                                                                                                          8/20/2018                   $ 2,600.91
                                                                                                                          8/22/2018                     $ 539.91
                                                                                                                          8/23/2018                     $ 265.05
                                                                                                                          8/24/2018                   $ 2,317.98
                                                                                                                          8/27/2018                   $ 2,378.10
                                                                                                                          8/28/2018                   $ 6,443.70
                                                                                                                          8/29/2018                     $ 299.95
                                                                                                                          8/30/2018                   $ 1,026.55
                                                                                                                          8/31/2018                   $ 1,986.16
                                                                                                                           9/4/2018                   $ 4,727.95
                                                                                                                           9/5/2018                     $ 299.95
                                                                                                                           9/6/2018                     $ 119.98
                                                                                                                           9/7/2018                   $ 2,206.77

         Total amount or value.........................................................................................                            $864,586.57




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 559
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 587 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NEXTPHASE INC
3.1,475.                                                                                                                  7/18/2018                      $ 164.62 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 39.73
                                                                                                                          7/23/2018                      $ 469.60 q
              1930 W 2300 S 2                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/24/2018                      $ 260.16
                                                                                                                          7/25/2018                      $ 581.81 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 79.12
                                                                                                                          7/30/2018                      $ 208.63 q
              SALT LAKE CITY                                 UT                                        84119                                                            Services
                                                                                                                          7/31/2018                      $ 269.89
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 78.03 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                      $ 260.94
                                                                                                                           8/6/2018                      $ 425.25
                                                                                                                           8/7/2018                      $ 167.66
                                                                                                                           8/8/2018                       $ 14.32
                                                                                                                           8/9/2018                       $ 55.01
                                                                                                                          8/13/2018                      $ 393.48
                                                                                                                          8/14/2018                      $ 140.44
                                                                                                                          8/15/2018                      $ 170.64
                                                                                                                          8/16/2018                       $ 61.81
                                                                                                                          8/20/2018                      $ 597.56
                                                                                                                          8/21/2018                      $ 150.12
                                                                                                                          8/22/2018                       $ 16.88
                                                                                                                          8/23/2018                       $ 49.07
                                                                                                                          8/24/2018                       $ 65.03
                                                                                                                          8/27/2018                      $ 892.36
                                                                                                                          8/28/2018                      $ 195.73
                                                                                                                          8/29/2018                      $ 214.01
                                                                                                                          8/30/2018                      $ 172.09
                                                                                                                           9/4/2018                      $ 664.62
                                                                                                                           9/5/2018                      $ 193.09
                                                                                                                           9/6/2018                       $ 88.68
                                                                                                                          9/10/2018                      $ 439.89
                                                                                                                          9/11/2018                      $ 119.37

         Total amount or value.........................................................................................                                 $7,699.64



              NIAGARA-WHEATFIELD CENTRAL SCHOOL
3.1,476.                                                                                                                  9/19/2018                 $ 54,920.92     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          9/24/2018                $ 102,240.20

              PO BOX 2820                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              BUFFALO                                        NY                                    14240-2820                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $157,161.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 560
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 588 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NICOLAS HOLIDAY INC
3.1,477.                                                                                                                  7/23/2018                $ 105,738.40   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/22/2018                $ 105,668.02

              9F NO37 GUANGFU N RD                                                                                                                                q     Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                                                                               q     Services

              City                                              State                                ZIP Code                                                     q     Other


         Total amount or value.........................................................................................                            $211,406.42



              NILIMA ONLINE SERVICES INC
3.1,478.                                                                                                                  7/17/2018                       $ 352.73 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 123.83
                                                                                                                          7/19/2018                       $ 853.12 q
              3422 OLD CAPITOL TRAIL 411                                                                                                                                Unsecured loan repayments
                                                                                                                          7/20/2018                        $ 20.72
                                                                                                                          7/23/2018                       $ 545.88 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 750.83
                                                                                                                          7/31/2018                       $ 431.58 qX
              WILMINGTON                                     DE                                        19808                                                            Services
                                                                                                                           8/1/2018                       $ 874.07
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                        $ 93.41 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                     $ 1,732.29
                                                                                                                           8/7/2018                       $ 719.65
                                                                                                                           8/8/2018                       $ 653.49
                                                                                                                           8/9/2018                       $ 235.09
                                                                                                                          8/10/2018                        $ 88.73
                                                                                                                          8/13/2018                     $ 1,517.52
                                                                                                                          8/14/2018                       $ 311.46
                                                                                                                          8/15/2018                     $ 1,084.53
                                                                                                                          8/16/2018                       $ 184.90
                                                                                                                          8/17/2018                       $ 165.57
                                                                                                                          8/20/2018                     $ 4,108.14
                                                                                                                          8/21/2018                       $ 828.78
                                                                                                                          8/22/2018                     $ 1,552.90
                                                                                                                          8/23/2018                     $ 2,069.39
                                                                                                                          8/27/2018                       $ 929.11
                                                                                                                          8/28/2018                        $ 95.09
                                                                                                                          8/29/2018                     $ 4,569.27
                                                                                                                          8/30/2018                     $ 1,639.95
                                                                                                                          8/31/2018                          $ 8.75
                                                                                                                           9/4/2018                     $ 6,837.78
                                                                                                                           9/5/2018                       $ 338.18
                                                                                                                           9/6/2018                       $ 665.37
                                                                                                                           9/7/2018                       $ 573.91
                                                                                                                          9/10/2018                       $ 208.50
                                                                                                                          9/11/2018                       $ 711.66

         Total amount or value.........................................................................................                             $35,876.18




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 561
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 589 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NINE INK
3.1,479.                                                                                                                  07/24/2018                $ 130,025.40   q
              Creditor's Name                                                                                                                                          Secured debt

              110 WALL STREET 03-061                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10005                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $130,025.40



              NINGBO JADE SHOES CO LTD
3.1,480.                                                                                                                   8/10/2018                $ 269,177.92   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/21/2018                 $ 85,093.35

              6F NO2 JINDU BUILDING 711BAIZHANG DONGLU
                                                                                                                           9/11/2018                 $ 85,227.73   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NINGBO                                         CHINA                                     315040                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $439,499.00



              NINGBO MEIQI TOOL CO LTD
3.1,481.                                                                                                                   8/10/2018                 $ 50,741.60   q
              Creditor's Name                                                                                                                                          Secured debt

              NO6 KEQI RD ECONOMY AND TECHNOLOGY                                                                                                                   q   Unsecured loan repayments
              DEVELOPMENT ZONE NINGHAI
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NINGBO                                         CHINA                                     315600                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $50,741.60



              NITRO GOLF LLC
3.1,482.                                                                                                                  08/03/2018                 $ 15,613.83   q
              Creditor's Name                                                                                                                                          Secured debt

              P O BOX 563                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              MILWAUKEE                                      WI                                        53201                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $15,613.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 562
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 590 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NITTANY CENTRE REALTY LLC
3.1,483.                                                                                                                   7/30/2018                 $ 22,670.97   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/29/2018                  $ 9,312.02

              PO BOX 368
                                                                                                                           9/27/2018                 $ 10,213.18   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $42,196.17



              NORCELL INC
3.1,484.                                                                                                                  08/20/2018                $ 129,092.17   q
              Creditor's Name                                                                                                                                          Secured debt

              2507 POST ROAD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              SOUTHPORT                                      CT                                        06890                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $129,092.17



              NORTH CAROLINA STATE TREASURERS OFFICE
3.1,485.                                                                                                                  07/19/2018                $ 852,636.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/19/2018                $ 341,409.95
                                                                                                                          07/19/2018                 $ 90,007.52 q
              3200 ATLANTIC AVE RALEIGH                                                                                                                                Unsecured loan repayments
                                                                                                                          07/19/2018                 $ 77,108.87
                                                                                                                          07/19/2018                 $ 54,562.41 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      07/19/2018                 $ 34,404.17
                                                                                                                          07/19/2018                   $ 4,153.47 q
              RALEIGH                                        NC                                        27604                                                           Services
                                                                                                                          08/17/2018                $ 622,908.29
                                                                                                                          08/17/2018                 $ 37,778.81 qX               Tax Payments
              City                                              State                                ZIP Code                                                          Other
                                                                                                                          08/17/2018                   $ 9,550.17
                                                                                                                          08/17/2018                   $ 3,558.85
                                                                                                                          08/17/2018                   $ 3,248.82
                                                                                                                          09/19/2018                $ 582,865.83
                                                                                                                          09/19/2018                $ 160,453.52
                                                                                                                          09/19/2018                 $ 41,565.60
                                                                                                                          09/19/2018                 $ 26,168.28
                                                                                                                          09/19/2018                   $ 3,361.49
                                                                                                                          09/19/2018                     $ 600.60

         Total amount or value.........................................................................................                           $2,946,342.70




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 563
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 591 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NORTH COUNTY FAIR
3.1,486.                                                                                                                  7/30/2018                     $ 7,295.77   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,295.77

              LOS ANGELES CA 90074-5697
                                                                                                                          9/27/2018                     $ 7,295.77   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                     CA                                   90074-5697                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,887.31



              NORTH HANOVER CENTRE REALTY LLC
3.1,487.                                                                                                                  8/13/2018                $ 100,892.49      q
              Creditor's Name                                                                                                                                            Secured debt

              150 GREAT NECK ROAD SUITE 304                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $100,892.49



              NORTH HANOVER CENTRE REALTY LLC
3.1,488.                                                                                                                  7/30/2018                 $ 21,655.22      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 21,655.22

              PO BOX 368
                                                                                                                           9/6/2018                $ 100,892.49      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 21,655.22
                                                                                                                                                                     q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $165,858.15



              NORTH HILLS SCHOOL DISTRICT
3.1,489.                                                                                                                  8/15/2018                 $ 62,597.50      q
              Creditor's Name                                                                                                                                            Secured debt

              457 PERRY HIGHWAY                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                        15229                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $62,597.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 564
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 592 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NORTH KINGS ROAD PROPERTIES LLC
3.1,490.                                                                                                                  7/30/2018                     $ 4,310.50   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,310.50

              117 WILLIAMS STREET
                                                                                                                          9/27/2018                     $ 4,310.50   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              GREENVILLE                                     SC                                        29601                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,931.50



              NORTH PENN SCHOOL DISTRICT
3.1,491.                                                                                                                  8/15/2018                $ 228,236.47      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 690                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              MONTGOMERYVILLE                                PA                                    18936-0690                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $228,236.47



              NORTH POCONO SD COVINGTON TWNSHP T
3.1,492.                                                                                                                  9/25/2018                $ 562,988.05      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 128                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HONESDALE                                      PA                                        18431                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $562,988.05



              NORTH POINT MALL LLC
3.1,493.                                                                                                                  7/23/2018                 $ 34,179.91      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/24/2018                 $ 34,179.91

              SDS-12-3051 PO BOX 86
                                                                                                                          9/24/2018                 $ 20,948.97      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-3051                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $89,308.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 565
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 593 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NORTH SUMMIT MARKETING LLC
3.1,494.                                                                                                                  07/26/2018                 $ 26,400.00   q
              Creditor's Name                                                                                                                                          Secured debt

              3700 WOODDALE AVE SOUTH 10                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              ST LOUIS PARK                                  MN                                        55416                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $26,400.00



              NORTHFIELD SQUARE MALL REALTY LLC
3.1,495.                                                                                                                   7/30/2018                 $ 17,595.55   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 17,595.55

              CO NAMDAR REALTY GROUP CO NAMDAR REALTY
                                                                                                                           9/27/2018                 $ 17,595.55   q   Unsecured loan repayments
              GROUP
                                                                                                                                                                   q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $52,786.65



              NORTHTOWNE ASSOCIATES
3.1,496.                                                                                                                    8/9/2018                 $ 31,034.45   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/13/2018                 $ 30,034.46

              LOCKBOX 781345 PO BOX 8500
                                                                                                                           9/13/2018                  $ 1,000.00   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-1345                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $62,068.91



              NORTHWESTERN UNIVERSITY GENERAL FUNDS
3.1,497.                                                                                                                  08/31/2018                 $ 25,000.00   q
              Creditor's Name                                                                                                                                          Secured debt

              1999 S CAMPUS DRIVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              EVANSTON                                       IL                                        60208                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Contribution
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $25,000.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 566
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 594 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              NORTON MAILMAN ASSOCIATES LP
3.1,498.                                                                                                                  7/30/2018                 $ 26,403.67   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 26,403.67

              ATTN DENNIS MICHAELIS COHN REZNICK 4 BECKER
                                                                                                                          9/27/2018                 $ 26,403.67   q   Unsecured loan repayments
              FARM ROAD
                                                                                                                                                                  q   Suppliers or vendors
              Street

              ROSELAND                                       NJ                                        07068                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $79,211.01



              NOVA GENESIS INTL CO LTD
3.1,499.                                                                                                                  7/18/2018                  $ 9,999.29   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/30/2018                 $ 51,293.58

              NO 21 LN 541 TU CHENG RD DA LI DISTRICT
                                                                                                                          9/11/2018                 $ 30,281.42   q   Unsecured loan repayments
                                                                                                                          10/2/2018                 $ 49,368.33
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              TAICHUNG                                       TAIWAN                                    41271                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $140,942.62



              NOVEL SHOES CO LTD
3.1,500.                                                                                                                  7/18/2018                 $ 24,240.38 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/20/2018                 $ 77,366.47
                                                                                                                          8/27/2018                $ 104,621.53 q
              29F NO787 CHUNG-MING SOUTH ROAD                                                                                                                         Unsecured loan repayments
                                                                                                                           9/4/2018                 $ 49,628.30
                                                                                                                          10/2/2018                 $ 29,026.60 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              TAICHUNG                                       TAIWAN                                    40255                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $284,883.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 567
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 595 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              NSF SERVICES INC
3.1,501.                                                                                                                  7/18/2018                       $ 525.24 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 453.73
                                                                                                                          7/20/2018                       $ 180.15 q
              42715 CHISHOLM DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,970.86
                                                                                                                          7/24/2018                       $ 549.05 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/25/2018                        $ 94.98
                                                                                                                          7/26/2018                       $ 100.26 q
                                                                                                                                                                   X
              BROADLANDS                                     VA                                        20148                                                            Services
                                                                                                                          7/30/2018                     $ 1,242.16
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 537.80 q
                                                                                                                                                                        Other
                                                                                                                           8/1/2018                       $ 173.16
                                                                                                                           8/3/2018                       $ 105.62
                                                                                                                           8/6/2018                       $ 802.07
                                                                                                                           8/7/2018                       $ 334.83
                                                                                                                           8/8/2018                       $ 178.48
                                                                                                                           8/9/2018                       $ 123.21
                                                                                                                          8/10/2018                        $ 67.99
                                                                                                                          8/13/2018                       $ 826.94
                                                                                                                          8/14/2018                       $ 161.47
                                                                                                                          8/15/2018                       $ 271.97
                                                                                                                          8/16/2018                       $ 200.56
                                                                                                                          8/20/2018                       $ 988.81
                                                                                                                          8/21/2018                       $ 279.56
                                                                                                                          8/22/2018                       $ 231.97
                                                                                                                          8/23/2018                        $ 24.55
                                                                                                                          8/24/2018                       $ 171.64
                                                                                                                          8/27/2018                     $ 1,772.73
                                                                                                                          8/28/2018                       $ 123.23
                                                                                                                          8/29/2018                       $ 304.25
                                                                                                                          8/30/2018                       $ 286.49
                                                                                                                           9/4/2018                     $ 1,667.16
                                                                                                                           9/5/2018                        $ 75.28
                                                                                                                           9/6/2018                       $ 161.48
                                                                                                                          9/10/2018                     $ 1,203.84
                                                                                                                          9/11/2018                       $ 123.24

         Total amount or value.........................................................................................                             $16,314.76



              NTM INC
3.1,502.                                                                                                                  7/23/2018                     $ 1,020.76 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/30/2018                       $ 170.13
                                                                                                                           8/6/2018                     $ 1,929.78 q
              ELROY WI 53929                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/13/2018                       $ 753.63
                                                                                                                          8/20/2018                     $ 3,147.36 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/27/2018                     $ 2,029.82
                                                                                                                          9/10/2018                       $ 425.32 q
              ELROY                                           WI                                       53929                                                            Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                                 $9,476.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 568
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 596 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              NUTEM CUSTOM MANUFACTURING LTD
3.1,503.                                                                                                                  07/27/2018                  $ 9,254.72   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/21/2018                 $ 48,452.43

              1105 CLAY AVENUE UNIT 7
                                                                                                                          09/14/2018                 $ 34,050.22   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BURLINGTON                                     WI                                       L7L B69                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $91,757.37



              NW 51ST STREET LLC
3.1,504.                                                                                                                   7/30/2018                 $ 77,916.67 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 16,707.82
                                                                                                                           8/28/2018                 $ 77,916.67 q
              1819 WAZEE STREET 2ND FL ATTN NATALIE BONICELLI                                                                                                          Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 16,707.82
                                                                                                                           9/27/2018                 $ 77,916.67 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street

              DENVER                                         CO                                        80202                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $267,165.65



              NW 51ST STREET LLC CO NORTHWOOD I
3.1,505.                                                                                                                   7/23/2018                 $ 16,707.82   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/22/2018                 $ 16,707.82

              1819 WAZEE STREET 2ND FL
                                                                                                                           9/24/2018                 $ 16,707.82   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              DENVER                                         CO                                        80202                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $50,123.46



              NW ARKANSAS MALL REALTY GROUP LLC
3.1,506.                                                                                                                   7/30/2018                 $ 17,316.32   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 17,316.32

              PO BOX 368
                                                                                                                           9/27/2018                 $ 17,316.32   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $51,948.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 569
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 597 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NW CENTENNIAL LLC
3.1,507.                                                                                                                  7/23/2018                 $ 21,837.20 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 85,837.52
                                                                                                                           8/9/2018                 $ 21,837.20 q
              8080 PARK LANE SUITE 770                                                                                                                                   Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 21,837.20
                                                                                                                          8/28/2018                 $ 82,103.06 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 21,837.20
                                                                                                                          9/24/2018                 $ 21,837.20 q
              DALLAS                                         TX                                        75231                                                             Services
                                                                                                                          9/27/2018                 $ 85,837.52
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $362,964.10



              NW DULUTH HOLDINGS LLC
3.1,508.                                                                                                                  7/30/2018                 $ 65,833.34 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                  $ 6,916.13
                                                                                                                          8/28/2018                 $ 65,833.34 q
              11605 N COMMUNITY HOUSE RD STE 600 NORTHWOOD                                                                                                               Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 6,916.13
              OFFICE RHONDA WALCOTT
                                                                                                                          9/27/2018                 $ 65,833.34 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28277                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $211,332.28



              NW DULUTH HOLDINGS LLC DBA NW DULU
3.1,509.                                                                                                                  7/23/2018                     $ 6,916.13   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 6,916.13

              11605 N COMNTY HOUSE RD STE 600
                                                                                                                          9/24/2018                     $ 6,916.13   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28277                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $20,748.39



              NW GAITHERSBURG HOLDINGS LLC
3.1,510.                                                                                                                  7/30/2018                 $ 72,250.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                 $ 16,397.68
                                                                                                                           8/9/2018                 $ 16,200.89 q
              11605 N COMMUNITY HOUSE RD STE 600 NORTHWOOD                                                                                                               Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 72,250.00
              OFFICE RHONDA WALCOTT
                                                                                                                           9/6/2018                 $ 16,299.28 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 72,250.00
              CHARLOTTE                                      NC                                        28277                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $265,647.85




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 570
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 598 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              NW GAITHERSBURG HOLDINGS LLC DBA N
3.1,511.                                                                                                                  7/23/2018                 $ 16,200.89 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 16,397.68
                                                                                                                          8/22/2018                 $ 16,299.28 q
              11605 N COMTY HOUSE RD STE 600                                                                                                                          Unsecured loan repayments
                                                                                                                          9/14/2018                 $ 16,299.28
                                                                                                                          9/24/2018                 $ 16,299.28 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28277                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $81,496.41



              NW NORTHGATE HOLDINGS LLC
3.1,512.                                                                                                                  7/30/2018                 $ 39,583.33 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/9/2018                 $ 10,127.78
                                                                                                                          8/28/2018                 $ 39,583.33 q
              11605 N COMMUNITY HOUSE RD STE 600 NORTHWOOD                                                                                                            Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 10,127.78
              OFFICE LLC
                                                                                                                          9/27/2018                 $ 39,583.33 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28277                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $139,005.55



              NW NORTHGATE HOLDINGS LLC DBA NW N
3.1,513.                                                                                                                  7/23/2018                 $ 10,127.78   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/22/2018                 $ 10,127.78

              11605 N COMMUNITY HOUSE RD
                                                                                                                          9/24/2018                 $ 10,127.78   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              CHARLOTTE                                      NC                                        28277                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $30,383.34



              NW SPRINGS HOLDINGS LLC
3.1,514.                                                                                                                  7/30/2018                 $ 25,250.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/9/2018                  $ 7,216.85
                                                                                                                          8/28/2018                 $ 25,250.00 q
              8080 PARK LANE SUITE 770 NORTHWOOD RETAIL -                                                                                                             Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 7,216.85
              TYLER JOHNSON
                                                                                                                          9/27/2018                 $ 25,250.00 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              DALLAS                                         TX                                        75231                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $90,183.70




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 571
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 599 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              NW SPRINGS HOLDINGS LLC DBA NW SPR
3.1,515.                                                                                                                  7/23/2018                     $ 7,216.85   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 7,216.85

              8080 PARK LANE SUITE 770
                                                                                                                          9/24/2018                     $ 7,216.85   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              DALLAS                                         TX                                        75231                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,650.55



              NW SRP MA HOLDINGS LLC
3.1,516.                                                                                                                  7/30/2018                $ 137,377.57 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                 $ 29,558.32
                                                                                                                          8/28/2018                $ 137,377.57 q
              1819WAZEE STREET 2ND FLOOR CO NORTHWOOD                                                                                                                    Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 29,558.32
              INVESTORS LLC
                                                                                                                          9/13/2018                 $ 29,558.32 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                $ 137,377.57
              DENVER                                         CO                                        80202                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $500,807.67



              NW SRP MA HOLDINGS LLC DBA NW CAMB
3.1,517.                                                                                                                  7/23/2018                 $ 29,558.32      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                 $ 29,558.32

              1819 WAZEE STREET 2ND FLOOR
                                                                                                                          9/24/2018                 $ 29,558.32      q   Unsecured loan repayments
                                                                                                                          9/24/2018                  $ 3,729.58
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              DENVER                                         CO                                        80202                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $92,404.54



              NYC DEPARTMENT OF FINANCE
3.1,518.                                                                                                                  9/12/2018                 $ 69,019.26      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/12/2018                 $ 40,492.74

              PO BOX 3644                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              YORK                                           NY                                    10008-3644                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $109,512.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 572
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 600 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              OAK BROOK URBAN VENTURE LP
3.1,519.                                                                                                                  7/30/2018                 $ 97,223.01      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 97,223.01

              SDS-12-2892
                                                                                                                          9/27/2018                 $ 97,223.01      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55486                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $291,669.03



              OAK VIEW MALL LLC
3.1,520.                                                                                                                  7/30/2018                     $ 5,357.91   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,357.91

              P O BOX 86
                                                                                                                          9/27/2018                     $ 5,357.91   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-1840                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,073.73



              OCEAN TOWNSHIP TAX COLLECTOR-MONMO
3.1,521.                                                                                                                  8/15/2018                 $ 73,435.80      q
              Creditor's Name                                                                                                                                            Secured debt

              399 MONMOUTH ROAD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              OAKHURST                                       NJ                                         7755                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $73,435.80



              OHH ACQUISITION CORPORATION
3.1,522.                                                                                                                  7/30/2018                 $ 27,978.60      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 27,978.60

              15604 COLLECTIONS CENTER DR
                                                                                                                          9/27/2018                 $ 27,978.60      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $83,935.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 573
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 601 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              OHIO BUREAU OF WORKERS' COMPENSATION
3.1,523.                                                                                                                  08/30/2018                 $ 93,603.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          10/04/2018                 $ 34,307.76

              339 E MAPLE ST                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NORTH CANTON                                   OH                                        44720                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Insurance Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                             $127,910.76



              OHIO BWC
3.1,524.                                                                                                                  08/30/2018                 $ 98,408.00      q
              Creditor's Name                                                                                                                                             Secured debt

              30 W SPRING ST                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              COLUMBUS                                        OH                                   43215-2256                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $98,408.00



              OHIO MULCH SUPPLY INC
3.1,525.                                                                                                                  07/23/2018                     $ 5,006.36   q
              Creditor's Name                                                                                                                                             Secured debt

              1600 UNIVERSAL RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              COLUMBUS                                       OH                                        43207                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,006.36




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 574
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 602 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              OHIO STATE TREASURERS OFFICE
3.1,526.                                                                                                                  07/23/2018                $ 649,213.15 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          07/23/2018                $ 230,019.60
                                                                                                                          07/23/2018                $ 173,674.42 q
              30 E BROAD ST 9 COLUMBUS                                                                                                                                Unsecured loan repayments
                                                                                                                          07/23/2018                 $ 79,997.09
                                                                                                                          07/23/2018                 $ 10,227.56 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      07/23/2018                   $ 3,784.03
                                                                                                                          07/23/2018                   $ 1,969.06 q
              COLUMBUS                                       OH                                        43215                                                          Services
                                                                                                                          07/23/2018                   $ 1,804.13
                                                                                                                          07/23/2018                     $ 418.76 q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other
                                                                                                                          08/10/2018                $ 186,089.00
                                                                                                                          08/23/2018                $ 548,039.27
                                                                                                                          08/23/2018                $ 177,029.33
                                                                                                                          08/23/2018                 $ 70,341.27
                                                                                                                          08/23/2018                 $ 61,781.67
                                                                                                                          08/23/2018                   $ 6,729.96
                                                                                                                          08/23/2018                   $ 5,817.28
                                                                                                                          08/23/2018                   $ 1,577.87
                                                                                                                          08/23/2018                     $ 317.64
                                                                                                                          08/23/2018                     $ 240.08
                                                                                                                          09/24/2018                $ 408,156.74
                                                                                                                          09/24/2018                $ 261,706.36
                                                                                                                          09/24/2018                $ 135,420.18
                                                                                                                          09/24/2018                 $ 90,156.02
                                                                                                                          09/24/2018                 $ 11,031.76
                                                                                                                          09/24/2018                   $ 9,456.59
                                                                                                                          09/24/2018                   $ 1,432.24
                                                                                                                          09/24/2018                     $ 541.69
                                                                                                                          09/24/2018                     $ 529.04

         Total amount or value.........................................................................................                           $3,127,501.79



              OHIO VALLEY MALL
3.1,527.                                                                                                                   7/30/2018                  $ 5,128.88 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/13/2018                 $ 35,567.24
                                                                                                                           8/28/2018                  $ 5,128.88 q
              PO BOX 932400                                                                                                                                           Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 35,567.24
                                                                                                                           9/27/2018                  $ 4,908.31 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44193                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                              $86,300.55




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 575
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 603 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              OKLAHOMA STATE TREASURERS OFFICE
3.1,528.                                                                                                                  07/20/2018                 $ 31,446.00 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          07/20/2018                 $ 29,762.01
                                                                                                                          07/20/2018                 $ 27,178.04 q
              2300 N LINCOLN BLVD 217 OKLAHOMA CITY                                                                                                                  Unsecured loan repayments
                                                                                                                          07/20/2018                 $ 24,341.00
                                                                                                                          07/20/2018                    $ 635.37 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      07/20/2018                    $ 602.60
                                                                                                                          07/20/2018                    $ 588.94 q
               OKLAHOMA CITY                                 OK                                        73105                                                         Services
                                                                                                                          07/20/2018                    $ 441.00
                                                                                                                          07/20/2018                     $ 50.00 q
                                                                                                                                                                 X              Tax Payments
              City                                              State                                ZIP Code                                                        Other
                                                                                                                          08/20/2018                 $ 70,394.13
                                                                                                                          08/20/2018                 $ 30,825.00
                                                                                                                          08/20/2018                 $ 26,867.28
                                                                                                                          08/20/2018                 $ 24,585.00
                                                                                                                          08/20/2018                    $ 598.72
                                                                                                                          08/20/2018                    $ 504.00
                                                                                                                          08/20/2018                    $ 369.01
                                                                                                                          08/20/2018                    $ 116.26
                                                                                                                          08/20/2018                     $ 50.00
                                                                                                                          09/20/2018                 $ 66,236.19
                                                                                                                          09/20/2018                 $ 38,805.53
                                                                                                                          09/20/2018                 $ 38,229.00
                                                                                                                          09/20/2018                 $ 31,075.00
                                                                                                                          09/20/2018                    $ 686.11
                                                                                                                          09/20/2018                    $ 305.47
                                                                                                                          09/20/2018                    $ 275.00
                                                                                                                          09/20/2018                    $ 200.00
                                                                                                                          09/20/2018                     $ 50.00
                                                                                                                          09/20/2018                     $ 25.51
                                                                                                                          10/05/2018                 $ 45,000.00
                                                                                                                          10/05/2018                 $ 10,000.00
                                                                                                                          10/05/2018                  $ 3,000.00

         Total amount or value.........................................................................................                             $503,242.17




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 576
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 604 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              OLIVE ELECT LLC
3.1,529.                                                                                                                  7/20/2018                       $ 440.82 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 1,872.07
                                                                                                                          7/24/2018                        $ 45.37 q
              574 N 24TH STREET APT 10D                                                                                                                                Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 904.77
                                                                                                                          7/26/2018                       $ 909.53 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/27/2018                       $ 556.39
                                                                                                                          7/30/2018                       $ 997.57 q
              ROGERS                                         AR                                        72756                                                           Services
                                                                                                                           8/2/2018                       $ 213.22
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                     $ 1,179.67 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                     $ 1,818.66
                                                                                                                           8/7/2018                       $ 410.39
                                                                                                                           8/8/2018                     $ 1,918.13
                                                                                                                           8/9/2018                       $ 290.00
                                                                                                                          8/10/2018                       $ 653.17
                                                                                                                          8/13/2018                     $ 2,754.37
                                                                                                                          8/17/2018                       $ 590.50
                                                                                                                          8/20/2018                     $ 1,494.75
                                                                                                                          8/21/2018                       $ 222.61
                                                                                                                          8/22/2018                       $ 901.36
                                                                                                                          8/27/2018                     $ 1,425.93
                                                                                                                          8/30/2018                       $ 534.72
                                                                                                                          8/31/2018                       $ 258.46
                                                                                                                           9/4/2018                     $ 3,206.46
                                                                                                                           9/5/2018                       $ 312.21
                                                                                                                           9/6/2018                       $ 418.66
                                                                                                                           9/7/2018                       $ 358.58
                                                                                                                          9/10/2018                     $ 2,419.03

         Total amount or value.........................................................................................                             $27,107.40



              OLMSTED COUNTY TREASURER
3.1,530.                                                                                                                  7/23/2018                   $ 6,730.56   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/6/2018                      $ 62.32

              PO BOX 95
                                                                                                                          10/1/2018                $ 110,975.00    q   Unsecured loan repayments
                                                                                                                          10/1/2018                   $ 6,232.00
                                                                                                                                                                   q   Suppliers or vendors
              Street

              ROCHESTER                                      MN                                    55903-0095                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $123,999.88



              OLYMPIA TOOLS INTERNATIONAL INC
3.1,531.                                                                                                                  7/18/2018                 $ 19,081.94 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                 $ 44,479.09
                                                                                                                          7/30/2018                   $ 5,476.26 q
              18051 ARENTH AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          8/10/2018                   $ 7,327.80
                                                                                                                          8/30/2018                 $ 88,156.36 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/10/2018                $ 103,519.07
                                                                                                                          9/11/2018                   $ 5,051.57 q
              CITY OF INDUSTRY                               CA                                        91748                                                           Services
                                                                                                                          9/18/2018                   $ 8,641.36
              City                                              State                                ZIP Code
                                                                                                                          10/2/2018                 $ 37,576.13 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                            $319,309.58




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 577
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 605 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              OMEGA PRODUCTS INC
3.1,532.                                                                                                                  7/18/2018                     $ 1,486.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                     $ 1,134.00

              6291 LYTERS LANE
                                                                                                                          7/23/2018                     $ 1,491.00   q   Unsecured loan repayments
                                                                                                                          7/26/2018                     $ 1,466.00
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HARRISBURG                                     PA                                        17111                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $5,577.00



              OND JV LLC
3.1,533.                                                                                                                  7/17/2018                 $ 32,635.73 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                   $ 9,512.78
                                                                                                                          7/30/2018                $ 125,093.19 q
              33297 COLLECTION CENTER DRIVE                                                                                                                              Unsecured loan repayments
                                                                                                                           8/9/2018                 $ 32,635.73
                                                                                                                           8/9/2018                   $ 9,512.78 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/22/2018                   $ 9,512.78
                                                                                                                          8/28/2018                $ 125,093.19 q
              CHICAGO                                        IL                                    60693-0332                                                            Services
                                                                                                                           9/6/2018                   $ 9,512.78
              City                                                State                              ZIP Code
                                                                                                                          9/24/2018                   $ 9,512.78 q
                                                                                                                                                                         Other
                                                                                                                          9/27/2018                $ 125,093.19


         Total amount or value.........................................................................................                            $488,114.93



              ONE TO ONE GARMENT MFG LTD
3.1,534.                                                                                                                  8/24/2018                $ 128,142.71      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/27/2018                $ 174,101.30

              1626 N CURRYER
                                                                                                                           9/4/2018                 $ 35,209.47      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SANTA MARIA                                    CA                                        93456                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $337,453.48



              ONE WORLD TECHNOLOGIES INC
3.1,535.                                                                                                                  7/30/2018                 $ 45,126.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                $ 218,105.00
                                                                                                                          8/27/2018                $ 186,007.00 q
              1428 PEARMAN DAIRY RD                                                                                                                                      Unsecured loan repayments
                                                                                                                           9/4/2018                $ 407,433.46
                                                                                                                           9/7/2018                $ 173,794.72 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/10/2018                $ 339,736.43
                                                                                                                          9/12/2018                $ 392,212.00 q
              ANDERSON                                       SC                                        29625                                                             Services
                                                                                                                          9/18/2018                $ 256,331.23
              City                                                State                              ZIP Code
                                                                                                                          9/28/2018              $ 1,083,992.00 q
                                                                                                                                                                         Other
                                                                                                                          10/2/2018                $ 307,786.00
                                                                                                                          10/5/2018                $ 298,971.23
                                                                                                                          10/9/2018                $ 517,840.00

         Total amount or value.........................................................................................                          $4,227,335.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 578
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 606 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ONECARD
3.1,536.                                                                                                                  07/27/2018              $ 3,000,000.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/17/2018              $ 3,000,000.00

              P O BOX 931621
                                                                                                                          08/28/2018              $ 3,000,000.00   q   Unsecured loan repayments
                                                                                                                          10/01/2018              $ 3,000,000.00
                                                                                                                                                                   q   Suppliers or vendors
              Street

              ATLANTA                                        GA                                        31193                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                          $12,000,000.00



              ONTARIO INC
3.1,537.                                                                                                                  08/08/2018                 $ 20,000.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/30/2018                 $ 21,005.49

              2585 MEADOWPINE BOULEVARD
                                                                                                                          09/24/2018                 $ 20,805.87   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              MISSISSAUGA                                    ON                                       L5N 8H9                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $61,811.36



              ONTEL PRODUCTS CORP
3.1,538.                                                                                                                   7/24/2018                  $ 2,310.78 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/2/2018                  $ 1,722.72
                                                                                                                            8/6/2018                    $ 693.72 q
              21 LAW DRIVE                                                                                                                                             Unsecured loan repayments
                                                                                                                            8/9/2018                  $ 1,098.84
                                                                                                                           8/10/2018                    $ 150.12 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/13/2018                    $ 419.04
                                                                                                                           8/23/2018                  $ 5,323.44 q
              FAIRFIELD                                      NJ                                        07004                                                           Services
                                                                                                                           8/24/2018                  $ 1,936.92
              City                                              State                                ZIP Code
                                                                                                                           8/27/2018                  $ 2,920.44 q
                                                                                                                                                                       Other
                                                                                                                           8/28/2018                  $ 4,353.36
                                                                                                                           8/30/2018                  $ 9,847.44
                                                                                                                            9/4/2018                 $ 22,959.96
                                                                                                                            9/7/2018                  $ 2,291.52

         Total amount or value.........................................................................................                              $56,028.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 579
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 607 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              OPEN DOOR ENTERPRISES LLC
3.1,539.                                                                                                                  7/18/2018                       $ 108.16 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                        $ 42.45
                                                                                                                          7/23/2018                     $ 1,011.63 q
              1625 WALKER AVE NW 140797                                                                                                                                Unsecured loan repayments
                                                                                                                          7/24/2018                        $ 37.82
                                                                                                                          7/25/2018                        $ 55.19 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                        $ 82.47
                                                                                                                          7/30/2018                       $ 569.36 q
              GRAND RAPIDS                                   MI                                    49514-5530                                                          Services
                                                                                                                          7/31/2018                       $ 320.15
              City                                                State                              ZIP Code
                                                                                                                           8/1/2018                        $ 44.74 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                        $ 85.71
                                                                                                                           8/6/2018                       $ 539.42
                                                                                                                           8/7/2018                        $ 32.50
                                                                                                                           8/8/2018                       $ 311.46
                                                                                                                           8/9/2018                        $ 49.03
                                                                                                                          8/13/2018                       $ 884.69
                                                                                                                          8/14/2018                       $ 424.13
                                                                                                                          8/15/2018                        $ 69.44
                                                                                                                          8/16/2018                        $ 54.78
                                                                                                                          8/20/2018                       $ 407.76
                                                                                                                          8/21/2018                        $ 67.90
                                                                                                                          8/22/2018                        $ 87.22
                                                                                                                          8/27/2018                       $ 526.83
                                                                                                                          8/28/2018                       $ 348.82
                                                                                                                          8/29/2018                       $ 101.85
                                                                                                                          8/30/2018                        $ 14.87
                                                                                                                           9/4/2018                       $ 646.44
                                                                                                                           9/5/2018                        $ 63.18
                                                                                                                           9/6/2018                       $ 200.72
                                                                                                                          9/10/2018                     $ 1,266.74
                                                                                                                          9/11/2018                     $ 1,298.90

         Total amount or value.........................................................................................                                 $9,754.36



              OPTIMUM FULFILLMENT
3.1,540.                                                                                                                  7/17/2018                       $ 839.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,452.93
                                                                                                                          7/19/2018                       $ 712.24 q
              4800 INDUSTRIAL DRIVE DOOR 31-33                                                                                                                         Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 722.49
                                                                                                                          7/23/2018                     $ 1,480.06 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 904.40
                                                                                                                          7/25/2018                       $ 727.13 q
              PERU                                           IL                                        61354                                                           Services
                                                                                                                          7/26/2018                       $ 727.63
              City                                                State                              ZIP Code
                                                                                                                          7/27/2018                       $ 348.85 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 1,861.31
                                                                                                                          7/31/2018                       $ 796.09
                                                                                                                           8/1/2018                     $ 1,078.76
                                                                                                                           8/2/2018                       $ 409.77
                                                                                                                           8/3/2018                       $ 597.86
                                                                                                                           8/6/2018                     $ 1,407.99
                                                                                                                           8/7/2018                       $ 873.94
                                                                                                                           8/9/2018                     $ 1,632.15
                                                                                                                          8/10/2018                     $ 1,527.56
                                                                                                                          8/13/2018                     $ 1,868.62
                                                                                                                          8/14/2018                       $ 630.08
                                                                                                                          8/15/2018                     $ 1,684.31
                                                                                                                          8/16/2018                     $ 1,293.28
                                                                                                                          8/17/2018                     $ 1,154.08

         Total amount or value.........................................................................................                             $24,731.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 580
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 608 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              OPTUMRX INC
3.1,541.                                                                                                                  07/18/2018                $ 945,916.55      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/03/2018              $ 1,094,344.97

              1600 MCCONNOR PKWY
                                                                                                                          08/20/2018                $ 989,878.24      q   Unsecured loan repayments
                                                                                                                          09/05/2018              $ 1,394,033.10
                                                                                                                          09/18/2018                $ 995,371.70      q   Suppliers or vendors
              Street                                                                                                      10/03/2018              $ 1,204,216.71
               SCHAUMBURG                                    IL                                        60173                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                           $6,623,761.27



              ORANGE COUNTY TAX COLLECTOR UNSEC
3.1,542.                                                                                                                   8/16/2018                 $ 23,068.51 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/16/2018                 $ 20,373.58
                                                                                                                           8/16/2018                 $ 13,962.12 q
              PO BOX 1438                                                                                                                                                 Unsecured loan repayments
                                                                                                                           8/16/2018                 $ 12,428.29
                                                                                                                           8/16/2018                 $ 11,671.10 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/16/2018                  $ 5,316.76
                                                                                                                           8/16/2018                    $ 967.84 q
              SANTA ANA                                      CA                                        92702                                                              Services
                                                                                                                           8/16/2018                    $ 706.31
                                                                                                                           8/16/2018                    $ 161.45 q
                                                                                                                                                                 X                   Tax Payments
              City                                                State                              ZIP Code                                                             Other
                                                                                                                           8/22/2018                  $ 3,169.07
                                                                                                                           9/13/2018                  $ 6,913.16
                                                                                                                           9/13/2018                  $ 3,301.50
                                                                                                                           9/13/2018                    $ 487.37

         Total amount or value.........................................................................................                             $102,527.06



              ORCHID RECYCLING SERVICES
3.1,543.                                                                                                                  09/19/2018                     $ 7,680.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/26/2018                     $ 4,500.00

              48 WEST 48 STREET SUITE 304
                                                                                                                          10/01/2018                     $ 8,960.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10036                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $21,140.00



              ORDNANCE ASSOCIATES LLC
3.1,544.                                                                                                                   7/30/2018                 $ 16,475.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/10/2018                 $ 16,475.00

              PO BOX 301565                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              DALLAS                                         TX                                    75303-1565                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $32,950.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 581
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 609 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ORE INTERNATIONAL INC
3.1,545.                                                                                                                  7/18/2018                       $ 350.19 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 576.40
                                                                                                                          7/20/2018                       $ 192.70 q
              16026 MANNING WAY                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 421.36
                                                                                                                          7/25/2018                       $ 387.74 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 425.27
                                                                                                                          7/27/2018                       $ 305.00 q
              CERRITOS                                       CA                                        90703                                                             Services
                                                                                                                          7/30/2018                       $ 675.05
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 512.20 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                       $ 285.74
                                                                                                                           8/6/2018                       $ 290.87
                                                                                                                           8/8/2018                       $ 184.70
                                                                                                                           8/9/2018                       $ 117.70
                                                                                                                          8/10/2018                       $ 229.37
                                                                                                                          8/13/2018                       $ 279.05
                                                                                                                          8/15/2018                       $ 286.49
                                                                                                                          8/16/2018                        $ 90.84
                                                                                                                          8/17/2018                       $ 291.40
                                                                                                                          8/20/2018                       $ 282.70
                                                                                                                          8/22/2018                       $ 930.40
                                                                                                                          8/23/2018                       $ 381.50
                                                                                                                          8/24/2018                        $ 20.70
                                                                                                                          8/27/2018                       $ 413.60
                                                                                                                          8/29/2018                       $ 806.04
                                                                                                                           9/4/2018                       $ 155.42
                                                                                                                           9/5/2018                     $ 1,036.54
                                                                                                                           9/6/2018                       $ 726.76

         Total amount or value.........................................................................................                             $10,655.73



              OREC AMARILLO MALL MEMBER LLC
3.1,546.                                                                                                                  7/30/2018                     $ 3,229.54   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/18/2018                     $ 3,229.54

              PO BOX 933881
                                                                                                                          9/27/2018                     $ 3,229.54   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-3881                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,688.62



              ORIENTAL LEAD INVESTMENTS LIMITED
3.1,547.                                                                                                                  8/13/2018                $ 326,080.06      q
              Creditor's Name                                                                                                                                            Secured debt

              UNIT 09 HIGH BLK CHEUNG FUNG IND BLDG 16F 23-39                                                                                                        q   Unsecured loan repayments
              PAK TIN PAR ST
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TSUEN WAN                                      HONGKONG                                                                                                q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $326,080.06




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 582
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 610 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ORIENTAL UNLIMITED INC
3.1,548.                                                                                                                  7/17/2018                        $ 49.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/20/2018                       $ 243.20
                                                                                                                          7/23/2018                       $ 729.40 q
              68 MOULTON ST                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/25/2018                        $ 30.80
                                                                                                                          7/27/2018                       $ 632.45 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 752.85
                                                                                                                          7/31/2018                       $ 248.50 q
              CAMBRIDGE                                      MA                                        02138                                                           Services
                                                                                                                           8/6/2018                     $ 1,414.70
              City                                                State                              ZIP Code
                                                                                                                           8/7/2018                       $ 156.80 q
                                                                                                                                                                       Other
                                                                                                                          8/10/2018                       $ 960.75
                                                                                                                          8/13/2018                       $ 742.00
                                                                                                                          8/14/2018                        $ 64.40
                                                                                                                          8/17/2018                       $ 296.20
                                                                                                                          8/20/2018                       $ 488.95
                                                                                                                          8/21/2018                        $ 79.10
                                                                                                                          8/24/2018                       $ 665.00
                                                                                                                          8/27/2018                       $ 422.10
                                                                                                                          8/28/2018                       $ 210.00
                                                                                                                          8/31/2018                     $ 1,154.30
                                                                                                                           9/4/2018                       $ 547.40
                                                                                                                           9/7/2018                     $ 1,192.10

         Total amount or value.........................................................................................                             $11,080.00



              ORION ENTERPRISES INC
3.1,549.                                                                                                                  7/18/2018                       $ 522.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 313.20
                                                                                                                          7/23/2018                       $ 838.65 q
              111 WHEELING                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 153.00
                                                                                                                          7/25/2018                       $ 344.25 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 267.75
                                                                                                                          7/30/2018                       $ 879.75 q
              WHEELING                                       IL                                        60090                                                           Services
                                                                                                                          7/31/2018                       $ 271.19
              City                                                State                              ZIP Code
                                                                                                                           8/1/2018                       $ 114.75 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 382.50
                                                                                                                           8/6/2018                       $ 227.76
                                                                                                                           8/7/2018                        $ 76.50
                                                                                                                           8/8/2018                       $ 297.74
                                                                                                                           8/9/2018                       $ 191.25
                                                                                                                          8/13/2018                       $ 947.99
                                                                                                                          8/14/2018                        $ 76.50
                                                                                                                          8/15/2018                       $ 114.75
                                                                                                                          8/16/2018                       $ 114.75
                                                                                                                          8/20/2018                     $ 1,084.47
                                                                                                                          8/22/2018                       $ 153.00
                                                                                                                          8/23/2018                        $ 38.25
                                                                                                                          8/27/2018                       $ 344.25
                                                                                                                          8/28/2018                       $ 114.75
                                                                                                                          8/29/2018                        $ 76.50
                                                                                                                          8/30/2018                        $ 76.50
                                                                                                                           9/4/2018                       $ 420.75
                                                                                                                           9/5/2018                       $ 151.26
                                                                                                                           9/6/2018                        $ 38.25
                                                                                                                          9/10/2018                       $ 382.50
                                                                                                                          9/11/2018                        $ 76.50

         Total amount or value.........................................................................................                                 $9,091.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 583
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 611 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ORION TOWNSHIP TREASURER
3.1,550.                                                                                                                   8/29/2018                 $ 40,204.49     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/29/2018                  $ 6,181.93

              2525 JOSLYN RD
                                                                                                                           8/29/2018                  $ 1,415.12     q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LAKE ORION                                     MI                                    48360-1951                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                              $47,801.54



              ORKIN LLC
3.1,551.                                                                                                                  08/02/2018                $ 239,424.57     q
              Creditor's Name                                                                                                                                            Secured debt

              PMB 259 PO BOX 70344                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAN JUAN                                       PR                                          936                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $239,424.57



              ORTHOTIC SHOP INC
3.1,552.                                                                                                                   7/18/2018                      $ 483.40 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 94.72
                                                                                                                           7/23/2018                      $ 481.70 q
              14200 INDUSTRIAL CENTER DR                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/24/2018                      $ 263.29
                                                                                                                           7/26/2018                      $ 108.70 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/30/2018                      $ 712.35
                                                                                                                           7/31/2018                      $ 145.60 q
              SHELBY TOWNSHIP                                MI                                        48315                                                             Services
                                                                                                                            8/1/2018                       $ 73.90
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 46.70 q
                                                                                                                                                                         Other
                                                                                                                            8/6/2018                      $ 417.01
                                                                                                                            8/7/2018                      $ 362.68
                                                                                                                            8/8/2018                       $ 33.94
                                                                                                                            8/9/2018                       $ 38.19
                                                                                                                           8/13/2018                      $ 479.56
                                                                                                                           8/15/2018                       $ 63.35
                                                                                                                           8/16/2018                       $ 42.45
                                                                                                                           8/20/2018                      $ 488.90
                                                                                                                           8/21/2018                      $ 291.40
                                                                                                                           8/22/2018                       $ 59.49
                                                                                                                           8/23/2018                       $ 71.30
                                                                                                                           8/24/2018                       $ 63.69
                                                                                                                           8/27/2018                      $ 426.30
                                                                                                                           8/28/2018                      $ 168.70
                                                                                                                           8/29/2018                      $ 268.53
                                                                                                                           8/30/2018                      $ 231.12
                                                                                                                            9/4/2018                      $ 541.77
                                                                                                                            9/5/2018                      $ 160.61
                                                                                                                            9/6/2018                      $ 293.65
                                                                                                                           9/10/2018                      $ 255.68
                                                                                                                           9/11/2018                      $ 123.20

         Total amount or value.........................................................................................                                  $7,291.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 584
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 612 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              OSCODA TOWNSHIP TREASURER-IOSCO
3.1,553.                                                                                                                  8/29/2018                 $ 21,349.46   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/29/2018                  $ 1,146.55

              110 S STATE STREET                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              OSCODA                                         MI                                        48750                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $22,496.01



              O'SHEA INC
3.1,554.                                                                                                                  8/27/2018                 $ 27,480.00   q
              Creditor's Name                                                                                                                                         Secured debt

              330 WEST 47TH ST 203                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              KANSAS CITY                                    MO                                        64112                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $27,480.00



              OUTDOOR LIVING INC
3.1,555.                                                                                                                  7/19/2018                  $ 4,310.19 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/23/2018                 $ 11,382.62
                                                                                                                          7/24/2018                  $ 1,012.60 q
              3771 CHANNEL DRIVE STE 100                                                                                                                              Unsecured loan repayments
                                                                                                                          7/25/2018                  $ 6,038.25
                                                                                                                          7/26/2018                  $ 4,284.46 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/31/2018                  $ 4,778.31
                                                                                                                           8/1/2018                    $ 155.21 q
              WEST SACARAMENTO                                CA                                       95691                                                          Services
                                                                                                                           8/2/2018                  $ 2,002.79
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                  $ 3,115.67 q
                                                                                                                                                                      Other
                                                                                                                           8/7/2018                    $ 250.66
                                                                                                                           8/8/2018                  $ 2,086.62
                                                                                                                           8/9/2018                  $ 1,440.88
                                                                                                                          8/13/2018                  $ 1,076.51
                                                                                                                          8/14/2018                  $ 6,869.08
                                                                                                                          8/15/2018                  $ 5,565.98
                                                                                                                          8/16/2018                  $ 4,183.20
                                                                                                                          8/20/2018                  $ 5,332.75
                                                                                                                          8/21/2018                  $ 3,686.03
                                                                                                                          8/22/2018                  $ 8,118.23
                                                                                                                          8/24/2018                  $ 1,009.36
                                                                                                                          8/27/2018                  $ 1,032.09
                                                                                                                          8/28/2018                  $ 1,213.46
                                                                                                                          8/29/2018                  $ 9,081.03
                                                                                                                          8/30/2018                  $ 3,085.11
                                                                                                                           9/4/2018                  $ 3,916.77
                                                                                                                           9/5/2018                  $ 1,823.03
                                                                                                                           9/6/2018                  $ 2,753.11
                                                                                                                          9/10/2018                  $ 2,792.95
                                                                                                                          9/11/2018                  $ 9,327.00

         Total amount or value.........................................................................................                            $111,723.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 585
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 613 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              OUTERSTUFF LLC
3.1,556.                                                                                                                  09/05/2018                $ 550,358.92      q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 1506                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              RAHWAY                                         NJ                                         7065                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $550,358.92



              OVIEDO MALL HOLDING LLC
3.1,557.                                                                                                                   7/30/2018                     $ 4,912.37   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,912.37

              1700 OVIEDO MALL BLVD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              OVIEDO                                         FL                                        32765                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,824.74



              OXFORD DEVELOPMENT COMPANY
3.1,558.                                                                                                                   8/16/2018                 $ 24,901.09      q
              Creditor's Name                                                                                                                                             Secured debt

              2000 OXFORD DRIVE SUITE 650                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BETHEL PARK                                    PA                                        15102                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $24,901.09



              OXO INTERNATIONAL LTD
3.1,559.                                                                                                                  07/24/2018                $ 345,970.16      q
              Creditor's Name                                                                                                                                             Secured debt

              1 HELEN OF TROY PLZ                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              EL PASO                                        TX                                        79912                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $345,970.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 586
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 614 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              P & A DEVELOPMENT ASSOCIATES
3.1,560.                                                                                                                   7/30/2018                 $ 20,166.66      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 20,166.66

              20-25 130TH AVE
                                                                                                                           9/27/2018                 $ 20,166.66      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              COLLEGE POINT                                  NY                                        11356                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $60,499.98



              P & I PROPERTIES LLC
3.1,561.                                                                                                                   7/30/2018                 $ 11,415.58      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 11,415.58

              PO BOX 519
                                                                                                                           9/27/2018                 $ 11,415.58      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              GONZALEZ                                       LA                                        70707                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $34,246.74



              P2F HOLDINGS
3.1,562.                                                                                                                  07/26/2018                     $ 4,198.80   q
              Creditor's Name                                                                                                                                             Secured debt

              1760 APOLLO COURT                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SEAL BEACH                                     CA                                        90740                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $4,198.80



              PACIFIC CARMEL MOUNTAIN HOLDINGS
3.1,563.                                                                                                                   7/23/2018                 $ 68,806.60      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/24/2018                 $ 68,806.60

              CO AMERICAN ASSETS TRUST 11455 EL CAMINO REAL
                                                                                                                           9/24/2018                 $ 68,806.60      q   Unsecured loan repayments
              SUITE 200
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SAN DIEGO                                      CA                                        92130                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $206,419.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 587
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 615 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PACIFIC CYCLE
3.1,564.                                                                                                                  7/17/2018                    $ 123.25 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                  $ 1,476.66
                                                                                                                          7/20/2018                     $ 30.71 q
              1080 PAYSPHERE CIRCLE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                  $ 4,288.70
                                                                                                                          7/24/2018                  $ 1,372.39 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                    $ 635.86
                                                                                                                          7/26/2018                  $ 9,533.34 q
              CHICAGO                                        IL                                        60674                                                             Services
                                                                                                                          7/27/2018                    $ 352.41
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                  $ 2,546.33 q
                                                                                                                                                                         Other
                                                                                                                          7/31/2018                    $ 839.27
                                                                                                                           8/1/2018                  $ 1,551.83
                                                                                                                           8/2/2018                    $ 265.77
                                                                                                                           8/3/2018                    $ 243.53
                                                                                                                           8/6/2018                 $ 46,145.38
                                                                                                                           8/7/2018                    $ 475.54
                                                                                                                           8/8/2018                  $ 3,310.75
                                                                                                                          8/10/2018                  $ 1,025.57
                                                                                                                          8/13/2018                  $ 1,448.68
                                                                                                                          8/14/2018                 $ 10,357.59
                                                                                                                          8/20/2018                 $ 30,972.37
                                                                                                                          8/21/2018                  $ 6,681.50
                                                                                                                          9/24/2018                    $ 342.76

         Total amount or value.........................................................................................                            $124,020.19



              PACIFIC IMPORTS IND
3.1,565.                                                                                                                  8/30/2018                 $ 30,951.52      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/4/2018                  $ 1,900.92

              P O BOX 15891                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HONOLULU                                       HI                                        96830                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $32,852.44



              PACIFIC NW PROPERTIES LP
3.1,566.                                                                                                                  7/30/2018                     $ 7,219.56   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,219.56

              BEAVERTON OR 97075-2206
                                                                                                                          9/27/2018                     $ 7,219.56   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              BEAVERTON                                       OR                                   97075-2206                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,658.68




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 588
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 616 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              PACIFIC REALTY ASSOCIATES LP
3.1,567.                                                                                                                   7/30/2018                     $ 7,705.97   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                     $ 1,101.00

              UNIT 80-PBPS 137 SEARSR01 PO BOX 5000
                                                                                                                           8/28/2018                     $ 7,705.97   q   Unsecured loan repayments
                                                                                                                            9/6/2018                     $ 1,101.00
                                                                                                                           9/13/2018                     $ 1,012.00   q   Suppliers or vendors
              Street                                                                                                       9/27/2018                     $ 7,834.91
              PORTLAND                                       OR                                    97208-5000                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $26,460.85



              PACIFIC TRANSFER & WAREHOUSE
3.1,568.                                                                                                                   7/17/2018                  $ 6,373.20 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                  $ 9,783.39
                                                                                                                           7/24/2018                  $ 7,486.76 q
              664 KAKOI STREET PO BOX 30329                                                                                                                               Unsecured loan repayments
                                                                                                                           7/25/2018                  $ 5,123.80
                                                                                                                           7/26/2018                 $ 11,807.71 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/27/2018                    $ 223.75
                                                                                                                            8/1/2018                 $ 13,514.30 q
                                                                                                                                                                 X
              HONOLULU                                       HI                                        96820                                                              Services
                                                                                                                            8/3/2018                  $ 4,551.43
              City                                              State                                ZIP Code
                                                                                                                            8/7/2018                  $ 8,080.69 q
                                                                                                                                                                          Other
                                                                                                                            8/8/2018                  $ 1,134.22
                                                                                                                           8/10/2018                 $ 10,062.66
                                                                                                                           8/14/2018                 $ 10,934.32
                                                                                                                           8/16/2018                 $ 16,058.12
                                                                                                                           8/21/2018                  $ 9,451.48
                                                                                                                           8/22/2018                  $ 6,034.27
                                                                                                                           8/23/2018                  $ 1,857.10
                                                                                                                           8/24/2018                  $ 4,900.05
                                                                                                                           8/29/2018                 $ 12,789.04
                                                                                                                           8/30/2018                  $ 4,928.37
                                                                                                                           8/31/2018                  $ 8,924.01
                                                                                                                            9/5/2018                  $ 3,509.33
                                                                                                                            9/6/2018                  $ 3,397.28
                                                                                                                            9/7/2018                  $ 1,642.79
                                                                                                                           9/12/2018                  $ 6,906.61
                                                                                                                           9/13/2018                  $ 3,306.91
                                                                                                                           9/14/2018                  $ 5,843.62
                                                                                                                           9/19/2018                  $ 5,414.42
                                                                                                                           9/20/2018                    $ 111.70
                                                                                                                           9/21/2018                    $ 223.59
                                                                                                                           9/25/2018                  $ 6,870.44
                                                                                                                           9/26/2018                    $ 262.46
                                                                                                                           9/28/2018                    $ 111.57
                                                                                                                           10/2/2018                 $ 17,137.54
                                                                                                                           10/3/2018                  $ 2,781.63
                                                                                                                           10/4/2018                  $ 5,151.96
                                                                                                                           10/5/2018                  $ 3,548.04
                                                                                                                           10/9/2018                 $ 11,071.27
                                                                                                                          10/10/2018                  $ 1,866.38

         Total amount or value.........................................................................................                             $233,176.21




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 589
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 617 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PACIFIC TRANSPORTATION LINES
3.1,569.                                                                                                                  7/17/2018                 $ 94,743.25 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                $ 153,338.67
                                                                                                                          7/24/2018                 $ 62,434.88 q
              2255 WOOD ST                                                                                                                                               Unsecured loan repayments
                                                                                                                          7/27/2018                 $ 79,216.70
                                                                                                                          7/31/2018                $ 120,685.98 q
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/3/2018                 $ 91,833.37
                                                                                                                           8/7/2018                 $ 71,237.22 qX
              OAKLAND                                        CA                                        94604                                                             Services
                                                                                                                           8/9/2018                 $ 96,353.89
              City                                                State                              ZIP Code
                                                                                                                          8/14/2018                 $ 78,275.41 q
                                                                                                                                                                         Other
                                                                                                                          8/17/2018                 $ 88,051.10
                                                                                                                          8/21/2018                 $ 56,686.34
                                                                                                                          8/22/2018                   $ 2,950.22
                                                                                                                          8/23/2018                   $ 4,430.26
                                                                                                                          8/24/2018                $ 114,716.32
                                                                                                                          8/28/2018                 $ 71,611.49
                                                                                                                          8/31/2018                 $ 97,027.65
                                                                                                                           9/4/2018                 $ 47,761.19
                                                                                                                           9/5/2018                     $ 300.00
                                                                                                                           9/7/2018                 $ 86,698.55
                                                                                                                          9/11/2018                 $ 49,856.40
                                                                                                                          9/14/2018                $ 117,117.55
                                                                                                                          9/19/2018                 $ 67,468.34
                                                                                                                          9/20/2018                     $ 200.00
                                                                                                                          9/21/2018                $ 117,596.16
                                                                                                                          9/25/2018                 $ 96,835.76
                                                                                                                          9/26/2018                     $ 100.00
                                                                                                                          9/28/2018                $ 148,489.98
                                                                                                                          10/2/2018                 $ 71,659.04
                                                                                                                          10/5/2018                 $ 75,805.49
                                                                                                                          10/9/2018                 $ 59,798.18

         Total amount or value.........................................................................................                          $2,223,279.39



              PACO CHINA GARMENT LTD
3.1,570.                                                                                                                  9/18/2018                $ 291,778.98      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/19/2018                $ 245,327.49

              BUILDING B NO 9 YUEYANG ROAD                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              QINGDAO                                        CHINA                                     266000                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $537,106.47



              PADDOCK MALL LLC
3.1,571.                                                                                                                  7/30/2018                     $ 5,902.51   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,902.51

              1374 MOMENTUM PLACE
                                                                                                                          9/27/2018                     $ 5,902.51   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60689-5311                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,707.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 590
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 618 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PAGACAT INC
3.1,572.                                                                                                                  7/17/2018                        $ 88.95 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                       $ 373.86
                                                                                                                          7/19/2018                        $ 59.69 q
              99 WASHINGTON AVE SUITE 805D                                                                                                                               Unsecured loan repayments
                                                                                                                          7/20/2018                        $ 35.81
                                                                                                                          7/23/2018                     $ 1,779.72 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 463.05
                                                                                                                          7/25/2018                       $ 460.30 q
              ALBANY                                         NY                                        12210                                                             Services
                                                                                                                          7/26/2018                        $ 90.82
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 1,026.20 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                        $ 37.07
                                                                                                                           8/2/2018                        $ 19.99
                                                                                                                           8/6/2018                     $ 1,461.50
                                                                                                                           8/7/2018                       $ 405.85
                                                                                                                           8/8/2018                        $ 11.40
                                                                                                                           8/9/2018                       $ 294.28
                                                                                                                          8/13/2018                     $ 1,497.07
                                                                                                                          8/15/2018                       $ 724.69
                                                                                                                          8/20/2018                     $ 1,016.65
                                                                                                                          8/21/2018                        $ 23.23
                                                                                                                          8/22/2018                       $ 122.24
                                                                                                                          8/23/2018                       $ 223.83
                                                                                                                          8/24/2018                        $ 27.06
                                                                                                                          8/27/2018                     $ 1,063.01
                                                                                                                          8/28/2018                     $ 1,101.76
                                                                                                                          8/29/2018                       $ 477.11
                                                                                                                          8/30/2018                        $ 45.99
                                                                                                                          8/31/2018                       $ 112.12
                                                                                                                           9/4/2018                     $ 1,094.05
                                                                                                                           9/5/2018                       $ 158.61
                                                                                                                           9/6/2018                        $ 58.59
                                                                                                                          9/10/2018                     $ 1,529.90
                                                                                                                          9/11/2018                       $ 361.62

         Total amount or value.........................................................................................                             $16,246.02



              PAL ASSOCIATES-HARRISBURG LLC
3.1,573.                                                                                                                  7/20/2018                     $ 4,850.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 4,850.00

              CO A L LEVINE COMPANY
                                                                                                                          9/24/2018                     $ 4,850.00   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WAYNE                                          NJ                                    07470-3228                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $14,550.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 591
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 619 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PALACE PROPERTIES LLC
3.1,574.                                                                                                                  7/30/2018                 $ 24,941.72   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 24,941.76

              CO STIRLING PROPERTIES - AGENT CO STIRLING
                                                                                                                          9/27/2018                 $ 24,941.76   q    Unsecured loan repayments
              PROPERTIES - AGENT
                                                                                                                                                                  q    Suppliers or vendors
              Street

              COVINGTON                                      LA                                        70433                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $74,825.24



              PARADIGM FITNESS EQUIPMENT INC
3.1,575.                                                                                                                  7/17/2018                     $ 1,210.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 2,015.00
                                                                                                                          7/19/2018                       $ 967.00 q
              DEPT LA 24115                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 1,737.00
                                                                                                                          7/23/2018                     $ 4,166.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                     $ 3,197.00
                                                                                                                          7/25/2018                     $ 2,495.00 q
              PASADENA                                       CA                                    91185-4115                                                          Services
                                                                                                                          7/26/2018                       $ 416.00
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                     $ 1,282.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 3,648.00
                                                                                                                          7/31/2018                     $ 1,307.00
                                                                                                                           8/1/2018                       $ 740.00
                                                                                                                           8/2/2018                     $ 1,157.00
                                                                                                                           8/3/2018                     $ 1,482.00
                                                                                                                           8/6/2018                     $ 3,888.00
                                                                                                                           8/7/2018                     $ 2,122.00
                                                                                                                           8/9/2018                     $ 5,135.00
                                                                                                                          8/10/2018                     $ 2,091.00
                                                                                                                          8/13/2018                     $ 4,154.00
                                                                                                                          8/14/2018                     $ 1,535.00
                                                                                                                          8/15/2018                     $ 2,227.00
                                                                                                                          8/16/2018                     $ 1,393.00
                                                                                                                          8/17/2018                     $ 1,666.00
                                                                                                                          8/20/2018                       $ 188.00

         Total amount or value.........................................................................................                             $50,218.00



              PARADISE VALLEY MALL SPE LLC
3.1,576.                                                                                                                  7/30/2018                 $ 57,059.27   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 57,059.27

              PO BOX 511239                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-3037                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $114,118.54




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 592
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 620 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PARAGON CENTER LLC
3.1,577.                                                                                                                   8/9/2018                     $ 1,618.96   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           9/6/2018                     $ 1,618.96

              7904 E CHAPARRAL RD STE A110-496
                                                                                                                          9/27/2018                     $ 4,165.92   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SCOTTSDALE                                     AZ                                        85250                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,403.84



              PARAMUS PARK SHOPPING CENTER LP
3.1,578.                                                                                                                   8/3/2018                 $ 78,484.70      q
              Creditor's Name                                                                                                                                            Secured debt

              PARAMUS PARK                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60677-6184                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $78,484.70



              PARK MALL LLC
3.1,579.                                                                                                                  7/30/2018                     $ 7,124.21   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,124.21

              P O BOX 86
                                                                                                                          9/27/2018                     $ 7,124.21   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-1377                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,372.63



              PARK POINT LLC
3.1,580.                                                                                                                  7/19/2018                       $ 530.01 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 6,254.48
                                                                                                                           8/9/2018                       $ 513.95 q
              P O BOX 540                                                                                                                                                Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 6,254.48
                                                                                                                           9/6/2018                       $ 513.95 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                     $ 6,254.48
              SOUTH BEND                                     IN                                        46624                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $20,321.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 593
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 621 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PARKER HANNIFIN CORPORATION
3.1,581.                                                                                                                  08/28/2018                 $ 27,289.76     q
              Creditor's Name                                                                                                                                            Secured debt

              12299 COLLECTION CENTER DRIVE                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60693                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $27,289.76



              PARSONS COMPANY
3.1,582.                                                                                                                  08/13/2018                      $ 247.52   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          09/11/2018                      $ 338.13

              2300 EAST DEVON AVENUE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              DES PLAINES                                    IL                                        60018                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                   $585.65



              PARSONS HI
3.1,583.                                                                                                                  08/09/2018                      $ 522.88   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/09/2018                      $ 407.36

              2300 EAST DEVON AVENUE
                                                                                                                          09/11/2018                      $ 489.44   q   Unsecured loan repayments
                                                                                                                          09/11/2018                      $ 401.28
                                                                                                                                                                     q   Suppliers or vendors
              Street

              DES PLAINES                                    IL                                        60018                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                  $1,820.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 594
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 622 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PARSONS PA
3.1,584.                                                                                                                  07/24/2018                    $ 160.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/24/2018                    $ 123.75
                                                                                                                          07/24/2018                    $ 100.65 q
              2300 EAST DEVON AVENUE                                                                                                                                   Unsecured loan repayments
                                                                                                                          07/24/2018                     $ 59.40
                                                                                                                          07/25/2018                $ 141,228.52 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/22/2018                    $ 194.70
                                                                                                                          08/22/2018                    $ 165.00 qX
              DES PLAINES                                    IL                                        60018                                                           Services
                                                                                                                          08/22/2018                    $ 151.80
              City                                                State                              ZIP Code
                                                                                                                          08/22/2018                    $ 146.85 q
                                                                                                                                                                       Other
                                                                                                                          08/22/2018                    $ 136.95
                                                                                                                          08/22/2018                    $ 115.50
                                                                                                                          08/22/2018                    $ 105.60
                                                                                                                          08/22/2018                     $ 94.05
                                                                                                                          08/22/2018                     $ 75.90
                                                                                                                          08/22/2018                     $ 70.95
                                                                                                                          08/22/2018                     $ 59.40
                                                                                                                          08/22/2018                     $ 57.75
                                                                                                                          08/22/2018                     $ 26.40
                                                                                                                          08/22/2018                       $ 1.65
                                                                                                                          09/24/2018                    $ 209.55
                                                                                                                          09/24/2018                    $ 171.60
                                                                                                                          09/24/2018                    $ 158.40
                                                                                                                          09/24/2018                    $ 123.75
                                                                                                                          09/24/2018                    $ 120.45
                                                                                                                          09/24/2018                    $ 113.85
                                                                                                                          09/24/2018                    $ 107.25
                                                                                                                          09/24/2018                     $ 87.45
                                                                                                                          09/24/2018                     $ 70.95
                                                                                                                          09/24/2018                     $ 64.35
                                                                                                                          09/24/2018                     $ 62.70
                                                                                                                          09/24/2018                     $ 28.05
                                                                                                                          09/24/2018                     $ 21.45
                                                                                                                          09/24/2018                     $ 18.15

         Total amount or value.........................................................................................                             $144,432.82



              PARTNERS IN LEADERSHIP LLC
3.1,585.                                                                                                                  09/04/2018                 $ 40,000.00   q
              Creditor's Name                                                                                                                                          Secured debt

              2755 YNEZ ROAD SUITE 300                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              TEMECULA                                       CA                                        92591                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $40,000.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 595
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 623 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PARTNERS MALL ABILENE LLC
3.1,586.                                                                                                                  7/30/2018                     $ 7,031.70   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,031.70

              PO BOX 678220
                                                                                                                          9/27/2018                     $ 7,031.70   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              DALLAS                                         TX                                    75267-8220                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,095.10



              PASSCO HANFORD MALL LLC
3.1,587.                                                                                                                  7/30/2018                 $ 34,576.37      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 33,076.37

              PO BOX 944215
                                                                                                                          9/27/2018                 $ 33,076.37      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                    44194-4215                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $100,729.11



              PAUL HOFFMAN
3.1,588.                                                                                                                  7/18/2018                     $ 1,056.80 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 103.41
                                                                                                                          7/23/2018                       $ 222.11 q
              PO BOX 1407                                                                                                                                                Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 631.16
                                                                                                                          7/25/2018                       $ 660.29 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 529.85
                                                                                                                          7/30/2018                       $ 332.52 q
              CLARKSTON                                      MI                                        48347                                                             Services
                                                                                                                          7/31/2018                       $ 534.94
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 124.64 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 617.50
                                                                                                                           8/7/2018                       $ 183.78
                                                                                                                           8/8/2018                       $ 180.52
                                                                                                                           8/9/2018                       $ 787.66
                                                                                                                          8/13/2018                       $ 183.29
                                                                                                                          8/14/2018                        $ 72.39
                                                                                                                          8/15/2018                       $ 235.11
                                                                                                                          8/16/2018                       $ 872.15
                                                                                                                          8/20/2018                       $ 238.05
                                                                                                                          8/21/2018                       $ 102.52
                                                                                                                          8/22/2018                       $ 665.18
                                                                                                                          8/23/2018                        $ 55.19
                                                                                                                          8/27/2018                       $ 965.41
                                                                                                                          8/28/2018                        $ 24.29
                                                                                                                          8/29/2018                       $ 868.13
                                                                                                                          8/30/2018                       $ 351.19
                                                                                                                           9/4/2018                       $ 333.59
                                                                                                                           9/5/2018                       $ 194.65
                                                                                                                           9/6/2018                       $ 733.55
                                                                                                                          9/10/2018                       $ 466.57
                                                                                                                          9/11/2018                     $ 1,317.07

         Total amount or value.........................................................................................                             $13,643.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 596
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 624 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PAVILIONS AT BUCKLAND HILLS LLC
3.1,589.                                                                                                                  7/30/2018                     $ 5,894.46   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,894.46

              SDS-12-3095 PO BOX 86                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-3095                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $11,788.92



              PCL CO LIMITED
3.1,590.                                                                                                                  8/24/2018                $ 328,546.46      q
              Creditor's Name                                                                                                                                            Secured debt

              ROOM 6036F HANG PONT CM BLDG 31 TONKIN                                                                                                                 q   Unsecured loan repayments
              STREETCHEUNG SHA WAN
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              KOWLOON                                                                                                                                                q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $328,546.46




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 597
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 625 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              PEACHTREE PRESS INC
3.1,591.                                                                                                                  7/17/2018                  $ 4,296.90 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018                  $ 6,912.16
                                                                                                                          7/23/2018                 $ 20,466.92 q
              3121 CROSS TIMBERS ROAD STE 300                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                    $ 580.99
                                                                                                                          7/25/2018                  $ 2,725.38 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/26/2018                  $ 1,571.17
                                                                                                                          7/27/2018                    $ 959.59 q
              FLOWER MOUND                                   TX                                        75028                                                        Services
                                                                                                                          7/30/2018                 $ 10,280.32
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                  $ 4,779.14 q
                                                                                                                                                                    Other
                                                                                                                           8/1/2018                  $ 1,974.49
                                                                                                                           8/2/2018                  $ 2,072.72
                                                                                                                           8/6/2018                 $ 14,530.76
                                                                                                                           8/7/2018                  $ 1,940.83
                                                                                                                           8/8/2018                  $ 2,040.70
                                                                                                                           8/9/2018                  $ 2,559.80
                                                                                                                          8/13/2018                 $ 11,013.71
                                                                                                                          8/14/2018                  $ 2,832.09
                                                                                                                          8/15/2018                  $ 1,941.39
                                                                                                                          8/16/2018                  $ 2,163.02
                                                                                                                          8/20/2018                 $ 11,117.79
                                                                                                                          8/21/2018                  $ 1,964.70
                                                                                                                          8/22/2018                  $ 2,152.73
                                                                                                                          8/24/2018                  $ 2,388.92
                                                                                                                          8/27/2018                  $ 4,699.56
                                                                                                                          8/28/2018                  $ 7,035.62
                                                                                                                          8/29/2018                  $ 1,655.41
                                                                                                                          8/30/2018                  $ 4,038.56
                                                                                                                           9/4/2018                 $ 15,513.57
                                                                                                                           9/5/2018                  $ 1,673.94
                                                                                                                           9/6/2018                  $ 2,722.09
                                                                                                                          9/10/2018                 $ 13,896.65
                                                                                                                          9/11/2018                  $ 4,342.33

         Total amount or value.........................................................................................                            $168,843.95



              PEARL GLOBAL INDUSTRIES LTD
3.1,592.                                                                                                                  7/18/2018                $ 307,789.49 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/30/2018                 $ 97,675.93
                                                                                                                          7/31/2018                $ 384,133.43 q
              PGIL PLOT NO 446 UDYOG VIHAR PHASE 5                                                                                                                  Unsecured loan repayments
                                                                                                                          8/10/2018                $ 143,069.55
                                                                                                                          8/15/2018                $ 118,918.80 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      8/21/2018                 $ 64,644.95
                                                                                                                          8/30/2018                $ 140,428.95 q
              GURGAON                                        INDIA                                     122016                                                       Services
                                                                                                                          9/18/2018                $ 277,403.44
              City                                              State                                ZIP Code
                                                                                                                          10/2/2018                $ 193,141.31 q
                                                                                                                                                                    Other


         Total amount or value.........................................................................................                          $1,727,205.85




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 598
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 626 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PECANLAND MALL LLC
3.1,593.                                                                                                                  7/30/2018                     $ 5,695.32   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,695.32

              PO BOX 86 ACCT 104774436646
                                                                                                                          9/27/2018                     $ 5,695.32   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-2424                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,085.96



              PECO STRATEGIC INVEST FUND III LP
3.1,594.                                                                                                                  7/30/2018                 $ 26,353.95      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 26,353.95

              PO BOX 714557
                                                                                                                          9/27/2018                 $ 26,353.95      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CINCINNATI                                     OH                                    45271-4557                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $79,061.85



              PECO STRATEGIC INVESTMENT FUNDS II
3.1,595.                                                                                                                  10/5/2018                     $ 6,781.23   q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 714557                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CINCINNATI                                     OH                                    45271-4557                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,781.23



              PEN ARGYL SCHOOL TAX COLLECTOR
3.1,596.                                                                                                                  9/27/2018                 $ 92,179.19      q
              Creditor's Name                                                                                                                                            Secured debt

              CO WIND GAP BOROUGH TAX COLLECTOR                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WIND GAP                                       PA                                        18091                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $92,179.19




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 599
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 627 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PEOPLESHARE LLC
3.1,597.                                                                                                                  08/30/2018                $ 106,929.58   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          09/17/2018                $ 167,652.15

              1566 MEDICAL DRIVE SUITE 102
                                                                                                                          10/01/2018                 $ 67,078.00   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              POTTSTOWN                                      PA                                        19464                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $341,659.73



              PEORIA COUNTY COLLECTOR
3.1,598.                                                                                                                   8/23/2018                 $ 97,100.12   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 1925                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              PEORIA                                         IL                                    61656-1925                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $97,100.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 600
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 628 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              PERFORMANCE TEAM
3.1,599.                                                                                                                  7/17/2018                 $ 30,709.14 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/17/2018                  $ 4,501.60
                                                                                                                          7/18/2018                 $ 40,493.23 q
              11204 NORWALK BLVD                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/18/2018                 $ 18,013.78
                                                                                                                          7/19/2018                  $ 5,280.26 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/19/2018                  $ 1,206.00
                                                                                                                          7/20/2018                 $ 83,192.72 q
                                                                                                                                                                X
              SANTA FE SPGS                                  CA                                        90670                                                        Services
                                                                                                                          7/20/2018                 $ 22,120.70
              City                                              State                                ZIP Code
                                                                                                                          7/24/2018                 $ 45,088.52 q
                                                                                                                                                                    Other
                                                                                                                          7/24/2018                 $ 13,804.80
                                                                                                                          7/25/2018                 $ 31,775.03
                                                                                                                          7/25/2018                  $ 4,067.06
                                                                                                                          7/26/2018                 $ 35,058.46
                                                                                                                          7/26/2018                  $ 8,495.11
                                                                                                                          7/27/2018                 $ 82,902.87
                                                                                                                          7/27/2018                 $ 20,048.60
                                                                                                                          7/31/2018                 $ 34,956.02
                                                                                                                          7/31/2018                  $ 8,190.22
                                                                                                                           8/1/2018                 $ 27,308.71
                                                                                                                           8/1/2018                  $ 9,352.82
                                                                                                                           8/2/2018                 $ 31,143.07
                                                                                                                           8/2/2018                  $ 5,565.16
                                                                                                                           8/3/2018                 $ 69,548.40
                                                                                                                           8/3/2018                 $ 10,905.37
                                                                                                                           8/7/2018                 $ 10,213.97
                                                                                                                           8/8/2018                 $ 29,502.21
                                                                                                                           8/8/2018                  $ 6,009.45
                                                                                                                           8/9/2018                 $ 44,435.50
                                                                                                                           8/9/2018                  $ 8,700.51
                                                                                                                          8/10/2018                 $ 99,296.28
                                                                                                                          8/10/2018                 $ 18,704.76
                                                                                                                          8/14/2018                 $ 33,645.33
                                                                                                                          8/14/2018                  $ 5,281.35
                                                                                                                          8/15/2018                 $ 28,369.70
                                                                                                                          8/15/2018                 $ 15,344.90
                                                                                                                          8/16/2018                 $ 45,093.75
                                                                                                                          8/16/2018                 $ 11,633.58
                                                                                                                          8/17/2018                 $ 74,739.43
                                                                                                                          8/17/2018                 $ 19,368.51
                                                                                                                          8/21/2018                 $ 45,115.56
                                                                                                                          8/21/2018                  $ 3,283.00
                                                                                                                          8/22/2018                 $ 37,270.22
                                                                                                                          8/22/2018                  $ 4,047.96
                                                                                                                          8/23/2018                 $ 34,595.00
                                                                                                                          8/23/2018                 $ 19,369.89
                                                                                                                          8/24/2018                 $ 76,409.03
                                                                                                                          8/24/2018                 $ 27,403.31
                                                                                                                          8/28/2018                 $ 38,995.16
                                                                                                                          8/28/2018                  $ 3,614.04
                                                                                                                          8/29/2018                 $ 34,614.01
                                                                                                                          8/29/2018                  $ 7,188.25
                                                                                                                          8/30/2018                 $ 36,459.52
                                                                                                                          8/30/2018                  $ 8,634.60
                                                                                                                          8/31/2018                 $ 71,440.11
                                                                                                                          8/31/2018                 $ 17,451.90
                                                                                                                           9/4/2018                 $ 43,641.29
                                                                                                                           9/4/2018                  $ 5,588.22
                                                                                                                           9/5/2018                 $ 37,413.31
                                                                                                                           9/5/2018                  $ 7,362.50
                                                                                                                           9/6/2018                 $ 34,375.37

         Total amount or value.........................................................................................                          $1,688,339.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 601
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 629 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PERFORMANCE TEAM
3.1,600.                                                                                                                    9/6/2018                   $ 5,978.70 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            9/7/2018                 $ 84,727.31
                                                                                                                            9/7/2018                 $ 15,134.53 q
              11204 NORWALK BLVD                                                                                                                                        Unsecured loan repayments
                                                                                                                           9/11/2018                 $ 43,123.17
                                                                                                                           9/11/2018                   $ 5,016.96 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/12/2018                 $ 29,056.87
                                                                                                                           9/12/2018                   $ 5,584.79 q
                                                                                                                                                                  X
              SANTA FE SPGS                                  CA                                        90670                                                            Services
                                                                                                                           9/13/2018                 $ 35,390.40
              City                                              State                                ZIP Code
                                                                                                                           9/13/2018                 $ 11,612.83 q
                                                                                                                                                                        Other
                                                                                                                           9/14/2018                 $ 87,763.66
                                                                                                                           9/14/2018                 $ 14,619.23
                                                                                                                           9/18/2018                 $ 20,006.30
                                                                                                                           9/18/2018                   $ 2,595.74
                                                                                                                           9/19/2018                 $ 39,729.79
                                                                                                                           9/19/2018                 $ 21,455.07
                                                                                                                           9/20/2018                 $ 41,607.05
                                                                                                                           9/20/2018                   $ 9,565.32
                                                                                                                           9/21/2018                 $ 75,815.44
                                                                                                                           9/21/2018                 $ 20,651.19
                                                                                                                           9/25/2018                 $ 37,403.18
                                                                                                                           9/25/2018                   $ 6,176.34
                                                                                                                           9/26/2018                 $ 42,107.39
                                                                                                                           9/26/2018                 $ 15,293.36
                                                                                                                           9/27/2018                 $ 39,160.36
                                                                                                                           9/27/2018                 $ 10,114.50
                                                                                                                           9/28/2018                 $ 78,917.43
                                                                                                                           9/28/2018                 $ 30,514.28
                                                                                                                           10/2/2018                 $ 38,163.99
                                                                                                                           10/2/2018                   $ 7,960.50
                                                                                                                           10/3/2018                 $ 27,112.48
                                                                                                                           10/3/2018                   $ 3,206.00
                                                                                                                           10/4/2018                 $ 41,308.96
                                                                                                                           10/4/2018                   $ 9,256.45
                                                                                                                           10/5/2018                $ 119,515.47
                                                                                                                           10/5/2018                 $ 16,056.72
                                                                                                                           10/9/2018                 $ 34,132.58
                                                                                                                          10/10/2018                 $ 32,223.94
                                                                                                                          10/10/2018                   $ 4,997.64

         Total amount or value.........................................................................................                           $1,163,055.92



              PERFUME EMPORIUM
3.1,601.                                                                                                                   7/17/2018                       $ 789.09 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                     $ 1,537.22
                                                                                                                           7/24/2018                       $ 433.87 q
              3440 W WARNER AVE SUITE C                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 2,121.02
                                                                                                                           7/31/2018                       $ 909.29 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/6/2018                     $ 1,548.34
                                                                                                                            8/7/2018                       $ 237.54 q
              SANTA ANA                                      CA                                        92704                                                            Services
                                                                                                                           8/14/2018                     $ 1,931.34
              City                                              State                                ZIP Code
                                                                                                                           8/20/2018                     $ 2,226.50 q
                                                                                                                                                                        Other
                                                                                                                           8/21/2018                       $ 862.88
                                                                                                                           8/27/2018                     $ 1,575.03
                                                                                                                           8/28/2018                       $ 674.13
                                                                                                                            9/4/2018                     $ 1,967.14
                                                                                                                           9/10/2018                     $ 1,085.17
                                                                                                                           9/11/2018                       $ 159.17

         Total amount or value.........................................................................................                              $18,057.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 602
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 630 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PERFUME WORLDWIDE INC
3.1,602.                                                                                                                  7/18/2018                     $ 2,366.30 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 341.39
                                                                                                                          7/19/2018                       $ 115.31 q
              696 OLD BETHPAGE ROAD                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 596.54
                                                                                                                          7/23/2018                     $ 1,301.65 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/23/2018                       $ 350.83
                                                                                                                          7/24/2018                        $ 89.86 q
              OLD BETHPAE                                    NY                                        11804                                                           Services
                                                                                                                          7/25/2018                     $ 1,459.69
              City                                              State                                ZIP Code
                                                                                                                          7/25/2018                        $ 12.10 q
                                                                                                                                                                       Other
                                                                                                                          7/26/2018                       $ 573.29
                                                                                                                          7/26/2018                       $ 149.60
                                                                                                                          7/27/2018                       $ 952.34
                                                                                                                          7/27/2018                       $ 151.71
                                                                                                                          7/30/2018                     $ 1,421.44
                                                                                                                          7/30/2018                       $ 474.78
                                                                                                                          7/31/2018                       $ 181.96
                                                                                                                           8/1/2018                        $ 69.14
                                                                                                                           8/2/2018                     $ 2,062.08
                                                                                                                           8/2/2018                       $ 111.92
                                                                                                                           8/3/2018                       $ 686.87
                                                                                                                           8/6/2018                     $ 1,071.23
                                                                                                                           8/6/2018                        $ 49.33
                                                                                                                           8/7/2018                       $ 208.57
                                                                                                                           8/8/2018                       $ 129.76
                                                                                                                          8/10/2018                        $ 23.23
                                                                                                                          8/13/2018                     $ 3,067.02
                                                                                                                          8/13/2018                       $ 392.20
                                                                                                                          8/14/2018                        $ 43.09
                                                                                                                          8/15/2018                     $ 3,818.00
                                                                                                                          8/15/2018                        $ 59.73
                                                                                                                          8/16/2018                       $ 639.86
                                                                                                                          8/16/2018                       $ 139.98
                                                                                                                          8/17/2018                     $ 2,256.16
                                                                                                                          8/17/2018                        $ 37.77
                                                                                                                          8/20/2018                     $ 2,180.51
                                                                                                                          8/20/2018                        $ 57.78
                                                                                                                          8/21/2018                        $ 24.09
                                                                                                                          8/22/2018                        $ 82.84
                                                                                                                          8/23/2018                     $ 3,882.08
                                                                                                                          8/23/2018                        $ 45.54
                                                                                                                          8/24/2018                        $ 18.14
                                                                                                                          8/27/2018                     $ 2,912.32
                                                                                                                          8/27/2018                       $ 348.99
                                                                                                                          8/28/2018                        $ 93.34
                                                                                                                          8/29/2018                       $ 757.33
                                                                                                                          8/29/2018                       $ 125.58
                                                                                                                          8/30/2018                        $ 42.21
                                                                                                                          8/31/2018                     $ 1,925.19
                                                                                                                          8/31/2018                       $ 179.99
                                                                                                                           9/4/2018                     $ 2,061.13
                                                                                                                           9/4/2018                       $ 479.34
                                                                                                                           9/5/2018                        $ 83.54
                                                                                                                           9/6/2018                     $ 2,763.43
                                                                                                                           9/6/2018                        $ 50.94
                                                                                                                           9/7/2018                     $ 1,594.75
                                                                                                                          9/10/2018                       $ 306.88
                                                                                                                          9/11/2018                        $ 49.59

         Total amount or value.........................................................................................                             $45,470.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 603
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 631 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PERMASTEEL INC
3.1,603.                                                                                                                  7/30/2018                   $ 4,978.83 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/31/2018                 $ 22,169.97
                                                                                                                           8/3/2018                   $ 1,246.26 q
              100 EXCHANGE PLACE                                                                                                                                         Unsecured loan repayments
                                                                                                                           8/6/2018                $ 200,029.13
                                                                                                                           8/6/2018                 $ 34,648.62 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/7/2018                   $ 6,046.31
                                                                                                                          8/10/2018                   $ 1,440.83 q
              POMONA                                         CA                                        91768                                                             Services
                                                                                                                          8/13/2018                   $ 9,691.75
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                 $ 11,903.91 q
                                                                                                                                                                         Other
                                                                                                                          8/21/2018                   $ 7,984.10
                                                                                                                          8/27/2018                   $ 3,569.07
                                                                                                                          8/28/2018                   $ 5,552.29
                                                                                                                          8/31/2018                $ 139,116.10
                                                                                                                           9/4/2018                   $ 2,165.96
                                                                                                                          9/10/2018                 $ 18,581.15
                                                                                                                          9/13/2018                $ 271,355.77
                                                                                                                          9/14/2018                 $ 28,280.45
                                                                                                                          9/17/2018                      $ 33.82
                                                                                                                          9/18/2018                   $ 9,401.85
                                                                                                                          9/24/2018                   $ 2,503.69
                                                                                                                          9/25/2018                   $ 2,408.76
                                                                                                                          9/27/2018                      $ 50.96

         Total amount or value.........................................................................................                            $783,159.58



              PERMELYNN OF BRIDGEHAMPTON 360 LL
3.1,604.                                                                                                                  9/24/2018                 $ 35,939.52      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 6203                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HICKSVILLE                                     NY                                    11802-6203                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $35,939.52



              PERRY KESSLER
3.1,605.                                                                                                                  7/30/2018                     $ 5,465.63   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,465.63

              6505 W 134TH STREET
                                                                                                                          9/27/2018                     $ 5,465.63   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              OVERLAND PARK                                  KS                                        66209                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,396.89




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 604
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 632 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PET POULTRY PRODUCTS
3.1,606.                                                                                                                  7/30/2018                     $ 4,209.63   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,209.63

              P O BOX 128                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              BRIDGEVILLE                                    NV                                        19933                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,419.26



              PETERS TOWNSHIP TAX COLLECTOR
3.1,607.                                                                                                                  8/15/2018                 $ 83,349.00      q
              Creditor's Name                                                                                                                                            Secured debt

              JORDAN TAX SERVICE INC                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              MCMURRAY                                       PA                                        15317                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $83,349.00



              PETRIE SMITHMAN LLC
3.1,608.                                                                                                                  7/30/2018                     $ 3,304.39   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,304.39

              5678 FRUITVILLE RD
                                                                                                                          9/27/2018                     $ 3,536.15   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SARASOTA                                       FL                                        34232                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,144.93




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 605
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 633 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PHARMAPACKS LLC
3.1,609.                                                                                                                  7/18/2018                       $ 786.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 259.13
                                                                                                                          7/20/2018                       $ 398.39 q
              1516 MOTOR PKWY                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,338.33
                                                                                                                          7/24/2018                       $ 400.45 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 242.19
                                                                                                                          7/26/2018                       $ 284.85 q
              ISLANDIA                                       NY                                        11749                                                           Services
                                                                                                                          7/27/2018                       $ 175.49
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 1,058.88 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 268.97
                                                                                                                           8/1/2018                       $ 916.31
                                                                                                                           8/2/2018                       $ 306.62
                                                                                                                           8/3/2018                       $ 305.68
                                                                                                                           8/6/2018                     $ 1,151.94
                                                                                                                           8/7/2018                       $ 434.96
                                                                                                                           8/8/2018                       $ 388.57
                                                                                                                           8/9/2018                       $ 376.45
                                                                                                                          8/10/2018                       $ 304.37
                                                                                                                          8/13/2018                     $ 1,438.65
                                                                                                                          8/14/2018                       $ 592.84
                                                                                                                          8/15/2018                       $ 297.45
                                                                                                                          8/16/2018                       $ 383.13
                                                                                                                          8/17/2018                       $ 541.84
                                                                                                                          8/20/2018                     $ 1,051.71
                                                                                                                          8/21/2018                       $ 239.71
                                                                                                                          8/22/2018                       $ 414.51
                                                                                                                          8/23/2018                       $ 122.87
                                                                                                                          8/24/2018                       $ 490.84
                                                                                                                          8/27/2018                     $ 1,728.26
                                                                                                                          8/28/2018                       $ 440.13
                                                                                                                          8/29/2018                       $ 428.71
                                                                                                                          8/30/2018                       $ 446.01
                                                                                                                          8/31/2018                       $ 196.36
                                                                                                                           9/4/2018                     $ 1,674.16
                                                                                                                           9/5/2018                       $ 307.76
                                                                                                                           9/6/2018                       $ 467.44
                                                                                                                           9/7/2018                       $ 374.19
                                                                                                                          9/10/2018                     $ 1,516.33
                                                                                                                          9/11/2018                       $ 140.47

         Total amount or value.........................................................................................                             $22,691.55



              PHELAN BUILDING LLC
3.1,610.                                                                                                                  7/30/2018                 $ 19,479.27   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/23/2018                 $ 44,894.32

              CO LARGO REAL ESTATE ADVISORS IN                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              GETZVILLE                                      NY                                        14068                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $64,373.59




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 606
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 634 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PHILLIPSBURG MALLLLC
3.1,611.                                                                                                                  7/30/2018                 $ 24,464.94     q
              Creditor's Name                                                                                                                                           Secured debt

              150 GREAT NECK ROAD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $24,464.94



              PHOENIX TRADING CO INC
3.1,612.                                                                                                                  7/18/2018                       $ 102.90 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 242.77
                                                                                                                          7/24/2018                        $ 52.91 q
              117 BEAVER STREET                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/25/2018                        $ 56.53
                                                                                                                          7/26/2018                        $ 30.33 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 241.29
                                                                                                                          7/31/2018                       $ 133.44 q
              WALTHAM                                         MA                                       02452                                                            Services
                                                                                                                           8/1/2018                       $ 129.11
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                        $ 26.12 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                       $ 205.58
                                                                                                                           8/7/2018                        $ 50.68
                                                                                                                           8/8/2018                       $ 113.07
                                                                                                                           8/9/2018                        $ 68.76
                                                                                                                          8/13/2018                       $ 685.60
                                                                                                                          8/14/2018                       $ 135.08
                                                                                                                          8/15/2018                        $ 52.29
                                                                                                                          8/16/2018                        $ 68.04
                                                                                                                          8/20/2018                       $ 599.49
                                                                                                                          8/21/2018                       $ 157.93
                                                                                                                          8/22/2018                       $ 142.37
                                                                                                                          8/24/2018                        $ 62.25
                                                                                                                          8/27/2018                     $ 1,133.33
                                                                                                                          8/28/2018                       $ 377.86
                                                                                                                          8/29/2018                       $ 120.41
                                                                                                                          8/30/2018                       $ 779.38
                                                                                                                           9/4/2018                     $ 1,365.83
                                                                                                                           9/5/2018                        $ 34.80
                                                                                                                           9/6/2018                        $ 74.68
                                                                                                                          9/10/2018                       $ 899.40
                                                                                                                          9/11/2018                       $ 244.65

         Total amount or value.........................................................................................                                 $8,386.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 607
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 635 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PHU NGUYEN LLC
3.1,613.                                                                                                                  7/17/2018                       $ 651.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 760.62
                                                                                                                          7/23/2018                        $ 82.44 q
              335 W 35TH STREET FLOOR 7                                                                                                                                Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 385.10
                                                                                                                          7/25/2018                       $ 380.54 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                        $ 98.50
                                                                                                                          7/27/2018                       $ 379.39 q
              NEW YORK                                       NY                                        10001                                                           Services
                                                                                                                          7/30/2018                       $ 138.44
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 167.01 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 520.77
                                                                                                                           8/3/2018                       $ 284.87
                                                                                                                           8/7/2018                       $ 624.85
                                                                                                                          8/10/2018                       $ 474.49
                                                                                                                          8/13/2018                     $ 2,722.55

         Total amount or value.........................................................................................                                 $7,670.62



              PICNIC TIME INC
3.1,614.                                                                                                                  7/18/2018                       $ 111.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 145.00
                                                                                                                          7/20/2018                     $ 1,138.00 q
              5131 MAUREEN LN                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,034.50
                                                                                                                          7/25/2018                       $ 230.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 185.50
                                                                                                                          7/27/2018                       $ 430.50 q
              MOORPARK                                       CA                                        93021                                                           Services
                                                                                                                          7/30/2018                       $ 554.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 433.50 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                     $ 1,016.00
                                                                                                                           8/6/2018                       $ 728.50
                                                                                                                           8/8/2018                       $ 383.50
                                                                                                                           8/9/2018                       $ 742.50
                                                                                                                          8/10/2018                     $ 1,286.00
                                                                                                                          8/13/2018                       $ 774.00
                                                                                                                          8/15/2018                       $ 172.20
                                                                                                                          8/16/2018                        $ 84.50
                                                                                                                          8/17/2018                       $ 984.00
                                                                                                                          8/20/2018                       $ 675.00
                                                                                                                          8/22/2018                        $ 84.50
                                                                                                                          8/23/2018                       $ 130.00
                                                                                                                          8/24/2018                     $ 1,964.00
                                                                                                                          8/27/2018                     $ 1,369.00
                                                                                                                          8/29/2018                        $ 64.00
                                                                                                                          8/30/2018                       $ 621.50
                                                                                                                          8/31/2018                       $ 588.50
                                                                                                                           9/4/2018                       $ 810.70
                                                                                                                           9/5/2018                        $ 90.50
                                                                                                                           9/6/2018                       $ 855.00
                                                                                                                          9/10/2018                     $ 1,741.00

         Total amount or value.........................................................................................                             $19,426.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 608
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 636 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PILOT AUTOMOTIVE INC
3.1,615.                                                                                                                   7/23/2018                 $ 18,832.61 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/24/2018                    $ 180.35
                                                                                                                           7/26/2018                     $ 52.33 q
              13000 TEMPLE AVENUE                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/27/2018                  $ 2,341.29
                                                                                                                            8/3/2018                    $ 488.75 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/6/2018                    $ 400.83
                                                                                                                            8/7/2018                  $ 1,797.60 q
              CITY OF INDUSTRY                               CA                                        91746                                                            Services
                                                                                                                           8/13/2018                  $ 1,013.71
              City                                              State                                ZIP Code
                                                                                                                           8/21/2018                  $ 1,227.47 q
                                                                                                                                                                        Other
                                                                                                                            9/4/2018                  $ 5,496.84
                                                                                                                            9/7/2018                  $ 4,208.09

         Total amount or value.........................................................................................                              $36,039.87



              PILOT CORP OF AMERICA
3.1,616.                                                                                                                  08/01/2018                 $ 10,087.37   q
              Creditor's Name                                                                                                                                           Secured debt

              DEPT 0271 P O BOX 120271                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              DALLAS                                         TX                                        75312                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $10,087.37



              PIMKIE APPARELS LTD
3.1,617.                                                                                                                   8/22/2018                 $ 41,422.21 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/27/2018                 $ 36,788.81
                                                                                                                           8/30/2018                 $ 74,549.35 q
              PLOT327-328 BLOCKF TONGI                                                                                                                                  Unsecured loan repayments
                                                                                                                            9/4/2018                 $ 62,309.52
                                                                                                                            9/6/2018                 $ 48,411.07 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/18/2018                 $ 41,705.88
                                                                                                                           9/19/2018                 $ 64,883.85 q
              GAZIPUR                                        BANGLADESH                                                                                                 Services
                                                                                                                           9/20/2018                $ 184,374.45
              City                                              State                                ZIP Code
                                                                                                                           9/21/2018                 $ 52,997.10 q
                                                                                                                                                                        Other


         Total amount or value.........................................................................................                             $607,442.24



              PINE BROOK CENTER LP
3.1,618.                                                                                                                   7/23/2018                     $ 6,480.01 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                       $ 372.00
                                                                                                                           8/10/2018                        $ 82.09 q
              PO BOX 60385                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/24/2018                     $ 6,480.01
                                                                                                                            9/6/2018                       $ 372.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/13/2018                       $ 372.00
                                                                                                                           9/24/2018                     $ 6,480.01 q
              CHARLOTTE                                      NC                                        28260                                                            Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $20,638.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 609
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 637 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              PINEAE GREENHOUSES INC
3.1,619.                                                                                                                  08/28/2018                     $ 2,223.82   q
              Creditor's Name                                                                                                                                             Secured debt

              1901 S 5100 W                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              OGDEN                                          UT                                        84401                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $2,223.82



              PINECROFT LLC
3.1,620.                                                                                                                   7/30/2018                 $ 22,713.67 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/31/2018                    $ 663.85
                                                                                                                           8/28/2018                 $ 22,713.67 q
              12709 E MIRABEAU PKWY - SUITE 10                                                                                                                            Unsecured loan repayments
                                                                                                                           9/13/2018                    $ 321.58
                                                                                                                           9/27/2018                 $ 22,713.67 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street

              SPOKANE VALLEY                                 WA                                        99216                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $69,126.44



              PINEFIELDS LIMITED
3.1,621.                                                                                                                   8/10/2018                 $ 85,806.37      q
              Creditor's Name                                                                                                                                             Secured debt

              SANHE IND ZONE HUIYANG DISTRICT                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HUIZHOU                                        CHINA                                     516213                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $85,806.37



              PITT COUNTY TAX COLLECTOR
3.1,622.                                                                                                                   8/15/2018                 $ 23,763.05      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/15/2018                  $ 2,549.86

              PO BOX 875                                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              GREENVILLE                                     NC                                    27835-0875                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $26,312.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 610
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 638 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              PLACER COUNTY TREASURER-TAX COLLEC
3.1,623.                                                                                                                  8/16/2018                 $ 10,170.50   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/16/2018                  $ 1,483.15

              2976 RICHARDSON DR                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              AUBURN                                         CA                                        95603                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $11,653.65



              PLATTE VALLEY INVESTMENTS LLC
3.1,624.                                                                                                                  7/17/2018                 $ 22,222.23 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 22,664.98
                                                                                                                          8/20/2018                     $ 22.00 q
              700 W 47TH STREET 200                                                                                                                                   Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 22,664.98
                                                                                                                          9/13/2018                     $ 55.02 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 22,664.98
              KANSAS CITY                                    MO                                        64112                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $90,294.19



              PLAZA DEL CARIBE S E
3.1,625.                                                                                                                  7/30/2018                 $ 61,624.65   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 61,624.65

              SAN JUAN PR 00936-3268
                                                                                                                          9/27/2018                 $ 61,624.65   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SAN JUAN                                        PR                                   00936-3268                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $184,873.95



              PLAZA DEL CARIBE SE
3.1,626.                                                                                                                  7/23/2018                 $ 16,481.67 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 65,101.00
                                                                                                                           8/9/2018                 $ 16,481.67 q
              SAN JUAN PR 00936-3268                                                                                                                                  Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 16,481.67
                                                                                                                          8/28/2018                 $ 65,101.00 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 16,481.67
                                                                                                                          9/24/2018                 $ 16,481.67 q
              SAN JUAN                                        PR                                   00936-3268                                                         Services
                                                                                                                          9/27/2018                 $ 65,101.00
              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $277,711.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 611
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 639 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PLAZA GUAYAMA S E
3.1,627.                                                                                                                  7/23/2018                     $ 3,639.52 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                     $ 3,639.52
                                                                                                                          8/22/2018                     $ 3,639.52 q
              ADMINISTRATION OFFICE STATE ROAD 3 KM 134-7                                                                                                              Unsecured loan repayments
                                                                                                                           9/6/2018                     $ 3,639.52
                                                                                                                          9/24/2018                     $ 3,639.52 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              GUAYAMA                                        PR                                        00784                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $18,197.60



              PLAZA JUANA DIAZ
3.1,628.                                                                                                                  9/12/2018                 $ 41,732.47   q
              Creditor's Name                                                                                                                                          Secured debt

              URB COLLEGEVILLE                                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              GUAYNABO                                       PR                                    00969-4725                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $41,732.47



              PLAZA JUANA DIAZ INC
3.1,629.                                                                                                                  7/30/2018                 $ 23,870.07   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 23,870.07

              2004 ABERDEEN COLLEGEVILLE
                                                                                                                          9/27/2018                 $ 23,870.07   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              GUAYNABO                                       PR                                        00969                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $71,610.21



              PLAZA LAS AMERICAS INC
3.1,630.                                                                                                                  7/30/2018                $ 197,139.16 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                $ 168,375.19
                                                                                                                           8/9/2018                 $ 15,506.44 q
              SAN JUAN PR 00936-3268                                                                                                                                   Unsecured loan repayments
                                                                                                                          8/28/2018                $ 197,139.16
                                                                                                                          8/28/2018                $ 168,375.19 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/31/2018                 $ 32,078.83
                                                                                                                           9/6/2018                 $ 15,506.44 q
              SAN JUAN                                        PR                                   00936-3268                                                          Services
                                                                                                                          9/27/2018                $ 197,139.16
              City                                              State                                ZIP Code
                                                                                                                          9/27/2018                $ 168,375.19 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                          $1,159,634.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 612
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 640 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PLAZA SQUARE LLC
3.1,631.                                                                                                                  7/30/2018                     $ 6,118.22   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,118.22

              NAPERVILLE IL 60540                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NAPERVILLE                                      IL                                       60540                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,236.44



              PLAZA WEST COVINA LP
3.1,632.                                                                                                                  7/30/2018                     $ 2,500.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,500.00

              PO BOX 844824
                                                                                                                          9/27/2018                     $ 2,500.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-4824                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,500.00



              PLAZAS LAS AMERICAS INC
3.1,633.                                                                                                                  7/23/2018                 $ 15,506.44      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                 $ 15,506.44

              PO BOX 363268
                                                                                                                          9/24/2018                 $ 15,506.44      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAN JUAN                                       PR                                    00936-3268                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $46,519.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 613
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 641 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PLUM GROUP LLC
3.1,634.                                                                                                                  7/18/2018                     $ 1,048.07 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 397.60
                                                                                                                          7/20/2018                       $ 925.65 q
              5400 SOUTH UNIVERSITY DRIVE 406                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 3,678.55
                                                                                                                          7/24/2018                     $ 2,828.31 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,627.60
                                                                                                                           8/6/2018                     $ 1,545.00 q
              DAVIE                                          FL                                        33328                                                           Services
                                                                                                                           8/9/2018                     $ 2,517.90
              City                                              State                                ZIP Code
                                                                                                                          8/13/2018                     $ 3,188.49 q
                                                                                                                                                                       Other
                                                                                                                          8/14/2018                       $ 556.69
                                                                                                                          8/15/2018                     $ 1,066.03
                                                                                                                          8/16/2018                     $ 1,230.37
                                                                                                                          8/20/2018                     $ 2,410.00
                                                                                                                          8/21/2018                       $ 892.45
                                                                                                                          8/22/2018                     $ 2,585.05
                                                                                                                          8/23/2018                       $ 314.00
                                                                                                                          8/27/2018                       $ 932.55
                                                                                                                          8/28/2018                     $ 2,768.05
                                                                                                                          8/29/2018                       $ 639.89
                                                                                                                          8/30/2018                       $ 271.62
                                                                                                                           9/4/2018                       $ 827.29
                                                                                                                          9/10/2018                     $ 3,127.76
                                                                                                                          9/11/2018                       $ 301.03

         Total amount or value.........................................................................................                             $35,679.95



              PNE INTERNATIONAL LLC
3.1,635.                                                                                                                  7/17/2018                      $ 168.40 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                      $ 562.06
                                                                                                                          7/19/2018                      $ 291.32 q
              4804 NW BETHANY BLVD SUITE I2-                                                                                                                           Unsecured loan repayments
                                                                                                                          7/20/2018                      $ 427.25
                                                                                                                          7/23/2018                      $ 473.48 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                      $ 119.98
                                                                                                                          7/26/2018                      $ 147.73 q
              PORTLAND                                       OR                                        97229                                                           Services
                                                                                                                          7/27/2018                      $ 168.99
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                      $ 292.98 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                      $ 545.03
                                                                                                                           8/3/2018                      $ 145.61
                                                                                                                           8/6/2018                      $ 410.08
                                                                                                                           8/8/2018                      $ 297.94
                                                                                                                           8/9/2018                       $ 58.96
                                                                                                                          8/10/2018                      $ 164.99
                                                                                                                          8/13/2018                      $ 202.60
                                                                                                                          8/15/2018                      $ 449.37
                                                                                                                          8/16/2018                      $ 251.43
                                                                                                                          8/17/2018                      $ 252.22
                                                                                                                          8/20/2018                      $ 348.79
                                                                                                                          8/22/2018                      $ 520.51
                                                                                                                          8/23/2018                      $ 274.25
                                                                                                                          8/24/2018                       $ 35.15
                                                                                                                          8/27/2018                      $ 273.69
                                                                                                                          8/29/2018                      $ 101.08
                                                                                                                          8/30/2018                       $ 60.93
                                                                                                                          8/31/2018                      $ 148.21
                                                                                                                           9/4/2018                      $ 339.23
                                                                                                                           9/5/2018                      $ 412.53
                                                                                                                           9/6/2018                      $ 128.00

         Total amount or value.........................................................................................                                 $8,072.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 614
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 642 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              POLARIS FASHION PLACE REIT LLC
3.1,636.                                                                                                                  7/30/2018                     $ 6,674.94   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,674.94

              L-3581
                                                                                                                          9/27/2018                     $ 6,674.94   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              COLUMBUS                                       OH                                        43260                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $20,024.82



              POLK COUNTY TREASURER
3.1,637.                                                                                                                  9/12/2018                $ 150,825.00      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/12/2018                   $ 1,168.00

              111 COURT AVE
                                                                                                                          9/13/2018                     $ 698.00     q   Unsecured loan repayments
                                                                                                                          9/13/2018                      $ 38.00
                                                                                                                          9/17/2018                 $ 87,548.00      q   Suppliers or vendors
              Street                                                                                                      9/17/2018                 $ 62,294.00
              DES MOINES                                     IA                                    50309-2298                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $302,571.00



              POPE COUNTY TAX COLLECTOR
3.1,638.                                                                                                                  10/1/2018                 $ 16,212.21      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          10/1/2018                  $ 2,747.74

              100 W MAIN ST                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              RUSSELVILLE                                    AR                                        72801                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $18,959.95



              PORT CHARLOTTE MALL LLC
3.1,639.                                                                                                                  7/30/2018                 $ 34,391.09      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 34,391.09

              ATLANTA GA 30384-6373
                                                                                                                          9/27/2018                 $ 34,391.09      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                         GA                                   30384-6373                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $103,173.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 615
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 643 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PORT HURON TOWNSHIP TREASURER
3.1,640.                                                                                                                  8/29/2018                $ 107,375.42    q
              Creditor's Name                                                                                                                                          Secured debt

              3800 LAPEER RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              PORT HURON                                     MI                                        48060                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $107,375.42



              PORTAGE CITY TREASURER
3.1,641.                                                                                                                  8/29/2018                $ 161,077.41    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/29/2018                   $ 5,928.59

              7900 S WESTNEDGE AVE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              PORTAGE                                        MI                                    49002-5117                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $167,006.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 616
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 644 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PORTER INTERNET SALES LLC
3.1,642.                                                                                                                  7/18/2018                       $ 185.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 171.76
                                                                                                                          7/23/2018                     $ 1,109.20 q
              950 BAY DR                                                                                                                                               Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 402.84
                                                                                                                          7/25/2018                        $ 58.66 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 222.28
                                                                                                                          7/30/2018                       $ 590.45 q
              NICEVILLE                                      FL                                        32578                                                           Services
                                                                                                                          7/31/2018                       $ 349.36
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 881.83 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                     $ 1,364.39
                                                                                                                           8/7/2018                       $ 187.93
                                                                                                                           8/8/2018                     $ 2,526.51
                                                                                                                           8/9/2018                       $ 403.45
                                                                                                                          8/13/2018                     $ 1,002.42
                                                                                                                          8/14/2018                       $ 143.02
                                                                                                                          8/15/2018                        $ 17.91
                                                                                                                          8/16/2018                       $ 158.89
                                                                                                                          8/17/2018                        $ 15.76
                                                                                                                          8/20/2018                     $ 1,543.06
                                                                                                                          8/21/2018                       $ 101.91
                                                                                                                          8/22/2018                       $ 229.80
                                                                                                                          8/23/2018                       $ 101.19
                                                                                                                          8/24/2018                       $ 151.45
                                                                                                                          8/27/2018                     $ 1,315.18
                                                                                                                          8/28/2018                       $ 397.59
                                                                                                                          8/29/2018                       $ 523.53
                                                                                                                          8/30/2018                       $ 212.85
                                                                                                                          8/31/2018                       $ 332.36
                                                                                                                           9/4/2018                     $ 2,003.10
                                                                                                                           9/5/2018                       $ 429.21
                                                                                                                           9/6/2018                       $ 179.14
                                                                                                                          9/10/2018                     $ 1,148.99
                                                                                                                          9/11/2018                       $ 478.49

         Total amount or value.........................................................................................                             $18,940.22



              POSITEC MACAO COMM OFFSHORE LTD
3.1,643.                                                                                                                   8/8/2018                $ 397,732.03   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/10/2018                 $ 10,040.95

              RM A 8F THE MACAU SQ NO 47 AVENIDA DO INFANTE D
                                                                                                                          9/20/2018                $ 339,452.81   q    Unsecured loan repayments
              HENRIQUE
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              MACAU                                          MACAU                                                                                                q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $747,225.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 617
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 645 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              POSITEC USA INC
3.1,644.                                                                                                                   7/18/2018                    $ 264.37 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                    $ 698.53
                                                                                                                           7/20/2018                     $ 25.73 q
              10130 PERIMETER PKWY SUITE 300                                                                                                                              Unsecured loan repayments
                                                                                                                           7/23/2018                  $ 4,096.59
                                                                                                                           7/25/2018                  $ 2,013.24 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/26/2018                  $ 1,075.09
                                                                                                                           7/27/2018                    $ 556.83 q
              CHARLOTTE                                      NC                                        28216                                                              Services
                                                                                                                           7/30/2018                  $ 4,425.05
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                    $ 157.06 q
                                                                                                                                                                          Other
                                                                                                                            8/1/2018                    $ 166.77
                                                                                                                          08/02/2018                 $ 19,675.45
                                                                                                                            8/2/2018                    $ 403.35

         Total amount or value.........................................................................................                              $33,558.06



              POTEX TOYS MANUFACTURER LTD
3.1,645.                                                                                                                   9/17/2018                 $ 39,028.80      q
              Creditor's Name                                                                                                                                             Secured debt

              ROOM 1212 PENINSULA CENTRE 67 MODY ROAD                                                                                                                 q   Unsecured loan repayments
              TSIMSHATSUI EAST
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                                 q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $39,028.80



              POTTAWATTAMIE COUNTY TREASURER
3.1,646.                                                                                                                   9/12/2018                 $ 14,204.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/24/2018                 $ 51,344.00

              227 S 6TH ST                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              COUNCIL BLUFFS                                 IA                                        51501                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $65,548.00



              POUGHKEEPSIE GALLERIA LLC
3.1,647.                                                                                                                   7/30/2018                     $ 9,059.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 9,059.00

              DEPT 380 PO BOX 8000
                                                                                                                           9/27/2018                     $ 9,059.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BUFFALO                                        NY                                        14267                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $27,177.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 618
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 646 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              POUYAN BARZIVAND
3.1,648.                                                                                                                  7/19/2018                       $ 312.62 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                       $ 133.71
                                                                                                                          7/24/2018                     $ 1,901.15 q
              5460 WHITE OAK AVE UNIT C316                                                                                                                               Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 888.06
                                                                                                                          7/26/2018                       $ 685.07 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 3,216.63
                                                                                                                          7/31/2018                       $ 174.39 q
              ENCINO                                         CA                                        91316                                                             Services
                                                                                                                           8/1/2018                     $ 1,913.39
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 632.94 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 816.09
                                                                                                                           8/7/2018                       $ 237.62
                                                                                                                           8/8/2018                       $ 566.16
                                                                                                                           8/9/2018                     $ 2,154.12
                                                                                                                          8/13/2018                     $ 1,644.96
                                                                                                                          8/15/2018                       $ 550.51
                                                                                                                          8/20/2018                     $ 2,649.18
                                                                                                                          8/21/2018                     $ 1,229.24
                                                                                                                          8/22/2018                       $ 842.46
                                                                                                                          8/28/2018                     $ 1,042.34
                                                                                                                          8/29/2018                     $ 1,692.85
                                                                                                                           9/4/2018                     $ 1,182.46
                                                                                                                           9/6/2018                        $ 40.64
                                                                                                                          9/10/2018                     $ 1,359.82
                                                                                                                          9/11/2018                       $ 687.82

         Total amount or value.........................................................................................                             $26,554.23



              PR FINANCING LIMITED PARTNERSHIP
3.1,649.                                                                                                                  7/30/2018                 $ 31,354.60      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 31,354.62

              CO US BANK N A AS TRUSTEE P O BOX 951727
                                                                                                                          9/13/2018                 $ 70,926.80      q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 31,354.62
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44193                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $164,990.64



              PR MOORESTOWN LIMITED PARTNERSHIP
3.1,650.                                                                                                                  7/30/2018                     $ 3,489.58   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,489.58

              CLEVELAND OH 44193
                                                                                                                          9/27/2018                     $ 3,489.58   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CLEVELAND                                       OH                                       44193                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,468.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 619
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 647 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PR NORTH DARTMOUTH LLC
3.1,651.                                                                                                                   7/30/2018                 $ 16,752.05   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 16,752.05

              CLEVELAND OH 44193
                                                                                                                           9/13/2018                 $ 78,120.06   q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 16,752.05
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CLEVELAND                                       OH                                       44193                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $128,376.21



              PRECISION PRODUCT INC
3.1,652.                                                                                                                  08/02/2018                 $ 17,894.20   q
              Creditor's Name                                                                                                                                          Secured debt

              1875 HOLMES RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ELGIN                                          IL                                        60123                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $17,894.20



              PREFERRED TAX SERVICE INC
3.1,653.                                                                                                                   8/22/2018                 $ 40,611.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/22/2018                 $ 28,103.00
                                                                                                                           8/22/2018                 $ 12,079.00 q
              3520 PIEDMONT ROAD                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/22/2018                 $ 12,021.00
                                                                                                                           8/22/2018                 $ 10,984.63 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/22/2018                  $ 3,099.00
                                                                                                                           8/22/2018                  $ 1,880.00 q
                                                                                                                                                                 X
              ATLANTA                                        GA                                        30305                                                           Services
                                                                                                                           8/22/2018                    $ 716.00
              City                                                State                              ZIP Code
                                                                                                                           8/30/2018                  $ 6,220.00 q
                                                                                                                                                                       Other
                                                                                                                           8/30/2018                  $ 3,292.00
                                                                                                                           8/30/2018                    $ 100.00
                                                                                                                           9/24/2018                 $ 18,204.00
                                                                                                                           9/24/2018                  $ 6,741.00
                                                                                                                           9/24/2018                  $ 3,216.00
                                                                                                                           9/24/2018                  $ 2,739.00
                                                                                                                           9/24/2018                  $ 2,520.46
                                                                                                                           9/24/2018                  $ 2,150.00
                                                                                                                           9/24/2018                  $ 2,071.00
                                                                                                                           9/24/2018                  $ 1,981.00
                                                                                                                           9/24/2018                  $ 1,909.00
                                                                                                                           9/24/2018                    $ 404.00
                                                                                                                           9/24/2018                    $ 297.00
                                                                                                                           9/24/2018                    $ 168.00
                                                                                                                           9/24/2018                    $ 140.00

         Total amount or value.........................................................................................                             $161,646.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 620
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 648 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PREIT ASSOCIATES LP
3.1,654.                                                                                                                  7/30/2018                 $ 12,558.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                  $ 5,852.80
                                                                                                                          7/30/2018                  $ 5,000.00 q
              PO BOX 392406                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/9/2018                  $ 6,825.00
                                                                                                                          8/28/2018                 $ 12,558.71 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/28/2018                  $ 5,852.80
                                                                                                                          8/28/2018                  $ 5,000.00 q
                                                                                                                                                                X
              CLEVELAND                                      OH                                        44193                                                           Services
                                                                                                                           9/6/2018                  $ 6,825.00
              City                                              State                                ZIP Code
                                                                                                                          9/25/2018                 $ 41,848.06 q
                                                                                                                                                                       Other
                                                                                                                          9/27/2018                 $ 12,558.71
                                                                                                                          9/27/2018                  $ 5,852.80
                                                                                                                          9/27/2018                  $ 5,000.00

         Total amount or value.........................................................................................                            $125,732.59



              PREMIER SPORTS MARKETING INC
3.1,655.                                                                                                                  7/19/2018                       $ 156.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                       $ 732.87
                                                                                                                          7/25/2018                       $ 100.28 q
              2870 N BERKELEY LAKE RD                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 167.18
                                                                                                                          7/27/2018                        $ 37.82 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 579.81
                                                                                                                          7/31/2018                       $ 258.68 q
              DULUTH                                         GA                                        30096                                                           Services
                                                                                                                           8/1/2018                       $ 107.31
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 230.49 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                        $ 17.59
                                                                                                                           8/6/2018                       $ 343.95
                                                                                                                           8/8/2018                        $ 52.78
                                                                                                                           8/9/2018                       $ 727.67
                                                                                                                          8/10/2018                        $ 70.39
                                                                                                                          8/13/2018                       $ 429.34
                                                                                                                          8/14/2018                        $ 70.40
                                                                                                                          8/15/2018                       $ 239.31
                                                                                                                          8/16/2018                       $ 266.57
                                                                                                                          8/17/2018                       $ 114.36
                                                                                                                          8/20/2018                       $ 991.48
                                                                                                                          8/21/2018                       $ 102.06
                                                                                                                          8/22/2018                       $ 316.72
                                                                                                                          8/23/2018                       $ 103.80
                                                                                                                          8/24/2018                       $ 274.58
                                                                                                                          8/27/2018                       $ 752.17
                                                                                                                          8/28/2018                       $ 224.38
                                                                                                                          8/29/2018                        $ 70.40
                                                                                                                          8/30/2018                       $ 158.40
                                                                                                                           9/4/2018                     $ 1,141.54
                                                                                                                           9/5/2018                       $ 176.84
                                                                                                                           9/6/2018                       $ 427.52
                                                                                                                           9/7/2018                        $ 65.97
                                                                                                                          9/10/2018                     $ 1,180.67
                                                                                                                          9/11/2018                        $ 62.46

         Total amount or value.........................................................................................                             $10,752.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 621
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 649 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              PREMIER TRANSPORT INC
3.1,656.                                                                                                                   7/23/2018                 $ 23,513.62 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/25/2018                  $ 9,962.47
                                                                                                                           7/30/2018                 $ 14,280.71 q
              PO BOX 2577                                                                                                                                            Unsecured loan repayments
                                                                                                                            8/1/2018                  $ 6,582.30
                                                                                                                            8/3/2018                  $ 2,018.12 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       8/13/2018                 $ 34,233.30
                                                                                                                           8/15/2018                 $ 10,966.31 q
                                                                                                                                                                 X
              BAYAMON                                        PR                                        00960                                                         Services
                                                                                                                           8/20/2018                 $ 15,842.70
              City                                              State                                ZIP Code
                                                                                                                           8/22/2018                  $ 6,638.62 q
                                                                                                                                                                     Other
                                                                                                                           8/24/2018                  $ 1,187.03
                                                                                                                           8/27/2018                  $ 9,977.64
                                                                                                                           8/28/2018                  $ 6,232.81
                                                                                                                           8/31/2018                  $ 7,287.70
                                                                                                                            9/3/2018                 $ 16,721.12
                                                                                                                           9/11/2018                  $ 8,938.27
                                                                                                                           9/12/2018                  $ 9,519.77
                                                                                                                           9/14/2018                 $ 12,808.40
                                                                                                                           9/18/2018                 $ 16,763.81
                                                                                                                           9/24/2018                 $ 22,515.63
                                                                                                                           10/2/2018                  $ 5,270.20
                                                                                                                           10/3/2018                 $ 20,726.43
                                                                                                                           10/5/2018                  $ 1,352.34
                                                                                                                           10/9/2018                    $ 317.32
                                                                                                                          10/10/2018                 $ 18,053.69

         Total amount or value.........................................................................................                             $281,710.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 622
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 650 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              PREMIER TRANSPORTATION
3.1,657.                                                                                                                  7/17/2018                   $ 2,019.48 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/18/2018                      $ 45.00
                                                                                                                          7/20/2018                     $ 520.60 q
              323 CASH MEMORIAL BLVD                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/24/2018                   $ 1,250.04
                                                                                                                          7/25/2018                 $ 97,465.49 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/26/2018                      $ 15.00
                                                                                                                          7/27/2018                   $ 1,285.92 q
                                                                                                                                                                 X
              FOREST PK                                      GA                                        30097                                                         Services
                                                                                                                          7/31/2018                     $ 771.90
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                     $ 771.90 q
                                                                                                                                                                     Other
                                                                                                                           8/3/2018                     $ 771.90
                                                                                                                           8/7/2018                     $ 488.52
                                                                                                                           8/9/2018                     $ 771.90
                                                                                                                          8/10/2018                $ 249,588.39
                                                                                                                          8/10/2018                     $ 488.52
                                                                                                                          8/14/2018                   $ 1,320.42
                                                                                                                          8/15/2018                     $ 766.08
                                                                                                                          8/16/2018                     $ 771.90
                                                                                                                          8/17/2018                   $ 1,218.20
                                                                                                                          8/21/2018                   $ 1,406.73
                                                                                                                          8/21/2018                     $ 766.08
                                                                                                                          8/22/2018                 $ 94,745.57
                                                                                                                          8/23/2018                      $ 90.00
                                                                                                                          8/24/2018                     $ 524.40
                                                                                                                          8/28/2018                   $ 1,260.42
                                                                                                                          8/28/2018                     $ 150.00
                                                                                                                          8/29/2018                 $ 97,544.82
                                                                                                                          8/30/2018                      $ 60.00
                                                                                                                          8/31/2018                   $ 1,296.30
                                                                                                                           9/4/2018                     $ 488.52
                                                                                                                           9/5/2018                     $ 766.08
                                                                                                                           9/6/2018                 $ 94,974.42
                                                                                                                           9/7/2018                     $ 524.40
                                                                                                                          9/11/2018                     $ 488.52
                                                                                                                          9/12/2018                     $ 771.90
                                                                                                                          9/13/2018                 $ 95,573.88
                                                                                                                          9/14/2018                   $ 1,296.30
                                                                                                                          9/19/2018                     $ 484.98
                                                                                                                          9/21/2018                $ 102,537.70
                                                                                                                          9/21/2018                     $ 520.60
                                                                                                                          9/25/2018                $ 100,653.80
                                                                                                                          9/25/2018                   $ 1,252.23
                                                                                                                          9/26/2018                      $ 60.00
                                                                                                                          9/27/2018                     $ 694.28
                                                                                                                          9/28/2018                     $ 520.60
                                                                                                                          10/4/2018                 $ 87,265.77
                                                                                                                          10/5/2018                 $ 96,814.12
                                                                                                                          10/5/2018                     $ 520.60
                                                                                                                          10/9/2018                     $ 484.98

         Total amount or value.........................................................................................                          $1,144,869.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 623
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 651 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PREPAC MANUFACTURING LTD
3.1,658.                                                                                                                  7/17/2018                       $ 267.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                       $ 723.63
                                                                                                                          7/19/2018                       $ 984.79 q
              P O BOX 84332                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,924.85
                                                                                                                          7/24/2018                       $ 224.77 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 647.10
                                                                                                                          7/26/2018                       $ 429.50 q
              SEATTLE                                        WA                                        98124                                                             Services
                                                                                                                          7/30/2018                     $ 1,597.37
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 468.44 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                       $ 160.00
                                                                                                                           8/2/2018                     $ 1,200.73
                                                                                                                           8/6/2018                     $ 1,018.01
                                                                                                                           8/7/2018                       $ 403.99
                                                                                                                           8/8/2018                        $ 88.00
                                                                                                                           8/9/2018                       $ 617.57
                                                                                                                          8/13/2018                     $ 2,442.64
                                                                                                                          8/14/2018                       $ 324.00
                                                                                                                          8/15/2018                       $ 908.63
                                                                                                                          8/16/2018                       $ 192.10
                                                                                                                          8/20/2018                     $ 1,437.37
                                                                                                                          8/21/2018                       $ 396.38
                                                                                                                          8/22/2018                     $ 1,346.29
                                                                                                                          8/23/2018                       $ 428.64
                                                                                                                          8/27/2018                     $ 4,466.57
                                                                                                                          8/28/2018                       $ 739.32
                                                                                                                          8/29/2018                       $ 886.26
                                                                                                                          8/30/2018                     $ 1,713.93
                                                                                                                           9/4/2018                     $ 4,698.42

         Total amount or value.........................................................................................                             $31,736.30



              PRESCOTT GTWY MALL RLTY HOLDNG LLC
3.1,659.                                                                                                                  7/30/2018                     $ 2,591.40   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,591.40

              1010 NORTHERN BLVD SUITE 212
                                                                                                                          9/27/2018                     $ 2,591.40   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,774.20



              PRESTONE PRODUCTS CORPORATION
3.1,660.                                                                                                                  7/19/2018                 $ 10,432.80      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 198467                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30384-8467                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,432.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 624
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 652 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              PRICE FINANCING PARTNERSHIP LP
3.1,661.                                                                                                                  9/13/2018                     $ 9,343.93   q
              Creditor's Name                                                                                                                                            Secured debt

              SDS-12-2338 P O BOX 86                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55486                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,343.93



              PRIMECLICK LLC
3.1,662.                                                                                                                  7/17/2018                      $ 534.54 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                      $ 547.22
                                                                                                                          7/27/2018                      $ 342.40 q
              926 HADDONFIELD RD STE E - 372                                                                                                                             Unsecured loan repayments
                                                                                                                          7/30/2018                      $ 797.94
                                                                                                                          7/31/2018                      $ 263.40 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/6/2018                      $ 872.20
                                                                                                                          8/13/2018                      $ 605.80 q
              CHERRY HILL                                    NJ                                        08002                                                             Services
                                                                                                                          8/15/2018                      $ 342.40
              City                                              State                                ZIP Code
                                                                                                                          8/16/2018                      $ 263.40 q
                                                                                                                                                                         Other
                                                                                                                          8/21/2018                      $ 342.40
                                                                                                                          8/24/2018                      $ 342.40
                                                                                                                          8/28/2018                      $ 342.40
                                                                                                                           9/4/2018                      $ 342.40
                                                                                                                           9/5/2018                      $ 342.40
                                                                                                                           9/7/2018                      $ 342.40

         Total amount or value.........................................................................................                                 $6,623.70



              PRINCE GEORGE'S COUNTY TREASURER
3.1,663.                                                                                                                  9/12/2018                 $ 59,694.61      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/20/2018                 $ 25,042.18

              PO BOX 17578                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              BALTIMORE                                      MD                                    21297-1578                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $84,736.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 625
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 653 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PRINCE KUHIO PLAZA LLC
3.1,664.                                                                                                                   7/30/2018                 $ 16,620.17   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 16,245.17

              PO BOX 86
                                                                                                                           9/27/2018                 $ 16,245.17   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-2464                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $49,110.51



              PRINCE WILLIAM COUNTY
3.1,665.                                                                                                                   9/19/2018                 $ 13,920.08   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/19/2018                    $ 194.79

              PO BOX 2467                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              WOODBRIDGE                                     VA                                    22195-2467                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $14,114.87



              PRINCESS COLLECTION CORP
3.1,666.                                                                                                                  08/03/2018                $ 268,099.62   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/08/2018                $ 829,846.44

              2ND INDUSTRIAL ZONE YANGWU
                                                                                                                          08/29/2018                $ 562,520.64   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              DONGGUAN                                       GUANGDONG                                 CHINA                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,660,466.70



              PRINCESS COLLECTIONS CORP
3.1,667.                                                                                                                  08/22/2018                $ 600,385.55   q
              Creditor's Name                                                                                                                                          Secured debt

              1407 BROADWAY                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10018                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $600,385.55




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 626
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 654 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              PRISA LHC LLC
3.1,668.                                                                                                                   7/30/2018                     $ 4,167.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,167.00

              PRLHC LOS ALTOS MKT CENTER 106819 PO BOX 101406
                                                                                                                           9/27/2018                     $ 4,167.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PASADENA                                       CA                                    91189-1406                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $12,501.00



              PROCTER AND GAMBLE DISTRIBUTING LLC
3.1,669.                                                                                                                  07/31/2018                 $ 49,000.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/07/2018                $ 392,000.00

              P O BOX 100537
                                                                                                                          09/12/2018                $ 398,860.00      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30384                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $839,860.00



              PRODUCTWORKS LLC
3.1,670.                                                                                                                   7/25/2018                     $ 981.20 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/31/2018                   $ 1,047.82
                                                                                                                            8/2/2018                     $ 902.88 q
              610 ACADEMY DRIVE NORTHBROOK 60062                                                                                                                          Unsecured loan repayments
                                                                                                                            8/3/2018                $ 113,533.52
                                                                                                                            8/7/2018                 $ 75,670.20 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/8/2018                 $ 25,243.02
                                                                                                                            8/9/2018                 $ 10,918.10 q
              NORTHBROOK                                     IL                                        60062                                                              Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $228,296.74



              PROFESSIONAL GOLF BALL SERVICES LTD
3.1,671.                                                                                                                  07/24/2018                 $ 11,206.58      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/02/2018                 $ 16,192.75

              12505 REED RD SUITE 200                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              SUGARLAND                                      TX                                        77478                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $27,399.33




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 627
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 655 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              PROLOGIS
3.1,672.                                                                                                                  7/23/2018                  $ 3,429.51 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 32,772.82
                                                                                                                           8/9/2018                  $ 3,429.51 q
              DALLAS TX 75284-7894                                                                                                                                    Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 3,429.51
                                                                                                                          8/28/2018                 $ 33,490.21 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 3,429.51
                                                                                                                          9/13/2018                  $ 3,429.51 q
              DALLAS                                          TX                                   75284-7894                                                         Services
                                                                                                                          9/24/2018                  $ 3,429.51
              City                                              State                                ZIP Code
                                                                                                                          9/27/2018                 $ 33,490.21 q
                                                                                                                                                                      Other


         Total amount or value.........................................................................................                            $120,330.30



              PROLOGIS LP
3.1,673.                                                                                                                  7/23/2018                  $ 5,781.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 44,407.00
                                                                                                                           8/9/2018                  $ 5,781.00 q
              PO BOX 846255                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 5,781.00
                                                                                                                          8/28/2018                 $ 44,407.00 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                  $ 5,781.00
                                                                                                                          9/24/2018                  $ 5,781.00 q
              DALLAS                                         TX                                    75284-6255                                                         Services
                                                                                                                          9/27/2018                 $ 44,407.00
              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $162,126.00



              PROLOGIS LP DBA PROLOGIS
3.1,674.                                                                                                                  7/23/2018                 $ 10,797.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 89,835.38
                                                                                                                           8/9/2018                 $ 10,797.00 q
              PO BOX 198267                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/22/2018                  $ 5,077.95
                                                                                                                          8/22/2018                 $ 10,797.00 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/28/2018                 $ 89,835.38
                                                                                                                           9/6/2018                 $ 10,797.00 q
              ATLANTA                                        GA                                        30384                                                          Services
                                                                                                                          9/24/2018                 $ 10,797.00
              City                                              State                                ZIP Code
                                                                                                                          9/27/2018                 $ 90,673.67 q
                                                                                                                                                                      Other


         Total amount or value.........................................................................................                            $329,407.38



              PROLOGIS N AMERICAN IND FUND IV LP
3.1,675.                                                                                                                  7/30/2018                $ 288,102.13   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                $ 321,214.84

              PO BOX 847894 - ID 03500704
                                                                                                                          9/27/2018                $ 321,214.84   q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              DALLAS                                         TX                                    75284-7894                                                     q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $930,531.81




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 628
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 656 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PROLOGIS USLV SUBREIT 4 LLC
3.1,676.                                                                                                                   7/30/2018                 $ 21,847.06   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 21,847.06

              CUSTOMER CODE K0026041 PO BOX 846329
                                                                                                                           9/27/2018                 $ 21,847.06   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              DALLAS                                         TX                                    75284-6329                                                      q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $65,541.18



              PROPEL TRAMPOLINES LLC
3.1,677.                                                                                                                   7/18/2018                   $ 2,047.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/19/2018                $ 217,991.70
                                                                                                                           7/20/2018                $ 115,231.00 q
              41 E 400 N 324                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                   $ 1,866.00
                                                                                                                            8/2/2018                   $ 1,374.00 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/3/2018                      $ 73.00
                                                                                                                            8/8/2018                   $ 1,735.00 q
              LOGAN                                          UT                                        84321                                                           Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $340,317.70



              PROPERTY ASSOCIATES LP RETAIL PROP
3.1,678.                                                                                                                   7/24/2018                 $ 87,957.00   q
              Creditor's Name                                                                                                                                          Secured debt

              DBA SOUTHSHORE PLAZABRAINTREE                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60677-2833                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $87,957.00



              PROTOKULTURE LLC
3.1,679.                                                                                                                  08/08/2018                 $ 15,525.00   q
              Creditor's Name                                                                                                                                          Secured debt

              70 W ERIE FL 4                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60654                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $15,525.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 629
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 657 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              PROVIDENCE PRODUCTS LLC
3.1,680.                                                                                                                   7/17/2018                  $ 1,540.39 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                     $ 62.70
                                                                                                                           7/19/2018                    $ 693.42 q
              559 GRIFFITH ROAD                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                    $ 383.76
                                                                                                                           7/23/2018                  $ 1,149.42 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       7/24/2018                  $ 1,886.22
                                                                                                                           7/25/2018                     $ 68.40 q
              CHARLOTTE                                      NC                                        28217                                                         Services
                                                                                                                           7/26/2018                    $ 275.46
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                    $ 590.70 q
                                                                                                                                                                     Other
                                                                                                                           7/30/2018                    $ 374.22
                                                                                                                           7/31/2018                    $ 642.00
                                                                                                                            8/1/2018                     $ 11.40
                                                                                                                            8/2/2018                     $ 37.92
                                                                                                                            8/3/2018                     $ 57.00
                                                                                                                            8/6/2018                     $ 11.40
                                                                                                                            8/7/2018                    $ 207.06
                                                                                                                           8/10/2018                  $ 1,921.06
                                                                                                                           8/13/2018                  $ 5,469.53
                                                                                                                           8/14/2018                 $ 15,446.15
                                                                                                                           8/15/2018                    $ 470.93
                                                                                                                           8/16/2018                  $ 3,640.71
                                                                                                                           8/17/2018                  $ 2,036.22
                                                                                                                           8/20/2018                  $ 1,231.44
                                                                                                                           8/21/2018                  $ 2,295.19
                                                                                                                           8/23/2018                    $ 217.85
                                                                                                                           8/24/2018                  $ 9,634.50
                                                                                                                           8/27/2018                  $ 3,574.19
                                                                                                                           8/28/2018                  $ 3,195.60
                                                                                                                           8/30/2018                    $ 680.69
                                                                                                                           8/31/2018                    $ 562.94
                                                                                                                            9/4/2018                    $ 428.66
                                                                                                                            9/5/2018                    $ 501.06
                                                                                                                            9/6/2018                    $ 961.46
                                                                                                                            9/7/2018                     $ 40.64

         Total amount or value.........................................................................................                              $60,300.29



              PRUDENT INTERNATIONAL LTD
3.1,681.                                                                                                                   7/18/2018                $ 724,157.17 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/30/2018                $ 226,874.92
                                                                                                                            8/3/2018                $ 983,957.81 q
              HOUSE NO144 3RD FLOOR ROAD NO 01 SUGANDHA                                                                                                              Unsecured loan repayments
                                                                                                                            8/8/2018                $ 671,250.09
              RAREA MURADPUR
                                                                                                                           8/17/2018                $ 237,366.26 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       8/22/2018                 $ 64,149.60
                                                                                                                           8/29/2018                $ 361,793.42 q
                                                                                                                                                                 X
              CHITTAGONG                                     BANGLADESH                                                                                              Services
                                                                                                                            9/7/2018                $ 238,961.48
              City                                              State                                ZIP Code
                                                                                                                           9/13/2018                $ 326,662.88 q
                                                                                                                                                                     Other
                                                                                                                           9/17/2018                $ 241,439.32
                                                                                                                           9/18/2018                $ 305,525.20
                                                                                                                           9/20/2018                 $ 90,391.76
                                                                                                                           9/26/2018                $ 179,364.28
                                                                                                                           10/2/2018                $ 984,360.34
                                                                                                                           10/9/2018                 $ 81,395.41
                                                                                                                          10/11/2018                $ 172,196.01

         Total amount or value.........................................................................................                           $5,889,845.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 630
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 658 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              PS BUSINESS PARKS LP
3.1,682.                                                                                                                  7/30/2018                 $ 24,692.51   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 24,692.51

              PO BOX 39000 - DEPT 33662
                                                                                                                          9/27/2018                 $ 24,692.51   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              SAN FRANCISCO                                  CA                                        94139                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $74,077.53



              PSB NORTHERN CA IND PORTFOLIO LLC
3.1,683.                                                                                                                  7/23/2018                 $ 42,990.29   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/24/2018                 $ 42,990.29

              PO BOX 39000 DEPT 33662
                                                                                                                          9/24/2018                 $ 42,990.29   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              SAN FRANCISCO                                  CA                                        94139                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $128,970.87



              PTS CORPORATION
3.1,684.                                                                                                                  9/28/2018                 $ 20,393.25   q
              Creditor's Name                                                                                                                                          Secured debt

              P O BOX 272                                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              BLOOMINGTON                                    IN                                        47402                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $20,393.25



              PUERTO RICO EXPORT
3.1,685.                                                                                                                  7/30/2018                     $ 2,912.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                     $ 2,172.60
                                                                                                                          8/28/2018                     $ 2,912.00 q
              P O BOX 195009                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 2,172.60
                                                                                                                          9/27/2018                     $ 2,912.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/27/2018                     $ 2,172.60
              SAN JUAN                                       PR                                    00919-5009                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $15,253.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 631
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 659 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PULASKI COUNTY TREASURER
3.1,686.                                                                                                                   10/1/2018                 $ 19,324.41    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           10/1/2018                 $ 14,642.42

              PO BOX 8101                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              LITTLE ROCK                                    AR                                        72203                                                        q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
              City                                              State                                ZIP Code                                                           Other


         Total amount or value.........................................................................................                              $33,966.83



              PULSAR PRODUCTS INC
3.1,687.                                                                                                                    9/4/2018                $ 158,458.40    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            9/5/2018                   $ 4,075.55

              2051 S LYNX PLACE
                                                                                                                            9/6/2018                   $ 1,614.82   q   Unsecured loan repayments
                                                                                                                          09/11/2018                $ 164,148.77
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              ONTARIO                                        CA                                        91761                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $328,297.54



              PULSELEARNING LTD
3.1,688.                                                                                                                  08/23/2018                 $ 32,850.00    q
              Creditor's Name                                                                                                                                           Secured debt

              KERRY TECHNOLOGY PARK                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              TRALEE CO                                                                                                                                             q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                              $32,850.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 632
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 660 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              PURE GLOBAL BRANDS INC
3.1,689.                                                                                                                   7/17/2018                       $ 179.60 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 290.75
                                                                                                                           7/19/2018                       $ 304.65 q
              PO BOX 38673                                                                                                                                              Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 179.75
                                                                                                                           7/23/2018                       $ 762.80 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/24/2018                       $ 220.60
                                                                                                                           7/25/2018                       $ 309.35 q
              DALLAS                                         TX                                        75238                                                            Services
                                                                                                                           7/26/2018                       $ 462.10
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 303.50 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                       $ 974.50
                                                                                                                           7/31/2018                       $ 253.60
                                                                                                                            8/1/2018                       $ 216.65
                                                                                                                            8/2/2018                       $ 327.15
                                                                                                                            8/3/2018                       $ 659.35
                                                                                                                            8/6/2018                     $ 1,352.55
                                                                                                                            8/7/2018                       $ 301.70
                                                                                                                            8/8/2018                       $ 375.50
                                                                                                                            8/9/2018                       $ 377.30
                                                                                                                           8/10/2018                       $ 324.35
                                                                                                                           8/13/2018                       $ 717.85
                                                                                                                           8/14/2018                       $ 138.70
                                                                                                                           8/15/2018                       $ 453.85
                                                                                                                           8/16/2018                       $ 402.80
                                                                                                                           8/17/2018                       $ 335.25
                                                                                                                           8/20/2018                       $ 261.70
                                                                                                                           8/21/2018                        $ 65.80
                                                                                                                           8/22/2018                       $ 336.05
                                                                                                                           8/23/2018                       $ 515.95
                                                                                                                           8/24/2018                       $ 239.10
                                                                                                                           8/27/2018                       $ 485.98
                                                                                                                           8/28/2018                       $ 113.75
                                                                                                                           8/29/2018                       $ 387.95
                                                                                                                           8/30/2018                       $ 113.20
                                                                                                                           8/31/2018                       $ 465.40
                                                                                                                            9/4/2018                     $ 1,163.27
                                                                                                                            9/5/2018                       $ 359.35
                                                                                                                            9/6/2018                       $ 555.90
                                                                                                                            9/7/2018                       $ 391.50

         Total amount or value.........................................................................................                              $15,679.10



              PURPOSEFUL SOFTWARE LLC
3.1,690.                                                                                                                  09/27/2018                  $ 7,160.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          10/02/2018                 $ 11,400.00

              6523 CALIFORNIA AVE SW 301                                                                                                                           q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              SEATTLE                                        WA                                        98136                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $18,560.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 633
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 661 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              PYRAMID MALL OF GLENS FALLS LLC
3.1,691.                                                                                                                  7/30/2018                 $ 24,853.81   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 24,853.81

              PO BOX 8000 DEPT 082
                                                                                                                          9/27/2018                  $ 5,213.60   q   Unsecured loan repayments
                                                                                                                          9/28/2018                 $ 19,640.21
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              BUFFALO                                        NY                                        14267                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $74,561.43



              QEP COMPANY INC
3.1,692.                                                                                                                  7/18/2018                    $ 149.03 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/23/2018                  $ 2,029.79
                                                                                                                          7/25/2018                    $ 280.42 q
              1001 BROKEN SOUND PARKWAY NW                                                                                                                            Unsecured loan repayments
                                                                                                                          7/26/2018                    $ 859.36
                                                                                                                          7/30/2018                  $ 3,953.67 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/2/2018                    $ 338.40
                                                                                                                           8/3/2018                    $ 820.49 q
              BOCA RATON                                     FL                                        33487                                                          Services
                                                                                                                           8/6/2018                  $ 4,297.24
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                       $ 4.57 q
                                                                                                                                                                      Other
                                                                                                                           8/9/2018                  $ 1,620.48
                                                                                                                          8/10/2018                       $ 9.14
                                                                                                                          8/13/2018                  $ 8,940.02
                                                                                                                          8/15/2018                  $ 2,875.78
                                                                                                                          8/16/2018                    $ 392.41
                                                                                                                          8/17/2018                     $ 98.70
                                                                                                                          8/20/2018                  $ 2,130.95
                                                                                                                          8/22/2018                  $ 5,925.18
                                                                                                                          8/23/2018                    $ 981.44
                                                                                                                          8/27/2018                  $ 1,230.26
                                                                                                                          8/29/2018                  $ 2,859.54
                                                                                                                          8/30/2018                    $ 650.60
                                                                                                                          8/31/2018                 $ 12,301.14
                                                                                                                           9/4/2018                  $ 5,656.63
                                                                                                                           9/5/2018                    $ 401.40
                                                                                                                           9/6/2018                    $ 484.87

         Total amount or value.........................................................................................                             $59,291.51



              QKC MAUI OWNER LLC
3.1,693.                                                                                                                  7/30/2018                 $ 12,808.04   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 12,808.04

              PO BOX 843743
                                                                                                                          9/27/2018                 $ 12,808.04   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-3743                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $38,424.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 634
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 662 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              QUAD GRAPHICS INC
3.1,694.                                                                                                                  09/07/2018                $ 172,203.65   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 930505                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        31193                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $172,203.65



              QUADGRAPHICS INC
3.1,695.                                                                                                                  09/07/2018                $ 390,899.24   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 930505                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        31193                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $390,899.24



              QUAKER ASSOCIATES LLC
3.1,696.                                                                                                                   7/30/2018                 $ 17,438.14   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 17,438.14

              P O BOX 829443
                                                                                                                           9/27/2018                 $ 17,438.14   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19182-9443                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $52,314.42




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 635
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 663 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              QUALITY HOUSE INT
3.1,697.                                                                                                                   7/19/2018                $ 186,238.38 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                $ 176,844.77
                                                                                                                            8/2/2018                 $ 36,655.32 q
              DUNE CASTLE FLAT A-1 ROAD 5 HOUSE 17C NORTH                                                                                                              Unsecured loan repayments
                                                                                                                            8/7/2018                 $ 61,241.40
              KHULSHI
                                                                                                                           8/10/2018                   $ 5,842.00 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/15/2018                   $ 4,830.00
                                                                                                                           8/23/2018                 $ 23,807.52 qX
              CHITTAGONG                                                                                                                                               Services
                                                                                                                           8/27/2018                 $ 97,417.50
              City                                              State                                ZIP Code
                                                                                                                            9/4/2018                $ 203,023.38 q
                                                                                                                                                                       Other
                                                                                                                            9/5/2018                 $ 10,913.28
                                                                                                                            9/6/2018                   $ 8,867.04
                                                                                                                           9/10/2018                $ 118,606.80
                                                                                                                           9/17/2018                $ 190,889.43
                                                                                                                           9/18/2018                 $ 33,794.40
                                                                                                                           9/20/2018                 $ 65,223.70
                                                                                                                           9/24/2018                $ 109,893.20
                                                                                                                           9/27/2018                 $ 99,262.96
                                                                                                                           10/5/2018                 $ 28,296.80
                                                                                                                           10/9/2018                $ 124,355.46

         Total amount or value.........................................................................................                           $1,586,003.34



              QUALITY KING DISTRIBUTORS
3.1,698.                                                                                                                  07/24/2018                 $ 81,308.22 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/26/2018                $ 485,861.34
                                                                                                                          08/02/2018                $ 174,802.48 q
              35 SAWGRASS DRIVE                                                                                                                                        Unsecured loan repayments
                                                                                                                          08/09/2018                $ 204,234.28
                                                                                                                          08/28/2018                $ 361,960.32 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street

              BELLPORT                                       NY                                        11713                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,308,166.64



              QUANZHOU BAOFENG SHOES CO LTD
3.1,699.                                                                                                                    9/6/2018                 $ 19,740.78   q
              Creditor's Name                                                                                                                                          Secured debt

              HUOJU INDUSTIRIAL ZONE                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              QUANZHOU                                       TAIWAN                                                                                                q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $19,740.78




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 636
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 664 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              QUEENSBURY TOWN TAX COLLECTOR
3.1,700.                                                                                                                  9/17/2018                 $ 77,105.96      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/17/2018                  $ 1,480.57

              742 BAY RD                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              QUEENSBURY                                     NY                                        12804                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $78,586.53



              QUINTANA & SONS TRADING LLC
3.1,701.                                                                                                                  7/17/2018                    $ 607.98 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/26/2018                    $ 587.88
                                                                                                                          7/30/2018                 $ 43,512.89 q
              228 BARBOSA AVE                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/2/2018                 $ 30,390.83
                                                                                                                           8/3/2018                 $ 26,877.58 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAN JUAN                                       PR                                        00917                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $101,977.16



              R & W LEASING INC
3.1,702.                                                                                                                  7/30/2018                     $ 4,395.75   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,395.75

              9104 DAVENPORT STREET
                                                                                                                          9/27/2018                     $ 4,395.75   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              OMAHA                                          NE                                        68114                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,187.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 637
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 665 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              R G BARRY CORPORATION JIT
3.1,703.                                                                                                                  7/17/2018                   $ 5,857.05 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/24/2018                   $ 4,631.16
                                                                                                                          7/25/2018                      $ 95.70 q
              13405 YARMOUTH RD                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/26/2018                     $ 177.05
                                                                                                                          7/27/2018                     $ 225.40 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 30.14
                                                                                                                          7/31/2018                 $ 14,923.50 q
              PICKERINGTON                                   OH                                        43147                                                             Services
                                                                                                                           8/1/2018                     $ 116.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                      $ 72.50 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                     $ 275.40
                                                                                                                           8/6/2018                   $ 5,000.34
                                                                                                                           8/7/2018                   $ 5,350.20
                                                                                                                           8/8/2018                     $ 348.92
                                                                                                                           8/9/2018                     $ 260.90
                                                                                                                          8/10/2018                     $ 795.05
                                                                                                                          8/13/2018                     $ 303.14
                                                                                                                          8/14/2018                   $ 5,682.18
                                                                                                                          8/15/2018                     $ 102.60
                                                                                                                          8/17/2018                     $ 256.79
                                                                                                                          8/20/2018                     $ 186.87
                                                                                                                          8/21/2018                   $ 4,476.15
                                                                                                                          8/23/2018                      $ 63.30
                                                                                                                          8/24/2018                      $ 78.45
                                                                                                                          8/28/2018                $ 157,069.77
                                                                                                                           9/4/2018                 $ 81,779.65
                                                                                                                           9/5/2018                $ 101,172.33
                                                                                                                           9/6/2018                $ 113,014.20
                                                                                                                           9/7/2018                 $ 60,280.15

         Total amount or value.........................................................................................                            $562,624.89



              R K ASSOCIATES 5 INC
3.1,704.                                                                                                                  7/30/2018                     $ 4,245.07   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 4,181.93

              CO RK CENTERS 50 CABOT STREET SUITE 200
                                                                                                                          8/28/2018                     $ 4,245.07   q   Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 4,181.93
                                                                                                                          9/27/2018                     $ 4,245.07   q   Suppliers or vendors
              Street                                                                                                      9/27/2018                     $ 4,181.93
              NEEDHAM                                        MA                                        02494                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $25,281.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 638
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 666 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              R&M GROUP
3.1,705.                                                                                                                  7/17/2018                        $ 54.56 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 451.67
                                                                                                                          7/19/2018                       $ 172.31 q
              1100 SHAMES DR SUITE 210                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 872.60
                                                                                                                          7/24/2018                       $ 346.86 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                        $ 87.36
                                                                                                                          7/26/2018                       $ 124.32 q
              WESTBURY                                       NY                                        11590                                                           Services
                                                                                                                          7/30/2018                       $ 641.95
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 387.15 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 428.53
                                                                                                                           8/6/2018                       $ 409.86
                                                                                                                           8/7/2018                        $ 25.71
                                                                                                                           8/8/2018                       $ 157.07
                                                                                                                           8/9/2018                       $ 191.88
                                                                                                                          8/13/2018                       $ 615.87
                                                                                                                          8/14/2018                       $ 114.20
                                                                                                                          8/15/2018                       $ 471.91
                                                                                                                          8/16/2018                       $ 147.05
                                                                                                                          8/17/2018                       $ 119.04
                                                                                                                          8/20/2018                     $ 1,009.79
                                                                                                                          8/21/2018                       $ 173.29
                                                                                                                          8/22/2018                       $ 135.63
                                                                                                                          8/23/2018                       $ 205.18
                                                                                                                          8/27/2018                       $ 643.32
                                                                                                                          8/28/2018                        $ 76.47
                                                                                                                          8/29/2018                       $ 169.90
                                                                                                                          8/30/2018                       $ 284.19
                                                                                                                           9/4/2018                       $ 886.87
                                                                                                                           9/5/2018                       $ 338.37
                                                                                                                           9/6/2018                       $ 243.23
                                                                                                                          9/10/2018                       $ 901.49
                                                                                                                          9/11/2018                       $ 136.54

         Total amount or value.........................................................................................                             $11,024.17



              RAC ENTERPRISES INC
3.1,706.                                                                                                                  7/17/2018                  $ 1,285.01 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                    $ 163.19
                                                                                                                          7/19/2018                     $ 22.51 q
              104 E VINE STREET                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 11,197.64
                                                                                                                          7/24/2018                  $ 1,400.53 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                    $ 193.90
                                                                                                                          7/30/2018                  $ 2,758.67 q
              HATFIELD                                       PA                                        19440                                                           Services
                                                                                                                          7/31/2018                    $ 866.36
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 5,196.00 q
                                                                                                                                                                       Other
                                                                                                                          8/10/2018                    $ 952.26
                                                                                                                          8/13/2018                  $ 2,535.89

         Total amount or value.........................................................................................                             $26,571.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 639
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 667 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              RACEK & ASSOCIATES LLC
3.1,707.                                                                                                                   7/17/2018                     $ 5,000.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/17/2018                     $ 2,100.00

              6200 SOM CENTER RD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              SOLON                                          OH                                        44139                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,100.00



              RACOON-MAHONING ASSOCIATES LLC
3.1,708.                                                                                                                  08/13/2018                $ 205,479.00      q
              Creditor's Name                                                                                                                                             Secured debt

              ATTN: DAVIS STEIN                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BIRMINGHAM                                     MI                                        48009                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $205,479.00



              RACQUET CLUB-WESTGATE LLC
3.1,709.                                                                                                                   7/30/2018                 $ 51,498.33      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 51,498.33

              917 WESTERN AMERICA CIRCLE STE 102
                                                                                                                           9/27/2018                 $ 51,498.33      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MOBILE                                         AL                                        36609                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $154,494.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 640
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 668 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              RADIAL INC
3.1,710.                                                                                                                  7/18/2018                       $ 720.33 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                          $ 2.39
                                                                                                                          7/23/2018                     $ 1,407.26 q
              935 FIRST AVE                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 306.70
                                                                                                                          7/30/2018                       $ 492.24 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 302.23
                                                                                                                           8/1/2018                       $ 203.25 q
              KING OF PRUSSIA                                 PA                                       19406                                                            Services
                                                                                                                           8/2/2018                       $ 563.70
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                       $ 296.70 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                       $ 788.61
                                                                                                                           8/7/2018                       $ 334.13
                                                                                                                           8/8/2018                        $ 32.84
                                                                                                                           8/9/2018                        $ 99.62
                                                                                                                          8/13/2018                       $ 449.05
                                                                                                                          8/14/2018                       $ 111.27
                                                                                                                          8/15/2018                        $ 78.62
                                                                                                                          8/16/2018                       $ 460.70
                                                                                                                          8/20/2018                       $ 574.26
                                                                                                                          8/22/2018                       $ 339.62
                                                                                                                          8/27/2018                       $ 259.38
                                                                                                                          8/28/2018                       $ 181.09
                                                                                                                          8/29/2018                        $ 49.50
                                                                                                                          8/30/2018                       $ 134.29
                                                                                                                          8/31/2018                        $ 71.95
                                                                                                                           9/4/2018                     $ 1,200.90
                                                                                                                           9/5/2018                       $ 164.08
                                                                                                                           9/6/2018                        $ 67.88
                                                                                                                          9/10/2018                       $ 336.53
                                                                                                                          9/11/2018                       $ 128.10

         Total amount or value.........................................................................................                             $10,157.22



              RADIANT EXPORTS
3.1,711.                                                                                                                  7/31/2018                 $ 10,026.13    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/16/2018                   $ 4,948.26

              A-70 SECTOR-64
                                                                                                                          9/13/2018                $ 108,415.68    q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              NOIDA                                          INDIA                                     201301                                                      q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                            $123,390.07



              RALEIGH COUNTY SHERIFF
3.1,712.                                                                                                                  8/17/2018                 $ 22,792.85    q
              Creditor's Name                                                                                                                                           Secured debt

              215 MAIN STREET                                                                                                                                      q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              BECKLEY                                        WV                                    25801-4612                                                      q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $22,792.85




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 641
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 669 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              RALEIGH COUNTY TAX COLLECTOR
3.1,713.                                                                                                                  8/17/2018                 $ 17,047.29      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/17/2018                  $ 9,909.29

              215 MAIN ST                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              BECKLEY                                        WV                                        25801                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $26,956.58



              RAMAN K PATEL
3.1,714.                                                                                                                  7/30/2018                     $ 3,300.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,300.00

              120 S 15TH STREET SUITE A
                                                                                                                          9/13/2018                     $ 3,127.07   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MOUNT VERNON                                   WA                                        98274                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,727.07



              RAMCO-GERSHENSON PROPERTIES LP
3.1,715.                                                                                                                  7/24/2018                $ 123,961.42      q
              Creditor's Name                                                                                                                                            Secured debt

              CO RGP LP - WEST ALLIS TOWNE CENT                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              BOSTON                                         MA                                    02241-0518                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $123,961.42



              RAMSEY COUNTY TREASURER
3.1,716.                                                                                                                  10/1/2018                 $ 85,650.00      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 64097                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              ST PAUL                                        MN                                    55164-0097                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $85,650.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 642
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 670 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              RANDALL L BOWMAN
3.1,717.                                                                                                                    8/7/2018                       $ 504.51 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/14/2018                       $ 809.10
                                                                                                                           8/27/2018                       $ 719.10 q
              721 NEW POPLAR RIDGE ROAD                                                                                                                                  Unsecured loan repayments
                                                                                                                           8/28/2018                       $ 503.10
                                                                                                                            9/4/2018                       $ 854.10 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                        9/5/2018                     $ 1,688.01
                                                                                                                            9/6/2018                     $ 1,404.00 q
              TALBOTT                                        TN                                        37877                                                             Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                  $6,481.92



              RANGE KLEEN MFG INC
3.1,718.                                                                                                                   7/18/2018                      $ 194.22 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                      $ 348.86
                                                                                                                           7/20/2018                       $ 75.74 q
              LIMA OH 45802-0696                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/23/2018                      $ 163.75
                                                                                                                           7/25/2018                      $ 148.41 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/26/2018                      $ 162.18
                                                                                                                           7/27/2018                       $ 15.28 q
              LIMA                                            OH                                   45802-0696                                                            Services
                                                                                                                           7/30/2018                      $ 241.28
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                      $ 891.63 q
                                                                                                                                                                         Other
                                                                                                                            8/3/2018                       $ 86.54
                                                                                                                            8/6/2018                      $ 784.98
                                                                                                                            8/8/2018                      $ 188.83
                                                                                                                            8/9/2018                      $ 996.85
                                                                                                                           8/10/2018                      $ 340.89
                                                                                                                           8/13/2018                       $ 97.17
                                                                                                                           8/15/2018                      $ 158.60
                                                                                                                           8/16/2018                      $ 946.67
                                                                                                                           8/17/2018                      $ 433.87
                                                                                                                           8/20/2018                       $ 66.96
                                                                                                                           8/22/2018                      $ 247.18
                                                                                                                           8/23/2018                       $ 78.89
                                                                                                                           8/24/2018                       $ 36.36
                                                                                                                           8/27/2018                      $ 899.18
                                                                                                                           8/29/2018                      $ 180.20
                                                                                                                           8/30/2018                       $ 30.59
                                                                                                                           8/31/2018                       $ 16.23
                                                                                                                            9/4/2018                      $ 204.88
                                                                                                                            9/5/2018                      $ 219.65
                                                                                                                            9/6/2018                       $ 50.56

         Total amount or value.........................................................................................                                  $8,306.43



              RANIR LLC
3.1,719.                                                                                                                  08/01/2018                 $ 23,506.71     q
              Creditor's Name                                                                                                                                            Secured debt

              P O BOX 8877                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              GRAND RAPIDS                                   MI                                        49518                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $23,506.71




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 643
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 671 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RAR2-GATEWAY COMMERCE CNTR QRS-MD
3.1,720.                                                                                                                  7/30/2018                 $ 62,732.51   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 64,265.01

              HICKSVILLE NY 11802-6233
                                                                                                                          9/27/2018                 $ 64,265.01   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              HICKSVILLE                                      NY                                   11802-6233                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $191,262.53



              RAREELECTRICALCOM
3.1,721.                                                                                                                  7/18/2018                       $ 332.99 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 140.53
                                                                                                                          7/23/2018                       $ 280.11 q
              2625 PIEDMONT RD SUITE 56-279                                                                                                                            Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 208.95
                                                                                                                          7/25/2018                       $ 175.24 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 176.01
                                                                                                                          7/30/2018                       $ 589.73 q
              ATLANTA                                        GA                                        30324                                                           Services
                                                                                                                          7/31/2018                       $ 120.85
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 241.34 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 102.47
                                                                                                                           8/6/2018                       $ 366.85
                                                                                                                           8/7/2018                        $ 44.30
                                                                                                                           8/8/2018                       $ 476.29
                                                                                                                           8/9/2018                        $ 29.93
                                                                                                                          8/13/2018                       $ 591.77
                                                                                                                          8/14/2018                       $ 194.14
                                                                                                                          8/15/2018                       $ 102.65
                                                                                                                          8/16/2018                        $ 74.75
                                                                                                                          8/20/2018                     $ 1,008.60
                                                                                                                          8/21/2018                       $ 701.92
                                                                                                                          8/22/2018                        $ 94.46
                                                                                                                          8/24/2018                        $ 98.22
                                                                                                                          8/27/2018                     $ 1,337.74
                                                                                                                          8/28/2018                       $ 592.09
                                                                                                                          8/29/2018                        $ 25.74
                                                                                                                          8/30/2018                        $ 29.62
                                                                                                                           9/4/2018                     $ 1,390.16
                                                                                                                           9/5/2018                        $ 41.77
                                                                                                                           9/6/2018                        $ 41.64
                                                                                                                          9/10/2018                       $ 632.35

         Total amount or value.........................................................................................                             $10,243.21




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 644
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 672 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              RAVENSWOOD STATION LLC
3.1,722.                                                                                                                   7/23/2018                     $ 9,038.33 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/30/2018                     $ 2,589.18
                                                                                                                            8/9/2018                     $ 9,038.33 q
              5215 OLD ORCHARD RD SUITE 130                                                                                                                              Unsecured loan repayments
                                                                                                                           8/10/2018                     $ 8,671.94
                                                                                                                           8/10/2018                     $ 5,871.30 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/22/2018                     $ 9,760.99
                                                                                                                           8/28/2018                     $ 2,589.18 q
              SKOKIE                                         IL                                        60077                                                             Services
                                                                                                                            9/6/2018                     $ 9,760.99
              City                                                State                              ZIP Code
                                                                                                                            9/6/2018                     $ 8,671.94 q
                                                                                                                                                                         Other
                                                                                                                            9/6/2018                     $ 5,871.30
                                                                                                                           9/24/2018                     $ 9,760.99
                                                                                                                           9/27/2018                     $ 2,589.18

         Total amount or value.........................................................................................                              $84,213.65



              RAY PADULA HOLDINGS LLC
3.1,723.                                                                                                                   7/31/2018                 $ 26,720.37 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/1/2018                 $ 17,971.63
                                                                                                                           8/21/2018                $ 115,396.17 q
              135 PINELAWN ROAD SUITE 230-S                                                                                                                              Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 23,343.61
                                                                                                                           9/11/2018                 $ 25,621.15 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/17/2018                 $ 17,293.14
              MELVILLE                                       NY                                        11747                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $226,346.07



              RAZR MARKETING INC
3.1,724.                                                                                                                  07/19/2018                      $ 708.77   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          07/19/2018                      $ 651.14

              10561 BARKLEY STREET SUITE 102
                                                                                                                          07/19/2018                      $ 567.11   q   Unsecured loan repayments
                                                                                                                          08/03/2018                      $ 469.21
                                                                                                                          09/25/2018                      $ 435.06   q   Suppliers or vendors
              Street                                                                                                      10/02/2018                      $ 612.08
              OVERLAND PARK                                  KS                                           US                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Financial Services
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                                  $3,443.37



              RB MERCHANTS LLC
3.1,725.                                                                                                                   7/30/2018                 $ 58,897.42     q
              Creditor's Name                                                                                                                                            Secured debt

              810 SEVENTH AVENUE 10TH FLOOR                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10019                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $58,897.42




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 645
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 673 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              RCJ OF WINTER PARK NO 3 LLLP
3.1,726.                                                                                                                  7/30/2018                 $ 13,882.48   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 13,882.48

              1011 N WYMORE ROAD SUITE 100                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              WINTER PARK                                     FL                                       32789                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $27,764.96



              RCM ST GEORGE PROPERTIES LLC
3.1,727.                                                                                                                  7/30/2018                 $ 23,243.11   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                  $ 4,666.94

              223 NORTH 1250 WEST SUITE 101 RE RED CLIFFS MALL
                                                                                                                          8/28/2018                 $ 23,243.11   q   Unsecured loan repayments
                                                                                                                          8/28/2018                  $ 4,666.94
                                                                                                                                                                  q   Suppliers or vendors
              Street

              CENTERVILLE                                    UT                                        84014                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $55,820.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 646
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 674 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              REAL DEAL SALES LLC
3.1,728.                                                                                                                  7/18/2018                      $ 166.74 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 96.08
                                                                                                                          7/23/2018                      $ 598.33 q
              582 S 1100 W                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 92.03
                                                                                                                          7/25/2018                       $ 92.41 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 33.50
                                                                                                                          7/30/2018                      $ 693.98 q
              WOODS CROSS                                    UT                                        84087                                                            Services
                                                                                                                          7/31/2018                       $ 91.85
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                      $ 145.51 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                      $ 179.99
                                                                                                                           8/6/2018                      $ 404.74
                                                                                                                           8/7/2018                       $ 98.68
                                                                                                                           8/8/2018                      $ 105.56
                                                                                                                           8/9/2018                      $ 105.59
                                                                                                                          8/13/2018                      $ 458.54
                                                                                                                          8/14/2018                      $ 175.31
                                                                                                                          8/15/2018                       $ 89.90
                                                                                                                          8/16/2018                      $ 133.37
                                                                                                                          8/20/2018                      $ 553.46
                                                                                                                          8/21/2018                       $ 65.83
                                                                                                                          8/22/2018                      $ 164.91
                                                                                                                          8/23/2018                      $ 105.85
                                                                                                                          8/24/2018                       $ 15.25
                                                                                                                          8/27/2018                      $ 936.55
                                                                                                                          8/28/2018                      $ 120.77
                                                                                                                          8/29/2018                      $ 114.33
                                                                                                                          8/30/2018                      $ 116.57
                                                                                                                           9/4/2018                      $ 466.29
                                                                                                                           9/5/2018                       $ 50.68
                                                                                                                           9/6/2018                      $ 102.29
                                                                                                                          9/10/2018                      $ 435.70
                                                                                                                          9/11/2018                      $ 105.23

         Total amount or value.........................................................................................                                 $7,115.82



              REAL ESTATE EQUITY GROUP INC
3.1,729.                                                                                                                  8/28/2018                 $ 11,477.82     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          9/27/2018                  $ 5,738.91

              SHAWNEE MISSION KS 66221                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              SHAWNEE MISSION                                 KS                                       66221                                                        q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $17,216.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 647
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 675 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              REBUILDING TOGETHER INC OPERATING ACCOUNT
3.1,730.                                                                                                                  09/04/2018              $ 1,244,515.36   q
              Creditor's Name                                                                                                                                          Secured debt

              999 N CAPITOL ST NE STE 701                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              WASHINGTON                                     DC                                        20002                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,244,515.36



              RECEIVER OF TAXES HENRIETTA
3.1,731.                                                                                                                   9/17/2018                $ 189,254.70   q
              Creditor's Name                                                                                                                                          Secured debt

              475 CALKINS ROAD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              HENRIETTA                                      NY                                        14623                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $189,254.70



              REEBOK INTERNATIONAL LTD
3.1,732.                                                                                                                   7/18/2018                $ 256,713.83 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/20/2018                   $ 1,721.73
                                                                                                                           7/23/2018                 $ 23,235.84 q
              PO BOX 405156                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/24/2018                 $ 20,971.00
                                                                                                                           7/31/2018                 $ 19,952.78 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/1/2018                 $ 57,614.40
                                                                                                                            8/3/2018                 $ 93,638.72 q
              ATLANTA                                        GA                                        30384                                                           Services
                                                                                                                           8/13/2018                 $ 12,936.48
              City                                              State                                ZIP Code
                                                                                                                           8/14/2018                   $ 8,228.05 q
                                                                                                                                                                       Other
                                                                                                                           8/15/2018                 $ 69,264.88
                                                                                                                           8/16/2018                $ 483,489.04
                                                                                                                           8/17/2018                $ 356,052.58
                                                                                                                           8/20/2018                $ 143,253.03
                                                                                                                           8/21/2018                $ 104,878.48
                                                                                                                           8/22/2018                 $ 54,477.12
                                                                                                                           8/28/2018                   $ 3,236.76
                                                                                                                           8/30/2018                 $ 14,382.00
                                                                                                                           8/31/2018                $ 219,056.52
                                                                                                                            9/5/2018                $ 134,596.17
                                                                                                                           9/10/2018                   $ 7,983.36
                                                                                                                           9/17/2018                $ 266,308.40
                                                                                                                           9/18/2018                   $ 7,264.48
                                                                                                                           9/20/2018                     $ 305.28
                                                                                                                           9/25/2018                 $ 89,219.85
                                                                                                                           9/27/2018                 $ 60,096.96

         Total amount or value.........................................................................................                           $2,508,877.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 648
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 676 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              REED AND PICK
3.1,733.                                                                                                                  7/23/2018                 $ 18,953.15     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/5/2018                  $ 2,231.20

              OPPOSITE ITI GT ROAD                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              PANIPAT                                        INDIA                                     132103                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $21,184.35



              REGAL FITS LIMITED
3.1,734.                                                                                                                  7/18/2018                       $ 267.50 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                        $ 30.65
                                                                                                                          7/20/2018                        $ 25.26 q
              5834 TWILIGHT AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,027.48
                                                                                                                          7/25/2018                       $ 490.76 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                        $ 87.69
                                                                                                                          7/30/2018                       $ 859.00 q
              FIRESTONE                                      CO                                        80504                                                            Services
                                                                                                                          7/31/2018                       $ 428.17
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 244.31 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                        $ 40.74
                                                                                                                           8/6/2018                     $ 1,241.40
                                                                                                                           8/7/2018                       $ 182.23
                                                                                                                           8/8/2018                       $ 446.05
                                                                                                                           8/9/2018                       $ 160.85
                                                                                                                          8/10/2018                        $ 13.77
                                                                                                                          8/13/2018                       $ 530.74
                                                                                                                          8/14/2018                       $ 110.70
                                                                                                                          8/15/2018                        $ 61.01
                                                                                                                          8/16/2018                        $ 56.68
                                                                                                                          8/20/2018                       $ 242.20
                                                                                                                          8/21/2018                        $ 62.58
                                                                                                                          8/22/2018                       $ 135.07
                                                                                                                          8/23/2018                        $ 13.96
                                                                                                                          8/24/2018                        $ 73.91
                                                                                                                          8/27/2018                       $ 430.15
                                                                                                                           9/4/2018                       $ 272.19
                                                                                                                           9/6/2018                       $ 122.50
                                                                                                                          9/10/2018                       $ 475.22
                                                                                                                          9/11/2018                       $ 232.12

         Total amount or value.........................................................................................                                 $8,364.89



              REGAL SHOES MFG CO LTD
3.1,735.                                                                                                                  7/17/2018                 $ 14,172.48     q
              Creditor's Name                                                                                                                                           Secured debt

              YUANGANG VILLAGE SANJIANG DIST SHITAN TOWN                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              GUANGZHOU ZENGCHENG                            CHINA                                     511325                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $14,172.48




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 649
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 677 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              REGATTA GREAT OUTDOORS LLC
3.1,736.                                                                                                                  7/24/2018                  $ 5,959.17 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/25/2018                  $ 1,781.00
                                                                                                                          7/26/2018                  $ 1,607.25 q
              55 MAIN STREET SUITE 219                                                                                                                                Unsecured loan repayments
                                                                                                                          7/27/2018                  $ 1,794.69
                                                                                                                          7/30/2018                  $ 6,574.30 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/31/2018                  $ 1,740.00
                                                                                                                           8/1/2018                  $ 2,333.85 q
              NEWMARKET                                      NH                                        03857                                                          Services
                                                                                                                           8/2/2018                  $ 1,432.40
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                  $ 2,131.03 q
                                                                                                                                                                      Other
                                                                                                                           8/6/2018                 $ 10,428.77
                                                                                                                           8/7/2018                  $ 2,380.59
                                                                                                                           8/8/2018                  $ 1,644.34
                                                                                                                           8/9/2018                  $ 2,395.75
                                                                                                                          8/10/2018                  $ 2,152.50
                                                                                                                          8/13/2018                  $ 6,733.72
                                                                                                                          8/27/2018                 $ 19,417.94
                                                                                                                          8/28/2018                  $ 3,931.18
                                                                                                                          8/29/2018                  $ 3,045.24
                                                                                                                          8/30/2018                  $ 2,826.32
                                                                                                                          8/31/2018                  $ 5,103.58
                                                                                                                           9/4/2018                 $ 19,540.97
                                                                                                                           9/5/2018                  $ 4,414.01
                                                                                                                           9/6/2018                  $ 4,027.02
                                                                                                                           9/7/2018                  $ 4,350.87

         Total amount or value.........................................................................................                            $117,746.49



              REGENCY CENTERS LP
3.1,737.                                                                                                                  7/23/2018                 $ 60,757.53 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                $ 173,059.25
                                                                                                                           8/9/2018                 $ 60,757.53 q
              DALLAS TX 75267-6473                                                                                                                                    Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 60,757.53
                                                                                                                          8/28/2018                $ 173,059.25 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 60,757.53
                                                                                                                          9/24/2018                 $ 60,757.53 q
                                                                                                                                                                X
              DALLAS                                          TX                                   75267-6473                                                         Services
                                                                                                                          9/27/2018                $ 173,059.25
                                                                                                                                                                  q
                                                                                                                                                                  X              Services; Suppliers
              City                                              State                                ZIP Code                                                         Other      or Vendors


         Total amount or value.........................................................................................                            $822,965.40



              REGENCY INTL MARKETING CORP
3.1,738.                                                                                                                   8/6/2018                 $ 55,388.94   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/7/2018                 $ 52,204.82

              10F 310 SEC 4 ZHONG XIAO E RD TAIPEITAIWAN
                                                                                                                          9/12/2018                 $ 10,957.68   q   Unsecured loan repayments
                                                                                                                          9/17/2018                 $ 48,604.47
                                                                                                                          9/19/2018                 $ 23,933.80   q   Suppliers or vendors
              Street                                                                                                      9/24/2018                 $ 26,060.66
              TAIWAN ROC                                                                               10694                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $217,150.37




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 650
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 678 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              REGENCY MALL REALTY LLC
3.1,739.                                                                                                                   7/30/2018                     $ 5,550.40   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,717.06

              PO BOX 368
                                                                                                                           9/27/2018                     $ 5,133.73   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $15,401.19



              REGENT O'HARE LLC
3.1,740.                                                                                                                   7/23/2018                     $ 3,795.63 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                     $ 9,273.29
                                                                                                                            8/9/2018                     $ 3,795.63 q
              PO BOX 88602                                                                                                                                                Unsecured loan repayments
                                                                                                                           8/22/2018                     $ 3,795.63
                                                                                                                           8/28/2018                     $ 9,273.29 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        9/6/2018                     $ 3,795.63
                                                                                                                           9/24/2018                     $ 3,795.63 q
              CHICAGO                                        IL                                        60680                                                              Services
                                                                                                                           9/27/2018                     $ 9,273.29
              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $46,798.02



              REIT ASSOCIATES LP DBA PR CAPITAL
3.1,741.                                                                                                                   7/23/2018                     $ 6,825.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                     $ 6,825.00

              P O BOX 392406
                                                                                                                           9/24/2018                     $ 6,825.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44193                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $20,475.00



              REJOICE INTERNATIONAL
3.1,742.                                                                                                                  07/30/2018                $ 394,989.98      q
              Creditor's Name                                                                                                                                             Secured debt

              11400 W OLYMPIC BLVD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        30318                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $394,989.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 651
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 679 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              RENAISSANCE PARTNERS I LLC
3.1,743.                                                                                                                   7/30/2018                     $ 8,456.09   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,456.09

              PO BOX 678021
                                                                                                                           9/27/2018                     $ 8,456.09   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DALLAS                                         TX                                    75267-8021                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $25,368.27



              RENFRO INDIA PVT LTD
3.1,744.                                                                                                                   9/19/2018                $ 211,677.08      q
              Creditor's Name                                                                                                                                             Secured debt

              GAT NO 1231PART SANASAWADI TAL - SHIRUR                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PUNE                                           INDIA                                     412208                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $211,677.08



              RENZO COMPANY INC
3.1,745.                                                                                                                  07/25/2018                     $ 4,074.00   q
              Creditor's Name                                                                                                                                             Secured debt

              2351 NORTH 25TH AVE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              FRANKLIN PARK                                  IL                                        60131                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $4,074.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 652
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 680 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RESURS2 CORPORATION
3.1,746.                                                                                                                  7/17/2018                      $ 180.95 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                      $ 143.22
                                                                                                                          7/19/2018                      $ 219.31 q
              39 HARRISON AVENUE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 99.87
                                                                                                                          7/23/2018                      $ 946.86 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                      $ 348.12
                                                                                                                          7/25/2018                      $ 156.17 q
              HARRISON                                       NJ                                        07029                                                           Services
                                                                                                                          7/26/2018                      $ 440.12
              City                                                State                              ZIP Code
                                                                                                                          7/27/2018                      $ 337.01 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                      $ 945.65
                                                                                                                          7/31/2018                      $ 244.38
                                                                                                                           8/1/2018                      $ 136.46
                                                                                                                           8/2/2018                      $ 179.33
                                                                                                                           8/3/2018                         $ 6.45
                                                                                                                           8/6/2018                      $ 677.40
                                                                                                                           8/7/2018                      $ 342.84
                                                                                                                           8/8/2018                      $ 198.76
                                                                                                                           8/9/2018                       $ 78.13
                                                                                                                          8/10/2018                      $ 382.86
                                                                                                                          8/13/2018                      $ 704.45
                                                                                                                          8/14/2018                      $ 305.77
                                                                                                                          8/15/2018                      $ 242.02
                                                                                                                          8/16/2018                      $ 228.50
                                                                                                                          8/17/2018                       $ 99.51
                                                                                                                          8/20/2018                      $ 586.08
                                                                                                                          8/21/2018                      $ 149.82
                                                                                                                          8/22/2018                      $ 279.15
                                                                                                                          8/23/2018                      $ 422.48
                                                                                                                          8/24/2018                      $ 114.49
                                                                                                                          8/27/2018                      $ 865.57
                                                                                                                          8/28/2018                       $ 85.61
                                                                                                                          8/29/2018                      $ 194.35
                                                                                                                          8/30/2018                      $ 265.94
                                                                                                                          8/31/2018                      $ 316.60
                                                                                                                           9/4/2018                      $ 895.67
                                                                                                                           9/5/2018                      $ 126.57
                                                                                                                           9/6/2018                      $ 246.75
                                                                                                                           9/7/2018                      $ 285.09
                                                                                                                          9/10/2018                      $ 589.60
                                                                                                                          9/11/2018                      $ 167.33

         Total amount or value.........................................................................................                             $13,235.24



              RETAIL PROPERTY TRUST
3.1,747.                                                                                                                  7/30/2018                 $ 32,975.78 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                 $ 19,654.08
                                                                                                                          7/30/2018                 $ 10,287.90 q
              MALL VENTURE DISREGARDED PO BOX 772838                                                                                                                   Unsecured loan repayments
                                                                                                                           8/9/2018                 $ 87,957.00
                                                                                                                          8/28/2018                 $ 32,975.78 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/28/2018                 $ 19,654.08
                                                                                                                          8/28/2018                 $ 10,287.90 q
                                                                                                                                                                X
              CHICAGO                                        IL                                    60677-2838                                                          Services
                                                                                                                          9/27/2018                 $ 32,975.78
              City                                                State                              ZIP Code
                                                                                                                          9/27/2018                 $ 19,654.08 q
                                                                                                                                                                       Other
                                                                                                                          9/27/2018                 $ 10,287.90


         Total amount or value.........................................................................................                            $276,710.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 653
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 681 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RETAIL VALUE INC
3.1,748.                                                                                                                   8/29/2018                 $ 36,217.06   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/13/2018                  $ 3,546.81

              PO BOX 536789 DBA DDR NORTE LLC SE
                                                                                                                           9/27/2018                 $ 36,217.06   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30353                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $75,980.93



              RETAIL VALUE INC DBA DDR RIO HOND
3.1,749.                                                                                                                   9/24/2018                 $ 27,135.83   q
              Creditor's Name                                                                                                                                          Secured debt

              DEPT 103390 60080 70354                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30353                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $27,135.83



              REVLON SINFUL COLORS
3.1,750.                                                                                                                  08/08/2018                $ 468,723.77   q
              Creditor's Name                                                                                                                                          Secured debt

              10721 TUCKER STREET                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BELTSVILLE                                     MD                                        20705                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $468,723.77



              REXON INDUSTRIAL CORP LTD
3.1,751.                                                                                                                   7/20/2018                 $ 41,389.08 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/1/2018                $ 194,222.38
                                                                                                                            8/3/2018                $ 315,301.91 q
              261 JENHWA RD TALI                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/10/2018                 $ 39,060.82
                                                                                                                           8/15/2018                $ 193,648.78 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/30/2018                 $ 60,482.15
                                                                                                                            9/5/2018                $ 298,562.59 q
              TAICHUNG                                       TAIWAN                                                                                                    Services
                                                                                                                            9/6/2018                $ 274,675.23
              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,417,342.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 654
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 682 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              RGE MOTOR DIRECT INC
3.1,752.                                                                                                                  7/18/2018                  $ 6,661.79 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/19/2018                  $ 2,692.56
                                                                                                                          7/23/2018                 $ 19,985.16 q
              19301 E WALNUT DRIVE N                                                                                                                                Unsecured loan repayments
                                                                                                                          7/24/2018                  $ 4,954.97
                                                                                                                          7/25/2018                  $ 4,246.04 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/26/2018                  $ 2,029.82
                                                                                                                          7/30/2018                 $ 14,044.10 q
              CITY OF INDUSTRY                                CA                                       91748                                                        Services
                                                                                                                          7/31/2018                  $ 4,570.40
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 4,460.43 q
                                                                                                                                                                    Other
                                                                                                                           8/2/2018                  $ 3,163.24
                                                                                                                           8/6/2018                 $ 16,280.44
                                                                                                                           8/7/2018                  $ 3,216.99
                                                                                                                           8/8/2018                  $ 4,113.40
                                                                                                                           8/9/2018                  $ 2,816.93
                                                                                                                          8/13/2018                 $ 17,708.29
                                                                                                                          8/14/2018                  $ 7,326.39
                                                                                                                          8/15/2018                  $ 6,246.11
                                                                                                                          8/16/2018                  $ 3,197.87
                                                                                                                          8/20/2018                 $ 18,254.83
                                                                                                                          8/21/2018                  $ 5,264.09
                                                                                                                          8/22/2018                  $ 7,262.59
                                                                                                                          8/24/2018                  $ 1,707.37
                                                                                                                          8/27/2018                 $ 18,903.57
                                                                                                                          8/28/2018                  $ 5,205.41
                                                                                                                          8/29/2018                  $ 2,841.00
                                                                                                                          8/30/2018                  $ 2,371.80
                                                                                                                           9/4/2018                 $ 13,707.85
                                                                                                                           9/5/2018                  $ 2,206.11
                                                                                                                           9/6/2018                  $ 4,480.77
                                                                                                                           9/7/2018                     $ 12.35
                                                                                                                          9/10/2018                 $ 10,286.02
                                                                                                                          9/11/2018                  $ 3,099.41

         Total amount or value.........................................................................................                            $223,318.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 655
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 683 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RHETT PDX LLC
3.1,753.                                                                                                                  7/19/2018                       $ 915.68 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 1,904.14
                                                                                                                          7/24/2018                       $ 331.24 q
              1631 NE BROADWAY ST 343                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 973.35
                                                                                                                          7/26/2018                       $ 105.50 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 1,001.79
                                                                                                                          7/31/2018                       $ 386.98 q
              PORTLAND                                        OR                                       97232                                                           Services
                                                                                                                           8/1/2018                       $ 395.85
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 1,117.28 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                        $ 12.76
                                                                                                                           8/6/2018                     $ 1,050.54
                                                                                                                           8/7/2018                       $ 136.70
                                                                                                                           8/8/2018                       $ 611.30
                                                                                                                           8/9/2018                       $ 361.00
                                                                                                                          8/10/2018                       $ 184.75
                                                                                                                          8/13/2018                       $ 538.53
                                                                                                                          8/16/2018                       $ 100.59
                                                                                                                          8/17/2018                        $ 65.95
                                                                                                                          8/20/2018                       $ 598.12
                                                                                                                          8/21/2018                        $ 87.36
                                                                                                                          8/22/2018                       $ 409.50
                                                                                                                          8/23/2018                       $ 246.35
                                                                                                                          8/24/2018                       $ 246.25
                                                                                                                          8/27/2018                     $ 1,726.94
                                                                                                                          8/28/2018                       $ 435.24
                                                                                                                          8/29/2018                       $ 427.00
                                                                                                                          8/30/2018                       $ 281.50
                                                                                                                           9/4/2018                     $ 2,006.39
                                                                                                                           9/5/2018                       $ 334.66
                                                                                                                           9/6/2018                       $ 472.45
                                                                                                                          9/10/2018                     $ 1,403.83
                                                                                                                          9/11/2018                       $ 862.39

         Total amount or value.........................................................................................                             $19,731.91



              RICARDO CRUZ DISTRIBUTORS INC
3.1,754.                                                                                                                  7/27/2018                 $ 12,494.16 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/8/2018                 $ 24,949.35
                                                                                                                           8/9/2018                    $ 159.35 q
              P O BOX 2757                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/20/2018                    $ 109.40
                                                                                                                          8/29/2018                 $ 96,579.25 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/31/2018                 $ 42,066.84
              BAYAMON                                        PR                                        00960                                                     q     Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $176,358.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 656
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 684 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              RICHARD COFFEY
3.1,755.                                                                                                                  7/18/2018                      $ 325.37 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                      $ 307.33
                                                                                                                          7/24/2018                       $ 29.89 q
              34281 DOHENY PARK ROAD 2176                                                                                                                              Unsecured loan repayments
                                                                                                                          7/25/2018                      $ 250.66
                                                                                                                          7/30/2018                      $ 450.62 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 21.24
                                                                                                                           8/1/2018                      $ 361.50 q
              CAPISTRANO BEACH                               CA                                        92624                                                           Services
                                                                                                                           8/6/2018                      $ 711.76
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                       $ 63.97 q
                                                                                                                                                                       Other
                                                                                                                           8/8/2018                       $ 12.74
                                                                                                                          8/13/2018                      $ 273.07
                                                                                                                          8/14/2018                       $ 24.64
                                                                                                                          8/15/2018                      $ 300.47
                                                                                                                          8/21/2018                      $ 120.09
                                                                                                                          8/22/2018                      $ 280.02
                                                                                                                          8/27/2018                      $ 165.24
                                                                                                                          8/28/2018                       $ 92.62
                                                                                                                          8/29/2018                      $ 179.93
                                                                                                                          8/30/2018                      $ 122.68
                                                                                                                           9/4/2018                      $ 665.27
                                                                                                                           9/6/2018                      $ 129.09
                                                                                                                          9/10/2018                      $ 606.58
                                                                                                                          9/11/2018                      $ 717.21

         Total amount or value.........................................................................................                                 $6,211.99



              RICHARD DOIBAN
3.1,756.                                                                                                                  7/18/2018                    $ 505.14 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                  $ 7,410.61
                                                                                                                          7/26/2018                  $ 1,440.57 q
              4521 PGA BLVD 456                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/30/2018                  $ 4,025.38
                                                                                                                          7/31/2018                  $ 1,410.75 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/1/2018                  $ 4,640.75
                                                                                                                           8/6/2018                  $ 8,465.72 q
              PALM BEACH GARDENS                              FL                                       33418                                                           Services
                                                                                                                           8/7/2018                    $ 625.58
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                  $ 1,021.14 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                    $ 339.45
                                                                                                                          8/13/2018                  $ 6,370.14
                                                                                                                          8/15/2018                    $ 604.49
                                                                                                                          8/20/2018                  $ 1,307.52
                                                                                                                          8/21/2018                  $ 2,089.29
                                                                                                                          8/27/2018                  $ 4,790.85
                                                                                                                          8/28/2018                  $ 5,988.99
                                                                                                                          8/30/2018                  $ 1,230.25
                                                                                                                           9/4/2018                 $ 13,860.02
                                                                                                                           9/6/2018                  $ 3,766.27
                                                                                                                          9/10/2018                  $ 7,685.07
                                                                                                                          9/11/2018                  $ 2,394.00

         Total amount or value.........................................................................................                             $79,971.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 657
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 685 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              RICHARDS CANAL STREET PROPERTIES
3.1,757.                                                                                                                  9/24/2018                 $ 20,896.51      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/24/2018                 $ 20,896.51

              4436 VETERANS MEMORIAL BLVD                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              METAIRIE                                       LA                                    70006-5334                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $41,793.02



              RICHLAND STATE PROF BUILDING LLC
3.1,758.                                                                                                                  7/30/2018                     $ 6,390.97   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                     $ 6,157.54

              8201 164TH AVENUE NE SUITE 110
                                                                                                                          8/28/2018                     $ 6,390.97   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 6,390.97
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              REDMOND                                        WA                                        98052                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $25,330.45



              RICHLAND TOWNSHIP TAX COLLECTOR
3.1,759.                                                                                                                  8/15/2018                 $ 95,943.96      q
              Creditor's Name                                                                                                                                            Secured debt

              1031 RACHEL ST                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              JOHNSTOWN                                      PA                                        15904                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $95,943.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 658
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 686 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              RICHLINE GROUP
3.1,760.                                                                                                                  7/20/2018                  $ 7,297.91 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/23/2018                 $ 27,513.56
                                                                                                                          7/24/2018                  $ 3,865.67 q
              PO BOX 406902                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/25/2018                  $ 6,559.38
                                                                                                                          7/26/2018                  $ 4,065.97 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/27/2018                 $ 13,527.13
                                                                                                                          7/30/2018                 $ 29,077.15 q
              ATLANTA                                        GA                                    30384-6202                                                         Services
                                                                                                                          7/31/2018                  $ 4,957.23
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 4,455.89 q
                                                                                                                                                                      Other
                                                                                                                           8/2/2018                  $ 6,771.97
                                                                                                                           8/3/2018                 $ 12,039.17
                                                                                                                           8/6/2018                 $ 29,435.28
                                                                                                                          8/10/2018                  $ 3,579.44
                                                                                                                          8/13/2018                 $ 24,382.65
                                                                                                                          8/14/2018                  $ 4,147.82
                                                                                                                          8/15/2018                  $ 5,625.98
                                                                                                                          8/16/2018                  $ 4,130.65
                                                                                                                          8/17/2018                 $ 12,734.72
                                                                                                                          8/20/2018                 $ 29,693.44
                                                                                                                          8/21/2018                  $ 4,760.32
                                                                                                                          8/22/2018                  $ 7,534.98
                                                                                                                          8/23/2018                  $ 3,283.40
                                                                                                                          8/24/2018                 $ 11,007.30
                                                                                                                          8/27/2018                 $ 30,739.58
                                                                                                                          8/28/2018                  $ 4,208.31
                                                                                                                          8/29/2018                  $ 5,698.06
                                                                                                                          8/30/2018                  $ 6,208.24
                                                                                                                          8/31/2018                 $ 10,530.06
                                                                                                                           9/4/2018                 $ 29,217.58
                                                                                                                           9/5/2018                  $ 4,049.70

         Total amount or value.........................................................................................                            $351,098.54



              RICHMOND COUNTY TAX COMMISSIONER
3.1,761.                                                                                                                  7/23/2018                  $ 8,226.41   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          9/28/2018                 $ 80,210.72

              535 TELFAIR STREET
                                                                                                                          9/28/2018                 $ 30,461.07   q   Unsecured loan repayments
                                                                                                                          9/28/2018                  $ 4,722.80
                                                                                                                                                                  q   Suppliers or vendors
              Street

              AUGUSTA                                        GA                                        30901                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $123,621.00



              RIDGE TOOL COMPANY
3.1,762.                                                                                                                  8/15/2018                 $ 28,731.60   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/17/2018                    $ 576.00

              PO BOX 730138                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DALLAS                                         TX                                    75373-0136                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $29,307.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 659
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 687 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RIKON POWER TOOLS INC
3.1,763.                                                                                                                   7/23/2018                $ 237,692.28   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/24/2018                $ 159,885.00

              16 PROGRESS ROAD
                                                                                                                            8/6/2018                 $ 56,908.00   q   Unsecured loan repayments
                                                                                                                           8/13/2018                $ 342,463.94
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BILLERICA                                      MA                                        01821                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $796,949.22



              RIO SUL SA DE CV
3.1,764.                                                                                                                   7/24/2018                $ 381,383.83 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/31/2018                $ 245,758.39
                                                                                                                            8/6/2018                $ 159,629.20 q
              3661 SILSBY RD                                                                                                                                           Unsecured loan repayments
                                                                                                                           8/15/2018                $ 120,435.07
                                                                                                                           8/30/2018                $ 298,722.48 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/13/2018                $ 357,030.24
                                                                                                                           9/24/2018                $ 200,420.05 q
              UNIVERSITY HTS                                 OH                                        44118                                                           Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,763,379.26




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 660
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 688 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RISAVEENA INC
3.1,765.                                                                                                                  7/18/2018                       $ 499.90 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 504.90
                                                                                                                          7/20/2018                       $ 351.80 q
              57 STARGAZER WAY                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 731.02
                                                                                                                          7/24/2018                       $ 113.55 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 430.02
                                                                                                                          7/26/2018                       $ 231.33 q
              MISSION VIEJO                                   CA                                       92692                                                           Services
                                                                                                                          7/27/2018                        $ 63.49
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                       $ 390.31 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 311.77
                                                                                                                           8/1/2018                       $ 285.72
                                                                                                                           8/2/2018                       $ 342.37
                                                                                                                           8/6/2018                       $ 348.19
                                                                                                                           8/7/2018                        $ 35.18
                                                                                                                           8/8/2018                       $ 510.80
                                                                                                                           8/9/2018                        $ 93.95
                                                                                                                          8/13/2018                       $ 374.38
                                                                                                                          8/14/2018                       $ 391.65
                                                                                                                          8/15/2018                       $ 724.71
                                                                                                                          8/16/2018                       $ 117.67
                                                                                                                          8/17/2018                       $ 248.61
                                                                                                                          8/20/2018                       $ 874.83
                                                                                                                          8/21/2018                       $ 548.31
                                                                                                                          8/22/2018                       $ 478.29
                                                                                                                          8/24/2018                       $ 144.50
                                                                                                                          8/27/2018                       $ 378.27
                                                                                                                          8/28/2018                       $ 105.84
                                                                                                                          8/29/2018                       $ 135.66
                                                                                                                          8/30/2018                       $ 337.17
                                                                                                                           9/4/2018                     $ 1,477.95
                                                                                                                           9/5/2018                       $ 216.19
                                                                                                                           9/6/2018                       $ 307.79
                                                                                                                           9/7/2018                       $ 219.68
                                                                                                                          9/10/2018                       $ 296.16
                                                                                                                          9/11/2018                       $ 397.69

         Total amount or value.........................................................................................                             $13,019.65



              RIVAL MANUFACTURING CO
3.1,766.                                                                                                                  8/13/2018                 $ 10,951.17 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/16/2018                 $ 22,714.35
                                                                                                                          8/20/2018                  $ 3,968.58 q
              5544 PAYSPHERE CIRCLE                                                                                                                                    Unsecured loan repayments
                                                                                                                          8/23/2018                 $ 60,432.45
                                                                                                                          8/24/2018                    $ 244.57 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/27/2018                  $ 9,465.99
                                                                                                                          8/31/2018                  $ 6,659.23 q
              CHICAGO                                        IL                                    60674-0000                                                          Services
                                                                                                                           9/4/2018                  $ 2,938.38
              City                                                State                              ZIP Code
                                                                                                                           9/6/2018                    $ 353.90 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                            $117,728.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 661
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 689 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              RIVERSIDE COUNTY TREASURER UNSECU
3.1,767.                                                                                                                  8/16/2018                $ 124,263.96 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/16/2018                   $ 7,643.26
                                                                                                                          8/16/2018                   $ 7,291.77 q
              PO BOX 12005                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/16/2018                   $ 6,666.18
                                                                                                                          8/16/2018                   $ 6,361.29 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/16/2018                   $ 4,580.77
                                                                                                                          8/16/2018                   $ 4,427.24 q
              RIVERSIDE                                      CA                                    92502-2205                                                         Services
                                                                                                                          8/16/2018                   $ 4,124.76
                                                                                                                          8/16/2018                   $ 3,690.90 q
                                                                                                                                                                 X               Tax Payments
              City                                              State                                ZIP Code                                                         Other
                                                                                                                          8/16/2018                   $ 3,626.03
                                                                                                                          8/16/2018                   $ 2,759.15
                                                                                                                          8/16/2018                     $ 691.36
                                                                                                                          8/16/2018                     $ 298.10
                                                                                                                          8/16/2018                     $ 195.18
                                                                                                                          8/16/2018                      $ 76.30

         Total amount or value.........................................................................................                            $176,696.25



              RIVERVIEW PLAZA ASSOCIATES LP
3.1,768.                                                                                                                  9/25/2018                 $ 74,747.28   q
              Creditor's Name                                                                                                                                         Secured debt

              CO THE FIRST CITY COMPANY                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-0140                                                     q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $74,747.28



              RIVERWALK INC
3.1,769.                                                                                                                  8/29/2018                 $ 59,160.00   q
              Creditor's Name                                                                                                                                         Secured debt

              164 N MAIN ST                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              WELLSVILLE                                     NY                                    14895-0663                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $59,160.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 662
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 690 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RIZNO INC
3.1,770.                                                                                                                  7/18/2018                       $ 222.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 964.66
                                                                                                                          7/23/2018                     $ 2,021.39 q
              205 BELL PL                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 443.02
                                                                                                                          7/25/2018                       $ 883.83 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 748.88
                                                                                                                          7/30/2018                     $ 1,003.56 q
              WOODSTOCK                                      GA                                    30188-1671                                                          Services
                                                                                                                          7/31/2018                       $ 109.23
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                     $ 1,227.22 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 803.90
                                                                                                                           8/6/2018                       $ 847.39
                                                                                                                           8/7/2018                       $ 927.81
                                                                                                                           8/8/2018                     $ 1,120.48
                                                                                                                           8/9/2018                       $ 545.82
                                                                                                                          8/13/2018                       $ 554.81
                                                                                                                          8/14/2018                       $ 156.57
                                                                                                                          8/15/2018                       $ 986.01
                                                                                                                          8/16/2018                       $ 565.87
                                                                                                                          8/20/2018                       $ 849.29
                                                                                                                          8/21/2018                       $ 435.47
                                                                                                                          8/22/2018                       $ 914.82
                                                                                                                          8/24/2018                       $ 730.87
                                                                                                                          8/27/2018                     $ 1,361.68
                                                                                                                          8/28/2018                       $ 361.26
                                                                                                                          8/29/2018                       $ 744.73
                                                                                                                          8/30/2018                       $ 924.06
                                                                                                                           9/4/2018                     $ 2,180.90
                                                                                                                           9/5/2018                       $ 758.25
                                                                                                                           9/6/2018                       $ 279.99
                                                                                                                          9/10/2018                     $ 1,153.17
                                                                                                                          9/11/2018                     $ 1,533.01

         Total amount or value.........................................................................................                             $26,359.95



              RK HOOKSETT LLC CO RK CENTERS
3.1,771.                                                                                                                  7/18/2018                 $ 65,432.73   q
              Creditor's Name                                                                                                                                          Secured debt

              50 CABOT STREET                                                                                                                                     q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEEDHAM                                        MA                                         2494                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $65,432.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 663
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 691 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ROANOKE CITY TREASURER
3.1,772.                                                                                                                  9/19/2018                 $ 76,160.57      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 1451                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              ROANOKE                                        VA                                    24007-1451                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $76,160.57



              ROBERT BOSCH TOOL CORP
3.1,773.                                                                                                                  7/18/2018                  $ 5,191.65 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                 $ 11,249.23
                                                                                                                          7/31/2018                  $ 9,363.88 q
              1800 W CENTRAL RD                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/2/2018                 $ 29,372.19
                                                                                                                           8/6/2018                 $ 20,124.93 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/14/2018                  $ 2,086.55
              MOUNT PROSPECT                                 IL                                        60056                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $77,388.43



              ROBERT C CAPSHAW
3.1,774.                                                                                                                  7/30/2018                 $ 25,000.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                  $ 2,838.99
                                                                                                                          8/28/2018                 $ 25,000.00 q
              PO BOX 1467                                                                                                                                                Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 2,838.99
                                                                                                                          9/27/2018                 $ 25,000.00 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHARLOTTESVILLE                                VA                                        22902                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $80,677.98



              ROBERT C CAPSHAW DBA RBD SIX FORKS
3.1,775.                                                                                                                  7/23/2018                     $ 2,838.99   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 2,838.99

              P O BOX 1467
                                                                                                                          9/24/2018                     $ 2,838.99   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHARLOTTESVILLE                                VA                                        22902                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $8,516.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 664
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 692 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ROBERT G WHEELER
3.1,776.                                                                                                                  7/18/2018                     $ 1,564.19 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 937.62
                                                                                                                          7/20/2018                       $ 477.89 q
              17501 WEST 98TH STREET PILLAR 17-56                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 3,769.58
                                                                                                                          7/24/2018                       $ 596.24 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 684.48
                                                                                                                          7/26/2018                       $ 923.33 q
              LENEXA                                         KS                                        66219                                                           Services
                                                                                                                          7/27/2018                       $ 191.25
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 3,106.09 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 852.25
                                                                                                                           8/1/2018                       $ 570.69
                                                                                                                           8/2/2018                       $ 586.73
                                                                                                                           8/3/2018                       $ 154.34
                                                                                                                           8/6/2018                     $ 2,410.89
                                                                                                                           8/7/2018                       $ 422.71
                                                                                                                           8/8/2018                       $ 408.10
                                                                                                                           8/9/2018                       $ 852.63
                                                                                                                          8/10/2018                       $ 303.40
                                                                                                                          8/13/2018                     $ 3,032.90
                                                                                                                          8/14/2018                       $ 510.99
                                                                                                                          8/15/2018                       $ 552.11
                                                                                                                          8/16/2018                       $ 581.12
                                                                                                                          8/17/2018                       $ 394.47
                                                                                                                          8/20/2018                     $ 2,169.79
                                                                                                                          8/21/2018                       $ 207.09
                                                                                                                          8/22/2018                       $ 700.68
                                                                                                                          8/24/2018                       $ 624.44
                                                                                                                          8/27/2018                     $ 2,984.99
                                                                                                                          8/28/2018                       $ 434.52
                                                                                                                          8/29/2018                       $ 763.10
                                                                                                                          8/30/2018                       $ 774.51
                                                                                                                          8/31/2018                       $ 192.40
                                                                                                                           9/4/2018                     $ 3,532.16
                                                                                                                           9/5/2018                       $ 431.55
                                                                                                                           9/6/2018                       $ 645.40
                                                                                                                           9/7/2018                       $ 431.69
                                                                                                                          9/10/2018                     $ 2,616.81
                                                                                                                          9/11/2018                       $ 677.52

         Total amount or value.........................................................................................                             $41,070.65



              ROCKAWAY REALTY ASSOCIATES
3.1,777.                                                                                                                  8/29/2018                 $ 27,740.05   q
              Creditor's Name                                                                                                                                          Secured debt

              110 W 34TH ST FL 9                                                                                                                                  q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              NEW YORK                                       NY                                    10001-2115                                                     q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $27,740.05




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 665
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 693 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              ROCKAWAY TOWNSHIP TAX COLLECTOR
3.1,778.                                                                                                                   8/15/2018                $ 130,867.33      q
              Creditor's Name                                                                                                                                             Secured debt

              65 MOUNT HOPE ROAD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ROCKAWAY                                       NJ                                         7866                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                             $130,867.33



              ROCKET FUEL INC
3.1,779.                                                                                                                  08/24/2018                 $ 50,000.00      q
              Creditor's Name                                                                                                                                             Secured debt

              2000 SEAPORT BLVD STE 400                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              REDWOOD CITY                                   CA                                          USA                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $50,000.00



              ROCKSTEP CAPITAL OPPORTUNITY FUND
3.1,780.                                                                                                                   7/30/2018                 $ 10,555.76      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 10,555.76

              ATTN PROPERTY MANAGER 4501 CENTRAL AVENUE
                                                                                                                           9/27/2018                 $ 10,555.76      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HOT SPRINGS                                    AR                                        71913                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $31,667.28



              ROCKSTEP JANESVILLE LLC
3.1,781.                                                                                                                   8/29/2018                     $ 7,200.78   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/27/2018                     $ 7,200.78

              2500 MILTON AVENUE                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              JANESVILLE                                     WI                                        53545                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $14,401.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 666
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 694 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ROCKSTEP MERIDIAN LLC
3.1,782.                                                                                                                  7/30/2018                     $ 4,490.83   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,490.83

              BONITA LAKES MALL 1201 BONITA LAKES CIRCLE
                                                                                                                          9/27/2018                     $ 4,490.83   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MERIDIAN                                       MS                                        39301                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,472.49



              ROCKY BRANDS INC
3.1,783.                                                                                                                  7/17/2018                      $ 244.15 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                      $ 156.50
                                                                                                                          7/19/2018                      $ 380.20 q
              39 E CANAL STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/20/2018                      $ 169.25
                                                                                                                          7/23/2018                      $ 632.00 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/24/2018                      $ 198.20
                                                                                                                          7/25/2018                      $ 242.40 q
              NELSONVILLE                                    OH                                        45764                                                             Services
                                                                                                                          7/26/2018                      $ 531.60
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                      $ 476.30 q
                                                                                                                                                                         Other
                                                                                                                          7/30/2018                      $ 549.45
                                                                                                                          7/31/2018                      $ 242.40
                                                                                                                           8/1/2018                      $ 161.60
                                                                                                                           8/2/2018                      $ 236.45
                                                                                                                           8/3/2018                      $ 273.00
                                                                                                                           8/6/2018                      $ 814.80
                                                                                                                           8/9/2018                      $ 867.55
                                                                                                                          8/10/2018                      $ 234.75
                                                                                                                          8/13/2018                      $ 490.80
                                                                                                                          8/14/2018                      $ 205.85
                                                                                                                          8/15/2018                      $ 516.30
                                                                                                                          8/16/2018                      $ 155.65
                                                                                                                          8/17/2018                      $ 466.10
                                                                                                                          8/20/2018                      $ 362.35
                                                                                                                          8/21/2018                      $ 161.60
                                                                                                                          8/22/2018                      $ 153.10
                                                                                                                          8/27/2018                      $ 445.70
                                                                                                                          8/28/2018                      $ 395.50
                                                                                                                          8/29/2018                      $ 131.00
                                                                                                                          8/30/2018                      $ 161.60
                                                                                                                          8/31/2018                      $ 421.85
                                                                                                                           9/4/2018                      $ 904.95
                                                                                                                           9/5/2018                       $ 60.40
                                                                                                                           9/6/2018                      $ 323.20

         Total amount or value.........................................................................................                             $11,766.55




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 667
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 695 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ROLLBACKDEALCOM LLC
3.1,784.                                                                                                                  7/18/2018                       $ 170.85 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 395.80
                                                                                                                          7/20/2018                       $ 142.12 q
              34 E MAIN ST STE 153                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 492.55
                                                                                                                          7/24/2018                       $ 192.64 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 278.85
                                                                                                                          7/26/2018                       $ 251.85 q
              SMITHTOWN                                      NY                                        11749                                                           Services
                                                                                                                          7/30/2018                     $ 1,258.25
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 274.58 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 507.27
                                                                                                                           8/2/2018                        $ 53.95
                                                                                                                           8/6/2018                       $ 978.65
                                                                                                                           8/7/2018                       $ 170.85
                                                                                                                           8/8/2018                       $ 332.75
                                                                                                                           8/9/2018                       $ 458.70
                                                                                                                          8/10/2018                        $ 22.51
                                                                                                                          8/13/2018                     $ 1,132.55
                                                                                                                          8/14/2018                       $ 110.55
                                                                                                                          8/15/2018                       $ 404.75
                                                                                                                          8/16/2018                        $ 53.95
                                                                                                                          8/17/2018                       $ 305.85
                                                                                                                          8/20/2018                       $ 709.51
                                                                                                                          8/21/2018                        $ 97.07
                                                                                                                          8/22/2018                       $ 782.70
                                                                                                                          8/23/2018                       $ 309.45
                                                                                                                          8/24/2018                       $ 265.35
                                                                                                                          8/27/2018                     $ 1,526.44
                                                                                                                          8/28/2018                       $ 359.80
                                                                                                                          8/29/2018                       $ 378.75
                                                                                                                          8/30/2018                       $ 361.60
                                                                                                                          8/31/2018                        $ 89.95
                                                                                                                           9/4/2018                     $ 1,591.39
                                                                                                                           9/5/2018                       $ 386.24
                                                                                                                           9/6/2018                       $ 134.95
                                                                                                                           9/7/2018                       $ 107.90
                                                                                                                          9/10/2018                       $ 942.75
                                                                                                                          9/11/2018                       $ 323.13

         Total amount or value.........................................................................................                             $16,356.80



              RONAN TOOLS INC
3.1,785.                                                                                                                  7/18/2018                    $ 422.28 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                  $ 9,192.60
                                                                                                                          7/30/2018                  $ 4,457.88 q
              1290 S SANTA FE AVE                                                                                                                                      Unsecured loan repayments
                                                                                                                           8/6/2018                  $ 2,296.80
                                                                                                                          8/10/2018                  $ 2,809.80 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/13/2018                 $ 12,518.76
                                                                                                                          8/14/2018                  $ 5,871.02 q
              SAN JACINTO                                    CA                                        92583                                                           Services
                                                                                                                          8/20/2018                  $ 5,653.62
              City                                              State                                ZIP Code
                                                                                                                          8/27/2018                  $ 5,738.30 q
                                                                                                                                                                       Other
                                                                                                                           9/4/2018                  $ 7,264.84


         Total amount or value.........................................................................................                             $56,225.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 668
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 696 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ROS LLC
3.1,786.                                                                                                                  7/18/2018                       $ 805.42 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 433.92
                                                                                                                          7/23/2018                     $ 1,111.04 q
              117 SOUTH COOK STREET SUITE 160                                                                                                                          Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 597.52
                                                                                                                          7/25/2018                       $ 206.87 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 177.10
                                                                                                                          7/30/2018                     $ 1,095.56 q
              BARRINGTON                                     IL                                        60010                                                           Services
                                                                                                                          7/31/2018                        $ 70.29
              City                                                State                              ZIP Code
                                                                                                                           8/1/2018                        $ 41.24 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 199.23
                                                                                                                           8/6/2018                       $ 316.01
                                                                                                                           8/7/2018                       $ 137.10
                                                                                                                           8/8/2018                        $ 97.74
                                                                                                                           8/9/2018                        $ 69.01
                                                                                                                          8/13/2018                       $ 526.69
                                                                                                                          8/14/2018                       $ 166.20
                                                                                                                          8/15/2018                       $ 129.39
                                                                                                                          8/16/2018                        $ 86.70
                                                                                                                          8/20/2018                       $ 960.49
                                                                                                                          8/21/2018                       $ 318.59
                                                                                                                          8/22/2018                       $ 410.66
                                                                                                                          8/27/2018                       $ 455.25
                                                                                                                          8/28/2018                       $ 379.17
                                                                                                                          8/29/2018                       $ 123.79
                                                                                                                          8/30/2018                       $ 510.19
                                                                                                                           9/4/2018                       $ 324.61
                                                                                                                           9/5/2018                        $ 31.30
                                                                                                                           9/6/2018                       $ 241.46
                                                                                                                          9/10/2018                       $ 762.18

         Total amount or value.........................................................................................                             $10,784.72



              ROSENTHAL & ROSENTHAL
3.1,787.                                                                                                                  7/20/2018                       $ 701.88 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                     $ 1,379.45
                                                                                                                           8/9/2018                       $ 387.04 q
              1370 BROADWAY                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/15/2018                       $ 852.57
                                                                                                                          8/23/2018                     $ 3,789.20 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/29/2018                        $ 94.73
                                                                                                                           9/4/2018                       $ 284.19 q
              NEW YORK                                       NY                                        10018                                                           Services
                                                                                                                          9/17/2018                       $ 189.46
              City                                                State                              ZIP Code
                                                                                                                          9/26/2018                       $ 868.81 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                                 $8,547.33




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 669
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 697 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ROSENTHAL & ROSENTHAL INC
3.1,788.                                                                                                                  7/17/2018                 $ 14,780.04 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/17/2018                       $ 8.99
                                                                                                                          7/19/2018                    $ 289.41 q
              P O BOX 88926                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 47.97
                                                                                                                          7/23/2018                  $ 1,191.74 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/23/2018                       $ 8.99
                                                                                                                          7/24/2018                  $ 3,822.72 q
              CHICAGO                                        IL                                    60695-1926                                                         Services
                                                                                                                          7/24/2018                     $ 20.99
              City                                                State                              ZIP Code
                                                                                                                          7/25/2018                     $ 47.99 q
                                                                                                                                                                      Other
                                                                                                                          7/30/2018                  $ 5,853.87
                                                                                                                          7/30/2018                     $ 25.18
                                                                                                                          7/31/2018                  $ 3,935.80
                                                                                                                           8/2/2018                    $ 815.32
                                                                                                                           8/2/2018                    $ 410.58
                                                                                                                           8/3/2018                  $ 1,052.92
                                                                                                                           8/7/2018                  $ 1,207.47
                                                                                                                           8/9/2018                  $ 8,695.28
                                                                                                                          8/10/2018                       $ 8.99
                                                                                                                          8/13/2018                  $ 5,290.39
                                                                                                                          8/14/2018                    $ 516.01
                                                                                                                          8/16/2018                  $ 3,637.88
                                                                                                                          8/17/2018                     $ 11.99
                                                                                                                          8/20/2018                  $ 3,279.10
                                                                                                                          8/20/2018                       $ 8.00
                                                                                                                          8/21/2018                 $ 17,270.00
                                                                                                                          8/23/2018                    $ 823.57
                                                                                                                          8/24/2018                 $ 17,523.33
                                                                                                                          8/27/2018                    $ 802.12
                                                                                                                           9/4/2018                    $ 238.13
                                                                                                                           9/5/2018                 $ 19,170.80

         Total amount or value.........................................................................................                            $110,795.57



              ROSEVILLE CITY TREASURER
3.1,789.                                                                                                                  8/15/2018                $ 104,285.14   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/15/2018                    $ 902.58

              PO BOX 674373                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              DETROIT                                        MI                                    48267-4373                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $105,187.72




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 670
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 698 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              ROSY BLUE INC
3.1,790.                                                                                                                  7/20/2018                     $ 566.11 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/23/2018                   $ 9,810.69
                                                                                                                          7/24/2018                   $ 2,821.75 q
              529 5TH AVENUE 12TH FL                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/25/2018                 $ 38,990.54
                                                                                                                          7/26/2018                   $ 1,612.07 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/27/2018                   $ 4,636.41
                                                                                                                          7/30/2018                 $ 12,852.79 q
              NEW YORK                                       NY                                        10017                                                         Services
                                                                                                                          7/31/2018                   $ 3,698.90
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                   $ 4,070.53 q
                                                                                                                                                                     Other
                                                                                                                           8/2/2018                 $ 22,277.89
                                                                                                                           8/3/2018                   $ 3,894.32
                                                                                                                           8/6/2018                 $ 11,368.76
                                                                                                                           8/9/2018                   $ 7,320.71
                                                                                                                          8/10/2018                   $ 1,750.11
                                                                                                                          8/13/2018                 $ 11,711.06
                                                                                                                          8/14/2018                   $ 7,102.76
                                                                                                                          8/22/2018                $ 157,474.87
                                                                                                                          8/23/2018                   $ 4,108.31
                                                                                                                          8/24/2018                   $ 4,166.23
                                                                                                                          8/27/2018                 $ 10,687.06
                                                                                                                          8/28/2018                   $ 2,116.25
                                                                                                                          8/29/2018                   $ 7,324.62
                                                                                                                          8/30/2018                 $ 37,625.66
                                                                                                                          8/31/2018                   $ 1,481.58
                                                                                                                           9/4/2018                   $ 7,421.74
                                                                                                                           9/5/2018                   $ 2,691.83
                                                                                                                           9/7/2018                   $ 1,763.77

         Total amount or value.........................................................................................                            $381,347.32



              ROTARY CORPORATION
3.1,791.                                                                                                                  7/19/2018                 $ 72,887.16 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/26/2018                  $ 6,351.16
                                                                                                                           8/2/2018                  $ 1,254.96 q
              2737 E CHAMBERS ST                                                                                                                                     Unsecured loan repayments
                                                                                                                          8/16/2018                 $ 44,653.48
                                                                                                                          8/23/2018                 $ 97,152.72 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      8/30/2018                 $ 21,233.68
              PHOENIX                                        AZ                                        85040                                                     q   Services

              City                                              State                                ZIP Code                                                    q   Other


         Total amount or value.........................................................................................                            $243,533.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 671
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 699 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ROUND HILL FURNITURE INC
3.1,792.                                                                                                                  7/18/2018                     $ 1,063.52 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 368.88
                                                                                                                          7/23/2018                     $ 5,225.73 q
              3640 ZANE TRACE DRIVE                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,030.05
                                                                                                                          7/25/2018                       $ 202.39 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 1,011.99
                                                                                                                          7/30/2018                     $ 1,901.04 q
              COLUMBUS                                       OH                                        43228                                                           Services
                                                                                                                          7/31/2018                       $ 753.64
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 451.55 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 244.80
                                                                                                                           8/6/2018                     $ 3,928.59
                                                                                                                           8/7/2018                     $ 2,420.07
                                                                                                                           8/8/2018                       $ 940.00
                                                                                                                           8/9/2018                     $ 1,363.87
                                                                                                                          8/13/2018                     $ 3,513.49
                                                                                                                          8/14/2018                     $ 1,532.66
                                                                                                                          8/15/2018                       $ 334.38
                                                                                                                          8/16/2018                       $ 293.54
                                                                                                                          8/20/2018                     $ 4,920.39
                                                                                                                          8/22/2018                       $ 342.79
                                                                                                                          8/23/2018                       $ 984.67
                                                                                                                          8/27/2018                     $ 2,329.68
                                                                                                                          8/28/2018                       $ 565.74
                                                                                                                          8/30/2018                       $ 126.04
                                                                                                                           9/4/2018                     $ 5,104.14
                                                                                                                           9/5/2018                       $ 755.46
                                                                                                                           9/6/2018                       $ 695.18
                                                                                                                          9/10/2018                     $ 5,104.53
                                                                                                                          9/11/2018                     $ 4,623.06

         Total amount or value.........................................................................................                             $52,131.87



              ROUNDTRIPPING LTD
3.1,793.                                                                                                                  8/10/2018                $ 395,442.91   q
              Creditor's Name                                                                                                                                          Secured debt

              9F NO 30 SEC 3 RENAI RD                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                    10653                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $395,442.91



              ROUSE PROPERTIES LLC
3.1,794.                                                                                                                  7/30/2018                 $ 31,754.80   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 31,754.80

              P O BOX 860510
                                                                                                                          9/27/2018                 $ 31,754.80   q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-0510                                                     q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $95,264.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 672
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 700 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              ROUTE 66 HOLDINGS LLC US
3.1,795.                                                                                                                  08/06/2018                 $ 31,929.87     q
              Creditor's Name                                                                                                                                            Secured debt

              2203 S WALNUT ST                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HOPKINSVILLE                                   KY                                        42240                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $31,929.87



              ROWAN BRIDAL MICHAEL ROWAN RHO
3.1,796.                                                                                                                   7/20/2018                       $ 176.33 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/23/2018                       $ 894.52
                                                                                                                           7/25/2018                       $ 152.58 q
              135 BOYD STREET                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 641.83
                                                                                                                           7/27/2018                       $ 732.77 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/30/2018                       $ 861.36
                                                                                                                           7/31/2018                     $ 1,456.44 q
              CONNELLSVILLE                                  PA                                        15425                                                             Services
                                                                                                                           8/15/2018                     $ 1,130.07
              City                                              State                                ZIP Code
                                                                                                                           8/16/2018                       $ 126.90 q
                                                                                                                                                                         Other
                                                                                                                           8/20/2018                       $ 484.92
                                                                                                                           8/22/2018                     $ 1,110.32
                                                                                                                           8/23/2018                        $ 75.93
                                                                                                                           8/24/2018                        $ 80.44
                                                                                                                           8/27/2018                       $ 767.31
                                                                                                                           9/11/2018                       $ 896.80

         Total amount or value.........................................................................................                                  $9,588.52



              ROYAL APPLIANCE MANUFACTURING CO
3.1,797.                                                                                                                    8/2/2018                       $ 366.68 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/13/2018                       $ 598.66
                                                                                                                           8/15/2018                        $ 96.77 q
              8405 IBM DR                                                                                                                                                Unsecured loan repayments
                                                                                                                           8/16/2018                     $ 1,039.54
                                                                                                                           8/20/2018                     $ 5,656.14 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/21/2018                     $ 1,353.30
                                                                                                                           8/22/2018                     $ 1,700.18 q
              CHARLOTTE                                      NC                                        28262                                                             Services
                                                                                                                           8/24/2018                     $ 1,333.46
              City                                              State                                ZIP Code
                                                                                                                           8/27/2018                     $ 5,501.55 q
                                                                                                                                                                         Other
                                                                                                                           8/28/2018                       $ 432.27
                                                                                                                           8/29/2018                       $ 277.70
                                                                                                                           8/30/2018                       $ 469.21
                                                                                                                            9/4/2018                     $ 4,540.87
                                                                                                                            9/5/2018                       $ 552.51
                                                                                                                            9/6/2018                       $ 438.66
                                                                                                                           9/10/2018                     $ 2,137.56
                                                                                                                           9/11/2018                       $ 327.34

         Total amount or value.........................................................................................                              $26,822.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 673
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 701 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              RPI CARLSBAD LP
3.1,798.                                                                                                                  7/25/2018                     $ 1,413.70   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 6,834.08

              PO BOX 860488
                                                                                                                          8/28/2018                     $ 6,834.08   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 6,834.08
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-0488                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $21,915.94



              RPI CHESTERFIELD LLC
3.1,799.                                                                                                                  7/30/2018                 $ 13,362.78      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 13,362.78

              PO BOX 849413
                                                                                                                          9/27/2018                 $ 13,362.78      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9413                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $40,088.34



              RPS LEGACY DESOTO LLC
3.1,800.                                                                                                                   8/6/2018                 $ 67,457.45      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/17/2018                 $ 67,457.45

              95S OWASSO BLVD W                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LITTLE CANADA                                  MN                                        55117                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $134,914.90



              RREEF AMERICA REIT II PORTFOLIO LP
3.1,801.                                                                                                                  7/23/2018                 $ 13,356.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 41,322.97
                                                                                                                           8/9/2018                 $ 13,356.00 q
              PO BOX 209238 PCA55007-KENT EAST-BLDG E                                                                                                                    Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 13,356.00
                                                                                                                          8/28/2018                 $ 48,471.00 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 13,356.00
                                                                                                                          9/24/2018                  $ 2,095.42 q
              AUSTIN                                         TX                                    78720-9238                                                            Services
                                                                                                                          9/27/2018                 $ 48,471.00
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $193,784.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 674
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 702 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              RTA PRODUCTS LLC
3.1,802.                                                                                                                  7/17/2018                        $ 59.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                        $ 52.00
                                                                                                                          7/19/2018                       $ 117.50 q
              MIRAMAR FL 33025                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 899.00
                                                                                                                          7/24/2018                        $ 87.34 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 239.00
                                                                                                                          7/26/2018                       $ 177.00 q
              MIRAMAR                                         FL                                       33025                                                           Services
                                                                                                                          7/27/2018                       $ 122.00
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                       $ 552.34 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 127.30
                                                                                                                           8/2/2018                       $ 141.00
                                                                                                                           8/3/2018                       $ 233.90
                                                                                                                           8/6/2018                       $ 406.00
                                                                                                                           8/7/2018                       $ 126.65
                                                                                                                           8/9/2018                       $ 325.68
                                                                                                                          8/13/2018                     $ 1,917.15
                                                                                                                          8/14/2018                       $ 434.00
                                                                                                                          8/15/2018                     $ 4,900.50

         Total amount or value.........................................................................................                             $10,917.36



              RUBBERMAID INC
3.1,803.                                                                                                                  7/18/2018                  $ 4,962.97 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                 $ 23,642.88
                                                                                                                          7/25/2018                 $ 64,326.75 q
              75 REMITTANCE DRIVE STE 1167                                                                                                                             Unsecured loan repayments
                                                                                                                          7/27/2018                 $ 37,225.62
                                                                                                                          7/30/2018                  $ 1,083.24 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                  $ 4,494.94
                                                                                                                           8/6/2018                 $ 25,318.68 q
              CHICAGO                                        IL                                        60675                                                           Services
                                                                                                                           8/8/2018                  $ 1,995.00
              City                                                State                              ZIP Code
                                                                                                                          8/13/2018                    $ 700.92 q
                                                                                                                                                                       Other
                                                                                                                          8/15/2018                 $ 37,357.55
                                                                                                                          8/20/2018                  $ 3,186.00

         Total amount or value.........................................................................................                            $204,294.55



              RUBYRED GARMENT MANUFACTURING SAE
3.1,804.                                                                                                                   9/4/2018                 $ 83,652.99   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/14/2018                 $ 66,438.96

              1841 PALOS VERDES DR
                                                                                                                          10/2/2018                 $ 42,956.40   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              LOMITA                                         CA                                        90717                                                      q    Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $193,048.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 675
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 703 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              RURAL KING REALTY LLC
3.1,805.                                                                                                                  7/27/2018                 $ 38,454.58   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          9/11/2018                 $ 38,455.11

              4216 DEWITT AVENUE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              MATTOON                                        IL                                        61938                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $76,909.69



              RUYI DESIGN & MANUFACTURE INC
3.1,806.                                                                                                                  10/2/2018                 $ 11,561.53   q
              Creditor's Name                                                                                                                                         Secured debt

              1410 BROADWAY SUITE 1206                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NEW YORK                                       NY                                         8550                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $11,561.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 676
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 704 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              S & J DIAMOND CORP
3.1,807.                                                                                                                  7/17/2018                       $ 253.60 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 423.00
                                                                                                                          7/19/2018                       $ 478.00 q
              415 MADISON AVE SUITE 800                                                                                                                                Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 710.00
                                                                                                                          7/23/2018                     $ 1,923.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                     $ 1,670.00
                                                                                                                          7/25/2018                     $ 1,193.00 q
              NEW YORK                                       NY                                        10017                                                           Services
                                                                                                                          7/26/2018                       $ 840.00
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 800.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 3,646.00
                                                                                                                          7/31/2018                       $ 590.00
                                                                                                                           8/1/2018                       $ 789.00
                                                                                                                           8/2/2018                     $ 1,498.00
                                                                                                                           8/3/2018                       $ 608.00
                                                                                                                           8/6/2018                     $ 3,556.00
                                                                                                                          8/10/2018                       $ 153.80
                                                                                                                          8/13/2018                     $ 2,585.00
                                                                                                                          8/14/2018                        $ 46.00
                                                                                                                          8/15/2018                       $ 597.00
                                                                                                                          8/16/2018                       $ 792.00
                                                                                                                          8/17/2018                       $ 487.00
                                                                                                                          8/20/2018                     $ 3,130.00
                                                                                                                          8/21/2018                       $ 706.00
                                                                                                                          8/22/2018                       $ 931.00
                                                                                                                          8/23/2018                       $ 753.00
                                                                                                                          8/24/2018                       $ 136.00
                                                                                                                          8/27/2018                     $ 3,597.00
                                                                                                                          8/28/2018                       $ 113.00
                                                                                                                          8/29/2018                       $ 284.00
                                                                                                                          8/30/2018                       $ 690.00
                                                                                                                          8/31/2018                       $ 336.00
                                                                                                                           9/4/2018                     $ 3,039.00
                                                                                                                           9/5/2018                       $ 656.00
                                                                                                                           9/6/2018                       $ 323.00

         Total amount or value.........................................................................................                             $38,332.40



              S P APPARELS LTD
3.1,808.                                                                                                                  7/25/2018                 $ 52,529.04 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/1/2018                $ 118,494.48
                                                                                                                          8/20/2018                 $ 22,785.93 q
              39-A EXTENSION STREET KAIKATTI PUDUR AVINASHI                                                                                                            Unsecured loan repayments
                                                                                                                          8/30/2018                 $ 56,138.06
                                                                                                                          9/24/2018                 $ 86,246.80 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      10/2/2018                $ 270,266.60
              TIRUPUR                                        INDIA                                     641654                                                    q     Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $606,460.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 677
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 705 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SACRAMENTO COUNTY UNSECURED TAX UN
3.1,809.                                                                                                                  8/16/2018                     $ 5,727.63 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/16/2018                     $ 4,261.81
                                                                                                                          8/16/2018                     $ 3,141.48 q
              PO BOX 508                                                                                                                                               Unsecured loan repayments
                                                                                                                          8/16/2018                     $ 2,062.76
                                                                                                                          8/16/2018                     $ 1,996.68 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/16/2018                     $ 1,746.39
                                                                                                                          8/16/2018                     $ 1,640.92 q
              SACRAMENTO                                     CA                                    95812-0508                                                          Services
                                                                                                                          8/16/2018                     $ 1,121.94
                                                                                                                          8/16/2018                     $ 1,062.81 q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other
                                                                                                                          8/16/2018                       $ 940.27
                                                                                                                          8/16/2018                       $ 888.40
                                                                                                                          8/16/2018                       $ 712.90
                                                                                                                          8/16/2018                       $ 595.29
                                                                                                                          8/16/2018                       $ 486.56
                                                                                                                          8/16/2018                       $ 458.12
                                                                                                                          8/16/2018                       $ 440.07
                                                                                                                          8/16/2018                       $ 360.31
                                                                                                                          8/16/2018                       $ 224.81
                                                                                                                          8/16/2018                       $ 218.53
                                                                                                                          8/16/2018                       $ 206.43
                                                                                                                          8/16/2018                       $ 157.31
                                                                                                                          8/16/2018                       $ 142.25
                                                                                                                          8/16/2018                       $ 138.16
                                                                                                                          8/16/2018                       $ 120.10
                                                                                                                          8/16/2018                       $ 112.67
                                                                                                                          8/16/2018                        $ 99.51
                                                                                                                          8/16/2018                        $ 74.93
                                                                                                                          8/16/2018                        $ 24.36

         Total amount or value.........................................................................................                             $29,163.40



              SAFAVIEH INTL LLC
3.1,810.                                                                                                                  7/17/2018                       $ 100.75 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 579.68
                                                                                                                          7/19/2018                       $ 321.22 q
              40 HARBOR PARK DRIVE                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 628.91
                                                                                                                          7/23/2018                     $ 1,210.95 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 275.25
                                                                                                                          7/25/2018                       $ 675.21 q
              PORT WASHINGTON                                NY                                        11050                                                           Services
                                                                                                                          7/26/2018                       $ 525.03
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 121.38 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 1,383.81
                                                                                                                           8/1/2018                       $ 283.24
                                                                                                                           8/2/2018                       $ 717.79
                                                                                                                           8/3/2018                       $ 542.66
                                                                                                                           8/6/2018                       $ 419.28
                                                                                                                           8/8/2018                     $ 1,132.42
                                                                                                                           8/9/2018                       $ 101.41
                                                                                                                          8/10/2018                       $ 162.12
                                                                                                                          8/13/2018                       $ 618.37
                                                                                                                          8/15/2018                       $ 239.37
                                                                                                                          8/16/2018                       $ 355.21
                                                                                                                          8/17/2018                       $ 575.00
                                                                                                                          8/20/2018                       $ 902.35
                                                                                                                          8/22/2018                     $ 1,233.98
                                                                                                                          8/23/2018                       $ 289.93
                                                                                                                          8/24/2018                       $ 182.83
                                                                                                                          8/27/2018                       $ 436.51

         Total amount or value.........................................................................................                             $14,014.66




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 678
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 706 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SAGINAW TOWNSHIP TREASURER
3.1,811.                                                                                                                  8/29/2018                $ 108,607.15    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/29/2018                   $ 3,423.24

              PO BOX 6400                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              SAGINAW                                        MI                                    48608-6400                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $112,030.39



              SAIKORON LLC
3.1,812.                                                                                                                  8/30/2018                 $ 43,539.64    q
              Creditor's Name                                                                                                                                          Secured debt

              201 S VICTORY BLVD                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BURBANK                                        CA                                        91502                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $43,539.64



              SAINT CLAIR COUNTY COLLECTOR
3.1,813.                                                                                                                   8/3/2018                 $ 70,276.37    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/3/2018                 $ 14,335.69

              PO BOX 23980                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              BELLEVILLE                                     IL                                    62223-0980                                                      q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $84,612.06




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 679
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 707 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SAINT-GOBAIN ABRASIVES INC
3.1,814.                                                                                                                  7/17/2018                  $ 9,581.54 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/19/2018                  $ 3,343.80
                                                                                                                          7/23/2018                 $ 18,639.74 q
              P O BOX 911662                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 58.20
                                                                                                                          7/30/2018                 $ 15,591.56 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                       8/3/2018                  $ 2,461.11
                                                                                                                           8/6/2018                 $ 11,227.32 q
              DALLAS                                         TX                                    75391-1662                                                       Services
                                                                                                                          8/13/2018                    $ 116.40
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                  $ 8,230.46 q
                                                                                                                                                                    Other
                                                                                                                          8/28/2018                  $ 1,279.72
                                                                                                                          8/30/2018                  $ 1,722.89
                                                                                                                           9/4/2018                  $ 1,184.93
                                                                                                                           9/5/2018                  $ 3,926.27
                                                                                                                          9/10/2018                  $ 3,055.00
                                                                                                                          9/11/2018                  $ 1,198.81
                                                                                                                          9/12/2018                     $ 32.60
                                                                                                                          9/17/2018                  $ 3,591.54
                                                                                                                          9/24/2018                  $ 5,771.36
                                                                                                                          10/1/2018                  $ 5,045.25

         Total amount or value.........................................................................................                             $96,058.50



              SAKAR INTERNATIONAL INC
3.1,815.                                                                                                                  7/17/2018                  $ 3,721.30 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018                  $ 2,983.98
                                                                                                                          7/19/2018                    $ 347.64 q
              195 CARTER DRIVE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 60.00
                                                                                                                          7/23/2018                    $ 165.50 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/24/2018                    $ 955.44
                                                                                                                          7/25/2018                    $ 129.50 q
              EDISON                                         NJ                                        08817                                                        Services
                                                                                                                          7/26/2018                    $ 517.90
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                    $ 218.06 q
                                                                                                                                                                    Other
                                                                                                                          7/30/2018                 $ 11,074.38
                                                                                                                           8/1/2018                  $ 3,460.76
                                                                                                                           8/2/2018                  $ 5,016.69
                                                                                                                           8/3/2018                  $ 1,386.01
                                                                                                                           8/6/2018                    $ 214.00
                                                                                                                           8/9/2018                  $ 3,009.25
                                                                                                                          8/10/2018                     $ 74.00
                                                                                                                          8/13/2018                    $ 721.76
                                                                                                                          8/15/2018                     $ 99.70
                                                                                                                          8/16/2018                  $ 1,793.16
                                                                                                                          8/17/2018                  $ 1,303.16
                                                                                                                          8/20/2018                  $ 2,386.30
                                                                                                                          8/21/2018                  $ 2,187.12
                                                                                                                          8/22/2018                    $ 314.32
                                                                                                                          8/23/2018                 $ 24,904.70
                                                                                                                          8/24/2018                  $ 2,325.92
                                                                                                                          8/27/2018                    $ 184.00
                                                                                                                          8/28/2018                  $ 2,299.48
                                                                                                                          8/29/2018                  $ 6,729.58
                                                                                                                          8/30/2018                     $ 73.00
                                                                                                                          8/31/2018                  $ 2,713.42
                                                                                                                           9/4/2018                  $ 4,512.80

         Total amount or value.........................................................................................                             $85,882.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 680
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 708 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SALESONE LLC
3.1,816.                                                                                                                    8/2/2018                 $ 82,798.58 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/6/2018                     $ 13.00
                                                                                                                            8/8/2018                    $ 385.10 q
              16 FITCH STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                            8/9/2018                     $ 30.00
                                                                                                                           8/13/2018                     $ 21.00 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/15/2018                     $ 40.00
                                                                                                                           8/16/2018                       $ 7.00 q
              NORWALK                                        CT                                        06855                                                           Services
                                                                                                                           8/17/2018                    $ 100.00
              City                                              State                                ZIP Code
                                                                                                                           8/20/2018                     $ 26.50 q
                                                                                                                                                                       Other
                                                                                                                           8/22/2018                  $ 1,875.60
                                                                                                                           8/23/2018                     $ 42.00
                                                                                                                           8/27/2018                     $ 12.50
                                                                                                                           8/29/2018                  $ 4,023.62
                                                                                                                           8/31/2018                     $ 20.00
                                                                                                                            9/5/2018                  $ 4,646.84
                                                                                                                          09/11/2018                  $ 1,350.00

         Total amount or value.........................................................................................                              $95,391.74



              SALIBA & SALIBA
3.1,817.                                                                                                                   8/20/2018                 $ 11,285.60   q
              Creditor's Name                                                                                                                                          Secured debt

              FOUR DERNE ST                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BOSTON                                         MA                                         2114                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $11,285.60



              SALMON RUN SHOPPING CENTER LLC
3.1,818.                                                                                                                   7/30/2018                 $ 25,281.07   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 25,281.07

              P O BOX 8000 DEPT 237
                                                                                                                           9/27/2018                 $ 25,271.77   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              BUFFALO                                        NY                                        14267                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $75,833.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 681
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 709 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SAMD LIMITED
3.1,819.                                                                                                                   7/25/2018                 $ 49,550.89 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/25/2018                 $ 15,789.91
                                                                                                                           7/31/2018                 $ 41,981.87 q
              ROOM 1302 XIN CHUANGJU BUILDING NO 123 TIYUXI RD                                                                                                        Unsecured loan repayments
                                                                                                                           7/31/2018                 $ 16,915.57
                                                                                                                            8/2/2018                $ 169,377.80 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                        8/2/2018                 $ 19,805.93
                                                                                                                            8/7/2018                $ 133,749.80 q
              GUANGZHOU                                      GUANGDONG                                 510623                                                         Services
                                                                                                                            8/7/2018                $ 126,551.89
              City                                                State                              ZIP Code
                                                                                                                           8/10/2018                $ 102,060.00 q
                                                                                                                                                                      Other
                                                                                                                           8/23/2018                 $ 18,060.84
                                                                                                                           8/23/2018                   $ 8,332.80
                                                                                                                           8/27/2018                $ 112,950.72
                                                                                                                           8/27/2018                 $ 67,987.44
                                                                                                                            9/4/2018                 $ 70,106.04
                                                                                                                            9/6/2018                 $ 74,293.90

         Total amount or value.........................................................................................                           $1,027,515.40



              SAMIL SOLUTION COLTD
3.1,820.                                                                                                                   7/18/2018                 $ 61,324.50 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/25/2018                 $ 49,879.50
                                                                                                                           8/27/2018                 $ 23,615.00 q
              RIO BUILDING 6F YEOKSAM-RO 170 GANGNAM-GU                                                                                                               Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 29,019.00
                                                                                                                            9/5/2018                  $ 9,027.00 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street

              SEOUL                                                                                     6248                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $172,865.00



              SAMSUNG ELECTRONICS AMERICA INC
3.1,821.                                                                                                                  07/23/2018                $ 469,155.64 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          07/26/2018              $ 1,852,089.37
                                                                                                                          07/26/2018                $ 805,577.90 q
              13034 COLLECTIONS CENTER DRIVE                                                                                                                          Unsecured loan repayments
                                                                                                                          07/30/2018                $ 910,400.53
                                                                                                                          07/30/2018                $ 236,058.60 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      08/02/2018              $ 1,626,401.45
                                                                                                                          08/02/2018                $ 600,000.00 q
              CHICAGO                                        IL                                        60693                                                          Services
                                                                                                                          08/06/2018                $ 174,551.21
              City                                                State                              ZIP Code
                                                                                                                          08/09/2018              $ 1,016,947.27 q
                                                                                                                                                                      Other
                                                                                                                          08/14/2018                $ 600,000.00
                                                                                                                          08/16/2018                $ 194,890.84
                                                                                                                          08/20/2018                $ 154,028.61
                                                                                                                          08/23/2018                $ 145,841.52
                                                                                                                          08/28/2018                $ 600,000.00
                                                                                                                          08/30/2018                 $ 85,526.76
                                                                                                                          09/06/2018              $ 2,815,407.69
                                                                                                                          09/13/2018                $ 513,332.68
                                                                                                                          09/14/2018                $ 600,000.00
                                                                                                                          09/20/2018                $ 399,559.71
                                                                                                                          09/27/2018                $ 234,939.00

         Total amount or value.........................................................................................                          $14,034,708.78




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 682
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 710 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SAN DIEGO COUNTY TREASURER-TAX COL
3.1,822.                                                                                                                  8/16/2018                 $ 10,553.33 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                  $ 9,196.77
                                                                                                                          8/16/2018                  $ 7,979.65 q
              PO BOX 129009                                                                                                                                              Unsecured loan repayments
                                                                                                                          8/16/2018                  $ 7,516.13
                                                                                                                          8/16/2018                  $ 1,906.23 q
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/16/2018                  $ 1,766.42
                                                                                                                          8/16/2018                  $ 1,507.41 q
              SAN DIEGO                                      CA                                        92112                                                             Services
                                                                                                                          8/16/2018                    $ 804.92
                                                                                                                          8/16/2018                    $ 743.55 q
                                                                                                                                                                X                   Tax Payments
              City                                              State                                ZIP Code                                                            Other
                                                                                                                          8/16/2018                    $ 353.77
                                                                                                                          8/16/2018                     $ 79.46

         Total amount or value.........................................................................................                             $42,407.64



              SAN FELIPE PROPERTIES INC
3.1,823.                                                                                                                  7/30/2018                 $ 29,500.00      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 29,500.00

              BLUMENFELD ASSOC CO BOOKKEEPING BLUMENFELD
                                                                                                                          9/27/2018                 $ 29,500.00      q   Unsecured loan repayments
              ASSOC CO BOOKKEEPING
                                                                                                                                                                     q   Suppliers or vendors
              Street

              WOODLAND                                       CA                                        95776                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $88,500.00



              SAN JACINTO RETAIL ASSOCIATES LLC
3.1,824.                                                                                                                  7/30/2018                     $ 6,392.68   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,392.68

              DEPT 494 PO BOX 4346                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              HOUSTON                                        TX                                    77210-4346                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,785.36



              SAN JOAQUIN COUNTY TAX COLLECTOR
3.1,825.                                                                                                                  8/16/2018                     $ 9,291.97   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 7,540.18

              PO BOX 2169
                                                                                                                          8/16/2018                     $ 3,297.79   q   Unsecured loan repayments
                                                                                                                          8/16/2018                     $ 1,476.85
                                                                                                                                                                     q   Suppliers or vendors
              Street

              STOCKTON                                       CA                                    95201-2169                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $21,606.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 683
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 711 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SAN MATEO COUNTY TAX COLLECTOR
3.1,826.                                                                                                                  8/16/2018                 $ 15,607.53      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                  $ 4,876.06

              555 COUNTY CENTER 1ST FLOOR
                                                                                                                          8/16/2018                    $ 118.31      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              REDWOOD CITY                                   CA                                        94063                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $20,601.90



              SANDUSKY CITY TREASURER
3.1,827.                                                                                                                   9/3/2018                 $ 10,143.65      q
              Creditor's Name                                                                                                                                            Secured debt

              26 W SPEAKER STREET                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SANDUSKY                                       MI                                        48471                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $10,143.65



              SANGAMON COUNTY COLLECTOR
3.1,828.                                                                                                                  8/23/2018                 $ 90,215.09      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/23/2018                 $ 51,254.03

              PO BOX 19400                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SPRINGFIELD                                    IL                                    62794-9400                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $141,469.12



              SANTA BARBARA COUNTY TREASURER-TAX
3.1,829.                                                                                                                  8/16/2018                     $ 6,881.86   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 4,932.90

              PO BOX 579
                                                                                                                          8/16/2018                     $ 4,393.66   q   Unsecured loan repayments
                                                                                                                          8/16/2018                     $ 2,151.65
                                                                                                                                                                     q   Suppliers or vendors
              Street

              SANTA BARBARA                                  CA                                    93102-0579                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $18,360.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 684
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 712 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SANTA CLARA COUNTY TAX COLLECTOR
3.1,830.                                                                                                                  8/16/2018                     $ 7,165.66   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 1,049.79

              70 W HEDDING ST
                                                                                                                          8/16/2018                       $ 249.37   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SAN JOSE                                       CA                                        95110                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                                 $8,464.82



              SANTA CRUZ COUNTY TAX COLLECTOR
3.1,831.                                                                                                                  8/16/2018                     $ 6,238.44   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 4,033.04

              PO BOX 1817                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SANTA CRUZ                                     CA                                    95061-1817                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $10,271.48



              SANTA FE MALL PROPERTY OWNER LLC
3.1,832.                                                                                                                  9/13/2018                 $ 28,124.69      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 781788                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-1788                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $28,124.69



              SANTA ROSA MALL LLC
3.1,833.                                                                                                                  7/23/2018                 $ 15,000.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 68,120.37
                                                                                                                          8/24/2018                 $ 15,000.00 q
              PO BOX 362983                                                                                                                                              Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 68,120.37
                                                                                                                          9/24/2018                 $ 18,000.00 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 68,120.37
              SAN JUAN                                       PR                                    00936-2983                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $252,361.11




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 685
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 713 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SAUL SUBSIDIARY I LIMITED PTRSHP
3.1,834.                                                                                                                   7/27/2018                     $ 6,250.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 6,250.00

              P O BOX 38042
                                                                                                                           9/26/2018                     $ 6,250.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BALTIMORE                                      MD                                        21297                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $18,750.00



              SAYRE VALLEY LLC
3.1,835.                                                                                                                    9/3/2018                 $ 96,603.92      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 559                                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              FLORHAM PARK                                   NJ                                         7932                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $96,603.92



              SBC TAX COLLECTOR
3.1,836.                                                                                                                   8/16/2018                 $ 15,771.54 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/16/2018                 $ 13,118.22
                                                                                                                           8/16/2018                 $ 11,638.78 q
              268 W HOSPITALITY LANE                                                                                                                                      Unsecured loan repayments
                                                                                                                           8/16/2018                  $ 9,056.16
                                                                                                                           8/16/2018                  $ 4,583.40 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/16/2018                  $ 4,496.80
                                                                                                                           8/16/2018                  $ 4,222.49 q
              SAN BERNARDINO                                 CA                                    92415-0360                                                             Services
                                                                                                                           8/16/2018                  $ 4,146.42
                                                                                                                           8/16/2018                  $ 3,991.44 q
                                                                                                                                                                 X                   Tax Payments
              City                                                State                              ZIP Code                                                             Other
                                                                                                                           8/16/2018                  $ 3,566.85
                                                                                                                           8/16/2018                  $ 1,439.32
                                                                                                                           8/16/2018                  $ 1,404.08
                                                                                                                           8/16/2018                  $ 1,026.93
                                                                                                                           8/16/2018                    $ 497.40

         Total amount or value.........................................................................................                              $78,959.83



              SCHUMACHER ELECTRIC
3.1,837.                                                                                                                  07/26/2018                $ 572,796.46      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/26/2018                 $ 44,571.43

              PO BOX 88471                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60680-1471                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $617,367.89




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 686
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 714 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SCHUMACHER ELECTRIC CORP
3.1,838.                                                                                                                  8/20/2018                 $ 32,389.93 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/21/2018                  $ 8,751.29
                                                                                                                          8/22/2018                  $ 1,572.40 q
              PO BOX 88471                                                                                                                                            Unsecured loan repayments
                                                                                                                          8/27/2018                    $ 272.03
                                                                                                                          8/28/2018                  $ 2,454.38 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/29/2018                 $ 42,213.60
                                                                                                                          8/30/2018                  $ 3,842.69 q
              CHICAGO                                        IL                                    60680-1471                                                         Services
                                                                                                                           9/4/2018                 $ 17,858.13
              City                                                State                              ZIP Code
                                                                                                                           9/5/2018                 $ 31,573.07 q
                                                                                                                                                                      Other
                                                                                                                           9/6/2018                  $ 1,842.11
                                                                                                                          9/11/2018                 $ 14,268.56
                                                                                                                          9/14/2018                 $ 25,737.10
                                                                                                                          9/17/2018                 $ 23,477.93
                                                                                                                          9/25/2018                 $ 16,144.69
                                                                                                                          9/27/2018                 $ 12,087.33

         Total amount or value.........................................................................................                            $234,485.24



              SCOTT COUNTY TREASURER
3.1,839.                                                                                                                  9/12/2018                 $ 86,296.00   q
              Creditor's Name                                                                                                                                         Secured debt

              600 W 4TH STREET                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              DAVENPORT                                      IA                                    52801-1030                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $86,296.00



              SCOTTS BLUFF TREASURER
3.1,840.                                                                                                                  8/15/2018                 $ 16,523.91   q
              Creditor's Name                                                                                                                                         Secured debt

              1825 10TH STREET                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              GERING                                         NE                                        69341                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $16,523.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 687
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 715 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SCOTTS COMPANY
3.1,841.                                                                                                                  07/23/2018                 $ 45,125.03   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/30/2018                 $ 19,951.23

              P O BOX 93211                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $65,076.26



              SDC DESIGNS LLC
3.1,842.                                                                                                                   7/30/2018                   $ 5,753.04 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/31/2018                     $ 480.37
                                                                                                                            8/3/2018                      $ 80.06 q
              30-30 47TH AVE SUITE 520                                                                                                                                 Unsecured loan repayments
                                                                                                                           8/13/2018                      $ 80.06
                                                                                                                           8/14/2018                     $ 160.12 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/28/2018                     $ 616.99
                                                                                                                           8/29/2018                $ 231,615.06 q
              LONG ISLAND CITY                               NY                                        11101                                                           Services
                                                                                                                           8/30/2018                   $ 7,480.60
              City                                                State                              ZIP Code
                                                                                                                            9/4/2018                   $ 1,674.72 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                             $247,941.02



              SDG MACERICH PROPERTIES LP
3.1,843.                                                                                                                   7/30/2018                  $ 2,124.56   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                 $ 12,115.61

              DEPT 2596-5515
                                                                                                                            8/9/2018                 $ 12,115.61   q   Unsecured loan repayments
                                                                                                                           8/28/2018                  $ 2,124.56
                                                                                                                           9/27/2018                  $ 2,124.56   q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-2596                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $30,604.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 688
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 716 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SEALY MATTRESS COMPANY
3.1,844.                                                                                                                  7/23/2018                 $ 67,976.24 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/24/2018                $ 108,289.10
                                                                                                                          7/25/2018                $ 294,691.54 q
              1 OFFICE PARKWAY                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/26/2018                $ 140,559.49
                                                                                                                          7/27/2018                $ 310,893.51 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/30/2018                $ 413,073.34
                                                                                                                          7/31/2018                $ 251,806.24 q
              TRINITY                                        NC                                        27370                                                        Services
                                                                                                                           8/1/2018                $ 358,133.36
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                $ 171,638.21 q
                                                                                                                                                                    Other
                                                                                                                           8/3/2018                $ 296,363.84
                                                                                                                           8/6/2018                $ 365,122.47
                                                                                                                          8/15/2018                $ 177,070.58
                                                                                                                          8/16/2018                $ 190,560.56
                                                                                                                          8/17/2018                $ 288,864.38
                                                                                                                          8/20/2018                $ 394,795.39
                                                                                                                          8/21/2018                $ 385,866.48
                                                                                                                          8/22/2018                $ 479,797.97
                                                                                                                          8/23/2018                $ 207,209.78
                                                                                                                          8/24/2018                $ 308,296.15
                                                                                                                          8/27/2018                $ 417,163.61
                                                                                                                          8/28/2018                $ 154,184.29
                                                                                                                          8/29/2018                $ 112,781.95
                                                                                                                          8/30/2018                 $ 69,542.36
                                                                                                                          8/31/2018                $ 215,959.24
                                                                                                                           9/4/2018                $ 539,227.38
                                                                                                                           9/5/2018                $ 277,993.91
                                                                                                                           9/6/2018                $ 202,474.71
                                                                                                                          9/17/2018                $ 153,544.25
                                                                                                                          9/19/2018                $ 197,761.98
                                                                                                                          9/20/2018                $ 156,624.82
                                                                                                                          9/21/2018                $ 330,334.20
                                                                                                                          9/24/2018                $ 687,081.99
                                                                                                                          9/25/2018                $ 302,107.49
                                                                                                                          9/26/2018                $ 478,081.40
                                                                                                                          9/27/2018                $ 123,721.89
                                                                                                                          9/28/2018                $ 460,130.64
                                                                                                                          10/1/2018                $ 513,969.75

         Total amount or value.........................................................................................                         $10,603,694.49




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 689
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 717 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SEAMLESS DEVELOPMENT INC
3.1,845.                                                                                                                   7/18/2018                       $ 227.65 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 158.05
                                                                                                                           7/23/2018                       $ 635.49 q
              1814 MARLTON PIKE EAST SUITE 350                                                                                                                          Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 240.89
                                                                                                                           7/25/2018                       $ 329.30 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 173.38
                                                                                                                           7/30/2018                     $ 1,242.79 q
              CHERRY HILL                                     NJ                                       08003                                                            Services
                                                                                                                           7/31/2018                       $ 260.67
              City                                              State                                ZIP Code
                                                                                                                            8/1/2018                       $ 311.96 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 201.13
                                                                                                                            8/6/2018                     $ 1,143.06
                                                                                                                            8/7/2018                        $ 78.65
                                                                                                                            8/8/2018                        $ 51.89
                                                                                                                            8/9/2018                       $ 315.64
                                                                                                                           8/13/2018                     $ 1,314.08
                                                                                                                           8/14/2018                       $ 204.20
                                                                                                                           8/15/2018                       $ 647.13
                                                                                                                           8/16/2018                       $ 225.28
                                                                                                                           8/20/2018                       $ 595.82
                                                                                                                           8/21/2018                        $ 17.93
                                                                                                                           8/22/2018                       $ 247.72
                                                                                                                           8/23/2018                       $ 104.19
                                                                                                                           8/24/2018                        $ 17.58
                                                                                                                           8/27/2018                     $ 1,128.88
                                                                                                                           8/28/2018                       $ 322.06
                                                                                                                           8/29/2018                       $ 498.91
                                                                                                                           8/30/2018                       $ 207.54
                                                                                                                            9/4/2018                       $ 691.35
                                                                                                                            9/5/2018                       $ 202.67
                                                                                                                            9/6/2018                       $ 465.96
                                                                                                                           9/10/2018                     $ 1,059.79
                                                                                                                           9/11/2018                     $ 1,890.30

         Total amount or value.........................................................................................                              $15,211.94



              SEAN P OCONNELL CONTRACTED TEMP TREASURER
3.1,846.                                                                                                                  07/27/2018                 $ 21,423.84   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/10/2018                 $ 25,854.14

              NA
                                                                                                                          08/23/2018                    $ 629.85   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              NA                                             NA                                          N/A                                                       q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Contractor Payroll
              City                                              State                                ZIP Code                                                           Other


         Total amount or value.........................................................................................                              $47,907.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 690
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 718 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SEAVIEW ACQUISITION LLC
3.1,847.                                                                                                                   7/30/2018                     $ 8,292.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,292.00

              8 INDUSTRIAL WAY EAST 2ND FLOOR                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              EATONTOWN                                      NJ                                        07724                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $16,584.00



              SEBASTIAN COUNTY TREASURER
3.1,848.                                                                                                                   10/1/2018                 $ 21,782.51      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           10/1/2018                    $ 574.88

              PO BOX 1358                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              FORT SMITH                                     AR                                        72902                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $22,357.39



              SECURIAN LIFE
3.1,849.                                                                                                                  07/23/2018                    $ 127.75 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/30/2018                  $ 4,091.24
                                                                                                                          07/30/2018                    $ 130.00 q
              400 ROBERT STREET NORTH                                                                                                                                     Unsecured loan repayments
                                                                                                                          07/30/2018                     $ 48.80
                                                                                                                          08/06/2018                 $ 13,215.69 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                      08/06/2018                  $ 1,689.00
                                                                                                                          08/06/2018                    $ 632.99 q
                                                                                                                                                                 X
              ST PAUL                                        MN                                        55101                                                              Services
                                                                                                                          08/13/2018                  $ 3,776.27
                                                                                                                          08/13/2018                    $ 130.00 q
                                                                                                                                                                 X                   Financial Services
              City                                              State                                ZIP Code                                                             Other
                                                                                                                          08/13/2018                     $ 48.80
                                                                                                                          08/20/2018                 $ 12,923.18
                                                                                                                          08/20/2018                  $ 1,689.00
                                                                                                                          08/20/2018                    $ 609.09
                                                                                                                          08/27/2018                  $ 3,859.56
                                                                                                                          08/27/2018                    $ 130.00
                                                                                                                          08/27/2018                     $ 48.80
                                                                                                                          09/04/2018                 $ 12,921.39
                                                                                                                          09/04/2018                  $ 1,689.00
                                                                                                                          09/04/2018                    $ 609.09
                                                                                                                          09/10/2018                  $ 4,154.84
                                                                                                                          09/10/2018                     $ 63.36
                                                                                                                          09/17/2018                 $ 12,768.63
                                                                                                                          09/17/2018                  $ 1,689.00
                                                                                                                          09/17/2018                    $ 590.36

         Total amount or value.........................................................................................                              $77,635.84




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 691
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 719 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SEDGWICK CLAIMS MANAGEMENT SERVICES
3.1,850.                                                                                                                  07/16/2018                $ 143,895.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/17/2018                $ 127,024.21
                                                                                                                          07/18/2018                $ 102,483.61 q
              1100 RIDGEWAY LOOP RD                                                                                                                                    Unsecured loan repayments
                                                                                                                          07/18/2018                     $ 289.33
                                                                                                                          07/19/2018                $ 992,693.59 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      07/19/2018                $ 150,000.00
                                                                                                                          07/19/2018                 $ 85,982.28 q X
              MEMPHIS                                        TN                                        38120                                                           Services
                                                                                                                          07/19/2018                   $ 5,240.96
                                                                                                                          07/20/2018                $ 422,713.06 q X              Claims Management
              City                                              State                                ZIP Code                                                          Other
                                                                                                                          07/23/2018                 $ 87,289.81                  Services
                                                                                                                          07/23/2018                     $ 229.78
                                                                                                                          07/24/2018              $ 1,564,412.10
                                                                                                                          07/24/2018                 $ 77,565.27
                                                                                                                          07/24/2018                     $ 141.90
                                                                                                                          07/24/2018                     $ 135.30
                                                                                                                          07/24/2018                      $ 80.85
                                                                                                                          07/24/2018                      $ 61.05
                                                                                                                          07/24/2018                      $ 19.80
                                                                                                                          07/25/2018                $ 141,228.52
                                                                                                                          07/25/2018                   $ 1,905.57
                                                                                                                          07/25/2018                        $ 3.75
                                                                                                                          07/26/2018                 $ 93,767.10
                                                                                                                          07/26/2018                     $ 202.18
                                                                                                                          07/27/2018                 $ 78,804.02
                                                                                                                          07/30/2018                $ 174,064.01
                                                                                                                          07/31/2018                $ 122,103.99
                                                                                                                          08/01/2018                $ 113,337.65
                                                                                                                          08/02/2018                $ 149,868.55
                                                                                                                          08/03/2018                 $ 26,871.24
                                                                                                                          08/06/2018                $ 107,944.24
                                                                                                                          08/07/2018                $ 235,951.47
                                                                                                                          08/08/2018                 $ 79,682.59
                                                                                                                          08/09/2018                 $ 64,217.22
                                                                                                                          08/10/2018                 $ 80,368.45
                                                                                                                          08/13/2018                $ 121,933.93
                                                                                                                          08/14/2018                $ 117,003.24
                                                                                                                          08/16/2018                 $ 51,533.37
                                                                                                                          08/17/2018                 $ 94,645.41
                                                                                                                          08/20/2018                $ 176,005.72
                                                                                                                          08/21/2018                $ 186,052.05
                                                                                                                          08/22/2018                $ 107,211.41
                                                                                                                          08/23/2018                 $ 99,905.50
                                                                                                                          08/24/2018                 $ 97,212.04
                                                                                                                          08/27/2018                 $ 95,049.96
                                                                                                                          08/28/2018                 $ 94,599.93
                                                                                                                          08/29/2018                $ 242,378.44
                                                                                                                          08/30/2018                $ 100,726.94
                                                                                                                          08/31/2018              $ 3,178,017.25
                                                                                                                          08/31/2018                $ 177,075.71
                                                                                                                          09/04/2018                $ 345,654.69
                                                                                                                          09/05/2018                $ 167,997.91
                                                                                                                          09/06/2018                $ 139,696.86
                                                                                                                          09/07/2018                 $ 61,503.63
                                                                                                                          09/10/2018                $ 132,809.82
                                                                                                                          09/11/2018                 $ 84,436.91
                                                                                                                          09/12/2018                 $ 98,319.84
                                                                                                                          09/13/2018                 $ 91,304.53
                                                                                                                          09/14/2018                $ 159,638.12
                                                                                                                          09/17/2018                 $ 79,536.11
                                                                                                                          09/18/2018                 $ 95,597.26

         Total amount or value.........................................................................................                          $11,626,425.03




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 692
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 720 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SEDGWICK CLAIMS MANAGEMENT SERVICES
3.1,851.                                                                                                                  09/19/2018                $ 119,080.91 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          09/20/2018                $ 132,161.92
                                                                                                                          09/21/2018                 $ 87,534.11 q
              1100 RIDGEWAY LOOP RD                                                                                                                                     Unsecured loan repayments
                                                                                                                          09/24/2018                $ 112,103.12
                                                                                                                          09/25/2018                 $ 85,281.64 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      09/26/2018                $ 119,768.55
                                                                                                                          09/27/2018                $ 113,681.98 q
                                                                                                                                                                 X
              MEMPHIS                                        TN                                        38120                                                            Services
                                                                                                                          09/28/2018                $ 175,182.16
                                                                                                                          10/01/2018                 $ 71,721.49 q
                                                                                                                                                                 X                 Claims Management
              City                                              State                                ZIP Code                                                           Other
                                                                                                                          10/03/2018                $ 419,559.79                   Services
                                                                                                                          10/03/2018                $ 248,715.44
                                                                                                                          10/04/2018                $ 183,304.70
                                                                                                                          10/05/2018                $ 140,120.80
                                                                                                                          10/09/2018                $ 187,897.42
                                                                                                                          10/09/2018                 $ 52,549.50
                                                                                                                          10/10/2018                $ 617,527.70
                                                                                                                          10/11/2018                $ 200,960.74
                                                                                                                          10/12/2018                $ 207,447.64

         Total amount or value.........................................................................................                           $3,274,599.61



              SEIKO CORPORATION OF AMERICA
3.1,852.                                                                                                                   7/18/2018                       $ 700.16 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                     $ 1,719.16
                                                                                                                           7/20/2018                       $ 527.60 q
              1111 MACARTHUR BLVD                                                                                                                                       Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 4,104.66
                                                                                                                           7/24/2018                       $ 517.78 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                       $ 128.02
                                                                                                                           7/26/2018                     $ 9,639.09 q
              MAHWAH                                         NJ                                        07430                                                            Services
                                                                                                                           7/27/2018                       $ 853.50
              City                                              State                                ZIP Code
                                                                                                                           7/30/2018                     $ 4,576.96 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                       $ 305.40
                                                                                                                            8/1/2018                       $ 707.40
                                                                                                                            8/2/2018                       $ 565.38
                                                                                                                            8/3/2018                     $ 9,884.42
                                                                                                                            8/6/2018                     $ 5,207.10
                                                                                                                            8/7/2018                       $ 181.58
                                                                                                                            8/8/2018                     $ 1,046.86
                                                                                                                            8/9/2018                       $ 936.48
                                                                                                                           8/10/2018                       $ 720.44
                                                                                                                           8/13/2018                     $ 5,713.70
                                                                                                                           8/17/2018                     $ 1,194.70
                                                                                                                           8/20/2018                     $ 6,117.51
                                                                                                                           8/21/2018                       $ 678.80
                                                                                                                           8/22/2018                       $ 738.08
                                                                                                                           8/23/2018                     $ 1,117.40
                                                                                                                           8/24/2018                     $ 1,041.58
                                                                                                                           8/27/2018                     $ 5,587.34
                                                                                                                           8/28/2018                       $ 971.44
                                                                                                                           8/29/2018                       $ 743.18
                                                                                                                           8/30/2018                       $ 643.96
                                                                                                                           8/31/2018                       $ 597.78
                                                                                                                            9/4/2018                     $ 5,532.17
                                                                                                                            9/5/2018                     $ 1,085.50
                                                                                                                            9/6/2018                     $ 1,192.33
                                                                                                                            9/7/2018                     $ 1,665.48

         Total amount or value.........................................................................................                              $76,942.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 693
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 721 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SEIN TOGETHER CO LTD
3.1,853.                                                                                                                  8/10/2018                 $ 49,098.28   q
              Creditor's Name                                                                                                                                         Secured debt

              SEIN TOGETHER BUILDING 29 NONHYEON-RO 118-GIL                                                                                                       q   Unsecured loan repayments
              GANGNAM-GU
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SEOUL                                          SOUTH KOREA                               06107                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $49,098.28



              SELECT - KM PLAZA LLC
3.1,854.                                                                                                                  8/22/2018                 $ 52,854.07   q
              Creditor's Name                                                                                                                                         Secured debt

              CO SELECT STRATEGIES RETAIL HOLDI                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              CLEVELAND                                      OH                                    44194-4486                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $52,854.07



              SELECT JEWELRY INC
3.1,855.                                                                                                                  7/17/2018                  $ 1,123.21 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                     $ 19.93
                                                                                                                          7/20/2018                     $ 72.65 q
              47-28 37TH STREET                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                  $ 1,376.44
                                                                                                                          7/25/2018                  $ 2,917.62 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 63.68
                                                                                                                          7/27/2018                    $ 141.94 q
              LONG ISLAND CITY                               NY                                        11101                                                          Services
                                                                                                                          7/30/2018                     $ 46.12
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                     $ 50.46 q
                                                                                                                                                                      Other
                                                                                                                           8/1/2018                  $ 2,158.19
                                                                                                                           8/2/2018                    $ 361.03
                                                                                                                           8/3/2018                    $ 145.30
                                                                                                                           8/6/2018                    $ 312.71
                                                                                                                           8/7/2018                  $ 2,099.69
                                                                                                                           8/8/2018                  $ 2,970.91
                                                                                                                           8/9/2018                     $ 61.38
                                                                                                                          8/10/2018                     $ 77.20
                                                                                                                          8/13/2018                     $ 77.53
                                                                                                                          8/14/2018                  $ 1,052.21
                                                                                                                          8/15/2018                  $ 2,939.43
                                                                                                                          8/16/2018                    $ 114.87
                                                                                                                          8/17/2018                     $ 61.38
                                                                                                                          8/20/2018                    $ 369.73
                                                                                                                          8/21/2018                 $ 50,396.02
                                                                                                                          8/22/2018                  $ 4,124.20
                                                                                                                          8/23/2018                    $ 102.43
                                                                                                                          8/29/2018                  $ 2,522.52
                                                                                                                          8/30/2018                    $ 311.07
                                                                                                                           9/5/2018                  $ 2,562.57
                                                                                                                           9/6/2018                  $ 1,181.57

         Total amount or value.........................................................................................                             $79,813.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 694
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 722 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SEMINOLE TOWN CENTER LP
3.1,856.                                                                                                                   7/30/2018                     $ 8,262.34   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,262.34

              867726 RELIABLE PARKWAY
                                                                                                                           9/27/2018                     $ 8,262.34   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0077                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $24,787.02



              SENCI POWER USA
3.1,857.                                                                                                                  07/24/2018                $ 321,289.29      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/04/2018                $ 325,105.29

              10887 COMMERCE WAY STE A                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              FONTANA                                        CA                                        92337                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $646,394.58




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 695
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 723 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SERITAGE GROWTH PROPERTIES LP
3.1,858.                                                                                                                  7/30/2018                $ 395,901.42 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/30/2018                $ 167,518.90
                                                                                                                          7/30/2018                $ 145,978.72 q
              P O BOX 776148                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/30/2018                $ 144,747.43
                                                                                                                          7/30/2018                $ 143,126.36 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/30/2018                $ 139,483.80
                                                                                                                          7/30/2018                $ 136,417.44 q
                                                                                                                                                                X
              CHICAGO                                        IL                                    60677-6148                                                       Services
                                                                                                                          7/30/2018                $ 130,463.00
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                $ 129,707.32 q
                                                                                                                                                                    Other
                                                                                                                          7/30/2018                $ 126,080.40
                                                                                                                          7/30/2018                $ 124,256.77
                                                                                                                          7/30/2018                $ 122,521.55
                                                                                                                          7/30/2018                $ 120,822.27
                                                                                                                          7/30/2018                $ 119,353.20
                                                                                                                          7/30/2018                $ 118,653.22
                                                                                                                          7/30/2018                $ 115,826.13
                                                                                                                          7/30/2018                $ 113,903.86
                                                                                                                          7/30/2018                $ 113,805.09
                                                                                                                          7/30/2018                $ 109,545.85
                                                                                                                          7/30/2018                $ 108,970.19
                                                                                                                          7/30/2018                $ 108,939.43
                                                                                                                          7/30/2018                $ 103,060.47
                                                                                                                          7/30/2018                $ 102,077.01
                                                                                                                          7/30/2018                 $ 99,265.56
                                                                                                                          7/30/2018                 $ 99,245.70
                                                                                                                          7/30/2018                 $ 97,958.78
                                                                                                                          7/30/2018                 $ 95,965.02
                                                                                                                          7/30/2018                 $ 95,436.44
                                                                                                                          7/30/2018                 $ 92,007.08
                                                                                                                          7/30/2018                 $ 91,898.75
                                                                                                                          7/30/2018                 $ 91,498.76
                                                                                                                          7/30/2018                 $ 91,146.74
                                                                                                                          7/30/2018                 $ 90,947.91
                                                                                                                          7/30/2018                 $ 89,812.94
                                                                                                                          7/30/2018                 $ 89,168.17
                                                                                                                          7/30/2018                 $ 86,752.74
                                                                                                                          7/30/2018                 $ 85,617.99
                                                                                                                          7/30/2018                 $ 82,586.00
                                                                                                                          7/30/2018                 $ 81,010.29
                                                                                                                          7/30/2018                 $ 80,751.05
                                                                                                                          7/30/2018                 $ 80,728.48
                                                                                                                          7/30/2018                 $ 80,208.08
                                                                                                                          7/30/2018                 $ 79,014.30
                                                                                                                          7/30/2018                 $ 79,001.68
                                                                                                                          7/30/2018                 $ 78,853.19
                                                                                                                          7/30/2018                 $ 78,731.26
                                                                                                                          7/30/2018                 $ 76,531.20
                                                                                                                          7/30/2018                 $ 75,854.16
                                                                                                                          7/30/2018                 $ 75,268.90
                                                                                                                          7/30/2018                 $ 74,988.73
                                                                                                                          7/30/2018                 $ 74,613.38
                                                                                                                          7/30/2018                 $ 74,425.96
                                                                                                                          7/30/2018                 $ 73,764.84
                                                                                                                          7/30/2018                 $ 71,571.70
                                                                                                                          7/30/2018                 $ 69,704.86
                                                                                                                          7/30/2018                 $ 68,789.72
                                                                                                                          7/30/2018                 $ 68,469.27
                                                                                                                          7/30/2018                 $ 68,442.68
                                                                                                                          7/30/2018                 $ 68,248.09
                                                                                                                          7/30/2018                 $ 68,158.49

         Total amount or value.........................................................................................                          $6,167,598.72




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 696
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 724 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SERITAGE GROWTH PROPERTIES LP
3.1,859.                                                                                                                  7/30/2018                 $ 67,818.21 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/30/2018                 $ 67,623.36
                                                                                                                          7/30/2018                 $ 67,488.47 q
              P O BOX 776148                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/30/2018                 $ 66,831.27
                                                                                                                          7/30/2018                 $ 66,802.43 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/30/2018                 $ 66,729.90
                                                                                                                          7/30/2018                 $ 63,266.22 q
                                                                                                                                                                X
              CHICAGO                                        IL                                    60677-6148                                                       Services
                                                                                                                          7/30/2018                 $ 63,229.24
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                 $ 62,798.63 q
                                                                                                                                                                    Other
                                                                                                                          7/30/2018                 $ 61,491.96
                                                                                                                          7/30/2018                 $ 59,614.22
                                                                                                                          7/30/2018                 $ 58,928.73
                                                                                                                          7/30/2018                 $ 58,870.27
                                                                                                                          7/30/2018                 $ 57,702.34
                                                                                                                          7/30/2018                 $ 57,479.03
                                                                                                                          7/30/2018                 $ 56,929.17
                                                                                                                          7/30/2018                 $ 56,222.64
                                                                                                                          7/30/2018                 $ 56,082.48
                                                                                                                          7/30/2018                 $ 53,895.04
                                                                                                                          7/30/2018                 $ 53,449.93
                                                                                                                          7/30/2018                 $ 52,910.36
                                                                                                                          7/30/2018                 $ 52,417.00
                                                                                                                          7/30/2018                 $ 52,028.63
                                                                                                                          7/30/2018                 $ 49,548.09
                                                                                                                          7/30/2018                 $ 46,603.93
                                                                                                                          7/30/2018                 $ 46,084.53
                                                                                                                          7/30/2018                 $ 43,508.05
                                                                                                                          7/30/2018                 $ 40,083.09
                                                                                                                          7/30/2018                 $ 38,022.55
                                                                                                                          7/30/2018                 $ 36,866.06
                                                                                                                          7/30/2018                 $ 35,831.28
                                                                                                                          7/30/2018                 $ 35,572.89
                                                                                                                          7/30/2018                 $ 35,054.58
                                                                                                                          7/30/2018                 $ 33,601.40
                                                                                                                          7/30/2018                 $ 23,664.65
                                                                                                                          7/30/2018                 $ 14,178.63
                                                                                                                          8/28/2018                $ 395,901.46
                                                                                                                          8/28/2018                $ 167,518.90
                                                                                                                          8/28/2018                $ 145,978.72
                                                                                                                          8/28/2018                $ 144,747.43
                                                                                                                          8/28/2018                $ 143,126.36
                                                                                                                          8/28/2018                $ 139,483.80
                                                                                                                          8/28/2018                $ 136,417.44
                                                                                                                          8/28/2018                $ 130,463.00
                                                                                                                          8/28/2018                $ 129,707.32
                                                                                                                          8/28/2018                $ 126,080.40
                                                                                                                          8/28/2018                $ 124,256.77
                                                                                                                          8/28/2018                $ 122,521.55
                                                                                                                          8/28/2018                $ 120,822.27
                                                                                                                          8/28/2018                $ 119,353.20
                                                                                                                          8/28/2018                $ 118,653.22
                                                                                                                          8/28/2018                $ 115,826.13
                                                                                                                          8/28/2018                $ 113,903.86
                                                                                                                          8/28/2018                $ 113,805.15
                                                                                                                          8/28/2018                $ 109,545.85
                                                                                                                          8/28/2018                $ 109,114.81
                                                                                                                          8/28/2018                $ 108,939.43
                                                                                                                          8/28/2018                $ 103,060.47
                                                                                                                          8/28/2018                $ 102,077.01
                                                                                                                          8/28/2018                 $ 99,265.56

         Total amount or value.........................................................................................                          $5,099,799.37




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 697
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 725 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SERITAGE GROWTH PROPERTIES LP
3.1,860.                                                                                                                  8/28/2018                 $ 99,245.70 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          8/28/2018                 $ 97,958.78
                                                                                                                          8/28/2018                 $ 95,965.02 q
              P O BOX 776148                                                                                                                                        Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 95,436.44
                                                                                                                          8/28/2018                 $ 92,007.14 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      8/28/2018                 $ 91,898.75
                                                                                                                          8/28/2018                 $ 91,498.76 q
                                                                                                                                                                X
              CHICAGO                                        IL                                    60677-6148                                                       Services
                                                                                                                          8/28/2018                 $ 91,146.74
              City                                                State                              ZIP Code
                                                                                                                          8/28/2018                 $ 90,947.91 q
                                                                                                                                                                    Other
                                                                                                                          8/28/2018                 $ 89,812.94
                                                                                                                          8/28/2018                 $ 89,168.17
                                                                                                                          8/28/2018                 $ 86,752.74
                                                                                                                          8/28/2018                 $ 85,617.99
                                                                                                                          8/28/2018                 $ 82,586.00
                                                                                                                          8/28/2018                 $ 81,010.29
                                                                                                                          8/28/2018                 $ 80,751.05
                                                                                                                          8/28/2018                 $ 80,728.48
                                                                                                                          8/28/2018                 $ 80,208.08
                                                                                                                          8/28/2018                 $ 79,014.30
                                                                                                                          8/28/2018                 $ 79,001.68
                                                                                                                          8/28/2018                 $ 78,853.19
                                                                                                                          8/28/2018                 $ 78,731.26
                                                                                                                          8/28/2018                 $ 76,531.20
                                                                                                                          8/28/2018                 $ 75,854.16
                                                                                                                          8/28/2018                 $ 75,268.90
                                                                                                                          8/28/2018                 $ 74,988.73
                                                                                                                          8/28/2018                 $ 74,613.38
                                                                                                                          8/28/2018                 $ 74,425.96
                                                                                                                          8/28/2018                 $ 73,764.84
                                                                                                                          8/28/2018                 $ 71,571.70
                                                                                                                          8/28/2018                 $ 69,704.86
                                                                                                                          8/28/2018                 $ 68,789.72
                                                                                                                          8/28/2018                 $ 68,469.27
                                                                                                                          8/28/2018                 $ 68,442.68
                                                                                                                          8/28/2018                 $ 68,248.09
                                                                                                                          8/28/2018                 $ 68,158.49
                                                                                                                          8/28/2018                 $ 67,818.21
                                                                                                                          8/28/2018                 $ 67,623.36
                                                                                                                          8/28/2018                 $ 67,488.47
                                                                                                                          8/28/2018                 $ 66,831.27
                                                                                                                          8/28/2018                 $ 66,802.43
                                                                                                                          8/28/2018                 $ 66,729.90
                                                                                                                          8/28/2018                 $ 63,266.22
                                                                                                                          8/28/2018                 $ 63,229.24
                                                                                                                          8/28/2018                 $ 62,798.63
                                                                                                                          8/28/2018                 $ 61,491.96
                                                                                                                          8/28/2018                 $ 59,614.22
                                                                                                                          8/28/2018                 $ 58,928.73
                                                                                                                          8/28/2018                 $ 58,870.27
                                                                                                                          8/28/2018                 $ 57,702.34
                                                                                                                          8/28/2018                 $ 57,479.03
                                                                                                                          8/28/2018                 $ 56,929.17
                                                                                                                          8/28/2018                 $ 56,222.64
                                                                                                                          8/28/2018                 $ 56,082.48
                                                                                                                          8/28/2018                 $ 53,895.04
                                                                                                                          8/28/2018                 $ 53,449.93
                                                                                                                          8/28/2018                 $ 52,910.36
                                                                                                                          8/28/2018                 $ 52,417.00
                                                                                                                          8/28/2018                 $ 52,028.63
                                                                                                                          8/28/2018                 $ 49,548.09

         Total amount or value.........................................................................................                          $4,357,331.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 698
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 726 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SERITAGE SRC FINANCE LLC
3.1,861.                                                                                                                  08/31/2018              $ 1,448,581.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          10/01/2018              $ 1,543,933.00

              P O BOX 776148                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60677                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $2,992,514.00



              SERTA INCORPORATED
3.1,862.                                                                                                                   7/20/2018                $ 122,055.67 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                $ 722,244.88
                                                                                                                           7/24/2018                $ 229,693.38 q
              2600 FORBS AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                   $ 1,674.99
                                                                                                                           7/26/2018                 $ 10,326.24 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/27/2018                $ 142,727.70
                                                                                                                           7/30/2018                $ 477,283.12 q
              HOFFMAN ESTATES                                IL                                        60192                                                           Services
                                                                                                                           7/31/2018                $ 150,073.66
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                   $ 4,811.49 q
                                                                                                                                                                       Other
                                                                                                                            8/3/2018                $ 116,880.54
                                                                                                                            8/6/2018                $ 306,992.49
                                                                                                                            8/7/2018                 $ 85,782.29
                                                                                                                            8/8/2018                   $ 2,389.93
                                                                                                                           8/13/2018                $ 140,041.29
                                                                                                                           8/14/2018                $ 224,472.46
                                                                                                                           8/15/2018                $ 236,069.15
                                                                                                                           8/16/2018                     $ 451.35
                                                                                                                           8/17/2018                $ 149,510.99
                                                                                                                           8/20/2018                $ 351,006.85
                                                                                                                           8/21/2018                 $ 73,229.47
                                                                                                                           8/22/2018                     $ 105.61
                                                                                                                           8/23/2018                   $ 2,138.15
                                                                                                                           8/24/2018                 $ 34,490.35
                                                                                                                           8/27/2018                $ 226,011.56
                                                                                                                           8/28/2018                $ 203,468.05
                                                                                                                           8/29/2018                 $ 11,067.18
                                                                                                                           8/30/2018                   $ 1,746.92
                                                                                                                           8/31/2018                 $ 99,531.43
                                                                                                                            9/4/2018                $ 672,402.12
                                                                                                                            9/5/2018                 $ 28,675.46
                                                                                                                            9/6/2018                     $ 681.43
                                                                                                                           9/10/2018                $ 189,313.94
                                                                                                                           9/11/2018                $ 163,005.25
                                                                                                                           9/12/2018                $ 102,883.56
                                                                                                                           9/13/2018                   $ 8,400.67
                                                                                                                           9/14/2018                 $ 10,533.71
                                                                                                                           9/17/2018                $ 256,727.51
                                                                                                                           9/18/2018                $ 158,292.43
                                                                                                                           9/19/2018                   $ 6,209.46
                                                                                                                           9/20/2018                 $ 13,439.42
                                                                                                                           9/21/2018                $ 104,913.44
                                                                                                                           9/24/2018                $ 685,925.91
                                                                                                                           9/25/2018                $ 224,084.68
                                                                                                                           9/27/2018                   $ 5,983.92
                                                                                                                           9/28/2018                 $ 88,258.91
                                                                                                                           10/1/2018                $ 308,186.26

         Total amount or value.........................................................................................                           $7,154,195.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 699
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 727 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SERTEC CORPORATION
3.1,863.                                                                                                                  07/30/2018                     $ 3,861.55   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/31/2018                     $ 4,722.10

              5665 NEW NORTHSIDE DR STE 400
                                                                                                                          09/28/2018                     $ 4,559.85   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30328                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,143.50



              SG CORPORATION
3.1,864.                                                                                                                   7/18/2018                 $ 31,660.20      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/26/2018                 $ 27,257.40

              35 DIGITAL-RO 10-GIL GEUMCHEON-GU
                                                                                                                           8/20/2018                 $ 32,846.40      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SEOUL                                          SOUTH KOREA                               08514                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $91,764.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 700
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 728 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SGG INC
3.1,865.                                                                                                                  7/17/2018                   $ 1,090.20 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/18/2018                 $ 16,636.35
                                                                                                                          7/19/2018                 $ 56,476.85 q
              31-00 47TH AVENUE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/20/2018                   $ 1,510.03
                                                                                                                          7/23/2018                   $ 7,539.26 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/24/2018                   $ 1,112.50
                                                                                                                          7/25/2018                 $ 35,471.35 q
              LONG ISLAND CITY                               NY                                        11101                                                         Services
                                                                                                                          7/26/2018                   $ 1,259.65
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                   $ 1,729.04 q
                                                                                                                                                                     Other
                                                                                                                          7/30/2018                   $ 7,208.19
                                                                                                                          7/31/2018                   $ 1,006.24
                                                                                                                           8/1/2018                   $ 1,448.64
                                                                                                                           8/2/2018                 $ 56,284.52
                                                                                                                           8/3/2018                   $ 1,651.77
                                                                                                                           8/6/2018                   $ 7,353.69
                                                                                                                           8/9/2018                   $ 2,899.08
                                                                                                                          8/10/2018                   $ 1,324.32
                                                                                                                          8/13/2018                   $ 5,458.64
                                                                                                                          8/14/2018                   $ 1,643.57
                                                                                                                          8/15/2018                 $ 19,154.70
                                                                                                                          8/16/2018                   $ 1,000.39
                                                                                                                          8/17/2018                $ 134,332.07
                                                                                                                          8/20/2018                   $ 6,619.83
                                                                                                                          8/21/2018                     $ 781.57
                                                                                                                          8/22/2018                 $ 56,481.68
                                                                                                                          8/23/2018                   $ 1,843.80
                                                                                                                          8/24/2018                   $ 1,337.40
                                                                                                                          8/27/2018                   $ 6,244.90
                                                                                                                          8/28/2018                     $ 979.79
                                                                                                                          8/29/2018                 $ 14,783.09
                                                                                                                          8/30/2018                   $ 1,353.24
                                                                                                                          8/31/2018                   $ 1,207.58
                                                                                                                           9/4/2018                 $ 19,629.54
                                                                                                                           9/5/2018                     $ 934.38
                                                                                                                           9/6/2018                   $ 1,161.20

         Total amount or value.........................................................................................                            $476,949.05



              SH NEX-T INTL CO LTD
3.1,866.                                                                                                                  8/20/2018                 $ 61,573.69 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          8/21/2018                 $ 68,223.30
                                                                                                                           9/4/2018                    $ 238.24 q
              7FSHENGGAO BLDG137 XIANXIA RD CHANGNING DIST                                                                                                           Unsecured loan repayments
                                                                                                                          9/17/2018                  $ 3,722.14
                                                                                                                          9/19/2018                  $ 3,979.18 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street

              SHANGHAI                                                                                 200051                                                    q   Services

              City                                              State                                ZIP Code                                                    q   Other


         Total amount or value.........................................................................................                            $137,736.55




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 701
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 729 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SH WEI-ZHONG-YUAN INTL TRADE CO LTD
3.1,867.                                                                                                                  7/30/2018                 $ 18,396.53 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/8/2018                   $ 7,493.44
                                                                                                                          8/10/2018                $ 141,098.21 q
              ROOM 69 9TH FLOOR NO461 MIDDLE HUAIHAI RD                                                                                                                 Unsecured loan repayments
                                                                                                                          8/16/2018                   $ 3,416.84
                                                                                                                          8/27/2018                 $ 56,108.07 qX
                                                                                                                                                                        Suppliers or vendors
              Street

              SHANGHAI                                       CHINA                                                                                                  q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $226,513.09



              SHALER ZAMAGIAS LP
3.1,868.                                                                                                                  10/5/2018                $ 138,712.42     q
              Creditor's Name                                                                                                                                           Secured debt

              P O BOX 72094                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CLEVELAND                                      OH                                        44192                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $138,712.42



              SHAMROCK INDUSTRIES
3.1,869.                                                                                                                  7/18/2018                       $ 717.84 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                        $ 16.99
                                                                                                                          7/23/2018                     $ 1,502.33 q
              1796 AMBER GROVE COVE                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 213.91
                                                                                                                          7/25/2018                       $ 153.68 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 271.96
                                                                                                                          7/30/2018                       $ 695.47 q
              COLLIERVILLE                                    TN                                       38017                                                            Services
                                                                                                                          7/31/2018                       $ 745.00
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                        $ 56.44 q
                                                                                                                                                                        Other
                                                                                                                           8/9/2018                       $ 208.22
                                                                                                                          8/13/2018                       $ 979.00
                                                                                                                          8/14/2018                        $ 80.76
                                                                                                                          8/15/2018                       $ 299.97
                                                                                                                          8/20/2018                       $ 603.08
                                                                                                                          8/21/2018                        $ 22.04
                                                                                                                          8/22/2018                       $ 288.97
                                                                                                                          8/23/2018                       $ 251.74
                                                                                                                          8/27/2018                     $ 1,159.43
                                                                                                                          8/28/2018                       $ 444.54
                                                                                                                          8/30/2018                       $ 328.30
                                                                                                                          8/31/2018                       $ 414.55
                                                                                                                           9/4/2018                       $ 532.93

         Total amount or value.........................................................................................                                 $9,987.15




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 702
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 730 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SHANAZ RAWOOF AHMED
3.1,870.                                                                                                                  7/17/2018                     $ 7,382.22 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/13/2018                       $ 223.52
                                                                                                                          8/14/2018                        $ 42.50 q
              PO BOX 962                                                                                                                                                Unsecured loan repayments
                                                                                                                          8/15/2018                        $ 50.37
                                                                                                                          8/20/2018                       $ 530.46 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/28/2018                     $ 1,531.67
              FRISCO                                         TX                                        75034                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                                 $9,760.74



              SHANDONG LAWRANCE TEXTILES CO LTD
3.1,871.                                                                                                                   9/4/2018                 $ 32,178.54     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/5/2018                 $ 39,307.50

              NO 6 XICHANG ROAD ZAOZHUANG ECONOMIC                                                                                                                  q   Unsecured loan repayments
              DEVELOPMENT ZONE
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              ZAOZHUANG                                      CHINA                                     277100                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $71,486.04



              SHANGHAI EAST BEST FOREIGN TRADE CO
3.1,872.                                                                                                                  10/2/2018                 $ 26,361.56     q
              Creditor's Name                                                                                                                                           Secured debt

              ROOM 20A NO10 SHUNCHANG RD                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              SHANGHAI                                       CHINA                                     200021                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $26,361.56



              SHANGHAI FOCHIER INTL TRADE CO LTD
3.1,873.                                                                                                                  7/18/2018                  $ 8,767.17 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/2/2018                 $ 87,439.29
                                                                                                                          8/21/2018                 $ 45,616.05 q
              RM403BUILDING 1 NO33 LESHAN ROADXUHUI DISTRICT                                                                                                            Unsecured loan repayments
                                                                                                                          8/27/2018                  $ 6,286.74
                                                                                                                           9/4/2018                 $ 77,625.51 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street

              SHANGHAI                                       SHANGHAI                                                                                               q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $225,734.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 703
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 731 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SHANGHAI GISTON GARMENT CO LTD
3.1,874.                                                                                                                  7/24/2018                 $ 24,244.40 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/27/2018                 $ 31,483.63
                                                                                                                          7/31/2018                 $ 14,905.41 q
              ROOM 501HAITANG BUILDINGNO299 JIANGCHANG                                                                                                                Unsecured loan repayments
                                                                                                                           8/2/2018                 $ 56,560.68
              ROADW
                                                                                                                           8/3/2018                 $ 18,251.51 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/6/2018                 $ 46,318.87
                                                                                                                          8/15/2018                    $ 103.84 q
              SHANGHAI                                       SHANGHAI                                  200436                                                         Services
                                                                                                                          8/21/2018                    $ 570.02
              City                                              State                                ZIP Code
                                                                                                                          8/30/2018                 $ 89,780.14 q
                                                                                                                                                                      Other
                                                                                                                           9/4/2018                  $ 1,067.22
                                                                                                                          9/11/2018                  $ 1,672.11
                                                                                                                          9/14/2018                  $ 3,073.94

         Total amount or value.........................................................................................                            $288,031.77



              SHANGHAI KINGTON TRADING CO LTD
3.1,875.                                                                                                                  8/24/2018                 $ 67,556.00   q
              Creditor's Name                                                                                                                                         Secured debt

              619 SCHUMAKER LANE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SALISBURY                                      MD                                        21804                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $67,556.00



              SHANGHAI NEOENT INDUSTRIAL CO LTD
3.1,876.                                                                                                                   8/2/2018                 $ 34,616.24   q
              Creditor's Name                                                                                                                                         Secured debt

              NO340 GUANGMING VILLAGE NANQIAO TOWN FENGXIAN                                                                                                       q   Unsecured loan repayments
              DISTRICT
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SHANGHAI                                       SHANGHAI                                  201406                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $34,616.24



              SHANGHAI XIYUAN IMP & EXP CO LTD
3.1,877.                                                                                                                  9/11/2018                $ 264,435.30   q
              Creditor's Name                                                                                                                                         Secured debt

              FL9 NO 111 BAIXIANG ROAD                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              YANGZHOU                                       CHINA                                                                                                q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $264,435.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 704
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 732 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SHANTI CORPORATION
3.1,878.                                                                                                                  7/17/2018                    $ 149.11 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                    $ 609.34
                                                                                                                          7/19/2018                    $ 566.77 q
              1212 AVENUE OF THE AMERICAS 23RD F                                                                                                                        Unsecured loan repayments
                                                                                                                          7/23/2018                  $ 1,909.71
                                                                                                                          7/24/2018                    $ 967.12 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/25/2018                  $ 1,275.99
                                                                                                                          7/26/2018                    $ 593.60 q
              NEW YORK                                       NY                                        10036                                                            Services
                                                                                                                          7/27/2018                    $ 299.83
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                  $ 2,885.39 q
                                                                                                                                                                        Other
                                                                                                                          7/31/2018                    $ 235.69
                                                                                                                           8/1/2018                    $ 285.19
                                                                                                                           8/2/2018                    $ 788.04
                                                                                                                           8/3/2018                    $ 623.46
                                                                                                                           8/6/2018                  $ 1,349.78
                                                                                                                          8/13/2018                    $ 859.43
                                                                                                                          8/14/2018                    $ 100.00
                                                                                                                          8/15/2018                  $ 1,608.26
                                                                                                                          8/16/2018                    $ 530.35
                                                                                                                          8/17/2018                  $ 1,231.65
                                                                                                                          8/20/2018                  $ 4,671.53
                                                                                                                          8/21/2018                    $ 989.29
                                                                                                                          8/22/2018                  $ 1,974.63
                                                                                                                          8/23/2018                    $ 662.33
                                                                                                                          8/24/2018                  $ 2,246.77
                                                                                                                          8/27/2018                  $ 5,571.46
                                                                                                                          8/28/2018                    $ 422.43
                                                                                                                          8/29/2018                  $ 1,730.94
                                                                                                                          8/30/2018                    $ 727.70
                                                                                                                          8/31/2018                    $ 754.25
                                                                                                                           9/4/2018                 $ 10,161.19
                                                                                                                           9/5/2018                  $ 1,472.48

         Total amount or value.........................................................................................                             $48,253.71



              SHARK CORPORATION
3.1,879.                                                                                                                  7/17/2018                       $ 757.90 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                          $ 9.50
                                                                                                                          7/23/2018                       $ 478.50 q
              24424 S MAIN ST 603                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 733.12
                                                                                                                          7/26/2018                        $ 91.50 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 132.50
                                                                                                                          7/31/2018                     $ 6,365.56 q
              CARSON                                         CA                                        90745                                                            Services
                                                                                                                           8/2/2018                        $ 25.00
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 147.50 q
                                                                                                                                                                        Other
                                                                                                                           8/7/2018                     $ 1,443.90
                                                                                                                           8/9/2018                        $ 17.00
                                                                                                                          8/10/2018                        $ 39.50
                                                                                                                          8/13/2018                       $ 453.50
                                                                                                                          8/14/2018                       $ 298.56
                                                                                                                          8/15/2018                        $ 37.00
                                                                                                                          8/16/2018                        $ 18.00
                                                                                                                          8/20/2018                       $ 411.66
                                                                                                                          8/21/2018                       $ 597.12
                                                                                                                          8/24/2018                       $ 267.50
                                                                                                                          8/27/2018                       $ 437.50
                                                                                                                          8/28/2018                       $ 774.90
                                                                                                                          8/29/2018                          $ 7.50
                                                                                                                          8/30/2018                          $ 9.00
                                                                                                                           9/4/2018                     $ 2,184.29
                                                                                                                           9/6/2018                        $ 21.50

         Total amount or value.........................................................................................                             $15,759.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 705
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 733 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SHARP ELECTRONICS CORP
3.1,880.                                                                                                                   7/18/2018                 $ 14,983.12      q
              Creditor's Name                                                                                                                                             Secured debt

              DEPT CHI BOX 10067                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PALATINE                                       IL                                    60055-0067                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $14,983.12



              SHASTA COUNTY TREASURER
3.1,881.                                                                                                                   8/16/2018                     $ 5,495.63   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/16/2018                     $ 3,531.13

              PO BOX 991830                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              REDDING                                        CA                                    96099-1830                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $9,026.76



              SHAVEL ASSOCIATES INC
3.1,882.                                                                                                                  07/24/2018                     $ 2,685.13   q
              Creditor's Name                                                                                                                                             Secured debt

              13 ROSZEL ROAD                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PRINCETON                                      NJ                                         8540                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $2,685.13



              SHEIKHS TRADING LLC
3.1,883.                                                                                                                   7/18/2018                       $ 199.06 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/23/2018                       $ 149.21
                                                                                                                           7/24/2018                       $ 903.00 q
              207 ASHLAND DRIVE                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 464.86
                                                                                                                            8/6/2018                     $ 1,157.73 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/13/2018                       $ 796.70
                                                                                                                           8/14/2018                       $ 160.99 q
              WOODSTOCK                                      GA                                        30189                                                              Services
                                                                                                                           8/17/2018                       $ 529.90
              City                                                State                              ZIP Code
                                                                                                                           8/27/2018                       $ 137.39 q
                                                                                                                                                                          Other
                                                                                                                           8/28/2018                       $ 160.68
                                                                                                                           8/30/2018                     $ 1,109.55
                                                                                                                            9/4/2018                       $ 446.70
                                                                                                                            9/6/2018                       $ 306.25
                                                                                                                           9/10/2018                       $ 486.66

         Total amount or value.........................................................................................                                  $7,008.68




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 706
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 734 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SHELBY CHARTER TOWNSHIP TREASURER
3.1,884.                                                                                                                  8/29/2018                 $ 74,586.17   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/29/2018                 $ 33,056.90

              PO BOX 77000 DEPT 77598                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              DETROIT                                        MI                                    48277-0598                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $107,643.07



              SHELBY COUNTY TREASURER
3.1,885.                                                                                                                  8/24/2018                 $ 10,012.96   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 2751                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              MEMPHIS                                        TN                                    38101-2751                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $10,012.96



              SHELBY HALL ROAD LLC
3.1,886.                                                                                                                  7/23/2018                 $ 85,943.03   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/24/2018                 $ 85,943.03

              101 BARCLAY STREET - 7W ATTN KERI-ANNE MARSHALL
                                                                                                                          9/24/2018                 $ 85,943.03   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10286                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $257,829.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 707
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 735 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SHELTERLOGIC CORP
3.1,887.                                                                                                                  7/17/2018                    $ 531.24 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                  $ 1,745.40
                                                                                                                          7/19/2018                    $ 447.94 q
              150 CALLENDER ROAD                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/20/2018                  $ 1,628.99
                                                                                                                          7/23/2018                 $ 56,677.36 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/23/2018                  $ 1,847.41
                                                                                                                          7/25/2018                  $ 1,464.17 q
              WATERTOWN                                      CT                                        06795                                                          Services
                                                                                                                          7/26/2018                    $ 671.89
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                    $ 863.05 q
                                                                                                                                                                      Other
                                                                                                                          7/30/2018                  $ 2,885.54
                                                                                                                           8/1/2018                    $ 145.48
                                                                                                                           8/2/2018                    $ 843.36
                                                                                                                           8/3/2018                    $ 308.98
                                                                                                                           8/6/2018                  $ 2,171.97
                                                                                                                           8/7/2018                    $ 188.96
                                                                                                                           8/8/2018                  $ 1,478.57
                                                                                                                           8/9/2018                  $ 2,141.84
                                                                                                                          8/10/2018                    $ 772.64
                                                                                                                          8/13/2018                  $ 3,001.20
                                                                                                                          8/14/2018                    $ 458.50
                                                                                                                          8/15/2018                  $ 2,780.02
                                                                                                                          8/16/2018                    $ 543.39
                                                                                                                          8/17/2018                    $ 926.45
                                                                                                                          8/20/2018                  $ 1,602.18
                                                                                                                          8/21/2018                    $ 188.98
                                                                                                                          8/22/2018                  $ 1,652.66
                                                                                                                          8/23/2018                  $ 1,564.12
                                                                                                                          8/24/2018                    $ 760.35
                                                                                                                          8/27/2018                    $ 671.20
                                                                                                                          8/28/2018                    $ 170.77
                                                                                                                          8/29/2018                  $ 1,574.14
                                                                                                                          8/30/2018                  $ 1,515.29
                                                                                                                          8/31/2018                    $ 867.50
                                                                                                                           9/4/2018                  $ 4,397.74
                                                                                                                           9/5/2018                  $ 1,819.73
                                                                                                                           9/6/2018                  $ 2,245.41

         Total amount or value.........................................................................................                            $103,554.42



              SHENZHEN EVERBEST MACHINERY IND
3.1,888.                                                                                                                  7/17/2018                $ 341,713.60   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/25/2018                 $ 30,674.40

              19 BLDG5 REGIONBAIWANGXIN IND PK SONGBAI RD
                                                                                                                          8/10/2018                $ 137,346.00   q   Unsecured loan repayments
              BAIMANG XILI NANSHAN
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SHENZHEN NANSHAN                               GUANGDONG                                 518108                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $509,734.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 708
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 736 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SHERIFF OF PUTNAM COUNTY
3.1,889.                                                                                                                  8/17/2018                 $ 12,703.66   q
              Creditor's Name                                                                                                                                         Secured debt

              236 COURTHOUSE DR STE 8                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              WINFIELD                                       WV                                        25213                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $12,703.66



              SHI YI FOOTWEAR MFG FACTORY
3.1,890.                                                                                                                   8/2/2018                 $ 59,184.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/17/2018                 $ 46,109.13

              13 HEATHERWOOD DR
                                                                                                                           9/4/2018                $ 132,244.65   q   Unsecured loan repayments
                                                                                                                          9/10/2018                $ 276,287.76
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DILLSBURG                                      PA                                        17019                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $513,825.54



              SHILLINGTON PLAZA LLC
3.1,891.                                                                                                                  8/13/2018                 $ 25,539.60   q
              Creditor's Name                                                                                                                                         Secured debt

              P O BOX 780330                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19178-0330                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $25,539.60



              SHINJIN INTERNATIONAL CORP
3.1,892.                                                                                                                  7/27/2018                 $ 97,160.43   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/27/2018                 $ 68,251.85

              SUITE 6FI DAERUNG POST TOWER I 288 DIGITAL-RO
                                                                                                                          7/31/2018                $ 111,813.57   q   Unsecured loan repayments
                                                                                                                          7/31/2018                 $ 57,459.18
              GURO-KU
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SEOUL                                          SOUTH KOREA                                                                                          q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $334,685.03




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 709
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 737 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SHINN FU COMPANY OF AMERICA INC
3.1,893.                                                                                                                   8/8/2018              $ 1,315,937.84   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/10/2018                 $ 80,489.44

              10939 N POMONA AVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              KANSAS CITY                                    MO                                        64153                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                          $1,396,427.28



              SHIVALIK PRINTS LIMITED
3.1,894.                                                                                                                  7/23/2018                $ 166,339.18 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/24/2018                 $ 31,176.45
                                                                                                                          7/27/2018                $ 251,177.02 q
              PLOT NO-48 SECTOR-6                                                                                                                                     Unsecured loan repayments
                                                                                                                           8/7/2018                $ 139,368.71
                                                                                                                           8/8/2018                 $ 28,839.10 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/9/2018                $ 115,837.14
                                                                                                                          8/16/2018                 $ 50,490.36 q
              FARIDABAD                                      HARYANA                                   121006                                                         Services
                                                                                                                          8/17/2018                $ 156,358.26
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                 $ 33,613.72 q
                                                                                                                                                                      Other
                                                                                                                          8/28/2018                $ 248,733.18
                                                                                                                          8/31/2018                   $ 8,264.40
                                                                                                                           9/4/2018                $ 207,233.75
                                                                                                                           9/6/2018                 $ 35,765.60
                                                                                                                          9/11/2018                 $ 44,408.45
                                                                                                                          9/14/2018                $ 233,666.65
                                                                                                                          9/18/2018                 $ 40,453.95
                                                                                                                          9/19/2018                 $ 24,684.60
                                                                                                                          9/20/2018                 $ 48,081.60
                                                                                                                          9/21/2018                $ 298,207.84
                                                                                                                          9/24/2018                 $ 11,185.80
                                                                                                                          9/27/2018                 $ 51,684.15
                                                                                                                          10/3/2018                $ 181,906.13
                                                                                                                          10/9/2018                $ 221,419.30

         Total amount or value.........................................................................................                          $2,628,895.34




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 710
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 738 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SHOEBACCA LTD
3.1,895.                                                                                                                  7/17/2018                          $ 7.77 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 412.35
                                                                                                                          7/19/2018                       $ 498.10 q
              2205 E PIONEER DR                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 736.42
                                                                                                                          7/24/2018                       $ 342.47 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 169.15
                                                                                                                          7/26/2018                       $ 264.94 q
              IRVING                                         TX                                        75061                                                            Services
                                                                                                                          7/30/2018                       $ 953.28
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 498.91 q
                                                                                                                                                                        Other
                                                                                                                           8/1/2018                       $ 244.29
                                                                                                                           8/6/2018                       $ 559.66
                                                                                                                           8/7/2018                       $ 166.41
                                                                                                                           8/8/2018                       $ 271.72
                                                                                                                           8/9/2018                       $ 162.04
                                                                                                                          8/13/2018                     $ 1,211.15
                                                                                                                          8/14/2018                       $ 165.72
                                                                                                                          8/15/2018                       $ 341.51
                                                                                                                          8/16/2018                       $ 485.55
                                                                                                                          8/17/2018                        $ 62.96
                                                                                                                          8/20/2018                     $ 2,258.19
                                                                                                                          8/21/2018                       $ 302.48
                                                                                                                          8/22/2018                       $ 247.67
                                                                                                                          8/23/2018                       $ 231.08
                                                                                                                          8/24/2018                        $ 62.91
                                                                                                                          8/27/2018                     $ 1,586.10
                                                                                                                          8/28/2018                       $ 523.41
                                                                                                                          8/29/2018                       $ 219.82
                                                                                                                          8/30/2018                       $ 400.96
                                                                                                                           9/4/2018                     $ 2,287.73
                                                                                                                           9/6/2018                       $ 111.70
                                                                                                                          9/10/2018                       $ 966.25
                                                                                                                          9/11/2018                       $ 113.21

         Total amount or value.........................................................................................                             $16,865.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 711
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 739 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SHOEBUYCOM
3.1,896.                                                                                                                  7/18/2018                  $ 2,912.74 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/19/2018                  $ 5,090.44
                                                                                                                          7/20/2018                  $ 1,855.18 q
              ONE CONSTITUTION WHARF SUITE 200                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 11,513.70
                                                                                                                          7/25/2018                  $ 5,007.23 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/26/2018                  $ 2,241.09
                                                                                                                          7/30/2018                  $ 8,525.45 q
              CHARLESTOWN                                     MA                                       02129                                                        Services
                                                                                                                          7/31/2018                  $ 2,377.50
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 3,917.79 q
                                                                                                                                                                    Other
                                                                                                                           8/2/2018                  $ 3,565.16
                                                                                                                           8/6/2018                  $ 6,853.25
                                                                                                                           8/7/2018                  $ 3,488.43
                                                                                                                           8/8/2018                  $ 2,950.80
                                                                                                                           8/9/2018                  $ 1,619.26
                                                                                                                          8/10/2018                  $ 1,064.67
                                                                                                                          8/13/2018                 $ 13,308.07
                                                                                                                          8/14/2018                  $ 1,569.20
                                                                                                                          8/15/2018                  $ 4,470.99
                                                                                                                          8/16/2018                  $ 3,532.99
                                                                                                                          8/17/2018                    $ 381.42
                                                                                                                          8/20/2018                 $ 10,971.30
                                                                                                                          8/21/2018                  $ 4,634.68
                                                                                                                          8/22/2018                  $ 4,169.14
                                                                                                                          8/24/2018                  $ 3,063.12
                                                                                                                          8/27/2018                 $ 15,916.54
                                                                                                                          8/28/2018                  $ 3,369.93
                                                                                                                          8/29/2018                  $ 3,538.08
                                                                                                                          8/30/2018                  $ 2,763.95
                                                                                                                           9/4/2018                 $ 17,772.66
                                                                                                                           9/5/2018                  $ 1,676.47
                                                                                                                           9/6/2018                  $ 2,702.24
                                                                                                                          9/10/2018                 $ 11,930.58
                                                                                                                          9/11/2018                  $ 2,547.42

         Total amount or value.........................................................................................                            $171,301.47




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 712
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 740 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SHOEMAGOO
3.1,897.                                                                                                                  7/18/2018                     $ 2,471.41 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,605.60
                                                                                                                          7/23/2018                     $ 5,145.05 q
              1253 UNIVERSITY AVE SUITE 1003                                                                                                                           Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,306.04
                                                                                                                          7/25/2018                     $ 1,103.41 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 860.30
                                                                                                                          7/27/2018                       $ 659.94 q
              SAN DIEGO                                      CA                                        92103                                                           Services
                                                                                                                          7/30/2018                     $ 3,324.44
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                     $ 1,044.93 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                     $ 1,028.61
                                                                                                                           8/2/2018                       $ 936.11
                                                                                                                           8/6/2018                     $ 3,408.24
                                                                                                                           8/7/2018                       $ 578.77
                                                                                                                           8/8/2018                       $ 694.69
                                                                                                                           8/9/2018                       $ 919.47
                                                                                                                          8/13/2018                     $ 3,823.29
                                                                                                                          8/14/2018                       $ 825.69
                                                                                                                          8/15/2018                     $ 1,605.94
                                                                                                                          8/16/2018                       $ 509.66
                                                                                                                          8/20/2018                     $ 3,194.32
                                                                                                                          8/21/2018                       $ 646.66
                                                                                                                          8/22/2018                       $ 882.12
                                                                                                                          8/23/2018                     $ 1,373.36
                                                                                                                          8/27/2018                     $ 3,514.32
                                                                                                                          8/28/2018                       $ 875.65
                                                                                                                          8/29/2018                     $ 1,118.66
                                                                                                                          8/30/2018                     $ 1,077.18
                                                                                                                           9/4/2018                     $ 5,969.87
                                                                                                                           9/5/2018                       $ 794.02
                                                                                                                           9/6/2018                     $ 1,037.05
                                                                                                                          9/10/2018                     $ 3,929.51
                                                                                                                          9/11/2018                       $ 854.14

         Total amount or value.........................................................................................                             $57,118.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 713
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 741 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SHOEZOO COM LLC
3.1,898.                                                                                                                  7/18/2018                       $ 415.73 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 527.65
                                                                                                                          7/23/2018                     $ 1,436.74 q
              727 E KINGSHILL PLACE                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 196.67
                                                                                                                          7/25/2018                       $ 826.77 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 477.03
                                                                                                                          7/30/2018                     $ 2,990.72 q
              CARSON                                         CA                                        90746                                                           Services
                                                                                                                          7/31/2018                     $ 1,187.63
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 919.02 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 554.27
                                                                                                                           8/6/2018                     $ 2,714.14
                                                                                                                           8/7/2018                       $ 287.82
                                                                                                                           8/8/2018                       $ 520.86
                                                                                                                           8/9/2018                       $ 715.25
                                                                                                                          8/13/2018                     $ 2,876.64
                                                                                                                          8/14/2018                       $ 822.24
                                                                                                                          8/15/2018                     $ 1,184.69
                                                                                                                          8/16/2018                     $ 1,030.50
                                                                                                                          8/20/2018                     $ 4,287.61
                                                                                                                          8/21/2018                       $ 913.73
                                                                                                                          8/22/2018                     $ 1,332.92
                                                                                                                          8/24/2018                     $ 1,020.49
                                                                                                                          8/27/2018                     $ 4,133.05
                                                                                                                          8/28/2018                     $ 1,124.72
                                                                                                                          8/29/2018                     $ 1,420.57
                                                                                                                          8/30/2018                       $ 879.87
                                                                                                                           9/4/2018                     $ 4,493.78
                                                                                                                           9/5/2018                       $ 317.25
                                                                                                                           9/6/2018                       $ 927.18
                                                                                                                          9/10/2018                     $ 3,292.63

         Total amount or value.........................................................................................                             $43,828.17




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 714
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 742 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SHOP247COM INC
3.1,899.                                                                                                                  7/18/2018                     $ 1,296.98 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 259.96
                                                                                                                          7/23/2018                     $ 2,427.28 q
              16 SUNSET WAY 110                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 188.41
                                                                                                                          7/25/2018                       $ 488.13 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 587.00
                                                                                                                          7/30/2018                     $ 5,550.04 q
              HENDERSON                                      NV                                        89014                                                           Services
                                                                                                                          7/31/2018                       $ 851.81
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                        $ 97.74 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 989.27
                                                                                                                           8/6/2018                     $ 2,225.69
                                                                                                                           8/7/2018                       $ 502.48
                                                                                                                           8/8/2018                       $ 437.70
                                                                                                                           8/9/2018                       $ 470.65
                                                                                                                          8/13/2018                     $ 2,413.36
                                                                                                                          8/14/2018                        $ 25.49
                                                                                                                          8/15/2018                       $ 517.61
                                                                                                                          8/16/2018                       $ 180.28
                                                                                                                          8/20/2018                     $ 1,253.71
                                                                                                                          8/21/2018                       $ 318.03
                                                                                                                          8/22/2018                       $ 267.70
                                                                                                                          8/27/2018                     $ 2,015.03
                                                                                                                          8/28/2018                        $ 27.56
                                                                                                                          8/29/2018                       $ 183.56
                                                                                                                          8/30/2018                       $ 467.05
                                                                                                                           9/4/2018                     $ 2,680.16
                                                                                                                           9/5/2018                        $ 21.35
                                                                                                                           9/6/2018                       $ 470.69
                                                                                                                          9/10/2018                     $ 2,527.19
                                                                                                                          9/11/2018                       $ 330.71

         Total amount or value.........................................................................................                             $30,072.62




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 715
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 743 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SHOPCHIMNEYCOM INC
3.1,900.                                                                                                                  7/18/2018                     $ 2,136.35 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 678.19
                                                                                                                          7/20/2018                       $ 196.11 q
              25 ROBERT PITT DR SUITE 103A                                                                                                                               Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 3,016.31
                                                                                                                          7/24/2018                        $ 44.72 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 778.55
                                                                                                                          7/26/2018                       $ 117.03 q
              MONSEY                                         NY                                        10952                                                             Services
                                                                                                                          7/27/2018                        $ 47.65
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 1,336.19 q
                                                                                                                                                                         Other
                                                                                                                          7/31/2018                       $ 913.68
                                                                                                                           8/1/2018                        $ 73.76
                                                                                                                           8/2/2018                        $ 47.99
                                                                                                                           8/6/2018                       $ 973.15
                                                                                                                           8/7/2018                       $ 243.38
                                                                                                                           8/8/2018                       $ 620.97
                                                                                                                           8/9/2018                       $ 527.34
                                                                                                                          8/14/2018                     $ 1,275.67
                                                                                                                          8/15/2018                       $ 118.78
                                                                                                                          8/16/2018                       $ 243.72
                                                                                                                          8/20/2018                       $ 510.73
                                                                                                                          8/22/2018                       $ 223.60
                                                                                                                          8/23/2018                     $ 1,212.33
                                                                                                                          8/24/2018                       $ 316.77
                                                                                                                          8/27/2018                       $ 599.19
                                                                                                                          8/30/2018                       $ 178.61
                                                                                                                           9/4/2018                       $ 631.31
                                                                                                                           9/5/2018                     $ 3,143.13
                                                                                                                           9/6/2018                     $ 3,700.93
                                                                                                                          9/10/2018                     $ 2,106.88
                                                                                                                          9/11/2018                     $ 1,387.51

         Total amount or value.........................................................................................                             $27,400.53



              SHOPPINGTOWN MALL NY LLC
3.1,901.                                                                                                                  7/30/2018                     $ 8,292.61 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 4,335.00
                                                                                                                          8/28/2018                     $ 8,292.61 q
              9101 ALTA DRIVE SUITE 1801                                                                                                                                 Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 4,335.00
                                                                                                                          9/27/2018                     $ 8,292.61 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      9/27/2018                     $ 4,335.00
              LAS VEGAS                                      NV                                        89145                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $37,882.83



              SHOPS AT TANFORAN REIT INC
3.1,902.                                                                                                                  7/30/2018                     $ 9,393.87   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 9,393.87

              PO BOX 398352
                                                                                                                          9/27/2018                     $ 9,393.87   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAN FRANCISCO                                  CA                                    94139-8352                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $28,181.61




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 716
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 744 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SHRAGY BENDER
3.1,903.                                                                                                                  7/18/2018                      $ 142.69 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                      $ 171.48
                                                                                                                          7/23/2018                      $ 216.44 q
              1572 61ST STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 17.07
                                                                                                                          7/26/2018                       $ 93.79 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 616.22
                                                                                                                          7/31/2018                       $ 97.82 q
              BROOKLYN                                       NY                                        11219                                                            Services
                                                                                                                           8/1/2018                       $ 88.39
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                      $ 337.71 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                      $ 409.15
                                                                                                                           8/7/2018                      $ 475.90
                                                                                                                           8/8/2018                      $ 160.98
                                                                                                                           8/9/2018                       $ 36.45
                                                                                                                          8/13/2018                      $ 320.92
                                                                                                                          8/14/2018                      $ 349.25
                                                                                                                          8/15/2018                      $ 168.86
                                                                                                                          8/16/2018                      $ 284.46
                                                                                                                          8/20/2018                      $ 293.77
                                                                                                                          8/21/2018                       $ 42.48
                                                                                                                          8/22/2018                       $ 49.54
                                                                                                                          8/23/2018                      $ 195.12
                                                                                                                          8/27/2018                      $ 585.15
                                                                                                                          8/28/2018                      $ 171.45
                                                                                                                          8/29/2018                       $ 37.53
                                                                                                                          8/30/2018                       $ 14.03
                                                                                                                           9/4/2018                      $ 596.19
                                                                                                                           9/5/2018                       $ 71.86
                                                                                                                           9/6/2018                      $ 176.28
                                                                                                                          9/10/2018                      $ 235.18
                                                                                                                          9/11/2018                       $ 92.28

         Total amount or value.........................................................................................                                 $6,548.44



              SILVER CITY JEWELRY INC
3.1,904.                                                                                                                  7/18/2018                        $ 28.17 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                        $ 77.56
                                                                                                                          7/23/2018                       $ 526.76 q
              444 S HILL ST                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/24/2018                        $ 61.79
                                                                                                                          7/25/2018                       $ 124.24 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 113.48
                                                                                                                          7/30/2018                       $ 369.48 q
              LOS ANGELES                                    CA                                        90013                                                            Services
                                                                                                                          7/31/2018                       $ 606.75
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                        $ 48.88 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                       $ 627.44
                                                                                                                           8/6/2018                        $ 74.04
                                                                                                                           8/7/2018                       $ 831.63
                                                                                                                           8/8/2018                          $ 3.94
                                                                                                                           8/9/2018                        $ 63.50
                                                                                                                          8/14/2018                       $ 192.63
                                                                                                                          8/15/2018                        $ 39.96
                                                                                                                          8/16/2018                        $ 39.10
                                                                                                                          8/20/2018                       $ 979.19
                                                                                                                          8/21/2018                       $ 207.59
                                                                                                                          8/22/2018                        $ 54.70
                                                                                                                           9/4/2018                       $ 218.83
                                                                                                                           9/6/2018                     $ 1,029.71
                                                                                                                          9/10/2018                       $ 678.49
                                                                                                                          9/11/2018                       $ 113.65

         Total amount or value.........................................................................................                                 $7,111.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 717
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 745 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SILVER STAR BRANDS
3.1,905.                                                                                                                  7/18/2018                      $ 299.69 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 99.07
                                                                                                                          7/23/2018                      $ 301.98 q
              250 CITY CENTER                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 54.01
                                                                                                                          7/26/2018                      $ 203.03 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 420.07
                                                                                                                          7/31/2018                      $ 121.88 q
              OSHKOSH                                        WI                                        54906                                                           Services
                                                                                                                           8/1/2018                       $ 73.19
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                      $ 111.76 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                      $ 445.03
                                                                                                                           8/7/2018                       $ 64.31
                                                                                                                           8/8/2018                      $ 106.65
                                                                                                                           8/9/2018                      $ 123.79
                                                                                                                          8/13/2018                      $ 540.36
                                                                                                                          8/14/2018                      $ 136.70
                                                                                                                          8/15/2018                       $ 45.20
                                                                                                                          8/16/2018                       $ 70.03
                                                                                                                          8/20/2018                      $ 809.07
                                                                                                                          8/21/2018                      $ 132.66
                                                                                                                          8/22/2018                      $ 136.00
                                                                                                                          8/27/2018                      $ 623.42
                                                                                                                          8/28/2018                       $ 97.03
                                                                                                                          8/29/2018                       $ 77.49
                                                                                                                          8/30/2018                      $ 103.94
                                                                                                                           9/4/2018                      $ 552.89
                                                                                                                          9/10/2018                      $ 431.06
                                                                                                                          9/11/2018                       $ 97.30

         Total amount or value.........................................................................................                                 $6,277.61




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 718
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 746 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SIM SUPPLY INC
3.1,906.                                                                                                                  7/18/2018                       $ 160.28 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 226.63
                                                                                                                          7/23/2018                       $ 989.48 q
              1001 7TH AVENUE E                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 251.10
                                                                                                                          7/25/2018                       $ 157.21 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 270.62
                                                                                                                          7/30/2018                     $ 4,057.12 q
              HIBBING                                        MN                                        55746                                                           Services
                                                                                                                          7/31/2018                       $ 584.20
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 993.37 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 324.45
                                                                                                                           8/6/2018                     $ 1,962.50
                                                                                                                           8/7/2018                       $ 740.20
                                                                                                                           8/8/2018                       $ 572.56
                                                                                                                           8/9/2018                       $ 961.44
                                                                                                                          8/13/2018                     $ 1,096.95
                                                                                                                          8/14/2018                        $ 52.03
                                                                                                                          8/15/2018                       $ 546.87
                                                                                                                          8/16/2018                       $ 312.59
                                                                                                                          8/20/2018                     $ 1,473.81
                                                                                                                          8/21/2018                       $ 303.63
                                                                                                                          8/22/2018                       $ 278.13
                                                                                                                          8/23/2018                        $ 24.34
                                                                                                                          8/24/2018                        $ 77.70
                                                                                                                          8/27/2018                     $ 1,688.72
                                                                                                                          8/28/2018                       $ 281.76
                                                                                                                          8/29/2018                       $ 322.97
                                                                                                                          8/30/2018                       $ 363.01
                                                                                                                           9/4/2018                     $ 1,678.48
                                                                                                                           9/5/2018                     $ 1,732.06
                                                                                                                           9/6/2018                       $ 339.90
                                                                                                                          9/10/2018                     $ 1,011.01
                                                                                                                          9/11/2018                       $ 275.34

         Total amount or value.........................................................................................                             $24,110.46



              SIMMONS BEDDING COMPANY
3.1,907.                                                                                                                  7/23/2018                     $ 7,550.12 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                     $ 2,039.56
                                                                                                                          7/27/2018                       $ 579.96 q
              1 CONCOURSE PKWY STE 600                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/30/2018                     $ 4,466.07
                                                                                                                          7/31/2018                       $ 457.65 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/6/2018                     $ 4,589.23
                                                                                                                           8/7/2018                       $ 288.69 q
              ATLANTA                                        GA                                        30328                                                           Services
                                                                                                                          8/10/2018                       $ 763.26
              City                                              State                                ZIP Code
                                                                                                                          8/13/2018                     $ 2,972.53 q
                                                                                                                                                                       Other
                                                                                                                          8/20/2018                     $ 2,389.23
                                                                                                                          8/24/2018                     $ 1,875.65
                                                                                                                          8/27/2018                     $ 3,404.09
                                                                                                                          8/31/2018                     $ 3,140.29
                                                                                                                           9/4/2018                     $ 9,008.75
                                                                                                                           9/7/2018                     $ 3,867.68
                                                                                                                          9/11/2018                     $ 4,445.05
                                                                                                                          9/12/2018                     $ 3,067.57
                                                                                                                          9/17/2018                     $ 2,135.56
                                                                                                                          9/18/2018                     $ 2,798.92
                                                                                                                          9/20/2018                       $ 175.00
                                                                                                                          9/21/2018                     $ 3,728.01
                                                                                                                          9/24/2018                     $ 8,464.69
                                                                                                                          9/25/2018                     $ 3,044.29
                                                                                                                          9/28/2018                     $ 1,881.47
                                                                                                                          10/1/2018                     $ 8,153.36

         Total amount or value.........................................................................................                             $85,286.68




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 719
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 747 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SIMMONS CARIBBEAN BEDDING INC
3.1,908.                                                                                                                  7/17/2018                 $ 11,625.11 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/20/2018                  $ 2,683.96
                                                                                                                          7/23/2018                 $ 38,229.94 q
              PO BOX 1630                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/24/2018                  $ 8,299.22
                                                                                                                          7/27/2018                  $ 5,018.13 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                       8/1/2018                 $ 13,949.68
                                                                                                                           8/3/2018                  $ 8,402.66 q
              TRUJILLO ALTO                                  PR                                    00977-1630                                                       Services
                                                                                                                           8/6/2018                 $ 14,202.42
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                  $ 9,557.51 q
                                                                                                                                                                    Other
                                                                                                                          8/10/2018                 $ 10,018.14
                                                                                                                          8/13/2018                 $ 28,221.41
                                                                                                                          8/14/2018                  $ 5,232.46
                                                                                                                          8/17/2018                  $ 2,281.94
                                                                                                                          8/20/2018                 $ 21,482.80
                                                                                                                          8/21/2018                  $ 3,014.51
                                                                                                                          8/24/2018                  $ 1,040.73
                                                                                                                          8/27/2018                 $ 29,231.17
                                                                                                                          8/28/2018                  $ 4,551.10
                                                                                                                          8/31/2018                  $ 1,316.92
                                                                                                                           9/4/2018                 $ 24,842.19
                                                                                                                           9/7/2018                  $ 9,433.78
                                                                                                                          9/10/2018                 $ 13,932.58
                                                                                                                          9/11/2018                  $ 6,894.87
                                                                                                                          9/13/2018                    $ 279.50
                                                                                                                          9/17/2018                 $ 12,069.76
                                                                                                                          9/18/2018                 $ 28,714.05
                                                                                                                          9/21/2018                  $ 3,059.30
                                                                                                                          9/24/2018                 $ 20,445.77
                                                                                                                          9/25/2018                  $ 5,525.72
                                                                                                                          9/28/2018                  $ 9,063.77
                                                                                                                          10/1/2018                 $ 17,898.31

         Total amount or value.........................................................................................                            $370,519.41




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 720
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 748 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SIMMONS COMPANY
3.1,909.                                                                                                                  7/30/2018                $ 350,157.13 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/31/2018                 $ 59,143.81
                                                                                                                           8/1/2018                   $ 2,634.45 q
              P O BOX 1300                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/2/2018                   $ 3,201.87
                                                                                                                           8/3/2018                $ 139,681.35 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/6/2018                $ 274,604.76
                                                                                                                           8/7/2018                $ 103,336.63 q
              HONOLULU                                       HI                                        96813                                                          Services
                                                                                                                           8/8/2018                   $ 3,217.30
              City                                                State                              ZIP Code
                                                                                                                          8/14/2018                $ 130,967.88 q
                                                                                                                                                                      Other
                                                                                                                          8/15/2018                $ 316,388.54
                                                                                                                          8/16/2018                   $ 2,519.51
                                                                                                                          8/17/2018                 $ 54,952.14
                                                                                                                          8/20/2018                $ 423,694.23
                                                                                                                          8/21/2018                $ 114,344.26
                                                                                                                          8/22/2018                   $ 1,713.33
                                                                                                                          8/23/2018                   $ 4,152.06
                                                                                                                          8/24/2018                 $ 78,105.90
                                                                                                                          8/27/2018                $ 284,495.30
                                                                                                                          8/28/2018                 $ 50,966.04
                                                                                                                          8/29/2018                     $ 929.29
                                                                                                                          8/30/2018                   $ 1,061.50
                                                                                                                          8/31/2018                $ 122,005.56
                                                                                                                           9/4/2018                $ 692,428.18
                                                                                                                          9/12/2018                 $ 49,042.44
                                                                                                                          9/13/2018                 $ 25,308.19
                                                                                                                          9/14/2018                   $ 1,234.80
                                                                                                                          9/17/2018                 $ 75,874.89
                                                                                                                          9/18/2018                $ 124,137.25
                                                                                                                          9/19/2018                 $ 32,008.56
                                                                                                                          9/20/2018                 $ 23,374.26
                                                                                                                          9/21/2018                $ 124,894.21
                                                                                                                          9/24/2018                $ 405,108.26
                                                                                                                          9/25/2018                $ 215,997.09
                                                                                                                          9/26/2018                     $ 193.00
                                                                                                                          9/27/2018                   $ 3,702.88
                                                                                                                          9/28/2018                $ 163,188.85
                                                                                                                          10/1/2018                $ 250,292.37

         Total amount or value.........................................................................................                          $4,709,058.07



              SIMON PROP GRP TX LP
3.1,910.                                                                                                                  7/26/2018                 $ 41,997.97   q
              Creditor's Name                                                                                                                                         Secured debt

              867728 RELIABLE PARKWAY                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60686-0077                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $41,997.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 721
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 749 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SIMON PROPERTY GROUP LP
3.1,911.                                                                                                                   7/30/2018                 $ 91,315.84 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                 $ 43,483.55
                                                                                                                           7/30/2018                 $ 37,467.71 q
              PO BOX 83388                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 30,872.82
                                                                                                                           7/30/2018                 $ 16,118.15 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/30/2018                  $ 1,616.67
                                                                                                                           8/28/2018                 $ 91,315.84 q
                                                                                                                                                                 X
              CHICAGO                                        IL                                    60691-3388                                                          Services
                                                                                                                           8/28/2018                 $ 43,483.55
              City                                                State                              ZIP Code
                                                                                                                           8/28/2018                 $ 37,467.71 q
                                                                                                                                                                       Other
                                                                                                                           8/28/2018                 $ 30,872.82
                                                                                                                           8/28/2018                 $ 16,118.15
                                                                                                                           8/28/2018                  $ 1,616.67
                                                                                                                           9/27/2018                 $ 81,841.41
                                                                                                                           9/27/2018                 $ 43,483.55
                                                                                                                           9/27/2018                 $ 37,467.71
                                                                                                                           9/27/2018                 $ 30,872.82
                                                                                                                           9/27/2018                 $ 16,118.15
                                                                                                                           9/27/2018                  $ 1,616.67

         Total amount or value.........................................................................................                             $653,149.79



              SINGER SEWING
3.1,912.                                                                                                                   7/24/2018                 $ 57,687.46   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/2/2018                 $ 49,000.00

              DEPT AT 952745
                                                                                                                           8/16/2018                  $ 8,036.00   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31192-2745                                                      q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $114,723.46



              SINGER SEWING COMPANY
3.1,913.                                                                                                                  07/23/2018                 $ 14,253.18   q
              Creditor's Name                                                                                                                                          Secured debt

              DEPT AT 952745                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        31192                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $14,253.18




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 722
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 750 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SJ REALTY
3.1,914.                                                                                                                   7/23/2018                  $ 6,150.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/24/2018                  $ 6,150.00
                                                                                                                           8/27/2018                 $ 16,318.54 q
              ONE CANAL PLAZA 5TH FLOOR                                                                                                                               Unsecured loan repayments
                                                                                                                           8/28/2018                  $ 2,000.00
                                                                                                                            9/6/2018                  $ 4,164.04 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                        9/6/2018                  $ 4,051.50
                                                                                                                           9/13/2018                    $ 130.00 q
                                                                                                                                                                 X
              PORTLAND                                       ME                                        04101                                                          Services
                                                                                                                           9/24/2018                  $ 6,150.00
              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                              $45,114.08



              SKANDINAVISKA ENSKILDA BANKEN INTERNATIONAL
              CORPORATION
3.1,915.                                                                                                                  08/06/2018                $ 138,177.84 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          08/22/2018                $ 571,990.73
                                                                                                                          08/22/2018                $ 104,738.77 q
              245 PARK AVE 4200                                                                                                                                       Unsecured loan repayments
                                                                                                                          08/29/2018                $ 180,739.01
                                                                                                                          09/06/2018                   $ 5,023.39 q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      09/12/2018                $ 244,258.98
                                                                                                                          09/12/2018                 $ 30,670.74 q
               NEW YORK                                      NY                                        10167                                                          Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                           $1,275,599.46



              SKECHER'S USA INC
3.1,916.                                                                                                                   7/19/2018                 $ 50,226.47 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           7/23/2018                $ 175,426.86
                                                                                                                           7/24/2018                $ 198,405.90 q
              P O BOX 37989                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                 $ 98,303.80
                                                                                                                           7/27/2018                $ 184,834.86 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                        8/2/2018                $ 154,726.32
                                                                                                                            8/3/2018                 $ 46,580.40 q
              CHARLOTTE                                      NC                                    28237-7989                                                         Services
                                                                                                                            8/9/2018                $ 363,926.79
              City                                              State                                ZIP Code
                                                                                                                           8/13/2018                   $ 4,703.51 q
                                                                                                                                                                      Other
                                                                                                                           8/16/2018                $ 462,082.74
                                                                                                                           8/20/2018                 $ 91,728.00
                                                                                                                           8/21/2018                $ 134,857.80
                                                                                                                           8/23/2018                $ 196,009.80
                                                                                                                           8/27/2018                $ 263,029.32
                                                                                                                           8/28/2018                $ 233,890.80
                                                                                                                            9/4/2018                     $ 107.21
                                                                                                                            9/5/2018                $ 254,706.90
                                                                                                                            9/6/2018                $ 266,937.30
                                                                                                                            9/7/2018                 $ 47,260.80
                                                                                                                           9/11/2018                $ 136,048.50
                                                                                                                           9/20/2018                $ 185,154.15
                                                                                                                           9/24/2018                $ 101,133.06
                                                                                                                           9/27/2018                $ 189,937.86

         Total amount or value.........................................................................................                           $3,840,019.15




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 723
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 751 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SKY BILLIARDS INC
3.1,917.                                                                                                                  7/17/2018                 $ 10,511.16 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                 $ 27,363.92
                                                                                                                          7/19/2018                 $ 14,791.77 q
              5642 E ONTARIO MILLS PKWY                                                                                                                               Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 90,654.27
                                                                                                                          7/24/2018                 $ 27,753.16 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/25/2018                 $ 13,015.23
                                                                                                                          7/26/2018                 $ 13,697.71 q
              ONTARIO                                        CA                                        91764                                                          Services
                                                                                                                          7/30/2018                 $ 59,889.92
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                 $ 16,900.51 q
                                                                                                                                                                      Other
                                                                                                                           8/1/2018                 $ 11,824.71
                                                                                                                           8/2/2018                 $ 10,732.46
                                                                                                                           8/6/2018                 $ 45,964.49
                                                                                                                           8/7/2018                  $ 7,447.91
                                                                                                                           8/8/2018                 $ 10,391.01
                                                                                                                           8/9/2018                 $ 15,157.59
                                                                                                                          8/13/2018                 $ 52,639.78
                                                                                                                          8/14/2018                 $ 13,473.29
                                                                                                                          8/15/2018                 $ 11,050.46
                                                                                                                          8/16/2018                  $ 9,698.38
                                                                                                                          8/17/2018                  $ 3,633.70
                                                                                                                          8/20/2018                 $ 56,923.49
                                                                                                                          8/21/2018                 $ 16,071.50
                                                                                                                          8/22/2018                 $ 19,100.34
                                                                                                                          8/23/2018                 $ 11,642.17
                                                                                                                          8/24/2018                  $ 8,472.03
                                                                                                                          8/27/2018                 $ 63,207.13
                                                                                                                          8/28/2018                 $ 15,426.57
                                                                                                                          8/29/2018                 $ 10,330.53
                                                                                                                          8/30/2018                  $ 9,636.83
                                                                                                                           9/4/2018                 $ 59,872.50
                                                                                                                           9/5/2018                  $ 8,921.48
                                                                                                                           9/6/2018                 $ 13,340.51
                                                                                                                          9/10/2018                 $ 56,996.59
                                                                                                                          9/11/2018                 $ 10,508.74

         Total amount or value.........................................................................................                            $827,041.84



              SKYPARK INDUSTRIAL PROJECT LLC
3.1,918.                                                                                                                  7/30/2018                 $ 56,765.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 56,765.00

              CO WEST AMERICA CONSTRUCTION CORP 2444
                                                                                                                          9/27/2018                 $ 56,765.00   q   Unsecured loan repayments
              WILSHIRE BLVD SUITE 402
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SANTA MONICA                                   CA                                        90403                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $170,295.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 724
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 752 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SM MESA MALL LLC
3.1,919.                                                                                                                  7/30/2018                 $ 18,263.56 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/27/2018                 $ 68,169.73
                                                                                                                          8/28/2018                 $ 18,263.56 q
              PO BOX 849455                                                                                                                                           Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 68,169.73
                                                                                                                          9/27/2018                 $ 18,263.56 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9455                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $191,130.14



              SM RUSHMORE MALL LLC
3.1,920.                                                                                                                  7/30/2018                 $ 31,666.67   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 31,666.67

              PO BOX 849456
                                                                                                                          9/27/2018                 $ 31,666.67   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9456                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $95,000.01



              SMART MARKETS FUND REIT LLC
3.1,921.                                                                                                                  7/23/2018                 $ 12,099.00 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 49,417.04
                                                                                                                           8/9/2018                 $ 12,099.00 q
              DBA SCG WHITE RIVER CORP PARK LLC DBA SCG WHITE                                                                                                         Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 12,099.00
              RIVER CORP PARK LLC
                                                                                                                          8/28/2018                 $ 50,624.24 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 12,099.00
                                                                                                                          9/24/2018                 $ 12,099.00 q
              LOS ANGELES                                    CA                                    90074-5792                                                         Services
                                                                                                                          9/27/2018                 $ 50,624.24
              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $211,160.52



              SMART SOLAR INC
3.1,922.                                                                                                                  7/18/2018                    $ 569.40 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                    $ 275.50
                                                                                                                          7/20/2018                    $ 351.70 q
              1203 LOYOLA DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/23/2018                    $ 673.10
                                                                                                                          7/25/2018                    $ 686.25 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/26/2018                    $ 339.40
                                                                                                                          7/27/2018                    $ 182.05 q
              LIBERTYVILLE                                   IL                                        60048                                                          Services
                                                                                                                          7/30/2018                    $ 603.90
              City                                                State                              ZIP Code
                                                                                                                           8/3/2018                  $ 1,844.45 q
                                                                                                                                                                      Other
                                                                                                                           8/6/2018                    $ 492.50
                                                                                                                          9/24/2018                 $ 12,834.00
                                                                                                                          9/24/2018                  $ 2,429.65

         Total amount or value.........................................................................................                             $21,281.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 725
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 753 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SMART SURPLUS INC
3.1,923.                                                                                                                  7/18/2018                     $ 2,481.43 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                     $ 4,368.40
                                                                                                                          7/24/2018                     $ 1,283.28 q
              PO BOX 504                                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 722.35
                                                                                                                          7/26/2018                     $ 1,045.33 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 3,459.45
                                                                                                                          7/31/2018                     $ 1,766.13 q
              NEW HOLLAND                                    PA                                        17557                                                             Services
                                                                                                                           8/1/2018                       $ 594.89
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 1,698.15 q
                                                                                                                                                                         Other
                                                                                                                           8/7/2018                       $ 152.99
                                                                                                                           8/8/2018                       $ 781.83
                                                                                                                           8/9/2018                     $ 2,889.07
                                                                                                                          8/13/2018                     $ 1,427.35
                                                                                                                          8/14/2018                       $ 178.48
                                                                                                                          8/15/2018                       $ 265.90
                                                                                                                          8/16/2018                        $ 94.95
                                                                                                                          8/20/2018                       $ 817.21
                                                                                                                          8/21/2018                       $ 314.45
                                                                                                                          8/23/2018                       $ 616.09
                                                                                                                          8/27/2018                     $ 1,474.47
                                                                                                                          8/28/2018                       $ 322.95
                                                                                                                          8/29/2018                       $ 658.59
                                                                                                                           9/4/2018                     $ 1,210.89
                                                                                                                           9/5/2018                       $ 240.45
                                                                                                                          9/10/2018                       $ 951.73

         Total amount or value.........................................................................................                             $29,816.81



              SMITH GENDLER SHIELL SHEFF FORD &
3.1,924.                                                                                                                  7/17/2018                     $ 4,404.59   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/2/2018                     $ 5,336.26

              800 NICOLLET MALL SUITE 2950                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55402                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,740.85




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 726
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 754 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SMITTYS SUPPLY INC
3.1,925.                                                                                                                  7/18/2018                  $ 2,068.44 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                 $ 18,472.02
                                                                                                                          7/25/2018                  $ 7,742.06 q
              63399 HWY 51 NORTH                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/26/2018                  $ 2,421.12
                                                                                                                          7/27/2018                    $ 455.71 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                    $ 507.50
                                                                                                                           8/1/2018                  $ 1,664.59 q
              ROSELAND                                       LA                                        70456                                                            Services
                                                                                                                           8/6/2018                 $ 21,292.69
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                  $ 2,237.04 q
                                                                                                                                                                        Other
                                                                                                                           8/8/2018                  $ 9,191.06
                                                                                                                          8/15/2018                  $ 6,798.96
                                                                                                                          8/16/2018                  $ 2,830.27
                                                                                                                          8/22/2018                  $ 3,104.97
                                                                                                                          8/23/2018                    $ 825.07
                                                                                                                          8/27/2018                  $ 3,035.71
                                                                                                                          8/29/2018                  $ 6,358.11
                                                                                                                          8/30/2018                  $ 4,895.00
                                                                                                                           9/4/2018                  $ 5,285.82
                                                                                                                           9/6/2018                 $ 14,175.56

         Total amount or value.........................................................................................                            $113,361.70



              SMOKY MOUNTAIN BOOTS INC
3.1,926.                                                                                                                  7/17/2018                      $ 378.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 52.00
                                                                                                                          7/19/2018                      $ 184.30 q
              2021 CEDARS RD SE SUITE 300                                                                                                                               Unsecured loan repayments
                                                                                                                          7/20/2018                      $ 180.00
                                                                                                                          7/23/2018                      $ 658.00 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/24/2018                      $ 461.00
                                                                                                                          7/25/2018                      $ 207.00 q
              LAWRENCEVILLE                                  GA                                        30043                                                            Services
                                                                                                                          7/26/2018                      $ 274.00
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                      $ 503.00 q
                                                                                                                                                                        Other
                                                                                                                          7/31/2018                      $ 284.00
                                                                                                                           8/1/2018                      $ 178.00
                                                                                                                           8/2/2018                       $ 40.00
                                                                                                                           8/3/2018                      $ 134.00
                                                                                                                           8/6/2018                      $ 914.00
                                                                                                                           8/7/2018                      $ 251.00
                                                                                                                           8/9/2018                      $ 731.00
                                                                                                                          8/10/2018                      $ 159.00
                                                                                                                          8/13/2018                      $ 655.00
                                                                                                                          8/15/2018                       $ 38.00
                                                                                                                          8/16/2018                         $ 3.40

         Total amount or value.........................................................................................                                 $6,284.70



              SNOWDEN BROTHERS LLC
3.1,927.                                                                                                                  7/27/2018                 $ 45,667.19     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/4/2018                  $ 6,137.77

              425 PONTIUS AVE N 420                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              SEATTLE                                        WA                                        98109                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $51,804.96




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 727
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 755 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SOLON OH RETAIL LLC
3.1,928.                                                                                                                   8/9/2018                 $ 54,362.56      q
              Creditor's Name                                                                                                                                            Secured debt

              ATTN MICHAEL OESTREICH 295 MADISON AVENUE SUITE                                                                                                        q   Unsecured loan repayments
              3700
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10017                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $54,362.56



              SONOMA COUNTY TAX COLLECTOR
3.1,929.                                                                                                                  8/16/2018                     $ 7,593.55   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 4,341.18

              585 FISCAL DRIVE STE 100                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SANTA ROSA                                     CA                                        95403                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $11,934.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 728
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 756 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SOPHIAS STYLE BOUTIQUE
3.1,930.                                                                                                                  7/18/2018                       $ 842.98 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 180.02
                                                                                                                          7/20/2018                        $ 35.69 q
              14808 SHEPARD ST 200                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,852.48
                                                                                                                          7/25/2018                       $ 750.19 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 404.46
                                                                                                                          7/30/2018                     $ 1,859.44 q
              OMAHA                                          NE                                        68138                                                           Services
                                                                                                                          7/31/2018                       $ 326.81
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 399.38 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 657.67
                                                                                                                           8/6/2018                     $ 1,133.79
                                                                                                                           8/7/2018                       $ 611.91
                                                                                                                           8/8/2018                       $ 485.19
                                                                                                                           8/9/2018                       $ 338.18
                                                                                                                          8/10/2018                        $ 13.61
                                                                                                                          8/13/2018                     $ 2,299.28
                                                                                                                          8/14/2018                       $ 349.14
                                                                                                                          8/15/2018                       $ 458.81
                                                                                                                          8/16/2018                       $ 364.52
                                                                                                                          8/17/2018                        $ 87.53
                                                                                                                          8/20/2018                     $ 1,877.09
                                                                                                                          8/21/2018                       $ 458.87
                                                                                                                          8/22/2018                       $ 167.42
                                                                                                                          8/23/2018                       $ 208.17
                                                                                                                          8/24/2018                       $ 405.74
                                                                                                                          8/27/2018                     $ 1,709.08
                                                                                                                          8/28/2018                       $ 896.31
                                                                                                                          8/29/2018                       $ 378.93
                                                                                                                          8/30/2018                       $ 503.08
                                                                                                                           9/4/2018                     $ 2,338.15
                                                                                                                           9/5/2018                       $ 586.52
                                                                                                                           9/6/2018                       $ 565.93
                                                                                                                           9/7/2018                        $ 35.69
                                                                                                                          9/10/2018                     $ 1,519.91

         Total amount or value.........................................................................................                             $25,101.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 729
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 757 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SOTEER LIMITED
3.1,931.                                                                                                                   7/18/2018                       $ 317.64 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                        $ 52.09
                                                                                                                           7/23/2018                       $ 140.47 q
              1194 S RIFLE CIR                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/24/2018                        $ 27.31
                                                                                                                           7/25/2018                        $ 65.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 186.80
                                                                                                                           7/30/2018                       $ 939.64 q
              AURORA                                          CO                                       80017                                                            Services
                                                                                                                           7/31/2018                       $ 772.04
              City                                              State                                ZIP Code
                                                                                                                            8/1/2018                        $ 58.38 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 257.95
                                                                                                                            8/8/2018                        $ 12.37
                                                                                                                            8/9/2018                        $ 27.78
                                                                                                                           8/13/2018                       $ 777.86
                                                                                                                           8/14/2018                     $ 1,210.15
                                                                                                                           8/15/2018                        $ 30.59
                                                                                                                           8/16/2018                        $ 44.64
                                                                                                                           8/20/2018                     $ 1,783.92
                                                                                                                           8/22/2018                        $ 22.68
                                                                                                                           8/30/2018                       $ 504.07
                                                                                                                            9/4/2018                     $ 3,551.18
                                                                                                                            9/5/2018                        $ 86.91
                                                                                                                            9/6/2018                        $ 48.44
                                                                                                                           9/10/2018                     $ 1,360.84
                                                                                                                           9/11/2018                     $ 2,769.75

         Total amount or value.........................................................................................                              $15,048.50



              SOUTH BURLINGTON CITY TREASURER
3.1,932.                                                                                                                    8/9/2018                 $ 36,505.27   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                  $ 4,821.15

              575 DORSET ST                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              SOUTH BURLINGTON                               VT                                         5403                                                       q    Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Tax Payments
              City                                              State                                ZIP Code                                                           Other


         Total amount or value.........................................................................................                              $41,326.42



              SOUTH CAROLINA STATE TREASURERS OFFICE
3.1,933.                                                                                                                  07/19/2018                $ 498,563.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/19/2018                 $ 40,338.79
                                                                                                                          07/19/2018                   $ 1,982.10 q
              1200 SENATE STREET - SUITE 214 COLUMBIA SC                                                                                                                Unsecured loan repayments
                                                                                                                          08/17/2018                $ 373,623.39
                                                                                                                          08/17/2018                 $ 29,201.25 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      08/17/2018                     $ 951.01
                                                                                                                          09/19/2018                $ 305,018.94 q
              COLUMBIA SC                                    SC                                        29201                                                            Services
                                                                                                                          09/19/2018                 $ 28,307.87
                                                                                                                          09/19/2018                   $ 2,989.38 q
                                                                                                                                                                  X                Tax Payments
              City                                              State                                ZIP Code                                                           Other


         Total amount or value.........................................................................................                           $1,280,975.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 730
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 758 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SOUTH COUNTY SHOPPINGTOWN LLC
3.1,934.                                                                                                                  7/23/2018                 $ 22,492.67   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/22/2018                 $ 22,492.67

              PO BOX 955607
                                                                                                                          9/24/2018                 $ 22,492.67   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              ST LOUIS                                       MO                                    63195-5607                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $67,478.01



              SOUTH HAVEN ASSOCIATES
3.1,935.                                                                                                                  7/20/2018                 $ 24,820.49   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/22/2018                 $ 24,820.49

              100 MAIN STREET NORTH STE 203
                                                                                                                          9/24/2018                 $ 24,820.49   q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              SOUTHBURY                                      CT                                        06488                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $74,461.47



              SOUTH HILLS VILLAGE ASSOCIATES LP
3.1,936.                                                                                                                  7/30/2018                 $ 26,857.52 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/27/2018                   $ 8,347.20
                                                                                                                          8/28/2018                 $ 26,857.52 q
              CHICAGO IL 60674                                                                                                                                        Unsecured loan repayments
                                                                                                                           9/6/2018                $ 110,242.46
                                                                                                                           9/6/2018                 $ 97,521.67 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 10,785.39
                                                                                                                          9/27/2018                 $ 26,857.52 qX
              CHICAGO                                         IL                                       60674                                                          Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $307,469.28



              SOUTH MIAMI PLAZA LTD
3.1,937.                                                                                                                  7/23/2018                 $ 38,148.58   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/24/2018                 $ 38,148.58

              10764 SW 133 TERRACE
                                                                                                                          9/24/2018                 $ 39,145.70   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              MIAMI                                          FL                                        33176                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $115,442.86




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 731
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 759 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SOUTH PACIFIC FASHIONS LTD
3.1,938.                                                                                                                  7/18/2018                   $ 8,042.62 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/24/2018                 $ 22,979.10
                                                                                                                          7/30/2018                 $ 14,459.04 q
              11F SOUTH ASIA BLDG 108 HOW MING STREET KWUN                                                                                                              Unsecured loan repayments
                                                                                                                           8/3/2018                 $ 17,719.56
              TONG
                                                                                                                          8/10/2018                 $ 74,825.32 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/16/2018                 $ 91,404.44
                                                                                                                           9/4/2018                $ 103,244.16 q
              KOWLOON                                                                                                                                                   Services
                                                                                                                           9/5/2018                 $ 86,577.12
              City                                              State                                ZIP Code
                                                                                                                          9/12/2018                 $ 28,187.16 q
                                                                                                                                                                        Other
                                                                                                                          9/13/2018                 $ 34,390.04
                                                                                                                          9/24/2018                 $ 89,394.86
                                                                                                                          10/2/2018                 $ 75,480.38

         Total amount or value.........................................................................................                            $646,703.80



              SOUTH PORTLAND CITY TAX COLLECTOR
3.1,939.                                                                                                                   8/9/2018                 $ 54,759.56     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/9/2018                  $ 2,557.17

              PO BOX 6700                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              LEWISTON                                       ME                                    04243-6700                                                       q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
              City                                              State                                ZIP Code                                                           Other


         Total amount or value.........................................................................................                             $57,316.73



              SOUTHERN EXCHANGE LP
3.1,940.                                                                                                                  7/18/2018                      $ 474.70 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                      $ 121.30
                                                                                                                          7/20/2018                      $ 149.50 q
              HOUSTON TX 77255-5326                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                      $ 369.10
                                                                                                                          7/25/2018                      $ 319.55 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 48.05
                                                                                                                          7/27/2018                       $ 34.95 q
              HOUSTON                                         TX                                   77255-5326                                                           Services
                                                                                                                          7/30/2018                      $ 244.65
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                      $ 771.60 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                      $ 556.15
                                                                                                                           8/9/2018                      $ 481.85
                                                                                                                          8/13/2018                      $ 313.25
                                                                                                                          8/16/2018                      $ 354.15
                                                                                                                          8/17/2018                      $ 162.60
                                                                                                                          8/20/2018                      $ 135.95
                                                                                                                          8/23/2018                      $ 637.25
                                                                                                                          8/24/2018                       $ 85.85
                                                                                                                          8/27/2018                       $ 94.50
                                                                                                                          8/28/2018                       $ 82.70
                                                                                                                          8/29/2018                      $ 378.50
                                                                                                                          8/30/2018                      $ 222.40
                                                                                                                          8/31/2018                      $ 107.20
                                                                                                                           9/4/2018                      $ 328.20
                                                                                                                           9/5/2018                      $ 490.50
                                                                                                                           9/6/2018                       $ 87.75

         Total amount or value.........................................................................................                                 $7,052.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 732
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 760 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SOUTHERN TECHNOLOGIES LLC
3.1,941.                                                                                                                  7/18/2018                     $ 1,096.70 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 634.82
                                                                                                                          7/20/2018                       $ 233.69 q
              206 TERRACE DRIVE                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,153.30
                                                                                                                          7/25/2018                       $ 858.25 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 376.13
                                                                                                                          7/27/2018                       $ 348.71 q
              MUNDELEIN                                      IL                                        60060                                                             Services
                                                                                                                          7/30/2018                     $ 1,346.71
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                     $ 1,200.25 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                       $ 365.82
                                                                                                                           8/6/2018                     $ 1,076.13
                                                                                                                           8/8/2018                       $ 931.81
                                                                                                                          8/10/2018                     $ 1,345.17
                                                                                                                          8/13/2018                       $ 998.57
                                                                                                                          8/15/2018                       $ 630.60
                                                                                                                          8/16/2018                       $ 185.40
                                                                                                                          8/17/2018                       $ 849.72
                                                                                                                          8/20/2018                     $ 1,108.29
                                                                                                                          8/22/2018                     $ 2,290.96
                                                                                                                          8/23/2018                     $ 1,169.61
                                                                                                                          8/24/2018                       $ 843.27
                                                                                                                          8/27/2018                     $ 6,050.39
                                                                                                                          8/29/2018                     $ 1,651.01
                                                                                                                          8/30/2018                       $ 560.38
                                                                                                                          8/31/2018                       $ 242.02
                                                                                                                           9/4/2018                     $ 1,487.85
                                                                                                                           9/5/2018                     $ 2,693.82
                                                                                                                           9/6/2018                       $ 957.11

         Total amount or value.........................................................................................                             $32,686.49



              SOUTHERN WISCONSIN PHARMACIES
3.1,942.                                                                                                                  7/30/2018                     $ 3,391.50   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 3,391.50

              127 S GARFIELD AVE
                                                                                                                          9/27/2018                     $ 3,391.50   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              JANESVILLE                                     WI                                        53545                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,174.50



              SOUTHLAND MALL LP
3.1,943.                                                                                                                  8/29/2018                 $ 35,261.51      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          9/27/2018                  $ 2,730.00

              P O BOX 86                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55486                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $37,991.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 733
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 761 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SOUTHLAND MALL PROPERTIES LLC
3.1,944.                                                                                                                   7/30/2018                     $ 3,981.50   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 3,981.50

              PO BOX 865061
                                                                                                                           9/27/2018                     $ 3,981.50   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ORLANDO                                        FL                                    32886-5061                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $11,944.50



              SOUTHPARK MALL CMBS LLC
3.1,945.                                                                                                                   7/30/2018                 $ 32,171.06      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                 $ 16,547.37

              CLEVELAND OH 44194-4423
                                                                                                                           8/28/2018                 $ 32,171.06      q   Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 32,171.06
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CLEVELAND                                       OH                                   44194-4423                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $113,060.55



              SOUTHWESTERN CENTRAL SCHOOL TAX CO
3.1,946.                                                                                                                   9/24/2018                 $ 76,160.77      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 1289                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              BUFFALO                                        NY                                    14240-1289                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $76,160.77



              SOUTHWIRE COMPANY LLC
3.1,947.                                                                                                                  07/23/2018                     $ 3,315.78   q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 933091                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                        31193                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $3,315.78




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 734
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 762 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SPACE CTR MIRALOMA INC
3.1,948.                                                                                                                  7/23/2018                     $ 4,387.12   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 4,387.12

              CO SPACE CENTER ML-VENTURE A
                                                                                                                          9/24/2018                     $ 4,387.12   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-0718                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,161.36



              SPACEBOUND INC
3.1,949.                                                                                                                  7/18/2018                       $ 60.83 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 51.56
                                                                                                                          7/23/2018                      $ 319.36 q
              280 OPPORTUNITY WAY                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 39.73
                                                                                                                          7/26/2018                       $ 69.88 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/30/2018                      $ 448.96
                                                                                                                           8/1/2018                         $ 8.11 q
              LAGRANGE                                       OH                                        44050                                                             Services
                                                                                                                           8/2/2018                       $ 40.28
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                      $ 177.90 q
                                                                                                                                                                         Other
                                                                                                                           8/9/2018                      $ 178.71
                                                                                                                          8/13/2018                      $ 332.80
                                                                                                                          8/15/2018                         $ 0.59
                                                                                                                          8/16/2018                         $ 5.33
                                                                                                                          8/20/2018                      $ 589.29
                                                                                                                          8/21/2018                       $ 13.69
                                                                                                                          8/22/2018                      $ 253.35
                                                                                                                          8/24/2018                       $ 77.70
                                                                                                                          8/27/2018                      $ 495.37
                                                                                                                          8/28/2018                      $ 141.53
                                                                                                                          8/29/2018                      $ 245.99
                                                                                                                          8/30/2018                      $ 126.31
                                                                                                                           9/4/2018                      $ 516.16
                                                                                                                          9/11/2018                      $ 583.11
                                                                                                                          9/12/2018                      $ 165.27
                                                                                                                          9/13/2018                      $ 215.88
                                                                                                                          9/17/2018                      $ 556.18
                                                                                                                          9/18/2018                      $ 658.00
                                                                                                                          9/19/2018                      $ 146.31
                                                                                                                          9/20/2018                      $ 429.64
                                                                                                                          9/24/2018                      $ 214.21
                                                                                                                          9/25/2018                       $ 28.63
                                                                                                                          9/26/2018                      $ 342.97
                                                                                                                          9/27/2018                       $ 57.46

         Total amount or value.........................................................................................                                 $7,591.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 735
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 763 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SPALDING
3.1,950.                                                                                                                   9/4/2018                 $ 20,726.80   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/6/2018                  $ 8,376.00

              PO BOX 116847                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                    30368-6847                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $29,102.80



              SPANISH BAY VENTURES LLC
3.1,951.                                                                                                                  7/17/2018                       $ 148.28 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,164.07
                                                                                                                          7/19/2018                     $ 1,112.15 q
              350 EAST NEW YORK STREET                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,008.60
                                                                                                                          7/24/2018                       $ 333.64 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 305.34
                                                                                                                          7/26/2018                       $ 581.27 q
                                                              IN                                       46204                                                           Services
                                                                                                                          7/30/2018                     $ 2,258.52
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 331.46 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                     $ 1,138.36
                                                                                                                           8/2/2018                       $ 390.95
                                                                                                                           8/6/2018                       $ 518.55
                                                                                                                           8/7/2018                       $ 584.91
                                                                                                                           8/8/2018                       $ 273.56
                                                                                                                           8/9/2018                       $ 280.00
                                                                                                                          8/13/2018                     $ 1,909.64
                                                                                                                          8/14/2018                       $ 595.09
                                                                                                                          8/15/2018                       $ 641.95
                                                                                                                          8/16/2018                       $ 324.26
                                                                                                                          8/17/2018                        $ 48.32
                                                                                                                          8/20/2018                     $ 2,692.23
                                                                                                                          8/21/2018                       $ 251.79
                                                                                                                          8/22/2018                       $ 373.36
                                                                                                                          8/23/2018                     $ 1,066.03
                                                                                                                          8/24/2018                        $ 99.37
                                                                                                                          8/27/2018                     $ 2,365.02
                                                                                                                          8/28/2018                       $ 198.94
                                                                                                                          8/29/2018                       $ 224.26
                                                                                                                          8/30/2018                        $ 28.98
                                                                                                                           9/4/2018                     $ 1,623.83
                                                                                                                           9/6/2018                     $ 1,543.06
                                                                                                                          9/10/2018                     $ 1,142.21
                                                                                                                          9/11/2018                       $ 312.45

         Total amount or value.........................................................................................                             $26,870.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 736
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 764 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SPECTRUM BRANDS INC
3.1,952.                                                                                                                  07/30/2018                    $ 675.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/07/2018                $ 395,355.52

              P O BOX 532654
                                                                                                                          08/07/2018                 $ 84,857.78   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30353                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $480,888.30



              SPECTRUM BRANDS PET LLC
3.1,953.                                                                                                                  08/07/2018                 $ 25,612.61   q
              Creditor's Name                                                                                                                                          Secured debt

              P O BOX 532654                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30353                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $25,612.61



              SPG PRIEN LLC
3.1,954.                                                                                                                   7/26/2018                 $ 20,919.98 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                  $ 5,570.42
                                                                                                                           8/28/2018                 $ 22,755.12 q
              CHICAGO IL 60686-0078                                                                                                                                    Unsecured loan repayments
                                                                                                                           9/26/2018                  $ 4,321.17
                                                                                                                           9/27/2018                  $ 5,570.42 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                         IL                                   60686-0078                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $59,137.11



              SPG-FCM II LLC
3.1,955.                                                                                                                   7/30/2018                 $ 99,344.25 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 98,174.44
                                                                                                                            8/9/2018                 $ 26,160.35 q
              PO BOX 7070                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 99,344.25
                                                                                                                            9/6/2018                 $ 25,903.87 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/27/2018                 $ 99,344.25
              INDIANAPOLIS                                   IN                                        46207                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $448,271.41




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 737
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 765 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SPIN MASTER INC
3.1,956.                                                                                                                  07/24/2018                $ 162,008.57   q
              Creditor's Name                                                                                                                                           Secured debt

              PMB 10053 300 INTL DR STE 100                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              WILLIAMSVILLE                                  NY                                        14221                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $162,008.57



              SPIN MASTER TOYS FAR EAST LIMITED
3.1,957.                                                                                                                   7/31/2018                 $ 12,661.41   q
              Creditor's Name                                                                                                                                           Secured debt

              1850 NEW YORK AVE                                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              HUNTINGTON STATION                             NY                                        11746                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $12,661.41



              SPLASH PRODUCTS INC
3.1,958.                                                                                                                   7/18/2018                        $ 79.80 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/20/2018                       $ 207.90
                                                                                                                           7/26/2018                       $ 392.70 q
              1380 CORPORATE CTR CURVE 200                                                                                                                              Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 268.80
                                                                                                                            8/8/2018                     $ 4,021.50 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/10/2018                     $ 1,018.50
                                                                                                                           8/14/2018                     $ 1,050.00 q
              EAGAN                                          MN                                        55121                                                            Services
                                                                                                                           8/15/2018                     $ 5,266.80
              City                                              State                                ZIP Code
                                                                                                                           8/20/2018                       $ 714.00 q
                                                                                                                                                                        Other
                                                                                                                           8/24/2018                       $ 296.10
                                                                                                                           8/29/2018                       $ 472.50
                                                                                                                           8/30/2018                       $ 407.40

         Total amount or value.........................................................................................                              $14,196.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 738
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 766 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SPOHN GLOBAL ENTERPRISES LLC
3.1,959.                                                                                                                  7/18/2018                     $ 1,210.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 357.25
                                                                                                                          7/23/2018                       $ 843.24 q
              6201 N NOB HILL ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 473.66
                                                                                                                          7/25/2018                       $ 475.11 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 182.74
                                                                                                                          7/27/2018                       $ 156.91 q
              TAMARAC                                        FL                                        33321                                                           Services
                                                                                                                          7/30/2018                     $ 1,143.30
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 505.96 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 200.14
                                                                                                                           8/2/2018                       $ 105.80
                                                                                                                           8/6/2018                     $ 1,868.37
                                                                                                                           8/7/2018                        $ 62.04
                                                                                                                           8/8/2018                       $ 133.90
                                                                                                                          8/13/2018                     $ 1,163.61
                                                                                                                          8/14/2018                       $ 387.81
                                                                                                                          8/15/2018                       $ 457.75
                                                                                                                          8/16/2018                       $ 326.73
                                                                                                                          8/20/2018                     $ 1,043.49
                                                                                                                          8/21/2018                       $ 141.08
                                                                                                                          8/23/2018                       $ 241.28
                                                                                                                          8/24/2018                       $ 212.49
                                                                                                                          8/27/2018                       $ 181.47
                                                                                                                          8/28/2018                     $ 1,288.86
                                                                                                                          8/29/2018                       $ 148.13
                                                                                                                          8/30/2018                        $ 80.45
                                                                                                                           9/4/2018                       $ 893.07
                                                                                                                           9/5/2018                        $ 18.22
                                                                                                                           9/6/2018                       $ 833.86
                                                                                                                          9/10/2018                       $ 563.11
                                                                                                                          9/11/2018                        $ 90.75

         Total amount or value.........................................................................................                             $15,790.58



              SPOTSYLVANIA MALL
3.1,960.                                                                                                                  7/30/2018                 $ 25,151.06 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/31/2018                    $ 220.00
                                                                                                                           8/6/2018                 $ 58,123.34 q
              P O BOX 932400                                                                                                                                           Unsecured loan repayments
                                                                                                                          8/10/2018                    $ 440.00
                                                                                                                          8/28/2018                 $ 25,811.06 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 58,123.34
                                                                                                                          9/27/2018                 $ 27,031.93 q
              CLEVELAND                                      OH                                        44193                                                           Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $194,900.73




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 739
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 767 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SPRING VALLEY IV LP
3.1,961.                                                                                                                  8/22/2018                     $ 7,728.09   q
              Creditor's Name                                                                                                                                            Secured debt

              900 KRINER ROAD SUITE 1                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHAMBERSBURG                                   PA                                        17202                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,728.09



              SPRINGFIELD MARKETING GROUP LLC
3.1,962.                                                                                                                  8/23/2018                $ 193,358.88      q
              Creditor's Name                                                                                                                                            Secured debt

              2416 BALSAM DRIVE                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SPRINGFIELD                                    OH                                        45503                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $193,358.88



              SPRINGS GLOBAL US INC
3.1,963.                                                                                                                  7/20/2018                  $ 7,188.48 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                 $ 10,103.63
                                                                                                                          7/26/2018                  $ 8,216.50 q
              P O BOX 70                                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/30/2018                 $ 17,745.83
                                                                                                                          7/31/2018                  $ 9,640.75 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/1/2018                  $ 6,863.31
                                                                                                                           8/3/2018                    $ 367.65 q
              FORT MILL                                      SC                                        29716                                                             Services
                                                                                                                           8/6/2018                  $ 6,329.49
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                  $ 3,491.85 q
                                                                                                                                                                         Other
                                                                                                                          8/15/2018                  $ 2,394.27
                                                                                                                          8/21/2018                  $ 3,535.43
                                                                                                                          8/22/2018                  $ 1,848.51
                                                                                                                          8/23/2018                  $ 2,039.35
                                                                                                                          8/27/2018                  $ 4,432.12
                                                                                                                          8/28/2018                  $ 4,155.12
                                                                                                                           9/7/2018                  $ 2,425.96
                                                                                                                          9/10/2018                  $ 1,312.96

         Total amount or value.........................................................................................                             $92,091.21




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 740
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 768 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SPS PORTFOLIO HOLDINGS II LLC
3.1,964.                                                                                                                   7/30/2018                $ 203,830.54 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/30/2018                $ 152,714.92
                                                                                                                           7/30/2018                $ 139,309.91 q
              PO BOX 776083                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                $ 137,251.15
                                                                                                                           7/30/2018                $ 125,417.39 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       8/28/2018                $ 203,830.54
                                                                                                                           8/28/2018                $ 165,750.39 q
                                                                                                                                                                 X
              CHICAGO                                        IL                                    60677-6083                                                        Services
                                                                                                                           8/28/2018                $ 139,309.91
              City                                                State                              ZIP Code
                                                                                                                           8/28/2018                $ 137,251.15 q
                                                                                                                                                                     Other
                                                                                                                           8/28/2018                $ 125,417.39
                                                                                                                           9/27/2018                $ 203,830.54
                                                                                                                           9/27/2018                $ 165,750.39
                                                                                                                           9/27/2018                $ 139,309.91
                                                                                                                           9/27/2018                $ 137,251.15
                                                                                                                           9/27/2018                $ 125,417.39

         Total amount or value.........................................................................................                           $2,301,642.67



              SPS PORTFOLIO HOLDINGS LLC
3.1,965.                                                                                                                   7/30/2018                $ 182,761.75 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/30/2018                $ 137,262.19
                                                                                                                           7/30/2018                $ 116,047.75 q
              PO BOX 776083                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                $ 111,555.91
                                                                                                                           7/30/2018                 $ 91,849.71 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       8/10/2018                 $ 10,743.41
                                                                                                                           8/28/2018                $ 182,953.28 q
                                                                                                                                                                 X
              CHICAGO                                        IL                                    60677-6083                                                        Services
                                                                                                                           8/28/2018                $ 164,654.61
                                                                                                                           8/28/2018                $ 143,641.44 q
                                                                                                                                                                 X              Services; Suppliers
              City                                                State                              ZIP Code                                                        Other
                                                                                                                           8/28/2018                 $ 95,000.69                or Vendors
                                                                                                                           8/28/2018                 $ 91,849.71
                                                                                                                          09/10/2018                $ 621,450.03
                                                                                                                           9/27/2018                $ 182,953.28
                                                                                                                           9/27/2018                $ 143,641.44

         Total amount or value.........................................................................................                           $2,276,365.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 741
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 769 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SPT APPLIANCE INC
3.1,966.                                                                                                                  7/17/2018                       $ 447.10 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                       $ 652.40
                                                                                                                          7/19/2018                       $ 346.25 q
              14701 CLARK AVE                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 1,534.99
                                                                                                                          7/23/2018                     $ 2,584.10 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,048.12
                                                                                                                          7/26/2018                       $ 604.00 q
              CITY OF INDUSTRY                               CA                                        91745                                                             Services
                                                                                                                          7/27/2018                     $ 1,072.20
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 1,325.70 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                     $ 1,612.51
                                                                                                                           8/2/2018                     $ 1,490.00
                                                                                                                           8/3/2018                     $ 1,419.30
                                                                                                                           8/6/2018                     $ 1,205.96
                                                                                                                           8/8/2018                     $ 2,029.79
                                                                                                                           8/9/2018                       $ 476.20
                                                                                                                          8/10/2018                       $ 862.40
                                                                                                                          8/13/2018                       $ 984.10
                                                                                                                          8/15/2018                     $ 1,959.30
                                                                                                                          8/16/2018                     $ 1,146.42
                                                                                                                          8/17/2018                       $ 522.00
                                                                                                                          8/20/2018                     $ 1,860.80
                                                                                                                          8/22/2018                     $ 2,805.90
                                                                                                                          8/23/2018                     $ 2,251.80
                                                                                                                          8/24/2018                     $ 1,595.50
                                                                                                                          8/27/2018                     $ 1,289.10
                                                                                                                          8/28/2018                     $ 1,709.42
                                                                                                                          8/29/2018                       $ 876.30
                                                                                                                          8/30/2018                     $ 1,656.50
                                                                                                                          8/31/2018                       $ 998.39
                                                                                                                           9/4/2018                     $ 4,840.09
                                                                                                                           9/5/2018                     $ 5,062.30
                                                                                                                           9/6/2018                     $ 4,152.40
                                                                                                                           9/7/2018                     $ 2,601.90
                                                                                                                          9/10/2018                     $ 7,271.75
                                                                                                                          9/11/2018                     $ 2,093.60

         Total amount or value.........................................................................................                             $64,388.59



              SRM-SPE LLC
3.1,967.                                                                                                                  7/30/2018                     $ 8,180.40   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,180.40

              PO BOX 54266
                                                                                                                          9/27/2018                     $ 8,180.40   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              NEW ORLEANS                                    LA                                        70154                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $24,541.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 742
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 770 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              ST LOUIS COUNTY TREASURER
3.1,968.                                                                                                                   10/1/2018                 $ 67,541.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           10/1/2018                 $ 40,329.00
                                                                                                                           10/1/2018                 $ 10,649.00 q
              100 N 5TH AVE W                                                                                                                                             Unsecured loan repayments
                                                                                                                           10/1/2018                  $ 5,450.00
                                                                                                                           10/1/2018                  $ 4,725.00 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       10/1/2018                  $ 3,479.00
                                                                                                                           10/1/2018                  $ 2,548.00 q
              DULUTH                                         MN                                        55802                                                              Services
                                                                                                                           10/1/2018                  $ 2,521.00
                                                                                                                           10/1/2018                  $ 1,832.00 q
                                                                                                                                                                 X                   Tax Payments
              City                                              State                                ZIP Code                                                             Other
                                                                                                                           10/1/2018                  $ 1,607.00
                                                                                                                           10/1/2018                  $ 1,194.00
                                                                                                                           10/1/2018                    $ 903.00

         Total amount or value.........................................................................................                             $142,778.00



              STACIA VERE LLC
3.1,969.                                                                                                                  08/16/2018                     $ 1,300.00   q
              Creditor's Name                                                                                                                                             Secured debt

              8925 CENTRAL PARK AVE                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

               EVANSTON                                       IL                                       60203                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $1,300.00



              STAG IV CHEEKTOWAGA LLC
3.1,970.                                                                                                                   7/30/2018                 $ 15,129.56      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 15,129.56

              ATTN ACCOUNTS RECEIVABLE ONE FEDERAL STREET
                                                                                                                           9/27/2018                 $ 15,129.56      q   Unsecured loan repayments
              23RD FLOOR
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BOSTON                                         MA                                        02110                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $45,388.68



              STAGE HILLS HOLDINGS LLC
3.1,971.                                                                                                                   7/30/2018                     $ 6,858.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 6,858.00

              PO BOX 932721
                                                                                                                           9/27/2018                     $ 6,858.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-2721                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $20,574.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 743
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 771 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              STAMINA PRODUCTS INC
3.1,972.                                                                                                                  7/17/2018                     $ 1,116.85 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 610.00
                                                                                                                          7/19/2018                        $ 32.70 q
              P O BOX 1071                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 174.00
                                                                                                                          7/23/2018                       $ 445.10 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 808.05
                                                                                                                          7/25/2018                       $ 938.00 q
              SPRINGFIELD                                    MO                                        65807                                                           Services
                                                                                                                          7/26/2018                       $ 402.75
              City                                                State                              ZIP Code
                                                                                                                          7/27/2018                       $ 273.80 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                        $ 98.80
                                                                                                                          7/31/2018                       $ 644.40
                                                                                                                           8/1/2018                       $ 491.00
                                                                                                                           8/2/2018                        $ 28.30
                                                                                                                           8/7/2018                       $ 745.00
                                                                                                                          8/10/2018                     $ 1,148.10
                                                                                                                          8/13/2018                       $ 145.00
                                                                                                                          8/14/2018                     $ 1,145.15
                                                                                                                          8/17/2018                        $ 74.50
                                                                                                                          8/20/2018                       $ 341.00
                                                                                                                          8/21/2018                       $ 735.60
                                                                                                                          8/22/2018                       $ 682.95
                                                                                                                          8/23/2018                       $ 687.70
                                                                                                                          8/24/2018                       $ 570.00
                                                                                                                          8/27/2018                       $ 230.65
                                                                                                                          8/28/2018                     $ 1,320.75

         Total amount or value.........................................................................................                             $13,890.15



              STANDARD CONTAINER CO
3.1,973.                                                                                                                  7/18/2018                       $ 570.35 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 288.09
                                                                                                                          7/20/2018                        $ 96.50 q
              1389 MOMENTUM PLACE                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 290.25
                                                                                                                          7/25/2018                       $ 552.36 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 216.00
                                                                                                                          7/27/2018                        $ 62.06 q
              CHICAGO                                        IL                                    60689-5311                                                          Services
                                                                                                                          7/30/2018                        $ 12.00
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                       $ 456.05 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 160.50
                                                                                                                           8/8/2018                       $ 372.32
                                                                                                                           8/9/2018                       $ 126.00
                                                                                                                          8/10/2018                       $ 129.75
                                                                                                                          8/13/2018                       $ 200.25
                                                                                                                          8/15/2018                       $ 355.66
                                                                                                                          8/16/2018                       $ 409.75
                                                                                                                          8/17/2018                        $ 62.10
                                                                                                                          8/20/2018                       $ 156.00
                                                                                                                          8/22/2018                       $ 966.00
                                                                                                                          8/23/2018                       $ 184.65
                                                                                                                          8/24/2018                        $ 96.75
                                                                                                                          8/27/2018                       $ 336.85
                                                                                                                          8/29/2018                     $ 1,128.75
                                                                                                                          8/30/2018                        $ 46.25
                                                                                                                          8/31/2018                       $ 165.20
                                                                                                                           9/4/2018                        $ 89.75
                                                                                                                           9/5/2018                       $ 805.30
                                                                                                                           9/6/2018                       $ 182.00
                                                                                                                          9/12/2018                     $ 1,635.82
                                                                                                                          9/14/2018                       $ 493.30
                                                                                                                          9/17/2018                       $ 337.51

         Total amount or value.........................................................................................                             $10,984.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 744
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 772 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              STANIOS INDUSTRIAL SUPPLY
3.1,974.                                                                                                                  7/19/2018                       $ 378.69 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                     $ 1,599.48
                                                                                                                          7/25/2018                       $ 213.15 q
              226 SOUTH WESTGATE DR UNIT B                                                                                                                              Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 689.69
                                                                                                                          7/30/2018                       $ 105.25 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/1/2018                       $ 421.67
                                                                                                                           8/2/2018                       $ 130.40 q
              CAROL STREAM                                   IL                                        60188                                                            Services
                                                                                                                          8/13/2018                        $ 28.65
              City                                                State                              ZIP Code
                                                                                                                          8/14/2018                       $ 463.22 q
                                                                                                                                                                        Other
                                                                                                                          8/16/2018                        $ 37.83
                                                                                                                          8/20/2018                       $ 255.59
                                                                                                                          8/22/2018                       $ 256.96
                                                                                                                          8/29/2018                       $ 116.68
                                                                                                                          8/30/2018                     $ 1,979.84
                                                                                                                           9/4/2018                       $ 101.72
                                                                                                                           9/5/2018                       $ 632.53
                                                                                                                          9/10/2018                       $ 660.95
                                                                                                                          9/11/2018                       $ 677.71

         Total amount or value.........................................................................................                                 $8,750.01



              STANISLAUS COUNTY TAX COLLECTOR
3.1,975.                                                                                                                  8/16/2018                 $ 24,481.62     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/16/2018                  $ 2,674.09

              PO BOX 859
                                                                                                                          8/16/2018                  $ 1,972.42     q   Unsecured loan repayments
                                                                                                                          8/16/2018                  $ 1,051.77
                                                                                                                          8/16/2018                    $ 256.32     q   Suppliers or vendors
              Street

              MODESTO                                        CA                                        95353                                                        q   Services

                                                                                                                                                                    q
                                                                                                                                                                    X              Tax Payments
              City                                                State                              ZIP Code                                                           Other


         Total amount or value.........................................................................................                             $30,436.22



              STANLEY E SINGLETON
3.1,976.                                                                                                                  7/23/2018                     $ 1,716.34 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/31/2018                       $ 899.28
                                                                                                                           8/6/2018                       $ 171.75 q
              4086 SWIFT AVE SUITE 16                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/7/2018                       $ 516.12
                                                                                                                           8/8/2018                       $ 641.67 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/13/2018                        $ 37.20
                                                                                                                          8/21/2018                       $ 548.27 q
              SAN DIEGO                                      CA                                        92104                                                            Services
                                                                                                                          8/27/2018                       $ 662.13
              City                                                State                              ZIP Code
                                                                                                                          8/30/2018                     $ 2,627.38 q
                                                                                                                                                                        Other
                                                                                                                          9/10/2018                     $ 1,170.06


         Total amount or value.........................................................................................                                 $8,990.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 745
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 773 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              STAR BRIGHT INTLMACAO COM OFFSLTD
3.1,977.                                                                                                                  7/18/2018                 $ 45,254.60      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/30/2018                $ 259,046.40

              EM MACAUALAMEDADRCARLOS D ASSUMP NO258PRACA
                                                                                                                          8/30/2018                   $ 4,380.77     q   Unsecured loan repayments
                                                                                                                           9/4/2018                $ 149,356.27
              KIN HENG LONGHOI HUOK
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MACAU                                          MACAU                                                                                                   q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $458,038.04



              STAR-WEST CHICAGO RIDGE LLC
3.1,978.                                                                                                                  7/23/2018                     $ 4,545.61   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/31/2018                     $ 2,666.66

              75 REMITTANCE DRIVE DEPT 1512
                                                                                                                          8/28/2018                     $ 2,666.66   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 2,666.66
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60675-1512                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,545.59



              STAR-WEST GREAT NORTHERN MALL LLC
3.1,979.                                                                                                                  7/30/2018                     $ 2,500.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,500.00

              75 REMITTANCE DR DEPT 6145
                                                                                                                          9/27/2018                     $ 2,500.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60645-6145                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,500.00



              STAR-WEST JV LLC
3.1,980.                                                                                                                  7/30/2018                     $ 7,672.50   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,672.50

              PO BOX 780135
                                                                                                                          9/27/2018                     $ 7,672.50   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                        19178                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $23,017.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 746
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 774 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              STATE INDUSTRIES INC
3.1,981.                                                                                                                   7/17/2018                   $ 9,745.65 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/27/2018                $ 112,873.50
                                                                                                                           7/30/2018                 $ 28,900.93 q
              12610 COLLECDTIONS CENTER DR                                                                                                                                Unsecured loan repayments
                                                                                                                           7/31/2018                 $ 12,949.47
                                                                                                                            8/1/2018                 $ 29,363.39 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/2/2018                   $ 1,727.80
                                                                                                                            8/6/2018                 $ 34,622.89 q
              CHICAGO                                        IL                                        60693                                                              Services
                                                                                                                            8/7/2018                     $ 597.17
              City                                                State                              ZIP Code
                                                                                                                           8/10/2018                $ 131,150.14 q
                                                                                                                                                                          Other
                                                                                                                           8/13/2018                 $ 25,655.85
                                                                                                                           8/14/2018                 $ 14,337.78
                                                                                                                           8/17/2018                   $ 2,030.22
                                                                                                                           8/20/2018                   $ 4,793.25
                                                                                                                           8/28/2018                     $ 452.45
                                                                                                                           8/29/2018                      $ 75.75
                                                                                                                           8/30/2018                     $ 180.55
                                                                                                                           8/31/2018                 $ 74,363.80
                                                                                                                            9/4/2018                 $ 49,225.54
                                                                                                                            9/5/2018                     $ 168.04
                                                                                                                            9/6/2018                 $ 24,605.84
                                                                                                                            9/7/2018                   $ 3,195.33
                                                                                                                           9/10/2018                   $ 5,611.24
                                                                                                                           9/14/2018                $ 223,520.87
                                                                                                                           9/17/2018                $ 105,104.72
                                                                                                                           9/18/2018                 $ 11,275.56
                                                                                                                           9/19/2018                   $ 1,028.55
                                                                                                                           9/20/2018                   $ 4,036.53
                                                                                                                           9/21/2018                      $ 68.70
                                                                                                                           9/24/2018                   $ 1,977.24
                                                                                                                           9/25/2018                   $ 7,769.51
                                                                                                                           9/26/2018                   $ 2,263.94
                                                                                                                           9/27/2018                   $ 9,679.14

         Total amount or value.........................................................................................                             $933,351.34



              STATE OF CT OFFICE
3.1,982.                                                                                                                  07/27/2018                        $ 46.19   q
              Creditor's Name                                                                                                                                             Secured debt

              55 ELM ST                                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              HARTFORD                                       CT                                         6106                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                                     $46.19




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 747
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 775 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              STATE OF MICHIGAN
3.1,983.                                                                                                                  07/31/2018                     $ 2,478.22   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/31/2018                     $ 2,183.80

              P O BOX 30255
                                                                                                                          07/31/2018                       $ 234.93   q   Unsecured loan repayments
                                                                                                                          07/31/2018                       $ 234.28
                                                                                                                          07/31/2018                       $ 206.45   q   Suppliers or vendors
              Street                                                                                                      07/31/2018                        $ 22.21
              LANSING                                        MI                                        48909                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $5,359.89



              STATE OF WA LABOR
3.1,984.                                                                                                                  08/10/2018                 $ 12,007.56      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/10/2018                    $ 688.54

              P O BOX 1619
                                                                                                                          08/15/2018                 $ 61,832.64      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              BOTHELL                                        WA                                        98041                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $74,528.74



              STEEL 1111 LLC
3.1,985.                                                                                                                   7/30/2018                $ 157,916.67      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                $ 157,916.67

              999 SOUTH OYSTER BAY RD SUITE 200
                                                                                                                           9/20/2018                 $ 47,340.01      q   Unsecured loan repayments
                                                                                                                           9/27/2018                $ 166,270.79
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BETHPAGE                                       NY                                        11714                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $529,444.14



              STEEPLEGATE MALL REALTY LLC
3.1,986.                                                                                                                   7/30/2018                 $ 36,267.44      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 36,267.44

              PO BOX 368
                                                                                                                           9/27/2018                 $ 36,267.44      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $108,802.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 748
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 776 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              STERLING HEIGHTS CITY SPECIAL ASSE
3.1,987.                                                                                                                  8/20/2018                 $ 18,673.88   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 8009                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              STERLING HEIGHTS                               MI                                    48311-8009                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $18,673.88



              STERLING HEIGHTS TREASURER
3.1,988.                                                                                                                  8/20/2018                $ 155,019.85   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/20/2018                 $ 10,429.96

              PO BOX 55000                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              DETROIT                                        MI                                    48255-2962                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $165,449.81



              STERLING VALUE ADD INVESTMENTS II
3.1,989.                                                                                                                  7/30/2018                 $ 16,818.08   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 16,818.08

              ATTN ACCOUNTS RECEIVABLE 340 ROYAL POINCIANA
                                                                                                                           9/6/2018                 $ 75,558.92   q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 16,818.08
              WAY SUITE 316
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              PALM BEACH                                     FL                                        33480                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $126,013.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 749
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 777 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              STEVE HENDLEY
3.1,990.                                                                                                                  7/17/2018                       $ 369.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 3,197.06
                                                                                                                          7/19/2018                       $ 541.94 q
              1746 W RUBY DR SUITE 104                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 1,319.93
                                                                                                                          7/23/2018                     $ 5,137.83 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 101.20
                                                                                                                          7/27/2018                     $ 1,486.13 q
              TEMPE                                          AZ                                        85284                                                           Services
                                                                                                                          7/30/2018                     $ 1,885.87
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 277.15 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 787.71
                                                                                                                           8/3/2018                       $ 164.60
                                                                                                                           8/6/2018                     $ 3,895.73
                                                                                                                           8/7/2018                       $ 409.18
                                                                                                                           8/8/2018                       $ 557.07
                                                                                                                           8/9/2018                       $ 802.86
                                                                                                                          8/13/2018                     $ 5,787.28
                                                                                                                          8/14/2018                     $ 1,382.48
                                                                                                                          8/15/2018                     $ 1,394.07
                                                                                                                          8/16/2018                     $ 3,640.93
                                                                                                                          8/20/2018                     $ 9,059.14
                                                                                                                          8/21/2018                       $ 449.20
                                                                                                                          8/22/2018                     $ 2,349.16
                                                                                                                          8/27/2018                     $ 2,946.47
                                                                                                                           9/4/2018                     $ 8,740.28
                                                                                                                           9/5/2018                     $ 3,383.33
                                                                                                                           9/6/2018                     $ 1,576.22
                                                                                                                          9/10/2018                       $ 613.45
                                                                                                                          9/11/2018                     $ 2,516.55

         Total amount or value.........................................................................................                             $64,772.02



              STEVEN VARDI INC
3.1,991.                                                                                                                  7/23/2018                    $ 876.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                  $ 1,059.80
                                                                                                                          7/25/2018                  $ 7,046.52 q
              151 W 46TH ST STE 701                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/26/2018                 $ 56,350.57
                                                                                                                          7/27/2018                 $ 41,464.48 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                  $ 1,562.60
                                                                                                                          7/31/2018                    $ 754.41 q
              NEW YORK                                       NY                                        10036                                                           Services
                                                                                                                           8/1/2018                  $ 8,272.88
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                    $ 528.60 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                     $ 32.10
                                                                                                                           8/7/2018                  $ 8,321.22
                                                                                                                          8/13/2018                 $ 15,699.21
                                                                                                                          8/14/2018                     $ 72.79
                                                                                                                          8/15/2018                  $ 7,124.79
                                                                                                                          8/22/2018                  $ 8,094.78
                                                                                                                          8/29/2018                     $ 13.04
                                                                                                                          8/30/2018                  $ 7,356.77
                                                                                                                           9/7/2018                  $ 2,533.87

         Total amount or value.........................................................................................                            $167,165.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 750
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 778 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              STEWART DOCKERY DEVELOPMENT LLC
3.1,992.                                                                                                                   7/30/2018                     $ 3,815.62   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 3,815.62

              8934 GLENBROOK RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              FAIRFAX                                        NV                                        22031                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,631.24



              STIG JIANGSU LIGHT & TEXTILE
3.1,993.                                                                                                                   7/18/2018                $ 175,666.80 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/27/2018                   $ 3,855.74
                                                                                                                            8/8/2018                 $ 77,853.14 q
              1ST FLOOR BUILDING A NO21 SOFTWARE AVE                                                                                                                      Unsecured loan repayments
                                                                                                                           8/10/2018                   $ 1,301.82
                                                                                                                           8/15/2018                 $ 99,416.39 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/23/2018                 $ 16,818.20
                                                                                                                           8/27/2018                   $ 6,927.36 q
              NANJING                                        CHINA                                     210012                                                             Services
                                                                                                                           8/30/2018                     $ 403.20
              City                                              State                                ZIP Code
                                                                                                                            9/4/2018                 $ 87,308.35 q
                                                                                                                                                                          Other


         Total amount or value.........................................................................................                             $469,551.00



              STIM OPTIMUM INC
3.1,994.                                                                                                                   7/27/2018                       $ 359.61 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                       $ 582.25
                                                                                                                            8/6/2018                       $ 237.96 q
              253 CORBIN PL                                                                                                                                               Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 1,209.95
                                                                                                                           8/16/2018                       $ 172.98 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/20/2018                       $ 904.40
                                                                                                                           8/22/2018                       $ 355.30 q
              BROOKLYN                                       NY                                        11235                                                              Services
                                                                                                                           8/23/2018                       $ 157.25
              City                                              State                                ZIP Code
                                                                                                                           8/27/2018                       $ 786.25 q
                                                                                                                                                                          Other
                                                                                                                           8/28/2018                     $ 1,359.55
                                                                                                                           8/29/2018                       $ 172.98
                                                                                                                            9/4/2018                     $ 1,416.45
                                                                                                                            9/6/2018                       $ 645.54
                                                                                                                           9/10/2018                       $ 314.50

         Total amount or value.........................................................................................                                  $8,674.97



              STM INTERNATIONAL
3.1,995.                                                                                                                  09/12/2018                     $ 7,588.60   q
              Creditor's Name                                                                                                                                             Secured debt

              19 GALLOPING HILL RD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHERRY HILL                                    NJ                                         8003                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,588.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 751
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 779 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              STOCKBRIDGE LAKESHORE LLC
3.1,996.                                                                                                                  7/30/2018                 $ 26,741.90   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 26,741.90

              PO BOX 8130
                                                                                                                          9/27/2018                 $ 26,741.90   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              BLOOMFIELD HILLS                               MI                                        48302                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $80,225.70



              STOLAAS
3.1,997.                                                                                                                  7/18/2018                  $ 2,176.19 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                  $ 4,168.25
                                                                                                                          7/20/2018                    $ 401.76 q
              172 WES ASHLEY DRIVE                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 10,020.69
                                                                                                                          7/24/2018                  $ 2,744.79 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/25/2018                  $ 1,243.40
                                                                                                                          7/26/2018                  $ 3,887.37 q
              MERIDIANVILLE                                  AL                                        35759                                                          Services
                                                                                                                          7/30/2018                  $ 9,856.72
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                  $ 1,340.73 q
                                                                                                                                                                      Other
                                                                                                                           8/1/2018                  $ 3,256.79
                                                                                                                           8/2/2018                  $ 2,073.75
                                                                                                                           8/3/2018                    $ 271.56
                                                                                                                           8/6/2018                  $ 9,515.65
                                                                                                                           8/7/2018                  $ 2,662.56
                                                                                                                           8/8/2018                    $ 223.43
                                                                                                                           8/9/2018                  $ 1,911.75
                                                                                                                          8/13/2018                  $ 6,590.81
                                                                                                                          8/14/2018                  $ 3,378.85
                                                                                                                          8/15/2018                  $ 5,276.79
                                                                                                                          8/16/2018                  $ 3,678.12
                                                                                                                          8/17/2018                    $ 847.23
                                                                                                                          8/20/2018                 $ 15,140.76
                                                                                                                          8/21/2018                  $ 1,791.73
                                                                                                                          8/22/2018                  $ 2,779.31
                                                                                                                          8/24/2018                    $ 685.98
                                                                                                                          8/27/2018                 $ 11,258.86
                                                                                                                          8/28/2018                  $ 2,659.11
                                                                                                                          8/29/2018                  $ 2,751.71
                                                                                                                          8/30/2018                  $ 2,832.64
                                                                                                                          8/31/2018                    $ 739.21
                                                                                                                           9/4/2018                 $ 17,968.81
                                                                                                                           9/5/2018                  $ 3,435.41
                                                                                                                           9/6/2018                  $ 4,722.08
                                                                                                                           9/7/2018                  $ 1,799.51
                                                                                                                          9/10/2018                 $ 13,451.93
                                                                                                                          9/11/2018                  $ 4,360.59

         Total amount or value.........................................................................................                            $161,904.83




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 752
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 780 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              STONECREST MALL SPE LLC
3.1,998.                                                                                                                   7/30/2018                     $ 4,674.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,674.00

              CLEVELAND OH 44192-0219                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CLEVELAND                                       OH                                   44192-0219                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,348.00



              STONERIDGE S&S LLC SPG-FCM II LLC
3.1,999.                                                                                                                   7/23/2018                 $ 26,160.35      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                 $ 25,903.87

              PO BOX 7070
                                                                                                                           9/24/2018                 $ 25,903.87      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              INDIANAPOLIS                                   IN                                    46207-7070                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $77,968.09



              STOP & SHOP SUPERMARKET CO LLC
3.2,000.                                                                                                                   9/25/2018                 $ 28,246.27      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 3797                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BOSTON                                         MA                                    02241-3797                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $28,246.27



              STORA ENSO PAPER OY
3.2,001.                                                                                                                  07/31/2018                $ 107,477.82      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/12/2018                 $ 65,505.02

              PO BOX 200181
                                                                                                                          09/18/2018                 $ 64,596.66      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                        15251                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $237,579.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 753
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 781 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              STORK CRAFT LTD
3.2,002.                                                                                                                  7/18/2018                       $ 294.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                        $ 50.16
                                                                                                                          7/20/2018                       $ 600.00 q
              CUSTER WA 98240                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 513.00
                                                                                                                          7/26/2018                       $ 186.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/27/2018                       $ 171.00
                                                                                                                          7/30/2018                       $ 254.00 q
              CUSTER                                          WA                                       98240                                                           Services
                                                                                                                           8/1/2018                       $ 810.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 744.00 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                       $ 759.00
                                                                                                                           8/8/2018                     $ 2,043.00
                                                                                                                           8/9/2018                       $ 867.00
                                                                                                                          8/10/2018                       $ 429.00
                                                                                                                          8/13/2018                       $ 675.00
                                                                                                                          8/15/2018                     $ 1,500.00
                                                                                                                          8/16/2018                       $ 958.00
                                                                                                                          8/17/2018                       $ 525.00
                                                                                                                          8/20/2018                       $ 552.00
                                                                                                                          8/23/2018                       $ 246.00
                                                                                                                          8/24/2018                       $ 417.00
                                                                                                                          8/27/2018                       $ 588.00
                                                                                                                          8/29/2018                       $ 842.00
                                                                                                                          8/30/2018                       $ 247.00

         Total amount or value.........................................................................................                             $14,270.16



              STORK CRAFT MFG USA INC
3.2,003.                                                                                                                  7/17/2018                       $ 236.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 320.00
                                                                                                                          7/19/2018                       $ 136.00 q
              3993 HOWARD HUGHES PKWY SUITE 250                                                                                                                        Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 108.00
                                                                                                                          7/23/2018                     $ 1,128.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 262.00
                                                                                                                          7/25/2018                       $ 315.00 q
              LAS VEGAS                                      NV                                        89169                                                           Services
                                                                                                                          7/26/2018                       $ 294.00
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 357.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                       $ 631.00
                                                                                                                          7/31/2018                       $ 225.00
                                                                                                                           8/1/2018                       $ 430.00
                                                                                                                           8/2/2018                       $ 421.00
                                                                                                                           8/3/2018                       $ 292.00
                                                                                                                           8/6/2018                       $ 629.00
                                                                                                                           8/7/2018                       $ 843.00
                                                                                                                           8/9/2018                     $ 1,126.00
                                                                                                                          8/10/2018                       $ 393.00
                                                                                                                          8/13/2018                     $ 2,009.00
                                                                                                                          8/14/2018                       $ 271.00
                                                                                                                          8/15/2018                       $ 315.00
                                                                                                                          8/16/2018                     $ 1,022.00
                                                                                                                          8/17/2018                       $ 325.00
                                                                                                                          8/20/2018                       $ 985.00
                                                                                                                          8/21/2018                       $ 594.00
                                                                                                                          8/22/2018                       $ 156.80
                                                                                                                          8/23/2018                        $ 84.00
                                                                                                                          8/27/2018                     $ 1,006.00
                                                                                                                          8/28/2018                        $ 94.00
                                                                                                                          8/29/2018                       $ 276.00
                                                                                                                          8/30/2018                       $ 376.00
                                                                                                                           9/4/2018                     $ 1,251.00
                                                                                                                           9/6/2018                       $ 164.00
                                                                                                                          9/10/2018                       $ 255.00

         Total amount or value.........................................................................................                             $17,329.80




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 754
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 782 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              STORY COUNTY TREASURER
3.2,004.                                                                                                                  9/17/2018                 $ 63,702.00   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 498                                                                                                                                          q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              NEVADA                                         IA                                        50201                                                      q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $63,702.00



              S-TRACT LLC
3.2,005.                                                                                                                  7/23/2018                $ 169,583.34 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                $ 137,866.58
                                                                                                                          7/30/2018                 $ 19,765.46 q
              3315 FAIRVIEW ROAD                                                                                                                                       Unsecured loan repayments
                                                                                                                           8/9/2018                $ 169,583.34
                                                                                                                          8/22/2018                $ 169,583.34 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/28/2018                $ 137,866.58
                                                                                                                          8/28/2018                 $ 19,765.46 q
              COSTA MESA                                     CA                                        92626                                                           Services
                                                                                                                           9/6/2018                $ 169,583.34
              City                                              State                                ZIP Code
                                                                                                                          9/24/2018                $ 169,583.34 q
                                                                                                                                                                       Other
                                                                                                                          9/27/2018                $ 137,866.58
                                                                                                                          9/27/2018                 $ 19,765.46

         Total amount or value.........................................................................................                          $1,320,812.82



              STRIDE TOOL LLC
3.2,006.                                                                                                                  7/20/2018                     $ 5,810.92 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/27/2018                     $ 9,364.20
                                                                                                                           8/3/2018                     $ 5,147.00 q
              PO BOX 74564                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/10/2018                     $ 2,784.00
                                                                                                                          8/17/2018                     $ 5,665.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/24/2018                     $ 3,375.60
                                                                                                                          8/31/2018                     $ 4,368.60 q
              CLEVELAND                                      OH                                        44194                                                           Services
                                                                                                                           9/6/2018                     $ 4,253.60
              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $40,768.92




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 755
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 783 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              STRONG PROGRESS GARMENT FTY CO LTD
3.2,007.                                                                                                                  7/27/2018                $ 273,990.28 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                $ 336,684.03
                                                                                                                           8/3/2018                   $ 3,648.96 q
              90 THOMAS DR                                                                                                                                            Unsecured loan repayments
                                                                                                                           8/6/2018                   $ 4,435.20
                                                                                                                          8/10/2018                $ 136,306.85 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/21/2018                $ 148,261.06
                                                                                                                          8/23/2018                $ 178,626.30 q
              YORK                                           PA                                        17404                                                          Services
                                                                                                                          8/30/2018                $ 260,746.81
              City                                              State                                ZIP Code
                                                                                                                           9/4/2018              $ 1,038,368.24 q
                                                                                                                                                                      Other
                                                                                                                           9/6/2018                 $ 44,261.95
                                                                                                                          9/11/2018                $ 207,113.36
                                                                                                                          9/18/2018                $ 167,165.83
                                                                                                                          9/19/2018                $ 428,358.29
                                                                                                                          9/20/2018                   $ 5,093.80
                                                                                                                          10/2/2018                 $ 93,680.08

         Total amount or value.........................................................................................                          $3,326,741.04



              STROUD MALL LLC
3.2,008.                                                                                                                  7/30/2018                 $ 42,399.67   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 46,408.71

              PO BOX 955607
                                                                                                                          9/27/2018                 $ 46,408.71   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              ST LOUIS                                       MO                                    63195-5607                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $135,217.09



              STUDIO ELUCEO LTD
3.2,009.                                                                                                                  7/27/2018                 $ 14,447.17 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/31/2018                     $ 390.45
                                                                                                                           8/3/2018                   $ 3,552.45 q
              3FL-19 NO3TIEN MOU WROAD                                                                                                                                Unsecured loan repayments
                                                                                                                          8/15/2018                $ 411,756.47
                                                                                                                          8/17/2018                 $ 10,787.39 qX
                                                                                                                                                                      Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                                                                               q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $440,933.93




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 756
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 784 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              STYLETEX LIMITED
3.2,010.                                                                                                                    8/1/2018                 $ 35,863.67      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/8/2018                 $ 36,390.61

              MORNINGTON PARK ARTANE
                                                                                                                           8/24/2018                $ 108,248.55      q   Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 62,800.45
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DUBLIN                                         IRELAND                                                                                                  q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $243,303.28



              SUMIT TEXTILE INDUSTRIES
3.2,011.                                                                                                                    9/7/2018                     $ 9,581.76   q
              Creditor's Name                                                                                                                                             Secured debt

              80TH MILESTONE G T ROAD JHATTIPUR                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PANIPAT                                        HARYANA                                   132103                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,581.76



              SUMMER INFANT USA INC
3.2,012.                                                                                                                  07/27/2018                 $ 56,962.45      q
              Creditor's Name                                                                                                                                             Secured debt

              1275 PARK EAST DR                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              WOONSOCKET                                     RI                                         2895                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $56,962.45



              SUMMERDALE PLAZA ASSOCIATES
3.2,013.                                                                                                                   7/20/2018                     $ 3,530.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                     $ 3,530.00

              123 COULTER AVE
                                                                                                                           9/24/2018                     $ 3,530.00   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ARDMORE                                        PA                                        19003                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $10,590.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 757
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 785 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SUN VALLEY LTD
3.2,014.                                                                                                                   7/23/2018                 $ 35,000.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/30/2018                 $ 81,894.12
                                                                                                                            8/9/2018                 $ 35,000.00 q
              PO BOX 1872                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/22/2018                 $ 35,000.00
                                                                                                                           8/28/2018                 $ 81,894.12 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        9/6/2018                 $ 35,000.00
                                                                                                                           9/13/2018                 $ 35,000.00 q
              SAN ANTONIO                                    TX                                    78297-1872                                                          Services
                                                                                                                           9/24/2018                 $ 35,000.00
              City                                                State                              ZIP Code
                                                                                                                           9/27/2018                 $ 81,894.12 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                             $455,682.36



              SUNBEAM PRODUCTS INC
3.2,015.                                                                                                                  07/23/2018                 $ 14,053.08   q
              Creditor's Name                                                                                                                                          Secured debt

              5544 PAYSHERE CIRCLE                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60674                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $14,053.08



              SUNCAST CORPORATION
3.2,016.                                                                                                                  08/23/2018                 $ 50,183.30   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/28/2018                 $ 12,992.47

              4297 PAYSPHERE CIRCLE                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60674                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $63,175.77



              SUNCRAFT HARDWARE TOOLS CORP
3.2,017.                                                                                                                   7/30/2018                 $ 49,444.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/30/2018                 $ 53,078.37

              26F NOVA BUILDING NO123 TIYUXI ROAD
                                                                                                                           9/20/2018                 $ 77,928.00   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              GUANGZHOU                                      CHINA                                                                                                 q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $180,450.37




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 758
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 786 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SUNDANCE INTERNATIONAL INC
3.2,018.                                                                                                                  7/18/2018                 $ 85,635.77     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/10/2018                $ 443,524.50

              FLAT 5 31F COMWEB PLAZA 12 CHEUNG YUE STREET LAI
                                                                                                                          8/30/2018                $ 143,993.37     q   Unsecured loan repayments
              CHI KOK
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              KOWLOON                                        HONGKONG                                                                                               q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $673,153.64



              SUNG RHEE DBA 2515 HORNER LLC
3.2,019.                                                                                                                  9/25/2018                 $ 43,630.11     q
              Creditor's Name                                                                                                                                           Secured debt

              123 LAKE STREET SOUTH                                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              KIRKLAND                                       WA                                        98033                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $43,630.11



              SUN-MART INTL CO LTD
3.2,020.                                                                                                                  7/19/2018                        $ 98.42 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 614.52
                                                                                                                          7/24/2018                        $ 31.24 q
              568 WALD                                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 779.77
                                                                                                                          7/30/2018                       $ 499.00 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 750.36
                                                                                                                           8/1/2018                        $ 99.36 q
              IRVINE                                         CA                                        92618                                                            Services
                                                                                                                           8/2/2018                        $ 24.24
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 399.14 q
                                                                                                                                                                        Other
                                                                                                                           8/7/2018                        $ 98.19
                                                                                                                          8/20/2018                     $ 1,128.17
                                                                                                                          8/21/2018                        $ 67.79
                                                                                                                          8/22/2018                        $ 30.88
                                                                                                                           9/4/2018                       $ 856.00
                                                                                                                           9/5/2018                       $ 134.83
                                                                                                                           9/6/2018                       $ 516.16
                                                                                                                          9/10/2018                       $ 812.46

         Total amount or value.........................................................................................                                 $6,940.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 759
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 787 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SUNNEST SERVICE LLC
3.2,021.                                                                                                                  7/17/2018                       $ 159.37 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 2,331.15
                                                                                                                          7/19/2018                       $ 897.86 q
              312 N 7TH ST                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 625.88
                                                                                                                          7/23/2018                     $ 1,649.98 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,661.59
                                                                                                                          7/26/2018                     $ 2,095.50 q
                                                                                                                                                                   X
              STEUBENVILLE                                   OH                                        43952                                                           Services
                                                                                                                          7/27/2018                       $ 885.63
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                       $ 773.04 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                       $ 523.88
                                                                                                                           8/2/2018                     $ 2,720.94
                                                                                                                           8/3/2018                       $ 795.73
                                                                                                                           8/6/2018                     $ 1,652.07
                                                                                                                           8/8/2018                     $ 1,949.03
                                                                                                                           8/9/2018                       $ 914.16
                                                                                                                          8/10/2018                       $ 524.61
                                                                                                                          8/13/2018                     $ 1,050.61
                                                                                                                          8/14/2018                        $ 96.49
                                                                                                                          8/15/2018                       $ 973.99
                                                                                                                          8/16/2018                     $ 1,297.09
                                                                                                                          8/17/2018                       $ 211.41

         Total amount or value.........................................................................................                             $23,790.01



              SUNNY DISTRIBUTOR INC
3.2,022.                                                                                                                  7/18/2018                       $ 645.37 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 303.84
                                                                                                                          7/20/2018                       $ 196.36 q
              218 TURNBULL CANYON RD                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 382.56
                                                                                                                          7/25/2018                       $ 715.46 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 111.90
                                                                                                                          7/27/2018                       $ 227.22 q
              CITY OF INDUSTRY                               CA                                        91745                                                           Services
                                                                                                                          7/30/2018                       $ 410.95
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 1,527.08 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 326.40
                                                                                                                           8/6/2018                     $ 1,121.45
                                                                                                                           8/8/2018                       $ 658.18
                                                                                                                           8/9/2018                       $ 184.93
                                                                                                                          8/10/2018                       $ 414.96
                                                                                                                          8/13/2018                       $ 415.90
                                                                                                                          8/15/2018                       $ 951.35
                                                                                                                          8/16/2018                       $ 248.90
                                                                                                                          8/17/2018                       $ 311.88
                                                                                                                          8/20/2018                       $ 643.25
                                                                                                                          8/22/2018                     $ 1,444.08
                                                                                                                          8/23/2018                       $ 440.78
                                                                                                                          8/24/2018                       $ 912.42
                                                                                                                          8/27/2018                     $ 1,101.12
                                                                                                                          8/29/2018                       $ 867.91
                                                                                                                          8/30/2018                       $ 282.38
                                                                                                                          8/31/2018                       $ 547.15
                                                                                                                           9/4/2018                       $ 430.23
                                                                                                                           9/5/2018                     $ 1,056.00
                                                                                                                           9/6/2018                       $ 376.63
                                                                                                                           9/7/2018                       $ 127.20

         Total amount or value.........................................................................................                             $17,383.84




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 760
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 788 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SUNNY FASHION INC
3.2,023.                                                                                                                  7/17/2018                      $ 403.90 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                      $ 135.29
                                                                                                                          7/19/2018                      $ 119.49 q
              113 BARKSDALE PROFESSIONAL                                                                                                                                Unsecured loan repayments
                                                                                                                          7/20/2018                      $ 296.78
                                                                                                                          7/23/2018                      $ 857.74 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/24/2018                      $ 228.59
                                                                                                                          7/25/2018                      $ 293.00 q
              NEWARK                                         DE                                        19711                                                            Services
                                                                                                                          7/26/2018                      $ 219.78
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 76.10 q
                                                                                                                                                                        Other
                                                                                                                          7/30/2018                      $ 576.12
                                                                                                                          7/31/2018                      $ 337.17
                                                                                                                           8/1/2018                      $ 329.15
                                                                                                                           8/2/2018                       $ 55.69
                                                                                                                           8/3/2018                       $ 19.96
                                                                                                                           8/6/2018                      $ 589.42
                                                                                                                           8/7/2018                       $ 31.46
                                                                                                                           8/8/2018                      $ 113.55
                                                                                                                           8/9/2018                      $ 245.15
                                                                                                                          8/10/2018                      $ 113.48
                                                                                                                          8/13/2018                      $ 464.66
                                                                                                                          8/14/2018                      $ 139.47
                                                                                                                          8/15/2018                       $ 83.77
                                                                                                                          8/16/2018                      $ 126.70
                                                                                                                          8/17/2018                      $ 118.59
                                                                                                                          8/20/2018                      $ 581.43
                                                                                                                          8/21/2018                      $ 190.17
                                                                                                                          8/22/2018                      $ 127.12
                                                                                                                          8/24/2018                       $ 14.03
                                                                                                                          8/27/2018                      $ 945.77
                                                                                                                          8/28/2018                      $ 111.84
                                                                                                                          8/29/2018                      $ 152.85
                                                                                                                          8/30/2018                       $ 76.11
                                                                                                                          8/31/2018                       $ 93.08
                                                                                                                           9/4/2018                      $ 732.86
                                                                                                                           9/5/2018                      $ 197.33
                                                                                                                           9/6/2018                       $ 81.62
                                                                                                                           9/7/2018                      $ 116.08
                                                                                                                          9/10/2018                      $ 462.62

         Total amount or value.........................................................................................                                 $9,857.92



              SUNRISE CC LLC
3.2,024.                                                                                                                  7/30/2018                     $ 2,027.93 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/30/2018                     $ 1,769.12
                                                                                                                          8/28/2018                     $ 2,027.93 q
              3228 COLLINSWORTH STREET                                                                                                                                  Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 1,769.12
                                                                                                                          9/27/2018                     $ 1,769.12 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              FORT WORTH                                     TX                                        76107                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                                 $9,363.22




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 761
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 789 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SUNRISE MALL ASSOCIATES
3.2,025.                                                                                                                   8/28/2018                 $ 19,320.36   q
              Creditor's Name                                                                                                                                          Secured debt

              ONE SUNRISE MALL                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              MASSAPEQUA                                     NY                                        11758                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $19,320.36



              SUNRISE MALL LLC
3.2,026.                                                                                                                   7/30/2018                  $ 9,039.02 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                            8/9/2018                 $ 13,404.19
                                                                                                                           8/28/2018                  $ 9,039.02 q
              PO BOX 50205                                                                                                                                             Unsecured loan repayments
                                                                                                                           9/13/2018                 $ 18,750.71
                                                                                                                           9/27/2018                  $ 9,039.02 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-0205                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $59,271.96



              SUPERVALU
3.2,027.                                                                                                                  07/26/2018                  $ 5,569.93 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/31/2018                  $ 5,154.23
                                                                                                                          08/07/2018                 $ 28,768.03 q
              7075 FLYING CLOUD DRIVE                                                                                                                                  Unsecured loan repayments
                                                                                                                          08/14/2018                  $ 2,648.94
                                                                                                                          08/21/2018                  $ 3,603.40 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/28/2018                  $ 2,878.94
                                                                                                                          09/04/2018                 $ 92,469.26 q
              EDEN PRARIE                                    MN                                        55344                                                           Services
                                                                                                                          09/11/2018                  $ 4,299.72
              City                                              State                                ZIP Code
                                                                                                                          09/18/2018                  $ 3,594.70 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                             $148,987.15




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 762
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 790 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              SURVIVAL EQUIPMENT GEAR
3.2,028.                                                                                                                   7/18/2018                       $ 260.02 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                       $ 139.06
                                                                                                                           7/23/2018                       $ 858.03 q
              PO BOX 1071                                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 177.77
                                                                                                                           7/27/2018                       $ 250.49 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/30/2018                     $ 1,452.72
                                                                                                                           7/31/2018                       $ 619.05 q
              CYPRESS                                        TX                                        77410                                                              Services
                                                                                                                            8/1/2018                       $ 943.29
              City                                              State                                ZIP Code
                                                                                                                            8/6/2018                       $ 681.99 q
                                                                                                                                                                          Other
                                                                                                                            8/7/2018                       $ 166.65
                                                                                                                            8/8/2018                       $ 505.52
                                                                                                                            8/9/2018                       $ 305.46
                                                                                                                           8/10/2018                       $ 354.30
                                                                                                                           8/13/2018                       $ 644.46
                                                                                                                           8/15/2018                       $ 771.03
                                                                                                                           8/17/2018                       $ 405.24
                                                                                                                           8/20/2018                     $ 1,649.12
                                                                                                                           8/21/2018                       $ 389.73
                                                                                                                           8/22/2018                       $ 137.03
                                                                                                                           8/24/2018                       $ 164.45
                                                                                                                           8/27/2018                       $ 368.10
                                                                                                                           8/28/2018                       $ 264.13
                                                                                                                           8/30/2018                       $ 299.43
                                                                                                                           8/31/2018                        $ 73.49
                                                                                                                            9/4/2018                     $ 1,683.95
                                                                                                                            9/5/2018                       $ 181.21
                                                                                                                            9/6/2018                        $ 99.41
                                                                                                                           9/10/2018                     $ 1,637.29
                                                                                                                           9/11/2018                       $ 536.14

         Total amount or value.........................................................................................                              $16,018.56



              SUTHERLAND GLOBAL SERVICES
3.2,029.                                                                                                                  07/27/2018                 $ 83,882.53      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/27/2018                 $ 41,519.70

              45A VELACHERY MAIN ROAD
                                                                                                                          08/31/2018                 $ 96,322.93      q   Unsecured loan repayments
                                                                                                                          08/31/2018                 $ 47,870.03
                                                                                                                          09/28/2018                 $ 68,981.29      q   Suppliers or vendors
              Street                                                                                                      09/28/2018                 $ 28,580.92
              VIJAYANAGARAM                                                                                                                                           q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $367,157.40



              SUTTON HOME FASHIONS LLC
3.2,030.                                                                                                                  07/27/2018                     $ 8,683.40   q
              Creditor's Name                                                                                                                                             Secured debt

              295 5TH AVE SUITE 1514                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NEWYORK                                        NY                                        10016                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,683.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 763
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 791 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              SUZHOU HIWEL TEXTILE CO LTD
3.2,031.                                                                                                                  7/30/2018                 $ 26,141.43   q
              Creditor's Name                                                                                                                                         Secured debt

              BUILDING 6 JINTING INDUSTRIAL PARK JINTING TOWN                                                                                                     q   Unsecured loan repayments
              WUZHONG DISTRICT
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SUZHOU WUZHONG                                 HONGKONG                                  215111                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $26,141.43



              SUZHOU NEWLOOK IMP & EXP CO LTD
3.2,032.                                                                                                                  7/18/2018                 $ 89,499.11 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/1/2018                   $ 1,357.92
                                                                                                                           8/3/2018                   $ 1,158.61 q
              B1207YIYUAN CENTURY PLAZA HAIYU ROAD                                                                                                                    Unsecured loan repayments
                                                                                                                           8/9/2018                 $ 45,046.64
                                                                                                                          8/15/2018                 $ 55,530.18 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      9/12/2018                $ 131,507.94
                                                                                                                          9/13/2018                $ 160,442.99 q
              SUZHOU CHANGSHU                                JIANGSU                                   215500                                                         Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $484,543.39



              SVAP GOLF MILL RETAIL II LP
3.2,033.                                                                                                                  7/23/2018                 $ 54,771.57 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                  $ 7,693.68
                                                                                                                           8/9/2018                 $ 54,771.57 q
              239 GOLF MILL CENTER                                                                                                                                    Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 54,771.57
                                                                                                                          8/28/2018                  $ 7,693.68 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/29/2018                  $ 7,678.60
                                                                                                                           9/6/2018                 $ 54,771.57 q
              NILES                                          IL                                        60714                                                          Services
                                                                                                                          9/24/2018                 $ 54,771.57
              City                                                State                              ZIP Code
                                                                                                                          9/27/2018                  $ 7,693.68 q
                                                                                                                                                                      Other


         Total amount or value.........................................................................................                            $304,617.49



              SVAP POMPANO CITI CENTRE II LP
3.2,034.                                                                                                                  7/23/2018                 $ 26,274.67 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/30/2018                 $ 18,971.78
                                                                                                                           8/9/2018                 $ 26,274.67 q
              340 ROYAL POINCIANA WAY SUITE 316                                                                                                                       Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 26,274.67
                                                                                                                          8/28/2018                 $ 18,971.78 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 26,274.67
                                                                                                                          9/24/2018                 $ 26,274.67 q
              PALM BEACH                                     FL                                        33480                                                          Services
                                                                                                                          9/27/2018                 $ 18,971.78
              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $188,288.69




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 764
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 792 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              SWATOW PUERTO RICO CORPORATION
3.2,035.                                                                                                                  7/23/2018                 $ 31,576.18 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/26/2018                 $ 16,174.06
                                                                                                                          7/30/2018                    $ 571.98 q
              AMELIA INDUSTRIAL PK DIANA ST LOC                                                                                                                        Unsecured loan repayments
                                                                                                                           8/2/2018                  $ 1,217.61
                                                                                                                           8/9/2018                    $ 448.20 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/20/2018                  $ 1,512.00
                                                                                                                          8/27/2018                  $ 5,888.40 q
              GUAYNABO                                        PR                                       00924                                                           Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                             $57,388.43



              SWIFT RESPONSE LLC
3.2,036.                                                                                                                   8/6/2018                     $ 1,114.62 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/8/2018                     $ 6,270.16
                                                                                                                           8/9/2018                     $ 3,337.88 q
              2690 WESTON ROAD STE 200                                                                                                                                 Unsecured loan repayments
                                                                                                                          8/10/2018                       $ 280.80
                                                                                                                          8/17/2018                       $ 561.60 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/27/2018                     $ 1,386.84
                                                                                                                          8/29/2018                       $ 644.24 q
              WESTON                                         FL                                        33331                                                           Services
                                                                                                                          8/31/2018                       $ 280.80
              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                             $13,876.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 765
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 793 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              SWIFT TRANSPORTATION COMPANY
3.2,037.                                                                                                                  7/17/2018                $ 455,548.86 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/17/2018                $ 152,981.48
                                                                                                                          7/18/2018                $ 177,810.18 q
              5601 WEST MOHAVE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/18/2018                   $ 2,770.00
                                                                                                                          7/19/2018                $ 170,763.77 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/20/2018                $ 150,728.44
                                                                                                                          7/20/2018                 $ 87,348.61 qX
              PHOENIX                                        AZ                                        85031                                                         Services
                                                                                                                          7/23/2018                $ 212,311.09
              City                                              State                                ZIP Code
                                                                                                                          7/24/2018                $ 139,475.20 q
                                                                                                                                                                     Other
                                                                                                                          7/25/2018                $ 160,670.54
                                                                                                                          7/26/2018                $ 144,573.09
                                                                                                                          7/27/2018                $ 166,312.23
                                                                                                                          7/30/2018                $ 139,643.41
                                                                                                                          7/31/2018                $ 141,801.98
                                                                                                                           8/1/2018                $ 127,453.79
                                                                                                                           8/2/2018                $ 528,488.06
                                                                                                                           8/2/2018                $ 171,093.36
                                                                                                                           8/3/2018                $ 263,564.16
                                                                                                                           8/6/2018                $ 171,667.03
                                                                                                                           8/7/2018                $ 141,383.64
                                                                                                                           8/8/2018                $ 111,620.13
                                                                                                                           8/9/2018              $ 1,093,824.61
                                                                                                                           8/9/2018                $ 153,032.06
                                                                                                                          8/10/2018                $ 145,908.75
                                                                                                                          8/13/2018                $ 260,616.42
                                                                                                                          8/14/2018                $ 132,993.54
                                                                                                                          8/15/2018                $ 407,400.03
                                                                                                                          8/15/2018                $ 120,186.73
                                                                                                                          8/16/2018                $ 136,776.49
                                                                                                                          8/17/2018                $ 212,535.30
                                                                                                                          8/20/2018                $ 233,185.59
                                                                                                                          8/21/2018                $ 148,693.31
                                                                                                                          8/21/2018                $ 131,240.11
                                                                                                                          8/22/2018                $ 133,145.46
                                                                                                                          8/23/2018                $ 139,195.10
                                                                                                                          8/24/2018                $ 170,470.73
                                                                                                                          8/27/2018                $ 516,962.83
                                                                                                                          8/27/2018                $ 191,631.79
                                                                                                                          8/28/2018                $ 134,837.14
                                                                                                                          8/29/2018                $ 155,121.86
                                                                                                                          8/30/2018                $ 118,598.90
                                                                                                                          8/31/2018                $ 184,504.66
                                                                                                                           9/3/2018                $ 181,749.60
                                                                                                                           9/3/2018                 $ 79,678.49
                                                                                                                           9/4/2018                $ 161,856.68
                                                                                                                           9/4/2018                     $ 118.64
                                                                                                                           9/5/2018                $ 925,715.42
                                                                                                                           9/5/2018                $ 126,160.22
                                                                                                                           9/6/2018                $ 126,305.28
                                                                                                                           9/7/2018                $ 152,670.65
                                                                                                                          9/10/2018                 $ 96,678.89
                                                                                                                          9/11/2018                $ 174,945.11
                                                                                                                          9/12/2018                $ 138,518.60
                                                                                                                          9/13/2018                $ 151,141.54
                                                                                                                          9/14/2018                $ 484,688.71
                                                                                                                          9/14/2018                $ 192,133.80
                                                                                                                          9/17/2018                $ 207,443.18
                                                                                                                          9/18/2018                $ 160,334.63
                                                                                                                          9/19/2018                $ 175,968.02
                                                                                                                          9/20/2018                $ 119,543.02

         Total amount or value.........................................................................................                         $12,394,520.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 766
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 794 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              SWIFT TRANSPORTATION COMPANY
3.2,038.                                                                                                                   9/21/2018                $ 501,361.90 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           9/21/2018                $ 155,679.42
                                                                                                                           9/24/2018                $ 188,125.35 q
              5601 WEST MOHAVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           9/25/2018                $ 158,939.32
                                                                                                                           9/26/2018                $ 154,678.43 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       9/27/2018                $ 203,463.60
                                                                                                                           9/28/2018                $ 464,928.34 q
                                                                                                                                                                 X
              PHOENIX                                        AZ                                        85031                                                            Services
                                                                                                                           9/28/2018                $ 154,034.36
              City                                              State                                ZIP Code
                                                                                                                           10/1/2018                $ 224,797.77 q
                                                                                                                                                                        Other
                                                                                                                           10/2/2018                $ 132,898.92
                                                                                                                           10/3/2018                $ 105,104.84
                                                                                                                           10/4/2018                $ 189,364.30
                                                                                                                           10/5/2018                $ 146,554.65
                                                                                                                           10/8/2018                $ 465,083.03
                                                                                                                           10/8/2018                $ 220,564.68
                                                                                                                           10/9/2018                $ 104,018.35
                                                                                                                          10/10/2018                $ 128,313.08

         Total amount or value.........................................................................................                           $3,697,910.34



              SWIM N PLAY INC
3.2,039.                                                                                                                   7/18/2018                     $ 1,032.21 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                        $ 10.08
                                                                                                                           7/20/2018                        $ 46.76 q
              313 REGINA AVE                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 338.54
                                                                                                                           7/25/2018                       $ 606.66 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/27/2018                        $ 42.39
                                                                                                                           7/30/2018                       $ 146.10 q
              RAHWAY                                         NJ                                        07065                                                            Services
                                                                                                                            8/1/2018                       $ 380.53
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                        $ 25.09 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 370.54
                                                                                                                            8/8/2018                     $ 1,521.98
                                                                                                                            8/9/2018                     $ 5,200.34
                                                                                                                           8/10/2018                       $ 147.57
                                                                                                                           8/13/2018                     $ 2,587.08
                                                                                                                           8/15/2018                       $ 138.51
                                                                                                                           8/16/2018                       $ 184.30
                                                                                                                           8/17/2018                        $ 16.92
                                                                                                                           8/20/2018                       $ 492.44
                                                                                                                           8/23/2018                       $ 308.91
                                                                                                                           8/24/2018                        $ 16.88
                                                                                                                           8/27/2018                       $ 384.94
                                                                                                                           8/29/2018                     $ 1,700.28
                                                                                                                           8/30/2018                        $ 31.14

         Total amount or value.........................................................................................                              $15,730.19



              SWIMWAYS CORP
3.2,040.                                                                                                                  07/24/2018                $ 261,875.01   q
              Creditor's Name                                                                                                                                           Secured debt

              PO BOX 418214                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              BOSTON                                         MA                                        02241                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $261,875.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 767
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 795 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              SYNERGY OFFROAD
3.2,041.                                                                                                                   7/19/2018                       $ 978.59 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/23/2018                       $ 431.14
                                                                                                                           7/31/2018                        $ 44.71 q
              16 HILL ST                                                                                                                                                 Unsecured loan repayments
                                                                                                                            8/6/2018                       $ 628.06
                                                                                                                            8/7/2018                       $ 208.55 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                        8/8/2018                        $ 45.09
                                                                                                                            8/9/2018                       $ 291.60 q
              CLINTON                                        MA                                        01510                                                             Services
                                                                                                                           8/13/2018                     $ 1,427.69
              City                                              State                                ZIP Code
                                                                                                                           8/20/2018                        $ 40.68 q
                                                                                                                                                                         Other
                                                                                                                           8/22/2018                        $ 64.75
                                                                                                                           8/24/2018                        $ 62.55
                                                                                                                           8/27/2018                       $ 218.98
                                                                                                                           8/29/2018                       $ 172.81
                                                                                                                           8/30/2018                        $ 23.89
                                                                                                                            9/4/2018                       $ 680.15
                                                                                                                            9/6/2018                        $ 55.80
                                                                                                                           9/10/2018                       $ 306.53
                                                                                                                           9/11/2018                        $ 81.86

         Total amount or value.........................................................................................                                  $5,763.43



              SZUL USA LLC
3.2,042.                                                                                                                   7/18/2018                       $ 101.07 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                        $ 22.64
                                                                                                                           7/23/2018                     $ 1,994.75 q
              12 EAST 46TH STREET SUITE 3W                                                                                                                               Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 563.24
                                                                                                                           7/25/2018                     $ 2,682.99 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/30/2018                     $ 1,019.65
                                                                                                                           7/31/2018                       $ 110.19 q
              NEW YORK                                       NY                                        10017                                                             Services
                                                                                                                            8/1/2018                     $ 1,061.14
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,035.87 q
                                                                                                                                                                         Other
                                                                                                                            8/6/2018                     $ 1,042.36
                                                                                                                            8/7/2018                     $ 2,815.12
                                                                                                                            8/8/2018                       $ 156.21
                                                                                                                            8/9/2018                       $ 745.09
                                                                                                                           8/13/2018                       $ 711.08
                                                                                                                           8/14/2018                       $ 316.89
                                                                                                                           8/15/2018                       $ 289.56
                                                                                                                           8/16/2018                       $ 562.04
                                                                                                                           8/20/2018                       $ 743.25
                                                                                                                           8/21/2018                       $ 295.88
                                                                                                                           8/22/2018                     $ 2,005.25
                                                                                                                           8/23/2018                       $ 517.50
                                                                                                                           8/24/2018                       $ 359.89
                                                                                                                           8/27/2018                       $ 959.00

         Total amount or value.........................................................................................                              $20,110.66



              T AND K MOVING INC
3.2,043.                                                                                                                  09/12/2018                 $ 18,817.30     q
              Creditor's Name                                                                                                                                            Secured debt

              3861 US HIGHWAY 421 N                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WILMINGTON                                     NC                                        28401                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $18,817.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 768
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 796 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              T FAL WEAREVER
3.2,044.                                                                                                                  07/23/2018                 $ 29,466.60      q
              Creditor's Name                                                                                                                                             Secured debt

              P O BOX 3047                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BOSTON                                         MA                                         2241                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $29,466.60



              T NORTHGATE MALL LLC
3.2,045.                                                                                                                   7/30/2018                     $ 3,322.31   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 3,322.31

              PO BOX 644888
                                                                                                                           9/27/2018                     $ 3,322.31   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15264-4888                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,966.93



              T&T UP TECHNOLOGY INC
3.2,046.                                                                                                                   8/31/2018                     $ 8,041.10   q
              Creditor's Name                                                                                                                                             Secured debt

              17800 CASTLETON ST STE 180                                                                                                                              q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                        91748                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,041.10



              TA HSING ELECTRIC WIRE & CABLE
3.2,047.                                                                                                                   7/18/2018                $ 109,850.87      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/10/2018                 $ 33,842.16

              NO23 CHENG TIEN RD TU CHENG DISTRICT NEW TAIPEI                                                                                                         q   Unsecured loan repayments
              CITY
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                                                                                   q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $143,693.03




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 769
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 797 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TABLET WORLD LLC
3.2,048.                                                                                                                   7/18/2018                     $ 1,511.11 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 710.38
                                                                                                                           7/23/2018                     $ 1,182.88 q
              1790 TOWN & COUNTRY DR 101                                                                                                                                Unsecured loan repayments
                                                                                                                           7/24/2018                     $ 1,298.75
                                                                                                                           7/25/2018                       $ 517.48 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 193.99
                                                                                                                           7/30/2018                     $ 2,590.68 q
              NORCO                                          CA                                        92860                                                            Services
                                                                                                                           7/31/2018                     $ 1,509.74
              City                                                State                              ZIP Code
                                                                                                                            8/1/2018                       $ 329.77 q
                                                                                                                                                                        Other
                                                                                                                            8/2/2018                       $ 242.48
                                                                                                                            8/6/2018                       $ 934.33
                                                                                                                            8/7/2018                       $ 272.03
                                                                                                                            8/8/2018                       $ 438.92
                                                                                                                            8/9/2018                       $ 302.27
                                                                                                                           8/13/2018                     $ 1,719.60
                                                                                                                           8/14/2018                       $ 406.35
                                                                                                                           8/15/2018                       $ 135.79
                                                                                                                           8/16/2018                       $ 266.67
                                                                                                                           8/20/2018                     $ 2,116.75
                                                                                                                           8/21/2018                       $ 464.57
                                                                                                                           8/22/2018                       $ 164.88
                                                                                                                           8/23/2018                       $ 248.74
                                                                                                                           8/27/2018                     $ 1,229.64
                                                                                                                           8/29/2018                       $ 374.55
                                                                                                                           8/30/2018                       $ 615.87
                                                                                                                            9/4/2018                     $ 2,022.14
                                                                                                                            9/5/2018                       $ 837.80
                                                                                                                            9/6/2018                       $ 106.68
                                                                                                                           9/10/2018                     $ 1,064.84
                                                                                                                           9/11/2018                       $ 492.15

         Total amount or value.........................................................................................                              $24,301.83



              TABLETOPS UNLIMITED INC
3.2,049.                                                                                                                  07/25/2018                $ 105,568.65   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/25/2018                 $ 29,746.55

              23000 SOUTH AVALON BLVD                                                                                                                              q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              CARSON                                         CA                                        90745                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $135,315.20



              TACOMA MALL PARTNERSHIP
3.2,050.                                                                                                                   7/30/2018                 $ 71,319.97   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/28/2018                 $ 71,319.97

              PO BOX 775756
                                                                                                                           9/13/2018                 $ 15,868.29   q    Unsecured loan repayments
                                                                                                                           9/27/2018                 $ 71,319.97
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60677                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $229,828.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 770
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 798 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TAI FONG SHOES LIMITED
3.2,051.                                                                                                                  8/15/2018                 $ 27,581.31   q
              Creditor's Name                                                                                                                                         Secured debt

              NO 1 QULING 1ST RD QUANTANG IND ESTATE LIAOBU                                                                                                       q   Unsecured loan repayments
              TOWN
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DONGGUAN                                       CHINA                                                                                                q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $27,581.31



              TARGET MARKETING LLC
3.2,052.                                                                                                                  7/17/2018                 $ 46,267.15   q
              Creditor's Name                                                                                                                                         Secured debt

              1850 OAK STREET UNIT 200                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              NORTHFIELD                                     IL                                        60093                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $46,267.15




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 771
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 799 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TASHARINA CORP
3.2,053.                                                                                                                  7/17/2018                       $ 171.32 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 726.50
                                                                                                                          7/19/2018                       $ 496.46 q
              3373 FILOMENA COURT                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 249.99
                                                                                                                          7/23/2018                     $ 1,711.95 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 326.82
                                                                                                                          7/25/2018                       $ 545.50 q
              MOUNTAIN VIEW                                  CA                                        94040                                                           Services
                                                                                                                          7/26/2018                       $ 521.75
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 204.57 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 1,513.81
                                                                                                                          7/31/2018                       $ 558.68
                                                                                                                           8/1/2018                       $ 785.52
                                                                                                                           8/2/2018                       $ 534.76
                                                                                                                           8/3/2018                       $ 268.72
                                                                                                                           8/6/2018                     $ 2,074.18
                                                                                                                           8/7/2018                       $ 565.50
                                                                                                                           8/8/2018                       $ 303.69
                                                                                                                           8/9/2018                       $ 384.34
                                                                                                                          8/10/2018                       $ 239.44
                                                                                                                          8/13/2018                     $ 1,633.00
                                                                                                                          8/14/2018                       $ 202.20
                                                                                                                          8/15/2018                       $ 440.91
                                                                                                                          8/16/2018                       $ 435.26
                                                                                                                          8/17/2018                       $ 519.95
                                                                                                                          8/20/2018                     $ 1,537.93
                                                                                                                          8/21/2018                       $ 175.67
                                                                                                                          8/22/2018                       $ 462.23
                                                                                                                          8/24/2018                       $ 281.17
                                                                                                                          8/27/2018                     $ 1,476.16
                                                                                                                          8/28/2018                       $ 246.11
                                                                                                                          8/29/2018                       $ 187.20
                                                                                                                          8/30/2018                       $ 349.45
                                                                                                                          8/31/2018                        $ 95.00
                                                                                                                           9/4/2018                     $ 1,583.30
                                                                                                                           9/5/2018                       $ 503.81
                                                                                                                           9/6/2018                       $ 274.38
                                                                                                                           9/7/2018                       $ 209.12
                                                                                                                          9/10/2018                     $ 1,231.01
                                                                                                                          9/11/2018                        $ 49.54

         Total amount or value.........................................................................................                             $24,076.90



              TATA INTERNATIONAL LIMITED
3.2,054.                                                                                                                  7/18/2018                  $ 5,985.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                  $ 4,801.38

              NO 58 & 59 PUDHUPAIR VILLAGE NANADAMBAKKAM POST
                                                                                                                          10/2/2018                 $ 59,555.61   q    Unsecured loan repayments
              KUNDRATHUR VIA
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHENNAI                                        INDIA                                     600069                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $70,341.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 772
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 800 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TAYLOR PRECISION PRODUCTS INC
3.2,055.                                                                                                                  08/09/2018                $ 108,304.33   q
              Creditor's Name                                                                                                                                           Secured debt

              P O BOX 71933                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60694                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $108,304.33



              TAYSE INTERNATIONAL TRADING IN
3.2,056.                                                                                                                   7/18/2018                       $ 907.50 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/20/2018                       $ 422.90
                                                                                                                           7/23/2018                       $ 587.50 q
              560 MARINE DRIVE                                                                                                                                          Unsecured loan repayments
                                                                                                                           7/30/2018                     $ 1,602.60
                                                                                                                            8/2/2018                        $ 66.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/6/2018                       $ 790.50
                                                                                                                            8/8/2018                        $ 63.00 q
              CALHOUN                                        GA                                        30701                                                            Services
                                                                                                                           8/10/2018                     $ 1,988.50
              City                                                State                              ZIP Code
                                                                                                                           8/13/2018                       $ 144.00 q
                                                                                                                                                                        Other
                                                                                                                           8/15/2018                       $ 381.00
                                                                                                                           8/16/2018                       $ 275.15
                                                                                                                           8/17/2018                       $ 203.00
                                                                                                                           8/20/2018                       $ 894.40
                                                                                                                           8/22/2018                        $ 54.50
                                                                                                                           8/24/2018                        $ 65.00
                                                                                                                           8/27/2018                       $ 318.00
                                                                                                                           8/29/2018                       $ 473.50
                                                                                                                           8/30/2018                       $ 422.00
                                                                                                                            9/4/2018                       $ 711.60
                                                                                                                            9/5/2018                       $ 444.00
                                                                                                                            9/6/2018                       $ 265.50
                                                                                                                           9/10/2018                       $ 499.70

         Total amount or value.........................................................................................                              $11,579.85



              TEAM BEANS LLC
3.2,057.                                                                                                                  09/12/2018              $ 1,085,588.84   q
              Creditor's Name                                                                                                                                           Secured debt

              115 FIELDCREST AVE                                                                                                                                   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              EDISON                                         NJ                                         8837                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                           $1,085,588.84




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 773
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 801 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TECH FOR LESS INC
3.2,058.                                                                                                                  7/18/2018                     $ 3,938.83 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,853.04
                                                                                                                          7/23/2018                     $ 5,388.90 q
              1610 GARDEN OF THE GODS RD                                                                                                                               Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,178.80
                                                                                                                          7/25/2018                       $ 416.67 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 596.65
                                                                                                                          7/30/2018                       $ 199.66 q
              COLORADO SPRINGS                               CO                                        80907                                                           Services
                                                                                                                          7/31/2018                       $ 236.74
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 309.95 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 291.39
                                                                                                                           8/6/2018                     $ 2,428.44
                                                                                                                           8/8/2018                       $ 300.78
                                                                                                                           8/9/2018                       $ 287.75
                                                                                                                          8/13/2018                     $ 4,068.89
                                                                                                                          8/14/2018                       $ 330.57
                                                                                                                          8/15/2018                        $ 48.62
                                                                                                                          8/16/2018                       $ 397.95
                                                                                                                          8/20/2018                     $ 1,078.91
                                                                                                                          8/21/2018                     $ 4,954.12
                                                                                                                          8/22/2018                        $ 66.00
                                                                                                                          8/24/2018                       $ 278.34
                                                                                                                          8/27/2018                     $ 2,239.49
                                                                                                                          8/28/2018                     $ 1,374.34
                                                                                                                          8/29/2018                       $ 142.94
                                                                                                                          8/30/2018                       $ 422.19
                                                                                                                           9/4/2018                       $ 940.64
                                                                                                                           9/5/2018                     $ 1,156.51
                                                                                                                           9/6/2018                     $ 2,757.61
                                                                                                                          9/10/2018                     $ 1,823.08
                                                                                                                          9/11/2018                     $ 3,394.88

         Total amount or value.........................................................................................                             $42,902.68



              TECHSPRES LLC
3.2,059.                                                                                                                  7/17/2018                       $ 226.44 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 551.08
                                                                                                                          7/23/2018                     $ 1,357.52 q
              5510 AVENUE N                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 102.93
                                                                                                                          7/25/2018                       $ 676.42 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 562.19
                                                                                                                          7/30/2018                     $ 1,872.59 q
              BROOKLYN                                       NY                                        11234                                                           Services
                                                                                                                           8/6/2018                       $ 580.40
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                       $ 466.57 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                       $ 204.56
                                                                                                                          8/13/2018                     $ 2,195.83
                                                                                                                          8/14/2018                       $ 312.76
                                                                                                                          8/15/2018                       $ 989.19
                                                                                                                          8/20/2018                     $ 1,686.70
                                                                                                                          8/21/2018                        $ 77.27
                                                                                                                          8/22/2018                       $ 969.91
                                                                                                                          8/23/2018                        $ 66.23
                                                                                                                          8/27/2018                     $ 2,982.01
                                                                                                                          8/28/2018                       $ 968.39
                                                                                                                          8/29/2018                       $ 225.24
                                                                                                                          8/30/2018                       $ 764.98
                                                                                                                           9/4/2018                     $ 4,630.77
                                                                                                                          9/10/2018                     $ 1,727.35

         Total amount or value.........................................................................................                             $24,197.33




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 774
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 802 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TECZIA IT SERVICES LLC
3.2,060.                                                                                                                  7/17/2018                       $ 417.57 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,077.16
                                                                                                                          7/19/2018                       $ 927.87 q
              34 BALSAM DRIVE                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 1,164.34
                                                                                                                          7/23/2018                     $ 1,574.02 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 310.20
                                                                                                                          7/25/2018                     $ 1,315.95 q
                                                                                                                                                                   X
              HICKSVILLE                                      NY                                       11801                                                           Services
                                                                                                                          7/26/2018                       $ 700.81
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 468.98 q
                                                                                                                                                                       Other
                                                                                                                           8/7/2018                       $ 419.27
                                                                                                                           8/8/2018                        $ 21.54
                                                                                                                           8/9/2018                       $ 363.15
                                                                                                                          8/10/2018                       $ 116.78
                                                                                                                          8/13/2018                       $ 294.55
                                                                                                                          8/16/2018                       $ 268.57
                                                                                                                          8/17/2018                       $ 655.89
                                                                                                                          8/20/2018                     $ 1,876.46
                                                                                                                          8/21/2018                     $ 1,828.36
                                                                                                                          8/22/2018                       $ 436.32
                                                                                                                          8/24/2018                     $ 3,878.74
                                                                                                                          8/27/2018                     $ 3,717.75

         Total amount or value.........................................................................................                             $21,834.28



              TEDS ELECTRONICS
3.2,061.                                                                                                                  7/17/2018                       $ 337.61 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 258.76
                                                                                                                          7/23/2018                       $ 705.57 q
              199 LEE AVE 841                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 632.77
                                                                                                                          7/26/2018                       $ 332.98 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 1,003.24
                                                                                                                          7/31/2018                       $ 593.85 q
              BROOKLYN                                       NY                                        11211                                                           Services
                                                                                                                           8/2/2018                        $ 96.43
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                       $ 449.13 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                        $ 42.22
                                                                                                                          8/13/2018                     $ 3,246.03
                                                                                                                          8/14/2018                       $ 332.98
                                                                                                                          8/15/2018                       $ 392.84
                                                                                                                          8/16/2018                       $ 270.41
                                                                                                                          8/20/2018                     $ 2,265.52
                                                                                                                          8/22/2018                       $ 282.17
                                                                                                                          8/27/2018                     $ 1,918.27
                                                                                                                          8/29/2018                       $ 759.93
                                                                                                                          8/30/2018                       $ 102.30
                                                                                                                           9/4/2018                     $ 2,407.03
                                                                                                                           9/5/2018                        $ 65.50
                                                                                                                           9/6/2018                       $ 322.27
                                                                                                                          9/10/2018                     $ 4,215.60
                                                                                                                          9/11/2018                       $ 889.17

         Total amount or value.........................................................................................                             $21,922.58




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 775
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 803 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TEEDAY GLOBAL SOLUTIONS LLC
3.2,062.                                                                                                                  7/18/2018                        $ 20.33 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                       $ 522.69
                                                                                                                          7/23/2018                       $ 728.36 q
              6106 WESTLINE DRIVE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 130.63
                                                                                                                          7/26/2018                       $ 134.23 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 504.66
                                                                                                                          7/31/2018                       $ 237.86 q
              HOUSTON                                        TX                                        77036                                                            Services
                                                                                                                           8/1/2018                        $ 58.98
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 129.98 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                       $ 450.17
                                                                                                                          8/13/2018                     $ 1,467.33
                                                                                                                          8/20/2018                       $ 682.51
                                                                                                                          8/22/2018                          $ 1.80
                                                                                                                          8/23/2018                       $ 606.14
                                                                                                                          8/27/2018                       $ 543.88
                                                                                                                          8/28/2018                       $ 241.20
                                                                                                                          8/29/2018                       $ 624.40
                                                                                                                          8/30/2018                       $ 351.69
                                                                                                                           9/4/2018                     $ 1,500.57
                                                                                                                           9/6/2018                       $ 291.92
                                                                                                                          9/10/2018                       $ 742.54

         Total amount or value.........................................................................................                                 $9,971.87



              TEMPUR PEDIC NORTH AMERICA LLC
3.2,063.                                                                                                                  7/30/2018                $ 407,937.35 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/31/2018                   $ 6,753.77
                                                                                                                           8/1/2018                 $ 38,891.72 q
              ONE OFFICE PARKWAY                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/2/2018                 $ 76,704.52
                                                                                                                           8/3/2018                 $ 13,825.34 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/6/2018                 $ 59,696.33
                                                                                                                          8/13/2018                $ 187,966.85 q
              TRINITY                                        NC                                        27370                                                            Services
                                                                                                                          8/15/2018                 $ 14,831.88
              City                                              State                                ZIP Code
                                                                                                                          8/16/2018                 $ 12,563.87 q
                                                                                                                                                                        Other
                                                                                                                          8/17/2018                   $ 2,795.97
                                                                                                                          8/20/2018                $ 127,228.24
                                                                                                                          8/22/2018                 $ 11,662.20
                                                                                                                          8/23/2018                 $ 12,515.15
                                                                                                                          8/24/2018                   $ 9,761.40
                                                                                                                          8/27/2018                 $ 65,957.87
                                                                                                                          8/28/2018                   $ 5,290.14
                                                                                                                          8/29/2018                   $ 1,116.81
                                                                                                                          8/30/2018                 $ 28,601.09
                                                                                                                          8/31/2018                     $ 953.72
                                                                                                                           9/4/2018                $ 191,457.72
                                                                                                                          9/24/2018                $ 376,742.47
                                                                                                                          9/26/2018                   $ 3,105.07
                                                                                                                          9/27/2018                   $ 8,288.74
                                                                                                                          9/28/2018                   $ 6,581.21
                                                                                                                          10/1/2018                 $ 65,663.36

         Total amount or value.........................................................................................                          $1,736,892.79




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 776
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 804 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              TENEO STRATEGY LLC
3.2,064.                                                                                                                  07/18/2018                 $ 29,564.17      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/10/2018                $ 116,000.00

              PO BOX 200299                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                        15251                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $145,564.17



              TENMARK INDUSTRIAL LLC
3.2,065.                                                                                                                   7/30/2018                     $ 4,766.06 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                       $ 434.54
                                                                                                                           8/28/2018                     $ 4,766.06 q
              41623 MARGARITA ROAD SUITE 100                                                                                                                              Unsecured loan repayments
                                                                                                                            9/6/2018                       $ 434.54
                                                                                                                           9/27/2018                     $ 4,766.06 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street

              TEMECULA                                       CA                                        92591                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $15,167.26



              TENNESSEE STATE TREASURERS OFFICE
3.2,066.                                                                                                                  08/28/2018                     $ 4,319.00   q
              Creditor's Name                                                                                                                                             Secured debt

              600 CHARLOTTE AVE NASHVILLE                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NASHVILLE                                      TN                                        37219                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $4,319.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 777
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 805 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TEXTILES FROM EUROPE
3.2,067.                                                                                                                   7/17/2018                       $ 253.31 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/18/2018                       $ 254.08
                                                                                                                           7/19/2018                       $ 271.31 q
              2170 STATE ROUTE 27                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 368.77
                                                                                                                           7/23/2018                       $ 691.89 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/24/2018                       $ 218.29
                                                                                                                           7/25/2018                       $ 372.73 q
              EDISON                                         NJ                                        08817                                                             Services
                                                                                                                           7/26/2018                          $ 0.87
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                       $ 333.82 q
                                                                                                                                                                         Other
                                                                                                                           7/30/2018                       $ 901.89
                                                                                                                           7/31/2018                       $ 211.77
                                                                                                                            8/1/2018                       $ 308.28
                                                                                                                            8/2/2018                       $ 162.39
                                                                                                                            8/3/2018                       $ 347.90
                                                                                                                            8/6/2018                     $ 1,184.42
                                                                                                                            8/7/2018                       $ 202.95
                                                                                                                            8/8/2018                        $ 35.64
                                                                                                                            8/9/2018                       $ 795.67
                                                                                                                           8/10/2018                       $ 313.09
                                                                                                                           8/13/2018                     $ 1,013.80
                                                                                                                           8/14/2018                       $ 360.76
                                                                                                                           8/15/2018                       $ 356.89
                                                                                                                           8/16/2018                       $ 257.06
                                                                                                                           8/17/2018                       $ 210.37
                                                                                                                           8/20/2018                       $ 578.88
                                                                                                                           8/21/2018                       $ 482.28
                                                                                                                           8/22/2018                       $ 554.89
                                                                                                                           8/23/2018                       $ 193.14
                                                                                                                           8/24/2018                       $ 624.63
                                                                                                                           8/27/2018                       $ 694.72
                                                                                                                           8/28/2018                       $ 228.43
                                                                                                                           8/29/2018                       $ 681.30
                                                                                                                           8/30/2018                       $ 123.25
                                                                                                                            9/4/2018                     $ 2,376.31
                                                                                                                            9/5/2018                       $ 490.71
                                                                                                                            9/6/2018                        $ 93.46

         Total amount or value.........................................................................................                              $16,549.95



              TEXTILES FROM EUROPE INC DBA VICTORIA CLASSICS
3.2,068.                                                                                                                  07/24/2018                $ 312,114.65   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/09/2018                $ 107,552.60

              2170 ROUTE 27                                                                                                                                        q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              EDISON                                         NJ                                         8817                                                       q     Services

              City                                              State                                ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                             $419,667.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 778
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 806 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TEXTILES INTERNATIONAL OF EGYPT
3.2,069.                                                                                                                   8/15/2018                 $ 85,474.71   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           9/17/2018                 $ 62,678.40

              402 EVERGREEN ST C1                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              DURANT                                         OK                                        74701                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $148,153.11



              T-FAL WEAREVER DIV OF GROUPE SEB
3.2,070.                                                                                                                  07/23/2018                 $ 94,363.65   q
              Creditor's Name                                                                                                                                          Secured debt

              5 WOOD HOLLOW RD                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PARSIPPANY                                     NJ                                        07054                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $94,363.65



              TGM INC
3.2,071.                                                                                                                  08/09/2018                 $ 17,492.40   q
              Creditor's Name                                                                                                                                          Secured debt

              PO BOX 365063                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              SAN JUAN                                       PR                                          936                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $17,492.40



              THANH CONG TEXT GMT INVEST TRAD JSC
3.2,072.                                                                                                                   7/25/2018                 $ 59,737.12 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/27/2018                 $ 72,556.96
                                                                                                                            8/3/2018                $ 125,328.91 q
              36 TAY THANH STREET TAY THANH WARD TAN PHU DIST                                                                                                          Unsecured loan repayments
                                                                                                                            8/9/2018                $ 104,495.33
                                                                                                                           8/10/2018                   $ 2,436.56 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        9/4/2018                $ 199,567.03
                                                                                                                           9/10/2018                 $ 22,377.60 q
              HO CHI MINH CITY                                                                         708500                                                          Services
                                                                                                                           9/11/2018                $ 138,566.83
              City                                              State                                ZIP Code
                                                                                                                           9/17/2018                 $ 31,220.46 q
                                                                                                                                                                       Other
                                                                                                                           9/18/2018                $ 411,770.54
                                                                                                                           9/20/2018                $ 326,556.06
                                                                                                                           9/24/2018                   $ 4,696.74
                                                                                                                           10/2/2018                $ 132,949.38

         Total amount or value.........................................................................................                           $1,632,259.52




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 779
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 807 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              THE AC OUTLET
3.2,073.                                                                                                                   7/18/2018                     $ 1,729.40 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                     $ 5,319.83
                                                                                                                           7/23/2018                     $ 2,712.38 q
              1811 S W 31ST AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                           7/25/2018                       $ 316.70
                                                                                                                           8/20/2018                     $ 1,180.55 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/21/2018                       $ 507.20
                                                                                                                           8/22/2018                     $ 1,423.60 q
              PEMBROKE PARK                                  FL                                        33009                                                              Services
                                                                                                                            9/4/2018                     $ 3,655.00
              City                                              State                                ZIP Code
                                                                                                                           9/10/2018                     $ 1,073.07 q
                                                                                                                                                                          Other


         Total amount or value.........................................................................................                              $17,917.73



              THE ALLEN COMPANY INC
3.2,074.                                                                                                                  07/26/2018                 $ 77,960.79      q
              Creditor's Name                                                                                                                                             Secured debt

              525 BURBANK ST                P O BOX 445                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              BROOMFIELD                                     CO                                        80020                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $77,960.79



              THE APPRAISAL RESOURCE GROUP INC
3.2,075.                                                                                                                    8/2/2018                     $ 6,800.00   q
              Creditor's Name                                                                                                                                             Secured debt

              225 EAST MASON STREET                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MILWAUKEE                                      WI                                        53202                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $6,800.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 780
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 808 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              THE ASEAN CORPORATION LIMITED
3.2,076.                                                                                                                   7/25/2018                $ 283,447.66 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/26/2018                 $ 86,144.77
                                                                                                                            8/2/2018                 $ 40,618.04 q
              4371 GUM BRANCH RD LOT 7                                                                                                                                    Unsecured loan repayments
                                                                                                                            8/8/2018                $ 342,971.95
                                                                                                                            8/9/2018                 $ 33,706.65 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/15/2018                 $ 13,918.74
                                                                                                                           8/16/2018                 $ 49,752.20 q
              JACKSONVILLE                                   NC                                        28540                                                              Services
                                                                                                                           8/17/2018                $ 251,124.17
              City                                              State                                ZIP Code
                                                                                                                           8/27/2018                 $ 64,264.71 q
                                                                                                                                                                          Other
                                                                                                                           8/30/2018                $ 261,575.16
                                                                                                                            9/4/2018                 $ 79,962.51
                                                                                                                            9/6/2018                 $ 65,188.64
                                                                                                                           9/14/2018                 $ 35,720.14
                                                                                                                           9/17/2018                 $ 68,991.04
                                                                                                                           9/21/2018                $ 275,309.13

         Total amount or value.........................................................................................                           $1,952,695.51



              THE BEST DEALS FOR YOU LLC
3.2,077.                                                                                                                   7/17/2018                       $ 511.49 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/20/2018                     $ 2,073.41
                                                                                                                           7/23/2018                     $ 1,301.05 q
              820 GRANDVIEW DRIVE                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/26/2018                       $ 464.99
                                                                                                                           7/30/2018                     $ 1,562.14 q
                                                                                                                                                                    X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/31/2018                     $ 2,817.86
                                                                                                                            8/3/2018                       $ 425.00 q
              COMMERCE TOWNSHIP                               MI                                       48390                                                              Services
                                                                                                                            8/6/2018                       $ 979.98
              City                                              State                                ZIP Code
                                                                                                                           8/10/2018                       $ 464.99 q
                                                                                                                                                                          Other
                                                                                                                           8/13/2018                     $ 1,952.96
                                                                                                                           8/14/2018                     $ 1,899.97
                                                                                                                           8/16/2018                       $ 464.99
                                                                                                                           8/20/2018                     $ 2,793.45
                                                                                                                           8/27/2018                        $ 46.49
                                                                                                                           8/30/2018                       $ 697.25
                                                                                                                           8/31/2018                       $ 617.99
                                                                                                                            9/4/2018                     $ 1,255.48
                                                                                                                            9/7/2018                       $ 471.50
                                                                                                                           9/10/2018                       $ 205.99

         Total amount or value.........................................................................................                              $21,006.98



              THE BOPPY COMPANY LLC
3.2,078.                                                                                                                  07/24/2018                     $ 5,370.20   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/01/2018                     $ 3,621.79

              560 GOLDEN RIDGE RD STE 150                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              GOLDEN                                         CO                                        80401                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,991.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 781
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 809 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              THE C H HANSON COMPANY
3.2,079.                                                                                                                  7/19/2018                     $ 5,698.08 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/26/2018                       $ 189.00
                                                                                                                           8/2/2018                       $ 126.00 q
              2000 NORTH AURORA ROAD                                                                                                                                    Unsecured loan repayments
                                                                                                                           8/9/2018                       $ 110.04
                                                                                                                          8/16/2018                        $ 62.80 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/23/2018                       $ 236.04
                                                                                                                          8/30/2018                       $ 173.04 q
              NAPERVILLE                                     IL                                        60563                                                            Services
                                                                                                                           9/6/2018                       $ 126.00
              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                                 $6,721.00



              THE CIVIL ENGINEERS LTDWOVEN UNIT
3.2,080.                                                                                                                  8/21/2018                $ 154,342.39     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          8/30/2018                 $ 24,619.43

              PLOT NO 891591603RD TO 8TH FL BAGHBARI
                                                                                                                           9/4/2018                $ 119,035.36     q   Unsecured loan repayments
              HORINDHORA HEMAYETPUR
                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              SAVAR                                          BANGLADESH                                 1340                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $297,997.18




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 782
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 810 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              THE DEAL RACK LLC
3.2,081.                                                                                                                  7/18/2018                       $ 478.91 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                        $ 59.55
                                                                                                                          7/23/2018                       $ 900.54 q
              1445 CITY LINE SUITE 8                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/24/2018                        $ 91.93
                                                                                                                          7/25/2018                       $ 138.40 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 290.31
                                                                                                                          7/30/2018                       $ 752.25 q
              WYNNEWOOD                                      PA                                        19096                                                           Services
                                                                                                                          7/31/2018                        $ 52.15
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 336.27 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 157.13
                                                                                                                           8/6/2018                       $ 674.56
                                                                                                                           8/7/2018                       $ 313.54
                                                                                                                           8/8/2018                       $ 298.22
                                                                                                                           8/9/2018                       $ 230.25
                                                                                                                          8/13/2018                       $ 927.59
                                                                                                                          8/14/2018                       $ 253.27
                                                                                                                          8/15/2018                       $ 354.34
                                                                                                                          8/16/2018                       $ 556.68
                                                                                                                          8/20/2018                       $ 478.52
                                                                                                                          8/21/2018                       $ 351.49
                                                                                                                          8/22/2018                       $ 263.96
                                                                                                                          8/24/2018                       $ 349.91
                                                                                                                          8/27/2018                     $ 1,073.02
                                                                                                                          8/28/2018                       $ 214.34
                                                                                                                          8/29/2018                       $ 138.37
                                                                                                                          8/30/2018                       $ 193.93
                                                                                                                          8/31/2018                       $ 322.92
                                                                                                                           9/4/2018                     $ 1,447.11
                                                                                                                           9/5/2018                        $ 89.19
                                                                                                                           9/6/2018                       $ 287.40
                                                                                                                          9/10/2018                       $ 663.60
                                                                                                                          9/11/2018                       $ 244.52

         Total amount or value.........................................................................................                             $12,984.17




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 783
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 811 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              THE DRESS OUTLET INC
3.2,082.                                                                                                                  7/18/2018                      $ 161.48 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                      $ 467.43
                                                                                                                          7/23/2018                      $ 339.95 q
              1220 S MAPLE AVE 1205                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/24/2018                      $ 151.28
                                                                                                                          7/25/2018                      $ 101.98 q
                                                                                                                                                                  X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 59.49
                                                                                                                          7/31/2018                      $ 277.67 q
              LOS ANGELES                                    CA                                        90015                                                            Services
                                                                                                                           8/1/2018                      $ 449.84
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                      $ 278.43 q
                                                                                                                                                                        Other
                                                                                                                           8/6/2018                      $ 220.52
                                                                                                                           8/7/2018                       $ 37.69
                                                                                                                           8/8/2018                      $ 134.13
                                                                                                                           8/9/2018                      $ 118.98
                                                                                                                          8/13/2018                      $ 934.86
                                                                                                                          8/14/2018                       $ 88.29
                                                                                                                          8/15/2018                      $ 275.66
                                                                                                                          8/16/2018                       $ 42.49
                                                                                                                          8/20/2018                      $ 511.15
                                                                                                                          8/21/2018                      $ 263.48
                                                                                                                          8/22/2018                       $ 84.99
                                                                                                                          8/23/2018                      $ 220.98
                                                                                                                          8/27/2018                      $ 870.93
                                                                                                                          8/28/2018                      $ 251.57
                                                                                                                          8/29/2018                      $ 246.47
                                                                                                                          8/30/2018                      $ 433.44
                                                                                                                           9/4/2018                      $ 547.54
                                                                                                                           9/5/2018                       $ 32.30
                                                                                                                           9/6/2018                      $ 584.98
                                                                                                                          9/10/2018                      $ 915.51
                                                                                                                          9/11/2018                      $ 372.26

         Total amount or value.........................................................................................                                 $9,475.77



              THE EUREKA COMPANY
3.2,083.                                                                                                                  7/20/2018                 $ 19,100.82 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/27/2018                 $ 21,369.83
                                                                                                                           8/6/2018                 $ 17,890.90 q
              P O BOX 70015                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/14/2018                 $ 22,475.56
                                                                                                                          8/17/2018                 $ 21,972.44 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      8/24/2018                 $ 19,626.52
                                                                                                                          8/31/2018                 $ 29,399.84 q
              CHICAGO                                        IL                                    60673-0015                                                           Services
                                                                                                                           9/7/2018                 $ 25,234.24
              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                            $177,070.15




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 784
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 812 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              THE GOODYEAR TIRE & RUBBER COM
3.2,084.                                                                                                                   7/18/2018                $ 128,149.07 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                   $ 8,203.55
                                                                                                                           7/20/2018                   $ 2,116.47 q
              ATLANTA GA 30384-2885                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 27,677.87
                                                                                                                           7/24/2018                 $ 16,608.74 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                   $ 9,306.84
                                                                                                                           7/26/2018                     $ 679.38 q
              ATLANTA                                         GA                                   30384-2885                                                           Services
                                                                                                                           7/27/2018                   $ 8,826.82
              City                                              State                                ZIP Code
                                                                                                                           7/30/2018                 $ 38,383.52 q
                                                                                                                                                                        Other
                                                                                                                           7/31/2018                 $ 26,017.48
                                                                                                                            8/1/2018                   $ 8,147.19
                                                                                                                            8/2/2018                   $ 1,198.56
                                                                                                                            8/3/2018                   $ 8,838.69
                                                                                                                            8/6/2018                 $ 35,796.28
                                                                                                                            8/7/2018                 $ 12,359.20
                                                                                                                            8/8/2018                 $ 10,368.67
                                                                                                                            8/9/2018                     $ 157.34
                                                                                                                           8/10/2018                   $ 2,256.89
                                                                                                                           8/13/2018                 $ 28,493.79
                                                                                                                           8/14/2018                 $ 16,035.67
                                                                                                                           8/15/2018                   $ 3,879.65
                                                                                                                           8/17/2018                   $ 2,539.25
                                                                                                                           8/20/2018                 $ 23,206.85
                                                                                                                           8/21/2018                 $ 15,408.47
                                                                                                                           8/22/2018                   $ 9,596.32
                                                                                                                           8/23/2018                     $ 454.72
                                                                                                                           8/24/2018                     $ 884.69
                                                                                                                           8/27/2018                $ 109,301.64
                                                                                                                           8/28/2018                 $ 24,698.81
                                                                                                                           8/29/2018                   $ 4,123.81
                                                                                                                           8/30/2018                     $ 509.60
                                                                                                                           8/31/2018                   $ 5,630.92
                                                                                                                            9/4/2018                 $ 38,686.21
                                                                                                                            9/5/2018                 $ 11,923.00
                                                                                                                            9/6/2018                   $ 1,162.48
                                                                                                                            9/7/2018                   $ 1,869.59
                                                                                                                           9/10/2018                 $ 27,392.73
                                                                                                                           9/11/2018                 $ 13,663.15
                                                                                                                           9/12/2018                   $ 9,856.27

         Total amount or value.........................................................................................                             $694,410.18



              THE HERSHEY
3.2,085.                                                                                                                  09/05/2018                $ 104,680.88    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          09/13/2018                   $ 2,159.48

              P O BOX 640516                                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                        15264                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $106,840.36




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 785
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 813 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              THE KALENCOM CORPORATION
3.2,086.                                                                                                                   7/26/2018                        $ 25.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/27/2018                     $ 5,656.50
                                                                                                                           8/29/2018                       $ 545.00 q
              740 CLOUET STREET                                                                                                                                          Unsecured loan repayments
                                                                                                                            9/4/2018                        $ 90.00
                                                                                                                           9/10/2018                       $ 520.00 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/11/2018                       $ 201.00
              NEW ORLEANS                                    LA                                        70117                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                  $7,037.50



              THE LIBMAN COMPANY
3.2,087.                                                                                                                  08/06/2018                 $ 41,670.88     q
              Creditor's Name                                                                                                                                            Secured debt

              5167 EAGLE WAY                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60678                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $41,670.88



              THE LIBMAN COMPANY US
3.2,088.                                                                                                                  09/14/2018                 $ 80,982.53     q
              Creditor's Name                                                                                                                                            Secured debt

              1 LIBMAN WAY                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              AROCLA                                         IL                                        61910                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $80,982.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 786
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 814 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              THE MARTIN WHEEL CO INC
3.2,089.                                                                                                                   7/18/2018                       $ 507.61 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/19/2018                       $ 464.81
                                                                                                                           7/20/2018                     $ 1,461.01 q
              POB 643715                                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/23/2018                     $ 1,761.36
                                                                                                                           7/25/2018                       $ 700.44 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       7/26/2018                       $ 950.21
                                                                                                                           7/27/2018                       $ 901.96 q
              CINCINNATI                                     OH                                        45264                                                             Services
                                                                                                                           7/30/2018                       $ 883.94
              City                                                State                              ZIP Code
                                                                                                                            8/2/2018                          $ 6.22 q
                                                                                                                                                                         Other
                                                                                                                            8/3/2018                       $ 480.42
                                                                                                                            8/6/2018                     $ 1,880.54
                                                                                                                            8/8/2018                       $ 519.35
                                                                                                                            8/9/2018                       $ 819.37
                                                                                                                           8/10/2018                       $ 970.73
                                                                                                                           8/13/2018                     $ 1,220.20
                                                                                                                           8/15/2018                       $ 195.44
                                                                                                                           8/16/2018                        $ 86.13
                                                                                                                           8/17/2018                       $ 926.27
                                                                                                                           8/20/2018                     $ 1,722.91
                                                                                                                           8/23/2018                     $ 1,273.40
                                                                                                                           8/24/2018                     $ 1,020.66
                                                                                                                           8/27/2018                     $ 1,271.55
                                                                                                                           8/29/2018                       $ 501.84
                                                                                                                           8/30/2018                     $ 1,679.57
                                                                                                                           8/31/2018                     $ 1,060.37
                                                                                                                            9/4/2018                       $ 941.26
                                                                                                                            9/5/2018                       $ 175.63
                                                                                                                            9/6/2018                     $ 1,861.06
                                                                                                                           9/10/2018                     $ 1,901.95

         Total amount or value.........................................................................................                              $28,146.21



              THE MASTER LOCK COMPANY
3.2,090.                                                                                                                  07/24/2018                $ 108,427.39   q
              Creditor's Name                                                                                                                                            Secured debt

              75 REMITTANCE DR STE 1426                                                                                                                            q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60675                                                       q     Services

              City                                                State                              ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                             $108,427.39



              THE MAZEL COMPANY AURORA WHOLESALERS
3.2,091.                                                                                                                  07/25/2018                 $ 16,051.20   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/08/2018                  $ 1,680.00

              9555 FOSTER AVE 595                                                                                                                                  q     Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street

              SCHILLER PARK                                  IL                                        60176                                                       q     Services

              City                                                State                              ZIP Code                                                      q     Other


         Total amount or value.........................................................................................                              $17,731.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 787
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 815 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              THE MIBRO GROUP
3.2,092.                                                                                                                   7/23/2018                 $ 11,435.58 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                  $ 6,057.06
                                                                                                                            8/3/2018                  $ 2,494.70 q
              BUFFALO NY 14267                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/10/2018                  $ 1,053.40
                                                                                                                           8/27/2018                 $ 24,332.59 q
                                                                                                                                                                 X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        9/4/2018                  $ 9,918.06
                                                                                                                           9/10/2018                 $ 63,789.07 q
              BUFFALO                                         NY                                       14267                                                            Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $119,080.46



              THE NORTHERN TRUST COMPANY
3.2,093.                                                                                                                  08/01/2018                $ 522,440.53   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          09/04/2018                $ 521,794.18

              P O BOX 92265
                                                                                                                          10/01/2018                $ 676,553.92   q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60675                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Financial Services
              City                                                State                              ZIP Code                                                           Other


         Total amount or value.........................................................................................                           $1,720,788.63



              THE PITNEY BOWES BANK INC
3.2,094.                                                                                                                  07/27/2018                 $ 30,000.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          09/17/2018                 $ 30,000.00

              P O BOX 856042                                                                                                                                       q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              LOUISVILLE                                     KY                                        40285                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

                                                                                                                                                                   q
                                                                                                                                                                   X               Financial Services
              City                                                State                              ZIP Code                                                           Other


         Total amount or value.........................................................................................                              $60,000.00



              THE SHERWIN-WILLIAMS CO
3.2,095.                                                                                                                   7/19/2018                       $ 972.78 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/27/2018                       $ 835.66
                                                                                                                            8/6/2018                     $ 2,667.95 q
              CLEVELAND OH 44101                                                                                                                                        Unsecured loan repayments
                                                                                                                           8/13/2018                     $ 1,536.40
                                                                                                                           8/20/2018                     $ 1,003.84 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/27/2018                     $ 2,528.25
                                                                                                                            9/4/2018                       $ 760.20 q
              CLEVELAND                                       OH                                       44101                                                            Services
                                                                                                                           9/10/2018                     $ 2,321.30
              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $12,626.38




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 788
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 816 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              THF KENDIG DEVELOPMENT LLC
3.2,096.                                                                                                                   8/22/2018                 $ 85,831.14      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                 $ 20,004.77

              2127 INNERBELT BUSINESS CTR DR ST                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ST LOUIS                                       MO                                        63114                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $105,835.91



              THOR GROUP
3.2,097.                                                                                                                   7/17/2018                     $ 2,094.23   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                     $ 6,202.18

              13831 OAKS AVE
                                                                                                                           7/24/2018                     $ 2,094.23   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHINO                                          CA                                        91710                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $10,390.64



              THORNE INVESTMENT
3.2,098.                                                                                                                  07/27/2018                 $ 10,824.20      q
              Creditor's Name                                                                                                                                             Secured debt

              1416 CARROL AVE SUITE 100                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              ST PAUL                                        MN                                        55104                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Financial Services
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $10,824.20



              THREE STARS FASHION
3.2,099.                                                                                                                   7/27/2018                   $ 6,923.83 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                 $ 91,699.92
                                                                                                                           8/20/2018                $ 228,682.24 q
              1096 NEWFOUND RD                                                                                                                                            Unsecured loan repayments
                                                                                                                           9/11/2018                 $ 23,584.04
                                                                                                                           9/17/2018                $ 221,885.42 qX
                                                                                                                                                                          Suppliers or vendors
              Street

              LEICESTER                                      NC                                        28748                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $572,775.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 789
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 817 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              THULE INC KAR RITE INTERNATIO
3.2,100.                                                                                                                  7/17/2018                    $ 202.29 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/19/2018                    $ 127.41
                                                                                                                          7/23/2018                    $ 185.13 q
              42 SILVERMINE ROAD                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/25/2018                    $ 152.06
                                                                                                                          7/26/2018                    $ 396.00 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/27/2018                  $ 1,980.00
                                                                                                                           8/7/2018                  $ 4,247.10 q
              SEYMORE                                        CT                                        06483                                                         Services
                                                                                                                           8/9/2018                 $ 25,244.40
              City                                              State                                ZIP Code
                                                                                                                          8/10/2018                 $ 13,275.90 q
                                                                                                                                                                     Other
                                                                                                                          8/13/2018                  $ 1,762.20
                                                                                                                          8/16/2018                 $ 20,756.00
                                                                                                                          8/27/2018                  $ 1,897.40
                                                                                                                          8/29/2018                  $ 7,335.90
                                                                                                                          8/30/2018                    $ 296.40
                                                                                                                           9/4/2018                  $ 1,009.80
                                                                                                                           9/6/2018                 $ 38,045.70
                                                                                                                          9/10/2018                 $ 25,245.00

         Total amount or value.........................................................................................                            $142,158.69



              TIMBERLAND A DIV JIT
3.2,101.                                                                                                                  7/17/2018                   $ 3,372.84 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/19/2018                $ 563,702.40
                                                                                                                          7/20/2018                $ 339,948.00 q
              N850 COUNTY HWY CB                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                $ 189,244.80
                                                                                                                          8/14/2018                   $ 7,393.44 q
                                                                                                                                                                 X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      8/15/2018                $ 734,637.60
                                                                                                                          8/16/2018                $ 274,741.20 q
              APPLETON                                       WI                                        54914                                                         Services
                                                                                                                          8/17/2018                 $ 64,958.40
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                $ 174,128.40 q
                                                                                                                                                                     Other
                                                                                                                          8/21/2018                   $ 6,400.80
                                                                                                                          8/23/2018                     $ 960.00
                                                                                                                          8/24/2018                   $ 1,248.00
                                                                                                                          8/27/2018                 $ 27,324.00
                                                                                                                          8/28/2018                 $ 15,921.60
                                                                                                                          8/30/2018                     $ 684.00
                                                                                                                          8/31/2018                     $ 684.00
                                                                                                                           9/4/2018                 $ 43,594.80
                                                                                                                           9/5/2018                      $ 68.40
                                                                                                                           9/6/2018                   $ 1,834.80
                                                                                                                           9/7/2018                     $ 136.80
                                                                                                                          9/13/2018                $ 725,941.50
                                                                                                                          9/14/2018                     $ 136.80
                                                                                                                          9/17/2018                 $ 90,564.00
                                                                                                                          9/18/2018                     $ 205.20
                                                                                                                          9/21/2018                     $ 511.20
                                                                                                                          9/24/2018                   $ 2,328.00
                                                                                                                          9/25/2018                     $ 465.60
                                                                                                                          9/27/2018                     $ 260.40
                                                                                                                          9/28/2018                   $ 4,190.40

         Total amount or value.........................................................................................                          $3,275,587.38




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 790
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 818 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              TIMEX CORPORATION
3.2,102.                                                                                                                   7/17/2018                 $ 58,260.26      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 17,431.25

              PO BOX 310
                                                                                                                            9/4/2018                  $ 2,543.27      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MIDDLEBURY                                     CT                                        06762                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $78,234.78



              TIMOTHY MOXLEY
3.2,103.                                                                                                                  07/19/2018                     $ 4,000.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          08/20/2018                     $ 1,600.00

              1969 NORMAL STREET                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              DECATUR                                        GA                                        30032                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $5,600.00



              TITAN MFG AND DIST INC
3.2,104.                                                                                                                   8/31/2018                 $ 13,159.32      q
              Creditor's Name                                                                                                                                             Secured debt

              141 EASTLEY ST 113                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              COLLIERVILLE                                   TN                                        38017                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,159.32



              TITUSVILLE MALL LLC
3.2,105.                                                                                                                   8/29/2018                 $ 13,551.05      q
              Creditor's Name                                                                                                                                             Secured debt

              22939 HAWTHORNE BLVD SUITE 100 CO CALIFORNIA                                                                                                            q   Unsecured loan repayments
              RETAIL PROPERTIES
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              TORRANCE                                       CA                                        90505                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,551.05




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 791
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 819 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TIVOLI SQUARE APARTMENTS LP
3.2,106.                                                                                                                   7/30/2018                 $ 72,600.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 72,600.00

              PO BOX 511458
                                                                                                                           9/27/2018                 $ 72,600.00   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-8013                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $217,800.00



              TJ DANIELS INC
3.2,107.                                                                                                                  08/29/2018                 $ 19,767.53   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/30/2018                 $ 72,941.66

              2218 S JUPITER RD 102                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              GARLAND                                        TX                                        75041                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $92,709.19



              TJ KANGLI KITCHENWARE MFR CO LTD
3.2,108.                                                                                                                   7/26/2018                 $ 51,466.66   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/20/2018                 $ 56,348.04

              QINGSHA ROAD XIQING DISTRICT
                                                                                                                            9/4/2018                 $ 95,572.09   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              TIANJIN                                        CHINA                                     300380                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $203,386.79



              TJ TIANXING KESHENG LTHR PROD COLTD
3.2,109.                                                                                                                   8/15/2018                $ 449,354.76 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/24/2018                $ 124,424.32
                                                                                                                           9/17/2018              $ 1,612,487.67 q
              NO2 JIANSHE ROAD BAODI DISTRICT                                                                                                                          Unsecured loan repayments
                                                                                                                           9/20/2018                $ 597,926.55
                                                                                                                           9/21/2018                 $ 58,879.70 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street

              TIANJIN                                        TIANJIN                                   301200                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $2,843,073.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 792
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 820 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TLF KYRENE COMMONS LLC
3.2,110.                                                                                                                  7/30/2018                 $ 50,911.31      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 50,911.31

              PO BOX 742703
                                                                                                                          9/27/2018                 $ 52,189.08      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-2703                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $154,011.70



              TLF PROPERTIES FUND LP
3.2,111.                                                                                                                  7/23/2018                     $ 3,499.34   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 3,499.34

              P O BOX 742548
                                                                                                                          9/24/2018                     $ 3,499.34   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-2548                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,498.02



              TLF PROPERTIES FUND LP
3.2,112.                                                                                                                  7/30/2018                 $ 24,434.76      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                  $ 3,499.34

              PO BOX 742548
                                                                                                                          8/28/2018                 $ 24,434.76      q   Unsecured loan repayments
                                                                                                                           9/6/2018                  $ 3,499.34
                                                                                                                          9/13/2018                  $ 3,499.34      q   Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 24,434.76
              LOS ANGELES                                    CA                                    90074-2548                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $83,802.30



              TM FAIRLANE CENTER LP
3.2,113.                                                                                                                  7/30/2018                 $ 32,940.76      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 32,940.76

              DEPT 1350 75 REMITTANCE DRIVE
                                                                                                                          9/27/2018                 $ 32,940.76      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60675-1350                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $98,822.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 793
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 821 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TMC MARKETING
3.2,114.                                                                                                                  7/18/2018                       $ 591.14 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 462.83
                                                                                                                          7/20/2018                       $ 541.29 q
              600 S SANDUSKY RD                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,364.47
                                                                                                                          7/24/2018                       $ 198.40 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 391.91
                                                                                                                          7/26/2018                       $ 255.19 q
                                                                                                                                                                   X
              SANDUSKY                                        MI                                       48471                                                           Services
                                                                                                                          7/27/2018                       $ 275.90
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                       $ 891.89 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 376.18
                                                                                                                           8/1/2018                       $ 148.31
                                                                                                                           8/2/2018                        $ 43.90
                                                                                                                           8/3/2018                        $ 36.80
                                                                                                                           8/6/2018                       $ 426.58
                                                                                                                           8/7/2018                       $ 229.78
                                                                                                                           8/8/2018                        $ 89.73
                                                                                                                           8/9/2018                       $ 551.96
                                                                                                                          8/10/2018                        $ 30.55
                                                                                                                          8/13/2018                       $ 510.22
                                                                                                                          8/16/2018                       $ 229.51
                                                                                                                          8/17/2018                        $ 64.24
                                                                                                                          8/20/2018                       $ 494.97
                                                                                                                          8/21/2018                       $ 482.20
                                                                                                                          8/22/2018                       $ 201.95
                                                                                                                          8/23/2018                        $ 52.10
                                                                                                                          8/24/2018                       $ 136.60
                                                                                                                          8/27/2018                     $ 1,284.53
                                                                                                                          8/28/2018                     $ 1,026.84
                                                                                                                          8/29/2018                       $ 219.87
                                                                                                                          8/30/2018                       $ 361.09
                                                                                                                           9/4/2018                     $ 1,052.37
                                                                                                                           9/5/2018                       $ 638.45
                                                                                                                           9/6/2018                       $ 146.80
                                                                                                                           9/7/2018                        $ 31.35
                                                                                                                          9/10/2018                     $ 1,024.03
                                                                                                                          9/11/2018                       $ 102.41
                                                                                                                          9/12/2018                       $ 158.64
                                                                                                                          9/13/2018                       $ 611.19
                                                                                                                          9/14/2018                        $ 90.38
                                                                                                                          9/17/2018                       $ 749.58
                                                                                                                          9/18/2018                        $ 97.68
                                                                                                                          9/19/2018                       $ 180.99
                                                                                                                          9/20/2018                       $ 435.27
                                                                                                                          9/21/2018                       $ 162.67
                                                                                                                          9/24/2018                     $ 1,025.98
                                                                                                                          9/26/2018                       $ 115.11
                                                                                                                          9/27/2018                       $ 243.86
                                                                                                                          9/28/2018                        $ 38.32
                                                                                                                          10/1/2018                       $ 549.01
                                                                                                                          10/2/2018                       $ 190.99

         Total amount or value.........................................................................................                             $19,616.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 794
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 822 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TMM INVESTMENTS LTD
3.2,115.                                                                                                                  7/30/2018                 $ 19,788.66   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/9/2018                 $ 10,412.80

              212 OLD GRANDE BLVD SUITE C 100
                                                                                                                          8/28/2018                 $ 19,788.66   q   Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 18,511.97
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              TYLER                                          TX                                        75703                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $68,502.09



              TNP SITES LLC
3.2,116.                                                                                                                  7/30/2018                 $ 15,198.98   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/15/2018                 $ 30,397.96

              184 NEW EGYPT ROAD
                                                                                                                          8/17/2018                 $ 15,198.98   q   Unsecured loan repayments
                                                                                                                          8/28/2018                 $ 15,198.98
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              LAKEWOOD                                       NJ                                        08701                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $75,994.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 795
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 823 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TODD STEPHENSON
3.2,117.                                                                                                                  7/17/2018                       $ 584.66 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 282.72
                                                                                                                          7/19/2018                       $ 189.90 q
              BOX 1766                                                                                                                                                 Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 717.65
                                                                                                                          7/23/2018                     $ 1,134.07 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 349.65
                                                                                                                          7/25/2018                       $ 238.32 q
              POINT ROBERTS                                  WA                                        98281                                                           Services
                                                                                                                          7/26/2018                       $ 320.77
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                        $ 12.88 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 1,428.66
                                                                                                                          7/31/2018                       $ 177.98
                                                                                                                           8/1/2018                       $ 260.40
                                                                                                                           8/2/2018                       $ 244.28
                                                                                                                           8/6/2018                     $ 1,081.73
                                                                                                                           8/7/2018                       $ 199.23
                                                                                                                           8/8/2018                        $ 80.68
                                                                                                                           8/9/2018                       $ 425.90
                                                                                                                          8/10/2018                       $ 187.22
                                                                                                                          8/13/2018                     $ 1,012.97
                                                                                                                          8/14/2018                       $ 239.89
                                                                                                                          8/15/2018                       $ 402.68
                                                                                                                          8/16/2018                       $ 387.33
                                                                                                                          8/17/2018                       $ 513.95
                                                                                                                          8/20/2018                       $ 279.01
                                                                                                                          8/21/2018                       $ 313.94
                                                                                                                          8/22/2018                       $ 180.49
                                                                                                                          8/23/2018                       $ 291.56
                                                                                                                          8/24/2018                       $ 242.87
                                                                                                                          8/27/2018                     $ 1,226.03
                                                                                                                          8/28/2018                       $ 402.10
                                                                                                                          8/29/2018                        $ 71.42
                                                                                                                          8/30/2018                       $ 132.07
                                                                                                                          8/31/2018                       $ 646.07
                                                                                                                           9/4/2018                       $ 883.65
                                                                                                                           9/5/2018                       $ 349.23
                                                                                                                           9/6/2018                        $ 53.47
                                                                                                                           9/7/2018                       $ 326.76
                                                                                                                          9/10/2018                       $ 519.11
                                                                                                                          9/11/2018                       $ 328.46

         Total amount or value.........................................................................................                             $16,719.76



              TOM CALLAHAN ASSOCIATES INC
3.2,118.                                                                                                                  7/19/2018                  $ 1,329.50   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                  $ 2,511.00

              17 POWERS STREET
                                                                                                                           8/3/2018                 $ 14,728.00   q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              MILFORD                                        NH                                        03055                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $18,568.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 796
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 824 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TOMY INTERNATIONAL INC
3.2,119.                                                                                                                  07/24/2018                $ 129,406.51    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/27/2018                   $ 5,426.74

              4408 PAYSPHERE CIRCLE
                                                                                                                          08/06/2018                $ 181,967.79    q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60674                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $316,801.04



              TOOLS PLUS
3.2,120.                                                                                                                   7/18/2018                     $ 1,960.54 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                        $ 75.55
                                                                                                                           7/23/2018                       $ 395.11 q
              60 SCOTT ROAD                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 600.02
                                                                                                                           7/25/2018                       $ 404.50 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                        $ 28.34
                                                                                                                           7/27/2018                       $ 269.10 q
              PROSPECT                                        CT                                       06712                                                            Services
                                                                                                                           7/30/2018                       $ 377.76
              City                                                State                              ZIP Code
                                                                                                                           7/31/2018                       $ 611.05 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                       $ 146.73
                                                                                                                            8/2/2018                       $ 346.49
                                                                                                                            8/3/2018                        $ 12.59
                                                                                                                            8/6/2018                     $ 2,214.80
                                                                                                                            8/9/2018                       $ 335.63
                                                                                                                           8/13/2018                       $ 458.94
                                                                                                                           8/14/2018                       $ 394.99
                                                                                                                           8/15/2018                       $ 348.35
                                                                                                                           8/17/2018                        $ 66.15
                                                                                                                           8/20/2018                     $ 1,038.03
                                                                                                                           8/22/2018                       $ 890.10
                                                                                                                           8/23/2018                        $ 24.28
                                                                                                                           8/27/2018                       $ 881.05
                                                                                                                           8/28/2018                       $ 322.10
                                                                                                                           8/29/2018                        $ 63.60
                                                                                                                           8/30/2018                       $ 562.54
                                                                                                                           8/31/2018                       $ 179.10
                                                                                                                            9/4/2018                     $ 2,099.64
                                                                                                                            9/5/2018                       $ 507.10
                                                                                                                           9/10/2018                     $ 1,803.01
                                                                                                                           9/11/2018                        $ 17.99

         Total amount or value.........................................................................................                              $17,435.18




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 797
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 825 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TOPS DRESS INC
3.2,121.                                                                                                                  7/18/2018                       $ 202.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                        $ 31.45
                                                                                                                          7/23/2018                     $ 1,056.37 q
              106B CAPITOLA DR                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/24/2018                        $ 50.24
                                                                                                                          7/25/2018                       $ 130.92 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 146.22
                                                                                                                          7/30/2018                     $ 1,476.38 q
              DURHAM                                          NC                                       27713                                                           Services
                                                                                                                          7/31/2018                       $ 253.15
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 414.86 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 260.70
                                                                                                                           8/6/2018                       $ 951.23
                                                                                                                           8/8/2018                        $ 64.13
                                                                                                                           8/9/2018                       $ 210.26
                                                                                                                          8/13/2018                       $ 939.08
                                                                                                                          8/14/2018                       $ 271.49
                                                                                                                          8/15/2018                       $ 242.01
                                                                                                                          8/16/2018                        $ 33.28
                                                                                                                          8/20/2018                       $ 941.38
                                                                                                                          8/21/2018                       $ 370.93
                                                                                                                          8/22/2018                       $ 124.44
                                                                                                                          8/23/2018                       $ 247.10
                                                                                                                          8/27/2018                     $ 1,234.98
                                                                                                                          8/28/2018                       $ 213.70
                                                                                                                          8/29/2018                       $ 213.65
                                                                                                                          8/30/2018                       $ 799.66
                                                                                                                           9/4/2018                     $ 1,779.88
                                                                                                                           9/5/2018                       $ 499.93
                                                                                                                           9/6/2018                     $ 1,094.35
                                                                                                                          9/10/2018                     $ 1,429.61
                                                                                                                          9/11/2018                       $ 176.26

         Total amount or value.........................................................................................                             $15,860.35



              TORIN INC
3.2,122.                                                                                                                   8/3/2018                 $ 71,093.24 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/10/2018                $ 239,493.07
                                                                                                                          8/30/2018                $ 114,754.76 q
              4355 E BRICKELL STREET                                                                                                                                   Unsecured loan repayments
                                                                                                                          9/13/2018                 $ 70,100.68
                                                                                                                          9/20/2018                $ 139,527.14 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street

              ONTARIO                                        CANADA                                    91761                                                     q     Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $634,968.89




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 798
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 826 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TOTEM OCEAN TRLS
3.2,123.                                                                                                                  7/17/2018                 $ 18,681.41 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                  $ 7,227.22
                                                                                                                          7/24/2018                  $ 5,249.25 q
              P O BOX 24908                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/25/2018                  $ 5,238.25
                                                                                                                          7/31/2018                  $ 5,323.25 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       8/1/2018                 $ 11,814.18
                                                                                                                           8/2/2018                  $ 5,323.25 q
                                                                                                                                                                X
              SEATTLE                                        WA                                        98124                                                          Services
                                                                                                                           8/7/2018                 $ 13,197.37
              City                                              State                                ZIP Code
                                                                                                                          8/14/2018                 $ 30,348.05 q
                                                                                                                                                                      Other
                                                                                                                          8/21/2018                 $ 10,576.65
                                                                                                                          8/22/2018                 $ 17,310.16
                                                                                                                          8/24/2018                    $ 135.00
                                                                                                                          8/28/2018                 $ 17,225.16
                                                                                                                          8/29/2018                 $ 22,500.07
                                                                                                                          8/31/2018                 $ 12,051.31
                                                                                                                           9/4/2018                 $ 10,552.89
                                                                                                                           9/5/2018                  $ 7,300.41
                                                                                                                           9/6/2018                 $ 12,935.88
                                                                                                                           9/7/2018                  $ 3,276.24
                                                                                                                          9/11/2018                  $ 5,258.03
                                                                                                                          9/19/2018                  $ 7,314.43
                                                                                                                          9/21/2018                 $ 11,984.00
                                                                                                                          9/25/2018                  $ 7,314.43
                                                                                                                          9/26/2018                 $ 19,298.43
                                                                                                                          9/28/2018                    $ 669.18
                                                                                                                          10/2/2018                 $ 11,270.39
                                                                                                                          10/3/2018                 $ 12,572.46
                                                                                                                          10/4/2018                 $ 23,968.00
                                                                                                                          10/5/2018                 $ 11,984.00
                                                                                                                          10/9/2018                 $ 18,156.20

         Total amount or value.........................................................................................                            $346,055.55



              TOTES ISOTONER CORPORATION
3.2,124.                                                                                                                  8/30/2018                $ 162,268.09   q
              Creditor's Name                                                                                                                                         Secured debt

              CINCINNATI OH 45263-3381                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              CINCINNATI                                      OH                                   45263-3381                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $162,268.09



              TOWANDA PA HOLDING LLC
3.2,125.                                                                                                                  8/13/2018                 $ 67,681.93   q
              Creditor's Name                                                                                                                                         Secured debt

              150 GREAT NECK ROAD SUITE 304                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $67,681.93




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 799
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 827 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TOWN EAST MALL LLC
3.2,126.                                                                                                                  7/30/2018                 $ 21,299.67   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 21,299.67

              P O BOX 86
                                                                                                                          9/27/2018                 $ 21,299.67   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-1514                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $63,899.01



              TOWN OF AMHERST RECEIVER OF TAXES
3.2,127.                                                                                                                  10/1/2018                $ 143,570.59   q
              Creditor's Name                                                                                                                                         Secured debt

              AMHERST MUNICIPAL BUILDING                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              WILLIAMSVILLE                                  NY                                        14221                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $143,570.59



              TOWN OF HENRIETTA TAX RECEIVER
3.2,128.                                                                                                                  9/13/2018                 $ 21,988.09   q
              Creditor's Name                                                                                                                                         Secured debt

              P O BOX 579                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              HENRIETTA                                      NY                                        14467                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $21,988.09



              TOWN OF POUGHKEEPSIE RECEIVER OF T
3.2,129.                                                                                                                  9/19/2018                $ 158,928.10   q
              Creditor's Name                                                                                                                                         Secured debt

              1 OVEROCKER RD                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              POUGHKEEPSIE                                   NY                                        12603                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $158,928.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 800
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 828 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TOWN OF WATERFORD
3.2,130.                                                                                                                  7/18/2018                 $ 14,123.49      q
              Creditor's Name                                                                                                                                            Secured debt

              15 ROPE FERRY RD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WATERFORD                                      CT                                    06385-2886                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $14,123.49



              TOWNE MALL GALLERIA LLC
3.2,131.                                                                                                                  7/30/2018                     $ 8,500.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,500.00

              3461 TOWNE BLVD SUITE B-250                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              FRANKLIN                                       OH                                        45005                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,000.00



              TOWNE MALL LLC
3.2,132.                                                                                                                  7/30/2018                 $ 21,682.17      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 21,682.17

              PO BOX 849553
                                                                                                                          9/27/2018                 $ 21,682.17      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-9553                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $65,046.51



              TOWNSHIP OF TOMS RIVER
3.2,133.                                                                                                                  7/27/2018                 $ 68,540.00      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 607                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TOMS RIVER                                     NJ                                         8754                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $68,540.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 801
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 829 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TOY WOODS BD CO LTD
3.2,134.                                                                                                                   7/18/2018                   $ 8,460.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/24/2018                   $ 6,986.42
                                                                                                                           7/27/2018                 $ 10,655.38 q
              SECTOR 4 PLOT NO 31 CEPZ                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 14,180.40
                                                                                                                           8/16/2018                $ 169,111.65 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/17/2018                $ 138,592.35
                                                                                                                            9/5/2018                 $ 80,856.96 q
              CHITTAGONG                                                                                                                                               Services
                                                                                                                           9/20/2018                 $ 34,323.51
              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $463,167.37



              TPG PLASTICS LLC
3.2,135.                                                                                                                  09/10/2018                 $ 23,701.00   q
              Creditor's Name                                                                                                                                          Secured debt

              7409 S QUINCY ST                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              WILLOWBROOK                                    IL                                        60527                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $23,701.00



              TR WHOLESALE SOLUTIONS LLC
3.2,136.                                                                                                                    8/1/2018                 $ 33,216.73   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/31/2018                 $ 36,362.63

              7101 VORDEN PKWY                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              SOUTH BEND                                     IN                                        46628                                                       q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $69,579.36



              TRACY MALL PARTNERS LP
3.2,137.                                                                                                                   7/30/2018                 $ 16,264.20   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 16,264.20

              PO BOX 86 - SDS-12-1385
                                                                                                                           9/27/2018                 $ 16,264.20   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-1385                                                      q   Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $48,792.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 802
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 830 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TRADDICTIVAS LIMITED
3.2,138.                                                                                                                  7/17/2018                       $ 703.81 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                       $ 390.16
                                                                                                                          7/19/2018                        $ 71.67 q
              8085 EAGLEVIEW DR                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,002.58
                                                                                                                          7/30/2018                       $ 930.01 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 188.31
                                                                                                                           8/1/2018                       $ 665.28 q
              LITTLETON                                      CO                                        80125                                                            Services
                                                                                                                           8/2/2018                       $ 277.75
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 595.23 q
                                                                                                                                                                        Other
                                                                                                                           8/8/2018                       $ 540.66
                                                                                                                           8/9/2018                          $ 6.98
                                                                                                                          8/13/2018                     $ 3,364.74
                                                                                                                          8/21/2018                       $ 439.37
                                                                                                                          8/22/2018                          $ 5.35
                                                                                                                          8/27/2018                     $ 1,832.67
                                                                                                                          8/28/2018                       $ 652.24
                                                                                                                          8/29/2018                     $ 1,006.57
                                                                                                                          8/30/2018                       $ 332.91
                                                                                                                           9/4/2018                     $ 4,821.93
                                                                                                                           9/5/2018                       $ 519.46
                                                                                                                           9/6/2018                       $ 773.88
                                                                                                                          9/10/2018                     $ 1,803.08
                                                                                                                          9/11/2018                       $ 761.99

         Total amount or value.........................................................................................                             $22,686.63



              TRADECOZONE
3.2,139.                                                                                                                  7/18/2018                        $ 42.67 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 881.91
                                                                                                                          7/24/2018                       $ 181.88 q
              13628 INGLEWOOD AVE                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 819.08
                                                                                                                          7/30/2018                       $ 230.61 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/2/2018                       $ 411.30
                                                                                                                           8/6/2018                       $ 322.10 q
              HAWTHORNE                                      CA                                        90250                                                            Services
                                                                                                                           8/9/2018                       $ 588.18
              City                                              State                                ZIP Code
                                                                                                                          8/14/2018                       $ 168.38 q
                                                                                                                                                                        Other
                                                                                                                          8/15/2018                        $ 36.71
                                                                                                                          8/16/2018                       $ 123.15
                                                                                                                          8/20/2018                        $ 14.27
                                                                                                                          8/21/2018                        $ 63.26
                                                                                                                          8/24/2018                        $ 15.57
                                                                                                                          8/27/2018                       $ 200.97
                                                                                                                          8/29/2018                       $ 398.94
                                                                                                                           9/4/2018                       $ 463.87
                                                                                                                           9/5/2018                       $ 575.83
                                                                                                                          9/10/2018                     $ 1,467.84
                                                                                                                          9/11/2018                        $ 52.50

         Total amount or value.........................................................................................                                 $7,059.02




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 803
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 831 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TRADEMARK GAMES INC
3.2,140.                                                                                                                  7/17/2018                     $ 3,145.42 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,323.80
                                                                                                                          7/19/2018                     $ 1,367.04 q
              5401 BAUMHART ROAD                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/20/2018                     $ 1,609.47
                                                                                                                          7/23/2018                     $ 2,427.70 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                     $ 2,532.65
                                                                                                                          7/25/2018                     $ 2,411.61 q
              LORAIN                                         OH                                        44053                                                           Services
                                                                                                                          7/26/2018                     $ 2,010.32
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                     $ 1,674.82 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 2,388.45
                                                                                                                          7/31/2018                     $ 2,480.72
                                                                                                                           8/1/2018                     $ 1,213.09
                                                                                                                           8/2/2018                     $ 1,782.66
                                                                                                                           8/3/2018                     $ 2,420.42
                                                                                                                           8/6/2018                     $ 4,126.28
                                                                                                                           8/7/2018                     $ 3,314.57
                                                                                                                           8/8/2018                     $ 2,056.57
                                                                                                                           8/9/2018                       $ 214.37
                                                                                                                          8/10/2018                     $ 3,683.85
                                                                                                                          8/13/2018                     $ 3,315.04
                                                                                                                          8/14/2018                     $ 2,831.09
                                                                                                                          8/15/2018                     $ 1,751.49
                                                                                                                          8/16/2018                     $ 2,078.04
                                                                                                                          8/17/2018                     $ 1,912.93
                                                                                                                          8/20/2018                     $ 3,150.62
                                                                                                                          8/21/2018                     $ 4,826.06
                                                                                                                          8/22/2018                     $ 2,681.44
                                                                                                                          8/23/2018                     $ 2,857.94
                                                                                                                          8/24/2018                     $ 1,461.59
                                                                                                                          8/27/2018                       $ 421.57
                                                                                                                          8/29/2018                       $ 204.74
                                                                                                                          8/30/2018                       $ 277.17
                                                                                                                          8/31/2018                       $ 352.72
                                                                                                                           9/4/2018                       $ 307.73
                                                                                                                           9/5/2018                       $ 121.28
                                                                                                                           9/6/2018                       $ 723.74
                                                                                                                           9/7/2018                        $ 85.27
                                                                                                                          9/10/2018                        $ 96.81

         Total amount or value.........................................................................................                             $71,641.08



              TRADEWINDS DISTRIBUTING COMPAN
3.2,141.                                                                                                                  7/19/2018                       $ 749.82 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 8,043.44
                                                                                                                          7/26/2018                     $ 1,821.22 q
              2665 SOUTH BAYSHORE DRIVE 901                                                                                                                            Unsecured loan repayments
                                                                                                                          7/31/2018                     $ 1,741.73
                                                                                                                           8/2/2018                     $ 1,205.96 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/7/2018                     $ 2,897.85
                                                                                                                          8/15/2018                     $ 3,544.46 q
              MIAMI                                          FL                                        33133                                                           Services
                                                                                                                          8/16/2018                     $ 1,410.91
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                     $ 1,777.33 q
                                                                                                                                                                       Other
                                                                                                                          8/28/2018                       $ 817.01
                                                                                                                          8/30/2018                     $ 1,065.88
                                                                                                                           9/4/2018                     $ 1,345.66
                                                                                                                          9/11/2018                        $ 57.05

         Total amount or value.........................................................................................                             $26,478.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 804
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 832 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              TRANSPORT CORP OF AMERICA INC
3.2,142.                                                                                                                  7/17/2018                   $ 2,967.71 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/18/2018                   $ 6,499.84
                                                                                                                          7/19/2018                   $ 4,639.49 q
              PO BOX SDS11                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 40,186.77
                                                                                                                          7/20/2018                   $ 7,648.44 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/23/2018                 $ 83,032.34
                                                                                                                          7/23/2018                   $ 9,781.16 q
                                                                                                                                                                 X
              MINNEAPOLIS                                    MN                                        55486                                                         Services
                                                                                                                          7/24/2018                   $ 5,591.39
              City                                              State                                ZIP Code
                                                                                                                          7/25/2018                 $ 13,448.50 q
                                                                                                                                                                     Other
                                                                                                                          7/26/2018                   $ 4,639.49
                                                                                                                          7/27/2018                   $ 9,846.50
                                                                                                                          7/30/2018                 $ 11,854.51
                                                                                                                          7/31/2018                   $ 4,252.81
                                                                                                                           8/1/2018                 $ 10,292.61
                                                                                                                           8/1/2018                   $ 3,502.40
                                                                                                                           8/2/2018                $ 173,955.04
                                                                                                                           8/2/2018                   $ 9,489.32
                                                                                                                           8/3/2018                 $ 11,666.78
                                                                                                                           8/6/2018                 $ 13,389.83
                                                                                                                           8/6/2018                 $ 11,862.24
                                                                                                                           8/7/2018                   $ 4,140.05
                                                                                                                           8/8/2018                 $ 12,157.98
                                                                                                                           8/9/2018                 $ 84,052.62
                                                                                                                           8/9/2018                   $ 6,802.89
                                                                                                                          8/10/2018                 $ 10,935.78
                                                                                                                          8/13/2018                   $ 9,683.94
                                                                                                                          8/14/2018                $ 129,465.84
                                                                                                                          8/14/2018                   $ 9,925.58
                                                                                                                          8/15/2018                   $ 4,279.95
                                                                                                                          8/15/2018                     $ 135.00
                                                                                                                          8/16/2018                   $ 4,210.81
                                                                                                                          8/17/2018                $ 140,519.66
                                                                                                                          8/17/2018                 $ 10,625.85
                                                                                                                          8/20/2018                 $ 11,828.80
                                                                                                                          8/21/2018                   $ 9,837.12
                                                                                                                          8/22/2018                   $ 8,205.92
                                                                                                                          8/22/2018                      $ 30.00
                                                                                                                          8/23/2018                   $ 6,699.99
                                                                                                                          8/24/2018                   $ 6,041.08
                                                                                                                          8/27/2018                $ 137,449.94
                                                                                                                          8/27/2018                   $ 9,618.75
                                                                                                                          8/28/2018                   $ 5,340.01
                                                                                                                          8/28/2018                     $ 225.00
                                                                                                                          8/29/2018                 $ 53,698.58
                                                                                                                          8/29/2018                   $ 9,745.90
                                                                                                                          8/30/2018                   $ 7,058.20
                                                                                                                          8/31/2018                $ 101,935.81
                                                                                                                          8/31/2018                   $ 8,542.21
                                                                                                                           9/3/2018                   $ 4,005.50
                                                                                                                           9/4/2018                   $ 4,729.83
                                                                                                                           9/5/2018                $ 144,785.76
                                                                                                                           9/5/2018                   $ 5,958.60
                                                                                                                           9/6/2018                   $ 4,727.20
                                                                                                                           9/7/2018                   $ 6,515.05
                                                                                                                          9/10/2018                   $ 4,570.04
                                                                                                                          9/11/2018                 $ 21,974.18
                                                                                                                          9/12/2018                   $ 5,150.63
                                                                                                                          9/12/2018                     $ 150.00
                                                                                                                          9/13/2018                   $ 6,147.28
                                                                                                                          9/14/2018                $ 143,811.78

         Total amount or value.........................................................................................                          $1,594,266.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 805
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 833 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TRANSPORT CORP OF AMERICA INC
3.2,143.                                                                                                                   9/14/2018                   $ 4,415.73 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/17/2018                 $ 10,417.12
                                                                                                                           9/18/2018                   $ 2,991.92 q
              PO BOX SDS11                                                                                                                                            Unsecured loan repayments
                                                                                                                           9/18/2018                     $ 255.00
                                                                                                                           9/19/2018                   $ 3,979.51 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/20/2018                   $ 6,110.63
                                                                                                                           9/21/2018                 $ 52,240.10 qX
              MINNEAPOLIS                                    MN                                        55486                                                          Services
                                                                                                                           9/21/2018                   $ 9,120.19
              City                                              State                                ZIP Code
                                                                                                                           9/24/2018                   $ 9,949.99 q
                                                                                                                                                                      Other
                                                                                                                           9/25/2018                 $ 16,854.96
                                                                                                                           9/26/2018                 $ 74,992.69
                                                                                                                           9/26/2018                   $ 3,356.76
                                                                                                                           9/27/2018                   $ 5,364.00
                                                                                                                           9/28/2018                $ 161,766.30
                                                                                                                           9/28/2018                   $ 3,508.20
                                                                                                                           10/1/2018                   $ 8,809.74
                                                                                                                           10/2/2018                   $ 5,655.18
                                                                                                                           10/2/2018                     $ 105.00
                                                                                                                           10/3/2018                   $ 8,628.10
                                                                                                                           10/4/2018                   $ 4,851.09
                                                                                                                           10/4/2018                     $ 250.00
                                                                                                                           10/5/2018                 $ 54,719.69
                                                                                                                           10/5/2018                   $ 3,604.50
                                                                                                                           10/8/2018                 $ 15,498.10
                                                                                                                           10/9/2018                 $ 12,173.06
                                                                                                                          10/10/2018                   $ 3,356.76

         Total amount or value.........................................................................................                             $482,974.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 806
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 834 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TRANSPORT XPRESS
3.2,144.                                                                                                                   7/18/2018                 $ 17,257.57 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/25/2018                 $ 22,962.94
                                                                                                                           7/26/2018                  $ 3,015.18 q
              945 F ST                                                                                                                                               Unsecured loan repayments
                                                                                                                           7/27/2018                 $ 14,439.12
                                                                                                                           7/30/2018                 $ 20,049.71 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                        8/1/2018                  $ 2,913.23
                                                                                                                            8/3/2018                  $ 2,949.21 q
                                                                                                                                                                 X
              W SACRAMENTO                                   CA                                        95605                                                         Services
                                                                                                                            8/6/2018                 $ 22,962.94
              City                                              State                                ZIP Code
                                                                                                                            8/9/2018                  $ 2,913.23 q
                                                                                                                                                                     Other
                                                                                                                           8/13/2018                  $ 8,837.72
                                                                                                                           8/15/2018                 $ 14,165.35
                                                                                                                           8/17/2018                 $ 11,597.20
                                                                                                                           8/20/2018                  $ 9,078.11
                                                                                                                           8/23/2018                  $ 2,922.42
                                                                                                                           8/24/2018                 $ 11,633.92
                                                                                                                           8/27/2018                  $ 2,327.76
                                                                                                                           8/30/2018                 $ 14,328.29
                                                                                                                            9/3/2018                 $ 17,055.68
                                                                                                                            9/5/2018                  $ 3,024.97
                                                                                                                            9/6/2018                  $ 2,922.42
                                                                                                                           9/10/2018                  $ 8,674.78
                                                                                                                           9/12/2018                 $ 11,405.87
                                                                                                                           9/13/2018                  $ 5,947.39
                                                                                                                           9/14/2018                  $ 2,922.42
                                                                                                                           9/17/2018                  $ 8,674.78
                                                                                                                           9/19/2018                  $ 9,078.11
                                                                                                                           9/20/2018                  $ 2,327.76
                                                                                                                           9/21/2018                 $ 14,727.92
                                                                                                                           9/24/2018                  $ 2,327.76
                                                                                                                           9/26/2018                  $ 5,947.39
                                                                                                                           10/1/2018                  $ 8,837.72
                                                                                                                           10/3/2018                 $ 11,034.63
                                                                                                                           10/8/2018                  $ 2,955.15
                                                                                                                          10/10/2018                 $ 14,145.35

         Total amount or value.........................................................................................                             $316,364.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 807
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 835 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TRAVELERS CHOICE TRAVELWARE
3.2,145.                                                                                                                   7/18/2018                       $ 576.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 566.00
                                                                                                                           7/20/2018                       $ 189.00 q
              CITY OF INDUSTRY CA 91746-1511                                                                                                                            Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 659.00
                                                                                                                           7/25/2018                       $ 927.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                        $ 82.20
                                                                                                                           7/27/2018                       $ 407.00 q
              CITY OF INDUSTRY                                CA                                   91746-1511                                                           Services
                                                                                                                           7/30/2018                       $ 232.00
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                     $ 1,031.00 q
                                                                                                                                                                        Other
                                                                                                                            8/3/2018                       $ 201.00
                                                                                                                            8/6/2018                       $ 416.00
                                                                                                                            8/8/2018                       $ 255.00
                                                                                                                            8/9/2018                        $ 50.00
                                                                                                                           8/10/2018                       $ 338.00
                                                                                                                           8/13/2018                       $ 118.60
                                                                                                                           8/15/2018                       $ 217.00
                                                                                                                           8/16/2018                       $ 406.00
                                                                                                                           8/17/2018                       $ 212.00
                                                                                                                           8/20/2018                        $ 50.00
                                                                                                                           8/22/2018                       $ 550.00
                                                                                                                           8/23/2018                       $ 152.00
                                                                                                                           8/24/2018                       $ 177.00
                                                                                                                           8/27/2018                       $ 261.00
                                                                                                                           8/29/2018                       $ 331.00
                                                                                                                           8/30/2018                       $ 203.00
                                                                                                                           8/31/2018                        $ 25.00
                                                                                                                            9/4/2018                       $ 316.00
                                                                                                                            9/5/2018                       $ 658.00
                                                                                                                            9/6/2018                        $ 51.00
                                                                                                                           9/10/2018                       $ 607.00

         Total amount or value.........................................................................................                              $10,263.80



              TRAVELERS TRACERS
3.2,146.                                                                                                                  07/27/2018                     $ 1,404.24 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/30/2018                     $ 1,014.95
                                                                                                                          08/01/2018                        $ 92.02 q
              ONE TOWER SQ                                                                                                                                              Unsecured loan repayments
                                                                                                                          08/03/2018                       $ 278.48
                                                                                                                          08/06/2018                       $ 169.58 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      08/07/2018                        $ 92.98
                                                                                                                          08/10/2018                       $ 504.20 q
                                                                                                                                                                    X
              HARTFORD                                       CT                                    06183-6030                                                           Services
                                                                                                                          08/13/2018                       $ 100.00
              City                                              State                                ZIP Code
                                                                                                                          08/15/2018                        $ 92.02 q
                                                                                                                                                                        Other
                                                                                                                          08/17/2018                       $ 299.27
                                                                                                                          08/22/2018                        $ 88.00
                                                                                                                          08/24/2018                     $ 1,316.24
                                                                                                                          08/27/2018                       $ 221.64
                                                                                                                          08/28/2018                       $ 375.62
                                                                                                                          08/29/2018                        $ 92.02
                                                                                                                          08/31/2018                       $ 177.71
                                                                                                                          09/04/2018                     $ 1,023.07
                                                                                                                          09/07/2018                       $ 304.20
                                                                                                                          09/12/2018                        $ 92.02
                                                                                                                          09/14/2018                       $ 264.95
                                                                                                                          09/17/2018                       $ 716.62
                                                                                                                          09/19/2018                       $ 304.20

         Total amount or value.........................................................................................                                  $9,024.03




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 808
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 836 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TREASURE COAST JCP ASSOCIATES
3.2,147.                                                                                                                  7/30/2018                 $ 34,593.12   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/29/2018                 $ 34,593.12

              PO BOX 775746
                                                                                                                          9/27/2018                 $ 34,593.12   q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60677                                                      q
                                                                                                                                                                  X
                                                                                                                                                                      Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $103,779.36



              TREASURER CITY OF MEMPHIS
3.2,148.                                                                                                                  8/15/2018                 $ 99,657.24 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/15/2018                 $ 48,091.93
                                                                                                                          8/15/2018                 $ 26,846.29 q
              PO BOX 185                                                                                                                                              Unsecured loan repayments
                                                                                                                          8/15/2018                 $ 18,847.05
                                                                                                                          8/15/2018                 $ 17,418.12 q
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/15/2018                 $ 12,897.72
                                                                                                                          8/15/2018                  $ 9,144.36 q
              MEMPHIS                                        TN                                    38101-0185                                                         Services
                                                                                                                          8/15/2018                  $ 7,543.80
                                                                                                                          8/15/2018                  $ 3,575.68 q
                                                                                                                                                                X                Tax Payments
              City                                                State                              ZIP Code                                                         Other
                                                                                                                          8/15/2018                  $ 2,859.14
                                                                                                                          8/15/2018                  $ 1,646.26
                                                                                                                          8/15/2018                  $ 1,372.03
                                                                                                                          8/15/2018                    $ 240.33

         Total amount or value.........................................................................................                            $250,139.95



              TREND HIVE PARTNERS CHINA LTD
3.2,149.                                                                                                                  8/16/2018                 $ 16,714.95 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/21/2018                 $ 26,718.00
                                                                                                                          8/30/2018                 $ 64,989.29 q
              5F QUEWEI MANSION B BLDG FU YU RD NO5 FUMIN                                                                                                             Unsecured loan repayments
                                                                                                                           9/4/2018                 $ 61,656.00
              INDUSTRY DIST
                                                                                                                           9/6/2018                  $ 9,793.49 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      9/11/2018                 $ 22,201.54
                                                                                                                          9/13/2018                 $ 46,300.80 q
              SHENZHEN PINGHU                                GUANGDONG                                 518111                                                         Services
                                                                                                                          9/17/2018                 $ 32,810.40
              City                                                State                              ZIP Code
                                                                                                                          9/19/2018                 $ 16,288.07 q
                                                                                                                                                                      Other
                                                                                                                          9/20/2018                 $ 15,525.90
                                                                                                                          10/2/2018                 $ 20,487.16

         Total amount or value.........................................................................................                            $333,485.60




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 809
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 837 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              TRI COASTAL DESIGN GROUP
3.2,150.                                                                                                                  7/17/2018                  $ 9,540.96 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/18/2018                    $ 178.20
                                                                                                                          7/19/2018                  $ 4,769.82 q
              40 HARRY SHUPE BOULEVARD                                                                                                                                Unsecured loan repayments
                                                                                                                          7/20/2018                  $ 4,223.34
                                                                                                                          7/23/2018                 $ 20,604.24 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/24/2018                 $ 57,664.98
                                                                                                                          7/25/2018                  $ 2,106.00 q
              WHARTON                                        NJ                                        07885                                                          Services
                                                                                                                          7/26/2018                 $ 10,917.18
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                 $ 10,223.28 q
                                                                                                                                                                      Other
                                                                                                                          7/30/2018                  $ 6,169.50
                                                                                                                          7/31/2018                 $ 14,738.22
                                                                                                                           8/1/2018                    $ 642.60
                                                                                                                           8/2/2018                  $ 2,192.40
                                                                                                                           8/3/2018                  $ 3,516.76
                                                                                                                           8/6/2018                  $ 3,642.84
                                                                                                                           8/7/2018                 $ 15,360.84
                                                                                                                           8/8/2018                    $ 265.68
                                                                                                                           8/9/2018                  $ 1,671.30
                                                                                                                          8/10/2018                  $ 1,912.14
                                                                                                                          8/13/2018                  $ 2,381.94
                                                                                                                          8/14/2018                  $ 2,991.81
                                                                                                                          8/16/2018                    $ 688.50
                                                                                                                          8/17/2018                    $ 367.20
                                                                                                                          8/20/2018                    $ 118.80
                                                                                                                          8/21/2018                    $ 620.82
                                                                                                                          8/23/2018                    $ 122.40
                                                                                                                          8/24/2018                    $ 108.00
                                                                                                                          8/27/2018                     $ 54.00
                                                                                                                          8/28/2018                     $ 61.56
                                                                                                                           9/5/2018                     $ 32.40

         Total amount or value.........................................................................................                            $177,887.71



              TRI COUNTY MALL LLC
3.2,151.                                                                                                                  7/30/2018                  $ 4,719.83   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/9/2018                 $ 78,032.67

              DEPT 781919 PO BOX 78000
                                                                                                                          8/28/2018                  $ 4,719.83   q   Unsecured loan repayments
                                                                                                                          9/27/2018                  $ 4,719.83
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DETROIT                                        MI                                    48278-1919                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $92,192.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 810
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 838 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TRI STATE CAMERA
3.2,152.                                                                                                                  7/18/2018                  $ 8,142.75 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/19/2018                  $ 3,442.11
                                                                                                                          7/23/2018                  $ 9,364.12 q
              150 SULLIVAN ST                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/24/2018                    $ 654.49
                                                                                                                          7/25/2018                  $ 2,299.62 q
                                                                                                                                                                X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/26/2018                  $ 1,111.68
                                                                                                                          7/30/2018                 $ 17,155.96 q
              BROOKLYN                                       NY                                        11231                                                            Services
                                                                                                                          7/31/2018                  $ 8,006.75
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                 $ 11,260.98 q
                                                                                                                                                                        Other
                                                                                                                           8/2/2018                  $ 4,254.99
                                                                                                                           8/6/2018                 $ 23,570.49
                                                                                                                           8/7/2018                  $ 1,416.00
                                                                                                                           8/8/2018                  $ 2,590.75
                                                                                                                           8/9/2018                  $ 1,983.91
                                                                                                                          8/13/2018                 $ 15,700.42
                                                                                                                          8/14/2018                  $ 4,494.08
                                                                                                                          8/15/2018                  $ 5,664.33
                                                                                                                          8/16/2018                  $ 1,173.55
                                                                                                                          8/20/2018                 $ 17,788.34
                                                                                                                          8/21/2018                  $ 4,208.02
                                                                                                                          8/22/2018                  $ 1,347.83
                                                                                                                          8/23/2018                  $ 6,434.62
                                                                                                                          8/24/2018                    $ 406.41
                                                                                                                          8/27/2018                 $ 11,562.61
                                                                                                                          8/28/2018                 $ 11,790.67
                                                                                                                          8/29/2018                  $ 2,569.04
                                                                                                                          8/30/2018                  $ 1,347.12
                                                                                                                           9/4/2018                 $ 32,872.74
                                                                                                                           9/5/2018                  $ 4,614.21
                                                                                                                           9/6/2018                  $ 3,307.70
                                                                                                                          9/10/2018                 $ 18,750.27
                                                                                                                          9/11/2018                  $ 1,246.72

         Total amount or value.........................................................................................                            $240,533.28



              TRIANGLE HOME FASHIONS
3.2,153.                                                                                                                  7/19/2018                     $ 2,174.18 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 435.68
                                                                                                                          7/25/2018                          $ 3.24 q
              9A NICHOLAS COURT                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 274.40
                                                                                                                          7/27/2018                       $ 368.76 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                        $ 94.00
                                                                                                                           8/6/2018                       $ 888.36 q
              DAYTON                                         NJ                                        08810                                                            Services
                                                                                                                           8/9/2018                       $ 272.88
              City                                              State                                ZIP Code
                                                                                                                          8/10/2018                       $ 336.60 q
                                                                                                                                                                        Other
                                                                                                                          8/13/2018                        $ 75.00
                                                                                                                          8/16/2018                       $ 624.84
                                                                                                                          8/20/2018                       $ 129.56
                                                                                                                          8/23/2018                       $ 500.32
                                                                                                                          8/24/2018                       $ 127.88
                                                                                                                          8/27/2018                       $ 254.82
                                                                                                                          8/30/2018                       $ 835.92
                                                                                                                           9/4/2018                       $ 570.66
                                                                                                                           9/7/2018                       $ 550.66

         Total amount or value.........................................................................................                                 $8,517.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 811
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 839 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              TRICO PRODUCTS CORPORATION
3.2,154.                                                                                                                  7/17/2018                 $ 35,223.11 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                   $ 1,858.91
                                                                                                                          7/20/2018                $ 234,413.89 q
              3255 WEST HAMLIN ROAD                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/30/2018                 $ 11,383.02
                                                                                                                           8/2/2018                   $ 4,874.17 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/3/2018                   $ 2,947.18
                                                                                                                          8/13/2018                      $ 78.21 q
              ROCHESTER HILLS                                MI                                        48309                                                           Services
                                                                                                                          8/15/2018                $ 152,406.43
              City                                              State                                ZIP Code
                                                                                                                          8/21/2018                 $ 12,390.46 q
                                                                                                                                                                       Other
                                                                                                                          8/28/2018                 $ 11,613.54
                                                                                                                          8/30/2018                   $ 1,996.67
                                                                                                                           9/5/2018                 $ 23,937.98
                                                                                                                           9/7/2018                 $ 28,149.06

         Total amount or value.........................................................................................                            $521,272.63



              TRIDENT LIMITED
3.2,155.                                                                                                                  7/27/2018                $ 106,173.60   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/14/2018                 $ 95,514.00

              41124 EDWARDS DR
                                                                                                                          9/21/2018                 $ 18,748.80   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              LEBANON                                        OR                                        97355                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $220,436.40



              TRIMEN LLC
3.2,156.                                                                                                                  7/30/2018                 $ 13,380.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 13,380.00

              BELLE CHASSE LA 70037
                                                                                                                          9/27/2018                 $ 13,380.00   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              BELLE CHASSE                                    LA                                       70037                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $40,140.00



              TRIPLE CROWN CORPORATION
3.2,157.                                                                                                                  7/30/2018                     $ 8,862.87 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/9/2018                     $ 1,153.00
                                                                                                                          8/28/2018                     $ 8,862.87 q
              5351 JAYCEE AVENUE                                                                                                                                       Unsecured loan repayments
                                                                                                                           9/6/2018                     $ 1,153.00
                                                                                                                          9/27/2018                     $ 8,862.87 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              HARRISBURG                                     PA                                        17112                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $28,894.61




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 812
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 840 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TRI-STATE DEVELOPMENT LLC
3.2,158.                                                                                                                  7/30/2018                     $ 4,209.33   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,209.33

              SAGINAW MI 48603
                                                                                                                          9/27/2018                     $ 4,209.33   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SAGINAW                                         MI                                       48603                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $12,627.99



              TROY CITY TREASURER
3.2,159.                                                                                                                  8/20/2018                $ 167,927.25      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/20/2018                 $ 47,239.30

              PO BOX 554754
                                                                                                                          8/20/2018                 $ 12,011.53      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              DETROIT                                        MI                                    48255-4754                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $227,178.08



              TRUSTEES OF ESTATE OF BERNICE
3.2,160.                                                                                                                  7/30/2018                 $ 92,747.79      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 92,747.79

              PO BOX 1300-WINDWARD MALL MSC61333
                                                                                                                           9/6/2018                $ 143,388.74      q   Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 12,329.94
                                                                                                                           9/6/2018                 $ 11,762.64      q   Suppliers or vendors
              Street                                                                                                       9/6/2018                   $ 6,930.36
              HONOLULU                                       HI                                    96807-1300
                                                                                                                          9/27/2018                 $ 92,747.79      q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $452,655.05



              TSG DOWNTOWN CHESTERFIELD REDEVELO
3.2,161.                                                                                                                  7/23/2018                 $ 14,350.00      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                 $ 14,350.00

              2127 INNERBELT BUSINESS CENTER DR                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ST LOUIS                                       MO                                        63114                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $28,700.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 813
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 841 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TSG DOWNTOWN CHESTERFIELD REDEVELOPMENT LLC
3.2,162.                                                                                                                  09/13/2018                 $ 91,000.00     q
              Creditor's Name                                                                                                                                            Secured debt

              2127 INNERBELT BUS CNTR DR STE 310                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ST LOUIS                                        MO                                       63114                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $91,000.00



              TSG DWNTWN CHESTERFIELD REDEVLPMNT
3.2,163.                                                                                                                   7/30/2018                  $ 5,855.42     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                            8/9/2018                 $ 14,350.00

              2127 INNERBELT BUS CNTR DR STE 310
                                                                                                                           8/28/2018                  $ 2,732.54     q   Unsecured loan repayments
                                                                                                                            9/6/2018                 $ 14,350.00
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ST LOUIS                                        MO                                       63114                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $37,287.96



              TUCSON MALL
3.2,164.                                                                                                                   7/30/2018                 $ 19,127.32     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/28/2018                    $ 257.75

              PO BOX 86 - SDS 12 2082
                                                                                                                           9/27/2018                    $ 257.75     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                    55486-2082                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                              $19,642.82



              TUNDRA SPECIALTIES INC
3.2,165.                                                                                                                   7/23/2018                        $ 80.28 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           7/25/2018                       $ 699.79
                                                                                                                           7/31/2018                        $ 84.54 q
              3825 WALNUT ST                                                                                                                                             Unsecured loan repayments
                                                                                                                            8/7/2018                        $ 36.89
                                                                                                                           8/13/2018                       $ 135.99 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/14/2018                        $ 24.07
                                                                                                                           8/16/2018                       $ 451.89 q
              BOULDER                                        CO                                        80301                                                             Services
                                                                                                                           8/20/2018                        $ 45.81
              City                                              State                                ZIP Code
                                                                                                                           8/21/2018                        $ 14.15 q
                                                                                                                                                                         Other
                                                                                                                           8/23/2018                        $ 37.48
                                                                                                                           8/29/2018                     $ 3,905.75
                                                                                                                           8/30/2018                        $ 29.28
                                                                                                                            9/4/2018                          $ 9.03
                                                                                                                            9/5/2018                     $ 1,037.49

         Total amount or value.........................................................................................                                  $6,592.44




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 814
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 842 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              TUP 130 LLC
3.2,166.                                                                                                                  7/30/2018                  $ 2,934.90     q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/3/2018                 $ 19,566.00

              PO BOX 643391                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CINCINNATI                                     OH                                    45265-3391                                                       q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $22,500.90



              TUTU PARK LTD
3.2,167.                                                                                                                  9/24/2018                 $ 55,938.57     q
              Creditor's Name                                                                                                                                           Secured debt

              4605 TUTU PARK MALL SUITE 254                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              ST THOMAS                                      VI                                          802                                                        q   Services

              City                                              State                                ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $55,938.57



              TUXGEAR INC
3.2,168.                                                                                                                  7/18/2018                       $ 207.07 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                       $ 760.43
                                                                                                                          7/25/2018                       $ 123.65 q
              1270 E FAIRVIEW AVE STE 120                                                                                                                               Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 127.18
                                                                                                                          7/30/2018                     $ 1,820.19 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/31/2018                       $ 238.04
                                                                                                                           8/1/2018                       $ 334.34 q
              MERIDIAN                                       ID                                        83642                                                            Services
                                                                                                                           8/2/2018                        $ 89.93
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 807.77 q
                                                                                                                                                                        Other
                                                                                                                           8/7/2018                       $ 239.16
                                                                                                                           8/8/2018                       $ 196.12
                                                                                                                           8/9/2018                          $ 7.90
                                                                                                                          8/13/2018                       $ 494.20
                                                                                                                          8/14/2018                        $ 96.87
                                                                                                                          8/15/2018                       $ 132.24
                                                                                                                          8/16/2018                       $ 120.27
                                                                                                                          8/20/2018                       $ 750.27
                                                                                                                          8/22/2018                       $ 246.06
                                                                                                                          8/24/2018                       $ 136.24
                                                                                                                          8/27/2018                       $ 675.02
                                                                                                                           9/4/2018                       $ 366.60
                                                                                                                           9/6/2018                       $ 246.41
                                                                                                                          9/10/2018                       $ 524.74
                                                                                                                          9/11/2018                       $ 151.07

         Total amount or value.........................................................................................                                 $8,891.77




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 815
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 843 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              TWENTY FIRST PROPERTIES INC
3.2,169.                                                                                                                  7/30/2018                     $ 9,373.51   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                     $ 6,895.94

              2121 S COLUMBIA AVE
                                                                                                                          8/28/2018                     $ 9,373.51   q   Unsecured loan repayments
                                                                                                                          8/28/2018                     $ 6,895.94
                                                                                                                          9/27/2018                     $ 9,373.51   q   Suppliers or vendors
              Street                                                                                                      9/27/2018                     $ 6,895.94
              TULSA                                           OK                                   74114-3505                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $48,808.35



              TWOBIRCH LLC
3.2,170.                                                                                                                  7/19/2018                       $ 155.20 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/23/2018                       $ 270.40
                                                                                                                          7/24/2018                       $ 254.20 q
              619 E PALLISADE AVE SUITE 102                                                                                                                              Unsecured loan repayments
                                                                                                                          7/25/2018                        $ 51.20
                                                                                                                          7/26/2018                       $ 137.68 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/31/2018                     $ 2,026.40
                                                                                                                           8/1/2018                     $ 1,017.60 q
              ENGLEWOOD CLIFFS                               NJ                                        07632                                                             Services
                                                                                                                           8/2/2018                       $ 273.70
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                       $ 103.21 q
                                                                                                                                                                         Other
                                                                                                                           8/8/2018                       $ 128.80
                                                                                                                           8/9/2018                     $ 1,657.60
                                                                                                                          8/14/2018                        $ 40.80
                                                                                                                          8/15/2018                       $ 242.40
                                                                                                                          8/20/2018                       $ 387.20
                                                                                                                          8/21/2018                       $ 181.60
                                                                                                                          8/22/2018                        $ 94.40
                                                                                                                          8/23/2018                       $ 164.80
                                                                                                                          8/30/2018                     $ 1,082.40
                                                                                                                           9/4/2018                     $ 1,557.40
                                                                                                                           9/6/2018                       $ 271.21
                                                                                                                          9/10/2018                        $ 55.20
                                                                                                                          9/11/2018                        $ 57.60

         Total amount or value.........................................................................................                             $10,211.00



              TWOS COMPANY INC
3.2,171.                                                                                                                  8/24/2018                 $ 10,126.34      q
              Creditor's Name                                                                                                                                            Secured debt

              500 SAW MILL RIVER RD                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ELMSFORD                                       NY                                        10523                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,126.34




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 816
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 844 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              UBS
3.2,172.                                                                                                                  07/16/2018                $ 589,829.50 q
                                                                                                                                                                 X
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/14/2018                $ 349,492.75
                                                                                                                          08/28/2018              $ 1,934,192.19 q
              1332 E VALENCIA DRIVE                                                                                                                                    Unsecured loan repayments
                                                                                                                          09/18/2018                 $ 55,000.00
                                                                                                                                                                   q   Suppliers or vendors
              Street

              FULLERTON                                      CA                                        92831                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Financial Services;
              City                                              State                                ZIP Code                                                          Other      Secured Debt


         Total amount or value.........................................................................................                           $2,928,514.44



              UE BRUCKNER PLAZA LLC
3.2,173.                                                                                                                    9/4/2018                $ 443,428.96   q
              Creditor's Name                                                                                                                                          Secured debt

              P O BOX 645308                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15264-5308                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $443,428.96



              UE MONTEHIEDRA ACQUISITION LP
3.2,174.                                                                                                                   7/20/2018                 $ 16,736.50   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/22/2018                 $ 16,736.50

              PO BOX 392040
                                                                                                                           9/24/2018                  $ 2,081.90   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15251-9040                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $35,554.90



              ULLMAN
3.2,175.                                                                                                                  07/23/2018                 $ 15,694.77   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/25/2018                $ 125,004.45

              P O BOX 398                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              RIDGEFIELD                                     CT                                         6877                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $140,699.22




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 817
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 845 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value            Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              ULTRA LOGISTICS
3.2,176.                                                                                                                   7/17/2018                 $ 60,106.66 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           7/18/2018                 $ 58,390.01
                                                                                                                           7/19/2018                 $ 10,754.08 q
              475 MARKET STREET                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                $ 104,506.72
                                                                                                                           7/24/2018                 $ 39,169.86 q
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                       7/25/2018                 $ 43,630.39
                                                                                                                           7/26/2018                 $ 49,533.87 q
                                                                                                                                                                 X
              ELMWOOD PK                                     NJ                                        07407                                                         Services
                                                                                                                           7/27/2018                 $ 95,928.19
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                 $ 46,561.05 q
                                                                                                                                                                     Other
                                                                                                                            8/1/2018                 $ 35,180.67
                                                                                                                            8/2/2018                 $ 39,128.71
                                                                                                                            8/3/2018                 $ 82,355.67
                                                                                                                            8/7/2018                 $ 21,744.19
                                                                                                                            8/8/2018                 $ 53,285.34
                                                                                                                            8/9/2018                 $ 55,335.88
                                                                                                                           8/10/2018                $ 102,482.71
                                                                                                                           8/14/2018                 $ 61,318.18
                                                                                                                           8/15/2018                 $ 31,455.75
                                                                                                                           8/16/2018                 $ 50,250.61
                                                                                                                           8/17/2018                 $ 93,899.75
                                                                                                                           8/21/2018                 $ 41,764.11
                                                                                                                           8/22/2018                 $ 39,181.70
                                                                                                                           8/23/2018                 $ 58,848.73
                                                                                                                           8/24/2018                 $ 80,236.40
                                                                                                                           8/28/2018                 $ 67,164.33
                                                                                                                           8/29/2018                 $ 29,534.97
                                                                                                                           8/30/2018                 $ 44,906.06
                                                                                                                           8/31/2018                 $ 95,809.14
                                                                                                                            9/4/2018                 $ 42,031.89
                                                                                                                            9/5/2018                 $ 29,207.98
                                                                                                                            9/6/2018                 $ 37,789.25
                                                                                                                            9/7/2018                 $ 63,146.29
                                                                                                                           9/11/2018                 $ 22,453.86
                                                                                                                           9/12/2018                 $ 36,241.53
                                                                                                                           9/13/2018                 $ 44,389.07
                                                                                                                           9/14/2018                $ 107,211.35
                                                                                                                           9/18/2018                 $ 21,597.93
                                                                                                                           9/19/2018                 $ 34,295.75
                                                                                                                           9/20/2018                 $ 33,352.43
                                                                                                                           9/21/2018                 $ 93,390.51
                                                                                                                           9/25/2018                 $ 27,351.10
                                                                                                                           9/26/2018                 $ 31,422.87
                                                                                                                           9/27/2018                 $ 48,779.84
                                                                                                                           9/28/2018                 $ 87,827.49
                                                                                                                           10/2/2018                 $ 25,429.25
                                                                                                                           10/3/2018                 $ 30,151.25
                                                                                                                           10/4/2018                 $ 40,055.00
                                                                                                                           10/5/2018                 $ 70,974.74
                                                                                                                           10/9/2018                 $ 33,418.61
                                                                                                                          10/10/2018                 $ 27,898.05

         Total amount or value.........................................................................................                           $2,580,879.77




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 818
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 846 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              UMMAD A SALEEM
3.2,177.                                                                                                                  7/17/2018                     $ 1,635.28 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 3,058.60
                                                                                                                          7/20/2018                       $ 616.69 q
              1055 WEST BEECH ST                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 4,217.00
                                                                                                                          7/24/2018                     $ 1,435.26 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 3,125.46
                                                                                                                          7/31/2018                        $ 69.75 q
              LONG BEACH                                     NY                                        11561                                                           Services
                                                                                                                           8/6/2018                     $ 2,836.88
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                       $ 236.74 q
                                                                                                                                                                       Other
                                                                                                                           8/9/2018                     $ 3,828.48
                                                                                                                          8/13/2018                     $ 3,271.26
                                                                                                                          8/15/2018                     $ 1,781.37
                                                                                                                          8/17/2018                       $ 205.59
                                                                                                                          8/20/2018                     $ 2,840.47
                                                                                                                          8/21/2018                     $ 2,501.10
                                                                                                                          8/24/2018                     $ 1,029.73
                                                                                                                          8/27/2018                     $ 1,291.82
                                                                                                                          8/28/2018                     $ 7,933.50
                                                                                                                          8/30/2018                        $ 42.09
                                                                                                                           9/4/2018                     $ 3,549.84
                                                                                                                           9/5/2018                     $ 3,670.23
                                                                                                                          9/10/2018                     $ 4,973.87

         Total amount or value.........................................................................................                             $54,151.01




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 819
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 847 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              UNBEATABLE SALE
3.2,178.                                                                                                                   7/18/2018                 $ 12,258.99 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                  $ 5,912.90
                                                                                                                           7/20/2018                    $ 369.74 q
              195 LEHIGH AVE STE 5                                                                                                                                        Unsecured loan repayments
                                                                                                                           7/23/2018                 $ 18,473.14
                                                                                                                           7/24/2018                 $ 14,067.90 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/25/2018                 $ 11,552.34
                                                                                                                           7/26/2018                  $ 4,953.79 q
              LAKEWOOD                                       NJ                                        08701                                                              Services
                                                                                                                           7/27/2018                    $ 174.34
              City                                                State                              ZIP Code
                                                                                                                           7/30/2018                 $ 16,921.79 q
                                                                                                                                                                          Other
                                                                                                                           7/31/2018                  $ 6,083.49
                                                                                                                            8/1/2018                  $ 9,867.46
                                                                                                                            8/2/2018                  $ 5,324.02
                                                                                                                            8/6/2018                 $ 16,644.22
                                                                                                                            8/7/2018                  $ 9,476.06
                                                                                                                            8/8/2018                  $ 2,888.00
                                                                                                                            8/9/2018                  $ 3,994.82
                                                                                                                           8/13/2018                 $ 12,586.07
                                                                                                                           8/14/2018                    $ 981.19
                                                                                                                           8/15/2018                  $ 3,434.34
                                                                                                                           8/16/2018                  $ 5,843.18
                                                                                                                           8/17/2018                     $ 76.99
                                                                                                                           8/20/2018                 $ 17,555.29
                                                                                                                           8/21/2018                  $ 7,777.86
                                                                                                                           8/22/2018                  $ 7,883.30
                                                                                                                           8/23/2018                  $ 4,499.31
                                                                                                                           8/24/2018                  $ 3,229.70
                                                                                                                           8/27/2018                 $ 25,243.79
                                                                                                                           8/28/2018                  $ 6,028.31
                                                                                                                           8/29/2018                  $ 6,867.39
                                                                                                                           8/30/2018                  $ 6,166.56
                                                                                                                            9/4/2018                 $ 29,283.29
                                                                                                                            9/5/2018                  $ 6,267.50
                                                                                                                            9/6/2018                  $ 3,877.33
                                                                                                                            9/7/2018                    $ 439.59
                                                                                                                           9/10/2018                 $ 17,955.88
                                                                                                                           9/11/2018                  $ 2,671.88

         Total amount or value.........................................................................................                             $307,631.75



              UNIFIED INVESTIGATION AND SCIENCES INC
3.2,179.                                                                                                                  08/28/2018                     $ 4,044.00   q
              Creditor's Name                                                                                                                                             Secured debt

              1833 CENTRE POINT CIR                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

               NAPERVILLE                                    IL                                        60563                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $4,044.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 820
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 848 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              UNIFIED MARINE
3.2,180.                                                                                                                   7/26/2018                       $ 359.70   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/27/2018                     $ 7,136.40

              1190 OLD ASHEVILLE HWY
                                                                                                                            8/2/2018                     $ 1,828.30   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEWPORT                                        TN                                        37821                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $9,324.40



              UNION BANK OF INDIA
3.2,181.                                                                                                                  09/10/2018                 $ 11,354.50      q
              Creditor's Name                                                                                                                                             Secured debt

              239 VIDHAN BHAVAN MARG                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NARIMAN POINT                                  MUMBAI                                    400021                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $11,354.50



              UNION REAL ESTATE COMPANY
3.2,182.                                                                                                                    8/2/2018                  $ 5,840.31      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          10/11/2018                 $ 14,425.14

              ONE OXFORD CENTRE                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15219-1629                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $20,265.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 821
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 849 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              UNIQUE SALES OF USA INC
3.2,183.                                                                                                                   7/18/2018                       $ 824.80 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                        $ 36.85
                                                                                                                           7/23/2018                     $ 2,554.39 q
              132 MELROSE ST                                                                                                                                            Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 102.29
                                                                                                                           7/26/2018                     $ 1,211.43 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/30/2018                     $ 3,137.83
                                                                                                                            8/6/2018                     $ 1,849.75 q
              BROOKLYN                                       NY                                        11206                                                            Services
                                                                                                                            8/7/2018                       $ 931.28
              City                                              State                                ZIP Code
                                                                                                                            8/8/2018                       $ 184.70 q
                                                                                                                                                                        Other
                                                                                                                           8/13/2018                     $ 1,059.58
                                                                                                                           8/15/2018                       $ 290.70
                                                                                                                           8/16/2018                       $ 514.93
                                                                                                                           8/20/2018                     $ 1,149.12
                                                                                                                           8/21/2018                       $ 805.08
                                                                                                                           8/23/2018                       $ 606.66
                                                                                                                           8/27/2018                       $ 983.91
                                                                                                                           8/28/2018                       $ 592.63
                                                                                                                           8/29/2018                       $ 148.78
                                                                                                                            9/4/2018                     $ 5,483.08
                                                                                                                           9/10/2018                     $ 1,388.02
                                                                                                                           9/11/2018                     $ 3,249.45

         Total amount or value.........................................................................................                              $27,105.26



              UNITED FURNITURE INDUSTRIES INC
3.2,184.                                                                                                                  07/24/2018                 $ 54,104.50   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/27/2018                $ 127,105.47

              P O BOX 519
                                                                                                                          09/24/2018                 $ 85,458.37   q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              VERONA                                         MS                                        38879                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $266,668.34



              UNITED NATIONAL CLOSEOUT STORES INC
3.2,185.                                                                                                                  07/24/2018                 $ 30,161.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/07/2018                 $ 12,717.30

              2404 E SUNRISE BLVD                                                                                                                                  q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              FT LAUDERDALE                                  FL                                        33304                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $42,878.30




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 822
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 850 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              UNITEX INC
3.2,186.                                                                                                                  7/20/2018                  $ 2,364.31 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/27/2018                  $ 7,061.83
                                                                                                                           8/3/2018                  $ 7,820.36 q
              CALLE O NEILL 211                                                                                                                                          Unsecured loan repayments
                                                                                                                          8/10/2018                  $ 5,204.38
                                                                                                                          8/20/2018                  $ 5,316.81 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      8/24/2018                  $ 5,501.64
                                                                                                                          8/31/2018                  $ 5,813.53 q
              HATO REY                                       PR                                        00918                                                             Services
                                                                                                                           9/4/2018                 $ 17,427.22
              City                                              State                                ZIP Code
                                                                                                                           9/7/2018                  $ 4,164.14 q
                                                                                                                                                                         Other


         Total amount or value.........................................................................................                             $60,674.22



              UNIVERSAL ENTERPRISES INC
3.2,187.                                                                                                                   8/6/2018                 $ 13,533.63      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                    $ 144.87

              7 8030 SW NIMBUS AVE
                                                                                                                           9/6/2018                 $ 17,875.50      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              BEAVERTON                                      OR                                        97008                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $31,554.00



              UNIVERSITY MALL LLC
3.2,188.                                                                                                                  7/30/2018                       $ 800.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,904.00

              ATTN ACCOUNTS RECEIVABLE P O BOX 235021
                                                                                                                          9/27/2018                       $ 800.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MONTGOMERY                                     AL                                    36123-5021                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $10,504.00



              UNIVEST - BTC S&R LLC
3.2,189.                                                                                                                  7/30/2018                 $ 12,958.33      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 12,958.33

              SCOTTSDALE AZ 85260
                                                                                                                          9/27/2018                 $ 12,958.33      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SCOTTSDALE                                      AZ                                       85260                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $38,874.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 823
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 851 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              UPPER DARBY SCHOOL DISTRICT TAX CO
3.2,190.                                                                                                                   8/15/2018                 $ 82,420.35      q
              Creditor's Name                                                                                                                                             Secured debt

              CO WELLS FARGO                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              PHILADELHIA                                    PA                                        19101                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $82,420.35



              UPPER ST CLAIR SCHOOL DISTRICT TAX
3.2,191.                                                                                                                   8/15/2018                $ 110,242.46      q
              Creditor's Name                                                                                                                                             Secured debt

              1820 MCLAUGHLIN RUN ROAD                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              UPPER ST CLAIR                                 PA                                        15241                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                             $110,242.46



              URBAN SHOPPING CENTERS LP
3.2,192.                                                                                                                   7/30/2018                     $ 4,442.46   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,442.46

              PO BOX 86SDS-12-2886
                                                                                                                           9/27/2018                     $ 4,442.46   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              MINEAPOLIS                                     MN                                    55486-2886                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,327.38



              US BANK
3.2,193.                                                                                                                  08/16/2018                     $ 3,500.00   q
              Creditor's Name                                                                                                                                             Secured debt

              3751 HARROW COURT                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              REDDING                                        CA                                        96002                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Financial Services
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $3,500.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 824
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 852 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              US CENTENNIAL MALLS JV II LLC
3.2,194.                                                                                                                   7/30/2018                 $ 85,578.75      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                 $ 62,090.53

              8750 N CENTRAL EXPSWY SUITE 1740
                                                                                                                           8/28/2018                 $ 85,578.75      q   Unsecured loan repayments
                                                                                                                           8/28/2018                 $ 62,090.53
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              DALLAS                                         TX                                        75231                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $295,338.56



              US CENTENNIAL MALLS JV LLC
3.2,195.                                                                                                                   7/23/2018                 $ 33,002.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                 $ 37,243.90
                                                                                                                           7/30/2018                  $ 4,756.07 q
              PO BOX 32068                                                                                                                                                Unsecured loan repayments
                                                                                                                            8/9/2018                 $ 33,002.00
                                                                                                                           8/22/2018                 $ 33,002.00 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       8/28/2018                 $ 37,243.90
                                                                                                                           8/28/2018                  $ 4,756.07 q
              NEW YORK                                       NY                                    10087-2068                                                             Services
                                                                                                                            9/6/2018                 $ 33,002.00
              City                                                State                              ZIP Code
                                                                                                                           9/24/2018                 $ 33,002.00 q
                                                                                                                                                                          Other
                                                                                                                           9/27/2018                 $ 37,243.90
                                                                                                                           9/27/2018                  $ 4,756.07

         Total amount or value.........................................................................................                             $291,009.91



              US DEPT OF LABOR
3.2,196.                                                                                                                  08/24/2018                     $ 7,760.00   q
              Creditor's Name                                                                                                                                             Secured debt

              230 S DEARBORN ST 1086                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60604                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,760.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 825
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 853 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              US POSTAL SERVICE
3.2,197.                                                                                                                  07/18/2018                   $ 1,014.90 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/18/2018                     $ 287.31
                                                                                                                          07/18/2018                        $ 7.25 q
              150 RALEYS TOWNE CENTRE                                                                                                                                  Unsecured loan repayments
                                                                                                                          07/18/2018                $ 529,653.41
                                                                                                                          07/19/2018                     $ 317.98 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      07/19/2018                 $ 85,982.28
                                                                                                                          07/19/2018                 $ 59,223.21 q X
              ROHNERT PARK                                   CA                                    94928-9998                                                          Services
                                                                                                                          07/20/2018                   $ 1,207.29
              City                                              State                                ZIP Code
                                                                                                                          07/20/2018                        $ 7.70 q
                                                                                                                                                                       Other
                                                                                                                          07/20/2018              $ 4,000,000.00
                                                                                                                          07/20/2018                $ 422,713.06
                                                                                                                          07/20/2018                 $ 36,921.70
                                                                                                                          07/23/2018                 $ 14,301.96
                                                                                                                          07/23/2018                     $ 702.73
                                                                                                                          07/23/2018                     $ 191.83
                                                                                                                          07/23/2018                     $ 167.04
                                                                                                                          07/23/2018                $ 595,196.10
                                                                                                                          07/23/2018                 $ 87,289.81
                                                                                                                          07/23/2018                 $ 57,777.24
                                                                                                                          07/23/2018                 $ 45,144.03
                                                                                                                          07/24/2018                     $ 189.75
                                                                                                                          07/24/2018                     $ 120.45
                                                                                                                          07/24/2018                      $ 80.85
                                                                                                                          07/24/2018                      $ 61.05
                                                                                                                          07/24/2018                      $ 47.85
                                                                                                                          07/24/2018                        $ 1.65
                                                                                                                          07/24/2018                 $ 77,565.27
                                                                                                                          07/25/2018                   $ 4,292.31
                                                                                                                          07/25/2018                   $ 2,198.40
                                                                                                                          07/25/2018              $ 1,066,063.91
                                                                                                                          07/26/2018                   $ 9,029.20
                                                                                                                          07/26/2018                     $ 983.93
                                                                                                                          07/26/2018                $ 110,000.00
                                                                                                                          07/27/2018                 $ 19,262.87
                                                                                                                          07/27/2018                        $ 2.66
                                                                                                                          07/30/2018                   $ 1,228.10
                                                                                                                          07/30/2018                     $ 169.46
                                                                                                                          07/30/2018                 $ 43,397.73
                                                                                                                          07/31/2018                   $ 1,467.73
                                                                                                                          07/31/2018                     $ 169.75
                                                                                                                          07/31/2018                        $ 7.90
                                                                                                                          08/01/2018                 $ 26,618.04
                                                                                                                          08/01/2018                     $ 479.15
                                                                                                                          08/01/2018                     $ 144.42
                                                                                                                          08/02/2018                   $ 1,906.42
                                                                                                                          08/02/2018                     $ 184.04
                                                                                                                          08/02/2018                 $ 60,093.58
                                                                                                                          08/03/2018                   $ 3,224.05
                                                                                                                          08/03/2018                   $ 2,349.80
                                                                                                                          08/03/2018                $ 116,567.24
                                                                                                                          08/06/2018                     $ 194.22
                                                                                                                          08/06/2018                      $ 69.10
                                                                                                                          08/06/2018                 $ 54,053.88
                                                                                                                          08/07/2018                 $ 29,747.74
                                                                                                                          08/07/2018                     $ 207.55
                                                                                                                          08/07/2018                        $ 1.12
                                                                                                                          08/08/2018                   $ 2,021.85
                                                                                                                          08/08/2018                     $ 378.82
                                                                                                                          08/08/2018                 $ 70,794.78
                                                                                                                          08/09/2018                   $ 5,881.36

         Total amount or value.........................................................................................                           $7,649,364.81




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 826
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 854 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              US POSTAL SERVICE
3.2,198.                                                                                                                  08/09/2018                   $ 1,382.24 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          08/09/2018                 $ 52,042.90
                                                                                                                          08/10/2018                 $ 24,808.07 q
              150 RALEYS TOWNE CENTRE                                                                                                                                  Unsecured loan repayments
                                                                                                                          08/10/2018                     $ 758.70
                                                                                                                          08/10/2018                      $ 52.38 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/13/2018                     $ 943.67
                                                                                                                          08/13/2018                     $ 167.88 qX
              ROHNERT PARK                                   CA                                    94928-9998                                                          Services
                                                                                                                          08/13/2018                 $ 92,692.11
              City                                              State                                ZIP Code
                                                                                                                          08/14/2018                     $ 218.50 q
                                                                                                                                                                       Other
                                                                                                                          08/14/2018                     $ 210.75
                                                                                                                          08/14/2018                 $ 57,660.33
                                                                                                                          08/15/2018                 $ 11,437.25
                                                                                                                          08/15/2018                   $ 4,928.67
                                                                                                                          08/15/2018                     $ 387.59
                                                                                                                          08/16/2018                 $ 20,902.22
                                                                                                                          08/16/2018                   $ 8,092.10
                                                                                                                          08/16/2018                   $ 1,952.17
                                                                                                                          08/17/2018                     $ 511.85
                                                                                                                          08/17/2018                     $ 156.10
                                                                                                                          08/17/2018                        $ 7.50
                                                                                                                          08/20/2018                 $ 12,537.15
                                                                                                                          08/20/2018                      $ 47.59
                                                                                                                          08/20/2018                 $ 44,307.15
                                                                                                                          08/21/2018                 $ 23,792.37
                                                                                                                          08/21/2018                   $ 1,877.51
                                                                                                                          08/21/2018                 $ 81,997.75
                                                                                                                          08/22/2018                   $ 5,867.42
                                                                                                                          08/22/2018                   $ 1,137.70
                                                                                                                          08/22/2018                 $ 40,409.97
                                                                                                                          08/23/2018                     $ 210.87
                                                                                                                          08/23/2018                      $ 39.95
                                                                                                                          08/23/2018                 $ 38,053.76
                                                                                                                          08/24/2018                 $ 30,634.55
                                                                                                                          08/24/2018                   $ 1,180.76
                                                                                                                          08/24/2018                     $ 100.83
                                                                                                                          08/27/2018                     $ 951.53
                                                                                                                          08/27/2018                     $ 177.21
                                                                                                                          08/27/2018                $ 124,120.44
                                                                                                                          08/28/2018                     $ 189.05
                                                                                                                          08/28/2018                     $ 178.04
                                                                                                                          08/28/2018                 $ 74,842.06
                                                                                                                          08/29/2018                     $ 407.86
                                                                                                                          08/29/2018                      $ 72.91
                                                                                                                          08/29/2018                $ 103,696.64
                                                                                                                          08/30/2018                     $ 258.38
                                                                                                                          08/30/2018                      $ 57.07
                                                                                                                          08/30/2018                 $ 44,157.88
                                                                                                                          08/31/2018                   $ 2,565.07
                                                                                                                          08/31/2018                      $ 47.81
                                                                                                                          08/31/2018                 $ 62,526.22
                                                                                                                          09/04/2018                   $ 2,214.44
                                                                                                                          09/04/2018                     $ 167.20
                                                                                                                          09/04/2018                 $ 40,504.76
                                                                                                                          09/05/2018                   $ 1,624.56
                                                                                                                          09/05/2018                     $ 500.46
                                                                                                                          09/05/2018                $ 142,832.24
                                                                                                                          09/06/2018                   $ 2,107.13
                                                                                                                          09/06/2018                     $ 795.47
                                                                                                                          09/06/2018                      $ 16.69
                                                                                                                          09/07/2018                   $ 3,106.73

         Total amount or value.........................................................................................                           $1,169,626.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 827
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 855 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              US POSTAL SERVICE
3.2,199.                                                                                                                  09/07/2018                     $ 840.01 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          09/07/2018                      $ 91.81
                                                                                                                          09/10/2018                   $ 1,569.03 q
              150 RALEYS TOWNE CENTRE                                                                                                                                  Unsecured loan repayments
                                                                                                                          09/10/2018                     $ 162.49
                                                                                                                          09/10/2018                 $ 42,620.67 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      09/11/2018                     $ 853.38
                                                                                                                          09/11/2018                     $ 195.45 qX
              ROHNERT PARK                                   CA                                    94928-9998                                                          Services
                                                                                                                          09/11/2018                      $ 46.78
              City                                              State                                ZIP Code
                                                                                                                          09/12/2018                   $ 2,417.35 q
                                                                                                                                                                       Other
                                                                                                                          09/12/2018                     $ 383.16
                                                                                                                          09/12/2018                      $ 34.64
                                                                                                                          09/13/2018                   $ 4,830.87
                                                                                                                          09/13/2018                   $ 2,061.82
                                                                                                                          09/13/2018                        $ 4.54
                                                                                                                          09/14/2018                     $ 310.03
                                                                                                                          09/14/2018                     $ 142.53
                                                                                                                          09/14/2018                      $ 18.22
                                                                                                                          09/17/2018                     $ 937.87
                                                                                                                          09/17/2018                     $ 147.72
                                                                                                                          09/17/2018                 $ 51,903.84
                                                                                                                          09/18/2018                   $ 1,125.69
                                                                                                                          09/18/2018                     $ 189.08
                                                                                                                          09/18/2018                      $ 38.80
                                                                                                                          09/19/2018                     $ 922.44
                                                                                                                          09/19/2018                      $ 29.87
                                                                                                                          09/19/2018                      $ 18.76
                                                                                                                          09/20/2018                   $ 4,575.06
                                                                                                                          09/20/2018                     $ 503.70
                                                                                                                          09/20/2018                      $ 73.12
                                                                                                                          09/21/2018                   $ 2,144.46
                                                                                                                          09/21/2018                      $ 79.27
                                                                                                                          09/21/2018                      $ 13.35
                                                                                                                          09/24/2018                   $ 5,178.59
                                                                                                                          09/24/2018                     $ 161.27
                                                                                                                          09/24/2018                 $ 40,702.03
                                                                                                                          09/25/2018                   $ 2,368.53
                                                                                                                          09/25/2018                   $ 1,932.89
                                                                                                                          09/25/2018                 $ 61,469.81
                                                                                                                          09/26/2018                 $ 19,867.91
                                                                                                                          09/26/2018                     $ 303.05
                                                                                                                          09/26/2018                $ 109,881.03
                                                                                                                          09/27/2018                   $ 5,053.74
                                                                                                                          09/27/2018                   $ 1,180.64
                                                                                                                          09/27/2018                     $ 166.18
                                                                                                                          09/28/2018                   $ 1,584.88
                                                                                                                          09/28/2018                      $ 98.94
                                                                                                                          09/28/2018                 $ 52,457.43
                                                                                                                          10/01/2018                     $ 155.27
                                                                                                                          10/01/2018                 $ 67,861.30
                                                                                                                          10/01/2018                 $ 52,423.17
                                                                                                                          10/02/2018                     $ 852.61
                                                                                                                          10/02/2018                 $ 74,602.89
                                                                                                                          10/02/2018                 $ 36,319.52
                                                                                                                          10/03/2018                   $ 1,659.15
                                                                                                                          10/03/2018                   $ 1,080.07
                                                                                                                          10/03/2018                     $ 366.97
                                                                                                                          10/04/2018                     $ 195.30

         Total amount or value.........................................................................................                             $657,208.98




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 828
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 856 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              US REALTY 86 ASSOCIATES
3.2,200.                                                                                                                  7/30/2018                 $ 19,347.50   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 19,347.50

              SHORT HILLS NJ 07078-2619
                                                                                                                          9/27/2018                 $ 19,347.50   q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              SHORT HILLS                                     NJ                                   07078-2619                                                     q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $58,042.50



              US TRADE ENTERPRISES
3.2,201.                                                                                                                  7/17/2018                       $ 607.44 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                       $ 773.77
                                                                                                                          7/19/2018                       $ 152.52 q
              2722 COMMERCE WAY                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 965.64
                                                                                                                          7/23/2018                       $ 569.42 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 213.22
                                                                                                                          7/25/2018                       $ 283.78 q
              PHILADELPHIA                                    PA                                       19154                                                           Services
                                                                                                                          7/26/2018                       $ 651.67
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                       $ 363.70 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 305.05
                                                                                                                           8/1/2018                       $ 146.23
                                                                                                                           8/2/2018                       $ 740.69
                                                                                                                           8/3/2018                       $ 668.24
                                                                                                                           8/6/2018                       $ 972.71
                                                                                                                           8/8/2018                       $ 580.48
                                                                                                                           8/9/2018                       $ 409.81
                                                                                                                          8/10/2018                       $ 199.21
                                                                                                                          8/13/2018                       $ 671.53
                                                                                                                          8/14/2018                       $ 732.81
                                                                                                                          8/15/2018                       $ 944.61
                                                                                                                          8/16/2018                       $ 501.99
                                                                                                                          8/17/2018                       $ 117.48
                                                                                                                          8/20/2018                       $ 994.98
                                                                                                                          8/21/2018                       $ 568.93
                                                                                                                          8/22/2018                       $ 402.31
                                                                                                                          8/23/2018                       $ 974.66
                                                                                                                          8/24/2018                       $ 419.35
                                                                                                                          8/27/2018                       $ 535.55
                                                                                                                          8/28/2018                       $ 514.39
                                                                                                                          8/29/2018                       $ 321.55
                                                                                                                          8/30/2018                       $ 334.62
                                                                                                                           9/4/2018                     $ 1,941.02
                                                                                                                           9/5/2018                       $ 533.39
                                                                                                                           9/6/2018                     $ 1,404.03
                                                                                                                          9/10/2018                     $ 1,124.04
                                                                                                                          9/11/2018                       $ 696.57

         Total amount or value.........................................................................................                             $22,337.39




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 829
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 857 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              UTAH STATE TREASURERS OFFICE
3.2,202.                                                                                                                  07/30/2018                 $ 56,358.11 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/30/2018                 $ 51,721.10
                                                                                                                          07/30/2018                  $ 8,407.67 q
              350 STATE ST SUITE 180 SALT LAKE CITY                                                                                                                     Unsecured loan repayments
                                                                                                                          07/30/2018                    $ 291.85
                                                                                                                          08/30/2018                 $ 39,851.42 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      08/30/2018                 $ 36,309.69
                                                                                                                          08/30/2018                  $ 6,116.18 q
              SALT LAKE CITY                                 UT                                        84114                                                            Services
                                                                                                                          08/30/2018                    $ 356.40
                                                                                                                          09/28/2018                 $ 45,280.15 q
                                                                                                                                                                 X                 Tax Payments
              City                                              State                                ZIP Code                                                           Other
                                                                                                                          09/28/2018                 $ 42,349.10
                                                                                                                          09/28/2018                  $ 7,744.65
                                                                                                                          09/28/2018                     $ 38.80

         Total amount or value.........................................................................................                             $294,825.12



              VALA TAYEBI
3.2,203.                                                                                                                   7/18/2018                     $ 1,079.23 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 361.15
                                                                                                                           7/23/2018                     $ 2,014.05 q
              11870 SANTA MONICA BLVD                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 886.97
                                                                                                                           7/25/2018                       $ 913.64 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/26/2018                     $ 2,231.92
                                                                                                                           7/30/2018                     $ 1,740.06 q
              LOS ANGELES                                     CA                                       90025                                                            Services
                                                                                                                           7/31/2018                       $ 368.81
              City                                              State                                ZIP Code
                                                                                                                            8/2/2018                       $ 620.26 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                       $ 705.65
                                                                                                                            8/7/2018                       $ 152.50
                                                                                                                            8/8/2018                        $ 32.49
                                                                                                                            8/9/2018                        $ 91.13
                                                                                                                           8/13/2018                     $ 3,630.14
                                                                                                                           8/16/2018                       $ 409.29
                                                                                                                           8/20/2018                     $ 6,274.30
                                                                                                                           8/21/2018                     $ 1,310.30
                                                                                                                           8/22/2018                     $ 1,291.41
                                                                                                                           8/23/2018                     $ 1,411.30
                                                                                                                           8/27/2018                     $ 3,365.93
                                                                                                                            9/4/2018                     $ 1,882.80
                                                                                                                            9/5/2018                     $ 1,128.04
                                                                                                                            9/6/2018                       $ 368.78
                                                                                                                           9/10/2018                     $ 4,052.38
                                                                                                                           9/11/2018                       $ 687.19

         Total amount or value.........................................................................................                              $37,009.72



              VALLE VISTA MALL REALTY HOLDING
3.2,204.                                                                                                                   9/27/2018                 $ 19,929.66   q
              Creditor's Name                                                                                                                                           Secured debt

              1010 NORTHERN BLVD SUITE 212                                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $19,929.66




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 830
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 858 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              VANDALE INDUSTRIES INC
3.2,205.                                                                                                                  7/17/2018                 $ 57,953.01 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/14/2018                 $ 30,794.73
                                                                                                                          8/21/2018                 $ 43,507.68 q
              16 EAST 34TH STREET 8TH FLOOR                                                                                                                            Unsecured loan repayments
                                                                                                                          8/30/2018                 $ 89,478.31
                                                                                                                          9/11/2018                $ 102,108.52 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/17/2018                 $ 14,105.52
                                                                                                                          10/2/2018                $ 170,375.81 q
              NEW YORK                                       NY                                        10016                                                           Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $508,323.58



              VAROUJ APPLIANCES SERVICES INC
3.2,206.                                                                                                                  7/18/2018                       $ 772.43 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,231.12
                                                                                                                          7/23/2018                     $ 2,709.82 q
              6454 LANKERSHIM BLVD                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 412.51
                                                                                                                          7/25/2018                       $ 615.12 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/27/2018                       $ 560.15
                                                                                                                          7/30/2018                       $ 728.64 q
                                                                                                                                                                   X
              NORTH HOLLYWOOD                                CA                                        91606                                                           Services
                                                                                                                           8/2/2018                     $ 1,434.89
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 2,861.54 q
                                                                                                                                                                       Other
                                                                                                                           8/7/2018                       $ 288.91
                                                                                                                           8/8/2018                       $ 449.92
                                                                                                                           8/9/2018                     $ 1,477.22
                                                                                                                          8/13/2018                     $ 1,941.28
                                                                                                                          8/14/2018                     $ 1,076.21
                                                                                                                          8/15/2018                       $ 898.45
                                                                                                                          8/20/2018                     $ 2,301.30
                                                                                                                          8/21/2018                       $ 915.62
                                                                                                                          8/24/2018                       $ 483.12
                                                                                                                          8/27/2018                     $ 3,005.13
                                                                                                                          8/28/2018                     $ 1,535.70
                                                                                                                          8/29/2018                     $ 2,121.10
                                                                                                                          8/30/2018                        $ 98.25
                                                                                                                           9/4/2018                     $ 6,584.67
                                                                                                                           9/6/2018                       $ 147.17
                                                                                                                          9/10/2018                     $ 3,449.39
                                                                                                                          9/12/2018                       $ 535.89
                                                                                                                          9/13/2018                     $ 1,581.36
                                                                                                                          9/17/2018                     $ 4,803.91
                                                                                                                          9/18/2018                       $ 449.77
                                                                                                                          9/19/2018                       $ 382.80
                                                                                                                          9/24/2018                     $ 6,339.36
                                                                                                                          9/26/2018                     $ 1,481.11
                                                                                                                          9/27/2018                     $ 1,765.28
                                                                                                                          10/1/2018                     $ 3,927.94
                                                                                                                          10/2/2018                        $ 31.86

         Total amount or value.........................................................................................                             $59,398.94




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 831
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 859 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              VAUGHAN & BUSHNELL MFG CO
3.2,207.                                                                                                                  7/18/2018                 $ 11,050.33 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/25/2018                 $ 15,061.21
                                                                                                                           8/1/2018                 $ 22,307.92 q
              P O BOX 390                                                                                                                                              Unsecured loan repayments
                                                                                                                           8/8/2018                  $ 5,653.36
                                                                                                                          8/15/2018                    $ 845.68 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/21/2018                  $ 3,360.60
                                                                                                                          8/21/2018                    $ 424.37 q
              HEBRON                                          IL                                       60034                                                           Services
                                                                                                                          8/22/2018                 $ 29,298.83
              City                                              State                                ZIP Code
                                                                                                                          8/23/2018                  $ 9,240.26 q
                                                                                                                                                                       Other
                                                                                                                          8/28/2018                    $ 262.20
                                                                                                                          8/29/2018                  $ 4,151.08
                                                                                                                          8/30/2018                  $ 6,429.43
                                                                                                                          8/31/2018                  $ 5,683.80
                                                                                                                           9/4/2018                  $ 4,950.67
                                                                                                                           9/5/2018                 $ 14,193.69

         Total amount or value.........................................................................................                            $132,913.43



              VBN SALES
3.2,208.                                                                                                                  7/19/2018                        $ 29.74 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                     $ 1,838.78
                                                                                                                           8/2/2018                       $ 332.68 q
              8307 S 192ND ST                                                                                                                                          Unsecured loan repayments
                                                                                                                           8/6/2018                       $ 911.85
                                                                                                                           8/7/2018                       $ 497.17 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/9/2018                        $ 37.98
                                                                                                                          8/13/2018                     $ 1,073.47 q
              KENT                                           WA                                        98032                                                           Services
                                                                                                                          8/15/2018                        $ 75.31
              City                                              State                                ZIP Code
                                                                                                                          8/16/2018                        $ 62.81 q
                                                                                                                                                                       Other
                                                                                                                          8/20/2018                     $ 1,094.88
                                                                                                                          8/21/2018                       $ 144.01
                                                                                                                          8/27/2018                     $ 1,554.41
                                                                                                                          8/28/2018                       $ 312.80
                                                                                                                          8/29/2018                       $ 309.38
                                                                                                                           9/4/2018                     $ 1,810.26
                                                                                                                           9/5/2018                       $ 158.48
                                                                                                                          9/10/2018                       $ 628.16
                                                                                                                          9/11/2018                       $ 133.43

         Total amount or value.........................................................................................                             $11,005.60



              VCG WHITNEY FIELD LLC
3.2,209.                                                                                                                  7/30/2018                 $ 18,066.31 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 18,066.31
                                                                                                                          8/31/2018                 $ 22,102.22 q
              PO BOX 842939                                                                                                                                            Unsecured loan repayments
                                                                                                                           9/6/2018                 $ 22,102.22
                                                                                                                          9/13/2018                 $ 19,349.16 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/27/2018                 $ 18,066.31
              BOSTON                                         MA                                    02284-2939                                                    q     Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                            $117,752.53




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 832
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 860 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              VENDITIO GROUP LLC
3.2,210.                                                                                                                   7/18/2018                     $ 1,335.91 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                        $ 84.15
                                                                                                                           7/23/2018                     $ 1,728.56 q
              4030 DEERPARK BLVD SUITE 200                                                                                                                              Unsecured loan repayments
                                                                                                                           7/24/2018                       $ 546.37
                                                                                                                           7/25/2018                       $ 558.60 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/30/2018                       $ 568.86
                                                                                                                           7/31/2018                       $ 301.00 q
              SAINT AUGUSTINE                                FL                                        32033                                                            Services
                                                                                                                            8/1/2018                        $ 48.35
              City                                                State                              ZIP Code
                                                                                                                            8/2/2018                       $ 166.84 q
                                                                                                                                                                        Other
                                                                                                                            8/6/2018                     $ 1,533.78
                                                                                                                            8/7/2018                       $ 667.38
                                                                                                                            8/8/2018                        $ 94.95
                                                                                                                            8/9/2018                       $ 336.54
                                                                                                                           8/13/2018                       $ 203.94
                                                                                                                           8/14/2018                       $ 100.85
                                                                                                                           8/20/2018                     $ 1,011.46
                                                                                                                           8/21/2018                       $ 355.29
                                                                                                                           8/22/2018                       $ 377.60
                                                                                                                           8/23/2018                       $ 126.64
                                                                                                                           8/27/2018                     $ 1,172.19
                                                                                                                           8/28/2018                       $ 294.20
                                                                                                                           8/29/2018                        $ 35.65
                                                                                                                            9/4/2018                        $ 94.45
                                                                                                                            9/6/2018                        $ 76.69
                                                                                                                           9/10/2018                       $ 163.75
                                                                                                                           9/11/2018                       $ 135.15

         Total amount or value.........................................................................................                              $12,119.15



              VENETIAN WORLDWIDE LLC
3.2,211.                                                                                                                   7/18/2018                       $ 123.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                       $ 792.00
                                                                                                                           7/27/2018                       $ 961.40 q
              2485 S 2700 W                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/30/2018                       $ 490.00
                                                                                                                            8/6/2018                     $ 1,629.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/7/2018                     $ 1,222.00
                                                                                                                            8/9/2018                       $ 233.00 q
              WEST VALLEY CITY                               UT                                        84119                                                            Services
                                                                                                                           8/13/2018                       $ 751.30
              City                                                State                              ZIP Code
                                                                                                                           8/20/2018                       $ 107.00 q
                                                                                                                                                                        Other
                                                                                                                           8/23/2018                       $ 493.24
                                                                                                                           8/27/2018                       $ 882.50
                                                                                                                           8/31/2018                       $ 673.60
                                                                                                                            9/4/2018                       $ 658.00
                                                                                                                            9/5/2018                     $ 1,335.20

         Total amount or value.........................................................................................                              $10,351.24



              VENTIV
3.2,212.                                                                                                                  10/01/2018                $ 378,426.51   q
              Creditor's Name                                                                                                                                           Secured debt

              227 WEST MONROE SUITE 650                                                                                                                            q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60606                                                       q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $378,426.51




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 833
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 861 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              VENTIV TECHNOLOGY INC
3.2,213.                                                                                                                  09/28/2018                 $ 32,770.00      q
              Creditor's Name                                                                                                                                             Secured debt

              227 WEST MONROE SUITE 650                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60606                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $32,770.00



              VENTURA COUNTY TAX COLLECTOR
3.2,214.                                                                                                                   8/16/2018                     $ 9,448.53   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/16/2018                     $ 8,628.68

              800 S VICTORIA AVE
                                                                                                                           8/16/2018                     $ 2,161.89   q   Unsecured loan repayments
                                                                                                                           8/16/2018                     $ 2,111.68
                                                                                                                           8/16/2018                       $ 712.12   q   Suppliers or vendors
              Street

              VENTURA                                        CA                                    93009-1290                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $23,062.90



              VERDE MEISTER LANE LP
3.2,215.                                                                                                                   7/30/2018                 $ 19,598.89      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                  $ 5,905.37

              1100 PEACHTREE STREET SUITE 1000
                                                                                                                           8/28/2018                  $ 3,745.59      q   Unsecured loan repayments
                                                                                                                            9/6/2018                  $ 5,905.37
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30309                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $35,155.22



              VERDE MEISTER LANE LP CO IDI LLC
3.2,216.                                                                                                                   7/23/2018                     $ 5,905.37   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/22/2018                     $ 5,905.37

              1100 PEACHTREE STREET
                                                                                                                           9/24/2018                     $ 5,905.37   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                        30309                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $17,716.11




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 834
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 862 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              VERMONT STATE TREASURERS OFFICE
3.2,217.                                                                                                                  07/19/2018                   $ 6,001.88 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/19/2018                   $ 2,775.02
                                                                                                                          07/19/2018                     $ 123.99 q
              101 N 14TH ST RICHMOND                                                                                                                                    Unsecured loan repayments
                                                                                                                          07/19/2018                     $ 121.96
                                                                                                                          07/25/2018                 $ 54,897.76 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      07/25/2018                     $ 260.19
                                                                                                                          08/17/2018                $ 275,732.05 q
              RICHMOND                                       VA                                        23219                                                            Services
                                                                                                                          08/17/2018                $ 165,811.43
                                                                                                                          08/17/2018                $ 141,870.23 qX                Tax Payments
              City                                                State                              ZIP Code                                                           Other
                                                                                                                          08/17/2018                 $ 16,453.09
                                                                                                                          08/17/2018                   $ 4,433.05
                                                                                                                          08/17/2018                   $ 2,071.69
                                                                                                                          08/17/2018                     $ 269.38
                                                                                                                          08/17/2018                     $ 167.09
                                                                                                                          08/27/2018                 $ 37,977.78
                                                                                                                          08/27/2018                      $ 27.61
                                                                                                                          09/19/2018                $ 271,288.99
                                                                                                                          09/19/2018                $ 233,986.82
                                                                                                                          09/19/2018                $ 162,535.10
                                                                                                                          09/19/2018                 $ 16,547.75
                                                                                                                          09/19/2018                 $ 12,133.90
                                                                                                                          09/19/2018                   $ 3,339.21
                                                                                                                          09/19/2018                     $ 450.99
                                                                                                                          09/19/2018                     $ 333.40
                                                                                                                          09/19/2018                     $ 231.94
                                                                                                                          09/25/2018                 $ 43,581.68
                                                                                                                          09/25/2018                     $ 159.83

         Total amount or value.........................................................................................                           $1,453,583.81



              VERROS LAFAKIS & BERKSHIRE PC
3.2,218.                                                                                                                   8/20/2018                     $ 2,658.75 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           8/20/2018                     $ 1,762.50
                                                                                                                           8/20/2018                     $ 1,605.00 q
              33 NORTH LASALLE STREET                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/20/2018                     $ 1,518.75
                                                                                                                           8/20/2018                       $ 487.50 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/20/2018                       $ 412.50
                                                                                                                           8/20/2018                       $ 262.50 q
              CHICAGO                                        IL                                        60602                                                            Services
                                                                                                                           8/22/2018                     $ 1,687.50
              City                                                State                              ZIP Code
                                                                                                                           8/22/2018                     $ 1,237.50 q
                                                                                                                                                                        Other
                                                                                                                           8/22/2018                       $ 956.25
                                                                                                                           8/22/2018                       $ 900.00
                                                                                                                           8/22/2018                       $ 843.75
                                                                                                                           8/22/2018                       $ 595.50
                                                                                                                           8/22/2018                       $ 562.50
                                                                                                                           8/22/2018                       $ 450.00
                                                                                                                           8/22/2018                       $ 412.50
                                                                                                                           8/22/2018                       $ 359.51
                                                                                                                           8/22/2018                       $ 343.75
                                                                                                                           8/22/2018                       $ 300.00
                                                                                                                           9/24/2018                     $ 1,668.75
                                                                                                                           9/24/2018                       $ 825.00
                                                                                                                           9/24/2018                       $ 506.25
                                                                                                                           10/3/2018                     $ 1,987.50
                                                                                                                           10/5/2018                     $ 5,733.76
                                                                                                                           10/5/2018                       $ 675.00

         Total amount or value.........................................................................................                              $28,752.52




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 835
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 863 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              VERSACOURT LLC
3.2,219.                                                                                                                   7/19/2018                     $ 2,964.81 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/23/2018                       $ 998.43
                                                                                                                           7/26/2018                     $ 1,019.24 q
              2765 MICHIGAN AVE RD NE                                                                                                                                   Unsecured loan repayments
                                                                                                                            8/1/2018                        $ 88.72
                                                                                                                            8/2/2018                       $ 649.34 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                        8/9/2018                       $ 323.64
                                                                                                                           8/13/2018                     $ 1,206.04 q
              CLEVELAND                                       TN                                       37323                                                            Services
                                                                                                                           8/15/2018                       $ 373.08
              City                                                State                              ZIP Code
                                                                                                                           8/20/2018                     $ 2,484.07 q
                                                                                                                                                                        Other
                                                                                                                           8/24/2018                        $ 12.37
                                                                                                                           8/27/2018                       $ 378.50
                                                                                                                           8/29/2018                        $ 10.62
                                                                                                                           8/30/2018                        $ 18.20
                                                                                                                            9/5/2018                     $ 1,430.78
                                                                                                                           9/10/2018                     $ 1,321.16

         Total amount or value.........................................................................................                              $13,279.00



              VERSO PAPER
3.2,220.                                                                                                                  07/24/2018                 $ 56,875.00    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/30/2018                 $ 50,400.00

              4621 SOLUTIONS CTR LB 744621                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60677                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $107,275.00



              VERTICAL INDUSTRIAL PARK ASSOCIATE
3.2,221.                                                                                                                    8/6/2018                $ 212,929.43    q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                            8/9/2018                   $ 4,737.15

              400 GARDEN BLVD STE 210                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              GARDEN CITY                                    NY                                    11530-3336                                                       q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $217,666.58




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 836
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 864 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              VESSEL TOOLS USA INC
3.2,222.                                                                                                                  8/10/2018                 $ 38,556.00   q
              Creditor's Name                                                                                                                                         Secured debt

              1012 BRIOSO DRIVE SUITE 107                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              COSTA MESA                                     CA                                        92627                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $38,556.00



              VICTORIA MALL LP
3.2,223.                                                                                                                  7/30/2018                 $ 18,410.46   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 18,410.46

              CO HULL STOREY GIBSON CO LLC CO HULL STOREY
                                                                                                                          9/27/2018                 $ 18,410.46   q   Unsecured loan repayments
              GIBSON CO LLC
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              AUGUSTA                                        GA                                        30917                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $55,231.38




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 837
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 865 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              VIDAS SAMUOLIS
3.2,224.                                                                                                                  7/17/2018                       $ 771.61 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 3,412.64
                                                                                                                          7/19/2018                       $ 944.53 q
              BISONOFFICECOM                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 869.06
                                                                                                                          7/23/2018                     $ 4,976.83 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 954.66
                                                                                                                          7/25/2018                     $ 2,643.01 q
              NORTH RIVERSIDE                                IL                                        60546                                                           Services
                                                                                                                          7/26/2018                     $ 2,215.68
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                     $ 2,364.65 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                       $ 244.23
                                                                                                                           8/2/2018                     $ 1,121.53
                                                                                                                           8/3/2018                       $ 469.81
                                                                                                                           8/6/2018                     $ 2,419.24
                                                                                                                           8/7/2018                       $ 559.38
                                                                                                                           8/8/2018                     $ 4,694.94
                                                                                                                           8/9/2018                     $ 2,109.60
                                                                                                                          8/10/2018                       $ 313.18
                                                                                                                          8/13/2018                     $ 2,644.01
                                                                                                                          8/14/2018                     $ 1,241.39
                                                                                                                          8/15/2018                     $ 1,026.96
                                                                                                                          8/16/2018                     $ 2,273.88
                                                                                                                          8/17/2018                        $ 46.27
                                                                                                                          8/20/2018                     $ 3,245.00
                                                                                                                          8/21/2018                        $ 28.70
                                                                                                                          8/22/2018                        $ 72.85
                                                                                                                          8/27/2018                     $ 2,460.82
                                                                                                                          8/28/2018                     $ 2,782.72
                                                                                                                          8/29/2018                       $ 443.66
                                                                                                                          8/30/2018                       $ 702.73
                                                                                                                          8/31/2018                        $ 54.23
                                                                                                                           9/4/2018                     $ 2,886.95
                                                                                                                           9/5/2018                       $ 778.88
                                                                                                                           9/6/2018                       $ 804.50
                                                                                                                           9/7/2018                        $ 22.63
                                                                                                                          9/10/2018                     $ 2,882.28
                                                                                                                          9/11/2018                       $ 858.22

         Total amount or value.........................................................................................                             $56,341.26



              VIENNA TOWNSHIP TREASURER-GENESEE
3.2,225.                                                                                                                  8/29/2018                 $ 35,187.79   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/29/2018                    $ 628.43

              3400 W VIENNA RD                                                                                                                                    q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              CLIO                                           MI                                        48420                                                      q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $35,816.22




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 838
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 866 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              VIETNAM TEXTILE GMT INT TRADE COLTD
3.2,226.                                                                                                                  7/27/2018                $ 193,946.28      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/10/2018                $ 231,165.68

              18 TANG NHON PHU STREET PHUOC LONG B WARD                                                                                                              q   Unsecured loan repayments
              DISTRICT 9
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              HO CHI MINH CITY                               VIETNAM                                                                                                 q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $425,111.96



              VILLAGE LAKE PROMENADE LLC
3.2,227.                                                                                                                  7/30/2018                     $ 9,725.48   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 9,725.48

              2183 N POWERLINE RD SUITE 1 CO EXCLUSIVE MGMT &                                                                                                        q   Unsecured loan repayments
              PROPS INC
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              POMPANO BEACH                                  FL                                        33069                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $19,450.96



              VINCENZA LLC
3.2,228.                                                                                                                  7/23/2018                 $ 32,948.39      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/24/2018                 $ 32,948.39

              15570 N 83RD WAY
                                                                                                                          9/24/2018                 $ 32,948.39      q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SCOTTSDALE                                     AZ                                        85260                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $98,845.17



              VINELAND CITY TAX COLLECTOR
3.2,229.                                                                                                                  8/17/2018                 $ 21,793.98      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/17/2018                 $ 10,124.46

              640 E WOOD ST
                                                                                                                          8/17/2018                  $ 1,804.47      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              VINELAND                                       NJ                                    08362-1508                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $33,722.91




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 839
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 867 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              VINITECK INTERNATIONAL INC
3.2,230.                                                                                                                  9/21/2018                     $ 6,734.34   q
              Creditor's Name                                                                                                                                            Secured debt

              700 LAVACA ST 1401                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              AUSTIN                                         TX                                        78701                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,734.34



              VIP III LLC
3.2,231.                                                                                                                  7/30/2018                     $ 4,391.50   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                       $ 454.95

              970 N OAK LAWN AVENUE SUITE 300
                                                                                                                          8/28/2018                     $ 4,391.50   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 4,391.50
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ELMHURST                                       IL                                        60126                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $13,629.45




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 840
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 868 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              VIR VENTURES INC
3.2,232.                                                                                                                  7/17/2018                  $ 7,304.52 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                  $ 9,382.64
                                                                                                                          7/19/2018                 $ 10,834.11 q
              5614 W GRAND PARKWAY S STE102 109                                                                                                                          Unsecured loan repayments
                                                                                                                          7/23/2018                 $ 19,220.77
                                                                                                                          7/24/2018                 $ 10,702.57 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/25/2018                  $ 7,269.34
                                                                                                                          7/26/2018                  $ 3,466.55 q
              RICHMOND                                       TX                                        77406                                                             Services
                                                                                                                          7/30/2018                  $ 9,689.09
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                  $ 7,233.05 q
                                                                                                                                                                         Other
                                                                                                                           8/1/2018                  $ 7,638.44
                                                                                                                           8/2/2018                  $ 3,979.47
                                                                                                                           8/6/2018                  $ 9,415.51
                                                                                                                           8/7/2018                  $ 6,123.87
                                                                                                                           8/8/2018                  $ 4,030.93
                                                                                                                           8/9/2018                  $ 7,798.02
                                                                                                                          8/13/2018                 $ 12,926.07
                                                                                                                          8/14/2018                  $ 4,362.78
                                                                                                                          8/15/2018                  $ 2,862.96
                                                                                                                          8/16/2018                  $ 2,047.38
                                                                                                                          8/20/2018                 $ 10,558.25
                                                                                                                          8/21/2018                  $ 8,647.22
                                                                                                                          8/22/2018                  $ 2,807.03
                                                                                                                          8/24/2018                  $ 2,114.45
                                                                                                                          8/27/2018                 $ 12,104.37
                                                                                                                          8/28/2018                  $ 2,605.86
                                                                                                                          8/29/2018                  $ 4,146.53
                                                                                                                          8/30/2018                    $ 473.14
                                                                                                                           9/4/2018                 $ 11,700.78
                                                                                                                           9/5/2018                  $ 3,621.57
                                                                                                                           9/6/2018                  $ 6,711.65
                                                                                                                          9/10/2018                  $ 9,438.30
                                                                                                                          9/11/2018                  $ 1,960.52

         Total amount or value.........................................................................................                            $223,177.74



              VIRGINIA CENTER COMM RLTY HLDG LLC
3.2,233.                                                                                                                  7/30/2018                     $ 7,737.24   q
              Creditor's Name                                                                                                                                            Secured debt

              10101 BROOK ROAD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              GLEN ALLEN                                     VA                                        23059                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $7,737.24




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 841
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 869 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              VISA USA INC
3.2,234.                                                                                                                  08/15/2018                 $ 10,500.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          09/17/2018                 $ 10,500.00

              900 METRO CENTER BLVD                                                                                                                                q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              FOSTER CITY                                    CA                                        94404                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $21,000.00



              VISIGOTH INVESTMENTS LLC
3.2,235.                                                                                                                   7/30/2018                  $ 7,350.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                  $ 7,350.00

              5001 FOREST HILL CIRCLE
                                                                                                                           9/25/2018                 $ 22,549.00   q   Unsecured loan repayments
                                                                                                                           9/27/2018                  $ 7,350.00
                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              FLOWER MOUND                                   TX                                        75028                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $44,599.00



              VM INNOVATIONS
3.2,236.                                                                                                                  10/02/2018                $ 100,671.09   q
              Creditor's Name                                                                                                                                          Secured debt

              2021 TRANSFORMATION DR SUITE 2500                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              LINCOLN                                        NE                                        68508                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $100,671.09




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 842
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 870 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              VM INNOVATIONS INC
3.2,237.                                                                                                                   7/17/2018                 $ 23,729.18 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/18/2018                 $ 20,721.54
                                                                                                                           7/19/2018                 $ 14,713.58 q
              2021 TRANSFORMATION DR SUITE 2500                                                                                                                        Unsecured loan repayments
                                                                                                                           7/20/2018                 $ 22,914.63
                                                                                                                           7/23/2018                 $ 63,547.97 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       7/24/2018                 $ 10,407.36
                                                                                                                           7/25/2018                 $ 20,657.09 q
              LINCOLN                                        NE                                        68508                                                           Services
                                                                                                                           7/26/2018                 $ 22,898.65
              City                                              State                                ZIP Code
                                                                                                                           7/27/2018                   $ 3,646.06 q
                                                                                                                                                                       Other
                                                                                                                           7/30/2018                $ 100,404.85
                                                                                                                           7/31/2018                 $ 34,255.61
                                                                                                                            8/1/2018                 $ 30,178.91
                                                                                                                            8/2/2018                 $ 22,331.68
                                                                                                                            8/3/2018                 $ 14,092.11
                                                                                                                            8/6/2018                 $ 57,200.88
                                                                                                                            8/7/2018                 $ 14,374.33
                                                                                                                            8/8/2018                 $ 19,013.49
                                                                                                                            8/9/2018                 $ 12,256.21
                                                                                                                           8/10/2018                   $ 7,888.32
                                                                                                                           8/13/2018                 $ 57,958.36
                                                                                                                           8/14/2018                 $ 13,179.08
                                                                                                                           8/15/2018                 $ 18,533.44
                                                                                                                           8/16/2018                 $ 16,590.20
                                                                                                                           8/17/2018                 $ 16,615.86
                                                                                                                           8/20/2018                 $ 57,892.86
                                                                                                                           8/21/2018                   $ 2,843.47
                                                                                                                           8/22/2018                   $ 8,050.93
                                                                                                                           8/24/2018                   $ 4,979.80
                                                                                                                           8/27/2018                 $ 73,841.62
                                                                                                                           8/28/2018                 $ 11,646.42
                                                                                                                           8/29/2018                 $ 14,782.25
                                                                                                                           8/30/2018                 $ 13,002.95
                                                                                                                           8/31/2018                   $ 4,168.51
                                                                                                                            9/4/2018                 $ 44,091.79
                                                                                                                            9/5/2018                   $ 8,405.96
                                                                                                                            9/6/2018                 $ 14,996.09
                                                                                                                            9/7/2018                   $ 6,876.09
                                                                                                                           9/10/2018                 $ 29,956.74
                                                                                                                           9/11/2018                   $ 6,624.40
                                                                                                                           9/17/2018                 $ 31,703.63
                                                                                                                           9/18/2018                   $ 9,068.06
                                                                                                                           9/19/2018                   $ 6,631.19
                                                                                                                           9/20/2018                   $ 8,083.94
                                                                                                                           9/21/2018                   $ 7,187.34
                                                                                                                           9/24/2018                 $ 31,043.39
                                                                                                                           9/25/2018                   $ 6,953.54

         Total amount or value.........................................................................................                           $1,040,940.36



              VMI LLC
3.2,238.                                                                                                                  07/24/2018                 $ 14,719.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/24/2018                 $ 10,114.00

              E 5944 RAILROAD GRADE RD
                                                                                                                          07/25/2018                $ 119,635.00   q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

               WEYAUWEGA                                     WI                                        54983                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $144,468.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 843
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 871 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              VOGUE TEX PVT LTD
3.2,239.                                                                                                                  8/17/2018                 $ 70,738.80   q
              Creditor's Name                                                                                                                                         Secured debt

              190B DUTUGAMUNU STREET KOHUWALA                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              NUGEGODA                                       SRI LANKA                                 10250                                                      q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $70,738.80



              VOORHEES TOWNSHIP TREASURER
3.2,240.                                                                                                                  8/15/2018                 $ 11,684.08   q
              Creditor's Name                                                                                                                                         Secured debt

              2400 VOORHEES TOWN CENTER                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              VOORHEES                                       NJ                                         8043                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $11,684.08



              VORNADO CAGUAS LP
3.2,241.                                                                                                                  7/30/2018                 $ 23,495.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/28/2018                 $ 23,495.00

              PO BOX 645263
                                                                                                                          9/27/2018                 $ 23,495.00   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                    15264-5263                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $70,485.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 844
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 872 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value               Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              VORYSSATER SEYMOUR AND PEASE LLP
3.2,242.                                                                                                                   8/30/2018                     $ 3,090.60 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/30/2018                       $ 655.50
                                                                                                                           8/30/2018                       $ 342.00 q
              PO BOX 73487                                                                                                                                               Unsecured loan repayments
                                                                                                                           8/30/2018                       $ 313.50
                                                                                                                           8/30/2018                       $ 199.50 q
                                                                                                                                                                    X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       8/30/2018                       $ 199.50
                                                                                                                           8/30/2018                       $ 199.50 q
              CLEVLAND                                       OH                                        44193                                                             Services
                                                                                                                           8/30/2018                       $ 171.00
              City                                                State                              ZIP Code
                                                                                                                           8/30/2018                       $ 171.00 q
                                                                                                                                                                         Other
                                                                                                                           8/30/2018                        $ 85.50
                                                                                                                           8/30/2018                        $ 85.50
                                                                                                                           8/30/2018                        $ 57.00
                                                                                                                            9/3/2018                       $ 142.50
                                                                                                                            9/3/2018                       $ 114.00
                                                                                                                           9/24/2018                       $ 570.00
                                                                                                                           9/24/2018                       $ 142.50
                                                                                                                           9/24/2018                        $ 85.50
                                                                                                                           9/24/2018                        $ 85.50
                                                                                                                           9/24/2018                        $ 57.00
                                                                                                                           9/24/2018                        $ 57.00
                                                                                                                           10/3/2018                       $ 199.50

         Total amount or value.........................................................................................                                  $7,023.60



              VTECH COMMUNICATIONS INC
3.2,243.                                                                                                                  07/27/2018                 $ 67,935.61 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          07/27/2018                  $ 8,343.23
                                                                                                                          08/03/2018                 $ 19,468.32 q
              P O BOX 1450                                                                                                                                               Unsecured loan repayments
                                                                                                                          08/03/2018                  $ 7,247.71
                                                                                                                          09/21/2018                  $ 7,845.55 q
                                                                                                                                                                 X
                                                                                                                                                                         Suppliers or vendors
              Street

              MINNEAPOLIS                                    MN                                        55485                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $110,840.42



              VTECH ELECTRONICS
3.2,244.                                                                                                                  07/26/2018                 $ 28,693.40     q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          08/08/2018                   $ 7,514.59

              1156 W SHURE DRIVE
                                                                                                                          09/07/2018                $ 406,060.02     q   Unsecured loan repayments
                                                                                                                          09/20/2018                 $ 49,659.39
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ARLINGTON HEIGHTS                              IL                                        60004                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $491,927.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 845
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 873 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              VTI INC
3.2,245.                                                                                                                   9/13/2018                 $ 38,250.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           9/21/2018                 $ 42,536.32

              11F-10 NO 27 SEC 3 ZHONGSHAN NORTH ROAD                                                                                                                 q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              TAIPEI                                         TAIWAN                                    10461                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $80,786.32



              W & D KRUEGER FAMILY LTD PTRSHP
3.2,246.                                                                                                                   7/30/2018                     $ 4,400.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 4,400.00

              APPLETON WI 54913
                                                                                                                           9/27/2018                     $ 4,400.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              APPLETON                                        WI                                       54913                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $13,200.00



              WACHTELL LIPTON ROSEN & KATZ
3.2,247.                                                                                                                  10/03/2018                $ 250,000.00      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          10/12/2018                $ 317,913.33

              51 W 52ND ST                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10019                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $567,913.33



              WALKER FAMILY LTD PARTNERSHIP
3.2,248.                                                                                                                   7/30/2018                     $ 2,800.00   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 2,800.00

              1031 W TENNESSEE ST
                                                                                                                           9/27/2018                     $ 2,800.00   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              EVANSVILLE                                     IN                                    47710-2349                                                         q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $8,400.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 846
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 874 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WALNUT HILL PROPERTIES LLC
3.2,249.                                                                                                                  7/30/2018                 $ 29,139.42      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 29,139.42

              414 VINE STREET
                                                                                                                          9/27/2018                 $ 29,139.42      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              CHATTANOOGA                                    TN                                        37403                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $87,418.26



              WALTON FOOTHILLS HOLDINGS VI LLC
3.2,250.                                                                                                                  7/23/2018                     $ 6,344.35   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 6,344.35

              P O BOX 51723
                                                                                                                          9/24/2018                     $ 6,344.35   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-6023                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $19,033.05



              WALTON FOOTHILLS HOLDINGS VI LLC
3.2,251.                                                                                                                  7/30/2018                     $ 4,234.77   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                     $ 6,344.35

              PO BOX 51723
                                                                                                                          8/28/2018                     $ 4,234.77   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 4,234.77
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-6023                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $19,048.66



              WARD LOGISTICS LLC
3.2,252.                                                                                                                  7/30/2018                     $ 4,772.25   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 4,772.25

              1436 WARD TRUCKING DRIVE                                                                                                                               q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              ALTOONA                                        PA                                        16602                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $9,544.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 847
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 875 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WARREN CITY TREASURER
3.2,253.                                                                                                                  8/15/2018                $ 111,578.18    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/15/2018                   $ 4,437.00

              ONE CITY SQUARE STE 200
                                                                                                                          8/15/2018                   $ 3,052.18   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              WARREN                                         MI                                        48093                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $119,067.36



              WARRIOR RUN BOROUGH COLLECTOR-LUZE
3.2,254.                                                                                                                  9/12/2018                $ 204,656.10    q
              Creditor's Name                                                                                                                                          Secured debt

              509 FRONT STREET                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              WARRIOR RUN                                    PA                                        18706                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $204,656.10



              WARSON GROUP INC
3.2,255.                                                                                                                  7/18/2018                     $ 2,684.50 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 148.00
                                                                                                                          7/20/2018                       $ 682.00 q
              9200 OLIVE BLVD STE 222                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,382.50
                                                                                                                          7/25/2018                     $ 2,767.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 708.00
                                                                                                                          7/27/2018                       $ 639.00 q
              ST LOUIS                                       MO                                        63132                                                           Services
                                                                                                                          7/30/2018                     $ 1,155.00
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                        $ 21.00 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                     $ 3,048.00
                                                                                                                           8/3/2018                       $ 494.00
                                                                                                                           8/6/2018                     $ 1,748.50
                                                                                                                           8/9/2018                     $ 2,261.00
                                                                                                                          8/10/2018                       $ 667.50
                                                                                                                          8/13/2018                       $ 991.50
                                                                                                                          8/15/2018                     $ 1,809.50
                                                                                                                          8/16/2018                       $ 709.50
                                                                                                                          8/17/2018                       $ 406.50
                                                                                                                          8/20/2018                     $ 1,207.50
                                                                                                                          8/22/2018                     $ 1,665.50
                                                                                                                          8/23/2018                       $ 530.50
                                                                                                                          8/24/2018                       $ 430.00
                                                                                                                          8/27/2018                       $ 852.00
                                                                                                                          8/29/2018                     $ 1,477.00
                                                                                                                          8/30/2018                       $ 834.50
                                                                                                                          8/31/2018                       $ 669.50
                                                                                                                           9/4/2018                     $ 1,620.50
                                                                                                                           9/5/2018                     $ 1,217.50
                                                                                                                           9/6/2018                       $ 675.00

         Total amount or value.........................................................................................                             $34,502.50




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 848
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 876 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WASH CROWN CNTR REALTY HOLDING LLC
3.2,256.                                                                                                                  7/30/2018                 $ 14,506.43      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/6/2018                  $ 2,337.93

              1500 W CHESTNUT STREET
                                                                                                                          8/28/2018                 $ 14,506.43      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WASHINGTON                                     NV                                        15301                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $31,350.79



              WASHINGTON COUNTY TREASURER
3.2,257.                                                                                                                  9/20/2018                  $ 3,076.97      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          10/1/2018                 $ 24,694.33

              280 N COLLEGE AVE
                                                                                                                          10/1/2018                 $ 20,926.98      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              FAYETTEVILLE                                   AR                                        72701                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $48,698.28



              WASHINGTON PRIME GROUP
3.2,258.                                                                                                                  7/30/2018                     $ 5,906.09   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,906.09

              PO BOX 6316 - DEPT CC003534
                                                                                                                          9/27/2018                     $ 5,906.09   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CAROL STREAM                                   IL                                        60197                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,718.27




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 849
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 877 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WASHINGTON PRIME GROUP LP
3.2,259.                                                                                                                   7/30/2018                 $ 24,661.22 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/30/2018                 $ 10,619.44
                                                                                                                           7/30/2018                  $ 5,574.56 q
              867950 RELIABLE PARKWAY                                                                                                                                     Unsecured loan repayments
                                                                                                                           7/30/2018                  $ 4,344.99
                                                                                                                           7/30/2018                  $ 3,359.53 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/30/2018                  $ 1,597.58
                                                                                                                           7/30/2018                  $ 1,200.00 q
              CHICAGO                                        IL                                    60686-0079                                                             Services
                                                                                                                            8/9/2018                 $ 25,894.07
              City                                                State                              ZIP Code
                                                                                                                           8/28/2018                 $ 24,661.22 q
                                                                                                                                                                          Other
                                                                                                                           8/28/2018                 $ 10,619.44
                                                                                                                           8/28/2018                  $ 5,574.56
                                                                                                                           8/28/2018                  $ 4,344.99
                                                                                                                           8/28/2018                  $ 3,359.53
                                                                                                                           8/28/2018                  $ 1,597.58
                                                                                                                           8/28/2018                  $ 1,200.00
                                                                                                                           9/27/2018                 $ 24,661.22
                                                                                                                           9/27/2018                 $ 10,619.44
                                                                                                                           9/27/2018                  $ 5,574.56
                                                                                                                           9/27/2018                  $ 4,344.99
                                                                                                                           9/27/2018                  $ 3,359.53
                                                                                                                           9/27/2018                  $ 1,597.58
                                                                                                                           9/27/2018                  $ 1,200.00

         Total amount or value.........................................................................................                             $179,966.03



              WASHOE COUNTY TREASURER
3.2,260.                                                                                                                   8/17/2018                     $ 6,505.49   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/17/2018                     $ 5,727.76

              PO BOX 30039                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              RENO                                           NV                                    89520-3039                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $12,233.25



              WATCH CLUB INC
3.2,261.                                                                                                                  07/23/2018                 $ 30,312.00      q
              Creditor's Name                                                                                                                                             Secured debt

              4632 PACIFIC BLVD                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              VERNON                                         CA                                        90058                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $30,312.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 850
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 878 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              WATER FILTERS DIRECT LLC
3.2,262.                                                                                                                  7/17/2018                       $ 74.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                      $ 259.89
                                                                                                                          7/18/2018                      $ 149.39 q
              560 22ND ST                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/19/2018                      $ 262.34
                                                                                                                          7/23/2018                      $ 700.13 qX
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/23/2018                      $ 219.65
                                                                                                                          7/24/2018                      $ 104.27 q
              ZUMBROTA                                       MN                                        55992                                                           Services
                                                                                                                          7/25/2018                      $ 204.30
              City                                              State                                ZIP Code
                                                                                                                          7/25/2018                       $ 58.26 q
                                                                                                                                                                       Other
                                                                                                                          7/26/2018                       $ 31.19
                                                                                                                          7/27/2018                       $ 59.50
                                                                                                                          7/30/2018                      $ 325.97
                                                                                                                          7/30/2018                       $ 68.76
                                                                                                                          7/31/2018                      $ 354.20
                                                                                                                           8/1/2018                      $ 191.93
                                                                                                                           8/2/2018                       $ 26.68
                                                                                                                           8/2/2018                         $ 8.50
                                                                                                                           8/3/2018                      $ 179.50
                                                                                                                           8/6/2018                      $ 245.85
                                                                                                                           8/6/2018                       $ 40.76
                                                                                                                           8/7/2018                       $ 13.70
                                                                                                                           8/8/2018                      $ 104.26
                                                                                                                           8/9/2018                      $ 159.19
                                                                                                                           8/9/2018                       $ 56.63
                                                                                                                          8/13/2018                      $ 182.01
                                                                                                                          8/13/2018                      $ 148.00
                                                                                                                          8/15/2018                      $ 238.71
                                                                                                                          8/15/2018                       $ 74.63
                                                                                                                          8/16/2018                       $ 24.63
                                                                                                                          8/16/2018                         $ 8.50
                                                                                                                          8/20/2018                      $ 552.10
                                                                                                                          8/20/2018                       $ 79.23
                                                                                                                          8/21/2018                       $ 76.82
                                                                                                                          8/22/2018                       $ 36.32
                                                                                                                          8/22/2018                         $ 6.50
                                                                                                                          8/23/2018                       $ 98.00
                                                                                                                          8/23/2018                       $ 91.79
                                                                                                                          8/27/2018                      $ 299.13
                                                                                                                          8/27/2018                       $ 19.50
                                                                                                                          8/28/2018                      $ 179.57
                                                                                                                          8/29/2018                      $ 239.83
                                                                                                                          8/30/2018                      $ 190.50
                                                                                                                          8/30/2018                      $ 103.85
                                                                                                                           9/4/2018                      $ 358.08
                                                                                                                           9/4/2018                      $ 125.50
                                                                                                                           9/5/2018                       $ 54.00
                                                                                                                           9/6/2018                       $ 81.97
                                                                                                                          9/10/2018                      $ 595.05
                                                                                                                          9/11/2018                      $ 376.77

         Total amount or value.........................................................................................                                 $8,139.84




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 851
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 879 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WATERBURY CITY TAX COLLECTOR
3.2,263.                                                                                                                  7/18/2018                $ 201,199.18      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                   $ 9,603.56

              PO BOX 1560                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              HARTFORD                                       CT                                    06144-1560                                                        q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $210,802.74



              WATEREE ASSOCIATES LLP
3.2,264.                                                                                                                  8/30/2018                 $ 38,892.28      q
              Creditor's Name                                                                                                                                            Secured debt

              CO COLLIERS INTL SOUTH CAROLINA                                                                                                                        q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              COLUMBIA                                       SC                                        29211                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $38,892.28



              WATERFORD CHARTER TOWNSHIP TREASUR
3.2,265.                                                                                                                  8/29/2018                 $ 65,598.46      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/29/2018                  $ 1,321.87

              5200 CIVIC CENTER DR                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WATERFORD                                      MI                                        48329                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                              State                                ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $66,920.33



              WATERLOO CENTER LLC
3.2,266.                                                                                                                  7/18/2018                     $ 7,210.38   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/16/2018                     $ 5,890.97

              150 GREAT NECK ROAD SUITE 304
                                                                                                                          9/18/2018                     $ 7,179.60   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $20,280.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 852
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 880 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WATERLOO INDUSTRIES INC
3.2,267.                                                                                                                  7/17/2018                $ 195,191.22 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                $ 175,272.12
                                                                                                                          7/23/2018                $ 857,383.36 q
              CHICAGO IL 60675-1014                                                                                                                                      Unsecured loan repayments
                                                                                                                          7/24/2018                $ 361,541.62
                                                                                                                          7/26/2018                 $ 20,288.22 qX
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/27/2018                $ 232,929.39
                                                                                                                          7/30/2018                $ 791,357.24 q
              CHICAGO                                         IL                                   60675-1014                                                            Services
                                                                                                                          7/31/2018                $ 293,393.72
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                 $ 64,677.48 q
                                                                                                                                                                         Other
                                                                                                                           8/3/2018                $ 245,501.25
                                                                                                                           8/6/2018                $ 451,622.41
                                                                                                                           8/7/2018                $ 176,229.15
                                                                                                                           8/8/2018                 $ 35,148.39
                                                                                                                           8/9/2018                 $ 12,915.34
                                                                                                                          8/10/2018                $ 109,151.84
                                                                                                                          8/13/2018                 $ 78,634.83
                                                                                                                          8/14/2018                 $ 57,593.10
                                                                                                                          8/17/2018                 $ 63,398.10
                                                                                                                          8/20/2018                $ 241,110.00
                                                                                                                          8/24/2018                $ 133,918.36
                                                                                                                          8/27/2018                $ 317,539.81
                                                                                                                          8/28/2018                 $ 28,201.37
                                                                                                                          8/31/2018                $ 108,018.90
                                                                                                                           9/4/2018                $ 353,468.20
                                                                                                                           9/6/2018                 $ 20,792.52
                                                                                                                           9/7/2018                $ 153,900.17
                                                                                                                          9/10/2018                $ 293,535.99
                                                                                                                          9/11/2018                 $ 28,011.65
                                                                                                                          9/12/2018                 $ 16,503.92
                                                                                                                          9/13/2018                     $ 200.40
                                                                                                                          9/14/2018                $ 109,252.67
                                                                                                                          9/17/2018                $ 329,512.26
                                                                                                                          9/18/2018                $ 120,302.02
                                                                                                                          9/20/2018                   $ 2,524.50
                                                                                                                          9/21/2018                $ 168,274.63
                                                                                                                          9/24/2018                $ 159,054.52
                                                                                                                          9/25/2018                 $ 86,438.17
                                                                                                                          9/27/2018                 $ 56,508.52
                                                                                                                          9/28/2018                $ 117,051.43
                                                                                                                          10/1/2018                $ 277,185.14

         Total amount or value.........................................................................................                          $7,343,533.93



              WATERVILLE SHOPPING TRUST
3.2,268.                                                                                                                  7/20/2018                     $ 9,200.00   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 9,200.00

              PO BOX 1534
                                                                                                                          9/24/2018                     $ 9,200.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              WATERVILLE                                     ME                                         4903                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $27,600.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 853
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 881 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WATKINS HANFORD LP
3.2,269.                                                                                                                  7/30/2018                     $ 8,755.44   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,755.44

              PO BOX 50116                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              SPARKS                                         NV                                        89435                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,510.88



              WAYNESBORO CITY TREASURER
3.2,270.                                                                                                                  7/18/2018                  $ 4,926.01      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/18/2018                    $ 697.23

              503 W MAIN ST RM 105
                                                                                                                          7/18/2018                     $ 20.52      q   Unsecured loan repayments
                                                                                                                          7/27/2018                 $ 26,699.85
                                                                                                                          7/27/2018                  $ 8,302.50      q   Suppliers or vendors
              Street                                                                                                      7/27/2018                  $ 2,681.55
              WAYNESBORO                                     VA                                        22980
                                                                                                                          7/27/2018                  $ 1,211.40      q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $44,539.06



              WBCMT 2007-C33 INDEPENDENCE CENTER
3.2,271.                                                                                                                  7/30/2018                     $ 1,510.71   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 7,079.00

              PO BOX 29256 NETWORK PLACE
                                                                                                                          9/27/2018                     $ 7,079.00   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                         q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $15,668.71



              WEA PALM DESERT LLC
3.2,272.                                                                                                                  7/30/2018                     $ 6,197.30   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 6,197.30

              PO BOX 742257
                                                                                                                          9/27/2018                     $ 6,197.30   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90074-2257                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $18,591.90




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 854
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 882 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WEA SOUTHCENTER LLC
3.2,273.                                                                                                                  7/30/2018                 $ 69,661.61   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 69,661.65

              LOS ANGELES CA 90074-6923
                                                                                                                          9/12/2018                 $ 57,422.13   q    Unsecured loan repayments
                                                                                                                          9/27/2018                 $ 69,661.65
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              LOS ANGELES                                     CA                                   90074-6923                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $266,407.04



              WEAVETEX OVERSEAS
3.2,274.                                                                                                                  8/20/2018                 $ 15,507.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/17/2018                  $ 3,268.64

              333 FUNCTIONAL INDUSTRIAL ESTATE PATPARGANJ                                                                                                         q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW DELHI                                      DELHI                                     110092                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $18,775.64



              WEB RIVER GROUP INC
3.2,275.                                                                                                                  7/19/2018                       $ 169.74 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/26/2018                       $ 342.42
                                                                                                                          7/27/2018                        $ 36.94 q
              5911 BENJAMIN CENTER DR                                                                                                                                  Unsecured loan repayments
                                                                                                                          7/31/2018                       $ 196.08
                                                                                                                           8/2/2018                     $ 2,945.46 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/9/2018                     $ 2,160.85
                                                                                                                          8/16/2018                     $ 2,923.67 q
              TAMPA                                           FL                                       33634                                                           Services
                                                                                                                          8/23/2018                     $ 2,334.85
              City                                              State                                ZIP Code
                                                                                                                          8/30/2018                     $ 1,741.11 q
                                                                                                                                                                       Other
                                                                                                                           9/6/2018                     $ 3,718.11


         Total amount or value.........................................................................................                             $16,569.23



              WEBSTER PLAZA REALTY LLC
3.2,276.                                                                                                                  9/25/2018                 $ 40,187.76   q
              Creditor's Name                                                                                                                                          Secured debt

              CO NAMDAR REALTY GROUP                                                                                                                              q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              GREAT NECK                                     NY                                        11021                                                      q
                                                                                                                                                                  X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $40,187.76




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 855
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 883 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WEIHAI LIANQIAO INTL COOP GP CO LTD
3.2,277.                                                                                                                   8/27/2018                 $ 19,491.44 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/30/2018                 $ 49,099.80
                                                                                                                            9/4/2018                $ 193,118.10 q
              NO269 WEST WENHUA ROAD HI-TECH DEVE ZONE                                                                                                                 Unsecured loan repayments
                                                                                                                            9/5/2018                $ 234,126.87
                                                                                                                           9/11/2018                $ 114,768.18 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       9/14/2018                 $ 94,490.76
                                                                                                                           9/18/2018                    $ 548.64 q
              WEIHAI                                         CHINA                                                                                                     Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $705,643.79



              WEIL GOTSHAL & MANGES LLP
3.2,278.                                                                                                                    8/3/2018                $ 937,257.82   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          10/03/2018              $ 7,011,867.34

              810 FIFTH AVENUE
                                                                                                                          10/12/2018              $ 2,000,000.00   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                    10153-0119                                                      q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $9,949,125.16




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 856
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 884 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WEISSER DISTRIBUTING
3.2,279.                                                                                                                  7/17/2018                       $ 435.09 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,197.00
                                                                                                                          7/19/2018                       $ 374.87 q
              46950 MONTY ST                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 3,055.90
                                                                                                                          7/24/2018                       $ 754.86 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 748.16
                                                                                                                          7/26/2018                       $ 509.00 q
              TEA                                            SD                                        57064                                                           Services
                                                                                                                          7/30/2018                     $ 4,068.27
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                     $ 1,203.48 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                     $ 1,202.81
                                                                                                                           8/2/2018                       $ 463.72
                                                                                                                           8/6/2018                     $ 1,686.22
                                                                                                                           8/7/2018                       $ 669.83
                                                                                                                           8/8/2018                       $ 852.41
                                                                                                                           8/9/2018                       $ 838.30
                                                                                                                          8/13/2018                     $ 2,206.96
                                                                                                                          8/14/2018                     $ 1,597.44
                                                                                                                          8/15/2018                     $ 2,726.78
                                                                                                                          8/16/2018                       $ 197.11
                                                                                                                          8/20/2018                     $ 3,071.61
                                                                                                                          8/21/2018                     $ 1,757.80
                                                                                                                          8/22/2018                       $ 216.37
                                                                                                                          8/23/2018                       $ 950.85
                                                                                                                          8/27/2018                     $ 2,214.23
                                                                                                                          8/28/2018                       $ 687.63
                                                                                                                          8/29/2018                       $ 407.05
                                                                                                                          8/30/2018                       $ 780.83
                                                                                                                           9/4/2018                     $ 4,558.79
                                                                                                                           9/5/2018                     $ 1,799.60
                                                                                                                           9/6/2018                       $ 131.96
                                                                                                                          9/10/2018                     $ 3,790.34
                                                                                                                          9/11/2018                       $ 946.73

         Total amount or value.........................................................................................                             $46,102.00



              WELL TRAVELED IMPORTS INC
3.2,280.                                                                                                                  7/18/2018                       $ 555.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 203.00
                                                                                                                          7/20/2018                       $ 105.00 q
              AMELIA ISLAND FL 32034                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                        $ 27.00
                                                                                                                          7/25/2018                     $ 1,634.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 1,264.00
                                                                                                                          7/27/2018                        $ 95.00 q
              AMELIA ISLAND                                   FL                                       32034                                                           Services
                                                                                                                          7/30/2018                       $ 282.00
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 468.00 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                     $ 1,537.00
                                                                                                                           8/8/2018                       $ 255.00
                                                                                                                           8/9/2018                       $ 648.00
                                                                                                                          8/10/2018                        $ 72.00
                                                                                                                          8/13/2018                       $ 374.00
                                                                                                                          8/15/2018                       $ 318.10
                                                                                                                          8/16/2018                       $ 630.00
                                                                                                                          8/17/2018                       $ 165.00
                                                                                                                          8/20/2018                       $ 249.00
                                                                                                                          8/22/2018                        $ 32.00
                                                                                                                          8/24/2018                       $ 318.00
                                                                                                                          8/27/2018                       $ 491.00
                                                                                                                          8/29/2018                       $ 210.00
                                                                                                                          8/30/2018                       $ 183.00
                                                                                                                          8/31/2018                        $ 58.00

         Total amount or value.........................................................................................                             $10,173.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 857
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 885 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WELLS FARGO
3.2,281.                                                                                                                   7/18/2018                       $ 72.00 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/25/2018                      $ 153.25
                                                                                                                           7/26/2018                       $ 66.30 q
              100 PARK AVENUE                                                                                                                                             Unsecured loan repayments
                                                                                                                           7/27/2018                      $ 108.80
                                                                                                                           7/30/2018                      $ 593.50 q
                                                                                                                                                                   X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/2/2018                      $ 469.20
                                                                                                                            8/3/2018                      $ 197.20 q
              NEW YORK                                       NY                                        10017                                                              Services
                                                                                                                            8/6/2018                       $ 99.60
              City                                              State                                ZIP Code
                                                                                                                            8/8/2018                      $ 352.20 q
                                                                                                                                                                          Other
                                                                                                                            8/9/2018                       $ 71.10
                                                                                                                           8/10/2018                       $ 64.05
                                                                                                                           8/13/2018                      $ 292.35
                                                                                                                           8/15/2018                      $ 868.55
                                                                                                                           8/17/2018                      $ 355.55
                                                                                                                           8/20/2018                      $ 559.90
                                                                                                                           8/22/2018                      $ 333.70
                                                                                                                           8/23/2018                      $ 255.10
                                                                                                                           8/24/2018                      $ 190.10
                                                                                                                           8/27/2018                      $ 102.85
                                                                                                                           8/29/2018                      $ 792.55
                                                                                                                           8/30/2018                       $ 92.65
                                                                                                                            9/4/2018                      $ 167.00
                                                                                                                            9/5/2018                      $ 290.60
                                                                                                                            9/6/2018                      $ 115.15

         Total amount or value.........................................................................................                                  $6,663.25



              WELLS FARGO BANK
3.2,282.                                                                                                                  08/24/2018                     $ 8,794.70   q
              Creditor's Name                                                                                                                                             Secured debt

              100 PARK AVENUE                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              NEWYORK                                        NY                                        10017                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Financial Services
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                                  $8,794.70




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 858
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 886 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WELLS FARGO BANK N A
3.2,283.                                                                                                                  7/17/2018                     $ 1,938.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,560.28
                                                                                                                          7/19/2018                     $ 1,122.97 q
              PO BOX 403058                                                                                                                                            Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 808.15
                                                                                                                          7/23/2018                     $ 5,336.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                     $ 2,926.32
                                                                                                                          7/25/2018                     $ 1,225.33 q
              ATLANTA                                        GA                                        30384                                                           Services
                                                                                                                          7/26/2018                     $ 1,505.89
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                     $ 1,441.11 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                     $ 3,341.55
                                                                                                                          7/31/2018                       $ 730.97
                                                                                                                           8/1/2018                     $ 1,725.12
                                                                                                                           8/2/2018                     $ 1,203.24
                                                                                                                           8/6/2018                     $ 8,153.49
                                                                                                                           8/7/2018                     $ 2,923.64
                                                                                                                           8/9/2018                     $ 7,277.86
                                                                                                                          8/10/2018                     $ 2,019.08
                                                                                                                          8/13/2018                       $ 565.09

         Total amount or value.........................................................................................                             $45,804.79



              WELSPUN GLOBAL BRANDS LTD
3.2,284.                                                                                                                  7/17/2018                $ 179,796.52 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/24/2018                $ 147,249.31
                                                                                                                          8/30/2018                $ 313,134.62 q
              520 W BIG BEAVER RD                                                                                                                                      Unsecured loan repayments
                                                                                                                           9/6/2018                $ 100,420.14
                                                                                                                          9/11/2018                $ 276,127.10 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      9/20/2018                 $ 67,955.01
                                                                                                                          9/27/2018                 $ 35,659.89 q
              TROY                                           MI                                        48084                                                           Services

              City                                              State                                ZIP Code                                                    q     Other


         Total amount or value.........................................................................................                          $1,120,342.59




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 859
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 887 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              WERNER ENTERPRISES INC
3.2,285.                                                                                                                  7/17/2018                 $ 47,578.61 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018                 $ 70,172.69
                                                                                                                          7/19/2018                 $ 46,292.17 q
              P O BOX 3116                                                                                                                                          Unsecured loan repayments
                                                                                                                          7/20/2018                 $ 76,606.10
                                                                                                                          7/23/2018                 $ 48,197.77 q
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                      7/24/2018                 $ 69,102.06
                                                                                                                          7/25/2018                 $ 38,904.44 q
                                                                                                                                                                X
              OMAHA                                          NE                                        68103                                                        Services
                                                                                                                          7/26/2018                 $ 46,010.50
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                 $ 54,063.73 q
                                                                                                                                                                    Other
                                                                                                                          7/30/2018                 $ 36,974.90
                                                                                                                          7/31/2018                $ 116,331.89
                                                                                                                           8/1/2018                 $ 95,631.58
                                                                                                                           8/2/2018                 $ 50,449.11
                                                                                                                           8/3/2018                 $ 48,400.26
                                                                                                                           8/6/2018                 $ 77,710.57
                                                                                                                           8/7/2018                 $ 85,956.39
                                                                                                                           8/8/2018                 $ 86,272.62
                                                                                                                           8/9/2018                 $ 38,839.47
                                                                                                                          8/10/2018                 $ 69,395.23
                                                                                                                          8/13/2018                 $ 66,294.02
                                                                                                                          8/14/2018                 $ 59,770.94
                                                                                                                          8/15/2018                 $ 41,069.60
                                                                                                                          8/16/2018                 $ 69,880.33
                                                                                                                          8/17/2018                 $ 77,916.08
                                                                                                                          8/20/2018                 $ 28,251.49
                                                                                                                          8/21/2018                 $ 88,486.53
                                                                                                                          8/22/2018                 $ 38,886.61
                                                                                                                          8/23/2018                 $ 30,502.41
                                                                                                                          8/24/2018                 $ 69,425.22
                                                                                                                          8/27/2018                 $ 33,082.51
                                                                                                                          8/28/2018                 $ 30,455.47
                                                                                                                          8/29/2018                 $ 42,349.17
                                                                                                                          8/30/2018                 $ 38,210.13
                                                                                                                          8/31/2018                 $ 50,194.53
                                                                                                                           9/3/2018                 $ 70,262.17
                                                                                                                           9/4/2018                 $ 40,037.83
                                                                                                                           9/5/2018                 $ 56,007.13
                                                                                                                           9/6/2018                 $ 21,780.09
                                                                                                                           9/7/2018                 $ 70,379.72
                                                                                                                          9/10/2018                 $ 33,012.40
                                                                                                                          9/11/2018                 $ 92,545.32
                                                                                                                          9/12/2018                 $ 44,885.94
                                                                                                                          9/13/2018                 $ 37,908.73
                                                                                                                          9/14/2018                 $ 58,755.96
                                                                                                                          9/17/2018                 $ 45,949.55
                                                                                                                          9/18/2018                 $ 65,976.61
                                                                                                                          9/19/2018                 $ 56,762.78
                                                                                                                          9/20/2018                 $ 44,597.44
                                                                                                                          9/21/2018                 $ 48,739.61
                                                                                                                          9/24/2018                 $ 31,107.10
                                                                                                                          9/25/2018                 $ 21,360.34
                                                                                                                          9/26/2018                $ 114,085.30
                                                                                                                          9/26/2018                 $ 41,317.81
                                                                                                                          9/27/2018                 $ 30,988.02
                                                                                                                          9/27/2018                 $ 20,364.09
                                                                                                                          9/28/2018                 $ 36,534.92
                                                                                                                          9/28/2018                 $ 24,453.41
                                                                                                                          10/1/2018                 $ 16,117.08
                                                                                                                          10/1/2018                 $ 11,125.20
                                                                                                                          10/2/2018                 $ 45,386.31

         Total amount or value.........................................................................................                          $3,148,105.99




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 860
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 888 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WERNER ENTERPRISES INC
3.2,286.                                                                                                                   10/2/2018                 $ 18,602.14 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           10/3/2018                 $ 43,649.98
                                                                                                                           10/3/2018                 $ 33,293.49 q
              P O BOX 3116                                                                                                                                             Unsecured loan repayments
                                                                                                                           10/4/2018                 $ 57,262.59
                                                                                                                           10/4/2018                 $ 14,555.91 q
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       10/5/2018                 $ 49,477.53
                                                                                                                           10/5/2018                 $ 20,834.03 q
                                                                                                                                                                 X
              OMAHA                                          NE                                        68103                                                           Services
                                                                                                                           10/8/2018                 $ 33,075.37
              City                                              State                                ZIP Code
                                                                                                                           10/8/2018                 $ 17,681.12 q
                                                                                                                                                                       Other
                                                                                                                           10/9/2018                 $ 22,250.99
                                                                                                                           10/9/2018                 $ 13,889.28
                                                                                                                          10/10/2018                 $ 42,430.35
                                                                                                                          10/10/2018                 $ 11,264.15

         Total amount or value.........................................................................................                             $378,266.93



              WESOKY LIMITED
3.2,287.                                                                                                                   7/18/2018                  $ 3,172.36 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                 $ 10,175.32
                                                                                                                           7/24/2018                  $ 2,110.52 q
              1001 BISHOP ST STE 2685A                                                                                                                                 Unsecured loan repayments
                                                                                                                           7/25/2018                  $ 2,682.84
                                                                                                                           7/26/2018                    $ 776.48 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                        8/2/2018                  $ 3,681.60
                                                                                                                            8/6/2018                  $ 9,318.35 q
              HONOLULU                                        HI                                       96813                                                           Services
                                                                                                                            8/7/2018                  $ 2,083.85
              City                                              State                                ZIP Code
                                                                                                                            8/8/2018                  $ 4,711.48 q
                                                                                                                                                                       Other
                                                                                                                            8/9/2018                    $ 271.76
                                                                                                                           8/13/2018                 $ 12,886.76
                                                                                                                           8/14/2018                  $ 3,289.79
                                                                                                                           8/15/2018                  $ 5,110.04
                                                                                                                           8/16/2018                  $ 2,386.86
                                                                                                                           8/20/2018                 $ 13,318.55
                                                                                                                           8/21/2018                  $ 8,922.60
                                                                                                                           8/22/2018                  $ 8,905.79
                                                                                                                           8/24/2018                    $ 357.03
                                                                                                                           8/27/2018                 $ 12,002.33
                                                                                                                           8/28/2018                 $ 12,472.00
                                                                                                                           8/29/2018                  $ 5,266.75
                                                                                                                           8/30/2018                  $ 9,557.91
                                                                                                                           8/31/2018                    $ 595.30
                                                                                                                            9/4/2018                 $ 24,426.34
                                                                                                                            9/5/2018                  $ 2,948.10
                                                                                                                            9/6/2018                  $ 3,968.97
                                                                                                                           9/10/2018                 $ 16,958.39
                                                                                                                           9/11/2018                  $ 4,510.71

         Total amount or value.........................................................................................                             $186,868.78



              WEST CHESTER SCHOOL DISTRICT
3.2,288.                                                                                                                   8/15/2018                $ 107,778.23   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/15/2018                 $ 16,166.74

              PO BOX 4787                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              LANCASTER                                      PA                                        17604                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $123,944.97




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 861
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 889 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WEST JUNCTION INC
3.2,289.                                                                                                                  7/18/2018                       $ 810.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 187.41
                                                                                                                          7/23/2018                       $ 892.91 q
              11027 JASMINE ST                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 296.03
                                                                                                                          7/26/2018                       $ 248.70 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/30/2018                       $ 737.91
                                                                                                                          7/31/2018                       $ 101.98 q
              FONTANA                                        CA                                    92337-6955                                                          Services
                                                                                                                           8/1/2018                       $ 337.03
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                       $ 306.06 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                     $ 1,007.50
                                                                                                                           8/7/2018                       $ 138.12
                                                                                                                           8/8/2018                       $ 213.35
                                                                                                                          8/13/2018                     $ 1,001.84
                                                                                                                          8/15/2018                       $ 523.62
                                                                                                                          8/16/2018                       $ 305.95
                                                                                                                          8/20/2018                     $ 1,294.72
                                                                                                                          8/21/2018                       $ 373.49
                                                                                                                          8/22/2018                       $ 378.17
                                                                                                                          8/24/2018                        $ 85.63
                                                                                                                          8/27/2018                       $ 955.30
                                                                                                                          8/28/2018                        $ 62.88
                                                                                                                          8/29/2018                       $ 162.36
                                                                                                                          8/30/2018                       $ 249.86
                                                                                                                           9/4/2018                       $ 962.76
                                                                                                                           9/5/2018                       $ 187.01
                                                                                                                           9/6/2018                       $ 278.86
                                                                                                                          9/10/2018                     $ 1,421.40
                                                                                                                          9/11/2018                       $ 306.36

         Total amount or value.........................................................................................                             $13,827.21



              WEST LONG BRANCH BOROUGH TAX COLLE
3.2,290.                                                                                                                  8/15/2018                 $ 34,872.53   q
              Creditor's Name                                                                                                                                          Secured debt

              965 BROADWAY                                                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                  q    Suppliers or vendors
              Street

              WEST LONG BRANCH                               NJ                                         7764                                                      q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                             $34,872.53



              WEST ORANGE PLAZA
3.2,291.                                                                                                                  9/12/2018                $ 351,172.00   q
              Creditor's Name                                                                                                                                          Secured debt

              71 VALLEY STREET                                    CO KRUVANT                                                                                      q    Unsecured loan repayments
              ASSOCIATES
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              SOUTH ORANGE                                   NJ                                        07079                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $351,172.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 862
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 890 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WEST PALM REALTY LLC
3.2,292.                                                                                                                  7/30/2018                 $ 84,075.00      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 84,075.00

              PO BOX 368
                                                                                                                          9/27/2018                 $ 84,075.00      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              EMERSON                                        NJ                                        07630                                                         q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $252,225.00



              WEST RIDGE MALL LLC
3.2,293.                                                                                                                  7/30/2018                     $ 8,366.67   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 8,366.67

              32824 COLLECTION CENTER DRIVE
                                                                                                                          9/27/2018                     $ 8,366.67   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60693-0328                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $25,100.01



              WEST SENECA TOWN TAX RECIEVER
3.2,294.                                                                                                                  10/1/2018                $ 119,281.94      q
              Creditor's Name                                                                                                                                            Secured debt

              1250 UNION RD                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              WEST SENECA                                    NY                                        14224                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $119,281.94



              WEST VIEW BOROUGH TAX COLLECTOR
3.2,295.                                                                                                                  8/15/2018                 $ 18,522.00      q
              Creditor's Name                                                                                                                                            Secured debt

              457 PERRY HIGHWAY                                                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              PITTSBURGH                                     PA                                        15229                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                             $18,522.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 863
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 891 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WESTCOR COMPANY LP
3.2,296.                                                                                                                  7/30/2018                     $ 5,896.01   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 5,896.01

              P O BOX 53254
                                                                                                                          9/27/2018                     $ 5,896.01   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              PHOENIX                                        AZ                                        85072                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $17,688.03



              WESTCOR REALTY LIMITED PARTNERSHIP
3.2,297.                                                                                                                  9/27/2018                 $ 57,059.27      q
              Creditor's Name                                                                                                                                            Secured debt

              PO BOX 511239                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90051-3037                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $57,059.27



              WESTCOR REALTY LTD PARTNERSHIP
3.2,298.                                                                                                                  7/30/2018                 $ 24,705.60      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 24,705.60

              DEPT 2596-5340
                                                                                                                          9/27/2018                 $ 24,705.60      q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              LOS ANGELES                                    CA                                    90084-2596                                                        q
                                                                                                                                                                     X
                                                                                                                                                                         Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $74,116.80



              WESTERN B SOUTHEAST LLC
3.2,299.                                                                                                                  7/23/2018                 $ 12,963.62 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/30/2018                 $ 59,543.75
                                                                                                                           8/9/2018                 $ 12,963.62 q
              PO BOX 206063                                                                                                                                              Unsecured loan repayments
                                                                                                                          8/22/2018                 $ 12,963.62
                                                                                                                          8/28/2018                 $ 59,543.75 q
                                                                                                                                                                X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                       9/6/2018                 $ 12,963.62
                                                                                                                          9/24/2018                 $ 12,963.62 q
              DALLAS                                         TX                                    75320-6063                                                            Services
                                                                                                                          9/27/2018                 $ 59,543.75
              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                            $243,449.35




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 864
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 892 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WESTERN DRESSES LTD
3.2,300.                                                                                                                   7/18/2018                   $ 4,929.60 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/24/2018                   $ 4,057.44
                                                                                                                           7/27/2018                 $ 18,626.20 q
              KUNIA KB BAZAR JOYDABPUR                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/30/2018                 $ 71,396.90
                                                                                                                           7/31/2018                 $ 69,871.24 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        8/3/2018                 $ 29,032.55
                                                                                                                           8/16/2018                 $ 46,071.43 q
              GAZIPUR                                        BANGLADESH                                 1704                                                              Services
                                                                                                                           8/17/2018                 $ 61,363.69
              City                                                State                              ZIP Code
                                                                                                                           8/30/2018                $ 248,712.99 q
                                                                                                                                                                          Other
                                                                                                                            9/5/2018                $ 112,010.84
                                                                                                                           9/11/2018                 $ 30,162.50
                                                                                                                           9/12/2018                 $ 24,383.66
                                                                                                                           9/18/2018                $ 121,580.14
                                                                                                                           9/20/2018                $ 100,439.28
                                                                                                                           10/2/2018                $ 232,494.16

         Total amount or value.........................................................................................                           $1,175,132.62



              WESTERN UNION FINANCIAL SRVCS INC
3.2,301.                                                                                                                  08/08/2018                 $ 20,486.27      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          09/06/2018                 $ 19,019.76

              21146 NETWORK PLACE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Financial Services
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $39,506.03



              WESTLAND CENTER MALL MEMBER LLC
3.2,302.                                                                                                                   7/30/2018                     $ 8,477.60   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,477.60

              P O BOX 934714
                                                                                                                           9/11/2018                     $ 3,022.32   q   Unsecured loan repayments
                                                                                                                           9/27/2018                     $ 8,477.60
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              ATLANTA                                        GA                                    31193-4714                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $28,455.12




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 865
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 893 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WESTLAND MALL REALTY LLC
3.2,303.                                                                                                                   7/30/2018                 $ 22,023.40 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                 $ 21,801.42
                                                                                                                            8/9/2018                  $ 6,822.22 q
              150 GREAT NECK RD STE 304                                                                                                                                   Unsecured loan repayments
                                                                                                                           8/27/2018                 $ 71,266.76
                                                                                                                           8/28/2018                 $ 22,023.40 q
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                        9/6/2018                 $ 62,385.21
                                                                                                                            9/6/2018                  $ 8,881.55 q
                                                                                                                                                                 X
              GREAT NECK                                     NY                                        11021                                                              Services
                                                                                                                           9/27/2018                 $ 22,023.40
              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $237,227.36



              WESTMINSTER MALL LLC
3.2,304.                                                                                                                   7/30/2018                     $ 8,401.87   q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                     $ 8,401.87

              PO BOX 809038
                                                                                                                           9/27/2018                     $ 8,401.87   q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60680-9038                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $25,205.61



              WESTMOUNT PLAZA ASSOCIATES
3.2,305.                                                                                                                   8/22/2018                $ 113,886.42      q
              Creditor's Name                                                                                                                                             Secured debt

              820 MORRIS TURNPIKE                                    820 MORRIS                                                                                       q   Unsecured loan repayments
              TURNPIKE
                                                                                                                                                                      q   Suppliers or vendors
              Street

              SHORT HILLS                                    NJ                                        07078                                                          q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $113,886.42



              WESTREND LLC
3.2,306.                                                                                                                  08/06/2018                 $ 16,305.95      q
              Creditor's Name                                                                                                                                             Secured debt

              34 WEST 33RD STREET ROOM 1009                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              NEW YORK                                       NY                                        10016                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $16,305.95




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 866
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 894 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WEYCO GROUP INC
3.2,307.                                                                                                                  07/24/2018                 $ 10,429.51   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/25/2018                 $ 14,515.86

              333 W ESTABROOK BLVD
                                                                                                                          08/01/2018                 $ 17,566.19   q   Unsecured loan repayments
                                                                                                                          08/08/2018                 $ 24,723.79
                                                                                                                          09/13/2018                $ 154,554.85   q   Suppliers or vendors
              Street

              GLENDALE                                       WI                                        53212                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $221,790.20



              WHIRLPOOL CORP
3.2,308.                                                                                                                  07/24/2018              $ 4,018,528.48 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          07/24/2018              $ 4,017,032.34
                                                                                                                          08/02/2018              $ 4,032,100.04 q
              P O BOX 88129                                                                                                                                            Unsecured loan repayments
                                                                                                                          08/06/2018              $ 4,015,506.27
                                                                                                                          08/08/2018              $ 4,010,223.95 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      08/22/2018                $ 707,014.96
                                                                                                                          08/29/2018                $ 415,130.32 q
              CHICAGO                                        IL                                        60695                                                           Services

              City                                                State                              ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                          $21,215,536.36




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 867
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 895 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              WHIRLPOOL CORPORATION
3.2,309.                                                                                                                  7/17/2018              $ 3,634,003.99 q
              Creditor's Name                                                                                                                                       Secured debt
                                                                                                                          7/18/2018              $ 1,555,382.77
                                                                                                                          7/24/2018              $ 1,955,440.59 q
              P O BOX 915029                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/25/2018                $ 555,595.89
                                                                                                                           8/1/2018              $ 2,222,812.90 q
                                                                                                                                                                X
                                                                                                                                                                    Suppliers or vendors
              Street                                                                                                       8/3/2018              $ 1,014,750.16
                                                                                                                           8/6/2018              $ 1,586,686.34 q
              DALLAS                                         TX                                    75391-5029                                                       Services
                                                                                                                           8/7/2018                $ 530,769.39
              City                                              State                                ZIP Code
                                                                                                                           8/7/2018                $ 424,958.94 q
                                                                                                                                                                    Other
                                                                                                                           8/8/2018              $ 1,074,627.67
                                                                                                                           8/9/2018                $ 903,943.51
                                                                                                                          8/10/2018              $ 1,113,083.53
                                                                                                                          8/15/2018              $ 1,841,222.24
                                                                                                                          8/16/2018                $ 352,379.39
                                                                                                                          8/16/2018                $ 126,870.11
                                                                                                                          8/17/2018                $ 116,853.55
                                                                                                                          8/20/2018              $ 2,692,862.10
                                                                                                                          8/21/2018              $ 1,188,455.86
                                                                                                                          8/22/2018              $ 1,900,563.75
                                                                                                                          8/23/2018              $ 1,863,513.71
                                                                                                                          8/24/2018                $ 669,263.55
                                                                                                                          8/27/2018              $ 1,640,337.00
                                                                                                                          8/30/2018                 $ 74,197.86
                                                                                                                          8/31/2018                $ 144,098.75
                                                                                                                           9/4/2018              $ 5,618,741.74
                                                                                                                           9/5/2018              $ 2,964,863.95
                                                                                                                           9/5/2018                $ 779,271.95
                                                                                                                           9/6/2018              $ 2,808,004.73
                                                                                                                           9/6/2018                 $ 95,060.19
                                                                                                                           9/7/2018                $ 674,135.38
                                                                                                                           9/7/2018                 $ 59,551.64
                                                                                                                          9/10/2018              $ 1,900,277.72
                                                                                                                          9/10/2018                $ 220,110.68
                                                                                                                          9/11/2018              $ 1,491,611.33
                                                                                                                          9/11/2018                $ 568,038.54
                                                                                                                          9/12/2018                $ 551,232.56
                                                                                                                          9/12/2018                $ 102,948.52
                                                                                                                          9/13/2018                $ 465,261.48
                                                                                                                          9/13/2018                 $ 22,002.23
                                                                                                                          9/14/2018                $ 129,650.81
                                                                                                                          9/17/2018              $ 1,726,298.88
                                                                                                                          9/18/2018                $ 536,019.93
                                                                                                                          9/18/2018                $ 372,603.14
                                                                                                                          9/19/2018                $ 243,046.05
                                                                                                                          9/19/2018                 $ 56,486.25
                                                                                                                          9/20/2018              $ 1,012,037.27
                                                                                                                          9/20/2018                $ 167,354.48
                                                                                                                          9/24/2018              $ 2,971,359.29
                                                                                                                          9/24/2018                 $ 88,688.57
                                                                                                                          9/25/2018              $ 2,347,039.18
                                                                                                                          9/25/2018                $ 374,739.08
                                                                                                                          9/26/2018              $ 1,702,799.82
                                                                                                                          9/26/2018                $ 402,011.21
                                                                                                                          9/27/2018              $ 1,664,040.33
                                                                                                                          9/27/2018                $ 203,913.70
                                                                                                                          9/28/2018                 $ 81,204.04
                                                                                                                          9/28/2018                 $ 63,771.18

         Total amount or value.........................................................................................                         $61,646,849.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 868
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 896 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              WHIRLPOOL CORPORATION O S
3.2,310.                                                                                                                   8/27/2018                 $ 10,842.26   q
              Creditor's Name                                                                                                                                           Secured debt

              DALLAS TX 75391-5029                                                                                                                                 q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              DALLAS                                          TX                                   75391-5029                                                      q    Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $10,842.26



              WHITE AND CASE LLC
3.2,311.                                                                                                                  08/30/2018                 $ 42,248.80   q
              Creditor's Name                                                                                                                                           Secured debt

              23802 NETWORK PLACE                                                                                                                                  q    Unsecured loan repayments

                                                                                                                                                                   q    Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                       q
                                                                                                                                                                   X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                              $42,248.80



              WHITE MARK UNIVERSAL INC
3.2,312.                                                                                                                   7/17/2018                       $ 371.00 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/18/2018                       $ 174.30
                                                                                                                           7/19/2018                       $ 546.00 q
              1220 S MAPLE AVE 911                                                                                                                                      Unsecured loan repayments
                                                                                                                           7/20/2018                       $ 577.00
                                                                                                                           7/23/2018                     $ 1,866.00 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/24/2018                       $ 625.50
                                                                                                                           7/25/2018                       $ 515.30 q
              LOS ANGELES                                    CA                                        90015                                                            Services
                                                                                                                           7/26/2018                       $ 612.50
              City                                                State                              ZIP Code
                                                                                                                           7/27/2018                       $ 413.00 q
                                                                                                                                                                        Other
                                                                                                                           7/30/2018                     $ 1,850.00
                                                                                                                           7/31/2018                       $ 753.50
                                                                                                                            8/1/2018                       $ 789.60
                                                                                                                            8/2/2018                       $ 672.00
                                                                                                                            8/3/2018                       $ 558.50
                                                                                                                            8/6/2018                     $ 2,084.50
                                                                                                                            8/7/2018                       $ 630.00
                                                                                                                            8/9/2018                       $ 758.20
                                                                                                                           8/10/2018                       $ 615.00
                                                                                                                           8/13/2018                     $ 1,154.50
                                                                                                                           8/14/2018                       $ 580.50
                                                                                                                           8/15/2018                       $ 142.00
                                                                                                                           8/16/2018                       $ 319.00
                                                                                                                           8/17/2018                       $ 300.50
                                                                                                                           8/20/2018                       $ 967.00

         Total amount or value.........................................................................................                              $17,875.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 869
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 897 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WHITE PLAINS CITY TREASURER
3.2,313.                                                                                                                   7/18/2018                $ 231,125.40      q
              Creditor's Name                                                                                                                                             Secured debt

              PO BOX 5086                                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              WHITE PLAINS                                   NY                                    10602-5086                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                             $231,125.40



              WHITEMAK ASSOCIATES
3.2,314.                                                                                                                   7/30/2018                 $ 32,473.08      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           8/28/2018                 $ 24,612.58

              DBA WHITEHALL MALL DBA WHITEHALL MALL                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              PHILADELPHIA                                   PA                                    19182-9432                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $57,085.66



              WHITESIDE COUNTY TAX COLLECTOR
3.2,315.                                                                                                                   8/23/2018                 $ 34,094.66      q
              Creditor's Name                                                                                                                                             Secured debt

              200 E KNOX ST                                                                                                                                           q   Unsecured loan repayments

                                                                                                                                                                      q   Suppliers or vendors
              Street

              MORRISON                                       IL                                    61270-2819                                                         q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                                State                              ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $34,094.66



              WHITMOR INC
3.2,316.                                                                                                                  07/30/2018                     $ 1,350.00   q
              Creditor's Name                                                                                                                                             Secured debt

              8680 SWINNEA RD 103                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SOUTHAVEN                                      MS                                        38671                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $1,350.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 870
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 898 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WHOLESALE INTERIORS INC
3.2,317.                                                                                                                  7/17/2018                        $ 98.84 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                        $ 58.00
                                                                                                                          7/19/2018                       $ 360.74 q
              BENSENVILLE IL 60106                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/20/2018                       $ 416.99
                                                                                                                          7/23/2018                     $ 1,299.36 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/24/2018                       $ 456.68
                                                                                                                          7/25/2018                       $ 772.82 q
              BENSENVILLE                                     IL                                       60106                                                           Services
                                                                                                                          7/26/2018                        $ 22.00
              City                                              State                                ZIP Code
                                                                                                                          7/27/2018                       $ 152.00 q
                                                                                                                                                                       Other
                                                                                                                          7/30/2018                       $ 396.60
                                                                                                                           8/1/2018                       $ 402.70
                                                                                                                           8/2/2018                       $ 285.12
                                                                                                                           8/3/2018                       $ 214.00
                                                                                                                           8/6/2018                     $ 2,218.78
                                                                                                                           8/7/2018                       $ 120.00
                                                                                                                           8/9/2018                       $ 745.78
                                                                                                                          8/10/2018                        $ 90.02
                                                                                                                          8/13/2018                       $ 453.28
                                                                                                                          8/14/2018                       $ 728.42
                                                                                                                          8/15/2018                       $ 305.28
                                                                                                                          8/17/2018                     $ 2,938.56
                                                                                                                          8/20/2018                       $ 515.63
                                                                                                                          8/22/2018                       $ 496.92
                                                                                                                          8/23/2018                       $ 241.82
                                                                                                                          8/24/2018                       $ 166.00
                                                                                                                          8/27/2018                     $ 2,268.63
                                                                                                                          8/29/2018                     $ 1,234.30
                                                                                                                          8/30/2018                       $ 477.15
                                                                                                                           9/4/2018                     $ 2,408.30
                                                                                                                           9/5/2018                       $ 230.00

         Total amount or value.........................................................................................                             $20,574.72




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 871
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 899 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WHYNTER LLC
3.2,318.                                                                                                                  7/18/2018                     $ 3,001.74 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,074.34
                                                                                                                          7/20/2018                     $ 1,598.53 q
              12406 BELL RANCH DRIVE                                                                                                                                   Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,257.10
                                                                                                                          7/25/2018                     $ 1,299.03 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                     $ 2,159.35
                                                                                                                          7/30/2018                     $ 1,400.47 q
              SANTA FE SPRINGS                               CA                                        90670                                                           Services
                                                                                                                          7/31/2018                     $ 1,669.96
              City                                                State                              ZIP Code
                                                                                                                           8/2/2018                     $ 1,497.23 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                     $ 1,363.55
                                                                                                                           8/6/2018                     $ 3,143.01
                                                                                                                           8/8/2018                     $ 1,769.90
                                                                                                                           8/9/2018                       $ 671.04
                                                                                                                          8/10/2018                       $ 219.04
                                                                                                                          8/13/2018                     $ 2,207.87
                                                                                                                          8/15/2018                        $ 47.88
                                                                                                                          8/16/2018                        $ 82.54
                                                                                                                          8/17/2018                     $ 1,271.39
                                                                                                                          8/20/2018                     $ 2,870.55
                                                                                                                          8/22/2018                     $ 2,581.18
                                                                                                                          8/23/2018                       $ 931.17
                                                                                                                          8/24/2018                       $ 647.92
                                                                                                                          8/27/2018                     $ 1,390.98
                                                                                                                          8/29/2018                     $ 2,011.05
                                                                                                                          8/30/2018                       $ 520.58
                                                                                                                          8/31/2018                       $ 625.03
                                                                                                                           9/4/2018                     $ 1,928.48
                                                                                                                           9/5/2018                     $ 3,090.86
                                                                                                                           9/6/2018                       $ 535.48
                                                                                                                          9/10/2018                     $ 2,795.88

         Total amount or value.........................................................................................                             $46,663.13



              WICKED COOL HK LIMITED
3.2,319.                                                                                                                  9/19/2018                 $ 86,107.00   q
              Creditor's Name                                                                                                                                          Secured debt

              FLAT A 17F E-TRADE PLAZA 24 LEE CHUNG STREET                                                                                                        q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              CHAI WAN                                                                                                                                            q    Services

              City                                                State                              ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $86,107.00



              WILL COUNTY TREASURER
3.2,320.                                                                                                                  8/21/2018                 $ 57,395.34   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/21/2018                 $ 46,630.72

              PO BOX 5000
                                                                                                                          8/21/2018                  $ 9,664.18   q    Unsecured loan repayments
                                                                                                                          8/21/2018                  $ 3,541.06
                                                                                                                          8/21/2018                  $ 2,665.02   q    Suppliers or vendors
              Street

              JOLIET                                         IL                                    60434-5000                                                     q    Services

                                                                                                                                                                  q
                                                                                                                                                                  X               Tax Payments
              City                                                State                              ZIP Code                                                          Other


         Total amount or value.........................................................................................                            $119,896.32




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 872
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 900 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              WILLIAM BAIDEN
3.2,321.                                                                                                                   7/18/2018                       $ 589.12 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/19/2018                     $ 2,548.98
                                                                                                                           7/20/2018                       $ 219.82 q
              4281 EXPRESS LANE SUITE                                                                                                                                   Unsecured loan repayments
                                                                                                                           7/23/2018                       $ 448.34
                                                                                                                           7/24/2018                       $ 783.96 q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       7/25/2018                     $ 1,559.58
                                                                                                                           7/26/2018                     $ 1,943.32 q
              SARASOTA                                       FL                                        34238                                                            Services
                                                                                                                           7/30/2018                       $ 685.69
              City                                              State                                ZIP Code
                                                                                                                           7/31/2018                       $ 201.01 q
                                                                                                                                                                        Other
                                                                                                                            8/1/2018                       $ 296.85
                                                                                                                            8/2/2018                        $ 52.67
                                                                                                                            8/6/2018                       $ 334.90
                                                                                                                            8/7/2018                       $ 470.10
                                                                                                                            8/8/2018                       $ 264.70
                                                                                                                            8/9/2018                       $ 233.17
                                                                                                                           8/13/2018                     $ 2,733.21
                                                                                                                           8/14/2018                     $ 1,496.12
                                                                                                                           8/15/2018                     $ 1,175.06
                                                                                                                           8/16/2018                        $ 82.06
                                                                                                                           8/20/2018                     $ 1,204.55
                                                                                                                           8/21/2018                        $ 73.46
                                                                                                                           8/22/2018                       $ 244.65
                                                                                                                           8/23/2018                       $ 228.10
                                                                                                                           8/24/2018                        $ 32.57
                                                                                                                           8/27/2018                       $ 290.17
                                                                                                                           8/28/2018                       $ 219.51
                                                                                                                           8/29/2018                       $ 722.63
                                                                                                                           8/30/2018                        $ 14.52
                                                                                                                           8/31/2018                       $ 295.35
                                                                                                                            9/4/2018                     $ 1,142.40
                                                                                                                            9/6/2018                       $ 182.28
                                                                                                                            9/7/2018                        $ 72.66
                                                                                                                           9/10/2018                       $ 401.83
                                                                                                                           9/11/2018                        $ 64.45

         Total amount or value.........................................................................................                              $21,307.79



              WILLIAM CARTER
3.2,322.                                                                                                                  07/23/2018                $ 109,733.00   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          08/02/2018                 $ 85,839.88

              XXXXXXXX                                                                                                                                             q    Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street

              SACRAMENTO                                     CA                                        95823                                                       q    Services

              City                                              State                                ZIP Code                                                      q    Other


         Total amount or value.........................................................................................                             $195,572.88




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 873
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 901 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value             Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WILLIAMSON-DICKIE MFG CO
3.2,323.                                                                                                                  07/24/2018                $ 714,239.91   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          09/05/2018                $ 617,271.25

              P O BOX 915156                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              DALLAS                                         TX                                        75391                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                           $1,331,511.16



              WILLOW LAKE BUSINESS PARK LLC
3.2,324.                                                                                                                   7/23/2018                 $ 11,145.57 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           7/23/2018                  $ 2,708.24
                                                                                                                           7/30/2018                 $ 16,326.21 q
              17776 PRESTON ROAD SUITE 100                                                                                                                             Unsecured loan repayments
                                                                                                                            8/9/2018                  $ 2,708.24
                                                                                                                           8/22/2018                  $ 2,708.24 q
                                                                                                                                                                 X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/28/2018                 $ 16,739.24
                                                                                                                            9/6/2018                  $ 2,708.24 q
              DALLAS                                         TX                                        75252                                                           Services
                                                                                                                           9/24/2018                  $ 2,708.24
              City                                              State                                ZIP Code
                                                                                                                           9/27/2018                 $ 16,739.24 q
                                                                                                                                                                       Other


         Total amount or value.........................................................................................                              $74,491.46



              WILSON BOROUGH TAX COLLECTOR
3.2,325.                                                                                                                   8/15/2018                 $ 53,001.24   q
              Creditor's Name                                                                                                                                          Secured debt

              2040 HAY TERRACE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              EASTON                                         PA                                        18042                                                       q   Services

                                                                                                                                                                   q
                                                                                                                                                                   X              Tax Payments
              City                                              State                                ZIP Code                                                          Other


         Total amount or value.........................................................................................                              $53,001.24



              WINCHESTER BOULEVARD ASSOCIATES LL
3.2,326.                                                                                                                   7/30/2018                 $ 32,254.43   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/28/2018                 $ 32,254.43

              1350 OLD BAYSHORE HWY SUITE 800 ATTN PRESIDENT
                                                                                                                           9/28/2018                 $ 32,254.43   q   Unsecured loan repayments

                                                                                                                                                                   q   Suppliers or vendors
              Street

              BURLINGAME                                     CA                                        94010                                                       q
                                                                                                                                                                   X
                                                                                                                                                                       Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                              $96,763.29




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 874
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 902 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              WINDHAM TOWN TAX COLLECTOR
3.2,327.                                                                                                                  7/18/2018                 $ 55,842.76   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 195                                                                                                                                          q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              WILLMANTIC                                     CT                                    06226-0195                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                              State                                ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $55,842.76



              WING HING SHOES FACTORY LIMITED
3.2,328.                                                                                                                  7/24/2018                 $ 58,992.03 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/25/2018                $ 135,742.32
                                                                                                                          8/16/2018                $ 112,587.49 q
              FLAT 2 16FL CANNY IND BLDG 33 TAI YAU STREET SAN                                                                                                        Unsecured loan repayments
                                                                                                                           9/4/2018                $ 374,654.92
              PO KONG
                                                                                                                           9/6/2018                 $ 36,040.80 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/7/2018                 $ 44,992.80
                                                                                                                          9/13/2018                 $ 71,167.20 q
              KOWLOON                                                                                                                                                 Services
                                                                                                                          9/20/2018                 $ 53,730.00
              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $887,907.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 875
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 903 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              WINIADAEWOO ELECTRONICS AMERIC
3.2,329.                                                                                                                  7/18/2018                $ 104,991.30 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/20/2018                $ 168,885.65
                                                                                                                          7/23/2018                $ 924,009.27 q
              65 CHALLENGER ROAD SUITE 360                                                                                                                            Unsecured loan repayments
                                                                                                                          7/25/2018                 $ 57,139.23
                                                                                                                          7/26/2018                 $ 95,276.32 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/27/2018                   $ 3,840.00
                                                                                                                          7/30/2018              $ 1,088,600.03 q
              RIDGEFIELD PARK                                NJ                                        07660                                                          Services
                                                                                                                           8/2/2018                $ 758,789.93
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                 $ 14,880.00 q
                                                                                                                                                                      Other
                                                                                                                           8/6/2018              $ 1,088,946.39
                                                                                                                          8/13/2018                $ 855,404.27
                                                                                                                          8/16/2018                $ 725,255.98
                                                                                                                          8/17/2018                 $ 37,625.18
                                                                                                                          8/20/2018              $ 1,158,060.43
                                                                                                                          8/22/2018                 $ 72,841.50
                                                                                                                          8/24/2018                 $ 49,366.01
                                                                                                                          8/27/2018              $ 1,009,485.03
                                                                                                                          8/29/2018                $ 632,005.98
                                                                                                                          8/30/2018                $ 176,920.33
                                                                                                                          8/31/2018                $ 297,527.92
                                                                                                                           9/4/2018              $ 2,592,413.93
                                                                                                                          9/10/2018              $ 1,068,705.15
                                                                                                                          9/11/2018                 $ 46,591.67
                                                                                                                          9/12/2018                $ 687,388.00
                                                                                                                          9/13/2018                $ 103,322.89
                                                                                                                          9/14/2018              $ 1,090,286.19
                                                                                                                          9/17/2018                $ 731,924.56
                                                                                                                          9/19/2018                $ 299,172.31
                                                                                                                          9/20/2018                $ 171,944.66
                                                                                                                          9/21/2018                 $ 42,894.65
                                                                                                                          9/24/2018                $ 732,613.54
                                                                                                                          9/28/2018                $ 123,982.46

         Total amount or value.........................................................................................                         $17,011,090.76



              WINIX INC
3.2,330.                                                                                                                   8/6/2018                $ 815,488.08   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/6/2018                $ 689,759.40

              295GONGDAN1-DAERO SHIHEUNG-CITY                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              GYEONGGI-DO                                    SOUTH KOREA                                                                                          q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                          $1,505,247.48




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 876
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 904 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              WINNEBAGO COUNTY TREASURER
3.2,331.                                                                                                                  8/23/2018                 $ 93,922.83   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/23/2018                 $ 12,183.72

              PO BOX 1216                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              ROCKFORD                                       IL                                    61105-1216                                                     q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                            $106,106.55



              WINNERS INDUSTRY COMPANY LIMITED
3.2,332.                                                                                                                  9/24/2018                 $ 78,488.68   q
              Creditor's Name                                                                                                                                         Secured debt

              1255 S CHASE ST                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DENVER                                         CO                                        80232                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $78,488.68



              WINNING RESOURCES LIMITED
3.2,333.                                                                                                                   8/6/2018                $ 283,164.64 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/10/2018                $ 367,899.87
                                                                                                                          8/16/2018                 $ 40,546.55 q
              RM NO612-6136TH FLRCHEVALIER COMM CTRNO8 WANG                                                                                                           Unsecured loan repayments
                                                                                                                          8/17/2018                $ 130,677.34
              HOI RDKOWLOON BAY
                                                                                                                          8/23/2018                   $ 9,640.96 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      8/27/2018                $ 393,937.21
                                                                                                                           9/4/2018                $ 768,271.64 q
              KOWLOON                                                                                                                                                 Services
                                                                                                                           9/5/2018                $ 228,535.40
              City                                                State                              ZIP Code
                                                                                                                          9/12/2018                 $ 38,135.24 q
                                                                                                                                                                      Other
                                                                                                                          9/17/2018                 $ 43,558.41
                                                                                                                          9/20/2018                 $ 99,876.75
                                                                                                                          9/24/2018                 $ 11,789.31
                                                                                                                          10/2/2018                $ 698,744.40

         Total amount or value.........................................................................................                          $3,114,777.72



              WINPLUS NORTH AMERICA INC
3.2,334.                                                                                                                  7/26/2018                 $ 17,275.31   q
              Creditor's Name                                                                                                                                         Secured debt

              820 SOUTH WANAMAKER AVE                                                                                                                             q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              ONTARIO                                        CA                                        91761                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $17,275.31




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 877
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 905 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value              Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              WIP INC
3.2,335.                                                                                                                   7/17/2018                   $ 4,970.60   q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                           7/30/2018                      $ 46.31

              615 HIGH ST STE 101
                                                                                                                            8/6/2018                $ 181,741.87    q   Unsecured loan repayments

                                                                                                                                                                    q
                                                                                                                                                                    X
                                                                                                                                                                        Suppliers or vendors
              Street

              OREGON CITY                                     OR                                       97045                                                        q   Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $186,758.78



              WISCONSIN STATE TREASURERS OFFICE
3.2,336.                                                                                                                  07/19/2018                $ 218,680.97 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          07/19/2018                 $ 29,645.04
                                                                                                                          07/19/2018                 $ 21,759.13 q
              1 S PINCKNEY ST 360 MADISON                                                                                                                               Unsecured loan repayments
                                                                                                                          07/19/2018                    $ 582.53
                                                                                                                          08/17/2018                $ 151,628.96 q
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      08/17/2018                 $ 22,775.94
                                                                                                                          08/17/2018                 $ 19,417.70 q
              MADISON                                        WI                                        53703                                                            Services
                                                                                                                          08/17/2018                    $ 792.77
                                                                                                                          09/19/2018                $ 181,789.39 q
                                                                                                                                                                 X                 Tax Payments
              City                                                State                              ZIP Code                                                           Other
                                                                                                                          09/19/2018                 $ 40,252.25
                                                                                                                          09/19/2018                 $ 22,043.20
                                                                                                                          09/19/2018                    $ 623.23

         Total amount or value.........................................................................................                             $709,991.11



              WM WRIGLEY JR COMPANY
3.2,337.                                                                                                                  09/05/2018                $ 282,575.07    q
              Creditor's Name                                                                                                                                           Secured debt

              1132 W BLACKHAWK ST                                                                                                                                   q   Unsecured loan repayments

                                                                                                                                                                    q   Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                        q
                                                                                                                                                                    X
                                                                                                                                                                        Services

              City                                                State                              ZIP Code                                                       q   Other


         Total amount or value.........................................................................................                             $282,575.07




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 878
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 906 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              WOLF CORPORATION
3.2,338.                                                                                                                  7/18/2018                       $ 429.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 214.00
                                                                                                                          7/20/2018                       $ 270.00 q
              3434 ADAMS CENTER RD                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 315.00
                                                                                                                          7/25/2018                       $ 774.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 579.00
                                                                                                                          7/27/2018                       $ 306.00 q
              FORT WAYNE                                     IN                                        46857                                                           Services
                                                                                                                          7/30/2018                       $ 758.00
              City                                              State                                ZIP Code
                                                                                                                           8/2/2018                     $ 1,623.00 q
                                                                                                                                                                       Other
                                                                                                                           8/3/2018                       $ 903.00
                                                                                                                           8/6/2018                     $ 1,222.00
                                                                                                                           8/8/2018                     $ 1,733.00
                                                                                                                          8/10/2018                     $ 1,000.00
                                                                                                                          8/15/2018                     $ 2,183.00
                                                                                                                          8/17/2018                     $ 1,966.00
                                                                                                                          8/20/2018                     $ 1,032.00
                                                                                                                          8/22/2018                     $ 2,460.00
                                                                                                                          8/24/2018                       $ 675.00
                                                                                                                          8/27/2018                     $ 1,527.00
                                                                                                                          8/29/2018                     $ 1,209.00
                                                                                                                          8/30/2018                       $ 482.00
                                                                                                                          8/31/2018                       $ 105.00
                                                                                                                           9/4/2018                     $ 2,882.00
                                                                                                                           9/5/2018                     $ 2,370.00
                                                                                                                           9/6/2018                     $ 1,154.00
                                                                                                                          9/10/2018                     $ 3,020.00
                                                                                                                          9/12/2018                     $ 3,575.00
                                                                                                                          9/13/2018                       $ 710.00
                                                                                                                          9/14/2018                     $ 1,014.00
                                                                                                                          9/17/2018                       $ 544.00
                                                                                                                          9/19/2018                     $ 1,070.00
                                                                                                                          9/20/2018                       $ 439.00
                                                                                                                          9/21/2018                       $ 623.00

         Total amount or value.........................................................................................                             $39,166.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 879
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 907 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              WOLVERINE WORLD WIDE INC
3.2,339.                                                                                                                  7/17/2018                   $ 9,074.22 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/19/2018                   $ 2,062.55
                                                                                                                          7/20/2018                 $ 69,389.17 q
              25759 NETWORK PLACE                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/23/2018                   $ 3,247.55
                                                                                                                          7/24/2018                   $ 9,530.71 q
                                                                                                                                                                 X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      7/25/2018                $ 181,700.35
                                                                                                                          7/26/2018                 $ 51,877.87 q
              CHICAGO                                        IL                                        60673                                                          Services
                                                                                                                          7/27/2018                     $ 690.18
              City                                                State                              ZIP Code
                                                                                                                          7/30/2018                 $ 83,600.81 q
                                                                                                                                                                      Other
                                                                                                                          7/31/2018                 $ 41,072.76
                                                                                                                           8/1/2018                   $ 5,912.63
                                                                                                                           8/2/2018                   $ 4,491.19
                                                                                                                           8/3/2018                   $ 6,462.94
                                                                                                                           8/6/2018                   $ 3,135.94
                                                                                                                          8/14/2018                $ 261,653.84
                                                                                                                          8/15/2018                $ 132,469.07
                                                                                                                          8/16/2018                $ 132,855.13
                                                                                                                          8/17/2018                $ 224,656.99
                                                                                                                          8/20/2018                $ 152,619.85
                                                                                                                          8/21/2018                   $ 4,537.01
                                                                                                                          8/23/2018                     $ 644.85
                                                                                                                          8/24/2018                   $ 3,088.51
                                                                                                                          8/27/2018                   $ 3,587.00
                                                                                                                          8/28/2018                 $ 23,596.66
                                                                                                                          8/30/2018                $ 162,841.21
                                                                                                                          8/31/2018                $ 162,719.50
                                                                                                                           9/5/2018                $ 177,968.20
                                                                                                                           9/6/2018                $ 453,097.29
                                                                                                                           9/7/2018                $ 133,091.59
                                                                                                                          9/10/2018                $ 384,031.59
                                                                                                                          9/11/2018                 $ 20,249.06
                                                                                                                          9/12/2018                   $ 1,956.70
                                                                                                                          9/13/2018                 $ 41,043.12
                                                                                                                          9/14/2018                   $ 5,278.48
                                                                                                                          9/17/2018                $ 551,590.13
                                                                                                                          9/18/2018                 $ 12,645.76
                                                                                                                          9/19/2018                $ 220,642.04
                                                                                                                          9/20/2018                $ 111,099.97
                                                                                                                          9/21/2018                   $ 3,284.48
                                                                                                                          9/24/2018                   $ 9,893.21
                                                                                                                          9/25/2018                 $ 16,623.39
                                                                                                                          9/26/2018                $ 229,698.62
                                                                                                                          9/27/2018                $ 167,352.14

         Total amount or value.........................................................................................                          $4,277,064.26



              WOOD COUNTY SHERRIFF TAX OFFICE
3.2,340.                                                                                                                  8/17/2018                 $ 17,689.68   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/17/2018                 $ 15,660.50

              PO BOX 1985                                                                                                                                         q   Unsecured loan repayments

                                                                                                                                                                  q   Suppliers or vendors
              Street

              PARKERSBURG                                    WV                                        26102                                                      q   Services

                                                                                                                                                                  q
                                                                                                                                                                  X              Tax Payments
              City                                                State                              ZIP Code                                                         Other


         Total amount or value.........................................................................................                             $33,350.18




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 880
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 908 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WOODBURY COUNTY TREASURER
3.2,341.                                                                                                                  9/12/2018                $ 102,059.00      q
              Creditor's Name                                                                                                                                            Secured debt

              822 DOUGLAS                                                                                                                                            q   Unsecured loan repayments

                                                                                                                                                                     q   Suppliers or vendors
              Street

              SIOUX CITY                                     IA                                        51101                                                         q   Services

                                                                                                                                                                     q
                                                                                                                                                                     X              Tax Payments
              City                                                State                              ZIP Code                                                            Other


         Total amount or value.........................................................................................                            $102,059.00



              WOODCRAFT SUPPLY LLC
3.2,342.                                                                                                                  7/18/2018                       $ 665.52 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 792.95
                                                                                                                          7/23/2018                       $ 664.56 q
              PO BOX 1686 1177 ROSEMAR RD                                                                                                                                Unsecured loan repayments
                                                                                                                          7/24/2018                     $ 1,493.63
                                                                                                                          7/25/2018                        $ 13.89 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                        $ 98.95
                                                                                                                          7/30/2018                       $ 218.85 q
              PARKERSBURG                                    WV                                        26102                                                             Services
                                                                                                                          7/31/2018                        $ 55.50
              City                                                State                              ZIP Code
                                                                                                                           8/1/2018                       $ 159.62 q
                                                                                                                                                                         Other
                                                                                                                           8/2/2018                       $ 400.78
                                                                                                                           8/6/2018                       $ 357.33
                                                                                                                           8/7/2018                       $ 361.47
                                                                                                                           8/8/2018                       $ 148.56
                                                                                                                           8/9/2018                       $ 447.29
                                                                                                                          8/13/2018                     $ 1,187.50
                                                                                                                          8/15/2018                       $ 176.31
                                                                                                                          8/16/2018                        $ 82.90
                                                                                                                          8/20/2018                       $ 747.94
                                                                                                                          8/21/2018                        $ 44.29
                                                                                                                          8/22/2018                       $ 356.64
                                                                                                                          8/23/2018                        $ 40.93
                                                                                                                          8/24/2018                     $ 2,160.32
                                                                                                                          8/27/2018                     $ 1,453.26
                                                                                                                          8/28/2018                       $ 430.34
                                                                                                                          8/29/2018                        $ 35.79
                                                                                                                           9/4/2018                       $ 143.59
                                                                                                                           9/5/2018                        $ 18.05
                                                                                                                           9/6/2018                       $ 234.92
                                                                                                                          9/10/2018                       $ 811.61
                                                                                                                          9/11/2018                       $ 195.24

         Total amount or value.........................................................................................                             $13,998.53



              WOODFIELD MALL LLC
3.2,343.                                                                                                                  7/30/2018                     $ 2,331.35   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                     $ 2,331.35

              7409 SOLUTION CENTER
                                                                                                                          9/27/2018                     $ 2,331.35   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              CHICAGO                                        IL                                    60677-7004                                                        q   Services

              City                                                State                              ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                                 $6,994.05




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 881
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 909 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              WORKSHOP INC
3.2,344.                                                                                                                  7/30/2018                     $ 6,800.09   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                           8/9/2018                     $ 3,303.28

              339 BROADWAY
                                                                                                                          8/28/2018                     $ 6,800.09   q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              MENANDS                                        NY                                        12204                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $16,903.46



              WORLD KITCHEN LLC
3.2,345.                                                                                                                  7/19/2018                      $ 420.66 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/20/2018                      $ 181.63
                                                                                                                          7/23/2018                      $ 518.09 q
              P O BOX 675030                                                                                                                                             Unsecured loan repayments
                                                                                                                          7/25/2018                       $ 61.48
                                                                                                                          7/26/2018                      $ 447.20 q
                                                                                                                                                                  X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/27/2018                      $ 104.99
                                                                                                                          7/30/2018                      $ 202.53 q
              DALLAS                                         TX                                    75267-5030                                                            Services
                                                                                                                          7/31/2018                      $ 104.08
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                      $ 207.16 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                      $ 194.52
                                                                                                                           8/7/2018                       $ 52.04
                                                                                                                           8/8/2018                       $ 14.76
                                                                                                                           8/9/2018                      $ 168.80
                                                                                                                          8/10/2018                      $ 293.01
                                                                                                                          8/13/2018                      $ 212.99
                                                                                                                          8/16/2018                       $ 21.92
                                                                                                                          8/17/2018                      $ 177.72
                                                                                                                          8/20/2018                      $ 577.21
                                                                                                                          8/22/2018                      $ 398.01
                                                                                                                          8/23/2018                      $ 192.47
                                                                                                                          8/24/2018                      $ 196.70
                                                                                                                          8/27/2018                      $ 443.02
                                                                                                                          8/30/2018                      $ 181.63
                                                                                                                          8/31/2018                      $ 428.86
                                                                                                                           9/4/2018                      $ 441.43
                                                                                                                           9/5/2018                       $ 59.32
                                                                                                                           9/6/2018                       $ 94.58
                                                                                                                          9/10/2018                      $ 443.59

         Total amount or value.........................................................................................                                 $6,840.40




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 882
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 910 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WORLDS BEST DEALS
3.2,346.                                                                                                                   7/17/2018                     $ 2,514.24 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/18/2018                       $ 593.68
                                                                                                                           7/23/2018                       $ 677.14 q
              8092 EXCELSIOR BLVD                                                                                                                                         Unsecured loan repayments
                                                                                                                           7/24/2018                          $ 8.49
                                                                                                                           7/25/2018                        $ 99.99 qX
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/30/2018                     $ 1,558.54
                                                                                                                           7/31/2018                       $ 306.11 q
              HOPKINS                                        MN                                        55343                                                              Services
                                                                                                                            8/1/2018                       $ 157.12
              City                                                State                              ZIP Code
                                                                                                                            8/2/2018                       $ 334.32 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                       $ 580.10
                                                                                                                            8/7/2018                        $ 76.49
                                                                                                                            8/9/2018                       $ 156.25
                                                                                                                           8/13/2018                       $ 450.52
                                                                                                                           8/14/2018                        $ 17.69
                                                                                                                           8/15/2018                       $ 212.00
                                                                                                                           8/16/2018                        $ 36.53
                                                                                                                           8/20/2018                       $ 613.27
                                                                                                                           8/21/2018                     $ 1,080.15
                                                                                                                           8/22/2018                       $ 105.07
                                                                                                                           8/24/2018                       $ 246.48
                                                                                                                           8/27/2018                     $ 1,172.75
                                                                                                                           8/28/2018                     $ 1,109.37
                                                                                                                           8/29/2018                       $ 577.79
                                                                                                                           8/30/2018                       $ 574.70
                                                                                                                            9/4/2018                     $ 1,145.42
                                                                                                                            9/5/2018                        $ 62.14
                                                                                                                            9/6/2018                        $ 55.79
                                                                                                                           9/10/2018                       $ 817.84
                                                                                                                           9/11/2018                       $ 281.24

         Total amount or value.........................................................................................                              $15,621.22



              WORTHINGTON CYLINDERS
3.2,347.                                                                                                                  07/25/2018                     $ 6,974.97   q
              Creditor's Name                                                                                                                                             Secured debt

              27406 NETWORK PLACE                                                                                                                                     q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60673                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $6,974.97



              WP GALLERIA REALTY LP
3.2,348.                                                                                                                   7/30/2018                 $ 26,030.05      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/9/2018                $ 231,125.40

              PO BOX 21160
                                                                                                                           8/28/2018                 $ 17,911.16      q   Unsecured loan repayments
                                                                                                                           9/13/2018                 $ 68,369.40
                                                                                                                           9/27/2018                 $ 17,811.16      q   Suppliers or vendors
              Street

              NEW YORK                                       NY                                    10087-1160                                                         q
                                                                                                                                                                      X
                                                                                                                                                                          Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $361,247.17




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 883
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 911 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              W-PT TOWN SQUARE VII LLC
3.2,349.                                                                                                                   8/9/2018                 $ 15,682.76   q
              Creditor's Name                                                                                                                                         Secured debt

              75 REMITTANCE DRIVE DEPT 6929                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              CHICAGO                                        IL                                        60675                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $15,682.76



              WRI GOLDEN STATE LLC
3.2,350.                                                                                                                  9/12/2018                 $ 46,364.82   q
              Creditor's Name                                                                                                                                         Secured debt

              PO BOX 301074                                                                                                                                       q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              DALLAS                                         TX                                    75303-1074                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $46,364.82



              WSSR LLC
3.2,351.                                                                                                                  7/30/2018                 $ 33,333.00   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          8/13/2018                  $ 9,298.68

              1479 TORRIJOS CT
                                                                                                                          8/28/2018                 $ 33,333.00   q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              SHENANDOAH                                     TX                                        77384                                                      q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $75,964.68



              WUHAN DAWN INVESTMENTS CO LTD
3.2,352.                                                                                                                   9/4/2018                 $ 28,218.66   q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           9/7/2018                 $ 24,463.00

              F14BUILDING B2 NO 9 HONGTU ROAD DONGXIHU
                                                                                                                          9/18/2018                 $ 16,214.10   q   Unsecured loan repayments
                                                                                                                          9/20/2018                 $ 13,304.60
              DISTRICT
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              WUHAN                                          HUBEI                                     430000                                                     q   Services

              City                                                State                              ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $82,200.36




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 884
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 912 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              WV ST TREAS INS COMM
3.2,353.                                                                                                                  07/27/2018                     $ 7,769.63   q
              Creditor's Name                                                                                                                                             Secured debt

              900 PENNSYLVANIA AVE                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

               CHARLESTON                                    WV                                        25302                                                          q   Services

              City                                              State                                ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $7,769.63



              WWW USA
3.2,354.                                                                                                                   7/18/2018                      $ 307.93 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                           7/19/2018                      $ 245.30
                                                                                                                           7/23/2018                      $ 657.29 q
              1544 SOUTH POINT VIEW ST                                                                                                                                    Unsecured loan repayments
                                                                                                                           7/26/2018                      $ 311.66
                                                                                                                           7/30/2018                      $ 584.84 q
                                                                                                                                                                   X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       7/31/2018                       $ 44.20
                                                                                                                            8/1/2018                      $ 472.70 q
              LOS ANGLES                                     CA                                        90035                                                              Services
                                                                                                                            8/2/2018                      $ 306.44
              City                                              State                                ZIP Code
                                                                                                                            8/3/2018                       $ 64.99 q
                                                                                                                                                                          Other
                                                                                                                            8/6/2018                      $ 937.92
                                                                                                                            8/7/2018                      $ 198.73
                                                                                                                            8/8/2018                      $ 356.80
                                                                                                                            8/9/2018                       $ 85.18
                                                                                                                           8/10/2018                       $ 96.48
                                                                                                                           8/13/2018                      $ 800.80
                                                                                                                           8/20/2018                      $ 230.92
                                                                                                                           8/27/2018                      $ 410.80
                                                                                                                           8/28/2018                       $ 94.86
                                                                                                                           8/29/2018                      $ 379.23
                                                                                                                            9/4/2018                      $ 471.28
                                                                                                                            9/5/2018                      $ 316.19
                                                                                                                            9/6/2018                       $ 66.90
                                                                                                                           9/10/2018                      $ 625.64

         Total amount or value.........................................................................................                                  $8,067.08



              WYOMING STATE TREASURERS OFFICE
3.2,355.                                                                                                                  07/30/2018                 $ 37,065.19      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                          07/30/2018                     $ 53.71

              2020 CAREY AVE CHEYENNE
                                                                                                                          08/30/2018                 $ 25,906.26      q   Unsecured loan repayments
                                                                                                                          08/30/2018                    $ 140.09
                                                                                                                          09/28/2018                 $ 28,581.36      q   Suppliers or vendors
              Street                                                                                                      09/28/2018                     $ 70.64
              CHEYENNE                                       WY                                        82001                                                          q   Services

                                                                                                                                                                      q
                                                                                                                                                                      X              Tax Payments
              City                                              State                                ZIP Code                                                             Other


         Total amount or value.........................................................................................                              $91,817.25




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 885
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 913 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              XI TAN
3.2,356.                                                                                                                  7/18/2018                     $ 4,460.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,666.12
                                                                                                                          7/23/2018                     $ 5,248.91 q
              13850 CENTRAL AVE UNIT 200                                                                                                                               Unsecured loan repayments
                                                                                                                          7/26/2018                       $ 664.24
                                                                                                                          7/30/2018                     $ 9,249.93 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/31/2018                     $ 3,802.22
                                                                                                                           8/1/2018                     $ 1,224.44 q
              CHINO                                           CA                                       91710                                                           Services
                                                                                                                           8/2/2018                     $ 1,506.92
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 4,531.11 q
                                                                                                                                                                       Other
                                                                                                                           8/8/2018                     $ 2,422.42
                                                                                                                           8/9/2018                     $ 1,300.29
                                                                                                                          8/13/2018                     $ 5,117.47
                                                                                                                          8/14/2018                     $ 1,459.86
                                                                                                                          8/15/2018                     $ 1,882.70
                                                                                                                          8/16/2018                       $ 149.99
                                                                                                                          8/20/2018                     $ 7,887.26
                                                                                                                          8/22/2018                     $ 1,207.56
                                                                                                                          8/23/2018                       $ 819.79
                                                                                                                          8/24/2018                     $ 3,068.71
                                                                                                                          8/27/2018                     $ 6,321.31
                                                                                                                          8/28/2018                     $ 2,424.18
                                                                                                                          8/29/2018                     $ 1,156.99
                                                                                                                          8/30/2018                       $ 707.55
                                                                                                                           9/4/2018                     $ 7,440.50
                                                                                                                           9/5/2018                     $ 2,563.24
                                                                                                                           9/6/2018                     $ 1,333.69
                                                                                                                          9/10/2018                     $ 3,619.36
                                                                                                                          9/11/2018                     $ 1,504.66

         Total amount or value.........................................................................................                             $84,742.13



              XIAMEN GOLDEN TEXTILE IMP&EXP COLTD
3.2,357.                                                                                                                  7/17/2018                 $ 26,087.57 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/27/2018                $ 245,841.00
                                                                                                                           8/1/2018                 $ 41,944.40 q
              BLK A10F MUNICIPAL BLDG MID YUNDING RDHULI DIST                                                                                                          Unsecured loan repayments
                                                                                                                           8/9/2018                 $ 16,384.81
                                                                                                                          8/15/2018                 $ 19,229.04 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/20/2018                $ 119,096.51
                                                                                                                          8/21/2018                 $ 16,222.05 q
              XIAMEN                                         FUJIAN                                    361000                                                          Services
                                                                                                                          8/23/2018                 $ 49,095.64
              City                                              State                                ZIP Code
                                                                                                                          8/27/2018                 $ 32,611.84 q
                                                                                                                                                                       Other
                                                                                                                          8/30/2018                $ 177,062.40
                                                                                                                           9/4/2018                $ 633,604.29
                                                                                                                           9/5/2018                 $ 43,776.39
                                                                                                                          9/10/2018                $ 354,405.95
                                                                                                                          9/12/2018                 $ 36,202.51
                                                                                                                          9/17/2018                $ 210,514.74
                                                                                                                          9/18/2018                $ 114,416.86
                                                                                                                          9/19/2018                $ 144,042.28

         Total amount or value.........................................................................................                          $2,280,538.28




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 886
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 914 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value             Reasons for payment or transfer
                                                                                                                                                                  Check all that apply


              XIAMEN LUXINJIA IMP & EXP CO LTD
3.2,358.                                                                                                                  7/18/2018                 $ 49,022.68 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                           8/3/2018                 $ 10,391.80
                                                                                                                           8/8/2018                $ 111,839.54 q
              NO 496 821 STREET XIADIAN ROAD LICHENG                                                                                                                  Unsecured loan repayments
                                                                                                                          8/17/2018                $ 325,713.57
                                                                                                                          8/27/2018                $ 318,277.49 qX
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                       9/4/2018                 $ 15,285.60
                                                                                                                           9/6/2018                $ 148,603.00 q
              PUTIAN                                         CHINA                                     351100                                                         Services
                                                                                                                          9/10/2018                 $ 24,868.05
              City                                              State                                ZIP Code
                                                                                                                          9/11/2018                   $ 3,870.00 q
                                                                                                                                                                      Other
                                                                                                                          9/14/2018                   $ 6,980.00
                                                                                                                          9/21/2018                 $ 18,388.80

         Total amount or value.........................................................................................                          $1,033,240.53



              XIAMEN SUNCHOOSE IMP AND EXP CO LTD
3.2,359.                                                                                                                  9/18/2018                 $ 39,864.00   q
              Creditor's Name                                                                                                                                         Secured debt

              11FBUILDING NO3 JINSHAN FORTUNE PLAZAHULI DIST                                                                                                      q   Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              XIAMEN                                         CHINA                                     360000                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $39,864.00



              XIAMEN TOP MOUNTAIN TRADING CO LTD
3.2,360.                                                                                                                   8/9/2018                 $ 50,269.22   q
              Creditor's Name                                                                                                                                         Secured debt

              UNIT 10 6F B AREA XINXING JINDI BUILDING JIAHE ROAD                                                                                                 q   Unsecured loan repayments
              HULI SECTION
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                      Suppliers or vendors
              Street

              XIAMEN                                         CHINA                                     361000                                                     q   Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                             $50,269.22



              XIAMEN WINTEX IMP & EXP CO LTD
3.2,361.                                                                                                                  7/26/2018                 $ 50,418.04 q
              Creditor's Name                                                                                                                                         Secured debt
                                                                                                                          7/27/2018                 $ 62,070.16
                                                                                                                          8/27/2018                 $ 13,087.78 q
              16BNEW PORT PLAZANO10 NORTH HUBIN RD                                                                                                                    Unsecured loan repayments
                                                                                                                          8/30/2018                 $ 15,958.31
                                                                                                                          9/10/2018                 $ 39,010.46 q
                                                                                                                                                                X
                                                                                                                                                                      Suppliers or vendors
              Street                                                                                                      9/17/2018                 $ 31,895.72
                                                                                                                          9/19/2018                     $ 57.00 q
              XIAMEN                                         FUJIAN                                    361012                                                         Services

              City                                              State                                ZIP Code                                                     q   Other


         Total amount or value.........................................................................................                            $212,497.47




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 887
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 915 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value            Reasons for payment or transfer
                                                                                                                                                                 Check all that apply


              XIAO JINMEI
3.2,362.                                                                                                                  7/18/2018                  $ 1,437.51 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                          7/19/2018                    $ 918.12
                                                                                                                          7/20/2018                     $ 41.57 q
              3289 CROWLEY CIR                                                                                                                                       Unsecured loan repayments
                                                                                                                          7/23/2018                  $ 6,915.42
                                                                                                                          7/24/2018                  $ 1,427.78 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      7/25/2018                  $ 4,590.05
                                                                                                                          7/26/2018                    $ 477.02 q
              LOVELAND                                        CO                                       80538                                                         Services
                                                                                                                          7/31/2018                    $ 188.98
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                  $ 3,465.66 q
                                                                                                                                                                     Other
                                                                                                                           8/2/2018                  $ 1,537.21
                                                                                                                           8/6/2018                  $ 4,312.99
                                                                                                                           8/7/2018                    $ 713.57
                                                                                                                           8/8/2018                  $ 3,640.40
                                                                                                                          8/13/2018                  $ 2,925.67
                                                                                                                          8/14/2018                    $ 371.66
                                                                                                                          8/15/2018                  $ 2,071.72
                                                                                                                          8/16/2018                    $ 963.90
                                                                                                                          8/17/2018                     $ 38.60
                                                                                                                          8/20/2018                  $ 4,737.28
                                                                                                                          8/21/2018                    $ 214.67
                                                                                                                          8/22/2018                    $ 951.40
                                                                                                                          8/27/2018                  $ 5,487.00
                                                                                                                          8/28/2018                  $ 1,060.80
                                                                                                                          8/29/2018                  $ 2,226.94
                                                                                                                          8/30/2018                  $ 1,008.87
                                                                                                                          8/31/2018                     $ 90.60
                                                                                                                           9/4/2018                 $ 12,317.01
                                                                                                                           9/5/2018                  $ 3,927.91
                                                                                                                           9/6/2018                  $ 1,467.42
                                                                                                                           9/7/2018                    $ 142.78
                                                                                                                          9/10/2018                  $ 8,964.68
                                                                                                                          9/11/2018                    $ 601.63

         Total amount or value.........................................................................................                             $79,236.82



              XINYAO INTERNATIONAL TRADING LTD
3.2,363.                                                                                                                   8/1/2018                 $ 22,667.52 q
              Creditor's Name                                                                                                                                        Secured debt
                                                                                                                           8/3/2018                 $ 23,481.60
                                                                                                                           9/4/2018                  $ 5,721.80 q
              ROOM 150115FSPA CENTRE53-55 LOCKHART ROAD                                                                                                              Unsecured loan repayments
                                                                                                                          9/12/2018                 $ 14,580.02
                                                                                                                          9/13/2018                 $ 24,555.60 q
                                                                                                                                                                X
                                                                                                                                                                     Suppliers or vendors
              Street                                                                                                      9/21/2018                 $ 27,907.20
              WANCHAI                                        HONGKONG                                                                                            q   Services

              City                                              State                                ZIP Code                                                    q   Other


         Total amount or value.........................................................................................                            $118,913.74




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                             page 888
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 916 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              YAHEE TECHNOLOGIES CORP
3.2,364.                                                                                                                  7/18/2018                       $ 336.04 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 385.25
                                                                                                                          7/23/2018                     $ 1,067.59 q
              1650 S BALBOA AVENUE                                                                                                                                     Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 235.25
                                                                                                                          7/25/2018                       $ 266.83 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 203.97
                                                                                                                          7/30/2018                     $ 1,098.72 q
              ONTARIO                                        CA                                        91761                                                           Services
                                                                                                                          7/31/2018                       $ 309.39
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 264.95 q
                                                                                                                                                                       Other
                                                                                                                           8/2/2018                       $ 724.60
                                                                                                                           8/6/2018                       $ 994.00
                                                                                                                           8/7/2018                        $ 34.82
                                                                                                                           8/8/2018                       $ 202.90
                                                                                                                           8/9/2018                       $ 158.82
                                                                                                                          8/13/2018                       $ 832.60
                                                                                                                          8/14/2018                       $ 579.36
                                                                                                                          8/15/2018                       $ 108.14
                                                                                                                          8/16/2018                       $ 351.13
                                                                                                                          8/20/2018                     $ 1,393.77
                                                                                                                          8/21/2018                       $ 116.19
                                                                                                                          8/22/2018                       $ 453.06
                                                                                                                          8/24/2018                       $ 290.29
                                                                                                                          8/27/2018                     $ 1,767.75
                                                                                                                          8/28/2018                       $ 388.71
                                                                                                                          8/29/2018                       $ 194.99
                                                                                                                          8/30/2018                       $ 229.70
                                                                                                                           9/4/2018                     $ 1,732.33
                                                                                                                           9/5/2018                       $ 644.86
                                                                                                                           9/6/2018                       $ 275.54
                                                                                                                          9/10/2018                     $ 1,507.62
                                                                                                                          9/11/2018                       $ 594.09

         Total amount or value.........................................................................................                             $17,743.26



              YAMADA TRANSFER INC
3.2,365.                                                                                                                  7/30/2018                 $ 16,058.00   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/28/2018                 $ 16,058.00

              733 KANOELEHUA AVENUE
                                                                                                                          9/27/2018                 $ 16,058.00   q    Unsecured loan repayments

                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              HILO                                           HI                                        96720                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $48,174.00




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 889
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 917 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              YAT FUNG MACAO COMM OFFSHORE LTD
3.2,366.                                                                                                                   8/3/2018                 $ 33,403.44   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          9/11/2018                 $ 28,904.66

              UNITD12FEDIFICIO COMERCIAL SI TOI 619 AVENIDA DA
                                                                                                                          10/2/2018                 $ 40,800.00   q    Unsecured loan repayments
              PRAIA GRANDE
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              MACAU                                          MACAU                                                                                                q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $103,108.10



              YESCOM USA INC
3.2,367.                                                                                                                  7/18/2018                     $ 1,662.64 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                     $ 1,755.64
                                                                                                                          7/20/2018                     $ 1,054.14 q
              185 N SUNSET AVE                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 2,634.11
                                                                                                                          7/24/2018                       $ 181.75 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                     $ 1,380.74
                                                                                                                          7/26/2018                       $ 433.53 q
              CITY OF INDUSTRY                               CA                                        91744                                                           Services
                                                                                                                          7/27/2018                     $ 1,107.66
              City                                              State                                ZIP Code
                                                                                                                          7/30/2018                     $ 3,610.96 q
                                                                                                                                                                       Other
                                                                                                                          7/31/2018                     $ 1,196.18
                                                                                                                           8/1/2018                       $ 624.82
                                                                                                                           8/2/2018                       $ 728.90
                                                                                                                           8/3/2018                       $ 933.42
                                                                                                                           8/6/2018                     $ 3,289.55
                                                                                                                           8/7/2018                       $ 447.61
                                                                                                                           8/8/2018                       $ 628.66
                                                                                                                           8/9/2018                     $ 1,382.99
                                                                                                                          8/10/2018                       $ 938.20
                                                                                                                          8/13/2018                     $ 4,240.30
                                                                                                                          8/14/2018                       $ 584.41
                                                                                                                          8/15/2018                     $ 1,774.10
                                                                                                                          8/16/2018                       $ 613.56
                                                                                                                          8/17/2018                       $ 533.18
                                                                                                                          8/20/2018                     $ 2,587.43
                                                                                                                          8/21/2018                     $ 1,061.59
                                                                                                                          8/22/2018                       $ 551.99
                                                                                                                          8/23/2018                       $ 103.90
                                                                                                                          8/24/2018                     $ 1,909.32
                                                                                                                          8/27/2018                     $ 4,004.27
                                                                                                                          8/28/2018                     $ 2,618.19
                                                                                                                          8/29/2018                       $ 544.61
                                                                                                                          8/30/2018                       $ 927.55
                                                                                                                          8/31/2018                       $ 205.91
                                                                                                                           9/4/2018                     $ 5,410.09
                                                                                                                           9/5/2018                       $ 565.14
                                                                                                                           9/6/2018                       $ 872.40
                                                                                                                           9/7/2018                       $ 157.64
                                                                                                                          9/10/2018                     $ 4,856.74
                                                                                                                          9/11/2018                       $ 192.60

         Total amount or value.........................................................................................                             $58,306.42




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 890
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 918 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              YEXT INC
3.2,368.                                                                                                                  8/17/2018                 $ 30,812.70 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/17/2018                  $ 3,074.10
                                                                                                                          8/17/2018                  $ 2,208.80 q
              P O BOX 9509                                                                                                                                             Unsecured loan repayments
                                                                                                                          8/17/2018                    $ 516.60
                                                                                                                          8/17/2018                    $ 361.60 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street

              NEW YORK                                       NY                                    10087-9509                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                             $36,973.80



              YING FU HK INDUSTRIAL LTD
3.2,369.                                                                                                                   8/2/2018                    $ 107.33   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                           8/6/2018                $ 104,805.85

              20 CITY BLVD W C5
                                                                                                                           9/4/2018                 $ 24,805.33   q    Unsecured loan repayments
                                                                                                                          10/2/2018                 $ 14,120.20
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              ORANGE                                         CA                                        92868                                                      q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $143,838.71



              YING LI
3.2,370.                                                                                                                  7/17/2018                       $ 556.71 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 523.69
                                                                                                                          7/23/2018                     $ 1,750.72 q
              41-12A MAIN ST 2F D09                                                                                                                                    Unsecured loan repayments
                                                                                                                          7/24/2018                       $ 128.08
                                                                                                                          7/25/2018                       $ 772.35 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 387.63
                                                                                                                          7/30/2018                     $ 1,517.63 q
              FLUSHING                                       NY                                        11355                                                           Services
                                                                                                                          7/31/2018                        $ 90.68
              City                                              State                                ZIP Code
                                                                                                                           8/1/2018                       $ 870.79 q
                                                                                                                                                                       Other
                                                                                                                           8/6/2018                     $ 2,119.13
                                                                                                                           8/7/2018                       $ 439.85
                                                                                                                           8/8/2018                       $ 901.73
                                                                                                                           8/9/2018                       $ 258.71
                                                                                                                          8/13/2018                     $ 2,474.25
                                                                                                                          8/15/2018                     $ 1,034.16
                                                                                                                          8/16/2018                       $ 124.97
                                                                                                                          8/20/2018                     $ 2,405.31
                                                                                                                          8/21/2018                       $ 865.65
                                                                                                                          8/22/2018                       $ 743.55
                                                                                                                          8/24/2018                       $ 430.55
                                                                                                                          8/27/2018                     $ 1,643.76
                                                                                                                          8/28/2018                       $ 367.69
                                                                                                                          8/29/2018                       $ 245.95
                                                                                                                          8/30/2018                       $ 334.65
                                                                                                                           9/4/2018                     $ 1,260.80
                                                                                                                           9/6/2018                     $ 1,156.19
                                                                                                                          9/10/2018                     $ 1,685.51
                                                                                                                          9/11/2018                       $ 772.17

         Total amount or value.........................................................................................                             $25,862.86




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 891
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 919 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              YMCM INC
3.2,371.                                                                                                                  7/17/2018                       $ 105.20 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/18/2018                     $ 1,226.52
                                                                                                                          7/19/2018                       $ 907.14 q
              2435 NORTH CENTRAL EXPRESSWAY SUIT                                                                                                                       Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,644.61
                                                                                                                          7/24/2018                     $ 1,080.96 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      7/25/2018                       $ 182.85
                                                                                                                          7/26/2018                     $ 2,707.99 q
              RICHARDSON                                     TX                                        75080                                                           Services
                                                                                                                          7/30/2018                     $ 2,322.14
              City                                              State                                ZIP Code
                                                                                                                          7/31/2018                       $ 163.29 q
                                                                                                                                                                       Other
                                                                                                                           8/1/2018                        $ 89.58
                                                                                                                           8/2/2018                       $ 837.14
                                                                                                                           8/6/2018                       $ 557.53
                                                                                                                           8/7/2018                       $ 100.92
                                                                                                                           8/8/2018                       $ 611.14
                                                                                                                           8/9/2018                       $ 314.21
                                                                                                                          8/13/2018                     $ 2,872.42
                                                                                                                          8/14/2018                       $ 617.55
                                                                                                                          8/15/2018                        $ 25.44
                                                                                                                          8/16/2018                       $ 687.83
                                                                                                                          8/17/2018                       $ 279.92
                                                                                                                          8/20/2018                     $ 3,801.19
                                                                                                                          8/21/2018                     $ 3,906.79
                                                                                                                          8/22/2018                       $ 973.98
                                                                                                                          8/23/2018                       $ 993.04
                                                                                                                          8/24/2018                       $ 295.07
                                                                                                                          8/27/2018                     $ 6,115.98
                                                                                                                          8/28/2018                     $ 1,586.64
                                                                                                                          8/29/2018                       $ 109.60
                                                                                                                          8/30/2018                       $ 338.58
                                                                                                                          8/31/2018                        $ 32.63
                                                                                                                           9/4/2018                       $ 506.42
                                                                                                                           9/5/2018                        $ 92.00
                                                                                                                           9/6/2018                     $ 1,793.68
                                                                                                                          9/10/2018                     $ 2,523.88

         Total amount or value.........................................................................................                             $40,403.86



              YONGKANG DACHENG IND & TRADE CO LTD
3.2,372.                                                                                                                  7/23/2018                 $ 11,534.52   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/30/2018                $ 136,713.38

              NO71 CHANGLONG SOUTH ROAD NANSI CHANGLONG
                                                                                                                           9/4/2018                 $ 74,692.66   q    Unsecured loan repayments
              INDUSTRIAL AREALONGSHAN
                                                                                                                                                                  q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street

              YONGKANG                                       ZHEJIANG                                  321300                                                     q    Services

              City                                              State                                ZIP Code                                                     q    Other


         Total amount or value.........................................................................................                            $222,940.56




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 892
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 920 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value                Reasons for payment or transfer
                                                                                                                                                                     Check all that apply


              YORK GALLERIA LIMITED PARTNERSHIP
3.2,373.                                                                                                                  7/30/2018                     $ 5,972.13   q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/22/2018                     $ 4,085.00

              PO BOX 955607
                                                                                                                          8/28/2018                     $ 5,972.13   q   Unsecured loan repayments
                                                                                                                          9/27/2018                     $ 5,972.13
                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              ST LOUIS                                       MO                                    63195-5607                                                        q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $22,001.39



              YOST VISES LLC
3.2,374.                                                                                                                  7/18/2018                       $ 579.00 q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          7/19/2018                       $ 206.00
                                                                                                                          7/20/2018                        $ 54.00 q
              388 W 24TH ST                                                                                                                                              Unsecured loan repayments
                                                                                                                          7/23/2018                       $ 500.00
                                                                                                                          7/25/2018                       $ 279.00 q
                                                                                                                                                                   X
                                                                                                                                                                         Suppliers or vendors
              Street                                                                                                      7/26/2018                       $ 270.00
                                                                                                                          7/30/2018                       $ 794.00 q
              HOLLAND                                        MI                                        49423                                                             Services
                                                                                                                           8/2/2018                       $ 523.00
              City                                              State                                ZIP Code
                                                                                                                           8/3/2018                       $ 263.00 q
                                                                                                                                                                         Other
                                                                                                                           8/6/2018                       $ 572.00
                                                                                                                           8/8/2018                       $ 450.00
                                                                                                                           8/9/2018                       $ 211.00
                                                                                                                          8/10/2018                       $ 113.00
                                                                                                                          8/13/2018                       $ 259.00
                                                                                                                          8/15/2018                       $ 812.00
                                                                                                                          8/16/2018                       $ 140.00
                                                                                                                          8/17/2018                       $ 529.00
                                                                                                                          8/20/2018                       $ 743.00
                                                                                                                          8/22/2018                     $ 1,108.00
                                                                                                                          8/23/2018                       $ 633.00
                                                                                                                          8/24/2018                       $ 702.00
                                                                                                                          8/27/2018                       $ 415.00
                                                                                                                          8/29/2018                       $ 489.00
                                                                                                                          8/30/2018                       $ 150.00
                                                                                                                          8/31/2018                       $ 253.00
                                                                                                                           9/4/2018                       $ 683.00
                                                                                                                           9/5/2018                       $ 783.00
                                                                                                                           9/6/2018                       $ 542.00
                                                                                                                          9/10/2018                       $ 645.00

         Total amount or value.........................................................................................                             $13,700.00



              YOUNG'S HOLDINGS INC
3.2,375.                                                                                                                  7/30/2018                 $ 19,337.55      q
              Creditor's Name                                                                                                                                            Secured debt
                                                                                                                          8/28/2018                 $ 19,337.55

              14402 FRANKLIN AVENUE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                     q
                                                                                                                                                                     X
                                                                                                                                                                         Suppliers or vendors
              Street

              TUSTIN                                         CA                                        92780                                                         q   Services

              City                                              State                                ZIP Code                                                        q   Other


         Total amount or value.........................................................................................                             $38,675.10




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 893
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 921 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              YUJIN ROBOT CO LTD
3.2,376.                                                                                                                  7/18/2018                     $ 2,382.00 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/23/2018                       $ 231.00
                                                                                                                          7/25/2018                       $ 301.00 q
              16410 MANNING WAY                                                                                                                                        Unsecured loan repayments
                                                                                                                          7/27/2018                       $ 231.00
                                                                                                                          7/30/2018                       $ 301.00 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/2/2018                       $ 532.00
                                                                                                                           8/3/2018                       $ 763.00 q
              CERRITOS                                       CA                                        90703                                                           Services
                                                                                                                           8/6/2018                       $ 615.31
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                       $ 462.00 q
                                                                                                                                                                       Other
                                                                                                                          8/10/2018                       $ 231.00
                                                                                                                          8/13/2018                       $ 462.00
                                                                                                                          8/16/2018                       $ 231.00

         Total amount or value.........................................................................................                                 $6,742.31



              YURY KARANSKIY
3.2,377.                                                                                                                  7/18/2018                      $ 812.47 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                      $ 254.99
                                                                                                                          7/23/2018                      $ 756.47 q
              3292 NORTH 29TH COURT UNITED STATE                                                                                                                       Unsecured loan repayments
                                                                                                                          7/30/2018                      $ 526.98
                                                                                                                          7/31/2018                      $ 275.99 q
                                                                                                                                                                  X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/1/2018                      $ 182.74
                                                                                                                           8/2/2018                      $ 475.98 q
              HOLLYWOOD                                      FL                                        33020                                                           Services
                                                                                                                           8/6/2018                      $ 240.50
              City                                              State                                ZIP Code
                                                                                                                          8/13/2018                      $ 497.23 q
                                                                                                                                                                       Other
                                                                                                                          8/16/2018                      $ 123.24
                                                                                                                          8/17/2018                      $ 441.98
                                                                                                                          8/20/2018                      $ 752.22
                                                                                                                          8/23/2018                      $ 254.99
                                                                                                                          8/27/2018                      $ 399.48
                                                                                                                          8/30/2018                      $ 297.49
                                                                                                                           9/4/2018                      $ 407.98
                                                                                                                           9/6/2018                      $ 232.00

         Total amount or value.........................................................................................                                 $6,932.73



              Z LINE KITCHEN AND BATH LLC
3.2,378.                                                                                                                  7/18/2018                     $ 1,132.91 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/19/2018                       $ 305.95
                                                                                                                          7/24/2018                       $ 322.95 q
              5445 EAGLECREST DRIVE                                                                                                                                    Unsecured loan repayments
                                                                                                                           8/1/2018                     $ 1,104.95
                                                                                                                           8/6/2018                     $ 1,472.91 q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                       8/8/2018                     $ 1,317.40
                                                                                                                           8/9/2018                       $ 339.95 q
              GALLOWAY                                       OH                                        43119                                                           Services
                                                                                                                          8/14/2018                       $ 722.45
              City                                              State                                ZIP Code
                                                                                                                          8/20/2018                     $ 1,385.40 q
                                                                                                                                                                       Other
                                                                                                                          8/27/2018                     $ 1,062.45
                                                                                                                           9/4/2018                     $ 1,424.99
                                                                                                                           9/6/2018                     $ 1,105.21
                                                                                                                          9/10/2018                       $ 840.40

         Total amount or value.........................................................................................                             $12,537.92




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 894
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 922 of 1892 Case number 18-23537                        (if known)
                     Name




           Creditor's name and address                                                                                Dates            Amount or value                Reasons for payment or transfer
                                                                                                                                                                      Check all that apply


              ZAYNE VAN HEERDEN
3.2,379.                                                                                                                  09/14/2018                     $ 1,397.50   q
              Creditor's Name                                                                                                                                             Secured debt

              31860 FIVE POINTS RD                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              KINGSTON                                       IL                                        60145                                                          q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                                  $1,397.50



              ZEIL WEARS LIMITED
3.2,380.                                                                                                                   7/30/2018                 $ 15,494.31 q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            8/3/2018                 $ 12,934.44
                                                                                                                           8/21/2018                $ 164,376.58 q
              NANKARA JAMUKARA CHODDAGRAM                                                                                                                                 Unsecured loan repayments
                                                                                                                           8/30/2018                 $ 80,628.56
                                                                                                                           9/11/2018                $ 200,792.15 q
                                                                                                                                                                 X
                                                                                                                                                                          Suppliers or vendors
              Street                                                                                                       9/18/2018                 $ 45,291.24
                                                                                                                           10/2/2018                $ 123,596.34 q
              COMILLA                                        BANGLADESH                                 3500                                                              Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                             $643,113.62



              ZENITHEN HONG KONG LIMITED
3.2,381.                                                                                                                   9/21/2018                 $ 20,717.55      q
              Creditor's Name                                                                                                                                             Secured debt

              UNIT 1606 16F CITICORP CENTRE 18 WHITFIELD ROAD                                                                                                         q   Unsecured loan repayments
              CAUSEWAY BAY
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              HONGKONG                                                                                                                                                q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $20,717.55



              ZHANGJIAGANG UNITEX CO LTD
3.2,382.                                                                                                                    9/4/2018                 $ 26,715.38      q
              Creditor's Name                                                                                                                                             Secured debt
                                                                                                                            9/7/2018                 $ 22,147.22

              NO390 YONGJIN ROAD MIAOQIAO ST TANGQIAO TOWN
                                                                                                                           9/11/2018                  $ 7,019.67      q   Unsecured loan repayments
                                                                                                                           9/13/2018                  $ 5,754.86
                                                                                                                                                                      q
                                                                                                                                                                      X
                                                                                                                                                                          Suppliers or vendors
              Street

              SUZHOU ZHANGJIAGANG                            CHINA                                     215614                                                         q   Services

              City                                                State                              ZIP Code                                                         q   Other


         Total amount or value.........................................................................................                              $61,637.13




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  page 895
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 923 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value              Reasons for payment or transfer
                                                                                                                                                                   Check all that apply


              ZHEJIANG FANSL CLOTHING CO LTD
3.2,383.                                                                                                                  7/18/2018                   $ 8,792.89   q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/30/2018                $ 122,614.40

              NO398YIDIANHONG AVE                                                                                                                                  q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              PUJIANG                                        CHINA                                     322200                                                      q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                            $131,407.29



              ZHEJIANG KATA TECHNOLOGY CO LTD
3.2,384.                                                                                                                  7/24/2018                $ 935,921.12 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/27/2018                $ 170,478.14
                                                                                                                           8/3/2018                 $ 28,057.77 q
              6F BLDG NO 32630 NANHUAN ROAD BINJIANG DISTRICT                                                                                                          Unsecured loan repayments
                                                                                                                          8/15/2018                 $ 95,802.24
                                                                                                                          8/23/2018                 $ 13,631.06 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/27/2018                     $ 58.46
                                                                                                                           9/5/2018                $ 221,462.13 q
              HANGZHOU                                       ZHEJIANG                                  310053                                                          Services
                                                                                                                          9/13/2018                $ 192,529.86
              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                          $1,657,940.78



              ZHEJIANG YAT ELEC APPLIANCE CO LTD
3.2,385.                                                                                                                  7/23/2018                $ 677,581.05 q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          7/26/2018                $ 431,599.48
                                                                                                                           8/2/2018                $ 378,310.27 q
              NO150 WENLONG ROAD YUXIN TOWN                                                                                                                            Unsecured loan repayments
                                                                                                                          8/15/2018                $ 164,613.83
                                                                                                                          8/20/2018                $ 377,393.40 q
                                                                                                                                                                X
                                                                                                                                                                       Suppliers or vendors
              Street                                                                                                      8/30/2018                $ 378,321.64
                                                                                                                           9/4/2018                $ 378,393.40 q
              JIAXING                                        CHINA                                     314009                                                          Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                          $2,786,213.07



              ZIRCON CORPORATION
3.2,386.                                                                                                                   8/7/2018                 $ 17,852.33    q
              Creditor's Name                                                                                                                                          Secured debt
                                                                                                                          8/24/2018                  $ 2,048.87

              CAMPBELL CA 95008                                                                                                                                    q   Unsecured loan repayments

                                                                                                                                                                   q
                                                                                                                                                                   X
                                                                                                                                                                       Suppliers or vendors
              Street

              CAMPBELL                                        CA                                       95008                                                       q   Services

              City                                              State                                ZIP Code                                                      q   Other


         Total amount or value.........................................................................................                             $19,901.20




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 896
                  18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                                               Pg 924 of 1892 Case number 18-23537                       (if known)
                     Name




           Creditor's name and address                                                                                Dates           Amount or value               Reasons for payment or transfer
                                                                                                                                                                    Check all that apply


              ZOOMUSA
3.2,387.                                                                                                                  7/17/2018                       $ 289.73 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/18/2018                     $ 1,701.68
                                                                                                                          7/19/2018                       $ 322.98 q
              498 LIBERTY AVE                                                                                                                                           Unsecured loan repayments
                                                                                                                          7/23/2018                     $ 1,828.08
                                                                                                                          7/25/2018                     $ 1,541.40 q
                                                                                                                                                                   X
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                      7/30/2018                     $ 1,319.16
                                                                                                                           8/1/2018                     $ 1,027.54 q
              BROOKLYN                                        NY                                       11207                                                            Services
                                                                                                                           8/3/2018                        $ 79.86
              City                                              State                                ZIP Code
                                                                                                                           8/6/2018                     $ 2,047.66 q
                                                                                                                                                                        Other
                                                                                                                           8/7/2018                       $ 530.64
                                                                                                                           8/8/2018                       $ 653.15
                                                                                                                          8/13/2018                     $ 1,531.28
                                                                                                                          8/14/2018                       $ 356.17
                                                                                                                          8/16/2018                        $ 38.00
                                                                                                                          8/20/2018                     $ 2,529.87
                                                                                                                          8/21/2018                       $ 536.31
                                                                                                                          8/22/2018                       $ 446.36
                                                                                                                          8/27/2018                     $ 2,072.72
                                                                                                                          8/28/2018                       $ 273.08
                                                                                                                          8/29/2018                       $ 180.49
                                                                                                                          8/30/2018                       $ 375.55
                                                                                                                           9/4/2018                     $ 2,169.77
                                                                                                                           9/6/2018                       $ 481.98
                                                                                                                          9/10/2018                       $ 911.94
                                                                                                                          9/11/2018                       $ 587.66

         Total amount or value.........................................................................................                             $23,833.06



              ZUCKERFAN LIMITED
3.2,388.                                                                                                                  7/18/2018                     $ 3,327.80 q
              Creditor's Name                                                                                                                                           Secured debt
                                                                                                                          7/23/2018                     $ 2,360.89
                                                                                                                          7/30/2018                     $ 5,773.19 q
              8085 EAGLEVIEW DR                                                                                                                                         Unsecured loan repayments
                                                                                                                          7/31/2018                     $ 1,457.99
                                                                                                                           8/1/2018                     $ 3,828.34 qX
                                                                                                                                                                        Suppliers or vendors
              Street                                                                                                       8/2/2018                        $ 33.43
                                                                                                                           8/6/2018                     $ 1,042.18 q
              LITTLETON                                      CO                                        80125                                                            Services
                                                                                                                           8/7/2018                       $ 466.06
              City                                              State                                ZIP Code
                                                                                                                           8/8/2018                        $ 20.71 q
                                                                                                                                                                        Other
                                                                                                                          8/13/2018                       $ 521.66
                                                                                                                          8/20/2018                       $ 500.40
                                                                                                                          8/22/2018                       $ 642.56
                                                                                                                          8/24/2018                          $ 0.67
                                                                                                                          8/27/2018                       $ 473.89
                                                                                                                          8/28/2018                     $ 1,001.78
                                                                                                                          8/29/2018                     $ 1,025.97
                                                                                                                          8/30/2018                       $ 453.25
                                                                                                                          8/31/2018                        $ 40.21
                                                                                                                           9/4/2018                     $ 3,266.36
                                                                                                                           9/6/2018                     $ 1,766.16
                                                                                                                          9/10/2018                     $ 4,994.75
                                                                                                                          9/11/2018                     $ 1,421.29

         Total amount or value.........................................................................................                             $34,419.54




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 897
                18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                                                Pg 925 of 1892 Case number 18-23537                         (if known)
                  Name




4.      Payments or other transfers of property made within 1 year before filing this case that benefited any insider

       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less
       than
       $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
       managing agent of the debtor. 11 U.S.C. § 101(31).
       q None

               Insider's name and address                                                                             Dates           Total amount or value        Reasons for payment or transfer


              AINSWORTH JULIE A
     4.1.                                                                                                                10/31/2017                    $ 16,666.67 Bonus; Expense Reimbursement
               Creditor's Name
                                                                                                                         11/15/2017                    $ 16,666.67 ; Regular Earnings
               3333 BEVERLY ROAD                                                                                         11/30/2017                    $ 16,666.67
                                                                                                                         12/15/2017                    $ 16,666.67
                                                                                                                         12/29/2017                    $ 16,666.67
               Street                                                                                                     1/12/2018                    $ 16,666.67
                                                                                                                          1/31/2018                    $ 16,666.67
               HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                          2/15/2018                    $ 16,666.67
               City                                                 State                   ZIP Code
                                                                                                                          2/28/2018                    $ 16,666.67
                                                                                                                          3/15/2018                    $ 16,666.67
             Relationship to debtor                                                                                       3/30/2018                    $ 16,666.67
              Insider                                                                                                     4/13/2018                    $ 16,666.67
                                                                                                                          4/30/2018                    $ 16,666.67
                                                                                                                          5/15/2018                    $ 16,666.67
                                                                                                                          5/31/2018                    $ 16,666.67
                                                                                                                          6/15/2018                    $ 16,666.67
                                                                                                                          6/29/2018                    $ 16,666.67
                                                                                                                          7/13/2018                    $ 16,666.67
                                                                                                                          7/31/2018                    $ 16,666.67
                                                                                                                          8/15/2018                    $ 16,666.67
                                                                                                                          8/31/2018                    $ 16,666.67
                                                                                                                          9/14/2018                    $ 16,666.67
                                                                                                                          9/28/2018                    $ 16,666.67
                                                                                                                          9/18/2018                    $ 50,000.00
                                                                                                                          4/13/2018                     $ 3,210.00
                                                                                                                          1/31/2018                        $ 33.33
                                                                                                                          4/30/2018                     $ 1,067.16
                                                                                                                          5/31/2018                          $ 6.68
                                                                                                                          8/31/2018                       $ 899.88

             Total amount or value........................................................................................                           $438,550.46

              BORDEN JANE
     4.2.                                                                                                                 6/29/2018                    $ 25,000.00 Cash Reimbursement Non-Tax;
               Creditor's Name
                                                                                                                          7/13/2018                    $ 25,000.00 Regular Earnings
               3333 BEVERLY ROAD                                                                                          7/31/2018                    $ 25,000.00
                                                                                                                          8/15/2018                    $ 25,000.00
                                                                                                                          8/31/2018                    $ 25,000.00
               Street                                                                                                     9/14/2018                    $ 25,000.00
                                                                                                                          9/28/2018                    $ 25,000.00
               HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                         10/15/2018                    $ 25,000.00
               City                                                 State                   ZIP Code
                                                                                                                          8/31/2018                        $ 36.28
                                                                                                                          9/28/2018                        $ 38.08
             Relationship to debtor                                                                                      10/15/2018                        $ 58.42
              Insider

             Total amount or value........................................................................................                           $200,132.78




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 898
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 926 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value          Reasons for payment or transfer


            BOUTROS PETER
  4.3.                                                                                                                 10/31/2017                    $ 15,625.00   Adjust Regular Earnings; Cash
             Creditor's Name
                                                                                                                       11/15/2017                    $ 15,625.00   Reimbursement Non-Tax; Cell
             3333 BEVERLY ROAD                                                                                         11/30/2017                    $ 15,625.00   Phone Reimbursement; Regular
                                                                                                                       12/15/2017                    $ 15,625.00   Earnings
                                                                                                                       12/29/2017                    $ 15,625.00
             Street                                                                                                     1/12/2018                    $ 15,625.00
                                                                                                                        1/31/2018                    $ 15,625.00
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        2/15/2018                    $ 15,625.00
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                    $ 15,625.00
                                                                                                                        3/15/2018                    $ 15,625.00
           Relationship to debtor                                                                                       3/30/2018                    $ 15,625.00
            Insider                                                                                                     4/13/2018                    $ 15,625.00
                                                                                                                        4/30/2018                    $ 15,625.00
                                                                                                                        5/15/2018                    $ 15,625.00
                                                                                                                        5/31/2018                    $ 15,625.00
                                                                                                                        6/15/2018                    $ 15,625.00
                                                                                                                        6/29/2018                    $ 15,625.00
                                                                                                                        7/13/2018                    $ 17,187.50
                                                                                                                        7/31/2018                    $ 17,187.50
                                                                                                                        8/15/2018                    $ 17,187.50
                                                                                                                        8/31/2018                    $ 17,187.50
                                                                                                                        9/14/2018                    $ 17,187.50
                                                                                                                        9/28/2018                    $ 17,187.50
                                                                                                                       10/15/2018                    $ 20,833.33
                                                                                                                         7/5/2018                     $ 1,562.50
                                                                                                                         7/5/2018                     $ 1,562.50
                                                                                                                       10/15/2018                     $ 1,657.19
                                                                                                                        2/28/2018                       $ 616.53
                                                                                                                        4/30/2018                        $ 32.06
                                                                                                                        6/29/2018                       $ 359.71
                                                                                                                       10/31/2017                        $ 30.00
                                                                                                                       11/30/2017                        $ 30.00
                                                                                                                       12/29/2017                        $ 30.00
                                                                                                                        1/31/2018                        $ 30.00
                                                                                                                        2/28/2018                        $ 30.00
                                                                                                                        3/30/2018                        $ 30.00
                                                                                                                        4/30/2018                        $ 30.00
                                                                                                                        5/31/2018                        $ 30.00
                                                                                                                        6/29/2018                        $ 30.00
                                                                                                                        7/31/2018                        $ 30.00
                                                                                                                        8/31/2018                        $ 30.00
                                                                                                                        9/28/2018                        $ 30.00

           Total amount or value........................................................................................                           $395,733.82




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 899
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 927 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value        Reasons for payment or transfer


            BOWLING J MITCHELL
  4.4.                                                                                                                 11/15/2017                    $ 19,886.36 Cash Reimbursement Non-Tax;
             Creditor's Name
                                                                                                                       11/30/2017                    $ 31,250.00 Cell Phone Reimbursement;
             3333 BEVERLY BLVD                                                                                         12/15/2017                    $ 31,250.00 Regular Earnings
                                                                                                                       12/29/2017                    $ 31,250.00
                                                                                                                        1/12/2018                    $ 31,250.00
             Street                                                                                                     1/31/2018                    $ 31,250.00
                                                                                                                        2/15/2018                    $ 31,250.00
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/28/2018                    $ 31,250.00
             City                                                 State                   ZIP Code
                                                                                                                        3/15/2018                    $ 31,250.00
                                                                                                                        3/30/2018                    $ 31,250.00
           Relationship to debtor                                                                                       4/13/2018                    $ 31,250.00
            Insider                                                                                                     4/30/2018                    $ 31,250.00
                                                                                                                        5/15/2018                    $ 31,250.00
                                                                                                                        5/31/2018                    $ 31,250.00
                                                                                                                        6/15/2018                    $ 31,250.00
                                                                                                                        6/29/2018                    $ 31,250.00
                                                                                                                        7/13/2018                    $ 31,250.00
                                                                                                                        7/31/2018                    $ 31,250.00
                                                                                                                        8/15/2018                    $ 31,250.00
                                                                                                                        8/31/2018                    $ 31,250.00
                                                                                                                        9/14/2018                    $ 31,250.00
                                                                                                                        9/28/2018                    $ 31,250.00
                                                                                                                       10/15/2018                    $ 31,250.00
                                                                                                                       12/15/2017                       $ 619.02
                                                                                                                        1/31/2018                       $ 103.29
                                                                                                                        2/28/2018                        $ 30.00
                                                                                                                        3/30/2018                        $ 30.00
                                                                                                                        4/30/2018                        $ 30.00
                                                                                                                        5/31/2018                        $ 30.00
                                                                                                                        6/29/2018                        $ 30.00
                                                                                                                        7/31/2018                        $ 30.00
                                                                                                                        8/31/2018                        $ 30.00
                                                                                                                        9/28/2018                        $ 30.00

           Total amount or value........................................................................................                           $708,348.67

            DEPODESTA PAUL
  4.5.                                                                                                                 10/14/2018                    $ 60,000.00 Expense Reimbursement ;
             Creditor's Name
                                                                                                                       10/14/2018                       $ 892.57 Retainer
             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            BOD

           Total amount or value........................................................................................                            $60,892.57




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 900
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 928 of 1892 Case number 18-23537                            (if known)
                Name




             Insider's name and address                                                                             Dates              Total amount or value        Reasons for payment or transfer


            GIMESON JAMES J
  4.6.                                                                                                                     1/15/2018                   $ 17,045.45 Commuter Pay; Expense
             Creditor's Name
                                                                                                                           1/31/2018                   $ 20,833.33 Reimbursement ; Regular
             3333 BEVERLY ROAD                                                                                             2/15/2018                   $ 20,833.33 Earnings; Start Bonus
                                                                                                                           2/28/2018                   $ 20,833.33
                                                                                                                           3/15/2018                   $ 20,833.33
             Street                                                                                                        3/31/2018                   $ 20,833.33
                                                                                                                           4/15/2018                   $ 20,833.33
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                           4/30/2018                   $ 20,833.33
             City                                                 State                   ZIP Code
                                                                                                                           5/15/2018                   $ 20,833.33
                                                                                                                           5/31/2018                   $ 20,833.33
           Relationship to debtor                                                                                          6/15/2018                   $ 20,833.33
            Insider                                                                                                        6/30/2018                   $ 20,833.33
                                                                                                                           7/15/2018                   $ 20,833.33
                                                                                                                           7/31/2018                   $ 20,833.33
                                                                                                                           8/15/2018                   $ 20,833.33
                                                                                                                           8/31/2018                   $ 20,833.33
                                                                                                                           9/15/2018                   $ 20,833.33
                                                                                                                           9/30/2018                   $ 20,833.33
                                                                                                                           2/16/2018                  $ 112,000.00
                                                                                                                           1/31/2018                     $ 8,187.68
                                                                                                                           2/28/2018                     $ 2,013.48
                                                                                                                           3/31/2018                     $ 4,694.41
                                                                                                                           4/30/2018                     $ 4,694.41
                                                                                                                           5/31/2018                     $ 4,694.41
                                                                                                                           6/30/2018                     $ 4,694.41
                                                                                                                           7/31/2018                     $ 4,694.41
                                                                                                                           8/31/2018                     $ 4,694.41
                                                                                                                           9/30/2018                     $ 4,694.40
                                                                                                                           5/31/2018                        $ 85.44
                                                                                                                           2/28/2018                        $ 30.00
                                                                                                                           3/30/2018                        $ 30.00
                                                                                                                           4/30/2018                        $ 30.00
                                                                                                                           5/31/2018                        $ 30.00
                                                                                                                           6/29/2018                        $ 30.00
                                                                                                                           7/31/2018                        $ 30.00
                                                                                                                           8/31/2018                        $ 30.00
                                                                                                                           9/28/2018                        $ 30.00

           Total amount or value........................................................................................                              $526,599.52

            INSOLIA SPENCER
  4.7.                                                                                                                  9/28/2018                       $ 16,666.67 Commuter Pay; Regular
             Creditor's Name
                                                                                                                       10/15/2018                       $ 16,666.67 Earnings
             3333 BEVERLY ROAD                                                                                          10/5/2018                        $ 2,333.33



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            Insider

           Total amount or value........................................................................................                               $35,666.67




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 901
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 929 of 1892 Case number 18-23537                            (if known)
                Name




             Insider's name and address                                                                             Dates              Total amount or value        Reasons for payment or transfer


            JOHNSON MARK D
  4.8.                                                                                                                     9/14/2018                    $ 10,937.50 Regular Earnings
             Creditor's Name
                                                                                                                           9/28/2018                    $ 21,875.00
             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            Insider

           Total amount or value........................................................................................                               $32,812.50

            KAMLANI KUNAL
  4.9.                                                                                                                 10/14/2018                       $ 60,000.00 Retainer
             Creditor's Name

             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            BOD

           Total amount or value........................................................................................                               $60,000.00

            KUNKLER WILLIAM
  4.10.                                                                                                                10/14/2018                       $ 60,000.00 Retainer
             Creditor's Name

             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            BOD

           Total amount or value........................................................................................                               $60,000.00




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 902
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 930 of 1892 Case number 18-23537                            (if known)
                Name




             Insider's name and address                                                                             Dates              Total amount or value          Reasons for payment or transfer


            LADLEY GREGORY
  4.11.                                                                                                                10/31/2017                       $ 14,583.33   Annl Mgmnt Bns-2017 Paid
             Creditor's Name
                                                                                                                       11/15/2017                       $ 25,000.00   2018; Cash Reimbursement
             3333 BEVERLY BLVD                                                                                         11/30/2017                       $ 25,000.00   Non-Tax; Cell Phone
                                                                                                                       12/15/2017                       $ 25,000.00   Reimbursement; Regular
                                                                                                                       12/29/2017                       $ 25,000.00   Earnings
             Street                                                                                                     1/12/2018                       $ 25,000.00
                                                                                                                        1/31/2018                       $ 25,000.00
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                       $ 25,000.00
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                       $ 25,000.00
                                                                                                                        3/15/2018                       $ 25,000.00
           Relationship to debtor                                                                                       3/30/2018                       $ 25,000.00
            Insider                                                                                                     4/13/2018                       $ 25,000.00
                                                                                                                        4/30/2018                       $ 25,000.00
                                                                                                                        5/15/2018                       $ 25,000.00
                                                                                                                        5/31/2018                       $ 25,000.00
                                                                                                                        6/15/2018                       $ 25,000.00
                                                                                                                        6/29/2018                       $ 25,000.00
                                                                                                                        7/13/2018                       $ 25,000.00
                                                                                                                        7/31/2018                       $ 25,000.00
                                                                                                                        8/15/2018                       $ 25,000.00
                                                                                                                        8/31/2018                       $ 25,000.00
                                                                                                                        9/14/2018                       $ 25,000.00
                                                                                                                        9/28/2018                       $ 25,000.00
                                                                                                                       10/15/2018                       $ 25,000.00
                                                                                                                        4/13/2018                        $ 9,852.00
                                                                                                                       12/15/2017                        $ 5,875.95
                                                                                                                       12/29/2017                           $ 48.00
                                                                                                                        1/31/2018                           $ 11.79
                                                                                                                        5/15/2018                          $ 465.42
                                                                                                                        6/15/2018                          $ 291.22
                                                                                                                        7/31/2018                           $ 48.31
                                                                                                                       12/29/2017                           $ 30.00
                                                                                                                        1/31/2018                           $ 30.00

           Total amount or value........................................................................................                              $606,236.02

            LAI PETER
  4.12.                                                                                                                    6/15/2018                    $ 23,977.27 Cash Reimbursement Non-Tax;
             Creditor's Name
                                                                                                                           6/29/2018                    $ 26,375.00 Regular Earnings; Subject to
             3333 BEVERLY ROAD                                                                                             7/13/2018                    $ 26,375.00 Wthldg & Gross Up
                                                                                                                           7/31/2018                    $ 26,375.00
                                                                                                                           8/15/2018                    $ 26,375.00
             Street                                                                                                        8/31/2018                    $ 26,375.00
                                                                                                                           9/14/2018                    $ 26,375.00
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                           9/28/2018                    $ 26,375.00
             City                                                 State                   ZIP Code
                                                                                                                           7/13/2018                    $ 59,523.02
                                                                                                                           7/31/2018                     $ 1,621.16
           Relationship to debtor                                                                                          8/31/2018                       $ 842.59
            Insider                                                                                                        9/28/2018                       $ 140.16

           Total amount or value........................................................................................                              $270,729.20




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   page 903
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 931 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value        Reasons for payment or transfer


            LAMPERT EDWARD S
  4.13.                                                                                                                 11/3/2017                  $ 278,469.89 Stock Compensation
             Creditor's Name
                                                                                                                        12/5/2017                  $ 206,199.12
             3333 BEVERLY ROAD                                                                                         12/29/2017                  $ 180,929.62
                                                                                                                         2/5/2018                  $ 129,885.23
                                                                                                                         3/5/2018                  $ 386,171.50
             Street                                                                                                      4/4/2018                  $ 426,065.25
                                                                                                                         5/3/2018                  $ 477,129.25
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                         6/5/2018                  $ 448,405.75
             City                                                 State                   ZIP Code
                                                                                                                         7/5/2018                  $ 378,192.75
                                                                                                                         8/3/2018                  $ 293,618.00
           Relationship to debtor                                                                                        9/6/2018                  $ 213,829.16
            Insider                                                                                                     10/3/2018                  $ 154,435.72

           Total amount or value........................................................................................                         $3,573,331.24

            LINNANE WILLIAM
  4.14.                                                                                                                10/31/2017                   $ 18,750.00 AIP – Special Arrangement;
             Creditor's Name
                                                                                                                       11/15/2017                   $ 18,750.00 Cash Reimbursement Non-Tax;
             3333 BEVERLY ROAD                                                                                         11/30/2017                   $ 18,750.00 Regular Earnings
                                                                                                                       12/15/2017                   $ 18,750.00
                                                                                                                       12/29/2017                   $ 18,750.00
             Street                                                                                                     1/12/2018                   $ 18,750.00
                                                                                                                        1/31/2018                   $ 18,750.00
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        2/15/2018                   $ 18,750.00
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 18,750.00
                                                                                                                        3/15/2018                   $ 18,750.00
           Relationship to debtor                                                                                       3/30/2018                   $ 18,750.00
            Insider                                                                                                     4/13/2018                   $ 18,750.00
                                                                                                                        4/30/2018                   $ 18,750.00
                                                                                                                        5/15/2018                   $ 18,750.00
                                                                                                                        5/31/2018                   $ 18,750.00
                                                                                                                        6/15/2018                   $ 18,750.00
                                                                                                                        6/29/2018                   $ 18,750.00
                                                                                                                        7/13/2018                   $ 18,750.00
                                                                                                                        7/31/2018                   $ 18,750.00
                                                                                                                        8/15/2018                   $ 18,750.00
                                                                                                                        8/31/2018                   $ 18,750.00
                                                                                                                        9/14/2018                   $ 18,750.00
                                                                                                                        9/28/2018                   $ 18,750.00
                                                                                                                       10/15/2018                   $ 18,750.00
                                                                                                                        4/13/2018                  $ 355,388.00
                                                                                                                       11/15/2017                       $ 89.42
                                                                                                                        1/31/2018                      $ 268.91
                                                                                                                        6/15/2018                      $ 142.28
                                                                                                                        8/15/2018                      $ 878.66

           Total amount or value........................................................................................                           $806,767.27




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 904
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 932 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value          Reasons for payment or transfer


            MCCARTHY MICHAEL P
  4.15.                                                                                                                 4/30/2018                    $ 14,000.00 Adjust Regular Earnings; Cash
             Creditor's Name
                                                                                                                        5/15/2018                    $ 14,166.67 Reimbursement Non-Tax;
             3333 BEVERLY ROAD                                                                                          5/31/2018                    $ 14,166.67 Regular Earnings
                                                                                                                        6/15/2018                    $ 14,166.67
                                                                                                                        6/29/2018                    $ 14,166.67
             Street                                                                                                     7/13/2018                    $ 14,166.67
                                                                                                                        7/31/2018                    $ 14,166.67
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        8/15/2018                    $ 14,166.67
             City                                                 State                   ZIP Code
                                                                                                                        8/31/2018                    $ 14,166.67
                                                                                                                        9/14/2018                    $ 14,166.67
           Relationship to debtor                                                                                       9/28/2018                    $ 14,166.67
            Insider                                                                                                    10/15/2018                    $ 14,166.67
                                                                                                                        5/15/2018                        $ 75.75
                                                                                                                        5/15/2018                     $ 1,423.34
                                                                                                                        6/15/2018                       $ 282.40
                                                                                                                        7/31/2018                        $ 90.00
                                                                                                                        8/31/2018                        $ 30.00

           Total amount or value........................................................................................                           $171,734.86

            MUNJAL LEENA
  4.16.                                                                                                                10/31/2017                   $ 25,000.00    Adjust Regular Earnings; Annl
             Creditor's Name
                                                                                                                       11/15/2017                   $ 25,000.00    Mgmnt Bns-2017 Paid 2018;
             3333 BEVERLY BLVD                                                                                         11/30/2017                   $ 25,000.00    Cash Reimbursement Non-Tax;
                                                                                                                       12/15/2017                   $ 25,000.00    LTIP Bonus; Regular Earnings;
                                                                                                                       12/29/2017                   $ 25,000.00    Special Compensation; Stay
             Street                                                                                                     1/12/2018                   $ 25,000.00    Bonus; Stock Compensation
                                                                                                                        1/31/2018                   $ 29,166.67
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                   $ 29,166.67
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 29,166.67
                                                                                                                        3/15/2018                   $ 29,166.67
           Relationship to debtor                                                                                       3/30/2018                   $ 29,166.67
            Insider                                                                                                     4/13/2018                   $ 29,166.67
                                                                                                                        4/30/2018                   $ 29,166.67
                                                                                                                        5/15/2018                   $ 29,166.67
                                                                                                                        5/31/2018                   $ 29,166.67
                                                                                                                        6/15/2018                   $ 29,166.67
                                                                                                                        6/29/2018                   $ 29,166.67
                                                                                                                        7/13/2018                   $ 29,166.67
                                                                                                                        7/31/2018                   $ 29,166.67
                                                                                                                        8/15/2018                   $ 29,166.67
                                                                                                                        8/31/2018                   $ 29,166.67
                                                                                                                        9/14/2018                   $ 29,166.67
                                                                                                                        9/28/2018                   $ 29,166.67
                                                                                                                       10/15/2018                   $ 29,166.67
                                                                                                                        1/17/2018                   $ 70,833.33
                                                                                                                        4/13/2018                   $ 59,375.00
                                                                                                                         2/5/2018                  $ 100,000.00
                                                                                                                        4/30/2018                  $ 100,000.00
                                                                                                                        7/31/2018                  $ 100,000.00
                                                                                                                         6/7/2018                   $ 14,018.40
                                                                                                                        4/13/2018                   $ 12,331.00
                                                                                                                        1/12/2018                        $ 21.08
                                                                                                                         6/6/2018                     $ 9,028.80

           Total amount or value........................................................................................                         $1,140,607.67




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 905
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 933 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value          Reasons for payment or transfer


            NAEDELE ROBERT J
  4.17.                                                                                                                10/31/2017                   $ 22,916.67    AIP – Special Arrangement;
             Creditor's Name
                                                                                                                       11/15/2017                   $ 22,916.67    Cash Reimbursement Non-Tax;
             3333 BEVERLY BLVD                                                                                         11/30/2017                   $ 22,916.67    Cell Phone Reimbursement;
                                                                                                                       12/15/2017                   $ 22,916.67    Commuter Inputted Tax Income;
                                                                                                                       12/29/2017                   $ 22,916.67    Imputed Income; Regular
             Street                                                                                                     1/12/2018                   $ 22,916.67    Earnings; Stay Bonus
                                                                                                                        1/31/2018                   $ 22,916.67
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                   $ 22,916.67
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 22,916.67
                                                                                                                        3/15/2018                   $ 22,916.67
           Relationship to debtor                                                                                       3/30/2018                   $ 22,916.67
            Insider                                                                                                     4/13/2018                   $ 22,916.67
                                                                                                                        4/30/2018                   $ 22,916.67
                                                                                                                        5/15/2018                   $ 22,916.67
                                                                                                                        5/31/2018                   $ 22,916.67
                                                                                                                        6/15/2018                   $ 22,916.67
                                                                                                                        6/29/2018                   $ 22,916.67
                                                                                                                        7/13/2018                   $ 22,916.67
                                                                                                                        7/31/2018                   $ 22,916.67
                                                                                                                        8/15/2018                   $ 22,916.67
                                                                                                                        8/31/2018                   $ 22,916.67
                                                                                                                        9/14/2018                   $ 22,916.67
                                                                                                                        9/28/2018                   $ 22,916.67
                                                                                                                       10/15/2018                   $ 22,916.67
                                                                                                                        3/15/2018                  $ 100,000.00
                                                                                                                        4/13/2018                  $ 193,694.00
                                                                                                                       12/14/2017                     $ 8,592.76
                                                                                                                       12/14/2017                     $ 3,007.47
                                                                                                                        4/13/2018                  $ 496,650.00
                                                                                                                        1/12/2018                       $ 332.07
                                                                                                                        1/31/2018                       $ 857.53
                                                                                                                        3/15/2018                       $ 318.37
                                                                                                                        4/30/2018                       $ 785.21
                                                                                                                        5/31/2018                     $ 1,118.52
                                                                                                                        6/29/2018                       $ 144.39
                                                                                                                        7/13/2018                       $ 722.73
                                                                                                                        8/15/2018                     $ 2,270.76
                                                                                                                        9/14/2018                       $ 614.50
                                                                                                                       10/31/2017                        $ 30.00
                                                                                                                       11/30/2017                        $ 30.00
                                                                                                                       12/29/2017                        $ 30.00
                                                                                                                        1/31/2018                        $ 30.00
                                                                                                                        2/28/2018                        $ 30.00
                                                                                                                        3/30/2018                        $ 30.00
                                                                                                                        4/30/2018                        $ 30.00
                                                                                                                        5/31/2018                        $ 30.00
                                                                                                                        6/29/2018                        $ 30.00
                                                                                                                        7/31/2018                        $ 30.00
                                                                                                                        8/31/2018                        $ 30.00
                                                                                                                        9/28/2018                        $ 30.00

           Total amount or value........................................................................................                         $1,359,468.39




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 906
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 934 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value        Reasons for payment or transfer


            PHELAN ROBERT J
  4.18.                                                                                                                10/31/2017                   $ 19,791.67 Annl Mgmnt Bns-2017 Paid
             Creditor's Name
                                                                                                                       11/15/2017                   $ 19,791.67 2018; LTIP Bonus; Regular
             3333 BEVERLY BLVD                                                                                         11/30/2017                   $ 19,791.67 Earnings
                                                                                                                       12/15/2017                   $ 19,791.67
                                                                                                                       12/29/2017                   $ 19,791.67
             Street                                                                                                     1/12/2018                   $ 19,791.67
                                                                                                                        1/31/2018                   $ 19,791.67
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                   $ 19,791.67
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 19,791.67
                                                                                                                        3/15/2018                   $ 19,791.67
           Relationship to debtor                                                                                       3/30/2018                   $ 19,791.67
            Insider                                                                                                     4/13/2018                   $ 19,791.67
                                                                                                                        4/30/2018                   $ 19,791.67
                                                                                                                        5/15/2018                   $ 19,791.67
                                                                                                                        5/31/2018                   $ 19,791.67
                                                                                                                        6/15/2018                   $ 19,791.67
                                                                                                                        6/29/2018                   $ 19,791.67
                                                                                                                        7/13/2018                   $ 19,791.67
                                                                                                                        7/31/2018                   $ 19,791.67
                                                                                                                        8/15/2018                   $ 19,791.67
                                                                                                                        8/31/2018                   $ 19,791.67
                                                                                                                        9/14/2018                   $ 19,791.67
                                                                                                                        9/28/2018                   $ 19,791.67
                                                                                                                       10/15/2018                   $ 19,791.67
                                                                                                                        4/13/2018                  $ 118,750.00
                                                                                                                        4/13/2018                     $ 8,096.00

           Total amount or value........................................................................................                           $601,846.08

            REESE ANN
  4.19.                                                                                                                10/14/2018                    $ 70,000.00 Expense Reimbursement ;
             Creditor's Name
                                                                                                                       10/14/2018                     $ 2,747.45 Retainer
             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            BOD

           Total amount or value........................................................................................                            $72,747.45




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 907
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 935 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value         Reasons for payment or transfer


            RIECKER ROBERT A
  4.20.                                                                                                                10/31/2017                   $ 27,083.33   AIP – Special Arrangement;
             Creditor's Name
                                                                                                                       11/15/2017                   $ 27,083.33   Cash Reimbursement Non-Tax;
             3333 BEVERLY BLVD                                                                                         11/30/2017                   $ 27,083.33   Cell Phone Reimbursement;
                                                                                                                       12/15/2017                   $ 27,083.33   LTIP Bonus; Regular Earnings
                                                                                                                       12/29/2017                   $ 27,083.33
             Street                                                                                                     1/12/2018                   $ 27,083.33
                                                                                                                        1/31/2018                   $ 27,083.33
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                   $ 27,083.33
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 27,083.33
                                                                                                                        3/15/2018                   $ 27,083.33
           Relationship to debtor                                                                                       3/30/2018                   $ 27,083.33
            Insider                                                                                                     4/13/2018                   $ 27,083.33
                                                                                                                        4/30/2018                   $ 27,083.33
                                                                                                                        5/15/2018                   $ 27,083.33
                                                                                                                        5/31/2018                   $ 27,083.33
                                                                                                                        6/15/2018                   $ 27,083.33
                                                                                                                        6/29/2018                   $ 27,083.33
                                                                                                                        7/13/2018                   $ 27,083.33
                                                                                                                        7/31/2018                   $ 27,083.33
                                                                                                                        8/15/2018                   $ 27,083.33
                                                                                                                        8/31/2018                   $ 27,083.33
                                                                                                                        9/14/2018                   $ 27,083.33
                                                                                                                        9/28/2018                   $ 27,083.33
                                                                                                                       10/15/2018                   $ 27,083.33
                                                                                                                        4/13/2018                   $ 46,875.00
                                                                                                                        4/13/2018                  $ 262,500.00
                                                                                                                        5/31/2018                       $ 54.63
                                                                                                                        6/29/2018                       $ 48.55
                                                                                                                        7/31/2018                       $ 48.11
                                                                                                                       10/31/2017                       $ 30.00
                                                                                                                       11/30/2017                       $ 30.00
                                                                                                                       12/29/2017                       $ 30.00
                                                                                                                        1/31/2018                       $ 30.00
                                                                                                                        2/28/2018                       $ 30.00
                                                                                                                        3/30/2018                       $ 30.00
                                                                                                                        4/30/2018                       $ 30.00
                                                                                                                        5/31/2018                       $ 30.00
                                                                                                                        6/29/2018                       $ 30.00
                                                                                                                        7/31/2018                       $ 30.00
                                                                                                                        8/31/2018                       $ 30.00
                                                                                                                        9/28/2018                       $ 30.00

           Total amount or value........................................................................................                           $959,886.21




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               page 908
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 936 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value        Reasons for payment or transfer


            ROLECEK TERRENCE E
  4.21.                                                                                                                10/31/2017                    $ 17,708.33 Annl Mgmnt Bns-2017 Paid
             Creditor's Name
                                                                                                                       11/15/2017                    $ 17,708.33 2018; LTIP Bonus; Regular
             3333 BEVERLY BLVD                                                                                         11/30/2017                    $ 17,708.33 Earnings
                                                                                                                       12/15/2017                    $ 17,708.33
                                                                                                                       12/29/2017                    $ 17,708.33
             Street                                                                                                     1/12/2018                    $ 17,708.33
                                                                                                                        1/31/2018                    $ 17,708.33
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        2/15/2018                    $ 17,708.33
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                    $ 17,708.33
                                                                                                                        3/15/2018                    $ 17,708.33
           Relationship to debtor                                                                                       3/30/2018                    $ 17,708.33
            Insider                                                                                                     4/13/2018                    $ 17,708.33
                                                                                                                        4/30/2018                    $ 17,708.33
                                                                                                                        5/15/2018                    $ 17,708.33
                                                                                                                        5/31/2018                    $ 17,708.33
                                                                                                                        6/15/2018                    $ 17,708.33
                                                                                                                        6/29/2018                    $ 17,708.33
                                                                                                                        7/13/2018                    $ 17,708.33
                                                                                                                        7/31/2018                    $ 17,708.33
                                                                                                                        8/15/2018                    $ 17,708.33
                                                                                                                        8/31/2018                    $ 17,708.33
                                                                                                                        9/14/2018                    $ 17,708.33
                                                                                                                        9/28/2018                    $ 17,708.33
                                                                                                                       10/15/2018                    $ 17,708.33
                                                                                                                        4/13/2018                    $ 40,895.63
                                                                                                                        4/13/2018                     $ 8,574.00

           Total amount or value........................................................................................                           $474,469.55

            RUSSELL GREGORY
  4.22.                                                                                                                 2/15/2018                    $ 17,045.45 Cash Reimbursement Non-Tax;
             Creditor's Name
                                                                                                                        2/28/2018                    $ 20,833.33 Regular Earnings
             3333 BEVERLY ROAD                                                                                          3/15/2018                    $ 20,833.33
                                                                                                                        3/30/2018                    $ 20,833.33
                                                                                                                        4/13/2018                    $ 20,833.33
             Street                                                                                                     4/30/2018                    $ 20,833.33
                                                                                                                        5/15/2018                    $ 20,833.33
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        5/31/2018                    $ 20,833.33
             City                                                 State                   ZIP Code
                                                                                                                        6/15/2018                    $ 20,833.33
                                                                                                                        6/29/2018                    $ 20,833.33
           Relationship to debtor                                                                                       7/13/2018                    $ 20,833.33
            Insider                                                                                                     7/31/2018                    $ 20,833.33
                                                                                                                        8/15/2018                    $ 20,833.33
                                                                                                                        8/31/2018                    $ 20,833.33
                                                                                                                        9/14/2018                    $ 20,833.33
                                                                                                                        9/28/2018                    $ 20,833.33
                                                                                                                       10/15/2018                    $ 20,833.33
                                                                                                                        4/30/2018                        $ 22.40

           Total amount or value........................................................................................                           $350,401.13




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                              page 909
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 937 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value          Reasons for payment or transfer


            SCHWARTZ PERRY D
  4.23.                                                                                                                10/31/2017                   $ 17,708.33 AIP – Special Arrangement;
             Creditor's Name
                                                                                                                       11/15/2017                   $ 17,708.33 LTIP Bonus; Regular Earnings
             3333 BEVERLY ROAD                                                                                         11/30/2017                   $ 17,708.33
                                                                                                                       12/15/2017                   $ 17,708.33
                                                                                                                       12/29/2017                   $ 17,708.33
             Street                                                                                                     1/12/2018                   $ 17,708.33
                                                                                                                        1/31/2018                   $ 17,708.33
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        2/15/2018                   $ 17,708.33
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 17,708.33
                                                                                                                        3/15/2018                   $ 17,708.33
           Relationship to debtor                                                                                       3/30/2018                   $ 17,708.33
            Insider                                                                                                     4/13/2018                   $ 17,708.33
                                                                                                                        4/30/2018                   $ 17,708.33
                                                                                                                        5/15/2018                   $ 17,708.33
                                                                                                                        5/31/2018                   $ 17,708.33
                                                                                                                        6/15/2018                   $ 17,708.33
                                                                                                                        6/29/2018                   $ 17,708.33
                                                                                                                        7/13/2018                   $ 17,708.33
                                                                                                                        7/31/2018                   $ 17,708.33
                                                                                                                        8/15/2018                   $ 17,708.33
                                                                                                                        8/31/2018                   $ 17,708.33
                                                                                                                        9/14/2018                   $ 17,708.33
                                                                                                                        9/28/2018                   $ 17,708.33
                                                                                                                       10/15/2018                   $ 17,708.33
                                                                                                                        4/13/2018                   $ 40,000.00
                                                                                                                        4/13/2018                  $ 100,000.00

           Total amount or value........................................................................................                           $564,999.92

            SINHA NARENDRA N
  4.24.                                                                                                                10/31/2017                   $ 17,500.00    Annl Mgmnt Bns-2017 Paid
             Creditor's Name
                                                                                                                       11/15/2017                   $ 17,500.00    2018; Cell Phone
             3333 BEVERLY ROAD                                                                                         11/30/2017                   $ 17,500.00    Reimbursement; LTIP Bonus;
                                                                                                                       12/15/2017                   $ 17,500.00    Regular Earnings
                                                                                                                       12/29/2017                   $ 17,500.00
             Street                                                                                                     1/12/2018                   $ 17,500.00
                                                                                                                        1/31/2018                   $ 17,500.00
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        2/15/2018                   $ 17,500.00
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                   $ 17,500.00
                                                                                                                        3/15/2018                   $ 17,500.00
           Relationship to debtor                                                                                       3/30/2018                   $ 17,500.00
            Insider                                                                                                     4/13/2018                   $ 17,500.00
                                                                                                                        4/30/2018                   $ 17,500.00
                                                                                                                        5/15/2018                   $ 17,500.00
                                                                                                                        5/31/2018                   $ 17,500.00
                                                                                                                        6/15/2018                   $ 17,500.00
                                                                                                                        6/29/2018                   $ 17,500.00
                                                                                                                        7/13/2018                   $ 17,500.00
                                                                                                                        7/31/2018                   $ 17,500.00
                                                                                                                        8/15/2018                   $ 17,500.00
                                                                                                                        8/31/2018                   $ 17,500.00
                                                                                                                        9/14/2018                   $ 17,500.00
                                                                                                                        9/28/2018                   $ 17,500.00
                                                                                                                       10/15/2018                   $ 17,500.00
                                                                                                                        4/13/2018                  $ 105,000.00
                                                                                                                        4/13/2018                     $ 7,670.00
                                                                                                                       10/31/2017                        $ 30.00
                                                                                                                       11/30/2017                        $ 30.00
                                                                                                                       12/29/2017                        $ 30.00
                                                                                                                        1/31/2018                        $ 30.00

           Total amount or value........................................................................................                           $532,790.00




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 910
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 938 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value           Reasons for payment or transfer


            SITLEY STEPHEN L
  4.25.                                                                                                                10/31/2017                    $ 12,500.00    Adjust Regular Earnings; Annl
             Creditor's Name
                                                                                                                       11/15/2017                     $ 9,090.91    Mgmnt Bns-2017 Paid 2018;
             3333 BEVERLY BLVD                                                                                         11/15/2017                     $ 3,409.09    Cash Reimbursement Non-Tax;
                                                                                                                       11/30/2017                    $ 14,166.67    Cell Phone Reimbursement;
                                                                                                                       12/15/2017                    $ 14,166.67    LTIP Bonus; Regular Earnings
             Street                                                                                                    12/29/2017                    $ 14,166.67
                                                                                                                        1/12/2018                    $ 14,166.67
             HOFFMAN ESTATES                                      IL                                  60179
                                                                                                                        1/31/2018                    $ 14,166.67
             City                                                 State                   ZIP Code
                                                                                                                        2/15/2018                    $ 14,166.67
                                                                                                                        2/28/2018                    $ 14,166.67
           Relationship to debtor                                                                                       3/15/2018                    $ 14,166.67
            Insider                                                                                                     3/30/2018                    $ 14,166.67
                                                                                                                        4/13/2018                    $ 14,166.67
                                                                                                                        4/30/2018                    $ 14,166.67
                                                                                                                        5/15/2018                    $ 14,166.67
                                                                                                                        5/31/2018                    $ 14,166.67
                                                                                                                        6/15/2018                    $ 14,166.67
                                                                                                                        6/29/2018                    $ 14,166.67
                                                                                                                        7/13/2018                    $ 14,166.67
                                                                                                                        7/31/2018                    $ 14,166.67
                                                                                                                        8/15/2018                    $ 14,166.67
                                                                                                                        8/31/2018                    $ 14,166.67
                                                                                                                        9/14/2018                    $ 14,166.67
                                                                                                                        9/28/2018                    $ 14,166.67
                                                                                                                       10/15/2018                    $ 14,166.67
                                                                                                                       11/14/2017                     $ 1,212.12
                                                                                                                       10/15/2018                     $ 3,541.67
                                                                                                                        4/13/2018                    $ 37,500.00
                                                                                                                        4/13/2018                     $ 4,273.00
                                                                                                                       11/15/2017                        $ 76.60
                                                                                                                        2/15/2018                        $ 25.42
                                                                                                                        4/30/2018                          $ 6.63
                                                                                                                        5/15/2018                        $ 23.20
                                                                                                                        9/28/2018                          $ 4.00
                                                                                                                       10/31/2017                        $ 30.00
                                                                                                                       11/30/2017                        $ 30.00
                                                                                                                       12/29/2017                        $ 30.00
                                                                                                                        1/31/2018                        $ 30.00
                                                                                                                        2/28/2018                        $ 30.00
                                                                                                                        3/30/2018                        $ 30.00
                                                                                                                        4/30/2018                        $ 30.00
                                                                                                                        5/31/2018                        $ 30.00
                                                                                                                        6/29/2018                        $ 30.00
                                                                                                                        7/31/2018                        $ 30.00
                                                                                                                        8/31/2018                        $ 30.00
                                                                                                                        9/28/2018                        $ 30.00

           Total amount or value........................................................................................                           $383,689.38

            TISCH THOMAS
  4.26.                                                                                                                10/14/2018                    $ 60,000.00 Retainer
             Creditor's Name

             3333 BEVERLY ROAD



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            BOD

           Total amount or value........................................................................................                            $60,000.00




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 page 911
              18-23537-rdd                          Doc 21                Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                                Pg 939 of 1892 Case number 18-23537                         (if known)
                Name




             Insider's name and address                                                                             Dates           Total amount or value          Reasons for payment or transfer


            TISCH THOMAS J
  4.27.                                                                                                                07/31/2018                  $ 192,544.44 Debt Interest Payments
             Creditor's Name
                                                                                                                       08/31/2018                  $ 192,544.44
             3333 BEVERLY ROAD                                                                                         10/01/2018                  $ 191,494.44



             Street

             HOFFMAN ESTATES                                      ILLINOIS                            60179

             City                                                 State                   ZIP Code

           Relationship to debtor
            Insider

           Total amount or value........................................................................................                           $576,583.32

            WEBER ROBERT
  4.28.                                                                                                                10/31/2017                    $ 11,875.00   AIP – Special Arrangement;
             Creditor's Name
                                                                                                                       11/15/2017                    $ 11,875.00   Cash Prize Award Advance;
             3333 BEVERLY ROAD                                                                                         11/30/2017                    $ 11,875.00   Cash Reimbursement Non-Tax;
                                                                                                                       12/15/2017                    $ 11,875.00   Cell Phone Reimbursement;
                                                                                                                       12/29/2017                    $ 11,875.00   LTIP Bonus; Regular Earnings;
             Street                                                                                                     1/12/2018                    $ 11,875.00   Stay Bonus
                                                                                                                        1/31/2018                    $ 11,875.00
             HOFFMAN ESTATES                                      ILLINOIS                            60179
                                                                                                                        2/15/2018                    $ 11,875.00
             City                                                 State                   ZIP Code
                                                                                                                        2/28/2018                    $ 11,875.00
                                                                                                                        3/15/2018                    $ 11,875.00
           Relationship to debtor                                                                                       3/30/2018                    $ 11,875.00
            Insider                                                                                                     4/13/2018                    $ 11,875.00
                                                                                                                        4/30/2018                    $ 11,875.00
                                                                                                                        5/15/2018                    $ 11,875.00
                                                                                                                        5/31/2018                    $ 11,875.00
                                                                                                                        6/15/2018                    $ 11,875.00
                                                                                                                        6/29/2018                    $ 11,875.00
                                                                                                                        7/13/2018                    $ 11,875.00
                                                                                                                        7/31/2018                    $ 11,875.00
                                                                                                                        8/15/2018                    $ 11,875.00
                                                                                                                        8/31/2018                    $ 11,875.00
                                                                                                                        9/14/2018                    $ 11,875.00
                                                                                                                        9/28/2018                    $ 11,875.00
                                                                                                                       10/15/2018                    $ 14,166.67
                                                                                                                       11/13/2017                        $ 39.55
                                                                                                                        4/13/2018                    $ 24,256.25
                                                                                                                       10/10/2018                    $ 63,334.00
                                                                                                                        4/13/2018                    $ 67,995.00
                                                                                                                        2/15/2018                       $ 138.32
                                                                                                                        4/30/2018                        $ 86.70
                                                                                                                       10/31/2017                        $ 30.00
                                                                                                                       11/30/2017                        $ 30.00
                                                                                                                       12/29/2017                        $ 30.00
                                                                                                                        1/31/2018                        $ 30.00
                                                                                                                        2/28/2018                        $ 30.00
                                                                                                                        3/30/2018                        $ 30.00
                                                                                                                        4/30/2018                        $ 30.00
                                                                                                                        5/31/2018                        $ 30.00
                                                                                                                        6/29/2018                        $ 30.00
                                                                                                                        7/31/2018                        $ 30.00
                                                                                                                        8/31/2018                        $ 30.00
                                                                                                                        9/28/2018                        $ 30.00

           Total amount or value........................................................................................                           $443,501.49




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                page 912
                   18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                 SEARS, ROEBUCK AND CO.                              Pg 940 of 1892 Case number 18-23537                     (if known)
                       Name




5. Repossessions, foreclosures, and returns
      List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
      creditor, sold at a foreclosure, transferred by a deed in lieu of forclosure, or returned to the seller. Do not include property listed in line 6.


       X
       q    None

                  Creditor's name and address                                        Description of the property                          Date                       Value of Property


5.0
                                                                                                                                                                $
                  Creditor's Name



                  Street




                  City                            State        ZIP Code




6. Setoffs
      List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
      of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
      debt.
       X
       q        None

                                                                                                                                          Date action was
                  Creditor's name and address                              Description of the action creditor took                                                       Amount
                                                                                                                                          taken
6.0

                Creditor's Name                                                                                                                                      $



                Street




                City                            State     ZIP Code

                                                                          Last 4 digits of account number: XXXX-




      Part 3:            Legal Actions or Assignments


7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits.
      List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the
      debtor was involved in any capacity - within one year before filing this case.


       q    None

                Case Title                                 Nature of Case                          Court or Agency's Name and address                                     Status of case

7.1             Barnes, Hazel, Individually and as         Asbestos                                THIRD JUDICIAL CIRCUIT COURT MADISON
                Special Administrator of the Estate                                                COUNTY
                of Fletcher Barnes, Deceased, vs.
                A.W. Chesterton Company, et al.,
                asbestos defendants including
                Sears, Roebuck and Co.




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                         page 913
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 941 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10-L-1000                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2        Barnes, Mary and George Barnes,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000477                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3        Barnhart, Ronald and Susan               Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Barnhart vs. Acco Engineered
           Systems, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC690950                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.4        Barrett, Gerald A. and Josephine         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Barrett, h/w vs. A.W. Chesterton, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           L-1904-10-AS                                                                  56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.5        Barron, William J. and Pauline           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Barron, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000667                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 914
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 942 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.6        Barry, John and Lynn Barry vs.           Asbestos                             SUPERIOR COURT NEW LONDON
           American Standard, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                70 HUNTINGTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW LONDON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.7        Bartek, Carol v. Sears, Roebuck          General Liability - Litigation
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           KC-2015-0832                                                                                                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.8        Bartholomew, Lazina v. Sears,            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co.; Sears Holdings                                               COUNTY OF KINGS
           Management Corporation; and
           Interprop Bedford, L.L.C.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1707/2015                                                                     360 ADAMS ST 4                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BROOKLYN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.9        Bartlett, James v. Sears Logistics       General Liability - Litigation       IN THE CIRCUIT COURT OF THE 17TH JUDICIAL
           Services, Inc., nka Innovel                                                   CIRCUIT IN AND FOR BROWARD COUNTY
           Solutions, Inc.; Sears Holdings                                               FLORIDA
           Management Corporation; and
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CACE-16-016567, Division 14                                                   201 SE 6TH ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FORT LAUDERDALE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.10       Barton, John v. Sears, Roebuck           General Liability - Litigation       COMMONWEALTH OF KENTUCKY FRANKLIN
           and Co. aka Sears Home Services                                               DISTRICT COURT SMALL CLAIMS DIVISION
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17-S-00127                                                                    600 W JEFFERSON ST 3012                              q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOUISVILLE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 915
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 943 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.11       Bartrum, Leonard and Georgia vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000386                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.12       Bashar, Richard, as Personal            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Annette Bashar, et al., vs. A.O.
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N12C08015ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.13       Bass, Cody v. Sears, Roebuck and        General Liability - Litigation       9TH JUDICIAL DISTRICT COURT PARISH OF
           Co.; and Sears Home                                                          RAPIDES STATE OF LOUISIANA
           Improvement Products, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           261,917, Division F                                                          701 MURRAY ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALEXANDRIA                      LA      71301

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.14       Bass, Frederick and Sarah Bass          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. Akzo Nobel Paints LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C12134ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.15       Basten, Lloyd and Joann Basten          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 916
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 944 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20161806                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.16       Bastfield, Lloyed T. and Marsha vs.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000423                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.17       Batchelor, John and Frances               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Batchelor vs. Arvinmeritor, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1427                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.18       Bateman, Felicia v. Sears Home            General Liability - Litigation       DISTRICT COURT OF MARYLAND PRINCE
           Service.; and Sears Roebuck & Co.                                              GEORGE'S COUNTY
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           50200315952017                                                                 14735 MAIN ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          UPPER MARLBORO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.19       Batiste, John P. v. Sears, Roebuck        Small Claims                         FIRST CITY COURT OF THE CITY OF NEW
           and Co.                                                                        ORLEANS ORLEANS PARISH LA
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-09407                                                                       421 LOYOLA AVE 201                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW ORLEANS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 917
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 945 of 1892 Case number 18-23537           (if known)
              Name



7.20       Batiste, Patty B. v. Sears, Roebuck      General Liability - Litigation       15TH JUDICIAL DISTRICT COURT PARISH OF
           and Co.; and Schindler Elevator                                               LAFAYETTE STATE OF LOUISIANA
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           218619, Division D                                                            800 S BUCHANAN ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LAFAYETTE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.21       Batson, Susan, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           John Batson, Jr., et al., vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C04200 ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.22       Baudhuin, Ruth Mary v. Sears,            General Liability - Litigation       IN THE CIRCUIT COURT OF THE FIFTEENTH
           Roebuck and Co.                                                               JUDICIAL CIRCUIT IN AND FOR PALM BEACH
                                                                                         COUNTY FLORIDA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           502017CA000329 (AH)                                                           205 N DIXIE HWY                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST PALM BEACH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.23       Bauer, Jason C. vs. Air and Liquid       Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Systems Corporation, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C48AB201267                                                                   669 WASHINGTON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EASTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.24       Bauer, Marjorie C., Executrix of the     Asbestos                             COURT OF COMMON PLEAS CAMBRIA COUNTY
           Estate of James E. Ellis, Deceased
           vs. Allied Glove Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 918
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 946 of 1892 Case number 18-23537            (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           2007-2085                                                                   200 S CENTER ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       EBENSBURG

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.25       Bauer, Mark v. Sears, Roebuck          Small Claims                         JUSTICE OF THE PEACH PRECINCT THREE
           and Co.                                                                     TARRANT COUNTY TX
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           JP03-17-SC00023213                                                          645 GRAPEVINE HWY 200                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       HURST

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.26       Bauer, Matt L. v. K Mart               General Liability - Litigation       IN THE IOWA DISTRICT COURTY FOR FAYETTE
           Corporation; Oelwein ATM, LLC;                                              COUNTY
           and Sears Roebuck & Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           LACV055116                                                                  114 N VINE ST SUITE 200                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       WEST UNION

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.27       Baum, Gary and Tracy aso State         General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Farm General Insurance Company                                              CALIFORNIA IN AND FOR THE COUNTY OF LOS
           v. Sears, Roebuck and Co.;                                                  ANGELES
           Winzeler Stamping Co.; MDX
           Group Inc.; and Does 1-50,
           inclusive
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           SC124943                                                                    1945 S HILL ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.28       Bautista, Santo and Jesusa v.          General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Sears, Roebuck and Co.                                                      ILLINOIS
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           2017-L-013232                                                               1500 MAYBROOK DR                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       MAYWOOD                          IL      60153

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.29       Baxley, Malcolm L. and Betty           Asbestos                             SUPERIOR COURT RICHMOND COUNTY
           Baxley vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 919
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 947 of 1892 Case number 18-23537           (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016RCCV548                                                                 735 JAMES BROWN BLVD                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUGUSTA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.30       BAYARDO MOLINA v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.31       Baylus, Amanda aso Homesite            General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Insurance Company of California v.                                          CALIFORNIA COUNTY OF RIVERSIDE RIVERSIDE
           Whirlpool, Inc.; Sears, Roebuck                                             COURTHOUSE
           and Co; ELBI International S P A;
           and Does 1-60
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           RIC1710716                                                                  4050 MAIN ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       RIVERSIDE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.32       Bayne, Sr.; Donald and Janettia        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Bayne vs. 84 Lumber Company, et                                             COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14L37                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.33       Bayouth, Stacy and Kay M., Jr. v.      Small Claims                         DISTRICT COURT TULSA COUNTY OK
           Sears, Roebuck and Co. and Sears
           Woodland Hills #1151
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CS-2018-06332                                                               500 SOUTH DENVER AVE W                               q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TULSA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 920
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 948 of 1892 Case number 18-23537           (if known)
              Name



7.34       Bazor, Robert and Kay Bazor vs.         Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Abex Corporation, et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           10-3965                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.35       Beaudoin, Albert and Ellen              Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Beaudoin vs. 84 Lumber Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.36       Beaudreau, Beverly, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Richard King Martin vs.
           4520 Corp., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001698                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.37       Beaulieu, Kathryn v. Sears              General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Roebuck & Company; Kellermeyer                                               BRISTOL COUNTY SUPERIOR COURT DEPT OF
           Bergensons Services, Inc.                                                    THE TRIAL COURT CIVIL ACTION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1673CV0124B                                                                   9 COURT ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TAUNTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.38       Bebo, Richard aso Allstate              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Company v. Sears,                                                  VENTURA
           Roebuck and Co.; Whirlpool
           Corporation; and Does 1-20




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 921
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 949 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           56-2015-00466840-CU-PO-VTA                                                    800 S VICTORIA AVE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VENTURA

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.39       Bechet, Patricia aso Arbella Mutual       General Liability - Litigation      COMMONWEALTH OF MASSACHUSETTS
           Insurance Company v. Sears
           Roebuck & Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16 1277                                                                       ONE ASHBURTON PL RM 1115                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BOSTON                          MA      2108

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.40       Beck, Shirley, Individually and as        Asbestos                            SUPERIOR COURT PROVIDENCE COUNTY
           Surviving Spouse, et al., Heirs of
           the late Charles Beck vs. 3M
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20186180                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.41       Becker, Arthur J. and Denise              Asbestos                            SUPREME COURT OF NEW YORK COUNTY OF
           Becker vs. A.O. Smith Water                                                   NEW YORK
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190113-14                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.42       Becker, William J. vs. John               Asbestos                            CIRCUIT COURT BALTIMORE CITY MARYLAND
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000864                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 922
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 950 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.43       Bednarek, Rosemary J.,                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Special                                                  COUNTY
           Administrator of the Estate of
           Edward J. Bednarek, deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.,
           a subsidiary of Sears Holdings
           Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L521                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.44       Behr, Margaret, Individually and as     Asbestos                             17TH JUDICIAL CIRCUIT COURT BROWARD
           Personal Representative of the                                               COUNTY
           Estate of Harry Behr, et al., vs.
           American Optical Corporation, et
           al, asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           09-032479(27)                                                                201 SE 6TH ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FORT LAUDERDALE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.45       Behringer, Sr.; Joseph and Dorothy      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Behringer, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000933                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.46       Belflower, Max W. v. Sears,             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co. and Does 1 to 20                                             KERN METROPOLITAN DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BVC-17-100088                                                                3131 ARROW ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BAKERSFIELD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 923
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 951 of 1892 Case number 18-23537           (if known)
               Name



7.47       Bell, Albert A. and Bell, Karney Y.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs Quigley Company, Inc., et al
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X04000177                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.48       Bell, Patricia A. and Richard Scott,       Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Individually and as Personal
           Representatives of the Estate of
           Copley Scott vs. Armstrong
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1301539                                                                         56 PATERSON ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW BRUNSWICK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.49       Bellach, Cordell J. vs. Armstrong          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           International, Inc., et al., asbestos                                           NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           10-190267                                                                       60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.50       Belletti, Liliana, Executrix for the       Asbestos                             COURT OF COMMON PLEAS NORTHHAMPTON
           Estate of Stefano Belletti, and                                                 COUNTY
           Liliana Belletti as surviving spouse
           vs. Allied Signal, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           C-48-AB-2010-056                                                                669 WASHINGTON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EASTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.51       BELONA KIDD v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 924
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 952 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.52       Benedict, Rachel and Robert aso          General Liability - Litigation       DISTRICT COURT OF THE STATE OF NEW YORK
           Narraganett Bay Insurance                                                     COUNTY OF NASSAU
           Company v. Sears, Roebuck and
           Co.; Air Alliance HVAC, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV-17077-17                                                                   99 MAIN ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.53       Bennett, Arthur B. and Pauletta          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Bennett vs. Owens Illinois Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           101001341                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.54       Benson, Ryan M. and Sarah A. v.          Small Claims                         STATE OF WISCONSIN CIRCUIT COURT
           Sears, Roebuck and Co.                                                        BURNETT COUNTY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018CV000108                                                                  7410 CO RD K 214                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SIREN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.55       Bent, Christopher v. Sears,              General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co. and Electrolux                                                COUNTY OF NEW YORK
           Home Products, Inc.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           9114565                                                                       60 CENTRE ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.56       Beres, Stefan vs. Air & Liquid           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Systems Corporation, et al.,                                                  MONROE
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 925
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 953 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16/8873                                                                       99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCHESTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.57       Bergeman, Carole, Individually and       Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           as Surviving Heir of the Estate of                                            LOUIS
           Robert Bergeman, Deceased vs.
           Bird Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC11037                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.58       Bergen, Dennis and Mary Bergen           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Basic, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           140600194                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.59       Bergeron, Donald J. et al. vs.           Asbestos                             IN THE 19TH JUDICIAL DISTRICT COURT OF
           Albany International Corporation et                                           EAST BATON ROUGE PARISH
           al. asbestos defendants including
           Sears, Roebuck and Co. (70
           named defendants)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           527304                                                                        300 NORTH BLVD                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BATON ROUGE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.60       Bernard, Barbara, as Special             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Stanley Bernard, et al., vs.
           Asbestos Corporation Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 926
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 954 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           14L94                                                                           155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.61       Bernerking, Viola v. Sears,                General Liability - Litigation       IN THE 45TH JUDICIAL CIRCUIT COURT LINCOLN
           Roebuck and Company                                                             COUNTY MISSOURI
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18L6-AC00813                                                                    45 BUSINESS PARK DR                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TROY

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.62       Berry, John W. and Barbara Jean            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Berry h/w vs. Honeywell                                                         COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           151102015                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.63       Berube, James and Tammy                    Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Berube vs. Advance Auto Parts, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20160995                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.64       Bettis, Thomas R. and Marlene vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X03001167                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 927
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 955 of 1892 Case number 18-23537           (if known)
              Name



7.65       Bettke, Henry R. and Lola Bettke       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. ABB, Inc., et al., asbestos                                             NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           190260-15                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.66       Betts, Victor Eugene and Brenda        General Liability - Litigation       IN THE CIRCUIT COURT IN AND FOR BAY
           McVeigh v. Sears, Roebuck and                                               COUNTY FLORIDA
           Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           160008863CA                                                                 300 E 4TH ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PANAMA CITY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.67       BETTY BROWN v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17WC11137                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.68       BEVERLY POWELL v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.69       Beveryl Hodgkin v. Sears, Roebuck      EEOC Claims
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           440-2017-04167                                                                                                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.70       Bhatt, Sudha aso Mid Century           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Insurance Company v. Sears,                                                 CALIFORNIA COUNTY OF SANTA CLARA
           Roebuck and Co.; and Does 1-20,
           inclusive


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 928
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 956 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        191 N 1ST ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JOSE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.71       Biagetti, Marilyn L. and Roger          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Biagetti vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20172761                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.72       Bialozynski, thomas W. and Bonnie       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           L. his wife vs. Quigley Company
           Inc., et al. asbestos defendants
           including Sears, Reobuck and Co.
           (47 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000217                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.73       Bibb, Molly v. Sears Roebuck and        General Liability - Litigation       STATE OF LOUISIANA
           Co.; and ABC Insurance Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           781-543, Division N                                                          3624 N 22ND ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MILWAUKEE                       WI      53206

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.74       BIBIANO LOEZZA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17WC7324                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.75       Bickham, Robert and Michelle aso        General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Allstate Insurance Company v. LG                                             PHILADELPHIA COUNTY FIRST JUDICIAL
           Electronics USA, Inc.; and Sears                                             DISTRICT OF PENNSYLVANIA CIVIL TRIAL
           Roebuck and Company                                                          DIVISION


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 929
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 957 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180100907                                                                      296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal
                                                                                          CHESTNUT ST
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.76       Bienkowski, Patricia and Leon             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Bienkowski vs. A.O. Smith Water                                                HERKIMER
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           00097729                                                                       301 N WASHINGTON STREET                              q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HERKIMER

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.77       Biggs, Joseph and Mary aso                General Liability - Litigation       IN THE UNITED STATE DISTRICT COURT FOR
           Allstate New Jersey Insurance                                                  THE DISTRICT OF NEW JERSEY
           Company v. Electrolux North
           America, Inc.; Electrolux Home
           Products, Inc.; and Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1:8-cv-03355                                                                   COOPER ST                                            q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CAMDEN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.78       Billings, Norma and Norman v. R.J.        General Liability - Litigation       SUPERIOR COURT CUMBERLAND COUNTY
           Grondin & Sons; Sears, Roebuck                                                 DISTRICT COURT
           and Co.; and GGP - Maine Mall,
           LLC
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV-2017-                                                                       117 DICK ST                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          FAYETTEVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.79       Billingsley, Wilson and Margaret          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Billingsley, his wife v. Owens-                                                MARYLAND
           Illinois Glass Co., f/k/a
           Owens-Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (50 named
           defendants)




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 930
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 958 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X03001202                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.80       BILLY CALLAWAY v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1101045059-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.81       Biri, Mark A. and Debra G. Biri, his    Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. John Crane-Houdaille, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000907                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.82       Bishop, Lewis, Individually and as      Asbestos                             DISTRICT COURT OF NEUCES TEXAS
           Representative of the Estate of
           Evelyn Bishop, Deceased v. Able
           Supply Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        901 LEOPARD ST 803                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CORPUS CHRISTI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.83       Bjonnes, Kenneth and Maria              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Bjonnes vs. Amchem Products,                                                 NEW YORK
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190313/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 931
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 959 of 1892 Case number 18-23537           (if known)
              Name



7.84       Blackburn, Jerry, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Malta Blackburn,
           Deceased vs. ABB, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L1407                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.85       Blackburn, Joseph G. and Violet          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Blackburn, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (53
           defendants named)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000228                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.86       Blackstone, Jr., Samuel and Erma         Asbestos                             BALTIMORE CITY CIRCUIT COURT OF
           Blackstone, his wife, Pltfs vs. John                                          MARYLAND MD
           Crane-Houdaille, Inc., et al
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000701                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.87       Blanco, Luis aso Stillwater Property     General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           & Casualty Insurance Company v.                                               CALIFORNIA COUNTY OF SAN BERNARDINO SAN
           Watts Regulator Co.; Omni Filter                                              BERNARDINO COURTHOUSE
           co., Inc.; Sears, Roebuck and Co.;
           and Does 1-60
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CIVDS1713297                                                                  247 W 3RD ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN BERNARDINO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.88       Blaney, Lonnie vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.,                                                    COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 932
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 960 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV02482176                                                                     1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.89       Blanton, Donna, Individually and as       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Administratrix of the Estate of                                                COUNTY
           Michael Blanton, deceased vs.
           Owens Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           151100480                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.90       Blaser, Maurice B. vs. Union              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000356                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.91       Blatt, Paula Bridget, as                  Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Administratrix for the Estate of                                               NEW YORK
           Robert Blatt, and Paula Bridget
           Blatt, Individually vs. A.O. Smith
           Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190237-15                                                                      60 CENTRE ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.92       BLEDAR MUKAJ v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1709065037-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 933
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 961 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.93       Bledynh, Greg aso California             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Capital Insurance Company v.                                                  RIVERSIDE
           Sears, Roebuck and Co.; Excel
           Direct; MXD Group, Inc.; and Does
           1-20
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PSC 1706739                                                                   265 N BROADWAY                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BLYTHE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.94       Blessed, Aijan v. Sears, Roebuck         General Liability - Litigation       IN THE CIRCUIT COURT OF THE 15TH JUDICIAL
           and Co.                                                                       CIRCUIT IN AND FOR PALM BEACH COUNTY
                                                                                         FLORIDA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015CA009499                                                                  205 N DIXIE HWY                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST PALM BEACH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.95       Blevins, Brenda, Individually and        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           as Personal Representative of the                                             COUNTY
           Estate of Kenneth Blevins,
           Deceased vs. Owens Illinois, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151101746                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.96       Blick, Richard Lee, Individually and     Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           as Special Administrator of the
           Estate of Sylvia Blick, Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000504                                                                   BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREENVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.97       Blink, Brian and Deanna Blink vs.        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Alliance Laundry Systems, LLC, et                                             COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 934
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 962 of 1892 Case number 18-23537           (if known)
                Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001547                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.98       Block, Stephanie aso Vermont              General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS LYNN
           Mutual Insurance Co. v. Sears                                                  DISTRICT COURT
           Roebuck & Company and
           Whirlpool Corporation
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                             580 ESSEX ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LYNN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.99       Blodgett, Owen and Myrna Blodgett         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           156622                                                                         56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.100      Blom, Verdae vs. Advance Auto             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Parts, Inc., et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000361                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.101      Blystone, John R. and Bridget             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Blystone vs. Owens Illinois, Inc., et                                          COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180200511                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 935
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 963 of 1892 Case number 18-23537           (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.102      Bob Zybach, Pltf. vs. Sears,               Small Claims                         BENTON COUNTY CIRCUIT COURT OR
           Roebuck, and Co, Dft.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17SC14377                                                                       102 NE A ST 203                                      q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BENTONVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.103      Bobby Day v. Sears, Roebuck and            Workers' Compensation                UNKNOWN
           Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           W1702065031-0001                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.104      Bodecker, Theresa J. aso County            General Liability - Litigation       IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL
           Mutual Insurance Company v.                                                     CIRCUIT CHAMPAIGN COUNTY ILLINOIS
           Sears, Roebuck & Company, dba
           Sears, alternatively dba Sears
           Home Services
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016-LM-93                                                                      MOULTRIE COUNTY COURTHOUSE 10 S MAIN ST              q    On appeal
                                                                                           12
                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SULLIVAN

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.105      Bodo, Lajos vs. Honeywell                  Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           140300386                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.106      Boerschinger, Julius C. and Myrna          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           R. Boerschinger vs. Asbestos                                                    COUNTY
           Corporation Limited, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 936
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 964 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000621                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.107      Boggs, Donald and Emeline,              Asbestos
           Collins, Jimmie Jr and Edna L vs
           A.P. Green Services, Inc., et al
           (asbestos dfts, including Sears,
           Roebuck and Co.)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                                                                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.108      Bohara, Rosemary, Executor of the       Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Estate of Bessie B. Richardson vs.
           Sears, Roebuck and Co., et al.,
           asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.109      Bohland, Charles v. Sears               General Liability - Litigation       LORAIN COUNTY COURT OF COMMON PLEAS
           Holdings Corporation; Sears,
           Roebuck and Co.; Border Transfer,
           Inc; Ohio Bureau of Workers'
           Compensation, Administrator
           Sarah Morrison; John Doe
           Defendant, 1-5
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18CV196440                                                                   225 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ELYRIA                          OH      44035

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.110      Bolderoff, Mathew and Victoria          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Bolderoff vs. Air & Liquid Systems                                           COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 937
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 965 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           12L1562                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.111      Bolinsky, Jr.; Anthony and Lillian         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Bolinsky, h/w vs. Honeywell                                                     COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           141203903                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.112      Bollin, Richard and Wanda v.               General Liability - Litigation       IN THE 87TH JUDICIAL DISTRICT COURT OF
           Sears, Roebuck & Co.; Keith                                                     LIMESTONE COUNTY
           Dempsey, individually & DBA
           Texas Weathermakers; and LB
           Tech, Inc.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           30,506-B                                                                        100 W WASHINGTON ST 3                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ATHENS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.113      Bolt, James Allen and Elizabeth            Small Claims                         DANE COUNTY CIRCUIT COURT WI
           Tjepkes Bolt v. Sears Roebuck and
           Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18 SC 2232                                                                      215 S HAMILTON ST 2000                               q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MADISON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.114      Bolyard, Michael J., Personal              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Fred R. Bolyard, vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X13000044                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 938
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 966 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.115      Bond, Woodrow vs. 4520 Corp.,            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001630                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.116      Bondurant, Jerald and Carolyn            Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Bondurant vs. ABB, Inc., et al.,                                              LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00791                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.117      Bonham, Ben N. vs. John                  Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000242                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.118      Bonilla Rodriguez, Carmen;               General Liability - Litigation       SALA SUPERIOR DE PONCE
           Esposo Candido de Jesus; and
           Janette de Jesus Bonilla v. Sears
           Roebuck de Puerto Rico Inc.; XYZ
           Insurance Company; ABC Corp.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           JDP2017-0315(604)                                                             2150 AVENIDA SANTIAGO DE LOS CABALLEROS              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PONCE                           PRI     00716

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.119      Bonner, John and Margaret A. v.          General Liability - Litigation       IN THE DISTRICT COURT OF MARYLAND FOR
           Sears, Roebuck & Co.                                                          BALTIMORE COUNTY CIVIL DIVISION




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 939
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 967 of 1892 Case number 18-23537           (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           80400310162017                                                                 8914 KELSO DR                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ESSEX

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.120      Bonner, Steven v. Rexon Industrial        General Liability - Litigation       EASTERN DISTRICT OF WASHINGTON - UNITED
           Corp., Power Tools Specialist, Inc.                                            STATES DISTRICT COURT WA
           and Sears, Roebuck & Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18-cv-00288-RMP                                                                25 S 3RD ST                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          YAKIMA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.121      Boone, William vs Quigley                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X04000192                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.122      Bordelon, Burton vs. Albany               Asbestos                             19TH JUDICIAL DISTRICT COURT PARISH OF
           International Corp., et al., asbestos                                          EAST BATON ROUGE STATE OF LOUISIANA
           defendants including Sears,
           Roebuck and Co. (72 named
           defendants)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           531581                                                                         300 NORTH BLVD                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BATON ROUGE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.123      Bordelon, Christopher James v.            Small Claims                         6TH CIRCUIT STATE OF NH DISTRICT
           Sears Steeplegate Mall #2023 &                                                 DIVISION-HOOKSETT
           Sear, Roebuck & Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           4202017SC00400                                                                 101 MERRIMACK ST                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HOOKSETT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 940
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 968 of 1892 Case number 18-23537           (if known)
              Name



7.124      Borden, Norma, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Donald Borden, Deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001039                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.125      Bordine, Paul and Rose vs.               Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Co., Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (50 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-00139                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.126      Borst, Beverly, et al., as the           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           surviving heirs of Richard Borst,                                             LOUIS
           Deceased vs. Aerco International,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1622CC10551                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.127      Bos, Donald and Jackie Bos vs.           Asbestos                             CIRCUIT COURT COOK COUNTY
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L007882                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.128      Bostic, Brian and Lawana Bostic,         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. Afton Pumps Inc., et                                             COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 941
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 969 of 1892 Case number 18-23537           (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000069                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.129      Bostic, James P., Individually and       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           as Personal Representative of the
           Estate of Paula Joe Bostic, et al.,
           vs. Union Carbide Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X14000354                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.130      Bostic, Raymond vs. A.O. Smith           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X14000238                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.131      Boston, Linde, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Ora Boston, Deceased vs. Air &
           Liquid Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000854                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.132      Boswell, Richard and Donna               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Boswell, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 942
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 970 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000468                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.133      Boule, Donald v. 84 Lumber, et al.,     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           asbestos defendants including                                                COUNTY
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1064                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.134      Boulevard Ventures, LLC, a              Real Estate                          CLARK COUNTY DISTRICT COURT NV
           Nevada limited liability company v.
           Sears, Roebuck and Company A
           New York Corporation; Does I
           Through X, And Roe Corporations I
           Through X?
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           A-15-721286-C                                                                333 S LAS VEGAS BLVD                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAS VEGAS                       NV      89101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.135      Bouyer, William vs. John                Asbestos                             BALTIMORE CITY CIRCUIT COURT MD
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000493                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.136      Bova, Lavonne M. vs. A.W.               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001194                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 943
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 971 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.137      Bowdish, Boyd and Grace                  Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Bowdish, his wife vs. Arvinmeritor,                                           LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00617                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.138      Bowie, Roger and Tanis Bowie, his        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. AGCO Corporation, et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000107                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.139      Bowling, William L. and Jeannie vs.      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (48
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-03-000887                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.140      Bowman, Laura v. Sears, Roebuck          General Liability - Litigation       19 JUDICIAL DISTRICT COURT PARISH OF EAST
           and Company and XYZ Insurance                                                 BATON ROUGE STATE OF LOUISIANA
           Company, et al
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C663942 Section 23                                                            300 NORTH BLVD                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BATON ROUGE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.141      Bowman, Robert and Doris Fay             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Bowman vs. A.W. Chesterton, Inc.,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 944
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 972 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1052                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.142      Bowman, Robert F. v. Sears,             Customer                             SUPERIOR COURT LOS ANGELES COUNTY
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CHA 12W01119                                                                 1945 S HILL ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.143      Boyd, Joyce and Mack Riley,             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Co-Special                                               COUNTY
           Administrators of the Estate of
           Curtis Riley, Sr., Deceased vs.
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000212                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.144      Boyd, Richard v. Elton Latroy           General Liability - Litigation       IN THE COURT OF COMMONS PLEAS
           Guinyard, Sears, Roebuck and
           Co.; and Wolverine Worldwide
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016-CP-38-00006                                                             115 CENTRAL PLAZA N 400                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CANTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.145      Boykin, Leroy and Cheryl Boykin         Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000120                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 945
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 973 of 1892 Case number 18-23537           (if known)
              Name



7.146      Boylan, Patrick and Karen v. Sears      Small Claims                         STATE OF MICHIGAN 2A JUDICIAL DISTRICT
           & Roebuck Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-3507-SC-P                                                                 425 N MAIN ST 101                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ADRIAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.147      Boyo, John and Anita v. Scott           General Liability - Litigation       JUSTICE OF THE PEACE PRECINCT PLACE
           Walters; Sears Holdings (Sears                                               DALLAS COUNTY
           Roebuck)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           JS18-00100H                                                                  7201 S POLK ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.148      Bozeman, Bessie L. as Personal          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Frank P. Bozeman, et al. vs. Ace
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C06016ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.149      BRADLEY LUSTER v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.150      Bradley, Craig and Margaret             Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Bradley vs. ACMAT Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 946
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 974 of 1892 Case number 18-23537           (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.151      Bradley, Kenneth E. and Kathleen          Asbestos                             UNKNOWN
           Bradley, h/w vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180104881                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.152      Bradley, Theodore vs. CBS                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           12L1718                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.153      Bradshaw, Rodney M. vs.                   Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Honeywell International, Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180901334                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.154      Brady, Edward and Mary Brady vs.          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Air and Liquid Systems Corp., et                                               COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17020689                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.155      Heidingsfelder, Todd E. aso               General Liability - Litigation       24TH JUDICIAL DISTRICT COURT PARISH OF
           ANPAC Louisiana Insurance                                                      JEFFERSON STATE OF LOUISIANA
           Company v. Electrolux Home
           Products, Inc. and Sears, Roebuck
           & Company




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 947
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 975 of 1892 Case number 18-23537           (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           Unknown                                                                       200 DERBIGNY ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GRETNA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.156      Hein, James vs. Advance Auto             Asbestos                             PHILADELPHIA COUNTY COURT OF COMMON
           Supply, et al., asbestos defendants                                           PLEAS
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           100500689                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.157      Heiple, Russell, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Charles Heiple, Jr., Deceased
           vs. Agco Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L1292                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.158      Helen Johnson v. Sears, Roebuck          EEOC Claims                          STATE OF CALIFORNIA DEPT OF FAIR
           and Co.                                                                       EMPLOYMENT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37A201403872C                                                                 2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELK GROVE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.159      Helfrich, Don vs. A.W. Chesterton,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1014                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 948
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 976 of 1892 Case number 18-23537           (if known)
              Name



7.160      Hemling, Joanne L., Personal            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative for the Estate of
           Harry B. Frost, Jr., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.161      Hemphill, Milton and Marsha             Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Hemphill, his wife vs. 84 Lumber                                             LOUIS
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1622CC11513                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.162      Hendershot, Jr.; Walter, as             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Executor of the Estate of Walter A.                                          BROOME
           Hendershot, Sr., vs. A.O. Smith
           Water Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2013/002453                                                                  92 COURT STREET                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BINGHAMTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.163      Hendry, Barbara and William vs.         Asbestos                             CIRCUIT COURT OF COOK COUNTY ILLINOIS
           A.W. Chesteron Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L007417                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.164      Henn, William vs. A.O. Smith            Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 949
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 977 of 1892 Case number 18-23537           (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MID-L-686-10 AS                                                                56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.165      Hennessy, William vs. Owens               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180403519                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.166      Henriquez, Patricia, Individually         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                            COUNTY
           Estate of Helen Schwartz,
           Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000791                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.167      Henry, Ervin L. and Joan B. Henry,        Asbestos                             CIRCUIT COURT BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X06000674                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.168      Henry, Joan vs. Union Carbide             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000225                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 950
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 978 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.169      Henry, Rhonda and Mitchell a/s/o         General Liability - Litigation       ORANGE COUNTY DISTRICT COURT NC
           N.C. Joint Underwriters Ass'n v.
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18CV001104                                                                    106 E MARGARET LN                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HILLSBOROUGH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.170      Hensen, Anna A. and Frederick            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hensen, her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X08000176                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.171      Henthorn, Charles R. Jr. vs. A.O.        Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Smith Corporation et al. asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co. (103 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV-04-522425                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.172      Herget, Sr.; Milton and Nellie A.        Asbestos                             UNKNOWN
           Herget, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000474                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.173      Herhold, Thomas R. and Victoria          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Herhold vs. AII Acquisition Corp.,                                            COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 951
             18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 979 of 1892 Case number 18-23537           (if known)
                Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000165                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.174      Herman, Lawrence E. and Maurine           Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY NEW
           Herman, Husband and Wife vs.                                                   JERSEY
           B.F. Goodrich, et al., asbestos
           defendants including Sears
           Holdings Corp. Individually and as
           successer in interest to Sears
           Roebuck and Company
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           L-2951-09AS                                                                    56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.175      Herman, Marilyn v. Sears,                 General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14596-2016                                                                     400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NY                              NY      11722

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.176      Hernandez, Cerci and Jorge v.             General Liability - Litigation       TRAIL COURT OF THE COMMONWEALTH
           Sears Roebuck & Co.; and Dorothy                                               SUPERIOR COURT DEPARTMENT
           Harris
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                             583 NEWARK AVE                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          JERSEY CITY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.177      Hernandez, Iris v. Sears, Roebuck         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co., and Does 1 to 25,                                                     SAN BERNARDINO
           inclusive
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CIV D8 1602491                                                                 247 W 3RD ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN BERNARDINO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.178      Hernandez, Maria Vazquez v.               General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Sears, Roebuck and Co.                                                         STATE OF GEORGIA


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 952
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 980 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C 05195-3                                                                    75 LANGLEY DR                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAWRENCEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.179      Hernandez, Raul Estrada and             Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Modesta Alverez, his wife vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-5366-17AS                                                              56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.180      Hernandez, Rosie a/s/o State Farm       General Liability - Litigation       CONTRA COSTA COUNTY - SUPERIOR COURT -
           General Insurance Company v.                                                 MARTINEZ CA
           Electrolux Home Products, Inc.;
           Sears, Roebuck and Co.; and Does
           1 to 20, Inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C18-01678                                                                    725 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MARTINEZ

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.181      Herrera, Denise; Chris J. Romero;       General Liability - Litigation       STATE OF NEW MEXICO COUNTY OF SANTA FE
           Kaleb Vialpando v. Sears Roebuck                                             FIRST JUDICIAL DISTRICT COURT
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           D-101-CV-2017-00965                                                          225 MONTEZUMA AVE                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA FE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.182      Herrera, Gustavo aso American           General Liability - Litigation       IN THE 189TH JUDICIAL DISTRICT COURT OF
           Risk Insurance Company, Inc. v.                                              HARRIS COUNTY TEXAS JUDICIAL DISTRICT
           Sears, Roebuck & Co.; Electrolux
           Home Products Inc., aka/dba
           Electrolux, Frigidaire; and LG
           Electronics dba Goldstar
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-82882 / Court 189                                                       201 CAROLINE ST 1210                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HOUSTON

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 953
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 981 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.183      Herrman, Tammy, as Special              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           Ernest Orr vs. Avocet Enterprises
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L854                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.184      Hershey, William, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Peggy Hershey,
           Deceased vs. Ace Hardware
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001422                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.185      Hess, George J.and Marie E. Hess,       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., abestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X10000094                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.186      Hesson, Gary R. and Mary Beth v.        General Liability - Litigation       IN THE MAGISTRATE COURT OF CABELL
           Sears Roebuck & Co.                                                          COUNTY WEST VIRGINIA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-M06C-02239                                                                750 5TH AVE B13                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HUNTINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.187      Hester, Clyde and Gloria Jane           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hester vs. A.O. Smith Corporation,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 954
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 982 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001054                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.188      Hibbeler, Kenneth vs. 84 Lumber          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Company, et al., asbestos                                                     LOUIS
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1322-CC10092                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.189      Hicks, Charles R. Jr. and Earline        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000250                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.190      Hidalgo, Miriam v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY MIDDLESEX
           and Company; John Doe 1-5; ABC                                                COUNTY LAW DIVISION
           Company/Corporation 1-5
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-004048-17                                                               130 ALBANY ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.191      Higgins, Barry and Brenda vs.            Asbestos                             FAIRFIELD AT BRIDGEPORT SUPERIOR CT
           Advance Auto Parts, etc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None                                                                          1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 955
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 983 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.192      HILDA HUITRON v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.193      Hill, Junior C. and Olga Hill vs. 3M     Asbestos                             SUPERIOR COURT PROVIDENCE
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC143394                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.194      Hill, Michael aso Central Mutual         General Liability - Litigation       STATE OF NORTH CAROLINA ORANGE COUNTY
           Insurance Company v. Sears,                                                   IN THE GENERAL COURT OF JUSTICE
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17CV001790                                                                    ORANGE COUNTY COURTHOUSE                             q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HILLSBOROUGH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.195      Hillary Brackett v. Sears, Roebuck       EEOC Claims                          BALTIMORE FIELD OFFICE - BALTIMORE MD
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           531201601103                                                                  3701 KOPPERS ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE                       MD      21227

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.196      Hilliman, Lawrence, Individually         Asbestos                             SUPERIOR COURT VENTURA COUNTY
           and as Successor-in-Interest to
           Harold Dean Hilliman vs. Asbestos
           Corporation, Ltd., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           56-2015-00466350-CU-AS-VTA                                                    800 S VICTORIA AVE                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VENTURA

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 956
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 984 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.197      Hillis, David vs. Archer Daniels        Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           Midland Company, et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17L154                                                                       115 E WASHINGTON STREET ROOM 102                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.198      Hillis, David, Individually and as      Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           Special Administrator of the Estate                                          COUNTY
           of Nancy Hillis, Deceased vs.
           Archer Daniels Midland Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L0000110                                                                 115 E WASHINGTON STREET ROOM 102                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.199      Hill-Jacobson, Cindy and Rosalie        General Liability - Litigation       DISTRICT COURT COUNTY OF EL PASO STATE
           A. Hill v. Sears, Roebuck and Co.                                            OF COLORADO
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017CV031848                                                                 270 S TEJON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLORADO SPRINGS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.200      Hinton, Edith, Individually and as      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of Albert Hinton, Jr. and
           Edith Hinton, as Surviving Spouse
           of Albert Hinton, Jr. vs John
           Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [53 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24x05000454                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.201      Hinzmann, Judith, Individually and      Asbestos                             SUPERIOR COURT KING COUNTY
           as Personal Representative of the
           Estate of Helmut Hinzmann,
           Deceased vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 957
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 985 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           162096344SEA                                                                 516 3RD AVE                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SEATTLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.202      Hite, Michael and Jo Ann Hite, his      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. John Crane-Houdaille, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000248                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.203      Hockman, Cletus vs. Owens-Illinois      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Glass Co., et al asbestos                                                    MARYLAND
           defendants including Sears,
           Roebuck and Co. (50 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X03001101                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.204      Hodges, Duane L. a/s/o East Penn        General Liability - Litigation
           Manufacturing Co. by and through
           it's agent, Sedgwick CMS v.
           Russell Hammond and Sears,
           Roebuck and Co. d/b/a Sears Auto
           Center and d/b/a Sears Store 6515
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018CP4203264                                                                                                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.205      Hodkinson, Edwin J. and                 Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Jacqueline L. Hodkinson vs.                                                  JEFFERSON
           American Biltrite Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 958
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 986 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2013-2307                                                                     317 WASHINGTON ST 10                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WATERTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.206      Hoeffler, Martin L. Jr. and Hoeffler,    Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Judy A. vs. Quigley Company, Inc.,
           et al asbestos defendants including
           Sears, Roebuck and Co. (47
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000187                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.207      Hoeft, Clyde and Janet Rhodes            General Liability - Litigation       THE SUPERIOR COURT OF THE STATE OF
           aso State Farm General Insurance                                              CALIFORNIA FOR THE COUNTY OF SHASTA
           Company v. Sears, Roebuck and
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18CV0854                                                                      1500 COURT ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         REDDING

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.208      Hoepker, Tom vs. A.W.                    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1012                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.209      Hofelder, Charles A. and Erne            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Hofelder, h/w vs. Sunoco, Inc., et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15070117                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 959
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 987 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.210      Hoffman, Jackson and Ruth               Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Hoffman, his wife vs. Union
           Carbide Corporation, et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000041                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.211      Hoffman, Marie J. and John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hoffman, her husband vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000669                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.212      Hogan, Jean vs. 84 Lumber, et al.,      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           asbestos defendants including                                                COUNTY
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000707                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.213      Hogard, Dale and Eva Hogard vs.         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           84 Lumber Company, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L466                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.214      Hogeland, Karen v. Sears,               General Liability - Litigation       IN THE CIRCUIT COURT OF ETOWAH COUNTY
           Roebuck & Company/K-Mart                                                     ALABAMA
           Corporation; et al.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 960
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 988 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           31-CV-2016-900769.00                                                        801 FORREST AVE 202                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       GADSDEN

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.215      Hohman, Beth K. aso Erie               General Liability - Litigation       DISTRICT COURT OF MARYLAND FOR
           Insurance Exchange v. Sears                                                 MONTGOMERY COUNTY
           Roebuck & Company; and Watts
           Water Technologies, Inc.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           602000050242017                                                             8552 2ND AVE                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       SILVER SPRING

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.216      Hokenson, John v. Sears, Roebuck       General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           126605                                                                      60 CENTRE ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.217      Holbrook, Mary Ellen and Brian R.      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Waters as Co-executors for the                                              NEW YORK
           Estate of Elizabeth M. Waters vs.
           ABB, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           190263/2017                                                                 60 CENTRE ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.218      Holland, Steve and Carter v. Sears     General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Holdings Management Corporation;                                            STATE OF GEORGIA
           Sears, Roebuck and Co.; Whirlpool
           Corporation; and Robershaw
           Controls Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           16 C 04800-1                                                                75 LANGLEY DR                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       LAWRENCEVILLE                   GEORGIA   30046

                                                                                       City                            State     ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 961
             18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 989 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.219      Hollandsworth, William and Helen           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hollandsworth, his wife, vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X07000044                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.220      Holliday, John W. v. Sears                 Small Claims                         FRESNO COUNTY - SUPERIOR COURT - FRESNO
           Roebuck and Co                                                                  CA
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18 CE SC00277                                                                   1100 VAN NESS AVE                                    q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FRESNO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.221      Holliday, Louis and Thomasina vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24-X-04-000248                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.222      Hollingshead, Jon L. vs. A.W.              Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L009560                                                                     555 W HARRISON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.223      Holly Hill Mall, LLC v. Sears,             Real Estate                          ALAMANCE DISTRICT COURT GENERAL COURT
           Roebuck and Co.                                                                 OF JUSTICE NC




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 962
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 990 of 1892 Case number 18-23537           (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-CVD1503                                                                    212 W ELM ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GRAHAM

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.224      Holm, Jacqueline, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Todd Holm, Deceased
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16L68                                                                         155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.225      Holman, Jr.; Hubert L., et al.,          Asbestos                             19TH JUDICIAL DISTRICT COURT PARISH OF
           Individually and on Behalf of                                                 EAST BATON ROUGE
           Audrey Holman vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C648209                                                                       300 NORTH BLVD                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BATON ROUGE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.226      Holmes, Fred J. vs. Union Carbide        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000989                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.227      Holstege, Arlyn G. and Lois              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Holstege, his wife vs. Amway
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 963
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 991 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N14C06038ASB                                                                  500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.228      Holstrom, Douglas and Rebecca            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Holstrom vs. Ace Hardware                                                     COUNTY
           Corporation, et al., asbestos
           defendants inlcuding Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L1956                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.229      Holt, Artis E. and Sherry vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (63
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000400                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.230      Holt, June D. and Acey v. Sears,         General Liability - Litigation       CIRCUIT COURT OF THE SECOND JUDICIAL
           Roebuck and Co.                                                               CIRCUIT IN LEON COUNTY FLORIDA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016-CA-002507                                                                301 S MONROE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TALLAHASSEE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.231      Holt, Richard and Kathleen vs.           Asbestos                             CIRCUIT COURT BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000041                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 964
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 992 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.232      Holt, Sharon K., Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Heirs                                            COUNTY
           and Estate of Arnold Holt, Jr.,
           Deceased vs. Alfa Laval, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L640                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.233      Holthaus, Robert and Betty               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Holthaus, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000392                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.234      Homer, Tammy Individually and as         Asbestos                             IN THE DISTRICT COURT OF MORRIS COUNTY
           Personal Representative of The                                                TEXAS 76TH276TH JUDICIAL DISTRICT
           Estate of Coy Jean Traylor
           deceased et al. vs. Georgia Pacific
           Corporation et al. asbestos
           defendants including Sears,
           Roebuck and Co. (17 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           21,962                                                                        500 BROADNAX ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DAINGERFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.235      Hopkins, Barbara aso Universal           General Liability - Litigation       IN THE COUNTY COURT IN AND FOR MARTIN
           Property & Casualty Insurance                                                 COUNTY FLORIDA
           Company v. Paula Suzette
           Corrales; and Sears, Roebuck and
           Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17-1113SC                                                                     100 SE OCEAN BLVD                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         STUART

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 965
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 993 of 1892 Case number 18-23537           (if known)
               Name



7.236      Hopkins, James F. Jr. vs. Quigley         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Reobuck and Co. (47 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000238                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.237      Hoppes, Robert and Denise                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hoppes vs. Asbestos Corporation                                                COUNTY
           Ltd., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L380                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.238      Horan, Donald and Eleanor aso             General Liability - Litigation       IN THE CIRCUIT COURT IN AND ST LUCIE
           Universal Property & Casualty                                                  COUNTY FLORIDA
           Insurance Company v. FSA
           Network, Inc.; G-Boyz, LLC; Daniel
           Gonzalez, as last known officer;
           director of G-Boyz, LLC; Sears,
           Roebuck and Co. dba Sears Home
           Services, Sears Appliance Repair a
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           562017CA001725AXXXHC                                                           01 S INDIAN RIVER DR                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          FORT PIERCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.239      Horn, Dennis vs. John                     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X11000612                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.240      Horstman, Gerald vs.                      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Allis-Chalmers Corporation                                                     COUNTY
           Products Liability Trust, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 966
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 994 of 1892 Case number 18-23537           (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016l001255                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.241      Horton, Paula and David Horton vs.      Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           A.O. Smith Corporation, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18L0217                                                                      ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.242      Horton, Rebecca, as Personal            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           John Horton, et al., vs. Aamco
           Tools, et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N12C11215ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.243      Hoskins, Damon A., a Minor by his       General Liability - Litigation       COURT OF COMMON PLEAS RICHLAND COUNTY
           Next Friend and Parent, Raymond                                              OH
           G. Hoskins; Raymond G. Hoskins
           and Jennifer R. Hoskins v. Sears,
           Roebuck and Co.; Schindler
           Elevator Corporation; John Doe
           Corporation One and John Doe
           Corporation Two
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV187                                                                      50 PARK AVE E 3                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MANSFIELD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.244      Houser, Larry and Gail Houser, his      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. John Crane-Houdaille, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 967
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 995 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000539                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.245      Housh, Lenora, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of William Housh, Jr., Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1696                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.246      Houston, Aubrey vs. 84 Lumber, et        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           al., asbestos defendants including                                            COUNTY
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L414                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.247      Houston, Robert v. Sears, Roebuck        General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           and Co.; Innovel Solutions, Inc.;                                             ILLINOIS
           and Warehouse Equipment Co.,
           Inc. aka Used Warehouse
           Equipment
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L008259                                                                   1500 MAYBROOK DR                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MAYWOOD                         IL      60153

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.248      Hovan, Mary Ann as Executrix for         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           the Estate of Irma Strelko,
           deceased vs. Asbestos
           Corporation, Ltd., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 968
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 996 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-2692-17 AS                                                              56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.249      Howard, Manuel vs. A.W.                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1010                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.250      Howe, Richard and Jean Howe vs.          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC 2008-7212                                                                  250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.251      Howey, Barbara Ann v. Sears,             Small Claims                         SMALL CLAIMS COURT CODINGTON COUNTY SD
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14SMC17-000180                                                                14 1ST AVE SE                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WATERTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.252      Howey, Ross C and Patricia vs            Asbestos                             SUPREME COURT OF THE STATE OF NY CTY OF
           American Standard, et al (asbestos                                            NY CASE 00-117636
           dfts, including Sears, Roebuck and
           Co.)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 969
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 997 of 1892 Case number 18-23537           (if known)
              Name



7.253      Hubbard, Arnest G. vs. A.W.              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1007                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.254      Hubbard, Donald S. and Sandra            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hubbard, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000209                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.255      Huey, Crystal, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of John T. Huey, Deceased vs.
           4520 Corp. Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001485                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.256      Huff, Geraldine, as the Special          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Kathryn Cavender, Deceased vs.
           84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L226                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.257      Huff, Glen and Lena Huff vs. A.O.        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Smith Corporation, et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 970
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 998 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001681                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.258      Huff, Roger vs.4520 Corp., Inc., et      Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           al., asbestos defendants including                                            LOUIS
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC10915                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.259      Hughes, Sr.; Andrew J. and Marian        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hughes, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000273                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.260      Hunsaker, Melanie v. Sears,              General Liability - Litigation       IN SMALL CLAIMS COURT PRECINCT ONE PLACE
           Roebuck and Co.                                                               ONE TAYLOR COUNTY TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC18-9960J11                                                                  301 OAK ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ABILENE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.261      Hunt, Gary L. vs. A.O. Smith             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001363                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 971
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 999 of 1892 Case number 18-23537           (if known)
               Name



7.262      Huntt, Timothy B. and Tammy aso           General Liability - Litigation       IN THE CIRCUIT COURT OF THE COUNTY OF
           CSAA Affinity Insurance Company                                                HENRICO
           (formerly known as Keystone
           Insurance Company) v. BSH Home
           Appliances Corporation; and
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           087CL15001009-00                                                               4301 E PARHAM RD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          RICHMOND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.263      Hurd, Ronald and Susan vs. 4520           Asbestos                             3RD JUDICIAL CIRCUIT COURT MADISON
           Corp, Inc., et al., including Sears,                                           COUNTY IL
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.264      Hutcheson, Catherine vs. A.O.             Asbestos                             CIRCUIT COURT COOK COUNTY
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L005618                                                                    555 W HARRISON ST                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.265      Hutchison, David H. vs. Owens             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180600795                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.266      Huth, Jr.; John and Janet Huth, his       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. Union Carbide Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 972
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1000 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000482                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.267      Hutson, Charles Edward and                Asbestos                             55TH JUDICIAL DISTRICT COURT HARRIS
           Ardyce E. Hutson vs. A.W.                                                      COUNTY TEXAS
           Chesterton, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2006-17382                                                                     201 CAROLINE ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HOUSTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.268      Iacovone, Anthony and Sharon              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Iacovone vs. Pneumo Abex                                                       COUNTY PENNSYLVANIA
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           003743                                                                         PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.269      Ibricevic, Smail and Sonja Ibricevic      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products                                                  NEW YORK
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           117116-06                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.270      Ifill, Irwin vs Bergen tile & Linoleum    Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Co., et al Including Sears, Roebuck                                            COUNTY OF NEW YORK
           and Company (16 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           03-1010-19                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK                        NY      10007

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 973
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1001 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.271      IMAN HOGAN v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.272      Immenschuh, Carl and Vallene            Asbestos                             SUPERIOR COURT COUNTY OF SOLANO
           Immenschuh vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., individually as
           as successor-in-interest to Western
           Auto Supply Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           FCS038580                                                                    321 TUOLUMNE ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VALLEJO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.273      In the Matter of Certain                Federal                              UNITED STATES INTERNATIONAL TRADE
           Carburetors and Products                                                     COMMISSION
           Containing Such Carburetors -
           Walbro, LLC v. Sears, Roebuck
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        500 E ST SW                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WASHIGNTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.274      In the Matter of the Condemnation       Real Estate                          POLK COUNTY DISTRICT COURT IA
           of Certain Rights In Land for the
           59th Street/62nd Street & Douglas
           Avenue. Traffic Signal Project
           (Merle Hay Investors, LLC 6301
           Douglas Ave. and 3850 Merle Hay
           Road), by the City of Des Moines,
           Iowa, IA 077011A
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        500 MULBERRY ST 408                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DES MOINES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 974
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1002 of 1892 Case number 18-23537          (if known)
              Name



7.275      IN THE MATTER OF: Sears,                Civil Investigation Demand for       OFFICE OF THE ATTORNEY GENERAL STATE OF
           Roebuck and Co.                         Answers to Interrogatories and       WASHINGTON - CIVIL RIGHTS UNIT
                                                   Requests for Production of
                                                   Documents regarding Sears's
                                                   processes for civil recovery in
                                                   response to shoplifting
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        800 FIFTH AVENUE SUITE 2000                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SEATTLE                         WA      98104

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.276      Ingle, Barbara, Personal                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Preston Ingle, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000333                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.277      Ingram, Laurie v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF WASHINGTON FOR KING
           & Co.; Dart Equipment Corp.; Dart                                            COUNTY
           International; Staffmark Investment
           LLC; Timothy M. Finch; Jon Doe
           Finch; Unknown Defendants 1-5
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-2-21126-7 KNT                                                             516 3RD AVE                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SEATTLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.278      Ingrassia, Lucien and Constance         Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Ingrassia vs. A.O. Smith Water                                               COUNTY OF NEW YORK
           Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           115916/2006                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.279      Inman, Susan, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Richard Inman, Deceased vs.
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 975
             18-23537-rdd                 Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                   Pg 1003 of 1892 Case number 18-23537       (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1077                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.280      Innovel and Sears Roebuck and            Tort                                 SUPERIOR COURT OF JACKSON COUNTY STATE
           Company vs. Jackson County                                                    OF GEORGIA
           Water & Sewage Authority
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15CV0516                                                                      5000 JACKSON PKWY                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JEFFERSON                       GA      30549

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.281      Ippoliti, Mark, as Personal              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Representative of the Estate of                                               COUNTY
           Nancy Demarco, deceased vs.
           Advance Auto Parts, Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L507                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.282      Ironside, Norman and Denise              General Liability - Litigation
           Gross v. Sears Roebuck and Co.;
           and Whirlpool Corporation
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1756SC1972                                                                                                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.283      ISABEL CORONADO v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.284      J. A. (Rudy) Garay v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 976
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1004 of 1892 Case number 18-23537         (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           20070510873-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.285      J2 Investments, LLC v. Sears            Customer                            STATE OF MICHIGAN 48TH JUDICIAL DISTRICT
           Roebuck & Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1733444LT1                                                                  4280 TELEGRAPH RD                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BLOOMFIELD HILLS

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.286      JACKELINE HERNANDEZ v.                  Workers' Compensation               UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.287      Jackie Piper v. Sears, Roebuck          EEOC Claims                         SEATTLE FIELD OFFICE
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           551201701874                                                                12500 TUKWILA INTERNATIONAL BLVD                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SEATTLE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.288      Jackie, Philip a/s/o CSAA Fire &        General Liability - Litigation      NEW BRITAIN SUPERIOR COURT JUDICIAL
           Casualty Insurance Company v.                                               DISTRICT CT
           Whirlpool Corporation and Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           HHB-CV-XX-XXXXXXX                                                           20 FRANKLIN SQUARE                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW BRITAIN

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.289      Jackson, Arthur H. and Jackson,         Asbestos                            IN THE CIRCUIT COURT OF BALTIMORE CITY
           Alexandra, his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 977
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1005 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000175                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.290      Pinto, Yvette v. ACHS                    General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Management Corp.; and Sears,                                                  COUNTY OF KINGS
           Roebuck and Co. --CROSSCLAIM
           BY DEFENDANT ACHS
           MANAGEMENT CORP.)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           509206/2016                                                                   360 ADAMS ST 4                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BROOKLYN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.291      Pirnazari, Hamas v. Sears                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck & Co.; Does 1-50                                                      LOS ANGELES
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC607570                                                                      210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.292      Pitts, Jr.; David, and Mary Jean         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Pitts, his wife vs. John
           Crane-Houdaille, Inc., et al,
           asbestos defendants includig
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000074                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.293      Pitts, Shirley v. Sears, Roebuck         General Liability - Litigation       IN THE CIRCUIT COURT FOR THE 11TH JUDICIAL
           and Co.                                                                       CIRCUIT IN AND FOR MIAMI-DADE COUNTY
                                                                                         FLORIDA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-01433-CA-01                                                              175 NW 1ST AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MIAMI

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 978
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1006 of 1892 Case number 18-23537          (if known)
              Name



7.294      Pitzl, Richard G. and Ramona Pitzl,      Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           his wife vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N16C-08-275 ASB                                                               500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.295      Pizza, Patricia, Individually and as     Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           Special Administrator of the Estate
           of Christina Buttaro, Deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000856                                                                   BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREENVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.296      Platt, Dale and Maxine Platt vs. 84      Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.297      Pluck, Walter D. and Susan Pluck         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Owens Illinois, Inc., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160702200                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.298      Plumb, Howard G. vs Quigley              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co. (47 named
           defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 979
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1007 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000127                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.299      Poedtke, Elizabeth, et al., surviving    Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           heirs of Edward Poedtke,                                                      LOUIS
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1322CC08791                                                                   10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.300      Pohl, Herbert and Ursula Pohl, his       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. A.W. Chesterton                                                      COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L1192                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.301      Pointon, Gregg aso United                General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Services Automobile Association v.                                            WASHINGTON IN AND FOR PIERCE COUNTY
           Sears, Roebuck & Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-2-09718-4                                                                  930 TACOMA AVE S 123                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TACOMA                          WA      98402

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.302      Ponce, Nicole v. Sears, Roebuck          General Liability - Litigation       IN THE CIRCUIT COURT OF THE SECOND
           and Co.                                                                       JUDICIAL CIRCUIT IN AND FOR LEON COUNTY
                                                                                         FLORIDA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017 CA 000508                                                                301 S MONROE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TALLAHASSEE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 980
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1008 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.303      Poorbaugh, Kenneth vs. John             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000234                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.304      Pope, Fred, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Elsie Parker, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001578                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.305      Portfolio Recovery Associates LLC       General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           v. Anastasia P. Winslow --                                                   DIVISION SPECIAL CIVAL PART
           CROSSCLAIM -- Anastasia P.
           Winslow v. Portfolio Recovery
           Associates; Sears Roebuck & Co;
           and Citibank
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MER-DC-002455-18                                                             9 N MAIN ST CAPE MAY COURT HOUSE                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CAPE MAY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.306      Portillo, Dora v. Sears Roebuck         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; East River Group, LLC                                               LOS ANGELES
           and Does 1-50, inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC706900                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.307      Postage, Leonard and Willie             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Postage vs. Air and Liquid                                                   COUNTY
           Systems Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 981
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1009 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           150700310                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.308      Poteete, Vaudie vs. A.W.                 Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2014L011317                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.309      Potts, Stasie v. Sears, Roebuck          General Liability - Litigation       THE 190TH JUDICIAL DISTRICT COURT HARRIS
           and Co., and Carlos Alberto Lopez                                             COUNTY TX
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-70506                                                                    49 SAN JACINTO ST 303                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.310      Poulos, Gloria, Individually and as      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of James A. Poulos, II,
           Deceased, et al., vs. Alfa Laval,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000540                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.311      Pound, Gerald vs. Arvinmeritor,          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holding
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C06236ASB                                                                  500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 982
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1010 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.312      Poundstone, Jr.; Ronald H. and             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Doris Poundstone vs. A.O. Smith                                                 COUNTY
           Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180800975                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.313      Povich, Doris L. v. Sears,                 Small Claims                         DISTRICT COURT MONTGOMERY COUNTY
           Roebuck, and Company                                                            MARYLAND
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           060100119382018                                                                 8552 2ND AVE                                         q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SILVER SPRING

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.314      Powe, Robert vs. Ace Hardware              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Corporation, et al., asbestos                                                   NEW YORK
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190438/2013                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.315      Powell, Debra Denise, Co-Personal          Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Representative of the Estate of
           Paul Louis Welshans, et al., vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X07000009                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.316      Powell, Sesley vs. Union Carbide           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 983
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1011 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000968                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.317      Powers, Ralph, Administrator of the      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Laura Powers, Deceased                                              COUNTY
           vs. A.O. Smith Corp. et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           0805-2834                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.318      Prasse, David and Carol Prasse           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. A.O. Smith Corporation, et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000169                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.319      Pratt, Jr.; Paul H. vs. 3M Company,      Asbestos                             SUPERIOR COURT MIDDLESEX
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13-3888                                                                       200 TRADECENTER DRIVE                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WOBURN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.320      Prell, John v. Sears, Roebuck and        Small Claims                         IN THE JUSTICE OF THE PEACE COURT COLLIN
           Co.                                                                           COUNTY TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           32SC1847                                                                      118 E FIGUEROA ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA BARBARA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 984
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1012 of 1892 Case number 18-23537          (if known)
              Name



7.321      Price, David and Valerie Price vs.       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Baltimore Ennis Land Co., Inc., et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151002006                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.322      Price, Walter M. and Gail L. Price       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. A.W. Chesterton, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1085                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.323      Priest, Tabitha and Wayne v.             General Liability - Litigation       SUPERIOR COURT OF WASHINGTON FOR
           Sears, Roebuck & Co.; Sears,                                                  THURSTON COUNTY
           Roebuck & Co. #2219; SRC
           Facilities Statutory Trust No.
           2003-A; and Doe Corporation 1-5
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-2-00901-34                                                                 2000 LAKERIDGE DRIVE SOUTHWEST BLDG 3                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OLYMPIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.324      Primavera, Nicholas vs. American         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Standard, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           100702318                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.325      Pritchard, Robert vs. 601 W              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Companies, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 985
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1013 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L73                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.326      Proctor, George C. and Nancy            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Proctor vs. A.O. Smith Water                                                 NEW YORK
           Products Co., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190109-18                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.327      Proctor, Mary vs. 84 Lumber             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001279                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.328      Professional Service Bureau, Inc.       Small Claims                         WALLA WALLA COUNTY DISTRICT COURT WA
           v. Sears Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           X1680152                                                                     317 W ROSE ST WALLA WALLA                            q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WALLA WALLA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.329      Promollo, Gustave and Donna v.          General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           The Sears Holdings Corporation;                                              DIVISION - ESSEX COUNTY
           Sears Roebuck and Co.; Icon
           Health & Fitness, Inc.; Nordic
           Track; John Doe A-Z
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ESX-L-005070-18                                                              50 W MARKET ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEWARK                          NJ      07102

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 986
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1014 of 1892 Case number 18-23537          (if known)
              Name



7.330      Propst, Loy G. vs. AII Acquisition       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corp., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L237                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.331      Proscia, Patrizia M. and Frank v.        General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears Holdings Corporation; and                                               COUNTY OF ROCKLAND
           Sears Roebuck and Co., dba Sears
           Nanuet Mall #1414
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           031312/2017                                                                   1 S MAIN ST                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW CITY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.332      Provence, Olen B. v. A.W.                Asbestos                             CIRCUIT COURT OF THE THIRD JUDICIAL
           Chesterton, Inc., et al., asbestos                                            CIRCUIT MADISON COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.333      Pruitt, Neida, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Harold Pruitt, and Neida Priutt
           Individually vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N14C02279ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.334      Prunty, John, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Rosa Prunty, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 987
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1015 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L655                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.335      Prutzman, Jr.; Clarence vs. 84           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Lumber, et al., asbestos                                                      COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151201378                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.336      Pryor, James B. vs. A.P. Green           Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Industries Inc., et al. asbestos                                              MADISON COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           02-L-1435                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.337      Puccio, John v. Sears Holding            General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY MONMOUTH
           Company d/b/a Sears Roebuck &                                                 COUNTY - LAW DIVISION
           Co; and/or Sears of Middletown,
           NJ; John Does 1-10; and XYZ
           Corp., 1-10
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MON-L-001293-15                                                               71 MONUMENT ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FREEHOLD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.338      Pugh, Charles and Nicole v.              General Liability - Litigation       IN THE CIRCUIT COURT OF THE FOURTH
           Electrolux Home Care Products,                                                JUDICIAL CIRCUIT CHRISTIAN COUNTY ILLINOIS
           Inc.; Electrolux Home Products,
           Inc.; Electrolux professional, Inc.;
           Electrolux USA, Inc.; Electrolux
           Warranty; A&E Factory Service,
           LLC; and Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 988
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1016 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016-L-3                                                                      101 S MAIN ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TAYLORVILLE                     IL      62568

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.339      Pumphrey, Jr.; Vernon K. and             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Yvonne Pumphrey, his wife vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000619                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.340      Pupa, Domenic and Estrella               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Vergara vs. American Standard,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20165077                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.341      Purdy, Sr.; William A. and Deanna        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Purdy vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000996                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.342      Putch, Thomas vs. CBS                    Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC488559                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 989
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1017 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.343      Putikka, Russell vs Georgia-Pacific     Asbestos                             STATE OF MN CTY OF ST LOUIS DIST COURT
           Corporation; The Jamar Company;                                              SIXTH JUDICIAL DIST CASE UNKNOWN
           Walker-Jamar Company, Riley
           Stoker Corp; Sears, Roebuck and
           Co.; and United States Gypsum
           Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        300 S 5TH AVE 121                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VIRGINIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.344      Putrino, Joseph J. Vs. A.W.             Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482210                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.345      Putt, Sr.; Paul D. vs. Ace Hardware     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Corporation, et al., asbestos                                                ERIE
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           801798/2013                                                                  25 DELAWARE AVENUE                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BUFFALO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.346      Pyeatt, Glennon and Patricia            Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Pyeatt, his wife vs. 4520 Corp.,                                             LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1822CC00629                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.347      Pyle, Wendell P. vs.84 Lumber           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 990
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1018 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171203339                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.348      Quail, Sr.; Hugh, Individually and      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as Personal Representative of the                                            ONEIDA
           Estate of Joann Quail, deceased
           vs. American Biltrite Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CA2014000512                                                                 200 ELIZABETH STREET                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        UTICA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.349      Quam, Jim, Individually and as          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator for the Estate                                         COUNTY
           of Rosemary Quam, Deceased vs.
           Air & Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1148                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.350      Queen, Roy Weldon and Judy              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Queen vs. 84 Lumber Co., et al.,                                             LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1722CC11015                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.351      Quinones Figueroa, Maria M. v.          General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Sears Roebuck De Puerto Rico,                                                TRIBUNAL DE PRIMERA INSTANCIA SALA
           Inc.; John Doe; Jane Doe; Richard                                            SUPERIOR DE BAYAMON
           Roe and Insurance Companies X,
           Y, Z




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 991
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1019 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                               q    Pending
           Case Number                                                                  Name

           DDP2016-0667 (504)                                                           2399 PR-2                                              q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BAYAMóN                         PUERTO RICO
                                                                                                                                  00959

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.352      Quinones Velez, Nadia; and              General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Lincoln Carrasquillo Hernandez v.                                            TRIBUNAL DEPRIMERA INSTANCIA CENTRO
           Sears, Roebuck & Co.; Continental                                            JUDICIAL DE CAROLINA SALA SUPERIOR
           Claims Service, Inc.; Ruben A.
           Febus; et al.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           FDP2016-0262(401)                                                            AV 65 DE INFANTERíA                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        CAROLINA

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.353      Quintero, Paul, as Personal             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Representative of the Estate of                                              COUNTY
           Josie Quintero, and Paul Quintero,
           Individually vs. Akzo Nobel Paints
           LLC., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           13L1331                                                                      155 NORTH MAIN STREET                                  q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.354      Quoc, Ali v. Sears Roebuck and          Small Claims                         SUPERIOR COURT OF CALIFORNIA
           Co.
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           18PDSC00394                                                                  600 ADMINISTRATION DR                                  q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SANTA ROSA                      CA        95403

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.355      Rabalais, James and Jean Burke          General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           v. Sears, Roebuck and Company                                                PARISH OF JEFFERSON STATE OF LOUISIANA
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           773-382, Division H                                                          200 DERBIGNY ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA        70053

                                                                                        City                            State     ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 992
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1020 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.356      Racht, Jule, Individually and as         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of Robert Racht,                                               LOUIS
           Deceased vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           1522CC10477                                                                   10 N TUCKER BLVD                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.357      Radatti, Anthony vs. American            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Biltrite, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           171204292                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.358      Radesco, Jose Medina v. Kmart            Employment                           SALA DE SAN JUAN TRIBUNAL DE PRIMERA
           [Puerto Rico]                                                                 INSTANCIA PR
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           KPE2016-3537                                                                  AVENIDA MUñOZ RIVERA ESQUINA COLL Y                    q    On appeal
                                                                                         TOSTE PARADA 37 AV LUIS MUñOZ RIVERA
                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN JUAN                        PUERTO RICO
                                                                                                                                   00925

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.359      Radonich, Steven aso CSAA                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA
           Insurance Exchange v. Sears,
           Roebuck and Co.; and Does 1-25,
           inclusive
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           C16-01332                                                                     600 ADMINISTRATION DR                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SANTA ROSA                      CA        95403

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.360      RAFAEL SANCHEZ v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA        92101

                                                                                         City                            State     ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 993
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 1021 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.361      Ragan, Peggy aso American                 General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Family Mutual Insurance Company                                                WASHINGTON IN AND FOR THE PIERCE COUNTY
           v. Sears, Roebuck and Co. and
           Nell's Quality Installation, Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-2-06122-6                                                                   930 TACOMA AVE S 123                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TACOMA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.362      Ragusa, Sr.; Carmen vs. Owens             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, et al., asbestos defendants                                          COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           140604556                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.363      Rahimi, Freshta v. Sears Holding          General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Corp. Sears, Roebuck and Co.;                                                  CALIFORNIA IN THE COUNTY OF ALAMEDA
           AEW Capital Management, L.P.;
           Simon Property Group, L.P.; and
           Does 1-50, inclusive
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                             5151 GLEASON DR                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DUBLIN                          CA      94568

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.364      RALPH STEPHAN v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.365      RAMAN KUMAR v. Sears,                     Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           ADJ7006379                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 994
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1022 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.366      Ramey, Ancil G., Administrator of        Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           the Estate of Carroll G. Ramey,
           deceased and Mabel J. Ramey, in
           her own right vs. 20th Century
           Glove Corporation of Texas, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-C-1145 KAN                                                                 111 COURT ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHARLESTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.367      Ramos Gonzalez, Carmen Judith            General Liability - Litigation
           v. Sears Roebuck De Puerto Rico,
           Inc.; et al.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           JDP2018-0169                                                                                                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.368      Ranch on the River dba The Ranch         General Liability - Litigation       IN THE DISTRICT COURT JUDICIAL DISTRICT
           at the Guadalupe v. Sears,                                                    COMAL COUNTY TEXAS
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C2015-1051D                                                                   100 N SEGUIN AVE                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRAUNFELS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.369      RANDALL ESTES v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.370      Randall, Kimberley aso Liberty           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Insurance Corporation v. Border                                               CALIFORNIA IN AND FOR THE COUNTY OF
           Transfer, Inc.; Sears, Roebuck and                                            SANTA CLARA
           Co.; and Does 1-25, inclusive




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 995
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1023 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV3185C                                                                    191 N 1ST ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JOSE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.371      Ranger, Tracy v. Sears, Roebuck         General Liability - Litigation       STATE OF MINNESOTA COUNTY OF BLUE EARTH
           and Co., aka Sears                                                           DISTRICT COURT FIFTH JUDICIAL DISTRICT
                                                                                        COURT FILE NO 07-CV-16-3934
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NA                                                                           11 CIVIC CENTER PLAZA SUITE 205                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MANKATO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.372      Ratlief, John B. and Carol J.           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Ratlief, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000367                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.373      Raupp, Albert, as Executor for the      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Henry Raupp vs. Owens                                              COUNTY
           Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           161100287                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.374      Rawls, Robert vs. Alcatel-Lucent        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           USA Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C11134ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 996
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1024 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.375      RAYMOND SEYERLE v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1712045020-0001                                                               333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.376      Raynor, William N. and Betty vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including,
           Sears, Roebuck and Co. (54
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000389                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.377      Reale, Jr.; Frank W. vs. Honeywell        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           141203928                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.378      Reathaford, Beverly aso State             General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Farm General Insurance Company                                                 CALIFORNIA FOR THE COUNTY OF SAN DIEGO
           v. Sears, Roebuck and Co.; Dayco                                               HALL OF JUSTICE
           products, LLC dba Imperial
           Eastman; and Does 1-20, inclusive
           -- AMENDMENT -- DOE 1: Stride
           Tool, LLC
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           37-2016-00031837-CL-PL-CTL                                                     1100 UNION ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.379      REBECCA JAMES v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 997
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1025 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.380      Recinos, Lacey v. Sears, Roebuck          General Liability - Litigation       SUPERIOR COURT FOR THE STATE OF
           and Co.; Herrera, Tina and Does 1                                              CALFORNIA COUNTY OF SAN MATEO
           to 50
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CIV538975                                                                      400 COUNTY CENTER                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          REDWOOD CITY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.381      Redfearn, Sr.; John W. vs.                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Honeywell International, Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           141203939                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.382      Reed, Charles and Judith Reed vs.         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Alco Products LLC, et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           151101771                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.383      Reed, Charleston v. Homesure              Small Claims                         SUPERIOR COURT OF CA COUNTY OF SAN
           Protection of CA and Sears,                                                    DIEGO
           Roebuck and Co.?
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           37-2015-00317085-SC-SC-NC                                                      8950 CLAIREMONT MESA BLVD                            q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92123

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.384      Reed, Dorothy aso United Services         General Liability - Litigation       IN CIRCUIT COURT FIRST JUDICIAL CIRCUIT
           Automobile Association v. Sears,
           Roebuck and Co.


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 998
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1026 of 1892 Case number 18-23537          (if known)
                Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            MC BLANCHARD JUDICIAL BUILDING 190 W                 q    On appeal
                                                                                         GOVERNMENT ST 4
                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PENSACOLA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.385      Reed, Lawrence and Beverly Reed          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. Arvinmeritor, Inc., et al.,                                               ERIE
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2012002547                                                                    25 DELAWARE AVENUE                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BUFFALO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.386      Reed, Stanley N. vs. A.W.                Asbestos                             FAIRFIELD AT BRIDGEPORT SUPERIOR COURT
           Chesterton, Inc., et al., asbestos                                            JUDICIAL DISTRICT CT
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           Unknown                                                                       1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.387      Rees, Leslie E. vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co. a subsidiary of
           Sears Holdings Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           09-L-1297                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.388      Reese, Sandra vs. Quigley                Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (47 named
           defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 999
             18-23537-rdd              Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1027 of 1892 Case number 18-23537        (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000299                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.389      Haynes, William v. Sears, Roebuck      General Liability - Litigation       UNITED STATES DISTRICT COURT DISTRICT OF
           & Co.; and Husqvarna Professional                                           MASSACHUSETTS
           Products, Inc.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Refiled: 1:17-cv-10264-WGY; Original: 16-3539                               1 COURTHOUSE WAY                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BOSTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.390      Dunham, Cathy Renee v. Town            General Liability - Litigation       IN THE STATE COURT OF WINNETT COUNTY
           Center at Cobb, LLC; Simon                                                  STATE OF GEORGIA
           Property Group, Inc.; Simon
           Property Group, L.P.; John Doe(s);
           and Sears Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Refiled: 17 C 04854-1; Original: 15EV00284                                  75 LANGLEY DR                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAWRENCEVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.391      FIRE-Earley, Donna aso Allstate        General Liability - Litigation       IN THE CIRCUIT COURT FOR WASHINGTON
           Insurance Company v. Sears,                                                 COUNTY MARYLAND
           Roebuck & Co. [Sears Brands,
           L.L.C.]
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Re-filed: 21-C-17-061065; Original: 11020001553201                          24 SUMMIT AVE                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HAGERSTOWN                      MD      21740

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.392      Hughes, Scott v. Sears, Roebuck        General Liability - Litigation       COURT OF COMMON PLEAS OF PHILADELPHIA
           and Co.; Char-Broil, LLC; Amerigas                                          COUNTY TRAIL DIVISION
           Eagle Propane, LP; Amerigas
           propane Parts & Services, Inc.;
           and Cavagna North America, Inc.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Re-filed: 2018-02-001703; Original: 2016-11-001473                          296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA                    PA      19107

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,000
             18-23537-rdd               Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1028 of 1892 Case number 18-23537         (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.393      Soto-Luna, Veronica v. Sears,           General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Roebuck and Co. dba Sears; and                                               STATE OF GEORGIA
           John Doe Corporation 1-3
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15-C-02970-3                                                                 75 LANGLEY DR                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAWRENCEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.394      Townsend, Samuel v. Ubaldo              General Liability - Litigation       IN THE PORTER SUPERIOR COURT
           Miranda; Shelly Miranda; Sears,
           Roebuck and Co.; Sears Brands,
           L.L.C.; Sears Holdings
           Management Corporation; KCD IP,
           LLC; Briggs & Stratton Corporation;
           Husqvarna Consumer Outdoor
           Products N.A., Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           Refiled: 64D01-1808-CT-007890; Original: 2015 L 70                           3560 WILLOWCREEK RD                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PORTAGE                         IN      46368

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.395      Wentz, Douglas v. Sears, Roebuck        General Liability - Litigation       IN THE JUSTICE COURT PRECINCT NO 1
           & Co.                                                                        COUNTY OF SANTA CRUZ STATE OF ARIZONA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           Refiled: CV2017-0421; Original: CV20170019                                   2150 N CONGRESS DR                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NOGALES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.396      Regan, Julie v. Sears, Roebuck          General Liability - Litigation       15TH JUDICIAL DISTRICT COURT LAFAYETTE
           and Co.; and ABC Insurance                                                   PARISH LOUISIANA
           Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20160386 K                                                                   800 S BUCHANAN ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAFAYETTE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.397      Reichenbach, Geraldine vs. John         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,001
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1029 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000681                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.398      Reid, Kevin v. Sears, Roebuck and       General Liability - Litigation       SUPERIOR COURT OF THE JUDICIAL DISTRICT
           Co                                                                           OF ANSONIAMILFORD
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None                                                                          W RIVER ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MILFORD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.399      Reiff, Jean, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Alvin Reiff, Deceased vs.
           Amsted Rail Company, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000477                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.400      Reimann, William and Jane               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Reimann vs. Air & Liquid Systems                                             NEW YORK
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1900192016                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.401      Reis, Gale and Carol Reis vs. Agco      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000033                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,002
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1030 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.402      Remkiewicz, Stacey aso                   General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Interinsurance Exchange of the                                                LOS ANGELES CENTRAL DISTRICT
           Automobile Club v. Sears,
           Roebuck and Co. and Whirlpool
           Corporation
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC629723                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.403      Reppert, Glenn G. and Marianne           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Reppert, h/w vs. Advance Auto                                                 COUNTY
           Parts, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160702312                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.404      Resch, John as Personal                  Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Representative of the Estate of                                               NEW YORK
           Stephen W. Resch, Deceased vs.
           84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190311/2013                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.405      Restoff, Joseph vs. CBS                  Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18L0518                                                                       ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BELLEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.406      Rexroad, Robb aso Liberty Mutual         General Liability - Litigation       IN THE COURT OF COMMON PLEAS FRANKLIN
           Insurance v. Sears Roebuck and                                                COUNTY STATE OF OHIO
           Company; and Unnamed
           Technician




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,003
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1031 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16CV005364                                                                   345 S HIGH ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLUMBUS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.407      Reyes Pomales, Evelyn; Julio            General Liability - Litigation
           Garcia Reyes; et al. v. Sears
           Roebuck De Purto Rico, Inc.; et al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CG2018CV00556                                                                                                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.408      Reyes, Irma v. Sears, Roebuck           General Liability - Litigation       IN THE CIRCUIT COURT OF THE NINETEENTH
           and Co., dba Sears Hawthorne                                                 JUDICIAL CIRCUIT LAKE COUNTY ILLINOIS
           Center #1620
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L927                                                                       18 N COUNTY ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WAUKEGAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.409      Reynolds, Alvin vs. 84 Lumber           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Company, et al., asbestos                                                    LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1622CC10135                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.410      Reynolds, Paul vs. Advance Auto         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Parts, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20160421                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.411      Rhymer, Carl and Donna Rhymer           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 4520 Corp., Inc., et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,004
             18-23537-rdd             Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                            Pg 1032 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                          q    Pending
           Case Number                                                               Name

           2016L001456                                                               155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                          X
                                                                                                                                          q    Concluded
                                                                                     Street

                                                                                     EDWARDSVILLE

                                                                                     City                            State   ZIP Code

           Case Title                           Nature of Case                       Court or Agency's Name and address                 Status of case

7.412      RICARDO ALFARO DELGADO v.            Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                          X
                                                                                                                                          q    Pending
           Case Number                                                               Name

                                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                          q    Concluded
                                                                                     Street

                                                                                     SAN DIEGO                       CA      92101

                                                                                     City                            State   ZIP Code

           Case Title                           Nature of Case                       Court or Agency's Name and address                 Status of case

7.413      Ricardo Mahon v. Sears, Roebuck      EEOC Claims                          CITY OF NEW YORK COMMISSION ON HUMAN
           and Co.                                                                   RIGHTS
                                                                                                                                          q    Pending
           Case Number                                                               Name

           16F201700004                                                              22 READE ST                                          q    On appeal

                                                                                                                                          X
                                                                                                                                          q    Concluded
                                                                                     Street

                                                                                     NEW YORK

                                                                                     City                            State   ZIP Code

           Case Title                           Nature of Case                       Court or Agency's Name and address                 Status of case

7.414      RICHARD BEER v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                          X
                                                                                                                                          q    Pending
           Case Number                                                               Name

                                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                          q    Concluded
                                                                                     Street

                                                                                     SAN DIEGO                       CA      92101

                                                                                     City                            State   ZIP Code

           Case Title                           Nature of Case                       Court or Agency's Name and address                 Status of case

7.415      RICHARD DOERR v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                          X
                                                                                                                                          q    Pending
           Case Number                                                               Name

                                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                          q    Concluded
                                                                                     Street

                                                                                     SAN DIEGO                       CA      92101

                                                                                     City                            State   ZIP Code

           Case Title                           Nature of Case                       Court or Agency's Name and address                 Status of case

7.416      RICHARD MATHIS v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,005
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1033 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.417      Richard Rey v. Sears Roebuck and        Small Claims                         ORANGE COUNTY - SUPERIOR COURT -
           Co                                                                           NEWPORT BEACH CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           30-2017-00947723-SC-SC-HNB                                                   700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ANA                       CA      92701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.418      Richard, Barbara v. Sears,              General Liability - Litigation       19TH JUDICIAL DISTRICT COURT PARISH OF
           Roebuck and Co.                                                              EAST BATON ROUGE STATE OF LOUISIANA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           652741, Section D                                                            9050 AIRLINE HWY                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BATON ROUGE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.419      Richardson, Clifton and                 Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Richardson, Joan, his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000201                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.420      Richardson, Willie Jr. and Denise       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Quigley Company, Inc.,
           et al. asbestos defendants
           including Sears, Reobuck and Co.
           (47 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000215                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,006
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1034 of 1892 Case number 18-23537          (if known)
              Name



7.421      Richey, Joy, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Daniel Richey, Deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000961                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.422      RICK AUCH v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.423      Rickabaugh, David L. and                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Gwendolyn Rickabaugh, H/W, vs.                                                COUNTY
           American Biltrite Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170600980                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.424      Rickson, Ruth vs. Agco                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000493                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.425      Ricky, Donald and Diana aso Allied       General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Property and Casualty Insurance                                               CALIFORNIA COUNTY OF SANTA BARBARA
           Company v. Whirlpool Corporation,                                             UNLIMITED JURISDICTION
           a corporation; Sears Roebuck and
           Co, a corporation; MXD Group,
           Inc., a corporation; and Does 1 to
           10 Inclusive; Doe #3 Sears Logistic
           Services




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,007
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1035 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15CV04571                                                                     1100 ANACAPA ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA BARBARA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.426      Yehling, Dolores, Special                Asbestos                             CIRCUIT COURT COOK COUNTY ILLINOIS
           Administrator of the Estate of Jay
           Yehling, Deceased vs. Rapid
           American Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2006L006470                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.427      Yessenia Alverez individually and        Employment                           SUPERIOR COURT OF CA COUNTY OF LOS
           on behalf of other persons similarly                                          ANGELES
           situated v. Sears, Roebuck and
           Co., a New York corporation; and
           Does 1 through 25, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC618990                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.428      Yetzer, Paul, as Special                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Trady Yetzer, and Paul Yetzer,
           Individually vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L576                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.429      Yokota, Teresita D. v. Sears,            Small Claims                         INGLEWOOD SUPERIOR COURT CA
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,008
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1036 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16S01011                                                                       1 E REGENT ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          INGLEWOOD

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.430      Yon, Charmaine, Executrix of the          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of William Yon, et al., vs.                                             COUNTY
           American Biltrite, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           110400524                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.431      York, John J. and Gail York vs.           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Owens Illinois, Inc., et al., asbestos                                         COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           170504232                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.432      Youkhanna, Naska - v. Sears,              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1                                                    SAN DIEGO
           through 50, Inclusive
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           37-2018-00046600-CU-PO-CTL.                                                    1100 UNION ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.433      Young Nguyen v. Sears Roebuck             Customer                             SACRAMENTO COUNTY - SUPERIOR COURT -
           and Co.                                                                        SACRAMENTO CA
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18SC02290                                                                      720 9TH ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SACRAMENTO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.434      Young Nguyen v. Sears Roebuck             Customer                             SACRAMENTO COUNTY - SUPERIOR COURT -
           and Co.                                                                        SACRAMENTO CA




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,009
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1037 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18SC02290                                                                   720 9TH ST                                           q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SACRAMENTO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.435      Young, Billie vs. Quigley Company,     Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Inc., et al. asbestos defendants
           including Sears, Reobuck and Co.
           (45 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000254                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.436      Young, Brian C. vs. Akzo Nobel         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Paints LLC, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holdings Corporation
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           12L533                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.437      Young, Harry L. Sr. and Ross Anne      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000006                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.438      Young, Joanne v. Sears Roebuck         General Liability - Litigation
           & Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018-CA-001021-11J-K                                                                                                             q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,010
             18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 1038 of 1892 Case number 18-23537          (if known)
                Name



7.439      Young, Kimberly v. Sears,                 General Liability - Litigation       IN THE COUNTY COURT AT LAW NO 3 OF
           Roebuck and Co.                                                                LUBBOCK COUNTY TEXAS
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                             904 BROADWAY SUITE 403                               q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LUBBOCK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.440      Young, Lavern v. A.W. Chesterton,         Asbestos                             CIRCUIT COURT OF THE THIRD JUDICIAL
           Inc., et al., asbestos defendants                                              CIRCUIT MADISON COUNTY
           including Sears, Roebuck and Co.
           (95 named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           03-L-389                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.441      Young, Lititia, as Special                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                 COUNTY
           Jerome Young, Sr., et al., vs. Ace
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1304                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.442      Young, Nakela v. Sears Roebuck &          Small Claims                         SMALL CLAIMS COURT MARION COUNTY IN
           Co
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           49K05-1411-SC-005247                                                           40 BROADWAY                                          q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TAUNTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.443      Young, Sandra Glee v. Income              General Liability - Litigation       IN THE CIRCUIT COURT OF CLAY COUNTY
           Properties Services, Inc. v. Sears,                                            MISSOURI AT LIBERTY
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16CY-CV02009                                                                   11 S WATER ST OFF                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LIBERTY

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,011
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1039 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.444      Young, William and Marianna             Asbestos                             SUPREME COURT COUNTY OF NEW YORK
           Young vs. A.O. Smith Water
           Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190300/2014                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.445      Youngbar, Barry and Kim                 Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Youngbar, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000165                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.446      Yount, James Warren vs. Aaberg &        Asbestos                             SUPERIOR COURT CLARK COUNTY
           Feek, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           132038343                                                                    1200 FRANKLIN ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VANCOUVER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.447      Yousif, Lynn, as Proposed               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Executor of the Estate of Gary
           Heflin, deceased vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N18C-01-090 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.448      Yuelling, Eugene vs. Georgia            Asbestos                             COURT OF COMMON PLEASE OF PHILADELPHIA
           Pacific., et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,012
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1040 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           140603288                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.449      Yuratich, Wayne vs. Akzo Nobel         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Paints LLC., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13L1081                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.450      Yusuf, Fatuma M. v. Sears,             General Liability - Litigation       SUPERIOR COURT FOR THE STATE OF
           Roebuck and Co.                                                             WASHINGTON IN THE COUNTY OF KING
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-2-21780-6 SEA                                                             516 3RD AVE                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SEATTLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.451      Zachara, Matthew J. and Dayna          Asbestos                             CIRCUIT COURT COOK COUNTY
           Zachara vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., Individually and
           as Successor-in-Interest to David
           Bradley Manufacturing Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017L009779                                                                 555 W HARRISON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.452      ZACHARY KING v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,013
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1041 of 1892 Case number 18-23537          (if known)
              Name



7.453      Zahid Masood v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1106285079-0001                                                              333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.454      Zaicko, Richard and Rose vs.             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           Owens-Illinois Glass Co., et al.                                              COUNTY
           asbestos defendants including
           Sears, Reobuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           25X03001206                                                                   401 BOSLEY AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOWSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.455      Zak, Jr.; Francis, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Carol Zak, Deceased vs.
           84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16L158                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.456      Zanghetti, Mario and Mary                Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Zanghetti vs. A.O. Smith Water                                                SUFFOLK
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           604566-16                                                                     1 COURT ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         RIVERHEAD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.457      Zapata, Tony R., et al., (766            Asbestos                             COUNTY COURT NUECES COUNTY
           Plaintiffs) vs. asbestos defendant
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,014
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1042 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-62202-1                                                                   901 LEOPARD ST 103                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CORPUS CHRISTI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.458      Zeiler, George W. vs. Quigley           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Reobuck and Co. (47 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000169                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.459      Zeiler, Raymond J. vs. Quigley          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000260                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.460      Zeni, Joseph, as Executor of the        Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Estate of Donald Zeni, et al., vs.
           3M Corporation, et al., asbestos
           defendants including Sears Holding
           Corporation, Individually and as
           successor to Sears, Roebuck and
           Co., and as successor to Sears
           Automotive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-00487-18 AS                                                            56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.461      Zier, Beverly v. Sears, Roebuck         Customer                             SUPERIOR COURT MARICOPA COUNTY AZ
           and Co.; Citibank, N.A.; John Does
           I-X; ABC Corporations I-X; and
           Black and White Partnerships
           and/or Sole Proprietorships, I-X




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,015
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1043 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV2018-001755                                                                   3131 W DURANGO ST                                    q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHOENIX

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.462      Zimmer, Patrick, as Personal               Asbestos                             SUPERIOR COURT COUNTY OF PROVIDENCE
           Representative of the Estate of
           Thomas Zimmer, et al., vs. A.O.
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           11-6090                                                                         250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.463      Zimmerman, Sr.; Kenneth L. vs.             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X09000310                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.464      Zimnitzky, Nicholas J. and Irene A.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Zimnitzky, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X12000406                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.465      Zina Smith Dural v. Sears,                 EEOC Claims                          OREGON BUREAU OF LABOR AND INDUSTRIES
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           38D201800653                                                                    800 NE OREGON ST 1045                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PORTLAND

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,016
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1044 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.466      Zirounis, John N. Vs. A.W.              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482219                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.467      Zittlau, Elaine v. Sears, Roebuck &     General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Co.                                                                          WASHINGTON IN AND FOR THE COUNTY OF
                                                                                        KING
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-2-26068-1 SEA                                                             401 4TH AVE N                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KENT                            WA      98032

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.468      Zizza, Ralph and Annette Zizza vs.      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20162989                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.469      Zoller, Guy, as Personal                Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Samuel E. Glore, Deceased, vs. 84
           Lumber Company, et al., asbestos
           defendants incuding Sears,
           Roebuck and Co., a subsidiary of
           Sears Holding Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N10C-07-290 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.470      Zulauf, Donna v. Sears, Roebuck         General Liability - Litigation       DISTRICT COURT OF MARYLAND FOR
           and Co.                                                                      BALTIMORE COUNTY




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,017
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1045 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           80400027512018                                                               8914 KELSO DR                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ESSEX                           MD      21221

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.471      Zurita, Edinson v. Sears, Roebuck       General Liability - Litigation       IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
           and Co.                                                                      CIRCUIT IN AND FOR MIAMI-DADE FLORIDA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-12633CA-01                                                                175 NW 1ST AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIAMI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.472      Brady, Terrell C. et al. vs. Burns      Asbestos                             IN THE 163 JUDICIAL DISTRICT COURT OF
           International Services Corporation                                           ORANGE COUNTY
           et al. asbestos defendants
           including Sears, Roebuck and Co.
           (21 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           B030911C                                                                     801 W DIVISION ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ORANGE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.473      Bramble, Margaret, Individually and     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as the Executrix of the Estate of                                            NEW YORK
           Paul Bramble vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190100/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.474      Brandis, Gill J. and Judy Brandis       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products                                                NEW YORK
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190166/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,018
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1046 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.475      BRANDON RYAN v. Sears,                     Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           W1106235247-0001                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.476      Brandon, Timothy v. Sears,                 Employment                           SUPERIOR COURT OF THE STATE OF CA
           Roebuck and Co; Sears Holdings                                                  COUNTY OF LOS ANGELES
           Management Corporation
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           BC635181                                                                        1945 S HILL ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LOS ANGELES                     CA      90007

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.477      Brandt, Wayne M. vs. Honeywell             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180300717                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.478      BRANDYN MONTGOMERY v.                      Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.479      Braun, Jr.; Gunter, I., Personal           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Gunter Erwin Braun, aka, Gunter I.
           Braun, Sr., et al., vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,019
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1047 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12001149                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.480      Braunfotel, Stuart vs. A.O. Smith       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Water Products Company, et al.,                                              NEW YORK
           asbestos defendants including
           Sears Holding Co., Individually and
           for Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190312/2016                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.481      Breakell, Adam J. vs. 3M Co., et        Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           al., asbestos defendants including
           Sears Holdings Management Corp.
           (d/b/a Craftsman), and Sears,
           Roebuck and Co. (d/b/a
           Craftsman)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.482      BREANNA AFRICA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.483      Breazeale, Larry, As Personal           Asbestos                             SUPERIOR COURT OF THE STATE OF
           Representative of the Estate of                                              DELAWARE
           Dorothy Breazeale and Larry
           Breazeale vs. ACE Hardware
           Corporation., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,020
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1048 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N18C04052ASB                                                                 500 N KING ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.484      Breeback, Francis A. vs. John           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X10000029                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.485      Breeden, Carole, as Special             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           Gerald Breeden, et al., vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L574                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.486      Breiland, Merlyn, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Heirs and Estate of Trudy Breiland,
           Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L729                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.487      Brenda Carman v. Sears, Roebuck         EEOC Claims
           and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,021
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1049 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           440201800927                                                                                                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.488      Breslin, M. Christine and Glenda H.     General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Ganem aso New England Mutual                                                 NORFOLK COUNTY SUPERIOR COURT
           Fire Insurance Company v. LG                                                 DEPARTMENT
           Electronics U.S.A., Inc.; and Sears
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-0675                                                                      650 HIGH ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        'DEDHAM

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.489      Brian Croach v. Sears, Roebuck          EEOC Claims                          OAKLAND LOCAL OFFICE - OAKLAND CA
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           555201400840                                                                 1301 CLAY STREET SUITE 1170-N                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OAKLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.490      BRIAN NAROG v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1409255058-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.491      Bridy, Richard and Virginia aso         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Vigilant Insurance Company v.                                                SAN DIEGO
           Sears, Roebuck & Co; Whirlpool
           Corporation; and Does 1-60
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2017-00041160-CU-PO-NC                                                    1100 UNION ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,022
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1050 of 1892 Case number 18-23537          (if known)
              Name



7.492      Brigantino, Sr.; Thomas J. and           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Phyllis Brigantino vs. A.O. Smith                                             NEW YORK
           Water Products Company, et al.,
           asbestos defendants including
           Sears Holding Co., Individually and
           for Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190390/2012                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.493      Briggs, Rodney and Betty Briggs,         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Individually and as Husband and                                               MONROE
           Wife vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2013-11428                                                                    99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCHESTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.494      Brink, Rivers, individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Robin Brink, Deceased vs. Air &
           Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L768                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.495      Brittnie Marie Williams v. Sears,        Employment                           LEON COUNTY COURT FL
           Roebuck & Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37 2016 SC 000700                                                             1276 METROPOLITAN BLVD 101                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TALLAHASSEE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.496      Brochu, Adrien T. vs. Aesys              Asbestos                             SUPERIOR COURT JUDICIAL DISTRICT OF
           Technologies, LLC, et al., asbestos                                           FAIRFIELD AT BRIDGEPORT
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,023
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1051 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.497      Brodhead, Harry vs. 84 Lumber            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000399                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.498      Bronson, Marissa v. Sears,               General Liability - Litigation       STATE OF VERMONT SUPERIOR COURT CIVIL
           Roebuck and Co.                                                               DIVISION WINDHAM UNIT
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           244-7-18-Wmcv                                                                 7 COURT ST NEWFANE VT 7 COURT ST                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEWFANE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.499      Brookhart, Benjamin and Rebecca          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. John Crane-Houdaille, Inc., et
           al. asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24x05000004                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.500      Brookins, James Q., Jr. vs               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co., et al
           asbestos defendants including
           Sears, Roebuck and Co. (50
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X03001072                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,024
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1052 of 1892 Case number 18-23537          (if known)
              Name



7.501      Brookins, Wilma and Rodney               Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Brookins vs. Alcatel-Lucent USA                                               LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00465                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.502      Brooks, Allan L. Jr., and Mary vs.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigly Company, Inc. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000098                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.503      Brooks, Dorothy M., Personal             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Robert W. Brooks, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000422                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.504      Brooks, Gwendolyn aso CSAA               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                  SOLANO
           Roebuck and Co.; Samsung
           Electronics America, Inc.; and
           Does 1-25, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           FCS 048927                                                                    321 TUOLUMNE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VALLEJO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.505      Brooks, Jack A. vs. A.W.                 Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,025
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1053 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L003903                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.506      Brooks, Kathy, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Raymond S. Reid, Jr., Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1390                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.507      Brooks, Maudie, Individually and as     Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of J. Brooks                                         COUNTY OHIO
           vs. Sears, Roebuck and Co., et al.,
           asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588437                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.508      Brooks, Thomas H. Jr. v. Sears,         General Liability - Litigation       IN YJE CIRCUIT COURT FOR THE 18TH JUDICIAL
           Roebuck and Co.                                                              CIRCUIT IN AND FOR SEMINOLE COUNTY
                                                                                        FLORIDA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-CA-002685-11J-W                                                         2825 JUDGE FRAN JAMIESON WAY                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MELBOURNE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.509      Bross, Richard a/s/o CSAA Affinity      General Liability - Litigation       COMMONWEALTH OF PENNSYLVANIA
           Insurance Co. v. Sears Roebuck                                               PHILADELPHIA COUNTY COURT OF COMMON
           and Co.; Sears Holding, LLC;                                                 PLEAS
           Sears Holdings Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           180703358                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA                    PA      19107

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,026
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1054 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.510      Brown, Anna M. vs. 84 Lumber             Asbestos                             IN THE SUPREME COURT OF NEW YORK
           Company et al. asbestos
           defendants including Sears,
           Roebuck and Co. (18 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           9385969                                                                       60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.511      Brown, Arlene aso Metropolitan           General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY BERGEN
           Property and Casualty Insurance                                               COUNTY LAW DIVISION
           Company v. BSH Home Appliance;
           Sears Roebuck and Co.; Appliance
           Solutions/Premier Installations and
           Home Delivery Services
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BER-L-001589-17                                                               10 MAIN ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HACKENSACK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.512      Brown, Bonnie v. Sears Roebuck           General Liability - Litigation       IN THE MONROE CIRCUIT COURT
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           53C061603CT000686                                                             106 E 1ST ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MONROE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.513      Brown, Brian and Robin Brown vs.         Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Agco Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC652260                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.514      Brown, Bruce A. and Janice Brown         Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           vs. 4520 Corp. Inc., et al., asbestos                                         COUNTY
           defendants including Sears,
           Roebuck and Co., Individually and
           as Successor-in-Interest to
           Craftsman




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,027
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 1055 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000417                                                                    ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BELLEVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.515      Brown, Denrick E. #1131268 v.             General Liability - Litigation       IN THE CIRCUIT COURT FOR THE CITY OF
           Sears and Robuk, Inc.; et al.                                                  VIRGINIA BEACH
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                             2425 NIMMO PKWY                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          VIRGINIA BEACH

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.516      Brown, Fontello R. vs. Owens              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           160402928                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.517      Brown, Johnnie and Marsha v.              General Liability - Litigation       IN THE SLIDELL CITY COURT PARISH OF ST
           Sears, Roebuck and Co.; and                                                    TAMMANY
           Husqvarna Consumer Outdoor
           Products, N.A., Inc.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2013C0070                                                                      520 OLD SPANISH TRAIL                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SLIDELL

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.518      Brown, Joyce, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                            COUNTY
           of Robert Lewis Brown, Deceased
           vs. AII Acquisitions, LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000597                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,028
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1056 of 1892 Case number 18-23537          (if known)
               Name



7.519      Brown, Kenneth and Reba Brown             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Arvinmeritor, Inc., et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.520      Brown, Lisa v. Sears, Roebuck and         Small Claims                         NASSAU COUNTY DISTRICT COURT 4TH
           Co. [Green Acres Mall]                                                         DISTRICT NY
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           SC-001136-17/OB                                                                99 MAIN ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HEMPSTEAD

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.521      Brown, Neil and Jerry Brown, his          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. 4520 Corp., Inc., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L578                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.522      Brown, Quetta v. Sears, Roebuck           Small Claims                         IN THE JUSTICE COURT PRECINCT 2 PLACE 1
           and Co.; and Sears, Roebuck and                                                KAUFMAN COUNTY TX
           Co. dba as Sears at Northeast Mall
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV-18-134*2                                                                    75 LANGLEY DR                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LAWRENCEVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.523      Brown, Ralph A., Sr. v.                   Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY C-4
           Owens-Illinois, Inc., et al., asbestos                                         OTHER
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,029
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1057 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000103                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.524      Brown, Robert, as Special               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Administrator for the Estate of                                              RENSSELAER
           Theresa Brown, and Robert Brown
           as Spouse vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-28511                                                                   80 2ND ST                                            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TROY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.525      Brown, Sr.; Lawrence and Brenda         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Brown vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000639                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.526      Brown, Thomas B. and Sandra             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Brown vs. Owens Illinois, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           140600489                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.527      Brown, Timothy L. and Brown,            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Linda D. vs Quigley Company, Inc.,
           et al asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,030
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1058 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000176                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.528      Brown, Willaim E. Sr. and Sara          Asbestos                             IN THE COURT OF COMMON PLEAS OF
           Jane vs A.W. Chesterton Inc., et                                             PHILADELPHIA COUNTY TRIAL DIVISION: CIVIL
           al. asbestos defendants including                                            SECTION
           Sears, Roebuck and Co. (68
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           000885                                                                       296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.529      Browning, Baniel L. and the minor       Asbestos                             UNKNOWN
           children Tucker Browning and
           Sage Browning vs. A.C. Horn Co.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           08-0424                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.530      BRUCE ADAMS v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.531      BRUCE DAVIS v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.532      BRUCE FYLPAA v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,031
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1059 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ9588776                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.533      Bruce, Carol vs. Alcatel-Lucent         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           USA Inc., et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001495                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.534      Bruno, Richard vs. A.O. Smith           Asbestos                             SUPREME COURT OF STATE OF NEW YORK
           Water Products Co., et al.,                                                  COUNTY OF NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190108-10                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.535      Brusca, Nunzio and Melinda              Asbestos                             UNKNOWN
           Brusca vs. A.O. Smith Water
           Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           115429/2007                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.536      Brush, Jacqueline, Individually and     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Rex Brush, Deceased vs.
           4520 Corp., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000894                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,032
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1060 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.537      Bryant, Ernest D. and Juanita           Asbestos
           Bryant vs. 3M, a/k/a Minnesota
           Mining & Manufacturing Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           07-0916                                                                                                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.538      Bryant, Stanley and Mary vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000022                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.539      Bryson, Clifford and Sandra Bryson      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. 84 Lumber Company, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170703526                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.540      Bucci, Anthony J. and Dolores           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Bucci vs. Honeywell International,                                           COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           003399                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.541      Buccieri, Michael and Peggy             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Buccieri vs. Alcatel-Lucent USA
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,033
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1061 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N14C06021ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.542      Buchanan, Christy, Personal            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Anna R. Lewis vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X13000143                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.543      Buchanan, William and Eva v. Zion      General Liability - Litigation       IN THE CIRCUIT COURT OF GREEN COUNTY
           Evangelical Lutheran Church,                                                MISSOURI
           Springfield, Missouri, Inc.; Sears
           Holdings Corporation; Sears,
           Roebuck and Co.; Kenmore
           Craftsman DieHard Intellectual
           Property, LLC aka and dba KCD
           IP, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1731-CC01255                                                                1010 N BOONVILLE AVE                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SPRINGFIELD                     MO      65802

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.544      Buchert, George P. and Ellen           Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Buchert vs. Agilent Technologies,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           MID-L-00820-18AS                                                            56 PATERSON ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW BRUNSWICK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.545      Bui, Jon D. v. Sears, Roebuck, &       Federal                              IN THE UNITED STATES DISTRICT COURT FOR
           Co.; Sears Holding Corp.; and KCD                                           THE NORTHERN DISTRICT OF CALIFORNIA
           IP, LLC




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,034
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1062 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           5:18-cv-4121-SVK                                                              450 GOLDEN GATE AVE                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO                   CA      94102

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.546      Bull, Jr.; Duane L. and Kathleen M.      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Bull vs. Honeywell International,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171201042                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.547      Bullion, Robert P., Individually and     Asbestos                             MIAMI-DADE COUNTY CIRCUIT COURT
           as Personal Representative of the
           Estate of Margaret O. Bullion, Pltf.
           vs. Andis Company, et al. asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           09-11372 CA 42                                                                175 NW 1ST AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MIAMI

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.548      Bullock, Hardy and Kimberly aso          General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           State Farm General Insurance                                                  CALIFORNIA COUNTY OF NEVADA
           Company v. Sears, Roebuck and
           Co. and Does 1 to 25, Inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           TCL 17-6628                                                                   10075 LEVON AVE 107                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TRUCKEE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.549      Bulva, Victor J. vs. A.W.                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1005                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,035
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1063 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.550      Bunting, Barbara, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Stanley Bunting,
           Deceased, vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L741                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.551      Buranen, Sylvia, Individually and        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           as Administrator of the Estate of
           Robert B. Buranen, Deceased, et
           al., vs. AC&R Insulation Co., Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X17000321                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.552      Burchardt, Edward vs. A.W.               Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L011139                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.553      Burchfield, Virginia Grace (King) ,      Asbestos                             STATE COURT OF FULTON COUNTY
           et al. v. ACandS, et al. asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         185 CENTRAL AVE SW TG900                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ATLANTA                         GA      30303

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,036
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1064 of 1892 Case number 18-23537          (if known)
               Name



7.554      Burd, Harry D. v. Lawrence                 General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY MERCER
           Associates; Simon Property Group;                                               COUNTY - LAW DIVISION
           Simon Property Group, Inc.; Simon
           Property Group, L.P.; Kravco
           Simon Co.; Simon Management
           Associates, LLC; Quakerbridge
           Mall, LLC; Sears; Sears, Roebuck
           and Company; Sears Holdings;
           John D
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           MER-L-001010-18                                                                 175 S BROAD ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TRENTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.555      Burdurmi, Nicholas and Arlene              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Burdurmi, h/w vs. Honeywell                                                     COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180402217                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.556      Burge, David and Joan Burge vs.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Allis-Chalmers Corporation, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000492                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.557      Burgess, Calvin and Phyliss                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Burgess, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X12000005                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.558      Burgos, David Jaime; Dona Elsie J.         General Liability - Litigation       UNKNOWN
           Bobe Serrano v. Sears, Roebuck of
           PR, Inc.; Insurance Company ABC;
           Demanded Unknown




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,037
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1065 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           M22018CV00226                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.559      Burke, Martha and Jack T. Burke,         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Sr., her husband vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N15C05200ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.560      Burke, Patrick J. vs. AII                Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Acquisitions, LLC, et al., asbestos                                           ERIE
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           803870/2013                                                                   25 DELAWARE AVENUE                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BUFFALO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.561      Burks, Vonceil, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Wilbur Ringer, Deceased vs.
           4520 Corp., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001576                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.562      Burnette, Gerline vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,038
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1066 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000237                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.563      Burns, Debra L., Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Robert R. Burns,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1561                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.564      Burns, Don, Special Administrator       Asbestos                             CIRCUIT COURT COOK COUNTY LAW DIVISION
           of the Estate of Alice Burns,
           Deceased vs. Rapid American
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2009L003291                                                                  50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.565      Burress, James vs. John                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000012                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.566      Burress, Thomas and Jane vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (57
           named defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,039
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1067 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000605                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.567      Burton, Dora v. Sears Roebuck             General Liability - Litigation       IN THE CIRCUIT COURT OF HARRISON COUNTY
           and Co., Jim Wilson and                                                        MISSISSIPPI SECOND JUDICIAL DISTRICT
           Associates, LLC dba Edgewater
           Mall, Schindler Elevator
           Corporation, Kone, Inc., and Otis
           Elevator Company
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           A2402-18-28                                                                    190 LAMEUSE ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BILOXI

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.568      Bush, Lorraine, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                            COUNTY
           of Edward Bush, Deceased vs.
           CBS Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000976                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.569      Bush, Walter vs. ABB, Inc., et al.,       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           asbestos defendants including                                                  COUNTY
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180300121                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.570      Bushell, Patricia A., Personal            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY MD
           Representative of the Estate of
           John A. bushell, Pltf., vs. Union
           Carbide Corporation, et al..,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,040
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1068 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000393                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.571      Bustelo Wilson, Wallace A.; Gina        General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO EN
           A. Acosta Rodriguez; and Miguel                                              EL TRIBUNAL DE PRIMERA INSTANCIA SALA
           Andres Bustelo Acosta v. Sears                                               SUPERIOR DE SAN JUAN
           Roebuck De Puerto Rico, Inc.; et
           al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SJ2017CV00087 (808)                                                          AVENIDA MUñOZ RIVERA ESQUINA COLL Y                  q    On appeal
                                                                                        TOSTE PARADA 37 AV LUIS MUñOZ RIVERA
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JUAN                        PRI     00925

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.572      Butler, Aaron K. and Diane Butler,      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000280                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.573      Butler, John W. and Mary E. Butler,     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X14000055                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.574      Butler, Michael vs. Advance Auto        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Parts Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,041
             18-23537-rdd                  Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1069 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000766                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.575      Butt, Jerome and Barbara vs. John        Asbestos                            IN THE CIRCUIY COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-00960                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.576      Butt, Jr.; Edward A. vs. John            Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000004                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.577      Butta, Michael A. and Carol G. his       Asbestos                            IN THE CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. Quigley Company, Inc. et
           al. asbestos defendants including
           Sears, Roebuck and Co. (40
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000216                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.578      Buttion, Frank and Sandra E.             Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           Buttion vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000695                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,042
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1070 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.579      Buxton, John and Emma Buxton            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20172459                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.580      Buzzanco, Eileen and Anthony            Asbestos                             SUPREME COURT COUNTY OF SCHENECTADY
           Buzzanco, her spouse vs. Briggs &
           Stratton Power Products Group
           LLC., et al., asbestos defendants
           including Sears Holding Co.,
           Individually and for Sears, Roebuck
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2011-47902                                                                   612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.581      Byers, Walter, as Special               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           David Byers vs. Advance Auto
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L969                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.582      Bynum, Clovis and Welna Bynum           Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. Asbestos Corporation Ltd., et
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C05220ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,043
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1071 of 1892 Case number 18-23537          (if known)
              Name



7.583      Byrd, Jerry T. and Linda his wife        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           vs. Quigley Company Inc., et al.                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000222                                                                401 BOSLEY AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOWSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.584      Caballero, Emma v. Sears,                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1-10                                                SAN MATEO
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17CIV04468                                                                    400 COUNTY CENTER                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         REDWOOD CITY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.585      Cabeza, Catherine E. and Pedro L.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Cabeza, her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000122                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.586      Cabrera Rodriguez, Ivette v. Sears       General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Brand Central; and/or Sears                                                   TRIBUNAL DE PRIMERA INSTANCIA SALA DE
           Roebuck De Puerto Rico, Inc.; et                                              CAGUAS
           al.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           EDP2016-0093 (801)                                                            2823 SHADBLOW LN                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST COLUMBIA                   SC      29170

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.587      Cabrera, Gabriela v. Sears,              Real Estate                          LOS ANGELES COUNTY - SUPERIOR COURT -
           Roebuck and Co.                                                               HILL STREET CA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC 703643                                                                     1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,044
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1072 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.588      Cagle, Earnest v. Sears, Roebuck        General Liability - Litigation       IN THE DISTRICT COURT OF CLEVELAND
           and Co.; and Scott Mott                                                      COUNTY STATE OF OKLAHOMA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CJ-2018-693                                                                  200 S PETERS AVE 10                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NORMAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.589      Callstrom, Bonita and Doug              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Callstrom, her husband vs. 84                                                LOUIS
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1622CC10105                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.590      Calmi, Marino and Tina Calmi vs.        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           A.O. Smith Water Products, et al.,                                           NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190308/2012                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.591      Calow, Glenda June, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator for                                             COUNTY
           the Estate of Graeme John Calow,
           Deceased vs. Aerco International,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L297                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.592      Calzetta, Maria v. Sears, Roebuck       General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; Sunrise Mall LLC;
           Westfield Corporation; Westfield
           LLC; Westfield America, Inc.;
           Westfield America Trust WFD
           Trust; Westfield America Limited
           partnership; Westfield America
           Management Limited; and
           Westfield


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,045
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1073 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           501991/2018                                                                  400 CARLETON AVE CENTRAL ISLIP                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY                              NY      11722

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.593      Camara, Helena v. Sears, Roebuck        Small Claims                         EL PASO COUNTY COURT CO
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18S650                                                                       270 S TEJON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLORADO SPRINGS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.594      Camasso, Michael and Barbara            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Camasso vs. Owens Illinois, Inc.,                                            COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171001670                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.595      Camby, Shirley, Individually and as     Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of the Estate of,                                             LOUIS
           Edwin Camby, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1722CC00447                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.596      Camille Weston v. Sears, Roebuck        EEOC Claims                          MICHIGAN DEPARTMENT OF CIVIL RIGHTS
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MDCR489329                                                                   110 W MICHIGAN AVE 800                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LANSING

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,046
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1074 of 1892 Case number 18-23537          (if known)
              Name



7.597      Campbell, Charles E. vs. Ash               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Grove Cement Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N18C-07-221 ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.598      Campbell, Jeremiah and Evelyn              Asbestos
           Campbell vs. American Locomotive
           Company, et al., asbestos
           defendants including Sears
           Holdings Corp, Individually and as
           succesor in interest to Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2010 006511                                                                                                                          q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.599      Campopiano, Thomas and Marie               Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Campopiano vs. 84 Lumber                                                        COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           122697                                                                          250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.600      Candelaria, Milagros vs. A.W.              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           15L1473                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.601      Candler, Daliena v. Sears,                 General Liability - Litigation       UNITED STATES DISTRICT COURT DISTRICT OF
           Roebuck & Co.                                                                   NEW JERSEY




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,047
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1075 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BER-L-4108-14                                                                402 EAST STATE STREET CLERK'S OFFICE                 q    On appeal
                                                                                        ROOM 2020
                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TRENTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.602      Cannon, John and Nina Cannon,           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           his wife vs. Advance Auto Parts,                                             LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1622CC10504                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.603      Canterbury, Thomas and Dorothy          Asbestos                             IN THE CIRCUI COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (56
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000382                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.604      Canzater, Kimberly, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Mary Miner, Deceased
           vs. 84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L001298                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.605      Canzone, Mary v. Sears, Roebuck         General Liability - Litigation       STATE OF RHODE ISLAND AND PROVIDENCE
           and Co.; John Doe Corporations                                               PLANTATIONS SUPERIOR COURT KENT COUNTY
           1-5; and John Doe individuals 1-5
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           KC-2017-0450                                                                 NOEL JUDICIAL COMPLEX 222 QUAKER LN                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WARWICK

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,048
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1076 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.606      Canzoneri, Joseph A. and Barbara           General Liability - Litigation       STATE OF NEW YORK COUNTY OF MONROE
           A. aso Amica Mutual Insurance                                                   SUPREME COURT
           Company v. Sears Roebuck and
           Co.; and Sears Holding
           Corporation
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017-6076                                                                       99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ROCHESTER                       NY      14614

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.607      Capehart, Craig v. Sears Roebuck           General Liability - Litigation       HAMILTON SUPERIOR COURT 4
           ad Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           29D04-1709-SC-8745                                                              1 N 8TH ST 292                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NOBLESVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.608      Capobianco, Vincent, Individually          Asbestos                             SUPREME COURT SCHENECTADY COUNTY
           and as Proposed Executor of the
           Estate of Roberta Evelyn
           Capobianco, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           305/2012                                                                        612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NY

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.609      Caponic, Sr.; Steven L. vs. John           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X11000001                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.610      Caputo, Dennis vs. Honeywell               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,049
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1077 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           140900509                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.611      Caravella, Adalgisa, Individually        Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           and as Administratrix of the Estate
           of Pietro Caravella, Deceased vs.
           American Biltrite Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           MID L-8793-10 AS                                                              56 PATERSON ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.612      Cardinal Fire Protection Company,        Small Claims                         OAKLAND COUNTY - 51ST DISTRICT COURT MI
           LLC v. Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           17-2863-GC                                                                    5100 CIVIC CENTER DR                                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         WATERFORD TWP

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.613      Cardona Aviles, Arlene v.                General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Commercial Centers Management                                                 TRIBUNAL DE PRIMERA INSTANCIA SALA
           tcc Santa Rosa Mall; Mapfre Praico                                            SUPERIOR DE BAYAMON
           Insurance Company; Sears
           Roebuck Puerto Rico, Inc.; John
           Doe; et al.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           DDP2017-0279 (701)                                                            2399 PR-2                                              q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         BAYAMóN                         PUERTO RICO
                                                                                                                                   00959

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.614      Cardona, Luz, Individually and as        Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of Victor                                             COUNTY OHIO
           Rodriguez vs. Sears, Roebuck and
           Co., et al. asbestos defendants
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           CV06588436                                                                    1200 ONTARIO ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State     ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,050
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1078 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.615      Carefree Living Association aso         General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           State Farm General Insurance                                                 CALIFORNIA FOR THE COUNTY OF VENTURA
           Company v. Sears, Roebuck and
           Co.; LG Electronics U.S.A., Inc.;
           and Does 1-40, inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           56-201600483732-CU-PL-VTA                                                    800 S VICTORIA AVE                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VENTURA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.616      Carl Gerace v. Sears, Roebuck           EEOC Claims                          NEW YORK STATE DIVISION OF HUMAN RIGHTS
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           525201500340                                                                 55 HANSON PL 900                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BROOKLYN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.617      CARLA HARDY v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1803195058-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.618      Carlo Semidey, Antonia v. Plaza         General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           De Caribe Mall; Sears Roebuck of                                             TRIBUNAL DE PRIMERA INSTANCIA SALA
           Puerto Rico Inc.; Richard Roe and                                            SUPERIOR DE PONCE
           Jane Roe
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           JDP2016-0234 (601)                                                           2150 AVENIDA SANTIAGO DE LOS CABALLEROS              q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                                                        PONCE   00716

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.619      Carlson-Slacum, Lois, Individually      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Frederick Carlson,
           Deceased vs. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,051
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1079 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L001295                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.620      CARMEN M RODRIGUEZ v.                  Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.621      CARMINE DIGIORGIO v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.622      Carmona, Matthew and Kelly v.          Small Claims                         OAKLAND COUNTY - 48TH DISTRICT COURT MI
           Sears, Roebuck and Co.; American
           Express Company
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-31617 SC 1                                                               4280 TELEGRAPH RD                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BLOOMFIELD HILLS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.623      Carmona, Matthew v. Sears,             Small Claims                         STATE OF MICHIGAN OAKLAND COUNTY 48TH
           Roebuck and Co.                                                             JUDICIAL DISTRICT
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-31617 SC 1                                                               4280 TELEGRAPH RD                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BLOOMFIELD HILLS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.624      Caroline Schott v. Sears, Roebuck      EEOC Claims                          SEATTLE FIELD OFFICE
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,052
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1080 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           551201700504                                                                 12500 TUKWILA INTERNATIONAL BLVD                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SEATTLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.625      Carpenter, Diane, Special               Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Charles Carpenter, Deceased vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L008567                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.626      Carr, Royce and Joyce aso State         General Liability - Litigation       IN THE DISTRICT COURT TAYLOR COUNTY
           Farm Lloyds v. Sears Roebuck and                                             TEXAS 42ND JUDICIAL DISTRICT
           Co., individually and dba Sears
           Home Services
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           49846-A                                                                      300 OAK ST 300                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ABILENE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.627      Carriere, Sarah v. AMCB Rhode           General Liability - Litigation       STATE OF RHODE ISLAND KENT SUPERIOR
           Island Mall Owner LLC and/or                                                 COURT
           Sears, Roebuck and Co. and/or
           Star Sweeping, LLC and/or Doe
           Corporation and/or Jane Doe
           and/or John Doe, Alias individually
           and as agents of AMCB Rhode
           Island Mall Owner LLC and/or
           Sears, Roe
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           KC-2016-1072                                                                 NOEL JUDICIAL COMPLEX 222 QUAKER LN                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WARWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.628      Jackson, George L. and Elaine C.        Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Jackson vs. American Standard,                                               COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,053
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1081 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           PC 11-6022                                                                   250 BENEFIT ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.629      Jackson, Jaylah Bagby; and Maria        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Navarro v. Schindler Elevator                                                SANTA CLARA
           Corp.; Sears Roebuck & Co.; and
           Does 1-20
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           16CV296662                                                                   191 N 1ST ST                                           q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN JOSE                        CALIFORNIA95113

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.630      Jackson, Joseph and Rose                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Jackson vs. Air and Liquid                                                   COUNTY
           Systems Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           141200635                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.631      Jackson, Michael and Mabel vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           24X04000660                                                                  100 N CALVERT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.632      Jackson, Robert L. vs. Union            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           24X12000988                                                                  100 N CALVERT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State     ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,054
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1082 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.633      Jackson, Robert vs. 84 Lumber           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Company, et al., asbestos                                                    COUNTY
           defendants inclding Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           130602797                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.634      Jackson, Rudy and Sally Jackson         Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           vs. Able Industries, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.635      Jackson, Sharon P. v. Sears,            General Liability - Litigation       RICHLAND COUNTY COURT OF COMMON PLEAS
           Roebuck and Co.                                                              SC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-CP-40-04200                                                             1701 MAIN ST 205                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLUMBIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.636      Jackson, Stephen vs. 3M                 Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Company, et al., asbestos                                                    NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1900632017                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.637      Jacob Miller v. Sears, Roebuck and      EEOC Claims                          HAWAII CIVIL RIGHTS COMMISSION
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17866                                                                        830 PUNCHBOWL ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HONOLULU

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,055
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1083 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.638      JACOB SMITH v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.639      Jacobs III, Herbert A. and Kimberly     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Jacobs vs. Owens Illinois, Inc., et                                          COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170800563                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.640      Jacobs, Adam v. Sears, Roebuck          General Liability - Litigation       SUPREME COURT OF HE STATE OF NEW YORK
           and Co.                                                                      COUNTY OF NASSAU
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           601305/2018                                                                  100 SUPREME CT DR                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MINEOLA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.641      Jacobs, Kevin and Timiki aso            General Liability - Litigation       IN THE CIRCUIT COURT FOR THE THIRTEENTH
           American Integrity Insurance                                                 JUDICIAL CIRCUIT IN AND FOR HILLSBOROUGH
           Company v. Sears Roebuck and                                                 COUNTY FLORIDA
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-CA-7098, DIV B                                                            419 PIERCE ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TAMPA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.642      Jacobs, Lloyd and Betty Jacobs,         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. ConocoPhillips Company,                                              COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171204308                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,056
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1084 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.643      Jacobson, Kenneth vs. Rapid             Asbestos                             IN THE CIRCUIT COURT OF COOK COUNTY
           American Corp., et al. asbestos                                              COUNTY DEPARTMENT LAW DIVISION
           defendants including Sears,
           Roebuck and Co. (51 named
           defendants)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           05L001090                                                                    50 W WASHINGTON ST 801                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.644      Jacoby, Brian Vs. A.W. Chesterton       Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Co., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.,
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482192                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.645      Jacqueail Montgomery v. Sears,          EEOC Claims                          MEMPHIS DISTRICT OFFICE
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           490201800147                                                                 1407 UNION AVENUE 9TH FLOOR MEMPHIS                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.646      Jacquet, Stanley and Linda              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Jacquet, his wife vs. A.W.                                                   COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           10-L-1192                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.647      Jahn, Arthur and Mary vs.               Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Georgia-Pacific corporation et al.                                           COUNTY OF SCHENECTADY
           asbestos defendants including
           Sears, Roebuck and Co. (6 named
           defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,057
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1085 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2003-1677                                                                   612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.648      Jaimes, Leonor and Jose v. Sears,      General Liability - Litigation       STATE OF ILLINOIS IN THE CIRCUIT COURT OF
           Roebuck and Co.; CherryVale Mall,                                           THE 17TH JUDICIAL CIRCUIT WINNEBAGO
           LLC; CBL/CherryVale I, LLC; CBL                                             COUNTY
           & Associates Management, Inc.;
           National Elevator Inspection
           Services, Inc. -- FIRST
           AMENDMENT -- Adding: Kone Inc.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016-L-0000129                                                              400 W STATE ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ROCKFORD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.649      JAMES BENNETT v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.650      JAMES CUNNINGHAM v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.651      JAMES HURD v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.652      JAMES PINGEL v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,058
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1086 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.653      James Pitts v. Sears, Roebuck and       Small Claims                         SANTA FE COUNTY MAGISTRATE COURT NM
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           M-49-CV-2017-01090                                                           2056 GALISTEO ST                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA FE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.654      JAMES REED v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1012145164-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.655      JAMES RETALLICK v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.656      James Sylvester, v. Bill Ceverha,       Legislative Affairs                  345 JUDICIAL DISTRICT COURT OF TRAVIS
           Individually and as Treasurer of                                             COUNTY TEXAS
           Texans for a Republican Majority
           Political Action Committee,
           Republican National Committee,
           Jim Ellis, Westar Energy, Inc., The
           Williams Companies, Inc.,
           Questerra Company Diversified
           Coll
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           GN401506                                                                     1000 GUADALUPE ST 507                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        AUSTIN                          TX      78701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.657      James, Cheryl v. Sears, Roebuck,        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; and Does 1-10                                                       TULARE


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,059
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1087 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           273127                                                                        221 S MOONEY BLVD 209                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VISALIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.658      James, Jack and James, Sarah L.          Asbestos                             IN THE COURT OF COMMON PLEAS OF
           his wife vs. 20th Century Glove                                               PHILADELPHIA COUNTY TRIAL DIVISION: CIVIL
           Corporation of Texas, et al.,                                                 SECTION
           asbestos defendants including
           Sears, Roebuck and Co. (84
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           002154                                                                        296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.659      James, Oliver and Mamie vs.              Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (47
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000214                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.660      James, Virginia, Individually and as     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of Thomas W. James, et al.,
           vs. Union Carbide Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000116                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.661      JAMIE ABE v. Sears, Roebuck and          Workers' Compensation                UNKNOWN
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ10976635                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,060
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1088 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.662      JAMIE DAVIS v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.663      Janice Cornell v. Sears, Roebuck         EEOC Claims                          DEPARTMENT OF FAIR EMPLOYMENT &
           and Co.                                                                       HOUSING
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37A-2017-01375-C                                                              4800 STOCKDALE HWY 215                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BAKERSFIELD                     CA      93309

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.664      Janke, Paul E. Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482193                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.665      Jansen, Katherine, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Matthew Jansen,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001555                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.666      Jaramillo, Jorge H. v. Sears,            Small Claims                         FAIRFAX COUNTY GENERAL DISTRICT COURT
           Roebuck and Co.                                                               VA




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,061
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1089 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           GV1802330400                                                                    10455 ARMSTRONG ST 100                               q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FAIRFAX                         VA      22030

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.667      Jaremba, Michael v. Sears,                 General Liability - Litigation       STATE OF MICHIGAN IN THE CIRCUIT COURT
           Roebuck and Co.; Sears Holdings                                                 FOR THE COUNTY OF GENESEE
           Management Corporation; CW
           Financial Services LLC; and 3341
           South Linden Road Holdings, LLC
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17-109719-NO                                                                    900 SAGINAW ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FLINT                           MI      48502

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.668      Jarrells, Jr.; Leslie and Lois Jarrells    Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. Arvinmeritor, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N13C07100ASB                                                                    500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.669      Jasma Smothers v. Sears,                   EEOC Claims                          UNKNOWN
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           440201705678                                                                    333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.670      Jasmine Callon v. Sears, Roebuck           EEOC Claims                          JACKSON AREA OFFICE
           and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           423201800083                                                                    100 W CAPITOL ST 338                                 q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           JACKSON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.671      Jasmine Williams v. Sears                  Marketing / Advertising              SUPERIOR COURT OF NEW JERSEY LAW
           Roebuck and Company                                                             DIVISION: UNION COUNTY


Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,062
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1090 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           UNN-L-004591-17                                                               2 BROAD ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELIZABETH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.672      JASON HACKERT v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15WC23253 & 4                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.673      JASON LINDSEY v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1711085106-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.674      Jauregui, Marisol v. Sears,              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; Sears Holdings                                               ORANGE - CENTRAL JUSTICE CENTER
           Management Corporation; Sears
           South Coast Plaza #1388; and
           Does 1-10, inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           30-2017-00960410-CU-PO-CJC                                                    700 W CIVIC CENTER DR                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA ANA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.675      JAVIER FRIGERIO v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.676      Jaycox, Nancy A., Individually and       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           as Personal Representative of the
           Estate of Edward F. Jaycox, et al.,
           vs. John Crane-Houdaille, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,063
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1091 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           24X10000119                                                                     100 N CALVERT ST                                      q    On appeal


                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.677      Jeckonias Muragara v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           20061053130-0001                                                                333 WEST BROADWAY 420                                 q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                        CA      92101

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.678      Jed J Kropp, Inc. v. Sears                 Small Claims                         HARRISON COUNTY JUSTICE COURT MS

                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           BV0602113                                                                       190 LAMEUSE ST                                        q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           BILOXI

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.679      Jeffeaux, Jimmy K. v. Sears,               General Liability - Litigation       IN THE COURT OF COMMON PLEAS
           Roebuck and Co., Inc. and Gray's
           Installation, LLC
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           2017-CP-23-00742                                                                115 CENTRAL PLAZA N 400                               q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           CANTON

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.680      JEFFERY MORRIS v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                 q    On appeal


                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                        CA      92101

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.681      JEFFREY DONALDSON v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,064
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1092 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.682      Jeffrey Greenfield v. Sears,             Federal                              UNITED STATES DISTRICT COURT - SOUTHERN
           Roebuck and Co.                                                               DISTRICT OF FLORIDA MIAMI DIVISION
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           05-21297                                                                      400 N MIAMI AVE                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MIAMI

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.683      JEFFREY MOSS v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.684      Jeffries, Ronald vs. John                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000575                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.685      Jenkins, Leonard N. vs. John             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,                                                MARYLAND
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000224                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.686      Jenner, David and Glenda; and            General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Marie H. Hill aso Franklin Mutual                                             DIVISION SPECIAL CIVIL PART: OCEAN COUNTY
           Insurance Company v. ABC
           Appliance Installation, LLC; Sears,
           Roebuck and Co.; John Doe 1-10


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,065
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1093 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           OCN-DC-009027-16                                                             118 WASHINGTON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOMS RIVER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.687      Jenney, Janice, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of James Jenney, Jr., Deceased
           vs. Aurora Pump Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000955                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.688      Jennifer Lucero and Rafael              Employment                           UNITED STATES DISTRICT COURT SOUTHERN
           Solorzano, individually and on                                               DISTRICT OF CALIFORNIA
           behalf of all others similarly
           situated v. Sears Holdings
           Management Corporation; Sears,
           Roebuck & Co, and Does 1-50
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14-cv-1620 AJB                                                               333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.689      Jensen, Marcia, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           the Special Administrator of the                                             COUNTY
           Estate of Arnold Jensen, Deceased
           vs. Ameron International
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L915                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.690      Jensen, Pamela aso CSAA                 General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                 CONTRA COSTA
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,066
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1094 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           L1703531                                                                      725 COURT ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MARTINEZ

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.691      JEREMY BEISH v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1610035087-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.692      JERRY COTTON v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.693      Jessica Booker v. Sears, Roebuck         EEOC Claims                          OAKLAND LOCAL OFFICE - OAKLAND CA
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           555201500071                                                                  1301 CLAY STREET SUITE 1170-N                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.694      JESUS GARCIA v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.695      Jeter, Jr.; Isiah and Joann Jeter vs.    Asbestos                             DISTRICT COURT TRAVIS COUNTY
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,067
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1095 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           D1GN06003794                                                                1000 GUADALUPE ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUSTIN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.696      Jewell, Charles and Mary vs. A.W.      Asbestos                             IN THE SUPREME COURT OF THE STATE OF
           Chesterton Inc., et al. asbestos                                            NEW YORK COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co. (41 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           03-107492                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.697      Jewett, Regina and Michael Jewett      Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           vs. Abex Corporation et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2010-4387                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PROVIDENCE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.698      JIM MERRILL v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17WC19975                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.699      JIM NAJERA v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14WC39664                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.700      Jim Thuan Phan v. Sears,               Employment                           SUPERIOR COURT OF CA COUNTY OF ORANGE
           Roebuck and Co., a New York
           Corporation; and Does 1 through
           20, inclusive


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,068
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1096 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           30-2016-00870717-CU-OE-CJC                                                  700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SANTA ANA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.701      Jim Thuan Phan, individually and       Employment                           SUPERIOR COURT OF CA COUNTY OF SAN
           on behalf of all other aggrieved                                            BERNARDINO
           employees and others similarly
           situated, v. Sears, Roebuck and
           Co., a New York Corportation; and
           DOES 1 through 20, inclusive,
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CIVDS1516392                                                                247 W 3RD ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN BERNARDINO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.702      JIMMY BARNES v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.703      Jimmy Clyde Dunbar, et al. vs.         Asbestos                             SUPERIOR COURT OF FULTON CUNTY
           Albion Kaolin Company, et al.,
           (asbestos defendants including
           Sears, Roebuck and Co.)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       7741 ROSWELL RD NE 234A                              q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ATLANTA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.704      JK Properties of NWA, LLC v.           Real Estate                          STATE OF ARKANSAS
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           72CV-18-2614                                                                30 S 6TH ST 10308                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FORT SMITH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.705      JOAN MCNALLY v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,069
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1097 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.706      JOAN MORAN v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.707      Jobs, Audrey, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of George Jobs, Deceased vs.
           AGCO Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001332                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.708      Jockers, David W., Executor of the       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Vivian M. Jockers, et al.,                                          COUNTY
           vs. Alcoa Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170403714                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.709      Joel Arriaga, on behalf of all           Employment                           SUPERIOR COURT OF THE STATE OF CA
           aggrieved employees v. Sears,                                                 COUNTY OF SAN BERNARDINO
           Roebuck and Co.; a New York
           Corporation; and Does 1 to 100,
           inclusive,
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CIVDS1605762                                                                  247 W 3RD ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN BERNARDINO

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,070
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1098 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.710      John A. Fewkes and Jacquelyne            Small Claims                         JUSTICE COURT PCT 1 PL 1 TAYLOR COUNTY TX
           Fewkes v. Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC17-9797J11                                                                  301 OAK ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ABILENE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.711      JOHN BASILE v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.712      John Errico and Carol Errico, Pltfs.     Small Claims                         PIMA COUNTY - CONSOLIDATED JUSTICE
           vs. Sears, Roebuck and Co, Dft.                                               COURTS AZ
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV17-034031                                                                   240 N STONE AVE                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TUCSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.713      JOHN GOMEZ v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ10000317                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.714      JOHN LOPEZ-EVANS v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.715      JOHN MOLTER v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,071
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1099 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1010125111-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.716      JOHN MORAN v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1709205159-0001                                                              333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.717      JOHN MORRISON v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.718      John Offner v. Sears, Roebuck and        EEOC Claims
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           440201401424                                                                                                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.719      Johnny Wood v. Sears, Roebuck            EEOC Claims
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           450-2018-02769                                                                                                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.720      Johns, Antionette, Individually and      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           as Personal Representative of the
           Estate of Robert L. Johns, Jr. and
           Antionette Johns, as Surviving
           Spouse of Robert L. Johns Jr. vs.
           John Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and C




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,072
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1100 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-001169                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.721      Johns, Brenda D. Parker v. Sears,       General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Roebuck and Co., d/b/a Sears                                                 ARIZONA IN AND FOR THE COUNTY OF PIMA
           Holdings Corporation; Sears
           Roebuck Company; Roebuck and
           Co Sears, Sears Fitness Flagship
           Store #1338; Lawrence Wesley
           Slocum and Jane Doe Slocum;
           John Does 1-10 and XYZ
           Corporations 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C20183228                                                                    110 W CONGRESS ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TUCSON                          AZ      85701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.722      Johns, Kenneth v. Sears, Roebuck        General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           and Co.                                                                      PARISH OF JEFFERSON STATE OF LOUISIANA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           769-904 Division C                                                           200 DERBIGNY ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA      70053

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.723      Johnson, Andrea M. v. Sears             General Liability - Litigation       IN THE CIRCUIT COURT OF THE SEVENTEENTH
           Roebuck Co, and Coral-CS/Ltd.                                                JUDICIAL CIRCUIT IN AND FOR BROWARD
           Associates d/b/a Coral Square Mall                                           COUNTY FLORIDA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CACE-18-018677 Div 09                                                         201 SE 6TH ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FORT LAUDERDALE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.724      Johnson, Bridgette, as Personal         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Milton Randelson, et al., vs. Akzo
           Nobel Paints LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,073
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1101 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C12283ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.725      Johnson, Bruce vs. Union Carbide        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000393                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.726      Johnson, Charles S. and Johnson,        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Jessie M. his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000234                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.727      Johnson, Connie v. Sears Roebuck        General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           and Co.; et al.                                                              NORTHERN DISTRICT OF ALABAMA MIDDLE
                                                                                        DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           31-CV-2015-900683.00                                                         1 CHURCH ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MONTGOMERY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.728      Johnson, David C. and Leola vs.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           Owens-Illinois Glass Co., et al.                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (49
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-03-001027                                                               401 BOSLEY AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,074
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1102 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.729      Johnson, Debbie, Individually and          Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           as Executrix of the Estate of Lena                                              COUNTY OHIO
           Haynes vs. Sears, Roebuck and
           Co., et al., asbestos defendants
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV06588430                                                                      1200 ONTARIO ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.730      Johnson, Debra, as Executrix of            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           the Estate of Raymond Johnson,
           Jr., and as Surviving Spouse vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20152932                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.731      Johnson, Dial S. v. Sears,                 Small Claims                         SUPERIOR COURT ORANGE COUNTY CA
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           30-2018-00987481-SC-SC-CJC                                                      700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SANTA ANA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.732      Johnson, Duskin R. and Ann M.              General Liability - Litigation       IN THE DIRSTICT COURT OF THE FOURTH
           aso Allstate Insurance Company v.                                               JUDICIAL DISTRICT OF THE STATE OF IDAHO IN
           Sears, Roebuck and Co., dba                                                     AND FOR THE COUNTY OF ADA
           Sears Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV CV01-17-17714                                                                200 W FRONT ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BOISE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.733      Johnson, Emma Pearl, as                    Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Executive of the Est. of Joe Louis                                              NEW YORK
           Johnson, dec., vs. A.O. Smith
           Water Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,075
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1103 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1903792012                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.734      Johnson, Essie v. Sears Holding        Environmental                        UNITED STATES DISTRICT COURT FOR THE
           Corp.; Sears, Roebuck and Co.;                                              DISTRICT OF SOUTH CAROLINA FLORENCE
           Sears Home Improvement                                                      DIVISION
           Products, Inc.; and Sears
           Protection Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           4:18-cv-01053-RBH                                                           401 W EVANS ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FLORENCE                        SC      29501

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.735      Johnson, Herbert v. Sears,             General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Roebuck and Co.; Starwood                                                   ILLINOIS COUNTY DEPARTMENT - LAW DIVISION
           Capital Group, L.L.C.; and CBL &
           Associates Properties, Inc.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016-L-01106                                                                50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.736      Johnson, Isaac and Jodi aso            General Liability - Litigation       IN THE COURT OF COMMON PLEAS LORAIN
           United Services Automobile                                                  COUNTY OHIO
           Association v. Electrolux Home
           Products, Inc.; and Sears,
           Roebuck & Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18CV195066                                                                  225 COURT ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELYRIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.737      Johnson, Jacquel v. Sears,             Federal                              USDC EASTERN DISTRICT OF NY
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1:17-cv-05350-FB-CLP                                                        225 CADMAN PLAZA E                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,076
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1104 of 1892 Case number 18-23537           (if known)
              Name



7.738      Johnson, John B. and Sandra K.          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Johnson vs. A.O. Smith                                                       COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           2018L000593                                                                  155 NORTH MAIN STREET                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.739      Johnson, Matthew Blake v. Sears         General Liability - Litigation       IN THE COURT OF COMMON PLEAS
           Roebuck and Co.; Sears
           Hometown Stores LLC; Judith
           Russell and Jason Baxley
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           2017-CP-08-01713                                                             115 CENTRAL PLAZA N 400                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        CANTON

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.740      Johnson, Monica vs. Quigley             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (55 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           24-X-04-000790                                                               100 N CALVERT ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.741      Johnson, Paul H., Executor of the       Asbestos                             SUPERIOR COURT COMMONWEALTH OF MA
           Estate of Joseph Cartagena vs.                                               MIDDLESEX
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           095059                                                                       200 TRADECENTER DRIVE                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        WOBURN

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.742      Johnson, Richard N. vs. A.W.            Asbestos                             CIRCUIT COURT OF COOK COUNTY ILLINOIS
           Chesterton Company, et. al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,077
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1105 of 1892 Case number 18-23537         (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015L005939                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.743      Johnson, Robert K. and Carolyn S.        Asbestos                            CIRCUIT COURT OF KANAWHA COUNTY
           Johnson vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14C84                                                                        111 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHARLESTON

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.744      Johnson, Robert W. and Kimberly          Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           L. Johnson, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X14000309                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.745      Johnson, Rosa Maria v. Sears             General Liability - Litigation      SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; Sears Holdings                                              SAN BERNARDINO
           Corporation; and Does 1-25,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CIVDS1724413                                                                 247 W 3RD ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN BERNARDINO                  CA      92415

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.746      Johnson, Tiffany B. v. Sears,            General Liability - Litigation      BATON ROUGE CITY COURT
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-07105-D                                                                   233 ST LOUIS ST 208                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BATON ROUGE                     LA      70802

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,078
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1106 of 1892 Case number 18-23537          (if known)
              Name



7.747      Johnson, Timothy and Darryl              Federal                              USDC DISTRICT COURT OF ILLINOIS NORTHERN
           Moore, et al. v. Diakon Logistics, et                                         DISTRICT
           al. [SRC]
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-cv-06776                                                                   327 S CHURCH ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCKFORD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.748      Johnson, Wilfred C. and Beverly          Asbestos                             3RD JUDICIAL CIRCUIT COURT
           vs. Agco Corporation., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000851                                                                   2 WOODWARD AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DETROIT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.749      Johnson, Yamda and Thomas v.             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Mountain Valley Indemnity                                                     COUNTY OF RICHMOND
           Company; and Sears Roebuck and
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           152393/2017                                                                   26 CENTRAL AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         STATEN ISLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.750      Johnson, Yolanda, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Patricia Pando,
           Deceased vs. Alsco Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1612                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.751      Johnson-Curtis, Patsy v. Sears,          General Liability - Litigation       COUNTY COURT AT LAW NO 1 JEFFERSON
           Roebuck and Co.                                                               COUNTY TX
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           132363                                                                        1149 PEARL ST 202                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BEAUMONT

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,079
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1107 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.752      Johnston, Kenneth and Rose              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Johnston vs. Akzo Nobel Paints,                                              COUNTY
           LLC, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           111200722                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.753      Johnston, Richard and Norma             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Johnston vs. Ace Hardware, et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           120801430                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.754      JON ERNST v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.755      Jonasson, Charles P. and Anna M.        Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           vs. John Crane-Houdaille, Inc., et                                           MADISON COUNTY
           al. asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000909                                                               155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.756      JONATHAN ELKINS v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,080
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1108 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.757      Jones, Angela, as Special                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Sheila Reep, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1733                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.758      Jones, Deborah, Special                  Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of Essie
           M. Morris, Deceased vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L009567                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.759      Jones, Donna M., Personal                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Steve G. Jones, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000536                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.760      Jones, Gregory B., Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Administrator Ad Litem of the                                              COUNTY
           Estate of Rena Jones, Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1619                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,081
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1109 of 1892 Case number 18-23537          (if known)
              Name



7.761      Jones, Jacob N. v. Sears Roebuck         General Liability - Litigation       IN THE CIRCUIT COURT OF COVINGTON
           & Co., Sears Tech ID 07822177; et                                             COUNTY ALABAMA
           al.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           23-CV-2016-900156.00                                                          1 N COURT SQ K                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ANDALUSIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.762      Jones, Robert E. and Vernie              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Jones, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000980                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.763      Jones, Robert E. III v. Sears            General Liability - Litigation       FIRST CITY COURT FOR THE CITY OF NEW
           Roebuck and Co.; and Gulf Coast                                               ORLEANS STATE OF LOUISIANA
           Cold Air & Electric, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015-03266, Section A                                                         421 LOYOLA AVE 201                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW ORLEANS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.764      Jones, Roberta Individually and as       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of Patrick Jones , Deceased
           et al. vs. Owens-Illinois Glass Co.,
           et al. asbestos defendants
           including Sears, Reobuck and Co.
           (45 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000008                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.765      Jones, Stanley vs. Allied Signal,        Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,082
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1110 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           C48AB201272                                                                 669 WASHINGTON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EASTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.766      Jones, Steve G. and Donna M. vs.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (44
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000021                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.767      Jones, William and Louise vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           Quigley Company, Inc., et al.                                               COUNTY
           asbestos defendants including
           Sears, Reobuck and Co. (45
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000160                                                              401 BOSLEY AVE                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TOWSON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.768      Jonson, Patricia v. Sears, Roebuck     General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           & Co.                                                                       WASHINGTON IN AND FOR BENTON COUNTY
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14-2-02739-4                                                                7122 W OKANOGAN PL                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       KENNEWICK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.769      JORDAN COOK v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,083
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1111 of 1892 Case number 18-23537          (if known)
              Name



7.770      Jordan, Jackie and Janice Jordan       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13L773                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.771      Jordan, Keith and Joyce Jordan,        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           his wife vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N18C-03-284 ASB                                                             500 NORTH KING STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.772      Jorge Plana v. Sears, Roebuck and      EEOC Claims                          UNKNOWN
           Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           440201806115                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.773      Jorge S Sevilla v. Sears, Roebuck      Small Claims                         SAN DIEGO COUNTY - SUPERIOR COURT CA
           & Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           37-2018-00021701-SC-SC-CTL                                                  1100 UNION ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.774      Jorgensen, Matthew aso Universal       General Liability - Litigation       IN THE CIRCUIT COURT OF THE 17TH JUDICIAL
           Property & Casualty Insurance                                               CIRCUIT IN AND FOR BROWARD COUNTY
           Company v. Sears, Roebuck and                                               FLORIDA
           Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CACE017-022103 Division 08                                                  201 SE 6TH ST                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FORT LAUDERDALE

                                                                                       City                            State   ZIP Code



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,084
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1112 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.775      JOSE DE JESUS v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1802125019-0001                                                            333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.776      Jose Garcia v. Sears, Roebuck and      EEOC Claims                          DEPARTMENT OF FAIR EMPLOYMENT &
           Co.                                                                         HOUSING - ELK GROVE CA
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           37A201803124C                                                               2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELK GROVE                       WA      95758

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.777      JOSE NARANJO v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.778      Joseph A. Buckles? II v. Sears         Customer                             OKLAHOMA COUNTY DISTRICT COURT OK
           Holding Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CJ-2018-2415                                                                321 PARK AVE                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       OKLAHOMA CITY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.779      Joseph Humphrey v. Sears,              EEOC Claims                          STATE OF CALIFORNIA DEPARTMNET OF
           Roebuck and Co.                                                             INDUSTRIAL RELATIONS
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           43815SJ-RCI                                                                 300 OCEANGATE                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LONG BEACH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.780      JOSHUA LEVALLEY v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,085
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1113 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1804245023-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.781      Joyal, Joyce, Individually and as       Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Personal Representative of the
           Estate of John Joyal vs. A.O.
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C11202ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.782      JUAN COVARRUBIAS v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.783      JUAN DELEON v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ9511214                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.784      JUAN DIAZ v. Sears, Roebuck and         Workers' Compensation                UNKNOWN
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.785      JUAN HIDALGO v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,086
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1114 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.786      JUAN MORA v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.787      Juan Oquendo Figueroa v. Sears        Customer                             SALA SUPERIOR DE TOA ALTA PR
           Roebuck de Puerto Rico, Inc.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           D3AC2017-0031                                                              59 55 CALLE LUIS MUNOZ RIVERA                        q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      TOA ALTA

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.788      Juan Oquendo Figueroa, Vilma          Customer                             SALA SUPERIOR DE TOA ALTA PR
           Vazquez Gonzalez y Sociedad
           Legal de Bienes Ganaciale vs
           Sears Roebuck De Puerto Rico
           Inc; Sears; Sears Roebuck and Co;
           y Otros
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           D3AC2017-0031                                                              59 55 CALLE LUIS MUNOZ RIVERA                        q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      TOA ALTA

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.789      JUAN RODRIGUEZ v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.790      JUAN SUAREZ v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,087
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1115 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ8556442                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.791      Julian, Fernando and Robin v.            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Thirty-Six O One, LLC; and Sears,                                             COUNTY OF QUEENS
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           708475/2014                                                                   88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JAMAICA                         NY      11435

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.792      Rigali, Tiffany, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Michael A. DeRuosi, Jr.,
           Deceased vs. ABB, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001276                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.793      Riggin, Rodney and Carol Riggin          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs. Aamco Tools, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000715                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.794      Riggle, Roy Vs. A.W. Chesterton          Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Company (109
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482211                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,088
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1116 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.795      Riley, Carolyn, Individually and as      Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of Johnnie                                            COUNTY OHIO
           Riley vs. Sears, Roebuck and Co.,
           et al., asbestos defendants
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV06588432                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.796      Riley, Sara Louise, Individually and     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Barbara A. Walker as Executrix for                                            COUNTY
           the Estate of Joseph A. Riley, Jr.,
           vs. Owens Illinois, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171200574                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.797      Riley-Luster, Mary v. Sears,             General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Roebuck and Co.; Sears Home                                                   ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Improvement Products, Inc; Sears
           Brands, LLC; and Sears Holdings
           Management Corp.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L9863                                                                     50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.798      Rinehart, Robert E. and Carolyn          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Rinehart vs. A.O. Smith                                                       COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           140103001                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,089
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1117 of 1892 Case number 18-23537          (if known)
               Name



7.799      Ring, Irene S., Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Heirs                                              COUNTY
           and Estate of Gordon A. Ring, Sr.,
           Deceased vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           13L1328                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.800      Ringold, William, Administrator of         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           the Estate of Mary Merritt,                                                     COUNTY
           Deceased vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           150502270                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.801      Rios Rosario, Carmen A.; and               General Liability - Litigation
           Pedro Mendez Tosado; et al. v.
           Sears, Roebuck and Co.; et al.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CIDP2015-0022                                                                                                                        q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.802      Riso, Frank and Rose Riso vs.              Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           A.O. Smith Water Products, et al.,                                              COUNTY OF NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           118966 / 2006                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.803      RITA VARGAS v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,090
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1118 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.804      Ritchie, Michelle, as Personal          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           David Williams vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           N13C05182ASB                                                                 500 NORTH KING STREET                                  q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.805      Ritz, Jerry vs. 84 Lumber               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           2018L000061                                                                  155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.806      Rivera Guadarrama, Milagros v.          General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Sears Roebuck & Company; et al.                                              TRIBUNAL DE PRIMERA INSTANCIA SALA
                                                                                        SUPERIOR DE SAN JUAN
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           SJ2017CV00139                                                                AVENIDA MUñOZ RIVERA ESQUINA COLL Y                    q    On appeal
                                                                                        TOSTE PARADA 37 AV LUIS MUñOZ RIVERA
                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN JUAN

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.807      Rivera Rivera, Yerika v. Sears,         General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Roebuck De Puerto Rico, Inc.;                                                TRIBUNAL DE PRIMERA INSTANCIA SALA DE
           John Doe; Jane Doe; et al.                                                   PONCE
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           JDP2017-0097                                                                 2150 AVENIDA SANTIAGO DE LOS CABALLEROS                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        PONCE                           PUERTO RICO
                                                                                                                                  00716

                                                                                        City                            State     ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,091
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1119 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.808      Rivera, Bertha aso Allstate Texas       General Liability - Litigation       IN THE JUSTICE COURT OF BEXAR COUNTY
           Lloyds v. Sears, Roebuck & Co.                                               TEXAS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           21S1800490                                                                   2711 S EAST LOOP 410                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN ANTONIO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.809      Rivers, Barbara, Individually and as    Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Surviving Spouse, et al., Heirs of
           the late Tom Rivers vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20186580                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.810      Rizzuti, Kevin R. vs. A.W.              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20153595                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.811      Robbins, Billy J. and Denise            Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Robbins, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000854                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.812      Roberson, Phillip vs. Quigley           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Reobuck and Co. (45 named
           defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,092
             18-23537-rdd           Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1120 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

           24-X-04-00023                                                            100 N CALVERT ST                                     q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    BALTIMORE

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.813      ROBERT BROWN v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.814      ROBERT GALLARDO v. Sears,           Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.815      ROBERT HALL v. Sears, Roebuck       Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

           W1803275012-0001                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.816      ROBERT JR TAYLOR v. Sears,          Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.817      ROBERT MALOUIN v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,093
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1121 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.818      ROBERTO CORONA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14WC39003                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.819      Roberts, Clovis C. and Harriet R.        Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Roberts vs. American Biltrite, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10-6888                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.820      Roberts, Jeanie, Individually and        Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           as Special Administrator of the                                               MADISON COUNTY
           Estate of Finance Roberts,
           Deceased vs. A.P. Green
           Industries, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           02-L-791                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.821      Roberts, Mattie, Individually and as     Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of George P. Roberts vs.
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,094
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1122 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X04000640                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.822      Robertson, Granvel and Claudine        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Robertson vs. John                                                          MARYLAND
           Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X05000703                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.823      Robertson, Joycelyn v. Sears,          General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Roebuck and Co.                                                             PARISH OF JEFFERSON STATE OF LOUISIANA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           760-840, Division I                                                         200 DERBIGNY ST                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       GRETNA                          LA      70053

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.824      Robertson, Wetzel B. and Barbara       Asbestos                             BALTIMORE CITY CIRCUIT COURT OF
           Robertson vs. John                                                          MARYLAND
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X05000663                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.825      ROBIN FREEMAN v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.826      ROBIN JAEGGE v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,095
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1123 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.827      Robinson, Allis J., Personal            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           James B.E. Robinson, et al., vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000456                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.828      Robinson, James B. and Robinson,        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Allis vs Quigley Company, Inc., et
           al asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-00012                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.829      Robinson, Lisa as Special               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           Ranelle Hiley, Dec. vs. 84 Lumber,
           et al., asbestos defendants
           inlcuding Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L39                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.830      Robinson, Michael L. Sr.; and Joan      General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           R. aso State Farm Fire and                                                   WASHINGTON IN AND FOR THE COUNTY OF
           Casualty v. Sears Roebuck and                                                PIERCE
           Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,096
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1124 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                          930 TACOMA AVE S 123                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TACOMA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.831      Robinson, Richard and Katherine        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Robinson, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X12000937                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.832      Robinson, Robert Dale and Patricia     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Robinson, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X10000250                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.833      Robinson, Sam and Robinson,            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Peggy Lee, his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X05000200                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.834      Robinson, Scott William v.             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA
           Samsung; and Sears Roebuck
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17SC04546                                                                   600 ADMINISTRATION DR                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SANTA ROSA                      CA      95403

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,097
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1125 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.835      Robinson, Staci v. K Mart                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Corporation; Sears Roebuck & Co.;                                             LOS ANGELES
           and Does 1-40, Inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC603833                                                                      210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.836      Rocheford, Edmund v. Sears,              General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Roebuck & Co.                                                                 WORCESTER DISTRICT COURT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1862CV916                                                                     225 MAIN ST                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WORCESTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.837      Rocky Mountain Recovery                  Small Claims                         CIRCUIT COURT SEVENTH JUDICIAL DISTRICT
           Systems, Inc. v. Sears, Roebuck                                               NATRONA COUNTY WY
           and Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         200 N CENTER ST CASPER                               q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CASPER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.838      ROD STERLING v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.839      Rodman, James and Marian vs.             Asbestos                             PHILADELPHIA COUNTY COURT OF COMMON
           Allis-Chalmers Corporation, et al.,                                           PLEAS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2363                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,098
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1126 of 1892 Case number 18-23537          (if known)
              Name



7.840      Rodolfo Mata v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           W1105255149-0001                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.841      Rodriguez, Berta v. Sears,                 General Liability - Litigation       IN THE CIRCUIT COURT OF THE 17TH JUDICIAL
           Roebuck and Co.                                                                 CIRCUIT IN AND FOR BROWARD COUNTY
                                                                                           FLORIDA
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CACE-17-008792, Division 13                                                     201 SE 6TH ST                                        q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FORT LAUDERDALE                 FL      33301

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.842      Rodriguez, Cynthia and Rumaldo v.          Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears, Roebuck and Co.                                                          MONTEREY
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18SC000195                                                                      191 N 1ST ST                                         q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN JOSE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.843      Rodriguez, Edwin Joseph vs. A.O.           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Smith Water Products Co., et al.,                                               NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190186/2017                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.844      Rodriguez, Violeta v. Sears,               Employment                           CALIFORNIA DEPARTMENT OF INDUSTRIAL
           Roebuck and Co.                                                                 RELATIONS
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           WC-CM-602715                                                                    SAN FRANCISCO                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.845      RODRIQUEZ CAMPBELL v.                      Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,099
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1127 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.846      Rogers, Betty v. Sears, Roebuck          Small Claims                         LEE COUNTY JUSTICE COURT MS
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           5319408                                                                       331 N BROADWAY ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TUPELO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.847      Rogers, Douglas R. vs. Owens             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           131202576                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.848      Rogers, Sr.; Billy R. and Joyce D.       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Rogers vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000033                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.849      Rohm, Alfred and Bette Lou Rohm          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           vs. 84 Lumber, et al., asbestos                                               LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1622CC01152                                                                   10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,100
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1128 of 1892 Case number 18-23537          (if known)
              Name



7.850      Rohr, Leslie, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Donald McGrath, Deceased vs.
           AK Steel Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000008                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.851      Rohrs, Howard B. and Francis M.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (49
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000095                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.852      Roignant, George vs. Air & Liquid       Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-00031112-AS                                                            56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.853      Roksiewicz, Richard vs. Union           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000752                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.854      Rolando Gonzalez v. Sears,              EEOC Claims                          OREGON BUREAU OF LABOR AND INDUSTRIES
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,101
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1129 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           STEMNO17071310916                                                            800 NE OREGON ST 1045                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PORTLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.855      Rolfes, Charles and Loretta aso         General Liability - Litigation       STATE OF MICHIGAN IN THE 66TH JUDICIAL
           Hastings Mutual Insurance                                                    DISTRICT COURT
           Company v. Sears, Roebuck & Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-0751-GC                                                                   110 E MACK ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CORUNNA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.856      Rolland, Vickie and Michael             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Rolland vs. Ammco Tools, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C05344ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.857      Roman, Edith Maria and Canuto v.        General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Sears Roebuck and Co.;                                                       DIVISION: MIDDLESEX COUNTY
           Woodbridge Center Mall; General
           Growth Mall; General Growth
           Properties; John Does 1-10; Jane
           Roes 1-10; XYZ Corps. 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-01455-16                                                               130 ALBANY ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.858      RON MORGAN v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,102
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1130 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.859      Ronald B. Kliniewski and Carol M.      Asbestos                             IN THE COURT OF COMMON PLEAS OF
           Kliniewski, h/w vs. A. W.                                                   PHILADELPHIA COUNTY TRIAL DIVISION: CIVIL
           Chesterton, Inc. et al Asbestos                                             SECTION
           defendants Including Sears,
           Roebuck and Co. (68 defendants
           named)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           002296                                                                      296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.860      RONALD BROOKS v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           ADJ10258380                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.861      RONALD JACKSON v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.862      RONALD JR BRUNELL v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.863      Ronald W. Berninger vs. Sears,         Small Claims                         SNOHOMISH COUNTY - SOUTH DIVISION
           Roebuck and Co.                                                             -DISTRICT COURT WA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           S-1481                                                                      3000 ROCKEFELLER AVE                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EVERETT

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,103
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1131 of 1892 Case number 18-23537          (if known)
              Name



7.864      Roof, Linda, as Personal                 Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Representative of the Estate of                                               COUNTY
           Mildred C. Hyatt vs. American
           Biltrite, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10-4585                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.865      Rook, Samuel N. and Hildegard            Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Rook, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000363                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.866      Roper, Mattie v. Sears, Roebuck          General Liability - Litigation       BATON ROUGE CITY COURT CITY OF BATON
           and Co.                                                                       ROUGE STATE OF LOUISIANA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-00383                                                                      233 ST LOUIS ST 208                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BATON ROUGE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.867      Rosas, Alejandra v. Sears,               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co; Does 1 to 10,                                                 LOS ANGELES
           Inclusive; Does 11 to 20 inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC689625                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.868      Rosato, Edward and Barbara               Asbestos                             CIRCUIT COURT 11TH JUDICIAL CIRCUIT
           Williams as Co-Personal                                                       MIAMI-DADE COUNTY
           Representatives of the Estate of
           Anthony E. Rosato, et al, vs.
           Advanced Stores Company, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,104
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1132 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           09-72502CA42                                                                 175 NW 1ST AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIAMI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.869      Rose, Angela and Marvin Rose,           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Jr., vs. 84 Lumber Company, et al.,                                          COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L802                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.870      ROSEMARY ROYAL v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.871      Rosen, Lester J., Independent           Asbestos                             CIRCUIT COURT COOK COUNTY
           Executor of the Estate of Frank
           Powers, Deceased vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L007960                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.872      Rosenfeld, Bascia a/s/o Allstate        General Liability - Litigation       CIVIL COURT OF THE CITY OF NEW YORK
           Insurance Company v. Sears,                                                  COUNTY OF QUEENS
           Roebuck and Co., and Midea
           American Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1862118                                                                      89-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JAMAICA

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,105
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1133 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.873      Rosenzweig, Robin and Marty v.             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY
           Sears Roebuck, Inc; Pan &                                                       CONTRA COSTA
           Partners, Inc.; Icon Health &
           Fitness, Inc.; Veronica's Trucking;
           and Does 1-100
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           MSC1800291                                                                      725 COURT ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MARTINEZ

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.874      Rossi, Gustave aso Firemans               General Liability - Litigation       DISTRICT COURT CLARK COUNTY NEVADA
           Fund Insurance Company v. Sears,
           Roebuck & Co.; Whirlpool
           Corporation; Dynamex Operations
           West, Inc.; Aq
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           A-17-762683-C; Dept. No. 15                                                     200 LEWIS AVENUE                                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LAS VEGAS                       NV      89155

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.875      Rossiter, Steven v. Stanley Black &        General Liability - Litigation       14TH JUDICIAL DISTRICT COURT CALCASIEU
           Decker, Inc.; and Sears, Roebuck                                                PARISH LOUISIANA
           & Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017-002918                                                                     1001 LAKESHORE DR 300                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LAKE CHARLES

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.876      Rowe, John & Joyce Rowe vs.                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Allied Signal, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           130103375                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.877      Roy Gabaldon v. Sears, Roebuck             EEOC Claims                          NEW MEXICO DEPT OF WORK FORCE
           and Co.                                                                         SOLUTIONS




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,106
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1134 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           543-2017-00735                                                               315 PASEO DE ONATE                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ESPAñOLA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.878      ROY STAAB JR v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.879      ROY ZAHN v. Sears, Roebuck and          Workers' Compensation                UNKNOWN
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.880      Ruch Lester F. and Linda C. vs.         Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           A.O. Smith Corporation., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000840                                                                  BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GREENVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.881      Rudo, Alison v. Sears, Roebuck          General Liability - Litigation       DISTRICT COURT OF MARYLAND FOR HOWARD
           and Co.; Sears Holdings Corp.;                                               COUNTY
           Sears Protection Company; and
           Whirlpool Corporation
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        3451 COURT HOUSE DR                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ELLICOTT CITY                   MD      21043

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,107
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1135 of 1892 Case number 18-23537          (if known)
              Name



7.882      Rudy, Dolores, Personal                  Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Robert E. Rudy, Sr., et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000219                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.883      Ruf, Terence Jr. v. Sears, Roebuck       General Liability - Litigation       COURT OF COMMON PLEAS PHILADELPHIA
           & Co.; Sears; Sears Brands, LLC;                                              COUNTY PA
           Sears Brands Management;
           Craftsman; Emerson Electric
           Company; Emerson; Stanley Black
           & Decker; Ace Hardware of West
           Chester; Ace Hardware
           Corporation; and Ace Wholesale
           Holdings, LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-04-000283                                                                PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA                    PA      19107

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.884      Ruiz, Christopher v. Sears,              Customer                             US COURT OF APPEALS SECOND CIRCUIT
           Roebuck and Co., et al.                                                       SOUTHERN DISTRICT MANHATTAN NY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14-184                                                                        500 PEARL ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.885      Ruiz, Consuelo v. Sears Roebuck          General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co. and Does 1 to 30                                                      LOS ANGELES
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC692038                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.886      Rundell, Veronica, PhD,                  Asbestos                             CIRCUIT COURT COOK COUNTY
           Independent Executor of the Estate
           of William McManus, Deceased vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,108
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1136 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015L000115                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.887      Rushton, Evelyn, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Jack Rushton, Deceased
           vs. ABB Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001406                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.888      Rusin, Donna J. and Anthony v.           General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Sears, Roebuck and Co.; and John                                              DIVISION - BERGEN COUNTY
           Does 1-5
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BER-L-008674-15                                                               8525 US-51                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SOUTHAVEN                       MS      38671

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.889      Russomanno, Vito vs. American            Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Biltrite Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           L-812-11-AS                                                                   56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.890      RUTH MAAS v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,109
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1137 of 1892 Case number 18-23537          (if known)
              Name



7.891      Ruzzano, Catherine, Individually,       Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as the Executor for the Estate
           of John Ruzzano vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20150708                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.892      RYAN SCALES v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.893      Ryan, Charles and Linda Ryan vs.        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Advance Auto Parts, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           160700147                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.894      Ryann Butler v. Sears, Roebuck          EEOC Claims                          PHOENIX DISTRICT OFFICE
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           540201600533                                                                 3300 N CENTRAL AVE 690                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.895      Rydzewski, Richard R. vs. A.O.          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Smith Water Products Co., et al.,                                            NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190043/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,110
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1138 of 1892 Case number 18-23537         (if known)
                Name



           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.896      Sac, Edmund v. Sears Holdings           General Liability - Litigation      IN THE CIRCUIT COURT OF COOK COUNTY
           Management Corporation; Sears,                                              ILLINOIS COUNTY DEPARTMENT - LAW DIVISION
           Roebuck and Co.; Unidentified
           Maintenance Company;
           Unidentified Property Management
           Company; Unidentified Lessee;
           Unidentified Maintenance
           Contractors; and/or Service
           Company; Uniden
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-L-003657                                                               50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.897      SAC-Anderson, Svetlana v. Sears         General Liability - Litigation      SUPERIOR COURT JD OF NEW HAVEN AT NEW
           Roebuck and Co.                                                             HAVEN
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                          235 CHURCH ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW HAVEN

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.898      SAC-Baker, Trista v. Sears              General Liability - Litigation      SUPERIOR COURT CHITTENDEN UNIT CIVIL
           Holdings Corporation; Sears,                                                DIVISION STATE OF VERMONT
           Roebuck and Co.; and Jason
           Herbert
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1074-11-17 Cncv                                                             175 MAIN ST                                          q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BURLINGTON                      VT      05401

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.899      SAC-Breaux, Michelle A. v. Sears        General Liability - Litigation      LAKE CHARLES CITY COURT PARISH OF
           aka Sears Roebuck and Company;                                              CALCASIEU STATE OF LOUISIANA
           and ABC Insurance Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           16-2096                                                                     118 W MILL ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAKE CHARLES

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.900      SAC-Cobb, Felicia v. Sears              General Liability - Litigation      STATE OF WISCONSIN CIRCUIT COURT
           Roebuck & Company                                                           MILWAUKEE COUNTY




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,111
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1139 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018SC010121                                                                  821 W STATE ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MILWAUKEE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.901      SAC-Cooper, Steven v. Sears              General Liability - Litigation       IN THE JUSTICE COURT OF UTAH 2ND JUDICIAL
           Roebuck & Co Dba - Sears Auto                                                 DISTRICT WEBER COUNTY
           Center
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           178801652 SC                                                                  310 26TH ST                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OGDEN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.902      SAC-FATALITY-Gallegos, Vincent;          General Liability - Litigation       STATE OF NEW MEXICO COUNTY OF SAN
           individually and as personal                                                  MIGUEL FOURTH JUDICIAL DISTRICT
           representative of the estate of
           Desiree Castillo, deceased v.
           Virgil's Auto Sales; and Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           D-412CV-2016-00368                                                            1800 NEW MEXICO AVE                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LAS VEGAS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.903      SAC-FATALITY-Moran, Esther;              General Liability - Litigation       VERMONT SUPERIOR COURT CIVIL DIVISION
           individually and next of kin to Tony
           Moran; deceased and as
           administrator of the estate of Tony
           Moran v. Sears Holding
           Corporation; Sears, Roebuck &
           Co.; Sears Auto Center; and Jason
           Currie
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           107-2-18                                                                      3677 US-2                                            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NORTH HERO                      VT      05474

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.904      SAC-Fishburn, Claude v. Sears,           General Liability - Litigation       SMALL CLAIMS COURT EL PASO COUNTY
           Roebuck and Co.; and Jacob                                                    COLORADO
           Aman (Auto Manager)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,112
             18-23537-rdd               Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1140 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           18S357                                                                     270 S TEJON ST                                       q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      COLORADO SPRINGS

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.905      SAC-Green, Tremelle E. a/s/o          General Liability - Litigation       FIRST PARISH COURT PARISH OF JEFFERSON
           State Farm Mutual Automotive
           Insurance Company v. Sears,
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           164-058                                                                    924 DAVID DR                                         q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      METAIRIE

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.906      SAC-Green, Tremelle v. Sears,         General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           Roebuck and Company; and State                                             EASTERN DISTRICT OF LOUISIANA
           Farm Mutual Automotive Insurance
           Company
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           2:17-cv-11102-SM-KWR                                                       500 POYDRAS ST                                       q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      NEW ORLEANS                     LA      70130

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.907      SAC-Hansen, Kurt v. Sheila            General Liability - Litigation       IN THE IOWA DISTRICT COURT FOR JOHNSON
           Scheib; and Sears, Roebuck and                                             COUNTY
           Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           # LACV079938                                                               417 S CLINTON ST                                     q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      IOWA CITY

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.908      SAC-Huff, Tomomi v. Sears,            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck & Co., Inc                                                         SAN DIEGO
                                                                                                                                           q    Pending
           Case Number                                                                Name

           37-2018-00026543-SC-SC-CTL                                                 1100 UNION ST                                        q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.909      SAC-Jones, Alice and Gabriel v.       General Liability - Litigation       IN THE DISTRICT COURT OF HARRIS COUNTY
           Sears, Roebuck & Co. dba Sears                                             TEXAS
           Auto Center




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,113
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1141 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-46771, Court 270                                                       49 SAN JACINTO ST 303                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HOUSTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.910      SAC-Jones, Ernie K. v. Sears,          General Liability - Litigation
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           10100271082017                                                                                                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.911      SAC-Kennedy, Ronnie v. Sears           General Liability - Litigation       FIRST PARISH COURT FOR THRE PARISH OF
           Roebuck and Company                                                         JEFFERSON STATE OF LOUISIANA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           160618, Div A                                                               924 DAVID DR                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       METAIRIE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.912      SAC-Mabry, Brittany v. Sears           General Liability - Litigation       IN THE CIRCUIT COURT OF WASHINGTON
           Roebuck & Co.; a wholly owned                                               COUNTY
           subsidiary of Sears Holdings
           Corporation dba Sears Auto
           Center; Mark Harlow; and John
           Does 1-10
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV-18-1527-1                                                                4 SUMMIT AVE                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HAGERSTOWN                      MD      21740

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.913      SAC-Marez, Irma v. Sears               General Liability - Litigation       SUPERIOR COURT- MARTINE COUNTY OF
           Roebuck and Co.; Sedgwick                                                   CONTRA COSTA
           Claims Management Services, Inc.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       725 COURT ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MARTINEZ

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.914      SAC-Markey, Nicklos v. Sears,          General Liability - Litigation       SUPERIOR COURT JD OF HARTFORD AT
           Roebuck and Company                                                         HARTFORD




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,114
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1142 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            95 WASHINGTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HARTFORD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.915      SAC-Mulvihill, Mary M. aso               General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Interinsurance Exchange of the                                                CALIFORNIA FOR THE COUNTY OF SAN DIEGO
           Auto Club v. Sears, Roebuck and
           Co.; Does 1-100
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37-2018-00005086-CL-UM-CTL                                                    1100 UNION ST SAN DIEGO                              q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.916      SAC-Oat, Diane v. Linda Heller;          General Liability - Litigation       SUPERIOR COURT J D OF NEW LONDON AT
           Rose City Auto Sales Service, LLC;                                            NEW LONDON
           and Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None                                                                          70 HUNTINGTON ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW LONDON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.917      SAC-Oguntayo, Henry v. Sears,            General Liability - Litigation       DISTRICT COURT OF MARYLAND FOR PRINCE
           Roebuck & Co.                                                                 GEORGE'S COUNTY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           50200151782017                                                                14735 MAIN ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         UPPER MARLBORO                  MD      20772

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.918      Sacolic, Carrol, Individually and as     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Executrix for the Estate of Kenneth                                           COUNTY
           R. Sacolic vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171203336                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,115
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1143 of 1892 Case number 18-23537           (if known)
              Name



7.919      SAC-Peterson, Steven v. Sears           General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Operations, L.L.C.; Sears,                                                   ARIZONA IN AND FOR THE COUNTY OF
           Roebuck and Co.; Sears Holdings                                              MARICOPA
           Corporation; Sears Brands, L.L.C.;
           John Does 1-5; Jane Does 1-5;
           Black Corporations 1-5; and White
           Partnerships 1-5
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           CV2017-007950                                                                3131 W DURANGO ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        PHOENIX                          AZ      85009

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.920      SAC-Reader, Brandy M.; and Mazy         General Liability - Litigation
           Reader, a minor; b/n/f Brandy m.
           Reader v. Sears Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           18CO1-1403-CT-11                                                                                                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street



                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.921      SAC-Rodriguez, Madelaluz                General Liability - Litigation       CLARK COUNTY DISTRICT COURT NV
           individually, and as the
           Administrator of the Estate of
           Gerardo Rodriguez Zoniga,
           Deceased, and Christina
           Rodriguez, Individually v. Sears,
           Roebuck and Co., d/b/a Sears Auto
           Center; Pops Tires Shop, LLC and
           Ford Motor Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           A-18-768416-C                                                                333 S LAS VEGAS BLVD                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        LAS VEGAS                        NV      89101

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.922      SAC-Sands, Thaddaeus v. Sears,          General Liability - Litigation       ALEXANDRIA CITY COURT PARISH OF RAPIDES
           Roebuck and Co.                                                              STATE OF LOUISIANA
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           138857                                                                       701 MURRAY ST SUITE 102                               q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        ALEXANDRIA

                                                                                        City                             State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.923      SAC-Schnur, Catherine E.; and           General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT
           Estate of James Schnurby                                                     SHEBOYGAN COUNTY
           Catherine E. Schnur, Special
           Administrator; and The Travelers
           Home and Marine Insurance
           Company v. Sears, Roebuck and
           Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,116
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1144 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV0235                                                                     615 N 6TH ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SHEBOYGAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.924      SAC-Simms, Dustin v. Sears,             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co. dba Sears Auto                                               LOS ANGELES INGLEWOOD COURTHOUSE
           Center
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171WSC02779                                                                  1 E REGENT ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        INGLEWOOD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.925      SAC-Sullivan, Julie v Sears,            General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Roebuck & Co.                                                                COUNTY OF HERKIMER
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2014-00099525/RJI #35272                                                     301 N WASHINGTON ST 5550                             q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HERKIMER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.926      SAC-Trapani, Joseph A. v. CT            General Liability - Litigation       THE STATE OF NEW HAMPSHIRE JUDICIAL
           Corporation; agent for service                                               BRANCH
           Sears Roebuck and Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           473-2018-SC-00165                                                            1 GRANITE PL N400                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CONCORD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.927      CARRIVELLE MCCOLLOUGH v.                Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.928      Carrizosa, Belen V. v. Sears            Small Claims                         FRESNO COUNTY- SUPERIOR COURT
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,117
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1145 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           18CESC01346                                                                  1100 VAN NESS AVE                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        FRESNO

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.929      Cartagena Cabrera, Carlos;              General Liability - Litigation       SALA SUPERIOR DE HATILLO
           Esposa Diana Mercado Cruz; et al.
           v. DDR-Plaza Del Norte and/or
           Plaza Del Norte Doe; Sears
           Roebuck De Puerto Rico and/or
           Doe Corp; John Doe; Mary Doe;
           Richard Doe; and Jane Doe; ACE
           Insurance and/or Chubb Insured;
           Sutana In
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           CFDP2017-0029                                                                143 139 AV DR FRANCISCO SUSONI                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        HATILLO                         PUERTO RICO
                                                                                                                                  00659

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.930      Carter, Donald and Julia Carter vs.     Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           American Honda Motor Co., Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           15L22                                                                        ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE              q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.931      Carter, Frank L. vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           24X11000822                                                                  100 N CALVERT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.932      Carter, James B. and Alvenia B.         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carter, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,118
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1146 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000821                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.933      Carter, Natalie vs. John                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000518                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.934      Carter, Robert C. and Carter, Betty      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs Quigley Company, Inc., et al
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000174                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.935      Carter, Sr.; Frank W. and Daphne         Asbestos                             UNKNOWN
           A. Carter, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000476                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.936      Castro, Paola v. Sears, Roebuck          General Liability - Litigation       IN THE CIRCUIT COURT OF THE 17TH JUDICIAL
           and Co.; Whirlpool Corporation;                                               CIRCUIT IN AND FOR BROWARD COUNTY
           International Village Association,                                            FLORIDA
           Inc.; and Heritage Property &
           Casualty Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CACE-16-020547, Division 4                                                    201 SE 6TH ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FORT LAUDERDALE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,119
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1147 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.937      CATINA CATANZARITI v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.938      Cavallero, Sumiko and August              Asbestos                             SUPERIOR COURT JD OF FAIRFIELD AT
           Cavallero vs. Agway, Inc., et al.,                                             BRIDGEPORT
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           None Specified                                                                 1061 MAIN ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BRIDGEPORT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.939      Cavazos, Glenn, Individually and          Asbestos                             KING COUNTY SUPERIOR COURT
           as Personal Representative of the
           Estate of Felicia Cavazos vs. A.O.
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           132405342SEA                                                                   516 3RD AVE                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SEATTLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.940      Cave, Colbert and Angela Cave,            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Individually and as husband and                                                NEW YORK
           wife vs. ABB, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190321/2016                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.941      Cavinee, Shane aso National               General Liability - Litigation       HARDIN COUNTY MUNICIPAL COURT
           Mutual Insurance Company v.
           Sears, Roebuck and Company;
           and John Doe Installer




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,120
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1148 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CVE1800367                                                                    111 W FRANKLIN ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         KENTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.942      Cefalu, Vincent and Patricia v.          General Liability - Litigation       UNITED STATES DISTRICT COURT EASTERN
           Sears, Roebuck and Co.; and                                                   DISTRICT OF LOUISIANA
           Sears Holdings Corporation; KCD
           IP, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           Federal: 2:16-cv-13253-JTM; Local: 2017-0001722                               500 POYDRAS ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW ORLEANS                     LA      70130

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.943      Cefalu, Vincent N. Dr. and Patricia      General Liability - Litigation       21ST JUDICIAL DISTRICT PARISH OF
           J. v. Sears, Roebuck & Company;                                               TANGIPAHOA
           Sears Holdings Management
           Corp.; KCD IP LLC; and Sears
           Store in Hammond, LA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-0001722                                                                  110 N BAY ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         AMITE CITY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.944      Celestine, Shelia and Oliver v.          General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Sears, Roebuck and Co.; and ABC                                               PARISH OF JEFFERSON STATE OF LOUISIANA
           Elevator Repair and Maintenance
           Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           768-815, Division A                                                           200 DERBIGNY ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GRETNA                          LA      70053

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.945      Celis, Marlene and Robert N. aso         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA
           CSAA Insurance Exchange v.                                                    SACRAMENTO
           Sears, Roebuck and Company,
           Inc.; and Does 1-10
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           34-2017-00214681                                                              720 9TH STREET                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,121
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1149 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.946      Center for Environmental Health v.         Environmental                        SUPERIOR COURT ALAMEDA COUNTY
           General Electric Company; et al.
           [including Sears, Roebuck and Co.]
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           RG08386432                                                                      1225 FALLON ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           OAKLAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.947      Cephas, Thomas E. and Dorothy              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Cephas vs. Honeywell                                                            COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           003406                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.948      Chadwick, Jene aso CSAA                    General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                    MARIN
           Roebuck and Co.; and Does 1-10
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CIV1703844                                                                      3501 CIVIC CENTER DR                                 q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN RAFAEL                      CA      94903

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.949      Chaff, Ronald vs Autozone, Inc., et        Asbestos                             SUPERIOR COURT MARICOPA COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV2017091917                                                                    14264 W TIERRA BUENA LN                              q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SURPRISE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.950      Chaffee, David v. Electrolux Home          Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Products, Inc.; Sears, Roebuck                                                  ORANGE
           and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           30-2018-01003724-SC-SC-HNB                                                      700 W CIVIC CENTER DR                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SANTA ANA                       CA      92701

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,122
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1150 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.951      Chaffee, Dennis L. and Christine          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Chaffee vs. Owens Illinois, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           160503051                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.952      Chamberlin, Charles W. and Judith         Asbestos                             COURT OF COMMON PLEAS PHILDELPHIA
           A. Chamberlin, h/w vs. Ace                                                     COUNTY
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           141000191                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA                    PA      19107

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.953      Chambers, Jr.; Reginald vs. Union         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12001025                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.954      Champ, Ralph and Connie Champ,            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X08000194                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.955      Chance, Jr.; William vs. Union            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,123
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1151 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000978                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.956      Chandler, Dean, as Personal             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Representative of the Estate of                                              COUNTY
           Carol Chandler, et al., vs. Ace
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L911                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.957      Chapman, Brian A. and Patricia          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Chapman, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000458                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.958      Charles Bost v. Sears, Roebuck          EEOC Claims
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           430-2018-12504                                                                                                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.959      CHARLES GROSSMITH v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,124
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1152 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.960      CHARLES HEIPLE v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17WC10325                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.961      CHARLES PENEPENT v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.962      CHARLES SCRUGGS v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1607025019-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.963      CHARLES TODD v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           12WC5762                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.964      Charlip, Linda v. Sears, Roebuck,         General Liability - Litigation       PIMA COUNTY CONSOLIDATED JUSTICE COURT
           and Company
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV17006270-SC                                                                  240 N STONE AVE                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TUCSON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.965      Charpentier, Charles J. vs. Amtico        Asbestos                             SUPERIOR COURT PROVIDENCE
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,125
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1153 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC133004                                                                     250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.966      Chatham, Charles, individually and      Federal                              IN THE UNITED STATES DISTRICT COURT
           on behalf of all others similarly                                            NORTHERN DISTRICT OF ILLINOIS EASTERN
           situated v. Sears, Roebuck & Co.                                             DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           05 C 2852                                                                    219 SOUTH DEARBORN ST                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.967      Chauncey, Patsy Ann, Individually       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Henry Harold Chauncey,
           Deceased vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000699                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.968      Chaundy, Marie, as Administrator        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           of the Estate of Arlington Chaundy,                                          COUNTY
           and Marie Chaundy Individually vs.
           Akzo Nobel Paints LLC., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1554                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.969      Chavez, George M. and Beth              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chavez vs. American Bridge                                                   COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,126
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1154 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001283                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.970      Chavez, Gudelia v. Sears,                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1-20,                                               LOS ANGELES
           inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC21956                                                                       210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.971      Chavez, Karla v. Sears, Roebuck          General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.                                                                       SAN DIEGO
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37-2017-00045005-SC-SC-CTL                                                    1100 UNION ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.972      Chavis, Barbara v. Sears Holdings        General Liability - Litigation       IN THE DISTRICT COURT OF WILLIAMSON
           Management Corporation dba                                                    COUNTY
           Sears dba Sears Holdings Call
           Center; Sears Roebuck and Co.
           dba Sears; Maxserve, Inc.; John
           Doe 1, Security Guard, individually;
           and John Doe 2, Carpet Cleaning
           Employee, individually -- TX
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10-1207-C26                                                                   405 MARTIN LUTHER KING JR ST                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GEORGETOWN                      TX      78626

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.973      Chen, Shaohong v. Sears,                 Small Claims                         SUPERIOR COURT SAN DIEGO COUNTY CA
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37-2018-00017411-SC-SC-CTL                                                    1100 UNION ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.974      Chickosky, Gisele v. Sears               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA
           Roebuck and Co.; and Does 1-10


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,127
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1155 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SCV260915                                                                     600 ADMINISTRATION DR                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA ROSA                      CA      95403

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.975      Chow, Annie L. and Lawrence M. v.        Small Claims                         STATE OF NEW YORK - NASSAU COUNTY
           Sears, Roebuck & Co.                                                          DISTRICT COURT - 3RD DISTRICT SMALL CLAIM
                                                                                         PART
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC-001081-18/NH                                                               99 MAIN ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.976      CHRISTA HEYDENREICH v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.977      Christakis, Maria a/s/o Allstate         General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Insurance Company v. Sears,                                                   PARISH OF JEFFERSON
           Roebuck and Co.; and Electrolux
           Home Products, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           702-712                                                                       200 DERBIGNY ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GRETNA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.978      CHRISTIAN AMBRIZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.979      Christian, Shirley S., Individually      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                           COUNTY
           Estate of Carl C. Christian vs. Air &
           Liquid Systems Corporation, et al,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,128
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1156 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           13L598                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.980      Christina Graves v. Sears,                 EEOC Claims                          CALIFORNIA DEPARTMENTO OF FAIR
           Roebuck and Co.                                                                 EMPLOYMENT & HOUSING
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           41557-33548                                                                     2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ELK GROVE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.981      Christner, Teresa L. vs. Akzo              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Nobel Paints LLC, et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holdings Corporation
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           12L80                                                                           155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.982      Christoff, Peter P. vs. A.O. Smith         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Water Products Company, et al.,                                                 ERIE
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           814579/2015                                                                     25 DELAWARE AVENUE                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BUFFALO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.983      Christopher, Rhonda v. Sears,              General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Roebuck & Co.                                                                   PARISH OF JEFFERSON STATE OF LOUISIANA
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           781-941, Division G                                                             200 DERBIGNY ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           GRETNA                          LA      70053

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,129
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1157 of 1892 Case number 18-23537          (if known)
              Name



7.984      CHUBB - AUTO-Aldhaher, Hanadi          General Liability - Litigation       STATE OF TENNESSEE COUNTY OF SHELBY
           S. v. Sears Operations LLC;
           Roscoe Davis; Moneisha L.
           Johnson; Sears Operations LLC;
           Sears, Roebuck and Co.; and
           Sears Authorized Hometown
           Stores, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1904173                                                                     140 ADAMS AVE 106                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MEMPHIS                         TN      38103

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.985      CHUBB - AUTO-Coleman, Earnest          General Liability - Litigation       NINETEENTH JUDICIAL DISTRICT COURT PARISH
           v. Quentin Lacombe; Sears,                                                  OF EAST BATON ROUGE STATE OF LOUSIANA
           Roebuck and Co.; A&E Factory
           Service, LLC; ACE American
           Insurance Company; Tamika
           Jackson; and State Farm Mutual
           Automobile Insurance Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           662663, Division D                                                          9050 AIRLINE HWY                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BATON ROUGE                     LA      70815

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.986      CHUBB - AUTO-Crutsinger, Estella       General Liability - Litigation       IN THE DISTRICT COURT JUDICIAL DISTRICT OF
           and Gene v. John David Burnett;                                             TARRANT COUNTY TEXAS
           Sears, Roebuck and Company;
           and A&E Factory Service, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           067-294647-17                                                               100 E WEATHERFORD ST                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FORT WORTH                      TX      76196

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.987      CHUBB - AUTO-Davis, Ambrea             General Liability - Litigation       IN THE CIRCUIT COURT OF SMITH COUNTY
           Banks v. Sears, Roebuck and                                                 MISSISSIPPI
           Company; and Carl E. Purdum, Jr.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-197-2                                                                  123 MAIN ST                                          q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       RALEIGH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.988      CHUBB - AUTO-Duran, Blanca             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Aminta v. Patrick Lorenzo                                               SONOMA CIVIL COURTHOUSE
           Williams; Sears, Roebuck and Co.;
           Anna Cathrine Abeyto; and Does
           1-20, inclusive




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,130
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1158 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           SCV-259463                                                                 3055 CLEVELAND AVE                                   q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SANTA ROSA

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.989      CHUBB - AUTO-FATALITY Nunez,          General Liability - Litigation       CIRCUIT COURT OF HILLSBOROUGH CONTY
           Alma individually and as
           Administrator of the Estate of
           Apolinar Nunez v. Randy Escobar
           Barrera, Escobar Trucks Service,
           XPO, 3PD, Sears Logistics
           Service, Sears Roebuck and Co.
           and Sears Outlet Stores LLC
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           16-CA002900                                                                301 N MICHIGAN AVE                                   q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      PLANT CITY

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.990      CHUBB - AUTO-Gomez, Francisco         General Liability - Litigation       LOS ANGELES COUNTY - SUPERIOR COURT -
           Javier v. Hernan Martinez; Sears,                                          HILL STREET CA
           Roebuck and Co.; and Does 1-10
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           BC674785                                                                   1945 S HILL ST                                       q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      LOS ANGELES                     CA      90007

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.991      CHUBB - AUTO-Jackson, Tamika          General Liability - Litigation       19TH JUDICIAL DISTRICT COURT FOR THE
           v. Quentin Lacombe; Sears,                                                 PARISH OF EAST BATON ROUGE STATE OF
           Roebuck and Co.; ACE American                                              LOUISIANA
           Insurance Company; and State
           Farm Automobile Insurance
           Company
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           658602, Sec. 27                                                            222 ST LOUIS ST                                      q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      BATON ROUGE

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.992      CHUBB - AUTO-Lovett, Sarah L. v.      General Liability - Litigation       STATE OF NORTH CAROLINA COUNTY OF
           Donald C. Huffman; Sears,                                                  CRAVEN IN THE GENERAL COURT OF JUSTICE
           Roebuck and Co.; and Sears                                                 SUPERIOR COURT DIVISION
           Holdings Corporation




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,131
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1159 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17CVS00867                                                                    302 BROAD ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BERN                        NC      28560

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.993      CHUBB - AUTO-Maynard, Laura B.           General Liability - Litigation       SUPREME COURT OF THE STATE OF THE NEW
           and Gregory Seaver v. Sears,                                                  YORK COUNTY OF KINGS
           Roebuck & Co., A & E Factory
           Service , LLC and Michael V. Siano
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           519628/2017                                                                   360 ADAMS ST 4                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BROOKLYN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.994      CHUBB - AUTO-McIver, Douglas             General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           v. Jay L. Hoyle; ARI Fleet LT; and                                            COUNTY OF MONROE
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-9442                                                                       99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCHESTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.995      CHUBB - AUTO-Rivera Gordillo,            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Jose Ricardo and Maria Rivera v.                                              COUNTY OF QUEENS
           Michael W. Garrett, A&E Factory
           Service LLC, Sears, Roebuck and
           Co. and Ibrahim Sanusi.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           702249/2016                                                                   88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JAMAICA                         NY      11435

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.996      CHUBB - AUTO-SHIP-Larkins,               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Quinton, Jr. v. ARI Fleet LT; Sears,
           Roebuck and Co. and Jean C.
           Oreste
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           602266/2017                                                                   400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11722

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,132
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1160 of 1892 Case number 18-23537          (if known)
              Name



7.997      CHUBB - AUTO-Williams,                  General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Jaquasia R. v. Sears Roebuck; Ted                                            DIVISION: PASSAIC COUNTY
           R. Solomon; John Does 1-10;
           and/or ABC Corp.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PAS-L-003596-17                                                              77 HAMILTON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PATERSON                        NJ      07505

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.998      CHUBB - Irom, Sheri, Individually       General Liability - Litigation       IN THE DISTRICT COURT IN AND FOR TULSA
           and as Next Friend and Guardian                                              COUNTY STATE OF OKLAHOMA
           of Jacob Irom, a Minor v. Sears,
           Roebuck and Co. d/b/a A&E
           Factory Service, LLC and Mark
           Noble Hensley
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CJ-2018-03208                                                                500 SOUTH DENVER AVE W TULSA                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OK                              OK      74103

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.999      CHUBB - Mariano, Juan v. Alonso         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Mario Alberto; Sears Holdings                                                LOS ANGELES
           Management Corporation; Sears,
           Roebuck & Co.; Does 1-25
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC707066                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,000    CHUBB - Sanchez, Roberto v.             General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears, Roebuck and Co.                                                       RIVERSIDE CENTRAL DISTRICT
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RIC715275                                                                    265 N BROADWAY                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLYTHE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,001    CHUBB - Shelton, Laveta v. Ricky        General Liability - Litigation
           Williams; and Sears, Roebuck and
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           B-18-10-1594-CV                                                                                                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,133
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1161 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,002    CHUBB - White, Brianna C.                General Liability - Litigation       IN THE SUPERIOR COURT OF THCE STATE OF
           individually; and as mother and                                               ARIZONA IN AND FOR THE COUNTY OF PINAL
           next best friend of Z'Riyah White,
           her minor daughter v. Serena R.
           Lancester; Sears, Roebuck and
           Co.; and Does 1-10
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV201800885                                                                   971 N JASON LOPEZ CIRCLE BUILDING A                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FLORENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,003    CINDY GASTELUM v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,004    Cintron, Carlos and Djalmarie            General Liability - Litigation
           Matias v. Sears Roebuck;
           Insurance Companies ABC;
           Corporations XYZ
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CA2018CV03164                                                                                                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,005    City of Holyoke v. Sears, Roebuck        Collections                          COMMONWEALTH OF MASSACHUSETTS
           & Co, Estate of Robert Ezold,                                                 HOUSING COURT DEPARTMENT WESTERN
           Jerome Ezold, Terrence J. Ezold,                                              DIVISION
           CitiFiancial Services LLC, Chase
           Bank US, N.A., Discover Bank and
           Trust Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17 CV                                                                         37 ELM ST                                            q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SPRINGFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,006    City of Streetsboro vs. Troy             Real Estate                          PORTAGE COUNTY COURT OF COMMON PLEAS
           Coolidge No. 10, LLC, Sears,                                                  OH
           Roebuck and Co., and Portage
           County Auditor




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,134
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1162 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018CV00012                                                                    203 W MAIN ST 2                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          RAVENNA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,007    CLARENCE BUMGARNER v.                     Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,008    Clark, Shadow M. and Mary                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Lorenzo-Amato vs. American                                                     COUNTY
           Cyanamid Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000464                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,009    Clark, Shirley M., Individually and       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           as Personal Representative of the
           Estate of John J. Clark, Sr., et al.,
           vs. John Crane-Houdaille, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X10000039                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,010    Clark, Thomas J. and Rosemary             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Clark, his wife, vs. A.C.&R.                                                   MARYLAND
           Insulation Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X09000388                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,135
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1163 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,011    Claude, Geraldine A. v. Sears,          General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Roebuck and Co. a/k/a Sears                                                  PARISH OF JEFFERSON STATE OF LOUISIANA
           Department Store, a/k/a Sears
           Holding Corporation; and ABC
           Insurance Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           L1404295147-0001 GL/BI                                                       200 DERBIGNY ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA      70053

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,012    Claudia Lamascolo v. Sears,             EEOC Claims                          MIAMI DISTRICT OFFICE
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           846201729480                                                                 1000 SW 57TH AVE 201                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WEST MIAMI                      FL      33144

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,013    Clavey, Norman D. and Norma V.          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Clavey vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X14000003                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,014    Clawson, Christopher a/s/o State        General Liability - Litigation
           Farm Lloyds v. EZ-Flo
           International, Inc., Sears Roebuck
           and Co., and Roy Feagley, D/B/A
           Ace Appliance Installation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-18-09456                                                                                                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,015    Clay, Barbara, Executrix (appt          Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           pending) to the Estate of Troy Clay
           and Barbara Clay, Individually as
           Surviving Spouse vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,136
             18-23537-rdd                     Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1164 of 1892 Case number 18-23537         (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           None Specified                                                                  1061 MAIN ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BRIDGEPORT

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,016    Clayton Jenkins, Reverend                   General Liability - Litigation      IN THE COURT OF COMMON PLEAS CUYAHOGA
           Courtney and Reverend Cory                                                      COUNTY OHIO
           Jenkins v. Sears Roebuck and
           Company; and John Doe Delivery
           Service
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV 18 892114                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND                       OH      44113

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,017    Clayton, Ayako, and Stanley                 Asbestos                            COURT OF COMMON PLEAS PHILADELPHIA
           Clayton, Jr., H/W, vs. Owens                                                    COUNTY
           Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           140703556                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,018    Clayton, James A. Sr. and Holly vs.         Asbestos                            IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X04000705                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,019    Cleary, James and Barbara Cleary            Asbestos                            CIRCUIT COURT COOK COUNTY
           vs. Rapid American Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2007L010557                                                                     555 W HARRISON ST                                    q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,137
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1165 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,020    Cleghorn, Robert and Joyce              Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Cleghorn vs. Metropolitan Life
           Insurance Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170712                                                                       56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,021    Clemesha, Ila v. PB Home                Contracts                            COUNTY CIRCUIT COURT IN AND FOR
           Services, Inc., P.B. Home                                                    MIAMI-DADE COUNTY FL
           Services, Inc. d/b/a Sears Home
           Services , Sears, Roebuck and
           Co., Three Brothers Constrction
           Co. d/b/a Sears Garage Door and
           James Edward Kutteroff.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-5053 CC 26                                                                10710 SW 211 ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CUTLER BAY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,022    Clemis, William and Mary Clemis         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. 84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N12C11075ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,023    Cleveland, Jr.; Looney Conway and       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Ann Cleveland vs. Air & Liquid                                               NEW YORK
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190304-13                                                                    60 CENTRE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,138
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1166 of 1892 Case number 18-23537          (if known)
              Name



7.1,024    Cline, Lewis vs. John                   Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000253                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,025    Clopton, Linwood and Carolyn vs         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [53 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000410                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,026    Coche, Maria, Individually and as       Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Executrix and Executrix ad
           Prosequendum of the Estate of
           Walter H. Coche vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-01004-18AS                                                             56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,027    Cochren, Jeanetta v. Sears Carpet       Small Claims                         MARICOPA COUNTY - HASSAYAMPA - JUSTICE
           and Upholstery Care, Sears,                                                  COURTS AZ
           Roebuck and CO.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CC2018 027106 SC                                                             14264 W TIERRA BUENA LN                              q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SURPRISE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,028    Jumonville, James and Pam v. SD         General Liability - Litigation       IN THE 9TH JUDICIAL DISTRICT COURT
           Enterprises LLC; and Sears,                                                  MCPHERSON COUNTY KANSAS
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,139
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1167 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-CV-000120 (electronic filing) and 2017-CV-000                          5400 FEDERAL PLAZA                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HAMMOND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,029    Jung, Rolf vs. A.O. Smith              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Corporation et al. asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co. (103 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV-04-522427                                                                1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,030    JUSTIN BOWMAN v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,031    Justin L. Jones and Christine L.       Small Claims                         ST CHARLES COUNTY CIRCUIT 5 COURT MO
           Jones v. Sears Authorized
           Hometown Stores, LLC and Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1811-AC0155401                                                              300 N 2ND ST 415                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST CHARLES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,032    Kaahaaina, Darlene D. and              General Liability - Litigation       IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
           Matthew K. v. Sears, Roebuck and                                            STATE OF HAWAII
           Co.; and Does 1-10
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           16-1-0714-04 GWBC                                                           777 PUNCHBOWL ST                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HONOLULU

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,033    Kabundi, Amate v. Sears, Roebuck       General Liability - Litigation       GWINNETT COUNTY MAGISTRATE COURT GA
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,140
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1168 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18M27461                                                                        75 LANGLEY DR                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LAWRENCE                        GA      30046

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,034    Kachel, Glenn J. and Mary Beth             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Kachel, h/w vs. Honeywell                                                       COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           170902295                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,035    Kail, Robert and Jill aso Allstate         General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           new Jersey Insurance Company v.                                                 DIVISION - CAMDEN COUNTY
           Sears, Roebuck & Company; Haier
           US Appliance Solutions, Inc. dba
           General Electric Company; and
           Nickson Homes Services, LLC
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CAM-L-002377-18                                                                 101 S 5TH ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CAMDEN

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,036    Kandace Sparks, on behalf of               Customer                             SUPERIOR COURT OF NEW JERSEY MIDDLESEX
           herself and those similarly situated.                                           COUNTY - LAW DIVISION
           v. Sears, Roebuck and Co., Sears
           Home Improvement Products, Inc.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           MID-L-1078-15                                                                   56 PATERSON ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW BRUNSWICK                   NJ      8903

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,037    Kane, Thomas vs. A.W.                      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           06-L-1009                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,141
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1169 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,038    Kanellakis, Emmanuel vs. Ace            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Hardware Corporation, et al.,                                                NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190144/2013                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,039    Kappers, Cornelius and Dorothy          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Kappers vs. 3M Company, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001138                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,040    Kappos, Halambos Vs. A.W.               Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482195                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,041    Kaproth, Mary and Carol Michalke        Asbestos                             UNKNOWN
           as Co-Personal Representatives of
           the Estate of John A. Svihel vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           11-0376                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,042    KARANJIT RANDHAWA v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,142
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1170 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,043    Karazoun, Mohammed aso                 General Liability - Litigation       IN THE CIRCUIT COURT OF THE NINTH JUDICIAL
           Federated National Insurance                                                DISTRICT IN AND FOR HILLSBOROUGH COUNTY
           Company v. Sears, Roebuck &                                                 FLORIDA
           Co.; and Whirlpool Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17-CA-7181, Div D                                                           419 PIERCE ST                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TAMPA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,044    Karen Daye v. Sears, Roebuck and       EEOC Claims
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           451-2017-02977                                                                                                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,045    Karen Filmer v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W0903264963-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,046    Karen Nelson v. Sears, Roebuck         EEOC Claims                          TEXAS WORKFORCE COMMISSION CIVIL RIGHTS
           and Co.                                                                     DIVISION
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           450201602209                                                                101 E 15TH ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUSTIN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,047    KAREY DORN v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,143
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1171 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,048    Karoftis, Atalanti v. Whole Foods       General Liability - Litigation       IN THE CIRCUIT COURT FOR PINELLAS COUNTY
           Market, IP, L.P.; WFM IP                                                     FLORIDA CIRCUIT CIVIL DIVISION
           Management, Inc.; Sears, Roebuck
           and Co.; Seritage Growth
           Properties, L.P.; Bellwether
           Properties of Florida Limited; WEA
           Countryside GP, LLC; and
           Westfield, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17005564CI                                                                   315 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEARWATER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,049    Karpinski, Nora vs. A.O. Smith          Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-00507211AS                                                             56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,050    Kasakowski, Jenean, as                  Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Administratrix for the Estate of
           Nahida Albadri vs. Borgwarner
           Morse Tec LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-2915-16 AS                                                             56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,051    Kasavage, Valerie a/s/o State           General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Farm Fire and Casualty Company                                               ALLEGHENY COUNTY PENNSYLVANIA CIVIL
           v. Sears, Robebuck & Co. and                                                 DIVISION
           Innovel Solutions, Inc d/b/a Sears




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,144
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1172 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           AR-18-001281                                                                   1700 E CARSON ST                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PITTSBURGH                      PA      15203

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,052    KASSAUNDRA SUCH v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,053    Kathopoulis, Sakellarios and              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Kalliopi vs. Allied Signal, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           100601216                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,054    KATHYRIA ORTIZ v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1305295215-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,055    KATRIN ABELIAN v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,056    Katsafanas, George vs. John               Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,145
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1173 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X08000266                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,057    Kauffman, Sr.; Richard W. vs. John        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X08000317                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,058    Kaveliski, Dominic and Delores            Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Kaveliski, his wife vs. Air & Liquid
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MIDL467017AS                                                                   56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,059    Keathley, Barbara, et al., as the         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           surviving heirs of Garey Keathley,                                             LOUIS
           Deceased vs. Ameron International
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1622CC09685                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,060    Keaton, Tracey, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                            COUNTY
           of John Sullivan, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,146
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1174 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000685                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,061    Keegan, Mary v. Simon Property           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Group, Inc.; Mall at Smith Haven,                                             COUNTY OF SUFFOLK
           LLC; Sears Holdings Management
           Corporation; Sears, Roebuck and
           Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-602152                                                                   1 COURT ST RIVERHEAD                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,062    Keeton, Jr.; Wilbur J. vs. John          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000521                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,063    Keith, Sondra vs. Asbestos               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation Ltd., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L593                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,064    Kellerman, Lawrence vs. 3M               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000907                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,147
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1175 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,065    KELLY HRONEK v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18WC3073                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,066    Kelly, Angela and Janyce L.              General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           MacKenzie v. Cooper Tire &                                                    WASHINGTON FOR KING COUNTY
           Rubber Company; TBC
           Corporation; Meineke Care Care
           Centers, LLC; MCCC 4333, Inc.
           d/b/a Meineke Car Care Center
           #4333; and Sears, Roebuck and
           Co., d/b/a Sears Auto Center
           and/or Sears, Roebuck and
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-2-17249-7 SEA                                                              516 3RD AVE                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SEATTLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,067    Kelly, Christopher L. and Lori aso       General Liability - Litigation       IN THE COURT OF COMMON PLEAS MEDINA
           Allstate Vehicle and Property                                                 COUNTY OHIO
           Insurance Co. v. Sears, Roebuck
           and Co. and John Doe
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17CIV0218                                                                     93 PUBLIC SQUARE                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MEDINA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,068    Kelly, Louise v. Sears, Roebuck          General Liability - Litigation       SUPERIOR COURT J D OF HARTFORD AT
           and Co. (Store # 01014); and                                                  HARTFORD
           Madison Marquette Retail
           Services, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NONE                                                                          95 WASHINGTON ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HARTFORD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,069    Kelly, Michael Jr. a minor, by and       General Liability - Litigation       COURT OF COMMON PLEAS OF
           through his parent and natural                                                WESTMORELAND COUNTY PENNSYLVANIA CIVIL
           guardian; Marcie L. Kelly v. Sears                                            ACTION - LAW
           Roebuck and Company; a/k/a
           Sears/Kmart; a/k/a Sears Holding
           Corporation; and Schindler
           Elevator Corporation


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,148
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1176 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           5034 of 2008                                                                 2 N MAIN ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GREENSBURG                      PA      15601

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,070    Kelly, Michael vs. 3M Company, et       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           al., asbestos defendants including                                           COUNTY
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015L001396                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,071    Kendrick, Mary Helen, as                Asbestos                             SUPERIOR COURT PROVIDENCE
           Independent Executrix of the
           Estate of William Rudolph
           Kendrick, et al., vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           10-6366                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,072    Keneaster, Donna; Rex Allen             General Liability - Litigation       IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL
           Keneaster; and Michalene Anna                                                CIRCUIT IN AND FOR PINELLAS COUNTY
           Keneaster v. Sears, Roebuck and
           Co.; and 3PD, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14004423CI                                                                   14250 49TH ST NORTH 4TH FLOOR                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEAR WATER                     FL      33762

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,073    Kennedy, William and Deborah v.         General Liability - Litigation       IN THE DISTRICT COURT OF DALLAS COUNTY
           Sears, Roebuck, and Company;                                                 TEXAS
           and Sears Holdings Management
           Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-17-16823                                                                  600 COMMERCE ST 103                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS                          TX      75202

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,149
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1177 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,074    KENNETH CHENU v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,075    KENNETH SCHNETZER v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1010075165-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,076    KENNETH SR CRAIG v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ9101970                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,077    Keppen, Jr.; Clifford C. vs. ABB        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Lummus Global Inc., et al.,                                                  LIVINGTSTON
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           26-2012                                                                      2 COURT STREET                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GENESEO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,078    Kernan, Gay, Special Administrator      Asbestos                             CIRCUIT COURT COOK COUNTY
           of the Estate of Arnold Krafft,
           Deceased vs. Rapid American
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           10 L 002815                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,150
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1178 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,079    Kerner, Sr.; Robert vs. Union           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000699                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,080    Kerns, Carolyn vs. 84 Lumber            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C04112ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,081    Kerry, Ira v. Sears, Roebuck and        General Liability - Litigation
           Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20165490F                                                                                                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,082    Keur, Lacee and Kevin Keur vs. AII      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Acquisitions, LLC, et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000108                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,083    KEVIN HUDSON v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,151
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1179 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,084    KEVIN KASKIE v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           09WC38288                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,085    Keyes, Alice, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Sidney Keyes, Jr., Deceased vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L001178                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,086    Khaled ?Alsaba v. Sears, Roebuck         Customer                             NEW YORK STATE DIVISION OF HUMAN RIGHTS
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10191283                                                                      55 HANSON PL 900                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BROOKLYN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,087    KHAMLA SENGDARA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,088    Khamvongsa, Dawn, Administratrix         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           of the Estate of Edward Plank vs.                                             COUNTY
           Allied Signal, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           130301387                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,152
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1180 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,089    Khosravidansh, Sorou v. Sears,           General Liability - Litigation       MAGISTRATE COURT OF GWINNETT COUNTY
           Roebuck and Co.                                                               STATE OF GEORGIA
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           17-M-23088                                                                    75 LANGLEY DR                                          q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         LAWRENCEVILLE                   GEORGIA   30046

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,090    Killeen, Michael G., Individually        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           and as Personal Representative to                                             NEW YORK
           the Estate of Michael F. Killeen vs.
           Arvinmeritor, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           1902252013                                                                    60 CENTRE ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,091    Killgore, Alta v. Sears Holdings         General Liability - Litigation       IN THE DISTRICT COURT OF LLANO COUNTY
           Management Corporation (also                                                  TEXAS
           known as Sears, Roebuck and
           Company, and Kenmore); and
           Electrolux Home Products, Inc.,
           also known as Frigidaire
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           20411                                                                         832 FORD ST                                            q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         LLANO

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,092    KIMBERLIE HAUPT v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA        92101

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,093    Kimberrly Marquez v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,153
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1181 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1103235001-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,094    Kimble, Alden W. and Jean E.             Asbestos                             SUPERIOR COURT PROVIDENCE
           Kimble vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           07-0582                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,095    Kimble, Charles and Robin Kimble         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. AII Acquisitions, LLC., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C09281ASB                                                                  500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,096    Kimble, Jr.; William and Margaret        Asbestos                             CIRCUIT COURT COOK COUNTY
           Kimble vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000594                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,097    Kimbley, Kenneth and Linda               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Kimbley vs. Asbestos Corporation                                              COUNTY
           Ltd., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,154
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1182 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L632                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,098    King, David G., Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator for the Estate                                         COUNTY
           of Linda C. King, deceased vs.
           Arvinmeritor, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000523                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,099    King, Esther, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Willie Augustus King, deceased
           vs. Air & Liquid Systems Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1078                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,100    King, James W. III v. Steward           General Liability - Litigation       IN THE CIRCUIT COURT FOR PRINCE GEORGE'S
           Towers Limited Partnership; FTMD                                             COUNTY MARYLAND
           Laurel, LLC; FTMD Manager, LLC;
           Sears, Roebuck & Company; and
           General Electric Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CAL 16-18490                                                                 14735 MAIN ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        UPPER MARLBORO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,101    King, Yvette and Marvin King vs.        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           84 Lumber, et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,155
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1183 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L000834                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,102    Kinlaw, Singletary and Everlena vs.        Asbestos                             N THE COURT OF COMMON PLEAS
           A.w. Chesterton, Inc., et al.                                                   PHILADELPHIA COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (110
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           001027                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,103    Kinslow, Norman vs. A.O. Smith             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Water Products, et al., asbestos                                                SULLIVAN
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           20162005                                                                        414 BROADWAY                                         q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MONTICELLO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,104    Kirby, Andrew A. and Michele               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Kirby, h/w vs. Honeywell                                                        COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           110603242                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,105    Kirk Schneider v. Sears, Roebuck           EEOC Claims                          UNKNOWN
           and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           511201900066                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,156
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1184 of 1892 Case number 18-23537          (if known)
               Name



7.1,106    Kirk, Buddy E. and Kirk, Tina vs          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X04000181                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,107    Kirk, Dewey, Individually and as          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of the Estate of                                                LOUIS
           Wesley Gerald Kirk, Deceased vs.
           84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1722CC11591                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,108    Kirk, Shayne vs. AC&R Insulation          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000136                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,109    Kirksey, Tyra; as mother, next            General Liability - Litigation       IN THE CIRCUIT COURT OF JEFFERSON COUNTY
           friend, and legal heir of Jakobe                                               ALABAMA
           Kirksey, a deceased minor v.
           Schindler Elevator Corporation;
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           01-CV-2014-905098.00                                                           716 RICHARD ARRINGTON JR BLVD N                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BIRMINGHAM

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,110    Kiss, Jr.; Charles J. and Stella Kiss     Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,157
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1185 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20164849                                                                     250 BENEFIT ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,111    Kittredge, Betsy, Individually and        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as Personal Representative of the                                              NEW YORK
           Estate of Lawrence Kittredge,
           deceased vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1902262013                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,112    Klein, Hazel vs. A.W. Chesterton          Asbestos                             IN THE 89TH DISTRICT COURT OF WICHITA
           Company et al. asbestos                                                        COUNTY
           defendants including Sears,
           Roebuck and Co. (35 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15985OC                                                                        900 7TH ST                                           q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WICHITA FALLS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,113    Klein, John v. Pacific Cycle, Inc.;       General Liability - Litigation       IN THE CIRCUIT COURT FOR ANNE ARUNDEL
           Sears, Roebuck and Co.; DDP                                                    COUNTY
           Holdings, LLC; and Apollo Retail
           Specialists, LLC
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C-02-CV-16-003661                                                              8 CHURCH CIR                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ANNAPOLIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,114    Kline, Edward and Mary Kline, his         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. John Crane-Houdaille, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,158
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1186 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000697                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,115    Kline, Francis H. and Dawn M.            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Kline his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000294                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,116    Klorczyk, Frederick Jr. as               General Liability - Litigation       IN THE JUDICIAL DISTRICT OF NEW LONDON
           co-administrator of the estate of                                             SUPERIOR COURT
           Christian R. Klorczyk; Frederick
           Klorczyk, Jr., individually; Lynne
           Klorczyk, as co-administrator of the
           Estate of Christian R. Klorczyk;
           and Lynn Klorczyk, individually v.
           Sears, Ro
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None                                                                          70 HUNTINGTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW LONDON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,117    Klovensky, Robert R. and Helen           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Klovensky, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000494                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,118    Knapp, Anthony and Knapp,                Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Mildred, his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,159
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1187 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000174                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,119    Knetzer, Richard, Individually and      Asbestos                             UNKNOWN
           as Special Administrator of the
           Estate of Mary Knetzer, Dec., vs.
           84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1614                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,120    Knight, Delores aso Fire Insurance      General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Exchange v. Sears, Roebuck and                                               VENTURA
           Co.; LG Electronics U.S.A., Inc.
           and Does 1 to 10 inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           56-2016-00487943-CU-PL-VTA                                                   800 S VICTORIA AVE                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VENTURA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,121    Knighten, Rose M. v. Sears,             General Liability - Litigation       21ST JUDICIAL DISTRICT COURT PARISH OF
           Roebuck and Co.; and XYZ                                                     TANGIPAHOA STATE OF LOUISIANA
           Insurance Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-0003367,Division E                                                      20180 IOWA ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LIVINGSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,122    Knott, Kenneth, Individually and as     Asbestos                             CIRCUIT COURT OF THE THIRD JUDICIAL
           Special Administrator to the Estate                                          DISTRICT - MADISON COUNTY
           of Otis Elliot Knott, Deceased vs
           A.W. Chesterton, Inc., et al.
           including Sears, Roebuck and Co.
           [48 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           05-L-394                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,160
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1188 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,123    Knowles, Scott Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482196                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,124    Knowsley, Warren and Edna                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Knowsley vs. Allied Signal, Inc., et                                          COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           111001784                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,125    Knutson, Donald and Leslie               Asbestos                             ALAMEDA COUNTY - SUPERIOD COURT
           Hirshaut-Knutson vs. Air & Liquid                                             OAKLAND CA
           Systems Corporation et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RG17886959                                                                    1225 FALLON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,126    Kochman, Sharron and Gregory v.          General Liability - Litigation       IN THE SUPERIOR COURT OF CALIFORNIA FOR
           Sears Roebuck and Co.; Taylor                                                 THE COUNTY OF SACRAMENTO UNLIMITED
           Doe; and Does 1-10, inclusive                                                 JURISDICTION
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           34-2015-00177980                                                              720 9TH ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SACRAMENTO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,127    Kocol, Lisa, Executor for the Estate     Asbestos                             SUPERIOR COURT NEW LONDON
           of Howard Kocol, et al., vs.
           Ingersoll-Rand Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.,
           individually and as
           successor-in-interest to Western
           Auto Supply Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,161
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1189 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           KNL-CV-176030536-S                                                            70 HUNTINGTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW LONDON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,128    Koerber, Joseph A. and Elizabeth         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (56
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000833                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,129    Kolarik, George Sr. vs.                  Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (61
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X03001104                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,130    Koniak, Jr.; Edward, as Personal         Asbestos                             SUPERIOR COURT PROVIDENCE
           Representative To the Estate of
           Viola Koniak vs. American
           Standard, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,131    Konitzer, Lynn, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Carl Hansen, Jr., deceased, et
           al., vs. Ajax Tocco Magnethermic
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holding Corporation




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,162
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1190 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001076                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,132    Konopka, Raymond E. and Shirley           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Konopka, h/w vs. Honeywell                                                     COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150401201                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,133    Konover, Donald and Erika Marie v.        General Liability - Litigation       CONNONWEALTH OF MASSACHUSETTS QUINCY
           LG Electronics U.S.A., Inc.; and                                               DISTRICT COURT
           Sears Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1756CV713                                                                      1 DENNIS RYAN PKWY                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          QUINCY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,134    Koprivica, Barbara and Larry              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Koprivica vs. Ameron International                                             COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000956                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,135    Korab, Martin and Louise vs. Allied       Asbestos                             IN THE COURT OF COMMON PLEAS
           Corporation et al. asbestos                                                    PHILADELPHIA COUNTY
           defendants including Sears,
           Roebuck and Co. (81 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           003491                                                                         PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,163
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1191 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,136    Kornfeind v. Sears Roebuck & Co.        Product Liability                    PHILADELPHIA COUNTY COURT OF COMMON
           Sears Product Services., Sears                                               PLEAS CIVIL ACTION – TRIAL DIVISION
           Plumbing & Heating Elec.
           Services., Sears Cleaning
           Services., Sears Craftsman., Sears
           Roebuck & Company, Inc., Counter
           Craft., & Shears at Sears
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           150804581                                                                    296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,137    Kornfeind, William v. New Werner        General Liability - Litigation       COURT OF COMMON PLEAS TRIAL DIVISION
           Holding Company, Inc.; Old Ladder
           Co.; Menard, Inc.; Home Depot,
           Inc. dba, aka, ta The Home Depot
           U.S.A., Inc. dba, aka, ta The Home
           Depot; Sears Roebuck & Co. dba,
           aka, ta Sears Product Services,
           dba, aka, ta
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015-08-004581                                                               296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,138    Kowieski, Charles v. Sears,             General Liability - Litigation       IN THE 13TH JUDICIAL CIRCUIT COURT BOONE
           Roebuck and Co.                                                              COUNTY MISSOURI
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17BA-CV02305                                                                 705 E WALNUT ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLUMBIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,139    Kraemer, Donald E. vs. John             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000726                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,140    Kramer, Henry and Patricia              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Kramer, his wife vs. John
           Crane-Houdaille, Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,164
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1192 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000610                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,141    Krantz, Suzanne, Individually and        Asbestos                             DISTRICT COURT OF COLORADO COUNTY OF
           as Surviving Spouse of John                                                   BOULDER
           Krantz vs. A.W. Chesterton, Inc., et
           al. asbestos defendants including
           Sears, Roebuck and Co. (43
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           594650                                                                        1777 6TH ST                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BOULDER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,142    Krasniqi, Qazim B. v. Korpenn            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           LLC; Sears Holdings Corporation;                                              COUNTY OF NEW YORK
           Sears, Roebuck and Co.; Kmart
           Corporation; Kmart Holding
           Corporation; Schindler Elevator
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           158520/2013                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,143    Krauchenko, Luella J. vs. Actuant        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000222                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,144    Krebs, Walter vs. A.W. Chesterton,       Asbestos                             IN THE CIRCUIT COURT OF ST LOUIS
           Inc., et al. asbestos defendants
           including Sears, Roebuck and Co.
           (69 named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,165
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1193 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           0420846201                                                                     105 S CENTRAL AVE                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLAYTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,145    Kremitske, Frank B. vs. Honeywell         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           170503706                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,146    Krentz, Sarah and Korey Krentz,           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           her husband vs. 84 Lumber, et al.,                                             LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1622CC01323                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,147    KRISTIN BIGOLIN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,148    Krovich, Jeanna, Personal                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Ben N. Bonham vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000762                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,166
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1194 of 1892 Case number 18-23537          (if known)
              Name



7.1,149    Krsak, John vs. American Optical        Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000468                                                                  BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GREENVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,150    Krupa, Jacqueline, Individually and     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator for the                                             COUNTY
           Estate of Barbara Bucz vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000508                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,151    Krystal Collins v. Sears, Roebuck       EEOC Claims                          ARIZONA ATTORNEY GENERAL'S OFFICE CIVIL
           and Co.                                                                      RIGHTS DIVISION
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           846201524181                                                                 2005 N CENTRAL AVE                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,152    Ksiazek, Rose Marie and Aloysius        General Liability - Litigation       LAKE SUPERIORCIRCUIT COURT
           v. Starwood Retail Partners, LLC;
           Sears Roebuck and Co.; and
           Kellermeyer Bergensons Services,
           LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           45C01160CT0015                                                               255 N FORBES ST 209                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAKEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,153    Kucirek, Rita M. v. Sears, Roebuck      General Liability - Litigation       IN THE DISTRICT COURT OF DOUGLAS COUNTY
           and Co., dba 'Sears'; and                                                    NEBRASKA
           Crossroads Mall, LLC




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,167
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1195 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           517954                                                                       1701 FARNAM ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OMAHA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,154    Kuhl, Gary J. Sr. and Susan his         Asbestos                             IN THE CIRCUIT COURT OF BALTIMORE CITY
           wife vs. Quigley Company, Inc., et
           al. asbestos defendants including
           Sears, Reobuck and Co. (45
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000242                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,155    Kuhl, Judith K. v. Sears Roebuck &      Small Claims                         SANTA CLARA COUNTY - SUPERIOR COURT -
           Co.                                                                          SAN JOSE CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18SC072527                                                                   191 N 1ST ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JOSE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,156    Kurmann, Edward v. Sears,               General Liability - Litigation       IN THE CIRCUIT COURT OF THE FIRST JUDICIAL
           Roebuck & Co.                                                                CIRCUIT IN AND FOR SANTA ROSA COUNTY
                                                                                        FLORIDA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-1164-CC                                                                 MC BLANCHARD JUDICIAL BUILDING 190 W                 q    On appeal
                                                                                        GOVERNMENT ST 4
                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PENSACOLA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,157    Kuskin, Robert dba                      General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Imperial-Burbank Physical                                                    CALIFORNIA COUNTY OF LOS ANGELES -
           Therapy, Inc. aso Truck Insurance                                            NORTH CENTRAL DISTRICT BURBANK
           Exchange v. Sears, Roebuck and
           Co.; Cannon Constructors, Inc.;
           John S. Bascom, Inc. dba
           Precision Plumbing Mechanical;
           and Does 1-36
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC594284                                                                     300 E OLIVE AVE                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                         BURBANK

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,168
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1196 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,158    Kyla Wilson v. Sears, Roebuck and        EEOC Claims                          NEW YORK DISTRICT OFFICE
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           520201502874                                                                  33 WHITEHALL ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,159    Kyriazis, George and Kyriazis,           Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Vivian Vs. A.W. Chesterton Co., et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482197                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,160    SAC-Vassallo, Donna v. Sears             General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY ATLANTIC
           Holding Corporation; Sears,                                                   COUNTY LAW DIVISION
           Roebuck and Co.; John Doe 1-10
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ATL-L-1766-17                                                                  1201 BACHARACH BLVD                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ATLANTIC CITY                   NJ      08401

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,161    Sadat, Mir Nematullah v. Sears,          Small Claims                         SUPERIOR COURT OF DC DC
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017SC2004780                                                                 500 INDIANA AVE NW                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WASHINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,162    Sadler, Sr.; Allen R. vs. Union          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000730                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,169
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1197 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,163    SAID KAMOUNI v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1711065018-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,164    Said Rouchdy, Fatima Yamoun,                                                BRONX COUNTY: SUPREME COURT NY
           Khalil Rouchdy, Aiman Rouchdy,
           Fatima Rouchdy vs. Sears,
           Roebuck and Co., Sears Home
           Improvement Products, Inc. and
           AMC Plumbing, Heating and
           Cooling, Inc.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           21893/2017E                                                                 851 GRAND CONCOURSE 111                              q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BRONX

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,165    Salahuddin, Sabreen v. Sears           General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Roebuck and Co. and Rotterdam
           Square, LLC.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           201610270                                                                   60 CENTRE ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,166    Saleh, Sam D. and Fatin v. Sears       Small Claims                         STATE OF MICHIGAN IN THE 19TH JUDICIAL
           Roebuck Inc.                                                                DISTRICT FOR SMALL CLAIMS THE CITY OF
                                                                                       DEARBORN
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-3977SC                                                                   16077 MICHIGAN AVE                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       DEARBORN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,167    SALINA RODRIGUEZ v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,170
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1198 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,168    Salvatore, Janet and Thomas v.          General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears, Roebuck & Co.; Sears                                                  COUNTY OF WESTCHESTER
           Holdings Management Corporation;
           Macerich Management Company;
           and Macerich Property
           Management Company, LLC
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           62091/2015                                                                   111 DRMARTIN LUTHER KING JR BLVD                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WHITE PLAINS                    NY      10601

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,169    Sam, Cassandra Reed v. Sears            General Liability - Litigation       16TH JUDICIAL DISTRICT COURT IN AND FOR
           Roebuck and Co                                                               THE PARISH OF ST MARTIN STATE OF
                                                                                        LOUISIANA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           86393                                                                        300 SOUTH IBERIA STREET                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW IBERIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,170    SAMANTHA SCOTTI v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,171    Samia, Dori J. , as personal            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           representative of the estate of John
           C. Degrazia, deceased, and
           Elizabeth Degrazia, individually and
           as surviving spouse vs. 3M
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20183695                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,172    Samuel Engle v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,171
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1199 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1512305097-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,173    Samuel, Bryant P. and Annette E.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Samuel his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000395                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,174    Sanchez, Monica v. Sears,               General Liability - Litigation       IN THE CIRCUIT COURT OF THE TWELFTH
           Roebuck and Co., dba Sears;                                                  JUDICIAL CIRCUIT WILL COUNTY ILLINOIS
           Sears Holdings Management
           Corp.; Starwood Retail Partners,
           dba Louis Joliet Mall
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17L000594                                                                    14 WEST JEFFERSON STREET                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JOLIET

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,175    Sanchirico, Robert v. RKRJ              General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Associates, Inc., Sears Home                                                 COUNTY OF NEW YORK
           Improvement Products, Inc. and
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           156433/2018                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK                        NY      10007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,176    Sanders, Annette, Individually and      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           as Surviving Spouse of the late
           Donald Sanders, et al., vs.
           American Standard, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,172
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1200 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20173922                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,177    SANDRA BAGWELL v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,178    Sandra Renne Clark Daum vs              Small Claims                         SAN DIEGO COUNTY - SUPERIOR COURT - VISTA
           Sears, Roebuck and Co                                                        CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2017-00344991-SC-SC-NC                                                    325 S MELROSE DR                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VISTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,179    Sandruck, Joseph J. vs. John            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000463                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,180    Sandsted, John vs. 3M Company,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                  COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000468                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,181    Saniga, Jason E. v. Liberty             Employment                           UNKNOWN
           Transportation Group, Inc. and
           Sears, Roebuck & Co. d/b/a Sears
           Home Delivery Services




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,173
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1201 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           06-CA-162363                                                                   333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,182    Sankey, Nicholas aso United               General Liability - Litigation       IN THE CIRCUIT COURT OF THE THIRTEENTH
           Property & Casualty Insurance                                                  JUDICIAL CIRCUIT IN AND FOR HILLSBOROUGH
           Company v. Sears, Roebuck and                                                  COUNTY FLORIDA
           Co.; Let's Go Logistics
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-CA-9832 Div A                                                               419 PIERCE ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TAMPA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,183    Sankovich, Monica, Individually           Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           and as Executrix of the Estate of                                              COUNTY
           Mark Sankovich, et al., vs.
           Armstrong International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV-12-779453                                                                   1200 ONTARIO ST                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,184    Sanso, Joseph vs. A.W.                    Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Chesterton Company et al.                                                      COUNTY OF NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (25
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           03-101409                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK                        NY      10007

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,185    Santangelo, Donald and Concetta           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Santangelo, Individually and as                                                MONROE
           Husband and Wife vs. Aurora
           Pump Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,174
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1202 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12304/13                                                                      99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCHESTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,186    SANTE MARCOCCIA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,187    Santella, Americo and Elizabeth          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Santella, h/w vs. Owens Illinois,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160902524                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,188    Santino, Vincent and Frances             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Santino vs. American Biltrite, Inc.,                                          NEW YORK
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13190121                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,189    Santora, Frank vs. Union Carbide         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000571                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,190    SARAH LOVETT v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,175
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1203 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,191    SARAH WESTFALL v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,192    Sargous, Dean Allen and Cindy          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Marie Sargous vs. AFC-Holcroft,                                             COUNTY
           LLC., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017L000708                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,193    Sarineh Dadou v. Sears, Roebuck        EEOC Claims                          CALIFORNIA DEPARTMENT OF FAIR
           and Co.                                                                     EMPLOYMENT HOUSING
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           480-2018-02764                                                              2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELK GROVE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,194    Sarnecki, Theodore Vs. A.W.            Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482212                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,195    SATURNINO LOPEZ v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,176
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1204 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ9839669                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,196    Sauceda, Carmen v. Sears                 General Liability - Litigation       IN THE DISTRICT COURT 298TH JUDICIAL
           Roebuck & Company                                                             DISTRICT DALLAS COUNTY TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           DC-17-08341                                                                   GEORGE L ALLEN SR COURTS BUILDING 8TH                q    On appeal
                                                                                         FLOOR 600 COMMERCE ST
                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DALLAS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,197    Savage, Burtice and Essie vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000891                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,198    Savage, Diane D., Personal               Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Representative of the Estate of
           James W. Savage, and Estelle
           Savage, Individually and as
           Surviving Spouse of James. W.
           Savage vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000100                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,199    Savarino, John, as Executor of the       Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Estate of Salvatore Savarino vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,177
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1205 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC220160094                                                                  250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,200    Savas Ertogan v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1107145020-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,201    Savitt, Rachelle v. Sears Roebuck       General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; and Electrolux Home                                                 COUNTY OF QUEENS
           Products, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           712946/2016                                                                  88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JAMAICA                         NY      11435

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,202    Savoy, Iris, as Personal                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Representative of the Estate of                                              COUNTY
           Stephen Savoy and Iris Savoy
           Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L2002                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,203    Sawicki, Paul, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Henry Sawicki, Deceased vs.
           ABB,Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001182                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,178
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1206 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,204    Saylor, Samuel and Gabriele              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Saylor, his wife vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N16C-08-233 ASB                                                               500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,205    Sayon, Magdalena v. Sears                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Holdings Management Corporation;                                              KERN METROPOLITAN DIVISION
           Sears Roebuck and Company;
           Sears; and Does 1-50
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BCV-16-101552                                                                 3131 ARROW ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BAKERSFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,206    Scaggs, Jo, Individually and as          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Ivan Scaggs, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000091                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,207    Scaramuzzino, John Vs. A.W.              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482213                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,208    Scepanski, Doris v. Crystal Mall,        General Liability - Litigation       SUPERIOR COURT JUDICIAL DISTRICT OF NEW
           LLC; Sears, Roebuck and Co.;                                                  LONDON AT NEW LONDON
           Simon Property Group, Inc.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,179
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1207 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           70 HUNTINGTON ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW LONDON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,209    Schaffer, Jr.; William J. and Sally        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           A. Meisner vs. Acme Boiler                                                      COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           140102795                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,210    Schaffer, Norman vs. Honeywell             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180800017                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,211    Schaibley, Richard and Rosemary            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Schaibley vs. A.O. Smith                                                        COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000315                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,212    Schanz, Robert J. and Patricia             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Schanz, h/w vs. Honeywell                                                       COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,180
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1208 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           120404220                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,213    Schauer, Linda and Lynn Schauer         General Liability - Litigation       IN DISTRICT COURT COUNTY OF BURLEIGH
           v. Sears, Roebuck and Co. and                                                STATE OF NORTH DAKOTA
           Gateway Fashion Mall, LLC
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NA                                                                           514 E THAYER AVE                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BISMARCK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,214    Scheller, Richard vs. Quigley           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (55 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000571                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,215    Schemel, William E. and Margaret        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Schemel, h/w vs. A.W. Chesterton,                                            COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171101816                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,216    Scheppske, Roland W. Jr. and            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Linda vs. Quilgey Company, Inc.,
           et al. asbestos defendants
           including Sears, Roebuck and Co.
           (56 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24x04000714                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,181
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1209 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,217    Scherr, Norman and Sandra                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Scherr, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X14000041                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,218    Schiff, Irwin vs. American Honda         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Motor Co., Inc., et al., asbestos                                             NEW YORK
           defendants including Sears,
           Roebuck and Co., (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190312                                                                        60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,219    Schimel, Michael et al. v. Sears,        Small Claims                         DISTRICT COURT OF NASSAU COUNTY NY
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           271-16                                                                        99 MAIN ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,220    Schimunek, Edward and Donna              Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Schimunek, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000733                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,221    Schlotfeld, Rodney and Karen             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Schlotfeld vs. Akebono Brake                                                  COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,182
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1210 of 1892 Case number 18-23537         (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L000539                                                                 155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,222    Schmargon, Semen v. Sears               General Liability - Litigation      SUPREME COURT OF THE STATE OF NEW YORK
           Holdings Management Corporation;                                            COUNTY OF KINGS
           Sears, Roebuck and Co.; and K
           Mart Corporation
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           10181/2015                                                                  360 ADAMS ST 4                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,223    Schmitt, Gilbert and Rose Mary          Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           Schmitt vs. Akebono Brake                                                   COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L000857                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,224    Schmitz, Richard E. v. Sears            Employment                          CT DEPT OF LABOR-WAGE & WORKPLACE
           Roebuck and Co.                                                             STANDARDS
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Richard E. Schmitz                                                          200 FOLLY BROOK BLVD                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WETHERSFIELD

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,225    Schneider, Kenneth and Lynn             Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           Schneider vs. A.O. Smith                                                    COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co., (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13L837                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,183
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1211 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,226    Schneider, Leonard C. vs. Owens            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           150601073                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,227    Scholfield, Judith A., Individually        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as the Surviving Spouse and
           as the Sole Heir of the late Fredric
           R. Scholfield vs. Aurora Pump
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20150709                                                                      250 BENEFIT ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,228    Schopac, Donna, Individually and           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           as Administratrix for the Estate of
           George Schopac vs. A.W.
           Chesterton, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20150771                                                                      250 BENEFIT ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,229    Schreiber, Thomas and Helen                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Schreiber, h/w vs. Honeywell                                                    COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180303145                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,230    Schuette, Jr.; Herbert M. vs. A.O.         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Smith Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.


Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,184
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1212 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C06081ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,231    Schultz, Carroll G. and Elizabeth       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000249                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,232    Schultz, Lawrence a/s/o State           General Liability - Litigation       STATE OF NORTH CAROLINA ORANGE COUNTY
           Farm Fire and Casualty Company                                               IN THE GENERAL COURT OF JUSTICE DISTRICT
           v. Sears, Roebuck and Co. and
           Floyd Robertson
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18CV000482                                                                   125 COURT ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HILLSBOROUGH

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,233    Schulz, Jr.; Bernard R. and Connie      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           S. Schulz, his wife vs. John
           Crane-Houdaille,Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X10000143                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,234    Schulz-Goss, Kimberly A., and           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Kenneth M. Goss, her husband vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000428                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,185
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1213 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,235    Schweinhart, David and Karen             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Schweinhart vs. Owens Illinois,                                               COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160501323                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,236    Schweitzer, Richard S. and Mary          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Schweitzer, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000237                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,237    SCOTT EGEBRECHT v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14WC39775                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,238    Scott Monigal v. Sears, Roebuck          EEOC Claims
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           26G201800242C                                                                                                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,239    Scott, Eileen H., Administratrix of      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           the Estate of Charles Scott,                                                  COUNTY
           deceased, vs. A.W. Chesterton,
           Inc., et. al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,186
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1214 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           004720                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,240    Scott, James W., vs. A.W.               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000512                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,241    Scott, Mark, Independent                Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Michael Scott, Deceased vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015L008986                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,242    Scott, Mary and Duncan Scott, her       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           husband vs. 84 Lumber, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000467                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,243    Scott, Philip B. v. Sears, Roebuck      General Liability - Litigation       IN THE DISTRICT COURT OF HARRIS COUNTY
           and Co.; and Sears Holdings                                                  TEXAS JUDICIAL DISTRICT
           Management Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-78759                                                                   49 SAN JACINTO ST 303                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HOUSTON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,187
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1215 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,244    Scott, Robert Jacob v. Sears               Contracts                            IN THE CIRCUIT COURT OF COOK COUNTY
           Holding Corp.; Sears Hometown                                                   ILLINOIS COUNTY DEPARTMENT FIRST
           and Outlet Stores, Inc.; and Sears,                                             MUNICIPAL DISTRICT
           Roebuck & Co. Dealer Stores
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           20181500677                                                                     50 W WASHINGTON ST 1303                              q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO                         IL      60602

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,245    Sczerbinski, Jane and Joseph               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Sczerbinski vs. Advance Auto
           Parts, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20173490                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,246    Sea, Edward J. vs. Aerco                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           13L308                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,247    Sears Roebuck & Co vs. Atlas               Tort and Breach of Contract
           Roofing
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           3:15-cv-01645                                                                                                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,248    Sears Roebuck & Co vs. Frigidaire          Indemnification, Product liabilty    CIRCUIT COURT OF COOK COUNTY ILLINOIS
                                                      and tort
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018-L-004825 in IL + 17-010869 in MI                                           555 W HARRISON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO                         IL      60607

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,188
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1216 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,249    Sears Roebuck & Co vs. North           Tort and Breach of Contract
           American Roofing
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           LACL 140725                                                                                                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,250    Sears Roebuck & Co vs.                 Breach of Contract
           Spotsylvania Mall Company c/o
           The Cafaro Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018 cv 1614                                                                                                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,251    Sears Roebuck & Co vs. Titusville      Tort and Breach of Contract
           Commercial Properties
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           05-2018-CA-047228                                                                                                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,252    Sears Roebuck & Co. v. Preferred       General Liability - Litigation       CIRCUIT COURT OF THE THIRTEENTH JUDICIAL
           Construction Management, Inc.                                               CIRCUIT
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                          419 PIERCE ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TAMPA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,253    Sears Roebuck and Co vs. King of       Breach of Contract and Tort          COURT OF COMMON PLEAS PHILADELPHIA
           Prussia Associates Simon Property                                           COUNTY
           Group
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           ID 130502293                                                                PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,254    Sears Roebuck and Co., v. Bierlein     Real Estate                          CIRCUIT COURT FOR THE COUNTY OF SAGINAW
           Investment LLC                                                              MI




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,189
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1217 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         111 S MICHIGAN AVE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAGINAW

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,255    Sears, Roebuck & Co. v. Enersys          Federal                              IN THE UNITED STATES DISTRICT COURT FOR
           Energy Products, Inc.                                                         THE NORTHERN DISTRICT OF ILLINOIS
                                                                                         EASTERN DIVISION
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1:17-cv-09202                                                                 219 SOUTH DEARBORN ST                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,256    Sears, Roebuck and Co v. 69th            Real Estate                          IN THE COURT OF COMMON PLEAS OF
           Street Retail Mall L.P. 69th Street                                           DELWARE COUNTY CIVIL DIVISION- LAW
           GP LLC, 69th Street GP II, LLC,
           AAC Management Corp., and
           Ashkenazy Acquisition Corp
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12 50500                                                                      201 W FRONT ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MEDIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,257    Sears, Roebuck and Co,. a New            Real Estate                          SUPERIOR COURT MARICOPA COUNTY AZ
           York corporation v. Stuffington
           Bear Factory, LLC an Arizona
           limited liability company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV2018-003023                                                                 3131 W DURANGO ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHOENIX

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,258    Sears, Roebuck and Co. and               Federal                              UNITED STATES COURT OF INTERNATIONAL
           Kmart Corporation v. United States                                            TRADE
           of America
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         1 FEDERAL PLAZA                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK                        NY      10278

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,190
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1218 of 1892 Case number 18-23537          (if known)
              Name



7.1,259    Sears, Roebuck and Co. v. Walter         Contracts                            GUILFORD COUNTY NORTH CAROLINA
           Scott D. D. S., P.A., & Walter Scott                                          GENERAL COURT OF JUSTICE SUPERIOR
           III                                                                           COURT DIVISION
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-CVS-003808                                                                 6707 505 E GREEN DR                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HIGH POINT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,260    Sears, Roebuck and Co. v.                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Interstate Home Services, Inc., dba                                           FRESNO B F SISK COURTHOUSE
           Interstate Logistics (aso Miller,
           Ellen and Brett); Does 1-10
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15 CECG 03413                                                                 1130 O ST                                            q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FRESNO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,261    Sears, Roebuck and Co. v.                Marketing / Advertising              CIRCUIT COURT OF COOK COUNTY LAW
           Specialty Printing and                                                        DIVISION IL
           Commmunications and US Postal
           Service , LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14-1031 (RMC)                                                                 50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,262    Sears, Roebuck and Co. v.                Marketing / Advertising              CIRCUIT COURT OF COOK COUNTY LAW
           Specialty Printing and                                                        DIVISION IL
           Communications LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,263    Sears, Roebuck and Co. v.                Real Estate                          SUPREME COURT OF THE STATE OF NY
           Vornado Realty Trust (Rego Park,                                              COUNTY OF NY
           NY S#1544)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           156171/ 2014                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,191
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1219 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,264    Sears, Roebuck and Co., a                Real Estate                          IN THE CIRCUIT COURT OF COOK COUNTY
           coproration, and Sears Holdings                                               ILLINOIS COUNTY DEPARTMENT CHANCERY
           Corporation, a corporation vs 233                                             DIVISION
           S. Wacker, LLC a limited liability
           company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016-CH-10308                                                                 50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,265    Sears, Roebuck And Co., a New            Real Estate                          CIRCUIT COURT OF THE FIFTEENTH JUDICIAL
           York corporation vs. Forbes/Cohen                                             CIRCUIT IN AND FOR PALM BEACH COUNTY
           Florida Properties, L.P., a Michigan                                          FLORIDA
           Limited Partnership??
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2014CA011945 (AG)                                                             205 N DIXIE HWY                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST PALM BEACH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,266    Sears, Roebuck and Co., a New            Commercial Contracts                 CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
           York Corporation, & Sears Home                                                IN AND FOR MIAMI-DADE COUNTY FLORIDA
           Improvement Products, Inc., a
           Pennsylvania Corporation vs. CJ’s
           Sales and Service of Ocala, Inc.,
           d/b/a CJ’s Power Systems, a
           Florida for Profit Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         175 NW 1ST AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MIAMI                           FL      33128

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,267    Sears, Roebuck and Co., Kmart            Commercial Contracts                 COOK COUNTY ILLINOIS COUNTY DEPARTMENT
           Corporation, and Sears Brands                                                 CHANCERY DIVISION
           Management Corporation v. Ideal
           Industries, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017CH07881                                                                   50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,268    Sears, Roebuck and Company,              Contracts                            CIRCUIT COURT OF COOK COUNTY ILLINOIS
           Sears, Roebuck Acceptance Corp.,                                              COUNTY DEPARTMENT – CHANCERY DIVISION
           and Sears Holdings Corporation,
           Plaintiffs, v. One World
           Technologies, Incorporated,
           Defendant


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,192
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1220 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017 CH 06813                                                                 50 W WASHINGTON ST 80                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,269    Sears, Roebuck and Company,              Real Estate                          CIRCUIT COURT OF COOK COUNTY ILLINOIS
           SHC Licensed Buisness LLC v.                                                  CHANCERY DIV
           DentalCare Partners, Inc., Dental
           One Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017CH02218                                                                   50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,270    Sears, Sr.; Ronald T. and Helen J.       Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Sears vs. A.O. Smith Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20163404                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,271    SEARS-Bahr, Kristine v. Sears            General Liability - Litigation       SOUTHERN BERKSHIRE DISTRICT COURT
           Roebuck & Co.; LG Electronics
           U.S.A. Inc.;and Sears Authorized
           Hometown Stores, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1829SC000070                                                                  9 GILMORE AVE                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREAT BARRINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,272    SEARS-Bernhardt, Stuart M. and           General Liability - Litigation
           Deborah a/s/o New Jersey
           Manufacturers Insurance Company
           v. LG Electronics U.S.A., Inc.; and
           Sears Roebuck & Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MON L-002625 18                                                                                                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,193
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1221 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,273    SEARS-Berry, Malinda aso                  General Liability - Litigation       IN THE CIRCUIT COURT OF THE STATE OF
           Farmers Insurance Exchange v.                                                  OREGON FOR THE COUNTY OF LINCOLN
           Winix America, Inc.; Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17CV42758                                                                      225 W OLIVE ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEWPORT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,274    SEARS-Bird, Brad aso State Farm           General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Fire and Casualty aso Andrew R.                                                WASHINGTON IN AND FOR THE COUNTY OF
           Patry; Katherine E. Party, dba                                                 KITTITAS
           Sears Authorized Retail Dealer
           #3569; Sears Authorized
           Hometown Stores, LLC; and Sears
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18-2 0020319                                                                   205 W 5TH AVE 210 9892                               q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ELLENSBURG

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,275    SEARS-Burns, Donald aso Auto              General Liability - Litigation       STATE OF MICHIGAN IN THE DISTRICT COURT
           Owners Insurance Company v.                                                    FOR THE 79TH DISTRICT COURT FOR THE
           Sears Roebuck and Co                                                           COUNTY OF MASON
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16-17819-GC                                                                    304 E LUDINGTON AVE 106                              q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LUDINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,276    SEARS-DeHaven, William v. Sealy           General Liability - Litigation       STATE OF MICHIGAN THIRD JUDICIAL CIRCUIT
           Mattress Manufacturing Company,                                                WAYNE COUNTY
           LLC; Tempur Sealy International,
           Inc.; Sears Outlet Stores, L.L.C.;
           Sears, Roebuck and Co.; and John
           Doe
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18-002505-NO                                                                   2 WOODWARD AVE                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DETROIT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,277    SEARS-Eaton, Thomas v.                    General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Yongkang Zhongti Industry and                                                  BARNSTABLE SUPERIOR COURT
           Trade Co., Ltd.; Sky Billiards, Inc.
           aka Best Choice Products aka
           EBQ Online; and Sears Roebuck
           and Co.


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,194
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1222 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1672CV00124                                                                  3195 MAIN STREET SUPERIOR COURT BLDG                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BARNSTABLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,278    SEARS-Embley, Charles aso               General Liability - Litigation       IN THE STOW MUNICIPAL COURT SUMMIT
           Allstate Vehicle and Property                                                COUNTY OHIO
           Insurance Co. v. Sears Hometown
           and Outlet Stores, Inc.; and Sears
           Roebuck and Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018CVF00259                                                                 4400 COURTHOUSE BLVD                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        STOW

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,279    SEARS-Fassett, Daniel and Leslie;       General Liability - Litigation       IN THE UNITED STATES DISTRICT COURT FOR
           individually and as parents and                                              THE MIDDLE DISTRICT OF PENNSYLVANIA
           natural of J.F., a minor v. Sears
           Holdings Corporation; Sears,
           Roebuck and Co.; Sears
           Hometown and Outlet Stores, Inc.;
           Sears Authorized Hometown
           Stores, LLC; Kenmore Craftsman
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           4:15-cv-00941-MWB                                                            228 WALNUT ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HARRISBURG                      PA      1701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,280    SEARS-FATALITY-Murray,                  General Liability - Litigation
           Sommer; individually and as
           administrator of the Estate of
           Andrew Murray; Taylor Simmons;
           as next friend of T.M., a minor;
           David Murray; and Cindy Murray
           Burnett v. Sears Roebuck &
           Company dba Sears Outlet;
           Appliance Installati
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-18-084                                                                                                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,281    SEARS-FIRE-Galaske Properties,          General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           LLC v. Sears, Roebuck and Co.                                                EASTERN DISTRICT OF MISSOURI




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,195
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1223 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17RA-CV00619                                                                 400 E 9TH ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KANSAS CITY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,282    SEARS-Flathmann, Eugene R. and          General Liability - Litigation       IN THE CIRCUIT COURT FOR DAVIDSON COUNTY
           Cindy R. v. Sears, Roebuck and                                               TENNESSEE AT NASHVILLE
           Co.; and Sears Outlet Stores,
           L.L.C.; and John Doe
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16C2419                                                                      1 PUBLIC SQ 302                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NASHVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,283    Cockerham, Arlen and Peggy              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Cockerham, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12001030                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,284    Coffee, Rose, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Frank Coffee, Deceased vs.
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L2086                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,285    Coffell, Anthony Lee, Individually      Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           and as Personal Representative for
           the Estate of William Coffell,
           deceased vs. DAP Products, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,196
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1224 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N18C-04-196 ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,286    Coggins, Shelia, Individually and          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of Willie McDill, Deceased
           vs. 4520 Corp., Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L001012                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,287    Cohen, Brian, Special                      Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Arnold L. Cohen, Deceased vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L008859                                                                     555 W HARRISON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,288    Cohen, Jerry M. and Patricia               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Cohen, his wife vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N17C-080-213 ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,289    Cohen, Youssef vs. Aerco                   Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           International, Inc., et al., asbestos                                           NEW YORK
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,197
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1225 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190138-15                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,290    Colbert, Leatha, Individually and as     Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of Annias                                             COUNTY OHIO
           Colbert vs. Sears, Roebuck and
           Co., et al., asbestos defendants
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV06588431                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,291    COLEEN WASESCHA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,292    Coleman, Chester E. and Cynthia          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Coleman vs. 84 Lumber Company,                                                COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171000471                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,293    Coleman, Raymond, Jr.,                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Special                                                   COUNTY
           Administrator of the Estate of
           Raymond Coleman, Deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L001280                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,198
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1226 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,294    Colley, Marie vs. Sears, Roebuck         Asbestos                             19TH JUDICIAL DISTRICT COURT PARISH OF
           and Co., et al., asbestos                                                     EAST BATON ROUGE
           defendants
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C657132                                                                       300 NORTH BLVD                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BATON ROUGE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,295    Collins, Arthur and Mary Collins vs.     Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171772                                                                        56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,296    Collins, Bruce Edwin and Paula           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Collins vs. A.W. Chesterton, Inc.,                                            COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1209                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,297    Collins, Charles Jr. v. Sears,           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co. Management                                                    COUNTY OF BRONX
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           36344/2017E                                                                   851 GRAND CONCOURSE 111                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                          BRONX                          NY      10451

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,298    Collins, Jacqueline aso CSAA             General Liability - Litigation       COURT OF COMMON PLEAS OF DELAWARE
           Insurance Exchange v. LG                                                      COUNTY PA
           Electronics U.S.A.; Sears,
           Roebuck and Co.; and Does 1-25,
           inclusive




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,199
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1227 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C18-00705                                                                    201 W FRONT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MEDIA                           PA      19063

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,299    Collins, Larry Vs. A.W. Chesterton      Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482179                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,300    Collins, Lindy, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator for the Estate                                         COUNTY
           of Sadie Mae Collins, Deceased
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L855                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,301    Collins, Robert H. and Catherine        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Collins his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X1000023                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,302    Colton, Kenneth, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Shirley Colton, Deceased
           vs. 84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,200
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1228 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000213                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,303    Combs, Linda, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Ralph Combs, Deceased vs.
           Advance Auto Parts, Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001040                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,304    Commercial Development                  Real Estate                          SUPERIOR COURT OF NEW JERSEY
           Company v. Sears Roebuck and                                                 CUMBERLAND COUNTY CHANCERY DIVISION
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C-18-17                                                                      60 W BROAD ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGETON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,305    Commodore, Ernest and Linda v.          Small Claims                         KING COUNTY - KENT - SUPERIOR COURT WA
           Sears & Roebuck;Chris Huxley
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           182-03186                                                                    401 4TH AVE N                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KENT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,306    Comparetto, John and Cherie             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Comparetto, his wife vs. Advance                                             COUNTY
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L168                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,201
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1229 of 1892 Case number 18-23537          (if known)
              Name



7.1,307    Compton, Janice A., Individually         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                           COUNTY
           Estate of William D. Compton vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L1597                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,308    Compton, Kenneth vs. 3M                  Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a Subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N16C06214ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,309    Condran, Clarence and Joann              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Condran vs. Owens Illinois, Inc., et                                          COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           110402994                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,310    Congdon, Helena F., as Executrix         Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           of the Estate of Everett C.                                                   COUNTY OF ALBANY
           Congdon, deceased, and Helena
           F. Congdon, Individually vs. A.W.
           Chesterton, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           3150-06                                                                       16 EAGLE ST ALBANY                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ALBANY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,311    Conley, Amos B. and Beverly              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Conley vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,202
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1230 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20173497                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,312    Conley, Patricia Ann, Individually      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of James W. Holt, Jr.,
           Deceased vs. Air & Liquid Systems
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L481                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,313    Conley, Sandra, Individually and as     Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Personal Representative of the
           Estate of Raymond Forson,
           deceased vs. American Biltrite,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N16C-02-098 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,314    Connelly, Frances a/s/o Donegal         General Liability - Litigation       CHESTERFIELD COUNTY GENERAL DISTRICT
           Mutual Insurance v. Sears,                                                   COURT VA
           Roebuck, and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           not stated                                                                   9500 COURTHOUSE RD                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHESTERFIELD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,315    Conner, Dawn v. Sears, Roebuck          General Liability - Litigation       IN THE CIRCUIT COURT OF CABELL COUNTY
           and Co. and Sears Holding                                                    WEST VIRGINIA
           Corporation and John Doe Entity
           d/b/a Sears and John Doe Entity
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-C-397                                                                     750 5TH AVE 114                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HUNTINGTON                      WV      25701

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,203
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1231 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,316    Conrad, Charles C., Vs. A.W.           Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482180                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,317    Conrad, Kenneth Andrew Vs. A.W.        Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482181                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,318    Conrad, Robert vs. Allied Signal,      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Inc., et al., asbestos defendants                                           COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           111001543                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,319    Conroy, Gregg M. vs. A.O. Smith        Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Corporation et al. asbestos                                                 COUNTY
           defendants including Sears,
           Reobuck and Co. (103 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV-04-522422                                                                1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,320    Conroy, Margaret v. Thomas and         General Liability - Litigation       SUPREME COURT OF PENNSYLVANIA
           Elizabeth Dando; and Sears
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,204
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1232 of 1892 Case number 18-23537            (if known)
               Name



                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                    Name

           S516-18                                                                        601 COMMONWEALTH AVE 4500                              q    On appeal


                                                                                                                                                 q    Concluded
                                                                                          Street

                                                                                          HARRISBURG

                                                                                          City                              State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,321    Consent order requiring Sears,            Environmental                        CALIFORNIA DEPARTMENT OF TOXIC
           Roebuck and Co. and 24 other                                                   SUBSTANCES CONTROL DEPARTMENT OF
           former suppliers of                                                            TOXICC SUBSTANCES CONTROL
           mercury-containing thermostats to
           collect and recycle obsolete
           thermostats
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                    Name

           HWCA 20157199                                                                  1001 I STREET PO BOX 806                               q    On appeal


                                                                                                                                                 q    Concluded
                                                                                          Street

                                                                                          SACRAMENTO

                                                                                          City                              State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,322    Conte, Gerardo vs. Ameron                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           International Corporation, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                    Name

           2017L000067                                                                    155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                 q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                              State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,323    Conte, Timothy and Pamela                 General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           Marshall v. Sears Roebuck and                                                  EASTERN DISTRICT OF PENNSYLVANIA
           Co.; and Electrolux Home
           Products, Inc.
                                                                                                                                                 q    Pending
           Case Number                                                                    Name

           2:18-cv-00990                                                                  601 MARKET ST 2609                                     q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA                      PA      19106

                                                                                          City                              State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,324    Contile, Maria and Mykalai Kontilai       Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           as Co-Special Administrators of the                                            COUNTY
           Estate of Sylvia Contile, Deceased
           vs. Air & Liquid Systems
           Corporation et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,205
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1233 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L0000105                                                                 115 E WASHINGTON STREET ROOM 102                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,325    Contreras, Erlenda v. Sears,            General Liability - Litigation       IN THE DISTRICT COURT 142ND JUDICIAL
           Roebuck and Co                                                               DISTIRCT MIDLAND COUNTY TEXAS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV52198                                                                      500 N LORAINE ST                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIDLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,326    Contreras, Tommy v. Kohl's              Federal                              USDC CENTRAL DISTRICT OF CA
           Department Store, et al [Sears,
           Roebuck and Co]
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           5:16-cv-02678-JGB-KK                                                         300 E GREEN ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PASADENA                        CA      91101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,327    Conway, Layman L. and Della vs.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           Quigley Company, Inc., et al.                                                COUNTY
           asbestos defendants including
           Sears, Reobuck and Co. (50
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000106                                                               401 BOSLEY AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,328    Cook, Brenda as Personal                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           James B. Cook et al vs. Quigley
           Company, Inc. et al asbestos
           defendants including Sears,
           Roebuck & Co. (49 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000219                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,206
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1234 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,329    Cook, Melinda v. Sears, Roebuck           Small Claims                         FRANKLIN COUNTY CIRCUIT COURT OZARK AR
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           240CV-18-159                                                                   211 W COMMERCIAL ST                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          OZARK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,330    Coons, Elizabeth J., Individually         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           and as Executrix of the Estate of                                              NEW YORK
           Vincent W. Coons, Deceased vs.
           A.O.Smith Water Products, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190138/2009                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,331    Cooper, Margi and Stephen                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Cooper vs. Akebono Brake                                                       COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001015                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,332    Cooper, Willis L. et al v. Albany         Asbestos                             2ND JUDICIAL DISTRICT COURT PARISH OF
           International Corporation et al                                                JACKSON STATE OF LOUISIANA
           asbestos defendants including
           Sears, Roebuck and Co. (71
           named defendants)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           29981                                                                          500 EAST COURT                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          JONESBORO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,333    Cope, Donnie, Individually and As         Asbestos                             SUPERIOR COURT OF THE STATE OF
           Personal Representative of the                                                 DELAWARE
           Heirs and Estate of Ruth
           Henderson Cope, Deceased vs.
           Accupowder TN, LLC., et al.
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,207
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1235 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           05C-04-099Asb                                                                   500 N KING ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,334    Cope, Faith Belac, Administratrix of       Asbestos                             COURT OF COMMON PLEAS DAUPHIN COUNTY
           the Estate of Loretta Belac vs. AII
           Acquisitions, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017CV2190AS                                                                    101 MARKET STREET                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           HARRISBURG

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,335    Copechal, Jr., Edward and Lois             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Copechal, h/w vs. Honeywell                                                     COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           121102882                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,336    Coppersmith, Robert R. vs.                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Honeywell International, Inc., et al.,                                          COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           180300231                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,337    Corcione, Leonard vs. 3M                   Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Company, et al., asbestos                                                       NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190106/2015                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,208
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1236 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                    Status of case

7.1,338    Corey Johnson v. Sears, Roebuck           EEOC Claims                          BALTIMORE FIELD OFFICE - BALTIMORE MD
           and Co.
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                    Name

           531201601635                                                                   3701 KOPPERS ST                                         q    On appeal


                                                                                                                                                  q    Concluded
                                                                                          Street

                                                                                          BALTIMORE                       MD         21227

                                                                                          City                            State      ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                    Status of case

7.1,339    Corinne Hernandez, Pltf. vs. Sears        Small Claims                         PALM BEACH COUNTY COURT FL
           Roebuck and Co, Dft.
                                                                                                                                                  q    Pending
           Case Number                                                                    Name

           50-2017-SC-015695-XXXX-SB                                                      205 N DIXIE HWY                                         q    On appeal

                                                                                                                                                  X
                                                                                                                                                  q    Concluded
                                                                                          Street

                                                                                          WEST PALM BEACH                  FLORIDA   33401

                                                                                          City                            State      ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                    Status of case

7.1,340    Cornett, Paul M. and Carolyn              Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Cornett vs. Clark Industrial                                                   COUNTY
           Insulation Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                    Name

           CV15845107                                                                     1200 ONTARIO ST                                         q    On appeal


                                                                                                                                                  q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State      ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                    Status of case

7.1,341    Corning, Kevin v. MTD Products,           General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Inc.; Sears, Roebuck and Co.                                                   WASHINGTON IN AND FOR SNOHOMISH
                                                                                          COUNTY
                                                                                                                                                  q    Pending
           Case Number                                                                    Name

           16 2 20973 31                                                                  3000 ROCKEFELLER AVE                                    q    On appeal

                                                                                                                                                  X
                                                                                                                                                  q    Concluded
                                                                                          Street

                                                                                          EVERETT

                                                                                          City                            State      ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                    Status of case

7.1,342    Cornish, Mary M. vs. Union                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                    Name

           24X12000546                                                                    100 N CALVERT ST                                        q    On appeal


                                                                                                                                                  q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State      ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1,209
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1237 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,343    Correa, Casey A. aso Commerce            General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS SALEM
           Insurance Company v. Sears                                                    DISTRICT COURT
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1736CV856                                                                     56 FEDERAL ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SALEM

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,344    Correia, Adley and Eleana Correia        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20151057                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,345    Cortelyou, Pieter V. v. Sears            Small Claims                         STATE OF NEW YORK SUFFOLK COUNTY
           Roebuck & Company                                                             DISTRICT COURT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC-000244-18/SM                                                               150 W MAIN ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PATCHOGUE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,346    Cosey, Jr.; Richard vs. A.W.             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1004                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,347    Costley, Kathleen, Individually and      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as Personal Representative of the                                             NEW YORK
           Estate of Roger Costley, deceased
           vs. Asbestos Corporation Ltd., et
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,210
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1238 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190071/2014                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,348    Cote, Sr.; Michael and Bernice          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Cote vs. 3M Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001520                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,349    Coty, Paul H. and Francine D. his       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           wife vs. Quigley Company, Inc. et                                            COUNTY
           al. asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000212                                                               401 BOSLEY AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,350    Countryman, Nadine v. Kmart             General Liability - Litigation       IN THE SUPERIOR COURT FOR THE COUNTY OF
           Corporation; Sears Holdings                                                  WHITFIELD STATE OF GEORGIA
           Management Corporation; and
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17C1975-B                                                                    205 N SELVIDGE ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALTON                          GA      30720

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,351    Courcy, Paul and Kathleen Weber         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.O. Smith Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20161722                                                                   250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,211
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1239 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,352    Crace, Dorothy vs. Ashland Oil,         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001599                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,353    Crafton, Sharon aso Tower Hill          General Liability - Litigation       IN THE CIRCUIT COURT FOR THE 20TH JUDICIAL
           Preferred Insurance Company v.                                               CIRCUIT IN AND FOR CHARLOTTE COUNTY
           Sears, Roebuck and Co.; and Spirit                                           FLORIDA
           Delivery and Distribution Services
           Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17000612CA                                                                   1045 PRATT BLVD                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LABELLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,354    Craig Capehart v. Sears, Roebuck        Small Claims                         HAMILTON COUNTY SUPERIOR COURT IN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           29D04-1709-SC-8745                                                           1 N 8TH ST 292                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NOBLESVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,355    CRAIG SHEARER v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,356    Craig, Larry W. and Lauana Craig        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20180248                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,212
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1240 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,357    Craig, Thomas C. vs. A.W.                Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L003825                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,358    Creditors Adjustment Bureau, Inc.        Contracts                            SUPERIOR COURT OF CA LOS ANGELES
           v. Sears, Roebuck and Co., A                                                  COUNTY NORWALK COURTHOUSE
           Corporation AKA Sears; and
           DOES 1 through 10, Inclusive.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17N06977                                                                      12720 NORWALK BLVD                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NORWALK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,359    Cribb, Bobby J. and Mary H. vs.          Asbestos                             CIRCUIT COURT THIRD JUDICIAL CIRCUIT
           A.O. Smith Corporation., et al.,                                              MADISON COUNTY
           asbestos defendants including
           Sears,Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000789                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,360    Crisler, George vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1003                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,361    CRISTINA MOLINA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,213
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1241 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1805045101-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,362    Crittenden, Albert William vs. A.W.       Asbestos                             SUPREME COURT COUNT OF NIAGARA
           Chesterton, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1478312012                                                                     775 3RD ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NIAGARA FALLS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,363    Crocker, Tom, Individually and as         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of Keith Crocker,                                               LOUIS
           Dec., vs. Afton Pumps, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1522CC10856                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,364    Crowe, Michael and Angela Crowe           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. Aurora Pump Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20164579                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,365    Crowley, Riley vs. CBS                    Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Corporation, et al., asbestos                                                  LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1822CC11273                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,214
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1242 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,366    Cruz, Avany v. Sears Holdings            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Corporation; and Sears, Roebuck                                               COUNTY OF SUFFOLK
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           615880/2016                                                                   1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,367    Cruz, Joseph E. vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1002                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,368    Cruz, Micaela v. Sears, Roebuck          General Liability - Litigation       UNITED STATES DISTRICT COURT SOUTHERN
           and Co.                                                                       DISTRICT OF TEXAS MCALLEN DIVISION
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CL-16-474-A                                                                   1701 US-83 BUS                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MCALLEN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,369    Crystal Obi v. Sears, Roebuck and        EEOC Claims                          STATE OF CONNECTICUT COMMISSION ON
           Co.                                                                           HUMAN RIGHTS AND OPPORTUNITIES
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1730151                                                                       21 GRAND ST 3                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HARTFORD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,370    Cullison, Edward O., Pltf vs. Union      Asbestos                             BALTIMORE CITY -CIRCUIT CT MD
           Carbide Corporation., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X14000288                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,215
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1243 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,371    Cummings, John G. and Annabella          Asbestos                             IN THE COURT OF COMMON PLEAS OF
           vs. 84 Lumber et al. asbestos                                                 PHILADELPHIA COUNTY TRIAL DIVISION: CIVIL
           defendants including Sears,                                                   SECTION
           Roebuck and Co. (76 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           003221                                                                        296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,372    Cunningham, Gilbert and Patricia         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Cunningham vs. A.O. Smith Corp.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20185243                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,373    Cunningham, Herman T. and                Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Barbara Cunningham, his wife vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000164                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,374    Cunningham, Robert P. vs. A.W.           Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L003125                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,375    Curran, Betty-Jo as Executrix of         Asbestos                             PROVIDENCE AND BRISTOL COUNTIES
           the Estate of Walter D. Curran and                                            SUPERIOR COURT
           as Surviving Spouse vs. 3M
           Company et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,216
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1244 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20155483                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,376    Currie, Roderick B. and Ing-Marie        Asbestos                             LOS ANGELES COUNTY -SUPERIOR CT CA
           Sunding-Currie vs. Borg Warner
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC625103                                                                      1725 MAIN ST 102                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA MONICA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,377    Curry, John T., Jr., vs Rapid            Asbestos                             CIRCUIT COURT COOK COUNTY
           American Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2006L010114                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,378    Curry, John William and Geraldine        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Curry vs. ABB, Inc., et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000173                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,379    Curtiss, Jewel L. and Beth Y.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Curtiss vs. Baker Perkins, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000126                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,217
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1245 of 1892 Case number 18-23537          (if known)
              Name



7.1,380    Cush, Francis vs. BorgWarner             Asbestos                             SUPREME COURT COUNTY OF NEW YORK
           Morse Tec., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1902212014                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,381    Cusick, Carlton and Doris vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000100                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,382    Czarnomski, Loretta, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                           COUNTY
           Estate of Raymond Bowen vs.
           Aerco International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1077                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,383    Dadigan, Robert vs. 84 Lumber            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L349                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,384    Dadlani, Bhoori aso Allstate             General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Insurance Company v. Sears,                                                   STATE OF GEORGIA
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,218
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1246 of 1892 Case number 18-23537         (if known)
              Name




                                                                                                                                               q    Pending
           Case Number                                                                  Name

           18 C 01572-3                                                                 75 LANGLEY DR                                          q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        LAWRENCEVILLE                   GEORGIA   30046

                                                                                        City                            State     ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                   Status of case

7.1,385    D'Agostino, Dominic and Elaine           Asbestos                            SUPERIOR COURT MIDDLESEX COUNTY
           D'Agostino vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           MID-L-03103-15AS                                                             56 PATERSON ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State     ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                   Status of case

7.1,386    Dahman, Ralph v. Sears, Roebuck          General Liability - Litigation      SUPERIOR COURT STATE OF WASHINGTON
           and Co.; Sears Holdings                                                      COUNTY OF SPOKANE
           Management Corporation; John
           Doe Sears Employee; Jane Doe
           Sears Employee Spouse; and
           Spokane Mall, LLC
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           16201363-0                                                                   1116 W BROADWAY AVE                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SPOKANE

                                                                                        City                            State     ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                   Status of case

7.1,387    Daigle, Eugene R. and Dianne O.          Asbestos                            SUPERIOR COURT PROVIDENCEBRISTOL
           Daigle vs. Advanced Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           08-5488                                                                      250 BENEFIT ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State     ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                   Status of case

7.1,388    Dakalallah, Hussein v. Sears,            General Liability - Litigation      STATE OF MICHIGAN IN THE CIRCUIT COURT
           Roebuck and Co.                                                              FOR THE COUNTY OF WAYNE
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           18-000138-NO                                                                 1441 ST ANTOINE ST 102                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        DETROIT

                                                                                        City                            State     ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,219
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1247 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,389    Dale, Kenneth G. and Dorathy L.          Asbestos                             SUPERIOR COURT ALAMEDA COUNTY
           Dale vs. Allied Packing & Supply,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RG17855777                                                                    1225 FALLON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,390    Dalton, Carmela L. and Jesse L.          Asbestos                             IN THE CIRCUIT COURT OF BALTMIRE CITY
           vs. Quigley Co., Inc. et al. asbestos
           defendants including Sears,
           Roebuck and Co. (47 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000316                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,391    Daly, Jr.; Edward A., As Personal        Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Representative for the Estate of
           Frances Daly, et al., vs.
           Owens-Illinois Glass Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000077                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,392    DAMARIS CABRERA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,393    DAMIEN JACKSON v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,220
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1248 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           15WC29328                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,394    Damolaris, Noreene, Special            Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Steve G. Damolaris, Deceased vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L007942                                                                 555 W HARRISON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,395    DANIEL BLAIR v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,396    DANIEL JACKSON v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           ADJ11062363                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,397    DANIELLE M SEQUINO v. Sears,           Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,398    Daniels-Johnson, Melissa v. Sears,     General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Roebuck and Co.; and Sears                                                  COUNTY OF ERIE
           Holdings Management Corporation




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,221
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1249 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           807500/2014                                                                 25 DELAWARE AVE                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BUFFALO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,399    DANNY HERNANDEZ v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,400    Daras, Barry v. Sears, Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; Sears Holding                                                      COUNTY OF NASSAU
           Corporation; KCD IP, LLC; and
           Sears 'Craftsman'
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           608486/2016                                                                 100 SUPREME CT DR                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MINEOLA                         NY      11501

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,401    Darden, Percy W. and Bernice vs.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000099                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,402    DAREN LEITER v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,403    Darga, Jennifer v. Sears, Roebuck      Employment                           CA DEPARTMENT OF INDUSTRIAL RELATIONS
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,222
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1250 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           WC-CM-612637                                                                6150 VAN NUYS BLVD 105                               q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       VAN NUYS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,404    Davenport, Shirley R. and James v.     General Liability - Litigation       IN THE CIRCUIT COURT FOR KNOX COUNTY
           Sears, Roebuck & Co.                                                        TENNESSEE
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2-391-16                                                                    400 MAIN ST SW                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       KNOXVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,405    David Aderhold v. Sears, Roebuck       EEOC Claims                          CALIFORNIA DEPARTMENT OF FAIR
           and Co.                                                                     EMPLOYMENT & HOUSING
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                        ELK GROVE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,406    DAVID ARRANZ v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,407    DAVID BRAY v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,408    DAVID CLARK v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,223
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1251 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,409    DAVID COBB v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,410    DAVID KLEHAMER v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,411    DAVID OLTMAN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,412    DAVID SMITH v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,413    DAVID SR. PRIMAVERA v. Sears,          Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,224
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1252 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,414    David Zhelinsky v. Sears, Roebuck        EEOC Claims                          NEW YORK COMMISSION ON HUMAN RIGHTS
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16F201600064C                                                                 22 READE ST                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,415    Davie, Dinora P. and Warren P.           General Liability - Litigation       22ND JUDICIAL DISTRICT COURT FOR THE
           aso Federal Insurance Company v.                                              PARISH OF ST TAMMANY STATE OF LOOUISIANA
           Sears, Roebuck and Co.; and New
           England Retail Express, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-12365, Division F.                                                       701 N COLUMBIA ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         COVINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,416    Davis, Brett, as Special                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of Elery                                          COUNTY
           Davis vs. 84 Lumber Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L501                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,417    Davis, Don vs. 3M Company, et al.,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           asbestos defendants including                                                 COUNTY
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001430                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,225
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1253 of 1892 Case number 18-23537          (if known)
              Name



7.1,418    Davis, James F. and Jeanette             Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Davis, h/w vs. American Honda
           Motor Co. Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-002256-18 AS                                                            56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,419    Davis, John W. vs. John                  Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Cran-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000922                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,420    Davis, Jr.; Joe and Mae Davis, his       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife, vs. Owens-Illinois Glass Co.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X16000507                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,421    Davis, Lindel, as Administrator of       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           the Estate of Billie Davis, and                                               COUNTY
           Lindel Davis Individually vs.
           BorgWarner Morse Tec, Inc, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1963                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,422    Davis, Lois v. Sears Roebuck and         General Liability - Litigation       MAGISTATE COURT OF CLAYTON COUNTY
           Co.                                                                           STATE OF GEORGIA




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,226
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1254 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018CM25291                                                                  9151 TARA BLVD                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JONESBORO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,423    Davis, Rosemarie and James Jr. v.       General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Field Station Dinosaurs; John Does                                           NEW JERSEY LAW DIVISION MERCER COUNTY
           (1-10); Sears, Roebuck &
           Company and/or Defendant
           Corporation 1-10; Coleman
           Company, and/or and/or ABC
           Corporation; Newell Brands Inc
           and/or XYZ Corporation; John
           Doe(s) 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MER-L-001595-17                                                              175 S BROAD ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TRENTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,424    Davis, Shirley, Individually and as     Asbestos                             THIRD JUDICAL CIRCUIT COURT MADISON
           Special Administrator for the Estate                                         COUNTY
           of Merle G. Davis, Deceased vs.
           Air & Liquid Systems, Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L477                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,425    Davis, Therethia P. and Clifton         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Davis, her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (52
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000278                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,426    Dawson, Charles Vs. A.W.                Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,227
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1255 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482182                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,427    Dawson, Guillermina aso Allstate        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Company v. Sears,                                                  LOS ANGELES
           Roebuck and Co.; Sears Holdings
           Management Corporation dba The
           Great Indoors
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BD713033                                                                     210 W TEMPLE ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,428    Day, Maricel v. Sears Holdings          General Liability - Litigation       SUPERIOR COURT OF CALFORNIA COUNTY OF
           Management Corporation; Sears,                                               LOS ANGELES
           Roebuck and Co.; Westfield
           Promenade, LLC; and Does 1-100,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC635981                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,429    Dean Ewing v. Sears, Roebuck            EEOC Claims                          ILLINOIS ATTORNEY GENERAL
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-CONSC-00082024                                                          200 S WYMAN ST 307A                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ROCKFORD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,430    Dean Mostofi, Young Sun Kim v.          Small Claims                         DISTRICT COURT OF MARYLAND FOR
           Sears, Roebuck and Co.                                                       MONTOGOMERY COUNTY
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           060100056902015                                                              8552 2ND AVE                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SILVER SPRING

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,431    L.A. Gem & Jewelry Designs, Inc.        Federal                              USDC CENTRAL DISTRICT OF CA
           v. Sears, Roebuck and Co., et al.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,228
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1256 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           2:17-cv-03665                                                                300 E GREEN ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        PASADENA                        CA       91101

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,432    LaBanca, Brylee M.; by her              General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           guardian ad litem on behalf of                                               DIVISION: ESSEX COUNTY
           Tammy A. LaBanca v. Sears
           Brands LLC; Sears Holding
           Corporation; Sears Roebuck and
           Company; John Doe 1-5; Mary Doe
           1-5; and/or Doe Corporation 1-5
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           EXS-L-003302-15                                                              212 WASHINGTON ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        NEWARK                          NEW JERSEY
                                                                                                                                 07102

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,433    Labarron, Robert and Gladys             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Labarron, his wife vs. 84 Lumber,                                            COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           2016L000004                                                                  155 NORTH MAIN STREET                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,434    Lago, Juan v. Whirlpool                 General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Corporation; Sears, Roebuck and                                              CALIFORNIA COUNTY OF SANTA BARBARA
           Co.; Exel Inc.; Ingrid Gauer; and                                            ANACAPA DIVISION
           Does 1-20, inclusive -- FIRE
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           16CV01888                                                                    118 E FIGUEROA ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        SANTA BARBARA

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,435    Lagocki, Thomas and Barbara             Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Lagocki, his wife vs. BorgWarner
           Morse Tec LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,229
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1257 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-6705-17AS                                                               56 PATERSON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,436    LaJobi, Inc and Kids Line LLC v.                                              UNITED STATES BAKRUPTCY COURT DISTRICT
           Sears, Roebuck and Co., Sears                                                 OF NEW JERSEY
           Dvs, and Sears Canada, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14-22582 (MBK)                                                                50 WALNUT ST 3017                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEWARK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,437    LAKEITHA VAZQUEZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1010185105-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,438    Lakoven Bullie v. Sears, Roebuck         EEOC Claims                          MARYLAND COMMISSION ON CIVIL RIGHTS
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12F201800954                                                                  WILLIAM DONALD SCHAEFER TOWER 6 SAINT                q    On appeal
                                                                                         PAUL STREET NINTH FLOOR
                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,439    Lalumondiere, Harold vs. A.W.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1008                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,440    LaMarr, William K. Vs. A.W.              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,230
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1258 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482198                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,441    Lambert, Darrell and Alice               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Lambert, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000760                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,442    Lambert, Kenny and Melissa               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Lambert vs. Autozone, Inc., et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1367                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,443    Lancaster, Steven v. Sears,              General Liability - Litigation       IN THE 34TH JUDICIAL CIRCUIT COURT NEW
           Roebuck and Company and A & E                                                 MADRID COUNTY
           Factory Service, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18NM-CV00428                                                                  450 MAIN ST                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW MADRID

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,444    LANCE RICE v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15WC19854                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,231
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1259 of 1892 Case number 18-23537          (if known)
               Name



7.1,445    Landers, Willard and Mavis                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Landers, his wife vs. 4520 Corp.,                                              COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001156                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,446    Landrum, Flora, individually as the       Asbestos                             SUPERIOR COURT DEKALB COUNTY
           surviving spouse of Charles R.
           Landrum, deceased, et al., vs.
           Georgia-Pacific, LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13CV10347-8                                                                    556 NORTH MCDONOUGH STREET GROUND                    q    On appeal
                                                                                          FLOOR
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DECATUR

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,447    Landscape Concepts                        General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Management, Inc. (LCM) aso                                                     ILLINOIS COUNTY DEPARTMET CHANCERY
           Westfield Insurance Company v.                                                 DIVISION
           Sears, Roebuck and Co.; Starwood
           Capital Group, L.L.C.; CBL &
           Associates Properties, Inc.; and
           Herbert Johnson
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           218-CH-06549                                                                   50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,448    Lane, Arthur v. A.O. Smith, et al.,       Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           asbestos defendants including                                                  COUNTY OHIO
           Sears, Roebuck and Co. (102
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV-510633                                                                      1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,449    Lane, Raymond G. vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,232
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1260 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1006                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,450    Lane, Sherry and Gregory Lane,           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           her husband vs. Advance Auto                                                  COUNTY
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000047                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,451    Lane, Sr.; James G. vs. 84 Lumber        Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,452    Langley, Geraldine, Individually         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           and as Administratrix for the Estate
           of Kenneth Langley, deceased vs.
           CBS Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-2410-17 AS                                                              56 PATERSON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,453    Lanham, Jr.; John R. and Marsha          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Lanham, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,233
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1261 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000641                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,454    LaPierre, Carolyn, Individually and      Asbestos                             SUPERIOR COURT PROVIDENCE
           as Administratrix of the Estate of
           Robert LaPierre vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC11-1192                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,455    LaPointe, Guy v. Sears Roebuck &         General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS ESSEX
           Co. and Sears Holding Corp.                                                   SS SUPERIOR COURT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1877CV00850                                                                   56 FEDERAL ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SALEM                           MA      01970

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,456    Larod Brown v. Sears, Roebuck            EEOC Claims                          ILLINOIS DEPARTMENT OF HUMAN RIGHTS
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           440201802832                                                                  100 W RANDOLPH ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,457    Larsen, Elmer and Carrol Larsen          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. Ace Hardware Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C10235ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,234
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1262 of 1892 Case number 18-23537          (if known)
              Name



7.1,458    Larsen, Judith and Ervin vs. Air &      Asbestos                             MADISON COUNTY 3RD JUDICIAL CIRCUIT
           Liquid Systems Corporation et al.,                                           COURT
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000709                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,459    Lasecki, Janice v. Sears, Roebuck       General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; and Sears Holdings                                                  COUNTY OF ROCKLAND
           Management Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           035176/2015                                                                  1 S MAIN ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW CITY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,460    Lassiter, Jr.; John D. and Barbara      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Lassiter vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20183255                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,461    Latzanich, John J. v. Sears,            Small Claims                         COURT OF COMMON PLEAS OF MONROE
           Roebuck and Company and Does                                                 COUNTY PA
           1-10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           8634-cv-2015                                                                 601 MONROE ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        STROUDSBURG

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,462    Lauderdale, Margaret v. Sears,          General Liability - Litigation       IN THE CIRCUIT COURT FOR THE SIXTH
           Roebuck and Company; and                                                     JUDICIAL DISTRICT
           Simon Property Group
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3-60-13                                                                      44 HAWLEY ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BINGHAMTON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,235
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1263 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,463    Laudig, Ruby A. vs. American              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Premier Underwriters, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001707                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,464    Laura Hawes v. Sears, Roebuck             EEOC Claims
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           846201616107                                                                                                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street



                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,465    LAURENCE CALUZA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,466    LAURENCE DUNN v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,467    Laurie Owen v. Sears, Roebuck             EEOC Claims                          OREGON BUREAU OF LABOR AND INDUSTRIES
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           EEEMSX14041160502                                                              800 NE OREGON ST 1045                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PORTLAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,468    Lawrence Davis vs. Sears                  Small Claims                         BOSTON MUNICIPAL COURT DEPARTMENT OF
                                                                                          THE TRIAL COURT-CIVIL BUSINESS-CENTRAL
                                                                                          DIVISION SUFFOLK COUNTY MA


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,236
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1264 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1702-SC-918                                                                  24 NEW CHARDON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BOSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,469    Lawrence, Dean, as Personal             Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Representative of the Estate of                                              LOUIS
           Carol Lawrence, and Dean
           Lawrence Individually, Deceased
           vs. 84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1422CC00531                                                                  10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,470    Lawson, Joel N. and Deborah J. vs       Asbestos                             BALTIMORE CITY CIRCUIT COURT OF MD
           John Crane-Houdaille, Inc., et al
           including Sears, Roebuck and Co.
           [52 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000407                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,471    Lawson, Sr.; William G. vs. 4520        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corp., et al., asbestos defendants                                           COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001273                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,472    Layne, John vs. 3M Company, et          Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18C489KAN                                                                    111 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHARLESTON

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,237
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1265 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,473    Leahy, James and Sharon Leahy           Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           vs. Arvinmeritor, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co., a
           subsidiary of Sears Holdings
           Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           124157                                                                       56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,474    Leamons, Herman and Dorothy             Asbestos                             TWENTIETH JUDICIAL CIRCUIT COURT ST CLAIR
           Leamons vs. Trane US, Inc., et al.,                                          COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L352                                                                       ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,475    Leas, Elenor, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Randal Leas, et al., vs. Asbestos
           Corporation Ltd., et al, asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C04184ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,476    LeDuc, Jean and Kathleen LeDuc          Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           vs. 3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14-5390                                                                      56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,238
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1266 of 1892 Case number 18-23537          (if known)
              Name



7.1,477    Lee, Dominique, as Special               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Nathan McDonald vs. Asbestos
           Corporation Ltd., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L597                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,478    Lee, Frances v. Sears, Roebuck           Small Claims                         JEFFERSON COUNTY CIRCUIT COURT KY
           and Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-CI-004536                                                                  600 W JEFFERSON ST 2008                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOUISVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,479    Lee, James and Evelyn vs. Quigley        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (53 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000410                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,480    Lee, Kenneth E. and Carolyn A.           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Lee, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000171                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,481    Lee, Mary P., Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Gordon Brown, Jr., Deceased
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,239
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1267 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000698                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,482    Lee, Shelton vs. John                    Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [60 named defendants]
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000360                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,483    Lee, Tim and Herbert aso Allstate        General Liability - Litigation       IN THE DISTRICT COURT OF THE FIRST CIRCUIT
           Insurance Company v. Sears,                                                   KO'OLAUPOKO DIVISION STATE OF HAWAII
           Roebuck and Co.; Doe
           Corporations 1-10; and Doe
           Entities 1-10
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1RC18-1-1315                                                                  45-939 POOKELA ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         KANEOHE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,484    Leech, Jerald vs. 4520 Corp. Inc.,       Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           et al., asbestos defendants                                                   LOUIS
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1822CC00575                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,485    Lehmann, Chester R. and Jean D.          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Lehmann vs. Allied Signal, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           110401990                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,240
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1268 of 1892 Case number 18-23537          (if known)
               Name



7.1,486    Leibowitz, David P.; as bankruptcy        General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           trustee for the estate of Diane                                                ILLINOIS MUNICIPAL DEPARTMENT - 6TH
           Elaine Harris-Currie v. Kmart                                                  DIVISION
           Stores Of Illinois, LLC; Kmart
           Corporation of Illinois, Inc.; Sears,
           Roebuck and Co.; Sears Holding
           Publishing Company, LLC; and
           Sears Holdings Managemen
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           20176000436                                                                    16501 KEDZIE AVE                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MARKHAM                         IL      60428

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,487    Leidy, Irvin C. and Judith Leidy vs.      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           3M Company, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001090                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,488    Leif Hanson v. Sears, Roebuck and         EEOC Claims                          MADISON EQUAL OPPORTUNITIES DIVISION
           Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           20182002                                                                       210 MARTIN LUTHER KING JR 523                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MADISON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,489    Leiser, Kimberly and David aso            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA FOR THE
           CSAA Insurance Exchange v. LG                                                  COUNTY OF SANTA CLARA
           Electronics U.S.A., Inc.; Sears,
           Roebuck and Co.; and Does 1-50,
           inclusive
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16CV302637                                                                     191 N 1ST ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN JOSE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,490    Leishman, Mike v. Kmart Stores            General Liability - Litigation       IN DISTRICT COURT COUNTY OF RAMSEY
           dba Kmart Operations LLC; Sears                                                STATE OF NORTH DAKOTA NORTH EAST
           Holding Corporation; and Sears,                                                JUDICIAL DISTRICT
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,241
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1269 of 1892 Case number 18-23537          (if known)
                Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NA                                                                           524 4TH AVE NE                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DEVILS LAKE                     ND      58301

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,491    Lem, Chris and Mary Jean; and           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Juan Lago aso State Farm General                                             CALIFORNIA FOR THE COUNTY OF SANTA
           Insurance Company v. Whirlpool                                               BARBARA
           Corporation; Sears, Roebuck and
           Co.; Exel, Inc.; and Does 1-40,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15CV04640                                                                    312 E COOK ST C                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA MARIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,492    Lemon, Isiac, Jr., and Dorothy          Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Lemon his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000128                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,493    Lemos, Mariana v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; Whirlpool Corporation;                                              SAN BERNARDINO JUSTICE CENTER
           Samsung Electronics America,
           Inc.; Samsung and Does 1 to 50
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CIVDS 1703003                                                                247 W 3RD ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN BERNARDINO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,494    Lennell Wade v. Sears, Roebuck          EEOC Claims                          CINCINNATI AREA OFFICE
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           473201700008                                                                 550 MAIN ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CINCINNATI

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,242
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1270 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,495    Lennox, Charlotte L. vs. 3M               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20154153                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,496    Lentini, Gerald and April Lentini vs.     Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,497    LEON CALLEN v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,498    Leon, Blanca v. Sears, Roebuck            General Liability - Litigation       NORTHERN DISTRICT OF TEXAS DALLAS
           and Co.; Sears Logistics Services                                              DIVISION
           Inc.; Sears Holding Corporation,
           d/b/a Sears and Lynn Church -- TX
           NON-SUBSCRIBER
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           DC-11-04158                                                                    1100 COMMERCE ST 1452                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DALLAS                          TX      75242

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,499    Leonard, David E. v. Sears                General Liability - Litigation       STATE OF MICHIGAN IN THE CIRCUIT COURT
           Roebuck and Co.; and Apex Tool                                                 FOR THE COUNTY OF ALLEGAN
           Group




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,243
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1271 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-59513-NO                                                                  113 CHESTNUT ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALLEGAN MI 49010

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,500    Lepore, Rachel, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Edward Rufus Lord, Jr.,
           Deceased vs. AII Acquisitions,
           LLC, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001160                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,501    Lescalleet, Kristi B. and Roy           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Lescaleet, her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000418                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,502    LESLIE MCCLELLAN v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,503    Leslie Swentosky v. Sears,              EEOC Claims                          PITTSBURGH AREA OFFICE
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           846201510649                                                                 2100 WHARTON ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PITTSBURGH                      PA      15203

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,244
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1272 of 1892 Case number 18-23537          (if known)
              Name



7.1,504    Levine, Frank v. Sears, Roebuck &        General Liability - Litigation       IN THE COUNTY COURT AT LAW NO 2
           Company; Steve J. Ortiz,                                                      WILLIAMSON COUNTY TEXAS
           individually and Steve J. Ortiz dba
           SOServices
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17-1376-CC2                                                                   350 DISCOVERY BLVD                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CEDAR PARK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,505    Levine, Harriet, Individually and as     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Executrix for the Estate of Leonard                                           COUNTY
           R. Levine, deceased vs. Owens
           Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151202061                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,506    Levine, Kenneth aso State Farm           General Liability - Litigation       SUPEREME COURT OF THE STATE OF NEW
           Fire and Casualty Company v.                                                  YORK COUNTY OF PUTNAM
           Hudson Installers Inc.; and Sears,
           Roebuck and Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         20 COUNTY CENTER                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CARMEL HAMLET

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,507    Lewis, Ernest and Barbara Lewis          Asbestos                             3RD JUDICIAL CIRCUIT COURT
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000800                                                                   2 WOODWARD AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DETROIT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,508    Lewis, James and Cheryl Lewis,           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           his wife vs. Advance Auto Parts,                                              LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,245
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1273 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1622CC00327                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,509    Lewis, Margaret A. vs. John             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000968                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,510    Lewis, Stanley B. and Veronica          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Lewis vs. A.O. Smith Water                                                   NEW YORK
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190267/2016                                                                  60 CENTRE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,511    Lewis, William A. and Lewis,            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Minnie B. vs Quigley Compay, Inc.
           et al asbestos defendants including
           Sears, Roebuck and Co., (47
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000198                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,512    Li, Sheng v. Sears, Roebuck and         Small Claims                         SUPERIOR COURT SAN DIEGO COUNTY CA
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2018-00017843-SC-SC-CTL                                                   1100 UNION ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,246
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1274 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,513    Li, Weidong v. Sears, Roebuck and        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Co.                                                                           SANTA CLARA
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           17 SC 070808                                                                  191 N 1ST ST                                           q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN JOSE                        CALIFORNIA95113

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,514    Liapas, Iraklis Vs. A.W. Chesterton      Asbestos                             IN THE COURT OF COMMOM PLEAS CUYAHOGA
           Co., et al., asbestos defendants                                              COUNTY
           including Sears, Roebuck and Co.,
           (109 named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           CV02482199                                                                    1200 ONTARIO ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,515    Liason, Alfred III vs Quigley            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc. et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           24X04000194                                                                   100 N CALVERT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,516    Liberatore, John vs. Alcoa, Inc., et     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           al., asbestos defendants including                                            ERIE
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           None Specified                                                                25 DELAWARE AVENUE                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         BUFFALO

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,517    Lichtl, Jennifer v. Sears, Roebuck       Small Claims                         5TH JUSTICE OF THE PEACE COURT
           and Co.                                                                       JEFFERSON PARISH LA




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,247
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1275 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17432                                                                        1221 ELMWOOD PARK BLVD 602                           q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HARAHAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,518    Lieb, Kathleen and Arthur v. Sears,     General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Roebuck and Co.; and John Does                                               DIVISION - BURLINGTON COUNTY SPECIAL CIVIL
                                                                                        PART - CIVIL
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BUR-L-302-16                                                                  49 RANCOCAS ROAD                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MT HOLLY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,519    Lieber, Michelle A. v. Sears,           General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Roebuck and Co. dba Sears Home
           Services
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           800035/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,520    Liedtke, Penelope vs. A.O. Smith        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001553                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,521    Lillian Brenner v. Sears, Roebuck       EEOC Claims                          PHILADELPHIA DISTRICT OFFICE -
           and Co.                                                                      PHILADELPHIA PA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           530201401940                                                                 3 S PENN SQUARE                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA                    PA      19107

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,522    Lillie Kelley v. Sears, Roebuck and     EEOC Claims                          ATLANTA DISTRICT OFFICE
           Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,248
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1276 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           410201404513                                                               100 ALABAMA STREET SW SUITE 4R30                     q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      ATLANTA

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,523    LINDA BRUNELLE v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,524    LINDA WILLIAMS v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           15WC39951                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,525    Lindbergh, Mary, as Personal          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Evan Sharpless, and Mary
           Lindbergh Individually vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                           q    Pending
           Case Number                                                                Name

           N13C08331ASB                                                               500 NORTH KING STREET                                q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      WILMINGTON

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,526    Lindsey, Tom and Brenda Lindsey       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Arvinmeritor, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                           q    Pending
           Case Number                                                                Name

           12L1842                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      EDWARDSVILLE

                                                                                      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,249
             18-23537-rdd                  Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1277 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,527    Lineberger, Tommy William and               Asbestos                             US DISTRICT COURT WESTERN DISTRICT OF
           spouse Marcella Wilson Lineberger                                                NORTH CAROLINA
           vs. CBS Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           116CV00390                                                                       401 WEST TRADE STREET ROOM 210                       q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            CHARLOTTE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,528    Lines, Harry vs. 84 Lumber                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                        COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           14L279                                                                           155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            EDWARDSVILLE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,529    Linley, Jr.; Everett vs. Aerco              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           International, Inc., et al., asbestos                                            LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           1622CC10845                                                                      10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            ST LOUIS

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,530    Liotta, Anthony J. v. Sears                 Small Claims                         ALEXANDRIA CITY COURT SMALL CLAIMS
           Roebuck and Company                                                              DIVISION
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           139437                                                                           520 KING ST                                          q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            ALEXANDRIA

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,531    Liotti, James J. Vs. A.W.                   Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,250
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1278 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV02482200                                                                     1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,532    Lipsker, Jared vs. 84 Lumber              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                      COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1724                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,533    Little, Sarita, as the Surviving Heir     Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           of Delores Skinner, Deceased vs.                                               LOUIS
           84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1522CC00111                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,534    Livermore, Lisa as Executor of the        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Estate of Terry Livermore,
           Deceased, et al., vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N13C-12-051 ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,535    Lleshi, Lek vs. American Biltrite,        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Inc., et al., asbestos defendants                                              NEW YORK
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190123/2015                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,251
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1279 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,536    Lockwood, Buddie a/s/o First             General Liability - Litigation       IN THE COUNTY COURT FOR THE 18TH JUDICIAL
           Community Insurance Company v.                                                COURT IN AND FOR BREVARD COUNTY FLORIDA
           Sears Roebuck & Co. and A.N.A.
           Appliance Repair and Maintenance
           LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-CC-270-K                                                                   51 NIEMAN AVE 100                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MELBOURNE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,537    Logalbo, Tanina and Kim Salzer           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           aso Sterling Insurance Company v.                                             COUNTY OF DUTCHESS
           Whirlpool Corporation; Sears,
           Roebuck and Co.; and Sears
           Holdings Corporation
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-52868                                                                    10 MARKET ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         POUGHKEEPSIE                    NY      12601

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,538    Logeman, Robert E. v. Samsung            Small Claims                         14-A DISTRICT COURT WASHTENAW COUNTY MI
           Electronics America, Inc., and
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           154C0766 CK                                                                   4133 WASHTENAW AVE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ANN ARBOR

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,539    Lombardo, Joseph vs. A.W.                Asbestos                             IN THE SUPREME COURT OF THE STATE OF
           Chesterton, Inc., et al. asbestos                                             NEW YORK COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co. (30 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           104991/03                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,540    Long, Michael J. vs. A.O. Smith          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,252
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1280 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000644                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,541    Longoria, Alfonso v. Sears,             Federal                              UNITED STATE DISTRICT COURT FOR THE
           Roebuck and Co.                                                              DISTRICT OF IDAHO
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           4:18-cv-00082-BLW                                                            2100 9TH ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MERIDIAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,542    Lookabill, George vs. Union             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000803                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,543    Loomis, Elaine M., Individually and     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as the Executrix of the Estate of                                            MONROE
           Gregory Loomis vs. ABB, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016-4542                                                                    99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ROCHESTER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,544    Loomis, Gregory and Elaine              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Loomis Individually and as                                                   MONROE
           Husband and Wife vs. ABB, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3848/2014                                                                    99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ROCHESTER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,253
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1281 of 1892 Case number 18-23537          (if known)
              Name



7.1,545    Looney, Anthony J. v. Sears,               Small Claims                         RIVERSIDE COUNTY - SUPERIOR COURT -
           Roebuck and Co.                                                                 HEMET CA
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           HES1800490                                                                      880 STATE ST                                         q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           HEMET

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,546    Lopez, Arturo and Rebecca Lopez            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 3M Company, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L001084                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,547    Lopez, Nicole R. v. Sears,                 General Liability - Litigation       IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL
           Roebuck and Co.                                                                 CIRCUIT IN AND FOR PINELLAS COUNTY
                                                                                           FLORIDA
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18-005736-CI                                                                    324 S FT HARRISON AVE                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEARWATER

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,548    Lopez, Warren A. vs. John                  Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X09000200                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,549    Lorbiecki, Carol, individually and as      Asbestos                             CIRCUIT COURT MILWAUKEE COUNTY
           Personal Representative of the
           Estate of Gerald E. Lorbiecki vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018CV004971                                                                    21 W STATE ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MILWAUKEE

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,254
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1282 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,550    LORI DESILVA v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           ADJ10943837                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,551    Lott, Timothy O. and Sandra vs.           Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Bondex International, Inc., et al.                                             MADISON COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (18
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           03-L-1351                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,552    Lottich, Brian and Estrella aso           General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           State Farm Fire & Casualty                                                     THIRD MUNICIPAL DISTRICT ROLLING
           Company v. Sears, Roebuck &                                                    MEADOWS ILLOINIS
           Company & TNT Appliance
           Installation, Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18M3001063                                                                     2121 EUCLID AVE                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ROLLING MEADOWS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,553    LOUELLA FORBES v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1310035145-0001                                                               333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,554    LOUIS WIGLEY v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,255
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1283 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,555    Love, Frank vs. John                    Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000313                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,556    Love, Lawrence D., Personal             Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Representative of the Estate of
           Lawrence Love, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000073                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,557    Loveless, Janet, Individually and as    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Donnie Loveless, Deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L1527                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,558    Lovvorn, James and Barbara              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Lovvorn vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC-20180789                                                                  250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,559    Lowe, Raymond F. vs. Union              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,256
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1284 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000564                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,560    Lubeck, Karen and Martin                General Liability - Litigation       CIVIL COURT OF THE CITY OF NEW YORK
           Verdrager aso Encompass                                                      COUNTY OF NEW YORK
           property and Casualty Company v.
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           21788                                                                        111 CENTRE ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK                        NY      10013

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,561    Lubitz, Gerald and Carol aso            General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF BERKS
           Liberty Mutual Insurance Company                                             COUNTY PENNSYLVANIA CIVIL DIVISION
           v. Sears Roebuck & Co.; and
           Sears Holdings Management Corp.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-5487                                                                      633 COURT ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        READING

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,562    Lucas, Sherry Mace, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Lee E. Lucas, Deceased
           vs. Air & Liquid Systems Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L1828                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,563    Lucero, Jennifer; Solorzano, Rafael     Employment                           SAN DIEGO CALIFORNIA - JAMS
           individuals, on behalf themselves,
           and on behalf all persons v. Sears
           Holdings Management Corporation;
           Sears, Roebuck & Co. and Does 1
           through 50




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,257
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1285 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         401 B ST 2100                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,564    Lucic, Darinka, Individually and as      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           the Executrix of the Estate of Milan                                          NEW YORK
           Lucic vs. ABB,Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1903202016                                                                    60 CENTRE ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,565    Lucic, Milan and Darinka Lucic,          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Individually and as Husband and                                               NEW YORK
           Wife vs. ABB,Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190320/2016                                                                   60 CENTRE ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,566    LUIS FLORES v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,567    LUIS H JIMENEZ PADILLA v.                Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,258
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1286 of 1892 Case number 18-23537          (if known)
              Name



7.1,568    SEARS-Gauger, John v. Marks,           General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           John; Sears Outlet Store #5207;                                             ILLINOIS COUNTY LAW DEPARTMENT LAW
           Sears Hometown & Outlet Stores,                                             DIVISION
           Inc.; Sears Outlet Stores, LLC;
           Sears, Roebuck & Co. and Sears
           Holdings Management Corp.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L004960                                                                 50 W WASHINGTON ST 801                               q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,569    SEARS-Hoover, Martin and Cari v.       General Liability - Litigation       IN THE CIRCUIT COURT THIRD JUDICIAL CIRCUIT
           Sears Roebuck and Company; and                                              MADISON COUNTY ILLINOIS
           Whirlpool Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L000374                                                                 1700 E BROADWAY                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ALTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,570    SEARS-Kerschner, Lynn and              General Liability - Litigation       DISTRICT COURT LOGAN COUNTY COLORADO
           Elena aso Farmers Alliance Mutual
           Insurance Company v. Electrolux
           North American, Inc.; and Sears
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017CV30018                                                                 110 RIVERVIEW ROAD                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       STERLING

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,571    SEARS-Lantz, Raymond and               General Liability - Litigation       BOSTON MUNICIPAL COURT MA
           Tenny aso Massachusetts Property
           Insurance Underwriting Association
           v. Whirlpool Corporation; Sears
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1801CV1064                                                                  24 NEW CHARDON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BOSTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,572    SEARS-Mettlen, Michelle v. LG          General Liability - Litigation       IN THE DISTRICT COURT OF THOMAS COUNTY
           Electronics Alabama, Inc.; LG                                               KANSAS CIVIL DEPARTMENT
           Electronics U.S.A.; and Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,259
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1287 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016-CV-000050                                                              300 N COURT AVE                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       COLBY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,573    SEARS-Michel-Leveque, Marie v.         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears Holdings Corporation; Sears                                           COUNTY OF NEW YORK
           Holdings Management Corporation;
           Sears, Roebuck & Co.; Sears
           Operations, LLC; Sears Outlet
           Stores, LLC; and Interprop
           Bedford, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           508731/2017                                                                 60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,574    SEARS-Miles, Michael and               General Liability - Litigation       15TH JUDICIAL DISTRICT COURT PARISH OF
           Danielle v. Sears, Roebuck and                                              LAFAYETTE STATE OF LOUISIANA
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-5087F                                                                  800 S BUCHANAN ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAFAYETTE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,575    SEARS-Ratcliff, David and              General Liability - Litigation       HENDRICKS SUPERIOR COURT NO 2
           Ladonna aso Indiana Farm Bureau
           Insurance v. Sears, Roebuck and
           Co.; and Askoll USA, Inc.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           32D02-1707-SC-001567                                                        1 COURTHOUSE SQ 106                                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       DANVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,576    SEARS-Regan, Judith A. v. Sears,       General Liability - Litigation       OFFICE OF STAN STANART COUNTY CLERK
           Roebuck & Co.; et al.                                                       HARRIS COUNTY TEXAS COUNTY CIVIL COURTS
                                                                                       DEPARTMENT
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1109779                                                                     701 W BAKER RD 100                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BAYTOWN

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,260
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1288 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,577    SEARS-Sarkhani, Mohammad                General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Reza v. Sears, Roebuck and Co.                                               GEORGIA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17C 02857-1                                                                  75 LANGLEY DR                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAWRENCEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,578    SEARS-Sitzman, Luan v.                  General Liability - Litigation       IN THE CIRCUIT COURT OF LONOKE COUNTY
           Hometown Mower, LLC; Sears,                                                  ARKANSAS DIVISION
           Roebuck and Co.; Sears
           Hometown; and MTD Products
           Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           43CV-16-755                                                                  301 N CENTER ST 301                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LONOKE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,579    SEARS-Tate, Marquerite E. v.            General Liability - Litigation       COMMONWEALTH OF VIRGINIA DANVILLE
           Sears, Roebuck and Co.; and                                                  GENERAL DISTRICT COURT
           Sears Authorized Hometown
           Stores LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV16-2651                                                                    401 PATTON ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DANVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,580    SEARS-Vazquez-Ortega, Arnaldo           General Liability - Litigation       IN THE VIRGINIA CIRCUIT COURT FOR FAIRFAX
           v. Sears Spotsylvania Mall #2694;                                            COUNTY
           Sears Fredericksbug; Sears,
           Roebuck and Co.; SHC Promotions
           LLC; Sears Authorized Hometown
           Stores, LLC; Sears Promotions,
           LLC; Sears Outlet Stores, L.L.C.;
           and Sears Operations, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CL-2018-007982                                                               4110 CHAIN BRIDGE RD                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FAIRFAX                         VA      22030

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,581    SEARS-Whipple, Thomas and               General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Christina aso Allstate New Jersey                                            DIVISION - ESSEX COUNTY
           Insurance Company v. Whirlpool
           Corporation; Sears, Roebuck &
           Company; and Robertshaw
           Controls Company




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,261
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1289 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ESX-L-8998-15                                                                50 W MARKET ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEWARK                          NJ      07102

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,582    SEARS-Willis, Jeff aso Allstate         General Liability - Litigation       27TH JUDICIAL DISTRICT COURT PARISH OF ST
           Insurance Company v. Sears,                                                  LANDRY
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C-180624C                                                                    118 S COURT ST 37                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OPELOUSAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,583    SEARS-Woolner, Barry and                General Liability - Litigation       COMMONWEALTH OF PENNSYLVANIA
           Kathleen v. Sears Roebuck and
           Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MJ-50303-CV-0000082-2017                                                     2800 WHITEFORD ROAD                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        YORK                            PA      17402

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,584    Seck, Souleye v. T Northgate Mall,      General Liability - Litigation       COURT OF COMMON PLEAS CIVIL DIVISION
           LLC; Tabani Group, Inc.; and                                                 HAMILTON COUNTY OHIO
           Sears Roebuck & Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           A 1802634                                                                    HAMILTON COUNTY COURTHOUSE 1000 MAIN ST              q    On appeal
                                                                                        315
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CINCINNATI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,585    Sediva, John and Mary Sediva vs.        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Air and Liquid Systems Corp., et                                             COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           160302545                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,262
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1290 of 1892 Case number 18-23537          (if known)
              Name



7.1,586    Seldomridge, Jack and Marion            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Seldomridge, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000247                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,587    Selecky, Kim and Marsha aso             General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           Liberty Mutual Fire Insurance Co.                                            DISTRICT OF MASSACHUSETTS
           v. Electrolux Home Products, Inc.;
           and Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1:15-CV-1121-LTS                                                             1 COURTHOUSE WAY                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BOSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,588    Seltzer, Susan, and Robert v.           Small Claims                         COURT OF BROWARD COUNTY FLORIDA
           Sears Roebuck & Company; and
           HomeSure of America, Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           COSO 18-002764                                                               540 SOUTHEAST 3RD AVE                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FORT LAUDERDALE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,589    Seman, James Michael vs. 84             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Lumber Company, et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170503475                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,590    Sena, Anthony and Trudy Sena vs.        Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           ABB, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,263
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1291 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-2694-17 AS                                                             56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,591    Senic, Mary v. Sears, Roebuck and       General Liability - Litigation       SUPERIOR COURT OF CALIFOIRNA COUNTY OF
           Co.; and Does 1-20                                                           SAN DIEGO
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2017-00049219-CU-PO-NC                                                    1100 UNION ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,592    Senise, Melissa, Special                Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Frank Senise, Deceased vs. Rapid
           American Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2010L008642                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,593    Senko, Dawn M. and Donald v.            General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Sears, Roebuck and Co.                                                       COUNTY OF CHAUTAUGUA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           K1-2013-1674                                                                 JAMESTOWN                                            q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,594    SERGIO ORTEGA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14WC18815                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,595    Serpie, Alexander J. Sr. and Rose       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Quigley Company, Inc.,
           et al. asbestos defendants
           including Sears, Roebuck and Co.
           (47 named defendants)


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,264
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1292 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24-X-04-000253                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,596    Seruya, Lawrence vs. Autopart              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           International, Inc., et al., asbestos                                           NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           153302/2015                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,597    Seubert, Sr.; Robert D. and                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Geraldine L. Seubert, his wife vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X12000242                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,598    Seubert, Sr.; Robert D. and                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Geraldine L. Seubert, his wife vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X13000596                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,599    Sevdalis, George aso Philadelphia          General Liability - Litigation       IN THE CIRCUIT COURT FOR BALTIMORE
           Contribution Insurance Company v.                                               COUNTY
           Kenmore Appliances; and Sears,
           Roebuck and Co. dba Sears
           Holdings Management Company
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           03-C-17-005176 OC                                                               401 BOSLEY AVE                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TOWSON

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,265
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1293 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,600    Sewak, Nicholas vs. Arvinmeritor,      Asbestos                             SUPREME COURT OF STATE OF NEW YORK
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1904912013                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,601    Shadowen, Jacky v. CT                  Small Claims                         COMMONWEALTH OF KENTUCKY
           Corporation (Sears Roebuck and
           Co)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-S-00186                                                                  700 CAPITAL AVE 209                                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FRANKFORT

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,602    Shaftic, Linda L. vs. 84 Lumber        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Company, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           130902452                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,603    SHAHZAD KHAN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,604    Shamlo, Abbas v. Sears Roebuck         Small Claims                         SUPERIOR COURT LOS ANGELES COUNTY CA
           Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18IWSC02241                                                                 600 SOUTH COMMONWEALTH AVENUE 800                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,266
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1294 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,605    Shana Harris vs. American                Small Claims                         ALAMEDA COUNTY - SUPERIOR COURT -
           Express Centurion Bank, Sears,                                                HAYWARD CA
           Roebuck and Co.; Harris Teeter
           LLC; Sprouts Farmers Market Inc.;
           Bed bath & Beyond of CA LLC;
           Costco Wholesale Membership,
           Inc.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           HS17876171                                                                    224 W WINTON AVE 208                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HAYWARD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,606    Shands, Floyd G. vs. A.W.                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-0997                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,607    Shapley, Leon, et al. v. Minnesota       Asbestos                             CIRCUIT COURT OF WASHINGTON COUNTY
           Mining and Manufacturing                                                      MISSISSIPPI
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., (81 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CI 2002-304                                                                   900 WASHINGTON AVE 2                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREENVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,608    Sharhan, Yvonne S. v. Sears aka          General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears, Roebuck and Company;                                                   COUNTY OF QUEENS
           K-Mart aka Kmart Holdings
           Corporation; Jamaica Colosseum
           Mall; and Travelers Insurance
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10586/16                                                                      88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JAMAICA                         NY      11435

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,609    Sharon Music v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,267
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1295 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           20060953050-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,610    Sharpe, Karen, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Stephen Sharpe, Deceased vs.
           American Optical Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L700                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,611    Shawhan, Phyllis, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as the Special Administrator of the                                           COUNTY
           Estate of Robert Shawhan,
           Deceased vs. ABB Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L72                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,612    SHAWN POTOCEK v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,613    Shea, Meredith W., and Martha J.         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Woods, Co-Executrices for the
           Estate of Thomas R. Woods., vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,268
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1296 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           PC20153326                                                                    250 BENEFIT ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,614    Sheeran, Edmund J Jr vs A.W.             Asbestos
           Chesterton, Inc., et al (asbestos
           dfts, including Sears, Roebuck and
           Co.)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

                                                                                                                                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street



                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,615    Shekoyah Cox v. Sears, Roebuck           EEOC Claims                          ATLANTA DISTRICT OFFICE
           and Co.
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           410201800334                                                                  100 ALABAMA STREET SW SUITE 4R30                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         ATLANTA

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,616    Shelton, Margaret and Jerry              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Shelton vs. Akebono Brake                                                     COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           2017L001752                                                                   155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,617    Sheng Li v. Sears, Roebuck and           Small Claims                         SAN DIEGO COUNTY - SUPERIOR COURT - SAN
           Co.                                                                           DIEGO CA
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           37-2018-00032793-SC-SC-CTL                                                    1100 UNION ST                                          q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CALIFORNIA92101

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,618    Shepard, Beverly H. v. Cross             Small Claims                         SUPERIOR COURT SACRAMENTO COUNTY CA
           Country Home Service; Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,269
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1297 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18SC03248                                                                      720 9TH ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SACRAMENTO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,619    Sherrie Henderson-Adams? v.               Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears, Roebuck and Company                                                     SAN DIEGO
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           37201700347387SCSCCTL                                                          1100 UNION ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,620    SHERRILL DELGUIDICE v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,621    Sherwood, George D. Jr. and               Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Gertrude vs. Honeywell
           International Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (53 named
           defendants).
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-05-000125                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,622    Shi, Weimin v. Sears, Roebuck             Small Claims                         COMMONWEALTH OF VIRGINIA FAIRFAX
           and Co.                                                                        COUNTY
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           GV1802253900                                                                   10520 JUDICIAL DR                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          FAIRFAX

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,623    Shickles, Walter vs. 84 Lumber            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                      COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,270
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1298 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L830                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,624    Shiel, David and Vicki Richards,         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. 84 Lumber Company,                                               COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000206                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,625    Shiel, Richard and Joan Shiel, h/w       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs.AII Acquisition Corp., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           002255                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,626    Shiffer, Timothy and Deborah a/s/o       General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Grange Insurance Association v.                                               CALIFORNIA COUNTY OF SHASTA
           Whirlpool, Inc.; Sears, Roebuck
           and Co. and Does 1 - 60
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           191048                                                                        1500 COURT ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         REDDING

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,627    Shifflett, Alfred L. and Rose R.         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Shifflett, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X08000108                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,271
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1299 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,628    Shifflett, Wilbert T. vs. Honeywell       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           International Inc. et al. asbestos
           defendants including Sears,
           Roebuck and Co. (54 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000940                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,629    Shimomura, Teresita v. Woodfield          General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Mall, LLC; and Sears, Roebuck &                                                ILLINOIS 3RD DISTRICT LAW DIVISION
           Co. Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016-L-063017                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,630    Shimunova, Mafrat v. Sears,               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck & Co.; and Alexander's                                                 COUNTY OF QUEENS
           Rego Shopping Center, Inc.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           09553/2018                                                                     88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          JAMAICA                         NY      11435

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,631    Shine, Richmond v. Sears and              Small Claims                         UNKNOWN
           Roebuck
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017CV1011500048                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,632    SHIP-Mattice, Melissa v. The              General Liability - Litigation       SUPERIOR COURT JUDICIAL DISTRICT AT
           Sears Roebuck & Company; Sears                                                 MILFORD
           Home Improvement Products, Inc.;
           The Sedgwick Claims Management
           Services, Inc.; The Faryna
           Construction Company a/k/a The
           Fryna Remodelling & Siding, LLC;
           and Mr. Yuri Faryna




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,272
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1300 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NONE                                                                         14 W RIVER ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MILFORD                         CT      06460

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,633    SHIP-Mayllazhungo, Luis Ernesto         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           v. Sears Home Improvement                                                    COUNTY OF BRONX
           Products, Inc.; Sears, Roebuck &
           Co.; Carol Pattison; and Patricia
           Iriebi
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           304225-2013                                                                  851 GRAND CONCOURSE 111                              q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRONX                           NY      10451

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,634    SHIRLEY BLAGG v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,635    Shirley Cooper v. Sears, Roebuck        Small Claims                         CIVIL COURT OF THE CITY OF NEW YORK KINGS
           and Company                                                                  COUNTY NY
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV-021500-17/KI                                                              141 LIVINGSTON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BROOKLYN                        NY      11201

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,636    Shirley, Bryanna v. Sears Holdings      General Liability - Litigation       SUPERIOR COURT OF STATE OF CALIFORNIA
           Management Corporation; Sears,                                               FOR THE COUNTY OF LOS ANGELES
           Roebuck and Co.; Sears Holding
           Corp.; Sears Holdings LLC; Sears
           Home Services; Sears Brands,
           L.L.C.; Ari Fleet LT; Richard Wood;
           Does 1 to 100
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MC028145                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,273
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1301 of 1892 Case number 18-23537          (if known)
              Name



7.1,637    SHO-Agyekum, Kingsley aso              General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           Allstate Insurance Company v.                                               STATE OF GEORGIA
           [Sears, Roebuck and Co. -
           DISMISSED] [ADDED] Outlet
           World Ga, LLC; and Sears Outlet
           Stores, LLC
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           16C07462-5                                                                  75 LANGLEY DR                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       LAWRENCEVILLE                   GEORGIA   30046

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,638    SHO-Bahr, Kristine; Sears              General Liability - Litigation       SOUTHERN BERKSHIRE DISTRICT COURT
           Roebuck & Co.; LG Electronics
           U.S.A. Inc.;and Sears Authorized
           Hometown Stores, LLC
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           1829SC000070                                                                9 GILMORE AVE                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       GREAT BARRINGTON

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,639    SHO-Bird, Brad aso State Farm          General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Fire and Casualty aso Andrew R.                                             WASHINGTON IN AND FOR COUNTY OF KITTITAS
           Patry Katherine E. Patry, dba
           Sears Authorized Retail Dealer
           #3569; Sears Authorized
           Hometown Stores, LLC; and Sears
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           18-2.0020319                                                                205 W 5TH AVE 210 9892                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       ELLENSBURG

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,640    SHO-Burns, Donald aso Auto             General Liability - Litigation        STATE OF MICHIGAN IN THE DISTRICT COURT
           Owners Insurance Company v.                                                 FOR THE 79TH DISTRICT COURT FOR THE
           Sears Roebuck and Co                                                        COUNTY OF MASON STATE COURT IN
                                                                                       LUDINGTON
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           16-17819-GC                                                                 304 E LUDINGTON AVE 106                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       LUDINGTON

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,641    Shoemaker, William G. and              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Gertrude Shoemaker, h/w vs. 3M                                              COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,274
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1302 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180302771                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,642    SHO-Embley, Charles aso Allstate          General Liability - Litigation       IN THE STOW MUNICIPAL COURT SUMMIT
           Vehicle and Property Insurance                                                 COUNTY OHIO
           Co. v. Sears Hometown and Outlet
           Stores, Inc.; and Sears Roebuck
           and Company
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018CVF00259                                                                   4400 COURTHOUSE BLVD                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          STOW

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,643    SHO-Gauger, John v. Marks, John;          General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Sears Outlet Store #5207; Sears                                                ILLINOIS COUNTY LAW DEPARTMENT LAW
           Hometown & Outlet Stores, Inc.;                                                DIVISION
           Sears Outlet Stores, LLC; Sears,
           Roebuck & Co. and Sears Holdings
           Management Corp.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L004960                                                                    50 W WASHINGTON ST 801                               q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,644    SHO-GB-Berry, Malinda aso                 General Liability - Litigation       IN THE CIRCUIT COURT FOR THE STATE OF
           Farmers Insurance Exchange v.                                                  OREGON FOR THE COUNTY OF LINCOLN
           Winix America, Inc.; Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17CV42758                                                                      225 W OLIVE ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEWPORT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,645    SHO-GB-DeHaven, William v.                General Liability - Litigation       STATE OF MICHIGAN THIRD JUDICIAL CIRCUIT
           Sealy Mattress Manufacturing                                                   WAYNE COUNTY
           Company, LLC; Tempur Sealy
           International, Inc.; Sears Outlet
           Stores, L.L.C.; Sears, Roebuck
           and Co.; and John Doe




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,275
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1303 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-002505-NO                                                                  2 WOODWARD AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DETROIT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,646    SHO-GB-Fassett, Daniel and               General Liability - Litigation       IN THE UNITED STATES DISTRICT COURT FOR
           Leslie; individually and as parents                                           THE MIDDLE DISTRICT OF PENSYLVANIA
           and natural of J.F., a minor v.
           Sears Holdings Corporation; Sears,
           Roebuck and Co.; Sears
           Hometown and Outlet Stores, Inc.;
           Sears Authorized Hometown
           Stores, LLC; Kenmore Craftsman
           Di
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           4:15-cv-00941-MWB                                                             235 N WASHINGTON AVE                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SCRANTON                        PA      18503

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,647    SHO-GB-Flathmann, Eugene R.              General Liability - Litigation       IN THE CIRCUIT COURT FOR DAVIDSON COUNTY
           and Cindy R. v. Sears, Roebuck                                                TENNESSEE AT NASHVILLE
           and Co.; Sears Outlet Stores,
           L.L.C.; and John Doe
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16C2419                                                                       1 PUBLIC SQ 302                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NASHVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,648    SHO-GB-Fuglestad, David and              General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Patricia v. Jose Montes; Albany
           Bank & Trust Company, as Trustee
           under Trust #11-5290; Sears,
           Roebuck and Co.; Elgin Fruit
           Market #2, Inc., dba Elgin Fresh
           Market; Elgin Fruit, Ltd., dba Elgin
           Fresh Market II
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2014L010304                                                                   OLD ORCHARD RD                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SKOKIE                          IL      60077

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,649    SHO-GB-Johnson, Matthew Blake            General Liability - Litigation       IN THE COURT OF COMMON PLEAS
           v. Sears Roebuck and Co.; Sears
           Hometown Stores LLC; Judith
           Russell and Jason Baxley




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,276
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1304 of 1892 Case number 18-23537           (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           2017-CP-08-01713                                                            115 CENTRAL PLAZA N 400                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       CANTON

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,650    SHO-GB-Lantz, Raymond and              General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Tenny a/s/o Massachusetts                                                   BOSTON MUNICIPAL COURT CENTRAL DIVISION
           Property Insurance Underwriting
           Association v. Whirlpool
           Corporation; Sears Roebuck and
           Co.; Sears Outlet Stores, LLC.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           1801CV01064                                                                 24 NEW CHARDON STREET EDWARD W                        q    On appeal
                                                                                       BROOKE COURTHOUSE
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       BOSTON

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,651    SHO-GB-Michel-Leveque, Marie v.        General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears Holdings Corporation; Sears                                           COUNTY OF NEW YORK
           Holdings Management Corporation;
           Sears, Roebuck & Co.; Sears
           Operations, LLC; Sears Outlet
           Stores, LLC; and Interprop
           Bedford, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           508731/2017                                                                 60 CENTRE ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,652    SHO-GB-Tassey, Michael Eugene          General Liability - Litigation
           v. Sears; Sears Auto Center; Sears
           Holdings Corporation; Sears
           Brands, LLC; Sears, Roebuck and
           Co.; Sears Holdings Management
           Corporation; Sears Authorized
           Hometown Stores, LLC; Sears
           Grand, LLC; Sears Operations
           LLC; an
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           BC672459                                                                                                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street



                                                                                       City                             State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,277
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1305 of 1892 Case number 18-23537          (if known)
              Name



7.1,653    SHO-GB-Vazquez-Ortega, Arnaldo         General Liability - Litigation       CIRCUIT COURT OF FAIRFAX COUNTY
           v. Sears Spotsylvania Mall #2694;
           Sears Fredericksbug; Sears,
           Roebuck and Co.; SHC Promotions
           LLC; Sears Authorized Hometown
           Stores, LLC; Sears Promotions,
           LLC; Sears Outlet Stores, L.L.C.;
           and Sears Operations, LLC; Se
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018 07982                                                                  4110 CHAIN BRIDGE RD                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FAIRFAX                         VA      22030

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,654    SHO-GB-Willis, Jeff aso Allstate       General Liability - Litigation
           Insurance Company v. Sears,
           Roebuck and Co. and Sears
           Authorized Hometown Stores, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           C-180624C                                                                                                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,655    SHO-Griffin, Vera v. Sears,            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; Sears                                                      LOS ANGELES
           Hometown and Outlet Stores;
           Gerald Collins; Does 1-200,
           inclusive
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           MC026191                                                                    210 W TEMPLE ST                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,656    SHO-Hoover, Martin and Cari v.         General Liability - Litigation       IN THE CIRCUIT COURT THIRD JUDICIAL CIRCUIT
           Sears Roebuck and Company; and                                              MADISON COUNTY ILLINOIS
           Whirlpool Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L000374                                                                 1700 E BROADWAY                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ALTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,657    SHO-Jumonville, James and Pam          General Liability - Litigation       IN THE 9TH JUDICIAL DISTRICT COURT
           v. SD Enterprises LLC; and Sears,                                           MCPHERSON COUNTY KANSAS
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,278
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1306 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-CV-000120 (electronic filing) and 2017-CV-000                            5400 FEDERAL PLAZA                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HAMMOND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,658    SHONTELLE CHARLES v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14WC36718                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,659    SHO-Page, Sharon v. Collins Elite,       General Liability - Litigation       DISTRICT COURT OF MARYLAND
           LLC; and Sears Authorized
           Hometown Store, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           D-043CV-17-000011                                                             191 E JEFFERSON ST                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCKVILLE                       MD      20850

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,660    Shorter, David and Guy Shorter,          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Jr., Heirs of the Late Guy Shorter,
           Sr. vs. Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC150873                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,661    SHO-Sitzman, Luan v. Hometown            General Liability - Litigation       IN THE CIRCUIT COURT OF LONOKE COUNTY
           Mower, LLC; Sears, Roebuck and                                                ARKANSAS 3RD DIVISION
           Co.; Sears Authorized Hometown
           Stores, LLC; and MTD Products
           Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           43CV-16-755                                                                   301 N CENTER ST 301                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LONOKE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,662    SHO-Tidewell, Ute v. Sears,              General Liability - Litigation       IN THE DISTRICT COURT OF HARRIS COUNTY
           Roebuck & Company                                                             TEXAS JUDICIAL DISTRICT


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,279
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1307 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015-68881/Court 055                                                          49 SAN JACINTO ST 303                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOUSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,663    Show, Crystl v. Sears, Roebuck           General Liability - Litigation       IN THE COURT OF COMMON PLEAS LAWRENCE
           and Co.                                                                       COUNTY PENNSYLVANIA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10496 of 2016, C.A.                                                           430 COURT STREET                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW CASTLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,664    Shubert, Sr.; Thomas E. and              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Sharon Shubert vs. Advance Auto                                               COUNTY
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000529                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,665    Shultz, Dennis P. and Phyllis vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (51
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000162                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,666    Shutt, Luba et al. vs. Foster            Asbestos                             UNITED STATES DISTRICT COURT
           Wheeler Corporation, et al.
           asbestos defendants including
           Sears, Roebuck and Co. (4 named
           defendants)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03 2554 JWL                                                                   E BARRETT PRETTYMAN UNITED STATES                    q    On appeal
                                                                                         COURTHOUSE 333 CONSTITUTION AVE NW
                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WASHINGTON

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,280
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1308 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,667    Dean, Aleta v. Sears Roebuck and       General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS-
           Co.; and Mayflowers Square One                                              SUPERIOR COURT DEPARTMENT MIDDLESEX
           LLC                                                                         COUNTY
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14-7439-B                                                                   360 GORHAM ST                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOWELL

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,668    DEANA MELENDEZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           ADJ661439                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,669    Deardon, Guadalupe Notario as          Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Surviving Spouse of Blaine B.
           Deardon (Probate Pending) vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           PC08-1103                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PROVIDENCE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,670    Deater, Thomas vs. Ammco Tools,        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                           COUNTY
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13L80                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,671    Deaton, Jack B. and Joyce K.           Asbestos                             CIRCUIT COURT COOK COUNTY
           Deaton vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,281
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1309 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L005175                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,672    Debbie Foster v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20070152719-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,673    DeBenedictis, Donna v.                  General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Sears;Sears Holding; Sears                                                   DEVISION OCEAN COUNTY
           Roebuck & Co.; John Does 1-10;
           ABC Corp. 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           OCN-L-00588-18                                                               213 WASHINGTON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOMS RIVER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,674    Debolt, Wilbur and Vera Debolt vs.      Asbestos                             CIRCUIT COURT COOK COUNTY
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L010434                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,675    Deborah Harrison v. Sears,              EEOC Claims                          NORFOLK LOCAL OFFICENORFOLK LOCAL
           Roebuck and Co.                                                              OFFICE
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           43720150038                                                                  150 ST PAULS BLVD                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NORFOLK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,676    DEBORAH HERWERTH v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,282
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1310 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16WC33851                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,677    DEBORAH WHITLOCK v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,678    Deckers Outdoor Corporation v.          Federal                              USDC CENTRAL DISTRICT OF CA
           Sears, Roebuck and Co., et al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2:17-cv-07151                                                                300 E GREEN ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PASADENA                        CA      91101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,679    Deckert, Larry vs. Builders             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Emporium, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-02-072 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,680    Deckert, Larry, Individually and as     Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Successor in Interest to the Estate
           of Shirlee Diana Deckert vs.
           Builders Emporium, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-02-074 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,681    Deeds, Judith and David v.              General Liability - Litigation       IN THE DISTRICT COURT OF HARRIS COUNTY
           Whirlpool Corporation; and Sears
           Roebuck & Company


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,283
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1311 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2014-60519/Court 164                                                            49 SAN JACINTO ST 303                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           HOUSTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,682    Deemer, George and Betty                   Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Deemer, h/w, vs. Honeywell                                                      COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           170503701                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,683    DeFayette, James and Joanne L.             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           DeFayette vs. Air & Liquid Systems                                              CLINTON
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           00000894/2012                                                                   137 MARGARET ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PLATTSBURGH

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,684    Deiro, Dora, as Personal                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Representative of the Estate of                                                 COUNTY
           Walter Bearden, Deceased vs.
           Afton Pumps Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           14L1112                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,685    Del Toro Rodriguez, Emily; Wilson          General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Acosta Martinez; et al. v. Sears                                                TRIBUNAL DE PRIMERA INSTANCIA SALA DE
           Roebuck & Co. De Puerto Rico;                                                   MAYAGUEZ
           Continental Claims, Service Inc.;
           Electrolux Northamerican
           Company; et al.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,284
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1312 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ISCI2017-00622 (307)                                                         91 AV HIRAM DAVID CABASSA                            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MAYAGüEZ                        PRI     00680

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,686    DeLaCruz, Laura, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Raymond DeLaCruz, Jr.,
           Deceased vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001341                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,687    Deland, David aso Interinsurance        General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Exchange of the Auto Club v.                                                 CALIFORNIA FOR THE COUNTY OF SAN LUIS
           Sears, Roebuck & Co.; Ecodyne                                                OBISPO
           Corporation; Does 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CVP-0307                                                                   1050 MONTEREY ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN LUIS OBISPO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,688    Delgadillo, Rosalie v. Sears,           General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1-25,                                              SANTA BARBARA ANACAPA DIVISION
           inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV02158                                                                    1100 ANACAPA ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA BARBARA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,689    Delgado, Graciela P. v. Sears,          General Liability - Litigation       IN THE DISTRICT COURT 95TH JUDICIAL
           Roebuck and Co.                                                              DISTRICT DALLAS COUNTY TEXAS
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-17-10643                                                                  600 COMMERCE ST 640                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,285
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1313 of 1892 Case number 18-23537          (if known)
               Name



7.1,690    Dellget, Edward aso Motorists             General Liability - Litigation       IN THE MAGISTRATE COURT OF MARSHALL
           Mutual Insurance Company v.                                                    COUNTY WEST VIRGINIA
           Whirlpool Corporation; RobertShaw
           Controls Company; and Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-M25C-212                                                                    511 6TH ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MOUNDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,691    Delpra, John M. Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.,                                                     COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV02482183                                                                     1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,692    Delrosso, Anthony S. v. City of           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           New York; Sears, Roebuck and                                                   COUNTY OF KINGS
           Co.; Sears Holdings Management
           Corporation; ACHS Management
           Corp.; B&R Concrete Corp.; and
           B&R Concrete and Excavation
           Corp.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14651/2015                                                                     360 ADAMS ST 4                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BROOKLYN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,693    DeLuca, Joseph L. vs. Owens               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           170401684                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,694    Denby, Harold and Denby, Phyllis          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs Quigley Company, Inc. et al
           asbestos defendants including
           Sears, Roebuck and Co., (46
           named defendants)




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,286
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1314 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000131                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,695    Deneen, Terri M., Special              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                              COUNTY
           Sidney J. Holwerda, Deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L000637                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,696    Denemark, Paul, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                             COUNTY
           Estate of Nazariusz Malinowski,
           Deceased vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016L001112                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,697    Denise Plumstead v. Sears,             EEOC Claims                          RICHMOND LOCAL OFFICE
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           438201800156                                                                 400 N EIGHT STREET SUITE 350                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       RICHMOND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,698    Denison, Jerry v. Sears, Roebuck       General Liability - Litigation       IN THE CIRCUIT COURT OF ST CHARLES
           and Co. d/b/a Sears                                                         COUNTY -11TH JUDICIAL CIRCUIT
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1411-CC00787                                                                300 N 2ND ST 415                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST CHARLES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,287
              18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1315 of 1892 Case number 18-23537          (if known)
               Name



7.1,699    Denitti, Matthew and Marjorie               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Denitti vs. Allied Signal, Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           110302099                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            PHILADELPHIA

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,700    Denley, Clifton vs. Ace Hardware            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           13L1332                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            EDWARDSVILLE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,701    Denmon, Marilyn as Special                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                   COUNTY
           Bernice Reed, Dec., vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           15L264                                                                           155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            EDWARDSVILLE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,702    DENNIS LISIECKI v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           12WC20094                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            SAN DIEGO                       CA      92101

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,703    Dennis, Richard B. vs. Union                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,288
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1316 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X14000101                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,704    Dennison, Jr.; Walter K. vs. John       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000006                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,705    DENNY TRAN v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17WC18852                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,706    Denny, Russell Wayne, Sr. and           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Denny, Marian vs Quigley
           Company, Inc. et al asbestos
           defendants including Sears,
           Roebuck, and Co. (46 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000122                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,707    Dentz, Dave Vs. A.W. Chesterton         Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Co., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.,
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482184                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,289
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1317 of 1892 Case number 18-23537          (if known)
              Name



7.1,708    Department of Transportation v.          Real Estate                          COUNTY OF CABARRUS GENERAL COURT OF
           Carolina Mall, LLC, Wells Fargo                                               JUSTICE SUPERIOR COURT DIVISION
           Bank, National Association
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15-CVS-3287                                                                   77 UNION ST S                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CONCORD                         NC      28025

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,709    DePretto, Geraldine v. Sears             General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Roebuck and Co.; and The                                                      HAMPDEN COUNTY SUPERIOR COURT
           Pyramid Companies aka Pyramid
           Management Group, LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1779CV00714                                                                   50 STATE ST                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SPRINGFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,710    D'Ercole, Cheryl A. as Executrix of      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           the Estate of Robert A. Layfield vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roeubck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20155312                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,711    Dereje, Mathias, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Germa Dereje Seyoum,
           Deceased vs. Borg-Warner
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001417                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,712    DEREK ANDERSON v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,290
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1318 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1710205020-0001                                                              333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,713    Derek Heyer v. Sears, Roebuck            EEOC Claims                          STATE OF CALIFORNIA DEPT OF IND RELATIONS
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           51573                                                                         6150 VAN NUYS BLVD 105                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VAN NUYS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,714    Desalvo, Richard vs. Advance Auto        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Parts, Inc., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000803                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,715    Desiderio, Salvatore and Anna vs.        Asbestos                             IN THE SUPREME COURT OF THE STATE OF
           A.C. and S., Inc., et al. asbestos                                            NEW YORK COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co. (134 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           110639-01                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,716    Desjardins, Maurice and Della            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Desjardins, his wife vs. Advance                                              COUNTY
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001668                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,291
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1319 of 1892 Case number 18-23537          (if known)
              Name



7.1,717    DeSouza, Joseph and Florence           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           DeSouza, h/w, vs. Georgia Pacific,                                          COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           150702214                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,718    Detrano, Denise v. Sears Holdings      Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Corporation , Sears, Roebuck &                                              SACRAMENTO
           Co.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           13SC01759                                                                   720 9TH ST                                             q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                                                       CALIFORNIA95814

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,719    Devonshire 2010, Inc v. Sears          Small Claims                         STATE OF NEW YORK COUNTY OF
           Roebuck at Rte 87 at Cross County                                           WESTCHESTER CITY COURT OF YONKERS
           Yonkers NY                                                                  COMMERCIAL CLAIM PART
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           CC-000018-18/YO                                                             100 S BROADWAY                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       YONKERS

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,720    Diamond K Incorporated v. Sears,       Commercial Contracts                 COURT OF COMMON PLEAS LACKAWANNA
           Roebuck and Co.                                                             COUNTY PENNSYLVANIA
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           16-cv-152                                                                   200 N WASHINGTON AVE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       SCRANTON                        PA        18503

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,721    Diana Ivory vs. Sears Roebuck and      Small Claims                         JUSTICE COURT PCT NO 3-1 DALLAS COUNTY
           Company                                                                     TX
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           JS18-01039A                                                                 10056 MARSH LN STE 132                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       DALLAS

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.1,722    Diane Romano v. Sears, Roebuck         EEOC Claims                          NEW YORK DIVISION OF HUMAN RIGHTS
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,292
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1320 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16GB704247                                                                   1 FORDHAM PLAZA 4                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRONX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,723    Dickenson, Cynthia, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Harry Russell, Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1573                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,724    Dickey, Seth v. Sears, Roebuck          General Liability - Litigation       IN THE 192ND-K JUDICIAL DISTRICT COURT
           and Co.; Sears Holdings                                                      DALLAS COUNTY
           Corporation; and Sears Holdings
           Management Corporation -- TX
           NON-SUBSCRIBER
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-11-05929                                                                  600 COMMERCE ST 692                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS                          TX      75202

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,725    Diego, Genoveva v. Sears,               General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Roebuck & Co.; and Seritage SRC                                              ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Finance, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L008678                                                                  50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,726    Diemart, Sharon, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Rickey Diemart,
           Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,293
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1321 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000384                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,727    Diercks, Roger and Linda Diercks,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. A.H. Bennett Company,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000368                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,728    Dietl, James and Robert v. Sears        General Liability - Litigation       IN THE COURT OF COMMON PLEAS TRUMBULL
           Roebuck; and John Doe                                                        COUNTY OHIO
           Manufactures and Distributors 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017CV2027                                                                   161 HIGH ST NW                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WARREN                          OH      44481

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,729    Difonso, Grace R. vs. John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000279                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,730    DiGuglielmo, Peter and Barbara          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           DiGuglielmo, his wife vs.                                                    COUNTY
           Certain-Teed Corporation et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           101203018                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,294
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1322 of 1892 Case number 18-23537          (if known)
               Name



7.1,731    DiLauro, Carl and Diane DiLauro,           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X12000254                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,732    Dill, Lori and Lawrence aso                General Liability - Litigation       IN THE DISTRICT COURT OF THE FIFITH CIRCUIT
           Dongbu Insurance Company, Ltd.                                                  STATE OF HAWAII
           v. Sears, Roebuck and Co.;
           General Electric Company; Doe
           Corporations 1-10; Doe Entities
           1-10
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           RC17-1-0618                                                                     PUUHONUA KAULIKE BUILDING 3970 KAANA                 q    On appeal
                                                                                           STREET LIHUE HAWAII
                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LIHUE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,733    Dillard, Belinda, Personal                 Asbestos                             BALTIMORE CITY CIRCUITE COURT
           Representative of the Estate of
           Curtis Lee Witt, Jr., Pltf. vs. John
           Crane Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X09000183                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,734    Dillard-McKinney, Althea v. Sears          General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Holding Corporation; Sears,                                                     CALIFORNIA COUNTY OF LOS ANGELES
           Roebuck and Co.; and Does 1-50,                                                 CENTRAL DISTRICT
           Inclusive
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           BC598454                                                                        1945 S HILL ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LOS ANGELES                     CA      90007

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,735    Dillman, Rick Eugene, Individually         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                             COUNTY
           Estate of Leonard Dillman,
           deceased vs. Sears, Roebuck and
           Co., a subsidiary of Sears Holdings
           Corporation




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,295
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1323 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015L001535                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,736    Dillon, James L. and Stacey D. v.        General Liability - Litigation       IN THE FRANKLIN COUNTY COURT OF COMMON
           Liberty Transportation Inc.; Liberty                                          PLEAS COLUMBUS OHIO GENERAL DIVISION
           of Ohio (Liberty Transportation,
           Inc.); Sears, Roebuck, and Co.;
           and NJB Consulting Services, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17CV-02-1375                                                                  345 S HIGH ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         COLUMBUS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,737    Dillon, Marilyn M., Individually and     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Richard T. Dillon vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L185                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,738    Dinoia, Stephen A. v. Sears              General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS-
           Roebuck and Company                                                           SUPERIOR COURT OF HAMPDEN COUNTY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14-11                                                                         50 STATE ST                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SPRINGFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,739    DiPietro, Anthony M. Jr. and             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Mildred vs. John Crane-Houdaille
           Inc., et al. asbestos defendants
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000975                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,296
             18-23537-rdd                     Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1324 of 1892 Case number 18-23537         (if known)
               Name



           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,740    Disantis, Dioro vs. American                Asbestos                            20TH JUDICIAL CIRCUIT COURT MADISON
           Biltrite, Inc., et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           12-L-17                                                                         128 W NORTH ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CANTON

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,741    Distefano, Jane and Phillip                 Asbestos                            SUPREME COURT COUNTY OF NEW YORK
           Distefano vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190364-14                                                                       60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,742    Dobbin, Donald and Barbara                  Asbestos                            SUPERIOR COURT NEW CASTLE COUNTY
           Dobbin, his wife vs. AGCO
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N15C-08-071 ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,743    Dodge, Debbie and Dennis Dodge,             General Liability - Litigation      IN THE COURT OF COMMON PLEAS OF
           her husband v. Sears, Roebuck &                                                 LACKAWANNA COUNTY
           Company and Pennsylvania Real
           Estate Investment Trust
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17CV1072                                                                        200 N WASHINGTON AVE                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SCRANTON                        PA      18503

                                                                                           City                            State   ZIP Code

           Case Title                                  Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,744    Dodson, Steven E. and Joyce                 Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           Dodson, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,297
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1325 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12001110                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,745    Doebereiner, John vs. John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000068                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,746    Doehring, Jr.; William F. and           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Maureen Doehring vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000982                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,747    Doell, Brad, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Henry Doell, Deceased vs. Air &
           Liquid Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000533                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,748    Doherty, Susan, as Personal             Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Representative to the Estate of                                              NEW YORK
           James Doherty, Sr. vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,298
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1326 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1901332013                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,749    DOL - Brooklyn, NY #1114 Wage           Wage and Hour Audit                  NEW YORK DEPARTMENT OF LABORDIVISION
           and Hour Audit                                                               OF LABOR STANDARDS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        75 VARICK STREET 7TH FLOOR                           q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,750    DOL - FMLA Audit                        FMLA Audit                           US DEPARTMENT OF LABORWAGE AND HOUR
                                                                                        DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        167 N MAIN STREET                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MEMPHIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,751    Dombrowski, Robert J. and               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Marjorie Dombrowski vs. A.O.                                                 NEW YORK
           Smith Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190114-12                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,752    Dominic Giacomini and Patricia          Small Claims                         SANGAMON COUNTY - 7TH JUDICIAL CIRCUIT
           Giacomini, Pltfs. vs. Sears                                                  COURT IL
           Roebuck, etc., Dft.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017SC004927                                                                 200 S 9TH ST 5                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SPRINGFIELD                     IL      62701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,753    DON PERSALL v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,299
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1327 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ9178580                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,754    Donahoo, George F. and Melba J.         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Donahoo vs. A.O. Smith Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20173323                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,755    DONALD PIERCE v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,756    DONALD SMITH v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,757    Donald Walker v. Sears, Roebuck         EEOC Claims                          UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           460-2017-03297                                                               333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,758    Donely, Allen vs. A.W. Chesterton,      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,300
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1328 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           07-L-487                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,759    Donker, Christine v. Sears              General Liability - Litigation       24TH JUDICIAL DISTRICT COURT PARISH OF
           Roebuck and Co., Bobby Blaise                                                JEFFERSON STATE OF LOUISIANA
           and XYZ Insurance Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           780-501, Div. M                                                              200 DERBIGNY ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,760    Donovan, Philomae S., Individually      Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           and as Executrix of the Estate of                                            COUNTY OF NEW YORK
           John J. Donovan vs. A.O. Smith
           Water Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           109913/07                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,761    Donuk, Celal and Nilgun Donuk,          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Individually and as Husband and                                              NEW YORK
           Wife vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190318/2016                                                                  60 CENTRE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,762    Dooley, Mary Jeanette, Individually     Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           and as Personal Representative for
           the Estate of Charles K. Dooley vs.
           84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,301
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1329 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-6301-16                                                                56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,763    Dooley, Richard and Karen Dooley,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. 84 Lumber Company,                                              COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000755                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,764    Doolittle, Jr.; Charles C. and Donna    Asbestos                             CIRCUIT COURT COOK COUNTY
           Doolittle vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., Individually and
           as Succesor-in-Interest to Western
           Auto Supply Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L009996                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,765    Doralis Otero v. Sears, Roebuck         EEOC Claims                          ALBUQUERQUE AREA OFFICE
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           543-2017-00377                                                               4101 INDIAN SCHOOL RD NE                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALBUQUERQUE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,766    Doran, Kenneth vs. A.W.                 Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015L001001                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,302
             18-23537-rdd               Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1330 of 1892 Case number 18-23537         (if known)
              Name



           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,767    DORIS PARKS v. Sears, Roebuck            Workers' Compensation               UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,768    Dorn, Judith, as Special                 Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           Michael Dorn, and Judith Dorn
           Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L254                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,769    DOUGLAS PLOWS v. Sears,                  Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,770    Dowling, Bryan v. Sears Roebuck          General Liability - Litigation
           & Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           Refiled: 3:16-cv-02924-M; Oriignal: (IL) 2016-L-00                                                                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,771    Downey, Robert and Rita vs. A.O.         Asbestos                            IN THE SUPREME COURT OF THE STATE OF
           Smith Water Products, et al.                                                 NEW YORK COUNTY OF NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,303
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1331 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           109278/03                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,772    Downing, Charlotte, Individually        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as the Personal
           Representative for the Estate of
           Christopher Downing vs. Advance
           Auto Parts, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20185074                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,773    Doyle, Joann M., Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Administrator of the Estate of                                            COUNTY
           Richard D. Doyle vs. ACF
           Industries, LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holdings Corporation
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L981                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,774    Doyle, John and Kay Doyle, his          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. John Crane-Houdaille, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000823                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,775    Dozier, Angel, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Paul Emerick, Sr., Deceased vs.
           Akebono Brake Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,304
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1332 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017L001070                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,776    Drago, Sylvia v. Sears Stores;         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears Holdings Corporation; Sears,                                          COUNTY OF SUFFOLK
           Roebuck & Company; Westfield,
           L.L.C.; Westfield Corporation; and
           Westland South Shore Mall, L.P.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           600081/2017                                                                 1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,777    Du Dang, Eric a/s/o Allstate           General Liability - Litigation       IN THE CIRCUIT COURT OF MONTGOMERY
           Insurance Company v. Sears,                                                 COUNTY ALABAMA
           Roebuck and Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           03-CV-2018-901471.00                                                        251 S LAWRENCE ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MONTGOMERY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,778    DUANE ROGERS v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,779    Duane Tindall v. Sears, Roebuck        Small Claims                         ORANGE COUNTY - SUPERIOR COURT -
           and Co.                                                                     FULLERTON CA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           30-2017-00942873-SC-SC-NJC                                                  1275 N BERKELEY AVE                                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FULLERTON                       CA      92832

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,305
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1333 of 1892 Case number 18-23537          (if known)
              Name



7.1,780    Dubose, Miranda, Individually and        Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           as Special Administrator of the                                               COUNTY
           Estate of Willie Chaney, Deceased
           vs. American Biltrite, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L00539                                                                    ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BELLEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,781    Dudley, Robert, Personal                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Edward M. Dudley, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X08000472                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,782    Dudsak, Dolores and Charles              Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Dudsak, h/w vs. American Biltrite
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           L462816AS                                                                     56 PATERSON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,783    Duff, McCoy vs. General Motors           Asbestos                             IN THE 164TH JUDICIAL DISTRICT COURT OF
           Corporation et al. asbestos                                                   HARRIS COUNTY
           defendants including Sears,
           Reobuck and Co. 17 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2003-59219                                                                    201 CAROLINE ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOUSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,784    Duffy, Catherine, Special                Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           Arthur J. Duffy, Deceased vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,306
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1334 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000166                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,785    Duffy, Edward and Anne Duffy vs.        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Aldrich Company, et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           100403812                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,786    Dufour, Tracy, as Personal              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           David McClure, et al., vs. ACE
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C09215ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,787    Dunaway, Mark, as Personal              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Larry Dunaway vs. Akzo Nobel
           Paints LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C05252ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,788    Dunlap, John, et al. v. Minnesota       Asbestos                             CIRCUIT COURT OF JEFFERSON COUNTY
           Mining and Manufacturing                                                     MISSISSIPPI
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (81 named
           defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,307
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1335 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2002-175                                                                     1483 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FAYETTE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,789    Dunlap, Vincent and Ruth Ann            Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Dunlap vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC488709                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,790    Dunn, Arthur and Michelle aso Erie      General Liability - Litigation       CIRCUIT COURT FOR BALTIMORE COUNTY JULIE
           Insurance Exchange v. Fisher &                                               L ENSOR CLERK OF THE CIRCUIT COURT
           Paykel Appliances, Inc.; and                                                 COUNTY COURTS BUILDING
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-C-18-004758 OT                                                            401 BOSLEY AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,791    Dunn, Jr.; Charles L., Individually     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Alida Dunn, Deceased
           vs. 3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000852                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,792    Dunn, Matthew aso Interinsurance        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Exchange of the Automobile Club                                              SANTA BARBARA
           v. Whirlpool Corporation; Sears
           Roebuck and Co; Excel Direct,
           Inc.; and Does 1-10, inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15CV04279                                                                    1100 ANACAPA ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA BARBARA

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,308
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1336 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,793    Dunn, Michelle v. Sears, Roebuck        General Liability - Litigation       IN THE CIRCUIT COURT FOR KNOX COUNTY
           & Co.; and Simon Property Group,                                             TENNESSEE
           L.P.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1-322-17                                                                     400 MAIN ST SW                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KNOXVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,794    Dunton Martinez, Ruben v. Sears,        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; Craftsman;                                                  LOS ANGELES
           Whiteside Manufacturing
           Company; and Does 1-50,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC718585                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,795    Duran, William and Shirley Duran        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber, et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L65                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,796    Durfee, Dallas; by and through his      General Liability - Litigation       STATE OF NORTH DAKOTA COUNTY OF GRAND
           next friend Monica Durfee; and                                               FORKS IN DISTRICT COURT NORTHEAST
           Tylor Dufee, his mother and father                                           CENTRAL JUDICIAL DISTRICT
           v. Sears, Roebuck & Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NA                                                                           24 S 4TH ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRAND FORKS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,797    Durso, Mariann, Individually and as     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Personal Representative of the                                               NEW YORK
           Estate of John Durso vs. Toyota
           Motor Sales, U.S.A., Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,309
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1337 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190024/2018                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,798    Dutta, Sam v. Sears, Roebuck &          General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Co.; and Does 1-50                                                           SANTA CRUZ
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18CV00663                                                                    1 2ND ST                                             q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WATSONVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,799    Dutton, Sharon K. vs. A.O. Smith        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000596                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,800    DWIGHT HARDRICK v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15WC16580                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,801    Dyer, Charles and Nancy Dyer vs.        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20160675                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,802    Dyson, Charles A. Sr. and Reba          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. John Crane-Houdaille Inc., et
           al. asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,310
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1338 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-001088                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,803    Dyson, Elridge v. Sears, Roebuck        Asbestos                             14TH JUD DIST CALCASIEU PARISH LA
           and Co., et al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           91-5056                                                                      1001 LAKESHORE DRIVE                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAKE CHARLES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,804    Eads, Wilma Ann, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Harry Gene Eads vs.
           ACF Industries, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L50                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,805    Eagle, Cynthia, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Michael Eagle, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1475                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,806    Eaker, Myram as Executor of the         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Estate of Lori Ann Meiners-Gibbs,
           Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,311
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1339 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C12276ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,807    EARL THOMPSON v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           S0807160607-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,808    Earle, Clyde G. vs. Metropolitan        Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Life Insurance Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13-3924                                                                      56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,809    Easley, Dana Ann, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of John Lafayette Wilhite,
           Deceased vs. Advanced
           Composite Group, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1494                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,810    Easley, Paige v. Sears, Roebuck &       Small Claims                         RICHLAND COUNTY MAGISTRATE COURT SC
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017CV4010406362                                                             6108 CABIN CREEK RD                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HOPKINS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,312
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1340 of 1892 Case number 18-23537          (if known)
              Name



7.1,811    Easter, Doris v. Sears, Roebuck          General Liability - Litigation       IN THE CIRCUIT COURT OF THE TWELFTH
           and Co. dba Sears; Sears Holdings                                             JUDICIAL CIRCUIT WILL COUNTY ILLINOIS
           Management Corp.; Starwood
           Retail Partners dba Louis Joliet
           Mall
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17L000593                                                                     14 WEST JEFFERSON STREET                             q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JOLIET

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,812    Eaton, Kathy F., Personal                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Daniel R. Rentzel, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000217                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,813    Eberle, Clifford v. Owens-Illinois,      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY C-4
           Inc., et al., asbestos defendants                                             OTHER
           including Sears, Roebuck and Co.
           (45 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000101                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,814    Ebert, Ronald vs. 84 Lumber              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L001275                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,815    Eckel, Charles, as Executor of the       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Estate of William Eckel vs.                                                   COUNTY
           Asbestos Corporation Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,313
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1341 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1118                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,816    Eckroth, Floyd D., Executor for the       Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Estate of Geraldine A. Eckroth, et                                             COUNTY
           al., vs. Allied Signal, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C-48-AB-2010-58                                                                669 WASHINGTON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EASTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,817    Ecological Rights Foundation v.           Environmental                        SUPERIOR COURT OF CA COUNTY OF SAN
           Sears, Roebuck and Co. and                                                     FRANCISCO
           Kmart Corporation
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CGC-16-555370                                                                  400 MCALLISTER ST                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN FRANCISCO                   CA      94102

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,818    Edel Lambson v. Sears Roebuck             Small Claims                         MIDVALE JUSTICE COURT UTAH
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           188000526                                                                      7505 HOLDEN ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MIDVALE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,819    Edgar Chavez v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           20060205804-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,820    Edger, Brenda vs. A.W. Chesterton         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,314
             18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1342 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20176155                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,821    Edgeworth, Liam, an infant under           General Liability - Litigation       SUPREME COURT OF NEW YORK COUNTY OF
           the age of Fourteen years, by his                                               SUFFOLK
           father and natural guardian,
           William Edgeworth and William
           Edgeworth Individually v. Sears,
           Roebuck and Co., d/b/a Sears
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           619522-2016                                                                     1 COURT ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           RIVERHEAD

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,822    Lumsden, Andrea C. v. Sears                General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Roebuck and Co.                                                                 ORLEANS DISTRICT COURT
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1826CV0153                                                                      237 ROCK HARBOR RD                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ORLEANS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,823    Lupian, Blanca v. Sears, Roebuck           General Liability - Litigation       IN THE 333RDJUDICIAL DISTRICT COURT HARRIS
           & Co.                                                                           COUNTY TEXAS JUDICIAL DISTRICT
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           201730856                                                                       201 CAROLINE ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           HOUSTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,824    Lurz, James F. and Robin R. Lurz,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY CT-4
           his wife v. Owens-Illinois Glass                                                OTHER ASBESTOS CASES
           Co., f/k/a Owens-Illinois, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (48
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X03001207                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,315
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1343 of 1892 Case number 18-23537          (if known)
               Name



7.1,825    Lurz, John M. and Doloroes Lurz,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY CT-4
           his wife v. Owens-Illinois Glass Co.                                           OTHER ASBESTOS CASES
           f/k/a Owens-Illinois, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (41
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X03001208                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,826    Luther Smith vs. Sears                    Small Claims                         SUMNER COUNTY GENERAL SESSIONS COURT
                                                                                          TN
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           83GS1-2017-CV-3962                                                             180 E WEBER AVE                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          STOCKTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,827    Lutsko, Sophie Ann, Administratrix        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           of the Estate of James Lutsko, et                                              COUNTY
           al., vs. Allied Signal, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           120703528                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,828    Lutz, Gregory F. vs. John-Crane           Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Houdaille, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X060000118                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,829    Lygren, Ronald K. and Francine J.         Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Lygren, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,316
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1344 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000739                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,830    Lyle, Robert v. Sears, Roebuck          General Liability - Litigation       IN THE CIRCUIT COURT FOURTH JUDICIAL
           and Co.                                                                      CIRCUIT IN AND FOR DUVAL COUNTY FLORIDA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-2017-CA-1286                                                              330 E BAY ST 220                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JACKSONVILLE                    FL      32202

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,831    Lymos-Jones, Dorothy, Individually      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as Surviving Spouse of the late
           Traniel Jones, Sr., vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20176211                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,832    Lynch, Danica aso Mid-Century           General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Company v. Whirlpool                                               ORANGE CENTRAL JUSTICE CENTER
           Corporation; and Does 1-25 --
           AMENDMENT -- Doe 1 - Ecowater
           Systems, LLC and Doe 2 - Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           30-2016-00828927-CL-PL-CJC                                                   700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ANA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,833    Lynch, Gene L. and Roberta vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Gas Co., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (50
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-03-001021                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,317
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1345 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,834    Lynch, Rufus and Carolyn Lynch           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20185508                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,835    Lyndsi Kumashiro v. Sears,               EEOC Claims                          HAWAII CIVIL RIGHTS COMMISSION
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           19529                                                                         830 PUNCHBOWL ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HONOLULU

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,836    LYNN FLORES v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,837    Lynn, Laura, as Administrator of         Asbestos                             UNKNOWN
           the Estate of Lewis Lynn Jr., and
           Laura Lynn Individually vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,838    Lynn, Randy G. and Carol L. vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,318
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1346 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-05-000129                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,839    Lyon, Karen, as Personal                Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Lanny Lyon, and Karen Lyon
           Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C04114ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,840    Lyons, Jr. James v.Sears Holdings       General Liability - Litigation       SUPERIOR COURT OF MASSACHUSETTS
           Corporation; Sears, Roebuck and
           Company; and Emerson Electric
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1883CV00822                                                                  361-421 MIDDLESEX ST                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOWELL                          MA      01852

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,841    LYUDMILA KIZOKIAN v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1607095066-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,842    Mabry, Sr.; Willard and June            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Mabry, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X10000278                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,319
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1347 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,843    MacCary, Loren and Jane MacCary         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. 3M Company, et al., asbestos                                             SUFFOLK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           062496/2014                                                                  1 COURT ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        RIVERHEAD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,844    MacDermid, Blair Walter v. Sears,       Small Claims                         MONTGOMERY COUNTY - DISTRICT COURT -
           Roebuck and Co.                                                              SILVER SPRING MONTGOMERY MD
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           060200190922017                                                              8552 2ND AVE                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SILVER SPRING

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,845    Machalka, Zdenek and Vladka             Asbestos                             CIRCUIT COURT COOK COUNTY
           Machalka vs. Rapid American
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           10 L 001678                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,846    Machuca, Migdalia, a Minor, by and      General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           through her Guardian Ad Litem,                                               KERN METROPOLITAN DIVISION
           Bertha Valencia v. Sears, Roebuck
           and Company and Does 1 to 20
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BCV-17-100430                                                                3131 ARROW ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BAKERSFIELD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,847    Macias, Azucena and Fred v.             Small Claims                         SUPERIOR COURT OF CALIFORNIA LOS
           Sears Roebuck & Co.                                                          ANGELES COUNTY
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18DWSC00293                                                                  210 W TEMPLE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,320
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1348 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,848    Maciuk, Nicholas and Maria Maciuk       Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           vs. American Biltrite, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           L680416AS                                                                    56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,849    Mack, Onita v. Sears Holdings           General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Management Corporation, d/b/a                                                ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Sears and Sears, Roebuck and Co.
           d/b/a Sears
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000456                                                                  50 W WASHINGTON ST 801                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO                         IL      60602

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,850    Mackie, Carol, Special                  Asbestos                             CIRCUIT COURT COOK COUNTY ILLINOIS
           Administrator of the Estate of
           Robert Mackie, Deceased vs.
           Rapid American Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2005L011438                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,851    Macklin, Tiffany Marie v. Sears         General Liability - Litigation
           Roebuck & Co. dba Sears; and
           Herman Edward 'Moe' Kehrer, in
           his capacity as Store #2177
           Manager
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           185,054-B                                                                                                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,852    Macknin, Michael and Barbara            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Macknin vs. Air & Liquid Systems                                             NEW YORK
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,321
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                            Pg 1349 of 1892 Case number 18-23537          (if known)
                 Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190143-12                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,853    Macri, Nadia v. Jeff Avery; Sears       Small Claims                         WILLIAMSBURG-JAMES CITY COUNTY GENERAL
           Roebuck and Co.                                                              DISTRICT COURT
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N/A                                                                          5201 MONTICELLO AVE                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILLIAMSBURG

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,854    Macura, Emil F., Individually and       Asbestos                             SUPERIOR COURT MIDDLESEX
           as Administrator of the Estate of
           Theresa D. Macura vs.
           Metropolitan Life Insurance
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           113627                                                                       200 TRADECENTER DRIVE                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WOBURN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,855    Madar, Marsha and Lawrence              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Madar, Jr., vs. 84 Lumber                                                    HERKIMER
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-103806                                                                  301 N WASHINGTON STREET                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HERKIMER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,856    Madden, Verlan and Jacqueline           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Madden, his wife vs. 4520 Corp.,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001412                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,322
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1350 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,857    Maddy, Barbara, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator for the                                             COUNTY
           Estate of James Maddy, Deceased
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1266                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,858    Maggy Gausin v. Sears, Roebuck          EEOC Claims                          STATE OF UTAH LABOR COMMISSION
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           35C-2017-00542                                                               160 E 300 S                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SALT LAKE CITY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,859    Magliozzi, Thomas vs. American          Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Honda Motor Co., Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-007006-17AS                                                            56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,860    Magnani, Peter v. KCD IP, LLC;          General Liability - Litigation       SUPREME COURT FO THE STATE OF NEW YORK
           Sears Holdings Management                                                    COUNTY OF NASSAU
           Corporation; Sears, Roebuck and
           Co.; One World Technologies, Inc.;
           RYOBI Technologies, Inc.; and
           Techtronic Industries North
           America, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           602360/2012                                                                  100 SUPREME CT DR                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MINEOLA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,861    Magretto, Evelyn, Individually and      Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           as Executor of the Estate of
           Anthony Magretto vs. American
           Biltrite Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,323
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1351 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MIDL00398413AS                                                                 56 PATERSON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,862    Mailhiot, Irene D., Individually and      Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           as Executrix of the Estate of
           Francis A. Mailhiot, Jr. vs.
           Metropolitan Life Insurance
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           114704                                                                         56 PATERSON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,863    Main, Patricia A., Individually and       Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           as Personal Representative for the
           Estate of Billy D. Main vs. A.F.
           German Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co., d/b/a Craftsman
           & Sears Holdings Management
           Corp., d/b/a Craftsman
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-3242                                                                        56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,864    Makin, Janice as personal                 Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL RI
           representative of the estate of
           Joseph F. Fusco (Probate
           Pending) vs. 84 Lumber Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           09-0736                                                                        250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,865    Makosky, Karen, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Gary Makosky, et al., vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,324
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1352 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N13C04113ASB                                                                500 NORTH KING STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,866    Malady, Jerry and Tammy Malady         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           vs. 3M Company, et al., asbestos                                            LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1622CC01196                                                                 10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST LOUIS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,867    Maldonado, Eugenia v. Sears            General Liability - Litigation       TRIAL COURT OF MASSACHUSETTS SMALL
           Roebuck & Co.                                                               CLAIMS SESSION DISTRICT COURT HOLYOKE
                                                                                       DIVISION
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1717SC 551                                                                  20 COURT PLZ                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HOLYOKE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,868    Malone, Brady and Kathryn aso          General Liability - Litigation
           Erie Insurance Exchange v.
           Whirlpool Corporation; Sears,
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-C-17-006630 OT                                                                                                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,869    Malstrom, William J. and Carol         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Malstrom, his wife, vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants includng
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X10000056                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,325
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1353 of 1892 Case number 18-23537          (if known)
               Name



7.1,870    Mandrick, Kristen, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of Caroline Brown,
           Deceased vs. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000688                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,871    Manera, Eugene R. and Arlene J.            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Manera, h/w vs. Saint-Gobain                                                    COUNTY
           Abrasives, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           110800473                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,872    Manolis, Vassilios Vs. A.W.                Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV02482201                                                                      1200 ONTARIO ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,873    Manzini, Donald J. vs. Honeywell           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           161003306                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,874    MARCELLUS DARLING v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,326
             18-23537-rdd                Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1354 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,875    March, Jack F. and Joanne March        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Allied Signal Inc., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           101200369                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,876    Marco Franco v. Sears, Roebuck         EEOC Claims                          DEPARTMENT OF FAIR EMPLOYMENT &
           and Co.                                                                     HOUSING - ELK GROVE CA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           37A201802544C                                                               2218 KAUSEN DR 100                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELK GROVE                       WA      95758

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,877    Marcum, Tracy v. Sears Holdings        Employment                           LABOR COMMISSIONER STATE OF CALIFORNIA
           Management Corporation dba                                                  CA
           Sears, Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-97371-EM                                                                 50 D ST                                              q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SANTA ROSA                      CA      95404

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,878    Margaret Jernberg v. Sears,            EEOC Claims                          SAVANNAH LOCAL OFFICESAVANNAH LOCAL
           Roebuck and Co.                                                             OFFICE
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           410201505763                                                                100 BULL ST 200                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAVANNAH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,879    Maria Aguilar v. Sears, Roebuck        EEOC Claims                          ALBUQUERQUE AREA OFFICE
           and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,327
             18-23537-rdd              Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1355 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

           543-2017-00374                                                           4101 INDIAN SCHOOL RD NE                             q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    ALBUQUERQUE

                                                                                    City                            State   ZIP Code

           Case Title                           Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,880    MARIA BERMUDEZ v. Sears,             Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                           Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,881    MARIA C PEREIRA v. Sears,            Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                           Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,882    MARIA CARDONA v. Sears,              Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                           Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,883    MARIA E GARCIA v. Sears,             Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                           Nature of Case                      Court or Agency's Name and address                 Status of case

7.1,884    MARIA REYES v. Sears, Roebuck        Workers' Compensation               UNKNOWN
           and Co.




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,328
             18-23537-rdd              Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1356 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           ADJ5772668                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,885    MARIA SOTO RODRIGUEZ v.               Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,886    MARIANNE NEVINS v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,887    Maribel Mendoza v. Sears,             EEOC Claims                          UTAH ANTI-DISCRIMINATION & LABOR DIVISION
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           540201801507                                                               160 E BROADWAY                                       q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                       SALT LAKE CITY

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,888    MARIE ANDREA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           12WC12552                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,889    MARIE FITZSIMMONS v. Sears,           Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,329
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1357 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,890    MARIE WARGO v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1106085001-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,891    Marilyn Frasl v. Sears, Roebuck         EEOC Claims
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           440201701737                                                                                                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,892    MARILYN MILLER v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1403095053-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,893    Marine Shale Processors Site            Environmental                        LOUISIANA DEPARTMENT OF ENVIRONMENTAL
           (MSP Site PRP Group) - Early                                                 QUALITY
           Cash Out Demand (Louisiana
           Dept. of Environmental Quality AI
           No. 5414)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           5414                                                                         1824 COMMERCIAL DR                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PORT ALLEN                      LA      70767

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,894    Marine, Nicholas C. vs. A.W.            Asbestos                             CIRCUIT COURT OF COOK COUNTY ILLINOIS
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,330
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1358 of 1892 Case number 18-23537        (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015L006697                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,895    Marine, Walter and Annette Marine        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. A.O. Smith                                                       COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000135                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,896    Marino, Albert vs. 84 Lumber             Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,897    Mario Aliano, individually, and on       Tax                                  COOK COUNTY - CIRCUIT COURT IL
           behalf of all others similarly
           situated vs Sears, Roebuck & Co
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           09CH16132                                                                     2121 EUCLID AVE                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROLLING MEADOWS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,898    MARIO ALONSO v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,899    MARIO BRYANT v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,331
             18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1359 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,900    Marion Alspaugh v. Sears,                 EEOC Claims                          DETROIT FIELD OFFICE - DETROIT MI
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           471201802262                                                                   PATRICK V MCNAMARA FEDERAL BUILDING 477              q    On appeal
                                                                                          MICHIGAN AVE
                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DETROIT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,901    Marion, Sanford vs. A.O. Smith            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N13C09089ASB                                                                   500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,902    MARK EVENSON v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14WC39677                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,903    MARK FAUCHER v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,904    Mark Smith v. Sears, Roebuck and          EEOC Claims                          SAN FRANCISCO DISTRICT OFFICE
           Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,332
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1360 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           550201500525                                                                  2280 630 SANSOME ST SUITE 1080                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,905    Maroun, Gus v. Sears, Roebuck            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; Sears Holding Corp.                                                  ORANGE
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           30-2018-00966845-SC-SC-NJC                                                    700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA ANA                       CA      92701

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,906    Marquez, Carmen v. Sears,                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1 to                                                LOS ANGELES
           100, Inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC692690                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,907    Marsella, Vincent and Maria              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Marsella vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20165100                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,908    Marshall, Bill NMN vs. Asarco, Inc.,     Asbestos                             CIRCUIT COURT OF BOYE COUNTY
           et al, asbestos defendants
           including Sears, Roebuck and Co.
           (32 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03-CI-626                                                                     321 W MAIN ST 123                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DANVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,909    Marshall, Bruce v. Sears Roebuck         Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.                                                                       SUTTER




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,333
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1361 of 1892 Case number 18-23537          (if known)
                Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CVCL17-2156                                                                 1175 CIVIC CENTER BLVD                               q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       YUBA CITY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,910    Marshall, Elsie v. Sears, Roebuck      General Liability - Litigation       IN THE CIRCUIT COURT FOR THE COUNTY OF
           & Company; and RPI Chesterfield,                                            CHESTERFIELD
           LLC
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                          9500 COURTHOUSE RD                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHESTERFIELD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,911    Martha Adrien v. Sears, Roebuck        EEOC Claims                          MIAMI DISTRICT OFFICE
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           510201806327                                                                1000 SW 57TH AVE 201                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WEST MIAMI                      FL      33144

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,912    Martha Fernandez v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           20050335712-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,913    MARTHA HERNANDEZ v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,914    MARTIN GONZALEZ v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,334
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1362 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,915    Martin, Kim, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Jon Pallas, Deceased vs. ABB
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000396                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,916    Martin, Lorenzo and Angela Martin,       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Individually and as Husband and                                               NEW YORK
           Wife vs. A.O. Smith Water
           Products Co., et al, asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190322/2016                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,917    Martin, Paul, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Christine Martin, Deceased vs.
           Ameron International Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000101                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,918    Martin, Sammy and Debra Martin           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Autozone, Inc., et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,335
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1363 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1484                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,919    Martinez, Jose v. Sears, Roebuck        General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co                                                                       COUNTY OF NASSAU
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-000069                                                                    100 SUPREME CT DR MINEOLA                            q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MINEOLA                         NY      11501

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,920    Martinez, Martha v. Sears Roebuck       Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co. Inc.                                                                 SAN DIEGO
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2018-00050075-SC-SC-CTL                                                   1100 UNION ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,921    Martinez, Nancy L. v. Summit            General Liability - Litigation       STATE OF NEW YORK SUPREME COURT :
           Outlet, L.P.; Summit Outlet Two,                                             COUNTY OF NIAGARA
           L.P.; Summit Outlet Three, L.P.;
           and Sears Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           E156627/2015                                                                 175 HAWLEY ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOCKPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,922    Martinez-Jimenez, Sofia v. Sears,       General Liability - Litigation       IN THE CIRCUIT COURT OF THE THIRTEENTH
           Roebuck and Co.                                                              JUDICIAL CIRCUIT IN AND FOR HILLSBOROUGH
                                                                                        COUNTY FLORIDA CIRCUIT CIVIL DIVISION
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-CA-009825                                                                 419 PIERCE ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TAMPA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,923    Marvin, John and Mary vs                Asbestos                             COURT OF COMMON PLEAS OF ALLEGHENY CTY
           American Biltrite, et al (asbestos                                           PA CASE GD 01-2456 CODE: 012
           dfts, including Sears, Roebuck and
           Co.)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,336
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1364 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       414 GRANT ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PITTSBURGH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,924    Mary Baker v. Sears, Roebuck and       EEOC Claims                          EL PASO AREA OFFICE - EL PASO TX
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           450201301443                                                                401 E FRANKLIN AVE 240                               q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EL PASO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,925    MARY ENGEBRETSEN v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,926    Mary Jane Melvin v. Sears,             Small Claims                         CLARK COUNTY JUSTICE COURT - LAS VEGAS
           Roebuck and Co.                                                             TOWNSHIP CLARK NV
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       200 LEWIS AVE                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAS VEGAS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,927    Mary Lambert and Richard Paris v.      Small Claims                         SUPERIOR COURT OF CALIFORNIA MARIN
           Sears Protection Company; Sears                                             COUNTY
           Grand LLC; Sears Operations LLC;
           Sears Home Improvement
           Products, Inc.; Sears, Roebuck
           and Co.; Sears Authorized
           Hometown Stores, LLC; Sears
           Holdings Management Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           SMC 1710645                                                                 3501 CIVIC CENTER DR                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN RAFAEL                      CA      94903

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,928    Maryan Muhumed v. Sears,               EEOC Claims                          CITY OF ST PAUL DEPT OF HUMAN RIGHTS
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,337
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1365 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           241A300353                                                                     15 W KELLOGG BLVD 240                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST PAUL

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,929    Marybeth Ryan v. Sears, Roebuck           EEOC Claims                          GREENSBORO LOCAL OFFICE
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           435201500464                                                                   1500 PINECROFT RD 401                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          GREENSBORO                      NC      27407

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,930    Marzec, William Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           Cv02482202                                                                     1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,931    Marzhonna McNeal v. Sears,                EEOC Claims                          LOS ANGELES DISTRICT OFFICE - LOS ANGELES
           Roebuck and Co.                                                                CA
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           480201400690                                                                   2151 N SOTO ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOS ANGELES

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,932    Marzik, Gerald G. and Bonnie Joy          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Marzik, h/w vs. Honeywell                                                      COUNTY
           International Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150103176                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,933    Masengill, Earl vs. 3M Company, et        Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           al., asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,338
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1366 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC490516                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,934    Mashburn, Richard Odell vs.             Asbestos                             SUPERIOR COURT CLAYTON COUNTY
           Georgia-Pacific, LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015CV028789                                                                 9151 TARA BLVD                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JONESBORO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,935    Mason, Wilbert and Pauline              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Mason, his wife, vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000528                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,936    Massol Nieves, Sandra and               General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Norberto Soler Carballo v. Sears                                             TRIBUNAL DE PRIMERA INSTANCIA SALA
           Roebuck De Puerto Rico Inc.                                                  SUPERIOR DE SAN JUAN
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           KDP2018-0117 (802)                                                           AVENIDA MUñOZ RIVERA                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ESQUINA COLL Y TOSTE PARADA
                                                                                                                 AV 37
                                                                                                                    LUIS MUñOZ
                                                                                                                           00925
                                                                                                                               RIVERA SAN JUAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,937    Massoud Afzal individually, on          Employment                           LOS ANGELES COUNTY - SUPERIOR COURT -
           behalf of all others similarly                                               HILL STREET CA
           situated vs Sears, Roebuck and
           Co., a New York corporation; Sears
           Holdings Managment Corporation,
           a Delaware corporation; and Does
           1 through 10, inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC 631074                                                                    1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,339
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1367 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,938    Masterson, Thomas D., as Special         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                COUNTY
           Helene Ann Masterson, Deceased
           vs. A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16L000212                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,939    Mastroianni, George, as Executor         Asbestos                             SUPREME COURT OF STATE OF NEW YORK
           of the Estate of Frank Charles
           Mastroianni vs. A.O. Smith Water
           Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           100405/2008                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,940    Mastronardi, Randolph vs.                Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           American Standards, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20160679                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,941    Mateel Environmental Justice             Environmental                        SAN FRANSICO COUNTY SUPERIOR COURT CA
           Foundation, vs Briggs & Stratton
           Corporation; Black & Decker (U.S.)
           Inc; Legacy Manufacturing; Pep
           Boys Manny Moe & Jack of
           California; Sears Roebucks &
           Company; and Devilbiss Air Power
           Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CGC-08-475481                                                                 400 MCALLISTER ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,942    Mathew, George v. Sears,                 Small Claims                         JUSTICE COURT DALLAS COUNTY TX
           Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,340
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1368 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-00643 A                                                                   823 N GALLOWAY AVE                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MESQUITE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,943    Mathews, Edward and Kathleen            Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Mathews vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,944    MATTHEW JUDICE v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,945    Matthews, Jr.; Alfred L. vs. Owens      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           140803375                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,946    Matthews, Troy v. Sears, Roebuck                                             SOLANO COUNTY - SUPERIOR COURT -
                                                                                        FAIRFIELD CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           FSC062347                                                                    321 TUOLUMNE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VALLEJO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,341
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1369 of 1892 Case number 18-23537          (if known)
              Name



7.1,947    Mauer, Marlene v. Icon Health and      General Liability - Litigation       IOWA DISTRICT COURT IN AND FOR BREMER
           Fitness, Inc.; Sears, Roebuck and                                           COUNTY
           Co. aka Sears dba Sears
           Crossroads Center Store #1072;
           and Sears Home Services, L.L.C.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           LACV 005874                                                                 415 E BREMER AVE 1                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WAVERLY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,948    Mauney, Raymond and Mary Lou           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Mauney, his wife vs. Advance Auto                                           COUNTY
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017L001227                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,949    Maurer, Richard and Maurer,            Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Vivianne Vs. A.W. Chesterton Co.,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.,
           (109 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482203                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,950    MAX SAINT JEAN v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,951    Mayes, Anthony and Stephanie v.        Small Claims                         SUPERIOR COURT SAN BERNARDINO COUNTY
           Sears, Roebuck and Co.                                                      CA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           SMCFS1805153                                                                247 W 3RD ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN BERNARDINO

                                                                                       City                            State   ZIP Code



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,342
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1370 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,952    Mayton, Thomas v. Tempoe, LLC            Federal                              USDC WESTERN DISTRICT OF TX
           dba WhyNot Leasing,LLC et al
           [SRC]
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SA17CA0179 XR                                                                 525 MAGOFFIN AVE                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EL PASO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,953    Mayworm, Leroy, Individually and         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Betty Mayworm,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001746                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,954    Mazur, Raymond and Joyce Mazur,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. Advance Auto Parts,                                              COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000174                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,955    Mazza, Bernard vs. A.I.I.                Asbestos                             SUPERIOR COURT PROVIDENCE
           Acquisitions Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,956    McAllister, Velma vs. Foster             Asbestos                             SUPERIOR COURT SAN FRANCISCO COUNTY
           Wheeler LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,343
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1371 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                               q    Pending
           Case Number                                                                   Name

           CGC15276425                                                                   400 MCALLISTER ST                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,957    McBee, William and Samuel                Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           McBee, Individually and as                                                    LOUIS
           Surviving Heirs of the Estate of
           Rita McBee v. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           1622CC09769                                                                   10 N TUCKER BLVD                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,958    McCall, Anthony R.; Dakota Jones;        General Liability - Litigation       CIRUIT COURT FOR PRINCE GEORGES COUNTY
           and Eunice McCall v. Sears,                                                   CLERK OF THE CIRCUIT COURT COURTHOUSE
           Roebuck and Company
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           CAL-18-14157                                                                  14735 MAIN ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         UPPER MARLBORO

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,959    McCallon, Charles D. v. Samsung          Product Liability                    UNITED STATES DISTRICT COURT DISTRICT OF
           Electronics America, Inc.,                                                    UTAH CENTRAL DIVISION
           Samsung Electronic Co., Ltd.,
           Sears Holdings Management
           Corporation and Sears, Roebuck
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2:18-cv-00114-EJF                                                             300 BROADWAY                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         NEWBURGH                        NEW YORK 12550

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.1,960    McCarty, Donald and Betty                Asbestos                             COURT OF COMMON PLEAS LAWRENCE
           McCarty, his wife vs. Allied Glove                                            COUNTY PENNSYLVANIA
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,344
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1372 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2-05                                                                         2797 NEW BUTLER RD                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW CASTLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,961    McCaskill, James and Gayle              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           McCaskill vs. Aerco International,                                           COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L1549                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,962    McClain, Dorothy, as the Surviving      Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Heir of Shirley McClain, Deceased                                            LOUIS
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1422CC10032                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,963    McClendon, Evelyn v. Sears &            Small Claims                         HORRY COUNTY MAGISTRATE COURT SC
           Roebuck
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017CV261073089                                                              4150 J REUBEN LONG AVE                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CONWAY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,964    McClurkin, Jesse J. vs. Quigley         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (55 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000420                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,345
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1373 of 1892 Case number 18-23537          (if known)
               Name



7.1,965    McCluskey, Kristen R. aso New              General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           Jersey Manufacturers Insurance                                                  DISTRICT OF NEW JERSEY TRENTON VICINAGE
           Group v. Sears Roebuck and
           Company; Electrolux Home
           Products, Inc.; Deflecto, LLC; ABC
           Corporation; and John Does 1-10
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           3:17-CV-00653-PGS-TJB                                                           402 EAST STATE STREET CLERK'S OFFICE                 q    On appeal
                                                                                           ROOM 2020
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TRENTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,966    McCollum, Buford and Marie                 Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           McCollum vs. A.O. Smith Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20172490                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,967    McCormick, Catherine, Individually         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as Surviving Spouse, et al., of
           the late Howard McCormick vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20174017                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,968    McCoy, Della v. Sears, Roebuck             General Liability - Litigation       COMMONWEALTH OF KENTUCKY BOONE
           and Co.                                                                         COUNTY CIRCUIT COURT
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18-CI-01020                                                                     6025 ROGERS LN 141                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BURLINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,969    McCullough, Arthur and                     Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           McCullough, Janice vs. Bondex                                                   COUNTY OF NEW YORK
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co., (18 named
           defendants)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,346
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1374 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           02-122459                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK                        NY      10007

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,970    Sibley, Jr.; Aaron, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of Sylvella Sibley vs. Allied
           Manufacturing Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L317                                                                         155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,971    Siddons, Joseph vs. Allied Building       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Products Corp., et al., asbestos                                               NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190177/2017                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,972    SIDNEY MORI v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15WC12061                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,973    Siebert, Ryan v. Sears Roebuck            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; and Blackstone Industries                                             COUNTY OF SUFFOLK
           LLC
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           614334/2016                                                                    1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,347
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1375 of 1892 Case number 18-23537          (if known)
              Name



7.1,974    Siegler, Donald and Rose A.              Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Siegler v. A.W. Chesterton, Inc., et                                          COUNTY 475450
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,975    Siler, Paulette and Dennis Wilson        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           vs. Quigley Company, Inc., et al.                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000163                                                                401 BOSLEY AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOWSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,976    SILVA KHACHIKIAN v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,977    Silva, George and Barbara Silva          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.O. Smith Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20184864                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,978    Silva, Lucia v. Sears, Roebuck and       General Liability - Litigation       NOEL JUDICIAL COMPLEX KENT COUNTY
           Co., alias, ABC Corp., alias, and
           John Doe, alias
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           KC-2016-0751                                                                  222 QUAKER LN                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WARWICK

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,348
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1376 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,979    Silvestri, Rita v. Sears Roe Buck         General Liability - Litigation       IN THE SMALL CLAIMS COURT IN AND FOR
           LLC                                                                            WASHINGTON COUNTY STATE OF UTAH
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           188700279                                                                      87 N 200 E 301                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST GEORGE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,980    Simmie Collins v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1801295109-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,981    Simmons, Alvin R. v.                      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY CT-4
           Owens-Illinois Glass Co., f/k/a                                                OTHER ASBESTOS CASES
           Owens-Illinois, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X03001209                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,982    Simmons, Amanda, as Special               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                 COUNTY
           Gerald Shepherd, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L71                                                                          155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,983    Simmons, Sharon v. Sears,                 General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck, and Co, Inc.; Sears                                                   LOS ANGELES
           Holdings Management Corporation;
           John Doe Store Manager; and
           Does 1-50




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,349
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1377 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC694300                                                                     1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90007

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,984    Simon, John and Annie Simon vs.         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Arvin Meritor, f/k/a Maremont
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC145195                                                                     250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,985    Simon, Jr.; Morris vs. Aamco            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Tools, et al., asbestos defendants                                           COUNTY
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L377                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,986    Simone, Salvatore M. and Dorothy        Small Claims                         HAMILTON COUNTY SUPERIOR COURT 4 IN
           M. v. Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           29D041411SC011399                                                            1 N 8TH ST 292                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NOBLESVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,987    Simpson, Alfred and Jennifer            Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Simpson, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000362                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,350
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1378 of 1892 Case number 18-23537          (if known)
              Name



7.1,988    Simpson, Dale, Individually and as      Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Special Administrator of the Estate                                          MADISON COUNTY
           of Doris Wallace, Deceased vs.
           A.W. Chesterton, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (87
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-L-984                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,989    Simpson, Parrish aso Liberty            General Liability - Litigation       IN THE UNITED STATES DISTRICT COURT FOR
           Insurance Company v. Sears,                                                  THE EASTERN DISTRICT OF TENNESSEE
           Roebuck & Co.                                                                KOXVILLE DIVISION
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3:18-cv-00212                                                                800 MARKET ST 311                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KNOXVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,990    Simunek, Chris and Leila v. Sears,      Small Claims                         JUSTICE COURT OF HARRIS COUNTY TX
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           183200071462                                                                 7300 N SHEPHERD DR                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HOUSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,991    Singer, Paul v. Sears, Roebuck          Small Claims                         SUPERIOR COURT OF CALIFORNIA ORANGE
           and Co.                                                                      COUNTY CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           30-2017-00926366-SC-SC-CJC                                                   700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ANA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,992    Singh, Radica as mother and             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           natural guardian of; Ashley Singh,                                           COUNTY OF SUFFOLK
           an infant; and Radica Singh,
           individually v. Sears, Roebuck &
           Company (Store #01124)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           604281/2015                                                                  1 COURT ST RIVERHEAD                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY                              NY      11901

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,351
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1379 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,993    Singleton, Isaac and Singleton,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Oziell vs Quigley Company, Inc. et
           al Asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000132                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,994    Sink, Dennis and Ellen Sink vs. Air      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           and Liquid Systems Corp., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           180300290                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,995    Sisson, Lenora, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of John Sisson, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000487                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,996    Sivak, Tracy, as Executrix for the       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Colleen H. Pennell vs.                                              COUNTY
           Owens Illinois, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170302043                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,997    Siwecki, Alexandria v. Sears,            General Liability - Litigation       IN THE CIRCUIT COURT OF THE SECOND
           Roebuck and Co.; John Does 1-20;                                              CIRCUIT STATE OF HAWAII
           Jane Does 1-20; Doe Corporations
           1-20; Doe Partnerships 1-20; Doe
           Governmental Entities 1-20.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,352
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1380 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-1-0315 (2).                                                               2145 MAIN ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WAILUKU                         HI      96793

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,998    Skillern, Joyce v. Sears, Roebuck       General Liability - Litigation       THE CIRCUIT COURT OF LONOKE COUNTY
           and Co.                                                                      ARKANSAS
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           43CV-18-802                                                                  301 N CENTER ST 301                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LONOKE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.1,999    Skillman, George and Pauline            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Skillman vs. Air & Liquid Systems                                            COUNTY
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1304022828                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,000    Skillman, George and Pauline            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Skillman vs. Air and Liquid                                                  COUNTY
           Systems Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           120800445                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,001    Skillman, George and Shirley            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Skillman, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000277                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,353
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1381 of 1892 Case number 18-23537          (if known)
                Name



7.2,002    Skinner, Jessica, as Special             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of Rick                                           COUNTY
           Tyree, Deceased vs. 84 Lumber, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1689                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,003    Sladen, Barry E. Jr. aso Vermont         General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Mutual Insurance Company v.                                                   BROCKTON DISTRICT COURT
           Sears Roebuck & Company; and
           Elcana Deliveries, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            215 MAIN ST                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BROCKTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,004    Sleeper, Frank and Carol v. Hose         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Assemblies, Inc.; Winzeler                                                    SAN DIEGO
           Stamping Co., Inc.; Sears,
           Roebuck & Co.; Samsung
           Electronics America, Inc.; and
           Does 1-10 inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37-2018-00039906-CU-PO-CTL                                                    1100 UNION ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,005    Slevin, Mark V. as Executor of the       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Estate of Patrick T. Slevin vs. A.W.                                          NEW YORK
           Chesterton Co., Inc., et al.,
           asbestos defendants including
           Sears Holding Co., Individually and
           for Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10/190406                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,006    Slice, John and Kay Slice vs. ABB,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,354
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1382 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000767                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,007    Sloma, Marion vs. A.O. Smith            Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Corporation, et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co., Individually and
           as Successor-in-Interest to Sears
           Tower
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17L438                                                                       ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,008    Small, Donald J. and Doris Small v.     Asbestos                             COURT OF COMMON PLEAS OF PHILADELPHIA
           A.O. Smith Corp., et al. asbestos                                            COUNTY TRIAL DIVISION CIVIL SECTION
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,009    Small, Joanne and Thomas Small          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L2135                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,010    Smith, Alvin and Caroline Smith vs.     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           AC Lighting & Electrical Supplies,                                           NEW YORK
           LLC, et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,355
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1383 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190261/2016                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,011    Smith, Charles W. vs. Air and             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Liquid Systems Corp., et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           160601405                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,012    Smith, Clifford v. 84 Lumber, et al.,     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           asbestos defendants including                                                  COUNTY
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L1313                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,013    Smith, Darlene K. Pintacura v.            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears, Roebuck and Co.; and Does                                               MONTEREY
           1-100, inclusive
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18CV002128                                                                     191 N 1ST ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN JOSE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,014    Smith, Elizabeth Anne and Paul            Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Smith vs. Amcord, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           BC387962                                                                       1945 S HILL ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOS ANGELES

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,015    Smith, Frank and Linda v. Sears           Small Claims                         STATE OF LOUISIANA FOURTH JUDICIAL
           Roebuck & Co.                                                                  DISTRICT COURT OUACHITA




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,356
             18-23537-rdd                    Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1384 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           C-20181842                                                                      301 S GRAND ST 400                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MONROE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,016    Smith, James D. And Tema Smith             Asbestos                             SUPERIOR COURT ALAMEDA COUNTY
           vs. Borgwarner Morse Tec, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           RG17863935                                                                      1225 FALLON ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           OAKLAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,017    Smith, James E. vs Sears et al             Asbestos                             COURT OF COMMON PLEAS LUCAS COUNTY
                                                                                           CASE NO CI0199905020
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           700 ADAMS ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TOLEDO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,018    Smith, James G. and Virgie Smith           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20162345                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,019    Smith, James M. vs. Owens                  Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al. asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           130603617                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,357
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1385 of 1892 Case number 18-23537          (if known)
              Name



7.2,020    Smith, Jr., Benjamin A. and Rosie        Asbestos                             BALTIMORE CITY CIRCUIT COURT
           M. vs John Crane-Houdalle, et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000057                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,021    Smith, Lamar and Essie vs. John          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X-04-000956                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,022    Smith, Larrabee M. vs. Air & Liquid      Asbestos                             SUPERIOR COURT OF NEW JERSEY
           Systems Corporation., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MIDL211517AS                                                                  SPECIAL CIVIL PART HUDSON COUCC LOUIS                q    On appeal
                                                                                         SOTO RIOS COURT OFF
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NORTH BERGEN                    NJ      7047

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,023    Smith, Lathan Tyrone vs. A.W.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-0996                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,024    Smith, Marcia Lynn and Herman            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Smith vs. 84 Lumber Co., et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,358
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1386 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001190                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,025    Smith, Mark and Nevelyn Smith vs.        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Albany International Corp., et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000630                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,026    Smith, Marlene H. v. Sears,              General Liability - Litigation       IN THE CIRCUIT COURT FOR THE COUNTY OF
           Roebuck and Co. -- AMENDED --                                                 HENRICO
           to add: Diversified Maintenance
           Systems, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CL15-2045                                                                     4301 E PARHAM RD                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         RICHMOND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,027    Smith, Mary Hellen v. Sears,             General Liability - Litigation       IN THE JUSTICE COURT PRECINCT 1 PLACE 2
           Roebuck and Co.                                                               BOWIE TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17SC-00356-JP1-2                                                              107 TEXAS ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LANCASTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,028    Smith, Mary Jane vs. ACF                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Industries, LLC., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L2043                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,359
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1387 of 1892 Case number 18-23537          (if known)
              Name



7.2,029    Smith, Paul J. and Mary Jo Smith,        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000804                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,030    Smith, Paul W. and Annie Smith,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000535                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,031    Smith, Randy and Francine Owens          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           as the surviving heirs of Richard L.                                          LOUIS
           Smith, Deceased vs. Ameron
           International Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00337                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,032    Smith, Richard R. vs. Borgwarner         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Morse Tec, LLC, et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000318                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,033    Smith, Samuel N. vs. Union               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,360
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1388 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000842                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,034    Smith, Sr.; Richard W. and               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Dorothea Smith, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12001129                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,035    Smith, Virginia A. and Ernest Smith      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Agco Corporation et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L480                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,036    Smith, William K. and Lucille L.         Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Smith vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000712                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,037    Smith, William Martin vs. A.W.           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-0995                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,361
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1389 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,038    Smith, William V. Sears Roebuck         Small Claims                         SUPERIOR COURT SAN BERNARDINO COUNTY
           and Co. Inc                                                                  CA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SMCFS1805536                                                                 247 W 3RD ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN BERNARDINO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,039    Smith, Wilma v. Sears, Roebuck          General Liability - Litigation       15TH JUDICIAL DISTRICT COURT LAFAYETTE
           and Co.                                                                      PARISH LOUISIANA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20172998 J                                                                   800 S BUCHANAN ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAFAYETTE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,040    Smithers, Paul L. vs. Union             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000185                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,041    Smuck, Amanda v. Sears,                 General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Roebuck and Co.; ABC                                                         ARIZONA IN AND FOR THE COUNTY OF
           Corporations 1-10; XYZ                                                       MARICOPA
           Partnerships 1-10; and John and
           Jane Does 1-10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV2017-008051                                                                3131 W DURANGO ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX                         AZ      85009

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,042    Snetsinger, Michelle R. v. Sears,       Small Claims                         THE STATE OF NEW HAMPSHIRE 9TH CIRCUIT
           Roebuck and Co.                                                              COURT MERRIMACK COUNTY
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           457-2015-SC-00238                                                            8 BABOOSIC LAKE RD                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MERRIACK

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,362
             18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1390 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,043    Snook, Joan, Individually and as          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                            COUNTY
           of Harold Snook, Deceased vs.
           Ace Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001563                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,044    Snow, Robert vs. American Optical         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           157000                                                                         56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,045    Snowberger, Betty and Theodore            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           M. Snowberger, her husband vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000741                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,046    Snowberger, Theodore M. and               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Betty Snowberger, his wife vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000127                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,047    Snowden, Laurie v. Sears,                 Small Claims                         SAN DIEGO COUNTY- SUERIOR COURT
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,363
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1391 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                                q    Pending
           Case Number                                                                   Name

           37-2018-00030418-SC-SC-CTL                                                    1100 UNION ST                                          q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                          SAN DIEGO

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,048    Snyder, Ryston, a minor, by and          General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           through his Guardian ad litem                                                 SANTA CLARA
           Ramona Snyder v. Sears, Roebuck
           and Co.; Does 1 to 40
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           18CV321614                                                                    191 N 1ST ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN JOSE                        CALIFORNIA95113

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,049    Snyder, Thomas D. vs. A.W.               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           06-L-0994                                                                     155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,050    Sokalsky, Linda and Leigh Anne           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Sokalsky as the Surviving Heirs of                                            LOUIS
           Alexander Sokalsky, Deceased vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           1622CC10982                                                                   10 N TUCKER BLVD                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,051    Soleiman, Abasi aso CSAA                 General Liability - Litigation
           Insurance Exchange v. Sears,
           Roebuck and Co.; and Does 1-10
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           34-2017-00211050                                                                                                                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street



                                                                                         City                            State     ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,364
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1392 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,052    Somma, Sally v. GGP Staten                General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Island Mall, LLC; Abco                                                         COUNTY OF RICHMOND
           Maintenance, Inc.; Universal
           Protection Services, LLC; Macy's
           Retail Holdings, Inc.; Macy's, Inc.;
           Sears, Roebuck and co.; and J.C.
           Penny Corporation, Inc.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150991/2015                                                                    26 CENTRAL AVE                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          STATEN ISLAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,053    SONIA LARA v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,054    SONIA LLAMAS v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,055    Sotz, Elizabeth J., Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Personal Representative of the                                              COUNTY
           Estate of James E. Sotz,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L138                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,056    Soule, Jeffrey, Individually and as       Asbestos                             UNKNOWN
           Special Administrator of the Estate
           of Larry Soule, Deceased vs. 3M
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,365
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1393 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L000218                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,057    South Florida Residential, LLC.,       Real Estate                          CIRCUIT COURT OF THE ELEVENTH JUDICIAL
           Sixty Seven US, 1 LLC., Dadeland                                            DISTRICT MIAMI-DADE COUNTY FL
           Retail Plaza, LLC. and Grayson
           Global Investment, Inc. v. South
           Florida Home Appliance
           Showrooms, Inc., dba Sears Home
           Appliance Showrooms, and Sears,
           Roebuck, and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017-009074 CA 01                                                           175 NW 1ST AVE                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MIAMI

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,058    Southern California Edison             General Liability - Litigation       SUPERIOR COURT OF STATE OF CALIFORNIA
           Company v. Ingrid Gauer;                                                    FOR THE COUNTY OF SANTA BARBARA
           Whirlpool Corporation; Sears,                                               ANACAPA DIVISION
           Roebuck and Co.; Excel, Inc.; and
           Does 1-40, Inclusive -- AMENDED
           -- Adding as Doe 1: MXD Group,
           Inc.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           16V05169                                                                    1100 ANACAPA ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SANTA BARBARA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,059    Southern, Byron and Linda v            Small Claims                         PULASKI COUNTY DISTRICT COURT AR
           Sears, Roebuck and Co., National
           Claims Center; and The
           Receivable Management Services
           Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           60CV171577                                                                  401 W MARKHAM ST                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LITTLE ROCK                     AR      72201

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,060    Spann, Mark D. vs. Union Carbide       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,366
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1394 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000278                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,061    Spaziante, Richard M. vs. A.O.           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Smith Water Products Company,                                                 NEW YORK
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190011/2018                                                                   60 CENTRE ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,062    Speigner, Jimmy and Beverly              Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Speigner vs. AIW-2010 Wind Down
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20181339                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,063    Spell, John and Eloise Spell, his        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. 4520 Corp., et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L49                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,064    Spence, Leonard vs. Quigley              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           company, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000191                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,367
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1395 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,065    Spencer, Clodies vs. A.O. Smith         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Water Products, et al., asbestos                                             NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1901282016                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,066    Spencer, Jeffrey v. Sears, Roebuck      General Liability - Litigation       IN THE JUSTICE COURT OF HARRIS COUNTY
           & Co.                                                                        TEXAS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           174100247740                                                                 7330 SPENCER HWY 101                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PASADENA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,067    Speth, Gary, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Delwyn Speth, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000149                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,068    Spevak, Theresa and Thomas              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Spevak vs. 3M Company, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001705                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,069    Spicer, Joe and Deborah Spicer vs.      Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Asbestos Corporation, Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,368
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1396 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C12225ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,070    Spinelli, Gene and Joan Spinelli,        Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Pltfs., vs. A.L. Eastmond & Sons,
           etc. et al. asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1904882011                                                                    400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11722

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,071    Spires, Nancy, as Administrator of       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           the Estate of Ronald Spires, and                                              COUNTY
           Nancy Spires, Individually vs. Akzo
           Nobel Paints LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1725                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,072    Spisak, Jr.; John A. vs. Air & Liquid    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Systems Corporation, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001432                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,073    Spratt, Richard J. and Edna M.           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Spratt vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X09000374                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,369
             18-23537-rdd                  Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                   Pg 1397 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,074    Springer, Jeffrey v. Sears,                 Small Claims                         LOS ANGELES COUNTY - SUPERIOR COURT -
           Roebuck and Co.                                                                  HILL STREET CA
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           16M01342                                                                         1945 S HILL ST                                       q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            LOS ANGELES                     CA      90007

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,075    Sprinkle, Daniel, Executor to the           Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Estate of Sandra Sprinkle, et al. vs.
           American Optical Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           None Specified                                                                   1061 MAIN ST                                         q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            BRIDGEPORT

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,076    Sroka, Eleanor A., Personal                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Edward A. Sroka, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           24X100000114                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            BALTIMORE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,077    St. Thomas, Mary Lou, Individually          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                              COUNTY
           Estate of James St. Thomas,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           2017L000098                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            EDWARDSVILLE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,078    Stachewicz, Joseph and Eugenie              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Stachewicz vs. 84 Lumber                                                         SCHENECTADY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,370
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1398 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           267/2009                                                                     612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,079    Stallcop, Floyd and Linda Stallcop      Asbestos                             SUPERIOR COURT SAN FRANCISCO COUNTY
           vs. Aircraft Braking Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CGC-11-275873                                                                400 MCALLISTER ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN FRANCISCO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,080    Standeven, Joeanna C.,                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Special                                                  COUNTY
           Administrator of the Estate of
           Merlin Roger Standeven,
           Deceased vs. Air & Liquid Systems
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L2051                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,081    Standing Bear Enterprises dba           Small Claims                         SMALL CLAIMS COURT OF RENO TOWNSHIP
           Merry Maids v. Sears Roebuck and                                             WASHOE COUNTY NV
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RSC2017-001102                                                               1 S SIERRA ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        RENO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,082    STANFORD JACKSON v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,371
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1399 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,083    Stangel, Robert vs. Rapid                  Asbestos                             IN THE CIRCUIT COURT OF COOK COUNTY
           American Corp., et. al., including                                              ILLINOIS
           Sears, Roebuck and Co. (66
           named defendants)
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2005-L-003608                                                                   1500 MAYBROOK DR                                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           MAYWOOD                         IL      60153

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,084    Stangel, Sr., Edmund E. vs. A.W.           Asbestos                             CIRCUIT COURT OF COOK COUNTY IL
           Chesterton Company., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17L003783                                                                       5600 OLD ORACHARD RD                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SKOKIE                          IL      60077

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,085    Stanton, John P. and Carol                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Stanton, h/w vs. Honeywell                                                      COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           141101292                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,086    Star Fabrics, Inc. v. Sears,               Federal                              USDC CENTRAL DISTRICT OF CA
           Roebuck and Co., et al.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2:16-cv-05075-DMG-KS                                                            300 E GREEN ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PASADENA                        CA      91101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,087    Starks, Eugene vs. Armstrong               Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Pumps, Inc., et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,372
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1400 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                    Name

           2016L000645                                                                    ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE             q    On appeal


                                                                                                                                                q    Concluded
                                                                                          Street

                                                                                          BELLEVILLE

                                                                                          City                            State    ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,088    State of New Jersey, by the               Real Estate                          PASSAIC COUNTY SUPERIOR COURT - LAW
           Commissioner of Transportation                                                 DIVISION NJ
           Pltf. vs. Willowbrook Mall, LLC a
           Delaware Limited Liability
           Company; Sears, Roebuck and
           co., a New York Corp. Macy's West
           Stores, Inc. an Ohio Corporation,
           successor to Macy's Department
           Stores I
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                    Name

           PAS-L-002499-18                                                                77 HAMILTON ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                          Street

                                                                                          PATERSON                        NEW JERSEY
                                                                                                                                   7505

                                                                                          City                            State    ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,089    Staudt, Sandra and John v. Sears;         General Liability - Litigation
           Sears Protection Company; Sears,
           Roebuck and Company; Sears
           Home Improvement Products Inc.;
           Sears Service Department; John
           Does 1-10; and ABC Corporation
           1-10
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                    Name

           HUD-L-3609-07                                                                                                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                          Street



                                                                                          City                            State    ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,090    Staudt, Sandra v. Sears, Sears            Environmental                        NEW JERSEY STATE COURT
           Protection Company, Sears,
           Roebuck and Co.; Sears Home
           Improvement Products, Inc.; and
           Sears Service Department
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                    Name

           HUD-L-3609-07                                                                  928 LIVINGSTON AVE                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                          Street

                                                                                          NORTH BRUNSWICK TOWNSHIP
                                                                                                                 NJ                08902

                                                                                          City                            State    ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,091    Stavrakis, Mary Jane, Personal            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Steve W. Stavrakis, Sr., et al., vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,373
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1401 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X12000490                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,092    Stavrov, Emmanuel Vs. A.W.             Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482214                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,093    Steedley, Dorothy L. vs. John          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X04000865                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,094    Steeves, Anne E. and John              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Steeves, her husband vs. ABB,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N17C-12-271 ASB                                                             500 NORTH KING STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,095    Steinberg, Terry and Carol             Asbestos                             CIRCUIT COURT COOK COUNTY
           Steinberg vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L003729                                                                 555 W HARRISON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,374
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1402 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,096    Steinmetz, Stephanie Hirsh v.             General Liability - Litigation       IN THE CIRCUIT COURT OF JEFFERSON COUNTY
           Sears, Roebuck and Co. and Does                                                ALABAMA
           1-23
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           01-CV-2018-900002.00                                                           716 RICHARD ARRINGTON JR BLVD N                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BIRMINGHAM

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,097    Stensrud, Kenneth vs. Advance             Asbestos                             CIRCUIT COURT COOK COUNTY
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018L004814                                                                    555 W HARRISON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,098    STEPHANIE LOWE v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           ADJ10476484                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,099    STEPHEN SAMBO v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,100    Stephens, Everette and Bonnie             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Stephens vs. Borg-Warner Morse
           Tec, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N18C-01-071 ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,375
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1403 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,101    Stephens, Ronald vs. Ace                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hardware Corporation, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001159                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,102    Stepney, Michael v. Sears,               Employment                           MICHIGAN DEPARTMENT OF LICENSING AND
           Roebuck and Co.                                                               REGULATORY AFFAIRS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           198463                                                                        2501 WOODLAKE CIR                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OKEMOS                          MI      48864

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,103    Steptoe, Christopher v. Sears            General Liability - Litigation
           Holdings Management Corporation;
           and Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-26646 / Court: 127                                                                                                            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,104    Steve Chambers, an individual;           Warranty                             UNITED STATES DISTRICT COURT FOR THE
           Lynn Van Der Veer, an individual;                                             CENTRAL DISTRICT OF CALIFORNIA
           David Brown, an individual;
           Bach-Tuyet Brown, an individual;
           Kevin O'Donnell, an individual;
           Joseph Cicchelli, an individual; Kurt
           Himler; an individual; Susan Milicia,
           an individual; Gary L
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SACV11-1733                                                                   300 E GREEN ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PASADENA                        CA      91101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,105    Steven Baum v. Sears, Roebuck            Small Claims                         STATE OF NEW YORK COUNTY OF SUFFOLK
           and Co.                                                                       SUFFOLK COUNTY DISTRICT COURT - FOURTH
                                                                                         DISTRICT SMALL CLAIM PART




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,376
             18-23537-rdd              Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1404 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SC-000170-18/SM                                                              NORTH COUNTY COMPLEX 158 VETERANS                    q    On appeal
                                                                                        MEMORIAL HWY C
                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SMITHTOWN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,106    STEVEN DENNING v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,107    STEVEN ENGEL v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,108    STEVEN GILLIG v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,109    STEVEN MILLS v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,110    Steven Nilson v. Sears, Roebuck         EEOC Claims                          PHOENIX DISTRICT OFFICE
           and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,377
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1405 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           540-2015-01880                                                                3300 N CENTRAL AVE 690                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         PHOENIX

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,111    Steven Waterbury v. Sears,               Small Claims                         SAN DIEGO COUNTY - SUPERIOR COURT - SAN
           Roebuck and Co.                                                               DIEGO CA
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           37-2017-00353032-SC-SC-CTL                                                    1100 UNION ST                                          q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CALIFORNIA92101

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,112    STEVEN WILLIAMS v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           ADJ9703179                                                                    333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA        92101

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,113    Stevens, DiAnna Lee v. Sears,            Small Claims                         IN THE DISTRICT COURT OF TULSA COUNTY
           Roebuck & Co.                                                                 OKLAHOMA
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           SC-2017-13838                                                                 500 SOUTH DENVER AVE W                                 q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         TULSA

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,114    Stevens, Maurice vs. Arvinmeritor,       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Inc., et al., asbestos defendants                                             NEW YORK
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           190445/2013                                                                   60 CENTRE ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,115    Stewart, Douglas T. vs. AII              Asbestos                             SUPREME COURT COUNTY OF NIAGARA
           Acquisition, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,378
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1406 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           E1611332017                                                                  775 3RD ST                                           q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NIAGARA FALLS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,116    Stewart, James E. vs. John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000475                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,117    Stewart, Roger L. vs. Allied            Asbestos                             IN THE COURT OF COMMON PLEAS
           Corporation et al. asbestos                                                  PHILADELPHIA COUNTY
           defendants including Sears,
           Roebuck and Co. (37 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           003512                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,118    Stewart, Walter C. and Patricia         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           West vs. Honeywell International,                                            COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           121101627                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,119    Stewart, Wanda v. Sears, Roebuck        Federal                              USDC WESTERN DISTRICT OF LA
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2:16-cv-1710                                                                 300 FANNIN ST 1167                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SHREVEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,120    Stewart, Wanda v. Sears, Roebuck        Federal                              USDC LA
           and Company


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,379
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1407 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2-17-cv-01122-UDJ-KK                                                        800 LAFAYETTE ST 2100                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAFAYETTE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,121    Edris Safi v. Sears, Roebuck and       EEOC Claims                          DEPARTMENT OF FAIR EMPLOYMENT &
           Co.                                                                         HOUSING - ELK GROVE CA
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           37A201405797C                                                               2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELK GROVE                       WA      95758

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,122    Edward Kurmann v. Sears,               Customer                             IN THE CIRCUIT COURT OF THE FIRST JUDICIAL
           Roebuck & Co.                                                               CIRCUIT IN AND FOR SANTA ROSA COUNTY
                                                                                       FLORIDA
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           20181164CC, Division 2                                                      MC BLANCHARD JUDICIAL BUILDING 190 W                 q    On appeal
                                                                                       GOVERNMENT ST 4
                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PENSACOLA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,123    EDWARD TOZAKIAN v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1709115080-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,124    EDWARD VIEYRA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           ADJ10368391                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,125    Edwards, Alan v. Pacific Cycle,        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Inc.; Sears Holdings Management                                             SAN DIEGO
           Corporation; Sears, Roebuck and
           Co.; and Does 1-20




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,380
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                Pg 1408 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           NA                                                                              1100 UNION ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,126    Edwards, Audrey as Executrix of            Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           the Estate of Leon Leroy Edwards
           (Probate Pending) vs. 3M
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           10-7100                                                                         250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,127    Edwards, Bobbi and Joe Edwards,            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           her husband vs. Advance Auto                                                    COUNTY
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000019                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,128    Edwards, Gladys, Individually and          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of Tina Schicke, Deceased
           vs. Ace Hardware Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000565                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,129    Edwards, Maria vs. Armstrong               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,381
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1409 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001308                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,130    Edwards, Thomas L. and Edwards,         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Linda M. his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000202                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,131    Egan, Holly, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Hubert Donnellan, Deceased vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001583                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,132    Ehase, James Vs. A.W.                   Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482185                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,133    Ehmer, Martin L. v. Belden Village      General Liability - Litigation       IN THE COURT OF COMMON PLEAS STARK
           Mall; Tegrete Corporation; Details                                           COUNTY OHIO
           Lawn & Landscaping; Sears
           Belden Village; Sears, Roebuck &
           Co.; Sears Holdings Corporation;
           John Doe(s) 1-3; and John Doe(s)
           4-6




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,382
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1410 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018CV00701                                                                  115 CENTRAL PLAZA N                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CANTON                          OH      44702

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,134    Eichner, Mathew and Dorothy M.          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Eichner, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000220                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,135    Eilber, Kathleen, Individually and      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           as Personal Representative of the                                            COUNTY
           Estate of William C. Eilbert,
           deceased vs. Borg Warner Morse
           Tec, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           140300846                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,136    EILEEN WILSON v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,137    ELAINE DAVIS v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,383
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1411 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,138    ELAINE KING v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,139    Elamon, Sandra v. Sears Roebuck          General Liability - Litigation       STATE OF INDIANA COUNTY OF JOHNSON IN
           and Co.                                                                       THE JOHNSON COURT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           41D04-1709-CT-000126                                                          5 E JEFFERSON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FRANKLIN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,140    Eldridge III, Huntington, et al.,        Asbestos                             CIRCUIT COURT COOK COUNTY
           Co-Executors of the Estate of
           Huntington Eldridge, Jr., Deceased
           vs. Union Carbide Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L003421                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,141    Eldridge, Sr.; Billy vs. Ace             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hardware Corporation, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L356                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,142    Elfand, Eloise, as Personal              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Herbert Elfand and Eloise Elfand
           Individually vs. ABB Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,384
              18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1412 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           N13C06261ASB                                                                     500 NORTH KING STREET                                q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            WILMINGTON

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,143    Elizalde, Arthur aso Homeowners             General Liability - Litigation       IN THE DISTRICT COURT WILLIAMSON COUNTY
           of America Insurance Company v.                                                  395TH JUDICIAL DISTRICT COURT
           Sears Roebuck & Company
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           18-0718-C395                                                                     405 MARTIN LUTHER KING JR ST                         q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            GEORGETOWN

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,144    Elkhoury, Souheil B. v. Sears,              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Company; Craftsman                                                   CONTRA COSTA
           Tool Company, Inc. and Does 1 to
           10 --PUNITIVE DAMAGES--
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           C16-01331                                                                        725 COURT ST                                         q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            MARTINEZ

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,145    Ellard, Eunice B. v. Sears,                 General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Roebuck and Co.; Sears Protection                                                ALLEGHENY COUNTY PENNSYLVANIA
           Company; and Sears Parts &
           Repair Services
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           GD 18-011152                                                                     700 E CARSON ST                                      q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            PITTSBURGH                      PA      15203

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,146    Elliott, Elvin and Betty Elliott vs.        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Certainteed Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           N17C-10-315 ASB                                                                  500 NORTH KING STREET                                q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            WILMINGTON

                                                                                            City                            State   ZIP Code




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,385
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1413 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,147    Ellis, Dawn, individually and as           Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           successor-in-interest to Gary L.
           Stimson, Deceased, et al., vs. 3M
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           BC671938                                                                        1945 S HILL ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LOS ANGELES

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,148    Elms, Walter, Individually and as          Asbestos                             UNKNOWN
           Special Administrator of the Estate
           of Imogene Elms, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000923                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,149    Elser, James vs. Honeywell                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           150401200                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,150    ELVIRA BEDOLLA v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,151    ELVIS LAZZARINI v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,386
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1414 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17WC20311                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,152    Emerick, Dale and Elizabeth             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Emerick vs. Air and Liquid Systems                                           COUNTY
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           130300878                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,153    Emert, Richard Joseph et al. vs.        Asbestos                             IN THE CIRCUIT COURT STATE OF MISSOURI
           Abb, Inc., et al. asbestos                                                   TWENTY-SECOND JUDICIAL CIRCUIT CITY OF ST
           defendants including Sears,                                                  LOUIS
           Roebuck and Co. (65 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           022-11412                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,154    Emilio Rivera v. Sears, Roebuck         EEOC Claims                          TAMPA FIELD OFFICE FLORIDA
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           511201702430                                                                 501 E POLK ST 1000                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TAMPA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,155    Emke, David vs. A.W. Chesterton,        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-L-1001                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,387
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1415 of 1892 Case number 18-23537          (if known)
               Name



7.2,156    Engelbart, John and Marie                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Engelbart vs. A.O. Smith                                                        COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L001783                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,157    England, Diane and Mike England,           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           her husband vs. 84 Lumber                                                       LOUIS
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1622CC11326                                                                     10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,158    ENRICO P CARRASQUILLO v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,159    Enright, Sr.; John J. and Donna            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Enright, h/w vs. Honeywell                                                      COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           151002765                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,160    ENRIQUE SANABRIA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,388
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1416 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,161    Epple, Alice, Individually and as        Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Executrix of the Estate of Frederick
           N. Epple, Deceased vs. Air &
           Liquid Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MIDL330313AS                                                                  56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,162    Ercolani, Mario S. and Romaine vs.       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           84 Lumber, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           003987                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,163    Erdmann, Marvin vs. 3M Company,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                   COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000215                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,164    ERICA RIVERA v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,165    ERICK DIAZ v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,389
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1417 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,166    Erickson, Philip R. and Terri L.         Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           Erickson vs. Pneumo Abex LLC, et                                              COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L100                                                                        115 E WASHINGTON STREET ROOM 102                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BLOOMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,167    Erika Cruz v. Sears, Roebuck and         EEOC Claims                          ALBUQUERQUE AREA OFFICE
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           543201700376                                                                  4101 INDIAN SCHOOL RD NE                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ALBUQUERQUE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,168    Erin O'Quinn-Wycoff v. Sears,            EEOC Claims                          DEPARTMENT OF FAIR EMPLOYMENT &
           Roebuck and Co.                                                               HOUSING - ELK GROVE CA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           37A-2018-02026-C                                                              2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELK GROVE                       WA      95758

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,169    Espineiria, Luis, Individually and as    Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           the Executor of the Estate of                                                 NEW YORK
           Mariano Espineiria vs. A.O. Smith
           Water Products Co., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190355/2017                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,170    Espinosa, Alejaudro v. Sears, at         Small Claims                         STATE OF NEW YORK COUNTY OF NASSAU
           1111 Franklin Avenue, Garden                                                  NASSAU COUNTY DISTRICT COURT - 1ST
           City, NY 11530-1617                                                           DISTRICT SMALL CLAIM PART
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC-000480-18-NA                                                               99 MAIN ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD                       NY      11550

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,390
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1418 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,171    Espinoza, Sara v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           30-2018-01010235-SC-SC-CJC                                                   600 ADMINISTRATION DR                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ROSA                      CA      95403

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,172    Esquivel, Lourdes v. Sears,             General Liability - Litigation       IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
           Roebuck and Co.                                                              CIRCUIT IN AND FOR MIAMI-DADE COUNTY
                                                                                        FLORIDA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-1886 CA 01                                                                175 NW 1ST AVE                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIAMI                           FL      33128

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,173    Estate of Edith Sleighter v.            General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Electrolux Home Ranges, Inc. and                                             PHILADELPHIA COUNTY PA
           Sears Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170206072                                                                    PHILADELPHIA CITY HALL                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHESTNUT ST PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,174    ESTEBAN LIBOY v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,175    Estep, Sr.; Kevin A. and Tracey E.      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Estep, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000574                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,391
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1419 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,176    Estrada, Alicia v. Sears, Roebuck       General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; Sears Holdings                                                      LOS ANGELES
           Management Corporation; and
           Does 1-50, inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC605921                                                                     210 W TEMPLE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,177    Estrada, Yvonne aso CSAA                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                 SOLANO
           Roebuck and Company Inc. and
           Does 1 to 10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           FCM159009                                                                    321 TUOLUMNE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VALEEJO                         CA      94590

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,178    EUGENIO FRANCISCO v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,179    Evan Radford v. Sears, Roebuck          EEOC Claims                          ARIZONA ATTORNEY GENERAL'S OFFICE CIVIL
           and Co.                                                                      RIGHTS DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           FEPA TCRD-2017-0241                                                          2005 N CENTRAL AVE                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,180    Evans, Alexander and Dora Evans         Asbestos                             SUPERIOR COURT PROVIDENCE
           vs. Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC143615                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,392
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1420 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,181    Evans, Brian and Susan Evans vs.         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Advance Auto Parts, Inc., et al.,                                             NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1901882013                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,182    Evans, Eddie vs. A.O. Smith              Asbestos                             CIRCUIT COURT COOK COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L011745                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,183    Everett, Doyle and Evyon Everett,        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000550                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,184    Ewing, Linda H., Individually and        Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           as Executrix for the Estate of Gary
           R. Ewing vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15C75                                                                         111 COURT ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHARLESTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,185    Ewing, Thomas, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Mary L. Ewing, Deceased vs.
           Akebono Brake Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,393
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1421 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018L000175                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,186    Fagerson, Patricia vs. Advance            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Auto Parts, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000402                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,187    Faisal Khan H/O Balchtawar                Small Claims                         PRINCE GEORGE'S COUNTY DISTRICT COURT
           Shahnawaz v. Sears, Roebuck                                                    MD
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           050200054972017                                                                14735 MAIN ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          UPPER MARLBORO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,188    Fajardo Rodriguez, Yolaine v.             General Liability - Litigation       IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
           Sears, Roebuck and Co.                                                         CIRCUIT IN AND FOR MIAMI-DADE COUNTY
                                                                                          FLORIDA
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18-026622 CA 05                                                                175 NW 1ST AVE                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MIAMI                           FL      33128

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,189    Fallon, Joseph v. Sears, Roebuck          Small Claims                         JEFFERSON COUNTY DICTRICT COURT KY
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14C013963                                                                      600 W JEFFERSON ST 2008                              q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOUISVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,190    Fanelli, Elizabeth vs. Alumax, et         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           al., asbestos defendants including                                             COUNTY
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,394
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1422 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           181001393                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,191    Fanelli, Frank vs. 3M Company et        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           al., asbestos defendants including                                           ULSTER
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           126/2013                                                                     285 WALL ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KINGSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,192    Farley, Lonnie and Shirley Farley,      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000183                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,193    Farmer, Joseph and Elaine               Asbestos                             SUPERIOR COURT FULTON COUNTY
           Farmer, husband and wife vs.
           AT&T Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018CV301459                                                                 7741 ROSWELL RD NE 234A                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ATLANTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,194    Farrar, Horace and Edith Farrar vs.     Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Asbestos Corporation Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C01080ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,395
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1423 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,195    Farrell, Michael T. vs. Air and           Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Liquid Systems Corporation, et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C48AB201351                                                                    669 WASHINGTON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EASTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,196    Farwell, Elliet vs Quigley Company,       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Inc., et al asbestos defendants
           including Sears, Roebuck and Co.
           (46 named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000126                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,197    Fauceglia, Robert vs. A.W.                Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton, Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV02482186                                                                     1200 ONTARIO ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CLEVELAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,198    Faust, Terry and Denise Faust vs.         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Owens Illinois, Inc., et al., asbestos                                         COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           160402037                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,199    Faust, Valerie v. KRE Colonie             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Owner, LLC; KRE Legends                                                        COUNTY OF ALBANY
           Manager, LLC; Seritage SRC
           Finance, LLC; Colonie
           Management, LLC; Janitronics,
           Inc.; J. Paris and Sons, LLC; and
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,396
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1424 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03576-16                                                                      16 EAGLE ST ALBANY                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ALBANY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,200    Fazzi, Mary Ann, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Donald Fazzi, Deceased
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L1132                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,201    Feaster, Deabra Bennett, as              Asbestos                             BALTIMORE CITY CIRCUIT COURT
           Personal Representative of the
           Estate of James N. Bennett, Jr.
           and Beatrice Bennett, Individually
           and as Surviving Spouse of James
           N. Bennett, Jr. vs John
           Crane-Houdaille, Inc., including
           Sears, Roebuck and Co. [54
           named defend
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24x05000565                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,202    Fern, Chris aso Homesite                 General Liability - Litigation       STATE OF MINNESOTA COUNTY SHERBURNE
           Insurance Company of the Midwest                                              DISTRICT COURT TENTH JUDICIAL DISTRICT
           v. Sears, Roebuck and Co. and                                                 OTHER CIVIL - PROPERTY DAMAGE
           Spirit Delivery and Distribution
           Services, Inc.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            13880 BUSINESS CENTER DRIVE NORTHWEST                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELK RIVER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,203    Fernandez, Maria v. Sears,               General Liability - Litigation       IN THE DISTRICT COURT JUDICIAL DISTRICT
           Roebuck & Co.                                                                 HARRIS COUNTY TX




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,397
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1425 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-51720                                                                    1201 FRANKLIN ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOUSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,204    Fernandez, Ruth and Fernandez,           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Ruth, individually and as
           Administratrix for the Estate of Luis
           Fernandez v. Sears, Roebuck and
           Co. and GXI Outdoor Power, LLC. -
           - FATALITY
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           53157/2016                                                                    400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11722

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,205    FERNANDO ARCE PEREA v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1710065115-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,206    Fernando Romo v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1108115240-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,207    Ferrante, Lou vs. A.O. Smith et al.      Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           asbestos defendants including                                                 COUNTY
           Sears, Reobuck and Co. (103
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV-04-522423                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,208    Ferrari, Danielle aso State Farm         General Liability - Litigation       IN THE CIRCUIT COURT OF THE EIGHTEENTH
           and Casualty Company v. Sears,                                                JUDICAL CIRCUIT DUPAGE COUNTY ILLINOIS
           Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,398
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1426 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017AR000083                                                                   505 N COUNTY FARM RD                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WHEATON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,209    Ferro, Joseph and Carole Ferro,           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           his spouse vs. A.O. Smith Water                                                NIAGARA EIGHTH JUDICIAL DISTRICT
           Products Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           E164578/2018                                                                   775 3RD ST                                           q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NIAGARA FALLS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,210    Fiducia, Joseph and Anita Fiducia         Asbestos                             SUPREME COURT OF THE STATE OF NY CTY OF
           vs A.P. Green Industries, Inc., et al                                          NY CASE 00-114518
           (asbestos dfts including Sears,
           Roebuck and Co.)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,211    Fielder, Amy, individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                            COUNTY
           of Joshua Cethas Lee Fielder,
           deceased vs. Aerco International,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1076                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,212    Figirova, Johnnie v. Sears,               General Liability - Litigation       IN THE DISTRICT COURT JUDICIAL DISTRICT
           Roebuck and Co.                                                                VICTORIA COUNTY TX
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180482567C                                                                     115 N BRIDGE ST 330                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          VICTORIA

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,399
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1427 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,213    Figueroa, Daniel and Laura              General Liability - Litigation       MARION SUPERIOR COURT 7
           Gutierrez d/b/a Viva La Diva Shoe
           Store; D&L Jewelry; and LaFayete
           3919, Inc., d/b/a NYC Style [AND
           Diallo Amadou d/b/a Fashion
           Closet; and Ali (last name
           unknown) d/b/a Princess Jewelry]
           v. Sears Roebuck and Co. --
           AMENDED
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           49D071309CT034749                                                            200 E WASHINGTON ST                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        INDIANAPOLIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,214    Filan, Jerry v. Sears Roebuck &         General Liability - Litigation       IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL
           Co. and Ryan Kurtz                                                           CIRCUIT IN AND FOR MARION COUNTY FLORIDA
                                                                                        CIVIL DIVISION
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15-CA-1533                                                                   110 NW FIRST AVENUE                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OCALA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,215    Finch, Herman L. vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X10000036                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,216    Finch, Phillip vs. John                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000160                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,217    Fineagan, Carroll and Dorothy           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Ellen Fineagan, his wife vs. John                                            MARYLAND
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,400
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1428 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X09000123                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,218    Finke, Robert E. vs. A.W.                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1000                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,219    Finn, Arthur L. v. Sears, Roebuck        Small Claims                         YAVAPAI COUNTY - PRESCOTT PRECINCT -
           and Co.                                                                       JUSTICE COURT AZ
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           J1303-CV-2017000718                                                           120 S CORTEZ ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PRESCOTT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,220    FIRE-Brown, Timothy and Julie aso        General Liability - Litigation       IN THE COURT OF COMMON PLEAS
           Westfield National Insurance Co. v.                                           TUSCARAWAS COUNTY OHIO GENERAL TRIAL
           Gree USA, Inc.; Gree Electric                                                 DIVISION
           Appliances, Inc. of Zhuai; Hong
           Kong Gree Electric Appliances
           Sales Ltd.; MJC America Ltd.; and
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017CT060452                                                                  101 E HIGH AVE                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,221    --FIRE--Dimizas, Eugenia and             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           George; Utica National Insurance
           of Texas v. Quality Appliance
           Installers, Inc.; Sears, Roebuck
           and Co.; Sears Holdings
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           607108/2015                                                                   400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11722

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,401
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1429 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,222    FIRE-FATALITY-Visakay, Aida; as         General Liability - Litigation
           executor for the estate of William
           Visakay v. Sears Roebuck and
           Company; Sears Rockaway
           Townsquare; KCD IP, LLC dba
           Craftsman; Briggs & Stratton;
           Husqvarna; Stanley Black &
           Decker; XYZ Corporation 1-10;
           John Doe 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MRS-L-1705-17                                                                                                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,223    FIRE-McDaniel, Stephen and              General Liability - Litigation       THE STATE OF INDIANA DELAWARE COUNTY
           Kathleen aso State Farm Fire and                                             CIRCUIT COURT
           Casualty Company v. Winix
           America Inc.; and Sears, Roebuck
           & Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18C03-1709-CT-000091                                                         100 W WASHINGTON ST                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MUNCIE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,224    FIRE-Metzker, Mary v. Gree USA,         General Liability - Litigation       IN THE UNITED STATES DISTRICT COURT FOR
           Inc.; Gree Electronic Appliances,                                            THE EASTERN DISTRICT OF PENNSYLVANIA
           Inc. of Zhuhai; Gree USA Sales,
           Ltd.; Hong Kong Gree Electronic
           Appliance Sales Co. Ltd.; Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           5:17-cv-02096-EGS                                                            504 HAMILTON ST 1601                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALLENTOWN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,225    FIRE-Michiels, Bonnie aso               General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT BROWN
           Ellington Mutual Insurance                                                   COUNTY
           Company v. Sears, Roebuck and
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV448, Case Code 30201                                                     100 S JEFFERSON ST                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GREEN BAY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,402
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1430 of 1892 Case number 18-23537          (if known)
               Name



7.2,226    FIRE-Reyes Aponte, Ruben v.               General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Sears Holding Corporation; Sears                                               TRIBUNAL DE PRIMERA INSTANCIA SALA
           Roebuck de Puerto Rico; et al.                                                 SUPERIOR DE RIO GRANDE
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           FCC12017-00214                                                                 PR-3 RíO GRANDE                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          RíO GRANDE                      PRI     00745

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,227    Firouzi, Lida v. Sears, Roebuck           Small Claims                         SUPERIOR COURT OF THE DISTRICT OF
           and Co.                                                                        COLUMBIA
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018 SC3 000419                                                                500 INDIANA AVE NW                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WASHINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,228    Fischer, Charles and Jennifer aso         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Cambridge Mutual Fire Insurance                                                COUNTY OF WESTCHESTER
           Company v. Sears, Roebuck and
           Co. aka Kenmore; and Whirlpool
           Corporation
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           66539/2017                                                                     111 DRMARTIN LUTHER KING JR BLVD                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WHITE PLAINS                    NY      10601

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,229    Fisher, Julie v. Sears, Roebuck           General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.                                                                        KERN
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MCS-18-000002                                                                  1415 TRUXTUN AVE 212                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BAKERSFIELD

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,230    Fitch, Elizabeth B., Administratrix       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           of the Estate of Ralph N. Fitch, Jr.,                                          COUNTY
           dec., and Elizabeth B. Fitch in her
           own right vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150300836                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,403
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1431 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,231    Fitzgerald II, James and Avenelle         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Fitzgerald vs. 4520 Corp., Inc., et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000654                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,232    Fitzgerald, Alan R. vs. Union             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000559                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,233    Fitzgerald, Linda and Richard             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Fitzgerald, her husband vs. 84                                                 COUNTY
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16L40                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,234    Fitzpatrick, Mildred A., Individually     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           and as Personal Representative of                                              NEW YORK
           the Estate of Robert G. Fitzpatrick,
           deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190066/2014                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,235    Fleischmann, Nicholas and Mary            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Ann Fleischmann vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,404
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1432 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000987                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,236    Fletcher, Robert vs. Asbestos            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation Ltd., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L853                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,237    Flick, Anita, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of James Flick, Deceased vs. 4520
           Corp., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001130                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,238    Floor, Ernest and Kathleen Floor         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           vs. Air & Liquid Systems                                                      LOUIS
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1822CC11387                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,239    Flores, Debra v. Sears, Roebuck          General Liability - Litigation       IN THE COUNTY COURT AT LAW NO 2 NUECES
           and Co.; Sears Holdings                                                       COUNTY TEXAS
           Corporation dba Sears; Sears,
           Roebuck and Company #6429;
           SRC Real Estate (TX), LP; and
           SRC Real Estate Holdings (TX),
           LLC




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,405
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1433 of 1892 Case number 18-23537          (if known)
                Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015CCV-62690-2                                                               901 LEOPARD ST 703                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CORPUS CHRISTI                  TX      78401

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,240    Fode, Pamela P., Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Jimmy E. Fode,
           Deceased vs. ABB, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L1583                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,241    Foglia, Ronald and Sandra Foglia         Asbestos                             SUPERIOR COURT COUNTY OF ALAMEDA
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RG12624835                                                                    1225 FALLON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,242    Foley, Jonathon and Tiffany aso          General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Vermont Mutual Insurance Co. v.                                               BRISTOL COUNTY ATTLEBORO DISTRICT COURT
           Sears Roebuck & Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            88 N MAIN ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ATTLEBORO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,243    Fontenelle, Don vs. Dash Building        Asbestos                             CIVIL DISTRICT COURT ORLEANS PARISH
           Material Center, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-04573                                                                    421 LOYOLA AVE 402                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW ORLEANS

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,406
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1434 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,244    Forbes, Arthur and Donna Forbes,           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. American Biltrite Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           160700486                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,245    Forcino, Clarence R. and Carol A.          Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Forcino his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X06000131                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,246    Ford, Donald and Catherine Ford,           Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           his wife, vs. BorgWarner Morse
           Tec LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N18C-02-066 ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,247    Ford, Undray, Individually and as          Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of Earnest                                              COUNTY OHIO
           Frederick vs. Sears, Roebuck and
           Co., et al., asbestos defendants
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV06588425                                                                      1200 ONTARIO ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,248    Forrest, W.T., as Personal                 Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Barbara Forrest, and W.T. Forrest
           Individually vs. Borg Warner Morse
           Tec, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)


Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,407
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1435 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C02124ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,249    Forster, Bette, Individually and as     Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Special Administrator of the Estate                                          COUNTY
           of Henry Forster, Deceased vs.
           American Honda Motor Co., Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18L93                                                                        ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,250    Forsythe, Daniel O. v. John             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc.,al., asbestos
           defendants including Sears,
           Roebuck and Co. (52 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000215                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,251    Fortsch, Barry v. Sears, Roebuck        Small Claims                         BREMER COUNTY DISTRICT COURT IA
           and Co., d/b/a Kenmore
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SCSC008107                                                                   415 E BREMER AVE 1                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WAVERLY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,252    Foshay, Richard vs. 3M Company,         Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           et al., asbestos defendants                                                  NEW YORK
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1900502015                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,408
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1436 of 1892 Case number 18-23537          (if known)
              Name



7.2,253    Fossum, Donald and Elizabeth            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Fossum vs. 84 Lumber Company,                                                COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                  Name

           14L142                                                                       155 NORTH MAIN STREET                                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State      ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                    Status of case

7.2,254    Foster, Delroy and Grace aso            General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Metropolitan Group Property and                                              DIVISION WARREN COUNTY
           Casualty Insurance Company v.
           Electrolux North America, Inc.;
           Electrolux Home Products, Inc.;
           and Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                  Name

           Refiled: WRN-L-213.15; Original: 3:14-cv-04383-AET                           413 2ND ST                                              q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                        Street

                                                                                        BELVIDERE

                                                                                        City                            State      ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                    Status of case

7.2,255    Fowers, Melvin F. and Jeaniene          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Fowers, his wife vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                  Name

           N15C07082ASB                                                                 500 NORTH KING STREET                                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State      ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                    Status of case

7.2,256    Fowler, La Trycee v. Sears Home         Customer                             GENERAL DISTRICT COURT KING GEORGE
           Improvement Products, Inc.; and                                              COUNTY VA
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                  Name

           V18-299                                                                      9483 KINGS HWY 3                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                        Street

                                                                                        KING GEORGE                     VIRGINIA   22485

                                                                                        City                            State      ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                    Status of case

7.2,257    Fowler, Paulette, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Robert Biery, Deceased
           vs. Akebono Brake Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1,409
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1437 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000479                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,258    Fox, Dawna and Travis vs. Bondex         Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           International, Inc., et al. asbestos                                          MADISON COUNTY
           defendants including Sears,
           Roebuck and Co. (21 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03-L-1386                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,259    Fox, Jr.; William and Dorothy Fox        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. Ammco Tools, Inc., et al.,                                                NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1902132013                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,260    Fox, Robert and Alice Fox vs. AII        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Acquisitions, LLC, et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1846                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,261    Foy, Joseph W. and Gladys Foy            Asbestos                             CIRCUIT COURT COOK COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,410
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1438 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L013303                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,262    Fragoso, Lucrecia v. Sears,              General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Company;and Dian                                                  COUNTY OF BRONX
           Jennings Mayo
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           302696-15                                                                     851 GRAND CONCOURSE 111                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                          BRONX                          NY      10451

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,263    McDeVitt, James and Mary v.              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears Protection Company; and                                                 KERN METROPOLITAN DIVISION
           Sears Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BCS-17-002511                                                                 3131 ARROW ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BAKERSFIELD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,264    McDole, Frank A. vs. A.W.                Asbestos
           Chesteron, et al., including Sears,
           Roebuck and Co. (84 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           200501287                                                                                                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,265    McDonald, James L. and Brenda            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           K. McDonald vs. Air & Liquid                                                  COUNTY
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001704                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,411
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1439 of 1892 Case number 18-23537          (if known)
              Name



7.2,266    McDowell, Paul v. Sears, Roebuck       Small Claims                         SANTA CLARA COUNTY - SUPERIOR COURT -
           and Co. and Citibank (South                                                 SAN JOSE CA
           Dakota), N.A.
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           16CV304584                                                                  270 GRANT AVE 204                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       PALO ALTO

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,267    McDuffy, Wanda and Jackie              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           McDuffy vs. 3M Company, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           13L205                                                                      155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,268    McGee, Thomas and Sandra               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Ballesteros v. Sears Roebuck and                                            SACRAMENTO
           Co;
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           18SC00030                                                                   720 9TH ST                                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                                                       CALIFORNIA95814

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,269    McGee, Walter Michael v. Sears,        General Liability - Litigation       IN THE COUNTY COURT AT LAW 2 HIDALGO
           Roebuck, and Company; and                                                   COUNTY TEXAS
           Sears Holdings Management
           Corporation dba SHMC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                 Name

           CL-17-2805-B                                                                100 N CLOSNER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                       Street

                                                                                       EDINBURG

                                                                                       City                            State     ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,270    McGinley, James and Joanna             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           McGinley vs. American Biltrite,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,412
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1440 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160301865                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,271    McGinley, Jr.; Joseph R. and             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Joanne Quering, Co-Administrators                                             COUNTY
           of the Estate of Joseph McGinley,
           Sr. vs. Allen Bradley, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151002134                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,272    McGinley, Patrick and Doris              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           McGinley vs. American Biltrite,                                               COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           161201082                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,273    McGlone, Michael and Patricia v.         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Robert Bosch LLC; Robert Bosch                                                COUNTY OF SUFFOLK
           Tool Corporation; Sears, Roebuck
           and Co.; and Home Depot U.S.A.,
           Inc. d/b/a The Home Depot
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           31053-2013                                                                    1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,274    McGowan, Charles and Janice vs.          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Allis-Chalmers Corporation, et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           000714                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,413
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1441 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,275    McGrath, Thomas F. Jr. and                Asbestos                             BALTIMORE CITY CIRCUIT COURT OF MD
           Elizabeth L. vs. John
           Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [52 named defendants]
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X05000423                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,276    McHenry, Robert and Rosemary              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           McHenry vs. Air and Liquid                                                     COUNTY
           Systems Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180801064                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,277    McIntosh, Billy and Nancy                 Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           McIntosh, his wife, vs. Advance                                                LOUIS
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1722CC03797                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,278    McKannan, Glenn L. and Carolyn            Asbestos                             IN THE COMMON PLEAS COURT OF
           vs. Allied Corporation et al.                                                  PHILADELPHIA COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (68
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           001517                                                                         PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,279    McKee, Thomas, Jr. and Debora             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,414
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1442 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000709                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,280    McKeon, John and Marjorie               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           McKeon vs. Able Plumbing Supply                                              COUNTY
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           100800757                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,281    McKeown, Margaret, Executrix of         Asbestos                             PHILADELPHIA COUNTY COURT OF COMMON
           the Estate of Michael McKeown                                                PLEAS
           and Margaret McKeown in her own
           right vs. Baltimore Ennis Land Co.,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           081203281                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,282    McKinney, Carolyn vs. 84 Lumber,        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                  COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1433                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,283    McKinney, Kenneth and Sharon            General Liability - Litigation       IN THE MARION SUPERIOR COURT CIVIL
           aso CSAA Fire & Casualty                                                     DIVISION 2
           Insurance Company v. Sears
           Roebuck & Company; and Michael
           Parkhurst dba Parkhurst Plumbing,
           Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           49D02-1711-PL-041718                                                         200 E WASHINGTON ST                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        INDIANAPOLIS

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,415
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1443 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,284    McKnight, Tamara v. Sears,                General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; and Does 1-10                                                 ORANGE CENTRAL JUSTICE CENTER
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           30-2017-00923623-C-PO-CJC                                                      700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SANTA ANA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,285    McLachlin, Ruth Alice vs.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Arvinmeritor, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L1170                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,286    McLaren, Lonnie and Barbara               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           McLaren, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000510                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,287    McLaughlin, James vs. Aamco               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Tools, et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           12L1084                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,288    McLean, Patrick, Individually and         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of Robert McLean,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,416
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1444 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           16L1175                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,289    McLendon, Sr.; James L. and Ruby          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           L. McLendon, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X13000487                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,290    McMahon, Paul T. and Jane Anne            Asbestos                             UNKNOWN
           McMahon vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2839                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,291    McMillen et al v. Sears, Roebuck          Asbestos                             COURT OF COMMON PLEAS ALLEGHENY
           and Co. et al                                                                  COUNTY PA GD94-08535 STATE
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          1700 E CARSON ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PITTSBURGH

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,292    McMinn, Eugene and Anna                   Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           McMinn vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N11C-10-251 ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,417
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1445 of 1892 Case number 18-23537          (if known)
              Name



7.2,293    McMullen, John and Ada                   Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Quintanilla vs. A.O. Smith                                                    COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000665                                                                   ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BELLEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,294    McMullin, Lynn A. v. Sears NE            General Liability - Litigation       IN THE COURT OF COMMON PLEAS
           Philadelphia Store #1084; Sears                                               PHILADELPHIA COUNTY PENNSYLVANIA
           Holdings Corp.; Sears, Roebuck
           and Co.; Sears Brands, LLC and
           Kimco Realty Corporation
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160800511                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA                    PA      19107

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,295    McNeil, Lloyd v. John                    Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co
           (52 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000177                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,296    McNeish, Robert vs. Akebono              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Brake Corporation, et al., asbestos                                           FULTON
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           05503                                                                         223 W MAIN ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JOHNSTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,297    McNichol, John J. v. Allied              Asbestos                             COURT OF COMMON PLEASE PHILADELPHIA
           Corporation, et al., asbestos                                                 COUNTY PA
           defendants including Sears,
           Roebuck and Co. (37 named
           defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,418
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1446 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           0022508                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,298    Medina, Ruben and Heather                General Liability - Litigation       IN THE DISTRICT COURT 408TH JUDICIAL
           Ximenez; individually and as next                                             DISTRICT BEXAR COUNTY TX
           friend of Melody Medina v. Sears,
           Roebuck & Co.; and Otis Elevator
           Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-CI-14453                                                                 100 DOLOROSA                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN ANTONIO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,299    Medlen, Linda, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Frederick "Jim" Reid, Deceased
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001152                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,300    Medrano, Cynthia individual; Nina        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Lawit, individual; and Jess                                                   ALAMEDA UNLIMITED JURISDICTION
           Medrano, individual v. Kenmore
           Appliances; Sears, Roebuck &
           Company; A & E Factory Service;
           Terry Rummel dba TRC
           Contractors; Travelers Insurance
           Company; Provident Insurance
           Company; and
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RG17859359                                                                    1225 FALLON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND                         CA      94612

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,301    Meinecke, Earl, Personal                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           James Synodinos, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,419
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1447 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000293                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,302    Melford, Jeffrey J. and Tina Melford    Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. Abex Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC11-1172                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,303    MELISSA NEWMAN v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15WC25388                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,304    Mellor, Esther D. vs. Arnold            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Lumber Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20175107                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,305    Melton, Ashlee (nee Kestler) v.         General Liability - Litigation       JOHNSON CIRCUIT & SUPERIOR COURT
           Sears Roebuck & Co., Store                                                   MAGISTRATE DIVISION JOHNSON SUPERIOR
           #01470                                                                       COURT 2
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           41D02-1706-SC-001890                                                         5 E JEFFERSON ST                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FRANKLIN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,420
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1448 of 1892 Case number 18-23537          (if known)
              Name



7.2,306    Melton, Dolene Individually and as      Asbestos                             BALTIMORE CITY CIRCUIT COURT OF
           Personal Representative of the                                               MARYLAND MD
           Estate of Jesse Melton, Deceased
           vs. John Crane-Houdaille, Inc.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X0500586                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,307    Melvin, Mary Jane v. Sears,             Small Claims                         CLARK COUNTY JUSTICE COURT - LAS VEGAS
           Roebuck and Co.                                                              TOWNSHIP CLARK NV
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16A000708                                                                    200 LEWIS AVE                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAS VEGAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,308    Mendez Fontanez, Awilda E. v. Las       General Liability - Litigation
           Catalinas Mall, Inc.; Vornado
           Realty, Inc.; Integrand Assurance
           Company; et al. -- THIRD PARTY
           COMPLAINT -- v. ValleyCrest
           Puerto Rico, LLC; ACE Insurance
           Company; Sears Roebuck Puerto
           Rico, Inc.; XYZ Insurance Compa
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           EDP013-0339 (703)                                                                                                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,309    Mendez, Alina a/s/o State Farm          General Liability - Litigation       DISTRICT COURT CLARK COUNTY NEVADA
           Insurance Company v. A.O. Smith
           Corporation; Sears, Roebuck and
           Co.; State Industries, Inc.; and
           Does I through X, inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           A-18-781970-C                                                                200 LEWIS AVE 4                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAS VEGAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,310    Mendez, Daisy v. Sears Holding          General Liability - Litigation       IN THE 160TH DISTRICT COURT DALLAS COUNTY
           Management Corporation dba                                                   TEXAS
           SHMC, Inc.; and Sears, Roebuck
           and Co. dba Sears




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,421
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1449 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-16-07011                                                                  600 COMMERCE ST 640                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS                          TX      75202

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,311    Mendiola, Jose vs. 3M Company,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                  COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L001343                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,312    Mercer, Ruth, as Special                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of Fred                                          COUNTY
           Vang, Deceased vs. Advance Auto
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1277                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,313    Merckling, Donald and Dixie             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Merckling vs. A.O. Smith                                                     COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holding Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L408                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,314    Meredith, William G. and Meredith,      Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Dorothy Vs. A.W. Chesterton Co.,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and
           Company (109 named defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,422
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1450 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           CV02482204                                                                      1200 ONTARIO ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,315    Meridith, Gary vs. 84 Lumber               Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Company, et al., asbestos                                                       LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1822CC11279                                                                     10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,316    MERLYN GALAN v. Sears,                     Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,317    Merola, Frank D. vs. Honeywell             Asbestos                             UNKNOWN
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2840                                                                            333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,318    Merola, Rudolph vs. Advance Auto           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Parts, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20164714                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,423
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1451 of 1892 Case number 18-23537           (if known)
               Name



7.2,319    Merritt, Kenneth and Deborah               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Merritt, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           24X12000560                                                                     100 N CALVERT ST                                      q    On appeal


                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,320    Merritt, Tiffany Stafford, Individually    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                             COUNTY
           Estate of Roger Stafford,
           Deceased vs. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           2017L000214                                                                     155 NORTH MAIN STREET                                 q    On appeal


                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,321    Merritt, Yvonne v. Sears, Roebuck          Small Claims                         LOS ANGELES COUNTY - SUPERIOR COURT -
           and Co.                                                                         INGLEWOOD CA
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           18IWSC01583                                                                     11701 S LA CIENEGA BLVD                               q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           LOS ANGELES

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,322    Merth, Walter and Clara vs.                Asbestos                             COURT OF COMMON PLEAS OF PHILADELPHIA
           Advance Auto Parts, et al.,                                                     COUNTY PENNSYLVANIA
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 q    Pending
           Case Number                                                                     Name

           03957                                                                           PHILADELPHIA CITY HALL CHESTNUT ST                    q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                             State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,323    Messenger, James W. aso Allstate           General Liability - Litigation       SUPERIOR COURT - MARTINEZ COUNTY OF
           Insurance Company v. Sears                                                      CONTRA COSTA
           Roebuck & Co.; Does 1-25




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,424
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1452 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           L17-03331                                                                   725 COURT ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MARTINEZ

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,324    Metz, Joseph Vs. A.W. Chesterton       Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Co., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and
           Company (109 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482205                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,325    Metzger, Evan and Haydee aso           General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Allstate Insurance Company v. LG                                            ALLEGHENY COUNTY PENNSYLVANIA
           Electronics Guam, LLC; LG
           Electronics, Inc.; and Sears
           Roebuck & Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           GD-18-002688                                                                700 E CARSON ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PITTSBURGH                      PA      15203

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,326    Meyer, George T. and Constance         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           E. Meyer, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X09000244                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,327    Michael Bailey v. Sears, Roebuck       EEOC Claims                          CINCINNATI AREA OFFICE
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           473201700517                                                                550 MAIN ST                                          q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CINCINNATI

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,425
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1453 of 1892 Case number 18-23537          (if known)
              Name



7.2,328    MICHAEL CRIBBINS v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,329    MICHAEL DURAND v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,330    Michael Edward v. Sears, Roebuck       EEOC Claims
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           26G201800667                                                                                                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,331    MICHAEL FANELAKIS v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,332    MICHAEL GARCIA v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,333    Michael Morteza Kimiyaie v. Sears,     Small Claims                         MARIN COUNTY - SUPERIOR COURT - SAN
           Roebuck and Co.                                                             RAFAEL CA




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,426
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1454 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           SMC-1710554                                                                 3501 CIVIC CENTER DR                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN RAFAEL

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,334    MICHAEL PATRICK v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,335    MICHAEL REED v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17WC18665                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,336    MICHAEL RIDGE v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,337    MICHAEL TISDALE v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,338    Michael, John J. and Joan vs. A.W.     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Chesterton, Inc., et al. asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co. (127 named
           defendants).




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,427
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1455 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           002433                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,339    MICHAELINA TRIOLA v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,340    Michaels, Janet vs. Armstrong            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Pumps, Inc., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000116                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,341    MICHAL GABRYEL v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,342    Michalski, Joseph and Sara vs.           Asbestos                             THE CIRCUIT COURT FOR BALTIMORE CITY
           John-Crane-Houdaille, Inc., et. al.,
           asbestos defendants including
           Seras, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000175                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,343    Michalski, Joseph E. and                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Jacqueline Michaski, his wife vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,428
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1456 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X10000027                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,344    Michel, Debra v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA FOR THE
           and Company; and Does 1-100,                                                COUNTY OF LOS ANGELES
           inclusive
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           BC592867                                                                    1945 S HILL ST                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,345    Michelle Ayala v. Sears, Roebuck       Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1105045211-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,346    MICHELLE MCINTIRE v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1312225050-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,347    MICHELLE SCOTT v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,429
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1457 of 1892 Case number 18-23537          (if known)
              Name



7.2,348    Mickey Lee Downey, Arturo               Employment                           SUPERIOR COURT OF THE STATE OF CA
           Gonzalez, Shaun Saberon, Kyle                                                COUNTY OF SAN DIEGO
           Kincaid, and Jorge Sevilla,
           individually and on behalf of all
           similarly situated and aggrieved
           employees of defendants in the
           State of Californ v. Sears, Roebuck
           and Co.; Does 1 Through 50,
           Inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2015-00039913-CU-OE-CTL                                                   1100 UNION ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,349    Middlebrooks, James and                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Geraldine Middlebrooks vs. Air and                                           COUNTY
           Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           130404258                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,350    Midland Funding LLC, Pltf. vs.          Other                                COUNTY CIVIL COURT AT LAW NO 3 - EL PASO
           Martha Escapita,                                                             COUNTY TX
           Dft./Cross-Claimant v. Sears
           Roebuck ft Co., CoDft.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3120206CV                                                                    500 E SAN ANTONIO AVE                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EL PASO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,351    Mieloch, Stanley and Ella Mieloch       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Allied Signal, Inc., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           101203052                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,352    Might, Sr.; James and Maxine            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Might, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,430
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1458 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000180                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,353    Miguel A. Crespo Cruz y Nilsa Caro      Customer                             TRIBUNAL DE PRIMERA INSTANCIA SALA
           Segarra y La Sociedad Legal de                                               SUPERIOR DE MAYAGUEZ PR
           Gananciales Compuesta por
           ambos. v Sears Roebuck Corp.
           h/n/c Sears Account Care Plus y
           como LLC Account Care Plus y
           otros; ?y su Compania de Seguros
           "X"; Fulano De Tal y Sultano De
           Tal.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ISCI201500940-307                                                            CARR 109 KM 27                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CALLE SOTO RAMOS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,354    Mikell, Jason E. v. Sears, Roebuck      General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           and Co.; and John Does 1-5                                                   DIVISION - BERGEN COUNTY
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BER-L-6094-16                                                                10 MAIN ST HACKENSACK                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HACKENSACK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,355    Miklos, Josephine and Joseph            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Miklos vs. Certainteed Corporation,                                          ERIE
           et al, asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           I2012003914                                                                  25 DELAWARE AVENUE                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BUFFALO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,356    Miles, Jerry and Martha MacDonald       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs.A.O. Smith Water Products, et                                             ALBANY
           al., asbestos defendants including
           Sears, Roebuck and Co. (Homart
           Development Co.)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,431
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1459 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           900921/2015                                                                  16 EAGLE ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALBANY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,357    Militano, Francis and Filomena v.       General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears Roebuck and Co.; Simon                                                 COUNTY OF PUTNAM
           Property Group, Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2087/2014                                                                    20 COUNTY CENTER                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CARMEL HAMLET

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,358    Millburn, Solomon and Althea vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaile, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000964                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,359    Miller, Bernard C. and Jean E.          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Miller, Individually and as Husband                                          STEUBEN
           and Wife vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           201600000612                                                                 3 E PULTENEY SQUARE                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BATH

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,360    Miller, Gary W., and Cathy Miller       Asbestos                             CIRCUIT COURT COOK COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L003096                                                                  555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,432
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1460 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,361    Miller, John vs. Rapid American           Asbestos                             CIRCUIT COURT OF COOK COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2008L010986                                                                    555 W HARRISON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,362    Miller, Joseph G. and Carol Miller        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products, et                                              NEW YORK
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190039/2014                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,363    Miller, Jr.; Charles D. and Lillian M.    Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Miller, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X07000243                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,364    Miller, Luther R. v. Sears Roebuck        Employment                           TEXAS WORKFORCE COMMISSION
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18 01478-3                                                                     112 S LAFAYETTE BLVD 1                               q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SOUTH BEND                      IN      46601

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,365    Miller, Mary v. Sears, Roebuck and        General Liability - Litigation       IN THE CIRCUIT COURT OF THE TENTH JUDICIAL
           Co. dba Sears at Lakeland Square                                               CIRCUIT IN AND FOR POLK FLORIDA
           Mall #1955; and Charles Litzler




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,433
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1461 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016CA-002995-0000-00                                                          255 N BROADWAY AV                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BARTOW

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,366    Miller, Nancy A. and Joan M. Reis,        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           as Executrices of the Estate of                                                COUNTY
           Marjorie Ann Nelson vs. A. W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           120101824                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,367    Miller, Roy E. and Ivy L. Miller, his     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY CT-4
           wife v. Owens-ILlinois Glass Co.                                               OTHER ASBESTOS
           f/k/a Owens-Illinois, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (48
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X03001204                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,368    Miller, Thomas aso Allstate Vehicle       General Liability - Litigation       DAYTON MUNICIPAL COURT CIVIL DIVISION
           and Property Insurance Company                                                 DAYTON-MONTGOMERY COUNTY COURTS
           v. Sears, Roebuck Company; and                                                 BUILDING
           XPO Logistics, Inc.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18CVF2332                                                                      41 N PERRY ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DAYTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,369    Miller, Thomas v. JP Morgan               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Chase & Co.; and Sears, Roebuck                                                COUNTY OF NEW YORK
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           157820/2015                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,434
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1462 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,370    Miller, Vicki, Personal                  Asbestos                             MARION COUNTY SUPERIOR COURT
           Representative of the Estate of
           Rex L. Miller, deceased, and Vicki
           Miller vs. Advance Auto Parts, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           98-340                                                                        200 E WASHINGTON ST                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         INDIANAPOLIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,371    Miller, Wayne R. and Sharon Miller       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs. John Crane-Houdaille, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X08000440                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,372    Millick, Guy and Joanne Daly v. LG       General Liability - Litigation       UNITED STATES DISTRICT COURT DISTRICT OF
           Electronics U.S.A., Inc.; LG                                                  RHODE ISLAND
           Electronics (Tianjin) Appliance Co.,
           Ltd.; and Sears Roebuck and
           Company
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1:14-cv-00495                                                                 1 EXCHANGE TERRACE                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,373    Million, Connie, Individually and as     Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of the Estate of Paul                                          LOUIS
           Million, Deceased vs. Ace
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1822CC00826                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,374    Mills, Betty v. Sears Holdings           General Liability - Litigation       COMMONWEALTH OF KENTUCKY COURT OF
           Corporation for Kmart; Kmart                                                  JUSTICE
           Corporation; Kmart Opertions LLC;
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,435
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1463 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15-CI-004630                                                                  700 W JEFFERSON ST 309                               q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOUISVILLE                      KY      40202

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,375    Mills, Calvin L. and Nancy J. Mills,     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X09000152                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,376    Mills, Debra v. Sears, Roebuck &         General Liability - Litigation       COMMONWEALTH OF KENTUCKY 9TH JUDICIAL
           Co.                                                                           CIRCUIT HARDIN CIRCUIT COURT DIVISION III
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15-CI-1148                                                                    150 N PROVIDENT WAY 103                              q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELIZABETHTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,377    Mills, Edward and Brenda v.              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sedgwick Claims Manager Service                                               LOS ANGELES
           Inc.; and Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17SMSC00847                                                                   210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,378    Mills, George E. and Esther vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (49
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-x-03-001024                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,379    Milner, Rex v. Sears, Roebuck and        General Liability - Litigation       IN THE CIRCUIT COURT OF ST CLAIR COUNTY
           Co.; Delta Enterprise Corp.; Delta                                            ALABAMA
           Children's products Corp; et al.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,436
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1464 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           75-CV-2018-900056.00                                                         100 6TH AVE 400                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ASHVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,380    Milo, Gary and Phyllis Milo vs. 3M      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20160865                                                                   250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,381    Milone, Claudine & Joseph Milone        Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           vs. American Household, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,382    Milone, Durwood and Elaine Milone       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products, et                                            NEW YORK
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190262/2015                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,383    Minck, Jeanne, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Emil Rilli, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000479                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,437
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1465 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,384    Mirando, Virginia v. Sears Holdings     General Liability - Litigation       IN THE SUPREME COURT OF THE STATE OF
           Corporation, Sears Roebuck and                                               NEW YORK COUNTY OF SUFFOLK
           Company and Huntington Square
           Mall
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           058383/2013                                                                  1 COURT ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        RIVERHEAD                       NY      11901

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,385    Mirante, Robert Sr. v. Sears,           General Liability - Litigation       IN THE JUDICIAL DISTRICT OF DANBURY
           Roebuck and Co.; and Danbury                                                 SUPERIOR COURT
           mall, LLC c/o The Macerich Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NONE                                                                         146 WHITE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DANBURY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,386    Mirdjavadi, Fariba aso Mercury          General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Casualty Company v. Sears                                                    LOS ANGELES STANLEY MOSK COURTHOUSE -
           Roebuck and Co.; Whirlpool                                                   CENTRAL DISTRICT
           Corporation; and Does 1-20,
           Inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC643428                                                                     111 N HILL ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,387    MIREIDA FLORES v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,388    Mirza M. Baig v. Sears Robuck &         Small Claims                         JUSTICE COURT PCT 8-2 HARRIS COUNTY TX
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           188200251151                                                                 7300 N SHEPHERD DR                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HOUSTON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,438
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1466 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,389    Mitchell, Robert L. and Elvera           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Mitchell, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendandts including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12001142                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,390    Mitchell, William and Lorna his wife     Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000237                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,391    Mock, Roy and Armande Mock vs.           Asbestos                             STATE COURT OF CHATHAM COUNTY
           American Biltrite Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           STCV1701890                                                                   133 MONTGOMERY ST 501                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAVANNAH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,392    Moeckel, Carolyn and Larry               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Moeckel vs. Advance Auto Parts,                                               COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000411                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,393    MOHAMMAD RAFIA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,439
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1467 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,394    MOHSEN KAVANDI v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,395    Mollica, John J. and Mollica, Kathy     Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Vs. A.W. Chesterton Co., et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482206                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,396    Molpus, Edward and Patricia vs.         Asbestos                             3RD JUDICIAL CIRCUIT COURT
           Air & Liquid Systems Corporation
           etc.,et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000785                                                                  2 WOODWARD AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DETROIT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,397    Monahan, Timothy a/s/o State            General Liability - Litigation       DISTRICT COURT OF THE COUNTY OF NASSAU
           Farm Fire and Casualty Company                                               FIRST DISTRICT: HEMPSTEAD PART NY
           v. Sears, Roebuck and Co. and
           Homedeliverylink, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV-014181-18                                                                 99 MAIN ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HEMPSTEAD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,440
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1468 of 1892 Case number 18-23537          (if known)
               Name



7.2,398    Monastra, Carmen and Eleanor               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Monastra, his wife vs. Weinstein                                                COUNTY
           Supply Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           161202418                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,399    Monks, Craig, Individually and as          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                             COUNTY
           of Ricky Monks, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L000341                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,400    Montagano, Samuel and Santina              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Montagano, h/w vs. Honeywell                                                    COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           110902745                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,401    Montague, Dexter, Individually and         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of William M. Montague, Jr.,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           16L208                                                                          155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,402    Montgomery, Mark aso Allstate              General Liability - Litigation       IN THE SUPERIOR COURT OF WASHINGTON FOR
           Property and Casualty Insurance                                                 THE COUNTY OF PIERCE
           Company v. Sears, Roebuck and
           Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,441
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1469 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           18-2-07480-6                                                                    930 TACOMA AVE S 123                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           TACOMA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,403    Mooney, Charles C. and Madeline            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           J. Mooney vs. Advance Auto Parts,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC151603                                                                        250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,404    Mooney, Leonard vs. Honeywell              Asbestos                             UNKNOWN
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           171101672                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,405    Moore, Erica Natasha v. Sears,             General Liability - Litigation       IN THE SUPERIOR COURT OF LOWNDES
           Roebuck and Co. d/b/a Sears                                                     COUNTY STATE OF GEORGIA
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2012CV2322                                                                      327 N ASHLEY ST                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           VALDOSTA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,406    Moore, James vs. AII Acquisitions,         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           LLC, et al., asbestos defendants                                                COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L000465                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,442
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1470 of 1892 Case number 18-23537          (if known)
              Name



7.2,407    Moore, Joanne, Individually and as       Asbestos                             SUPERIOR COURT PROVIDENCE
           the Executrix for the Estate of
           Joseph B. Moore vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC-08-7785                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,408    Moore, Jr.; Alan Edward and              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Joanne Moore, his wife, vs. ABB                                               LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00708                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,409    Moore, Kimberly a/s/o USAA               General Liability - Litigation       UNITED STATES DISTRICT COURT DISTRICT OF
           Casualty Insurance Company v.                                                 CONNECTICUT
           Sears Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           5:18-cv-01285                                                                 141 CHURCH ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW HAVEN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,410    Sticklin, Ellen Jean, Executrix of       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           the Estate of John Nicholoff vs. Air                                          COUNTY
           and Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           180105249                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,411    Stieber, Elizabeth v. Sears              Small Claims                         ARAPAHOE COUNTY COURT CO
           Roebuck and Co. and HomeSure
           Services Inc/Sears Home Warranty




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,443
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1471 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-S280                                                                       1790 W LITTLETON BLVD                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LITTLETON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,412    Stieglitz, Gary vs. A.W. Chesterton,     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-0993                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,413    Stiglitz, Louis and Marilyn Stiglitz     Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products                                                 NEW YORK
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190029/2018                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,414    Stimson, Billy Lee and Bonnie Lou        Asbestos                             CIRCUIT COURT COOK COUNTY
           Stimson vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015L001113                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,415    Stobierski, Henry and Josephine          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Stobierski, Individually and as                                               NEW YORK
           husband and wife vs. Advance
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190315/2017                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,444
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1472 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,416    Stockdale, Michael aso Allstate           General Liability - Litigation       STATE OF MICHIGAN IN THE DISTRICT COURT
           Property and Casualty Insurance                                                FOR THE COUNTY OF WAYNE
           Company v. Sears Roebuck and
           Co.; DAD Express Inc.; and XPO
           Logistics, LLC
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17-010405-CZ                                                                   36675 FORD RD                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WESTLAND

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,417    Stoker, Nancy, Individually and           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Tania Stoker as Executrix for the                                              COUNTY
           Estate of Ronald Stoker vs. Owens
           Illinois, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           160501462                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,418    Stoll, John W. and Maria Stoll vs.        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           American Biltrite Company, et al.,                                             NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190090-09                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,419    Stomm, Sharon and Donald D. v.            General Liability - Litigation       ALLEN COUNTY SUPERIOR COURT IN
           Seritage SRC Finance LLC;
           Seritage Growth Properies;
           Ferrandino & Son, Inc.; Sears
           Roebuck and Co.; and Yount
           Landscaping, LLC; Yount
           landscaping; Shawn Yount and
           Erin Yount
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           02D01-1810-000621                                                              715 S CALHOUN ST 208                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          FORT WAYNE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,445
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1473 of 1892 Case number 18-23537          (if known)
              Name



7.2,420    Stone, Carolyn Cottingham,               Asbestos                             UNKNOWN
           Individually and as Special
           Administrator for the Estate of
           Clinton Dale Cottingham,
           Deceased vs. 4520 Corp., Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L001088                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,421    Storm, Marion, as Executor of the        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Estate of Donald Storm, et al., vs.                                           COUNTY
           Asbestos Corporation Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L897                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,422    Stoup, Marian, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Gilbert Eichelberger, Deceased
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16L132                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,423    Stoutenburg, Heather L., as              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Surviving Heir of Clyde W. Lick, Jr.,                                         LOUIS
           Deceased vs. The Adel Wiggins
           Group, et al., asbestos defendants
           including Sears, Roebuck and Co.,
           a subsidiary of Sears Holdings
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1422CC10309                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,446
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1474 of 1892 Case number 18-23537          (if known)
               Name



7.2,424    Strait, Pearlie vs. AFC-Holcroft,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           LLC, et al., asbestos defendants                                                COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L001672                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,425    Strapp, Arlene R., Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of Bernard C. Strapp,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           16L18                                                                           155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,426    Strawser, Walter L. and Strawser,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Nancy vs Quigley company, Inc. et
           al asbestos defendants including
           Sears, Roebuck and co. (46 named
           defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24-X-04-000133                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,427    Stremmel, William Herbert and              Asbestos                             COUR OF COMMON PLEAS PHILADELPHIA
           Marie C. Stremmel vs. A.O. Smith                                                COUNTY
           Water Products Co., et al.,
           asbestos defendants including
           Sears Holdings Management
           Corporation, Individually and as
           Successor in Interest to Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           120301465                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,428    Strikmiller, Patricia K. v. Sears,         General Liability - Litigation       FIRST PARISH COURT FOR THE PARISH OF
           Roebuck and Co.                                                                 JEFFERSON STATE OF LOUISIANA




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,447
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1475 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           163-942                                                                        924 DAVID DR                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          METAIRIE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,429    Strominger, Barbara G. and Robert         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Owens-Illinois., et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18020360                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,430    Stroud, Jimmy and Patricia Stroud         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001120                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,431    Stroupe, Michele, et al., as              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           surviving heirs of Ronald                                                      LOUIS
           Robichaud, Deceased vs.
           Armstrong International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1722CC002148                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,432    Strouth, Carolyn, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of Bobby Strouth, Deceased
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,448
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1476 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000362                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,433    STUART GELLER v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,434    Stum, Eugene and Linda Stum vs.         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Cytec Industries, et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           160802077                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,435    Stumbroski, Jr.; Theodore vs.           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000317                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,436    Suburban Electrical                                                          STATE OF WISCONSIN CIRCUIT COURT
           Engineers/Contractors, Inc. vs.                                              OUTAGAMIE COUNTY
           Sears Roebuck & Company
           Dep768
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18SC1043                                                                     320 S WALNUT ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        APPLETON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,449
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1477 of 1892 Case number 18-23537         (if known)
              Name



7.2,437    Sueck, Jr.; Walter and Rosalie            Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           Sueck, his wife vs. Union Carbide
           Corporation, et al.,asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000354                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,438    Suggs, Tommie and Frances                 Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           Suggs vs. Armstrong International,                                            COUNTY
           Inc., et al, asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001129                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,439    Sullivan, Patrick and Sharon              Asbestos                            22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Sullivan, his wife vs. 84 Lumber                                              LOUIS
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1822CC11351                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,440    Sullivan, Richard aso Allstate            General Liability - Litigation      SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Company v. Elbi                                                     CONTRA COSTA WAKEFIELD TAYLOR
           International S.p.A.; Sears,                                                  COURTHOUSE
           Roebuck and Co.; Whirlpool
           Corporation; and Does 1-20
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C-17-01242                                                                    725 COURT ST                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MARTINEZ

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,441    Sullivan, William and Gail Sullivan       Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. American Honda Motor Co.,                                                 COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,450
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1478 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000628                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,442    Summercrest Assisted Living, LLC          General Liability - Litigation       STATE OF NEW HAMPSHIRE SULLIVAN
           aso Acadia Insurance Group, LLC                                                SUPERIOR COURT
           v. Sears Roebuck & Co.; Spirit
           Delivery & Distribution Services,
           Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           220-2017-CV-00042                                                              14 MAIN ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEWPORT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,443    Suszynski, John vs. Atwood &              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Morrill Company, et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           161003721                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,444    Suter, Robert and Carole Suter, his       Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           wife vs. 4520 Corp., Inc., et al.,                                             LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1822CC03511                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,445    Suthard, Susan D., Personal               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Irvin D. Suthard, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X11000359                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code



Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,451
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1479 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,446    Sutton, Myron and Lana Sutton, his       Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           wife vs. 4520 Corp., Inc., et al.,                                            LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1622CC10904                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,447    Svestka, Georgiann vs. BASF              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Catalysts LCC, et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L176                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,448    Svetlana Narbaeva v. Sears,              EEOC Claims                          SAN FRANCISCO DISTRICT OFFICE
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           550201500331                                                                  2280 630 SANSOME ST SUITE 1080                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,449    Swanson, Kathryn, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Denis I. Swanson,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1597                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,450    Sweet, Virginia, individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Paul L. Sweet, Sr., Deceased
           vs. Air & Liquid Systems Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,452
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1480 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L479                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,451    Swiecicki, Robert A. and Claudia         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including,
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-x-04-000779                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,452    Swisher, Dale A. and Janice L.           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Swisher vs. Borg-Warner Morse                                                 COUNTY
           Tec, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L693                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,453    Swoyer, Paul vs. A.O. Smith              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000873                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,454    SYLVIA PENDERGRASS v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,453
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1481 of 1892 Case number 18-23537          (if known)
              Name



7.2,455    Synder, Diane, Administratrix of the    Asbestos                             COURT OF COMMON PLEAS - PHILADELPHIA
           Estate of Richard Snyder and                                                 COUNTY
           Naomi Snyder vs. A.W.
           Chesterton, Inc., et al. including
           Sears, Roebuck and Co. [53
           named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           002674                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,456    Szohr, Kenneth and Dixie aso            General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT SMALL
           Acuity v. LL&K Delivery Services,                                            CLAIMS MILWAUKEE COUNTY
           LLC; Erie Insurance Exchange;
           Sears, Roebuck and Co.; and
           Sedgwick Claims Management
           Services, Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017SC022552                                                                 821 W STATE ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MILWAUKEE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,457    Szykeruk, Henek vs. Bell Asbestos       Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Mines, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,458    Szymanski, Joseph and Alma E.           Asbestos                             THIRD JUDICIAL CIRCUIT MADISON COUNTY
           Szymanski vs. American Honda
           Motor Co., Inc. et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015L 001508                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,459    Taaffe, Thomas and Suzanne v.           Small Claims                         KING COUNTY DISTRICT COURT WA
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,454
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1482 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           175-2172                                                                    1309 114TH AVE SE 100                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BELLEVUE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,460    Taj, Makai and Shamla v. Sears         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.; Kmart;                                                     LOS ANGELES
           Northridge Fashion Ce Property
           Owner of premise located at 9301
           Tampa Av; Does 1-50, inclusive
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14K05920                                                                    210 W TEMPLE ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,461    TAKAYUKI KANEKO v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1801095002-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,462    Tamburello, Josephine v. Sears,        General Liability - Litigation
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CACE-18-008647, Division 13                                                                                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,463    Tameika Thompson v. Sears,             EEOC Claims                          NEW YORK STATE DIVISION OF HUMAN RIGHTS
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           16GB801399                                                                  55 HANSON PL 900                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,464    Tammy Stone v. Sears, Roebuck          EEOC Claims                          ARIZONA ATTORNEY GENERAL'S OFFICE CIVIL
           and Co.                                                                     RIGHTS DIVISION




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,455
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1483 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           TCRD20170392                                                                  2005 N CENTRAL AVE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHOENIX

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,465    Tanzi, Thomas vs. Asbestos               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation Ltd., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L631                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,466    Tarpley, Penny a/s/o Allstate            General Liability - Litigation       COUNTY COURT AT LAW NO 2 DENTON COUNTY
           Vehicle and Property Insurance                                                TEXAS
           Company v. Sears Roebuck and
           Co., and Lone Star Water
           Services, LLC, as Successor in
           Interest to Waller Service
           Company, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV-2018-00641                                                                 210 S WOODROW LN                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DENTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,467    Tassey, Michael Eugene v. Sears;         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Sears Auto Center; Sears Holdings                                             LOS ANGELES CENTRAL DISTRICT
           Corporation; Sears Brands, LLC;
           Sears, Roebuck and Co.; Sears
           Holdings Management Corporation;
           Sears Authorized Hometown
           Stores, LLC; Sears Grand, LLC;
           Sears Operations LLC; and Does
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC672459                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,468    Taurman Jr., Kenneth R. v. Sears         Small Claims                         CLARK COUNTY CIRCUIT COURT NO3 -SMALL
           Roebuck and Co.                                                               CLAIMS DIVISION- IN




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,456
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1484 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           10C03-1407-SC-1003                                                            501 E COURT AVE 275                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JEFFERSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,469    TAVESIA AUSTIN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,470    Taylor, Devan v. Sears, Roebuck          General Liability - Litigation       SUPERIOR COURT OF CA COUNTY OF SANTA
           and Co., Sears; Does 1 to 20                                                  CLARA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18CV337026                                                                    191 N 1ST ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN JOSE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,471    Taylor, Donald R. and Melissa            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Taylor vs. 84 Lumber Company, et                                              COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001426                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,472    Taylor, Ernest and Mary Ann vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-001109                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,457
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1485 of 1892 Case number 18-23537          (if known)
              Name



7.2,473    Taylor, Gerald E., and Patience L.      Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Taylor vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-4640                                                                      56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,474    Taylor, Jeremy Todd v. Sears,           Small Claims                         MAGISTRATE COURT OF COLQUITT COUNTY GA
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-944CS                                                                     155 S FIRST ST 110                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        COLQUITT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,475    Taylor, Jr., George E. and Taylor,      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Mildred E., his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000178                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,476    Taylor, Rae and Dianne Taylor vs.       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           4520 Corp. Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001292                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,477    Taylor, Tim and Shelby Taylor vs.       Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,458
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1486 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N13C04382ASB                                                                   500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,478    Teaver, Diane, Individually and as        Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Special Administrator of the Estate                                            MADISON COUNTY
           of Francesco Marino, Deceased vs.
           A.P. Green Industries, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           02-L-720                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,479    Tejeda, Bertha aso American               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Reliable Insurance Company v.                                                  ORANGE
           BSH Home Appliances
           Corporation; Sears, Roebuck and
           Co.; and Does 1-25, inclusive
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           30-2017-00959976-CU-PO-CJC                                                     700 W CIVIC CENTER DR                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SANTA ANA                       CA      92701

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,480    Telano, Luther E. vs Albany               Asbestos                             PARISH OF OUACHITA 4TH JUDICIAL DISTRICT
           International Corporation, et al.                                              COURT
           Asbestos defendants including
           Sears, Roebuck and Co. [47]
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           05-1857                                                                        300 ST JOHN STREET                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MONROE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,481    Teller, Janet v. Sears Roebuck &          Small Claims                         SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Co.                                                                            RIVERSIDE
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           HES1800535                                                                     265 N BROADWAY                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BLYTHE                          CA      92225

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,459
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1487 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,482    Tello, Mayhua v. Sears Holding         General Liability - Litigation
           Corporation; Sears, Roebuck &
           Company; John Doe 1-10; XYZ
           Corp. 1-10
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           BER-L-004929-17                                                                                                                  q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,483    Terino, Michael vs. 84 Lumber          Asbestos                             IN THE SUPREME COURT OF THE STATE OF
           Company et al. asbestos                                                     NEW YORK COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co. (39 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           03-115075                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,484    Terry Butler v. Sears, Roebuck and     EEOC Claims
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           551201401108                                                                                                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,485    TERRY HAGER v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1607255056-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,486    TERRY OSBORN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,460
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1488 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,487    TERRY WILLIAMS v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1808275041-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,488    Tessitore, Alfred and Jeraldine         Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Tessitore vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC131606                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,489    Tewell, Amy aso California Capital      General Liability - Litigation       SAN LUIS OBISPO SUPERIOR COURT
           Insurance Co. v. Jerry's
           Mechanical, Inc.; Sears Roebuck &
           Co.; and Does 1-50
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CVP-0306                                                                   1050 MONTEREY ST                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN LUIS OBISPO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,490    THARASA THOMPSON v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13WC21836                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,491    The estate of Juan Benitez,             General Liability - Litigation
           deceased; Conce Benitez; David
           Benitez; and Glori Bella Benitez,
           individually, as personal
           representatives of The Estate of
           Juan Benitez, deceased; and on
           behalf of all wrongful death
           beneficiaries v. Sears, Roebuck
           and Co




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,461
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1489 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13-00115                                                                                                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,492    The People of the State of             Regulatory                           SUPERIOR COURT LOS ANGELES COUNTY CA
           California v. 01 Sears Roebuck &
           Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           8WV02436-01                                                                 600 SOUTH COMMONWEALTH AVENUE 800                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,493    The People of the State of                                                  SUPERIOR COURT OF THE STATE OF
           California v. Sears, Roebuck and                                            CALIFORNIA
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           BC 643039                                                                   9355 BURTON WAY                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BEVERLY HILLS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,494    THEFT-Rich, Christine L. v. Sears,     General Liability - Litigation       STATE OF NEW YORK SUPREME COURT
           Roebuck and Company; Rotterdam                                              COUNTY OF SCHNECTADY
           Police Department; and Town of
           Rotterdam
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2014-1034                                                                   612 STATE ST                                         q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SCHENECTADY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,495    THEFT-Socorro, Abdo v. Sears,          General Liability - Litigation       IN THE CIRCUIT COURT OF THE ELEVENTH
           Roebuck and Co.                                                             JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                                                                       COUNTY FLORIDA
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17-5573 CA 01                                                               175 NW 1ST AVE                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MIAMI                           FL      33128

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,496    Theno, Frank and Florence Theno        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Owens Illinois, Inc., et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,462
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1490 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           120400933                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,497    Theobald, Peggy Sue and Jerry            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Theobald vs. 4520 Corp., Inc., et                                             COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1896                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,498    Theriault, Marguerite, individually      Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           and as Administratrix for the Estate
           of Carl Theriault, deceased vs.
           American Biltrite, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N16C-06-128 ASB                                                               500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,499    THOMAS MURPHY v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,500    Thomas, Angela v. Kmart                  General Liability - Litigation       IN THE PORTER CIRCUIT SUPERIOR COURT
           Corporation; Sears Holdings
           Corporation; Sears Roeubuck and
           Co.; Sears Holdings Management
           Corp.; Kellermeyer Bergensons
           Services, LLC; and Urschel
           Development Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           64D05-1704-CT-3708                                                            3560 WILLOWCREEK RD                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PORTAGE                         IN      46368

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,463
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1491 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,501    Thomas, Danny and Mary Thomas,           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. 4520 Corp, Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15L355                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,502    Thomas, James and Beverly                Asbestos                             CIRCUIT COURT COOK COUNTY
           Thomas vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L007066                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,503    Thomas, Jeff v. Sears, Roebuck           Small Claims                         JUSTICE COURT PRECINCT 1-2 DALLAS COUNTY
           and Co.                                                                       TX
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           JS18-00160K                                                                   107 TEXAS ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LANCASTER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,504    Thomas, Lionel S. vs. A.P. Green         Asbestos                             IN THE 20TH JUDICIAL CIRCUIT COURT COUNTY
           Industries, Inc., et al. asbestos                                             OF ST CLAIR
           defendants including Sears,
           Reobuck and Co. (72 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           01-L-695                                                                      ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BELLEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,505    Thomas, Lynda S. and James A.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Thomas vs. Allied Manufacturing                                               COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,464
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1492 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12L1883                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,506    Thomas, Otis C. Jr., and Carol vs.      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-0-000175                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,507    Thomas, Robert L. vs. John              Asbestos                             UNKNOWN
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000455                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,508    Thomas, Robert, and Mark                Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           Granato and Barbara Granato vs.                                              COUNTY
           BASF Catalysts, LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L58                                                                        115 E WASHINGTON STREET ROOM 102                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,509    Thomas, Ronald and Sandra               Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Thomas vs. A.O. Smith
           Corporation et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,465
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1493 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,510    Thomas, Ronald D. and Linda                Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Thomas, his wife vs. John
           Crane-Houdaille, Inc., et al
           asbestos defendants including
           Sears, Roebuck and Co. (60
           named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X05000213                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,511    Thomas, Samuel J. vs. John                 Asbestos
           Crane-Houdaille, Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X05000705                                                                                                                          q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,512    Thomas, Teddy and Judy Thomas,             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife, vs. 4520 Corp., Inc., et al.,                                         COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L001249                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,513    Thomas, william G. Jr. and                 Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Margaret vs. Owens-Illinois Glass
           Co. et al. asbestos defendants
           including Sears, Roebuck and Co.
           (48 named defendants).
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24-X-03-000973                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,514    Thomas, William v. Sears,                  General Liability - Litigation       IN THE DISTRICT COURT IN AND FOR TULSA
           Roebuck & Co.                                                                   COUNTY STATE OF OKLAHOMA




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,466
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1494 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CJ-2017-00473                                                                500 SOUTH DENVER AVE W                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TULSA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,515    Thompson, Alfred vs. Quigley            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (56 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000580                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,516    Thompson, Dan Clayton vs. John          Asbestos                             SUPERIOR COURT ALAMEDA COUNTY
           Crane, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RG17855814                                                                   1225 FALLON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OAKLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,517    Thompson, Daniel, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Pamela Odom, Deceased
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L274                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,518    Thompson, Jr.; William H. and           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Janet Thompson, his wife vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,467
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1495 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X12000642                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,519    Thompson, Kenneth C. v. Sears          Small Claims                         STATE OF NEW YORK COUNTY OF
           Auto Center                                                                 WESTCHESTER CITY COURT OF WHITE PLAINS
                                                                                       SMALL CLAIM PART
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           SC-000094-17/WP                                                             77 S LEXINGTON AVE                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WHITE PLAINS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,520    Thompson, Leonard and Peggy vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000370                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,521    Thompson, Paul vs. 84 Lumber           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L000118                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,522    Thompson, Shirley G. aso New           General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           York Central Mutual Fire Insurance                                          COUNTY OF ERIE
           Company v. Electrolux Home
           Products, Inc.; and Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           811053/2018                                                                 5 DELAWARE AVE                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BUFFALO                         NY      14202

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,468
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1496 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,523    Thomson, Eugenia a/s/o New              General Liability - Litigation
           Jersey Manufacturers Insurance
           Company v. Sears Roebuck and
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-C-2487                                                                                                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,524    Thornton, Charlie and Debra             Asbestos                             UNKNOWN
           Thornton, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000456                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,525    Thornton, Gary and Janet                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Thornton, his wife vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12001145                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,526    Thornton, Sue M. and Russell            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Wayne Thornton vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N12C05015ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,527    Tibbetts, Teri Lynn, as Special         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           Stephen Tibbetts vs. A.O. Smith
           Corporation, et al, asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,469
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1497 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L698                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,528    Tidman, Robert and Adele Tidman         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Atlantic Richfield Company, et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           151001853                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,529    Tidwell, Andrew individually and on     Federal                              UNITED STATES DISTRICT COURT WESTERN
           behalf of all others similiarly                                              DISTRICT OF LOUISIANA
           situated v. Sears Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV05-1300S                                                                   300 FANNIN ST 1167                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SHREVEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,530    Tie, John H. and Marylin Tie vs.        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           ABB, Inc., et al., asbestos                                                  NEW YORK
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190483/2013                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,531    Tietjen, Sr. John H. and Betty Anne     Asbestos                             SUPERIOR COURT OF NEW JERSEY LAW
           vs. Ace Hardware., et al., asbestos                                          DIVISION -MIDDLESEX COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,470
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1498 of 1892 Case number 18-23537          (if known)
              Name



7.2,532    Tietjen, Sr.; John H. and Betty          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Anne Tietjen, h/w vs. Georgia                                                 COUNTY
           Pacific, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170900055                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,533    TIFFANY COOK v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,534    Tighe, Bernard and Patricia Tighe        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Air and Liquid Systems Corp.,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151202230                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,535    Tighe, Patricia vs. Air and Liquid       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Systems Corp., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           180801092                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,536    Tilghman, Cornell Sr., and Mary J.       Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Tilghman his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000130                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,471
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1499 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,537    Tilghman, Kelly, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Betty Jo Kuter, Deceased vs.
           Akzo Nobel, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000902                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,538    Tirrell-Wysocki, David E., Personal      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Eugene J. Wysocki, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000439                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,539    Tishchuk, Yevdokya and Viktor v.         General Liability - Litigation       IN THE SUPERIOR COURT OF WASHINGTON FOR
           Sears, Roebuck, & Co.; John Doe                                               KING COUNTY
           Service Technician
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-2-13687-3KNT                                                               516 3RD AVE                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SEATTLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,540    Todd, Wayne D. and Todd,                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Kathleen M. vs Quigley Company,
           Inc., et al asbestos defendants
           including Sears, Roebuck and Co.
           (46 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000178                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,541    Toelk, Richard C. v. Sears,              General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Roebuck & Co.; Kmart Corporation;                                             DIVISION ATLANTIC COUNTY
           Sears Brands, LLC; Sears Holding,
           Corporation; and John Doe I-XX




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,472
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1500 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ATL-L-630-16                                                                 1201 BACHARACH BLVD                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ATLANTIC CITY                   NJ      08401

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,542    Togashi, Kaipz E. v. Sears,             Employment                           HI DEPARTMENT OF LABOR AND INDUSTRIAL
           Roebuck and Co.                                                              RELATIONS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        4280 TELEGRAPH RD                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMFIELD HILLS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,543    Tokarski, Albert vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000315                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,544    Tolbert, Robert and Mary Jo vs.         Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           A.O. Smith Corporation et al.                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (103
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV-04-522430                                                                 1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,545    Toll, Phyllisann and William vs.        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Abex Corporation, et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,546    TOM KALYVAS v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,473
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1501 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           15WC30701                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,547    ?Century III Mall PA LLC, vs Sears                                          THE WESTERN DISTRICT OF PENNSYLVANIA
           Roeburck and CO.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2:16-cv-01839-LPL                                                           700 GRANT ST 3110                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PITTSBURGH

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,548    ?Sears Roebuck and CO., vs                                                  UNKNOWN
           Century III Mall PA, LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,549    ?Thomas Keller, Jr. vs. Radiator       Product Liability                    ORLEANS CIVIL DISTRICT COURT PARISH OF
           Specialty Company, Harry's                                                  ORLEANS LA
           Hardware, Inc. F/K/A Harry's Ace
           Hardware Westbank, Inc., Helm
           Paint and Supply Inc.; Shell Oil
           Company; W.M. Barr & Company,
           Inc.; Sears, Roebuck, and Co.;
           Exxon Mobil Corporation and
           Liberty Mu
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           20185897                                                                    421 LOYOLA AVE 402                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW ORLEANS                     LA      70112

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,550    (ADA) Cabrera, Gabriela v. Sears,      Real Estate                          SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co. and Does 1-20                                               LOS ANGELES
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           BC721509                                                                    210 W TEMPLE ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,551    (ADA) Castillo, Rebecca v. Sears,      Federal                              USDC NORTHERN DISTRICT OF IL EASTERN
           Roebuck and Co.                                                             DIVISION


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,474
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1502 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1:17-cv-05286                                                                219 SOUTH DEARBORN ST                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO                         IL      60604

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,552    (ADA) Giannone, Paula v. SVAP           Federal                              UNITED STATE DISTRICT COURT SOUTHERN
           Pompano Citi Centre II, L.P.; and                                            DISTRICT OF FLORIDA
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           0:18-cv-60962-XXXX                                                           400 N MIAMI AVE                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIAMI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,553    (ADA) Lee, Michele v. Sears,            Federal                              UNITED STATES DISTRICT COURT FOR THE
           Roebuck and Co., et al                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18cv01920 MMA NLS                                                            333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,554    (ADA) Longhini, Doug v. Valley          Federal                              USDC EASTERN DISTRICT OF NY
           Stream Green Acres, LLC and
           Sears, Roebuck and Company
           [Sears #01924]
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2:17-cv-05103-SJF-SIL                                                        225 CADMAN PLAZA E                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BROOKLYN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,555    (ADA) Moralez, Francisca v. Sears,      Federal                              UNITED STATES DISTRICT COURT NORTHERN
           Roebuck and Co. dba Sears Auto                                               DISTRICT OF CALIFORNIA
           Center
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3:17-cv-06426-MEJ                                                            450 GOLDEN GATE AVE                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN FRANCISCO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,556    (DOL) E-Verify Audit #2265              Employment                           TN DEPT OF LABOR WORKFORCE
           (Johnson City, TN) - Request for                                             DEVELOPMENT
           Work Authorization Documents.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,475
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1503 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           Johnson City, TN #2265 RFI                                                     220 FRENCH LANDING DR                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NASHVILLE                       TN      37243

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,557    (TCPA) Rothbaum, Garry v. Sears           Federal                              IN THE UNITED STATES DISTRICT COURT FOR
           Roebuck & Co.                                                                  THE EASTERN DISTRICT OF NEW YORK
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2:17-cv-06852                                                                  225 CADMAN PLAZA E                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BROOKLYN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,558    216 W Third Condo Association             General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           a/s/o Paramount Insurance                                                      DIVISION CVIL PART CAPE MAY COUNTY
           Company v. Sears, Roebuck, &
           Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CPM-L-279-18                                                                   9 N MAIN ST CAPE MAY COURT HOUSE                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street



                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,559    233 S. Wacker, LLC, a limited             Real Estate                          COOK COUNTY CIRCUIT COURT COUNTY
           liability company v. Sears,                                                    DEPARTMENT CHANCERY DIVISION IL
           Roebuck and Co., and Sears
           Holding Corporation, a corporation
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           10CH42462                                                                      50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO                         IL      60602

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,560    Aar, Abdimallik v. Sears, Roebuck         Small Claims                         KING COUNTY - WEST DIVISION - SEATTLE -
           and Co.                                                                        DISTRICT COURT WA
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           185-00251                                                                      7300 N SHEPHERD DR                                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HOUSTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,561    Aaron, Roger D. et al. vs. Albany         Asbestos                             IN THE 19TH JUDICIAL COURT EAST BATON
           International Airport et al. asbestos                                          ROUGE PARISH
           defendants including Sears,
           Roebuck and Co. (76 named
           defendants)


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,476
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1504 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           521368                                                                         300 NORTH BLVD                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BATON ROUGE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,562    Abbatiello, Linda et ux. v. Allied        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Corporation, et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co. (35 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           000837                                                                         PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,563    Abbatiello, Louis and Anna                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Abbatiello, h/w vs. Georgia Pacific,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           151200448                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,564    Abbott, Annette v. Sears, Roebuck         General Liability - Litigation       IN THE DISTRICT COURT IN AND FOR TULSA
           and Company                                                                    COUNTY STATE OF OKLAHOMA
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CJ-2017-04284                                                                  500 SOUTH DENVER AVE W TULSA                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          OK                              OK      74103

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,565    Abbott, Mary Ellen v. Sears,                                                   SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.                                                                SAN DIEGO
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           37-2008-00006564-SC-SC-CTL                                                     1100 UNION ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,566    Abdeldeen, Nick; as father and            General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           next best friend of Zena                                                       ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Abdeldeen, minor v. Sears
           Roebuck and Company


Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,477
             18-23537-rdd                  Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1505 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L009218                                                                  50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO                         IL      60602

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,567    ABDELLATIF GHEYOUB v. Sears,             Workers' Compensation               UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,568    Abramovich, Victor and Maya              Asbestos                            COURT OF COMMON PLEAS CUYAHOGA
           Abramovich vs. A.O. Smith                                                    COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV17879967                                                                   1200 ONTARIO ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,569    Abramson, Lawrence v. Sears,             Small Claims                        SUPERIOR COURT OF CA COUNTY OF PLACER
           Roebuck and Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RSC0023606                                                                   101 MAPLE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        AUBURN

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,570    Abreu, Marcia Ann, Individually and      Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           as Personal Representative of the                                            COUNTY
           Estate of Cary Truman Hartzog,
           Deceased vs. A.W. Chesterton,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L1698                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,478
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1506 of 1892 Case number 18-23537          (if known)
              Name



7.2,571    Abshire, Glenn D., vs. John              Asbestos                             BALTIMORE CITY -CIRCUIT COURT MD
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000515                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,572    Acker, John and Marion v. Sears,         General Liability - Litigation       DISTRICT COURT CLARK COUNTY NEVADA
           Roebuck and Co.; Union Plumbing
           Company; Does 1-30; Roes 1-30,
           inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           A-16-742877-C                                                                 333 S LAS VEGAS BLVD                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LAS VEGAS                       NV      89101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,573    Adam Christensen, Timothy                Privacy                              MASSACHUSETTS GENERAL LAW
           Alberts, Erin Alberts, individually
           and on behalf of themselves and
           others similarly situated vs. Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         1 COURTHOUSE WAY                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BOSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,574    Adams and Garth, Incorporated v.         Small Claims                         CHARLOTTESVILLE CITY GENERAL DISTRICT
           Sears, Roebuck and Co                                                         COURT VA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           GV1800219900                                                                  606 E MARKET ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHARLOTTESVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,575    Adams, Rhoda v. Sears, Roebuck           General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           & Co.                                                                         NORTHERN DISTRICT OF OKLAHOMA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CJ2016-04472                                                                  333 W 4TH ST 411                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TULSA

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,479
             18-23537-rdd                  Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                  Pg 1507 of 1892 Case number 18-23537        (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,576    Adams, Scott A., Executor of the          Asbestos                             UNKNOWN
           Estate of Harold E. Adams, Jr., vs.
           Honeywell International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2842                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,577    ADEL BASSIL v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,578    Adler, John W. and Elaine Adler           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. 3M Company, et al., asbestos                                               NEW YORK
           defendants including Sears Holding
           Co. Individually and for Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190392/12                                                                      60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,579    Adrian Nava, indiviudally and on          Tax                                  COOK COUNTY CIRCUIT COURT COUNTY
           behalf of all others similarly                                                 DEPARTMENT CHANCERY DIVISION IL
           situated, v. Sears, Roebuck and
           Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           Unreadable                                                                     50 W WASHINGTON ST 80                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO                         IL      60602

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,580    ADRIENNE ARMSTRONG v.                     Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,480
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                              Pg 1508 of 1892 Case number 18-23537          (if known)
                 Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,581    Agneda Tenorio v. Sears, Roebuck          General Liability - Litigation       251ST JUDICIAL DISTRICT COURT POTTER
           and Co.                                                                        COUNTY TX
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           107703-C-CV                                                                    500 S FILLMORE ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          AMARILLO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,582    Agreement and Amendment for               Real Estate
           Reciprocal Construction Easement
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           n/a                                                                                                                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street



                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,583    Agrelo-Lijo, Ramon and Maria              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Agrelo vs. American Biltrite Inc., et                                          NEW YORK
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190242/2017                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,584    Aguayo, Elia v. Sears, Roebuck            Small Claims                         STATE OF WISCONSIN CIRCUIT COURT -
           and Co.                                                                        MILWAUKEE COUNTY COURTHOUSE
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018SC007504                                                                   821 W STATE ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MILWAUKEE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,585    Ahern, David and Diane Ahern vs.          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,481
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1509 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC150892                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,586    Ahern-Grundland, Adrianne,               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Special                                                   COUNTY
           Administrator of the Estate of Barry
           Grundland, Deceased vs. Ace
           Hardware Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001431                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,587    AIDA GIRGIS v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ3837472                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,588    Al Carey v. Sears Holdings               Small Claims                         SUPERIOR COURT OF CALIFORNIA - PLACER
           Management Corporation; Sears                                                 COUNTY-ROSEVILLE
           Roebuck & Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RSC0024711                                                                    10820 JUSTICE CENTER DR                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROSEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,589    Alan Parrino v. Sears, Roebuck           EEOC Claims                          BUFFALO AREA OFFICE
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           525201700402                                                                  130 S ELMWOOD AVE SUITE 601                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BUFFALO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,482
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1510 of 1892 Case number 18-23537          (if known)
              Name



7.2,590    Albee, Francine, as Executrix for       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           the Estate of Rachael C. Beretta                                             COUNTY
           vs. Owens Illinois, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           160700534                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,591    ALBERT JR RIBUCA v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,592    Albert Shoberg v. Sears, Roebuck        Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20060409181-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,593    Albin, Robert and Kathleen Albin        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products                                                NEW YORK
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190007/2017                                                                  60 CENTRE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,594    Albrecht, William and Doris vs.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Reobuck and Co. (50
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-03-001025                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,483
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1511 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,595    Albright, Raymond C. vs. A.W.           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20164345                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,596    ALEJANDRA YANEZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,597    Alejandro, Roy v. Sears Roebuck         General Liability - Litigation       ARAPAHOE COUNTY DISTRICT COURT
           and Corp; and Sears Holdings
           Corp
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017 CV                                                                      7325 S POTOMAC ST 100                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CENTENNIAL                      CO      80112

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,598    Aleksandra Mastro v. Sears,             EEOC Claims                          UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           540201802845                                                                 333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,599    Alexander J. de Markoff. v. Sears,      Small Claims                         TULARE COUNTY - SUPERIOR COURT - VISALIA
           Roebuck and Co.                                                              CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           055580                                                                       221 S MOONEY BLVD 209                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VISALIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,600    ALEXANDER SILVER v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,484
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1512 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA       92101

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,601    Alexander, Catherine M. v. Sears        Customer                             STATE OF MICHIGAN 70TH DISTRICT COURT
           Holding Management Corporation;                                              FOR THE COUNTY OF SAGINAW
           and Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           18-3512-GC                                                                   111 S MICHIGAN AVE                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        SAGINAW                         MICHIGAN 48602

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,602    Alexander, Herbert T. and Laura         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (48
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           24-X-000228                                                                  100 N CALVERT ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,603    Alexander, Vernon vs. Quilgey           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (56 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           24X04000652                                                                  100 N CALVERT ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,604    Alfonso Ayala v. Sears, Roebuck         EEOC Claims
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           50838                                                                                                                              q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street



                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,605    Alger, Harry v. Sears, Roebuck and      Employment                           CONNECTICUT DEPRATMENT OF LABOR WAGE
           Co.                                                                          AND WORKPLACE STANDARDS DIVISION


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,485
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1513 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           132910                                                                        4280 TELEGRAPH RD                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BLOOMFIELD HILLS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,606    ALI HUSAINI v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1801045001-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,607    Ali, Adam; an infant by his father       General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and natural guardian Walid Ali; and
           Walid Ali, individually v. Sears; and
           Sears Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           101868/2012                                                                   400 CARLETON AVE CENTRAL ISLIP                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11722

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,608    Alimo, Vincent vs. Union Carbide         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000565                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,609    Aliotta, Patricia vs. Azko Nobel         Asbestos                             17TH JUDICIAL CIRCUIT COURT BROWARD
           Paints LLC, et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CACE16016056                                                                  201 SE 6TH ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FORT LAUDERDALE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,610    Alleged Telemarketing Violation -                                             UNKNOWN
           Martha Schick




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,486
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1514 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,611    Allen Herrington v. Sears, Roebuck      EEOC Claims                          HOUSTON DISTRICT OFFICE
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           460201603829                                                                 MICKEY LELAND BUILDING                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        1919 SMITH ST

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,612    Allen, Karen and Allen, L. Edward,      General Liability - Litigation       STATE OF NEW YORK SUPREME COURT :
           III, her spouse v. Pyramid Walden                                            COUNTY OF ERIE
           Company, LP; Pyramid
           Management Group, LLC; Walden
           Galleria LLC; Walden Galleria
           Holdings, Inc.; Sears, Roebuck and
           Co.; Sears Holdings Management
           Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           802037/2016                                                                  25 DELAWARE AVE                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BUFFALO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,613    Allen, Nisha v. Sears, Roebuck &        General Liability - Litigation       IN THE JUSTICE COURT OF HARRIS COUNTY
           Co.; and Sears Baytown #1327                                                 TEXAS PRECINCT 3 PLACE 2
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1832001998894                                                                701 W BAKER RD 101                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BAYTOWN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,614    Allen, Robert B. vs. Quigley            Asbestos                             IN THE CIRCUIT COURT FOR BALTMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (45 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000105                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,487
             18-23537-rdd                  Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                   Pg 1515 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,615    Allen, Rudolph L. and Dorothy               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Allen vs. A.O. Smith Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           PC151722                                                                         250 BENEFIT ST                                       q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            PROVIDENCE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,616    Allred, Evelyn, Individually and as         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Surviving Spouse of the late
           Thomas Allred vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                 X
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           PC20176109                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            PROVIDENCE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,617    Alne, Sandra and John Alne vs.              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           A.O. Smith Corporation, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           2017L000061                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            EDWARDSVILLE

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,618    Alpiste, Graciela v. Sears,                 General Liability - Litigation       IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
           Roebuck and Co.                                                                  CIRCUIT IN AND FOR MIAMI-DADE COUNTY
                                                                                            FLORIDA
                                                                                                                                                 q    Pending
           Case Number                                                                      Name

           2017-020279-CA-01                                                                175 NW 1ST AVE                                       q    On appeal

                                                                                                                                                 X
                                                                                                                                                 q    Concluded
                                                                                            Street

                                                                                            MIAMI                           FL      33128

                                                                                            City                            State   ZIP Code

           Case Title                                  Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,619    Alsikafi, Majeed vs.                        Asbestos                             19TH JUDICIAL DISTRICT COURT PARISH OF
           Taylor-Seidenbach, Inc., et al.,                                                 EAST BATON ROUGE
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,488
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1516 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C672865                                                                      300 NORTH BLVD                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BATON ROUGE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,620    Alsterlind, Larry aso CSAA              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                 ALAMEDA UNLIMITED JURISDICTION
           Roebuck and Co.; A&E Factory
           Service, LLC and Does 1 to 10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RG17851132                                                                   1225 FALLON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OAKLAND                         CA      94612

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,621    Alston, Lawrence and Alston, Iris       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           his wife v. John Crane-Houdaille,
           Inc. et al. including Sears, Roebuck
           and Co. (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000172                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,622    Altiero, Robert and Joann Altiero       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. DAP, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           181001639                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,623    Alvarez, Hector W. v. Sears,            Small Claims                         COMMONWEALTH OF VIRGINIA FAIRFAX
           Roebuck and Co.                                                              COUNTY GENERAL DISTRICT COURT
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           GV18025211-00                                                                10455 ARMSTRONG ST 100                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FAIRFAX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,624    Amanda Aquila v. Sears, Roebuck         EEOC Claims                          PHILADELPHIA DISTRICT OFFICE -
           and Co.                                                                      PHILADELPHIA PA




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,489
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1517 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                           q    Pending
           Case Number                                                                Name

           846201727947                                                               3 S PENN SQUARE                                      q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      PHILADELPHIA                    PA      19107

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,625    AMANDA BUCKMAN v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           ADJ98997750                                                                333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,626    AMBREA BANKS v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           2017-197-2                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO                       CA      92101

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,627    Ambrosio, John v. Sears, Roebuck      Small Claims                         SUPERIOR COURT OF NJ PASSAIC COUNTY NJ
           and Co.
                                                                                                                                           q    Pending
           Case Number                                                                Name

           PAS-SC000-121-17                                                           77 HAMILTON ST                                       q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      PATERSON

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,628    Deshields, Warren aso                 General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Philadelphia Contributionship                                              DIVISION CUMBERLAND COUNTY
           Insurance Company v. LG
           Electronics USA, Inc.; Sears,
           Roebuck & Company; John Does
           1-10; and ABC Corps. 1-10
                                                                                                                                           q    Pending
           Case Number                                                                Name

           CUM-L-0044-17                                                              60 W BROAD ST                                        q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      BRIDGETON                       NJ      08302

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,629    Robertson, Sarah v. Sears,            General Liability - Litigation       IN THE CIRCUIT COURT OF THE COUNTY OF
           Roebuck and Co.; A & E Factory                                             HENRICO
           Service, LLC; and Marvin Maddox
           aka Melvin Maddox




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,490
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1518 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           087cl17001830-00                                                             4301 E PARHAM RD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        RICHMOND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,630    Amendolara, Benedict and Sylvia         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           v. Sears, Roebuck and Co.; MXD                                               LOS ANGELES
           Group, Inc.; US Point to Point
           Delivery LLC
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17VESC08095                                                                  210 W TEMPLE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,631    Ament, Richard A. and Patricia          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Ament, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000377                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,632    Ammons, Thomas vs.                      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Borg-Warner Corporation, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000972                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,633    Amos, Robert Lynn and Jurlyne           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Amos vs. Air & Liquid Systems                                                COUNTY
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001225                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,491
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1519 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,634    ANAISE VELAZQUEZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16WC30565                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,635    Anbuhl, Dala J. v. Jennifer              Small Claims                         CIRCUIT COURT OF MONROE COUNTY ALABAMA
           Rowell; ALR Enterprises, LLC;
           Sears, Roebuck and Company
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           51-SM-2017-000117.00                                                          65 N ALABAMA AVE                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MONROEVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,636    Andersen, Gordon vs. 3M                  Asbestos                             SUPERIOR COURT SAN FRANCISCO COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CGC17276636                                                                   400 MCALLISTER ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN FRANCISCO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,637    Anderson, Allen and Pam                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Anderson vs. A.O. Smith                                                       COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001532                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,638    Anderson, Charles vs. 3M                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                     COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,492
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1520 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           2017L000525                                                                   155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,639    Anderson, Herman and Donna               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Anderson, Individually and as                                                 NEW YORK
           Husband and Wife vs. Advance
           Auto Parts Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           1900852015                                                                    60 CENTRE ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,640    Andes et al v. Sears, Roebuck and        Asbestos                             COMMON PLEAS COURT LUZERNE COUNTY PA
           Co. et al                                                                     4109C1993 STATE
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

                                                                                         200 N RIVER ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         WILKES-BARRE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,641    Andracchio, Federico and Carmela         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Quigley Company Inc.,
           et al. asbestos defendants
           including Sears, Reobuck and Co.
           (45 named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           24-X-000221                                                                   100 N CALVERT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,642    Andrade, Maria v. Sears, Roebuck         General Liability - Litigation       IN THE STATE COURT OF GWINNETT COUNTY
           and Co.; Tim Lewis; and John                                                  STATE OF GEORGIA
           Does Nos 1-10
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           C-05751-6                                                                     75 LANGLEY DR                                          q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         LAWRENCEVILLE                   GEORGIA   30046

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,493
             18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1521 of 1892 Case number 18-23537          (if known)
               Name



7.2,643    Frame, Verna, as Personal                  Asbestos                             SUPEIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           John Frame, and Verna Frame
           Individually vs. Alcoa, Inc., et al,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N13C09190ASB                                                                    500 NORTH KING STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,644    FRANCES JENSON v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,645    Francis, Annabelle and John v.             General Liability - Litigation       15TH JUDICIAL DISTRICT COURT LAFAYETTE
           Sears Roebuck and Co.; Sedgwick                                                 PARISH LOUISIANA
           Claims Services, Inc.; and XYZ
           Elevators
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           C20166207 B                                                                     800 S BUCHANAN ST                                    q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LAFAYETTE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,646    FRANCISCO GOMEZ v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,647    FRANCISCO RODRIGUEZ v.                     Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,494
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1522 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,648    Frank, Ann T., as Personal               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Representative of the Estate of
           Danny Dee Cornett vs. AII
           Acquisitions, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC123845                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,649    Frank, Sheila v. Sears, Roebuck          General Liability - Litigation       14TH JUDICIAL DISTRICT COURT PARISH OF
           and Co.                                                                       CALCASIEU STATE OF LOUISANA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015-2203                                                                     1001 LAKESHORE DR 300                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LAKE CHARLES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,650    Frazier, Robert vs. Alcoa, Inc., et      Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C05264ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,651    Frechette, Joseph R. vs. A.O.            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Smith Corporation, et al., asbestos                                           SCHENECTADY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-1855                                                                     612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,652    Fred Peterson v. Sears, Roebuck          EEOC Claims                          ATLANTA DISTRICT OFFICE
           and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,495
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1523 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           410201702814                                                                 100 ALABAMA STREET SW SUITE 4R30                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ATLANTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,653    Frederick Nilson v. Sears, Roebuck      EEOC Claims                          PHOENIX DISTRICT OFFICE
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           540201501880                                                                 3300 N CENTRAL AVE 690                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,654    Frederick, Gregory and Frederick,       Asbestos                             IN THE COURT OF COMMON PLEAS OF
           Kathleen v Garlock Sealing et al                                             ALLEGHENY COUNTY PA
           asbestos defendants including
           Sears, Roebuck & Co. (20 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           GD 04-007555                                                                 1700 E CARSON ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PITTSBURGH

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,655    Frederick, Judith A. vs. Armstrong      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Pumps, Inc., et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L311                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,656    Frederick, P. Scott aso State Farm      General Liability - Litigation       IN THE CIRCUIT COURT FOR MONTGOMERY
           Fire and Casualty Co. v. Sears                                               COUNTY MARYLAND
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           440051-V                                                                     50 MARYLAND AVE                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                         ROCKVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,496
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1524 of 1892 Case number 18-23537          (if known)
              Name



7.2,657    Frees, Jessie v. Sears Holdings         General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Corporation; Sears, Roebuck &                                                DIVISION - ESSEX COUNTY
           Company; Sears Auto Center;
           Simon Property Group, Inc.; ABC
           Entities 1-10; John Does 1-20
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ESX-L-007933-17                                                              50 W MARKET ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEWARK                          NJ      07102

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,658    Freitas, Michael and Barbara            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Freitas vs. A.O. Smith Corporation,                                          COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L001136                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,659    Freudenhammer, Gerd Wolfgang            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. 84 Lumber, asbestos                                                      COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           100202517                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,660    Friedman, Allen and Rita Sue            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Friedman vs. A.W. Chesterton,                                                COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L833                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,661    Fross, Norma, Special                   Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           James Fross, Deceased vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,497
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1525 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L002444                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,662    Frost, Deborah and Daryl aso             General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Safeco Property and Casualty v.                                               WASHINGTON IN AND FOR THE COUNTY OF
           Sears Roebuck and Co.                                                         SPOKANE
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17200894-4                                                                    1116 W BROADWAY AVE                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SPOKANE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,663    Fulton, Wayne and Dolores Fulton         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. 84 Lumber Company, et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           130300158                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,664    Funchess, Herman Lee and                 Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Funchess, Amanda Vs. A.W.                                                     COUNTY
           Chesterton, Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482187                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,665    Funk, Emmett R. Sr. and Mildred          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. John Crane-Houdaille, Inc., et
           al. asbestos defendants including
           Sears, Roebuck and Co. (56
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,498
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1526 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24x04000939                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,666    Furguson, Dale v. Sears, Roebuck       Customer                             COUNTY COURT AT LAW NO 10 BEXAR COUNTY
           and Co.                                                                     TX
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018CV05736                                                                 100 DOLOROSA 306                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN ANTONIO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,667    Gabrel, Jerry and Miroslawa Gabrel     Asbestos                             CIRCUIT COURT COOK COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2015L005630                                                                 555 W HARRISON ST                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,668    GABRIEL RIVERA v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,669    GABRIELA GARCIA v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,670    Gacono, Jean, Executrix of the         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Jeffrey Gacono and Jean                                           COUNTY
           Gacono vs. Baltimore Ennis Land
           Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,499
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1527 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171100976                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,671    Gadson. Herman and Brenda vs.            Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000999                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,672    Gaedeke, Sandra vs. Bayer                Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Cropscience, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,673    Gage, Joe vs. A.O. Smith                 Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Corporation et al. asbestos                                                   COUNTY
           defendants including Sears,
           Reobuck and Co. (103 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV-04-522424                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,674    Gagnon, Julia, individually and as       Asbestos                             SEVENTH JUDICIAL CIRCUIT COURT VOLUSIA
           Personal Representative of the Est.                                           COUNTY
           of Richard Gagnon, dec. vs. A.O.
           Smith Water Products Co., et al.,
           asbestos defendants including
           Sears Holdings Mgmt. Corp.,
           individ and as successor in int. to
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,500
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1528 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2012 12753 C1DL                                                               101 N ALABAMA AVE                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,675    Gaides, Joseph M. and Dorothy P.         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Gaides vs. Metropolitan Life
           Insurance Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           11-1034                                                                       56 PATERSON ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,676    Gail Burns v. Sears, Roebuck and         Small Claims                         SUPERIOR COURT OF NEW JERSEY LAW
           Co.                                                                           DIVISION: SPECIAL CIVIL PART OCEAN COUNTY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           OCN-DC-007293-17                                                              118 WASHINGTON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOMS RIVER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,677    Gajdosik, Dan vs. A.W.                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-0999                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,678    GALE HARRIS v. Sears, Roebuck            Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,679    Gale, Melvin v. Whirlpool                General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Corporation and Sears Roebuck                                                 PHILADELPHIA COUNTY FIRST JUDICIAL
           and Co                                                                        DISTRICT OF PENNSYLVANIA




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,501
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1529 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           180803163                                                                    CITY HALL MARKET ST                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,680    Galford, James vs. John                 Asbestos                             CIRCUIT COURT OF MD - BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [53 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000400                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,681    Gan, Aysel C. v. Sears, Roebuck         General Liability - Litigation       SUPERIOR COURT - MONTEREY CA MONTEREY
           and Co.                                                                      COUNTY
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18SC001074                                                                   240 CHURCH ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SALINAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,682    Gansz Bobo, Elaine, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Martha Gansz, Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L194                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,683    Ganz, Jeri v. Sears Protection          Small Claims                         HOWARD COUNTY - DISTRICT COURT MD
           Company; Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           100100018322018                                                              3451 COURT HOUSE DR                                  q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ELLICOTT CITY                   MD      21043

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,684    Garcia Jr., Manuel v. Sears,            Employment                           CA DEPARTMENT OF INDUSTRIAL RELATIONS
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,502
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1530 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           05-71081 ADC                                                                  6150 VAN NUYS BLVD 105                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VAN NUYS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,685    Garcia, Laura v. Sears, Roebuck &        General Liability - Litigation       IN THE COUNTY COURT AT OF EL PASO
           Co                                                                            COUNTY TEXAS
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018DCV1017                                                                   500 E SAN ANTONIO AVE 405                            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EL PASO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,686    Garcia, Onofre Sr. et al. vs.            Asbestos                             IN THE 79TH JUDICIAL DISTRICT COURT OF JIM
           Kellogg-Brown & Root, Inc. et al.                                             WELLS COUNTY
           asbestos defendants including
           Sears, Reobuck and Co. (80
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03-05-41,446-CV                                                               200 N ALMOND ST 2                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ALICE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,687    Garcia, Patricia, Individually and as    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Sherman Frost, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000790                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,688    Garcia, Rosario R. v. Sears              General Liability - Litigation       IN THE COUNTY COURT AT LAW NO 3 NUECES
           Roebuck and Co.                                                               COUNTY TX
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-CCV-61179-3                                                              901 LEOPARD ST 703                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CORPUS CHRISTI

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,689    Garcia-Camarena, Maria v. Sears,         General Liability - Litigation       STATE OF MICHIGAN THIRD JUDICIAL CIRCUIT
           Roebuck and Co.                                                               WAYNE COUNTY


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,503
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1531 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-012994-NO                                                                2 WOODWARD AVE                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       DETROIT

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,690    Gardiner, Robert E. and Marguerite     Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. John Crane-Houdaille, Inc., et
           al. asbestos defendants including
           Sears, Roebuck and Co. (58
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000995                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,691    GARRETT WILLIAMS v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1807115059-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,692    Garrido, Ronald and Beverly aso        General Liability - Litigation       UNITED STATES DISTRICT COURT NORTHERN
           North America Insurance Company                                             DISTRICT OF CALIFORNIA EUREKA DIVISION
           v. Electrolux Home Products, Inc.;
           and Sears Roebuck & Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1:16-cv-06884 NJV                                                           1011 W WABASH AVE                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EUREKA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,693    Garringer, Jimmie and Sandra           Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Garringer vs. ABP Induction, LLC,                                           LOUIS
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1722CC11253                                                                 10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST LOUIS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,504
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1532 of 1892 Case number 18-23537          (if known)
              Name



7.2,694    Garrison, Dolores, Individually and     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Ronald E. Garrison,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000393                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,695    Garske, Bridget aso Fire Insurance      General Liability - Litigation       STATE OF MINNESOTA COUNTY OF DAKOTA
           Exchange v. Sears, Roebuck and                                               DISTRICT COURT FIRST JUDICIAL DISTRICT
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NONE                                                                         1620 S FRONTAGE RD 200                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HASTINGS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,696    GARTH INGLIS v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,697    Garvin, Kevin and Tandra Garvin         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. ABB, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L34                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,698    GARY CORNISH v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,505
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1533 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,699    GARY MORGENROTH v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           W1104085082-0001                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,700    Garza, Robert, et al., Individually        Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           and as Surviving Heirs of Ronald                                                LOUIS
           Garza, Dec. vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1522CC10908                                                                     10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,701    Gasparro, Ronald v. Sears,                 Small Claims                         CIVIL COURT OF THE CITY OF NEW YORK
           Roebuck and Co.                                                                 COUNTY OF QUEENS
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2194. SCQ 2015 1                                                                89-17 STUPHIN BOULEVARD                              q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           JAMAICA                         NY      11435

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,702    Gatian, David R. v. Sears,                 Small Claims                         CLEVELAND MUNICIPAL COURT CUYAHOGA
           Roebuck and Co.                                                                 COUNTY OH
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           (2018 CVI 001376)                                                               1200 ONTARIO ST                                      q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CLEVELAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,703    Gaudette, James v. MTD Products,           General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT PIERCE
           Inc.; Sears, Roebuck & Company;                                                 COUNTY
           ABC Insurance Company; and VA
           Medical Center
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           15CV159                                                                         414 W MAIN ST                                        q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ELLSWORTH

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,506
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1534 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,704    Gaudette, Sylvain v. Whirlpool         Warranty                             SUPERIOR COURT DISTRICT OF MONTREAL
           Corpoartion, Whirlpool Canada LP,                                           CANADA
           Whirlpool Canada Inc., Sears
           Canada Inc., Sears Canada
           Holdings Corp., Sears Roebuck &
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           500-06-000794-160                                                           1 RUE NOTRE-DAME EST BUREAU 1150                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       MONTREAL

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,705    Gaudette, Sylvian v. Sears             Real Estate                          THE SUPERIOR COURT PROVINCE OF QUEBEC
           Roebuck & Co., Sears Canada                                                 DISTRICT OF MONTREAL
           Holdings Corp., Sears Canada Inc.,
           Whirlpool Canada LP, Whirlpool
           Canada Inc., Whirlpool Corporation
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           500-06-000794-160                                                           1 RUE NOTRE-DAME EST BUREAU 1150                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       MONTREAL

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,706    Gauer, Ingrid aso State Farm           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           General Insurance v. Whirlpool                                              CALIFORNIA FOR THE COUNTY OF SANTA
           Corporation; Sears, Roebuck and                                             BARBARA ANACAPA DIVISION
           Co.; Excel Inc.; and Does 1-20,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           16CV00010                                                                   1100 ANACAPA ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       SANTA BARBARA

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,707    Gayle, Michael v. Sears Roebuck &      General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Co.; Sears Home Services; Sears                                             DIVISION: ESSEX COUNTY
           Brands, LLC; Sears Holdings,
           Corp.; Briggs & Stratton Corp.;
           ABC Corporations 1-10; and John
           Does 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           ESX-L-6632-17                                                               212 WASHINGTON ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       NEWARK                          NEW JERSEY
                                                                                                                                07102

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,507
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1535 of 1892 Case number 18-23537          (if known)
              Name



7.2,708    Gee, Leonard vs. Quigley                Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (45 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000257                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,709    Gee, Patricia, Individually and as      Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of Winford                                           COUNTY OHIO
           Gee vs. Sears, Roebuck and Co.,
           et al., asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588426                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,710    Gehner, Robert vs. Air & Liquid         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Systems Corporation, et al.,                                                 LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1722CC00615                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,711    Geiger, Margie Ann Lance v.             General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Sears, Roebuck and Co.; Primark                                              MONTGOMERY COUNTY PENNSYLVANIA
           U.S. Corporation; Primark U.S.
           Corporation; IMC Construction
           Company; Primark U.S. Corp;
           Donald P. Pipino Compnay; Ciprini
           & Werner; Sedgewick Claims
           Management Services, Inc.; and
           Simon Pro
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-12674                                                                   2 E AIRY ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NORRISTOWN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,712    Geist, William and Betty vs.            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           American Standard, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,508
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1536 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           090100418                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,713    Geiver, Dae, Individually and as           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                             COUNTY
           of Steve Daniel Geiver, Deceased
           vs. Aerco International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L000024                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,714    Gelinas, Anthony aso State Farm            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           General Insurance Company v. LG                                                 LOS ANGELES CENTRAL DISTRICT
           Electronics U.S.A., Inc.; Costco
           Wholesale Corporation; Innovel
           Solutions, Inc. a subsidiary of
           Sears, Roebuck and Co.; and Does
           2-60, [REMOVE DOE 1 - ADD
           Matthews Transportation LLC] -
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           BC635287                                                                        1945 S HILL ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LOS ANGELES                     CA      90007

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,715    GENEVA FORBS v. Sears,                     Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,716    Gennone, Richard James and                 Asbestos                             SUPREME COURT SCHENECTADY COUNTY
           Joyce E. Flood vs. A.J. Eckert
           Company, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,509
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1537 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           987/2009                                                                      612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,717    Genova, Nicholas and Benjamin            General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           aso Safeco Insurance Company of                                               CALIFORNIA IN AND FOR THE COUNTY OF SAN
           America v. Sears, Roebuck and                                                 LUIS OBISPO
           Co.; and Does 1-25, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16CVP0210                                                                     1050 MONTEREY ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN LUIS OBISPO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,718    GENOVEFA PINNICK v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ10449837                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,719    Gensler, Martha and Diane,               Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Individually and as Personal
           Representative of the Estate of
           Daniel G. Gensler, deceased vs.
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (49
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-03-001112                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,720    Geoffrey E. Whitfield vs. Sears,         Small Claims                         21ST JUDICIAL DISTRICT ST LOUIS COUNTY MO
           Roebuck and Co?
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15SL-SC00766                                                                  105 S CENTRAL AVE                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLAYTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,510
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1538 of 1892 Case number 18-23537          (if known)
              Name



7.2,721    George ?Perry and Jennifer               Small Claims                         HOWARD COUNTY - DISTRICT COURT MD
           Gallagher v. Sears, Roebuck and
           Co., Inc.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           100100052142017                                                               3451 COURT HOUSE DR                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELLICOTT CITY                   MD      21043

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,722    George, Leona, Executrix of the          Asbestos                             COURT OF COMMON PLEAS ALLEGHENY
           Estate of Peter George, Deceased                                              COUNTY
           and Leona George, in her own
           right, vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16-000238                                                                     1700 E CARSON ST                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PITTSBURGH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,723    George, Richard A. vs. A.W.              Asbestos                             IN THE SUPREME COURT OF NEW YORK
           Chesterton, Inc., et al. asbestos                                             COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co. (48 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           115544-04                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,724    George, Roy and Deanna George            Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           vs. A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC134158                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,725    GEORGEVEL RODRIGUEZ v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,511
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1539 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,726    Geraghty, Raymond M. vs. Airco          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Inc., et al., asbestos defendants                                            NEW YORK
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190149/2018                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,727    GERALD LONGO v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,728    Gerley, Jr.; Victor as Personal Rep.    Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           to the Estate of Victor Gerley, Sr.,
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           None Specified                                                               1061 MAIN ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRIDGEPORT

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,729    Germain, Fred and Yvonne                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Germain vs. Aerco International,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001561                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,730    Gertler, M.H. and Marica v. Sears,      Small Claims                         1ST PARISH COURT FOR THE PARISH OF
           Roebuck and Co.                                                              JEFFERSON LA




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,512
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1540 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           162086                                                                        924 DAVID DR                                         q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         METAIRIE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,731    Gertz, Douglas Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482188                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,732    Gerwig, Robert E. and Rita S.            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Gerwig, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000361                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,733    Getz, Michael C. vs. CBS                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170701243                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,734    Gezalyan, Silva aso State Farm           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           General Insurance Company v.                                                  CALIFORNIA FOR THE COUNTY OF LOS
           Sears, Roebuck and Co.; Whirlpool                                             ANGELES - NORTH CENTRAL DISTRICT
           Corporation; and Does 1-40,
           inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           EC066691                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,513
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1541 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,735    GGF, LLC v. Sears, Roebuck and           Real Estate                          SUPERIOR COURT OF LOS ANGELES COUNTY
           Co., a New York corporation; and                                              CENTRAL DISTRICT
           DOES 1 through 10, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC698785                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,736    GGF, LLC vs. Sears, Roebuck and          Real Estate                          LOS ANGELES COUNTY - SUPERIOR COURT -
           Co. a New York corporation; and                                               HILL STREET CA
           Does 1-10, inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC698785                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,737    Giacomazzi, Brian, Individually and      Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           as Special Administrator of the
           Estate of William Giacomazzi,
           Deceased vs. Advance Auto Parts,
           Inc., et al, asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000877                                                                   BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREENVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,738    Giangrosso, Johnny and Alberta           Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Giangrosso, Individually and as                                               ERIE
           Husband and Wife vs. Advance
           Auto Parts Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           806997/2016                                                                   25 DELAWARE AVENUE                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BUFFALO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,739    Gibson, Cassandra vs. Advance            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Auto Parts, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,514
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1542 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001361                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,740    Gier, Jerome vs. Honeywell                Asbestos                             COURT OF COMMON PLEAS OF PHILADELPHIA
           International, Inc. et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           00943                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,741    Gilbert, Ernest vs. Air & Liquid          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Systems Corporation, et al.,                                                   NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190198/2015                                                                    60 CENTRE ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,742    GILBERTO CERDA v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,743    GILBERTO MARTINEZ SR v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,744    GILBERTO NARES v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,515
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1543 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           ADJ7062574                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,745    Gilley, Lydia I., Personal               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Thurman H. Gilley, et al, vs. Union
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000542                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,746    Gimbel, Colleen, Individually and        Asbestos                             UNKNOWN
           as Special Administrator of the
           Estate of Si Gimbel, Deceased vs.
           3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L001169                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,747    GINA KEITH v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,748    Ginnis, Eleftgrios Vs. A.W.              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482189                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,516
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1544 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,749    Giovanni, Janice and Jim Giovanni,         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           her husband vs. Advance Auto                                                    LOUIS
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1522CC11119                                                                     10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,750    Girard, Pauline, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator for the Estate                                            COUNTY
           of George J. Girard, Jr. deceased
           vs. Air & Liquid Systems Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000551                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,751    Girdey, Beverley v. Sears,                 General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co.                                                                 COUNTY OF QUEENS
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           508897/2015                                                                     88-11 SUTPHIN BLVD                                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           JAMAICA                         NY      11435

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,752    Girdis, Joyce, Special                     Asbestos                             CIRCUIT COURT COOK COUNTY
           Administrator of the Estate of
           James J. Girdis, Deceased vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L009127                                                                     555 W HARRISON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           CHICAGO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,517
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1545 of 1892 Case number 18-23537          (if known)
              Name



7.2,753    Gissendanner, Minnie, as Personal        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Wash Gissendanner, and Minnie
           Gissendanner Individually vs. Akzo
           Nobel Paints LLC., et al, asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C08285ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,754    Giua, John R. v. Sears, Roebuck,         Small Claims                         MASSILLON MUNICIPAL COURT STARK COUNTY
           and Co.                                                                       OH
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-CVI-1003                                                                 720 9TH ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SACRAMENTO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,755    Given, Karen E., Individually and        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           as Executor to the Estate of James
           Given, Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N14C02209ASB                                                                  500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,756    Gjorgjeski, Ruzica, Individually and     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Petar Vidojevski,
           Deceased vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001627                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,757    Gladu, Donald E. and Patricia            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Gladu vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,518
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1546 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20151230                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,758    Glantz, Eve, Administratrix of the      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Joyce Ann Thompson,                                                COUNTY
           Deceased, vs. BorgWarner Morse
           Tec, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           000154                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,759    Glasgow, Eileen v. Sears Roebuck        General Liability - Litigation       IN THE COMMON PLEAS COURT OF HAMILTON
           and Co.                                                                      COUNTY OHIO
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           A 1701632                                                                    1000 MAIN ST 315                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CINCINNATI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,760    Glaude, Gilles and Claudette            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Glaude vs 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20175185                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,761    Glenn St.Romain v. Sears,               EEOC Claims                          UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           461201800238                                                                 333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,762    Gloria Terrazas v. Sears, Roebuck       EEOC Claims                          UNKNOWN
           and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,519
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1547 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           846201137011                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,763    Glover, Emma, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Clarence Raymond Glover,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001179                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,764    Gloyne, Gary, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Kathleen Gloyne, and Gary Gloyne,
           Individually vs. Ace Hardware
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C09059ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,765    Godfrey, Billy vs. Advance Auto         Asbestos                             UNKNOWN
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1822CC11210                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,766    Godsey, Mary Ann, Individually and      Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           as Executrix of the Estate of                                                COUNTY OHIO
           William Godsey vs. Sears,
           Roebuck and Co., et al., asbestos
           defendants




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,520
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1548 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588429                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,767    Goins, Jacqueline v. Sears Holding      General Liability - Litigation       IN THE COMMON PLEAS COURT OF MUSKINGUM
           Company aka Sears Holding                                                    COUNTY OHIO
           Corporation; Sears Roebuck and
           Company; Kmart Corporation;
           Kmart Operations, L.L.C.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CC2016-0058                                                                  401 MAIN ST D                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ZANESVILLE                      OH      43701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,768    Gold, Therese v. Sears, Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.                                                                      COUNTY OF SUFFOLK
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           617429/2017                                                                  1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,769    Goldbach, Jane aso CSAA                 General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                 SANTA CLARA UNLIMITED JURISDICTION
           Roebuck and Co.; and Does 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV318399                                                                   191 N 1ST ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JOSE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,770    Golden, Ronald B. and Carol W.          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Golden, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000481                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,521
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1549 of 1892 Case number 18-23537          (if known)
              Name



7.2,771    Goldsmith, Marshall B. and Cheryl        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           A. vs. Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (46
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000196                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,772    Golie, James J. and Alma M. Golie,       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. A.W. Chesterton Company,                                              COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           120903243                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,773    Goll, Barbara, Executrix of the          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Louis T. Goll, III,                                                 COUNTY
           deceased and widow in her own
           right vs. Ace Hardware Corp., et
           al., asbestos defendants including
           Sears. Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           111003406                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,774    Golla, David v. Sears, Roebuck           General Liability - Litigation       IN THE 201ST DISTRICT COURT TRAVIS COUNTY
           and Co.; and Paul Gonzalez, Jr.                                               TEXAS
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           D-1-GN-16-000804                                                              1000 GUADALUPE 3RD FLOOR AUSTIN                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         AUSTIN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,775    Golomb, Donalee V. aso USAA              General Liability - Litigation       STATE OF RHODE ISLAND PROVIDENCE
           General Indemnity Company v.                                                  SUPERIOR COURT
           Sears, Roebuck and Co.; Sears
           Holdings Corporation and Sears
           Brands, LLC




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,522
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                             Pg 1550 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           NA                                                                           250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE                      RI      02903

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,776    Gomez, Karen, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Eleanor Ray, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000355                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,777    Gomez, Victor and Noris J. Pastor;      General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           as natural tutors and administrators                                         PARISH OF JEFFERSON STATE OF LOUISIANA
           of the estate of their minor child,
           Ema T. Gomez v. Sears, Roebuck
           and Company dba Sears Stores
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           777-144, Division L                                                          200 DERBIGNY ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA      70053

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,778    Gondar, Frank vs. A.O. Smith            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Water Products, et al., asbestos                                             NEW YORK
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190079/2015                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,779    Gonzalez, Elizabeth v. The              General Liability - Litigation       JUSTICE COURT LAS VEGAS TOWNSHIP CLARK
           Corporation Trust Company of                                                 COUNTY NEVADA
           Nevada (intended for Sears,
           Roebuck and Co.)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18A002466                                                                    200 LEWIS AVE                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAS VEGAS

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,523
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1551 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,780    Gonzalez, Guillerma, Individually        Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           and as Executrix of the Estate of                                             COUNTY OHIO
           Ramon Gonzalez vs. Sears,
           Roebuck and Co., et al., asbestos
           defendants
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV06588443                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,781    Gonzalez, Ida Michelle and Carlos,       General Liability - Litigation       IN THE DISTRICT COURT OF COLLIN COUNTY
           individually; and as next friend for                                          TEXAS
           Gabriella Gonzalez, a minor child
           v. Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           429-04971-2015                                                                2100 BLOOMDALE RD                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MCKINNEY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,782    Gonzalez, Lorraine, individually;        General Liability - Litigation       IN THE DISTRICT JUDICAL DISTRICT EL PASO
           and as mother and next friend of                                              COUNTY TEXAS
           Caleb Gonzalez, minor child v.
           Sears, Roebuck and Co.; and
           Simon Property Group (Texas),
           L.P.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016DCV1927                                                                   500 E SAN ANTONIO AVE 905                            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EL PASO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,783    Gonzalez, Maria v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; and Does 1-100                                                       LOS ANGELES
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC614902                                                                      210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,784    Gooden, James and Jane vs.               Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (58
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,524
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1552 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000612                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,785    Goodman, Angela, Individually and      Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           as Surviving Heir of the Estate of                                          LOUIS
           Dennis Goodman, Deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1822CC11368                                                                 10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST LOUIS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,786    Goodman, Wayne E. and Shirley          General Liability - Litigation       SUPERIOR COURT - MARTINEZ CA COUNTY OF
           E. v. Sears Roebuck                                                         CONTRA COSTA
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           MSC18-0790                                                                  725 COURT ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MARTINEZ

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,787    Goodnough, Clyde v. Sears              General Liability - Litigation       IN THE DISTRICT COURT OF TRAVIS COUNTY
           Holdings Management Corporation                                             TEXAS 53RD JUDICIAL DISTRICT
           and Sears, Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           D-1-GN-17-000800                                                            1000 GUADALUPE ST 507                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUSTIN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,788    Goodrich, Howard Sr. and Myra vs.      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (59
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000560                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,525
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1553 of 1892 Case number 18-23537          (if known)
              Name



7.2,789    Goolsby, David vs. John                  Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000846                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,790    Goralski, Martin W. vs John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.
           Asbestos defendants including
           Sears, Roebuck and Co. [51
           named defendants]
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000309                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,791    Moore, Timothy v. Investor's Bank;       General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           B & H Security; Dewitt Van Nest;                                              DIVISION: MONMOUTH COUNTY
           E.C.I. Roundhouse Repair, Inc.;
           Dan Niro Plumbing & Heating
           Contractors, LLC; Vericon
           Construction; Orion Interiors, Inc.;
           Sears, Roebuck & Co.; Atlantic
           Roofing Corporation; Sears H
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MON-L-0000515-17                                                              71 MONUMENT ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FREEHOLD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,792    Mora, Mikaela v. Electrolux Home         General Liability - Litigation       IN THE CIRCUIT COURT FIFTH JUDICIAL CIRCUIT
           Products, Inc.; Sears, Roebuck                                                IN AND FOR LAKE COUNTY FLORIDA
           and Co.; and Cagan Management
           Group, Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           35-2018-CA-001055-AXXX-XX                                                     550 W MAIN ST                                        q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TAVARES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,793    Morales, Celina v. Sears, Roebuck        General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.                                                                       LOS ANGELES




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,526
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1554 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           BC588645                                                                     210 W TEMPLE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,794    Morales, Jasmine v. Sears,              General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Roebuck & Company; and ABC                                                   DIVISION: PASSAIC COUNTY SPECIAL CIVIL
           Corporations 1-3                                                             PART
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PAS-DC-006285-2017                                                           77 HAMILTON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PATERSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,795    Moran Nieves, Carmen v. Sears,          General Liability - Litigation       ESTADP LIBRE ASOCIADO DE PUERTO RICO
           roebuck of Puerto Rico, Inc.                                                 TRIBUUAL DE PRIMERA INSTANCIA
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SJ2017CV02955                                                                AVENIDA MUñOZ RIVERA ESQUINA COLL Y                  q    On appeal
                                                                                        TOSTE PARADA 37 AV LUIS MUñOZ RIVERA
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN JUAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,796    Morehead, James and Fusako              Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Morehead, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000475                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,797    Moreno, John F. and Wanda H.            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Moreno, his wife, vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000336                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,527
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1555 of 1892 Case number 18-23537          (if known)
               Name



7.2,798    Morgan, John S. vs. Union Carbide         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000357                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,799    Morgenroth, Donald Paul,                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           individually and as Special                                                    COUNTY
           Administrator of the Estate of
           Donald Alfred Morgenroth,
           Deceased vs. AII Acquisitions,
           LLC, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001297                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,800    Moriah McCorkle v. Sears,                 EEOC Claims                          AKRON REGIONAL OFFICE
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           AKR733782602282015                                                             161 S HIGH ST 205                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          AKRON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,801    Morinas, Elizabeth, Special               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Administrator for the Estate of John                                           SCHENECTADY
           Morin, and Elizabeth Morinas
           Spouse vs. Akebono Brake
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018-878                                                                       612 STATE ST SCHENECTADY                             q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,802    Morphis, Larry vs. Ameron                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           International Corporation, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,528
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1556 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001645                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,803    Morrell, John J. and Mary Ellen          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Morrell, h/w, vs. John Crane, Inc.,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           161201199                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,804    Morris, Michael D. Vs. A.W.              Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482207                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,805    Morris, Patricia and William Morris,     Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           her husband vs. Ace Hardware                                                  LOUIS
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1822CC00739                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,806    Morris, Stanley v. Sears, Roebuck        Small Claims                         CIRCUIT COURT OF THE STATE OF OR
           and Co.                                                                       MULTNOMAH COUNTY
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17SC31776                                                                     1021 SW 4TH AVE                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PORTLAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,529
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1557 of 1892 Case number 18-23537          (if known)
              Name



7.2,807    Morris, Stanley W. and Karen vs.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley co., Inc., et al. asbestos
           defendants including Sears,
           Reobuck and Co. (49 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000276                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,808    Morris, Thomas and Ellen Morris,         Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           his wife, vs. ABB Inc., et al.,                                               LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00392                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,809    Morrison, Lori v. ICON Health &          General Liability - Litigation       IN THE CIRCUIT COURT OF BIBB COUNTY
           Fitness, Inc.; Sears Roebuck and                                              ALABAMA
           Co. Inc; et al.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           07-CV-2016-900085.00                                                          35 CT SQUARE E                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CENTREVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,810    Morrison, Richard and Violet             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Morrison vs. 84 Lumber Company,                                               COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a Subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L2018                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,811    Morton, Carolyn as Personal              Asbestos                             IN THE STATE COURT OF FULTON COUNTY
           Representative to the Estate of
           James Morton, Deceased vs.
           ARKLA Chemical Corporation, et
           al. asbestos defendants including
           Sears, Roebuck and Co. (36
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,530
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1558 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03VS049869                                                                   7741 ROSWELL RD NE 234A                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ATLANTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,812    Moseley, Leland vs. 84 Lumber           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000688                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,813    Moskowitz, Jayeme Indira a/k/a          General Liability - Litigation       DISTRICT COURT: COUNTY OF NASSAU FIRST
           Indermatie Moskowitz v. Sears                                                JUDICIAL DISTRICT
           Roebuck and Co; John Doe;
           Richard Roe; Thomas Foe; and
           Jane Doe
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV-014440-18.                                                                99 MAIN ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HEMPSTEAD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,814    Mosley, Robert L. Sr. and Rosetta       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           E. his wife vs. Quigley Company,
           Inc., et al. asbestos defendants
           including Sears, Reobuck and Co.
           (48 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV-04-000223                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,815    Moss, Robert A. and Diane P.            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Casagni vs. A.O. Smith Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20171461                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,531
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1559 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,816    Mota Tavera, Maribel v. Sears           General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Roebuck and Co.                                                              TRIBUNAL DE PRIMERA INSTANCIA SALA
                                                                                        SUPERIOR DE SAN JUAN
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           k dp2016-0815 (802)                                                          AVENIDA MUñOZ RIVERA                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ESQUINA COLL Y TOSTE PARADA
                                                                                                                 AV 37
                                                                                                                    LUIS MUñOZ
                                                                                                                           00925
                                                                                                                               RIVERA SAN JUAN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,817    Moulton, Harry C. and Phyllis E.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Kent Moulton, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000832                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,818    Mounkes, Richard and Lauren aso         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           CSAA Insurance Exchange v.                                                   BUTTE
           Sears, Roebuck & Co.; Does 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18CV01452                                                                    1 COURT ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OROVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,819    Mowry, Vernon W. and Marian vs.         Asbestos                             IN THE CUIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc,.                                                  MD
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000603                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,820    Moxley, Jr.; William and Deborah        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Moxley, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,532
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1560 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000558                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,821    Moysidis, Anastasios aso Tower          General Liability - Litigation       IN THE CIRCUIT COURT FOR THE 11TH JUDICIAL
           Hill Prime Insurance Company v.                                              CIRCUIT IN AND FOR MIAMI-DADE COUNTY
           Sears, Roebuck and Co.; and Elite                                            FLORIDA
           Install Solutions Inc
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017-16225-CA                                                                175 NW 1ST AVE                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MIAMI

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,822    Mulder, Jeanne, Individually and as     Asbestos                             CIRCUIT COURT COOK COUNTY
           Special Administrator of the Estate
           of Bennett Mulder, deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L005745                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,823    Mulkey, Norma, as Personal              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Richard Mulkey, Deceased et al.,
           vs. 3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C01029ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,824    Mullins, Cecilia v. Sears, Roebuck      General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           and Company dba Sears Stores;                                                PARISH OF JEFFERSON STATE OF LOUISIANA
           and XYZ Insurance Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           774-138, Division N                                                          200 DERBIGNY ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA      70053

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,533
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1561 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,825    Munsey, James E. vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X09000304                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,826    Murphey, Matthew D. v. Sears,           Small Claims                         ORANGE COUNTY - SUPERIOR COURT -
           Roebuck and Co.                                                              NEWPORT BEACH CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           30-2017-00912263-SC-SC-HNB                                                   700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ANA                       CA      92701

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,827    Murphy, Alice, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of John Murphy, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000761                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,828    Murphy, Pearl v. Sears, Roebuck &       General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Co.                                                                          BARNSTABLE COUNTY BARNSTABLE DISTRICT
                                                                                        COURT
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1725CV0052                                                                   3195 MAIN ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BARNSTABLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,829    Murphy, Richard and Jacqueline          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Murphy, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,534
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1562 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X12001111                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,830    Murphy, Sr.; George, as Personal           Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Mary Murphy, et al. vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N13C11322ASB                                                                    500 NORTH KING STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,831    Murphy, Willliam, Individually and         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                 COUNTY
           Estate of Eleanor Murphy,
           Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000540                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,832    Murray, Jean L. and Marcus                 Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Murray, w/h vs. Honeywell                                                       COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           171000465                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,833    Musselwhite, Millicent, as Personal        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Autley Musselwhite & Millicent
           Musselwhite Individ. vs. AII
           Acquisitions, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,535
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1563 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C06090ASB                                                                 500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,834    Mustafa Ismail v. Sears, Roebuck        EEOC Claims                          CLEVELAND REGIONAL OFFICE CLEVELAND
           and Co.                                                                      REGIONAL OFFICE
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CLEA4(44360)12052017                                                         1240 E 9TH ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,835    Myers, Arthur, as Personal              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Joan Myers vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000294                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,836    Myers, Bonnie J. vs. Borgwarner         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Morse Tec LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MID-L-0285-18 AS                                                             56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,837    Myers, Margaret Pearl, Personal         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Larry L. Myers, et al., vs. Union
           Carbide Corporation, et al,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000845                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,536
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1564 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,838    Myers, Tom and Frances vs. A.W.          Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.                                                     COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (107 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           cv03499464                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,839    Myrex, Thomas W., Personal               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Representative for the Estate of
           Thomas K. Myrex vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20182269                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,840    Myrick, Melissa, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of James Corzine, Deceased vs.
           American Optical Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000602                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,841    Myrncza, Gary G. vs. Quigley             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE
           Company, Inc. et al. asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co. (45 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000161                                                                401 BOSLEY AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOWSON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,842    MYRTLE ROSETTO v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,537
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1565 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,843    Nacciey Dravenstatt v. Sears,            EEOC Claims                          FLORIDA COMMISION ON HUMAN RELATIONS
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           511201801776                                                                  4075 ESPLANADE WAY 110                               q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TALLAHASSEE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,844    Nadolny, John and Sandra L.              Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Nadolny, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000741                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,845    Nagy, Ronald and Christine Nagy          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. A.O. Smith Corporation, et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000332                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,846    Naismith II, David vs. Advance           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Auto Parts, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20174384                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,847    Nancy Vescio v. Sears, Roebuck           EEOC Claims                          SAN FRANCISCO DISTRICT OFFICE
           and Co.


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,538
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1566 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           550201700231                                                                 2280 630 SANSOME ST SUITE 1080                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN FRANCISCO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,848    Napoli, Joseph and Gloria Napoli,       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. Honeywell International,                                             COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           150500567                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,849    Nardone, Franklin M., Individually      Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           and as Executor of the Estate of
           Catherine T. Nardone vs.
           Metropolitan Life Insurance
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           103532                                                                       56 PATERSON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,850    Nash, Barry vs. 84 Lumber               Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Company, et al., asbestos                                                    LOUIS
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1422CC00021                                                                  10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,851    Nason, Robert H. and Beverly A.         Asbestos                             SUPERIOR COURT MIDDLESEX
           Nason vs. Metropolitan Life
           Insurance Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,539
             18-23537-rdd            Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1567 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                         q    Pending
           Case Number                                                              Name

           146592                                                                   200 TRADECENTER DRIVE                                q    On appeal

                                                                                                                                         X
                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    WOBURN

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,852    NATALIE GREEN v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,853    NATHAN MEUSER v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,854    NATHAN RICHARDSON v. Sears,         Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

                                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,855    NATHAN TIMM v. Sears, Roebuck       Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                         X
                                                                                                                                         q    Pending
           Case Number                                                              Name

           W1711225099-0001                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                         q    Concluded
                                                                                    Street

                                                                                    SAN DIEGO                       CA      92101

                                                                                    City                            State   ZIP Code

           Case Title                          Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,856    NATHAN YOUNG v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,540
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1568 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,857    Nathaniel Shell v. Sears, Roebuck      Small Claims                         CIVIL COURT OF THE CITY OF NEW YORK KINGS
           and Co.                                                                     COUNTY NY
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           3075. SCK 2017 1                                                            141 LIVINGSTON ST                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN                        NY      11201

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,858    Nathanson, Melville and Shirley        Asbestos                             CIRCUIT COURT JEFFERSON COUNTY
           Jane Nathanson vs. 3M Company,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           10CH 002418                                                                 600 W JEFFERSON ST 2008                              q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOUISVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,859    Natoli, Ted and Kathleen v. Sears      General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           & Roebuck Corp. dba Sears                                                   DIVISION: MONMOUTH COUNTY
           Raceway Mall #1204; ABC, Inc.;
           John and Jane Does 1-5
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                          71 MONUMENT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FREEHOLD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,860    Naud, Kelly J. v. Managed Health       General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT BRANCH
           Services Insurance Corporation;                                             5 BROWN COUNTY
           Green Bay Mason Company; ABC
           Insurance Company; Sears,
           Roebuck and Co. and DEF
           Insurance Company
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17CV47                                                                      100 S JEFFERSON ST GREEN BAY                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       GREEN BAY

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,541
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1569 of 1892 Case number 18-23537          (if known)
              Name



7.2,861    Navarro, Thomas and Patricia v.         General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Sears, Roebuck and Co.;                                                      ARIZONA IN AND FOR THE COUNTY OF
           Appliance Resource & Rescue                                                  MARICOPA
           L.L.C.; John Does 1-10; Jane Does
           1-10; Black Corporations 1-10;
           Gray Partnerships 1-10; and Blue
           Limited Partnerships 1-10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV2017-008741                                                                101 W JEFFERSON ST                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHOENIX                         AZ      85003

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,862    Navy, Jim, Individually and as          Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executor of the Estate of Adeleh                                             COUNTY OHIO
           Shafiee vs. Sears, Roebuck and
           Co., et al., asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588433                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,863    Neal, Alphonso L. and Mary A.           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Neal, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (52
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000230                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,864    Neal, David and Nina Simms vs.          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           American Biltrite Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000759                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,865    Neal, Frank and Sherry vs. Quigley      Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,542
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1570 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000296                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,866    Neddo, James D., vs. Amchem              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Products, Inc., et al., asbestos                                              ESSEX
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV15-0408                                                                     7559 COURT ST PO BOX 217                             q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ELIZABETHTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,867    Neely, Angela, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Charles Neely, Deceased vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001109                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,868    Neice, Bernard Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company et al.,                                                    COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482208                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,869    NELLIE ELLIOTT v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14WC10641                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,543
             18-23537-rdd                  Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1571 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,870    Nelson, Darold R. vs. General            Asbestos                            IN THE 60TH JUDICIAL DISTRICT COURT OF
           Motors Corporation et al. asbestos                                           JEFFERSON COUNTY
           defendants including Sears,
           Roebuck and Co. (25 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           B0170190                                                                     1149 PEARL ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BEAUMONT

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,871    Nelson, Marie, as Administrator of       Asbestos                            SUPERIOR COURT NEW CASTLE COUNTY
           the Estate of Andrew Nelson, et al.,
           vs. Akzo Nobel Paints LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C07309ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,872    Nelson, Richard L., et al. ACandS,       Asbestos                            CIRCUIT COURT OF TWENTY-SECOND JUDICIAL
           Inc., et al. asbestos defendants                                             CIRCUIT ST LOUIS MO CASE NUMBER:
           including Sears, Roebuck and Co.                                             022-10441
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,873    Nelson, Roger vs. A.O. Smith             Asbestos                            CIRCUIT COURT COOK COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L003354                                                                  555 W HARRISON ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                               Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,874    Nelson, Therese, Individually and        Asbestos                            THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator for the                                             COUNTY
           Estate of Daniel Neumaier,
           Deceased vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,544
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1572 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000549                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,875    Nemec, Gigi, as Personal                 Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Joseph Nemec, and Gigi Nemec
           Individually vs. 84 Lumber
           Company, et al, asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C09191ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,876    Nemecio, Reyna v. Sears,                 General Liability - Litigation       IN THE DISTRICT COURT OF BEXAR COUNTY
           Roebuck and Co.                                                               TEXAS 37TH JUDICIAL DISTRICT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018CI04286                                                                   100 DOLOROSA                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN ANTONIO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,877    Ness, Robert H. and Patti J. Ness,       Asbestos                             SUPERIOR COURT KING COUNTY
           husband and wife vs. AII
           Acquisition, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           182096154SEA                                                                  516 3RD AVE                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SEATTLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,878    Nestor, Robert and Melinda Nestor        General Liability - Litigation       IN THE 234TH DISTRICT COURT HARRIS COUNTY
           aso State Farm Lloyds v. Sears                                                TEXAS
           Roebuck and Co.; Sears Brands,
           LLC; Sears Holdings Corporation;
           and Sears Home Improvement
           Products, Inc.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,545
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1573 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016-75839/Court 234                                                        201 CAROLINE ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HOUSTON                         TX      77002

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,879    Nethers, Marsha, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                             COUNTY
           Estate of Thomas Nethers,
           Sr.,Deceased vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co., and Sears
           Holdings Management Corporation
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L001239                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,880    Neumann, Martin H. v. Sears,           Small Claims                         STATE OF MICHIGAN 55TH JUDICIAL DISTRICT
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18-0608 SC                                                                  700 BUHL ST                                          q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MASON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,881    Nevada Department of Business &        Employment                           NV DEPT OF BUSINESS & INDUSTRY - OFFICE
           Industry vs. Sears, Roebuck and                                             OF LABOR COMMISSIONER
           Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NLC-18-001121                                                               180 OTTAWA AVE NW                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       GRAND RAPIDS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,882    Neve, Nina v. Sears Roebuck and        General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Co.                                                                         COUNTY OF KINGS
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           517485/2016                                                                 360 ADAMS ST 4                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,546
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1574 of 1892 Case number 18-23537         (if known)
              Name



7.2,883    New Russell One, LLC aso ACE            General Liability - Litigation      EIGHTH JUDICIAL DISTRICT COURT CLARK
           American Insurance Company v.                                               COUNTY NEVADA
           Sears, Roebuck and Co., Whirlpool
           Corporation and Does 1 through 75
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           A-17-749740-C; Dept. XXIX                                                   200 LEWIS AVE                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LAS VEGAS

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,884    New York State Division of Human        Customer                            NEW YORK STATE DIVISION OF HUMAN RIGHTS
           Rights on the Complaint
           of Khaled ?Alsaba v. Sears,
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           10191283                                                                    55 HANSON PL 900                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BROOKLYN

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,885    Newcomb, Edward and Geraldine           Asbestos                            SUPERIOR COURT PROVIDENCE
           Newcomb, his wife vs. Advance
           Auto Parts, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           PC143630                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PROVIDENCE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,886    Newel, Joseph L. v. Sears,              Small Claims                        DISTRICT COURT PRINCE GEORGE'S COUNTY
           Roebuck and Co.                                                             MD
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           050200090432018                                                             14735 MAIN ST                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       UPPER MARLBORO

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,887    Newkirk Avrem L.P. v. Sears,            Real Estate                         CIRUITCHANCERY COURT OF TENNESSEE
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CT-001713-18                                                                140 ADAMS AVE 308                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MEMPHIS                         TN      38103

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,547
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1575 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,888    Newsom, David A. v. Sears,              General Liability - Litigation       ALEXANDRIA GENERAL DISTRICT COURT
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           GV17-7301                                                                    520 KING ST 201                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ALEXANDRIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,889    Newson, William v. Sears Auto           Employment                           DISTRICT COURT INDIANA NORTH
           Center A/K/A Sears, Roebuck &
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2.15cv217                                                                    5400 FEDERAL PLAZA                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HAMMOND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,890    Newton, Sina H. v. Sears, Roebuck       General Liability - Litigation       19TH JUDICIAL DISTRICT COURT PARISH OF
           and Co. d/b/a Sears Mall of                                                  EAST BATON ROUGE IN THE STATE OF
           Louisiana and XYZ Insurnace                                                  LOUISIANA
           Company
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C676113 - 22                                                                 9050 AIRLINE HWY                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BATON ROUGE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,891    Nguyen, Bao aso American Family         General Liability - Litigation       DISTRICT COURT ARAPAHOE COUNTY STATE
           Mutual Insurance Company v.                                                  OF COLORADO
           Sears, Roebuck and Co.; Spirit
           Delivery and Distribution Services,
           Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017CV31395                                                                  7325 S POTOMAC ST 100                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CENTENNIAL

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,892    Nice, Betty, Individually and as        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Thomas R. Wright, Jr. vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,548
             18-23537-rdd                 Doc 21      Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1576 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           12L1878                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,893    Nicholas Nickerson v. Sears,            EEOC Claims                         MASSACHUSETTS COMMISSION AGAINST
           Roebuck and Co.                                                             DISCRIMINATION
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           16C201500081                                                                1 ASHBURTON PL 601                                   q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BOSTON

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,894    Nichols, Lane J. v. Sears, Roebuck      Customer                            FOURTH DISTRICT FAIRBANKS AK
           and Co.; and Sears Operations
           LLC
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           4FA-18-02207CI                                                              101 LACEY ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FAIRBANKS

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,895    Nicholson, Melvin and Randy vs.         Asbestos                            IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (50
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000569                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,896    Nickles, Lawrence and Carolyn vs.       Asbestos                            IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc, et al.
           asbestos defendants including
           Sears, Roebuck and Co. (74
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000712                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,897    NICOLE TERZIAN v. Sears,                Workers' Compensation               UNKNOWN
           Roebuck and Co.


Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,549
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1577 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,898    Nies, Gary vs. Quigley Company,         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Inc., et al. asbestos defendants
           including Sears, Roebuck and Co.
           (54 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-x-04-000391                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,899    Nieves Rodriguez, Jose v. Sears,        General Liability - Litigation       FIRST INSTANCE COURT OF BAYAMON
           Roebuck, and Co., hnc Store Sears
           Santa Rosa Mall Store #1915;
           Continental Claims Service, Inc.; et
           al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DDP2017-0606                                                                 4690 CARRETERA 167 PR-167                            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BAYAMóN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,900    Nimal, Richard vs. A.O. Smith           Asbestos                             IN THE SUPREME COURT OF THE STATE OF
           Corporation et al. asbestos                                                  NEW YORK COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and co. (114 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-107678                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,901    Nimmer, Roger and Judy Nimmer,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. 84 Lumber Company,                                              COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001523                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,550
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1578 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,902    NOLAN J GREEN v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ10744810                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,903    Nolan, Doris aso CSAA Insurance         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Exchange v. Sears, Roebuck and                                               FRESNO LIMITED CIVIL JURISDICTION
           Co.; Does 1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CECL02988                                                                  1100 VAN NESS AVE                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FRESNO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,904    Nolan, Patrick S. and Anita Nolan,      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000613                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,905    NORBERT NAGY v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,906    NORMAND BEAUREGARD v.                   Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,551
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1579 of 1892 Case number 18-23537          (if known)
               Name



7.2,907    Norris, John O. and Anne Norris,          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           his wife vs. American Biltrite, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N15C05037ASB                                                                   500 NORTH KING STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,908    Norris, Marten E. and Hazel Norris        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20160664                                                                     250 BENEFIT ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,909    Norsworthy, David vs. Advance             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Auto Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N12C12204ASB                                                                   500 NORTH KING STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,910    Northey, Jr., Richard A. and              Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Northey, Angela his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X05000227                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,911    Northpointe Village Apartments,           General Liability - Litigation       IN THE 281ST JUDICIAL DISTRICT COURT OF
           LLC v. Sears, Roebuck and Co.;                                                 HARRIS COUNTY TEXAS
           and Electroxlux Home Products,
           Inc.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,552
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1580 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-13794                                                                    49 SAN JACINTO ST 303                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOUSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,912    Northrup, Martin O. and Lucille          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Northrup vs. A.O. Smith Water                                                 JEFFERSON
           Products Co., et al., asbestos
           defendants including Sears Holding
           Corp., Individually and as
           Successor in Interest to Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2011-00001921                                                                 317 WASHINGTON ST 10                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WATERTOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,913    Noser, Jeff, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Jimmie Noser, Deceased vs. Air
           & Liquid Systems Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000092                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,914    Novak, Donald J. and Kathy Novak         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Allied Insulation Supply Co.,                                             COUNTY
           Inc., et al., asbestos defendants
           including Allied Insulation Supply
           Co., Inc.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L987                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,915    Novosel, Jr.; Philip R. and Bonny L.     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Novosel, h/w, vs. Honeywell                                                   COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,553
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1581 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16100003                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,916    NPD-Celso, Mario [aka Mario Diaz        General Liability - Litigation       IN THE CIRCUIT COURT FOR THE NINTH
           Coutinho] v. Sears Roebuck and                                               JUDICIAL CIRCUIT IN AND FOR ORANGE
           Co.; Kevin Marsh; and Evelyn                                                 COUNTY
           Rush
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2012-CA-13699-O                                                              435 N ORANGE AVE 400                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ORLANDO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,917    NPD-Celso, Mario [aka Mario Diaz        General Liability - Litigation       IN THE CIRCUIT COURT FOR THE NINTH
           Coutinho]v. Sears Roebuck and                                                JUDICIAL CIRCUIT IN AND FOR ORANGE
           Co.; Kevin Mash; and Evelyn Rush                                             COUNTY
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2012-CA-13699-O                                                              435 N ORANGE AVE 400                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ORLANDO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,918    NPD-Lisboa, Veronica v. Sears,          General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co.; and Sears                                                   COUNTY OF WESTCHESTER
           Holdings Management Corporation
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           68533/2016                                                                   111 DRMARTIN LUTHER KING JR BLVD                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WHITE PLAINS                    NY      10601

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,919    NPD-Peoples, Willie v. Sears            General Liability - Litigation       IN THE CIRCUIT COURT OF MOBILE COUNTY
           Roebuck and Co.; Lauren                                                      ALABAMA
           Henderson; Fictitious parties A-G
           Agents, Employees, and/or
           Managers; and Fictitious Parties
           I-P Corporations or Affiliates of
           Sears Roebuck
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           02-CV-2016-900525.00                                                         205 GOVERNMENT ST                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MOBILE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,554
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1582 of 1892 Case number 18-23537         (if known)
              Name



           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,920    NPD-Perry, Alfonso v. Sears,            General Liability - Litigation      IN THE CIRCUIT COURT OF COOK COUNTY
           Roebuck and Co.                                                             ILLINOIS
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           20166010382                                                                 1500 MAYBROOK DR                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MAYWOOD                         IL      60153

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,921    Nthenya Muthui v. Sears, Roebuck        EEOC Claims                         PENNSYLVANIA HUMAN RELATIONS
           and Co.                                                                     COMMISSION - HARRISBURG PA
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           530201802709                                                                333 MARKET STREET 8TH FLOOR                          q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HARRISBURG

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,922    Nucifora, Frederick vs. A.W.            Asbestos                            SUPERIOR COURT PROVIDENCE COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           PC20162856                                                                  250 BENEFIT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PROVIDENCE

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,923    Nugent, Dolores v. Sears Robuck         Small Claims                        TAUNTON DISTRICT COURT MA
           and Co. Inc
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1731CV0530                                                                  40 BROADWAY                                          q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       TAUNTON

                                                                                       City                            State   ZIP Code

           Case Title                              Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,924    Nunn, Jr.; Charles, and Wilma           Asbestos                            SUPERIOR COURT NEW CASTLE COUNTY
           Nunn, his wife vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N18C-02-127ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,555
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1583 of 1892 Case number 18-23537         (if known)
              Name



           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,925    Nwanguma, Peace v. Sears,                 Small Claims                        DISTRICT COURT OF DIVISION- SMALL CLAIM
           Roebuck and Co.                                                               STATE OF NORTH CAROLINA NC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17 CVM 993                                                                    150 READE CIR                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GREENVILLE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,926    Nyczak, Zbigniew v. Sears,                Small Claims                        SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.                                                               LOS ANGELES
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           17PDSC04328                                                                   210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,927    Oaks, Michael et al. v. Sears,            Federal                             USDC NORTHERN DISTRICT OF IL
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1:15-cv-11318                                                                 327 S CHURCH ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCKFORD

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,928    Oates, Martha v. Sear Auto Center         General Liability - Litigation      STATE OF NEW YORK NASSAU COUNTY
           Co 34 Sears Roebuck and Co                                                    DISTRICT COURT - 1ST DISTRICT SMALL CLAIM
                                                                                         PART
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC-001515-18/NA                                                               99 MAIN ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.2,929    O'Brien et al v. Sears, Roebuck           Asbestos                            COMMON PLEAS COURT DELAWARE COUNTY
           and Co. et al                                                                 PA 601064 STATE
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         201 W FRONT ST MEDIA                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,556
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1584 of 1892 Case number 18-23537          (if known)
              Name



7.2,930    O'Bryan, Patrick, as Personal            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Francis Higgins, and Patrick
           O'Bryan Individually vs. ABB, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C09216ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,931    O'Callahan, Edward and Margaret          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           O'Callahan vs. Air and Liquid                                                 COUNTY
           Systems Corp., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           170303367                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,932    Ochoa, Juan and Maria Ochoa vs.          Asbestos                             CIRCUIT COURT COOK COUNTY
           AEW Capital Management, Inc., et
           al, asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L006342                                                                   555 W HARRISON ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,933    Odigie, Henryson A. v. Sears             Small Claims                         STATE OF NEW YORK NASSAU COUNTY 2ND
           Roebuck & Co. (Sears Auto                                                     DISTRICT SMALL CLAIM PART
           Center)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SC-001102-18/HE                                                               99 MAIN ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HEMPSTEAD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,934    O'Field, Walter McLung and Mary          Asbestos                             KANAWHA COUNTY CIRCUIT COURT
           Elizabeth vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,557
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1585 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17C1547                                                                      111 COURT ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHARLESTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,935    Ohana Hut, LLC aso North                General Liability - Litigation       IN THE GENERAL COURT OF JUSTICE DISTRICT
           Carolina Insurance Underwriting                                              COURT DIVISION 18 CVD
           Association v. Sears, Roebuck and
           Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18CV000582                                                                    PO BOX 910                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        KENLY

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,936    Ohde, Karen vs. 4520 Corp. Inc., et     Asbestos                             22ND JUDICIAL CIRCUIT COURT OF CITY OF ST
           al., asbestos defendants including                                           LOUIS
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1822CC00903                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,937    Olga Garcia v. Sears, Roebuck and       EEOC Claims                          MASSACHUSETTS COMMISSION AGAINST
           Co.                                                                          DISCRIMINATION
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16C-2018-00325                                                               1 ASHBURTON PL 601                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BOSTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,938    OLGA VILLATORO v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,939    OLIMPIA MARADIAGA v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,558
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1586 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,940    Olisaemeka Ifesiokwu v. Sears,          EEOC Claims                          FLORIDA COMMISSION ON HUMAN RELATIONS -
           Roebuck and Co.                                                              TALLAHASSEE FL
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           201803601                                                                    4075 ESPLANADE WAY 110                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        TALLAHASSEE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,941    Toman, John vs Rapid American           Asbestos                             COOK COUNTY
           Corp., et al. including Sears,
           Roebuck and Co. [66 named
           defendants]
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           2005L006821                                                                  118 N CLARK ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        CHICAGO                         IL      60602-1395

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,942    Toney, Jackson Leonard, a Minor         General Liability - Litigation       CIRCUIT COURT OF CALHOUN COUNTY
           and Debra Toney as Legal                                                     ALABAMA
           Guardian v. Sears, Roebuck and
           Company and Fictitious
           Defendants 1-16
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           11-CV-2016-9000338.00                                                        25 W 11TH ST 340                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        ANNISTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.2,943    Tooker, Clifton and Tina Tooker vs.     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           AC&R Insulation Co., Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           24X13000125                                                                  100 N CALVERT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,559
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1587 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,944    Torain, Kathy v. Sears, Roebuck        General Liability - Litigation       IN THE GENERAL COURT OF JUSTICE SUPERIOR
           and Co.                                                                     COURT DIVISION
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           17CVS6320                                                                   112 DUPLIN ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       KENANSVILLE                     NC       28349

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,945    Torres, Antonia v. Sears, Roebuck      General Liability - Litigation       STATE OF CONNECTICUT
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           NA                                                                          79 ELM STREET                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       HARTFORD                        CT       06106

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,946    Torres, Jose and Eneda Torres vs.      Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           Bird Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           None Specified                                                              1061 MAIN ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       BRIDGEPORT

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,947    Torres, Rebecca v. Sears,              General Liability - Litigation       SUPERIOR COURT FOR THE STATE OF NEW
           Roebuck and Company and                                                     JERSEY LAW DIVISION: MORRIS COUNTY
           Rockaway Town Square Mall
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           MRS-L-1161-16                                                               56 WASHINGTON ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       MORRISTOWN

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case

7.2,948    Tous Rodriguez, Jose M. v. Sears,      Customer                             COMMONWEALTH OF PUERTO RICO COURT OF
           Roebuck                                                                     FIRST INSTANCE SAN JUAN HALL
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                 Name

           KDP 2015-0773                                                               AVENDIA CARLOS E CHARDóN                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                       Street

                                                                                       CHARDóN                         SAN JUAN 00918

                                                                                       City                            State    ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                  Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,560
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1588 of 1892 Case number 18-23537          (if known)
              Name



7.2,949    Tracogna, Diana vs. Advance Auto       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Parts, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2018L000613                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,950    Tracy Hiatt v. Sears, Roebuck and      EEOC Claims                          GREENSBORO LOCAL OFFICE
           Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           435201100779                                                                1500 PINECROFT RD 401                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       GREENSBORO                      NC      27407

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,951    Trahan, Michael and Judith Trahan      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           13L785                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,952    Travis Simpkins v. Sears, Roebuck      EEOC Claims                          BALTIMORE FIELD OFFICE - BALTIMORE MD
           and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           846201634462                                                                3701 KOPPERS ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE                       MD      21227

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,953    Treadway, Charles R. Vs. A.W.          Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV02482215                                                                  1200 ONTARIO ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CLEVELAND

                                                                                       City                            State   ZIP Code



Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,561
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1589 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,954    TREVOR GROSHOLZ v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,955    Trigo, Marylou v. Sears, Roebuck        General Liability - Litigation       IN THE DISTRICT COURT 250TH JUDICIAL
           and Co. and Christopher Solis                                                DISTRICT TRAVIS COUNTY TEXAS
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           D-4-GN-17-000938                                                             1000 GUADALUPE 4TH FLOOR                             q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        AUSTIN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,956    Troiano, Anthony A. and Theresa         Asbestos                             SUPREME COURT OF NEW YORK NEW YORK
           Troiano vs. Algoma Door, Inc., et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190147-09                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,957    Trojanowski, Justin and Trisha v.       General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Sears Roebuck and Co. t/d/b/a                                                VENANGO COUNTY
           Sears; and MTD Products, Inc.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           669-2014                                                                     1168 LIBERTY ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FRANKLIN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,958    Trombley, Robert L. and Deborah         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           E. Trombley vs. 3M Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20160425                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,562
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1590 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,959    Tsarnas, Drosos R. Vs. A.W.             Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482216                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,960    Tucci, Frank, and Joyce Tucci, h/w,     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. A.W. Chesterton, Inc., et al.,                                           COUNTY PENNSYLVANIA
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           003394                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,961    Tucker, Susan vs. 84 Lumber, et         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           al., asbestos defendants including                                           COUNTY
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L23                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,962    Tucker, William and Patricia            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Tucker vs. A.O. Smith Corporation,                                           COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000221                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,963    Tuitt, Eunice v. Sears, Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; Sears Holdings                                                      COUNTY OF BRONX
           Corporation; and Sears Holdings
           Management Corporation




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,563
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1591 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           28717-2016E                                                                  851 GRAND CONCOURSE 111                              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BRONX                           NY      10451

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,964    Turcotte, Gerard and Alicia vs. 3M      Asbestos                             PROVIDENCEBRISTOL COUNTY SUPERIRO
           Company, et al., asbestos                                                    COURT RI
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20163557                                                                   250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,965    Turner, Robert L. vs John               Asbestos                             BALTIMORE CITY CIRCUIT COURT IN MD
           Crane-Houdaille, Inc., et al.
           including Sears, Roebuck and Co.
           [52 named defendants]
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000357                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,966    Turner, Vera, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Raymond Turner and Vera Turner
           Individually vs. Ace Hardware
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C05180ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,967    Turnock, Charles H. and Judith          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Turnock, his wife vs. A.O. Smith                                             COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,564
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1592 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           171003528                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,968    Turnquist, Kathleen and Jerry             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Turnquist vs. Akebono Brake                                                    COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L000361                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,969    Turpyn, Jr.; Elmer and Norene             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Turpyn vs. Allen Bradley, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           130501950                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,970    Tus, Daniel v. Sears Roebuck and          General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Co. d/b/a Sears Department Store                                               ILLINOIS
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018L010593                                                                    1500 MAYBROOK DR                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MAYWOOD                         IL      60153

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,971    TX NON-SUBSCRIBER-Davis,                  General Liability - Litigation       IN THE DISTRICT COURT 414TH JUDICIAL
           Michael v. Sears, Roebuck & Co.                                                DISTRICT
           dba Sears; Alicia Holland; Sears
           Holding Management Corporation
           dba SHMC, Inc., aka Sears
           Holding Company
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           204-2801-K                                                                     501 WASHINGTON AVENUE SUITE 307                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WACO                            TX      76701

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,565
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1593 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,972    TX NON-SUBSCRIBER-Gates,                 General Liability - Litigation       IN THE DISTRICT COURT OF NUECES COUNTY
           Scott v. Sears, Roebuck and Co.                                               TEXAS
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018DCV-5040-A                                                                901 LEOPARD ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CORPUS CHRISTI

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,973    Tyler, Eugene vs. 4520 Corp., Inc.,      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                   COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000737                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,974    Tyler, Sr., Lonnie C. vs. Advance        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Auto Parts, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L1683                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,975    Tyler, William, as Surviving Heir of     Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Joyce Tyler, Deceased vs. ABB,                                                LOUIS
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1722CC00724                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,976    Tyre, John v. Sears Roebuck and          Small Claims                         LOS ANGELES COUNTY - SUPERIOR COURT -
           Co.                                                                           WEST COVINA CA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18WCSC1889                                                                    1427 W COVINA PKWY                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST COVINA

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,566
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1594 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,977    Tyrone Green v. Sears, Roebuck            EEOC Claims                          NEW ORLEANS FIELD OFFICE
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           461201500594                                                                   1250 POYDRAS ST SUITE 1800                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW ORLEANS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,978    Tyson, Toby aso State Farm                General Liability - Litigation       IN THE COUNTY COURT AT LAW NUMBER 2
           Lloyds v. Sears Roebuck and Co.;                                               DENTON COUNTY TEXAS
           Sears Brands, LLC; Sears
           Holdings Corporation; and Sears
           Home Improvement Products, Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CV-2016-01676                                                                  210 S WOODROW LN                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DENTON                          TX      76205

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,979    Ulibarri, Judith and Joe Ulibarri vs.     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           American Biltrite, Inc., et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000997                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,980    Umfress, Jimmie and Barbara               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Umfress, his wife vs. 84 Lumber, et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L724                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,981    Umland, Richard C. and Jill               Asbestos                             SUPREME COURT OF STATE OF NEW YORK
           Wetzler vs. A.O.Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,567
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1595 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190285/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,982    Underwood, William and Frances          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Underwood vs. 84 Lumber
           Company, et al., asbestos
           defedants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C05014ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,983    Uppal, Alishba, an infant under the     General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           age of 14 years, by her mother and                                           COUNTY OF KINGS
           guardian Uppal, Shabana and
           Uppal, Shabana, individually v.
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           507874/16                                                                    360 ADAMS ST 4                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BROOKLYN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,984    Urban, Gary, as Special                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                               COUNTY
           George K. Urban, Deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000904                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,985    Urbanski, Edward J. and Michalina       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Urbanski, his wife vs. Amtico, et                                            COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,568
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1596 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03577                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,986    Ursprung, David v. Sears Roebuck        Small Claims                         ALAMEDA COUNTY - SUPERIOR COURT -
           & Co.                                                                        HAYWARD CA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           HS17881482                                                                   224 W WINTON AVE 208                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HAYWARD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,987    Vaccaro, Corrado, as Executor for       Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           the Estate of Gregory J. Chomko,
           deceased vs. American Honda
           Motor Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-11-236 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,988    Valdes, Lourdes v. Sears Roebuck        General Liability - Litigation       IN THE CIRCUIT COURT OF THE 17TH JUDICIAL
           and Co; Sears Holdings                                                       CIRCUIT IN AND FOR BROWARD COUNTY FL
           Management Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CACE-18-019190                                                               201 SE 6TH ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FORT LAUDERDALE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,989    Valdez, Janet E., as Executrix of       Asbestos                             SUPREME COURT COUNTY OF MONROE
           the Estate of Donald E. Kriske,
           Deceased vs. A.O. Smith Water
           Products, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           3313/2011                                                                    99 EXCHANGE BLVD 545                                 q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ROCHESTER                       NY      14614

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,569
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1597 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,990    Valentine, Charles Howard vs. 84         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Lumber, et al., asbestos                                                      COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           003704                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,991    Vallado Palacios, Alma Rosa v.           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Sears Roebuck and Co.; and Does                                               CALIFORNIA - UNLIMITED JURISDICTION
           1-50, inclusive                                                               COUNTY OF LOS ANGELES - CENTRAL DISTRICT
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC687687                                                                      210 W TEMPLE ST                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,992    Vallecillo, Merlin Sequeira v. Sears,    General Liability - Litigation       STATE OF CONNECTICUT SUPERIOR COURT
           Roebuck and Co.; Sears Holdings
           Management Corporation; and
           Randy Denny
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            112 BROAD ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW LONDON                      CT      06320

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,993    Valles, Manuel v. Sears Roebuck          Employment                           CA DEPARTMENT OF INDUSTRIAL RELATIONS
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-99096 EM                                                                   6150 VAN NUYS BLVD 105                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VAN NUYS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,994    Vanderburg, Cindy aso California         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Capital Insurance Co. v. Sears                                                LOS ANGELES CENTRAL DISTRICT
           Roebuck & Co.; Electrolux USA,
           Inc.; Watts Regulator Co.; Kenneth
           Parsely; and Does 1-50
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC640924                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES                     CA      90007

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,570
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1598 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,995    Vandermosten, Charles W. and              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Josephine Vandermosten, h/w vs.                                                COUNTY
           Honeywell International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150600216                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,996    Vandivier, Raymond and Regina v.          Small Claims                         JOHNSON SUPERIOR COURT JOHNSON COUNTY
           Sears, Roebuck and Co.                                                         STATE OF INDIANA
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           41D04-1709-CC-000988                                                           5 E JEFFERSON ST                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          FRANKLIN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,997    Vanim, Daniel W. vs. Allied Signal,       Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Inc., et al., asbestos defendants                                              COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C48AB201247                                                                    669 WASHINGTON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EASTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,998    Vann, Raymond v. Sears Auto               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Center; Sears Holdings                                                         COUNTY OF NEW YORK
           Corporation; Sears, Roebuck and
           Co.; Sears Brands, LLC; and
           Seritage Growth Properties
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           162680/2015                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.2,999    Vanwagner, Billie v. Sears,               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co., Sears Holdings                                                COUNTY OF DUTCHESS
           Management Corporation and
           Kingston Mall, LLC.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,571
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1599 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-52901                                                                   10 MARKET ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        POUGHKEEPSIE                    NY      12601

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,000    Vargas, Jesus and Zoila aso             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Nationwide Mutual Fire Insurance
           Company v. Electrolux USA Inc.,
           and Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           602220/2016                                                                  400 CARLETON AVE CENTRAL ISLIP                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY                              NY      11722

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,001    Vargas, Juan Carlos v. Alexander's      General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Rego Shopping Center Inc.; Sears,                                            COUNTY OF QUEENS
           Roebuck and Co.; and Sears
           Holdings Management Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           5262/2017                                                                    88-11 SUTPHIN BLVD                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JAMAICA                         NY      11435

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,002    Vasold, Sr., Michael L. and Vasold,     Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Mildred M., his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000179                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,003    Vasquez, Nora v. Sears Holdings         General Liability - Litigation       UNITED STATES DISTRICT COURT FOR THE
           Corporation; Sears, Roebuck and                                              EASTERN DISTRICT OF PENNSYLVANIA
           Co.; and Sears
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-967                                                                       601 MARKET ST 2609                                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA                    PA      19106

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,572
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1600 of 1892 Case number 18-23537          (if known)
               Name



7.3,004    Vatraleva, Antoaneta, individually        Employment                           SUPERIOR COURT OF THE STATE OF
           and on behalf of all others similarly                                          CALIFORNIA COUNTY OF LOS ANGELES
           situated v. Sears, Roebuck and Co.
           and Does 1 through 25
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          1945 S HILL ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOS ANGELES

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,005    Vazquez, Daralys Quiros v. Sears          General Liability - Litigation       UNKNOWN
           Roebuck De Puerto Rico et al.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PO2018CV01459                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,006    Vazquez, Sr.; Jose A. and Linda           Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Vazquez vs. Union Carbide
           Corporation, et al, asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           224X13000781                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,007    VCG Whitney Field, LLC v. Sears,          Real Estate                          COMMONWEALTH OF MASSACHUSETTS
           Roebuck and Company                                                            SUPERIOR COURT DEPARTMENT OF THE TRIAL
                                                                                          COURT CIVIL ACTION NO
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          120 COHANNET ST                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TAUNTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,008    Veal, Jimmy vs. Caterpillar, Inc., et     Asbestos                             133RD JUDICIAL DISTRICT COURT OF HARRIS
           al. asbestos defendants including                                              COUNTY
           Sears, Roebuck and Co. (11
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2004-23608                                                                     201 CAROLINE ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HOUSTON

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,573
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1601 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,009    Veal, Toni vs. Borg-Warner               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation, et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000478                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,010    Vecchioni, Gerald Sr. and Carol L.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Quigley Co., Inc. et al. asbestos
           defendants including Sears,
           Reobuck and Co. (45 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000140                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,011    Vega Berrios, Migdaly and her            General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           husband Edwin E. Rosado                                                       TRIBUNAL DE PRIMERA INSTANCIA SALA
           Alvarado and the Legal Society of                                             SUPERIOR DE GUAYAMA
           Common Property Composed by
           Both v. Sears Roebuck De Puerto
           Rico, Inc.; John Doe; Jane Doe;
           Richard Roe and Insurance
           Companies X, Y, Z
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           GD[20146-0161 (307)                                                           CLL PRINCIPAL SUR                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GUAYAMA                         PRI     00784

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,012    Vega, Kristan v. Craftsman; Sears;       General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           Sears Stoneridge Mall; Sears                                                  CALIFORNIA IN AND FOR THE COUNTY OF
           Brands Management Corporation;                                                ALAMEDA UNLIMITED JURISDICTION
           Sears, Roebuck and Co.; Sears
           Holdings Management Corporation;
           Stanley Black & Decker, Inc.;
           Rexon; Rexon Industrial Corp.,
           Ltd.; Power Tool Specialists, I
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RG17881316                                                                    1225 FALLON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         OAKLAND                         CA      94612

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,574
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1602 of 1892 Case number 18-23537          (if known)
              Name



7.3,013    Vela, Arturo vs. 84 Lumber              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Company, et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L001337                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,014    Vela, Juan M. v. Sears, Roebuck         Small Claims                         IN THE JUSTICE COURT PRECINCT NO 4 PLACE
           and Company                                                                  NO 1 WEBB COUNTY TEXAS
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018SC000108J4                                                               8501 SAN DARIO AVE                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LAREDO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,015    Velen, Jan v. Sears, Roebuck and        General Liability - Litigation       IN THE CIRCUIT COURT OF THE 15TH JUDICIAL
           Co.                                                                          CIRCUIT IN AND FOR PALM BEACH COUNTY
                                                                                        FLORIDA
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015CA007910 Div AH                                                          205 N DIXIE HWY                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WEST PALM BEACH

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,016    Velez Collazo, Mildred; Pablo           General Liability - Litigation       SALA SUPERIOR DE MAYAGUEZ
           Santana Zapata; et al v. Sears
           Roebuck De Puerto Rico, Inc., y/o
           K-Mart Corporation; et al
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ISCI-2017-1049 (206)                                                         91 AV HIRAM DAVID CABASSA                            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MAYAGüEZ                        PRI     00680

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,017    Velma Stinson v. Sears, Roebuck         Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20070231366-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,018    Vencill, Mary Ann and Cecil v.          General Liability - Litigation       RICHMOND GENERAL DISTRICT COURT
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,575
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1603 of 1892 Case number 18-23537          (if known)
                Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            400 N 9TH ST 203                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         RICHMOND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,019    Vennie, George R. vs. John               Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X09000254                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,020    Ventres, Rachele and David               Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Ventres vs. 002 Auto Parts Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-00193312                                                                56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,021    Vera Glasgow v. Sears, Roebuck           EEOC Claims                          RALEIGH AREA OFFICERALEIGH AREA OFFICE
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           438201300591                                                                  3600 GLENWOOD AVE 150                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         RALEIGH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,022    Verchow, Margaret, Personal              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           James Edward Verchow vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X10000164                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,576
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                              Pg 1604 of 1892 Case number 18-23537          (if known)
                Name



7.3,023    Vereen, Valerie v. Sears Roebuck         General Liability - Litigation       SUPERIOR COURT JD OF MIDDLESEX AT
           and Co.                                                                       MIDDLETOWN
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           NA                                                                            1 COURT ST                                           q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MIDDLETOWN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,024    Via Port New York LLC v. Sears,          Federal                              UNITED STATES DISTRICT COURT NORTHERN
           Roebuck and Co. S2113                                                         DISTRICT OF NEW YORK
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1:17-cv-1222 (GTS/CFH)                                                        100 S CLINTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SYRACUSE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,025    Vianey Benitez v. Sears, Roebuck         EEOC Claims                          ILLINOIS DEPARTMENT OF HUMAN RIGHTS
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           440201802143                                                                  100 W RANDOLPH ST                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,026    Vickers, Joseph vs. A.W.                 Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20172598                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,027    Vickers, Lillie v. Sears, Roebuck        Small Claims                         MARICOPA COUNTY - COUNTRY MEADOWS
           and Company                                                                   JUSTICE COURT
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CC201822601SC                                                                 10420 W VAN BUREN ST                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOLLESON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,028    VICKI LOGUIDICE DAROVEC v.               Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,577
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1605 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16WC4475                                                                      333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,029    VICTORIA LOVELL v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,030    Vidia, Frank and Carolyn Vidia vs.       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Borg Warner Morse Tec, Inc., et                                               COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co., (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           120703748                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,031    Vieley, Janet and Daniel Bentley,        Asbestos                             SUPERIOR COURT COUNTY OF PROVIDENCE
           Individually and on Behalf of All
           Children of Geraldine Bentley vs.
           American Biltrite, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           11-3452                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,032    Vigliotti, David and Gina Vigliotti      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           vs. A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20172727                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,578
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1606 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,033    Villalobos, Elia v. Sears; Sears,          General Liability - Litigation       IN THE COUNTY COURT AT LAW NO 1 OF
           Roebuck and Co.; Hulen Mall, LLC;                                               TARRANT COUNTY TEXAS
           and Xencom Facility Management
           LLC
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017-004702-1                                                                   100 E WEATHERFORD ST                                 q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FORT WORTH

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,034    Villamil, Alicia v. Sears, Roebuck         General Liability - Litigation
           and Co.; and Sears Holdings
           Management Corporation -- TX
           NON-SUBSCRIBER
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2012-DCV03342                                                                                                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,035    Villanova, Kenneth R. and Joan             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Villanova vs. Honeywell                                                         COUNTY
           International, Inc,. et al,. asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           001707                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,036    Vinson, James aso Allstate                 General Liability - Litigation       1ST JUDICIAL DISTRICT COURT PARISH OF
           Insurance Company v. Sears,                                                     CADDO STATE OF LOUISIANA
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           600019, Division B                                                              501 TEXAS ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SHREVEPORT

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,037    Visnovec, Thomas and Joan                  Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Visnovec vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,579
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1607 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           08-5593                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,038    Vitakes, Christos and Helen vs.          Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           A.W. Chesterton Company et al.                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (107
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV03499466                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,039    Vitela, Ofilia v. Sears, Roebuck         General Liability - Litigation       IN THE COUNTY COURT AT LAW NO CC 03
           and Co.                                                                       BEXAR COUNTY TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016CV6161                                                                    100 DOLOROSA BASEMENT SUITE B21                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN ANTONIO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,040    Vogel, Daniel R. and Mildred Vogel       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. A.O. Smith Corporation, et al.,                                           COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000319                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,041    Vogt, Lawrence and Theresa Vogt          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000160                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,042    Vosburg, Jerry & Esther v Sears,         General Liability - Litigation       PARISH OF MOREHOUSE 4TH JUDICIAL
           Roebuck & Co.                                                                 DISTRICT COURT


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,580
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1608 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2008-0568                                                                    100 E MADISON AVE                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BASTROP

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,043    Vosburg, Jerry and Esther vs.           Product Liability                    MOREHOUSE; 4TH JUDICIAL DISTRICT COURT
           Eddie S. Lampert, Cesar L.                                                   LA
           Alvarez, Alesia J. Hass, William C.
           Kunkler III, Ann N. Reese, Thomas
           J. Tisch, Kristin M. Coleman, Sears
           Roebuck & Company and Sears
           Holding Corporation
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016332                                                                      100 E MADISON AVE                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BASTROP                         LA      71220

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,044    Voss, Francis and James, et al. v.      Asbestos                             DISTRICT COURT OF CASS COUNTY TEXAS
           ACandS, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        604 HIGHWAY 8 NORTH                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LINDEN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,045    Vossel, Jamie and Lottich, Brian &      General Liability - Litigation       IN THE CIRCUIT COURT OF THE COOK COUNTY
           Estrella aso State Farm Fire &                                               THIRD MUNICIPAL DISTRICT ROLLING
           Casualty Company v. Sears,                                                   MEADOWS ILLINOIS
           Roebuck & Company & TNT
           Appliance Installation, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18M3001065                                                                    2121 EUCLID AVE                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ROLLING MEADOWS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,046    Voytko, Forrest C. and Joan             Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Voytko vs. Air & Liquid Systems                                              COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,581
             18-23537-rdd               Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1609 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           C48AB201534                                                                 669 WASHINGTON ST                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EASTON

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,047    Vyron Leary v. Sears, Roebuck          EEOC Claims                          CALIFORNIA DEPARTMENT OF FAIR
           and Co.                                                                     EMPLOYMENT & HOUSING
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           37A201404031C                                                               2218 KAUSEN DR 100                                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ELK GROVE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,048    Waddell, Susan v. Sears Holdings       General Liability - Litigation
           Corporation; Sears Roebuck and
           Co., a wholly owned subsidiary of
           Sears Holdings Corporation, d/b/a
           Sears Store Eastridge Mall
           #0002341
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           97971                                                                                                                            q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,049    Wage and Hour - Cogswell, Twyla        Wage and Hour                        FRESNO COUNTY CALIFORNIA DEPARTMENT OF
                                                                                       INDUSTRIAL RELATIONS
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       770 E SHAW AVENUESTE 222                             q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FRESNO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,050    Wage and Hour - Manvinder,             Wage and Hour                        SAN JOSE DISTRICT OFFICE OF THE US
           Mahal                                                                       DEPARTMENT OF LABOR
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       96 NORTH 3RD STREET 400                              q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN JOSE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,051    Wage and Hour - Mejdi, Reem            Wage and Hour                        US DEPARTMENT OF LABORWAGE AND HOUR
                                                                                       DIVISION




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,582
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1610 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      167 N MAIN STREET                                    q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      MEMPHIS

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,052    Wage and Hour - Roso, Roberta         Wage and Hour                        SATE OF CALIFORNIADEPARTMENT OF
                                                                                      INDUSTRIAL RELATIONSLABOR COMMISIONER'S
                                                                                      OFFICE
                                                                                                                                           q    Pending
           Case Number                                                                Name

           14-36448                                                                   31 E CHANNEL ST ROOM 317                             q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      STOCKTON

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,053    Wage and Hour - Vasquez, Sonny        Wage and Hour                        LABOR COMMISONER STATE OF
           Corona                                                                     CALIFORNIADEPARTMENT OF INDUSTRIAL
                                                                                      RELATIONSDIVISION OF LABOR STANDARDS
                                                                                      ENFORCEMENT
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           10-89795 RB                                                                7575 METROPOLITAN DR STE 210                         q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      SAN DIEGO

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,054    Wage and Hour - Vhidester, James      Wage and Hour                        COMMONWEALTH OF VIRGINIA DEPARTMENT
                                                                                      OF LABOR AND INDUSTRY
                                                                                                                                           q    Pending
           Case Number                                                                Name

                                                                                      MAIN STREET CENTRE600 EAST MAIN STREET               q    On appeal
                                                                                      SUITE 207
                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      RICHMOND

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,055    Wagner, Louis and Margaret M.         Asbestos                             CIRCUIT COURT OF COOK COUNTY
           Wagner vs. BP Corporation of
           North America, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                           q    Pending
           Case Number                                                                Name

           2008L00689                                                                 555 W HARRISON ST                                    q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      CHICAGO

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,583
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1611 of 1892 Case number 18-23537          (if known)
              Name



7.3,056    Waite, Kathleen aso Mid-Century          General Liability - Litigation       SUPERIOR COURT FOR THE STATE OF
           Insurance Company v. General                                                  CALIFORNIA COUNTY OF ORANGE CENTRAL
           Electric Company; Sears, Roebuck                                              JUSTICE CENTER
           and Co.; and Does 1-25
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           30-2016-00856210-CL-PL-CJC                                                    700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA ANA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,057    Walbro, LLC v. Ruixing Carburetor        Intellectual Property                UNITED STATES INTERNATIONAL TRADE
           Manufacturing Co., Ltd, Huayi                                                 COMMISSION
           Carburetor Factory, Kmart
           Corporation, Sears, Roebuck and
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         500 E ST SW                                          q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WASHIGNTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,058    Walcutt, Kristy Elaine, Personal         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Woodrow W. Weaber, et al., vs.
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X11000099                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,059    Waldrop, Mickey, as Personal             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Doyce Waldrop, and Mickey
           Waldrop Individually vs. Akzo
           Nobel Paints LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N14C05245ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,584
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1612 of 1892 Case number 18-23537          (if known)
               Name



7.3,060    Waleski, Eva M., Individually and          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as Administratrix of the the Estate                                             ONONDAGA
           of Edward Stanley Waleski,
           deceased vs. A.O. Smith Water
           Products Co., et al., asbestos
           defendants including Sears,
           Roebuck and Co., s/h/a/ Sears
           Holding Corp.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           5590-2011                                                                       401 MONTGOMERY ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SYRACUSE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,061    Walker, Bruce and Lawanna                  Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Walker vs. Akzo Nobel Paints
           LLC., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N13C12199ASB                                                                    500 NORTH KING STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,062    Walker, Gail, Individually and as          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           the Surviving Heir of Kevin Griffith,                                           LOUIS
           Deceased vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1422-CC00744                                                                    10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,063    Walker, John S. and Pamela K.              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Walker vs. Alfa Laval, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           11-L-660                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,064    Walker, Misty Lynn v. Sears,               Small Claims                         DISTRICT COURT TULSA COUNTY OK
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,585
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1613 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SC-2015-17785                                                                500 SOUTH DENVER AVE W                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TULSA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,065    Walker, Roosevelt, Jr. vs Quigley       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X04000179                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,066    Walker, Willette Yvonne v. Sears        General Liability - Litigation       STATE OF NEW YORK SMALL CLAIMS COURT
           Auto Center 6134; Sears, Roebuck                                             COUNTY OF NASSAU
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SC-00223-18/HE                                                               99 MAIN ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        HEMPSTEAD

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,067    Wall, Robert vs. John                   Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000047                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,068    Wallace, Anna R. and Lynn B.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Wallace vs. Advance Auto Parts,                                              COUNTY
           Inc., et al, asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           13L274                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,586
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1614 of 1892 Case number 18-23537          (if known)
              Name



7.3,069    Wallace, Gerard and Ruth Wallace,       Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           his wife vs. Trane Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co., and
           Sears Development Co., f/k/a
           Homart Development Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20165339                                                                   250 BENEFIT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,070    Andreoli, Eugene and Jacalyn            Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Andreoli vs. Aerco International,                                            NEW YORK
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190299/2017                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,071    Andrews, Rhonda v. Sears,               General Liability - Litigation       IN THE STATE COURT OF BIBB COUNTY STATE
           Roebuck and Co.; KCD IP, LLC;                                                OF GEORGIA
           Sears Brands, LLC; and Sears
           Holdings Corporation
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           86833                                                                        601 MULBERRY ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MACON                           GA      31201

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,072    Andrezeski, Anthony v. Sears,           Asbestos                             SUPREME COURT OF THE STAE OF NEW YORK
           Roebuck and Co., et al., asbestos                                            COUNTY OF NEW YORK
           defendants including Sears,
           Roebuck and Co.(41 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-107491                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,073    Andy Haber v. Sears, Roebuck and        EEOC Claims                          FLORIDA COMMISSION ON HUMAN RELATIONS
           Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,587
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1615 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           510201300663                                                                 4075 ESPLANADE WAY 110                               q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TALLAHASSEE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,074    ANGEL KNOPLESCH v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1209095080-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,075    Angeli, Nancy v. A.W. Chesterton,       Asbestos                             CIRCUIT COURT OF THE THE THIRD JUDICIAL
           Inc., et al., asbestos defendants                                            CIRCUIT MADISON COUNTY
           including Sears, Roebuck and Co.
           (68 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-L-895                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,076    Angelos Kolobotos, Pltf. vs. Sears,     Small Claims                         JUSTICE COURT PCT NO 1-1 DALLAS COUNTY
           Roebuck and Co., Dft                                                         TX
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           JS18-00396H                                                                  7201 S POLK ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        DALLAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,077    Angelucci, Anthony and Mary Lou         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Angelucci, h/w vs. Certain-Teed                                              COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           141000742                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,078    Anisansel, Geoffrey R. and              Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Lorraine Anisansel vs. AB Volvo, et                                          NEW YORK
           al., asbestos defendants including
           Sears, Roebuck and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,588
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1616 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190250-13                                                                    60 CENTRE ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,079    ANITA GARCIA v. Sears, Roebuck          Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           ADJ9162487                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,080    ANTARES VICE-CLEMENTE v.                Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,081    Anthony Higgins v. Sears, Roebuck       EEOC Claims                          WISCONSIN EQUALRIGHTS DIVISION
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           201801023                                                                    201 E WASHINGTON AVE 407                             q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MADISON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,082    ANTHONY KIRSCH v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1211285230-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,083    Antle, Michael and Vashtee Antle        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. A.O. Smith Water Products, et                                            NEW YORK
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,589
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1617 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1903602012                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,084    Antley, Lionel et al. vs. Albany          Asbestos                             IN THE 19TH JUDICIAL DISTRICT COURT OF
           International Corporation Inc., et al.                                         EAST BATON ROUGE PARISH
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           528698                                                                         300 NORTH BLVD                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BATON ROUGE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,085    Antoine, Wedy v. Sears, Roebuck           Federal                              UNITED STATES DISTRICT COURT EASTERN
           & Co.; Sears Holdings Corporation;                                             DISTRICT OF PENNSYLVANIA
           Nikole Vile
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2:18-cv-02308-GAM                                                              601 MARKET ST 2609                                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA                    PA      19106

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,086    ANTONIO ARREOLA v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,087    Apolinaire Z Tra vs Sears Roebuck         Employment                           CIRCUIT COURT FOR BALTIMORE COUNTY MD
           And Co
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           3-C-15-010028 OC                                                               401 BOSLEY AVE                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TOWSON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,088    APOLINAR NUNEZ v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,590
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1618 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,089    Applegarth, Chantal v. Sears             General Liability - Litigation       IN THE CIRCUIT COURT OF THE EIGHTEENTH
           Roebuck and Co.; Altamonte Mall,                                              JUDICIAL CIRCUIT IN AND FOR SEMINOLE
           LLC                                                                           COUNTY FLORIDA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-CA-000118-11JW                                                           301 N PARK AVE                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANFORD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,090    Appliance Alliance, LLC., Brent          Commercial Contracts                 95TH JUDICIAL DISTRICT COURT DALLAS
           Turley, and Minena Turley v. Sears                                            COUNTY TX
           Home Appliance Showrooms, LLC,
           Samantha Wilks, Sears Holding
           Corporation d/b/a Sears Hometown
           & Outlet and Sears.com and
           Sears, Roebuck & Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           DC-15-05176                                                                   600 COMMERCE ST 640                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DALLAS                          TX      75202

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,091    April Jimmeye, Pltf. vs. Sears,          Small Claims                         TULARE COUNTY - SUPERIOR COURT - VISALIA
           Roebuck and Co., Dft.                                                         CA
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           055769                                                                        221 S MOONEY BLVD 209                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VISALIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,092    ARA MARKOSYAN v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,591
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1619 of 1892 Case number 18-23537           (if known)
              Name



7.3,093    Arbitration Demand: Breach of            Real Estate                          AMERICAN ARBITRATION ASSOCIATION
           Commercial LeaseSears, Roebuck
           and Co. v. Moonbeam Leasing and
           Management, LLC
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

                                                                                         150 N MICHIGAN AVE 3050                               q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,094    Arcand, Barbara, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Roger Arcand, deceased
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co., a
           subsidiary of Sears Holding
           Corporation
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2015L000240                                                                   155 NORTH MAIN STREET                                 q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,095    Archer-Gift, Cynthia v. Citigroup,       Federal                              USDC EASTERN DISTRICT OF MI-SOUTHERN
           Inc., et al. [Sears, Roebuck and                                              DIVISION
           Co.]
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2:15-cv-14467-AC-MKM                                                          231 W LAFAYETTE BLVD ROOM 599                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         DETROIT

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,096    Arcore Real Estate, LLC and              Real Estate                          DU PAGE COUNTY - 18TH JUDICIAL CIRCUIT
           Velocity Retail Group, LLC v.                                                 COURT IL
           Sears, Roebuck and Co., Haynes
           Furniture Company, Inc., and
           Waukegan Road, L.L.C.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2018L001122                                                                   111 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,097    Arden Fair Associates, LP vs.            Real Estate                          SACRAMENTO COUNTY - SUPERIOR COURT -
           Sears, Roebuck and Co.; SRC                                                   SACRAMENTO CA
           Facilities LLC; Wells Fargo Bank,
           N.A.; UBS AG; SRC Commercial
           Mortgage Trust 203-A; Does 1-50,
           Inclusive




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,592
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1620 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           34-2018-00234086-CU-OR-GOS                                                      720 9TH ST                                           q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SACRAMENTO

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,098    Aretz, Duane L. vs. Honeywell              Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           MID-L-692815AS                                                                  56 PATERSON ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW BRUNSWICK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,099    Arispe, Antonio vs. 4520 Corp., et         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           al., asbestos defendants including                                              COUNTY
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L001356                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,100    Arkontaky, Betty Ann, Individually         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           and as Personal Representative for
           the Estate of Glenn Arkontaky vs.
           Advance Auto Parts, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           PC20186495                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PROVIDENCE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,101    Armstead, Donald and Bernice               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Armstead vs. Alfa Laval, Inc., et                                               COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L000809                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,593
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1621 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,102    Armstrong, Joseph Jr. and Brenda         Asbestos                             BALTIMORE CITY CIRCUIT COURT OF MD
           vs John Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           [52 named defendants]
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000369                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,103    Arnold, Helen Ann as Surviving           Asbestos                             SUPERIOR COURT PROVIDENCE
           Spouse of Forrest Glen Arnold and
           Steven Arnold as Executor of the
           Estate of Forrest Glen Arnold vs.
           AGCO Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           08-0734                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,104    Arnold, Linda vs. A.W. Chesterton,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1065                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,105    Arnold, Steve, as Personal               Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Russell Arnold, et al. vs. American
           Optical Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C09283ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,106    ARNOLDO BETANCOURT v.                    Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,594
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1622 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           ADJ10797543                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,107    Arrington, Verlyn and Kay                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Arrington, his wife vs. Air & Liquid                                           COUNTY
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001090                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,108    Arseneau, Robert, Individually and        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of Diane Arseneau,
           Deceased vs. Abbott laboratories,
           et al., asbestos defendants
           including Sears, Roebuck and Co.,
           Individually and as
           Successor-in-Interest to Homart
           Furnaces
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           15L1233                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,109    Artino, Anthony and Carol Artino          Asbestos                             SUPERIOR COURT FAIRFIELD AT BRIDGEPORT
           vs. Able Industries, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           None Specified                                                                 1061 MAIN ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BRIDGEPORT

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,110    Artis, Ronnie F. v. Sears Robuck          General Liability - Litigation       SPOTSYLVANIA COUNTY GENERAL DISTRICT
                                                                                          COURT VA




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,595
             18-23537-rdd                    Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1623 of 1892 Case number 18-23537        (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           V18-6063                                                                      9111 COURTHOUSE RD                                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SPOTSYLVANIA COURTHOUSE

                                                                                         City                            State   ZIP Code

           Case Title                                 Nature of Case                     Court or Agency's Name and address                 Status of case

7.3,111    Arvella Lee, Pltf. vs. Sears,              Warranty                           SHAWNEE COUNTY DISTRICT COURT KS
           Roebuck and Company, Dft.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017CV000263                                                                  200 SE 7TH ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TOPEKA

                                                                                         City                            State   ZIP Code

           Case Title                                 Nature of Case                     Court or Agency's Name and address                 Status of case

7.3,112    Asbury, James vs. Armstrong                Asbestos                           COURT OF COMMON PLEAS PHILADELPHIA
           International, et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           171103022                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                                 Nature of Case                     Court or Agency's Name and address                 Status of case

7.3,113    Ashkanipour, Genevieve vs. A.W.            Asbestos                           THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           11L667                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                                 Nature of Case                     Court or Agency's Name and address                 Status of case

7.3,114    Aslanis, Anastasios aso Allstate           General Liability - Litigation     STATE OF NEW YORK; SUPREME COURT;
           Insurance Company v. Sears,                                                   COUNTY OF TOMPKINS
           Roebuck & Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-0586                                                                     320 N TIOGA ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ITHACA

                                                                                         City                            State   ZIP Code

           Case Title                                 Nature of Case                     Court or Agency's Name and address                 Status of case

7.3,115    Aspell, Kevin and Marisa v. Sears,         General Liability - Litigation     SUPERIOR COURT OF NEW JERSEY MIDDLESEX
           Roebuck & Company; LG                                                         COUNTY LAW DIVISION
           Electronics; Kenmore; John Doe
           1-10; ABC Co. 1-10


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,596
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1624 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-4540-16                                                                 130 ALBANY ST                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,116    Asselin, Paul M. and Annette R.          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Asselin vs. Aesys Technologies,
           LLC, et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20163396                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,117    Assem, Damon v. Sears, Roebuck           Small Claims                         WASHINGTON COUNTY CIRCUIT COURT AR
           and Co.; Sears Operations, LLC;
           Sears Protection Company; Sears
           Procurement Services, Inc.; Sears
           Insurance Services, L.L.C.; Sears
           Home Improvement Products, Inc.;
           and Sears Authorized Hometown
           Stores, LLC
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           72CV-18-337-1                                                                 280 N COLLEGE AVE 302                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         FAYETTEVILLE                    AR      72701

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,118    Aston, Katherine and John Aston          Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. Algoma Hardwoods, Inc., et al.,                                           NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1605882015                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,119    Atkinson, Craig vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,597
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1625 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-L-0998                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,120    ATS Electrical Contracting, Inc. v.     Real Estate                          FAIRFAX COUNTY CIRCUIT COURT VA
           Seritage SRC Finance LLC and
           Sears, Roebuck and Co. and Royal
           Seal Construction, Inc.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CL-2018-0003622                                                              1945 S HILL ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,121    Auffarth, Vincent A. and Belle          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Auffarth, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000452                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,122    Augustin, Clarence and Carol            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Augustin vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20176176                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,123    Auillanoza, Amparo, Individually        Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           and as Executrix of the Estate of                                            COUNTY OHIO
           Jesus Auillanoza vs. Sears,
           Roebuck and Co., et al., asbestos
           defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588438                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,598
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1626 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,124    Ausbrooks, Dwayne v. Sears                General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Roebuck and Co. t/d/b/a Sears                                                  ALLEGHENY COUNTY
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           GD-14-021098                                                                   414 GRANT ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PITTSBURGH                      PA      15219

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,125    Austin, Bradley and Sonia Austin,         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000556                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,126    Austin, Joseph v. Sears, Roebuck          General Liability - Litigation       430TH DISTRICT COURT
           and Co. -- TX NON-SUBSCRIBER
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C-4578-13-j                                                                    111 S 9TH ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDINBURG

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,127    Austin, Junell K., Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of Bruce C. Austin vs. ACF
           Industries, LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L893                                                                         155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,128    Austin, katherine vs A.W.                 Asbestos                             CIRCUIT COURT OF THE THIRD JUDICIAL
           Chesterton, Inc., et al. including                                             DISTRICT - MADISON COUNTY
           Sears, Roebuck and Co. [45
           named defendants]




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,599
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1627 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           05-L-378                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,129    AUTO - Keiser, Jolina; individually      General Liability - Litigation       24TH JUDICIAL DISTRICT COURT PARISH OF
           and as administratrix and natural                                             JEFFERSON STATE OF LOUISIANA
           tutrix of the estates of her minor
           children; Kyle Keiser and Bryce
           Keiser v. Sears Roebuck and
           Company; and Eric Gossiaux
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           785-797                                                                       200 DERBIGNY ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GRETNA                          LA      70053

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,130    AUTO-Collins, Paul and Shanika v.        General Liability - Litigation
           Sears Roebuck and Company; and
           Rudy Cruz
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015CI08885                                                                                                                        q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,131    AUTO-Delgado, Gustavo and                General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Patricia v. Michael Tisdale;                                                  DIVISION: HUDSON COUNTY
           Co#8214-Sears Roebuck aka
           Sears, Roebuck and Co.; John &
           Jane Does 1-10; ABC Corporations
           1-10
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           HUD-L-04577-17                                                                595 NEWARK AVE                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         JERSEY CITY

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,132    AUTO-Fox, Kathleen v. Sears,             General Liability - Litigation       STATE OF VERMONT SUPERIOR COURT
           Roebuck & Co. and Cox, David                                                  RUTLAND UNIT
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           142-3-16RDCV                                                                  83 CENTER ST 3                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         RUTLAND

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,600
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1628 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,133    AUTO-Garcia, Maggie and Jayden          General Liability - Litigation       IN THE SECOND JUDICIAL DISTRICT COURT OF
           Eveningstar v. Harold E. Leath;                                              THE STATE OF NEVADA IN AND FOR THE
           Sears, Roebuck and Co.; Kmart                                                COUNTY OF WASHOE
           Corporation; and Does 1-10
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           CV17-01419,Dept. No 15                                                       75 COURT ST                                           q    On appeal


                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        RENO                            NEVADA   89501

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,134    AUTO-Grzeski, Patricia A. v. Eric       General Liability - Litigation       IN THE CIRCUIT COOK COUNTY ILLINOIS
           Cervantes; Sears, Roebuck and                                                COUNTY DEPARTMENT LAW DIVISION
           Co.
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           2016L011566                                                                  50 W WASHINGTON ST 801                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,135    AUTO-Guan, Yiteng aka Austin            General Liability - Litigation       SUPERIOR COURT FOR THE STATE OF
           Guan; and Shuyu Guan v. Guong                                                CALIFORNIA COUNTY OF ORANGE CENTRAL
           Manh Do; Sears, Roebuck and                                                  JUSTICE CENTER
           Co.; and Does 1-50, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           30-2016-00873091-CU-PA-CJC                                                   700 W CIVIC CENTER DR                                 q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        SANTA ANA

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,136    AUTO-Holmes, Shedrick v. Sears,         General Liability - Litigation       STATE COURT OF FULTON COUNTY
           Roebuck and Co. and Stephens,
           Roger Dale
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           16EV001782                                                                   185 CENTRAL AVE SW TG900                              q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        ATLANTA                         GA       30303

                                                                                        City                            State    ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,137    AUTO-Iwu, Helen O. and Ambrose          General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           v. Sears, Roebuck and Co.                                                    COUNTY OF QUEENS
                                                                                                                                              q    Pending
           Case Number                                                                  Name

           9354/2015                                                                    88-11 SUTPHIN BLVD                                    q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                        Street

                                                                                        JAMAICA                         NY       11435

                                                                                        City                            State    ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,601
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                            Pg 1629 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,138    AUTO-Kimberley, Sean v. Sears,         General Liability - Litigation       DISTRICT COURT OF THE 18TH JUDICIAL
           Roebuck & Co.; and Dimitri Belikov                                          DISTRICT ARAPAHOE COUNTY DISTRICT COURT
                                                                                       STATE OF COLORADO
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016CV30898                                                                 7305 S POTOMAC ST                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CENTENNIAL

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,139    AUTO-Kurimski, David v. Sears,         General Liability - Litigation
           Roebuck & Co.; and Bruce Allen --
           TX NON-SUBSCRIBER
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV07994                                                                                                                          q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,140    AUTO-Martin, Virginia Kay and          General Liability - Litigation       IN THE CIRCUIT OF MARION WEST VIRGINIA
           Gordon v. Sears, Roebuck and
           Co.; Scott Malick, Manager, Sears
           Automotive Center #6176
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CC-24-2017-C-268                                                            219 ADAMS ST 306                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FAIRMONT

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,141    AUTO-Nachreiner, Connie and            General Liability - Litigation
           Dean Nachreiner v. John Risch;
           Sears Brands, LLC.; Sears
           Holdings Corporation; and Sears,
           Roebuck, and Co. Corporation
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           NA                                                                                                                               q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street



                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,142    AUTO-Polnicka, Maria v. Danilo Y.      General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Vigan; A&E Factory Service, LLC;                                            ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Sears Roebuck & Company; and
           Vladimir Bernshteyn




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,602
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1630 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2015L007438                                                                 50 W WASHINGTON ST 801                               q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       CHICAGO                         IL      60602

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,143    AUTO-Shifflett, Sally v. TBC           General Liability - Litigation       IN THE CIRCUIT COURT OF FAIRFAX COUNTY
           Corporation aka TBC Corporation
           Inc.; TBC-Tire & Battery
           Corporation; TBC Retail Group,
           Inc.; TBC Retail Group, Inc.
           formerly dba Tire Kingdom, Inc.;
           Sears, Roebuck and Co. dba
           NTB-National Tire & Battery; NTW,
           LLC; NTW,
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           Refiled: 2017 08647; Original: CV17002963-00                                4110 CHAIN BRIDGE RD                                 q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FAIRFAX

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,144    AUTO-Terrell, Bianca v. Serena         General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Lancaster; John Doe Lancaster;                                              ARIZONA IN AND FOR THE COUNTY OF PINAL
           Sears, Roebuck & Co.; Does 1-20;
           Black & White Corporations 1-5
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           CV201701785                                                                 971 N JASON LOPEZ CIRCLE BUILDING A                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       FLORENCE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,145    AUTO-Turner, Latosha c. Guffey,        General Liability - Litigation       NINETEENTH JUDICIAL DISTRICT COURT PARISH
           Bradley, Sears Roebuck and Co,                                              OF EAST BATON ROUGE STATE OF LOUISIANA
           and ACE American Insurance                                                  SUITE NUMBER 643889 SECTION 24
           Company
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           643889 Section 24                                                           1 S SIERRA ST                                        q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       RENO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,146    AUTO-Weddle, Leila; individually       General Liability - Litigation
           and as next friend of Ethan
           Richman, a minor; and Ignacio
           Olivarri v. Ronald King; Sears
           Logistic Services, Inc.; Sears
           Roebuck and Company; and Sears
           Holdings Corporation




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,603
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1631 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           DC-15-07315                                                                                                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,147    AUTO-Yates-Carraby, Stacy;              General Liability - Litigation       24TH JUDICIAL DISTRICT COURT FOR THE
           Carraby, Randy on behalf of their                                            PARISH OF JEFFERSON STATE OF LOUISIANA
           children, Carraby, Layla and
           Carraby, Lyric v. Sears, Roebuck
           and Co.; Ace American Ins. Co.
           and Lawson, Arthur
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           754362, Division H                                                           200 DERBIGNY ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA                          LA      70053

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,148    Avakian, Donald and Laura               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Avakian vs. Aerco International,                                             NEW YORK
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190036/2018                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,149    Avary, Steve, Individually and as       Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executor of the Estate of Robert                                             COUNTY OHIO
           Avary vs. Sears, Roebuck and Co.,
           et al., asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588427                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,150    Aveni, Vincenzo J. and Connie           Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Aveni, his wife vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C06037ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,604
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1632 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,151    Avery, Marcella v. Sears Roebuck        Small Claims                         SUPERIOR COURT OF CALIFORNIA
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PSC-18-0554                                                                  600 ADMINISTRATION DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ROSA                      CA      95403

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,152    Avila, Javier M. aso State Farm         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           General Ins. Co. v. Sears, Roebuck                                           MONTEREY MONTEREY BRANCH
           and Co.; Orellana Transport, Inc.;
           Border Transfer, Inc.; and Does
           1-10
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17CV002596                                                                   240 CHURCH ST                                        q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SALINAS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,153    Avila, Washington v. Sears              Small Claims                         CIVIL COURT NEW YORK CITY NY
           Roebuck & Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SCB 1012/2017                                                                1339 CHESTNUT ST 10TH FLOOR                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,154    Aviles, Abigail Paniagua a/s/o          General Liability - Litigation       TRAVIS COUNTY COURT
           Progressive County Mutual
           Insurance Company v. Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           C-1-CV-18-009902                                                             1000 GUADALUPE ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        AUSTIN

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,155    Awdakimov et al v. Sears, Roebuck       Asbestos                             COURT OF COMMON PLAES LUZERNE COUNTY
           and Co. et al                                                                PA 250-C01992 STATE
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        200 N RIVER ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILKES-BARRE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,605
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1633 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,156    Aweidah, Sameer v. Sears,                General Liability - Litigation       DISTRICT COURT COUNTY OF ADAMS STATE
           Roebuck and Co.; and Site A, LLC                                              OF COLORADO
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2018CV30235                                                                   1100 JUDICIAL CENTER DR                               q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         BRIGHTON

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,157    Awoye, Darlene v. Sears, Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; Electrolux Home                                                      COUNTY OF QUEENS
           Products, Inc.; Frigidaire Appliance
           Company; Electrolux Home
           Products, Inc., dba Frigidaire
           Appliance Company
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           705747/2016                                                                   88-11 SUTPHIN BLVD                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         JAMAICA                          NY      11435

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,158    Ayala Correa, Edwin; and Alma            General Liability - Litigation
           Acevedo Molina v. Sears Roebuck
           De Purto Rico, Inc.; Schindler of
           Puerto Rico LLC
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           CFDP2018-0018                                                                                                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street



                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,159    Ayars, Michael and Carol Ayars vs.       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           American Biltrite, Inc., et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           170206234                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,160    Ayotte, Daniel L. vs. A.W.               Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.,
           Individually and as
           Successor-in-Interest to Western
           Auto Supply Company




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,606
             18-23537-rdd                 Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1634 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17L008946                                                                    555 W HARRISON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,161    Azettat, Rosane v. Sears, Roebuck       Small Claims                         SUPERIOR COURT OF CALIFORNIA
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17VESC09202                                                                  600 ADMINISTRATION DR                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA ROSA                      CA      95403

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,162    Azimpour, Saeid et al. v. Sears,        Federal                              USDC SOUTHERN DISTRICT OF CA
           Roebuck and Company
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15-cv-2798-JLS-WVG                                                           333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,163    Baade, Ragnhild S. v. Sears,            General Liability - Litigation       SUPERIOR COURT KENNEBEC COUNTY MAINE
           Roebuck & Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           AUGSC-CV-18-xxxx                                                             95 STATE ST                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        AUGUSTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,164    Baer, Michael N. and Bridgett Baer,     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000630                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,165    Baier, Leroy F. and Lorene Baier        Asbestos                             SUPERIOR COURT MIDDLESEX
           vs. A.W. Chesterton Company, et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,607
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1635 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           11-3214                                                                     200 TRADECENTER DRIVE                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WOBURN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,166    Baig, Mirza M. v. Sears Robuck &       General Liability - Litigation       THE STATE OF TEXAS COUNTY OF HARRIS
           Co
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           188200251151                                                                201 CAROLINE ST                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       HOUSTON                         TX      77002

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,167    Bailey, Carol vs. Quigley Company,     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Inc., et al. asbestos defendants
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000718                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,168    Bailey, Laura, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           the Special Administrator of the                                            COUNTY
           Estate of William Bailey, Deceased
           vs. 4520 Corp., Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           14L1111                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,169    Bailey-Lombardelli, Michael v.         Federal                              UNITED STATES DISTRICT COURT FOR THE
           Sears Brands, LLC. and Sears,                                               SOUTHERN DISTRICT OF OHIO
           Roebuck and Co. and Harold
           Hignite
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1:18-CV-00487-TSB                                                           85 MARCONI BLVD                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       COLUMBUS                        OH      43215

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,608
             18-23537-rdd                    Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1636 of 1892 Case number 18-23537         (if known)
               Name



7.3,170    Bain, Jeana M. aso Encompass               General Liability - Litigation      IN THE CIRCUIT COURT OF THE TWELFTH
           Home and Auto Insurance                                                        JUDICIAL CIRCUIT WILL COUNTY ILLINOIS
           Company v. Diakon Logistics
           (Delaware) Inc.; and Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           17AR431                                                                        14 WEST JEFFERSON STREET                             q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          JOLIET

                                                                                          City                            State   ZIP Code

           Case Title                                 Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,171    Bair, Forrest D. and Gerrie Bair, his      Asbestos                            CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. Union Carbide Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000637                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                 Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,172    Bair, Susan v Sears, Roebuck and           Small Claims                        63RD- 1ST DISTRICT COURT MI
           Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           D17C06355-SC                                                                   1950 E BELTLINE AVE NE                               q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          GRAND RAPIDS

                                                                                          City                            State   ZIP Code

           Case Title                                 Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,173    Baird, Lillian E. vs. Bennett's            Asbestos                            SUPERIOR COURT MIDDLESEX COUNTY
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           L-8705-09-AS                                                                   56 PATERSON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                 Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,174    Baker, Bobbie v. ICON Health and           General Liability - Litigation      IN THE CIRCUIT COURT OF COOK COUNTY
           Fitness; and Sears, Roebuck and                                                ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2015-L-006585                                                                  50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CHICAGO

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,609
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1637 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,175    Baker, Clarence and Betty Baker        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Allied Signal, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           111202791                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,176    Baker, Doretha Y. and Rufus E.         Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Baker, her husband vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X09000501                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,177    Baker, Richard and Carolyn Baker       Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           vs. ABB, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           18L0204                                                                     ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BELLEVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,178    Bakie, Tom and Laura vs. Quigley       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (56 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000388                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,179    Ballard, John and Suzanne Ballard      Asbestos                             SUPERIOR COURT ALAMEDA COUNTY
           vs. 3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., Individually and
           d/b/a Homart Furnace




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,610
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1638 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           RG16827972                                                                   1225 FALLON ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        OAKLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,180    Ballard, Judy and Robert Ballard        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Agco Corporation, et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001123                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,181    Balque, Fermon et al. vs. Burns         Asbestos
           International Services Corporation
           et al. asbestos defendants
           including Sears, Robuck and Co.
           (19 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           E-170441                                                                                                                          q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,182    Bamber, John Joseph vs. Air &           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Liquid Systems Corp., et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000315                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,183    Banes, George v. A.W. Chesterton,       Asbestos                             MARION COUNTY SUPERIOR COURT CIVIL
           Inc., et al., asbestos defendants                                            DIVISION ROOM NO 2
           including Sears, Roebuck and Co.
           (63 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           49D0298011M10001017                                                          200 E WASHINGTON ST                                  q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        INDIANAPOLIS

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,611
             18-23537-rdd                  Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1639 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,184    Barbara Leeper Zilk v. Sears,            EEOC Claims                          DENVER AREA OFFICE - DENVER CO
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           541201300736                                                                  8 445 BRYANT ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DENVER

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,185    Barber, Nicholas D. vs. Owens            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           16082217                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,186    Bardina, Libertad v. Kmart               General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Corporation; Kmart Holding                                                    COUNTY OF BRONX
           Corporation; Sears Holdings
           Corporation; Sears Holdings
           Management Corporation; Sears,
           Roebuck and Co.; and K-Bay
           Plaza, LLC
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           36457/2017E                                                                   851 GRAND CONCOURSE 111                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                          BRONX                          NY      10451

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,187    Barefield, Robert and Helena             Asbestos
           Barefield vs A.W. Chesterton, Inc.,
           et al (asbestos dfts, including
           Sears, Roebuck and Co.)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                                                                              q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,188    Barksdale, Kevin and Barksdale,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Wanda vs Quigley Company, Inc.,
           et al asbestos defendants including
           Sears, Roebuck and Co. (46
           named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,612
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1640 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000180                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,189    Barlow, Walter Jr, et al vs AC & S,      Asbestos                             SUPREME COURT OF THE STATE OF NY CTY OF
           Inc., et al including Sears, Roebuck                                          NY CASE 11079400
           and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,190    Barnes, Bernadette vs. Owens             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           151202060                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,191    Barnes, Everett and Brenda               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Barnes, his wife vs. Advance Auto                                             COUNTY
           Parts, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000053                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,192    Barnes, George L. and Mary L. vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (50
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-00107                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,613
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1641 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,193    Gordon, Milton Alan vs. Bird & Son,        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Inc., et al., asbestos defendants                                               NEW YORK
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190190/2012                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,194    Gordon, Thomas aso Allstate                General Liability - Litigation       COURT OF COMMON PLEAS SOMERSET
           Insurance Company v. LG                                                         COUNTY
           Electronics Alabama, Inc.; Sears,
           Roebuck & Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           37 Civil 2016                                                                   20 N BRIDGE ST                                       q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SOMERVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,195    Gordone, Ross H. and Shirley M.            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Gordon vs. John Crane-Houdaille,
           Inc., et al., asbestos defedants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X08000107                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,196    Gordy, Albert and Maryann Gordy            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. Akebono Brake Corporation, et                                               COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L001229                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,197    Goslin, Robert vs. Honeywell               Asbestos                             UNKNOWN
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,614
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1642 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,198    Gossage, James M., as Personal          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           William J. Gossage, Sr., James M.
           and William J. Jr. Gossage as
           Surviving Sons of William J.
           Gossage, Sr. vs. Quigley
           Company, Inc., et al. asbestos
           defendants including Sears,
           Reobuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000468                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,199    Gough, Gerard A., Personal              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           John E. Gough vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000455                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,200    Gouker, James A. a/s/o American         General Liability - Litigation       IN THE STATE OF INDIANA IN THE ELKHART
           Select Insurance Company v.                                                  COUNTY SUPERIOR COURT 04
           Sears, Roebuck and Co. and
           Tophat Logistical Solutions, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20D041808PL000196                                                            315 S 2ND ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ELKHART

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,201    Gourgis, Debra v. Sears, Roebuck        General Liability - Litigation       24TH JUDICAL DISTRICT COURT FOR
           and Company; and ABC Insurance                                               JEFFERSON PARISH STATE OF LOUISIANA
           Company




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,615
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1643 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           771-935 Division N                                                           200 DERBIGNY ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GRETNA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,202    Grady, Jeffery vs. Union Carbide        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000663                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,203    Graham, James F. and Sandra E.          Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Graham vs. A.O. Smith
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20161712                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,204    Grams, John vs. Quigley                 Asbestos                             IN THE CIRCUIT COURT OF BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (56 named
           defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24x04000651                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,205    Granger, Melanie and Jeff Granger,      Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           her husband vs. Ace Hardware                                                 LOUIS
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1722CC11916                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,616
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1644 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,206    Granger, Terrence vs. Union             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12000932                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,207    Granillo, Annie v. Sears, Roebuck       General Liability - Litigation       FIRST JUDICIAL DISTRICT COURT COUNTY OF
           & Co.                                                                        SANTA FE STATE OF NEW MEXICO
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           D-101-CV-2017-01664                                                          225 MONTEZUMA AVE                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SANTA FE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,208    Grant, Richard L. and Mary E.           Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Grant vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20175537                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,209    Grant, Theodore v. Sears Roebuck        General Liability - Litigation
           & Co
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           128.SCH2018 1                                                                                                                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,210    Grant, Willie and Genvive vs. 84        Asbestos                             3RD JUDICIAL CIRCUIT COURT IL
           Lumber Company etc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000700                                                                  BOND COUNTY COURT HOUSE 200 W COLLEGE                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GREENVILLE

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,617
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1645 of 1892 Case number 18-23537           (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,211    Grasso, Dennis J. v. Sears,              Small Claims                         STATE OF RHODE ISLAND AND PROVIDENCE
           Roebuck and Co.                                                               PLANTATIONS DISTRICT COURT
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           3SC-2018-00545                                                                1 DORRANCE ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,212    Grasso, Joseph A. vs. A.W.               Asbestos                             IN THE COMMON PLEAS COURT OF
           Chesterton, Inc., et al. asbestos                                             PHILADELPHA COUNTY
           defendants including Sears,
           Roebuck and Co. (54 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           001572                                                                        PHILADELPHIA CITY HALL CHESTNUT ST                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,213    Graul, Jr.; Albert J. and Charlotte      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Graul vs. Amchem Products, Inc.,                                              NEW YORK
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           190019/2018                                                                   60 CENTRE ST                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,214    Graves, Min aso State Farm Fire &        General Liability - Litigation       IN THE CIRCUIT COURT OF RUSSELL COUNTY
           Casualty Insurance Company v.                                                 ALABAMA
           Sears, Roebuck and Company;
           Midea Inc.,; Kenmore, Inc.; Tower
           Manufacturing Corporation; A, B
           and C, being those persons, firms,
           corporations or other legal entities
           which manufactured t
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           57-CV-2016-000030.00                                                          501 14TH ST PHENIX CITY                               q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                         Street



                                                                                         City                             State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,215    Gray, Douglas Parker v. Sears,           Federal                              IN THE UNITED STATES DISTRICT COURT FOR
           Roebuck, & Co.                                                                THE EASTERN DISTRICT OF ARKANSAS
                                                                                         JONESBORO DIVISION




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,618
             18-23537-rdd                Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1646 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           3:18-cv-00096-JM                                                            615 S MAIN ST 312                                    q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       JONESBORO

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,216    Gray, Willie Louis, et al. v.          Asbestos                             CIRCUIT COURT OF SIMPSON COUNTY
           Minnesota Mining and                                                        MISSISSIPPI
           Manufacturing Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (81
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2002-336                                                                    100 W COURT AVE 2                                    q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       MENDENHALL

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,217    Grayson, James M. III and Melinda      General Liability - Litigation       IN THE DISTRICT COURT OF JEFFERSON
           v. LG Electronics USA, Inc.; and                                            COUNTY ALABAMA
           Sears, Roebuck and Co.; et al.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           01-DV-2017-903720.00                                                        716 RICHARD ARRINGTON JR BLVD N 500                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BIRMINGHAM

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,218    Gree USA, Inc. v. Sears, Roebuck       Federal                              USDC NORTHERN DISTRICT OF IL
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1:17-cv-04928                                                               327 S CHURCH ST                                      q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ROCKFORD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,219    Green, Leonard F. v. Sears,                                                 JUSTICE COURT PCT 1 TRAVIS COUNTY TX
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           J1-CV-17-001946                                                             4717 HEFLIN LN                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUSTIN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,619
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1647 of 1892 Case number 18-23537          (if known)
              Name



7.3,220    Green, Leroy and Mabel L. vs.            Asbestos                             IN THE CICUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Reobuck and Co. (45
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X03001203                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,221    Greene, Edward and Rita Greene,          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. Advance Auto Parts,                                              COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000948                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,222    Greene, Nina and Gerald v Sears          Environmental                        UNITED STATES DISTRICT COURT FOR THE
           Protection Company, Sears,                                                    NORTHERN DISTRICT OF ILLINOIS
           Roebuck and Co.; Sears Holdings
           Corporation
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1:15-cv-02546                                                                 327 S CHURCH ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCKFORD                        IL      61101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,223    Greer, Jr.; Laurence Jerald vs.          Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           ABB, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MID-L-005561-10                                                               56 PATERSON ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW BRUNSWICK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,224    GREG WISE v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           W1807175103-0001                                                              333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,620
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1648 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,225    Gregory (Bey), Joseph C. and             General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Patricia v. Sears Holding                                                     DELAWARE
           Corporation; Sears, Roebuck &
           Company; and Jardel Company,
           Inc.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N16C-08-133 CEB                                                               1 THE CIRCLE 2                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         GEORGETOWN                      DE      19947

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,226    Gren, Jan F. and Elizabeth E. Gren       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Allied Signal, Inc., et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           11070232                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,227    Gretchen M. Glass, Pltf. vs. Sears       Small Claims                         SEVENTH JUDICIAL DISTRICT STEARNS COUNTY
           Roebuck, Dft.                                                                 MN
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           None Specified                                                                725 COURTHOUSE SQUARE                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST CLOUD

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,228    Griffes, Beverly, Individually and as    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Cecil Edward Griffes, Deceased
           vs. AGCO Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000707                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,229    Griffin, Frances vs. Union Carbide       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,621
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1649 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000499                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,230    Griffin, Herbert D. and Griffin,         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Frances G. vs Quigley Company et
           al asbestos defendants including
           Sears, Roebuck and Co. (47
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000195                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,231    Griffith, Cynthia aso Fire Insurance     General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Exchange v. Sears, Roebuck &                                                  RIVERSIDE
           Co.; and Does 1-10
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           RIC 1807717                                                                   265 N BROADWAY                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BLYTHE                          CA      92225

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,232    Griffith, Sherwood S. vs. American       Asbestos                             IN THE SUPERIOR COURT JUDICIAL DISTRICT
           Standard, Inc., et al. asbestos                                               OF BRIDGEPORT AT BREDGEPORT
           defendants including Sears,
           Roebuck and Co. (34 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         1061 MAIN ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BRIDGEPORT

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,233    Griffiths, Daniel, an Infant, and        General Liability - Litigation       SUPREME COURT OF THE STATE OF NY
           Griffiths, Daniel & Patricia,                                                 COUNTY OF BROOME
           Individually & as Natural Parents &
           Guardians v ICON Health &
           Fitness, Inc. and Sears, Roebuck &
           Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           20030023000                                                                   92 COURT STREET                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BINGHAMTON

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,622
             18-23537-rdd                   Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                   Pg 1650 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                   Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,234    Griffitts, Tommy vs. American                Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Biltrite, et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a Subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                   X
                                                                                                                                                   q    Pending
           Case Number                                                                       Name

           N17C-11-230 ASB                                                                   500 NORTH KING STREET                                 q    On appeal


                                                                                                                                                   q    Concluded
                                                                                             Street

                                                                                             WILMINGTON

                                                                                             City                            State    ZIP Code

           Case Title                                   Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,235    Grindstaff, Albert v. Sears,                 Small Claims                         16TH JUDICIAL CIRCUIT COURT JACKSON
           Roebuck and Co.                                                                   COUNTY MISSOURI
                                                                                                                                                   X
                                                                                                                                                   q    Pending
           Case Number                                                                       Name

           1816-CV201615                                                                     COURT ADMINISTRATOR 415 E 12TH ST SUITE               q    On appeal
                                                                                             300
                                                                                                                                                   q    Concluded
                                                                                             Street

                                                                                             KANSAS CITY

                                                                                             City                            State    ZIP Code

           Case Title                                   Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,236    Grissom, Lawrence E. vs. A.W.                Asbestos                             PROVIDENCEBRISTOL COUNTY SUPERIOR
           Chesterton Company, et al.,                                                       COURT
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                   X
                                                                                                                                                   q    Pending
           Case Number                                                                       Name

           PC20184397                                                                        250 BENEFIT ST                                        q    On appeal


                                                                                                                                                   q    Concluded
                                                                                             Street

                                                                                             PROVIDENCE

                                                                                             City                            State    ZIP Code

           Case Title                                   Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,237    Grittner, Brian K. v. Sears,                 General Liability - Litigation       STATE OF WISCONSIN CIRCUIT COURT DANE
           Roebuck and Company, a wholly                                                     COUNTY
           owned subsidiary of Sears
           Holdings Corporation; Home
           Delivery Link, Inc.; Ricardo
           Moreno, Jr.; American Family
           Mutual Insurance Company;
           Montgomery Insurance Company,
           a wholly owned su
                                                                                                                                                   X
                                                                                                                                                   q    Pending
           Case Number                                                                       Name

           2016CV002644                                                                      215 S HAMILTON ST 2000                                q    On appeal


                                                                                                                                                   q    Concluded
                                                                                             Street

                                                                                              MADISON                        WISCONSIN53703

                                                                                             City                            State    ZIP Code

           Case Title                                   Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,238    Gros, Zora and Mirko v. Sears                General Liability - Litigation       IN THE LAKE CIRCUITSUPERIOR COURT
           Holdings Corporation dba Sears
           Roebuck and Co.




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,623
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1651 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           45D051707CT0116                                                              2293 N MAIN ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CROWN POINT                     IN      46307

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,239    Groskreutz, Ruben and Ellen M.          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Groskreutz vs. Agco Corporation,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000343                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,240    Grosky, Bernard and Marilynn            Asbestos                             SUPERIOR COURT MIDDLEX COUNTY
           Grosky vs. A.O. Smith Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12-3119                                                                      56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,241    Grounds, Terry A. and Judy A.           Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           Grounds, his wife vs. 20th Century
           Glove Corporation of Texas, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-C-640                                                                     111 COURT ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHARLESTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,242    GUADALUPE MADRID v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,243    Guerra, Lucy v. Sears, Roebuck          General Liability - Litigation
           and Co.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,624
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1652 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-020804-CA01                                                                                                                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,244    Guerrero, Brenda, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of Stanley Dixon, Deceased
           vs. A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000019                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,245    Guerrero, San Juanita, Individually      Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           and as Executrix of the Estate of                                             COUNTY OHIO
           Alejandro Najera vs. Sears,
           Roebuck and Co., et al., asbestos
           defendants
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV06588439                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,246    Guillermo Garcia Santamarina,            Marketing / Advertising              SUPERIOR COURT OF THE STATE OF
           Individually and on Behalf of All                                             CALIFORNIA FOR THE COUNTY OF LOS
           Others Similarly Situated v. Sears,                                           ANGELES CENTRAL
           Roebuck & Co., a New York
           corporation and Does 1 through
           300.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           8C326946                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,247    Gurany, Kathleen, Individually and       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                               COUNTY
           Estate of William Gurany,
           Deceased vs. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,625
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1653 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000031                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,248    Gurkin, David B. and Elizabeth          Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Gurkin vs. Adams Manufacturing                                               COUNTY
           Co., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           134088                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,249    Gurr, Reed vs. 3M Company, et al.,      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           asbestos defendants including                                                COUNTY
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17L941                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,250    Guskiewicz, Robert and Bernadette       General Liability - Litigation       COUNTY OF LUZERNE COURT OF COMMON
           v. Sears, Roebuck & Company aka                                              PLEAS CIVIL TRIAL DIVISION
           Sears
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           201611445                                                                    200 N RIVER STREET                                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILKES-BARRE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,251    Guthrie, Richard A. and Martha          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Guthrie, his wife vs. Borgwarner
           Morse Tec LLC, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-07-105ASB                                                               500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,626
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1654 of 1892 Case number 18-23537          (if known)
              Name



7.3,252    Gutierrez, Jose; and Laura Becerra      General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           v. Craftsman dba Craftsman                                                   LOS ANGELES
           Professional dba Sears Brands,
           LLC dba KCP IP, LLC; and Doe
           manufactures 1-9; Sears, Roebuck
           and Co.; Doe retailers 10-19; Does
           20-100 inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           MC025556                                                                     210 W TEMPLE ST                                      q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,253    Guzman, John, Individually and as       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Joe Guzman, Deceased vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000435                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,254    GWENDOLYN MCNEIL v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,255    Habelt, Sr.; Thomas E. and              Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Barbara Habelt vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-4641                                                                      56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,256    Haberkam, Bernard vs. John              Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,627
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1655 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X09000156                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,257    Habibi, Bagher v. Sears, Roebuck       Customer                             SUPERIOR COURT OF CA HILL STREET COUNTY
           and Co. and Does 1 to 10,                                                   OF LOS ANGELES
           inclusive.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           17K02572                                                                    1945 S HILL ST                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       LOS ANGELES

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,258    Hackman, Robert E. and Mildred A.      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           vs John Crane-Houdaille, Inc., et
           al. Asbestos defendants including
           Sears, Roebuck and Co. [50
           named defendants]
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24X05000295                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,259    Haddad, William v. Sears Roebuck       General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           and Co. -- FIRST AMENDMENT --                                               NORFOLK COUNTY SUPERIOR COURT
           Add: Kellermeyer Bergensons                                                 DEPARTMENT OF THE TRIAL COURT
           Services, LLC
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1582CV01643                                                                 650 HIGH ST                                          q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       DEDHAM

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,260    Hadley, Dallas vs. A.W. Chesterton     Asbestos                             PROVIDENCEBRISTOL COUNTY SUPERIOR
           Company, et al., asbestos                                                   COURT
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           PC20171864                                                                  250 BENEFIT ST                                       q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PROVIDENCE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,628
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1656 of 1892 Case number 18-23537          (if known)
               Name



7.3,261    Haes, Dianna aso Massachusetts             General Liability - Litigation       COMMONWEALTH OF MASSACHUSETTS
           Property Insurance Underwriting                                                 BOSTON MUNICIPAL COURT
           Association v. Sears Roebuck &
           Co.; and Electrolux, Inc.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           201501CV998                                                                     24 NEW CHARDON ST                                    q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BOSTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,262    Hahn, Rory and Linda Hahn vs.              Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Allied Signal, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           C48AB201529                                                                     669 WASHINGTON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EASTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,263    Hahner, Tracey, Personal                   Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Representative of the Estate of
           Harry M. Shelly, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X07000019                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,264    Haigler, Lawrence and Julie aso            General Liability - Litigation       DISTRICT COURT COUNTY OF JEFFERSON
           Country Mutual Insurance                                                        STATE OF COLORADO
           Company v. Sears, Roebuck and
           Company; Whirlpool Corporation;
           and Robershaw Controls Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17CV30966                                                                       100 JEFFERSON COUNTY PKWY                            q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           GOLDEN

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,265    Haines, Philip C. and Elizabeth            Asbestos                             CIRCUIT COURT OF BALTIMORE CITY
           Haines, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,629
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1657 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X07000178                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,266    Haire, Jeannie, as Special                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                  COUNTY
           Donald Haire, and Jeannie Haire
           Individually vs. American
           Cyanamid Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           12L2019                                                                         155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,267    Hale, Mary vs. Armstrong                   Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           International, Inc., et al., asbestos                                           LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1622CC09618                                                                     10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           ST LOUIS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,268    Haley, Henry Aaron and Teresa              Asbestos                             CIRCUIT COURT COUNTY OF MULTNOMAH
           Ann Haley vs. Daimler Trucks
           North America, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1404-04161                                                                      1021 SW 4TH AVE                                      q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PORTLAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,269    Haley, Perlene v. Sears, Roebuck           General Liability - Litigation       IN THE CIRCUIT COURT OF SHELBY COURT
           & Company; Sears Home                                                           COUNTY TENESSEE FOR THE THIRTIETH
           Improvement Products, Inc.; Sears                                               JUDICIAL DISTRICT AT MEMPHIS
           Holdings Corporation; Sears
           Roebuck & Company, dba
           Kenmore Direct; Next Step Home
           Inspections, LLC; Andrew Sobral;
           John Doe; and XYZ Corporation




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,630
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1658 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CT-000853-18 Div. 7                                                           140 ADAMS AVE 324                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MEMPHIS                         TN      38103

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,270    Halford, John and Mary vs. Quigley       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc., et al. asbestos
           defendants including Sears,
           Roebuck and Co. (53 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000406                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,271    Hall, Kelli D., as personal              Asbestos                             MOBILE COUNTY CIRCUIT COURT
           representative of the heirs-in-law
           and/or wrongful death beneficiaries
           of Gary W. Hall vs Ace Hardware
           Corporation, et al. including Sears,
           Roebuck and Co. [110 named
           defendants]
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV051678                                                                      205 GOVERNMENT ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MOBILE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,272    Hall, Wayne v. Sears, Reobuck            General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Co.; Westminster Mall, LLC;                                               ORANGE CENTRAL JUSTICE CENTER
           Washington Prime Group, LP;
           Simon Property Group, LP; and
           Does 1-100, inclusive
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           30-2017-00926414-CU-PO-CJC                                                    700 W CIVIC CENTER DR                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SANTA ANA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,273    Hallahan, Gerald v. Sears,               General Liability - Litigation       STATE OF MICHIGAN IN THE CIRCUIT COURT
           Roebuck and Co. dba Sears                                                     FOR THE COUNTY OF OAKLAND
           Department Store




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,631
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1659 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2015-150461-NO                                                               1200 TELEGRAPH RD                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PONTIAC

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,274    Hallen, Carolyn v. Sears, Roebuck       General Liability - Litigation       IN THE CIRCUIT COURT OF THE 12TH JUDICIAL
           and Co., Sears Holdings Mgmt.                                                CIRCUIT COURT WILL COUNTY IL
           Corp.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18L516                                                                       3208 MCDONOUGH ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JOLIET

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,275    Hama, Joseph and Marie Hama,            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. Borg Warner Corporation,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           170901231                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,276    Hamid Heidari v. Sears, Roebuck         Small Claims                         BALTIMORE COUNTY - DISTRICT COURT MD
           and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV 21637-018                                                                 120 E CHESAPEAKE AVE                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,277    Hamilton, Franklin vs. John             Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X06000614                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,632
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1660 of 1892 Case number 18-23537          (if known)
               Name



7.3,278    Hamilton, George Jr. vs.                  Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (50
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-x-03-001023                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,279    Hamlin, George v. Sears, Roebuck          General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           and Company; ABC Corporation                                                   DIVISION - MIDDLESEX COUNTY
           1-10; XYZ Corporation 1-10
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MID-L-3044-17                                                                  56 PATERSON ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,280    Hamm, Norman G. and Jean vs.              Asbestos                             IN THE COURT OF COMMON PLEAS OF
           20th Century Glove Corporation of                                              PHILADELPHIA COUNTY TRIAL DIVISION: CIVIL
           Texas et al. asbestos defendants                                               SECTION
           including Sears, Roebuck and Co.
           (108 named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           005274                                                                         296 PHILADELPHIA PEDESTRIAN TRANSIT                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,281    Hammonds, Sibyl as Executrix to           Asbestos                             SUPERIOR COURT PROVIDENCE RHODE ISLAND
           the Estate of R.C. Hammonds and
           as Surviving Spouse vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           09-5661                                                                        250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,282    Hamshey, John F. vs. Allied               Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Signal, Inc., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,633
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1661 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C48AB20136                                                                     669 WASHINGTON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EASTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,283    Hanabarger, Dale vs. A.W.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           06-L-1064                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,284    Hancock III, James R. vs.                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Borgwarner Morse Tec LLC, et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018001161                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,285    Hanks, Terry and Michelle v. Jones        General Liability - Litigation       IN THE 23RD DISTRICT COURT
           & Jones, Inc.; and Sears, Roebuck,
           & Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           Refiled: 80106-CV; Original: 73880                                             23365 GODDARD RD                                     q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TAYLOR

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,286    Hanson, David aso Fire Insurance          General Liability - Litigation       DISTRICT COURT EL PASO COUNTY STATE OF
           Exchange v. Sears, Roebuck and                                                 COLORADO
           Co.; Spirit Delivery and Distribution
           Services, Inc.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017CV30311                                                                    270 S TEJON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          COLORADO SPRINGS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,634
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1662 of 1892 Case number 18-23537          (if known)
              Name



7.3,287    Hanson, Richard and Janice              Asbestos                             SUPERIOR COURT PROVIDENCEBRISTOL
           Hanson vs. Aerco International,                                              COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           12-0175                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,288    Haque, Uzma v. Sears, Roebuck           General Liability - Litigation       IN THE CIRCUIT COURT FOR BALTIMORE
           and Co.                                                                      COUNTY
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           03-C-17-005687 OT                                                            401 BOSLEY AVE                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,289    Harden, Connie, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Eldon Harden, Deceased vs.
           A.O. Smith Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000895                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,290    Harden, Robert and Jeanette v.          Small Claims                         SUPERIOR COURT OF NEW JERSEY LAW
           The Corporation Trust Company,                                               DIVISION SPECIAL CIVIL PART SMALL CLAIMS
           registered agent for Sears,                                                  SECTION
           Roebuck & Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           OCN-SC-001169-18                                                             9 N MAIN ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CAPE MAY COURT HOUSE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,291    Hardin, Billy R. and Frances            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Hardin, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,635
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1663 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X13000251                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,292    Harley, Cleveland C. vs. Kaiser          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Gypsum Company, Inc., et al.,                                                 COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           150103516                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,293    Harnett, William and Harnett, Mary       Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Vs. A.W. Chesterton Co., et al.,                                              COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (109
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482190                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,294    Harney, Clarence and Janet               Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Harney vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20153381                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,295    Harp, Marva, Individually and as         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Surviving Spouse, et al., Heirs of
           the late Charles Harp vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20172653                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,636
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1664 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,296    Harp, Mary, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Vernon Harp, Dec., vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L000966                                                                  155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,297    Harpine, John F. and Diane vs.          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000837                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,298    Harriman, Bruce and Gene vs. 84         Asbestos                             22ND JUDICIAL CIRCUIT COURT
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1522CC11290                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,299    Harrington, Beverly, Individually       Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           and as Executrix of the Estate of                                            COUNTY OHIO
           James Anderson vs. Sears,
           Roebuck and Co., et al., asbestos
           defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588440                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,300    Harrington, Keith and Cheryl Lee        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Becker Harrington, his wife vs.
           ABB, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,637
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1665 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N18C-08-212 ASB                                                               500 NORTH KING STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,301    Harris, James W. Jr. vs.                 Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (69
           named defendants).
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-03-001028                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,302    Harris, John P., vs. AII Acquisition     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corp., et al., asbestos defendants                                            COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000367                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,303    Harris, Jr.; Ralph M. vs. A.W.           Asbestos                             CIRCUIT COURT COOK COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L011311                                                                   555 W HARRISON ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,304    Harrison, Herbert and Harrison,          Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Sandra W. his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000147                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,638
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1666 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,305    Harrison, James and Linda v.               General Liability - Litigation       IN THE CIRCUIT COURT OF JACKSON COUNTY
           Electrolux Home Products, Inc.;                                                 MISSOURI AT KANSAS CITY
           Sears, Roebuck and Co.; and Del's
           TV & Appliance, Inc.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           1816-CV26122                                                                    COURT ADMINISTRATOR 415 E 12TH ST SUITE              q    On appeal
                                                                                           300
                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           KANSAS CITY

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,306    Harry Hayes v. Sears, Roebuck              Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           20050925312-0001                                                                333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,307    HARRY TOROSYAN v. Sears,                   Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           ADJ10605862                                                                     333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,308    Harsch, Carla A. and Pamela                Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Bonkowski, Co-Executrixes of the                                                COUNTY
           Estate of Stephen Yorden,
           Deceased vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           001531                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,309    Hart, Kevin aso State Farm Fire &          General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Casualty Company v. LG                                                          COUNTY OF WESTCHESTER
           Electronics Tianjin Appliances Co.,
           Ltd.; and Sears, Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,639
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1667 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           54617/2017                                                                   111 DRMARTIN LUTHER KING JR BLVD                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WHITE PLAINS                    NY      10601

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,310    Hartl, Caryn and Tom Hartl, her         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           husband vs. Ace Hardware                                                     COUNTY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001399                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,311    Harvey R. Nichols and Kathy P.          Real Estate                          COURT OF COMMON PLEAS COUNTY OF
           Nichols. vs. Christopher T. Land,                                            COLLETON SC
           Individually and as Property,
           Manager-in-Charge, Coldwell
           Banker Todd Land Agency, and
           Land Agency, and Todd Land
           Realty, Coldwell Banker Real
           Estate LLC, Sears Roebuck and
           Co
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016-CP-15-1352                                                              40 KLEIN ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WALTERBORO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,312    Harvey, Jonathan vs Sears               Employment                           SUPERIOR COURT OF CA COUNTY OF
           Roebuck and Co, a coporation; and                                            SACRAMENTO
           DOES 1 through 50 inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        720 9TH ST                                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SACRAMENTO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,313    Harvey, Joseph and Norine vs            Asbestos                             BALTIMORE CITY CIRCUIT COURT OF MD
           John Crane-Houdaille, Inc., et al
           including Sears, Roebuck and Co.
           [65 named defendants]




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,640
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1668 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X05000398                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,314    Harvey, Jr.; Charles and Deborah         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Harvey, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X12000011                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,315    Hasenbush, Michael and Leslie            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hasenbush vs. American Biltrite,                                              COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000442                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,316    Hasson, William and Hasson,              Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Stephanie vs. A.W. Chesterton                                                 COUNTY OHIO CASECV02483401
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,317    Hatchett, Milton vs. A.W.                Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Chesterton, Inc., et al. asbestos                                             MADISON COUNTY
           defendants including Sears,
           Roebuck and Co. (70 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           04-L-134                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,641
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1669 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,318    Hatfield, Richard vs. Union Carbide       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12001144                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,319    Hausman, Mildred D., Individually         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                            COUNTY
           Estate of Ira W. Hausman vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           13L1583                                                                        155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,320    Hautman, Gerald R. and Mary               Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Jane Hautman vs. Amchem                                                        SUFFOLK
           Products, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           611382-15                                                                      1 COURT ST                                           q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          RIVERHEAD

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,321    Hawkins, Claudia, as Special              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                 COUNTY
           Vaughn Hawkins and Claudia
           Hawkins Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14L260                                                                         155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,642
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1670 of 1892 Case number 18-23537          (if known)
               Name



7.3,322    Hawkins, Donald and Delores                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Hawkins, his wife vs. 84 Lumber                                                 COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000383                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,323    Hawkins, James C. and Jo Ann               Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Chase vs. Quigley Company, Inc.,
           et al. asbestos defendants
           including Sears, Roebuck and Co.
           (46 named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24-X-04-000016                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,324    Hawkins, Kenneth S. v. Honeywell           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           International Inc. f/k/a/ Allied Signal
           Inc. et al. including Sears, Roebuck
           and Co. (29 named defendants)
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X05000241                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,325    Hayden, Joseph R. and Catherine            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           D. vs John Crane-Houdaille, Inc.,
           et al. including Sears, Roebuck and
           Co. [53 named defendants]
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X05000358                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,326    Hayes, Paul vs. Asbestos                   Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Corporation Ltd., et al., asbestos
           defendants including Sears,
           Roebuck and co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,643
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1671 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C07347ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,327    Hayes, Richard W. vs. A.O. Smith         Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           PC20175097                                                                    250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,328    Haynes, Gwendolyn J. v. Sears,           General Liability - Litigation       IN THE DISTRICT COURT 68TH JUDICIAL
           Roebuck and Co.; WCWAP LLC                                                    DISTRICT DALLAS COUNTY TEXAS
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           DC-16-14638                                                                   600 COMMERCE ST 510                                  q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DALLAS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,329    Hays, Jeffrey, Individually and as       Asbestos                             SUPERIOR COURT COUNTY OF LOS ANGELES
           Successor in Interest to Gilbert
           Hays, Deceased, et al., vs.
           Certainteed Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           BC632877                                                                      1945 S HILL ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,330    Hays, Teresa v. Sears, Roebuck &         General Liability - Litigation
           Co.; SRC Real Estate (TX), LP;
           and Premier Tierra Holdings, Inc. --
           TX NON-SUBSCRIBER
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016CCV-61054-2                                                                                                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,644
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1672 of 1892 Case number 18-23537          (if known)
              Name



7.3,331    Hazinakis, Robert vs. A.W.               Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Co., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co., (109 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482191                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,332    Heaggs, Eddie and Katherine vs.          Asbestos                             3RD JUDICIAL CIRCUIT COURT MADISON
           84 Lumber, et al., asbestos                                                   COUNTY IL
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           14L1662                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,333    Heard, Janice vs. BMW                    Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Constructors, Inc., et al., asbestos                                          COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L000951                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,334    Heberling, Laurine and John              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Heberling, her husband vs. 84                                                 COUNTY
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001299                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,335    Hector M. Corrales vs. Sears,            Real Estate                          LOS ANGELES COUNTY - SUPERIOR COURT -
           Roebuck and Co.                                                               HILL STREET CA




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,645
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1673 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18STLC08674                                                                    1945 S HILL ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOS ANGELES                     CA      90007

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,336    Hefel, Eldon and Janet Hefel, his         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. A.W. Chesterton                                                       COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001745                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,337    Heffelfinger, Robert B. vs. Allied        Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Signal, Inc., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           C48AB201384                                                                    669 WASHINGTON ST                                    q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EASTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,338    Olive, Dorothea v. Sears, Roebuck         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           and Company; Jones Lang LaSalle                                                SAN MATEO
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CIV 530551                                                                     400 COUNTY CENTER                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          REDWOOD CITY

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,339    OLIVIA ROBINSON v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           S0810200059-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,340    Ollievette Perry v. Sears, Roebuck        EEOC Claims                          ILLINOIS DEPARTMENT OF HUMAN RIGHTS
           and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,646
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1674 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           21BA60618                                                                    100 W RANDOLPH ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CHICAGO

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,341    Olp, Dennis and Diana v.                General Liability - Litigation
           Husqvarna Consumer Outdoor
           Products, N.A., Inc. and Sears
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           75C01-1608-CT-000017                                                                                                              q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,342    Olson, Marilyn L. as Surviving          Asbestos                             SUPERIOR COURT PROVIDENCE RI
           Spouse of Walter Marvin Olson,
           Probate Pending vs. A.C. Horn
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           08-0817                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,343    Olson, Marlin vs. American Honda        Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Motor Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-05-291 ASB                                                              500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,344    Olzewski, James P. v. AC&R              Asbestos                             CIRCUT COURT BALTIMORE COUNTY MD
           Insulation, Co., Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (77
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X03001008                                                                  401 BOSLEY AVE                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOWSON

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,647
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1675 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,345    OMAR NEVAREZ v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15WC22245                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,346    Oquendo, Daniel v. Electrolux           General Liability - Litigation       IN THE CIRCUIT COURT FOURTH JUDICIAL
           Home Products, Inc.; KCD IP, LLC;                                            CIRCUIT IN AND FOR DUBAL COUNTY FLORIDA
           Sears Holdings Corporation; Sears,
           Roebuck and co.; Chaplin Williams
           Rentals, Inc.; Hanna Saikali; Nadia
           Saikali; and John Saikali
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018-CA-7638                                                                 330 E BAY ST 220                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JACKSONVILLE                    FL      32202

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,347    Orlando Castanon v. Sears,              EEOC Claims                          UNKNOWN
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           451-2018-02802                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,348    Orlando, Robert aso State Farm          General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           General Insurance Company v.                                                 CALIFORNIA FOR THE COUNTY OF SAN DIEGO
           Whirlpool Corporation; Sears,                                                NORTH COUNTY
           Roebuck and Co.; and Does 1-20,
           inclusive
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           37-2016-00040762-CU-PL-NC                                                    325 S MELROSE DR                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        VISTA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,349    ORLENA WILLIAMS v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,648
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1676 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,350    Orr, Lyle and Patty Orr vs.               Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Certainteed Corporation, et al.,                                               LOUIS
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1722CC11579                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,351    Orr, Neil and Barbara Orr vs.             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           American Biltrite, et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           111200699                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,352    Ortega, Lourdes and Esteban               Asbestos                             UNKNOWN
           Ortega vs. Advance Auto Parts,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001508                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,353    Orth, Roger and Dorothy Orth, his         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           wife vs. 84 Lumber Company, et                                                 COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L001689                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,354    Ortiz, Maria Del Refugio, et al.,         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Individually and as Co-Special                                                 COUNTY
           Administrators of the Estate of
           Epifanio Oritz, Deceased vs. A.W.
           Chesterton, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,649
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1677 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L624                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,355    Ortiz, Richard and Marie Ortiz vs.      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20174327                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,356    Orzolek, Carol S., Personal             Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           James F. Orzolek, et al. vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000272                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,357    O'Shea, Michael vs. Ace Hardware        Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Corporation, et al., asbestos                                                NEW YORK
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           190321/2013                                                                  60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,358    Ossman, Pierre, Individually and as     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of Ann D. Ossman, et al.,
           vs. John Crane-Houdaille, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,650
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1678 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000285                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,359    Ostarello, Melody v. Kmart               General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Corporation; Sears, Roebuck and                                               PLACER
           Co.; and Does 1-100, inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           SCV0039495                                                                    101 MAPLE ST AUBURN                                  q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         AUBURN                          CA      95603

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,360    Overman, Robert J. vs. A.W.              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton Company, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000214                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,361    Oxford, Kelvin J. vs. Owens Illinois,    Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Inc., et al., asbestos defendants                                             COUNTY
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           160402179                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,362    Pabon Santiago, Sharon v. Sears,         General Liability - Litigation       UNKNOWN
           Roebuck and Co 1085 Sears
           Cagus; Continental Claims
           Services
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           EDP2017-0327 (702)                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,651
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1679 of 1892 Case number 18-23537          (if known)
              Name



7.3,363    Pabon-Santiago, Sharon v. Sears,        General Liability - Litigation       UNKNOWN
           Roebuck and Co.; 1085 Sears
           Caguas; Continental Claims
           Services
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           EDP2017-0327 702                                                             333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,364    Pachter, Linda v. Sears Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.; Sears Holdings                                                      COUNTY OF WESTCHESTER
           Management Corporation; and
           Sears Holdings Corp.
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           64731/2015                                                                   111 DRMARTIN LUTHER KING JR BLVD                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        WHITE PLAINS                    NY        10601

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,365    Paczak, Michael and Helen               Asbestos                             CIRCUIT COURT BALTIMORE CITY MARYLAND
           Paczak, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           24X05000870                                                                  100 N CALVERT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,366    Padilla Oliveras, Thomas and Olga       General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Morales Ramos v. Sears, Roebuck                                              TRIBUNAL DE PRIMERA INSTANCIA SALA DE
           de Puerto Rico, Inc.; ABC                                                    CAROLINA
           Insurance Company; et al.
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           FDP2016-0236 (403)                                                           AV 65 DE INFANTERíA                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        CAROLINA                        PUERTO RICO
                                                                                                                                  00987

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,367    Padilla, Maria Marino v. Sears,         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.                                                              VENTURA
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           56-2018-00514707-CU-PO-VTA                                                   800 S VICTORIA AVE                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        VENTURA                         CA        93009

                                                                                        City                            State     ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,652
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1680 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,368    Paez, Presciliano G. and Dolores          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Guevara, his wife vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N18C-08-073 ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,369    Page, Mark and Kathy aso Indiana          General Liability - Litigation       IN THE BENTON CIRCUIT COURT
           Farm Bureau Insurance v.
           Whirlpool Corporation; and Sears
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           04C01-1708-PL-127                                                              120 NW 4TH ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          CORVALLIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,370    Pagnotti, Jr.; Michael S. vs. Air &       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Liquid Systems Corp., et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150302340                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,371    Paige Easley v. Sears, Roebuck            Small Claims                         RICHLAND COUNTY MAGISTRATE COURT SC
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017CV4010404963                                                               6108 CABIN CREEK RD                                  q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          HOPKINS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,372    Painter, Howard and Sara Painter,         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. Owens Illinois, Inc., et al.,                                          COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,653
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1681 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           101103218                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,373    Palacios, Adelaida v. Sears              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co.                                                               LOS ANGELES
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18AVSC01468                                                                   210 W TEMPLE ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LOS ANGELES

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,374    Palette, Leslie and Sandra Palette       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                                COUNTY
           asbestos defendants including
           Sears, Roebuck and Co., (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L1710                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,375    Palma, Yesenia v. Sears, Roebuck         General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.                                                                       COUNTY OF NASSAU
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2083116                                                                       100 SUPREME CT DR MINEOLA                            q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MINEOLA                         NY      11501

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,376    Palmentera, Bonnie, as Special           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of Bill                                           COUNTY
           Palmentera, et al., vs. Asbestos
           Corporation Ltd., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L572                                                                        155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,654
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1682 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,377    Palmer, Kenneth L. and Loretta M.         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Palmer, h/w vs. Honeywell                                                      COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           161200465                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,378    Palmer, Samantha vs. 84 Lumber            Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Company, et al., asbestos                                                      LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1622CC10734                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,379    Palmieri, Chris and Wendy v.              General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY MIDDLESEX
           Sears Holdings Corp.; Sears                                                    COUNTY
           Roebuck & Co.; Sears Home
           Services, LLC; Sedgwick CMS;
           Mark Four Enterprises, Inc.; and
           ABC Companies 1-20. AND Mark
           Four Enterprises, Inc. v. H&A
           Construction and FBS
           Construction.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MID-L-5144-12                                                                  56 PATERSON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK                   NJ      08903

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,380    Pamela McDowell v. Sears,                 EEOC Claims                          SAN FRANCISCO DISTRICT OFFICE
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           550201500408                                                                   2280 630 SANSOME ST SUITE 1080                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN FRANCISCO

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,381    Pancher, Eugene H. vs. A.W.               Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,655
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1683 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           06-L-886                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,382    Panoiu, Hunter; and infant under        General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           the age of fourteen; by his mother                                           COUNTY OF NASSAU
           and natural guardian Kristen
           Panoiu; and Kristen Panoiu,
           individually v. Sears Holdings
           Management Corporation; and
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           607676/2018                                                                  100 SUPREME CT DR                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MINEOLA                         NY      11501

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,383    Pappas, Maria v. Sears Roebuck          General Liability - Litigation       STATE OF NEW YORK COUNTY OF NASSAU
           and Co. DBA Sears Parts Direct
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SC-001233-18/NH                                                              100 SUPREME COURT DR                                 q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MINEOLA                         NY      11501

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,384    Parker, Charles v. Sears, Roebuck       General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           & Co.; Kellermeyer Building                                                  DIVISION; OCEAN COUNTY
           Services, Inc.; John Does (1-10);
           and ABC Corp., (1-10)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           OCN-L-1406-18                                                                213 WASHINGTON ST                                    q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        TOMS RIVER

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,385    Parker, David and Patricia Parker       Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           vs. 84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C10015ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,656
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1684 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,386    Parker, Rita C., Personal                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative for the Estate of
           Charles M. Parker, et al., vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X07000299                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,387    Parks, Patsy P. vs. AC&R                  Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Insulation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X15000446                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,388    Parrish, Ralph J. and Alice J. v.         General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           United Furniture Industries, Inc.;                                             WESTMORELAND COUNTY PENNSYLVANIA CIVIL
           Sears, Roebuck and Co.; and                                                    DIVISIONARBITRATION
           Sears Holdings Corporation
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2497 of 2017                                                                   2 N MAIN ST                                          q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          GREENSBURG                      PA      15601

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,389    Parritt, Jr.; Leslie C. vs.               Asbestos                             SUPERIOR COURT MIDDLESEX
           Metropolitan Life Insurance
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MIC201103168S                                                                  200 TRADECENTER DRIVE                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WOBURN

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,390    Partridge, Edward C. and Barbara          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Ann vs. 3M Company., et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,657
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1685 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180600143                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,391    Pasquariello, Jr.; Ralph M. and           Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Kathryn Pasquariello, h/w vs.                                                  COUNTY
           Honeywell International, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           150304405                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,392    Pastori M. Balele 6777 Schroeder          Store Ops                            STATE OF WISCONSIN CIRCUIT COURT - DANE
           Road #4 Madison, WI 53711 vs                                                   COUNTY BRANCH
           Sears, Roebuck and Co. 522
           Gammon Rd Madison, WI 53719
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           12CV0514                                                                       215 S HAMILTON ST                                    q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MADISON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,393    PAT SPENCER v. Sears, Roebuck             Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           W1806115053-0001                                                               333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,394    Patel, Prakesh v. Sears, Roebuck          Small Claims                         SUPERIOR COURT OF CA COUNTY OF LOS
           and Co.                                                                        ANGELES CENTRAL DISTRICT
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           KC068710                                                                       1945 S HILL ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street



                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,395    PATRICIA ALMANZA v. Sears,                Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,658
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1686 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,396    PATRICIA BALTIAN v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,397    Patricia Ezell, Pltf. vs. Sears         Small Claims                         CHOCTAW COUNTY DISTRICT COURT AL
           Protection Company Inc. and
           Sears, Roebuck and Co., Dfts.
                                                                                                                                               q    Pending
           Case Number                                                                  Name

           SM2018 0008600                                                               117 S MULBERRY AVE 15                                  q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        BUTLER                          ALABAMA   36904

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,398    PATRICIA GRAY v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,399    PATRICIA STEPANSKI v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                  q    On appeal


                                                                                                                                               q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA        92101

                                                                                        City                            State     ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,400    PATRICIA STOVALL v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,659
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1687 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,401    Patrick Drury v. Sears, Roebuck         EEOC Claims                          CITY OF MADISON DEPARTMENT OF CIVIL
           and Co.                                                                      RIGHTS
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           20182146                                                                     210 MARTIN LUTHER KING JR BLVD ROOM 523              q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MADISON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,402    Patrick, Carlos and Gloria Patrick      Asbestos                             UNKNOWN
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000513                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,403    Patrick, Diane, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of John Walls, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L726                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,404    Patrocino, Jaime and Bernardina         General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           aso Farmers Mutual Fire Insurance                                            DIVISION: HUDSON COUNTY
           Company v. Sears Roebuck &
           Company; New Jersey Appliance
           Installers, LLC; John Doe 1-5; and
           ABC Corp. 1-5
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           HUD-L-2491-17                                                                595 NEWARK AVE                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        JERSEY CITY                     NJ      07306

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,660
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1688 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,405    Patterson, Charles Victor and            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Patterson, Mary C. vs Quigley
           Company, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000190                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,406    Patterson, Daniel L. vs. A.W.            Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Chesterton, Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           06-L-1011                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,407    Patterson, David W. Vs. A.W.             Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                   COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CV02482209                                                                    1200 ONTARIO ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CLEVELAND

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,408    Patterson, Jerome and Carol              Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Patterson vs. 84 Lumber Company,                                              LOUIS
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1322CC10136                                                                   10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,409    Patti, Joseph J. vs. A.W.                Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Chesterton Company, et al.,                                                   NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,661
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1689 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           07101992                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW YORK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,410    Patton, Lilly, Individually and as      Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Surviving Spouse of the late Erskin
           Patton, et al., vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20173872                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,411    PATYALEJANDRA VASQUEZ v.                Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1709285060-0001                                                             333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,412    Paul Arntz vs. AW Chesterton            Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Company et al., asbestos                                                     COUNTY OHIO
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482175                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,413    PAUL BROWNFIELD v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,662
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1690 of 1892 Case number 18-23537          (if known)
              Name



7.3,414    Paul Donadio and Larry Tran v.          Store Ops                            LOS ANGELES COUNTY SUPERIOR COURT
           Sears, Roebuck and Co., and
           Sears Operations LLC and Does 1
           through 100, inclusive
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        111 N HILL ST                                        q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        LOS ANGELES                     CA      90012

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,415    PAUL HAYNES v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           W1711135022-0001                                                             333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,416    Paul, Howard F. and Mary Paul, his      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           wife vs. Union Carbide Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000386                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,417    PAULA QUICK v. Sears, Roebuck           Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,418    Paulette Bryant v. Sears, Roebuck       EEOC Claims                          UNKNOWN
           and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           846201308912                                                                 333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,663
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1691 of 1892 Case number 18-23537          (if known)
               Name



7.3,419    Paulino, John and Gloria Paulino,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X10000067                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,420    Pavel, Kathleen M., Individually           Asbestos                             SUPERIOR COURT COMMONWEALTH OF MASS
           and as Personal Representative of                                               MIDDLESEX
           the Estate of Ronald L. Pavel vs.
           A.W. Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           094541                                                                          200 TRADECENTER DRIVE                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WOBURN

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,421    Paxton, Kenneth Earl vs. Aerco             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000138                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,422    Payne, Anthony J. vs. John                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X09000399                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,423    Payne, Brenda, as Special                  Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of John                                             COUNTY
           Payne Jr. and Brenda Payne,
           Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,664
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1692 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           14L264                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,424    Payne, Larry, Individually and as       Asbestos                             UNKNOWN
           Surviving Heir of the Estate of
           Donald Payne, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1722CC00687                                                                  333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,425    Pazur, Robert E. and Barbara            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Pazur vs. Owens Illinois, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171102402                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,426    Pearson, Susan, Individually and        Asbestos                             CIRCUIT COURT OF THE THIRD JUDICIAL
           as Special Administrator of the                                              CIRCUIT MADISON COUNTY
           Estate of Carol A. Amburg,
           Deceased v. A.W. Chesterton, Inc.,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
           (73 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           02-L-1544                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,427    Pease, IV; James W. and Marilyn         Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Pease vs. ABB, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,665
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1693 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-3262                                                                      56 PATERSON ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NEW BRUNSWICK

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,428    Peck, Bernard J. and Elizabeth          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Peck vs. Acme Roofing Supply, et                                             COUNTY PENNSYLVANIA
           al., asbestos defendants including
           Sears. Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           001716                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,429    Pedersen, David and Jone                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Pedersen, his wife vs. A.W.                                                  COUNTY
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L1017                                                                      155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,430    PEDRO G NUNEZ v. Sears,                 Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

                                                                                        333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,431    Pelkey, Lisa, Individually and as       Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Special Administrator of the Estate                                          COUNTY
           of Lawrence Gallop, Deceased vs.
           A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000400                                                                  ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,666
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1694 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,432    Pellegrino, Mary L. and her              Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           husband Italo Antonio "Anthony"
           Pellegrino vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18-C-536KAN                                                                   111 COURT ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHARLESTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,433    Pellicani, Lucille v. Sears Roebuck      General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           and Co.                                                                       COUNTY OF NASSAU
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           603283/2018                                                                   100 SUPREME CT DR                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MINEOLA                         NY      11501

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,434    Peltier, Dennis and Glenora Ann          Asbestos                             15TH JUDICIAL DISTRICT COURT FOR THE
           Thomas-Peltier vs. 3M Company.,                                               PARISH OF LAFAYETTE
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           C20180290G                                                                    800 S BUCHANAN ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         LAFAYETTE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,435    Pena, Jorge vs. Ammco Tools,             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           N13C04180ASB                                                                  500 NORTH KING STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WILMINGTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,436    Pendergast, Linda L., as Personal        Asbestos                             CIRCUIT COURT 13TH JUDICIAL HILLSBOROUGH
           Representative in the Estate of                                               COUNTY
           Robert G. Lowther, Jr., et al., vs.
           American Optical Corporation, et
           al., asbestos defendants including
           Sears, Roebuck and Co.,
           Individually and as subsidiary of
           Sears Holdings Corporation




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,667
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1695 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           0922945                                                                        GEORGE EDGECOMB COURTHOUSE 800 E                     q    On appeal
                                                                                          TWIGGS ST
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          TAMPA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,437    Penn, Janet v. Sears, Roebuck and         General Liability - Litigation       COURT OF COMMON PLEAS PHILADELPHIA
           Co.; Sears Holdings LLC; and                                                   COUNTY
           Sears Willow Grove Park Mall
           #1354
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016-11-001345                                                                 PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,438    Pennington, David vs. Advance             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Auto Parts, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000583                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,439    People of the State of California v.      Marketing / Advertising              SUPERIOR COURT OF CA COUNTY OF LOS
           Sears, Roebuck and Co.                                                         ANGELES
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           BC 643039                                                                      1945 S HILL ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          LOS ANGELES

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,440    Peoples, James E. and Willean vs.         Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (47
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-04-000251                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,668
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1696 of 1892 Case number 18-23537          (if known)
              Name



7.3,441    Pereda, Robert, as Special                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Administrator of the Estate of                                                  COUNTY
           Sergio Pereda vs. Borgwarner
           Morse Tec, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                     Name

           13L612                                                                          155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                  q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State     ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,442    Pereira, Luciana v. Sears, Roebuck         General Liability - Litigation       COMMONWEALTH OF MASSACHUESETTS
           and Co.                                                                         BARNSTABLE DISTRICT COURT
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                     Name

           1725CV000492                                                                    3195 MAIN ST                                           q    On appeal


                                                                                                                                                  q    Concluded
                                                                                           Street

                                                                                           BARNSTABLE

                                                                                           City                            State     ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,443    Perez Rodriguez, Alice M.; Cirilo          General Liability - Litigation       ESTADO LIBRE ASOCIADO DE PUERTO RICO
           Velez Bermudez; and Jianiel C.                                                  TRIBUNAL DE PRIMERA INSTANCIA SALA
           Velez Perez v. Sears Roebuck De                                                 SUPERIOR DE PONCE
           PR, Inc. hnc Sears Roebuck and
           Co.; and Sears Ponce #1945; John
           and Jane Doe
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                     Name

           JDP2017-0201 (605)                                                              2150 AVENIDA SANTIAGO DE LOS CABALLEROS                q    On appeal


                                                                                                                                                  q    Concluded
                                                                                           Street

                                                                                           PONCE                           PUERTO RICO
                                                                                                                                     00716

                                                                                           City                            State     ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,444    Perez, Francisca v. Sears,                 Small Claims                         JUSTICE COURT DALLAS COUNTY TX
           Roebuck and Co.
                                                                                                                                                  X
                                                                                                                                                  q    Pending
           Case Number                                                                     Name

           JS18-00560E                                                                     823 N GALLOWAY AVE                                     q    On appeal


                                                                                                                                                  q    Concluded
                                                                                           Street

                                                                                           MESQUITE

                                                                                           City                            State     ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,445    Perez, Jose and Olivia Perez vs.           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Aamco Tools, et al., asbestos                                                   COUNTY
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,669
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1697 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           12L1720                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,446    Perez, Maria v. Sears, Roebuck           General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           and Co.; and Does 1-20, inclusive                                             CALIFORNIA COUNTY OF SOLANO
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           FCS046217                                                                     321 TUOLUMNE ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VALLEJO

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,447    Perez, Roger and Rachel Perez,           Asbestos                             THIRD JUDICIAL CIRCUIT MADISON COUNTY IL
           Pltfs., vs. 84 Lumber Company., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2013L001235                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,448    Perilloux, Dale, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Catherine Perilloux vs. 84
           Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L000965                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,449    Perkins, Michael A. and Gail             Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Perkins vs. A.W. Chesterton                                                   COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000480                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,670
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1698 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,450    Perritt, Jesse and Martha Perritt,       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           his wife vs. 84 Lumber, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           2016L000999                                                                   155 NORTH MAIN STREET                                 q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,451    Perry, Babegene J. v. DVL Kearny         General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY LAW
           Holdings, LLC; Kmart Inc.; Sears                                              DIVISION: ESSEX COUNTY
           Roebuck and Company dba Sears;
           Sears Corporation; Sears Holding
           Corporation; ABC, Inc.; DEF, Inc.;
           and John Does 1-2
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           ESX-L-004445-18                                                               212 WASHINGTON ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         NEWARK                          NEW JERSEY
                                                                                                                                  07102

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,452    Perry, James Bruce vs. 3M                Asbestos                             CIRCUIT COURT KANAWHA COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           15C874                                                                        111 COURT ST                                          q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         CHARLESTON

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,453    Perry, William E. and Mary vs.           Asbestos                             IN THE CIRCUIT COURT FOR BALTMIRE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (55
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                   Name

           24-X-04-000422                                                                100 N CALVERT ST                                      q    On appeal


                                                                                                                                               q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State    ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                  Status of case

7.3,454    Persofsky, Jacob and Estelle             Asbestos
           Persofsky h/w vs A.P. Green
           Industries, Inc., et al (asbestos
           dfts, including Sears, Roebcuck
           and Co.)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1,671
             18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                  Pg 1699 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                                                                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,455    PETER PSOMAS v. Sears,                     Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,456    PETER ZABELKA v. Sears,                    Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,457    Peterson, Ida M. v. Sears,                 Federal                              USDC EASTERN DISTRICT OF AR
           Roebuck and Company
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           5:16-cv-366-KGB                                                                 600 W CAPITOL AVE A149                               q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           LITTLE ROCK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,458    Peterson, Jimmy, Individually and          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator for the                                                COUNTY
           Estate of Gloria Peterson,
           Deceased vs. A.W. Chesterton
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           13L1279                                                                         155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,672
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1700 of 1892 Case number 18-23537          (if known)
              Name



7.3,459    Petit, Raymond A. and Priscilla         Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Petit, his wife vs. BorgWarner
           Morse Tec LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N17C-10-146ASB                                                               500 NORTH KING STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,460    Pettie, Earl vs. John                   Asbestos                             BALTIMORE CITY CIRCUIT COURT OF
           Crane-Houdaille, Inc., et al.,                                               MARYLAND
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000614                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,461    Pfiester, Penelope and Bernie aso       General Liability - Litigation       IN THE SUPERIOR COURT FOR THE STATE OF
           Allstate Property and Casualty                                               WASHINGTON IN THE COUNTY OF KING
           Company v. Sears, Roebuck and
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           17-2-26393-1 SEA                                                             516 3RD AVE                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SEATTLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,462    Philips, Craig, as Personal             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Janice Philips, and Craig Philips
           Individually vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N14C04100ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,463    Phillip Sterling? v. Sears, Roebuck     Small Claims                         JUSTICE COURT PCT NO 2-1 DALLAS COUNTY
           and Co.                                                                      TX




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,673
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1701 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                             q    Pending
           Case Number                                                                  Name

           JS18-00153D                                                                  140 N GARLAND AVE                                    q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        GARLAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,464    Phillips, Dorothy aso CSAA              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Insurance Exchange v. Sears,                                                 CONTRA COSTA
           Roebuck and Company; Does 1-10
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           L17-03432                                                                    725 COURT ST                                         q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MARTINEZ

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,465    Phillips, Francis and Beatrice          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Phillips, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X07000240                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,466    Phillips, George vs. Advance Auto       Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Parts, Inc., et al., asbestos                                                LOUIS
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1822CC10694                                                                  10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,467    Phillips, Norman, Individually and      Asbestos                             11TH JUDICIAL CIRCUIT COURT MCLEAN
           as Special Administrator of the                                              COUNTY
           Estate of Diane Phillips, Deceased
           vs. Air & Liquid Systems
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L25                                                                        115 E WASHINGTON STREET ROOM 102                     q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BLOOMINGTON

                                                                                        City                            State   ZIP Code



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,674
             18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1702 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,468    Phillips, Patricia, Executrix of the       Asbestos                             PHILADEPHIA COUNTY COURT OF COMMON
           Estate of Joseph Phillips and                                                   PLEAS
           Patricia Phillips vs A.W.
           Chesterton, Inc., et al. including
           Sears, Roebuck and Co. [55
           named defendants]
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2005-003202                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,469    Phillips, Sr.; Charles A. and Ruth         Asbestos                             CIRCUIT COURT BALTIMORE CITY
           Joyce Phillips, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X06000534                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,470    Piccione, Robert A. vs. Allied             Asbestos                             COURT OF COMMON PLEAS NORTHAMPTON
           Signal, Inc., et al., asbestos                                                  COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           C48AB20158                                                                      669 WASHINGTON ST                                    q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EASTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,471    PICHAY CHULAPATRCHEEVIN v.                 Workers' Compensation                UNKNOWN
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

                                                                                           333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SAN DIEGO                       CA      92101

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,472    Piche, Paul Edmund vs. AII                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Acquisition LLC., et al., asbestos                                              COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,675
             18-23537-rdd                   Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1703 of 1892 Case number 18-23537         (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001447                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,473    Piecara, Sr.; Charles A. vs.              Asbestos                            COURT OF COMMON PLEAS PHILADELPHIA
           Sunoco, Inc., et al., asbestos                                                COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           180700709                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,474    Piekarz, Constance and Joseph v.          General Liability - Litigation      SUPERIOR COURT OF NEW JERSEY LAW
           Sears Roebuck & Co.; Sears                                                    DIVISION: MORRIS COUNTY
           Department Store; Rockaway Town
           Square; FLS & SAC Total; John
           Doe 1-10; and ABC Co. 1-10
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           MRS-L-178-17                                                                  56 WASHINGTON ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         MORRISTOWN

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,475    Pierce, Edwin John and Judy               Asbestos                            SUPREME COURT OF NEW YORK COUNTY OF
           Pierce, his spouse vs. CBS                                                    ONONDAGA
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015EF3506                                                                    401 MONTGOMERY ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SYRACUSE

                                                                                         City                            State   ZIP Code

           Case Title                                Nature of Case                      Court or Agency's Name and address                 Status of case

7.3,476    Pierce, James M. and Donna                Asbestos                            22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Pierce vs. ABB, Inc., et al.,.                                                LOUIS
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1522CC09911                                                                   10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,676
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1704 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,477    Pierre-Louis, Nupha v Sears,            General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck & Co. [AMENDED add:
           Schindler Elevator Corporation]
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           001560/2015                                                                  400 CARLETON AVE CENTRAL ISLIP                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        NY                              NY      11722

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,478    Pierson, Daniel v. 1067 West            General Liability - Litigation       COURT OF COMMON PLEAS DELAWARE
           Baltimore Pike Holdings Limited                                              COUNTY PENNSYLVANIA CIVIL ACTION - LAW
           Partnership and Sears Roebuck &
           Co.
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016-006565                                                                  201 W FRONT ST                                       q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        MEDIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,479    Piggee, Wilma, Individually and as      Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Special Administrator of the Estate                                          COUNTY
           of Ernest Piggee, Deceased vs.
           Arconic Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18L172                                                                       ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BELLEVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,480    Pilsner, Joann, as Personal             Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Representative of the Estate of
           Dale Martin vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C04013ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,677
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1705 of 1892 Case number 18-23537          (if known)
               Name



7.3,481    Pinion, Patricia, Individually and         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Tammy Pinion as Special                                                         COUNTY
           Administrator of the Estate of
           Donald Allison, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2018L000402                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,482    Walli, Charles P. vs. Air & Liquid         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Systems Corp., et al., asbestos                                                 COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2017L001300                                                                     155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,483    Walsh, Eugene and Patricia                 Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Walsh, Individually and as                                                      NEW YORK
           Husband and Wife vs. American
           Biltrite, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           190395/2018                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           NEW YORK

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,484    Walter, Raymond vs. Honeywell              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           004161                                                                          PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,485    Walters, Dale E. and Cindy vs.             Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,678
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1706 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-000408                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,486    Walters, Myrtle, Individually and as     Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Joseph Walters, Deceased vs.
           Air & Liquid Systems Corporation,
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018L000077                                                                   155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,487    Walton, Carol A., Individually and       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           as Executrix of the Estate of John                                            NEW YORK
           Walton a/k/a Jack Walton vs. 84
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190053/2008                                                                   60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,488    Ward, Denver aso Nationwide              General Liability - Litigation       IN THE DISTRICT COURT JUDICIAL DISTRICT
           Property & Casualty Insurance                                                 HARRIS COUNTY TEXAS
           Company v. Whirlpool Corporation;
           and Sears Roebuck & Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2015-75801/ Court 295                                                         49 SAN JACINTO ST 303                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         HOUSTON

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,489    Ward, Grant vs. ABB, Inc., et al.,       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           asbestos defendants including                                                 COUNTY
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           100701438                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,679
             18-23537-rdd               Doc 21       Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                           Pg 1707 of 1892 Case number 18-23537          (if known)
                Name



           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,490    Warren, David and Elaine Warren       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           vs. 84 Lumber Company, et al.,                                             COUNTY
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                           q    Pending
           Case Number                                                                Name

           13L402                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      EDWARDSVILLE

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,491    Warren, John P. and Joan Warren       Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           vs. 84 Lumber Company, et al.,                                             NEW YORK
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                           X
                                                                                                                                           q    Pending
           Case Number                                                                Name

           None Specified                                                             60 CENTRE ST                                         q    On appeal


                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      NEW YORK

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,492    Warren, Shonda v. Sears,              General Liability - Litigation       HENRICO COUNTY CIRCUIT COURT
           Roebuck and Co.; and Tanza
           Jones
                                                                                                                                           q    Pending
           Case Number                                                                Name

           NA                                                                         4301 E PARHAM RD                                     q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      RICHMOND

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,493    Washington, Barbara v. Sears,         General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co. and Does 1 to 25                                           LOS ANGELES CENTRAL DISTRICT
                                                                                                                                           q    Pending
           Case Number                                                                Name

           BC627066                                                                   1945 S HILL ST                                       q    On appeal

                                                                                                                                           X
                                                                                                                                           q    Concluded
                                                                                      Street

                                                                                      LOS ANGELES                     CA      90007

                                                                                      City                            State   ZIP Code

           Case Title                            Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,494    Washington, Raymond H. Jr. vs.        Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Reobuck and Co. (49
           named defendants)




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,680
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1708 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000226                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,495    Washington, Tyneshia v. Sears,          Employment                           UNKNOWN
           Roebuck and Co. (EEOC Charge)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           470-2011-02359                                                               333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,496    Waskis, Joe W. vs. John                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000495                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,497    Waterrose, Linda, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of William Hampton,
           Deceased vs. Aerco International,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L000031                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,498    Waters, Margaret v. Kensington          General Liability - Litigation       COURT OF COMMON PLEAS PHILADELPHIA
           Community Corporation for                                                    COUNTY
           Individual Dignity (KenCCID); and
           Sears Roebuck & Company dba
           Sears - Neshaminy Mall
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016-09-002997                                                               PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,681
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1709 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,499    Watson, Wayne and Marie vs. Air          Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           and Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           02638                                                                         PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,500    Watson, William and Betty Watson         Asbestos                             353RD JUDICIAL DISTRICT COURT TRAVIS
           vs. A.W. Chesterton, Inc., et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           D1GN06003792                                                                  1000 GUADALUPE ST                                    q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         AUSTIN

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,501    Watts, William and Diana Watts vs.       Asbestos                             COUNTY COURT AT LAW NO 5 DALLAS COUNTY
           American Airlines, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           CC1801330E                                                                    GEORGE L ALLEN SR COURTS BUILDING 600                q    On appeal
                                                                                         COMMERCE ST 5
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         DALLAS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,502    Waud, Adele, as Personal                 Asbestos                             13TH JUDICIAL CIRCUIT COURT HILLSBOROUGH
           Representative of the Estate of                                               COUNTY
           William L. Waud, Jr. vs. Bennett
           Auto Supply, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           15CA009282Z                                                                   800 E TWIGGS ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         TAMPA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,503    Waugh, Carmen et al v Quigley            Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Co., Inc. et al asbestos defendants
           including Sears, Roebuck and Co.
           (49 named defendants)




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,682
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1710 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000209                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,504    Wayne, Tina and James v. Sears,          Small Claims                         JUSTICE COURT PRECINT 2 ARANSAS COUNTY
           Roebuck & CO. and Sears                                                       TX
           Holdings Management Corp.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           3-2016-03541-JC                                                               2840 TX-35 BUS                                       q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ROCKPORT                        TX      78382

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,505    Wealleans, Robert v. Whirlpool           General Liability - Litigation       COURT OF COMMON PLEAS OF PHILADELPHIA
           Corporation; Sears, Roebuck and                                               COUNTY
           Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017-09001043                                                                 PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,506    Weatherholtz, Sr., Walter F. vs.         Asbestos                             UNKNOWN
           John Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000477                                                                   333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,507    Webber, Elizabeth v. Sears,              General Liability - Litigation       SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck & Co.; and Does 1-30,                                                 SOLANO
           inclusive
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           FCS07899                                                                      321 TUOLUMNE ST                                      q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         VALEEJO                         CA      94590

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,683
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1711 of 1892 Case number 18-23537          (if known)
              Name



7.3,508    Weber, Fred and Atrium                   General Liability - Litigation
           Condominium Association a/s/o
           The Philadelphia Indemnity
           Insurance Company v. Whirlpool
           Corporation; Sears Roebuck &
           Company; and Sears Holding
           Corporation
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2012-2708                                                                                                                          q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street



                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,509    Weber, John R. vs. A.W.                  Asbestos                             IN THE THIRD JUDICIAL CIRCUIT COURT OF
           Chesterton, Inc., et al. asbestos                                             MADISON COUNTY
           defendants including Sears,
           Roebuck and Co. (72 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           03-L-250                                                                      155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,510    Weber, Patricia, Executrix of the        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Anthony Weber and                                                   COUNTY
           Patricia Weber in her own right vs.
           Air and Liquid Systems Corp., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           130500664                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,511    Wedy Antoine v. Sears, Roebuck           EEOC Claims                          PHILADELPHIA DISTRICT OFFICE -
           and Co.                                                                       PHILADELPHIA PA
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           530201702374                                                                  3 S PENN SQUARE                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA                    PA      19107

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,512    Wegrzyn, Brian, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                           COUNTY
           of Bernice Antolec, Deceased vs.
           AII Acquisitions, LLC, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,684
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1712 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2017L001675                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,513    Weidner, Matthew D. v. Sears,           Small Claims                         PINELLAS COUNTY CIRCUIT COURT FLORIDA
           Roebuck & Company; Cross
           Country Home Services
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-000160-SC South                                                           545 1ST AVE N ROOM 153                               q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST PETERSBURG

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,514    Weierbach, Frank W. and Colleen         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           W. Weierbach, husband and wife                                               COUNTY
           vs. Allied Signal, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           110702455                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,515    Weiland, Jerome E. and Carole L.        Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Weiland vs. 3M Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC144430                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,516    Weimken, Kay, Individually and as       Asbestos                             COURT OF COMMON PLEAS CUYAHOGA
           Executrix of the Estate of William                                           COUNTY OHIO
           Weimken vs. Sears, Roebuck and
           Co., et al., asbestos defendants
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV06588441                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,685
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1713 of 1892 Case number 18-23537          (if known)
              Name



7.3,517    Weisner, Reid, Individually and as      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Melody Weisner, Deceased vs.
           Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L849                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,518    Weitzel, Martin vs. John                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X11000471                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,519    Welch, Jon, Individually and as         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Special Administrator of the Estate                                          COUNTY
           of Barbara Welch, Deceased vs.
           84 Lumber Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2018L000375                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,520    Welch, Judy and Robert Welch vs.        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           4520 Corp. Inc., et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           2016L001401                                                                  155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,521    Welch, Larry D. v. La-Z-Boy,            General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF THE
           Incorporated; and LZB                                                        FIFTEENTH JUDICIAL CIRUIT
           Manufacturing, Inc.; and Sears,
           Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,686
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1714 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2018-CP-22-00452                                                              205 N DIXIE HWY                                      q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         WEST PALM BEACH

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,522    Welch, Walter W. and Vicky A.            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Welch, h/w vs. John Crane, Inc., et                                           COUNTY
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           161003554                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,523    Welden, James and Claudia                Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Welden vs. 4520 Corp., Inc., et al.,                                          COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2016L001767                                                                   155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,524    Wells, John R. and Vermel Wells,         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X120001055                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,525    Wendland, Gerald and Georgia             Asbestos                             20TH JUDICIAL CIRCUIT COURT ST CLAIR
           Wendland vs. 84 Lumber                                                        COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           18L209                                                                        ST CLAIR COUNTY BUILDING 10 PUBLIC SQUARE            q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BELLEVILLE

                                                                                         City                            State   ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,687
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1715 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,526    Wendy Dehn v. Sears, Roebuck              EEOC Claims                          BALTIMORE FIELD OFFICE - BALTIMORE MD
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           531201601065                                                                   3701 KOPPERS ST                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE                       MD      21227

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,527    Wenker, Jr.; Edward R. and Jodi L.        Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Wenker, his wife vs. John
           Crane-Houdaille, Inc., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X11000830                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,528    Werner, Anne J., Executrix of the         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Joseph S. Werner,                                                    COUNTY
           deceased, and Anne J. Werner, in
           her own right, vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           161003412                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,529    Wert, Marlin v. Owens-Illinois, et al,    Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY C-4
           asbestos defendants including                                                  OTHER
           Sears, Roebuck and Co. (46
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X04000102                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,530    Wesson, Sharon, Individually and          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                COUNTY
           Estate of James Wesson,
           Deceased vs. 84 Lumber, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,688
             18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                 Pg 1716 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000595                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,531    West, Martha G. v. Sears,                 General Liability - Litigation       IN THE CIRCUIT COURT OF YELL COUNTY
           Roebuck and Co.                                                                ARKANSAS DANVILLE DISTRICTDIVISION 2
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           75SCV-17-2                                                                     E 4TH ST                                             q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          DANVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,532    West, Merle C. and Janice E.              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Bradford West, his wife vs. Air &
           Liquid Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           PC20186293                                                                     250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,533    West, Teresa J., as Personal              Asbestos                             IN THE CIRCUIT COURT OF BALTIMORE CITY
           Representative of the Estate of
           Paul Pandolfini et al. asbestos
           defendants including Sears,
           Reobuck and Co. (50 named
           defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-x-03-000970                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,534    Westfall, Jeanette L. and John B.         Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Walker Jr., Co-Executors of the                                                COUNTY
           Estate of John Walker and Patricia
           Walker in Her Own Right vs. Air
           and Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,689
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1717 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           140502046                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PHILADELPHIA

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,535    Westfall, Ronald K. and Westfall,       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Rebecca, his wife v. John
           Crane-Houdaille, Inc. et al.
           including Sears, Roebuck and Co.
           (52 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X05000173                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,536    Westmoe, Bonnie, et al., surviving      Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           heirs to the Estate of Jon Odell                                             LOUIS
           Westmoe, Deceased vs. Air and
           Liquid Systems Corp., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           1422-CC01109                                                                 10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        ST LOUIS

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,537    Weyne Roig, Angela v. Sears             General Liability - Litigation       TRIBUNAL DE PRIMERA INSTANCIA
           Roebuck De PR, Inc.; Julio Alicea
           Acevedo; et al.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           SJ2018-0157 (802)                                                            CLL BETANCES SAN SEBASTIáN                           q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,538    Whalen, Jr.; John J. and Betty          Asbestos                             UNKNOWN
           Jane Whalen, h/w vs. U.S. Steel
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           171001072                                                                    333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        SAN DIEGO                       CA      92101

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,690
             18-23537-rdd                   Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1718 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,539    Wharton, William & Pauline v.              Small Claims                         HAMPTON GENERAL DISTRICT COURT VA
           Sears Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           V18-1153                                                                        236 N KING ST                                        q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           HAMPTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,540    Wheaton, Clare and Elaine                  Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Wheaton, his wife vs. Bird
           Incorporated, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           N16C-02-233 ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           WILMINGTON

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,541    Wheeler, Bernard vs. John                  Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X09000172                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,542    Wheeler, Louis G., vs.                     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Certain-Teed Corporation, et al.,                                               COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           151202702                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,543    Wherry, Lester L. vs. Honeywell            Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           International, Inc., et al., asbestos                                           COUNTY
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,691
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1719 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           180300796                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,544    Whetstone, Carole v. Sears,               General Liability - Litigation       IN THE STATE COURT OF MUSCOGEE COUNTY
           Roebuck and Co.; USI Services                                                  STATE OF GEORGIA
           Group, Inc. dba Ultimate Services,
           Inc.; and USI Facility Services, Inc.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           SC17CV285                                                                      100 E 10TH ST                                        q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          COLUMBUS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,545    Whetstone, Claudette, Individually        Asbestos                             BALTIMORE CITY CIRCUIT COURT
           as Surviving Spouse and as
           Personal Representative of the
           Estate of William Whetstone, et al.
           vs John Crane-Houdaille, Inc., et
           al. including Sears, Roebuck and
           Co. [53 named defendants]
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X05000577                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,546    Whetzel, Judy A. and Michael K.           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           vs. Owens-Illinois Glass Co. et al.
           asbestos defendants including
           Sears, Roebuck and Co. (57
           named defendants)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24-X-03-001099                                                                 100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,547    White, Adriana v. Sears, Roebuck          Small Claims                         LEE COUNTY - SMALL CLAIMS DIVISION FL
           Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           18-SC-001081                                                                   301 S 6TH ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PADUCAH

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,692
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1720 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,548    White, David III aso Texas Farmers     General Liability - Litigation       IN THE DISTRICT COURT OF TRAVIS COUNTY
           Insurance Company v. Sears,                                                 TEXAS 201ST JUDICIAL DISTRICT
           Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           D-1-GN-17-00564                                                             1000 GUADALUPE 3RD FLOOR                             q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       AUSTIN

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,549    White, James E. and Veronica vs.       Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (54
           named defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           24-X-04-000393                                                              100 N CALVERT ST                                     q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,550    White, James L. and Nancy White        Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. Honeywell International,                                            COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           170501490                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,551    White, Loraine v. Sears Roebuck &      General Liability - Litigation       SUPERIOR COURT OF NEW JERSEY MIDDLESEX
           Company; and/or Sears Roebuck &                                             COUNTY - LAW DIVISION
           Company Prop TX Dpt 768;
           Watchung Square Mall; and/or
           Watchung Square Associates,
           L.L.C.; John Doe 1-5; and ABC -
           XYZ Corp.; Jinan Qutub; and M
           Corp Smithline Beecha; and/or
           Glaxosmith
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           MID-L-7210-15                                                               56 PATERSON ST                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW BRUNSWICK

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,552    White, Marilyn aso Farmers             General Liability - Litigation       IN THE CIRCUIT COURT OF WINNEBAGO
           Insurance Exchange v. Sears,                                                COUNTY ILLINOIS SEVENTEENTH JUDICIAL
           Roebuck & Company                                                           DISTRICT




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,693
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1721 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2016AR265                                                                   400 W STATE ST                                       q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ROCKFORD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,553    White, Richard and Kathryn White,      Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           h/w vs. Honeywell International,                                            COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           09080172                                                                    PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,554    White, Robert D. vs. Akzo Nobel        Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Paints LLC, et al., asbestos                                                LOUIS
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1322CC09722                                                                 10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       ST LOUIS

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,555    White, Samuel vs. 3M Company, et       Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           al., asbestos defendants including                                          COUNTY
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           2017L001085                                                                 155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EDWARDSVILLE

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,556    White, Terry A. v. Sears Holding       Small Claims                         VANDERBURGH COUNTY SUPERIOR COURT IN
           Corp. and Sears Roebuck and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           82D01-1705-SC-003428                                                        825 SYCAMORE ST 216                                  q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       EVANSVILLE                      IN      47708

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,694
             18-23537-rdd                Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1722 of 1892 Case number 18-23537          (if known)
              Name



7.3,557    White-Bing, Emma, Individually          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Rodney Bing, Deceased
           vs. A.W. Chesterton, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           15L346                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,558    Whited, Galen Vs. A.W.                  Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Chesterton Company, et al.,                                                  COUNTY
           asbestos defendants including
           Sears, Roebuck and Company
           (109 named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482217                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,559    Whitney, Carolyn and William v.         General Liability - Litigation       STATE OF MICHIGAN IN THE CIRCUIT COURT
           Sears & Roebuck and Company                                                  FOR THE COUNTY OF GENESEE
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-111031-NO                                                                 900 SAGINAW ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        FLINT                           MI      48502

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,560    Whittaker, David, Individually and      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                              COUNTY
           Estate of Ilo Whittaker, Deceased
           vs. 84 Lumber, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16L161                                                                       155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        EDWARDSVILLE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,561    Wichmann, Corinne, individually         Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and as Special Administrator of the                                          COUNTY
           Estate of Horst Dieter Wichmann,
           Deceased vs. Aerco International,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,695
             18-23537-rdd                 Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1723 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                              q    Pending
           Case Number                                                                   Name

           13L1354                                                                       155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,562    Widmeier, Robert and April               General Liability - Litigation       IN THE CIRCUIT COURT OF COOK COUNTY
           Widmeier v. Sears Holdings                                                    ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Corporation; Sears, Roebuck & Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           2017L001917                                                                   50 W WASHINGTON ST 801                               q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         CHICAGO                         IL      60602

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,563    Wiebe, F. Walter vs. Adience, Inc.,      Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           et al., asbestos defendants                                                   NEW YORK
           including Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           190407-11                                                                     60 CENTRE ST                                         q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NEW YORK

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,564    Wiechert, Anne S., Individually and      Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           as Personal Representative of the
           Estate of Robert L. Wiechert, et al.,
           vs. John Crane-Houdaille, Inc., et
           al., asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X08000315                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,565    WIGBERTO MORENOJR v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

                                                                                         333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         SAN DIEGO                       CA      92101

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,696
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1724 of 1892 Case number 18-23537          (if known)
              Name



7.3,566    Wilcox, Nancy L., As Personal            Asbestos                             IN THE SUPERIOR COURT OF THE STATE OF
           Representative of the Estate of                                               RHODE ISLAND AND PROVIDENCE
           Willard C. Wilcox, and Individually                                           PLANTATIONS
           as Surviving Spouse vs. A.O.
           Smith Corporation et al. asbestos
           defendants including Sears,
           Reobuck and Co. (47 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           04-0236                                                                       250 BENEFIT ST                                       q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         PROVIDENCE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,567    Wilfong, Bernard and Linda vs.           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           John Crane-Houdaille, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (64
           named defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24-X-04-001127                                                                100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,568    Wilhelm, Robert S. and Wilhelm,          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Elaina vs Quigley Company, Inc. et
           al asbestos defendants including
           Sears, Roebuck and Co. (48
           names defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000173                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,569    Wilinski, Diane and Edwin v.             General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Sears, Roebuck and Company                                                    COUNTY OF SUFFOLK
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           602170/2018                                                                   1 COURT ST RIVERHEAD                                 q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         NY                              NY      11901

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,570    Wilkes, Nancy vs. 84 Lumber, et          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           al., asbestos defendants including                                            LOUIS
           Sears, Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,697
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1725 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1622CC09163                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,571    Wilkes, Wesley W. vs. Owens               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Illinois, Inc., et al., asbestos                                               COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           171100106                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,572    Wilkins III; John E. and Frances A.       Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Wilkins, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X12000377                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,573    WILLIAM BOATRIGHT v. Sears,               Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           14WC7247                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,574    William Clifford v. Sears, Roebuck        EEOC Claims                          PITTSBURGH AREA OFFICE
           and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           533201700291                                                                   2100 WHARTON ST                                      q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PITTSBURGH                      PA      15203

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,575    William Cook v. Sears, Roebuck            EEOC Claims                          BALTIMORE FIELD OFFICE - BALTIMORE MD
           and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,698
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1726 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           531201302055C                                                               3701 KOPPERS ST                                      q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       BALTIMORE                       MD      21227

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,576    WILLIAM HIGHFILL v. Sears,             Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,577    William Sanders v. Sears, Roebuck      Workers' Compensation                UNKNOWN
           and Co.
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           W1701125038-0001                                                            333 WEST BROADWAY 420                                q    On appeal

                                                                                                                                            X
                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,578    WILLIAM SWINTON v. Sears,              Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,579    WILLIAM VOGELPOHL v. Sears,            Workers' Compensation                UNKNOWN
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

                                                                                       333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SAN DIEGO                       CA      92101

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,580    Williams, Alex vs. Dana                Asbestos                             ALAMEDA COUNTY
           Companies, LLC., et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,699
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1727 of 1892 Case number 18-23537          (if known)
               Name




                                                                                                                                               q    Pending
           Case Number                                                                    Name

           RG17886625                                                                     THE HONORABLE NANCY O’MALLEY 1225                    q    On appeal
                                                                                          FALLON STREET ROOM 900
                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          OAKLAND                         CA      94612

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,581    Williams, Arnessa and Ray                 Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Williams, her husband vs. BMI                                                  COUNTY
           Refractories Services, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2017L001507                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,582    Williams, Betty and Russell v.            General Liability - Litigation
           Sears Roebuck & Co; ABC
           Corporation 1-5; John Doe Owner
           1-5; and John Doe Employee 1-5
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MON-L-492-15                                                                                                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street



                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,583    Williams, Eugene and Phyllis vs           Asbestos                             BALTIMORE CITY CIRCUIT COURT OF MD
           John Crane-Houdaille, Inc., et al
           including Sears, Roebuck and Co.
           [52 named defendants]
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X05000420                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,584    Williams, Georgia Faye,                   Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           individually and as Special                                                    COUNTY
           Administrator of the Estate of
           Edward Eugene Williams,
           Deceased vs. Air & Liquid Systems
           Corp., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,700
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1728 of 1892 Case number 18-23537          (if known)
              Name




                                                                                                                                                q    Pending
           Case Number                                                                   Name

           13L387                                                                        155 NORTH MAIN STREET                                  q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,585    Williams, James and Barbara              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Williams vs. A.W.Chesterton                                                   COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co., a subsidiary of
           Sears Holdings Corporation
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           11-L-876                                                                      155 NORTH MAIN STREET                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         EDWARDSVILLE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,586    Williams, Jr.; Oscar and Patricia A.     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Williams vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           24X11000820                                                                   100 N CALVERT ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,587    Williams, Lolita aso State Farm          General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Fire & Casualty Co. v. Whirlpool                                              PHILADELPHIA COUNTY
           Corporation; Sears Roebuck and
           Co.; and FSA Network, Inc. dba
           FSA Logistix; and Lonnie Leigh
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           170104153                                                                     PHILADELPHIA CITY HALL CHESTNUT ST                     q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         PHILADELPHIA                    PA        19107

                                                                                         City                            State     ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                   Status of case

7.3,588    Williams, Marie v. Sears, Roebuck        Employment                           STATE OF CALIFORNIA DEPARTMENT OF
           and Co                                                                        INDUSTRIAL RELATIONS
                                                                                                                                                q    Pending
           Case Number                                                                   Name

           WC-CM-546163                                                                  300 OCEANGATE                                          q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                         Street

                                                                                         LONG BEACH                      CALIFORNIA90802

                                                                                         City                            State     ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,701
             18-23537-rdd                  Doc 21        Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1729 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,589    Williams, Sr.; Lavell vs. BP              Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Corporation of North America Inc.,                                             COUNTY
           et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000740                                                                    155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,590    Williamson, Josefine, Individually        Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           and Ronald Williamson, as Special                                              COUNTY
           Administrator of the Estate of
           Ronald D. Williamson, Deceased
           vs. Advance Auto Parts, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018L000977                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,591    Williamson, Russell vs. Advance           Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Auto Parts, Inc., et al., asbestos                                             COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2018L000670                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,592    Willis, Carl, Individually and as         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Personal Representative of the
           Estate of Norma Willis vs. AC&R
           Insulation Co., Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           24X14000171                                                                    100 N CALVERT ST                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          BALTIMORE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,593    WILMER SERRANO v. Sears,                  Workers' Compensation                UNKNOWN
           Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,702
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                               Pg 1730 of 1892 Case number 18-23537          (if known)
                Name



                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

                                                                                          333 WEST BROADWAY 420                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN DIEGO                       CA      92101

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,594    Wilson, Jaarome v. Sears,                 Real Estate                          SUPERIOR COURT OF CALIFORNIA COUNTY OF
           Roebuck and Co., a New York                                                    SAN BERNARDINO SAN BERNARDINO DISTRICT
           Corporation and DOES 1 through
           20
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           CIVDS-17-18440                                                                 247 W 3RD ST                                         q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          SAN BERNARDINO                  CA      92415

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,595    Wilson, James and Jane Wilson             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           vs. Beatty Lumber, et al., asbestos                                            COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           141102357                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,596    Wilson, Jr.; Emmitt G. vs.                Asbestos                             SUPREME COURT OF NEW YORK COUNTY OF
           Arvinmeritor, Inc., et al., asbestos                                           NEW YORK
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           190473/2013                                                                    60 CENTRE ST                                         q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW YORK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,597    Wilson, Mirna and Brian aso               General Liability - Litigation       SUPERIOR COURT OF THE STATE OF
           California Automobile Insurance                                                CALIFORNIA FOR THE COUNTY OF RIVERSIDE
           Company v. Sears Roebuck and
           Co.; Certified Delivery Specialist
           LLC; and Does 1-10
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           NA                                                                              30755 AULD RD                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          MURRIETA

                                                                                          City                            State   ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,703
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1731 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,598    Wilson, Ronald and Sheila Ann             Asbestos                             SUPERIOR COURT MIDDLESEX COUNTY
           Wilson, his wife vs. A.W.
           Chesterton Company, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           MID-L-6347-17AS                                                                56 PATERSON ST                                       q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          NEW BRUNSWICK

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,599    Wilson, William and Tina v. Icon          General Liability - Litigation       IN THE SUPERIOR COURT OF THE STATE OF
           Health & Fitness, Inc.; Sears,                                                 DELAWARE IN AND FOR NEW CASTLE COUNTY
           Roebuck and Co.; and Sears
           Holdings Corporation, both doing
           business as Sears Store #410; and
           Exertech
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N15C-12-151 JRJ                                                                500 N KING ST                                        q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON                      DE      19801

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,600    Winchester, Carol and Daniel              Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Winchester vs. American Biltrite,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2014-4697                                                                      250 BENEFIT ST                                       q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PROVIDENCE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,601    Windt, Linda, Administratrix of the       Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Estate of Michael J. Windt,                                                    COUNTY
           deceased, and Linda Windt, in her
           own right vs. Honeywell
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           171003494                                                                      PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          PHILADELPHIA

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,704
             18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                Pg 1732 of 1892 Case number 18-23537          (if known)
               Name



7.3,602    Winfree, Wyatt and Edith Mae              Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Winfree, his wife vs. Anchor                                                   DELAWARE
           Packing Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           05C-12-114                                                                     500 NORTH KING STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,603    Winiarski, Leonard and Barbara            Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Winiarski, his wife vs. Air & Liquid
           Systems Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           N15C-08-070 ASB                                                                500 NORTH KING STREET                                q    On appeal

                                                                                                                                               X
                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          WILMINGTON

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,604    Winter, Harold and Sally Winter,          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           his wife vs. Air & Liquid Systems                                              LOUIS
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           1522CC00444                                                                    10 N TUCKER BLVD                                     q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          ST LOUIS

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,605    Wirtz, Gerald and Patricia Wirtz vs.      Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           ABB, Inc., et al., asbestos                                                    COUNTY
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                               X
                                                                                                                                               q    Pending
           Case Number                                                                    Name

           2016L000798                                                                    155 NORTH MAIN STREET                                q    On appeal


                                                                                                                                               q    Concluded
                                                                                          Street

                                                                                          EDWARDSVILLE

                                                                                          City                            State   ZIP Code

           Case Title                                Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,606    Witt, Curtis and Gerlinde E. Witt,        Asbestos                             CIRCUIT COURT BALTIMORE CITY
           his wife vs. John Crane-Houdaille,
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,705
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1733 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X06000773                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,607    Wittell, Richard vs. BorgWarner          Asbestos                             22ND JUDICIAL CIRCUIT COURT CITY OF ST
           Morse Tec, LLC, el al., asbestos                                              LOUIS
           defendants including Sears,
           Roebuck and Co. (a subsidiary of
           Sears Holdings Corporation)
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           1622CC11038                                                                   10 N TUCKER BLVD                                     q    On appeal

                                                                                                                                              X
                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         ST LOUIS

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,608    Wodarczyk, Bernard and Elizabeth         Asbestos                             CIRCUIT COURT BALTIMORE CITY
           M. Wodarczyk, his wife vs. John
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X07000127                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,609    Wolff, John W., Jr. et al vs Quigley     Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Company, Inc. et al asbestos
           defendants including Sears,
           Roebuck and Co. (46 named
           defendants)
                                                                                                                                              X
                                                                                                                                              q    Pending
           Case Number                                                                   Name

           24X04000128                                                                   100 N CALVERT ST                                     q    On appeal


                                                                                                                                              q    Concluded
                                                                                         Street

                                                                                         BALTIMORE

                                                                                         City                            State   ZIP Code

           Case Title                               Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,610    Wolford, Raymond C. and Viola E.         Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Wolford, his wife vs. Union Carbide
           Corporation, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,706
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1734 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X12001116                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,611    Wood, Robert vs. Aurora Pump            Asbestos                             SUPERIOR COURT PROVIDENCE COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           PC20171317                                                                   250 BENEFIT ST                                       q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        PROVIDENCE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,612    Wood, Tamara v. Sears, Roebuck          General Liability - Litigation
           and Co.; and Edison Mall, LLC
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           18-CA-002712                                                                                                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street



                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,613    Wood, Thomas and Mary Wood vs.          Asbestos                             SUPERIOR COURT NEW CASTLE COUNTY
           Asbestos Corporation Ltd., et al.,
           asbestos defendants including
           Sears, Roebuck and Co. (a
           subsidiary of Sears Holdings
           Corporation)
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           N13C10033ASB                                                                 500 NORTH KING STREET                                q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WILMINGTON

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,614    Woodruff, Kathryn, Co-Personal          Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Representative of the Estate of
           Robert H. Mobley, Sr., et al., vs.
           Union Carbide Corporation, et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X13000120                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,707
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1735 of 1892 Case number 18-23537          (if known)
               Name



           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,615    Woods, Michael & Nancy a/s/o               General Liability - Litigation       COMMONWEALTH OF VIRGINIA CHESAPEAKE
           State Farm Fire & Casualty                                                      GENERAL DISTRICT COURT
           Company v. Sears Roebuck and
           Company
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           GV18-14179                                                                      1700 MONROE ST                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           FORT MYERS

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,616    Woodward, Paul H. and Marlene              Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Woodward, h/w vs. J.H. France                                                   COUNTY
           Refractories, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           160500895                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,617    Wray, Robert C. and Janet J.               Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Wray, h/w, vs. Honeywell                                                        COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           161202812                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,618    Wren, Bruce and Connie Sue                 Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Wren, his wife vs. John                                                         MARYLAND
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           24X06000172                                                                     100 N CALVERT ST                                     q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           BALTIMORE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,619    Wright, Jack and Jan Wright vs. 84         Asbestos                             SUPREME COURT COUNTY OF ONTARIO
           Lumber Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,708
             18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1736 of 1892 Case number 18-23537          (if known)
              Name



                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           102220/2009                                                                 102 E MAIN ST                                        q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WELLAND

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,620    Wright, Paul K. and Wright,            Asbestos                             SUPREME COURT OF THE STATE OF NEW YORK
           Priscilla L. v A.O. Smith Water                                             COUNTY OF NEW YORK
           Products, Inc., et al asbestos
           defendants including Sears,
           Roebuck and Co., et al (56 named
           defendants)
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           103961/2004                                                                 60 CENTRE ST                                         q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       NEW YORK                        NY      10007

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,621    Wright, Peter and Karen Wright vs.     Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           A.W. Chesterton Company, et al.,                                            COUNTY
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           170702484                                                                   PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       PHILADELPHIA

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,622    Wulff, Robert A. v. Sears Roebuck      Small Claims                         STATE OF MISSOURI 31ST JUDICIAL CIRCUIT
           & Co.                                                                       COURT GREEN COUNTY
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           1831-SC00343                                                                1010 N BOONVILLE AVE                                 q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       SPRINGFIELD

                                                                                       City                            State   ZIP Code

           Case Title                             Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,623    Wyatt, Lonnie A., As Personal          Asbestos                             NEW CASTLE COUNTY SUPERIOR COURT
           Representative for Margie Wyatt,
           Deceased vs. 84 Lumber
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                            X
                                                                                                                                            q    Pending
           Case Number                                                                 Name

           N13C07021ASB                                                                500 NORTH KING STREET                                q    On appeal


                                                                                                                                            q    Concluded
                                                                                       Street

                                                                                       WILMINGTON

                                                                                       City                            State   ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,709
             18-23537-rdd               Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1737 of 1892 Case number 18-23537          (if known)
              Name



           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,624    Wyatt, Richard and Maxine vs.           Asbestos                             IN THE CIRCUIT COURT FOR BALTIMORE CITY
           Quigley Company, Inc., et al.
           asbestos defendants including
           Sears, Roebuck and Co. (53
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24-X-04-000413                                                               100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,625    Wyler, Carolyn A. v. Center Point       General Liability - Litigation       IN THE COURT OF COMMON PLEAS OF
           Place Associates, LP; Street and                                             CHESTER COUNTY PENNSYLVANIA CIVIL
           York Rd., LLC; and Kmart                                                     ACTION-LAW
           Corporation; Kmart Operations
           LLC; Kmart of Pennsylvania LP;
           Sears, Roebuck and Co; and Sears
           Holdings LLC
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           16-10256                                                                     2 N HIGH ST                                          q    On appeal

                                                                                                                                             X
                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        WEST CHESTER                    PA      19380

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,626    Wysocki, Eugene vs. John                Asbestos                             CIRCUIT COURT FOR BALTIMORE CITY
           Crane-Houdaille, Inc., et al.,
           asbestos defendants including
           Sears, Roebuck and Co.
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           24X08000293                                                                  100 N CALVERT ST                                     q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        BALTIMORE

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,627    Wysocki, Ronald M. and Wysocki,         Asbestos                             IN THE COURT OF COMMON PLEAS CUYAHOGA
           Margaret Vs. A.W. Chesterton                                                 COUNTY
           Company, et al., asbestos
           defendants including Sears,
           Roebuck and Company (109
           named defendants)
                                                                                                                                             X
                                                                                                                                             q    Pending
           Case Number                                                                  Name

           CV02482218                                                                   1200 ONTARIO ST                                      q    On appeal


                                                                                                                                             q    Concluded
                                                                                        Street

                                                                                        CLEVELAND

                                                                                        City                            State   ZIP Code

           Case Title                              Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,628    Yambo Pena, Maria v. Sears,             General Liability - Litigation
           Roebuck De Puerto Rico, Inc. hnc
           Kmart Corporation; Kmart
           Corporation; et al.


Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,710
             18-23537-rdd                  Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor         SEARS, ROEBUCK AND CO.                                 Pg 1738 of 1892 Case number 18-23537          (if known)
               Name



                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           SJ2018CV03010 (805)                                                                                                                  q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street



                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,629    Yankowy, Timothy V. and Joanne             Asbestos                             COURT OF COMMON PLEAS PHILADELPHIA
           Yankowy, h/w vs. Honeywell                                                      COUNTY
           International, Inc., et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           090102993                                                                       PHILADELPHIA CITY HALL CHESTNUT ST                   q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           PHILADELPHIA

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,630    Yannucci, Nancy v. Sears,                  General Liability - Litigation       SUPREME COURT OF THE STATE OF NEW YORK
           Roebuck and Co.; Sears Holdings                                                 COUNTY OF RICHMOND
           Management Corporation; and GS
           Portfolio Holdings LLC
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           151837/2018                                                                     26 CENTRAL AVE                                       q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           STATEN ISLAND

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,631    Yarbrough, Donald E. and Betty L.          Asbestos                             THIRD JUDICIAL CIRCUIT COURT MADISON
           Yarbrough vs. A.W. Chesterton,                                                  COUNTY
           Inc., et al., asbestos defendants
           including Sears, Roebuck and Co.
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           2016L000561                                                                     155 NORTH MAIN STREET                                q    On appeal

                                                                                                                                                X
                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           EDWARDSVILLE

                                                                                           City                            State   ZIP Code

           Case Title                                 Nature of Case                       Court or Agency's Name and address                 Status of case

7.3,632    Yaritza Alfaro on behalf of herself        Employment                           SUPERIOR COURT OF CA COUNTY OF
           and all other similarly situated                                                MONTEREY
           employees v. Sears, Roebuck and
           Co., and DOES I through 100,
           inclusive
                                                                                                                                                X
                                                                                                                                                q    Pending
           Case Number                                                                     Name

           17-cv-000267                                                                    240 CHURCH ST                                        q    On appeal


                                                                                                                                                q    Concluded
                                                                                           Street

                                                                                           SALINAS

                                                                                           City                            State   ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,711
             18-23537-rdd                Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                               Pg 1739 of 1892 Case number 18-23537                 (if known)
                 Name



           Case Title                                Nature of Case                          Court or Agency's Name and address                            Status of case

7.3,633    Yassamin Iyavi v. Sears, Roebuck          EEOC Claims                             DEPARTMENT OF FAIR EMPLOYMENT &
           and Co.                                                                           HOUSING - ELK GROVE CA
                                                                                                                                                             X
                                                                                                                                                             q    Pending
           Case Number                                                                       Name

           37A201319767C                                                                     2218 KAUSEN DR 100                                              q    On appeal


                                                                                                                                                             q    Concluded
                                                                                             Street

                                                                                             ELK GROVE                            WA            95758

                                                                                             City                                 State         ZIP Code

           Case Title                                Nature of Case                          Court or Agency's Name and address                            Status of case

7.3,634    Yazzie, Tamara, Individually and          Asbestos                                THIRD JUDICIAL CIRCUIT COURT MADISON
           as Special Administrator of the                                                   COUNTY
           Estate of Albert Yazzie, Deceased
           vs. 3M Company, et al., asbestos
           defendants including Sears,
           Roebuck and Co.
                                                                                                                                                             X
                                                                                                                                                             q    Pending
           Case Number                                                                       Name

           2017L001629                                                                       155 NORTH MAIN STREET                                           q    On appeal


                                                                                                                                                             q    Concluded
                                                                                             Street

                                                                                             EDWARDSVILLE

                                                                                             City                                 State         ZIP Code

           Case Title                                Nature of Case                          Court or Agency's Name and address                            Status of case

7.3,635    Ybarra, Gloria vs. Autozone, Inc.,        Asbestos                                THIRD JUDICIAL CIRCUIT COURT MADISON
           et al., asbestos defendants                                                       COUNTY
           including Sears, Roebuck and Co.
           (a subsidiary of Sears Holdings
           Corporation)
                                                                                                                                                             q    Pending
           Case Number                                                                       Name

           12L1940                                                                           155 NORTH MAIN STREET                                           q    On appeal

                                                                                                                                                             X
                                                                                                                                                             q    Concluded
                                                                                             Street

                                                                                             EDWARDSVILLE

                                                                                             City                                 State         ZIP Code

           Case Title                                Nature of Case                          Court or Agency's Name and address                            Status of case

7.3,636    Yednak, Jenny and Ronald v.               General Liability - Litigation          IN THE CIRCUIT COURT OF COOK COUNTY
           Sears Roebuck & Co.; SRC                                                          ILLINOIS COUNTY DEPARTMENT LAW DIVISION
           Facilities Statutory Trust No.
           2003-1; SRC Facilities LLC; and
           Amy Kelso Sikorski
                                                                                                                                                             X
                                                                                                                                                             q    Pending
           Case Number                                                                       Name

           2018L007065                                                                       50 W WASHINGTON ST 801                                          q    On appeal


                                                                                                                                                             q    Concluded
                                                                                             Street

                                                                                             CHICAGO                              IL            60602

                                                                                             City                                 State         ZIP Code




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in
   the hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

     X
     q    None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                 page 1,712
                   18-23537-rdd                  Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                 SEARS, ROEBUCK AND CO.                                 Pg 1740 of 1892 Case number 18-23537               (if known)
                       Name




8.0             Custodian's name and address                                 Description of the property                             Value
                                                                                                                                     $

                Custodian's Name                                                                                                     Court name and address
                                                                             Case title



                Street                                                       Case number                                             Name



                City                              State     ZIP Code         Date of order or assignment                             Street



                                                                                                                                     City                               State       ZIP Code




      Part 4:            Certain Gifts and Charitable Contributions


9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filling the case unless the aggregate value of
   the gifts to that recipient is less than $1000


       q    None


                Recipient's name and address                                                 Description of the gifts or                       Dates Given               Value
                                                                                             contributions

9.1         NORTHWESTERN UNIVERSITY GENERAL FUNDS                                                                                             8/31/2018             $              25,000.00
                                                                                             University donation for Program
            Recipient Name                                                                   Sponsorship

            1999 S CAMPUS DRIVE

            Street

            EVANSTON                               IL                             60208

            City                                    State             ZIP Code


            Recipient's relationship to debtor




      Part 5:            Certain Losses


10. All losses from fire, theft, or other casualty within 1 year before filing this case.


       q    None


                Description of the property lost and how the                       Amount of payments received for the loss                               Date of          Value of
                loss occurred                                                      If you have received payments to cover the loss, for                   Loss             property lost
                                                                                   example, from insurance, government compensation, or
                                                                                   tort liability, list the total received.
                                                                                   List unpaid claims on Official Form 106A/B (Schedule
                                                                                   A/B: Assets - Real and Personal Property).


10.1            Building and Inventory                                            $                                                             0.00       5/30/2018       $       1,277,410.45


                Hail


10.2            Building                                                          $                                                             0.00       2/21/2018       $       1,003,500.00


                Water




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                           page 1,713
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1741 of 1892 Case number 18-23537         (if known)
              Name




10.3       Building                                                  $                                                      0.00   6/17/2018    $     1,000,000.00


           Hail


10.4       Building and Inventory                                    $                                                      0.00    1/3/2018    $       748,634.31


           Fire/Smoke


10.5       Building                                                  $                                                      0.00    9/6/2018    $       600,000.00


           Water


10.6       Inventory                                                 $                                                      0.00    2/1/2018    $       405,545.00


           Theft


10.7       Building                                                  $                                                      0.00   7/30/2018    $       394,806.50


           Hail


10.8       Building and Inventory                                    $                                                      0.00   5/20/2018    $       338,960.08


           Water


10.9       Building                                                  $                                                      0.00   3/20/2018    $       313,004.68


           Hail


10.10      Building and Inventory                                    $                                                      0.00   6/18/2018    $       280,759.00


           Fire/Smoke


10.11      Building and Inventory                                    $                                                      0.00   10/19/2018   $       276,158.70


           Water – Sprinkler


10.12      Building                                                  $                                                      0.00    3/2/2018    $       120,566.76


           Wind


10.13      Building                                                  $                                                      0.00   10/10/2018   $       117,000.00


           Water – Sprinkler


10.14      Other                                                     $                                                      0.00    6/4/2018    $       110,680.00


           Fire/Smoke


10.15      Inventory                                                 $                                                      0.00   6/19/2018    $       104,405.35


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,714
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1742 of 1892 Case number 18-23537         (if known)
              Name




10.16      Building                                                  $                                                      0.00   5/30/2018    $        84,056.27


           Water – Sewer


10.17      Building and Inventory                                    $                                                      0.00   12/22/2017   $        81,255.93


           Water – Sewer


10.18      Building                                                  $                                                      0.00    8/2/2018    $        67,412.63


           Vandalism


10.19      Building                                                  $                                                      0.00   9/15/2018    $        60,000.00


           Water – Sewer


10.20      Building                                                  $                                                      0.00   10/28/2018   $        54,000.00


           Water


10.21      Other                                                     $                                                      0.00   9/14/2018    $        52,658.79


           Water – Sprinkler


10.22      Building                                                  $                                                      0.00    4/9/2018    $        50,000.00


           Hail


10.23      Building                                                  $                                                      0.00   12/6/2017    $        48,974.00


           Theft


10.24      Building and Inventory                                    $                                                      0.00   6/30/2018    $        48,500.00


           Water


10.25      Building and Inventory                                    $                                                      0.00   9/30/2018    $        48,260.00


           Water


10.26      Building                                                  $                                                      0.00   7/11/2018    $        45,000.00


           Water


10.27      Building                                                  $                                                      0.00   1/11/2018    $        45,000.00


           Theft


10.28      Building                                                  $                                                      0.00   12/6/2017    $        42,911.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,715
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1743 of 1892 Case number 18-23537         (if known)
              Name




10.29      Building                                                  $                                                      0.00    6/2/2018    $        42,102.90


           Water


10.30      Building and Inventory                                    $                                                      0.00   3/28/2018    $        41,255.22


           Hail


10.31      Building                                                  $                                                      0.00    1/1/2018    $        40,966.60


           Water


10.32      Inventory                                                 $                                                      0.00   4/17/2018    $        40,000.00


           Other


10.33      Building and Inventory                                    $                                                      0.00   8/19/2018    $        40,000.00


           Other


10.34      Building                                                  $                                                      0.00   1/31/2018    $        39,191.36


           Water


10.35      Building                                                  $                                                      0.00    3/6/2018    $        38,484.18


           Other


10.36      Building and Inventory                                    $                                                      0.00   9/29/2018    $        35,000.00


           Water – Sewer


10.37      Building and Inventory                                    $                                                      0.00   10/10/2018   $        35,000.00


           Wind


10.38      Building                                                  $                                                      0.00    3/9/2018    $        34,974.00


           Water – Sprinkler


10.39      Building                                                  $                                                      0.00    6/6/2018    $        34,599.33


           Water – Sprinkler


10.40      Building                                                  $                                                      0.00   1/12/2018    $        32,038.00


           Other


10.41      Building                                                  $                                                      0.00   4/29/2018    $        31,571.40


           Vehicle/Auto




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,716
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1744 of 1892 Case number 18-23537         (if known)
              Name




10.42      Other                                                     $                                                      0.00   11/21/2017   $        31,000.00


           Burglary/Robbery


10.43      Inventory                                                 $                                                      0.00   2/21/2018    $        30,192.96


           Fire/Smoke


10.44      Building                                                  $                                                      0.00    8/1/2018    $        30,000.00


           Lightning/Power surge


10.45      Building                                                  $                                                      0.00   11/15/2017   $        29,346.71


           Other


10.46      Building                                                  $                                                      0.00    8/8/2018    $        28,578.43


           Water – Sprinkler


10.47      Building                                                  $                                                      0.00    1/1/2018    $        28,445.70


           Water


10.48      Building                                                  $                                                      0.00   12/5/2017    $        27,851.42


           Water


10.49      Building and Inventory                                    $                                                      0.00   10/4/2018    $        27,198.00


           Water


10.50      Building and Inventory                                    $                                                      0.00    9/7/2018    $        26,652.58


           Water – Sprinkler


10.51      Building and Inventory                                    $                                                      0.00   12/14/2017   $        26,581.95


           Water


10.52      Building and Inventory                                    $                                                      0.00   3/20/2018    $        26,264.52


           Water – Sewer


10.53      Inventory                                                 $                                                      0.00   5/18/2018    $        25,879.26


           Fire/Smoke


10.54      Building                                                  $                                                      0.00    8/3/2018    $        25,000.00


           Vehicle/Auto




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,717
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1745 of 1892 Case number 18-23537         (if known)
              Name




10.55      Building                                                  $                                                      0.00   10/10/2018   $        25,000.00


           Wind


10.56      Building                                                  $                                                      0.00    1/3/2018    $        24,500.00


           Water


10.57      Building and Inventory                                    $                                                      0.00    1/2/2018    $        23,500.00


           Water


10.58      Building and Inventory                                    $                                                      0.00   5/25/2018    $        21,313.00


           Water – Sprinkler


10.59      Inventory                                                 $                                                      0.00    3/3/2018    $        20,863.28


           Other


10.60      Building                                                  $                                                      0.00   5/14/2018    $        20,428.04


           Lightning/Power surge


10.61      Inventory                                                 $                                                      0.00   2/19/2018    $        20,074.15


           Theft


10.62      Building                                                  $                                                      0.00    1/3/2018    $        20,000.00


           Water


10.63      Building and Inventory                                    $                                                      0.00    7/5/2018    $        19,588.00


           Fire/Smoke


10.64      Building                                                  $                                                      0.00   5/18/2018    $        19,500.00


           Water


10.65      Building and Inventory                                    $                                                      0.00    1/6/2018    $        19,077.38


           Closure – Weather


10.66      Other                                                     $                                                      0.00    9/5/2018    $        18,430.00


           Water


10.67      Building                                                  $                                                      0.00    3/2/2018    $        18,226.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,718
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1746 of 1892 Case number 18-23537         (if known)
              Name




10.68      Building                                                  $                                                      0.00   10/16/2018   $        18,025.00


           Water – Sprinkler


10.69      Building and Inventory                                    $                                                      0.00   6/19/2018    $        17,456.25


           Water


10.70      Inventory                                                 $                                                      0.00    5/1/2018    $        17,000.00


           Theft


10.71      Building                                                  $                                                      0.00   6/21/2018    $        16,995.00


           Vehicle/Auto


10.72      Building                                                  $                                                      0.00    9/6/2018    $        16,944.15


           Water – Sprinkler


10.73      Building                                                  $                                                      0.00   11/17/2017   $        16,091.77


           Water – Sewer


10.74      Building                                                  $                                                      0.00   3/14/2018    $        15,881.00


           Vehicle/Auto


10.75      Building and Inventory                                    $                                                      0.00   8/11/2018    $        15,500.00


           Water


10.76      Building and Inventory                                    $                                                      0.00    1/3/2018    $        15,225.32


           Water – Sprinkler


10.77      Building                                                  $                                                      0.00   1/15/2018    $        15,000.00


           Water – Sprinkler


10.78      Building                                                  $                                                      0.00    3/9/2018    $        15,000.00


           Vehicle/Auto


10.79      Other                                                     $                                                      0.00   2/15/2018    $        15,000.00


           Water


10.80      Building and Inventory                                    $                                                      0.00   9/15/2018    $        15,000.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,719
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1747 of 1892 Case number 18-23537         (if known)
              Name




10.81      Building                                                  $                                                      0.00    1/3/2018    $        14,968.00


           Water – Sprinkler


10.82      Other                                                     $                                                      0.00   9/11/2018    $        14,182.39


           Closure – Weather


10.83      Building and Inventory                                    $                                                      0.00   6/13/2018    $        14,100.00


           Water – Sewer


10.84      Building and Inventory                                    $                                                      0.00   11/13/2018   $        14,000.00


           Water – Sprinkler


10.85      Building                                                  $                                                      0.00   8/22/2018    $        13,986.62


           Other


10.86      Other                                                     $                                                      0.00   6/16/2018    $        13,850.00


           Water – Sewer


10.87      Building and Inventory                                    $                                                      0.00   2/16/2018    $        13,765.00


           Water


10.88      Building                                                  $                                                      0.00   7/11/2018    $        13,512.98


           Vehicle/Auto


10.89      Building                                                  $                                                      0.00   12/10/2017   $        13,500.00


           Water


10.90      Building and Inventory                                    $                                                      0.00    6/9/2018    $        13,000.00


           Water – Sprinkler


10.91      Building and Inventory                                    $                                                      0.00   12/26/2017   $        12,619.09


           Water


10.92      Building and Inventory                                    $                                                      0.00    3/9/2018    $        12,467.78


           Water


10.93      Building                                                  $                                                      0.00    5/9/2018    $        12,108.21


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,720
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1748 of 1892 Case number 18-23537         (if known)
              Name




10.94      Inventory                                                 $                                                      0.00   7/11/2018    $        11,945.00


           Water


10.95      Building                                                  $                                                      0.00    8/2/2018    $        11,899.00


           Water


10.96      Building                                                  $                                                      0.00   7/22/2018    $        11,798.72


           Vehicle/Auto


10.97      Building                                                  $                                                      0.00    1/4/2018    $        11,750.00


           Water


10.98      Building                                                  $                                                      0.00   12/16/2017   $        11,006.62


           Water


10.99      Building                                                  $                                                      0.00   12/19/2017   $        11,000.00


           Water – Sewer


10.100     Other                                                     $                                                      0.00   9/25/2018    $        11,000.00


           Water


10.101     Building and Inventory                                    $                                                      0.00   6/20/2018    $        11,000.00


           Water


10.102     Building                                                  $                                                      0.00   7/20/2018    $        10,500.00


           Water


10.103     Building and Inventory                                    $                                                      0.00   12/18/2017   $        10,500.00


           Other


10.104     Building                                                  $                                                      0.00   12/10/2017   $        10,500.00


           Fire/Smoke


10.105     Building                                                  $                                                      0.00   12/23/2017   $        10,434.00


           Other


10.106     Other                                                     $                                                      0.00   10/4/2018    $        10,000.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,721
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1749 of 1892 Case number 18-23537         (if known)
              Name




10.107     Building                                                  $                                                      0.00    1/4/2018    $        10,000.00


           Water – Sprinkler


10.108     Building                                                  $                                                      0.00   10/29/2018   $        10,000.00


           Water


10.109     Building                                                  $                                                      0.00   6/20/2018    $        10,000.00


           Theft


10.110     Other                                                     $                                                      0.00   8/22/2018    $        10,000.00


           Water


10.111     Building                                                  $                                                      0.00   6/12/2018    $        10,000.00


           Other


10.112     Other                                                     $                                                      0.00   10/6/2018    $        10,000.00


           Water


10.113     Building                                                  $                                                      0.00   10/10/2018   $        10,000.00


           Wind


10.114     Building                                                  $                                                      0.00    1/6/2018    $        10,000.00


           Water


10.115     Building and Inventory                                    $                                                      0.00   9/14/2018    $         9,979.17


           Water


10.116     Building                                                  $                                                      0.00   6/23/2018    $         9,975.00


           Water – Sprinkler


10.117     Building and Inventory                                    $                                                      0.00    1/8/2018    $         9,799.98


           Water


10.118     Building and Inventory                                    $                                                      0.00   8/29/2018    $         9,662.92


           Water – Sprinkler


10.119     Other                                                     $                                                      0.00   12/22/2017   $         9,600.00


           Vehicle/Auto




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,722
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1750 of 1892 Case number 18-23537         (if known)
              Name




10.120     Building                                                  $                                                      0.00   3/29/2018    $         9,443.52


           Wind


10.121     Building                                                  $                                                      0.00   10/12/2018   $         9,400.00


           Water


10.122     Building                                                  $                                                      0.00    1/2/2018    $         9,175.00


           Water


10.123     Building                                                  $                                                      0.00   3/23/2018    $         9,075.00


           Vehicle/Auto


10.124     Building and Inventory                                    $                                                      0.00   5/18/2018    $         9,000.00


           Water – Sprinkler


10.125     Building                                                  $                                                      0.00   6/22/2018    $         9,000.00


           Fire/Smoke


10.126     Inventory                                                 $                                                      0.00   9/19/2018    $         9,000.00


           Other


10.127     Inventory                                                 $                                                      0.00   2/19/2018    $         8,927.05


           Other


10.128     Building and Inventory                                    $                                                      0.00   9/10/2018    $         8,744.63


           Water


10.129     Building and Inventory                                    $                                                      0.00    5/2/2018    $         8,716.96


           Fire/Smoke


10.130     Building                                                  $                                                      0.00   12/1/2017    $         8,677.00


           Water


10.131     Building                                                  $                                                      0.00   1/18/2018    $         8,667.00


           Water


10.132     Building                                                  $                                                      0.00    4/4/2018    $         8,500.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,723
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1751 of 1892 Case number 18-23537         (if known)
              Name




10.133     Inventory                                                 $                                                      0.00   3/23/2018   $         8,416.00


           Other


10.134     Building                                                  $                                                      0.00   1/5/2018    $         8,262.49


           Vehicle/Auto


10.135     Building                                                  $                                                      0.00   7/20/2018   $         8,240.00


           Water


10.136     Building                                                  $                                                      0.00   1/8/2018    $         8,230.28


           Water


10.137     Building                                                  $                                                      0.00   7/22/2018   $         8,000.00


           Water


10.138     Building                                                  $                                                      0.00   6/25/2018   $         8,000.00


           Fire/Smoke


10.139     Inventory                                                 $                                                      0.00   8/29/2018   $         8,000.00


           Other


10.140     Inventory                                                 $                                                      0.00   3/8/2018    $         8,000.00


           Fire/Smoke


10.141     Inventory                                                 $                                                      0.00   8/12/2018   $         7,896.99


           Theft


10.142     Other                                                     $                                                      0.00   1/26/2018   $         7,863.59


           Water – Sewer


10.143     Inventory                                                 $                                                      0.00   8/29/2018   $         7,818.00


           Other


10.144     Building                                                  $                                                      0.00   6/23/2018   $         7,790.41


           Wind


10.145     Building and Inventory                                    $                                                      0.00   5/24/2018   $         7,700.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,724
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1752 of 1892 Case number 18-23537         (if known)
              Name




10.146     Other                                                     $                                                      0.00   10/24/2018   $         7,647.00


           Water


10.147     Building                                                  $                                                      0.00    1/8/2018    $         7,559.00


           Wind


10.148     Building                                                  $                                                      0.00    5/5/2018    $         7,532.39


           Theft


10.149     Building                                                  $                                                      0.00    7/5/2018    $         7,530.20


           Vehicle/Auto


10.150     Building and Inventory                                    $                                                      0.00   3/30/2018    $         7,501.00


           Vehicle/Auto


10.151     Building                                                  $                                                      0.00   1/25/2018    $         7,500.00


           Water


10.152     Building                                                  $                                                      0.00   11/9/2018    $         7,500.00


           Vehicle/Auto


10.153     Building and Inventory                                    $                                                      0.00   7/13/2018    $         7,500.00


           Burglary/Robbery


10.154     Building and Inventory                                    $                                                      0.00   1/18/2018    $         7,500.00


           Water – Sprinkler


10.155     Building                                                  $                                                      0.00    1/3/2018    $         7,500.00


           Water


10.156     Building                                                  $                                                      0.00    3/2/2018    $         7,500.00


           Water


10.157     Building                                                  $                                                      0.00    1/8/2018    $         7,500.00


           Water – Sprinkler


10.158     Building                                                  $                                                      0.00   4/19/2018    $         7,500.00


           Water – Sewer




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,725
             18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                         Pg 1753 of 1892 Case number 18-23537         (if known)
              Name




10.159     Building                                             $                                                      0.00   10/9/2018   $         7,500.00


           Water


10.160     Building                                             $                                                      0.00   7/2/2018    $         7,500.00


           Other


10.161     Building                                             $                                                      0.00   5/31/2018   $         7,500.00


           Other


10.162     Building                                             $                                                      0.00   8/24/2018   $         7,500.00


           Wind


10.163     Building                                             $                                                      0.00   2/22/2018   $         7,460.00


           Vehicle/Auto


10.164     Building                                             $                                                      0.00   3/25/2018   $         7,387.00


           Vehicle/Auto


10.165     Building                                             $                                                      0.00   8/28/2018   $         7,355.01


           Water


10.166     Building                                             $                                                      0.00   3/3/2018    $         7,349.78


           Water


10.167     Building                                             $                                                      0.00   9/14/2018   $         7,056.72


           Wind


10.168     Building                                             $                                                      0.00   1/21/2018   $         7,000.00


           Water – Sprinkler


10.169     Other                                                $                                                      0.00   6/7/2018    $         7,000.00


           Water


10.170     Building                                             $                                                      0.00   8/28/2018   $         6,996.00


           Water


10.171     Building                                             $                                                      0.00   2/7/2018    $         6,870.00


           Vehicle/Auto




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,726
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1754 of 1892 Case number 18-23537         (if known)
              Name




10.172     Building and Inventory                                    $                                                      0.00   6/30/2018    $         6,691.03


           Water


10.173     Building                                                  $                                                      0.00   3/28/2018    $         6,677.00


           Vehicle/Auto


10.174     Building                                                  $                                                      0.00    6/6/2018    $         6,550.00


           Vehicle/Auto


10.175     Building                                                  $                                                      0.00   6/15/2018    $         6,500.00


           Water


10.176     Building                                                  $                                                      0.00   3/13/2018    $         6,442.00


           Vehicle/Auto


10.177     Inventory                                                 $                                                      0.00   10/20/2018   $         6,394.15


           Water – Sewer


10.178     Building                                                  $                                                      0.00   5/21/2018    $         6,300.00


           Vehicle/Auto


10.179     Other                                                     $                                                      0.00   1/29/2018    $         6,274.00


           Vandalism


10.180     Building                                                  $                                                      0.00   5/22/2018    $         6,196.00


           Water


10.181     Building                                                  $                                                      0.00   5/15/2018    $         6,145.96


           Vehicle/Auto


10.182     Building and Inventory                                    $                                                      0.00   12/30/2017   $         6,133.44


           Vehicle/Auto


10.183     Building and Inventory                                    $                                                      0.00   4/29/2018    $         6,000.00


           Burglary/Robbery


10.184     Other                                                     $                                                      0.00    9/9/2018    $         6,000.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,727
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1755 of 1892 Case number 18-23537         (if known)
              Name




10.185     Building and Inventory                                    $                                                      0.00   1/31/2018    $         6,000.00


           Burglary/Robbery


10.186     Building and Inventory                                    $                                                      0.00    1/5/2018    $         6,000.00


           Water


10.187     Building                                                  $                                                      0.00    3/2/2018    $         6,000.00


           Wind


10.188     Building and Inventory                                    $                                                      0.00   2/14/2018    $         6,000.00


           Burglary/Robbery


10.189     Building                                                  $                                                      0.00   1/15/2018    $         6,000.00


           Water – Sprinkler


10.190     Building and Inventory                                    $                                                      0.00   10/1/2018    $         6,000.00


           Burglary/Robbery


10.191     Building                                                  $                                                      0.00    3/2/2018    $         6,000.00


           Wind


10.192     Building                                                  $                                                      0.00   12/29/2017   $         6,000.00


           Vehicle/Auto


10.193     Building                                                  $                                                      0.00   12/24/2017   $         5,578.00


           Water – Sprinkler


10.194     Building                                                  $                                                      0.00   3/26/2018    $         5,500.00


           Vandalism


10.195     Building                                                  $                                                      0.00   3/29/2018    $         5,500.00


           Water


10.196     Building                                                  $                                                      0.00   10/31/2018   $         5,500.00


           Water – Sewer


10.197     Building                                                  $                                                      0.00   1/30/2018    $         5,500.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,728
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1756 of 1892 Case number 18-23537         (if known)
              Name




10.198     Building and Inventory                                    $                                                      0.00   4/18/2018    $         5,500.00


           Hail


10.199     Building                                                  $                                                      0.00    1/3/2018    $         5,294.68


           Water


10.200     Building                                                  $                                                      0.00   1/11/2018    $         5,200.00


           Water


10.201     Other                                                     $                                                      0.00   12/28/2017   $         5,192.35


           Water – Sewer


10.202     Building and Inventory                                    $                                                      0.00    3/5/2018    $         5,155.04


           Water


10.203     Other                                                     $                                                      0.00   12/26/2017   $         5,031.00


           Water – Sewer


10.204     Building and Inventory                                    $                                                      0.00    7/6/2018    $         5,000.00


           Burglary/Robbery


10.205     Building                                                  $                                                      0.00    8/4/2018    $         5,000.00


           Other


10.206     Building                                                  $                                                      0.00   11/20/2017   $         5,000.00


           Wind


10.207     Building                                                  $                                                      0.00   9/14/2018    $         5,000.00


           Hail


10.208     Building                                                  $                                                      0.00    7/6/2018    $         5,000.00


           Wind


10.209     Building                                                  $                                                      0.00   2/28/2018    $         5,000.00


           Wind


10.210     Building                                                  $                                                      0.00    8/7/2018    $         5,000.00


           Fire/Smoke




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,729
             18-23537-rdd            Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1757 of 1892 Case number 18-23537         (if known)
              Name




10.211     Building                                                 $                                                      0.00    3/2/2018    $         5,000.00


           Wind


10.212     Building                                                 $                                                      0.00    4/4/2018    $         5,000.00


           Other


10.213     Building                                                 $                                                      0.00    3/2/2018    $         5,000.00


           Wind


10.214     Building                                                 $                                                      0.00   11/3/2018    $         5,000.00


           Vehicle/Auto


10.215     Inventory                                                $                                                      0.00   10/20/2018   $         5,000.00


           Water – Sewer


10.216     Building                                                 $                                                      0.00   11/24/2017   $         5,000.00


           Water – Sewer


10.217     Other                                                    $                                                      0.00   7/10/2018    $         5,000.00


           Water – Sewer


10.218     Building                                                 $                                                      0.00   7/22/2018    $         5,000.00


           Wind


10.219     Building                                                 $                                                      0.00   7/20/2018    $         5,000.00


           Other


10.220     Building                                                 $                                                      0.00   1/13/2018    $         5,000.00


           Lightning/Power surge


10.221     Building                                                 $                                                      0.00    1/7/2018    $         5,000.00


           Water


10.222     Building                                                 $                                                      0.00   5/23/2018    $         5,000.00


           Wind


10.223     Building                                                 $                                                      0.00   3/29/2018    $         5,000.00


           Water




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,730
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1758 of 1892 Case number 18-23537         (if known)
              Name




10.224     Building                                                  $                                                      0.00    3/3/2018    $         5,000.00


           Wind


10.225     Building                                                  $                                                      0.00   7/30/2018    $         5,000.00


           Other


10.226     Building                                                  $                                                      0.00   3/13/2018    $         5,000.00


           Water – Sprinkler


10.227     Building and Inventory                                    $                                                      0.00   6/11/2018    $         5,000.00


           Water


10.228     Building and Inventory                                    $                                                      0.00   5/29/2018    $         5,000.00


           Water


10.229     Building                                                  $                                                      0.00    3/2/2018    $         5,000.00


           Wind


10.230     Building                                                  $                                                      0.00   12/30/2017   $         5,000.00


           Vandalism


10.231     Building                                                  $                                                      0.00    1/1/2018    $         5,000.00


           Water


10.232     Building                                                  $                                                      0.00   4/12/2018    $         5,000.00


           Wind


10.233     Other                                                     $                                                      0.00   11/28/2017   $         5,000.00


           Water – Sewer


10.234     Building                                                  $                                                      0.00   1/29/2018    $         5,000.00


           Wind


10.235     Building                                                  $                                                      0.00   8/25/2018    $         5,000.00


           Vandalism


10.236     Building                                                  $                                                      0.00    1/7/2018    $         5,000.00


           Water – Sprinkler




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,731
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1759 of 1892 Case number 18-23537         (if known)
              Name




10.237     Building                                                  $                                                      0.00    1/9/2018    $         5,000.00


           Water


10.238     Inventory                                                 $                                                      0.00    9/6/2018    $         5,000.00


           Fire/Smoke


10.239     Building                                                  $                                                      0.00   8/24/2018    $         5,000.00


           Water


10.240     Other                                                     $                                                      0.00    7/3/2018    $         5,000.00


           Water


10.241     Inventory                                                 $                                                      0.00    2/5/2018    $         5,000.00


           Other


10.242     Inventory                                                 $                                                      0.00   10/8/2018    $         5,000.00


           Other


10.243     Inventory                                                 $                                                      0.00   11/3/2018    $         5,000.00


           Other


10.244     Building                                                  $                                                      0.00    2/8/2018    $         5,000.00


           Vehicle/Auto


10.245     Building                                                  $                                                      0.00    1/4/2018    $         4,981.58


           Other


10.246     Building and Inventory                                    $                                                      0.00   2/11/2018    $         4,930.89


           Water


10.247     Building and Inventory                                    $                                                      0.00    5/3/2018    $         4,750.00


           Water – Sewer


10.248     Other                                                     $                                                      0.00   12/20/2017   $         4,701.31


           Water


10.249     Building                                                  $                                                      0.00   9/16/2018    $         4,602.95


           Water – Sewer




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,732
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1760 of 1892 Case number 18-23537         (if known)
              Name




10.250     Building                                                  $                                                      0.00    3/8/2018    $         4,599.37


           Water


10.251     Building                                                  $                                                      0.00   12/25/2017   $         4,542.19


           Wind


10.252     Inventory                                                 $                                                      0.00   12/16/2017   $         4,500.00


           Water


10.253     Other                                                     $                                                      0.00   8/22/2018    $         4,497.55


           Water


10.254     Building                                                  $                                                      0.00   7/11/2018    $         4,491.00


           Other


10.255     Building                                                  $                                                      0.00    2/9/2018    $         4,488.80


           Vehicle/Auto


10.256     Building                                                  $                                                      0.00   5/15/2018    $         4,453.81


           Water


10.257     Building                                                  $                                                      0.00   1/22/2018    $         4,398.00


           Water


10.258     Building                                                  $                                                      0.00   3/24/2018    $         4,327.00


           Wind


10.259     Building                                                  $                                                      0.00    3/9/2018    $         4,300.00


           Water


10.260     Other                                                     $                                                      0.00   7/28/2018    $         4,245.00


           Water – Sewer


10.261     Building and Inventory                                    $                                                      0.00   11/29/2017   $         4,234.64


           Water


10.262     Other                                                     $                                                      0.00   2/19/2018    $         4,202.09


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,733
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1761 of 1892 Case number 18-23537         (if known)
              Name




10.263     Building and Inventory                                    $                                                      0.00   1/18/2018    $         4,139.50


           Burglary/Robbery


10.264     Building                                                  $                                                      0.00   12/31/2017   $         4,132.17


           Water – Sprinkler


10.265     Building                                                  $                                                      0.00   7/23/2018    $         4,113.50


           Other


10.266     Building                                                  $                                                      0.00   3/27/2018    $         4,095.75


           Water – Sewer


10.267     Building                                                  $                                                      0.00    1/8/2018    $         4,093.29


           Water


10.268     Building                                                  $                                                      0.00   3/28/2018    $         4,038.08


           Water – Sewer


10.269     Building and Inventory                                    $                                                      0.00   7/31/2018    $         4,000.00


           Burglary/Robbery


10.270     Building and Inventory                                    $                                                      0.00   3/14/2018    $         4,000.00


           Burglary/Robbery


10.271     Building                                                  $                                                      0.00   6/27/2018    $         4,000.00


           Wind


10.272     Building                                                  $                                                      0.00    6/7/2018    $         4,000.00


           Water


10.273     Building and Inventory                                    $                                                      0.00   5/22/2018    $         4,000.00


           Burglary/Robbery


10.274     Building                                                  $                                                      0.00   3/28/2018    $         4,000.00


           Wind


10.275     Building                                                  $                                                      0.00   8/16/2018    $         4,000.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,734
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1762 of 1892 Case number 18-23537         (if known)
              Name




10.276     Building                                                  $                                                      0.00    5/3/2018    $         4,000.00


           Water


10.277     Building and Inventory                                    $                                                      0.00    7/7/2018    $         4,000.00


           Burglary/Robbery


10.278     Building and Inventory                                    $                                                      0.00    2/5/2018    $         4,000.00


           Burglary/Robbery


10.279     Building and Inventory                                    $                                                      0.00   5/11/2018    $         4,000.00


           Water


10.280     Building                                                  $                                                      0.00   10/11/2018   $         4,000.00


           Wind


10.281     Inventory                                                 $                                                      0.00    9/5/2018    $         4,000.00


           Water


10.282     Building                                                  $                                                      0.00   2/22/2018    $         3,975.00


           Vehicle/Auto


10.283     Building and Inventory                                    $                                                      0.00    1/3/2018    $         3,917.19


           Water – Sprinkler


10.284     Building and Inventory                                    $                                                      0.00    1/4/2018    $         3,891.21


           Water


10.285     Building                                                  $                                                      0.00   5/31/2018    $         3,885.55


           Water


10.286     Building                                                  $                                                      0.00   3/15/2018    $         3,876.92


           Water


10.287     Building and Inventory                                    $                                                      0.00   12/10/2017   $         3,850.68


           Burglary/Robbery


10.288     Building                                                  $                                                      0.00    3/1/2018    $         3,832.77


           Vehicle/Auto




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,735
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1763 of 1892 Case number 18-23537         (if known)
              Name




10.289     Building                                                  $                                                      0.00    1/9/2018    $         3,800.00


           Water


10.290     Building                                                  $                                                      0.00   1/22/2018    $         3,771.01


           Water – Sprinkler


10.291     Building                                                  $                                                      0.00   11/29/2017   $         3,700.00


           Water


10.292     Building                                                  $                                                      0.00   5/24/2018    $         3,674.79


           Water


10.293     Building                                                  $                                                      0.00   2/10/2018    $         3,608.08


           Water – Sewer


10.294     Building                                                  $                                                      0.00   12/5/2017    $         3,537.94


           Water – Sewer


10.295     Building                                                  $                                                      0.00    6/3/2018    $         3,518.81


           Water – Sewer


10.296     Building                                                  $                                                      0.00   7/23/2018    $         3,500.00


           Wind


10.297     Building                                                  $                                                      0.00   3/28/2018    $         3,500.00


           Wind


10.298     Building                                                  $                                                      0.00   7/17/2018    $         3,500.00


           Water


10.299     Building and Inventory                                    $                                                      0.00    7/5/2018    $         3,500.00


           Burglary/Robbery


10.300     Building and Inventory                                    $                                                      0.00   5/29/2018    $         3,500.00


           Burglary/Robbery


10.301     Building and Inventory                                    $                                                      0.00   5/20/2018    $         3,500.00


           Burglary/Robbery




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,736
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1764 of 1892 Case number 18-23537         (if known)
              Name




10.302     Building                                                  $                                                      0.00   10/30/2018   $         3,500.00


           Wind


10.303     Building                                                  $                                                      0.00   2/21/2018    $         3,500.00


           Water


10.304     Building                                                  $                                                      0.00    3/6/2018    $         3,465.00


           Water


10.305     Building                                                  $                                                      0.00   12/27/2017   $         3,442.40


           Vehicle/Auto


10.306     Other                                                     $                                                      0.00    9/6/2018    $         3,293.95


           Water


10.307     Building                                                  $                                                      0.00   7/12/2018    $         3,230.88


           Fire/Smoke


10.308     Building                                                  $                                                      0.00   12/14/2017   $         3,215.00


           Water


10.309     Building and Inventory                                    $                                                      0.00   5/27/2018    $         3,200.00


           Water


10.310     Other                                                     $                                                      0.00    1/6/2018    $         3,179.53


           Water


10.311     Building and Inventory                                    $                                                      0.00   1/18/2018    $         3,131.00


           Water


10.312     Inventory                                                 $                                                      0.00   11/18/2017   $         3,130.30


           Vandalism


10.313     Building                                                  $                                                      0.00    1/2/2018    $         3,110.06


           Other


10.314     Building                                                  $                                                      0.00    3/2/2018    $         3,040.95


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,737
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1765 of 1892 Case number 18-23537         (if known)
              Name




10.315     Building                                            $                                                      0.00   9/14/2018   $         3,000.00


           Other


10.316     Building                                            $                                                      0.00   3/2/2018    $         3,000.00


           Wind


10.317     Building                                            $                                                      0.00   1/24/2018   $         3,000.00


           Water


10.318     Building                                            $                                                      0.00   5/12/2018   $         3,000.00


           Wind


10.319     Building                                            $                                                      0.00   4/14/2018   $         3,000.00


           Wind


10.320     Building                                            $                                                      0.00   4/14/2018   $         3,000.00


           Wind


10.321     Building                                            $                                                      0.00   9/4/2018    $         3,000.00


           Wind


10.322     Building                                            $                                                      0.00   8/8/2018    $         3,000.00


           Wind


10.323     Other                                               $                                                      0.00   7/3/2018    $         3,000.00


           Power Outage


10.324     Inventory                                           $                                                      0.00   6/11/2018   $         3,000.00


           Burglary/Robbery


10.325     Building                                            $                                                      0.00   5/18/2018   $         3,000.00


           Wind


10.326     Building                                            $                                                      0.00   6/20/2018   $         3,000.00


           Wind


10.327     Other                                               $                                                      0.00   8/29/2018   $         3,000.00


           Water – Sewer




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,738
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1766 of 1892 Case number 18-23537         (if known)
              Name




10.328     Building                                                  $                                                      0.00   11/5/2018    $         3,000.00


           Water


10.329     Building                                                  $                                                      0.00   9/14/2018    $         3,000.00


           Wind


10.330     Inventory                                                 $                                                      0.00    5/8/2018    $         3,000.00


           Other


10.331     Building                                                  $                                                      0.00   1/24/2018    $         3,000.00


           Wind


10.332     Other                                                     $                                                      0.00   10/30/2018   $         3,000.00


           Water – Sewer


10.333     Building                                                  $                                                      0.00   12/22/2017   $         3,000.00


           Other


10.334     Building                                                  $                                                      0.00   10/12/2018   $         3,000.00


           Wind


10.335     Building and Inventory                                    $                                                      0.00   2/23/2018    $         3,000.00


           Burglary/Robbery


10.336     Building                                                  $                                                      0.00    2/3/2018    $         3,000.00


           Lightning/Power surge


10.337     Building                                                  $                                                      0.00    3/3/2018    $         3,000.00


           Wind


10.338     Building                                                  $                                                      0.00   12/18/2017   $         3,000.00


           Wind


10.339     Building and Inventory                                    $                                                      0.00    4/7/2018    $         3,000.00


           Burglary/Robbery


10.340     Building                                                  $                                                      0.00    3/2/2018    $         3,000.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,739
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1767 of 1892 Case number 18-23537         (if known)
              Name




10.341     Building                                                  $                                                      0.00   4/16/2018   $         3,000.00


           Wind


10.342     Building                                                  $                                                      0.00   12/9/2017   $         3,000.00


           Wind


10.343     Inventory                                                 $                                                      0.00   9/20/2018   $         3,000.00


           Water


10.344     Building                                                  $                                                      0.00   3/1/2018    $         3,000.00


           Wind


10.345     Building                                                  $                                                      0.00   1/16/2018   $         3,000.00


           Wind


10.346     Building                                                  $                                                      0.00   4/1/2018    $         3,000.00


           Water


10.347     Building                                                  $                                                      0.00   9/22/2018   $         3,000.00


           Other


10.348     Building                                                  $                                                      0.00   8/24/2018   $         3,000.00


           Water


10.349     Building and Inventory                                    $                                                      0.00   2/8/2018    $         3,000.00


           Burglary/Robbery


10.350     Building                                                  $                                                      0.00   12/7/2017   $         3,000.00


           Other


10.351     Building                                                  $                                                      0.00   2/1/2018    $         3,000.00


           Wind


10.352     Building                                                  $                                                      0.00   4/11/2018   $         3,000.00


           Wind


10.353     Building                                                  $                                                      0.00   4/19/2018   $         3,000.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,740
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1768 of 1892 Case number 18-23537         (if known)
              Name




10.354     Building                                                  $                                                      0.00   1/31/2018    $         3,000.00


           Other


10.355     Building                                                  $                                                      0.00   5/30/2018    $         3,000.00


           Other


10.356     Building                                                  $                                                      0.00   3/23/2018    $         3,000.00


           Other


10.357     Building                                                  $                                                      0.00   6/29/2018    $         3,000.00


           Vehicle/Auto


10.358     Building                                                  $                                                      0.00   3/14/2018    $         3,000.00


           Wind


10.359     Building                                                  $                                                      0.00    4/1/2018    $         3,000.00


           Other


10.360     Building                                                  $                                                      0.00   11/21/2017   $         3,000.00


           Wind


10.361     Building                                                  $                                                      0.00    1/6/2018    $         3,000.00


           Wind


10.362     Building                                                  $                                                      0.00   2/15/2018    $         3,000.00


           Wind


10.363     Building                                                  $                                                      0.00   8/10/2018    $         3,000.00


           Vandalism


10.364     Building                                                  $                                                      0.00   3/15/2018    $         3,000.00


           Other


10.365     Building and Inventory                                    $                                                      0.00   8/14/2018    $         3,000.00


           Burglary/Robbery


10.366     Inventory                                                 $                                                      0.00   8/30/2018    $         3,000.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,741
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1769 of 1892 Case number 18-23537         (if known)
              Name




10.367     Building                                                  $                                                      0.00    5/1/2018    $         3,000.00


           Other


10.368     Inventory                                                 $                                                      0.00   8/30/2018    $         3,000.00


           Other


10.369     Building and Inventory                                    $                                                      0.00   7/16/2018    $         3,000.00


           Water


10.370     Building                                                  $                                                      0.00   2/16/2018    $         2,990.10


           Other


10.371     Inventory                                                 $                                                      0.00   12/13/2017   $         2,959.00


           Theft


10.372     Building                                                  $                                                      0.00   7/17/2018    $         2,891.00


           Vehicle/Auto


10.373     Building and Inventory                                    $                                                      0.00    1/1/2018    $         2,855.81


           Water – Sprinkler


10.374     Building                                                  $                                                      0.00   9/11/2018    $         2,800.00


           Water


10.375     Building                                                  $                                                      0.00    2/3/2018    $         2,799.32


           Vandalism


10.376     Inventory                                                 $                                                      0.00    4/5/2018    $         2,794.65


           Other


10.377     Building                                                  $                                                      0.00   2/24/2018    $         2,778.00


           Other


10.378     Building                                                  $                                                      0.00   2/14/2018    $         2,700.00


           Water


10.379     Building                                                  $                                                      0.00   5/18/2018    $         2,700.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,742
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1770 of 1892 Case number 18-23537         (if known)
              Name




10.380     Building                                                  $                                                      0.00   5/29/2018    $         2,588.00


           Water – Sewer


10.381     Building                                                  $                                                      0.00   11/21/2017   $         2,500.00


           Other


10.382     Building                                                  $                                                      0.00   3/26/2018    $         2,500.00


           Other


10.383     Building and Inventory                                    $                                                      0.00   11/18/2017   $         2,500.00


           Burglary/Robbery


10.384     Building                                                  $                                                      0.00   11/11/2018   $         2,500.00


           Vehicle/Auto


10.385     Building and Inventory                                    $                                                      0.00   11/15/2017   $         2,500.00


           Burglary/Robbery


10.386     Building and Inventory                                    $                                                      0.00   8/16/2018    $         2,500.00


           Water


10.387     Building                                                  $                                                      0.00   9/17/2018    $         2,500.00


           Wind


10.388     Building                                                  $                                                      0.00   10/14/2018   $         2,500.00


           Wind


10.389     Building                                                  $                                                      0.00    1/7/2018    $         2,500.00


           Water – Sprinkler


10.390     Building                                                  $                                                      0.00    2/3/2018    $         2,500.00


           Water – Sprinkler


10.391     Building                                                  $                                                      0.00   1/18/2018    $         2,500.00


           Water


10.392     Building                                                  $                                                      0.00    1/5/2018    $         2,500.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,743
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1771 of 1892 Case number 18-23537         (if known)
              Name




10.393     Building                                                  $                                                      0.00   11/23/2017   $         2,500.00


           Other


10.394     Other                                                     $                                                      0.00   8/22/2018    $         2,500.00


           Wind


10.395     Building                                                  $                                                      0.00   1/18/2018    $         2,500.00


           Wind


10.396     Building                                                  $                                                      0.00   2/13/2018    $         2,500.00


           Other


10.397     Building                                                  $                                                      0.00    9/7/2018    $         2,500.00


           Water


10.398     Building                                                  $                                                      0.00   6/14/2018    $         2,500.00


           Water


10.399     Building and Inventory                                    $                                                      0.00   5/15/2018    $         2,500.00


           Water


10.400     Building                                                  $                                                      0.00    1/3/2018    $         2,500.00


           Water – Sprinkler


10.401     Building and Inventory                                    $                                                      0.00   9/22/2018    $         2,500.00


           Wind


10.402     Building and Inventory                                    $                                                      0.00   6/20/2018    $         2,500.00


           Burglary/Robbery


10.403     Building                                                  $                                                      0.00   12/31/2017   $         2,500.00


           Vandalism


10.404     Building                                                  $                                                      0.00   12/31/2017   $         2,500.00


           Other


10.405     Building and Inventory                                    $                                                      0.00   8/24/2018    $         2,500.00


           Burglary/Robbery




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,744
             18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                         Pg 1772 of 1892 Case number 18-23537         (if known)
              Name




10.406     Building                                             $                                                      0.00   1/31/2018   $         2,500.00


           Vehicle/Auto


10.407     Building                                             $                                                      0.00   9/14/2018   $         2,500.00


           Wind


10.408     Building                                             $                                                      0.00   9/18/2018   $         2,500.00


           Water


10.409     Building                                             $                                                      0.00   3/2/2018    $         2,500.00


           Wind


10.410     Building                                             $                                                      0.00   4/7/2018    $         2,500.00


           Vehicle/Auto


10.411     Other                                                $                                                      0.00   8/10/2018   $         2,500.00


           Water – Sewer


10.412     Building                                             $                                                      0.00   8/7/2018    $         2,500.00


           Other


10.413     Building                                             $                                                      0.00   1/8/2018    $         2,500.00


           Water – Sprinkler


10.414     Building                                             $                                                      0.00   3/22/2018   $         2,500.00


           Vandalism


10.415     Building                                             $                                                      0.00   3/17/2018   $         2,500.00


           Vehicle/Auto


10.416     Building                                             $                                                      0.00   4/18/2018   $         2,500.00


           Other


10.417     Inventory                                            $                                                      0.00   7/7/2018    $         2,445.00


           Water – Sewer


10.418     Other                                                $                                                      0.00   5/31/2018   $         2,436.16


           Water




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,745
             18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                         Pg 1773 of 1892 Case number 18-23537         (if known)
              Name




10.419     Building                                             $                                                      0.00   1/17/2018    $         2,435.20


           Water – Sprinkler


10.420     Building                                             $                                                      0.00   5/15/2018    $         2,400.00


           Water


10.421     Building                                             $                                                      0.00   6/29/2018    $         2,389.75


           Vehicle/Auto


10.422     Building                                             $                                                      0.00    1/7/2018    $         2,350.00


           Water


10.423     Other                                                $                                                      0.00   11/26/2017   $         2,340.04


           Water – Sewer


10.424     Building                                             $                                                      0.00    3/8/2018    $         2,315.44


           Water


10.425     Building                                             $                                                      0.00   11/20/2017   $         2,301.07


           Wind


10.426     Inventory                                            $                                                      0.00   3/22/2018    $         2,300.00


           Theft


10.427     Building                                             $                                                      0.00   2/17/2018    $         2,299.24


           Water – Sewer


10.428     Other                                                $                                                      0.00    1/3/2018    $         2,295.00


           Water


10.429     Inventory                                            $                                                      0.00   11/24/2017   $         2,250.00


           Theft


10.430     Building                                             $                                                      0.00    1/3/2018    $         2,190.94


           Water


10.431     Building                                             $                                                      0.00   3/23/2018    $         2,182.00


           Other




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,746
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1774 of 1892 Case number 18-23537         (if known)
              Name




10.432     Building                                                  $                                                      0.00   12/24/2017   $         2,145.00


           Water


10.433     Other                                                     $                                                      0.00   8/29/2018    $         2,062.50


           Water – Sewer


10.434     Building                                                  $                                                      0.00   7/30/2018    $         2,043.00


           Vehicle/Auto


10.435     Inventory                                                 $                                                      0.00   12/7/2017    $         2,004.59


           Water


10.436     Building                                                  $                                                      0.00    9/1/2018    $         2,000.00


           Water


10.437     Building and Inventory                                    $                                                      0.00    7/8/2018    $         2,000.00


           Water


10.438     Building                                                  $                                                      0.00   4/17/2018    $         2,000.00


           Wind


10.439     Building                                                  $                                                      0.00   4/16/2018    $         2,000.00


           Wind


10.440     Building                                                  $                                                      0.00   12/23/2017   $         2,000.00


           Wind


10.441     Building                                                  $                                                      0.00   1/15/2018    $         2,000.00


           Wind


10.442     Building                                                  $                                                      0.00   9/21/2018    $         2,000.00


           Wind


10.443     Building                                                  $                                                      0.00   6/21/2018    $         2,000.00


           Burglary/Robbery


10.444     Inventory                                                 $                                                      0.00   6/29/2018    $         2,000.00


           Theft




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,747
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1775 of 1892 Case number 18-23537         (if known)
              Name




10.445     Inventory                                                 $                                                      0.00   5/10/2018    $         2,000.00


           Other


10.446     Building                                                  $                                                      0.00   11/26/2017   $         2,000.00


           Vandalism


10.447     Building                                                  $                                                      0.00   6/23/2018    $         2,000.00


           Power Outage


10.448     Building                                                  $                                                      0.00   6/23/2018    $         2,000.00


           Wind


10.449     Building                                                  $                                                      0.00   4/14/2018    $         2,000.00


           Wind


10.450     Building                                                  $                                                      0.00   7/21/2018    $         2,000.00


           Water


10.451     Building                                                  $                                                      0.00   8/12/2018    $         2,000.00


           Other


10.452     Building and Inventory                                    $                                                      0.00    9/9/2018    $         2,000.00


           Burglary/Robbery


10.453     Building                                                  $                                                      0.00   12/13/2017   $         2,000.00


           Other


10.454     Building                                                  $                                                      0.00   12/29/2017   $         2,000.00


           Water


10.455     Building                                                  $                                                      0.00   4/29/2018    $         2,000.00


           Wind


10.456     Building and Inventory                                    $                                                      0.00    3/9/2018    $         2,000.00


           Burglary/Robbery


10.457     Inventory                                                 $                                                      0.00    5/1/2018    $         2,000.00


           Burglary/Robbery




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,748
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1776 of 1892 Case number 18-23537         (if known)
              Name




10.458     Inventory                                                 $                                                      0.00    5/8/2018    $         2,000.00


           Burglary/Robbery


10.459     Building                                                  $                                                      0.00   4/19/2018    $         2,000.00


           Wind


10.460     Building                                                  $                                                      0.00    4/1/2018    $         2,000.00


           Burglary/Robbery


10.461     Building                                                  $                                                      0.00   6/11/2018    $         2,000.00


           Wind


10.462     Building and Inventory                                    $                                                      0.00   4/16/2018    $         2,000.00


           Water


10.463     Building                                                  $                                                      0.00   11/4/2018    $         2,000.00


           Water – Sewer


10.464     Building                                                  $                                                      0.00    4/4/2018    $         2,000.00


           Wind


10.465     Inventory                                                 $                                                      0.00   6/29/2018    $         2,000.00


           Burglary/Robbery


10.466     Building                                                  $                                                      0.00   3/20/2018    $         2,000.00


           Water


10.467     Inventory                                                 $                                                      0.00    5/9/2018    $         2,000.00


           Burglary/Robbery


10.468     Building                                                  $                                                      0.00   5/15/2018    $         2,000.00


           Other


10.469     Building                                                  $                                                      0.00   10/19/2018   $         2,000.00


           Other


10.470     Other                                                     $                                                      0.00   7/25/2018    $         2,000.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,749
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1777 of 1892 Case number 18-23537         (if known)
              Name




10.471     Building                                                  $                                                      0.00   12/27/2017   $         2,000.00


           Other


10.472     Building                                                  $                                                      0.00   9/14/2018    $         2,000.00


           Wind


10.473     Building                                                  $                                                      0.00   1/19/2018    $         2,000.00


           Other


10.474     Building                                                  $                                                      0.00    4/6/2018    $         2,000.00


           Wind


10.475     Building                                                  $                                                      0.00    6/2/2018    $         2,000.00


           Other


10.476     Building                                                  $                                                      0.00   7/18/2018    $         2,000.00


           Other


10.477     Building                                                  $                                                      0.00   4/13/2018    $         2,000.00


           Vehicle/Auto


10.478     Building                                                  $                                                      0.00   10/23/2018   $         2,000.00


           Wind


10.479     Building and Inventory                                    $                                                      0.00    9/3/2018    $         2,000.00


           Burglary/Robbery


10.480     Inventory                                                 $                                                      0.00   5/13/2018    $         2,000.00


           Other


10.481     Building                                                  $                                                      0.00   2/12/2018    $         2,000.00


           Water


10.482     Building                                                  $                                                      0.00   4/25/2018    $         2,000.00


           Vehicle/Auto


10.483     Inventory                                                 $                                                      0.00   8/26/2018    $         1,977.96


           Fire/Smoke




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,750
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1778 of 1892 Case number 18-23537         (if known)
              Name




10.484     Building                                                  $                                                      0.00   1/12/2018    $         1,926.00


           Vehicle/Auto


10.485     Building                                                  $                                                      0.00   2/26/2018    $         1,910.40


           Water – Sewer


10.486     Building                                                  $                                                      0.00   3/24/2018    $         1,900.00


           Vandalism


10.487     Building                                                  $                                                      0.00    3/2/2018    $         1,825.00


           Wind


10.488     Building                                                  $                                                      0.00   4/11/2018    $         1,800.00


           Fire/Smoke


10.489     Building and Inventory                                    $                                                      0.00   7/13/2018    $         1,759.98


           Other


10.490     Building                                                  $                                                      0.00   9/30/2018    $         1,750.00


           Water – Sewer


10.491     Other                                                     $                                                      0.00   11/29/2017   $         1,706.68


           Water


10.492     Building                                                  $                                                      0.00   4/28/2018    $         1,686.00


           Water – Sewer


10.493     Building                                                  $                                                      0.00   3/25/2018    $         1,684.00


           Water


10.494     Building                                                  $                                                      0.00    2/2/2018    $         1,679.76


           Water


10.495     Building                                                  $                                                      0.00   4/24/2018    $         1,650.00


           Water


10.496     Building                                                  $                                                      0.00   12/12/2017   $         1,633.92


           Vehicle/Auto




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,751
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1779 of 1892 Case number 18-23537         (if known)
              Name




10.497     Building                                                  $                                                      0.00   11/24/2017   $         1,633.92


           Vehicle/Auto


10.498     Building                                                  $                                                      0.00   11/15/2017   $         1,624.96


           Vehicle/Auto


10.499     Building and Inventory                                    $                                                      0.00   12/5/2017    $         1,614.53


           Water


10.500     Building                                                  $                                                      0.00   2/18/2018    $         1,580.84


           Water


10.501     Building                                                  $                                                      0.00   2/18/2018    $         1,555.54


           Vandalism


10.502     Building                                                  $                                                      0.00   7/21/2018    $         1,500.00


           Water


10.503     Building                                                  $                                                      0.00    6/7/2018    $         1,500.00


           Water – Sewer


10.504     Building                                                  $                                                      0.00   1/15/2018    $         1,500.00


           Other


10.505     Building                                                  $                                                      0.00    7/9/2018    $         1,500.00


           Vehicle/Auto


10.506     Building and Inventory                                    $                                                      0.00   5/15/2018    $         1,500.00


           Power Outage


10.507     Building and Inventory                                    $                                                      0.00    7/6/2018    $         1,500.00


           Water


10.508     Building                                                  $                                                      0.00    9/6/2018    $         1,500.00


           Water


10.509     Building                                                  $                                                      0.00    3/2/2018    $         1,500.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,752
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1780 of 1892 Case number 18-23537         (if known)
              Name




10.510     Building                                                  $                                                      0.00    9/6/2018    $         1,500.00


           Vehicle/Auto


10.511     Building                                                  $                                                      0.00    9/9/2018    $         1,500.00


           Water


10.512     Building                                                  $                                                      0.00   1/14/2018    $         1,500.00


           Vandalism


10.513     Building and Inventory                                    $                                                      0.00   11/3/2018    $         1,500.00


           Burglary/Robbery


10.514     Building and Inventory                                    $                                                      0.00   3/12/2018    $         1,500.00


           Burglary/Robbery


10.515     Building and Inventory                                    $                                                      0.00   1/29/2018    $         1,500.00


           Burglary/Robbery


10.516     Building and Inventory                                    $                                                      0.00   9/26/2018    $         1,500.00


           Water


10.517     Building and Inventory                                    $                                                      0.00   1/29/2018    $         1,500.00


           Burglary/Robbery


10.518     Building                                                  $                                                      0.00   8/25/2018    $         1,500.00


           Water – Sewer


10.519     Building                                                  $                                                      0.00   7/10/2018    $         1,500.00


           Water – Sewer


10.520     Building and Inventory                                    $                                                      0.00   9/27/2018    $         1,500.00


           Water


10.521     Building                                                  $                                                      0.00   12/12/2017   $         1,500.00


           Vandalism


10.522     Building                                                  $                                                      0.00   1/18/2018    $         1,500.00


           Fire/Smoke




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,753
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1781 of 1892 Case number 18-23537         (if known)
              Name




10.523     Building                                                  $                                                      0.00    8/7/2018    $         1,500.00


           Water – Sewer


10.524     Building                                                  $                                                      0.00   4/15/2018    $         1,500.00


           Wind


10.525     Inventory                                                 $                                                      0.00    4/4/2018    $         1,500.00


           Fire/Smoke


10.526     Building and Inventory                                    $                                                      0.00   5/24/2018    $         1,500.00


           Burglary/Robbery


10.527     Building                                                  $                                                      0.00   11/21/2017   $         1,500.00


           Vehicle/Auto


10.528     Building                                                  $                                                      0.00   7/21/2018    $         1,500.00


           Water


10.529     Building                                                  $                                                      0.00   9/26/2018    $         1,500.00


           Water


10.530     Building and Inventory                                    $                                                      0.00    7/4/2018    $         1,500.00


           Water


10.531     Building                                                  $                                                      0.00    3/6/2018    $         1,500.00


           Wind


10.532     Building and Inventory                                    $                                                      0.00   7/12/2018    $         1,500.00


           Burglary/Robbery


10.533     Building                                                  $                                                      0.00   12/10/2017   $         1,500.00


           Other


10.534     Building and Inventory                                    $                                                      0.00    5/4/2018    $         1,500.00


           Burglary/Robbery


10.535     Building                                                  $                                                      0.00    3/1/2018    $         1,500.00


           Wind




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,754
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1782 of 1892 Case number 18-23537         (if known)
              Name




10.536     Building and Inventory                                    $                                                      0.00    8/2/2018    $         1,500.00


           Burglary/Robbery


10.537     Building and Inventory                                    $                                                      0.00   5/26/2018    $         1,500.00


           Burglary/Robbery


10.538     Building                                                  $                                                      0.00    5/9/2018    $         1,500.00


           Burglary/Robbery


10.539     Building                                                  $                                                      0.00   11/21/2017   $         1,500.00


           Vandalism


10.540     Inventory                                                 $                                                      0.00    3/5/2018    $         1,500.00


           Vehicle/Auto


10.541     Inventory                                                 $                                                      0.00    3/1/2018    $         1,500.00


           Other


10.542     Building                                                  $                                                      0.00   3/11/2018    $         1,461.38


           Wind


10.543     Building                                                  $                                                      0.00    4/6/2018    $         1,450.00


           Vehicle/Auto


10.544     Building                                                  $                                                      0.00   8/30/2018    $         1,447.50


           Vehicle/Auto


10.545     Building and Inventory                                    $                                                      0.00   8/29/2018    $         1,441.46


           Water


10.546     Inventory                                                 $                                                      0.00    3/8/2018    $         1,400.00


           Burglary/Robbery


10.547     Building                                                  $                                                      0.00    1/8/2018    $         1,365.76


           Vehicle/Auto


10.548     Building                                                  $                                                      0.00   11/22/2017   $         1,350.00


           Water – Sewer




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,755
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1783 of 1892 Case number 18-23537         (if known)
              Name




10.549     Inventory                                                 $                                                      0.00   2/16/2018    $         1,349.00


           Theft


10.550     Building                                                  $                                                      0.00   3/27/2018    $         1,326.00


           Water


10.551     Inventory                                                 $                                                      0.00   12/1/2017    $         1,300.00


           Burglary/Robbery


10.552     Building and Inventory                                    $                                                      0.00    7/9/2018    $         1,250.00


           Burglary/Robbery


10.553     Inventory                                                 $                                                      0.00    9/5/2018    $         1,250.00


           Water


10.554     Building                                                  $                                                      0.00   6/17/2018    $         1,242.50


           Other


10.555     Building                                                  $                                                      0.00   2/20/2018    $         1,215.98


           Hail


10.556     Building                                                  $                                                      0.00   11/30/2017   $         1,215.95


           Vehicle/Auto


10.557     Other                                                     $                                                      0.00   9/28/2018    $         1,214.50


           Water – Sewer


10.558     Building and Inventory                                    $                                                      0.00   5/26/2018    $         1,200.00


           Burglary/Robbery


10.559     Building                                                  $                                                      0.00   11/29/2017   $         1,171.00


           Vehicle/Auto


10.560     Building                                                  $                                                      0.00    1/4/2018    $         1,144.75


           Water


10.561     Building and Inventory                                    $                                                      0.00   5/15/2018    $         1,100.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,756
             18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                         Pg 1784 of 1892 Case number 18-23537         (if known)
              Name




10.562     Inventory                                            $                                                      0.00   3/13/2018    $         1,004.38


           Water


10.563     Building                                             $                                                      0.00    1/4/2018    $         1,000.00


           Other


10.564     Building                                             $                                                      0.00    9/9/2018    $         1,000.00


           Other


10.565     Building                                             $                                                      0.00   12/16/2017   $         1,000.00


           Other


10.566     Building                                             $                                                      0.00   12/27/2017   $         1,000.00


           Water


10.567     Inventory                                            $                                                      0.00    5/2/2018    $         1,000.00


           Burglary/Robbery


10.568     Building                                             $                                                      0.00    1/3/2018    $         1,000.00


           Water – Sprinkler


10.569     Building                                             $                                                      0.00    6/5/2018    $         1,000.00


           Vandalism


10.570     Building                                             $                                                      0.00   12/27/2017   $         1,000.00


           Other


10.571     Building                                             $                                                      0.00   4/30/2018    $         1,000.00


           Theft


10.572     Building                                             $                                                      0.00   10/8/2018    $         1,000.00


           Other


10.573     Building                                             $                                                      0.00   12/12/2017   $         1,000.00


           Vandalism


10.574     Building                                             $                                                      0.00   10/8/2018    $         1,000.00


           Other




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,757
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1785 of 1892 Case number 18-23537         (if known)
              Name




10.575     Building                                                  $                                                      0.00   5/31/2018    $         1,000.00


           Burglary/Robbery


10.576     Building                                                  $                                                      0.00   9/11/2018    $         1,000.00


           Other


10.577     Building                                                  $                                                      0.00   3/15/2018    $         1,000.00


           Other


10.578     Building                                                  $                                                      0.00   6/28/2018    $         1,000.00


           Other


10.579     Building                                                  $                                                      0.00   6/27/2018    $         1,000.00


           Other


10.580     Building                                                  $                                                      0.00   6/18/2018    $         1,000.00


           Other


10.581     Building                                                  $                                                      0.00    7/2/2018    $         1,000.00


           Vandalism


10.582     Building                                                  $                                                      0.00    7/8/2018    $         1,000.00


           Burglary/Robbery


10.583     Building                                                  $                                                      0.00    6/2/2018    $         1,000.00


           Other


10.584     Building                                                  $                                                      0.00   5/15/2018    $         1,000.00


           Vandalism


10.585     Other                                                     $                                                      0.00   8/17/2018    $         1,000.00


           Water – Sewer


10.586     Building                                                  $                                                      0.00   11/22/2017   $         1,000.00


           Other


10.587     Building and Inventory                                    $                                                      0.00    7/4/2018    $         1,000.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,758
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1786 of 1892 Case number 18-23537         (if known)
              Name




10.588     Building                                                  $                                                      0.00   9/11/2018    $         1,000.00


           Other


10.589     Inventory                                                 $                                                      0.00    1/7/2018    $         1,000.00


           Other


10.590     Building                                                  $                                                      0.00   8/12/2018    $         1,000.00


           Other


10.591     Building                                                  $                                                      0.00   5/25/2018    $         1,000.00


           Other


10.592     Building                                                  $                                                      0.00   12/22/2017   $         1,000.00


           Other


10.593     Building                                                  $                                                      0.00   7/31/2018    $         1,000.00


           Other


10.594     Building                                                  $                                                      0.00   1/23/2018    $         1,000.00


           Other


10.595     Building                                                  $                                                      0.00   6/12/2018    $         1,000.00


           Other


10.596     Building and Inventory                                    $                                                      0.00    6/8/2018    $         1,000.00


           Burglary/Robbery


10.597     Building                                                  $                                                      0.00    3/9/2018    $         1,000.00


           Vehicle/Auto


10.598     Building and Inventory                                    $                                                      0.00   11/30/2017   $         1,000.00


           Other


10.599     Building                                                  $                                                      0.00   2/20/2018    $         1,000.00


           Other


10.600     Building                                                  $                                                      0.00   12/23/2017   $         1,000.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,759
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1787 of 1892 Case number 18-23537         (if known)
              Name




10.601     Building                                                  $                                                      0.00   3/25/2018    $         1,000.00


           Wind


10.602     Other                                                     $                                                      0.00   2/14/2018    $         1,000.00


           Water


10.603     Building                                                  $                                                      0.00   1/17/2018    $         1,000.00


           Water


10.604     Building                                                  $                                                      0.00   10/18/2018   $         1,000.00


           Water


10.605     Other                                                     $                                                      0.00   7/18/2018    $         1,000.00


           Water – Sewer


10.606     Building                                                  $                                                      0.00   2/25/2018    $         1,000.00


           Other


10.607     Building                                                  $                                                      0.00   11/17/2017   $         1,000.00


           Other


10.608     Building                                                  $                                                      0.00   2/12/2018    $         1,000.00


           Other


10.609     Building                                                  $                                                      0.00   7/16/2018    $         1,000.00


           Other


10.610     Building                                                  $                                                      0.00   6/27/2018    $         1,000.00


           Other


10.611     Building and Inventory                                    $                                                      0.00    4/7/2018    $         1,000.00


           Water – Sprinkler


10.612     Building                                                  $                                                      0.00   7/12/2018    $         1,000.00


           Other


10.613     Building                                                  $                                                      0.00    1/4/2018    $         1,000.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,760
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1788 of 1892 Case number 18-23537         (if known)
              Name




10.614     Building                                            $                                                      0.00    3/2/2018    $         1,000.00


           Other


10.615     Building                                            $                                                      0.00   9/14/2018    $         1,000.00


           Wind


10.616     Other                                               $                                                      0.00   11/26/2017   $         1,000.00


           Vandalism


10.617     Building                                            $                                                      0.00   6/20/2018    $         1,000.00


           Water


10.618     Building                                            $                                                      0.00   8/28/2018    $         1,000.00


           Other


10.619     Building                                            $                                                      0.00    4/4/2018    $         1,000.00


           Wind


10.620     Inventory                                           $                                                      0.00   5/14/2018    $         1,000.00


           Burglary/Robbery


10.621     Inventory                                           $                                                      0.00   1/17/2018    $         1,000.00


           Burglary/Robbery


10.622     Building                                            $                                                      0.00    2/2/2018    $         1,000.00


           Other


10.623     Building                                            $                                                      0.00   2/16/2018    $         1,000.00


           Other


10.624     Building                                            $                                                      0.00   6/11/2018    $         1,000.00


           Other


10.625     Inventory                                           $                                                      0.00   12/25/2017   $         1,000.00


           Other


10.626     Building                                            $                                                      0.00   4/16/2018    $         1,000.00


           Wind




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,761
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1789 of 1892 Case number 18-23537         (if known)
              Name




10.627     Building                                            $                                                      0.00   7/27/2018    $         1,000.00


           Fire/Smoke


10.628     Building                                            $                                                      0.00    6/2/2018    $         1,000.00


           Other


10.629     Building                                            $                                                      0.00   4/26/2018    $         1,000.00


           Other


10.630     Building                                            $                                                      0.00   4/17/2018    $         1,000.00


           Other


10.631     Building                                            $                                                      0.00   7/12/2018    $         1,000.00


           Other


10.632     Building                                            $                                                      0.00    7/8/2018    $         1,000.00


           Vandalism


10.633     Inventory                                           $                                                      0.00   5/26/2018    $         1,000.00


           Burglary/Robbery


10.634     Building                                            $                                                      0.00   8/24/2018    $         1,000.00


           Other


10.635     Building                                            $                                                      0.00   9/13/2018    $         1,000.00


           Water


10.636     Building                                            $                                                      0.00   12/17/2017   $         1,000.00


           Other


10.637     Building                                            $                                                      0.00   11/28/2017   $         1,000.00


           Other


10.638     Inventory                                           $                                                      0.00    9/6/2018    $         1,000.00


           Water


10.639     Building                                            $                                                      0.00   10/22/2018   $         1,000.00


           Burglary/Robbery




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,762
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1790 of 1892 Case number 18-23537         (if known)
              Name




10.640     Building and Inventory                                    $                                                      0.00   2/17/2018    $         1,000.00


           Burglary/Robbery


10.641     Building                                                  $                                                      0.00   8/29/2018    $         1,000.00


           Other


10.642     Building                                                  $                                                      0.00   6/26/2018    $         1,000.00


           Other


10.643     Building                                                  $                                                      0.00   7/24/2018    $         1,000.00


           Other


10.644     Inventory                                                 $                                                      0.00   6/19/2018    $         1,000.00


           Other


10.645     Building                                                  $                                                      0.00   10/15/2018   $         1,000.00


           Other


10.646     Building                                                  $                                                      0.00   2/13/2018    $         1,000.00


           Other


10.647     Building                                                  $                                                      0.00   12/1/2017    $         1,000.00


           Other


10.648     Building                                                  $                                                      0.00   4/19/2018    $         1,000.00


           Wind


10.649     Building                                                  $                                                      0.00   10/20/2018   $         1,000.00


           Water


10.650     Building                                                  $                                                      0.00    1/7/2018    $         1,000.00


           Water


10.651     Building                                                  $                                                      0.00   8/26/2018    $         1,000.00


           Other


10.652     Building                                                  $                                                      0.00   9/17/2018    $         1,000.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,763
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1791 of 1892 Case number 18-23537         (if known)
              Name




10.653     Inventory                                           $                                                      0.00   3/23/2018    $         1,000.00


           Burglary/Robbery


10.654     Building                                            $                                                      0.00   8/22/2018    $         1,000.00


           Other


10.655     Inventory                                           $                                                      0.00    3/5/2018    $         1,000.00


           Burglary/Robbery


10.656     Building                                            $                                                      0.00   7/27/2018    $         1,000.00


           Fire/Smoke


10.657     Building                                            $                                                      0.00    5/4/2018    $         1,000.00


           Power Outage


10.658     Building                                            $                                                      0.00   12/16/2017   $         1,000.00


           Other


10.659     Building                                            $                                                      0.00   10/3/2018    $         1,000.00


           Other


10.660     Building                                            $                                                      0.00    4/7/2018    $         1,000.00


           Vandalism


10.661     Building                                            $                                                      0.00   3/26/2018    $         1,000.00


           Wind


10.662     Building                                            $                                                      0.00   12/13/2017   $         1,000.00


           Other


10.663     Building                                            $                                                      0.00   5/31/2018    $         1,000.00


           Other


10.664     Building                                            $                                                      0.00   12/22/2017   $         1,000.00


           Other


10.665     Building                                            $                                                      0.00   11/4/2018    $         1,000.00


           Vehicle/Auto




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,764
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1792 of 1892 Case number 18-23537         (if known)
              Name




10.666     Building                                            $                                                      0.00   12/8/2017    $         1,000.00


           Other


10.667     Building                                            $                                                      0.00   3/16/2018    $         1,000.00


           Other


10.668     Building                                            $                                                      0.00    4/4/2018    $         1,000.00


           Water


10.669     Building                                            $                                                      0.00    6/2/2018    $         1,000.00


           Other


10.670     Building                                            $                                                      0.00   11/16/2017   $         1,000.00


           Other


10.671     Building                                            $                                                      0.00   4/12/2018    $         1,000.00


           Vandalism


10.672     Building                                            $                                                      0.00   3/16/2018    $         1,000.00


           Other


10.673     Inventory                                           $                                                      0.00    4/2/2018    $         1,000.00


           Burglary/Robbery


10.674     Inventory                                           $                                                      0.00   1/10/2018    $         1,000.00


           Theft


10.675     Building                                            $                                                      0.00   5/21/2018    $         1,000.00


           Burglary/Robbery


10.676     Inventory                                           $                                                      0.00   12/18/2017   $         1,000.00


           Burglary/Robbery


10.677     Inventory                                           $                                                      0.00    3/7/2018    $         1,000.00


           Burglary/Robbery


10.678     Inventory                                           $                                                      0.00    2/6/2018    $         1,000.00


           Burglary/Robbery




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,765
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1793 of 1892 Case number 18-23537         (if known)
              Name




10.679     Inventory                                           $                                                      0.00    4/9/2018    $         1,000.00


           Burglary/Robbery


10.680     Inventory                                           $                                                      0.00   4/20/2018    $         1,000.00


           Theft


10.681     Inventory                                           $                                                      0.00   5/24/2018    $         1,000.00


           Other


10.682     Inventory                                           $                                                      0.00   3/19/2018    $         1,000.00


           Other


10.683     Inventory                                           $                                                      0.00    9/4/2018    $         1,000.00


           Other


10.684     Building                                            $                                                      0.00   7/25/2018    $         1,000.00


           Fire/Smoke


10.685     Building                                            $                                                      0.00   1/22/2018    $         1,000.00


           Other


10.686     Building                                            $                                                      0.00   7/18/2018    $         1,000.00


           Other


10.687     Inventory                                           $                                                      0.00    3/1/2018    $         1,000.00


           Other


10.688     Building                                            $                                                      0.00   12/23/2017   $         1,000.00


           Other


10.689     Inventory                                           $                                                      0.00   10/5/2018    $         1,000.00


           Other


10.690     Building                                            $                                                      0.00   1/25/2018    $          997.58


           Other


10.691     Building                                            $                                                      0.00   1/24/2018    $          996.20


           Other




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,766
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1794 of 1892 Case number 18-23537         (if known)
              Name




10.692     Building                                                  $                                                      0.00    3/3/2018    $          966.00


           Wind


10.693     Building                                                  $                                                      0.00   2/17/2018    $          951.21


           Other


10.694     Building                                                  $                                                      0.00    6/6/2018    $          950.47


           Water


10.695     Inventory                                                 $                                                      0.00   11/5/2018    $          948.00


           Other


10.696     Building                                                  $                                                      0.00   12/23/2017   $          900.00


           Burglary/Robbery


10.697     Building                                                  $                                                      0.00   11/24/2017   $          871.67


           Vehicle/Auto


10.698     Building                                                  $                                                      0.00   3/26/2018    $          866.75


           Vehicle/Auto


10.699     Building                                                  $                                                      0.00    2/8/2018    $          840.00


           Other


10.700     Building                                                  $                                                      0.00    6/7/2018    $          800.00


           Wind


10.701     Building                                                  $                                                      0.00    3/6/2018    $          800.00


           Water


10.702     Building                                                  $                                                      0.00   7/13/2018    $          800.00


           Power Outage


10.703     Building and Inventory                                    $                                                      0.00   12/18/2017   $          800.00


           Burglary/Robbery


10.704     Building                                                  $                                                      0.00    6/3/2018    $          800.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,767
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1795 of 1892 Case number 18-23537         (if known)
              Name




10.705     Inventory                                                 $                                                      0.00    7/2/2018    $          800.00


           Theft


10.706     Building                                                  $                                                      0.00    5/7/2018    $          800.00


           Water


10.707     Building and Inventory                                    $                                                      0.00    3/8/2018    $          800.00


           Burglary/Robbery


10.708     Inventory                                                 $                                                      0.00   10/22/2018   $          800.00


           Fire/Smoke


10.709     Building                                                  $                                                      0.00   1/30/2018    $          786.75


           Vehicle/Auto


10.710     Inventory                                                 $                                                      0.00   5/30/2018    $          761.00


           Water


10.711     Building                                                  $                                                      0.00   4/15/2018    $          750.00


           Wind


10.712     Building and Inventory                                    $                                                      0.00   5/15/2018    $          750.00


           Wind


10.713     Other                                                     $                                                      0.00   9/13/2018    $          700.00


           Water


10.714     Building and Inventory                                    $                                                      0.00   1/16/2018    $          700.00


           Burglary/Robbery


10.715     Building                                                  $                                                      0.00    4/6/2018    $          700.00


           Other


10.716     Inventory                                                 $                                                      0.00   9/21/2018    $          700.00


           Water


10.717     Inventory                                                 $                                                      0.00   9/27/2018    $          699.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,768
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1796 of 1892 Case number 18-23537         (if known)
              Name




10.718     Building and Inventory                                    $                                                      0.00   6/27/2018   $          693.52


           Water


10.719     Building                                                  $                                                      0.00   2/12/2018   $          650.00


           Water


10.720     Other                                                     $                                                      0.00   2/15/2018   $          600.00


           Water


10.721     Building and Inventory                                    $                                                      0.00   6/5/2018    $          600.00


           Other


10.722     Building and Inventory                                    $                                                      0.00   8/13/2018   $          600.00


           Burglary/Robbery


10.723     Building                                                  $                                                      0.00   3/2/2018    $          594.00


           Wind


10.724     Inventory                                                 $                                                      0.00   1/7/2018    $          589.00


           Burglary/Robbery


10.725     Building                                                  $                                                      0.00   1/6/2018    $          543.13


           Wind


10.726     Building                                                  $                                                      0.00   2/8/2018    $          500.00


           Other


10.727     Inventory                                                 $                                                      0.00   5/14/2018   $          500.00


           Theft


10.728     Inventory                                                 $                                                      0.00   3/2/2018    $          500.00


           Burglary/Robbery


10.729     Building                                                  $                                                      0.00   7/3/2018    $          500.00


           Other


10.730     Building                                                  $                                                      0.00   8/25/2018   $          500.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1,769
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1797 of 1892 Case number 18-23537         (if known)
              Name




10.731     Building                                            $                                                      0.00   2/26/2018    $          500.00


           Vandalism


10.732     Building                                            $                                                      0.00    9/5/2018    $          500.00


           Vandalism


10.733     Building                                            $                                                      0.00   10/17/2018   $          500.00


           Other


10.734     Inventory                                           $                                                      0.00    6/7/2018    $          500.00


           Theft


10.735     Building                                            $                                                      0.00   4/22/2018    $          500.00


           Other


10.736     Other                                               $                                                      0.00   12/12/2017   $          500.00


           Power Outage


10.737     Inventory                                           $                                                      0.00   8/21/2018    $          500.00


           Theft


10.738     Inventory                                           $                                                      0.00   5/10/2018    $          500.00


           Theft


10.739     Building                                            $                                                      0.00   9/17/2018    $          500.00


           Water


10.740     Inventory                                           $                                                      0.00   2/26/2018    $          500.00


           Other


10.741     Building                                            $                                                      0.00   10/3/2018    $          500.00


           Water


10.742     Other                                               $                                                      0.00   10/25/2018   $          500.00


           Vehicle/Auto


10.743     Building                                            $                                                      0.00   6/12/2018    $          500.00


           Other




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,770
             18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                         Pg 1798 of 1892 Case number 18-23537         (if known)
              Name




10.744     Building                                             $                                                      0.00   5/18/2018    $          500.00


           Vandalism


10.745     Building                                             $                                                      0.00   2/23/2018    $          500.00


           Water – Sewer


10.746     Building                                             $                                                      0.00   7/21/2018    $          500.00


           Fire/Smoke


10.747     Building                                             $                                                      0.00   2/16/2018    $          500.00


           Wind


10.748     Building                                             $                                                      0.00   3/12/2018    $          500.00


           Other


10.749     Inventory                                            $                                                      0.00   2/26/2018    $          500.00


           Theft


10.750     Building                                             $                                                      0.00   1/10/2018    $          500.00


           Closure – Weather


10.751     Building                                             $                                                      0.00   2/19/2018    $          500.00


           Water – Sewer


10.752     Inventory                                            $                                                      0.00   5/11/2018    $          500.00


           Vandalism


10.753     Building                                             $                                                      0.00   12/15/2017   $          500.00


           Other


10.754     Building                                             $                                                      0.00   11/14/2018   $          500.00


           Other


10.755     Building                                             $                                                      0.00   11/14/2018   $          500.00


           Other


10.756     Inventory                                            $                                                      0.00    6/7/2018    $          500.00


           Other




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,771
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1799 of 1892 Case number 18-23537         (if known)
              Name




10.757     Building                                            $                                                      0.00   9/12/2018    $          500.00


           Water


10.758     Building                                            $                                                      0.00   6/12/2018    $          500.00


           Vandalism


10.759     Building                                            $                                                      0.00   7/16/2018    $          500.00


           Other


10.760     Other                                               $                                                      0.00   3/29/2018    $          500.00


           Power Outage


10.761     Building                                            $                                                      0.00   2/16/2018    $          500.00


           Other


10.762     Building                                            $                                                      0.00    1/6/2018    $          500.00


           Other


10.763     Inventory                                           $                                                      0.00   12/4/2017    $          500.00


           Burglary/Robbery


10.764     Building                                            $                                                      0.00   7/24/2018    $          500.00


           Burglary/Robbery


10.765     Other                                               $                                                      0.00    9/9/2018    $          500.00


           Power Outage


10.766     Building                                            $                                                      0.00    8/4/2018    $          500.00


           Power Outage


10.767     Building                                            $                                                      0.00   4/24/2018    $          500.00


           Other


10.768     Other                                               $                                                      0.00   12/22/2017   $          500.00


           Water – Sewer


10.769     Building                                            $                                                      0.00   10/13/2018   $          500.00


           Water – Sewer




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,772
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1800 of 1892 Case number 18-23537         (if known)
              Name




10.770     Building                                            $                                                      0.00   12/22/2017   $          500.00


           Water


10.771     Other                                               $                                                      0.00   4/28/2018    $          500.00


           Water


10.772     Inventory                                           $                                                      0.00   1/17/2018    $          500.00


           Other


10.773     Building                                            $                                                      0.00   12/23/2017   $          500.00


           Other


10.774     Building                                            $                                                      0.00   8/11/2018    $          500.00


           Other


10.775     Other                                               $                                                      0.00   8/22/2018    $          500.00


           Wind


10.776     Building                                            $                                                      0.00   6/30/2018    $          500.00


           Burglary/Robbery


10.777     Building                                            $                                                      0.00   4/16/2018    $          500.00


           Other


10.778     Building                                            $                                                      0.00   7/29/2018    $          500.00


           Other


10.779     Other                                               $                                                      0.00   8/27/2018    $          500.00


           Water


10.780     Building                                            $                                                      0.00   6/11/2018    $          500.00


           Vandalism


10.781     Building                                            $                                                      0.00   12/19/2017   $          500.00


           Other


10.782     Building                                            $                                                      0.00    2/8/2018    $          500.00


           Other




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,773
             18-23537-rdd            Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1801 of 1892 Case number 18-23537         (if known)
              Name




10.783     Inventory                                                $                                                      0.00   8/13/2018    $          500.00


           Other


10.784     Inventory                                                $                                                      0.00    8/2/2018    $          500.00


           Other


10.785     Inventory                                                $                                                      0.00   5/17/2018    $          500.00


           Theft


10.786     Inventory                                                $                                                      0.00    1/8/2018    $          500.00


           Burglary/Robbery


10.787     Building                                                 $                                                      0.00   7/21/2018    $          500.00


           Water


10.788     Building                                                 $                                                      0.00   1/25/2018    $          500.00


           Other


10.789     Building                                                 $                                                      0.00   10/29/2018   $          500.00


           Lightning/Power surge


10.790     Building                                                 $                                                      0.00   12/29/2017   $          500.00


           Other


10.791     Building                                                 $                                                      0.00    2/7/2018    $          500.00


           Other


10.792     Building                                                 $                                                      0.00   11/1/2018    $          500.00


           Other


10.793     Other                                                    $                                                      0.00    3/1/2018    $          500.00


           Water


10.794     Building                                                 $                                                      0.00   4/14/2018    $          500.00


           Other


10.795     Building                                                 $                                                      0.00   12/24/2017   $          500.00


           Other




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,774
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1802 of 1892 Case number 18-23537         (if known)
              Name




10.796     Inventory                                           $                                                      0.00   1/23/2018    $          500.00


           Burglary/Robbery


10.797     Building                                            $                                                      0.00   11/12/2018   $          500.00


           Other


10.798     Other                                               $                                                      0.00   2/11/2018    $          500.00


           Water


10.799     Inventory                                           $                                                      0.00    9/6/2018    $          500.00


           Theft


10.800     Inventory                                           $                                                      0.00   9/11/2018    $          500.00


           Theft


10.801     Inventory                                           $                                                      0.00   7/11/2018    $          500.00


           Other


10.802     Inventory                                           $                                                      0.00    7/3/2018    $          500.00


           Theft


10.803     Inventory                                           $                                                      0.00   4/27/2018    $          500.00


           Burglary/Robbery


10.804     Inventory                                           $                                                      0.00   10/8/2018    $          500.00


           Burglary/Robbery


10.805     Inventory                                           $                                                      0.00   9/13/2018    $          500.00


           Other


10.806     Inventory                                           $                                                      0.00    9/5/2018    $          500.00


           Other


10.807     Inventory                                           $                                                      0.00   11/19/2017   $          500.00


           Theft


10.808     Inventory                                           $                                                      0.00   11/12/2018   $          500.00


           Other




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,775
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1803 of 1892 Case number 18-23537         (if known)
              Name




10.809     Inventory                                           $                                                      0.00   8/18/2018    $          500.00


           Burglary/Robbery


10.810     Building                                            $                                                      0.00   6/12/2018    $          500.00


           Theft


10.811     Inventory                                           $                                                      0.00   10/11/2018   $          500.00


           Wind


10.812     Inventory                                           $                                                      0.00   6/26/2018    $          500.00


           Burglary/Robbery


10.813     Inventory                                           $                                                      0.00    3/5/2018    $          500.00


           Theft


10.814     Inventory                                           $                                                      0.00   12/5/2017    $          500.00


           Burglary/Robbery


10.815     Inventory                                           $                                                      0.00   11/18/2017   $          500.00


           Theft


10.816     Inventory                                           $                                                      0.00   5/21/2018    $          500.00


           Other


10.817     Inventory                                           $                                                      0.00   11/27/2017   $          500.00


           Burglary/Robbery


10.818     Inventory                                           $                                                      0.00   10/4/2018    $          500.00


           Burglary/Robbery


10.819     Inventory                                           $                                                      0.00   7/15/2018    $          500.00


           Theft


10.820     Inventory                                           $                                                      0.00   5/28/2018    $          500.00


           Burglary/Robbery


10.821     Inventory                                           $                                                      0.00    3/3/2018    $          500.00


           Other




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,776
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1804 of 1892 Case number 18-23537         (if known)
              Name




10.822     Building                                            $                                                      0.00   4/27/2018    $          500.00


           Vehicle/Auto


10.823     Inventory                                           $                                                      0.00    1/2/2018    $          500.00


           Burglary/Robbery


10.824     Inventory                                           $                                                      0.00   1/29/2018    $          500.00


           Burglary/Robbery


10.825     Inventory                                           $                                                      0.00   4/18/2018    $          500.00


           Burglary/Robbery


10.826     Building                                            $                                                      0.00   9/29/2018    $          500.00


           Burglary/Robbery


10.827     Building                                            $                                                      0.00   10/31/2018   $          500.00


           Other


10.828     Inventory                                           $                                                      0.00    6/1/2018    $          500.00


           Burglary/Robbery


10.829     Building                                            $                                                      0.00   9/11/2018    $          500.00


           Vehicle/Auto


10.830     Building                                            $                                                      0.00   10/30/2018   $          500.00


           Other


10.831     Building                                            $                                                      0.00    4/4/2018    $          500.00


           Other


10.832     Building                                            $                                                      0.00   5/16/2018    $          500.00


           Other


10.833     Building                                            $                                                      0.00   5/14/2018    $          500.00


           Other


10.834     Building                                            $                                                      0.00   5/10/2018    $          500.00


           Vehicle/Auto




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,777
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1805 of 1892 Case number 18-23537         (if known)
              Name




10.835     Building                                                  $                                                      0.00   1/31/2018    $          500.00


           Other


10.836     Inventory                                                 $                                                      0.00   5/27/2018    $          500.00


           Water – Sprinkler


10.837     Inventory                                                 $                                                      0.00    4/9/2018    $          500.00


           Other


10.838     Other                                                     $                                                      0.00   12/5/2017    $          500.00


           Vehicle/Auto


10.839     Other                                                     $                                                      0.00   5/23/2018    $          500.00


           Water – Sprinkler


10.840     Building                                                  $                                                      0.00    1/8/2018    $          494.86


           Other


10.841     Building                                                  $                                                      0.00   3/14/2018    $          450.00


           Other


10.842     Other                                                     $                                                      0.00   5/30/2018    $          449.53


           Water


10.843     Building and Inventory                                    $                                                      0.00    5/1/2018    $          445.40


           Water


10.844     Building                                                  $                                                      0.00   5/24/2018    $          420.00


           Vehicle/Auto


10.845     Inventory                                                 $                                                      0.00   2/28/2018    $          400.00


           Other


10.846     Inventory                                                 $                                                      0.00   2/28/2018    $          400.00


           Burglary/Robbery


10.847     Inventory                                                 $                                                      0.00   11/10/2018   $          400.00


           Burglary/Robbery




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,778
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1806 of 1892 Case number 18-23537         (if known)
              Name




10.848     Inventory                                                 $                                                      0.00   11/27/2017   $          400.00


           Other


10.849     Inventory                                                 $                                                      0.00   1/30/2018    $          379.99


           Theft


10.850     Building and Inventory                                    $                                                      0.00   12/21/2017   $          375.00


           Water


10.851     Building and Inventory                                    $                                                      0.00   6/12/2018    $          355.01


           Water


10.852     Inventory                                                 $                                                      0.00   11/18/2017   $          328.72


           Vandalism


10.853     Inventory                                                 $                                                      0.00   11/16/2017   $          324.52


           Other


10.854     Building                                                  $                                                      0.00   10/18/2018   $          300.00


           Other


10.855     Inventory                                                 $                                                      0.00   5/23/2018    $          300.00


           Burglary/Robbery


10.856     Inventory                                                 $                                                      0.00   8/17/2018    $          300.00


           Other


10.857     Inventory                                                 $                                                      0.00    5/9/2018    $          300.00


           Other


10.858     Inventory                                                 $                                                      0.00   8/27/2018    $          269.99


           Theft


10.859     Other                                                     $                                                      0.00   2/22/2018    $          250.00


           Water


10.860     Building                                                  $                                                      0.00   8/13/2018    $          250.00


           Water




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,779
             18-23537-rdd             Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                              Pg 1807 of 1892 Case number 18-23537         (if known)
              Name




10.861     Inventory                                                 $                                                      0.00    7/6/2018    $          250.00


           Water


10.862     Building                                                  $                                                      0.00   8/16/2018    $          250.00


           Other


10.863     Building                                                  $                                                      0.00    5/9/2018    $          250.00


           Other


10.864     Inventory                                                 $                                                      0.00    1/2/2018    $          239.00


           Other


10.865     Other                                                     $                                                      0.00   2/21/2018    $          237.50


           Water


10.866     Building                                                  $                                                      0.00    7/2/2018    $          224.09


           Vehicle/Auto


10.867     Building and Inventory                                    $                                                      0.00   8/13/2018    $          200.00


           Water


10.868     Inventory                                                 $                                                      0.00    6/9/2018    $          200.00


           Burglary/Robbery


10.869     Other                                                     $                                                      0.00   11/21/2017   $          200.00


           Water


10.870     Other                                                     $                                                      0.00   10/7/2018    $          200.00


           Water


10.871     Building                                                  $                                                      0.00   12/12/2017   $          200.00


           Burglary/Robbery


10.872     Other                                                     $                                                      0.00   2/26/2018    $          200.00


           Lightning/Power surge


10.873     Inventory                                                 $                                                      0.00   5/31/2018    $          200.00


           Other




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,780
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1808 of 1892 Case number 18-23537         (if known)
              Name




10.874     Inventory                                           $                                                      0.00    6/8/2018    $          200.00


           Other


10.875     Inventory                                           $                                                      0.00   11/25/2017   $          180.00


           Burglary/Robbery


10.876     Inventory                                           $                                                      0.00   2/12/2018    $          150.00


           Burglary/Robbery


10.877     Building                                            $                                                      0.00   1/12/2018    $          150.00


           Vehicle/Auto


10.878     Inventory                                           $                                                      0.00   7/31/2018    $          100.00


           Theft


10.879     Inventory                                           $                                                      0.00   12/16/2017   $          100.00


           Burglary/Robbery


10.880     Inventory                                           $                                                      0.00    2/1/2018    $          100.00


           Other


10.881     Building                                            $                                                      0.00   12/9/2017    $          100.00


           Other


10.882     Other                                               $                                                      0.00   12/7/2017    $          100.00


           Water


10.883     Inventory                                           $                                                      0.00   11/2/2018    $          100.00


           Theft


10.884     Inventory                                           $                                                      0.00    4/6/2018    $          100.00


           Other


10.885     Inventory                                           $                                                      0.00   9/11/2018    $          100.00


           Theft


10.886     Building                                            $                                                      0.00   7/13/2018    $          100.00


           Water




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,781
               18-23537-rdd                 Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                                 Pg 1809 of 1892 Case number 18-23537         (if known)
                Name




10.887       Building                                                     $                                                      0.00    5/9/2018    $          100.00


             Burglary/Robbery


10.888       Inventory                                                    $                                                      0.00   5/21/2018    $          100.00


             Burglary/Robbery


10.889       Inventory                                                    $                                                      0.00   11/29/2017   $          100.00


             Burglary/Robbery


10.890       Other                                                        $                                                      0.00   11/27/2017   $          100.00


             Burglary/Robbery


10.891       Building                                                     $                                                      0.00   11/10/2018   $           50.00


             Water


10.892       Other                                                        $                                                      0.00   5/17/2018    $           50.00


             Fire/Smoke


10.893       Inventory                                                    $                                                      0.00   8/20/2018    $           50.00


             Theft


10.894       Building                                                     $                                                      0.00   12/18/2017   $           50.00


             Water


10.895       Building                                                     $                                                      0.00   7/13/2018    $           50.00


             Water


10.896       Building                                                     $                                                      0.00   7/28/2018    $           50.00


             Other


10.897       Building                                                     $                                                      0.00   2/27/2018    $           50.00


             Other


10.898       Other                                                        $                                                      0.00   4/17/2018    $           30.00


             Water



   Part 6:           Certain Payments or Transfers




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 1,782
               18-23537-rdd                            Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                                                   Pg 1810 of 1892 Case number 18-23537                                             (if known)
                 Name




11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

     q    None

            Who was paid or who received the transfer?                                               If not money, describe any property                                     Dates                      Total amount or
                                                                                                     transferred                                                                                        value

   11.1     FINSBURY LLC                                                                                                                                                                    10/4/2018               $ 62,531.91
                                                                                                                                                                                            10/4/2018               $ 77,909.96
                                                                                                                                                                                            10/4/2018               $ 86,068.32
            Address                                                                                                                                                                         10/4/2018               $ 97,122.81
                                                                                                                                                                                            10/4/2018              $ 150,000.00
                                                                                                                                                                                           10/11/2018              $ 175,000.00
            3 COLUMBUS CIRCLE

            Street

            NEW YORK                                             NY                      10019

            City                                                 State         ZIP code


            Email or Website Address

            www.finsbury.com


            Who made the payment, if not the debtor?




          Total amount or value.........................................................................................................................................................                            $648,633.00


            Who was paid or who received the transfer?                                               If not money, describe any property                                     Dates                      Total amount or
                                                                                                     transferred                                                                                        value

   11.2     LAZARD                                                                                                                                                                          4/25/2018              $ 400,000.00
                                                                                                                                                                                            4/25/2018              $ 204,209.29
                                                                                                                                                                                            4/25/2018              $ 401,831.28
            Address                                                                                                                                                                         4/25/2018              $ 200,000.00
                                                                                                                                                                                            10/8/2018              $ 200,000.00
                                                                                                                                                                                           10/12/2018              $ 210,675.58
            30 ROCKEFELLER PLAZA

            Street

            NEW YORK                                             NY                      10112

            City                                                 State         ZIP code


            Email or Website Address

            www.lazard.com


            Who made the payment, if not the debtor?




          Total amount or value.........................................................................................................................................................                          $1,616,716.15




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         page 1,783
               18-23537-rdd                            Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                                                   Pg 1811 of 1892 Case number 18-23537                                             (if known)
                 Name



            Who was paid or who received the transfer?                                               If not money, describe any property                                     Dates                      Total amount or
                                                                                                     transferred                                                                                        value

   11.3     M-III PARTNERS LLC                                                                                                                                                             10/16/2017              $ 298,363.20
                                                                                                                                                                                           10/18/2017               $ 15,104.17
                                                                                                                                                                                           10/24/2017               $ 17,999.03
            Address                                                                                                                                                                         11/2/2017               $ 15,104.17
                                                                                                                                                                                           11/10/2017               $ 17,999.03
                                                                                                                                                                                           11/13/2017               $ 18,594.37
            3 COLUMBUS CIRCLE                                                                                                                                                              11/13/2017              $ 318,531.41
                                                                                                                                                                                           11/20/2017               $ 17,999.03
            Street                                                                                                                                                                         11/24/2017               $ 15,104.17
            NEW YORK                                             NY                      10019                                                                                              12/4/2017               $ 17,999.03
                                                                                                                                                                                           12/11/2017               $ 15,104.17
            City                                                 State         ZIP code                                                                                                    12/11/2017              $ 312,661.84
                                                                                                                                                                                           12/15/2017               $ 17,999.03
            Email or Website Address                                                                                                                                                       12/22/2017               $ 15,104.17
                                                                                                                                                                                             1/8/2018               $ 17,999.03
            www.miiipartners.com                                                                                                                                                            1/12/2018               $ 15,104.17
                                                                                                                                                                                            1/16/2018               $ 17,999.03
                                                                                                                                                                                            1/16/2018              $ 303,082.83
            Who made the payment, if not the debtor?
                                                                                                                                                                                            1/24/2018               $ 15,104.17
                                                                                                                                                                                            1/26/2018               $ 17,999.03
                                                                                                                                                                                             2/2/2018               $ 15,104.17
                                                                                                                                                                                             2/9/2018               $ 17,999.03
                                                                                                                                                                                            2/16/2018               $ 15,104.17
                                                                                                                                                                                            2/16/2018              $ 297,517.56
                                                                                                                                                                                            2/27/2018               $ 17,999.03
                                                                                                                                                                                             3/2/2018               $ 15,104.17
                                                                                                                                                                                             3/9/2018               $ 17,999.03
                                                                                                                                                                                            3/19/2018              $ 302,616.68
                                                                                                                                                                                            3/20/2018               $ 24,981.82
                                                                                                                                                                                            3/23/2018               $ 17,999.03
                                                                                                                                                                                            4/16/2018              $ 300,378.45
                                                                                                                                                                                            5/21/2018              $ 311,876.83
                                                                                                                                                                                            6/18/2018              $ 340,482.98
                                                                                                                                                                                            7/19/2018              $ 497,984.26
                                                                                                                                                                                            8/17/2018              $ 380,800.28
                                                                                                                                                                                            9/17/2018              $ 461,167.59
                                                                                                                                                                                            10/4/2018              $ 452,181.57
                                                                                                                                                                                            10/5/2018              $ 500,000.00
                                                                                                                                                                                           10/12/2018              $ 344,062.50
          Total amount or value.........................................................................................................................................................                          $5,776,395.34


            Who was paid or who received the transfer?                                               If not money, describe any property                                     Dates                      Total amount or
                                                                                                     transferred                                                                                        value

   11.4     WACHTELL LIPTON ROSEN & KATZ                                                                                                                                                    11/9/2017               $ 207,335.07
                                                                                                                                                                                            12/8/2017             $ 1,302,894.23
                                                                                                                                                                                           12/11/2017                $ 37,006.35
            Address                                                                                                                                                                        12/11/2017               $ 253,112.28
                                                                                                                                                                                            1/10/2018               $ 252,682.07
                                                                                                                                                                                             2/9/2018               $ 256,568.07
            48 WEST 52ND STREET                                                                                                                                                              2/9/2018                $ 16,826.74
                                                                                                                                                                                             2/9/2018               $ 691,828.50
            Street                                                                                                                                                                          2/15/2018                $ 72,678.07
            NEW YORK                                             NY              10019-6150                                                                                                 3/14/2018               $ 251,492.35
                                                                                                                                                                                            3/14/2018               $ 321,742.26
            City                                                 State         ZIP code                                                                                                     4/12/2018               $ 750,000.00
                                                                                                                                                                                            4/12/2018               $ 260,660.95
            Email or Website Address                                                                                                                                                        5/10/2018               $ 750,000.00
                                                                                                                                                                                            5/10/2018               $ 101,179.42
            www.wlrk.com                                                                                                                                                                    5/10/2018                $ 79,433.42
                                                                                                                                                                                            5/10/2018               $ 255,237.74
                                                                                                                                                                                            5/11/2018               $ 253,800.56
            Who made the payment, if not the debtor?
                                                                                                                                                                                             6/8/2018             $ 1,250,000.00
                                                                                                                                                                                             6/8/2018               $ 252,708.99
                                                                                                                                                                                             7/6/2018               $ 252,830.20
                                                                                                                                                                                            10/3/2018               $ 250,000.00
                                                                                                                                                                                           10/12/2018               $ 317,913.33




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         page 1,784
                18-23537-rdd                            Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                                                   Pg 1812 of 1892 Case number 18-23537                                             (if known)
                  Name



           Total amount or value.........................................................................................................................................................                          $8,437,930.60


             Who was paid or who received the transfer?                                               If not money, describe any property                                     Dates                      Total amount or
                                                                                                      transferred                                                                                        value

   11.5      WEIL GOTSHAL & MANGES LLP                                                                                                                                                      10/17/2017               $ 173,093.63
                                                                                                                                                                                            10/17/2017                $ 26,262.50
                                                                                                                                                                                            10/31/2017             $ 1,027,046.42
             Address                                                                                                                                                                        11/14/2017               $ 780,226.98
                                                                                                                                                                                             12/5/2017               $ 665,010.31
                                                                                                                                                                                             12/5/2017               $ 230,202.10
             810 FIFTH AVENUE                                                                                                                                                                12/5/2017                  $ 7,126.60
                                                                                                                                                                                              1/2/2018               $ 166,445.69
             Street                                                                                                                                                                           1/2/2018               $ 502,912.75
             NEW YORK                                             NY              10153-0119                                                                                                  6/5/2018                $ 26,737.80
                                                                                                                                                                                              6/5/2018               $ 126,866.48
             City                                                 State         ZIP code                                                                                                      6/5/2018                $ 54,877.50
                                                                                                                                                                                              6/5/2018               $ 327,346.67
             Email or Website Address                                                                                                                                                         6/5/2018                  $ 1,895.00
                                                                                                                                                                                              6/5/2018                $ 37,946.02
             www.weil.com                                                                                                                                                                     6/5/2018               $ 500,781.86
                                                                                                                                                                                              7/3/2018                $ 15,750.00
                                                                                                                                                                                              7/3/2018                $ 13,688.50
             Who made the payment, if not the debtor?
                                                                                                                                                                                             7/10/2018               $ 689,179.16
                                                                                                                                                                                              8/3/2018               $ 937,257.82
                                                                                                                                                                                             10/3/2018             $ 7,011,867.34
                                                                                                                                                                                            10/12/2018             $ 2,000,000.00
           Total amount or value.........................................................................................................................................................                         $15,322,521.13


12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or person acting on behalf of the debtor within 10 years before the filing of this case to
    a self-settled trust or similar device.

    Do not include transfers already on this statement.

     X
     q     None


                                                                                                                                                                                            Dates transfers       Total amount
    12.0          Name of trust or device                                                               Describe any property transferred
                                                                                                                                                                                            were made             or value




                  Trustee




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         page 1,785
                   18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                 SEARS, ROEBUCK AND CO.                               Pg 1813 of 1892 Case number 18-23537            (if known)
                       Name




13.     Transfers not already listed on this statement
        List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
        within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
        affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

         X
         q      Does not apply




                  Who received transfer?                                        Description of property transferred or                        Dates transfers   Total amount
                                                                                payments received or debts paid in exchange                   were made         or value




                Address



                Street



                City                                State         ZIP code


                Relationship to debtor




      Part 7:            Previous Locations




14.     Previous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


         q      Does not apply

                  Address                                                                                                Dates of occupancy

  14.1          1640 ROUTE 22 WATCHUNG NJ 07069                                                                          From            11/15/1965       To    9/27/2017


  14.2          175 W 1300 SOUTH SALT LAKE CTY UT 84115                                                                  From            3/3/1997         To    9/24/2018


  14.3          2500 AIRPORT THRUWAY COLUMBUS GA 31904                                                                   From            10/2/1980        To    Current


  14.4          266 ROUTE 125 KINGSTON NH 03848                                                                          From            9/15/1960        To    12/31/2016


  14.5          27 51ST ST PITTSBURGH PA 15201                                                                           From            10/17/1990       To    Current


  14.6          3333 BRISTOL STREET COSTA MESA CA 92626                                                                  From            11/10/1966       To    Current


  14.7          3901 LEMAY FERRY ROAD ST LOUIS MO 63125                                                                  From            11/1/1998        To    Current


  14.8          4100 TOMLYN ST RICHMOND VA 23230                                                                         From            10/1/2002        To    Current


  14.9          #1 CENTRAL MALL TEXARKANA TX 75503                                                                       From            8/13/1978        To    9/30/2017


  14.10         #1 CHESTERFIELD MALL CHESTERFIELD MO 63017-4807                                                          From            8/1/1976         To    9/14/2018


  14.11         #2 FAIRHAVEN COMMONS WAY FAIRHAVEN MA 02719                                                              From            4/26/1996        To    4/24/2016


  14.12         #2 FOX VALLEY CTR AURORA IL 60504                                                                        From            2/18/1975        To    Current


  14.13         #2 HAWTHORN CENTER VERNON HILLS IL 60061                                                                 From            10/24/1973       To    Current




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 1,786
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1814 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy

 14.14     1 CENTRAL MALL PORT ARTHUR TX 77642                                                             From           4/28/1982    To   Current


 14.15     1 N DEARBORN STREET SUITE 400 CHICAGO IL 60602-3203                                             From           5/23/2001    To   Current


 14.16     1 N GALLERIA DR STE 144 MIDDLETOWN NY 10941                                                     From           5/20/1992    To   3/31/2017


 14.17     1 SUSQUEHANNA VLY ML STE DS4 SELINSGROVE PA 17870                                               From           3/4/1998     To   3/3/2018


 14.18     10 MAIN ST TEWKSBURY MA 01876                                                                   From           7/13/2005    To   Current


 14.19     10 MAIN STREET TEWKSBURY MA 01876                                                               From           11/16/1992   To   11/30/2017


 14.20     10 MIRACLE MILE DR ROCHESTER NY 14623                                                           From           10/4/1982    To   Current


 14.21     10 WHITTEN ROAD AUGUSTA ME 04330                                                                From           10/25/1967   To   10/24/2017


 14.22     100 BREA MALL BREA CA 92821                                                                     From           8/4/1977     To   Current


 14.23     100 CAMBRIDGESIDE PL CAMBRIDGE MA 02141                                                         From           10/17/1990   To   Current


 14.24     100 COMMERCIAL ROAD LEOMINSTER MA 01453                                                         From           8/2/1967     To   Current


 14.25     100 CROSSROADS MALL MOUNT HOPE / BECKLEY WV 25880                                               From           3/23/1981    To   10/31/2017


 14.26     100 GREENSPOINT MALL HOUSTON TX 77060                                                           From           8/18/1976    To   Current


 14.27     100 HUNTINGTON MALL ROAD BARBOURSVILLE WV 25504                                                 From           2/16/1981    To   Current


 14.28     100 LOS CERRITOS MALL CERRITOS CA 90703                                                         From           5/5/1972     To   Current


 14.29     100 MAIN ST WHITE PLAINS NY 10601                                                               From           8/16/2003    To   Current


 14.30     100 MALL BLVD STE 300 BRUNSWICK GA 31525                                                        From           2/6/1985     To   Current


 14.31     100 MALL DR STEUBENVILLE OH 43952                                                               From           8/12/2000    To   7/26/2016


 14.32     100 N DARTMOUTH MALL N DARTMOUTH MA 02747                                                       From           4/13/1971    To   Current


 14.33     100 NESHAMINY MALL BENSALEM PA 19020                                                            From           8/19/1968    To   Current


 14.34     100 S PUENTE HILLS MALL CITY INDUSTRY CA 91748                                                  From           4/18/1974    To   Current


 14.35     100 SANTA ROSA PLZ SANTA ROSA CA 95401                                                          From           3/4/1980     To   Current


 14.36     100 SPOTSYLVANIA MALL FREDERICKSBRG VA 22407                                                    From           7/28/1955    To   Current


 14.37     100 VINTAGE FAIRE MALL MODESTO CA 95356                                                         From           3/3/1977     To   Current


 14.38     1000 E 41ST AUSTIN TX 78751                                                                     From           10/4/1963    To   Current


 14.39     1000 HWY #6 STE 1200 HOUSTON TX 77082                                                           From           3/20/1996    To   9/20/2018


 14.40     1000 NEWGATE MALL OGDEN UT 84405                                                                From           8/25/1959    To   Current




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,787
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1815 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy

 14.41     1000 RIVERGATE PARKWAY; STE 5 GOODLETTSVLLE TN 37072-2405                                       From           3/2/1988     To   Current


 14.42     1000 ROBINSON CENTER DR PITTSBURGH PA 15205                                                     From           10/20/2001   To   Current


 14.43     1000 S SEWARD MERIDIAN ROAD WASILLA AK 99654                                                    From           10/27/2001   To   Current


 14.44     1000 SAN JACINTO MALL BAYTOWN TX 77521                                                          From           3/4/1981     To   Current


 14.45     1000 WEST FM 517 DICKINSON TX 77539                                                             From           1/2/1981     To   Current


 14.46     1001 BARNES CROSSING ROAD TUPELO MS 38804-0996                                                  From           3/7/1990     To   Current


 14.47     1001 RAINBOW DR GADSDEN AL 35901                                                                From           3/15/1974    To   Current


 14.48     1001 SUNVALLEY BLVD CONCORD CA 94520                                                            From           10/20/1966   To   Current


 14.49     1003 73RD ST WINDSOR HGTS IA 50311                                                              From           3/1/1996     To   6/30/2017


 14.50     1008 ROSS PARK MALL DR PITTSBURGH PA 15237                                                      From           10/1/1987    To   Current


 14.51     101 CLEARVIEW CIR UNIT 6 BUTLER PA 16001                                                        From           10/12/1981   To   10/31/2016


 14.52     10101 BROOK ROAD GLEN ALLEN / RICHMOND VA 23059                                                 From           2/18/1995    To   Current


 14.53     10101N WOLFE ROAD CUPERTINO CA 95014                                                            From           10/29/1970   To   10/22/2015


 14.54     10140 N 91ST AVE PEORIA AZ 85345                                                                From           11/19/2000   To   Current


 14.55     10176 S E 82ND AVE PORTLAND (CLACKAMAS) OR 97266                                                From           11/23/2009   To   6/30/2016


 14.56     102 SOUTH WITCHDUCK ROAD VIRGINIA BEACH VA 23462                                                From           9/29/1973    To   Current


 14.57     10206 CLOW CREEK ROAD, UNITS A and B PLAINFIELD IL 60544                                        From           10/15/2010   To   10/31/2016


 14.58     10300 LITTLE PATUXENT PARKWAY COLUMBIA MD 21044                                                 From           8/10/1981    To   Current


 14.59     10302 SOUTHSIDE BLVD JACKSONVILLE FL 32256                                                      From           9/26/1990    To   Current


 14.60     1040 ANNAPOLIS MALL ANNAPOLIS MD 21401                                                          From           3/23/2002    To   Current


 14.61     10400 E US HIGHWAY 36 STE 600 AVON IN 46123                                                     From           10/16/1996   To   11/17/2016


 14.62     10401 US HIGHWAY 441 STE 2002 LEESBURG FL 34788                                                 From           9/23/1980    To   Current


 14.63     10405 E 55TH PL TULSA OK 74146                                                                  From           2/1/1976     To   12/15/2016


 14.64     1055 ROUTE 1 SOUTH NORTH BRUNSWICK NJ 08902                                                     From           2/8/1999     To   Current


 14.65     1060 159TH ST CALUMET CITY IL 60409                                                             From           9/30/1966    To   Current


 14.66     1067 W BALTIMORE PIKE MEDIA PA 19063                                                            From           8/11/1955    To   Current


 14.67     1075 N BRIDGE ST CHILLICOTHE OH 45601                                                           From           5/7/1965     To   10/31/2017




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,788
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1816 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy

 14.68     10898 METRO PARKWAY FT MYERS FL 33912                                                           From           2/5/1996     To   Current


 14.69     110 HWY 332 WEST STE 1096 LAKE JACKSON TX 77566                                                 From           9/26/1976    To   7/31/2016


 14.70     1100 MIDDLESEX TURNPIKE BURLINGTON MA 01803                                                     From           7/29/1968    To   Current


 14.71     1100 ROCHESTER ROAD SOUTH ROCHESTER HLS MI 48307                                                From           6/8/2005     To   Current


 14.72     1100 S GREEN RIVER ROAD EVANSVILLE IN 47715                                                     From           1/1/1963     To   Current


 14.73     11033 CAROLINA PLACE PKWY PINEVILLE NC 28134                                                    From           7/24/1991    To   Current


 14.74     111 E MAGNOLIA BLVD BURBANK CA 91502                                                            From           7/31/1991    To   Current


 14.75     111 E PUAINAKO ST HILO HI 96720                                                                 From           5/1/1985     To   Current


 14.76     1110 WOODBERRY AVE COUNCIL BLUFF IA 51503                                                       From           3/1/1996     To   Current


 14.77     1111 SE ARMY POST ROAD DES MOINES IA 50315                                                      From           1/1/1977     To   3/31/2017


 14.78     11255 NEW HAMPSHIRE AVE SILVER SPRING MD 20904                                                  From           3/2/1966     To   Current


 14.79     11293 FUQUA ST HOUSTON TX 77089                                                                 From           2/15/1995    To   2/14/2017


 14.80     11385 VENTURE DR; BLDG A MIRA LOMA(JURUPA VL) CA 91752                                          From           5/9/2012     To   Current


 14.81     114 SOUTHPARK CIR COLONIAL HTS VA 23834                                                         From           3/1/1989     To   Current


 14.82     1140 SHAW AVE CLOVIS CA 93612                                                                   From           10/27/1999   To   Current


 14.83     115 S MOORLAND ROAD BROOKFIELD WI 53005                                                         From           8/2/1978     To   4/1/2018


 14.84     1150 SUNRISE HWY VALLEY STREAM NY 11581                                                         From           10/3/1983    To   Current


 14.85     1150 US HIGHWAY 41 SCHERERVILLE IN 46375                                                        From           1/13/1993    To   3/4/2016


 14.86     11500 MIDLOTHIAN TPKE RICHMOND VA 23235                                                         From           4/3/1996     To   Current


 14.87     1155 CARLISLE STREET; SUITE 5 HANOVER PA 17331                                                  From           11/3/1949    To   Current


 14.88     11812 CAROLINA PLACE PKWY PINEVILLE NC 28134                                                    From           11/12/2004   To   Current


 14.89     12 AIRPARK ROAD WEST LEBANON NH 03784                                                           From           12/31/1987   To   3/31/2018


 14.90     4570 POPLAR AVE MEMPHIS TN 38117                                                                From           5/7/1958     To   4/27/2016


 14.91     120 SPAGNOLI ROAD SUITE 3 MELVILLE NY 11747                                                     From           3/25/2005    To   11/30/2015


 14.92     120 US HIGHWAY 41 SCHERERVILLE IN 46375                                                         From           4/30/2001    To   7/31/2018


 14.93     1200 BLUMENFELD DR SACRAMENTO CA 95815                                                          From           6/1/1968     To   Current


 14.94     1200 COASTAL GRAND CIRCLE MYRTLE BEACH SC 29577                                                 From           3/13/2004    To   Current




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,789
             18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1817 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                        Dates of occupancy

 14.95     1200 TOWNE CENTRE BLVD SPC C PROVO UT 84601                                                      From           9/30/1998    To   9/30/2017


 14.96     1200 US RT 22 - STE 100 PHILLIPSBURG NJ 08865                                                    From           9/21/1989    To   Current


 14.97     1201 BOSTON POST ROAD MILFORD CT 06460                                                           From           3/25/2000    To   Current


 14.98     1201 HOOPER AVE TOMS RIVER NJ 08753                                                              From           7/19/1976    To   Current


 14.99     1202 S SIXTH ST SAN JOSE CA 95112                                                                From           2/29/1972    To   Current


 14.100    12055 PINES BLVD PEMBROKE PNES FL 33026                                                          From           9/30/1992    To   8/15/2016


 14.101    12080 CARMEL MOUNTAIN SAN DIEGO CA 92128                                                         From           5/25/2005    To   Current


 14.102    12080 Carmel Mountain ROAD San Diego CA 92128                                                    From           8/23/1993    To   Current


 14.103    121 NE HAMPE WAY CHEHALIS WA 98532                                                               From           10/17/1974   To   Current


 14.104    12100 SEARS AVE LIVONIA MI 48150                                                                 From           7/26/2006    To   Current


 14.105    12263 HORNSBY LANE NEWPORT NEWS VA 23602                                                         From           3/1/1996     To   Current


 14.106    12310 MIRABEAU PARKWAY; SUITE 500 SPOKANE WA 92216                                               From           3/26/2007    To   Current


 14.107    1235 COLUSA AVE YUBA CITY CA 95991                                                               From           2/26/1964    To   Current


 14.108    1235 S REED ROAD KOKOMO IN 46902                                                                 From           7/30/1968    To   7/31/2017


 14.109    1235 WORCESTER ROAD & SPEEN ST NATICK MA 01760                                                   From           9/30/1993    To   Current


 14.110    12402 NE MARX STREET, SUITE 3 PORTLAND OR 97230                                                  From           9/4/2014     To   Current


 14.111    12431 WAYZATA BLVD MINNETONKA MN 55305                                                           From           3/6/1975     To   Current


 14.112    1245 W WARM SPRINGS ROAD HENDERSON NV 89014                                                      From           2/23/2002    To   Current


 14.113    125 JOHN ROBERTS ROAD S PORTLAND ME 04106                                                        From           10/11/1971   To   Current


 14.114    1251 US HIGHWAY 31 N GREENWOOD IN 46142                                                          From           9/16/1965    To   Current


 14.115    1260 LLOYD CENTER PORTLAND OR 97232                                                              From           11/4/1999    To   6/1/2018


 14.116    12600 CHENAL PKWY LITTLE ROCK AR 72211                                                           From           5/7/1998     To   10/20/2015


 14.117    1261 NIAGARA FALLS BLVD AMHERST NY 14226                                                         From           8/19/2000    To   Current


 14.118    1262 VOCKE ROAD CUMBERLAND MD 21502                                                              From           10/4/1982    To   Current


 14.119    12737 RIVERDALE BLVD NW COON RAPIDS MN 55448                                                     From           8/17/2002    To   7/31/2017


 14.120    1297 SHINGLE CREEK CROSSING (FLS)1299 SHINGLE CREEK CROSSING                                     From           5/19/1962    To   Current
           (SAC) BROOKLYN CTR MN 55430-2893

 14.121    13 HAMPTON HOUSE ROAD; RTE 206 NORTH NEWTON NJ 07860                                             From           10/16/1996   To   10/31/2016



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,790
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1818 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.122    1300 ULSTER AVE KINGSTON NY 12401                                                               From           10/1/1989    To   Current


 14.123    1301 QUENTIN ROAD LEBANON PA 17042                                                              From           2/2/1966     To   1/11/2016


 14.124    1302 SE EVERETT MALL WAY EVERETT WA 98208                                                       From           2/12/1969    To   Current


 14.125    1305 AIRLINE ROAD CORPUS CHRSTI TX 78412                                                        From           8/7/1974     To   Current


 14.126    1308 PAUL AVE LUFKIN TX 75901                                                                   From           6/20/2006    To   6/15/2017


 14.127    13085 CORTEZ BLVD BROOKSVILLE FL 34613                                                          From           8/12/2000    To   Current


 14.128    1310 ROUNDHOUSE AVE SAN LUIS OBSPO CA 93401                                                     From           8/9/1934     To   Current


 14.129    131-08 20TH AVE COLLEGE POINT NY 11356                                                          From           5/27/2004    To   Current


 14.130    1317 E GOLF ROAD SCHAUMBURG IL 60173                                                            From           6/18/2009    To   Current


 14.131    1324 WYCKOFF ROAD; STE 109 WALL TOWNSHIP NJ 07753                                               From           6/1/2013     To   Current


 14.132    1334 E 79TH ST CHICAGO IL 60619                                                                 From           10/2/1925    To   8/1/2018


 14.133    1335 GERONIMO DR EL PASO TX 79925                                                               From           2/1/1972     To   10/30/2015


 14.134    13400 WHITTIER BLVD. WHITTIER CA 90605                                                          From           12/9/2004    To   10/20/2015


 14.135    13475 SW 128TH ST MIAMI FL 33192                                                                From           8/1/1970     To   5/8/2018


 14.136    1360 OVIEDO MARKETPLACE BLVD OVIEDO FL 32765                                                    From           10/28/2000   To   Current


 14.137    13695 MARIPOSA ROAD VICTORVILLE CA 92392                                                        From           11/27/1974   To   Current


 14.138    1375 WOODROW ST NE SALEM OR 97303                                                               From           8/11/1949    To   Current


 14.139    1377 MARION WALDO ROAD MARION OH 43302                                                          From           7/28/1966    To   10/30/2017


 14.140    1400 DEL RANGE BLVD CHEYENNE WY 82009                                                           From           10/8/1980    To   5/31/2019


 14.141    1400 METROCENTER JACKSON MS 39209                                                               From           2/20/1977    To   Current


 14.142    1400 N PARHAM ROAD RICHMOND VA 23229                                                            From           10/1/1975    To   3/12/2018


 14.143    1400 POLARIS PARKWAY COLUMBUS OH 43240                                                          From           10/20/2001   To   Current


 14.144    1400 UNION TPKE NEW HYDE PARK NY 11040                                                          From           5/25/1990    To   Current


 14.145    1401 N MONTEBELLO BLVD MONTEBELLO CA 90640                                                      From           2/19/1992    To   Current


 14.146    1401 ROUTE 300 NEWBURGH NY 12550                                                                From           11/5/1979    To   Current


 14.147    1403 HILLTOP DRIVE REDDING CA 96003                                                             From           5/1/1975     To   5/17/2018


 14.148    1406 NORTH JOHNSON AVE EL CAJON CA 92020                                                        From           8/1/1972     To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,791
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1819 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.149    141 WEST LEE HWY WARRENTON VA 22186                                                             From           1/14/1996    To   Current


 14.150    14200 E. ALAMEDA AVENUE AURORA CO 80012                                                         From           7/31/1975    To   Current


 14.151    1425 S CENTRAL OKLAHOMA CITY OK 73129                                                           From           7/11/1996    To   Current


 14.152    143 ALAMAHA ST KAHULUI HI 96732                                                                 From           1/27/1977    To   Current


 14.153    1435 NIAGARA FALLS BLVD AMHERST NY 14228                                                        From           8/26/2000    To   10/30/2017


 14.154    1441 TAMIAMI TRL PT CHARLOTTE FL 33948                                                          From           8/2/1989     To   Current


 14.155    14420 BEAR VALLEY ROAD VICTORVILLE CA 92392                                                     From           10/25/1989   To   Current


 14.156    14453 HALL ROAD SHELBY TWP / STERLING HTS MI 48315                                              From           8/1/2004     To   Current


 14.157    1450 ALA MOANA BLVD HONOLULU HI 96814                                                           From           6/9/2010     To   Current


 14.158    14650 MILLER AVE FONTANA CA 92336                                                               From           2/1/2014     To   Current


 14.159    14658 SE 82ND DR CLACKAMAS OR 97105                                                             From           11/1/1994    To   Current


 14.160    14804 117TH STREET   OLATHE KS 66062                                                            From           1/19/2014    To   Current


 14.161    150 PEARL NIX PKWY GAINESVILLE GA 30501                                                         From           10/1/1987    To   Current


 14.162    150 WOODBRIDGE CENTER COURT WOODBRIDGE NJ 07095                                                 From           8/5/1995     To   Current


 14.163    1500 APALACHEE PKWY TALLAHASSEE FL 32301                                                        From           7/26/1979    To   Current


 14.164    1500 DIAMOND HILL ROAD WOONSOCKET RI 02895                                                      From           8/31/1988    To   8/31/2018


 14.165    1500 E HOLLEMAN ST COLLEGE STATION TX 77840                                                     From           8/1/1987     To   5/2/2017


 14.166    500 STONEWOOD ST DOWNEY CA 90241                                                                From           10/30/1996   To   Current


 14.167    1500 EAST HIGGINS RD UNIT A ELK GROVE VILLAGE IL 60007-1633                                     From           3/1/2016     To   Current


 14.168    500 W WARNER AVE #28 SANTA ANA CA 92707                                                         From           5/1/1975     To   Current


 14.169    1500 EASTDALE MALL MONTGOMERY AL 36117                                                          From           9/19/1984    To   10/31/2016


 14.170    1500 MALL RUN ROAD UNIONTOWN PA 15401                                                           From           2/26/1973    To   2/25/2018


 14.171    1500 N CLINTON ST DEFIANCE OH 43512                                                             From           4/22/1998    To   4/19/2018


 14.172    1500 W CHESTNUT ST WASHINGTON PA 15301                                                          From           8/20/1969    To   Current


 14.173    1501 KINGS ROAD GARLAND TX 75042                                                                From           2/1/1971     To   4/18/2018


 14.174    1511 W SUNSET ROAD HENDERSON NV 89014                                                           From           12/17/1998   To   Current


 14.175    1515 GRAND AVE BILLINGS MT 59102                                                                From           1/1/1961     To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,792
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1820 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.176    15201 N CLEVELAND STE 1500 N FT MYERS FL 33903                                                  From           10/20/2009   To   8/31/2018


 14.177    15271 MCGREGOR BLVD STE 33 FORT MYERS FL 33908-1905                                             From           4/22/1982    To   4/30/2017


 14.178    1531RIO ROAD E CHARLOTTESVILLE VA 22901                                                         From           3/5/1980     To   Current


 14.179    154 28B W HIVELY AVE ELKHART IN 46517                                                           From           3/4/1971     To   Current


 14.180    1543 POLELINE ROAD E TWIN FALLS ID 83301                                                        From           8/2/1989     To   Current


 14.181    1545 MALL DRIVE HANFORD CA 93230                                                                From           2/9/2000     To   Current


 14.182    155 DOREST ST S BURLINGTON VT 05403                                                             From           10/21/1998   To   Current


 14.183    1555 GREEN BAY PLZ GREEN BAY WI 54304                                                           From           3/4/1966     To   Current


 14.184    1555 KAPIOLANI BLVD HONOLULU HI 96814 – 4551                                                    From           11/27/2017   To   Current


 14.185    1560 CABLE RANCH ROAD; BLDG 'A' SAN ANTONIO TX 78245                                            From           2/1/1988     To   12/31/2015


 14.186    1560 CABLE RANCH ROAD; BLDG 'B' SAN ANTONIO TX 78245                                            From           1/1/2016     To   Current


 14.187    15600 WHITTWOOD LN WHITTIER CA 90603                                                            From           10/30/1996   To   Current


 14.188    15711 AURORA AVE N SHORELINE WA 98133                                                           From           9/14/1967    To   Current


 14.189    1579 CLARK ST AUBURN NY 13022                                                                   From           10/28/2000   To   10/24/2015


 14.190    1600 E 6TH AVENUE BELTON TX 76513-9602                                                          From           11/1/1979    To   11/15/2017


 14.191    1600 ROE ST DALLAS TX 75215                                                                     From           9/1/1999     To   7/17/2017


 14.192    1602 KINGS RD GARLAND TX 75041                                                                  From           Unknown      To   Unknown


 14.193    1602 STATE ROAD 50 BOURBONNAIS IL 60914                                                         From           8/1/1990     To   Current


 14.194    1605 NE 58TH AVE DES MOINES IA 50313                                                            From           10/11/1947   To   Current


 14.195    1617 KINGS ROAD GARLAND TX 75042                                                                From           12/15/1970   To   4/18/2018


 14.196    1620 GUESS ROAD DURHAM NC 27701                                                                 From           3/28/1973    To   5/18/2018


 14.197    16255-16351 W LINCOLN AVE NEW BERLIN WI 53151                                                   From           5/8/2014     To   Current


 14.198    16275 N SCOTTSDALE ROAD SCOTTSDALE AZ 85254                                                     From           10/15/1999   To   Current


 14.199    1631 E EMPIRE ST BLOOMINGTON IL 61701                                                           From           2/17/1966    To   Current


 14.200    16401 SHADY GROVE ROAD GAITHERSBURG MD 20877                                                    From           6/1/1966     To   Current


 14.201    1650 BRIARGATE BLVD COLORADO SPGS CO 80920                                                      From           3/25/1982    To   Current


 14.202    16555 PARK ROW HOUSTON TX 77084                                                                 From           1/24/2000    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,793
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1821 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.203    1660 S PADRE ISLAND CRP CHRISTI TX 78416                                                        From           6/19/1997    To   2/16/2017


 14.204    1661 N FOWLER RICHLAND WA 99352                                                                 From           10/4/1988    To   Current


 14.205    1665 STATE HILL ROAD READING / WYOMISSING PA 19610                                              From           2/9/1970     To   Current


 14.206    1679 W LACEY BLVD HANFORD CA 93230                                                              From           7/21/1999    To   Current


 14.207    1700 SCHUSTER ROAD DELANO CA 93215                                                              From           1/18/1993    To   Current


 14.208    1700 STONERIDGE MALL ROAD PLEASANTON CA 94588                                                   From           11/13/1996   To   Current


 14.209    1700 W INTL SPEEDWAY BLVD DAYTONA BEACH FL 32114                                                From           2/19/1975    To   Current


 14.210    1700 WEST MAIN AVENUE, SUITE B WEST FARGO ND 58078                                              From           4/18/1972    To   1/31/2017


 14.211    1701 MCFARLAND BLVD E TUSCALOOSA AL 35404                                                       From           8/1/1967     To   Current


 14.212    1701 RIVER VALLEY CIRCLE S LANCASTER OH 43130                                                   From           10/18/1989   To   5/31/2018


 14.213    1701 S COMMONS ST FEDERAL WAY WA 98003                                                          From           4/28/1976    To   4/30/2018


 14.214    1704 N TOWNE MALL ELIZABETHTOWN KY 42701                                                        From           10/11/1989   To   Current


 14.215    1709 BAYTREE ROAD VALDOSTA GA 31602                                                             From           2/16/1983    To   3/31/2018


 14.216    1717 E MCDOWELL ROAD PHOENIX AZ 85006                                                           From           9/17/2001    To   Current


 14.217    1720 OLD FORT PKWY MURFREESBORO TN 37129                                                        From           5/2/1990     To   Current


 14.218    1720 S FEDERAL AVE MASON CITY IA 50401                                                          From           1/1/1959     To   12/31/2015


 14.219    1732 BARLOW ST TRAVERSE CITY MI 49686                                                           From           10/10/1984   To   9/30/2017


 14.220    1750 DEPTFOROAD CENTER ROAD DEPTFORD NJ 08096                                                   From           3/31/1975    To   Current


 14.221    1770 E RED CLIFF DR ST GEORGE UT 84790                                                          From           10/21/1998   To   Current


 14.222    1775 WASHINGTON ST HANOVER MA 02339                                                             From           2/17/1975    To   Current


 14.223    1781 CROSSROADS DR ODENTON MD 21113                                                             From           10/24/2001   To   Current


 14.224    180 BROADWAY ELMWOOD PARK NJ 07407                                                              From           11/19/1979   To   Current


 14.225    1802 WEST LAWRENCE AVE CHICAGO IL 60640                                                         From           2/11/2014    To   Current


 14.226    1825 N WALNUT ST OKLAHOMA CITY OK 73105                                                         From           2/1/1965     To   6/30/2017


 14.227    183 SHILOH RD STATE COLLEGE PA 16801                                                            From           8/30/1990    To   Current


 14.228    1850 ADAMS ST STE 5 MANKATO MN 56001                                                            From           3/27/1996    To   12/20/2017


 14.229    1850 APPLE BLOSSOM DR WINCHESTER VA 22601                                                       From           7/26/1982    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,794
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1822 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.230    18600 ALDERWOOD MALL PKWY LYNNWOOD WA 98037                                                     From           7/30/1980    To   7/1/2017


 14.231    18777 E 39TH ST S INDEPENDENCE MO 64057                                                         From           1/1/1974     To   Current


 14.232    190 FRONTAGE ROAD WEST HAVEN CT 06516                                                           From           11/1/1967    To   Current


 14.233    1900 W LAWRENCE AVE CHICAGO IL 60640                                                            From           10/2/1925    To   12/14/2016


 14.234    1901 S CARAWAY ROAD STE 1 JONESBORO AR 72401                                                    From           10/19/1967   To   10/31/2017


 14.235    1901 S YALE AVE TULSA OK 74112                                                                  From           2/14/1998    To   2/10/2018


 14.236    1910 WELLS ROAD STE 8520 ORANGE PARK FL 32073-2396                                              From           1/1/1975     To   Current


 14.237    1914 HAMMOND SQUARE DRIVE HAMMOND LA 70403                                                      From           7/4/1977     To   Current


 14.238    1922 N HELM AVE FRESNO CA 93727                                                                 From           11/1/2013    To   Current


 14.239    196 VULCAN ROAD BIRMINGHAM AL 35209                                                             From           2/1/1969     To   Current


 14.240    198 FOOTHILLS MALL MARYVILLE TN 37801                                                           From           3/10/1983    To   Current


 14.241    19800 HAWTHORNE STE 280 TORRANCE CA 90503                                                       From           Unknown      To   11/1/2016


 14.242    1982 E 20TH ST CHICO CA 95928                                                                   From           8/1/1988     To   8/2/2018


 14.243    200 MEDLEY CENTRE PARKWAY ROCHESTER NY 14622-2470                                               From           3/1/1990     To   12/22/2016


 14.244    200 PARK CITY CTR LANCASTER PA 17601                                                            From           5/1/1972     To   Current


 14.245    200 RANDOLPH MALL ASHEBORO NC 27203                                                             From           3/29/1989    To   Current


 14.246    200 W HANLEY AVE COEUR D ALENE ID 83815                                                         From           8/2/1989     To   Current


 14.247    2000 E DOROTHY LN KETTERING OH 45420                                                            From           10/15/1995   To   Current


 14.248    2000 N E COURT BLOOMINGTON MN 55425                                                             From           8/5/1992     To   Current


 14.249    2000 WALDEN AVE CHEEKTOWAGA NY 14225                                                            From           5/3/1989     To   6/30/2017


 14.250    2001 SOUTH ROAD POUGHKEEPSIE NY 12601                                                           From           7/15/1992    To   Current


 14.251    2002 S EXPY 83 HARLINGEN TX 78552                                                               From           3/16/1983    To   Current


 14.252    201 S PLANO ROAD-RICHARDSON SQ M RICHARDSON TX 75081                                            From           3/6/1974     To   Current


 14.253    2011 N ROAN ST JOHNSON CITY TN 37601                                                            From           3/11/1971    To   Current


 14.254    2021 N HIGHLAND AVE JACKSON TN 38305                                                            From           9/16/1965    To   Current


 14.255    205 MCLEOD DR COLUMBIA SC 29203                                                                 From           11/18/2003   To   9/30/2017


 14.256    2050 SOUTHGATE ROAD COLORADO SPGS CO 80906                                                      From           2/28/1957    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,795
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1823 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.257    2060 CROSSROADS BLVD. WATERLOO IA 50702-4423                                                    From           3/27/1969    To   Current


 14.258    21 PACELLA PARK DR RANDOLPH MA 02368                                                            From           10/24/2001   To   10/31/2016


 14.259    210 E VIA RANCHO PKWY ESCONDIDO CA 92025                                                        From           2/20/1986    To   Current


 14.260    2100 N BELLFLOWER BLVD LONG BEACH CA 90815                                                      From           10/30/1996   To   Current


 14.261    2100 CENTER SQUARE ROAD, SUITE 125 (BLDG. K) SWEDESBORO NJ                                      From           5/1/2009     To   Current
           08085

 14.262    2100 HAMILTON PLACE BOULEVARD CHATTANOOGA TN 37421                                              From           8/2/1978     To   Current


 14.263    2100 N TUSTIN ST ORANGE CA 92865                                                                From           6/22/1967    To   Current


 14.264    2100 PLEASANT HILL ROAD DULUTH GA 30096                                                         From           2/1/1984     To   Current


 14.265    2100 S W S YOUNG DR KILLEEN TX 76543                                                            From           4/3/1981     To   Current


 14.266    2100 SW WESTPORT DR TOPEKA KS 66614                                                             From           9/4/1997     To   8/1/2018


 14.267    21000 DULLES TOWN CIR DULLES VA 20166-2416                                                      From           4/17/1999    To   Current


 14.268    2101 BRIGHTSEAT ROAD. LANDOVER MD 20785                                                         From           9/6/1972     To   Current


 14.269    2101 FORT HENRY DR KINGSPORT TN 37664                                                           From           3/10/1976    To   4/30/2018


 14.270    2115 W ROOSEVELT BLVD STE 2000 MONROE NC 28110                                                  From           3/3/2001     To   7/31/2017


 14.271    21182 SALMON RUN MALL WATERTOWN NY 13601                                                        From           9/15/1986    To   Current


 14.272    2170 POINT BLVD STE 500 ELGIN IL 60123                                                          From           6/17/2002    To   2/28/2018


 14.273    2197 DAVE LYLE BLVD ROCK HILL SC 29730                                                          From           4/10/1991    To   Current


 14.274    2200 N MAPLE AVE RAPID CITY SD 57701                                                            From           9/19/1979    To   Current


 14.275    2200 SOUTH 10TH STREET MCALLEN TX 78503                                                         From           3/24/1982    To   11/16/2015


 14.276    2200 W FLORIDA AVE HEMET CA 92545                                                               From           10/21/1998   To   Current


 14.277    2201 HENDERSON MILL ROAD NE ATLANTA GA 30345                                                    From           7/8/1971     To   Current


 14.278    5750 NW 183RD ST HIALEAH FL 33015                                                               From           11/19/1995   To   Current


 14.279    2201 W WORLEY ST COLUMBIA MO 65203                                                              From           7/31/1985    To   8/31/2018


 14.280    22100 HAWTHORN BLVD TORRANCE CA 90503                                                           From           10/1/1959    To   Current


 14.281    2213 BRIGHTON HENRIETTA (TOWN LINE ROAD) ROCHESTER NY 14623                                     From           6/2/1975     To   Current


 14.282    222 EXTON SQUARE MALL EXTON PA 19341                                                            From           9/29/1999    To   Current




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,796
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1824 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy

 14.283    2225 W MIDVALLEY DRIVE VISALIA CA 93277                                                         From           3/20/1975    To   Current


 14.284    225 MEADOWBROOK MALL BRIDGEPORT WV 26330                                                        From           8/17/1988    To   Current


 14.285    225 MEADOWBROOK ROAD, UNITS 295 AND 305 BRIDGEPORT WV 26330                                     From           8/17/1988    To   Current


 14.286    225 MEADOWBROOK ROAD, UNITS 300 AND 301 BRIDGEPORT WV 26330                                     From           8/17/1988    To   8/12/2018


 14.287    2259 S 9TH ST / 175 CENTRAL MALL SALINA KS 67401                                                From           2/20/1991    To   2/17/2018


 14.288    2266 UNIVERSITY SQUARE MALL TAMPA FL 33612                                                      From           9/10/1975    To   3/1/2018


 14.289    2270 VALLEY VIEW LN DALLAS TX 75234                                                             From           7/6/1976     To   6/30/2018


 14.290    2300 E 17TH ST IDAHO FALLS ID 83404                                                             From           8/1/1990     To   Current


 14.291    2300 E LINCOLN HWY LANGHORNE PA 19047                                                           From           8/16/1989    To   Current


 14.292    2300 HILLTOP MALL ROAD RICHMOND CA 94806                                                        From           7/24/1991    To   Current


 14.293    2300 TROY ROAD EDWARDSVILLE IL 62025                                                            From           10/25/1996   To   11/14/2016


 14.294    2301 MOUNTAIN INDUSTRIAL BLVD; SUITE B TUCKER GA 30084-4895                                     From           11/1/1972    To   Current


 14.295    2306 N SALISBURY BLVD SALISBURY MD 21801                                                        From           10/2/1991    To   Current


 14.296    2307 BEVERLEY ROAD BROOKLYN NY 11226                                                            From           11/5/1932    To   Current


 14.297    2310 E KANSAS AVE GARDEN CITY KS 67846                                                          From           10/21/1998   To   Current


 14.298    2310 SW MILITARY DR SAN ANTONIO TX 78224                                                        From           10/30/1996   To   Current


 14.299    2334 OAKLAND AVE STE 1 INDIANA PA 15701                                                         From           3/6/1941     To   6/30/2018


 14.300    235 SAINT CLAIR SQ FAIRVIEW HTS IL 62208                                                        From           4/30/1975    To   Current


 14.301    2350 SE WASHINGTON BLVD BARTLESVILLE OK 74006                                                   From           8/1/1984     To   12/31/2016


 14.302    236 N CENTRAL AVE GLENDALE CA 91203                                                             From           11/19/1937   To   Current


 14.303    238 PLATINUM AVENUE STATEN ISLAND NY 10314                                                      From           3/7/1973     To   8/15/2016


 14.304    24 BARBOUR AVENUE PASSAIC/CLIFTON NJ 07055                                                      From           2/6/2000     To   Current


 14.305    2400 10TH ST SW MINOT ND 58701                                                                  From           11/2/1988    To   Current


 14.306    2400 ELIDA ROAD LIMA OH 45805                                                                   From           9/30/1965    To   Current


 14.307    24137 VALENCIA BLVD SANTA CLARITA CA 91355                                                      From           9/5/1992     To   3/31/2018


 14.308    2415 SAGAMORE PKWY S LAFAYETTE IN 47905                                                         From           11/4/1995    To   Current


 14.309    2417 REGENCY BLVD STE 6 AUGUSTA GA 30904                                                        From           9/17/1990    To   Current




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,797
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1825 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy

 14.310    2422 F ROAD GRAND JCT CO 81505                                                                  From           1/1/1987     To   Current


 14.311    2424 CENTRAL AVE BILLINGS MT 59102                                                              From           4/9/1970     To   1/31/2017


 14.312    2424 HIGHWAY 6 AND 50 GRAND JCT CO 81505                                                        From           8/30/1979    To   Current


 14.313    2428-2432 BATH ROAD ELGIN IL 60124                                                              From           11/1/2011    To   8/31/2016


 14.314    250 GRANITE ST BRAINTREE MA 02184                                                               From           10/6/1980    To   Current


 14.315    250 PLAINFIELD ROAD WEST LEBANON NH 03784                                                       From           3/21/1988    To   3/31/2018


 14.316    2500 MILTON AVE JANESVILLE WI 53545                                                             From           10/22/1997   To   Current


 14.317    2500 RIVERCHASE GALLERIA HOOVER (BIRMINGHAM) AL 35244                                           From           5/8/1996     To   Current


 14.318    2500 W MORELAND ROAD WILLOW GROVE PA 19090                                                      From           7/29/1987    To   Current


 14.319    2500 W STATE ST NEW CASTLE PA 16101                                                             From           10/23/1996   To   10/25/2016


 14.320    2500 W STATE ST (FOR 911 PURPOSES: 370 DWORMAN LANE) NEW                                        From           10/23/1996   To   Current
           CASTLE PA 16101-1041

 14.321    2505 EL CAMINO REAL TUSTIN CA 92782                                                             From           10/20/2009   To   Current


 14.322    2511 SULLIVAN ROAD COLLEGE PARK GA 30337                                                        From           8/30/1974    To   Current


 14.323    2561 EL CAMINO REAL CARLSBAD CA 92008                                                           From           10/25/1979   To   Current


 14.324    2600 BEACH BLVD STE 67 BILOXI MS 39531                                                          From           8/19/1972    To   11/9/18.


 14.325    2600 COUNTY E MALL ANTIOCH CA 94509                                                             From           6/21/1973    To   Current


 14.326    2605 PRESTON ROAD FRISCO TX 75034                                                               From           7/15/2000    To   Current


 14.327    262 SWANSEA MALL DRIVE SWANSEA MA 02777                                                         From           9/16/1975    To   9/15/2018


 14.328    2625 SCOTTSVILLE ROAD BOWLING GREEN KY 42104                                                    From           10/12/1987   To   Current


 14.329    2650 E OLYMPIC BLVD LOS ANGELES CA 90023                                                        From           7/24/1927    To   Current


 14.330    26662 BROOKPARK ROAD EXTENSION NORTH OLMSTED OH 44070                                           From           10/17/2008   To   Current


 14.331    270 LOUDON ROAD CONCORD NH 03301                                                                From           8/1/1990     To   Current


 14.332    2700 STATE ST BISMARCK ND 58503                                                                 From           10/3/1979    To   Current


 14.333    2701 DAVID H MCLEOD BLVD FLORENCE SC 29501                                                      From           10/17/1979   To   2/28/2017


 14.334    2727 FAIRFIELD COMMONS BLVD BEAVERCREEK OH 45431-3702                                           From           10/27/1993   To   Current


 14.335    273 MADONNA ROAD SAN LUIS OBISPO CA 93405                                                       From           8/11/1976    To   10/31/2017


 14.336    2737 HWY 6 S HOUSTON TX 77082                                                                   From           2/26/1998    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,798
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1826 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.337    275 KAAHUMANU AVE #1000 KAHULUI MAUI HI 96732-1653                                              From           12/13/1972   To   Current


 14.338    280 JOHN R JUNKIN DR NATCHEZ MS 39120                                                           From           11/5/1987    To   Current


 14.339    2801 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040                                                    From           10/29/1986   To   Current


 14.340    2811 N PRINCE ST CLOVIS NM 88101                                                                From           8/30/1989    To   1/1/2018


 14.341    2812 E 3RD ST BLOOMINGTON IN 47401                                                              From           3/11/1965    To   6/30/2016


 14.342    2850 MARQUIS DR. GARLAND TX 75041                                                               From           Unknown      To   Unknown


 14.343    2886 PAA ST HONOLULU HI 96819                                                                   From           10/1/1973    To   Current


 14.344    2899 WHITEFORD ROAD; SUITE 288 YORK PA 17402-8937                                               From           11/4/1989    To   Current


 14.345    290 PROVIDENCE HWY DEDHAM MA 02026                                                              From           4/26/1967    To   2/15/2018


 14.346    2901 PINES MALL DR PINE BLUFF AR 71601                                                          From           10/17/1990   To   10/16/2016


 14.347    2901 S CAPITOL OF TEXAS HWY AUSTIN TX 78746                                                     From           8/5/1981     To   Current


 14.348    2930 WATSON BLVD CENTERVILLE GA 31028                                                           From           11/9/1994    To   Current


 14.349    2931 KNOXVILLE CENTER DR KNOXVILLE TN 37924                                                     From           10/3/1984    To   Current


 14.350    2947 HIGHWAY K O FALLON MO 63366                                                                From           4/21/2001    To   4/30/2016


 14.351    29500 7 MILE ROAD LIVONIA MI 48152                                                              From           8/13/1964    To   Current


 14.352    2999 E COLLEGE AVE STATE COLLEGE PA 16801                                                       From           8/30/1990    To   8/28/2018


 14.353    300 BEAVER VALLEY MALL MONACA PA 15061                                                          From           8/16/1971    To   8/15/2016


 14.354    300 BURSCA DRIVE; SUITE 303 BRIDGEVILLE PA 15017                                                From           3/29/2012    To   Current


 14.355    300 LYCOMING MALL CIR STE 100 PENNSDALE/MUNCY PA 17756                                          From           7/31/1978    To   7/31/2018


 14.356    300 MARY ESTHER BLVD MARY ESTHER FL 32569                                                       From           2/25/1976    To   Current


 14.357    300 S HILLS VLG PITTSBURGH / SOUTH HILLS PA 15241                                               From           7/28/1965    To   Current


 14.358    3000 W DEYOUNG STE 500 MARION IL 62959                                                          From           8/1/1991     To   Current


 14.359    3001 MING AVE BAKERSFIELD CA 93304                                                              From           7/14/1965    To   Current


 14.360    301 COX CREEK PKWY FLORENCE AL 35630                                                            From           7/26/1978    To   5/15/2017


 14.361    301 EAGLE RIDGE DR LAKE WALES FL 33859                                                          From           2/14/1996    To   8/13/2017


 14.362    3030 GATEWAY ST SPRINGFIELD OR 97477                                                            From           10/4/1989    To   Current


 14.363    3060 CLARKSVILLE ST PARIS TX 75460                                                              From           11/1/1989    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,799
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1827 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.364    3065 ROUTE 50 SARATOGA SPGS NY 12866                                                            From           7/18/1990    To   Current


 14.365    307 S 25TH ST FORT DODGE IA 50501                                                               From           3/12/1964    To   8/31/2016


 14.366    3070 S LINDEN ROAD FLINT MI 48507                                                               From           10/1/1984    To   2/8/2017


 14.367    3075 CLAIRTON ROAD WEST MIFFLIN PA 15123                                                        From           10/6/1980    To   12/10/2016


 14.368    3099 28TH ST SE GRAND RAPIDS MI 49512                                                           From           3/13/1968    To   12/15/2016


 14.369    310 POND ST RT 126 ASHLAND MA 01721                                                             From           11/13/1996   To   12/9/2016


 14.370    3101 PGA BLVD PALM BEACH GARDENS FL 33410                                                       From           10/5/1988    To   Current


 14.371    3101 PGA BLVD/GAROADENS MALL PALM BCH GDNS FL 33410                                             From           10/5/1988    To   Current


 14.372    311 NORTHEAST BLVD MONTGOMERY AL 36117                                                          From           9/1/1984     To   8/31/2018


 14.373    3111 MIDWESTERN PKWY STE 200 WICHITA FALLS TX 76308                                             From           3/6/1991     To   12/31/2015


 14.374    3121 VESTAL PKWY E VESTAL NY 13850                                                              From           2/14/2000    To   1/12/2018


 14.375    3131 E MICHIGAN AVE LANSING MI 48912                                                            From           11/11/1929   To   Current


 14.376    3158 S MAIN ST SALT LAKE CTY UT 84115                                                           From           2/1/1972     To   9/9/2016


 14.377    3177 W CHANDLER BLVD CHANDLER AZ 85226                                                          From           10/13/2001   To   Current


 14.378    3191 S LINDEN ROAD FLINT MI 48507                                                               From           5/14/1970    To   Current


 14.379    320 THETA AVE S BIRMINGHAM AL 35209                                                             From           1/31/1957    To   Current


 14.380    320 TOWNE CENTER CIR SANFORD FL 32771                                                           From           9/16/1995    To   Current


 14.381    3200 GATEWAY CENTER BLVD; STE 150 MORRISVILLE NC 27560                                          From           1/28/2002    To   6/30/2017


 14.382    3200 LAKE EMMA ROAD; SUITE 1020 LAKE MARY FL 32746                                              From           10/1/2010    To   Current


 14.383    3200 N ROOSEVELT BLVD KEY WEST FL 33040                                                         From           11/3/1965    To   Current


 14.384    3200 W FRIENDLY AVE GREENSBORO NC 27408                                                         From           8/29/1973    To   Current


 14.385    3201 BELL AIR MALL MOBILE AL 36606-3202                                                         From           8/17/1967    To   10/15/2015


 14.386    3201 W MAIN ST NORMAN OK 73072                                                                  From           8/1/1975     To   Current


 14.387    32123 GRATIOT AVE ROSEVILLE MI 48066                                                            From           8/13/1964    To   Current


 14.388    3240 KIRKWOOD HWY WILMINGTON DE 19808                                                           From           8/8/1963     To   Current


 14.389    3245 E STATE ST HERMITAGE/SHARON PA 16148                                                       From           7/24/1967    To   Current


 14.390    325 PIEDMONT DR DANVILLE VA 24540                                                               From           11/11/1995   To   10/12/2018



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,800
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1828 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.391    3300 BROADWAY EUREKA CA 95501                                                                   From           11/15/1989   To   Current


 14.392    3300 BROADWAY; Mall Space No. 816 EUREKA CA 95501                                               From           11/15/1989   To   Current


 14.393    3300 CHAMBERS ROAD HORSEHEADS NY 14845                                                          From           8/5/1981     To   Current


 14.394    3301 NW 107TH AVE DORAL / MIAMI FL 33172                                                        From           10/1/1974    To   Current


 14.395    3320 SILAS CREEK PKWY WINSTON SALEM NC 27103                                                    From           8/6/1975     To   Current


 14.396    333 FAIR ST CHEHALIS WA 98531                                                                   From           10/16/1974   To   Current


 14.397    333 N PLAZA EAST BLVD EVANSVILLE IN 47715                                                       From           11/10/1997   To   Current


 14.398    3342 NW FEDERAL HWY US#1 JENSEN BEACH FL 34957                                                  From           9/6/1989     To   Current


 14.399    3350 NAGLEE ROAD TRACY CA 95304                                                                 From           10/25/1997   To   Current


 14.400    34 CARMANS ROAD MASSAPEQUA NY 11758                                                             From           12/30/2002   To   Current


 14.401    3400 EMPIRE MALL SIOUX FALLS SD 57106                                                           From           6/29/1988    To   Current


 14.402    3400 S. COLLEGE AVENUE FORT COLLINS CO 80525                                                    From           5/27/2016    To   Current


 14.403    3400 W GRAND AVE WAUKEGAN IL 60085                                                              From           11/3/1998    To   Current


 14.404    3401 S US HIGHWAY 41 TERRE HAUTE IN 47802                                                       From           10/15/1968   To   Current


 14.405    3404 W 13TH ST GRAND ISLAND NE 68803                                                            From           7/14/1979    To   Current


 14.406    3407 W NORTHWEST HWY DALLAS TX 75204                                                            From           12/12/2001   To   Current


 14.407    3412 DEMOTROPOLIS ROAD MOBILE AL 36693                                                          From           9/22/1998    To   Current


 14.408    344 STROUD MALL; SUITE 600 STROUDSBURG PA 18360-1276                                            From           8/3/1994     To   Current


 14.409    3450 S MARYLAND PKWY LAS VEGAS NV 89109                                                         From           11/18/1965   To   10/6/2017


 14.410    3455 BYRON CENTER SW WYOMING MI 49519                                                           From           12/4/2017    To   Current


 14.411    3456 MEYERS ROAD MEMPHIS TN 38108                                                               From           11/1/1988    To   Current


 14.412    3457 TOWNE BLVD FRANKLIN OH 45005                                                               From           1/24/1977    To   Current


 14.413    347 WESTSHORE PLZ TAMPA FL 33609                                                                From           10/5/2002    To   Current


 14.414    350 GLENDALE AVE SPARKS NV 89431                                                                From           9/29/1965    To   Current


 14.415    350 HOLLY HILL MALL BURLINGTON NC 27215                                                         From           7/16/1969    To   Current


 14.416    3500 Oleander Drive WILMINGTON NC 28403                                                         From           4/25/1979    To   7/12/2018


 14.417    3500 S MERIDIAN STE 900 PUYALLUP WA 98373                                                       From           3/2/1994     To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,801
             18-23537-rdd           Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1829 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                        Dates of occupancy



 14.418    3506 CAPITAL CITY MALL CAMP HILL PA 17011                                                        From           10/9/2017    To   Current


 14.419    3550 S WASHINGTON AVE TITUSVILLE FL 32780                                                        From           10/20/1966   To   7/6/2018


 14.420    3555 O'NEILL DRIVE JACKSON MI 49202                                                              From           11/18/1993   To   1/23/2018


 14.421    3555-1 ST JOHNS BLUFF ROAD S JACKSONVILLE FL 32224                                               From           8/1/1975     To   Current


 14.422    3595 CAPITAL CITY MALL CAMP HILL PA 17011                                                        From           7/29/1974    To   3/1/2017


 14.423    360 2ND AVE WEST TWIN FALLS ID 83301                                                             From           Unknown      To   11/22/2016


 14.424    3600 COUNTRY CLUB DR JEFFERSON CTY MO 65109                                                      From           2/16/1978    To   2/28/2018


 14.425    3610 PECK ROAD EL MONTE CA 91731                                                                 From           6/8/2005     To   3/15/2016


 14.426    3649 ERIE BLVD E DE WITT / SYRACUSE NY 13214                                                     From           3/11/1995    To   Current


 14.427    3655 SW 22ND ST MIAMI FL 33145                                                                   From           10/28/1954   To   Current


 14.428    3701 50Th St Lubbock TX 79413                                                                    From           2/26/1984    To   Current


 14.429    3701 N MCCOLL MCALLEN TX 78503                                                                   From           3/24/1982    To   Current


 14.430    3702 FREDERICK AVE SAINT JOSEPH MO 64506                                                         From           9/13/1989    To   5/31/2017


 14.431    3710 U S HIGHWAY 9; SUITE 1100 FREEHOLD NJ 07728-4801                                            From           8/1/1990     To   Current


 14.432    3725 WILLISTON ROAD NORTHWOOD OH 43619                                                           From           10/15/1969   To   5/25/2018


 14.433    3755 SANTA ROSALIA DRIVE LOS ANGELES CA 90008                                                    From           10/28/1988   To   6/8/2018


 14.434    377 W JACKSON ST STE 8 COOKEVILLE TN 38501                                                       From           7/29/1998    To   3/8/2018


 14.435    3801 E FOOTHILL BLVD PASADENA CA 91107                                                           From           9/12/1957    To   Current


 14.436    3803 S GLENSTONE SPRINGFIELD MO 65804                                                            From           12/12/2001   To   Current


 14.437    381 HIGHWAY 51 RIDGELAND MS 39157                                                                From           Unknown      To   6/30/2017


 14.438    3843 LINDEN ST BETHLEHEM PA 18020                                                                From           6/8/2005     To   Current


 14.439    385 SOUTHBRIDGE ST AUBURN MA 01501                                                               From           3/29/1971    To   Current


 14.440    3850 W ORANGE GROVE ROAD MARANA / TUCSON AZ 85713                                                From           10/4/2004    To   Current


 14.441    3902 13TH AVE SOUTH FARGO ND 58103                                                               From           4/18/1972    To   4/30/2017


 14.442    3920 KENNEDY ROAD JANESVILLE WI 53545                                                            From           7/1/1999     To   Current


 14.443    393 E MAIN ST HENDERSONVILLE TN 37075                                                            From           10/24/2005   To   1/31/2016


 14.444    4 SMITH HAVEN MALL LAKE GROVE NY 11755                                                           From           2/16/1970    To   Current



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,802
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1830 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.445    40 MUNCIE MALL MUNCIE IN 47303                                                                  From           1/1/1970     To   Current


 14.446    400 GOLF MILL CTR NILES IL 60714                                                                From           1/1/1960     To   Current


 14.447    400 MILL AVE SE NEW PHILADELPHIA OH 44663                                                       From           10/12/1988   To   4/30/2016


 14.448    400 N CENTER ST WESTMINSTER MD 21157                                                            From           10/26/1987   To   Current


 14.449    400 W WARNER AVE SANTA ANA CA 92707                                                             From           4/19/1979    To   Current


 14.450    4000 MERLE HAY ROAD DES MOINES IA 50310                                                         From           7/1/1984     To   Current


 14.451    4000 SUNSET MALL SAN ANGELO TX 76904                                                            From           7/25/1979    To   4/30/2018


 14.452    401 NORTHGATE MALL CHATTANOOGA TN 37415                                                         From           2/19/1975    To   2/27/2018


 14.453    4020 FOX VALLEY CENTER DR AURORA IL 60504                                                       From           3/1/1990     To   Current


 14.454    4101 E 42ND ST ODESSA TX 79762                                                                  From           2/6/1980     To   5/31/2017


 14.455    4101 W DIVISION ST SAINT CLOUD MN 56301                                                         From           5/7/1965     To   1/31/2018


 14.456    411 WASHINGTON ST WAUSAU WI 54403                                                               From           5/18/1982    To   11/30/2016


 14.457    4130 MCKINLEY PKWY BLASDELL NY 14219                                                            From           2/14/2000    To   3/31/2018


 14.458    4145 YELLOWSTONE HWY CHUBBUCK ID 83202                                                          From           10/29/1997   To   10/24/2017


 14.459    416 SE F AVE LAWTON OK 73501                                                                    From           9/10/1979    To   Current


 14.460    416 W 21ST ST ANNISTON AL 36201                                                                 From           1/1/1987     To   10/20/2017


 14.461    42 WAREHOUSE ROAD HYANNIS MA 02601                                                              From           8/18/1970    To   11/30/2016


 14.462    4201 MAIN ST HOUSTON TX 77002                                                                   From           11/17/1939   To   3/2/2018


 14.463    4201 N SHILOH DR STE 98 FAYETTEVILLE AR 72703                                                   From           8/18/1971    To   Current


 14.464    421 EAST 189TH STREET BRONX NY 10458                                                            From           8/5/1981     To   2/29/2016


 14.465    4250 CERRILLOS ROAD SANTA FE NM 87507                                                           From           9/16/1987    To   9/30/2017


 14.466    428 SW C AVE LAWTON OK 73501                                                                    From           7/12/1979    To   Current


 14.467    43 EAST TOWNE MALL - C MADISON WI 53704                                                         From           1/1/1971     To   Current


 14.468    4301 W WISCONSIN AVE APPLETON WI 54913                                                          From           7/18/1984    To   Current


 14.469    7200 US HIGHWAY 431 ALBERTVILLE AL 35950                                                        From           4/2/1980     To   8/30/2018


 14.470    4314 MILAN ROAD SANDUSKY OH 44870                                                               From           7/23/1986    To   7/20/2016


 14.471    4320 N LAMB BLVD; BLDG 1 STE 500 LAS VEGAS NV 89115                                             From           10/31/1995   To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,803
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1831 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.472    4326 FORCUM AVE MCCLELLAN CA 95652                                                              From           3/8/2002     To   Current


 14.473    4330 CAMINO DE LA PLAZA SAN YSIDRO CA 92173                                                     From           9/10/1981    To   4/30/2017


 14.474    436 MAIN ST HACKENSACK NJ 07601                                                                 From           10/27/1932   To   Current


 14.475    4360 LEWIS ROAD HARRISBURG PA 17111                                                             From           8/1/1978     To   12/9/2016


 14.476    440 W ARMY TRAIL ROAD BLOOMINGDALE IL 60108                                                     From           10/1/1965    To   3/31/2016


 14.477    4400 S HAMILTON ROAD GROVEPORT OH 43125                                                         From           Unknown      To   Unknown


 14.478    44075 W 12 MILE ROAD NOVI MI 48377                                                              From           10/4/2001    To   Current


 14.479    44111 N YUCCA AVE LANCASTER CA 93534                                                            From           9/24/1990    To   Current


 14.480    4440 HAINES ROAD DULUTH MN 55811                                                                From           9/16/1987    To   5/31/2016


 14.481    44430 TOWN CENTER WAY PALM DESERT CA 92260                                                      From           2/16/2005    To   Current


 14.482    4460 24TH AVE FORT GRATIOT MI 48059                                                             From           5/4/1991     To   5/31/2016


 14.483    4485 CATAPILLER ROAD REDDING CA 96003-1421                                                      From           6/15/2010    To   10/31/2017


 14.484    4501 CENTRAL AVE STE 101 HOT SPRINGS AR 71913                                                   From           3/2/1982     To   Current


 14.485    4502 ACCESS DRIVE JONESBORO AR 72401                                                            From           10/19/1967   To   6/17/2017


 14.486    4502 S STEELE ST STE 100 TACOMA WA 98409                                                        From           8/12/1981    To   Current


 14.487    4511 NORTH MIDKIFF ROAD; SUITE C MIDLAND TX 79703                                               From           7/30/1980    To   9/1/2018


 14.488    4550 HIGHWAY 6 SUGAR LAND TX 77478                                                              From           11/19/1993   To   1/31/2017


 14.489    4560 FOREST HILL BLVD W PALM BEACH FL 33415                                                     From           8/10/2005    To   Current


 14.490    4570 N ORACLE ROAD TUCSON AZ 85705                                                              From           3/23/1982    To   Current


 14.491    4600 PARK STREET N ST PETERSBURG FL 33709-4096                                                  From           5/13/1968    To   Current


 14.492    4600 S MEDFORD DR LUFKIN TX 75901                                                               From           2/26/1980    To   Current


 14.493    4601 E MAIN ST FARMINGTON NM 87402                                                              From           8/11/1982    To   Current


 14.494    4601 GLENWOOD AVE UNIT 1 RALEIGH NC 27612                                                       From           8/3/1994     To   Current


 14.495    4604 E CACTUS ROAD PHOENIX AZ 85032                                                             From           10/24/1990   To   Current


 14.496    4605 W LINCOLN HWY MATTESON IL 60443                                                            From           1/26/1998    To   Current


 14.497    46-056 KAMEHAMEHA HWY KANEOHE HI 96744                                                          From           4/8/1982     To   Current


 14.498    4701 GLENWOOD ROAD BROOKLYN NY 11234                                                            From           1/1/1987     To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,804
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1832 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.499    4701 S BROADWAY AVE TYLER TX 75703                                                              From           2/19/1975    To   Current


 14.500    4706 ROUTE 8 ALLISON PARK PA 15101                                                              From           8/28/1996    To   9/27/2016


 14.501    4717 S FLORIDA AVE LAKELAND FL 33813                                                            From           7/13/2005    To   Current


 14.502    4717 SOUTH FLORIDA AVENUE LAKELAND FL 33813                                                     From           2/3/1994     To   2/28/2018


 14.503    4720 3RD AVENUE BRONX NY 10458                                                                  From           8/5/1981     To   6/30/2017


 14.504    4720 GOLF ROAD EAU CLAIRE WI 54701                                                              From           9/25/1996    To   Current


 14.505    4737 CONCOROAD PIKE WILMINGTON DE 19803                                                         From           9/23/1992    To   Current


 14.506    4750 HUGH HOWELL ROAD TUCKER GA 30084                                                           From           9/21/2007    To   11/30/2017


 14.507    477 N LEWIS ROAD ROYERSFORD (LIMERICK TOWNSHIP) PA 19468                                        From           5/24/1965    To   Current


 14.508    4786 FIRST AVE S SEATTLE WA 98134                                                               From           7/17/1950    To   9/2/2018


 14.509    479 GREEN ST WOODBRIDGE NJ 07095                                                                From           6/18/2009    To   12/31/2016


 14.510    4800 TEXOMA PKWY STE 800 SHERMAN TX 75090                                                       From           10/15/1986   To   9/30/2018


 14.511    4807 OUTER LOOP LOUISVILLE KY 40219                                                             From           8/2/1978     To   Current


 14.512    4812 VALLEY VIEW BLVD NE ROANOKE VA 24012                                                       From           7/17/1985    To   Current


 14.513    4897 LEWIS DR; SUITES A-K STONE MOUNTAIN GA 30083                                               From           6/1/2000     To   12/31/2017


 14.514    4900 FASHION SQUARE MALL SAGINAW MI 48604                                                       From           7/18/1972    To   Current


 14.515    4900 MIDWAY MALL ELYRIA OH 44035                                                                From           9/20/1967    To   Current


 14.516    50 HOLYOKE ST HOLYOKE MA 01040                                                                  From           7/30/1979    To   Current


 14.517    50 MALL DR W JERSEY CITY NJ 07310                                                               From           Unknown      To   9/30/2016


 14.518    50 POHAKU ST HILO HI 96720                                                                      From           7/1/1983     To   Current


 14.519    500 GATE CITY HWY BRISTOL VA 24201                                                              From           4/10/1975    To   7/22/2017


 14.520    500 GRAND CENTRAL AVE VIENNA WV 26105                                                           From           9/26/1972    To   Current


 14.521    500 N JACKSON RD B-1 PHARR TX 78577                                                             From           6/15/2017    To   Current


 14.522    5000 ALPHA ROAD FARMERS BRANCH TX 75244                                                         From           7/13/2000    To   8/31/2017


 14.523    5000 FREDERICA ST STE 35 OWENSBORO KY 42301                                                     From           2/22/1978    To   9/1/2016


 14.524    501 BELTLINE ROAD STE P; #20 COLLINSVILLE IL 62234                                              From           11/20/1996   To   12/16/2016


 14.525    501 MEDFORD CTR MEDFORD OR 97504                                                                From           8/21/1959    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,805
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1833 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.526    5053 TUTTLE CROSSING BLVD DUBLIN (COLUMBUS) OH 43016                                            From           7/16/1997    To   Current


 14.527    5110 PACIFIC AVE STOCKTON CA 95207                                                              From           5/20/1964    To   Current


 14.528    5111 ROGERS AVE FORT SMITH AR 72903                                                             From           11/13/1969   To   Current


 14.529    5178 PEARL BROOK ROAD; UNIT 8 AND 9 CLEVELAND OH 44129                                          From           10/20/2008   To   10/31/2017


 14.530    5200 KINGS PLAZA BROOKLYN NY 11234                                                              From           10/22/1997   To   9/30/2016


 14.531    5200 SALEM AVE DAYTON OH 45426                                                                  From           8/19/1966    To   Current


 14.532    5244 HICKORY HOLLOW PKWY ANTIOCH TN 37013                                                       From           8/5/1978     To   3/30/2016


 14.533    525 E LITTLE YORK ROAD HOUSTON TX 77076                                                         From           5/3/1971     To   Current


 14.534    5256 ROUTE 30 GREENSBURG PA 15601                                                               From           2/6/1963     To   Current


 14.535    528 N MALL DR ST GEORGE UT 84790                                                                From           10/23/1998   To   Current


 14.536    5300 SAN DARIO AVE LAREDO TX 78041                                                              From           7/5/1977     To   Current


 14.537    5320 YOUNGSTOWN ROAD NILES OH 44446                                                             From           9/30/1968    To   Current


 14.538    533 N NELSON ROAD COLUMBUS OH 43219                                                             From           9/21/1970    To   11/16/2016


 14.539    540 GALLERIA DR JOHNSTOWN PA 15904                                                              From           10/21/1992   To   Current


 14.540    5405 UNIVERSITY AVE SAN DIEGO CA 92105                                                          From           Unknown      To   11/30/2017


 14.541    5415 NE ANTIOCH ROAD KANSAS CITY-ANTIOCH MO 64119                                               From           11/1/1973    To   2/1/2018


 14.542    5436 WOODRUFF AVE LAKEWOOD CA 90713                                                             From           4/1/1975     To   Current


 14.543    5500 BUCKEYSTOWN PIKE FREDERICK MD 21703                                                        From           7/17/1978    To   Current


 14.544    551 556 RARITAN ROAD ROSELLE NJ 07203                                                           From           11/24/1997   To   11/23/2015


 14.545    5522 SHAFFER ROAD STE 129 DU BOIS PA 15801                                                      From           4/5/1989     To   Current


 14.546    5525 S. SOTO STREET VERNON CA 90058                                                             From           1/30/2008    To   Current


 14.547    5540 WINFIELD BLVD SAN JOSE CA 95123                                                            From           10/28/1995   To   3/31/2018


 14.548    5550 Cameron St LAFAYETTE / SCOTT LA 70583                                                      From           10/14/1977   To   11/4/2016


 14.549    5555 WHITTLESEY BLVD STE 3000 COLUMBUS GA 31909                                                 From           4/19/2003    To   4/30/2017


 14.550    5580 GOODS LANE, STE 1005 ALTOONA PA 16602-2899                                                 From           11/3/1965    To   Current


 14.551    576 JEFFERSON BLVD HENRIETTA NY 14467                                                           From           2/14/2000    To   4/14/2017


 14.552    5760 INTERSTATE BLVD W AUSTINTOWN OH 44515                                                      From           9/10/2006    To   3/8/2018



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,806
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1834 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.553    578 AVIATION ROAD QUEENSBURY / GLEN FALLS NY 12804-1844                                         From           7/18/1977    To   Current


 14.554    582 NW UNIVERSITY PORT ST LUCIE FL 34986                                                        From           8/15/2006    To   5/31/2016


 14.555    5847 S TRANSIT ROAD LOCKPORT NY 14094                                                           From           11/6/1996    To   Current


 14.556    585 FROM ROAD, PARAMUS PARK PARAMUS NJ 07652                                                    From           8/22/1974    To   1/1/2018


 14.557    5890 NW 173RD DRIVE HIALEAH FL 33015                                                            From           3/1/1995     To   Current


 14.558    5900 N PORT WASHINGTON ROAD #A1 MILWAUKEE WI 53217                                              From           1/1/1954     To   11/30/2016


 14.559    5900 OLD SEWARD HIGHWAY ANCHORAGE AK 99503                                                      From           11/21/1966   To   Current


 14.560    5901 UNIVERSITY DR NW HUNTSVILLE AL 35806                                                       From           8/22/1984    To   2/15/2017


 14.561    595 S "G" ST SN BERNARDINO CA 92410                                                             From           7/31/1972    To   Current


 14.562    5953 W PARK AVE STE 2000 HOUMA LA 70364                                                         From           10/6/1966    To   10/31/2016


 14.563    597B E ORDNANCE ROAD GLEN BURNIE MD 21060                                                       From           3/1/1990     To   9/30/2018


 14.564    60 DOANE ST BANGOR ME 04401                                                                     From           6/15/1981    To   Current


 14.565    60 INDUSTRIAL PARKWAY CHEEKTOWAGA NY 14225                                                      From           12/30/2011   To   Current


 14.566    60 SMITHFIELD BLVD PLATTSBURGH NY 12901                                                         From           7/1/1987     To   3/3/2017


 14.567    600 LINCOLN MALL DR MATTESON IL 60443                                                           From           9/16/1995    To   9/8/2016


 14.568    600 MONTGOMERY MALL NORTH WALES PA 19454                                                        From           10/13/1980   To   Current


 14.569    600 MT BERRY SQ NE ROME GA 30165                                                                From           2/9/1991     To   4/8/2016


 14.570    600 S UNIVERSITY AVE LITTLE ROCK AR 72205                                                       From           8/14/1968    To   1/31/2017


 14.571    600 STONEWOOD DOWNEY CA 90241                                                                   From           9/3/2002     To   Current


 14.572    6000 CREEK ROAD CINCINNATI OH 45242                                                             From           7/27/2001    To   4/30/2017


 14.573    6000 GLENWAY AVE CINCINNATI OH 45211                                                            From           10/20/1999   To   Current


 14.574    6000 N POINT CIR ALPHARETTA GA 30022                                                            From           10/20/1993   To   Current


 14.575    6001 W WACO DR WACO TX 76710                                                                    From           3/19/1980    To   Current


 14.576    6002 SLIDE ROAD LUBBOCK TX 79414                                                                From           2/23/1977    To   Current


 14.577    6009 MAHONING AVE YOUNGSTOWN OH 44515                                                           From           12/12/1996   To   12/11/2016


 14.578    601 ATLANTIS ROAD MELBOURNE FL 32904                                                            From           3/13/1987    To   Current


 14.579    6011 W PARK AVE HOUMA LA 70364                                                                  From           10/6/1966    To   1/30/2018



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,807
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1835 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.580    6020 WERNER ROAD SILVERDALE WA 98383                                                            From           8/7/1985     To   5/20/2016


 14.581    6136 W GRAND AVE GURNEE IL 60031                                                                From           4/3/2004     To   Current


 14.582    6153 S WESTERN AVE CHICAGO IL 60636                                                             From           9/17/1927    To   Current


 14.583    6169 US ROUTE 6 PORTAGE IN 46368                                                                From           5/12/2001    To   10/27/2015


 14.584    6200 20TH ST STE 300 VERO BEACH FL 32966                                                        From           10/30/1996   To   Current


 14.585    6200 FORT AVENUE LYNCHBURG VA 24502                                                             From           1/1/2008     To   12/31/2016


 14.586    621 RICHMOND ROAD RICHMOND HTS OH 44143                                                         From           10/13/1966   To   9/28/2018


 14.587    6211 LEESBURG PIKE FALLS CHURCH VA 22044                                                        From           11/11/1998   To   Current


 14.588    6250 S. 196TH STREET KENT WA 98032                                                              From           3/31/2008    To   Current


 14.589    630 EAST BRONSON STREET SOUTH BEND IN 46619                                                     From           11/1/2007    To   Current


 14.590    6300 ENTERPRISE PARK DR; STE A CHATTANOOGA TN 37416                                             From           2/2/1998     To   Current


 14.591    6365 MULTIPLEX DR CENTREVILLE VA 20121                                                          From           1/5/1997     To   1/2/2017


 14.592    639 GRAVOIS BLUFFS BLVD; STE B FENTON MO 63026                                                  From           6/1/2004     To   Current


 14.593    640 THOMPSON LANE NASHVILLE TN 38117-7502                                                       From           2/1/1968     To   Current


 14.594    640 W PRIEN LAKE ROAD LAKE CHARLES LA 70601                                                     From           10/7/1998    To   Current


 14.595    6400 O ST LINCOLN NE 68505                                                                      From           10/10/1971   To   Current


 14.596    6411 RIGGS ROAD HYATTSVILLE MD 20783                                                            From           10/15/1989   To   Current


 14.597    6420 WILSON DR FORT WAYNE IN 46806                                                              From           12/1/2009    To   Current


 14.598    653 CARLYLE AVE; SUITE C BELLEVILLE IL 62221                                                    From           12/20/1996   To   2/28/2017


 14.599    658 BALTIMORE PIKE BEL AIR MD 21014                                                             From           3/23/2002    To   Current


 14.600    660 W WINTON AVE HAYWARD CA 94545                                                               From           11/7/1958    To   Current


 14.601    6600 MENAUL BLVD NE STE 700 ALBUQUERQUE NM 87110                                                From           9/23/1964    To   Current


 14.602    662 W MAIN ST DOTHAN AL 36301                                                                   From           Unknown      To   Unknown


 14.603    6702 UPLAND AVE LUBBOCK TX 79407                                                                From           4/1/1979     To   3/31/2016


 14.604    6705 TRANSIT ROAD WILLIAMSVILLE NY 14221                                                        From           2/14/2000    To   9/30/2017


 14.605    680 W. WINTON AVENUE HAYWARD CA 94545                                                           From           10/30/2008   To   Current


 14.606    6810 EASTMAN AVE MIDLAND MI 48642                                                               From           10/9/1991    To   10/8/2016



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,808
             18-23537-rdd            Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                            Pg 1836 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                         Dates of occupancy



 14.607    686 BRANDON TOWN CENTER MALL BRANDON FL 33511                                                     From           2/11/1995    To   Current


 14.608    6909 E RENO AVE MIDWEST CITY OK 73110                                                             From           3/3/1978     To   Current


 14.609    6910 FAYETTEVILLE ROAD STE 400 DURHAM NC 27713                                                    From           3/2/2002     To   Current


 14.610    6929 S MEMORIAL DR TULSA OK 74133                                                                 From           7/15/1976    To   Current


 14.611    6929 WILLIAMS ROAD NIAGARA FALLS NY 14304                                                         From           8/21/1972    To   Current


 14.612    693 STILLWATER AVE BANGOR ME 04401                                                                From           10/2/1978    To   Current


 14.613    6945 US ROUTE 322 CRANBERRY PA 16319                                                              From           8/3/1981     To   Current


 14.614    7 BACKUS AVE (EX 3 RT 84) DANBURY CT 06810                                                        From           10/28/1986   To   Current


 14.615    7 BACKUS AVE, STE 309 (EX 3 RT 84) DANBURY CT 06810-7426                                          From           10/28/1986   To   Current


 14.616    70 N WESTEND BLVD QUAKERTOWN PA 18951                                                             From           12/14/1995   To   12/31/2015


 14.617    700 HAYWOOD ROAD GREENVILLE SC 29607                                                              From           7/30/1980    To   Current


 14.618    700 N THIRD AVENUE ALTOONA PA 16602-2899                                                          From           4/16/2014    To   Current


 14.619    700 QUINTARD DR OXFORD AL 36203                                                                   From           10/9/1985    To   10/6/2017


 14.620    700 S TELSHOR BLVD LAS CRUCES NM 88011                                                            From           7/30/1981    To   Current


 14.621    7001 S UNIVERSITY BLVD CENTENNIAL (LITTLETON) CO 02141                                            From           10/17/1990   To   Current


 14.622    701 5TH AVE; 28TH FL; STE 2810 SEATTLE WA 98104                                                   From           4/3/2015     To   Current


 14.623    701 N 160TH SHORELINE WA 98133                                                                    From           11/23/2001   To   7/19/2017


 14.624    701 RUSSELL AVE GAITHERSBURG MD 20877                                                             From           7/29/1978    To   Current


 14.625    701 SE WYOMING BLVD CASPER WY 82609                                                               From           10/7/1982    To   Current


 14.626    703 N BERKELEY BLVD GOLDSBORO NC 27534                                                            From           10/16/1968   To   Current


 14.627    705 BRIDGEPORT AVE SHELTON CT 06484                                                               From           11/25/1997   To   12/31/2017


 14.628    705 N MAIN ST CORONA CA 92880                                                                     From           7/13/2005    To   Current


 14.629    7095 Bethel Street BOISE ID 83704                                                                 From           8/1/2008     To   Current


 14.630    71 PINE STREET HUDSON NH 03051                                                                    From           7/16/1986    To   Current


 14.631    710 W ARROW HWY COVINA CA 91722                                                                   From           12/18/1997   To   Current


 14.632    7100 WESTOWN PARKWAY W DES MOINES IA 50266                                                        From           11/1/1999    To   9/30/2017


 14.633    7200 HARRISON AVE ROCKFORD IL 61112                                                               From           9/26/1973    To   Current



Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,809
             18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1837 of 1892 Case number 18-23537          (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.634    7201 TWO NOTCH ROAD COLUMBIA SC 29223                                                           From           8/31/1955    To   4/6/2018


 14.635    7286 E 86TH ST INDIANAPOLIS IN 46250                                                            From           3/1/1986     To   7/31/2018


 14.636    7300 BUSTLETON AVE PHILADELPHIA PA 19152                                                        From           2/14/1990    To   Current


 14.637    7310 W 87TH ST BRIDGEVIEW IL 60455                                                              From           8/4/1970     To   Current


 14.638    733 ROUTE 72 WEST MANAHAWKIN NJ 08050-2846                                                      From           11/18/1993   To   Current


 14.639    739 N. WENATCHEE AVE E WENATCHEE WA 98801                                                       From           10/17/1973   To   Current


 14.640    7401 MARKET ST BOARDMAN / YOUNGSTOWN OH 44512                                                   From           10/13/1969   To   7/31/2018


 14.641    7412 S CICERO AVE CHICAGO IL 60629                                                              From           9/3/1998     To   5/30/2018


 14.642    7424 DODGE ST OMAHA NE 68114                                                                    From           1/1/1960     To   Current


 14.643    7457 AIRWAYS SOUTHAVEN MS 38671                                                                 From           8/11/1997    To   Current


 14.644    7490 BROADVIEW ROAD PARMA OH 44134                                                              From           6/26/1996    To   6/27/2016


 14.645    7494 FEDERALSBURG ROAD BRIDGEVILLE DE 19933                                                     From           6/2/2000     To   Current


 14.646    75 W ROUTE 59, STE 100 NANUET NY 10954                                                          From           11/5/1969    To   Current


 14.647    7500 CRESTWOOD BLVD BIRMINGHAM AL 35210                                                         From           10/20/2009   To   12/13/2017


 14.648    7508 N NAVARRO ST VICTORIA TX 77904                                                             From           10/6/1980    To   Current


 14.649    7508C N NAVARRO VICTORIA TX 77904                                                               From           2/8/1986     To   2/28/2017


 14.650    754 E ARROW HWY; STE A COVINA CA 91724                                                          From           6/27/1986    To   6/30/2018


 14.651    754 S STATE ST SALT LAKE CTY UT 84111                                                           From           7/18/1947    To   9/24/2018


 14.652    757 E LEWIS & CLARK PKWY CLARKSVILLE IN 47129-2286                                              From           9/29/1966    To   Current


 14.653    757 W JOHNSON ST FOND DU LAC WI 54935                                                           From           8/12/1997    To   6/22/2017


 14.654    76 S LANDER ST SEATTLE WA 98134                                                                 From           5/5/1925     To   12/31/2015


 14.655    7600-H KINGSTON PIKE KNOXVILLE TN 37919-5604                                                    From           7/26/1973    To   Current


 14.656    7615 GOLDEN TRIANGLE DR EDEN PRAIRIE MN 55344                                                   From           4/1/2017     To   Current


 14.657    7630 PERSHING BLVD KENOSHA WI 53142                                                             From           10/14/1965   To   11/15/2017


 14.658    7655 CLAIREMONT MESA SAN DIEGO CA 92111                                                         From           6/15/2005    To   Current


 14.659    7700 E KELLOGG DR WICHITA KS 67207                                                              From           8/5/1977     To   Current


 14.660    7701 1-40 W STE 400 AMARILLO TX 79121                                                           From           10/6/1982    To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,810
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1838 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.661    771 S 30TH ST HEATH OH 43056                                                                    From           9/24/1997    To   Current


 14.662    777 E MERRITT ISLAND CSWY MERRITT IS FL 32952                                                   From           2/8/1989     To   Current


 14.663    7780 W ARROWHEAD TOWNE CTR GLENDALE AZ 85308                                                    From           3/23/2002    To   Current


 14.664    7801 SEARS BLVD PENSACOLA FL 32514                                                              From           7/1/1985     To   Current


 14.665    7885 EASTERN BLVD BALTIMORE MD 21224                                                            From           10/16/1991   To   Current


 14.666    7900 RITCHIE HWY GLEN BURNIE MD 21061                                                           From           10/31/1996   To   Current


 14.667    7900 SHELBYVILLE ROAD LOUISVILLE KY 40222                                                       From           7/18/1984    To   1/31/2018


 14.668    7902 CITRUS PARK TOWN CTR TAMPA FL 33625                                                        From           2/24/1999    To   Current


 14.669    793 IYANNOUGH ROAD RTE 132 HYANNIS MA 02601                                                     From           8/18/1970    To   Current


 14.670    8 GURNET ROAD BRUNSWICK ME 04011                                                                From           4/26/1967    To   Current


 14.671    8 W LANDIS AVE VINELAND NJ 08360                                                                From           10/4/1951    To   Current


 14.672    80 GODWIN AVE MIDLAND PARK NJ 07432                                                             From           11/9/2000    To   4/30/2018


 14.673    800 MILLCREEK MALL ERIE PA 16565                                                                From           1/1/1974     To   12/31/2016


 14.674    800 SUNRISE MALL MASSAPEQUA NY 11758                                                            From           10/28/1995   To   Current


 14.675    8001 S ORANGE BLOSSOM TRL ORLANDO FL 32809                                                      From           3/12/1986    To   Current


 14.676    801 N CONGRESS AVE BOYNTON BEACH FL 33426                                                       From           7/15/1992    To   Current


 14.677    802 HIGH STREET JOPLIN MO 64801-5003                                                            From           10/2/1996    To   Current


 14.678    8020 MALL PKWY LITHONIA GA 30038                                                                From           10/20/2001   To   Current


 14.679    8024 STAGE HILLS BLVD STE 101,102 BARTLETT TN 38133                                             From           7/6/2016     To   Current


 14.680    805 N CONGRESS AVE BOYNTON BEACH FL 33426                                                       From           7/15/1992    To   Current


 14.681    807 S EUCLID TUCSON AZ 85719                                                                    From           10/28/1996   To   Current


 14.682    808 ROUTE 46 PARSIPPANY NJ 07054                                                                From           3/16/1997    To   Current


 14.683    810 PAUL ROAD ROCHESTER / CHILI NY 14624                                                        From           6/10/1976    To   5/31/2018


 14.684    8150 LA PALMA AVE BUENA PARK CA 90620                                                           From           11/5/1959    To   Current


 14.685    816 WALNUT SQ BLVD; SUITE A DALTON GA 30721-4799                                                From           7/23/1980    To   3/31/2018


 14.686    817 E BALTIMORE PIKE KENNET SQ PA 19348                                                         From           2/19/1999    To   9/30/2017


 14.687    819 E SIX FORKS ROAD RALEIGH NC 27609                                                           From           1/1/1987     To   Current



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,811
             18-23537-rdd          Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1839 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.688    820 EAST RECTOR; SUITE 120 SAN ANTONIO TX 78216-5907                                            From           8/14/2008    To   10/14/2015


 14.689    8200 BEL AIR ROAD BALTIMORE MD 21236                                                            From           11/6/2009    To   Current


 14.690    8200 SUDLEY ROAD MANASSAS VA 20109                                                              From           3/23/2002    To   Current


 14.691    827 LANCASTER DR NE SALEM OR 97301                                                              From           11/14/1990   To   Current


 14.692    8301 FLYING CLOUD DR EDEN PRAIRIE MN 55344                                                      From           8/14/1975    To   12/23/2016


 14.693    832 LEILANI STREET HILO HI 96720                                                                From           5/1/1985     To   Current


 14.694    832 S RAND ROAD LAKE ZURICH IL 60047                                                            From           10/8/1995    To   10/31/2015


 14.695    835 ROUTE 1 SOUTH ISELIN NJ 08830                                                               From           10/24/2000   To   12/31/2015


 14.696    8407 FALLBROOK AVE    WEST HILLS CA 91304                                                       From           1/6/2014     To   Current


 14.697    8440 S HARDY DR TEMPE AZ 85284                                                                  From           9/24/1998    To   Current


 14.698    845 CLAYCRAFT ROAD, SUITE D GAHANNA OH 43230                                                    From           2/1/2018     To   Current


 14.699    8459 E WASHINGTON ST CHAGRIN FALLS OH 44023                                                     From           9/9/1996     To   9/28/2016


 14.700    8551 WURZBACH ROAD SAN ANTONIO TX 78240                                                         From           Unknown      To   Unknown


 14.701    8585 S YOSEMITE ST LONE TREE CO 80124                                                           From           2/1/1998     To   2/14/2018


 14.702    88 WYOMING VALLEY MALL RR115 WILKES BARRE PA 18711                                              From           8/2/1971     To   8/1/2018


 14.703    880 N MILITARY HWY STE 1086 NORFOLK VA 23502                                                    From           7/21/1999    To   Current


 14.704    8827 WOODYARD ROAD CLINTON MD 20735                                                             From           7/31/1980    To   10/27/2017


 14.705    90 ELM ST; ENFIELD SQ ENFIELD CT 06082                                                          From           4/26/1997    To   Current


 14.706    9600 SAN JOSE BLVD JACKSONVILLE FL 32217                                                        From           5/31/1979    To   Current


 14.707    900 BRIARWOOD CIR ANN ARBOR MI 48108                                                            From           1/1/1973     To   Current


 14.708    900 ISLAND DRIVE; SUITE 150 & 170 REDWOOD CITY CA 95065-5176                                    From           6/4/2010     To   4/30/2018


 14.709    9000 NIEMAN ROAD OVERLAND PARK KS 66214                                                         From           11/10/1980   To   Current


 14.710    9000 NORTHGATE MALL SAN RAFAEL CA 94903                                                         From           11/14/1972   To   4/30/2018


 14.711    901 E. DIMOND ANCHORAGE AK 99515                                                                From           Unknown      To   Unknown


 14.712    901 N FEDERAL HWY FT LAUDERDALE FL 33304                                                        From           8/17/1955    To   Current


 14.713    901 US HIGHWAY 27 N STE 130 SEBRING FL 33870                                                    From           7/21/1999    To   Current


 14.714    9020 QUEENS BLVD ELMHURST NY 11373                                                              From           5/20/1999    To   2/29/2016



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,812
             18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                          Pg 1840 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                       Dates of occupancy



 14.715    921 EASTCHESTER DR HIGH POINT NC 27262                                                          From           1/2/1990     To   3/31/2017


 14.716    93 W CAMPBELL ROAD ROTTERDAM NY 12306                                                           From           9/1/1988     To   6/14/2017


 14.717    930 E 104TH AVE NORTHGLENN CO 80233                                                             From           11/15/1980   To   3/31/2017


 14.718    9301 TAMPA AVE NORTHRIDGE CA 91324                                                              From           9/30/1999    To   Current


 14.719    935 SWEETWATER ROAD SPRING VALLEY CA 91977                                                      From           11/1/1973    To   Current


 14.720    94 - 825 LUMININA STREET WAIPAHU HI 96797                                                       From           6/28/1993    To   6/30/2018


 14.721    950 ELM RIDGE CTR DR GREECE NY 14626                                                            From           2/14/2000    To   4/22/2017


 14.722    9501 ARLINGTON EXPY JACKSONVILLE FL 32225                                                       From           6/28/1981    To   Current


 14.723    9505 COLERAIN AVE CINCINNATI OH 45251                                                           From           7/26/1972    To   Current


 14.724    952 E BASELINE ROAD; STE 111 MESA AZ 85204                                                      From           12/1/1989    To   Current


 14.725    9520 MALL ROAD WESTOVER WV 26501                                                                From           9/13/1990    To   Current


 14.726    955 LANCASTER DR NE SALEM OR 97301                                                              From           6/28/2002    To   Current


 14.727    9565 W ATLANTIC BLVD; CORAL SQ MALL CORAL SPRINGS FL 33071                                      From           11/15/1989   To   Current


 14.728    9605 QUEENS BLVD REGO PARK NY 11374                                                             From           3/13/1996    To   Current


 14.729    975 BLOOMFIELD AVE STE 2 WEST CALDWELL NJ 07006                                                 From           10/3/1997    To   10/31/2017


 14.730    9800 SW WASHINGTON SQUARE ROAD PORTLAND OR 97223                                                From           11/14/1973   To   Current


 14.731    9801-A SOUTHERN PINE BLVD CHARLOTTE NC 28273                                                    From           4/1/2017     To   Current


 14.732    98-180 KAMEHAMEHA HIGHWAY AIEA HI 96701                                                         From           10/3/1974    To   Current


 14.733    987 E ASH ST STE 170 PIQUA OH 45356                                                             From           10/20/1999   To   Current


 14.734    990 DETROIT AVE CONCORD CA 94518                                                                From           2/1/1967     To   Current


 14.735    ALBANY MALL ALBANY GA 31707                                                                     From           6/25/1937    To   Current


 14.736    ANTELOPE VLY MALL PALMDALE CA 93551                                                             From           9/24/1990    To   Current


 14.737    ATLANTIC BUSINESS CENTER POMPANO BEACH FL 33064                                                 From           1/16/2002    To   Current


 14.738    BANFIELD ROAD & I-70 ST CLAIRSVILE OH 43950                                                     From           8/7/1978     To   Current


 14.739    BROOKFIELD SQ S/C BROOKFIELD WI 53005                                                           From           11/25/1967   To   1/27/2017


 14.740    BUCKLAND HILLS MALL MANCHESTER CT 06040                                                         From           3/14/1990    To   Current


 14.741    CARRETERA 176 K 0.3 SAN JUAN PR 00926                                                           From           Unknown      To   Unknown



Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,813
             18-23537-rdd              Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                               Pg 1841 of 1892 Case number 18-23537          (if known)
              Name



             Address                                                                                           Dates of occupancy



 14.742    COLONIAL PARK MALL HARRISBURG PA 17109                                                              From           3/3/1960     To   Current


 14.743    COUNTRY CLUB ROAD & WESTERN BLVD JACKSONVILLE NC 28546                                              From           8/19/1981    To   Current


 14.744    CROSS CREEK MALL FAYETTEVILLE NC 28303                                                              From           8/2/1978     To   Current


 14.745    DELANO INDUSTRIAL PK DELANO CA 93215                                                                From           1/18/1993    To   Current


 14.746    EASTERN HILLS MALL WILLIAMSVILLE NY 14221                                                           From           3/15/1971    To   Current


 14.747    EASTFIELD MALL SPRINGFIELD MA 01129                                                                 From           3/16/1966    To   Current


 14.748    EASTGATE MALL CINCINNATI OH 45245                                                                   From           8/2/1978     To   Current


 14.749    EASTLAND MALL COLUMBUS OH 43232                                                                     From           2/15/1968    To   Current


 14.750    FIESTA MALL MESA AZ 85202                                                                           From           1/4/1977     To   10/4/2018


 14.751    GREELEY MALL GREELEY CO 80631                                                                       From           5/11/1980    To   Current


 14.752    GULF VIEW SQ PORT RICHEY FL 34668                                                                   From           8/28/1982    To   Current


 14.753    HICKORY RIDGE MALL MEMPHIS TN 38115                                                                 From           8/16/1981    To   Current


 14.754    HWYS 114 & 128 PEABODY MA 01960                                                                     From           2/21/1977    To   Current


 14.755    JAMESTOWN MALL FLORISSANT MO 63034                                                                  From           4/22/2009    To   12/14/2016


 14.756    KMART 9413 / CROSS MERCH WEST ORANGE NJ 07052                                                       From           4/23/1981    To   Current


 14.757    LA CUMBRE PLZ SANTA BARBARA CA 93105                                                                From           9/6/1967     To   Current


 14.758    LAFAYETTE SQ INDIANAPOLIS IN 46254                                                                  From           4/22/2009    To   Current


 14.759    LAWRENCE AVE & NORTH WOLCOTT AVE CHICAGO IL 60614                                                   From           1/26/2014    To   Current


 14.760    LONGVIEW TEXAS MALL LONGVIEW TX 75605                                                               From           4/26/1979    To   Current


 14.761    MAINE MALL S/C S PORTLAND ME 04106                                                                  From           10/11/1971   To   Current


 14.762    METRO CTR PHOENIX AZ 85051                                                                          From           2/1/1973     To   Current


 14.763    MILLER HILL MALL DULUTH MN 55811                                                                    From           9/16/1987    To   Current


 14.764    Morton Arboretum, 4100 Illinois Route 53 Lisle IL 60532-1293                                        From           1/1/1974     To   Current


 14.765    N 96 W 18650 COUNTY LINE ROAD GERMANTOWN WI 53022                                                   From           9/25/1996    To   6/30/2016


 14.766    NEW WARFORD ROAD MEMPHIS TN 38108                                                                   From           11/1/1988    To   Current


 14.767    PARAMUS PARK PARAMUS NJ 07652                                                                       From           8/22/1974    To   Current




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,814
             18-23537-rdd           Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                            Pg 1842 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                         Dates of occupancy

 14.768    POMPANO FASHION SQ / 2251 N FEDERAL HWY POMPANO BEACH FL                                          From           1/14/1970    To   Current
           33062-1009

 14.769    RICHARDSON SQUARE RICHARDSON TX 75081                                                             From           3/6/1974     To   10/25/2017


 14.770    RR 13 DOVER DE 19901                                                                              From           8/2/1982     To   Current


 14.771    RR 8 LANESBORO MA 01237                                                                           From           11/1/1988    To   Current


 14.772    RT 3 AND SMITH LANE KINGSTON MA 02364                                                             From           10/4/1989    To   10/31/2015


 14.773    RT 38 AND LENOLA ROAD MOORESTOWN NJ 08057                                                         From           10/6/1971    To   Current


 14.774    RT 394 & HUNT BLVD LAKEWOOD NY 14750                                                              From           10/12/1970   To   Current


 14.775    RT 52 BLUEFIELD WV 24701                                                                          From           10/13/1980   To   10/31/2015


 14.776    RT 6 & INTERSTATE 81 SCRANTON PA 18508                                                            From           2/13/1968    To   7/31/2016


 14.777    RT 66 AND 35 OCEAN NJ 07712                                                                       From           9/19/1977    To   Current


 14.778    RTE 87(NY ST) & CROSS CT PKWY YONKERS NY 10704                                                    From           10/28/1995   To   Current


 14.779    S3701 MCKINLEY PKWY BUFFALO / BLASDELL NY 14219                                                   From           9/27/1985    To   Current


 14.780    SEARS CLEARVIEW METAIRIE LA 70006                                                                 From           8/7/1969     To   Current


 14.781    SEARS GRAND PITTSBURGH MILLS TARENTUM PA 15084                                                    From           10/31/2005   To   11/30/2015


 14.782    SOUTH SHORE MALL ABERDEEN WA 98520                                                                From           7/30/1981    To   Current


 14.783    SOUTHERN HILLS MALL SIOUX CITY IA 51106                                                           From           3/4/1980     To   Current


 14.784    SOUTHGLENN MALL CENTENNIAL/LITTLETON CO 80122                                                     From           8/2/1974     To   8/21/2017


 14.785    SUMMIT PL WATERFORD MI 48328                                                                      From           8/23/1972    To   10/5/2017


 14.786    THE GREAT INDOORS DEERFIELD IL 60015                                                              From           8/28/2005    To   12/21/2017


 14.787    TOWNE CENTER MALL CHARLESTON WV 25301                                                             From           8/8/1983     To   8/24/2018


 14.788    TRI-COUNTY S/C SPRINGDALE OH 45246                                                                From           5/5/1967     To   Current


 14.789    VALLEY VIEW MALL LA CROSSE WI 54601                                                               From           7/23/1980    To   Current


 14.790    WHITEHALL MALL WHITEHALL PA 18052                                                                 From           9/10/1966    To   Current


 14.791    SEARS AUTO CENTER FAIRVIEW HTS IL 62008-2107                                                      From           1/21/1999    To   Current


 14.792    SEARS AUTO CENTER CINCINNATI OH 45245                                                             From           5/3/2000     To   3/30/2016


 14.793    SEARS AUTO CENTER PHILADELPHIA PA 19124                                                           From           3/1/1990     To   11/4/2016


 14.794    SOUTHLAND MALL MEMPHIS TN 38116                                                                   From           8/16/1966    To   Current



Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,815
             18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1843 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                        Dates of occupancy



 14.795    Unknown HUNTSVILLE AL 35806                                                                      From           Unknown      To   Unknown


 14.796    WESTLAND MALL COLUMBUS OH 43228                                                                  From           2/13/1969    To   Current


 14.797    510 LEWIS ROAD 8118 SANTA ROSA CA 95404                                                          From           11/11/2005   To   Current


 14.798    10425 RIDGEWOOD DR; STE A 8776 OLIVE BRANCH MS 38654                                             From           Unknown      To   Unknown


 14.799    10819 AIRPORT ROAD 68169 EVERETT WA 98204                                                        From           Unknown      To   Unknown


 14.800    1155 WASHINGTON PIKE 5093 BRIDGEVILLE PA 15017                                                   From           7/17/1996    To   Current


 14.801    120 SPAGNOLI ROAD 8307 MELVILLE NY 11747                                                         From           Unknown      To   Unknown


 14.802    12151-12161 WORMER ROAD 25003 REDFORD MI 48239                                                   From           Unknown      To   Unknown


 14.803    1236 CHEWS LANDING ROAD 5203 LAUREL SPGS NJ 08021                                                From           5/22/1996    To   Current


 14.804    13400 WHITTIER BLVD 5668 WHITTIER CA 90605                                                       From           Unknown      To   Unknown


 14.805    135 RTE 22 EAST 65453 SPRINGFIELD NJ 07081                                                       From           1/3/2002     To   8/31/2016


 14.806    13591 EUREKA ROAD 65161 SOUTHGATE MI 48195                                                       From           12/20/1996   To   Current


 14.807    1400 TOWNLINE ROAD 64410 MUNDELEIN IL 60060                                                      From           Unknown      To   Unknown


 14.808    1425 DONELSON PIKE 24611 NASHVILLE TN 37217                                                      From           7/24/2007    To   Current


 14.809    1701 ADAMS ST 69450 MANKATO MN 56001                                                             From           1/12/2006    To   Current


 14.810    17620 Halsted ROAD 1336 Homewood IL 60430                                                        From           2/3/1994     To   Current


 14.811    1931 N RAINBOW BLVD 67886 LAS VEGAS NV 89109                                                     From           3/15/2002    To   2/28/2018


 14.812    1949 WAUKEGAN ROAD 8002 BANNOCKBURN IL 60015                                                     From           6/1/1985     To   Current


 14.813    2000 OLD ARCH ROAD 8074 NORRISTOWN PA 19401                                                      From           Unknown      To   Unknown


 14.814    20301 CORISCO ST 8338 CHATSWORTH CA 91311                                                        From           11/1/1967    To   Current


 14.815    2090 ETIWANDA AVE 8928 ONTARIO CA 91761                                                          From           4/15/1996    To   Current


 14.816    2095 14TH AVE SE 2419 ALBANY OR 97322                                                            From           Unknown      To   Unknown


 14.817    25 KEYSTONE BLVD 8873 POTTSVILLE PA 17901                                                        From           Unknown      To   Unknown


 14.818    25025 GRAND RIVER 69792 REDFORD MI 48239                                                         From           Unknown      To   Unknown


 14.819    27 BELLEVUE PARK PLAZA 68172 BELLEVILLE IL 62226                                                 From           1/12/2006    To   Current


 14.820    2700 LOROAD BALTIMORE DR; STE 140 24504 BALTIMORE MD 21244                                       From           7/25/2000    To   Current


 14.821    27667 23 MILE ROAD 5971 CHESTERFIELD MI 48051                                                    From           8/18/1996    To   Current



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,816
             18-23537-rdd           Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                           Pg 1844 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                        Dates of occupancy



 14.822    2775 W MILLER ROAD; BLDG F & G 447 GARLAND TX 75041                                              From           11/1/1988    To   Current


 14.823    2950 E TEXAS ST 2677 BOSSIER CITY LA 71111                                                       From           Unknown      To   Unknown


 14.824    300 S VALLEY MILLS DR 67367 WACO TX 76710                                                        From           1/1/1987     To   Current


 14.825    3105 ERIE BLVD E 67961 DE WITT NY 13214                                                          From           2/14/2000    To   12/31/2017


 14.826    3212 E SLAUSON AVE 8904 VERNON CA 90058                                                          From           Unknown      To   Unknown


 14.827    333 NORTH DR 7494 N PLAINFIELD NJ 07060                                                          From           Unknown      To   Unknown


 14.828    3333 BEVERLY ROAD E5-372A 8710 HOFFMAN EST IL 60179                                              From           Unknown      To   Unknown


 14.829    3501 LATHROP; UNIT 'A' 7609 FAIRBANKS AK 99701                                                   From           Unknown      To   Unknown


 14.830    3575 MAPLE AVE 2550 ZANESVILLE OH 43701                                                          From           Unknown      To   Unknown


 14.831    38 WELLER DR 68062 TIPP CITY OH 45371                                                            From           Unknown      To   Unknown


 14.832    39 LARKIN ST 67484 STAMFORD CT 06907                                                             From           Unknown      To   Unknown


 14.833    40400 GRAND RIVER; STE I & J 7681 NOVI MI 48375                                                  From           Unknown      To   Unknown


 14.834    406 E WISHKA 7599 ABERDEEN WA 98520                                                              From           Unknown      To   Unknown


 14.835    4121 VALLEY BLVD 8738 LOS ANGELES CA 90032                                                       From           Unknown      To   Unknown


 14.836    4177 VARSITY DR 7520 ANN ARBOR MI 48108                                                          From           Unknown      To   Unknown


 14.837    42053 FOROAD ROAD 5310 CANTON MI 48187                                                           From           8/18/1996    To   Current


 14.838    4402 HAINES ROAD 7502 DULUTH MN 55811                                                            From           Unknown      To   Unknown


 14.839    4481 KINGSLAND AVE; COLUMBUS E #243 67638 COLUMBUS OH 43232                                      From           Unknown      To   Unknown


 14.840    4505 AMBASSADOR CAFFREY PKWY; STE 5 1706 LAFAYETTE LA 70508                                      From           Unknown      To   Unknown


 14.841    455 SAN ANTONIO ROAD 1238 MOUNTAIN VIEW CA 94040                                                 From           4/4/1957     To   Current


 14.842    460 GLOVER ST SE 8275 MARIETTA GA 30060                                                          From           Unknown      To   Unknown


 14.843    4849 GREENVILLE AVE; STE 1000 9767 DALLAS TX 75206                                               From           Unknown      To   Unknown


 14.844    4925 CAL SAG ROAD 4612 CRESTWOOD IL 60445                                                        From           10/15/1993   To   Current


 14.845    495 PROSPECT AVE 5594 WEST ORANGE NJ 07052                                                       From           7/16/1999    To   Current


 14.846    5001 PACIFIC AVE 8159 LACEY WA 98503                                                             From           Unknown      To   Unknown


 14.847    504 CUMBERLAND ST 6155 FAYETTEVILLE NC 28301                                                     From           Unknown      To   Unknown


 14.848    5213 DIXIE HWY 7668 LOUISVILLE KY 40216                                                          From           Unknown      To   Unknown



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,817
             18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                             Pg 1845 of 1892 Case number 18-23537           (if known)
              Name



             Address                                                                                          Dates of occupancy



 14.849    5735 W BELL ROAD 64467 GLENDALE AZ 85308                                                           From           10/16/2001   To   Current


 14.850    600 30TH AVE N 67252 ST CLOUD MN 56303                                                             From           1/1/1987     To   Current


 14.851    6150 W Touhy Ave 1021 Niles IL                                                                     From           11/16/1995   To   Current


 14.852    6191 Van Buren Blvd 244 Riverside CA                                                               From           Unknown      To   Unknown


 14.853    6450 VIA DEL ORO 554340 SAN JOSE CA 95119                                                          From           6/3/1998     To   Current


 14.854    7095 BETHEL ST 8139 BOISE ID 83704                                                                 From           Unknown      To   Unknown


 14.855    7095 BETHER ST 68139 BOISE ID 83704                                                                From           1/12/2006    To   Current


 14.856    7170 W LANE STE #10 8189 STOCKTON CA 95210                                                         From           Unknown      To   Unknown


 14.857    7255 S KYRENE ROAD 5862 TEMPE AZ 85283                                                             From           Unknown      To   Unknown


 14.858    8386 SUDLEY ROAD 62044 MANASSAS VA 20109                                                           From           6/17/2002    To   Current


 14.859    8400 W CHEYENNE AVE 65129 LAS VEGAS NV 89129                                                       From           1/16/2002    To   Current


 14.860    843 HAMILTON AVE 67063 WATERBURY CT 06706                                                          From           Unknown      To   Unknown


 14.861    8761 ELY ROAD; UNIT A 24019 PENSACOLA FL 32514                                                     From           Unknown      To   Unknown


 14.862    9000 U S HWY 1 64405 PORT ST LUCIE FL 34952                                                        From           10/16/2001   To   Current


 14.863    945 AIRPORT ROAD 7194 LAKEWOOD NJ 08701                                                            From           Unknown      To   Unknown


 14.864    989 CORPORATE BLVD; SUITE 200 7084 LINTHICUM HEIGHTS MD 21090                                      From           8/1/2018     To   Current


 14.865    CITADEL MALL 2855 CHARLESTON SC 29407                                                              From           Unknown      To   Unknown


 14.866    Comm'L Ctr & Roosevelt Hw 9842 Trincity TR                                                         From           Unknown      To   Unknown


 14.867    HOLIDAY VILLAGE MALL 2808 GREAT FALLS MT 59405                                                     From           Unknown      To   Unknown


 14.868    INDUSTRIAL PARK #2 ROAD #4 8744 ALLENTOWN PA 18102                                                 From           Unknown      To   Unknown


 14.869    LEWIS COUNTY MALL 2089 CHEHALIS WA 98532                                                           From           10/17/1974   To   Current


 14.870    LINCOLN ROAD & VANGUAROAD DR 67983 READING PA 19606                                                From           Unknown      To   Unknown


 14.871    P O Box 3127 8482 Tallahassee FL 32315                                                             From           Unknown      To   Unknown


 14.872    Rte #47 & Cooper St 9405 Deptford NJ                                                               From           Unknown      To   Unknown


 14.873    San Fernando & Trabuka 9843 San Fernando TR                                                        From           Unknown      To   Unknown


 14.874    Seq I-35 & 119Th St 2422 Olathe KS                                                                 From           Unknown      To   Unknown


 14.875    SLIVER LAKE MALL 2349 COEUR D ALENE ID 83815                                                       From           Unknown      To   Unknown



Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1,818
                    18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                 SEARS, ROEBUCK AND CO.                                Pg 1846 of 1892 Case number 18-23537                   (if known)
                       Name



                  Address                                                                                                        Dates of occupancy



      Part 8:
                         Health Care Bankruptcies


15.     Health Care bankruptcies
        Is the debtor primarily engaged in offering services and facilities for:
        - diagnosing or treating injury, deformity, or disease, or
        - providing any surgical, psychiatric, drug treatment, or obstetric care?

          X
          q     No. Go to Part 9.


          q     Yes. Fill in the information below.

                                                                            Nature of the business operation, including type of                       If debtor provides meals
                Facility name and address
                                                                            services the debtor provides                                              and housing, number of
                                                                                                                                                      patients in debtor's care


15.0.00

                Facility Name


                                                                              Location where patient records are maintained (if different             How are records kept?
                                                                              from facility address). If electronic, identify any service provider.
                Street
                                                                                                                                                      Check all that apply

                                                                                                                                                       q   Electronically
                City                             State     ZIP Code                                                                                        Paper
                                                                                                                                                       q

      Part 9:            Personally Identifiable Information



16.     Does the debtor collect and retain personally identifiable information of customers?


       q        No.

       X
       q        Yes. State the nature of the information collected and retained.                      First Name, Last Name, Email Address, Home Address, Date of Birth,
                                                                                                      Gender, Contact Number, Credit Card Number, Social Security
                                                                                                      Number, Passport Number, Driver's License Number, Sears.com
                                                                                                      Login Name, Email Address, SYW Number

                Does the debtor have a privacy policy about that information?


                q        No.

                X
                q        Yes.



17.      Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
         profit sharing plan made available by the debtor as an employee benefit?


          q     No. Go to Part 10.

                Yes. Does the debtor serve as plan administrator?


                q        No. Go to Part 10.

                X
                q        Yes. Fill in below:

                         Name of plan                                                                                    Employer Identification Number of the Plan




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 1,819
             18-23537-rdd                Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                                Pg 1847 of 1892 Case number 18-23537                (if known)
              Name




                    Name of plan                                                                            Employer Identification Number of the Plan

                    Sears Group Retiree Life Insurance Replacement Plan                                          EIN:   XX-XXXXXXX

                    Has the plan been terminated?

                     X
                     q   No


                     q   Yes




  Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1,820
              18-23537-rdd                Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                              Pg 1848 of 1892 Case number 18-23537                  (if known)
                  Name




18. Closed financial accounts

     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed,
     sold, moved, or transferred?

     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.

     q     None


                                                                                                                                Date account was             Last balance before
             Financial institution name and address                     Last 4 digits of               Type of account
                                                                                                                                closed, sold, moved,         closing or transfer
                                                                        account number
                                                                                                                                or transferred


 18.1.     FIFTH THIRD BANK                                           XXXX- 5        1     6     6                              3/30/2018                $                     0.00
                                                                                                       q     Checking
           Name
                                                                                                       q     Savings
          580 WALNUT STREET
                                                                                                       q     Money Market
          Street
                                                                                                       q     Brokerage
           CINCINNATI                        OH          45202
                                                                                                       X
                                                                                                       q   Other Disbursements
           City                             State        ZIP code



 18.2.     CITIBANK                                                   XXXX- 2        6     8     3                              2/5/2018                 $                     0.00
                                                                                                       q     Checking
           Name
                                                                                                       q     Savings
          ONE PENN’S WAY OPS 2 FLOOR 2
                                                                                                       q     Money Market
          Street
                                                                                                       q     Brokerage
           NEW CASTLE                        DE          19720
                                                                                                       X
                                                                                                       q   Other Disbursements
           City                             State        ZIP code



 18.3.     FIFTH THIRD BANK                                           XXXX- 7        0     8     2                              3/30/2018                $                     0.00
                                                                                                       q     Checking
           Name
                                                                                                       q     Savings
          580 WALNUT STREET
                                                                                                       q     Money Market
          Street
                                                                                                       q     Brokerage
           CINCINNATI                        OH          45202
                                                                                                       X
                                                                                                       q   Other Disbursements
           City                             State        ZIP code



 18.4.     FIFTH THIRD BANK                                           XXXX- 4        2     9     9                              3/30/2018                $                     0.00
                                                                                                       q     Checking
           Name
                                                                                                       q     Savings
          580 WALNUT STREET
                                                                                                       q     Money Market
          Street
                                                                                                       q     Brokerage
           CINCINNATI                        OH          45202
                                                                                                       X
                                                                                                       q   Other Concentration
           City                             State        ZIP code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                      page 1,821
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1849 of 1892 Case number 18-23537               (if known)
                  Name




 18.5.     FIFTH THIRD BANK                                    XXXX- 7       0    0     0                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



 18.6.     US BANK                                             XXXX- 8       4    0     2                              6/26/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          AC NAME: GREENSBORO LEASE MGMT US BANK TRUST CT PO BOX 83229
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CHICAGO                     IL       60691-0229
                                                                                              X
                                                                                              q   Other Concentration
           City                        State       ZIP code



 18.7.     M&T BANK                                            XXXX- 2       2    2     6                              1/11/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          25 SOUTH CHARLES STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           BALTIMORE                   MD          21201
                                                                                              X
                                                                                              q   Other LockBox
           City                        State       ZIP code



 18.8.     FIFTH THIRD BANK                                    XXXX- 3       9    9     8                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Disbursements
           City                        State       ZIP code



 18.9.     FIFTH THIRD BANK                                    XXXX- 2       7    9     9                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



18.10.     FIFTH THIRD BANK                                    XXXX- 1       3    6     0                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1,822
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1850 of 1892 Case number 18-23537               (if known)
                  Name




18.11.     FIFTH THIRD BANK                                    XXXX- 9       0    7     6                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



18.12.     FIFTH THIRD BANK                                    XXXX- 0       8    1     5                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



18.13.     HSBC BANK                                           XXXX-    -    0    0     1                              6/13/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          95 WASHINGTON STREET 4 SOUTH
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           BUFFALO                     NY          14203
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



18.14.     FIFTH THIRD BANK                                    XXXX- 2       3    3     8                              3/30/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          580 WALNUT STREET
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           CINCINNATI                  OH          45202
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code



18.15.     BANK OF AMERICA                                     XXXX- 3       1    1     0                              6/18/2018   $            0.00
                                                                                              q     Checking
           Name
                                                                                              q     Savings
          2417 REGENCY BLVD SUITE 6
                                                                                              q     Money Market
          Street
                                                                                              q     Brokerage
           AUGUSTA                     GA          30904
                                                                                              X
                                                                                              q   Other Depository
           City                        State       ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1,823
                     18-23537-rdd                Doc 21             Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                  SEARS, ROEBUCK AND CO.                                  Pg 1851 of 1892 Case number 18-23537              (if known)
                        Name




19.      Safe deposit boxes
         List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
         case.


          X
          q      None

                                                                                                                                                                         Does debtor
                 Financial institution name and address                          Names of anyone with access to it             Description of the contents
                                                                                                                                                                         still have it?


      19.0.
                                                                                                                                                                          q      No
                 Name
                                                                                                                                                                          q      Yes


                 Street

                                                                                 Address

                 City                              State            ZIP code




20.      Off-premises storage
         List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of the building
         which the debtor does business.


          q          None

                                                                                                                                                                         Does debtor
                 Facility name and address                                       Names of anyone with access to it             Description of the contents
                                                                                                                                                                         still have it?


      20.1.      IRON MOUNTAIN STORAGE
                                                                                                                                 Storage Files (Rentention                q      No
                 Name                                                                                                            Documents)
                                                                                                                                                                          X
                                                                                                                                                                          q      Yes
                 VARIOUS LOCATIONS

                 Street

                                                                                 Address

                 City                                     State     ZIP code




      Part 11:            Details About Environmental Information


21.      Property held for another
         List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored, or held in trust. Do
         not list leased or rented property.


           q         None



              Owner's name and address                                          Location of the property                   Description of the property               Value



              ABRIM ENTERPRISES INC                                                                                                                                  $         UNKNOWN
              Name                                                                         Various locations                           Home Electronics
              3940 59TH STREET

              Street

              WOODSIDE                            NY                  11377

              City                                State              ZIP code




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                       page 1,824
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1852 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         AJC II LLC                                                                                                                        $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         22 W 48TH STREET SUITE 300

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ALLURE GEMS LLC                                                                                                                   $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         1212 AVE OF AMERICAS RM 1600

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ANERI JEWELS SUMIT DIAMOND                                                                                                        $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         592 FIFTH AVE 4TH FLOOR

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         BALTIC LATVIAN UNIVERSAL ELECT                                                                                                    $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         5706 CORSA AVENUE SUITE 102

         Street

         WESTLAKE VILLAGE            CA               91362

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         BEAUTY GEM                                                                                                                        $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         1200AVE OF THE AMERICA 4TH FLR

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,825
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1853 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         BRACKETRON INC                                                                                                                    $         UNKNOWN
         Name                                                                Various locations                            AUDIO/VISUAL
         5624 LINCOLN DR

         Street

         EDINA                       MN               55436

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         C & C JEWELRY MFG INC                                                                                                             $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         323 W 8TH STREET 4TH FLOOR

         Street

         LOS ANGELES                 CA               90014

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         CHAPAL ZENRAY INC                                                                                                                 $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         4355 SPRING VALLEY ROAD

         Street

         DALLAS                      TX               75244

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         COLORON JEWELRY INC                                                                                                               $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         7242 VALJEAN AVE

         Street

         VAN NUYS                    CA               91406

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         COMBINE INTERNATIONAL                                                                                                             $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         354 INDUSCO COURT

         Street

         TROY                        MI               48083

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,826
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1854 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         D LINK SYSTEMS INC                                                                                                                $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         17595 MOUNT HERRMANN ST

         Street

         FOUNTAIN VALLEY             CA               92708

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ECHO BRIDGE ACQUISITION                                                                                                           $         UNKNOWN
         Name                                                                Various locations                    SHC Home Entertainment
         24232 NETWORK PLACE

         Street

         CHICAGO                     IL               60673

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         EMERGE TECHNOLOGIES INC                                                                                                           $         UNKNOWN
         Name                                                                Various locations                            AUDIO/VISUAL
         1431 GREENWAY DR STE 800

         Street

         IRVING                      TX               75038

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ENVISIONS LLC                                                                                                                     $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         529 FIFTH AVE 19TH FLR

         Street

         NEW YORK                    NY               10017

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ESI CASES AND ACCESSORIES INC                                                                                                     $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         44 EAST 32ND STREET 6TH FLOOR

         Street

         NEW YORK                    NY               10016

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,827
                18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1855 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                 Location of the property                    Description of the property   Value



         GENERAL IMAGING COMPANY GIC                                                                                                        $         UNKNOWN
         Name                                                                 Various locations                            HOME OFFICE
         1411 W 190TH ST STE 550

         Street

         GARDENA                      CA               90248

         City                         State           ZIP code



         Owner's name and address                                 Location of the property                    Description of the property   Value



         GOLD LLC                                                                                                                           $         UNKNOWN
         Name                                                                 Various locations                                  Jewelry
         3575 WEST CAHUENGA BLVD STE 68

         Street

         LOS ANGELES                  CA               90068

         City                         State           ZIP code



         Owner's name and address                                 Location of the property                    Description of the property   Value



         H&M NEW CENTURY GROUP                                                                                                              $         UNKNOWN
         Name                                                                 Various locations                      SHC Home Electronics
         1885 S VINEYARD AVE STE 1

         Street

         ONTARIO                      CA               91761

         City                         State           ZIP code



         Owner's name and address                                 Location of the property                    Description of the property   Value



         HELEN ANDREWS INC                                                                                                                  $         UNKNOWN
         Name                                                                 Various locations                           FINE JEWELRY
         48W 37TH STREET 15TH FLOOR

         Street

         NEW YORK                     NY               10018

         City                         State           ZIP code



         Owner's name and address                                 Location of the property                    Description of the property   Value



         HILCO WHOLESALE SOLUTIONS LLC                                                                                                      $         UNKNOWN
         Name                                                                 Various locations                                  Jewelry
         5 REVERE DRIVE SUITE 206

         Street

         NORTHBROOK                   IL               60062

         City                         State           ZIP code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,828
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1856 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         IMPERIAL                                                                                                                          $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         795 WATERMAN AVE

         Street

         E PROVIDENCE                RI               02914

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         J S KARAOKE LLC                                                                                                                   $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         1185 GOODEN XING

         Street

         LARGO                       FL               33778

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         JK IMAGING LTD                                                                                                                    $         UNKNOWN
         Name                                                                Various locations                          SHC Home Office
         1411 W 190TH STREET STE 550

         Street

         GARDENA                     CA               90248

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         JWIN ELECTRONICS CORP                                                                                                             $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         2 HARBOR PARK DR

         Street

         PORT WASHINGTON             NY               11050

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         KAMA SCHACHTER JEWELRY                                                                                                            $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         42 WEST 48TH STREET 15TH FLOOR

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,829
                18-23537-rdd         Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1857 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         KILLER CONCEPTS LLC                                                                                                               $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         22965 LA CADENA DR

         Street

         LAGUNA HILLS                CA               92653

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         KOOLATRON INC                                                                                                                     $         UNKNOWN
         Name                                                                Various locations                                  Car Care
         402 S NLAKE BLVD STE 1000

         Street

         ALTAMONTE SPRINGS           FL               32701

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         LUCENT JEWELERS                                                                                                                   $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         1200 AVENUE OF AMERICAS 5TH FL

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         M EDGE INTERNATIONAL LLC                                                                                                          $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         1334 ASHTON ROAD SUITE B

         Street

         HANOVER                     MD               21076

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         MAGIC VIDEO INCORPORATED                                                                                                          $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         475 RIVERFRONT DRIVE

         Street

         READING                     PA               19602

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,830
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1858 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         MASTERPIECE                                                                                                                       $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         240 W 35TH ST ROOM 1200

         Street

         NEW YORK                    NY               10001

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         MAXMARK                                                                                                                           $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         5 S WABASH AVE STE 1728

         Street

         CHICAGO                     IL               60603

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         MIDURA JEWELS INC                                                                                                                 $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         4323 COLDEN STREET UNIT 19F

         Street

         FLUSHING                    NY               11355

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         MOBILESSENTIALS LLC                                                                                                               $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         3905 CIRCLE DR

         Street

         HOLMEN                      WI               54636

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         NATIONAL DIST WHSE INC                                                                                                            $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         4809 AVENUE N 331

         Street

         BROOKLYN                    NY               11234

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,831
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1859 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         OMNI UNITED USA INC                                                                                                               $         UNKNOWN
         Name                                                                Various locations                                   Tires
         PO BOX 16

         Street

         KINGSLEY                    MI               49649

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         OTC INTERNATIONAL                                                                                                                 $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         115 SOUTH MACQUESTEN PARKWAY

         Street

         MOUNT VERNON                NY               10550

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         PRIME ART JEWELERS                                                                                                                $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         18325 WATERVIEW PARKWAY

         Street

         DALLAS                      TX               75252

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         PUGS HOLDINGS LLC                                                                                                                 $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         215 N 1800 W

         Street

         LINDON                      UT               84042

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         REGATTA GREAT OUTDOORS LLC                                                                                                        $         UNKNOWN
         Name                                                                Various locations                      Regional Merchandise
         55 MAIN STREET SUITE 219

         Street

         NEWMARKET                   NH               03857

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,832
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1860 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         RICHLINE GROUP INC                                                                                                                $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         6701 NOB HILL ROAD

         Street

         TAMARAC                     FL               33321

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         RM ACQUISTION LLC RANDMCNALLY                                                                                                     $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         75 REMITTANCE DRIVE SUITE 3043

         Street

         CHICAGO                     IL               60675

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         ROSY BLUE JEWELRY INC                                                                                                             $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         529 5TH AVENUE 12TH FL

         Street

         NEW YORK                    NY               10017

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         SAKAR INTERNATIONAL INC                                                                                                           $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         195 CARTER DRIVE

         Street

         EDISON                      NJ               08817

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         SARGAM INTERNATIONAL                                                                                                              $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         719 HUNTLEY DR

         Street

         LOS ANGELES                 CA               90069

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,833
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1861 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         SEIKO CORPORATION OF AMERICA                                                                                                      $         UNKNOWN
         Name                                                                Various locations                           FINE JEWELRY
         1111 MACARTHUR BLVD

         Street

         MAHWAH                      NJ               07430

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         SGG INC                                                                                                                           $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         31-00 47TH AVENUE

         Street

         LONG ISLAND CITY            NY               11101

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         SHAGHAL LTD                                                                                                                       $         UNKNOWN
         Name                                                                Various locations                      SHC Home Electronics
         2231 COLBY AVENUE

         Street

         LOS ANGELES                 CA               90064

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         THE LUXE GROUP INC                                                                                                                $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         304 HUDSON ST 5TH FL

         Street

         NEW YORK                    NY               10013

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         TIGER CAPITAL GROUP                                                                                                               $         UNKNOWN
         Name                                                                Various locations                    SHC Home Entertainment
         99 PARK AVE SUITE 1930

         Street

         NEW YORK                    NY               10016

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,834
                18-23537-rdd        Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1862 of 1892 Case number 18-23537               (if known)
                  Name




         Owner's name and address                                Location of the property                    Description of the property   Value



         UNIQUE DESIGNS INC                                                                                                                $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         521 FIFTH AVE 610

         Street

         NEW YORK                    NY               10175

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         VERBATIM AMERICAS LLC                                                                                                             $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         1200 WEST WT HARRIS BLVD

         Street

         CHARLOTTE                   NC               28262

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         VERIGOLD                                                                                                                          $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         3 EAST 54TH STREET SUITE 603

         Street

         NEW YORK                    NY               10022

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         VICTORY INTERNATIONAL GROUP                                                                                                       $         UNKNOWN
         Name                                                                Various locations                          Home Electronics
         9800 IRVINE CENTER DRIVE

         Street

         IRVINE                      CA               92618

         City                        State           ZIP code



         Owner's name and address                                Location of the property                    Description of the property   Value



         VIJAY GOLD DESIGNS                                                                                                                $         UNKNOWN
         Name                                                                Various locations                                  Jewelry
         1212 AVE OF THE AMERCIAS 23RD

         Street

         NEW YORK                    NY               10036

         City                        State           ZIP code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,835
                   18-23537-rdd                Doc 21             Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                                  Pg 1863 of 1892 Case number 18-23537            (if known)
                      Name




            Owner's name and address                                           Location of the property                Description of the property    Value



            WICKED AUDIO                                                                                                                              $          UNKNOWN
            Name                                                                          Various locations                        Home Electronics
            875 W 325 N

            Street

            LINDON                             UT                  84042

            City                               State              ZIP code



            Owner's name and address                                           Location of the property                Description of the property    Value



            YELLOW GOLD INC                                                                                                                           $          UNKNOWN
            Name                                                                          Various locations                                Jewelry
            580 FIFTH AVE SUITE 701

            Street

            NEW YORK                           NY                  10036

            City                               State              ZIP code


      Part 12:          Details About Environmental Information




22.      Has the debtor been a part in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


          q      No

          X
          q      Yes. Provide details below.



       22.1. Case title                                               Court or agency name and address                       Nature of the case           Status of case

                 Garnet L.L.C v. Sears, Roebuck and Co.               SUPERIOR COURT OF THE STATE OF WASHINGTON COUNTY OF WHATCOM                          X
                                                                                                                                                           q    Pending
                                                                                                                     MODEL TOXIC
                                                                      Name                                           CONTROL ACT                                On appeal
                                                                                                                                                           q
                 Case number                                          311 GRAND AVENUE SUITE 301
                                                                                                                                                           q    Concluded
                 18-23537
                                                                      Street

                                                                      BELLINGHAM                          WA      98225

                                                                      City                                State   ZIP code




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,836
                 18-23537-rdd                Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor               SEARS, ROEBUCK AND CO.                               Pg 1864 of 1892 Case number 18-23537             (if known)
                     Name




23.     Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?


         q    No

         X
         q    Yes. Provide details below.

      23.1.          Site name and address                            Governmental unit name and address                   Environmental law, if known      Date of Notice

              6909                                                  ENVIRONMENTAL HEALTH SERVICES                           Hazardous Waste Notice          1/1/2012
                                                                                                                            of Violation Sears
              Name                                                  Name

              1178 EL CAMINO REAL                                   SAN MATEO COUNTY HEALTH 2000 ALAMEDA DE LAS PULGASSUITE 100

              Street                                                Street

              SAN BRUNO                      CA         94066       SAN MATEO                   CA            94403

              City                           State      ZIP code    City                        State        ZIP code


      23.2.          Site name and address                            Governmental unit name and address                   Environmental law, if known      Date of Notice

              2453                                                  NEW YORK DEPT OF ENV CONSERVATION                       PBS Registration                11/5/2018
                                                                                                                            Certificate - display -
              Name                                                  Name                                                    [613-1.9(g)]Existing
              AVIATION MALL                                         232 GOLF COURSE ROAD                                    Facilities - expired
                                                                                                                            registration -
              Street                                                Street                                                  [613-1.9(c)]Response to
                                                                                                                            spills - spill not reported -
              GLEN FALLS                     NY         12804       WARRENSBURG                 NY            12885
                                                                                                                            [613-4.4(a); 613-4.4(d)
              City                           State      ZIP code    City                        State        ZIP code
                                                                                                                            (1)]Monthly inspections -
                                                                                                                            no records -
                                                                                                                            [613-4.3(e)]Labeling -
                                                                                                                            incomplete - [613-4.2(a)
                                                                                                                            (3)]
      23.3.          Site name and address                            Governmental unit name and address                   Environmental law, if known      Date of Notice

              1478                                                  YOLO COUNTY DISTRICT ATTORNY DAVID J IREY               Investigation relating to       Unknown
                                                                                                                            Sears and Kmart’s prior
              Name                                                  Name                                                    use of a third party reverse
              1178 EL CAMINO REAL                                   301 SECOND STREET                                       logistics provider, Genco
                                                                                                                            for hazardous waste
              Street                                                Street                                                  violations
              SAN BRUNO                      CA         94066       WOODLAND                    CA            95695

              City                           State      ZIP code    City                        State        ZIP code



24.     Has the debtor notified any governmental unit of any release of hazardous material?


         q    No

         X
         q    Yes. Provide details below.


      24.1.   Site name and address                                    Governmental unit name and address                   Environmental law, if known.       Date of Notice

              6066                                                    ALABAMA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT                                           Unknown

              Name                                                    Name

              3201 BEL AIR MALL                                       GROUNDWATER BRANCH 1400 COLLISEUM BLVD

              Street                                                  Street

              MOBILE                              AL    36130-1463 MONTGOMERY                        AL       36130-1463

              City                              State    ZIP Code     City                           State    ZIP Code




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                page 1,837
              18-23537-rdd           Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1865 of 1892 Case number 18-23537                 (if known)
                  Name



   24.2.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1125                                             DERM                                                                                      Unknown

           Name                                             Name

           3655 SW 22ND ST                                  701 NW 1ST COURT 4TH FLOOR

           Street                                           Street

           CORAL GABLES                  FL         33136 MIAMI                              FL               33136

           City                         State    ZIP Code   City                             State    ZIP Code
   24.3.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8774                                             DNREC                                                                                     Unknown

           Name                                             Name

           200 MACARTHUR DR                                 391 LUKENS DRIVE

           Street                                           Street

           WILMINGTON                    DE         19720 NEW CASTLE                         DE               19720

           City                         State    ZIP Code   City                             State    ZIP Code
   24.4.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           6636                                             FDEP                                                                                      Unknown

           Name                                             Name

           3202 N ROOSEVELT BLVD                            508-A CAPITAL CIRCLE SE

           Street                                           Street

           KEY WEST                      FL         32301 TALLAHASSEE                        FL               32301

           City                         State    ZIP Code   City                             State    ZIP Code
   24.5.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1195                                             FDEP                                                                                      Unknown

           Name                                             Name

           901 N FEDERAL HWY                                508-A CAPITAL CIRCLE SE

           Street                                           Street

           FT LAUDERDALE                 FL         32301 TALLAHASSEE                        FL               32301

           City                         State    ZIP Code   City                             State    ZIP Code
   24.6.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8375                                             FDEP                                                                                      Unknown

           Name                                             Name

           2330 OFF SHORE CT                                508-A CAPITAL CIRCLE SE

           Street                                           Street

           SARASOTA                      FL         32301 TALLAHASSEE                        FL               32301

           City                         State    ZIP Code   City                             State    ZIP Code
   24.7.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8095                                             FDEP                                                                                      Unknown

           Name                                             Name

           3825 FORSYTH RD                                  508-A CAPITAL CIRCLE SE

           Street                                           Street

           TAMPA                         FL         32301 TALLAHASSEE                        FL               32301

           City                         State    ZIP Code   City                             State    ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,838
              18-23537-rdd           Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1866 of 1892 Case number 18-23537                 (if known)
                  Name



   24.8.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           23066                                            FDEP                                                                                      Unknown

           Name                                             Name

           6290 EDGEWATER DRIVE                             508-A CAPITAL CIRCLE SE

           Street                                           Street

           ORLANDO                       FL         32301 TALLAHASSEE                        FL               32301

           City                         State    ZIP Code   City                             State    ZIP Code
   24.9.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           6218                                             HAWAII DEPARTMENT OF HEALTH                                                               Unknown

           Name                                             Name

           98-180 KAMEHAMEHA HWY                            PO BOX 3378

           Street                                           Street

           AIEA OAHU                     HI     96801-9984 HONOLULU                          HI       96801-9984

           City                         State    ZIP Code   City                             State    ZIP Code
  24.10.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8280                                             MDEQ                                                                                      Unknown

           Name                                             Name

           3000 W 14 MILE ROAD                              SOUTHEAST MICHIGAN DISTRICT 27700 DONALD COURT

           Street                                           Street

           LIVONIA                       MI         48092 WARREN                             MI               48092

           City                         State    ZIP Code   City                             State    ZIP Code
  24.11.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           491                                              NCDENR DRY CLEANING PROGRAM                                                               Unknown

           Name                                             Name

           2701 BRANCHWOOD DRIVE                            1646 MAIL SERVICE CENTER

           Street                                           Street

           GREENSBORO                    NC     27699-1646 RALEIGH                           NC       27699-1646

           City                         State    ZIP Code   City                             State    ZIP Code
  24.12.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           68075                                            NCDEQ                                                                                     Unknown

           Name                                             Name

           11407 GRANITE STREET                             WILMINGTON REGIONAL OFFICE 127 CARDINAL DRIVE EXTENSION

           Street                                           Street

           CHARLOTTE                     NC         28405 WILMINGTON                         NC               28405

           City                         State    ZIP Code   City                             State    ZIP Code
  24.13.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           87956                                            NCDEQ                                                                                     Unknown

           Name                                             Name

           901 B N I-85 SERVICE ROAD                        WILMINGTON REGIONAL OFFICE 127 CARDINAL DRIVE EXTENSION

           Street                                           Street

           CHARLOTTE                     NC         28405 WILMINGTON                         NC               28405

           City                         State    ZIP Code   City                             State    ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,839
              18-23537-rdd           Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1867 of 1892 Case number 18-23537                 (if known)
                  Name



  24.14.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           6418                                              NCDEQ                                                        NCGS 143B-279.9 and         4/26/2018
                                                                                                                          143B-279.11
           Name                                              Name

           344 JACKSONVILLE MALL                             WILMINGTON REGIONAL OFFICE 127 CARDINAL DRIVE EXTENSION

           Street                                            Street

           JACKSONVILLE                  NC          28405 WILMINGTON                        NC               28405

           City                         State     ZIP Code   City                            State    ZIP Code
  24.15.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1045                                              NCDEQ                                                                                    Unknown

           Name                                              Name

           1620 GUESS RD                                     WILMINGTON REGIONAL OFFICE 127 CARDINAL DRIVE EXTENSION

           Street                                            Street

           DURHAM-NORTHGATE              NC          28405 WILMINGTON                        NC               28405

           City                         State     ZIP Code   City                            State    ZIP Code
  24.16.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           6418                                              NCDEQ                                                        NCGS 143B-279.9 and         Unknown
                                                                                                                          143B-279.11
           Name                                              Name

           344 JACKSONVILLE MALL                             WILMINGTON REGIONAL OFFICE 127 CARDINAL DRIVE EXTENSION

           Street                                            Street

           JACKSONVILLE                  NC          28405 WILMINGTON                        NC               28405

           City                         State     ZIP Code   City                            State    ZIP Code
  24.17.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1570                                              IEPA                                                                                     Unknown

           Name                                              Name

           2 WOODFIELD MALL                                  1021 NORTH GRAND AVENUE EAST PO BOX 19276

           Street                                            Street

           SCHAUMBURG                    IL     62794-9276 SPRINGFIELD                       IL       62794-9276

           City                         State     ZIP Code   City                            State    ZIP Code
  24.18.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           6854                                              NJDEP                                                                                    Unknown

           Name                                              Name

           516 MAIN ST                                       401 E STATE STREET PO BOX 420

           Street                                            Street

           HACKENSACK                    NJ     08625-0420 TRENTON                           NJ       08625-0420

           City                         State     ZIP Code   City                            State    ZIP Code
  24.19.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1464                                              NJDEP                                                                                    Unknown

           Name                                              Name

           1750 DEPTFORD CENTER RD                           401 E STATE STREET PO BOX 420

           Street                                            Street

           DEPTFORD                      NJ     08625-0420 TRENTON                           NJ       08625-0420

           City                         State     ZIP Code   City                            State    ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,840
              18-23537-rdd           Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1868 of 1892 Case number 18-23537                 (if known)
                  Name



  24.20.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8154                                             NJDEP                                                                                     Unknown

           Name                                             Name

           200 ROUTE 17                                     401 E STATE STREET PO BOX 420

           Street                                           Street

           MAYWOOD                       NJ     08625-0420 TRENTON                           NJ       08625-0420

           City                         State    ZIP Code   City                             State    ZIP Code
  24.21.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8754                                             NJDEP                                                                                     Unknown

           Name                                             Name

           1000 JEFFERSON AVE                               401 E STATE STREET PO BOX 420

           Street                                           Street

           ELIZABETH                     NJ     08625-0420 TRENTON                           NJ       08625-0420

           City                         State    ZIP Code   City                             State    ZIP Code
  24.22.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           484                                              PADEP                                                                                     Unknown

           Name                                             Name

           1665 STATE HILL RD                               SOUTHEAST REGIONAL OFFICE 2 EAST MAIN STREET

           Street                                           Street

           PHILADELPHIA                  PA         19401 NORRISTOWN                         PA               19401

           City                         State    ZIP Code   City                             State    ZIP Code
  24.23.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           8344                                             PADEP                                                                                     Unknown

           Name                                             Name

           3260 WASHINGTON ROAD                             SOUTHEAST REGIONAL OFFICE 2 EAST MAIN STREET

           Street                                           Street

           MCMURRAY                      PA         19401 NORRISTOWN                         PA               19401

           City                         State    ZIP Code   City                             State    ZIP Code
  24.24.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           1248                                             SAN FRANCISCO BAY REGIONAL WATER QUALITY CONTROL BOARD                                    Unknown

           Name                                             Name

           660 W WINTON AVE                                 1515 CLAY STREET SUITE 1400

           Street                                           Street

           HAYWARD                       CA         94612 OAKLAND                            CA               94612

           City                         State    ZIP Code   City                             State    ZIP Code
  24.25.   Site name and address                             Governmental unit name and address                        Environmental law, if known.   Date of Notice

           2199                                             WA DEPARTMENT OF ECOLOGY                                                                  Unknown

           Name                                             Name

           1618 CORNWALL AVE                                3190 160TH AVE SE

           Street                                           Street

           BELLINGHAM                    WA         98008 BELLEVUE                           WA               98008

           City                         State    ZIP Code   City                             State    ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,841
                    18-23537-rdd                 Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                  SEARS, ROEBUCK AND CO.                               Pg 1869 of 1892 Case number 18-23537            (if known)
                        Name




      Part 13:            Details About the Debtor's Business or Connections to Any Business



25.      Other businesses in which the debtor has or has had an interest
         List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
         Include this information even if already listed in the Schedules.


          q        None


      25.1.
                 Business name and address                                  Describe the nature of the business                  Employer Identification Number
                                                                                                                                 Do not include Social Security number or ITIN

                 LANDS' END INC                                                                                                  EIN:     XX-XXXXXXX
                                                                              Clothing and Home retailer
                 Name
                                                                                                                                    Dates business existed
                 1 LANDS' END LANE
                                                                                                                                 From     6/17/2002       to    4/4/2014
                 Street

                 DODGEVILLE                         WI       53595

                 City                               State    ZIP Code

      25.2.
                 Business name and address                                  Describe the nature of the business                  Employer Identification Number
                                                                                                                                 Do not include Social Security number or ITIN

                 LANDS' END DIRECT MERCHANTS INC                                                                                 EIN:     XX-XXXXXXX
                                                                              Clothing retailer
                 Name
                                                                                                                                    Dates business existed
                 1 LANDS' END LANE
                                                                                                                                 From     6/17/2002       to    4/4/2014
                 Street

                 DODGEVILLE                         WI       53595

                 City                               State    ZIP Code

      25.3.
                 Business name and address                                  Describe the nature of the business                  Employer Identification Number
                                                                                                                                 Do not include Social Security number or ITIN

                 LANDS' END INTERNATIONAL INC                                                                                    EIN:     XX-XXXXXXX
                                                                              Holding company
                 Name
                                                                                                                                    Dates business existed
                 1 LANDS' END LANE
                                                                                                                                 From     6/17/2002       to    4/4/2014
                 Street

                 DODGEVILLE                         WI       53595

                 City                               State    ZIP Code

      25.4.
                 Business name and address                                  Describe the nature of the business                  Employer Identification Number
                                                                                                                                 Do not include Social Security number or ITIN

                 LANDS' END MEDIA COMPANY                                                                                        EIN:     XX-XXXXXXX
                                                                              Advertising company
                 Name
                                                                                                                                    Dates business existed
                 1 LANDS' END LANE
                                                                                                                                 From     7/24/2003       to    4/4/2014
                 Street

                 DODGEVILLE                         WI       53595

                 City                               State    ZIP Code




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 1,842
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1870 of 1892 Case number 18-23537         (if known)
                  Name




   25.5.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           LANDS' END JAPAN KK                                                                                   EIN:     Unavailable
                                                                 Mail order retailer
           Name
                                                                                                                    Dates business existed
           1 LANDS' END LANE
                                                                                                                 From     6/17/2002       to    4/4/2014
           Street

           DODGEVILLE                  WI       53595

           City                        State    ZIP Code

   25.6.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           LANDS' END JAPAN INC                                                                                  EIN:     XX-XXXXXXX
                                                                 Mail order retailer
           Name
                                                                                                                    Dates business existed
           1 LANDS' END LANE
                                                                                                                 From     6/17/2002       to    4/4/2014
           Street

           DODGEVILLE                  WI       53595

           City                        State    ZIP Code

   25.7.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           LANDS' END CANADA OUTFITTERS ULC                                                                      EIN:     Unavailable
                                                                 Mail order retailer
           Name
                                                                                                                    Dates business existed
           1 LANDS' END LANE
                                                                                                                 From     5/17/2013       to    4/4/2014
           Street

           DODGEVILLE                  WI       53595

           City                        State    ZIP Code

   25.8.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           LANDS' END EUROPE LTD                                                                                 EIN:     Unavailable
                                                                 Mail order retailer
           Name
                                                                                                                    Dates business existed
           1 LANDS' END LANE
                                                                                                                 From     6/17/2002       to    4/4/2014
           Street

           DODGEVILLE                  WI       53595

           City                        State    ZIP Code

   25.9.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           LANDS' END GMBH                                                                                       EIN:     020/113/00343
                                                                 Mail order retailer
           Name
                                                                                                                    Dates business existed
           1 LANDS' END LANE
                                                                                                                 From     6/17/2002       to    4/4/2014
           Street

           DODGEVILLE                  WI       53595

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,843
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1871 of 1892 Case number 18-23537         (if known)
                  Name




  25.10.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS FINANCIAL HOLDING CORPORATION                                                                   EIN:     XX-XXXXXXX
                                                                 Provides intercompany financing
           Name
                                                                                                                    Dates business existed
           3711 KENNETT PIKE
                                                                                                                 From     10-04-1993      to    Present
           Street

           GREENVILLE                  DELAWARE
                                             19807

           City                        State    ZIP Code

  25.11.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS INTERNATIONAL HOLDINGS CORP                                                                     EIN:     XX-XXXXXXX
                                                                 Holding company
           Name
                                                                                                                    Dates business existed
           3711 KENNETT PIKE
                                                                                                                 From     03-23-1995      to    Present
           Street

           GREENVILLE                  DELAWARE
                                             19807

           City                        State    ZIP Code

  25.12.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS SHOP AT HOME SERVICES INC                                                                       EIN:     XX-XXXXXXX
                                                                 Hold other entities
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     09-17-1993      to    Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.13.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           BUB LLC                                                                                               EIN:     XX-XXXXXXX
                                                                 Social media platform for customers
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     01-21-2016      to    Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.14.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           RAVENSWOOD1010 LLC                                                                                    EIN:     XX-XXXXXXX
                                                                 Hold property
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     04-13-2010      to    Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,844
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1872 of 1892 Case number 18-23537         (if known)
                  Name




  25.15.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS GRAND LLC                                                                                       EIN:     XX-XXXXXXX
                                                                 Hold other entities
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     04-08-2004       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.16.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS HOME SERVICES LLC                                                                               EIN:     Unavailable
                                                                 Hold other entities
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     03-10-2008       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.17.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARSVALE ACQUISITION LLC                                                                             EIN:     Not Applicable
                                                                 Owns property
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     11-12-2014       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.18.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC CRYSTAL LAKE LLC                                                                                  EIN:     Not Applicable
                                                                 Partner in real estate development joint
           Name                                                  venture
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     08-12-2016       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.19.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC HARLEM NORTH REDEVELOPMENT LLC                                                                    EIN:     Not Applicable
                                                                 Real estate holding
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     02-13-2015       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,845
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1873 of 1892 Case number 18-23537         (if known)
                  Name




  25.20.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC SPARROW 1 LLC                                                                                     EIN:     Not Applicable
                                                                 Holding company
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     03-05-2018       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.21.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC CRYSTAL LAKE JV LLC                                                                               EIN:     XX-XXXXXXX
                                                                 This entity owned a store. The property
           Name                                                  was sold and this is currently a shell.
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     8/12/2016        to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.22.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS CANADA HOLDINGS CORP                                                                            EIN:     XX-XXXXXXX
                                                                 Holding company; owns 11.7% of Sears
           Name                                                  Canada Inc.
                                                                                                                    Dates business existed
           3711 KENNETT PIKE
                                                                                                                 From     03-23-1995       to   Present
           Street

           GREENVILLE                  DELAWARE
                                             19807

           City                        State    ZIP Code

  25.23.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS MEXICO HOLDINGS CORP                                                                            EIN:     XX-XXXXXXX
                                                                 Holding company that owns 1% interest in
           Name                                                  the two Mexican entities.
                                                                                                                    Dates business existed
           3711 KENNETT PIKE
                                                                                                                 From     03-23-1995       to   Present
           Street

           GREENVILLE                  DELAWARE
                                             19807

           City                        State    ZIP Code

  25.24.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC SPARROW 2 LLC                                                                                     EIN:     Not Applicable
                                                                 Issuer on Mezzanine Loan
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     03-05-2018       to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,846
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1874 of 1892 Case number 18-23537         (if known)
                  Name




  25.25.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC OP LLC                                                                                            EIN:     XX-XXXXXXX
                                                                 Owns real estate in Maryland; issuer on
           Name                                                  Term Loan
                                                                                                                    Dates business existed
           3711 KENNETT PIKE
                                                                                                                 From     09-17-2003      to    Present
           Street

           GREENVILLE                  DELAWARE
                                             19807

           City                        State    ZIP Code

  25.26.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC FACILITIES LLC                                                                                    EIN:     XX-XXXXXXX
                                                                 Owns real estate in states other than TX
           Name                                                  & MD; issuer on Term Loan
                                                                                                                    Dates business existed
           3711 KENNETT PIKE GREENVILLE
                                                                                                                 From     11-05-2003      to    Present
           Street

           GREENVILLE                  DE       19807

           City                        State    ZIP Code

  25.27.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SRC REAL ESTATE TX LLC                                                                                EIN:     XX-XXXXXXX
                                                                 Owns Texas real estate; issuer on Term
           Name                                                  Loan
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     10/1/2003       to    3/14/2018
           Street

           GREENVILLE                  DE       19807

           City                        State    ZIP Code

  25.28.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS HOLDINGS MAURITIS HOLDING COMPANY                                                               EIN:     25136385
                                                                 Holding company of Sears IT &
           Name                                                  Management Services India Private
                                                                 Limited                                            Dates business existed
           4TH FLOOR IBL HOUSE
                                                                                                                 From     Unavailable     to    Present
           Street

           MAURITIUS                   CAUDAN

           City                        State    ZIP Code

  25.29.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS GLOBAL TECHNOLOGIES INDIA PRIVATE LIMITED                                                       EIN:     AAICM7664D
                                                        Provides software development support
           Name                                         services
                                                                                                                    Dates business existed
           BUILDING A3 FLAT NO 202; LUNKAD SKY VIE
                                                                                                                 From     08-14-2013      to    Present
           Street

           VIMANNAGAR                  PUNE 411 014

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,847
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1875 of 1892 Case number 18-23537         (if known)
                  Name




  25.30.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           COMMUNITY REVITALIZATION FUND INC                                                                     EIN:     XX-XXXXXXX
                                                                 Investment company
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     6/10/2003       to    4/5/2016
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.31.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS IT & MANAGEMENT SERVICES INDIA PRIVATE LIMITED                                 EIN:    AANCS476LK
                                                        Provides software development support
           Name                                         services and business  process
                                                        outsourcing services to Sears Holdings    Dates business existed
           7TH FLOOR WING 2 CLUSTER C LOCATED AT PLOT NO-1 SNO 77 EON FREE ZONE2 MIDC KHARADI KNOWLEDGE PARK
                                                        Corp. and affiliates.
                                                                                                From 10-15-2009         to                      Present
           Street

           PUNE                        MAHARASHTRA
                                            411 014

           City                        State    ZIP Code

  25.32.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS CANADA INC                                                                                      EIN:     XX-XXXXXXX
                                                                 Retailer in Canadian bankruptcy
           Name                                                  liquidation
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     09-17-1952      to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.33.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           168886 CANADA INC                                                                                     EIN:     12775 0222 RC0001
                                                                 Transportation Industry Personnel
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     7/6/1989        to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.34.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           173470 CANADA INC                                                                                     EIN:     12775 0446 RC0001
                                                                 Telephone Services & partner in
           Name                                                  partnership
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     7/6/1989        to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,848
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1876 of 1892 Case number 18-23537         (if known)
                  Name




  25.35.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           191020 CANADA INC                                                                                     EIN:     10488 7468 RC0001
                                                                 Transportation
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     10/26/1978      to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.36.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           3339611 CANADA INC                                                                                    EIN:     Unavailable
                                                                 Sears canada retail operations
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     1/24/1997       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.37.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           4201531 CANADA INC                                                                                    EIN:     Unavailable
                                                                 Sears canada retail operations
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     12/15/2003      to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.38.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           6988741 CANADA INC                                                                                    EIN:     80186 6013 RC0001
                                                                 Land Development
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     6/4/2008        to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.39.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           7104618 CANADA INC SEARS FLOOR COVERING CENTRES                                                       EIN:     82528 4698 RC0001
                                                      Manages Sears Floor Covering Centres
           Name                                       business
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     1/8/2009        to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,849
              18-23537-rdd           Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1877 of 1892 Case number 18-23537         (if known)
                  Name




  25.40.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           10011711 CANADA INC                                                                                   EIN:     73950 7093 RC0001
                                                                 Transportation Services
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     12/5/2015       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.41.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           1592580 ONTARIO LIMITED                                                                               EIN:     79179 7491 RC0001
                                                                 Sears Canada retail operations
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     9/26/2003       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.42.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           2497089 ONTARIO INC                                                                                   EIN:     79179 7491 RC0001
                                                                 Investment Company
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     12/21/2015      to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.43.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           9370-2751 QUEBEC INC                                                                                  EIN:     14105 3173 RC0002
                                                                 Specialty Retailer
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     10/27/1995      to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.44.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           955041 ALBERTA LTD                                                                                    EIN:     Unavailable
                                                                 Sears Canada retail operations
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     10/5/2001       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,850
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1878 of 1892 Case number 18-23537         (if known)
                  Name




  25.45.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           1373639 ALBERTA LTD                                                                                   EIN:     81785 8558 RC0001
                                                                 Hold trademarks
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                 From     Unavailable     to    1/31/2016
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.46.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           INITIUM COMMERCE LAB INC                                                                              EIN:     75834 6324 RC0001
                                                                 E-commerce
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     7/27/2015       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.47.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           INITIUM LOGISTICS SERVICES INC                                                                        EIN:     75749 8522 RC0001
                                                                 Logistics
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     8/3/2016        to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.48.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           INITIUM TRADING AND SOURCING CORP                                                                     EIN:     75174 8492 RC0001
                                                                 Retail Trade
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     9/15/2016       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.49.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SEARS CONTACT SERVICES INC                                                                            EIN:     74995 2099 RC0001
                                                                 Call Centre
           Name
                                                                                                                    Dates business existed
           290 YOUNGE STREET
                                                                                                                 From     9/28/2015       to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,851
              18-23537-rdd          Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                        Pg 1879 of 1892 Case number 18-23537          (if known)
                  Name




  25.50.
           Business name and address                           Describe the nature of the business                Employer Identification Number
                                                                                                                  Do not include Social Security number or ITIN

           SEARSCONNECT PARTNERSHIP CANADA                                                                        EIN:     12147 2070 RZ0001
                                                                 Telephone services
           Name
                                                                                                                     Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                  From     Unavailable     to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.51.
           Business name and address                           Describe the nature of the business                Employer Identification Number
                                                                                                                  Do not include Social Security number or ITIN

           THE CUT INC                                                                                            EIN:     Unavailable
                                                                 Off-Price Retail
           Name
                                                                                                                     Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                  From     Unavailable     to    Present
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.52.
           Business name and address                           Describe the nature of the business                Employer Identification Number
                                                                                                                  Do not include Social Security number or ITIN

           SEARS CONNECT INC                                                                                      EIN:     10502 8617 RC0001
                                                                 Telephone services & partner in
           Name                                                  partnership
                                                                                                                     Dates business existed
           290 YOUNGE STREET SUITE 700
                                                                                                                  From     Unavailable     to    4/14/2016
           Street

           TORONTO                     ONTARIO
                                            M5B 2C3

           City                        State    ZIP Code

  25.53.
           Business name and address                           Describe the nature of the business                Employer Identification Number
                                                                                                                  Do not include Social Security number or ITIN

           INMUEBLES SROM SA DE CV                                                                                EIN:     Unavailable
                                                                 Inmuebles SROM, S.A. de C.V. is the
           Name                                                  former Sears, Roebuck de Mexico, S.A.
                                                                 de C.V. and holds the real estate.                  Dates business existed
           3333 BEVERLY ROAD
                                                                                                                  From     Unavailable     to    Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code

  25.54.
           Business name and address                           Describe the nature of the business                Employer Identification Number
                                                                                                                  Do not include Social Security number or ITIN

           SEARS OPERADORA MEXICO SA DE CV                                                                        EIN:     Unavailable
                                                                 Responsible for retail operations of Sears
           Name                                                  Mexico.
                                                                                                                     Dates business existed
           3333 BEVERLY ROAD
                                                                                                                  From     Unavailable     to    Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State    ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,852
              18-23537-rdd          Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                         Pg 1880 of 1892 Case number 18-23537        (if known)
                  Name




  25.55.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SERITAGE REALTY TRUST I LLC                                                                           EIN:     Not Applicable
                                                                 Formed to develop Sears real commercial
           Name                                                  property for lease. Never used.
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     3/22/2013        to   10/27/2017
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State     ZIP Code

  25.56.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           UBIQUITY CRITICAL ENVIRONMENTS I LLC                                                                  EIN:     Not Applicable
                                                                 Formed to develop Sears properties into
           Name                                                  data centers for leasing. Never used.
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     3/22/2013        to   Present
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State     ZIP Code

  25.57.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SHLD ACQUISITION CORP                                                                                 EIN:     XX-XXXXXXX
                                                                 Bought shares of Sears Canada, Inc.
           Name
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     2/8/2006         to   1/1/2015
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State     ZIP Code

  25.58.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SERITAGE SRC MEZZANINE FINANCE LLC                                                                    EIN:     XX-XXXXXXX
                                                                 Holding company set up for Sears'
           Name                                                  Seritage properties.
                                                                                                                    Dates business existed
           3333 BEVERLY ROAD
                                                                                                                 From     4/24/2015        to   7/6/2015
           Street

           HOFFMAN ESTATES             ILLINOIS60179

           City                        State     ZIP Code

  25.59.
           Business name and address                           Describe the nature of the business               Employer Identification Number
                                                                                                                 Do not include Social Security number or ITIN

           SPS PORTFOLIO HOLDINGS LLC                                                                            EIN:     XX-XXXXXXX
                                                                 Joint venture for properties in Simon
           Name                                                  Property Group owned malls for sale to
                                                                 Seritage.                                          Dates business existed
           PO BOX 776083
                                                                                                                 From     Unavailable      to   7/6/2015
           Street

           CHICAGO                     IL      60677-6083

           City                        State     ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,853
                  18-23537-rdd              Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor                SEARS, ROEBUCK AND CO.                            Pg 1881 of 1892 Case number 18-23537               (if known)
                      Name




      25.60.
               Business name and address                                   Describe the nature of the business                 Employer Identification Number
                                                                                                                               Do not include Social Security number or ITIN

               KMART EL PASO 4205 LLC                                                                                          EIN:     XX-XXXXXXX
                                                                            Held a property for development
               Name
                                                                                                                                  Dates business existed
               3333 BEVERLY ROAD
                                                                                                                               From     Unavailable     to    7/1/2015
               Street

               HOFFMAN ESTATES                ILLINOIS60179

               City                           State     ZIP Code

      25.61.
               Business name and address                                   Describe the nature of the business                 Employer Identification Number
                                                                                                                               Do not include Social Security number or ITIN

               SRC DEPOSITOR CORPORATION                                                                                       EIN:     XX-XXXXXXX
                                                                            Real estate investments. Merged into
               Name                                                         SRC Sparrow 1 LLC with SRC Sparrow
                                                                            LLC surviving.                                        Dates business existed
               3711 KENNETT PIKE
                                                                                                                               From     9/17/2003       to    3/14/2018
               Street

               GREENVILLE                     DELAWARE
                                                    19807

               City                           State     ZIP Code

26.      Books, records, and financial statements
         26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.


          q      None


                        Name and address                                                                                Dates of service

26a.1.                HOLLAR JASON                                                                                  From       1/31/2017                To    4/28/2017

                      Name

                      3333 BEVERLY ROAD

                      Street

                      HOFFMAN ESTATES                              ILLINOIS                60179

                      City                                         State                   ZIP Code

                        Name and address                                                                                Dates of service

26a.2.                JORDAN JOE                                                                                    From       1/3/2016                 To    4/14/2018

                      Name

                      3333 BEVERLY ROAD

                      Street

                      HOFFMAN ESTATES                              ILLINOIS                60179

                      City                                         State                   ZIP Code

                        Name and address                                                                                Dates of service

26a.3.                PHELAN ROBERT                                                                                 From       7/1/2018                 To    Current

                      Name

                      3333 BEVERLY ROAD

                      Street

                      HOFFMAN ESTATES                              ILLINOIS                60179

                      City                                         State                   ZIP Code




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                 page 1,854
                18-23537-rdd                 Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor             SEARS, ROEBUCK AND CO.                                 Pg 1882 of 1892 Case number 18-23537                  (if known)
                   Name




                     Name and address                                                                                        Dates of service

26a.4.             RIECKER ROBERT                                                                                        From       4/21/2017                   To    Current

                   Name

                   3333 BEVERLY ROAD

                   Street

                   HOFFMAN ESTATES                                 ILLINOIS                60179

                   City                                            State                   ZIP Code


         26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
                statement within 2 years before filing this case.


                   q        None


          26b.1.                   Name and address                                                                             Dates of service

                               DELOITTE & TOUCHE LLP                                                                        From        10/15/2016               To     Current

                               Name

                               P O BOX 844708

                               Street

                               DALLAS                                 TX                      75284

                               City                                   State                   ZIP Code

         26c.   List all the firms or individuals who were in possession of the debtor's books of account and records when this case is filed.


                   q        None


                                                                                                                           If any books of account and records are
                                   Name and address
                                                                                                                           unavailable, explain why

           26c.1.             DELOITTE & TOUCHE LLP

                              Name

                              P O BOX 844708

                              Street

                              DALLAS                                 TX                      75284

                              City                                   State                   ZIP Code


         26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
                statement within 2 years before filing this case.

                   q        None


                                   Name and address

           26d.1.             DEPARTMENT OF COMMERCE AND INSURANCE

                              Name

                              500 JAMES ROBERTSON PARKWAY

                              Street

                              NASHVILLE                              TN                      37243-1150

                              City                                   State                   ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                       page 1,855
                   18-23537-rdd               Doc 21           Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor              SEARS, ROEBUCK AND CO.                                 Pg 1883 of 1892 Case number 18-23537         (if known)
                    Name




                               Name and address

            26d.2.           DEPARTMENT OF LABOR LICENSING AND REGULATION

                             Name

                             110 CENTERVIEW DRIVE

                             Street

                             COLUMBIA                                SC                    29210

                             City                                    State                 ZIP Code

27.      Inventories
         Have any inventories of the debtor's property been taken within 2 years before filing this case?


           q       No

           X
           q       Yes. Give the details about the two most recent inventories



            Name of the person who supervised the taking of the inventory                                   Date of           The dollar amount and basis (cost, market,
                                                                                                            inventory         or other basis) of each inventory


27.1.       Gordon, Joel                                                                                    2017          $           3,374,570,934.63 Retail Method


            Name and address of the person who has possession of inventory records


            VARIES

            Name

            VARIES RETAIL STORES ONLY

            Street

            VARIES                                     VARIES                Varies

            City                                       State                 ZIP Code



            Name of the person who supervised the taking of the inventory                                   Date of           The dollar amount and basis (cost, market,
                                                                                                            inventory         or other basis) of each inventory


27.2.       Gordon, Joel                                                                                    2018          $           2,192,760,759.04 Retail Method


            Name and address of the person who has possession of inventory records


            VARIES

            Name

            VARIES RETAIL STORES ONLY

            Street

            VARIES                                     VARIES                Varies

            City                                       State                 ZIP Code




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 1,856
                18-23537-rdd         Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor          SEARS, ROEBUCK AND CO.                           Pg 1884 of 1892 Case number 18-23537        (if known)
                Name




         Name of the person who supervised the taking of the inventory                           Date of           The dollar amount and basis (cost, market,
                                                                                                 inventory         or other basis) of each inventory


27.3.    Gordon, Joel                                                                            2017          $             456,972,537.54 Retail Method


         Name and address of the person who has possession of inventory records


         VARIES

         Name

         VARIES RETAIL STORES ONLY

         Street

         VARIES                              VARIES                Varies

         City                                State                 ZIP Code



         Name of the person who supervised the taking of the inventory                           Date of           The dollar amount and basis (cost, market,
                                                                                                 inventory         or other basis) of each inventory


27.4.    Gordon, Joel                                                                            2018          $             395,172,245.22 Retail Method


         Name and address of the person who has possession of inventory records


         VARIES

         Name

         VARIES RETAIL STORES ONLY

         Street

         VARIES                              VARIES                Varies

         City                                State                 ZIP Code




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 1,857
                18-23537-rdd              Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor           SEARS, ROEBUCK AND CO.                              Pg 1885 of 1892 Case number 18-23537              (if known)
                 Name




28.      List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or
         other people in control of the debtor at the time of the filing of this case.


              Name                                Address                                                  Position and nature of      % of interest, if any
                                                                                                           any interest



            ARROYO LENNIE A                    3333 BEVERLY ROAD                                         Assistant Secretary                       0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            BORDEN JANE                        3333 BEVERLY ROAD                                         President, Real Estate                    0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            BROPHY DANIEL M                    3333 BEVERLY ROAD                                         Assistant Secretary                       0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            CAROZZA THOMAS                     3333 BEVERLY ROAD                                         Assistant Secretary                       0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            CATANESE JOANN                     3333 BEVERLY ROAD                                         Divisional Vice President,                0%
                                                                                                         Real Estate Administration

                                               HOFFMAN ESTATES             ILLINOIS    60179




            FORD CHRISTOPHER                   3333 BEVERLY ROAD                                         Assistant Secretary                       0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            GLOVER CHRISTOPHER                 3333 BEVERLY ROAD                                         Assistant Secretary                       0%

                                               HOFFMAN ESTATES             ILLINOIS    60179




            JENCHEL LAURENCE M                 3333 BEVERLY ROAD                                         Divisional Vice President,                0%
                                                                                                         Risk Management and
                                                                                                         Assistant Secretary

                                               HOFFMAN ESTATES             ILLINOIS    60179




            LINNANE WILLIAM                    3333 BEVERLY ROAD                                         President, Grocery, Drug                  0%
                                                                                                         and Pharmacy

                                               HOFFMAN ESTATES             ILLINOIS    60179




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 1,858
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1886 of 1892 Case number 18-23537              (if known)
              Name




         MANZAU HORST D                3333 BEVERLY ROAD                                        Assistant Secretary         0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         MARUSICH SAM III              3333 BEVERLY ROAD                                        Assistant Secretary         0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         MEERSCHAERT LAWRENCE J        3333 BEVERLY ROAD                                        Director                    0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         MEERSCHAERT LAWRENCE J        3333 BEVERLY ROAD                                        Vice President, Tax,        0%
                                                                                                Assistant Treasurer and
                                                                                                Secretary

                                       HOFFMAN ESTATES            ILLINOIS    60179




         MORRIE MICHAEL V              3333 BEVERLY ROAD                                        Divisional Vice President   0%
                                                                                                and Chief Financial
                                                                                                Officer, Real Estate

                                       HOFFMAN ESTATES            ILLINOIS    60179




         MUNJAL LEENA                  3333 BEVERLY BLVD                                        Chief Digital Officer       0%

                                       HOFFMAN ESTATES            IL          60179




         MUNN DONALD C                 3333 BEVERLY ROAD                                        Assistant Secretary         0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         PHELAN ROBERT J               3333 BEVERLY ROAD                                        Treasurer                   0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         PRAKASH RAJAT                 3333 BEVERLY ROAD                                        Assistant Treasurer         0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         RAPHAEL HOWARD                3333 BEVERLY ROAD                                        Assistant Secretary         0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 1,859
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1887 of 1892 Case number 18-23537              (if known)
              Name




         RIECKER ROBERT A              3333 BEVERLY ROAD                                        Director                   0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         RIECKER ROBERT A              3333 BEVERLY ROAD                                        Chief Financial Officer    0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         RITA CARLOS                   3333 BEVERLY ROAD                                        Assistant Secretary        0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         ROLECEK TERRENCE E            3333 BEVERLY BLVD                                        Head, Shop Your Way        0%
                                                                                                Financial Services

                                       HOFFMAN ESTATES            IL          60179




         SCHWARTZ PERRY DEAN           3333 BEVERLY ROAD                                        President                  0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         SINHA NARENDRA N              3333 BEVERLY ROAD                                        Senior Vice President,     0%
                                                                                                Corporate Planning and
                                                                                                Business Finance

                                       HOFFMAN ESTATES            ILLINOIS    60179




         SITLEY STEPHEN L              3333 BEVERLY ROAD                                        General Counsel and        0%
                                                                                                Chief Compliance Officer

                                       HOFFMAN ESTATES            ILLINOIS    60179




         SMITH ALFRED                  3333 BEVERLY ROAD                                        Assistant Secretary        0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




         VALENTINO LUKE                3333 BEVERLY BLVD                                        Corporate Secretary        0%

                                       HOFFMAN ESTATES            IL          60179




         VALENTINO LUKE                3333 BEVERLY BLVD                                        Director                   0%

                                       HOFFMAN ESTATES            IL          60179




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 1,860
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1888 of 1892 Case number 18-23537             (if known)
              Name




         WELLS PARIS S                 3333 BEVERLY ROAD                                        Assistant Treasurer       0%

                                       HOFFMAN ESTATES            ILLINOIS    60179




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 1,861
               18-23537-rdd             Doc 21         Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                           Pg 1889 of 1892 Case number 18-23537              (if known)
                  Name




29.   Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
      of the debtor, or shareholders in control of the debtor who no longer hold these positions?


         q   No

         X
         q   Yes. Identify below.



                                                                                                                                               Period during which
              Name                                Address                                                 Position and nature
                                                                                                                                               position or interest was
                                                                                                          of any interest
                                                                                                                                               held
             BABB JONATHAN C                    3333 BEVERLY ROAD                                        Vice President, Deputy       From   01-31-2017    To 10/25/2017
                                                                                                         General Counsel and
                                                                                                         Assistant Secretary

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             CIOVACCO RYAN                      3333 BEVERLY ROAD                                        President, Connected         From   08-23-2017    To 4/18/2018
                                                                                                         Solutions

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             HAYWARD PAUL G                     3333 BEVERLY ROAD                                        Divisional Vice President    From   01-31-2017    To 4/29/2018
                                                                                                         and Chief Content
                                                                                                         Integration Officer

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             JOHNSTONE ANDREW M                 3333 BEVERLY ROAD                                        Assistant Secretary          From   07-01-2016    To 5/24/2018

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             JORDAN JOSEPH F                    3333 BEVERLY ROAD                                        Vice President and           From   11-16-2017    To 4/13/2018
                                                                                                         Controller

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             JORDAN JOSEPH F                    3333 BEVERLY ROAD                                        Divisional Vice President    From   07-01-2016    To 11/16/2017
                                                                                                         and Assistant Controller

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             LINNANE WILLIAM                    3333 BEVERLY ROAD                                        President, Grocery and       From   01-31-2017    To 7/29/2018
                                                                                                         Beauty

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             MUNJAL LEENA                       3333 BEVERLY BLVD                                        Senior Vice President,       From   04-22-2013    To 7/29/2018
                                                                                                         Customer Experience and
                                                                                                         Integrated Retail

                                                HOFFMAN ESTATES                  IL         60179



             PARK THOMAS F                      3333 BEVERLY ROAD                                        President, Kenmore,          From   01-01-2016    To 9/20/2018
                                                                                                         Craftsman and Diehard

                                                HOFFMAN ESTATES                  ILLINOIS 60179



             SCHUVIE DAVID L                    3333 BEVERLY ROAD                                        Vice President, Licensed     From   01-31-2017    To 9/30/2018
                                                                                                         Business & Specialty
                                                                                                         Income



Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 1,862
             18-23537-rdd       Doc 21          Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor        SEARS, ROEBUCK AND CO.                        Pg 1890 of 1892 Case number 18-23537             (if known)
              Name



                                                                                                                                     Period during which
             Name                         Address                                                  Position and nature
                                                                                                                                     position or interest was
                                                                                                   of any interest
                                                                                                                                     held

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           SHAW ALAN F                   3333 BEVERLY ROAD                                       Vice President, Leasing     From   07-30-2018    To 8/20/2018

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           SITLEY STEPHEN L              3333 BEVERLY ROAD                                       General Counsel             From   11-16-2017    To 7/29/2018

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           STAELENS KURT C               3333 BEVERLY ROAD                                       President, Home and         From   01-31-2017    To 7/29/2018
                                                                                                 Footwear

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           STAELENS KURT C               3333 BEVERLY ROAD                                       President, Home, Mattress   From   07-30-2018    To 8/7/2018
                                                                                                 & Jewelry

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           STOLLENWERCK S JEFFREY        3333 BEVERLY ROAD                                       Senior Vice President and   From   06-04-2012    To 5/18/2018
                                                                                                 President, Real Estate

                                         HOFFMAN ESTATES                  ILLINOIS 60179



           VALENTINO LUKE                3333 BEVERLY BLVD                                       Assistant Secretary         From   08-23-2017    To 11/15/2017

                                         HOFFMAN ESTATES                  IL         60179



           VALENTINO LUKE                3333 BEVERLY BLVD                                       Corporate Secretary         From   11-16-2017    To 7/29/2018

                                         HOFFMAN ESTATES                  IL         60179




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 1,863
               18-23537-rdd                         Doc 21                 Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                                               Pg 1891 of 1892 Case number 18-23537             (if known)
                  Name




30.   Payments, distributions, or withdrawals credited or given to insiders
      Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
      loans, credits on loans, stock redemptions, and options exercised?

         q   No

      X
      q      Yes, see Question 4


                  Name and address of recipient                                                             Amount of money or                       Dates            Reason for
                                                                                                            description and value of                                  providing the
                                                                                                            property                                                  value


  30.0

              Name



              Street



              City                                                   State                   ZIP Code

              Relationship to debtor




               Total amount or value.....................................................................



31.   Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


         q   No

         X
         q   Yes. Identify below.


             Name of the parent corporation                                                                                      Employer Identification number of the parent
                                                                                                                                 corporation

             Sears Holdings Corporation                                                                                          EIN:       XX-XXXXXXX


32.   Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      X
      q      No


      q      Yes. Identify below.



              Name of the parent corporation                                                                                     Employer Identification number of the pension
                                                                                                                                 fund

                                                                                                                                 EIN:




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    page 1,864
                18-23537-rdd                    Doc 21             Filed 01/18/19 Entered 01/18/19 00:56:39 Main Document
Debtor            SEARS, ROEBUCK AND CO.                                       Pg 1892 of 1892 Case number 18-23537           (if known)
                  Name




  Part 14:          Signature and Declaration




             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.

             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
             information is true and correct.


             I declare under penalty of perjury that the foregoing is true and correct to the best of my information, knowledge, and belief.


             Executed on         01/17/2019

                                 MM / DD / YYYY



      /s/ Robert A. Riecker
             Signature of individual signing on behalf of the debtor
                                                                                              Printed name
                                                                                                             Robert A. Riecker



                                                            Office of the CEO,
                    Position or relationship to debtor      Chief Financial Officer



     Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?


         q
         X   No


         q   Yes




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 1,865
